                 Case 20-12456-JTD                Doc 837        Filed 01/07/21           Page 1 of 586




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 763


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. I caused to be served the “Notice Of (A) Hearing to Consider Confirmation of Debtors’
   Amended Chapter 11 Plan; (B) Deadline for Voting to Accept or Reject Plan; and (C)
   Related Matters,” dated December 21, 2020, [Docket No. 763],




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
             Case 20-12456-JTD        Doc 837     Filed 01/07/21     Page 2 of 586




by causing true and correct copies to be:

   a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
      to those parties listed on the annexed Exhibit A, on December 23, 2020,

   b. delivered via electronic email to the parties listed on the annexed Exhibit B, on December
      22, 2020,

   c. delivered via electronic email to 118,789 parties whose name and email addresses are
      confidential and therefore not reflected, commencing on December 22, 2020 and
      completing on December 23, 2020,

   d. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
      to those parties listed on the annexed Exhibit C, on December 29, 2020, and

   e.   delivered via electronic mail to: allen@wrongfullyinjured.com and klein@kleinllc.com,
        on December 29, 2020.


 3. All envelopes utilized in the service of the foregoing contained the following legend:
    “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
    ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”




                                                                   /s/ Angharad Bowdler
                                                                 Angharad Bowdler

Sworn to before me this
5th day of January
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 837   Filed 01/07/21   Page 3 of 586




                    Exhibit A
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      837 Filed
                                                             List
                                                                  01/07/21      Page 4 of 586

Claim Name                               Address Information
ABRAMS & BAYLISS LLP                     (COUNSEL TO GOLDMAN SACHS) ATTN JOHN M. SEAMAN, CHRISTOPHER F. CANNATARO 20
                                         MONTCHANIN ROAD, SUITE 200 WILMINGTON DE 19807
ADAMS AND REESE LLP                      (COUNSEL TO ST JOHN & PARTNERS) 501 RIVERSIDE AVENUE, SUITE 601 JACKSONVILLE
                                         FL 32202
ASHBY & GEDDES, P.A.                     (COUNSEL TO TCW) ATTN GREGORY A. TAYLOR, KATHARINA EARLE 500 DELAWARE AVENUE,
                                         8TH FLOOR P.O. BOX 1150 WILMINGTON DE 19899
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING, BRIXMORE, FEDERAL REALTY,
                                         BENNETT PARTNERS) ATTN LESLIE HEILMAN, LAUREL ROGLEN 919 N MARKET ST, 11TH FL
                                         WILMINGTON DE 19801-3034
BALLARD SPAHR LLP                        (COUNSEL TO COMCAST) ATTN MATTHEW G SUMMERS 1919 N MARKET ST, 11FL WILMINGTON
                                         DE 19801-3034
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING) ATTN CRAIG GANZ, KATHERINE
                                         ANDERSONE SANCHEZ) 1 E WASHINGTON ST, STE 2300 PHOENIX AZ 85004
BENESCH, FRIEDLANDER, COPLAN & ARONOFF   (COUNSEL TO ROUTE TEN) ATTN KEVIN M CAPUZZI, JOHN C GENTILE 1313 N MARKET ST,
LLP                                      STE 1201 WILMINGTON DE 19801
BUCHALTER, A PROFESSIONAL CORPORATION    (COUNSEL TO ORACLE) ATTN SHAWN M CHRISTIANSON 55 SECOND ST, 17TH FL SAN
                                         FRANCISCO CA 94105-3493
CAFARO MANAGEMENT COMPANY                ATTN LINDSEY M HARRISON MADGAR, RICHARD T DAVIS 5577 YOUNGSTOWN-WARREN RD
                                         NILES OH 44446
CHIPMAN BROWN CICERO & COLE, LLP         (COUNSEL TO KRG LANDLORDS) ATTN MARK L DESGROSSEILLIERS, TAYLER D BOLTON 1313
                                         NORTH MARKET STREET, SUITE 5400 WILMINGTON DE 19801
CLEARY GOTTLIEB STEEN & HAMILTON LLP     (COUNSEL TO GOLDMAN SACHS) ATTN SEAN O'NEAL, JANE VANLARE ONE LIBERTY PLAZA
                                         NEW YORK NY 10006
COLE SCHOTZ P.C.                         (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN G DAVID DEAN, JUSTIN R
                                         ALBERTO, ANDREW J ROTH-MOORE 500 DELAWARE AVE, STE 1410 WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO KAGASOFF TRUST) ATTN N. CHRISTOPHER GRIFFITHS, LISA HATFIELD 1201
                                         N. MARKET STREET, 20TH FLOOR WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO MICHAEL AND LORY SARLO) ATTN JEFFREY WISLER, KELLY CONLAN 1201 N
                                         MARKET STREET, 20TH FL WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN KAREN BIFFERATO 1201 N MARKET ST, 20TH FL WILMINGTON DE
                                         19801
COUNTY OF LOUDOUN, VIRGINIA              ATTN STEVEN F JACKSON ONE HARRISON STREET, SE, 5TH FL PO BOX 7000 LEESBURG VA
                                         20177-7000
CROSS & SIMON, LLC                       (COUNSEL TO CHRISTOPHER MARCHAND) ATTN MICHAEL L VILD 1105 N MARKET ST , STE
                                         901 WILMINGTON DE 19801
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 WASHINGTON DC 20549
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DORSEY & WHITNEY (DELAWARE) LLP          (COUNSEL TO ZION BANCORPORATION) ATTN ERIC L SCHNABEL, ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE, STE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     (COUNSEL TO ZION BANCORPORATION) ATTN NATHAN S SEIM 111 S. MAIN STREET, STE
                                         2100 SALT LAKE CITY UT 84111
DOUG BELDEN, HILLSBOROUGH COUNTY TAX     ATTN BRIAN T. FITZGERALD POST OFFICE BOX 1110 TAMPA FL 33601-1110
COLLECTOR
GARNER & CONNER, PLLC                    (COUNSEL TO THOMAS & SANDRA SPEARS) ATTN CHRISTOPHER W CONNER 250 HIGH STREET
                                         POST OFFICE BOX 5059 MARYVILLE TN 37802-5059
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN ROBERT K MALONE ONE GATEWAY CENTER NEWARK
                                         NJ 07102-5310
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN HOWARD A COHEN 300 DELAWARE AVENUE, SUITE
                                         1015 WILMINGTON DE 19801
GOLDMAN SACHS BANK USA                   ATTN RUBY TUESDAY ACCOUNT MANAGER 2001 ROSS, SUITE 2800 BATESVILLE AR 75201
GOULSTON & STORRS PC                     (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN TREVOR HOFFMAN, YARA KASS-GERGI 885 THIRD AVE, 18TH FL NEW



Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 4
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      837 Filed
                                                             List
                                                                  01/07/21      Page 5 of 586

Claim Name                               Address Information
GOULSTON & STORRS PC                     YORK NY 10022
HILLER LAW, LLC                          (COUNSEL TO MOODY NATIONAL) ATTN ADAM HILLER 1500 NORTH FRENCH STREET
                                         WILMINGTON DE 19801
HOGAN | MCDANIEL                         (COUNSEL TO SPEARS) ATTN DANIEL C KERRICK 1311 DELAWARE AVE WILMINGTON DE
                                         19806
HOLIFIELD & JANICH, PLLC                 (COUNSEL TO AD HOC PLAN GROUP) ATTN AL HOLIFIELD, KELLY P MANN 1107 KINGSTON
                                         PIKE KNOXVILLE TN 37934
HOWARD & HOWARD ATTORNEYS PLL            (COUNSEL KRG LANDLORDS) ATTN MARK A BOGDANOWICZ 211 FULTON STREET, SUITE 600
                                         PEORIA IL 61602
HUNTON ANDREWS KURTH LLP                 (COUNSEL TO GOLDMAN SACHS) ATTN GRETA T. GRIFFITH 600 PEACHTREE STREET, NE
                                         ATLANTA GA 30308
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
JACK SHRUM, PA                           (COUNSEL TO MYRAM TRUST) ATTN J SHRUM 919 N MARKET ST, STE 1410 WILMINGTON DE
                                         19801
JACKSON & CAMPBELL                       (COUNSEL TO ROSENTHAL PROPERTIES) ATTN MITCH WEITZMAN 2300 N STREET, NW, STE
                                         300 WASHINGTON DC 20037
JEFFREY M. CARBINO, ESQUIRE              (COUNSEL TO 2500 MCKENZIE, LLC) 1000 N. WEST STREET, SUITE 1200 WILMINGTON DE
                                         19801
JENSEN BAGNATO, P.C.                     (COUNSEL TO 2500 MCKENZIE, LLC) ATTN JEFFREY M. CARBINO 1500 WALNUT STREET,
                                         SUITE 1510 PHILADELPHIA PA 19102
KELLEY DRYE & WARREN LLP                 (COUNSEL TO ASTON PROPERTIES, INC., ET AL.) ATTN ROBERT L LEHANE, SEAN T
                                         WILSON, MARK LEVINE 101 PARK AVENUE NEW YORK NY 10178
KLEHR HARRISON HARVEY BRANZBURG LLP      (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN CORRINE S BRENNAN
                                         1835 MARKET ST, STE 1400 PHILADELPHIA PA 19103
KLEHR HARRISON HARVEY BRANZBURG LLP      (COUNSEL TO WILKINSON LANGHORNE) ATTN RAYMOND H LEMISCH 919 N. MARKET STREET,
                                         SUITE 1000 WILMINGTON DE 19801-3062
KLEHR HARRISON HARVEY BRANZBURG LLP      (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN SALLY E VEGHTE
                                         919 N MARKET ST, STE 1000 WILMINGTON DE 19801-3062
KOHNER, MANN & KAILAS, S.C.              (COUNSEL TO ECOLAB) ATTN SAMUEL C WISOTZKEY WASHINGTON BUILDING BARNABAS
                                         BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI 53212-1059
KRAMER LEVIN NAFTALIS & FRANKEL LLP      (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN ADAM C ROGOFF, ROBERT T
                                         SCHMIDT, JENNIFER R SHARRET 1117 AVENUE OF THE AMERICAS NEW YORK NY 10036
KURTZMAN | STEADY, LLC                   (COUNSEL TO PREIT SERVICES, LLC) ATTN JEFFREY KURTZMAN 401 S. 2ND ST, STE 200
                                         PHILADELPHIA PA 19147
LAW OFFICE OF SUSAN E. KAUFMAN, LLC      (COUNSEL TO THE SIMON PROPERTY GROUP, INC.) ATTN SUSAN E KAUFMAN 919 NORTH
                                         MARKET STREET, SUITE 460 WILMINGTON DE 19801
MARICOPA COUNTY ATTORNEY'S OFFICE        ATTN PETER MUTHIG 225 W MADISON ST PHOENIX AZ 85003
MAYNARD COOPER & GALE                    (COUNSEL TO REGIONS) ATTN JAYNA PARTAIN LAMAR 1901 SIXTH AVE NORTH, STE 1700
                                         BIRMINGHAM AL 35203
MCCARRON & DIESS                         (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN MARY JEAN
                                         FASSETT 4530 WISCONSIN AVENUE, N.W., SUITE 301 WASHINGTON DC 20016
MCCARTER & ENGLISH, LLP                  (COUNSEL TO REGIONS, STAFFORD) ATTN KATE ROGGIO BUCK 405 N. KING STREET, 8TH
                                         FLOOR WILMINGTON DE 19801
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   (COUNSEL TO BOWIE CENTRAL APPRAISAL DISTRICT) ATTN TARA LEDAY PO BOX 1269
                                         ROUND ROCK TX 78680
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN JEFFREY BERNSTEIN 570 BROAD ST, STE 1500 NEWARK
LLP                                     NJ 07102-4560
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN DAVID P PRIMACK 300 DELAWARE AVE, STE 770
LLP                                     WILMINGTON DE 19801
MCGUIREWOODS                             (COUNSEL TO COMPASS GROUP) ATTN SUMMER SPEIGHT 800 EAST CANAL ST RICHMOND VA
                                         23219-3916
MCGUIREWOODS                             (COUNSEL TO COMPASS GROUP) ATTN SCOTT P VAUGHN 201 NORTH TRYON STREET STE 3000
                                         CHARLOTTE NC 28202-2146


Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 4
                                                  RUBY TUESDAY
                         Case 20-12456-JTD       DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21      Page 6 of 586

Claim Name                              Address Information
MEYERS, RODBELL & ROSENBAUM, P.A.       (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                        AVE, STE 400 RIVERDALE MD 20737-1385
MIAMI-DADE COUNTY TAX COLLECTOR         ATTN PETER K CAM, PRISCILLA A WINDLEY 200 NW 2ND AVENUE, #430 MIAMI FL 33128
MISSOURI DEPARTMENT OF REVENUE          BANKRUPTCY UNIT STEVEN A. GINTHER PO BOX 475 JEFFERSON CITY MO 65105-0475
MONZACK MERSKY BROWDER AND HOCHMAN,     (COUNSEL TO WM, HUNTINGTON, SANDUSKY, KIMCO LANDLORDS) ATTN RACHEL B. MERSKY
P.A.                                    1201 N. ORANGE STREET, SUITE 400 WILMINGTON DE 19801
MORRIS, NICHOLS, ARSHT & TUNNELL LLP    (COUNSEL TO COMPASS GROUP) ATTN DEREK ABBOT 1201 NORTH MARKET STREET, 16TH FL
                                        PO BOX 1347 WILMINGTON DE 19899-1347
OFFICE OF THE ATTORNEY GENERAL          ATTN CAROL E. MOMJIAN, CHRISTOPHER R. MOMJIAN THE PHOENIX BUILDING 1600 ARCH
                                        STREET, SUITE 300 PHILADELPHIA PA 19103
OFFICE OF THE ATTORNEY GENERAL          ATTN HEATHER M CROCKETT, AMANDA K QUICK 302 W. WASHINGTON ST, IGCS, 5TH FL
                                        INDIANAPOLIS IN 46204
OFFICE OF THE ATTORNEY GENERAL          ATTN JASON B. BINFORD, ABIGAIL R. RYAN BANKRUPTCY & COLLECTIONS DIVISION P.O.
                                        BOX 12548-MC 008 AUSTIN TX 78711-2548
OFFICE OF THE UNITED STATES TRUSTEE     ATTN LINDA RICHENDEFER 844 KING ST., STE 2207 LOCK BOX 35 WILMINGTON DE 19801
PAUL HASTING LLP                        (COUNSEL TO TCW) ATTN JUSTIN E. RAWLINS, AARON M. GOBER-SIMS 515 SOUTH FLOWER
                                        STREET, 25TH FLOOR LOS ANGELES CA 90071
PENSION BENEFIT GUARANTY CORPORATION    OFFICE OF THE GENERAL COUNSEL ATTN COURTNEY L. MORGAN, MELISSA T. HARRIS 1200
                                        K STREET, N.W. WASHINGTON DC 20005-4026
POLSINELLI PC                           (COUNSEL TO ROBERT LEBOEUF) ATTN CHRISTOPHER WARD 222 DELAWARE AVENUE, SUITE
                                        1101 WILMINGTON DE 19801
REGER RIZZO & DARNALL LLP               (COUNSEL TO MOVANT) ATTN EVAN W RASSMAN 1521 CONCORD PIKE, STE 305 WILMINGTON
                                        DE 19803
SAUL EWING ARNSTEIN & LEHR LLP          (COUNSEL TO NORTHWOODS CROSSING STATION LLC, PHILLIPS EDISON & COMPANY) ATTN
                                        MONIQUE B. DISABATINO 1201 NORTH MARKET ST, STE 2300 P.O. BOX 1266 WILMINGTON
                                        DE 19899
SAUL EWING ARNSTEIN & LEHR LLP          (COUNSEL TO STRATEGIC) ATTN LUCIAN B MURLEY 1201 NORTH MARKET STREET, SUITE
                                        2300 P.O. BOX 1266 WILMINGTON DE 19899
SCHREEDER, WHEELER & FLINT, LLP         (COUNSEL TO STAFFORD) ATTN J CAROLE THOMPSON 1100 PEACHTREE ST, NE STE 800
                                        ATLANTA GA 30309-4516
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST, STE
                                        400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION      SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SEYFARTH SHAW LLP                       (COUNSEL TO MORGAN DAY) ATTN WILLIAM J HANLON SEAPORT EAST, SUITE 300 TWO
                                        SEAPORT LANE BOSTON MA 03320-2028
SHERRARD ROE VOIGT & HARBISON, PLC      (COUNSEL TO STRATEGIC) ATTN MICHAEL G ABELOW 150 3RD AVENUE SOUTH, SUITE 1100
                                        NASHVILLE TN 37201
SIMON PROPERTY GROUP                    ATTN RONALD M. TUCKER, ESQ. 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SMTD LAW LLP                            (COUNSEL TO IFIC) ATTN ROBERT J BERENS 2001 E CAMPBELL AVE, STE 201 PHOENIX AZ
                                        85016
STRADLEY, RONON, STEVENS & YOUNG, LLP   (COUNSEL TO IFIC) ATTN DANIEL M PEREIRA 1000 N. WEST STREET, SUITE 1200
                                        WILMINGTON DE 19801
SULLIVAN HAZELTINE ALLINSON LLC         (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN ELIHU E.
                                        ALLINSON 919 N MARKET ST, STE 420 WILMINGTON DE 19801
TCW DIRECT LENDING LLC                  ATTN RUBY TUESDAY ACCOUNT MANAGER 200 CLARENDON ST, 51ST FL BOSTON MA 02116
TENNESSEE ATTORNEY GENERAL - CONSUMER   C/O TN ATTORNEY GENERAL OFFICE, BANKRUPTCY DIV PO BOX 20207 NASHVILLE TN
DIV                                     37202-0207
THE ROSNER LAW GROUP LLC                (COUNSEL TO CHAZPAREM) ATTN FREDERICK ROSNER, JASON GIBSON, RUBY LIU 824 N
                                        MARKET STREET, SUITE 810 WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP    (COUNSEL TO CHIK-FIL-A, JAMES HYATT) ATTN MARCY J. MCLAUGHLIN SMITH HERCULES
                                        PLAZA, SUITE 5100 1313 N. MARKET STREET WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP    (COUNSEL TO CHIK-FIL-A) ATTN MATTHEW BROOKS 600 PEACHTREE STREET, NE SUITE
                                        3000 ATLANTA GA 30308


Epiq Corporate Restructuring, LLC                                                                        Page 3 OF 4
                                                 RUBY TUESDAY
                       Case 20-12456-JTD        DocService
                                                    837 Filed
                                                           List
                                                                01/07/21      Page 7 of 586

Claim Name                             Address Information
TROUTMAN PEPPER HAMILTON SANDERS LLP   (COUNSEL TO JAMES HYATT) ATTN GARY W MARSH) 600 PEACHTREE STREET, NE SUITE 300
                                       ATLANTA GA 30308
TUCKER ARENSBERG                       (COUNSEL FOR MOODY NATIONAL) ATTN BEVERLY WEISS MANNE 500 ONE PPG PLACE
                                       PITTSBURGH PA 15222
UCTS, DEPT OF LABOR AND INDUSTRY       COMMONWEALTH OF PENNSYLVANIA COLLECTIONS SUPPORT UNIT ATTN DEB SECREST 651
                                       BOAS ST, ROOM 925 HARRISBURG PA 17121
WATKINS & EAGER PLLC                   (COUNSEL TO MICHAEL & LORY SARLO) ATTN ROBERT B IRELAND 400 EAST CAPTIAL ST
                                       JACKSON MS 39201
WEIR & PARTNERS LLP                    (COUNSEL TO EVANS, WHITE, FESTIVAL) ATTN JEFFREY S CIANCIULLI 824 N MARKET ST,
                                       STE 800 WILMINGTON DE 19801
WOLCOTT RIVERS GATES                   (COUNSEL TO ROUTE 10) ATTN JOSHUA D STIFF 200 BENDRIX ROAD, STE 300 VIRGINIA
                                       BEACH VA 23452
YOUNG CONAWAY STARGATT & TAYLOR, LLP   (COUNSEL TO ST JOHNS & PARTNERS) ATTN MICHAEL S. NEIBURG JOSEPH M. MULVIHILL
                                       RODNEY SQUARE 1000 NORTH KING STREET WILMINGTON DE 19801
ZIONS BANCORPORATION                   ATTN GREGORY BASER ONE S. MAIN ST, STE 1400 SALT LAKE CITY UT 84133




                               Total Creditor count 91




Epiq Corporate Restructuring, LLC                                                                       Page 4 OF 4
                                                RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21         Page 8 of 586

Claim Name                            Address Information
0302 BATTLEFIELD MALL                 862502 RELIABLE PARKWAY CHICAGO IL 60686
1 2 3 EQUIPMENT SOLUTIONS             12220 CHATTANOOGA PLAZA SUITE 289 MIDLOTHIAN VA 23112
100 ITALIANO INC                      1650 ELM HILL PIKE SUITE 6 NASHVILLE TN 37210
110 A HIGHWAY 12 W                    1842 WASHINGTON WAY VENICE CA 90291
1803 PIKES LLC                        1188 WILLIS AVENUE 309 ALBERTSON NY 11507
1803 PIKES LLC                        C/O JONES & WALDEN LLC 699 PIEDMONT AVE NE ATLANTA GA 30309
1803 PIKES LLC                        DURHAM PROPERTIES, LLC DURHAM PROPERTIES, LLC 129 COLLEGE DRIVE HAMMOND LA
                                      70401
1803 PIKES, LLC                       MATT VITART, ESQ. JASON E. WEEKS, ESQ. RANDALL, SEGREST, WEEKS & REEVES, PLLC
                                      1030 NORTHPARK DRIVE RIDGELAND MS 39157
1851 PROJECT LLC                      1 PRUDENTIAL PLAZA 130 E RANDOLPH ST STE 1950 CHICAGO IL 60601
195 ASSOCIATES LLC                    1414 ATWOOD AVENUE C/O CARPIONATO PROPERTIES JOHNSTON RI 02919
1ST CLASS PLUMBING LLC                8055 S VANDECAR RD MOUNT PLEASANT MI 48858
1ST CLASS PLUMBING LLC                8055 S VANDECAR RD MT PLEASANT MI 48858
1ST STATE WINDOW CLEANING LLC         264 SUGAR PINE DR MIDDLETOWN DE 19709
2015 WESEL BOULEVARD, LLC             PO BOX 4217 HAGERSTOWN MD 21741
2015 WESEL BOULEVARD, LLC             10912 HARTLE DRIVE ATTN: ROBERT BRICKER ZACHARY J. KIEFFER HAGERSTOWN MD 21742
2015 WESEL BOULEVARD, LLC             ZACHARY J. KIEFFER, LLC 19405 EMERALD SQUARE, SUITE 2100, OFFICE 202
                                      HAGERSTOWN MD 21742
2017 ULSTER LLC                       104 NATIVA CIRCLE NORTH PALM BEACH FL 33410
2020 HINESVILLE CENTER LLC            400 MALL BLVD STE M C/O DAVID GARFUNKEL & CO SAVANNAH GA 31406
23RD GROUP LLC                        4944 PARKWAY PLAZA BLVD SUITE 400 CHARLOTTE NC 28217
2500 MCKENZIE LLC                     1801 SW 3RD AVE STE 500 C/O GENEVA MANAGEMENT LLC MIAMI FL 33129
2500 MCKENZIE LLC                     2500 MCKENZIE, LLC 1801 SW 3RD AVE, SUITE 500 C/O GENEVA MANAGEMENT LLC MIAMI
                                      FL 33129
2500 MCKENZIE LLC                     2950 SW 27TH ST, STE 300 MIAMI FL 33133
2500 MCKENZIE LLC                     JAMES B. PITTMAN, JR., ESQ. JAMES B. PITTMAN, JR., P.C. 2102 U.S. HIGHWAY 98,
                                      PO BOX 2525 DAPHNE AL 36526
2C HO LLC                             129 MAJESTIC DR ATTN CHI M HO MARS PA 16046
2C HO LLC                             129 MAJESTIC DR ATTN CHI M HO MARS PA 16046-0000
3 D LAWN AND LANDSCAPING              PO BOX 3091 FAYETTEVILLE NC 28302
3 WAY FOOD MART                       755 SILVER BLUFF RD AIKEN SC 29803
30 WEST PERSHING LLC                  909 WALNUT ST., SUITE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                  PO BOX 870631 C/O EPR PROPERTIES KANSAS CITY MO 64187
3B SAFETY LLC                         PO BOX 151711 CAPE CORAL FL 33915
4 EVERGREEN GROUP LLC                 6970 NW 83RD TERRACE PARKLAND FL 33067
4 EVERGREEN LANDSCAPING               6970 NW 83RD TERRACE PARKLAND FL 33067
4 POINTS FOOD SERVICE                 5060 RITTER RD STE B1 MECHANICSBURG PA 17055-6775
4 SEASONS ALL OUTDOORS                1829 OXFORD DR PO BOX 920 GEORGETOWN KY 40324
411 LINEN SERVICE                     7024 E LAMAR ALEXANDER PKWY TOWNSEND TN 37882
434 KING STREET LLC                   C/O HILLER LAW LLC ATTN ADAM HILLER, ESQ 1500 N FRENCH ST WILMINGTON DE 19801
434 KING STREET LLC                   ATTN THEODORE D STONEY JR, MNG MEMBER 8 PRIOLEAU ST, UNIT C CHARLESTON SC
                                      29401
434 KING STREET LLC                   38 ROMNEY ST C/O MR TED STONEY CHARLESTON SC 29403
434 KING STREET LLC                   38 ROMNEY ST C O MR TED STONEY CHARLESTON SC 29403-0000
4A GROUP INC, THE                     PO BOX 120291 NEWPORT NEWS VA 23612
5 0 HANDYMAN                          1515 W WASHINGTON ST 17 ORLANDO FL 32805
5 BROTHERS LAWN CARE LLC              PO BOX 1 LIGHTFOOT VA 23090
5 STAR FOOD EQUIPMENT                 5154 NORTH MAIN STREET PO BOX 358 JOPLIN MO 64802
530 DONELSON LLC                      180 ROUTE 35 S MONMOUTH MALL MGMT OFC EATONTOWN NJ 07724


Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21        Page 9 of 586

Claim Name                              Address Information
530 DONELSON LLC                        906 HARPETH VALLEY PL NASHVILLE TN 37221
530 DONELSON LLC                        906 HARPETH VALLEY PI NASHVILLE TN 37221
530 DONELSON LLC                        906 HARPETH VALLEY PL 37221 NASHVILLE TN 37221
724 R202 ASSOCIATES INC                 C O STEINER EQUITIES GROUP LLC 75 EISENHOWER PARKWAY ROSELAND NJ 07068
724 R202 ASSOCIATES INC                 C/O STEINER EQUITIES GROUP, LLC 75 EISENHOWER PARKWAY ROSELAND NJ 07068-1696
724 R202 ASSOCIATES LLC                 C/O STEINER EQUITIES GROUP LLC ATTN ROBERT TESTA 75 EISENHOWER PKWY, STE 150
                                        ROSELAND PARK NJ 07068
724 R202 ASSOCIATES LLC                 JEFFREY TRAURIG C/O TRAURIG LAW LLC ONE UNIVERSITY PLZ, STE 124 HACKENSACK NJ
                                        07601
775571 ONTARIO INC                      ATTN CHARLES BURLAND 4943 CLIFTON HILL NIAGARA FALLS ON CANADA
775571 ONTARIO, INC.                    4943 CLIFTON HILLS CANADA NIAGARA FALLS ON L2G 7T5 CANADA
81 LAND CO LLC                          7911 BREWERTON ROAD ATTN LAWERENCE CHAMBERLON COMPTROLL CICERO NY 13039
81 LAND CO LLC                          4801 W GENESEE ST SYRACUSE NY 13219-1737
819 BRIDGEPORT AVE LLC                  819 BRIDGEPORT AVE SHELTON CT 06484
8902 N DALE MABRY HWY                   8902 N DALE MABRY HWY STE 200 RMC PROPERTY GROUP TAMPA FL 33614
9 YARDS LAWN AND LANDSCAPE              22 LAUREL LN LYNCHBURG VA 24502
911 PRESSURE WASHING                    852 IVY RIDGE DR LOGANVILLE GA 30052
93 NYRPT LLC                            PO BOX 823201 PHILADELPHIA PA 19182
93 NYRPT LLC                            PO BOX 823201 PHILADELPHIA PA 19182-0000
93 NYRPT LLC                            C/O KEN LABENSKI 570 DELAWARE AVE BUFFALO NY 14202
A & E KITCHEN SERVICE LLC               C/O TWIN OAKS RECOVERY LLC PO BOX 3431 SPRINGFIELD MO 65808
A 1 CARPET CARE                         DIDASTER SERVICES 987 BAMBI DR ST. MARYS GA 31558
A 1 CARPET CARE AND DISASTER SERVICES   987 BAMBI DR SAINT MARYS GA 31558
A 1 FLAGS POLES REPAIRS                 6129 SPENCER ST OMAHA NE 68104
A 1 KEY AND SAFE INC                    3601 54TH AVENUE NORTH ST PETERSBURG FL 33714
A 1 LAWN SPRINKLERS INC                 PO BOX 83 SOUTH ROCKWOOD MI 48179
A 1 LOCK KEY                            461 MILLER RD CARPENDALE RIDGELEY WV 26753
A 1 PLUMBING HEATING AIR                CONDITIONING & REFRIGER 6141 CHESTER AVE JACKSONVILLE FL 32217
A ADVANTAGE AIR INC                     PO BOX 3443 HUEYTOWN AL 35023
A ALL BRAND SERVICES                    7629 WILLIAMSON RD ST14 ROANOKE VA 24019
A AND D MICROWAVE                       2545 JERUSALEM RD EAST MEADOW NY 11554
A AND E KITCHEN SERVICE LLC             2958 US HWY 60 E REPUBLIC MO 65738
A AND K LAWN CARE LLC                   118 MISSISSIPPI AVE CRYSTAL CITY MO 63019-1634
A AND K PEST CONTROL                    1821 CAIRO DRIVE FESTUS MO 63028
A AND L CESSPOOL SERVICE CORP           38 40 REVIEW AVE LONG ISLAND CITY NY 11101
A AND N REFRIGERATION INC               PO BOX 1499 352 WEST MARKET ST WARREN OH 44482
A B DISTRIBUTING COMPANY INC            10777 HIGH POINT RD OLIVE BRANCH MS 38654
A BACKFLOW TESTING SERVICE              923 NE WOODS CHAPEL RD 387 LEES SUMMIT MO 64064
A BAILEY ASPHALT SERVICES LLC           13 CURRIER RD CONCORD NH 03301
A BEAR REFRIGERATION INC OF FL          288 PLANTATION HILL RD GULF BREEZE FL 32561
A BETTER CLEAN LLC                      624 GILMORE RD BROCKPORT NY 14420
A CAROL RIMMER                          ADDRESS ON FILE
A CLEANER VIEW                          PO BOX 5793 MESA AZ 85211
A CLEANER VIEW LLC                      POST OFFICE BOX 5793 MESA AZ 85211
A CLEANING COMPANY LLC                  PO BOX 81 SEBRING FL 33871
A CLEAR VIEW WINDOW CLEANING LLC        PO BOX 502 NEW FREEDOM PA 17349
A COMPLETE LAWN CARE                    POST OFFICE BOX 7296 WESLEY CHAPEL FL 33545
A COMPLETE LAWN CARE                    PO BOX 7293 WESLEY CHAPEL FL 33545
A E PONTON CO LLC                       275 DAVIS ST PO BOX 391 OAKVILLE CT 06779



Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 10 of 586

Claim Name                              Address Information
A HEAD FOR PROFITS LLC                 240 GREAT CIRCLE RD STE 344 NASHVILLE TN 37228
A I CORTE JR FAMILY LP                 C/O L.W. CAVE REAL ESTATE, INC. ONE MAISON 3800 AIRPORT BLVD., STE 201 MOBILE
                                       AL 36608
A I CORTE JR FAMILY LP                 C/O L.W. CAVE REAL ESTATE, INC. ONE MAISON 3800 AIRPORT BLVD STE 304 MOBILE AL
                                       36608-1663
A I CORTE JR FAMILY LP                 PO BOX 81322 MOBILE AL 36689
A I G TRUCKING INC                     150 WAGARAW RD P O BOX 643 HAWTHORNE NJ 07507
A J MOORE ELECTRIC INC                 12701 CHOWEN AVE S UNIT 104B BURNSVILLE MN 55337
A KEENER LANDSCAPE AND DESIGN          817 LAFAYETTE RD MEDINA OH 44256
A L GEORG LLC                          D/B/A ONONDAGA BEVERAGE ATTN DIANE M BLANCHARD 7655 EDGECOMB DR LIVERPOOL NY
                                       13088
A L GEORGE LLC                         1 LINK DR BINGHAMTON NY 13904
A L GEORGE LLC                         ATTN DIANE M BLANCHARD 7655 EDGECOMB DR LIVERPOOL NY 13088
A L GEORGE LLC                         D/B/A ONONDAGA BEVERAGE ATTN DIANE M BLANCHARD 7655 EDGECOMB DR LIVERPOOL NY
                                       13088
A L RECYCLING                          38 40 REVIEW AVE LONG ISLAND CITY NY 11101
A LOT A CLEAN INC                      PO BOX 284 LEES SUMMIT MO 64063
A LOT A CLEAN LLC                      416 SE FLEETWAY CIR LEES SUMMIT MO 64081
A MORGAN GLASS LLC                     1149 C COLLEGE PARK RD SUMMERVILLE SC 29486
A PEST AND LAWN SERVICE                PO BOX 560970 ROCKLEDGE FL 32956
A PLUS LANDSCAPE AND IRRIGATION INC    170 LEE ROAD 27 AUBURN AL 36830
A PLUS LAWNCARE                        6428 BOSTON RIDGE RD ORCHARD PARK NY 14127
A PLUS WATERS                          19981 HWY 84 E BOSTON GA 31626
A R C SECURITY SYSTEMS                 PO BOX 571 MIFFLINVILLE PA 18631
A R REPAIRS BAKERS KNEADS INC          26352 LAWRENCE CENTERLINE MI 48015
A ROYAL FLUSH INC                      DAREN EDWARD TICHENOR SR, OWNER 12453 CANAL RD GULFPORT MS 39503
A ROYAL FLUSH INC                      PO BOX 2808 GULFPORT MS 39505
A S P SECURITY SYSTEMS                 P O BOX 236 WATERFORD CT 06385
A SIMOS CO                             60 AVOCADO ST SPRINGFIELD MA 01104
A STITCH IN TIME REUPHOLSTERING        1972 HWY 49 FLORENCE MS 39073
A TECH COMMERCIAL PARTS AND SERVICE INC 460 HAYDEN STATION RD WINDSOR CT 06095
A TECH CT                              460 HAYDEN STATION RD WINDSOR CT 06095
A TOTAL SOLUTION INC                   3531 KEYSTONE RD TARPON SPRINGS FL 34688-7815
A&B LOCK AND KEY                       P O BOX 563 CLAY AL 35048
A&E KITCHEN SERVICE LLC                1651 S EMPIRE AVE SPRINGFIELD MO 65802
A1 BACKFLOW TESTING AND REPAIR         8250 VILLAGE EDGE CIR 3 FORT MYERS FL 33919
A1 PRINCESS CLEANING                   104 TANGLEWOOD DRIVE EAST HANOVER NJ 07936
A2Z MAINTENANCE LLC                    421 ASPEN ROAD REIDSVILLE NC 27320
AA PRODUCE COMPANY LLC                 4726 NORTHGATE BLVD MYRTLE BEACH SC 29577
AA REFRIGERATION LLC                   9715 FARMINGTON ROAD TUSCALOOSA AL 35405
AAA ACCURATE BACKFLOW TESTING REPAIR   124 WOODCRAFT DR LEXINGTON SC 29073
LLC
AAA CARPET CLEANERS                    PO BOX 7473 CROSS LANES WV 25356
AAA CARPET CLEANING LLC                3925 HURRICANE CREEK RD HURRICANE WV 25526
AAA ELECTRIC                           701 LAWRENCE 511 HOXIE AR 72433
AAA LOCK AND KEY SERVICE INC           4013 BASELINE ROAD LITTLE ROCK AR 72209
AAA SELF STORAGE                       1128 E BROADWAY MARYVILLE TN 37804
AAA TOP QUALITY ASPHALT LLC            PO BOX 1564 WINTER HAVEN FL 33882
AABC LOCK KEY SERVICE                  PO BOX 1176 ST ROBERT MO 65584
AALCO DISTRIBUTING CO INC              4701 W WASHINGTON CENTER RD FORT WAYNE IN 46818-1542


Epiq Corporate Restructuring, LLC                                                                    Page 3 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21       Page 11 of 586

Claim Name                              Address Information
AALIYAH BURKE                          ADDRESS ON FILE
AAMI                                   AFFORDABLE ALARM MONITORING INC 6017 PINE RIDGE ROAD 198 NAPLES FL 34119
AAMIR GREEN                            ADDRESS ON FILE
AARON ARCHER                           ADDRESS ON FILE
AARON AUTRY                            ADDRESS ON FILE
AARON BULLOCK                          ADDRESS ON FILE
AARON CALVIRD                          ADDRESS ON FILE
AARON CREECH                           ADDRESS ON FILE
AARON DEVALL                           ADDRESS ON FILE
AARON FROST REFRIGERATION INC          2567 ROSS CLARK CIR DOTHAN AL 36301
AARON HEAVEN                           ADDRESS ON FILE
AARON KELLY                            ADDRESS ON FILE
AARON LAWTON                           ADDRESS ON FILE
AARON LECLERC                          ADDRESS ON FILE
AARON LEOPARD                          ADDRESS ON FILE
AARON LOPEZ                            ADDRESS ON FILE
AARON LUNDBERG                         ADDRESS ON FILE
AARON M MARKIN                         ADDRESS ON FILE
AARON MAYER                            ADDRESS ON FILE
AARON MCKUSICK                         ADDRESS ON FILE
AARON PICKERAL                         ADDRESS ON FILE
AARON PUFAHL                           ADDRESS ON FILE
AARON RIVERA                           ADDRESS ON FILE
AARON ROBINETTE                        ADDRESS ON FILE
AARON ROGERS                           ADDRESS ON FILE
AARON ROWE                             ADDRESS ON FILE
AARON RUIZ                             ADDRESS ON FILE
AARON SCOTT                            ADDRESS ON FILE
AARON SNIDER                           ADDRESS ON FILE
AARON SWEARINGEN                       ADDRESS ON FILE
AARON THOMAS                           ADDRESS ON FILE
AARON TOWNS                            ADDRESS ON FILE
AARON WEBB                             ADDRESS ON FILE
AARONASHA BRUTON-GASBY                 ADDRESS ON FILE
AARP HEALTH CARE OPTIONS               PO BOX 13874 PHILADELPHIA PA 19101
AB ADVISORY AND ANALYSTICS LLC         309 W 7TH ST STE 1601 FORT WORTH TX 76102-5113
AB AND E HEATING AND AIR CONDITIONG INC 1413 SPRING STREET SAINT AUGUSTINE FL 32084
AB BEVERAGE AIKEN                      1983 RICHLAND AVENUE EAST AIKEN SC 29801
AB BEVERAGE CO INC                     665 INDUSTRIAL PARK DR EVANS GA 30809
AB BY JOHN GOODWIN                     C/O THE DINOFF LAW GROUP LLC 128 N 5TH ST GRIFFIN GA 30223
AB DISTRIBUTORS INC                    P O BOX 27130 KNOXVILLE TN 37927
AB PARKER AND SON LLC                  814 NORMAN AVENUE NORFOLK VA 23518
AB SALES OF CANTON                     1611 MARIETTA AVE SE CANTON OH 44707
AB TRIAL PRESENTATION SERVICES         216 16TH ST STE 600 DENVER CO 80202
ABAGAIL L WARD                         ADDRESS ON FILE
ABAGAIL VERDIER                        ADDRESS ON FILE
ABBIE HOLT                             ADDRESS ON FILE
ABBILENE JORDAN                        ADDRESS ON FILE
ABBY COFFEY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 4 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 12 of 586

Claim Name                            Address Information
ABBYGAIL WHALER-VINES                 ADDRESS ON FILE
ABC AUTOMATIC FIRE PROTECTION INC     PO BOX 50229 BROOKLYN NY 11205
ABC CLEANING NETWORK                  10 JULIE TERRACE LITITZ PA 17543
ABC FIRE LIFE SAFETY INC              PO BOX 50229 BROOKLYN NY 11205
ABC INC                               565 WEST FOREST TRAIL VERO BEACH FL 32962
ABC LIGHTING INC                      2801 EAST GAUSE BLVD SLIDELL LA 70461
ABC LIQUOR STORE                      985 US 70 NEW BERN NC 28560
ABDOULAYE GUEYE                       ADDRESS ON FILE
ABDUL HAKIM ABDULLAH                  ADDRESS ON FILE
ABE LAWN CARE AND LANDSCAPING         50 SAINT AURICS DR SUWANEE GA 30024
ABED VIRGILE                          ADDRESS ON FILE
ABEL CHICO                            ADDRESS ON FILE
ABEL GARLAND                          ADDRESS ON FILE
ABELL HANDYMAN SERVICES               9312 BROAD MEADOWS ROAD GLEN ALLEN VA 23060
ABERDEEN CUISINE INC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
ABERDEEN CUISINE, INC.                3125 6TH AVENUE ABERDEEN SD 57401
ABH ENTERPRISES LLC                   301 VINCENT AVE EYNON PA 18403
ABIGAIL ANGEL                         ADDRESS ON FILE
ABIGAIL BENNETT                       ADDRESS ON FILE
ABIGAIL IVEY                          ADDRESS ON FILE
ABIGAIL LUCAS                         ADDRESS ON FILE
ABIGAIL MCLAUGHLIN                    ADDRESS ON FILE
ABIGAIL MUTTER                        ADDRESS ON FILE
ABIGAIL ONEAL                         ADDRESS ON FILE
ABIGAIL QUASEBARTH                    ADDRESS ON FILE
ABIGAIL SHIRLEY                       ADDRESS ON FILE
ABIGAIL SPRINGER                      ADDRESS ON FILE
ABIGAIL TIERNEY                       ADDRESS ON FILE
ABIGAIL TOMLINSON                     ADDRESS ON FILE
ABIGAIL WHITE                         ADDRESS ON FILE
ABIGAIL WRISK                         ADDRESS ON FILE
ABINGTON TWP TREASURER                1176 OLD YORK ROAD ABINGTON PA 19001
ABLE PLUMBINGINC CONTRACTOR INC       604 E FRONT ST 1147 CLAYTON NC 27528
ABOVE ALL ELECTRICAL SERVICES         23 SUNRISE HIGHWAY PATCHOGUE NY 11772
ABRAHAM SANDLER                       C/O LOWENTHAL & ABRAMS PC JEFFREY LOWENTHAL 555 CITY LINE AVE BALA CYNWYD PA
                                      19004
ABRAHAM SCHAFER                       ADDRESS ON FILE
ABRAHAN LICEA                         ADDRESS ON FILE
ABREANNA GASKIN                       ADDRESS ON FILE
ABSOLUTE PLUMBING                     PO BOX 2052 HIXSON TN 37343
ABUNDANT LAWN CARE                    901 EFLAND CEDAR GROVE ROAD EFLAND NC 27243
ABUNDANT MECHANICAL LLC               3 PERIMETER ROAD MANCHESTER NH 03103
AC BEVERAGE                           1993 7 MORLAND PKWY ANNAPOLIS MD 21401
AC BEVERAGE INC                       19937 MORELAND PARKWAY ANNAPOLIS MD 21401
AC BEVERAGE OF SOUTH FL               19937 MORELAND PKWY ANNAPOLIS MD 21401
AC BEVERAGE OF SOUTH FLORIDA INC      1421 S ANDREWS AVE UNIT A POMPANO BEACH FL 33069
AC KING LTD                           486 VICTORY DRIVE RONKONKOMA NY 11779
ACACIA PLANCK                         ADDRESS ON FILE
ACADEMIC EMERGENCY PHYSICIAN FITZ     PO BOX 827294 PHILADELPHIA PA 19182



Epiq Corporate Restructuring, LLC                                                                   Page 5 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD    DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 13 of 586

Claim Name                            Address Information
ACASIA FORD                           ADDRESS ON FILE
ACCELERATED SERVICES LLC              1610 3RD ST OSCEOLA IN 46561
ACCESS SAFE AND LOCK CO INC           5532 US HWY 98 NORTH LAKELAND FL 33809
ACCOUNTEMPS                           12400 COLLECTIONS CTR DR CHICAGO IL 60693
ACCU CLEAN                            4646 S PHILLIPS RD HARROD OH 45850
ACCURATE GAS AND PLUMBING             1001 CORPORATE AVE SUITE 111 NORTH PORT FL 34289
ACCURATE H20 PLUMBING                 124 WOODCRAFT DR LEXINGTON SC 29073
ACCURATE H20 PLUMBING LLC             C/O AAA ACCURATE BACKFLOW TESTING & REP 124 WOODCRAFT DR LEXINGTON SC 29073
ACCURATE LAWN IRRIGATION              1101 N 22ND STREET COUNCIL BLUFFS IA 51501
ACCURATE LOCK KEY                     P O BOX 1473 SUMTER SC 29151
ACCURATE REFRIGERATION INC            6709 PICKARD DR SYRACUSE NY 13211
ACE BEVERGE CO                        203 BETTY ST EYNON PA 18403
ACE DISTRIBUTING                      100 MIFFLIN DRIVE WRIGHTSVILLE PA 17368
ACE GREASE SERVICE INC                9035 STATE ROUTE 163 MILLSTADT IL 62260
ACE SERVICE CO                        27766 NETWORK PLACE LOCKBOX 27766 CHICAGO IL 60673-1277
ACHAM LEON                            ADDRESS ON FILE
ACME PLUMBING INC                     322 CALHOUN AVE DESTIN FL 32541
ACQUISITIONS HOLDING COMPANY INC      610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
ACR SERVICES INC                      4014I MOUNTVILLE RD JEFFERSON MD 21755
ACSONS CORP.                          980 NORTH FEDERAL HIGHWAY BOCA RATON FL 33432
ACSONS INC                            C O COMPSON DEVELOPMENT 2465 RIDGE ROAD WEST ROCHESTER NY 14626
ACTION COMMERCIAL SERVICE INC         45 SOUTH FAGAN AVENUE SCHENECTADY NY 12304
ACTION PLUMBING INC                   7 EAST STOW ROAD MARLTON NJ 08053
ACTION SIGN.COM                       1202 INDUSTRIAL PARK RD WILKESBORO NC 28697
ACTION USA LLC                        PO BOX 52531 KNOXVILLE TN 37950
ACTIVE FIRE PROTECTION SERVICES LLC   3448 HOLMAN PLACE MEMPHIS TN 38118
ACUITAS INC                           1360 PEACHTREE STREET ONE MIDTOWN PLAZA SUITE950 ATLANTA GA 30309
AD HOC GROUP PLAN PARTICIPANTS        C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
ADA B LOVE                            ADDRESS ON FILE
ADA BARBER                            ADDRESS ON FILE
ADA GROUP                             4001 CARMICHAEL RD STE 570 MONTGOMERY AL 36106
ADA STIGLBAUER                        ADDRESS ON FILE
ADA TYSON                             ADDRESS ON FILE
ADA-ESPERANZA ROMERO                  ADDRESS ON FILE
ADAIR COUNTY HEALTH DEPARTMENT        1001 S JAMISON KIRKSVILLE MO 63501
ADAIR COUNTY TAX COLLECTOR            106 W WASHINGTON KIRKSVILLE MO 63501
ADAIR MURDOCH                         ADDRESS ON FILE
ADAJIONA JONES                        ADDRESS ON FILE
ADAM ALLEN                            ADDRESS ON FILE
ADAM CORDOVA                          ADDRESS ON FILE
ADAM CORRELL                          ADDRESS ON FILE
ADAM CREWS                            ADDRESS ON FILE
ADAM FOSTER                           ADDRESS ON FILE
ADAM FOSTER                           ADDRESS ON FILE
ADAM GODWIN                           C/O THE DINOFF LAW GROUP L.L.C. LESLEY DINOFF 128 N. 5TH ST., SUITE B GRIFFIN
                                      GA 30223
ADAM GREEN                            ADDRESS ON FILE
ADAM GUSTAFSON                        ADDRESS ON FILE
ADAM HARNISHFEGER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 6 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21        Page 14 of 586

Claim Name                            Address Information
ADAM HERRERA                          ADDRESS ON FILE
ADAM HOGAN                            ADDRESS ON FILE
ADAM INGALLS                          ADDRESS ON FILE
ADAM KEITH REICHARD                   ADDRESS ON FILE
ADAM KOONTZ                           ADDRESS ON FILE
ADAM KOSKOVICS                        ADDRESS ON FILE
ADAM LAWHON                           ADDRESS ON FILE
ADAM LEE COTTRILL                     ADDRESS ON FILE
ADAM LOPEZ                            ADDRESS ON FILE
ADAM M PORTER LLC                     2301 MORRIS AVE STE 102 BIRMINGHAM AL 35203
ADAM MAY                              ADDRESS ON FILE
ADAM PRATER                           ADDRESS ON FILE
ADAM RABER                            ADDRESS ON FILE
ADAM RIEGER                           ADDRESS ON FILE
ADAM RIVERA                           ADDRESS ON FILE
ADAM SENN                             ADDRESS ON FILE
ADAM SIMS                             ADDRESS ON FILE
ADAM TOUCH JR                         ADDRESS ON FILE
ADAM WALTOWER                         ADDRESS ON FILE
ADAM WILKINS                          ADDRESS ON FILE
ADAMA KEITA                           ADDRESS ON FILE
ADAMA KEITA                           ADDRESS ON FILE
ADAMS BACKFLOW                        PO BOX 1109 FLOWERY BRANC GA 30542
ADAMS BEVERAGE TUSCALOOSA             3116 JOHN D ODOM ROAD DOTHAN AL 36303
ADAMS BEVERAGES DOTHAN                3116 JOHN D ODOM ROAD DOTHAN AL 36303
ADAMS BEVERAGES OF NC LLC             7505 STATESVILLE ROAD CHARLOTTE NC 28269
ADAMS BEVERAGES OPELIKA               508 WALKER STREET OPELIKA AL 36301
ADAMS COUNTY                          115 S WALL ST NATCHEZ MS 39120
ADAMS FAMILY TRUST, THE               KEITH E AND KIM D ADAMS, TRUSTEES C/O C JAY ROBBINS IV, ESQ 8003 FRANKLIN
                                      FARMS RD, STE 233 RICHMOND VA 23229
ADAMS FRUIT COMPANY                   1855 DUNDEE RD WINTER HAVEN FL 33884
ADAMS FRUIT COMPANY                   1855 DUNDEE RD WINTER HAVEN FL 33884-1021
ADAMS HENDON CARSON CROW &            SAENGER P.A. 72 PATTON AVENUE ASHEVILLE NC 28801
ADAMS, ASHTON                         53 CEDARWOOD DR OSWEGO NY 13126
ADAMS, JAIME                          1846 7TH AVE SW VERO BEACH FL 32962
ADAMS, KEITH E & KIM D, TRUSTEES      8003 FRANKLIN FARMS RD, STE 233 RICHMOND VA 23229
ADAMS, MARCIE                         ADDRESS ON FILE
ADAN VENTURA                          ADDRESS ON FILE
ADDISON CLARK                         ADDRESS ON FILE
ADELE RUCKLE                          ADDRESS ON FILE
ADELINE MCTAVOUS                      ADDRESS ON FILE
ADELINE MCTAVOUS                      C/O FARAH & FARAH CAITLIN CLARKE 10 WEST ADAMS ST. JACKSONVILLE FL 32202
ADELINE PHILIPPE                      ADDRESS ON FILE
ADELMAN                               1001 S 84TH ST WEST ALLIS WI 53214
ADERRICA CLARKE                       ADDRESS ON FILE
ADF FLOORING LLC                      248 SHEEP DAVIS RD SUITE 8 CONCORD NH 03301
ADIEL ORTIZ                           ADDRESS ON FILE
ADIELA GRANT                          ADDRESS ON FILE
ADIRONDACK NEON SIGNS LIGHTING        136 DIVISION ST AMSTERDAM NY 12010



Epiq Corporate Restructuring, LLC                                                                   Page 7 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21       Page 15 of 586

Claim Name                              Address Information
ADMINISTRATR UNEMPLOYMENT COMP          EMPLOYMENT SECURITY DIVISION PO BOX 2940 HARTFORD CT 06104-2940
ADOBE                                   29322 NETWORK PLACE CHICAGO IL 60673
ADOL WC FUND                            649 MONROE STREET DIRECTOR OF FINANCE FINANCE DIVISION MONTGOMERY AL 36131
ADOLPH SCHETTER                         ADDRESS ON FILE
ADOVIAN DONES                           ADDRESS ON FILE
ADP INC                                 PO BOX 842875 BOSTON MA 02284
ADP INC                                 ATTN LEGAL DEPARTMENT 5800 WINDWARD PKWY ALPHARETTA GA 30005
ADP INC                                 ATTN GENERAL MANAGER 5800 WINDWARD PKWY ALPHARETTA GA 30005
ADRAIN MITCHELL                         ADDRESS ON FILE
ADRIAN BETTERLEY                        ADDRESS ON FILE
ADRIAN DONALD                           ADDRESS ON FILE
ADRIAN GUERRA                           ADDRESS ON FILE
ADRIAN GUTMANN                          ADDRESS ON FILE
ADRIAN HERNANDEZ                        ADDRESS ON FILE
ADRIAN JONES                            ADDRESS ON FILE
ADRIAN JORDAN                           ADDRESS ON FILE
ADRIAN LAMBERT                          ADDRESS ON FILE
ADRIAN WHITE                            ADDRESS ON FILE
ADRIAN WILLIAMS                         ADDRESS ON FILE
ADRIANA DUQUETTE                        ADDRESS ON FILE
ADRIANA LOPEZ FLORES                    ADDRESS ON FILE
ADRIANA W BRIGGS                        ADDRESS ON FILE
ADRIANA WILLIAMS                        ADDRESS ON FILE
ADRIANE ROBERSON                        ADDRESS ON FILE
ADRIANE SMITH                           ADDRESS ON FILE
ADRIANNA WILLIAMS                       ADDRESS ON FILE
ADRIANO SOARES                          ADDRESS ON FILE
ADRIENE GILL                            ADDRESS ON FILE
ADRIENE TOWNSEND                        ADDRESS ON FILE
ADRIENNE OAKES                          ADDRESS ON FILE
ADRIENNE REED                           ADDRESS ON FILE
ADRIENNE REED                           C/O PHILIP MARNECHECK PHILIP MARNECHECK 1468 W 9TH ST #425 CLEVELAND OH 44113
ADRIENNE STEVENS                        ADDRESS ON FILE
ADS SECURITY LP                         PO BOX 531687 ATLANTA GA 30353-1687
ADT SECURITY SERVICES                   PO BOX 371878 PITTSBURGH PA 15250
ADVANCED ELECTRICAL CONTRACTOR          146 HORSHAM ROAD HORSHAM PA 19044
ADVANCED IT ASSISTANCE LLC              523 HARRISON AVE 1 HARRISON NJ 07029
ADVANCED MAILING SYSTEMS INC            63 BRADLEY BRANCH RD ARDEN NC 28704
ADVANCED MECHANICAL LLC                 3610 N GRANDVIEW CHURCH RD VINE GROVE KY 40175
ADVANCED MECHANICAL PLIS                995 YEAGER PKWY PELHAM AL 35124
ADVANCED MECHANICAL PLUS INC            206 N CENTRAL AVE LIMA OH 45801
ADVANCED MECHANICAL SERVICES            2475 REGENT AVE ORLANDO FL 32804
ADVANCED PLUMBING COMMERCIAL            RESIDENTIAL SERVICE 827 17TH AVENUE SOUTH ST PETERSBURG FL 33701
ADVANCED POWER TECHNOLOGIES             1500 N POWERLINE ROAD POMPANO BEACH FL 33069
ADVANCED PROJECT SOLUTIONS LLP          4501 FEMRITE DR MADISON WI 53716
ADVANCED REPAIR & MAINTENANCE SVS INC   3790 US HWY 280 E LYONS GA 30436
ADVANCED RESTAURANT SERVICES LLC        PO BOX 595 SWANNANOA NC 28778
ADVANCED SERVICE SOLUTIONS INC          PO BOX 573 HAMMONTON NJ 08037
ADVANCED VINYL UPHOLSTERY               220 ROBIN ANN CT YORK PA 17406



Epiq Corporate Restructuring, LLC                                                                      Page 8 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21         Page 16 of 586

Claim Name                               Address Information
ADVANTACLEAN OF DUBOIS PUNXSUTAWNEY      319 STUART RD FALLS CREEK PA 15840
ADVANTAGE AIR                            1205 ROYAL DR PAPILLION NE 68046
ADVANTAGE AIR CONDITIONING               REFRIGERATION & APPL 39040 FOREST DR EUSTIS FL 32736-9562
ADVANTAGE DESIGN GROUP LLC               DBA ADVANTAGE DESIGN GROUP LLC 505 GRIFFIN CIRCLE HERMITAGE TN 37076
ADVANTAGE MECHANICAL                     PO BOX 424 NAVESINK NJ 07752
ADVANTAGE REFRIGERATION LLC              2230 CHILDRESS ROAD CHRISTIANSBURG VA 24073
ADVERTISING DIGITAL IDENTIFICATION LLC   11020 DAVID TAYLOR DR SUITE 305 CHARLOTTE NC 28262
AEGIS GROUP LLC, THE                     ATTN RANDALL H ANTHONY 1102 18TH AVE SOUTH NASHVILLE TN 37212
AERO CENTURY CARPET CLEANING MAINT. CO   1275 ROUTE 42 SPARROW BUSH NY 12780
AERO MAINTENANCE CO                      1275 STATE ROUTE 42 SPARROW BUSH NY 12780-5015
AETNA LIFE INSURANCE CO                  C/O AETNA INC ATTN DAVID G SCOTT, SUP LIT SERVICES 1425 UNION MEETING RD BLUE
                                         BELL PA 19422
AETNA LIFE INSURANCE CO                  C/O AETNA INC ATTN DAVID G SCOTT, SUPERVISOR 1425 UNION MEETING RD BLUE BELL
                                         PA 19422
AETNA LIFE INSURANCE CO                  C/O MCGUIREWOODS LLP ATTN AARON MCCOLLOUGH 77 W WACKER DR, STE 4100 CHICAGO IL
                                         60601
AETNA LIFE INSURANCE COMPANY             ATTN PAYFLEX COBRA DEPARMENT 151 FARMINGTON AVE,RW 52 HARTFORD CT 06156-3124
AFC UPHOLSTERY                           2810 4A YONKERS RD RALEIGH NC 27604
AFCO CREDIT CORP                         1133 AVENUE OF THE AMERICAS STE 2735-39 NEW YORK NY 10036
AFFINITY9 REALTY LLC                     6618 WESTON CIR E DUBLIN OH 43016
AFFINITY9 REALTY LLC                     AKHIL M. PATEL, ESQ. 6055 TAIN DRIVE, SUITE 200 DUBLIN OH 43017
AFFORDABLE LANDSCAPING OF SC LLC         ATTN JOE DINSMORE 8020 NANTUCKETT AVE NORTH CHARLESTON SC 29420
AFFORDABLE LANDSCAPING OF SC LLC         8020 NANTUCKETT AVE NORTH CHARLESTON SC 29420
AFFORDABLE LAWNCARE SOLUTIONS LLC        435 GOLDENVILLE RD GETTYSBURG PA 17325
AFFORDABLE PLUMBING CALL US 1ST INC      109 S 4TH ST SPRINGLAKE NC 28390
AFFORDABLE REFRIGERATION LLC             315 DES JACQUES RD PO BOX 60607 LAFAYETTE LA 70506-0607
AFG EQUITY LTD                           2808 FAIRMOUNT ST DALLAS TX 75201-1450
AFGO MECHANICAL SERVICES INC             3614 32ND ST LONG ISLAND CITY NY 11106
AFP DISTRIBUTORS INC                     PO BOX 180 ATHENS OH 45701
AFP GROUP INC                            6746 AKRON RD LOCKPORT NY 14094
AFRED KNOX                               ADDRESS ON FILE
AFRED KNOX                               ADDRESS ON FILE
AFTER HOURS GLASS SERVICES LLC           PO BOX 1325 STATESBORO GA 30459
AGRIBEV DISTRIBUTION LLC                 81 LIVERY LN WAYNESBORO VA 22980
AGS SOLUTIONS                            507 MARAGRET ST ST MARYS GA 31558
AGS SOLUTIONS INC.                       103 BOATSMAN WAY SAINT MARYS GA 31558-1835
AHGIE LLC                                3040 PATUXENT OVERLOOK COURT ATTN HAN OH MANAGER ELLICOTT CITY MD 21042
AHLANNA TOMS                             ADDRESS ON FILE
AHLSTROM SCHAEFFER ELEC CORP             46 HOPKINS AVE JAMESTOWN NY 14701
AHMAD MCCARTHAN                          ADDRESS ON FILE
AHMAD PARKER                             ADDRESS ON FILE
AHMAD THOMAS                             ADDRESS ON FILE
AHMED ETMAN                              ADDRESS ON FILE
AHN EMERGENCY GROUP OF SOMERSET          PO BOX 16697 BELFAST ME 04915
AHNIYAH PINCKNEY                         ADDRESS ON FILE
AIDA BARRAGAN                            C/O FREEMAN AND BASS SAMUEL BASS 24 COMMERCE ST # 726 NEWARK NJ 07102
AIDA BARRAGAN                            ADDRESS ON FILE
AIDEN ANDERSON                           ADDRESS ON FILE
AIDEN SKEANS                             ADDRESS ON FILE
AIG RISK MANAGEMENT, INC.                110 WILLAIM, 9TH FLOOR NEW YORK NY 10038


Epiq Corporate Restructuring, LLC                                                                        Page 9 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD     DocService
                                                   837 Filed
                                                          List
                                                               01/07/21          Page 17 of 586

Claim Name                             Address Information
AIKEN AUGUSTA SECURITY SYSTEMS INC     218 OAK ST N STE C MARTINEZ GA 30907
AIKEN COUNTY TREASURER                 P O BOX 919 AIKEN SC 29802-0919
AIKEN ELECTRIC COOPERATIVE INC         PO BOX 417 AIKEN SC 29802-0417
AIKEN PEST CONTROL INC                 PO BOX U AIKEN SC 29802
AILI NICHOLS                           ADDRESS ON FILE
AIMEE DEIN                             ADDRESS ON FILE
AIMEE HODGE                            ADDRESS ON FILE
AIMEE JONES                            ADDRESS ON FILE
AIMEE LAVOIE                           ADDRESS ON FILE
AIMEE MCKNIGHT                         ADDRESS ON FILE
AIMEE-OLGA GAKWAYA                     ADDRESS ON FILE
AIR ADJUSTERS INC                      P O BOX 2135 BRUNSWICK GA 31520
AIR CONCEPT SOLUTIONS CORP             1609 ROYLE RD SUMMERVILLE SC 29486
AIRAMUS DAVENPORT                      ADDRESS ON FILE
AIRCO MECHANICAL                       14100 HONEYWELL ROAD LARGO FL 33771
AIRE MASTER OF NORTH ST LOUIS          PO BOX 865 ST PETERS MO 63376
AIRE MASTER OF THE VALLEY              PO BOX 2155 WARREN OH 44484
AIRE MAYBERRY                          ADDRESS ON FILE
AIRE-MASTER OF EAST JERSEY             P O BOX 1024 TOMS RIVER NJ 08754
AIRGAS NATIONAL CARBONATION INC        PO BOX 734673 DALLAS TX 75373-4673
AIRGAS USA LLC                         6055 ROCKSIDE WOODS BLVD INDEPENDENCE OH 44131
AIRGAS USA LLC                         PO BOX 532609 ATLANTA GA 30353
AIRGAS USA LLC                         PO BOX 734445 CHICAGO IL 60673-4445
AIRGAS USA LLC                         110 W 7TH ST, STE 1300 TULSA OK 74119
AIRMASTERS                             C/O SOUTHWEST TOWN MECHANICAL ATTN ANGIE DILLARD 22349 S COMMERCE PKWY
                                       FRANKFORT IL 60423
AIRTECH THERMEX LLC                    4918 W 35TH ST MINNEAPOLIS MN 55416-2612
AIS COMMERCIAL PARTS AND SERVICE INC   1005 PARKWAY VIEW DR PITTSBURGH PA 15205
AISHA BOLTON                           ADDRESS ON FILE
AISHADIA WILLIAMS                      ADDRESS ON FILE
AJ MISSERT INC                         25510 INDUSTRIAL BLVD WATERTOWN NY 13601
AJ TESTA LAWNCARE LANDSCAPING          1010 DEWEY AVE NEW CASTLE PA 16101
AJA GULLATTE                           ADDRESS ON FILE
AJAX DISTRIBUTING CO INC               330 WARFIELD BLVD CLARKSVILLE TN 37043
AJAX TURNER CO INC                     4010 CENTREPOINTE WAY LAVERGNE TN 37086
AJAYA HALL                             ADDRESS ON FILE
AJIAMYKIA SAMUEL                       ADDRESS ON FILE
AK PRINTING AND SIGNS                  214 PLAZA DRIVE ENTERPRISE AL 36330
AKEHURST LANDSCAPE SERVICE INC         ATTN ACCOUNTS RECEIVABLE 712 PHILADELPHIA ROAD JOPPA MD 21085
AKERMAN SENTERFITT                     ADDRESS ON FILE
AKRON CANTON REGIONAL AIRPORT          5400 LAUBY RD SUITE 9 NORTH CANTON OH 44720
AL BOWMAN AND SONS SOS LOCKSMITH LLC   PO BOX 681542 RIVERSIDE MO 64168
AL GEORGEBINGHAMTON                    ADDRESS ON FILE
AL KENDER                              ADDRESS ON FILE
AL-MALIK MCEACHERN                     ADDRESS ON FILE
ALABAMA ABC                            3511 PELLHAM PARKWAY C PELHAM AL 35124
ALABAMA ABC                            2220 ENTERPRISE DRIVE OPELIKA AL 36801
ALABAMA ABC BEVERAGE STORE 101         3044 HIGHWAY 280 ALEXANDER CITY AL 35010
ALABAMA ABC BEVERAGE STORE 12          7949 VAUGHN ROAD MONTGOMERY AL 36116



Epiq Corporate Restructuring, LLC                                                                      Page 10 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 18 of 586

Claim Name                              Address Information
ALABAMA ABC BEVERAGE STORE 124         621 BOLL WEEVIL CIRCLE ENTERPRISE AL 36330
ALABAMA ABC BEVERAGE STORE 148         3305 SOUTH BROAD STREET SCOTTSBORO AL 35769
ALABAMA ABC BEVERAGE STORE 15          705 CULLMAN SHOPPING CENTER CULLMAN AL 35055
ALABAMA ABC BEVERAGE STORE 153         207 E MEIGHAN BLVD GADSDEN AL 35903
ALABAMA ABC BEVERAGE STORE 155         210 DEKALB PLAZA BLVD SW FT   PAYNE AL 35967
ALABAMA ABC BEVERAGE STORE 185         2228 VILLAGE DRIVE MOODY AL 35004
ALABAMA ABC BEVERAGE STORE 193         2612 LEEMAN FERRY ROAD SW HUNTSVILLE AL 35801
ALABAMA ABC BEVERAGE STORE 194         5222 WINGHAM CIRCLE TUSCALOOSA AL 35405
ALABAMA ABC BEVERAGE STORE 196         3740 B JOY SPRINGS ROAD MOBILE AL 36693
ALABAMA ABC BEVERAGE STORE 236         5100 EAST LAKE BLVD BIRMINGHAM AL 35217
ALABAMA ABC BEVERAGE STORE 43          221 NORTH MCKENZIE STREET FOLEY AL 36535
ALABAMA ABC BEVERAGE STORE 44          4330 HIGHWAY 78 EAST JASPER AL 35501
ALABAMA ABC BEVERAGE STORE 49          1401 US HWY 231 S TROY AL 36081
ALABAMA ABC BEVERAGE STORE 53          8115 HWY 72 W MADISON AL 35758
ALABAMA ABC BEVERAGE STORE 66          2500 WOODWARD AVE MUSCLE SHOALS AL 35661
ALABAMA ABC BEVERAGE STORE 73          804 US HIGHWAY 31 SOUTH BAY MINETTE AL 36507
ALABAMA ABC BEVERAGE STORE 85          325 NORTH CRAFT HWY CHICKASAW AL 36611
ALABAMA ABC BEVERAGE STORE 87          6941 BELLINGRATH ROAD THEODORE AL 36582
ALABAMA ABC STORE 67                   160 BALDWIN SQUARE FAIRHOPE AL 36532
ALABAMA CROWN ALABASTER                1330 CORPORATE WOODS DRIVE ALABASTER AL 35007
ALABAMA DEPARTMENT OF LABOR            649 MONROE ST ATTN CENTRAL CASHIER MONTGOMERY AL 36131
ALABAMA DEPARTMENT OF LABOR            ALABAMA DEPARTMENT OF LABOR 649 MONROE ST MONTGOMERY AL 36131
ALABAMA DEPARTMENT OF LABOR            UNEMPLOYMNT COMPENSATION AGNCY 649 MONROE ST ROOM 4207 MONTGOMERY AL
                                       36131-4220
ALABAMA DEPARTMENT OF PUBLIC HEALTH    THE RSA TOWER 201 MONROE STREET MONTGOMERY AL 36104
ALABAMA DEPARTMENT OF REVENUE          WITHHOLDING TAX SECTION PO BOX 327483 MONTGOMERY AL 36132-7483
ALABAMA DEPT OF REVENUE                INDIVIDUAL & CORPORATE TAX DIVISION 50 N RIPLEY ST MONTGOMERY AL 36104
ALABAMA DEPT OF REVENUE                PO BOX 327320 BUS PRIVILEGE TAX SECTION MONTGOMERY AL 36132-7320
ALABAMA INSTITUTE DEAF BLIND FOUNDATION P O BOX 698 205 E SOUTH ST TALLADEGA AL 35160
ALABAMA LOCK KEY INC                   P O BOX 1056 BIRMINGHAM AL 35201
ALABAMA MEDICAID                       501 DEXTER AVENUE MONTGOMERY AL 36104
ALABAMA PEST CONTROL INC               857 GADSDEN HWY BIRMINGHAM AL 35235
ALABAMA POWER                          PO BOX 242 BIRMINGHAM AL 35292
ALABAMA POWER CO                       600 18TH ST N BIRMINGHAM AL 35203-2200
ALABAMA POWER CO                       PO BOX 242 BIRMINGHAM AL 35292
ALABAMA POWER COMPANY                  C/O BALCH & BINGHAM LLP ATTN JEREMY L RETHERFORD 1901 6TH AVE N, STE 1500
                                       BIRMINGHAM AL 35203
ALABASTER RT FREESTANDING JV LLC       201 ALLEN RD STE 300 ATLANTA GA 30328
ALABASTER RT FREESTANDING LLC          201 ALLEN RD STE 300 ATLANTA GA 30328
ALABASTER RT FREESTANDING, LLC         SIMON V. BAKARIC ESQ. NEWBURGER ANDES & CO. 201 ALLEN RD. SUITE 300 ATLANTA GA
                                       30328
ALABASTER RT FREESTANDING, LLC         IPET PROPERTIES, LLC 11057 ROSECRANS AVE. NORWALK CA 90650
ALABASTER WATER BOARD                  213 1ST ST N ALABASTER AL 35007
ALACHUA COUNTY SHERIFF                 PO BOX 5489 ALARM REDUCTION UNIT GAINESVILLE FL 32627
ALACHUA COUNTY TAX COLLECTOR           PO BOX 44310 JACKSONVILLE FL 32231-4310
ALAIN DESRIVIERES                      ADDRESS ON FILE
ALAINA BERATTA                         ADDRESS ON FILE
ALAINA JOHNSON                         ADDRESS ON FILE
ALAINA KISKADDEN                       ADDRESS ON FILE
ALAINA NICOLOSI                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 11 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD       DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21         Page 19 of 586

Claim Name                               Address Information
ALAMANCE COUNTY                          124 W ELM ST GRAHAMN NC 27253-2802
ALAMANCE MUNICIPAL                       603 W HARDEN ST GRAHAM NC 27253
ALAN C STOCKWELL                         ADDRESS ON FILE
ALAN FRAZIER                             ADDRESS ON FILE
ALAN GRIGSBY                             ADDRESS ON FILE
ALAN J CHISM                             ADDRESS ON FILE
ALAN KERBER                              ADDRESS ON FILE
ALAN LAMOUREUX                           ADDRESS ON FILE
ALAN LAUGHNER                            ADDRESS ON FILE
ALAN M WHALEN                            ADDRESS ON FILE
ALAN OURY                                ADDRESS ON FILE
ALAN P SMITH                             ADDRESS ON FILE
ALAN RODRIGUEZ                           ADDRESS ON FILE
ALAN S ROUTMAN MD                        ADDRESS ON FILE
ALAN SINGLETON                           ADDRESS ON FILE
ALAN SMITH                               ADDRESS ON FILE
ALAN VANDERBROOK                         ADDRESS ON FILE
ALAN WATSON                              ADDRESS ON FILE
ALANA CRISP                              ADDRESS ON FILE
ALANA MCCARDLE                           ADDRESS ON FILE
ALANA PARKER                             ADDRESS ON FILE
ALANDUS NEVILLES                         ADDRESS ON FILE
ALARM SERVICES OF CNY                    PO BOX 340 EAST SYRACUSE NY 13057
ALARM SPECIALISTS INC                    333 OLD TARRYTOWN RD WHITE PLAINS NY 10603
ALASKA DEPT OF HEALTH & SOCIAL SERVICES COMMISSIONER ADAM CRUM 3601 C STREET, SUITE 902 ANCHORAGE AK 99503
ALASKA DEPT OF LABOR & WORKFOR           CASHIERS PO BOX 115506 JUNEAU AK 99811-5506
ALASKA DEPT OF LABOR AND                 WORKFORCE DEVELOPMENT 1016 WEST SIXTH AVE SUITE 40 ANCHORAGE AK 99501
ALASKA DEPT OF REVENUE                   550 W 7TH AVE STE 500 ANCHORAGE AK 99501-3555
ALASKA DEPT OF REVENUE                   PO BOX 110420 JUNEAU AK 99811-0420
ALASKA DEPT OF REVENUE UNCLAIMED PTY     PO BOX 110405 JUNEAU AK 99811
ALAYA KARRIEM                            ADDRESS ON FILE
ALAYNA MCSEED                            ADDRESS ON FILE
ALAYSIA JOHNSON                          ADDRESS ON FILE
ALAZIA BROADUS                           ADDRESS ON FILE
ALBANY BEVERAGE COMPANY LLP              1208 MOULTRIE RD PO BOX 586 ALBANY GA 31705
ALBANY UTILITES                          PO BOX 1788 ALBANY GA 31702
ALBEMARLE DISTRIBUTING COMPANY           PO BOX 7 ELIZABETH CITY NC 27907-0007
ALBERT EARL JETT JR                      ADDRESS ON FILE
ALBERT HOYLES                            ADDRESS ON FILE
ALBERT M AND ISABEL ALTAMIRANO           ADDRESS ON FILE
ALBERT M AND ISABEL ALTAMIRANO           8122 CLAMP SAN ANTONIO TX 78221-0000
ALBERT M. & ISABEL ALTAMIRANO ALBERT M   ADDRESS ON FILE
ALBERT THOMAS                            ADDRESS ON FILE
ALBERTO RIVAS                            ADDRESS ON FILE
ALBERTO RODRIGUEZ                        ADDRESS ON FILE
ALCIDE VILFRARD                          ADDRESS ON FILE
ALCO TECHNOLOGIES INC                    293 NORTHLAND BLVD CINCINNATI OH 45246
ALCOA HIGH SCHOOL                        1205 LODGE ST ALCOA TN 37701
ALCOHOL CONTROLS INC                     1023 HAVENRIDGE LANE ATLANTA GA 30319



Epiq Corporate Restructuring, LLC                                                                     Page 12 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD       DocService
                                                   837 Filed
                                                          List
                                                               01/07/21          Page 20 of 586

Claim Name                             Address Information
ALCOHOL LICENSEE CONSULTANTS           303 EVERGREEN RD NEW CUMBERLAND PA 17070
ALCORN CO ELECTRIC POWER ASSOC         PO BOX 1590 CORINTH MS 38835-1590
ALCORN COUNTY                          PO BOX 190 CORINTH MS 38835
ALCORN COUNTY EPA                      PO BOX 1590 CORINTH MS 38835-1590
ALCORN COUNTY EPA                      1909 S TATE ST CORINTH MS 38934
ALCORN COUNTY, MISSISSIPPI             ATTN WILLIAM H DAVIS, JR 511 FRANKLIN ST CORINTH MS 38834
ALCORN COUNTY, MISSISSIPPI             PO BOX 190 CORINTH MS 38835
ALDRED, NICOLE                         5023 LONG SHADOW CT MIDLOTHIAN VA 23112
ALDRIDGE & SONS PLUMBING CONTRACTORS   PO BOX 600921 JACKSONVILLE FL 32260
ALDRIDGE, JERRY                        C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                       KNOXVILLE TN 37934
ALDRIDGE, JERRY                        310 COUNTY WOOD DR TUSCALOOSA AL 35045
ALE TRAINING                           4501 31ST AVENUE SOUTH MINNEAPOLIS MN 55406
ALEAH EVANS                            ADDRESS ON FILE
ALEAH JOHNSON                          ADDRESS ON FILE
ALEC LEINER                            ADDRESS ON FILE
ALEC PETITPAS                          ADDRESS ON FILE
ALEC WELSH                             ADDRESS ON FILE
ALEIA MOSS                             ADDRESS ON FILE
ALEJANDRO CARRILLO                     ADDRESS ON FILE
ALEJANDRO MARQUEZ                      ADDRESS ON FILE
ALEJANDRO QUINONEZ                     ADDRESS ON FILE
ALEKA OSWALD                           ADDRESS ON FILE
ALEKSANDER FANN                        ADDRESS ON FILE
ALENA SELVY                            ADDRESS ON FILE
ALERT 360 SARASOTA                     2448 E 81ST STREET SUITE 4200 TULSA OK 74137
ALESHIA ADAMS                          ADDRESS ON FILE
ALESHIA ADAMS                          ADDRESS ON FILE
ALESSANDRA LICCIONE                    ADDRESS ON FILE
ALESSANDRO DURAN                       ADDRESS ON FILE
ALETHIA WILLIAMS                       ADDRESS ON FILE
ALEX B JOHNSON                         ADDRESS ON FILE
ALEX CERVINO                           ADDRESS ON FILE
ALEX CITY WINDOW CLEANING              481 SPOOKY HOLLOW RD ALEXANDER CITY AL 35010
ALEX GRANDOIT                          ADDRESS ON FILE
ALEX HAM                               ADDRESS ON FILE
ALEX HIGGINS                           ADDRESS ON FILE
ALEX HILL                              ADDRESS ON FILE
ALEX ING                               ADDRESS ON FILE
ALEX SCHUYLER                          ADDRESS ON FILE
ALEX SIZEMORE                          ADDRESS ON FILE
ALEXA COVENEY                          ADDRESS ON FILE
ALEXA GRAHAM                           ADDRESS ON FILE
ALEXA MANN                             ADDRESS ON FILE
ALEXA MAYNARD                          ADDRESS ON FILE
ALEXA MAYNARD                          ADDRESS ON FILE
ALEXA RYAN                             ADDRESS ON FILE
ALEXANDER CHARETTE                     ADDRESS ON FILE
ALEXANDER CLARK                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 13 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD        DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21       Page 21 of 586

Claim Name                               Address Information
ALEXANDER CURRIER                        ADDRESS ON FILE
ALEXANDER DUNFORD                        ADDRESS ON FILE
ALEXANDER EQUIPMENT                      3820 KIMWELL DRIVE WINSTON SALEM NC 27114
ALEXANDER ESTEBAN                        ADDRESS ON FILE
ALEXANDER GILCHRIST                      ADDRESS ON FILE
ALEXANDER GILMORE                        ADDRESS ON FILE
ALEXANDER GODWIN                         ADDRESS ON FILE
ALEXANDER HOPPES                         ADDRESS ON FILE
ALEXANDER JARED                          ADDRESS ON FILE
ALEXANDER L KEPHART                      ADDRESS ON FILE
ALEXANDER LEAF                           ADDRESS ON FILE
ALEXANDER RIGGS                          ADDRESS ON FILE
ALEXANDER SEALCOATING AND STRIPING INC   P O BOX 211032 MONTGOMERY AL 36121
ALEXANDER SPENCE                         ADDRESS ON FILE
ALEXANDER STEFANO                        ADDRESS ON FILE
ALEXANDER STERGIOU                       ADDRESS ON FILE
ALEXANDER STEVENS                        ADDRESS ON FILE
ALEXANDER STOCKFORD                      ADDRESS ON FILE
ALEXANDER VLASAK                         ADDRESS ON FILE
ALEXANDER WEBB                           ADDRESS ON FILE
ALEXANDER WHETSEL                        ADDRESS ON FILE
ALEXANDRA C WINDHAM                      ADDRESS ON FILE
ALEXANDRA FABIE                          ADDRESS ON FILE
ALEXANDRA FRANKLIN                       ADDRESS ON FILE
ALEXANDRA FRAZIER                        ADDRESS ON FILE
ALEXANDRA HOPPMAN                        ADDRESS ON FILE
ALEXANDRA HOPPMAN                        ADDRESS ON FILE
ALEXANDRA MOLINA                         ADDRESS ON FILE
ALEXANDRA NEWMAN                         ADDRESS ON FILE
ALEXANDRA PRAUSA                         ADDRESS ON FILE
ALEXANDRA RIVERA                         ADDRESS ON FILE
ALEXANDRA ROSSER                         ADDRESS ON FILE
ALEXANDRA SIGALAS                        ADDRESS ON FILE
ALEXANDRA VAZQUEZ                        ADDRESS ON FILE
ALEXANDREA PETERSON                      ADDRESS ON FILE
ALEXANDRIA BENFATTI                      ADDRESS ON FILE
ALEXANDRIA BRYANT                        ADDRESS ON FILE
ALEXANDRIA CAMERON                       ADDRESS ON FILE
ALEXANDRIA CHURCH                        ADDRESS ON FILE
ALEXANDRIA COSTELLO                      ADDRESS ON FILE
ALEXANDRIA DEATON                        ADDRESS ON FILE
ALEXANDRIA REDDINGER                     ADDRESS ON FILE
ALEXANDRIA SCRUGGS                       ADDRESS ON FILE
ALEXANDRIA T GONZALEZ                    ADDRESS ON FILE
ALEXANDRIA WIGGINS                       ADDRESS ON FILE
ALEXANDRIA ZIPPERER                      ADDRESS ON FILE
ALEXIA DAVIS                             ADDRESS ON FILE
ALEXIA DOBBS                             ADDRESS ON FILE
ALEXIS A SWOVELAND                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 14 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21       Page 22 of 586

Claim Name                         Address Information
ALEXIS ALVAREZ                     ADDRESS ON FILE
ALEXIS BARRON                      ADDRESS ON FILE
ALEXIS BEAN                        ADDRESS ON FILE
ALEXIS BELL                        ADDRESS ON FILE
ALEXIS BREDAHL                     ADDRESS ON FILE
ALEXIS CHILDS                      ADDRESS ON FILE
ALEXIS COBB                        ADDRESS ON FILE
ALEXIS COFFEY                      ADDRESS ON FILE
ALEXIS CURRY                       ADDRESS ON FILE
ALEXIS D CRISP                     ADDRESS ON FILE
ALEXIS FRITH                       ADDRESS ON FILE
ALEXIS FURROW                      ADDRESS ON FILE
ALEXIS GETHIN                      ADDRESS ON FILE
ALEXIS HENDRIX                     ADDRESS ON FILE
ALEXIS HENDRIX                     ADDRESS ON FILE
ALEXIS HOOGENDORN                  ADDRESS ON FILE
ALEXIS JUEZ                        ADDRESS ON FILE
ALEXIS LEAKS                       ADDRESS ON FILE
ALEXIS LOCKE                       ADDRESS ON FILE
ALEXIS LUETKENHAUS                 ADDRESS ON FILE
ALEXIS M BOLDEN                    ADDRESS ON FILE
ALEXIS M WILLIAMS                  ADDRESS ON FILE
ALEXIS MOSLEY                      ADDRESS ON FILE
ALEXIS MOUTRIE                     ADDRESS ON FILE
ALEXIS PITTMAN                     ADDRESS ON FILE
ALEXIS POTTS                       ADDRESS ON FILE
ALEXIS RIVERA                      ADDRESS ON FILE
ALEXIS ROANE                       ADDRESS ON FILE
ALEXIS SALADINO                    ADDRESS ON FILE
ALEXIS SHANEYFELT                  ADDRESS ON FILE
ALEXIS SMITH                       ADDRESS ON FILE
ALEXIS SPIESS                      ADDRESS ON FILE
ALEXIS STEARNS                     ADDRESS ON FILE
ALEXIS TROWELL                     ADDRESS ON FILE
ALEXIS WILDS                       ADDRESS ON FILE
ALEXIS WILLIAMS                    ADDRESS ON FILE
ALEXUS ASHLEY                      ADDRESS ON FILE
ALEXUS GAMBLE                      ADDRESS ON FILE
ALEXUS HAWKINS                     ADDRESS ON FILE
ALEXUS LLOYD                       ADDRESS ON FILE
ALEXUS MEDING                      ADDRESS ON FILE
ALEXUS ROBERTSON                   ADDRESS ON FILE
ALEXUS WAYTOWICH                   ADDRESS ON FILE
ALEXYS MANN                        ADDRESS ON FILE
ALEXZANDER EDWARDS                 ADDRESS ON FILE
ALEYAH KNIGHT                      ADDRESS ON FILE
ALFANI ALGHALI                     ADDRESS ON FILE
ALFANO PROPERTY SERVICES           75 FRANKLYN ST ORCHARD PARK NY 14127
ALFONSO V CRUZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 15 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21       Page 23 of 586

Claim Name                           Address Information
ALFRED E HARTMAN                     ADDRESS ON FILE
ALFRED JOHNSON                       ADDRESS ON FILE
ALFRED LEONARD                       ADDRESS ON FILE
ALFRED MYERS                         ADDRESS ON FILE
ALFREDO BAUTISTA                     ADDRESS ON FILE
ALFREDO GARCIA MENDOZA               ADDRESS ON FILE
ALFREDO MURILLO                      ADDRESS ON FILE
ALFREDO ROMAN                        ADDRESS ON FILE
ALGIMANTAS SIUGZDA                   ADDRESS ON FILE
ALIA AGUIGUI                         ADDRESS ON FILE
ALICE DUPONT                         ADDRESS ON FILE
ALICE GIVENS                         ADDRESS ON FILE
ALICE HARRIS                         ADDRESS ON FILE
ALICE HIGHSMITH                      ADDRESS ON FILE
ALICE M KISS                         ADDRESS ON FILE
ALICIA ASKEW                         ADDRESS ON FILE
ALICIA CARCHIETTA                    ADDRESS ON FILE
ALICIA FAIRLEY                       ADDRESS ON FILE
ALICIA HARPEL                        ADDRESS ON FILE
ALICIA N ABERNATHY                   ADDRESS ON FILE
ALICIA RICHARDSON                    ADDRESS ON FILE
ALICIA RIVERA                        ADDRESS ON FILE
ALICIA RIVERA                        C/O ROBERT A FINEBERG ATTORNEY AT LAW ROBERT A FINEBERG 208 N S MAIN ST CAPE
                                     MAY COURT HOUSE NJ 08210
ALICIA ROSADO                        ADDRESS ON FILE
ALICIA SCHNEIDER                     ADDRESS ON FILE
ALICIA WAGNER                        ADDRESS ON FILE
ALINA CARLTON                        ADDRESS ON FILE
ALINA LUTTRELL                       ADDRESS ON FILE
ALISA CLEM                           ADDRESS ON FILE
ALISHA ALIRE                         ADDRESS ON FILE
ALISHA BARCLAY                       ADDRESS ON FILE
ALISHA BATTENFIELD                   ADDRESS ON FILE
ALISHA EDWARDS                       C/O SCOTT P HOLWITT SCOTT HOLWITT 5017 WASHINGTON PLACE SUITE 300 ST. LOUIS MO
                                     63108
ALISHA EDWARDS                       ADDRESS ON FILE
ALISHA GIBBS                         ADDRESS ON FILE
ALISHA HARTMANN                      ADDRESS ON FILE
ALISHA HICKS                         ADDRESS ON FILE
ALISHA LOWMAN                        ADDRESS ON FILE
ALISHA N LASSITER                    ADDRESS ON FILE
ALISHA TOWNSEND                      ADDRESS ON FILE
ALISHA WOLFE                         ADDRESS ON FILE
ALISIA HERNANDEZ                     ADDRESS ON FILE
ALISON C CAHOON                      ADDRESS ON FILE
ALISON DALY                          ADDRESS ON FILE
ALISON MENG                          ADDRESS ON FILE
ALISON POLION                        C/O DOMENIC J CARCIERI ESQUIRE DOMENIC J CARCIERI ESQUIRE 454 BROADWAY
                                     PROVIDENCE RI 02909
ALISON POLION                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 16 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 24 of 586

Claim Name                              Address Information
ALISON POLION                           ADDRESS ON FILE
ALISON PRACON                           ADDRESS ON FILE
ALISON RAINE                            ADDRESS ON FILE
ALISON SPATZ                            ADDRESS ON FILE
ALISSA CURTIS                           ADDRESS ON FILE
ALISSA DARLING                          ADDRESS ON FILE
ALISSA MERCADO                          ADDRESS ON FILE
ALISSON ALEXANDER                       ADDRESS ON FILE
ALITA PAYNE                             ADDRESS ON FILE
ALIVIA BASS-TRUHLAR                     ADDRESS ON FILE
ALIX HOWARD                             ADDRESS ON FILE
ALIYA WAKEFIELD                         ADDRESS ON FILE
ALIYAH CALHOUN                          ADDRESS ON FILE
ALIYAH CLEMENTS                         ADDRESS ON FILE
ALIYAH FAUST                            ADDRESS ON FILE
ALIZABETH WHITEHEAD                     ADDRESS ON FILE
ALIZEA HENRIQUEZ                        ADDRESS ON FILE
ALJARROD JAMES                          ADDRESS ON FILE
ALKEIM HARLEY                           ADDRESS ON FILE
ALL ABOUT CARPET CLEANING UPHOLSTERY    PO BOX 2345 MYRTLE BEACH SC 29578
TOO
ALL ABOUT GREEN LLC                     59 TUDOR DR CLARK NJ 07066
ALL ABOUT LAWNS LLC                     22211 HARRISON ST GRETNA NE 68028
ALL ABOUT PLUMBING SERVICES LLC         10052 WOODMERE D FAIRHOPE AL 36532
ALL AMERICAN SEPTIC SERVICES LLC        210 SAVANNAH AVE EAST DUBLIN GA 31027
ALL CARE CARPET & UPHOLSTERY CLEANING   1964 BERNAYS DRIVE YORK PA 17404
ALL CARE CARPET UPHOLSTERY CLEANING     COMPANY LLC 1964 BERNAYS DR YORK PA 17404
ALL CARE LAWN SERVICE                   923 BRANNEN RD STATESBORO GA 30461
ALL CLEAN CARPET                        1633 APPIAN RD BYBEE TN 37713
ALL COUNTY PRODUCE                      3691 NW 15 STREET LAUDERHILL FL 33311
ALL FRESH PRODUCE INC                   134 MANLY AVE GREENSBORO NC 27407
ALL JCOR CORP                           5549 FT CAROLINE RD STE 118 JACKSONVILLE FL 32277
ALL MECHANICAL SERVICE CO               2521 CHASE RD SHAVERTOWN PA 18708
ALL OCCASIONS LLC                       5825 MIDDLEBROOK PIKE KNOXVILLE TN 37921
ALL OCCASIONS PARTY RENTALS             5825 MIDDLEBROOK PIKE KNOXVILLE TN 37921
ALL PHASE ELECTRIC                      PO BOX 210356 MONTGOMERY AL 36121
ALL PRO BEVERAGE SYSTEMS                14170 CEMETERY ROAD FORT MYERS FL 33905
ALL PRO CARPET CARE INC                 6494 CASTLERIDGE DRIVE IMPERIAL MO 63052
ALL PRO CARPET CLEANING                 15260 QUARRY RD OBERLIN OH 44074
ALL PRO PLUMBING AND DRAINS INC         1765 E NINE MILE RD SUITE 1 223 PENSACOLA FL 32514
ALL SEASONS CHEM DRY                    3649 LANE ROAD SUITE 304 PERRY OH 44081
ALL SEASONS LANDSCAPING                 853 SOUTH LAKEWOOD DR RIDGELEY WV 26753
ALL SEASONS SIGNS                       3801 E 7TH ST JOPLIN MO 64801
ALL SECURE LOCK AND SECURITY            5701 INDEPENDENCE ST ARVADA CO 80002-2140
ALL SECURE LOCK SERVICE INC             5701 INDEPENDENCE ST ARVADA CO 80002-2140
ALL SERVICE KITCHEN EQUIPMENT CORP      10 CHARLES STREET NEW HYDE PARK NY 11040
ALL SERVICE PLUMBING LLC                4603 HARRIS RD BROADVIEW HEIGHTS OH 44147
ALL SOUTHERN FABRICATORS LLC            5010 126TH AVENUE NORTH CLEARWATER FL 33760
ALL STAR CLEANING                       709 WIND RIDGE DR STAFFORD VA 22554



Epiq Corporate Restructuring, LLC                                                                  Page 17 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 25 of 586

Claim Name                               Address Information
ALL STAR ELECTRICAL OF RALEIGH INC       PO BOX 1175 GARNER NC 27529
ALL STAR GLASS AND MIRROR INC            341 VILLAGE RD VIRGINIA BEACH VA 23454
ALL STATES RENTALS                       PO BOX 94258 LAS VEGAS NV 89193
ALL TRADES MAINTENANCE AND REPAIR INC    PO BOX 57 AUBURN ME 04212
ALL WAYS ELECTRIC CORP                   262 ORINOCO DRIVE BRIGHTWATERS NY 11718
ALL WET SPRINKLERS AND LANDSCAPE INC     298 S LEONA AVE LECANTO FL 34461
ALLAHFIA DAVIS                           ADDRESS ON FILE
ALLAN E HAENISCH                         ADDRESS ON FILE
ALLAN S GOODMAN INC                      PO BOX 749 HARTFORD CT 06142
ALLAN TAYLORS HANDYMAN SERVICE           908 W VIRGINIA AVE MARTINSBURG WV 25401
ALLAN WAYNE BENTLEY                      ADDRESS ON FILE
ALLAN WRIGHT                             ADDRESS ON FILE
ALLANNAH OREILLY                         ADDRESS ON FILE
ALLCLEAN PRESSURE WASHING LLC            PO BOX 3293 EVANS GA 30809
ALLEGANY COUNTY HEALTH DEPT              PO BOX 1745 CUMBERLAND MD 21501
ALLEGANY COUNTY TAX AND UTILITY OFFICE   701 KELLY RD STE 201 CUMBERLAND MD 21502
ALLEGHANY CO TOWNSHIP TAX COLLECTOR      701 KELLY RD STE 201 CUMBERLAND MD 21502
ALLEGHENY BEVERAGE CO                    2177 W GRANDVIEW BLVD ERIE PA 16509
ALLEGHENY CNTRL TAX COLLECTION           102 RAHWAY ROAD MCMURRAY PA 15317
ALLEGHENY SOUTHWEST TAX COLLEC           102 RAHWAY ROAD MCMURRAY PA 15317
ALLEGHENY TOWNSHIP                       ALLEGHENY TOWNSHIP MUN BLDG 3131 COLONIAL DRIVE DUNCANSVILLE PA 16635-8022
ALLEN COUNTY                             PO BOX 123 LIMA OH 45802
ALLEN COUNTY DEPT OF PUBLIC PURCHASE     200 E BERRY ST STE 360 FORT WAYNE IN 46802
ALLEN COUNTY GOVERNMENT                  200 E BERRY ST STE 360 FORT WAYNE IN 46802
ALLEN COUNTY PUBLIC HEALTH DEPARTMENT    PO BOX 1503 LIMA OH 45802
ALLEN COUNTY TREASURER                   PO BOX 123 LIMA OH 45802
ALLEN COUNTY TREASURER                   PO BOX 2540 FT.WAYNE IN 46801-2540
ALLEN COUNTY TREASURER                   1 E MAIN ST, STE 104 FORT WAYNE IN 46802-1888
ALLEN DAVIS                              ADDRESS ON FILE
ALLEN EASTERLING                         ADDRESS ON FILE
ALLEN KUSHYNSKI                          4835 MARY ELLEN AVE SHENNAN OAKS CA 91423
ALLEN KUSHYNSKI                          ADDRESS ON FILE
ALLEN KUSHYNSKI                          ADDRESS ON FILE
ALLEN KUSHYNSKI TR & MIRIAM CYWAN TR     ATTN ALLEN KUSHYNSKI 4835 MARY ELLEN AVE SHERMAN OAKS CA 91423
ALLEN M KESSENS                          ADDRESS ON FILE
ALLEN MORGAN TAX COLLECTOR               101 E MAIN ST, STE 103 STARKVILLE MS 39759-2927
ALLEN OTBERG                             ADDRESS ON FILE
ALLEN SIGN CO                            PO BOX 20021 KNOXVILLE TN 37940
ALLEN STEWART                            ADDRESS ON FILE
ALLENBACH LAWN SERVICES                  4990 ZURMEHLY ROAD LIMA OH 45806
ALLENS DRAIN CLEANING SERVICES           DBA ALLENS DRAIN CLEANING SERVICES PO BOX 109 PRESQUE ISLE ME 04769
ALLENS ENVIRONMENTAL SERVICES INC        DBA ALLENS DRAIN CLEANING SERVICES PO BOX 109 PRESQUE ISLE ME 04769
ALLENS SERTYL                            ADDRESS ON FILE
ALLENTOWN FIRE PREVENTION                435 HAMILTON STREET 4TH FLOOR - CITY HALL ALLENTOWN PA 18101-1699
ALLEY ENTERPRISES LLC                    425 SUNNY RD MAX MEADOWS VA 24360
ALLEY, DESIRAI                           840-C N 10TH ST WYTHEVILLE VA 24382
ALLFIX SERVICES                          153 GREENBRIAR CT SAVANNAH GA 31419
ALLI BOURGET                             ADDRESS ON FILE
ALLIANCE BEVERAGE DISTRIBUTING COMPANY   1115 N 47TH AVE PHOENIX AZ 85043



Epiq Corporate Restructuring, LLC                                                                     Page 18 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 26 of 586

Claim Name                            Address Information
ALLIANCE BEVERAGE DISTRIBUTING LLC    4490 60TH STREET SE GRAND RAPIDS MI 49512
ALLIE BOGERT                          ADDRESS ON FILE
ALLIE POLOHONKI                       ADDRESS ON FILE
ALLIED BEVERAGE GROUP NJ              600 WASHINGTON AVENUE CARLSTADT NJ 07072
ALLIED BEVERAGE GROUP NJ              PO BOX 7000 ELIZABETH NJ 07207-7000
ALLIED GLASS CO INC                   810 E GOVERNOR JOHN SEVIER HWY STE B KNOXVILLE TN 37920
ALLIED LOCKSMITHS OF YOUNGTOWN INC    2904 SOUTH AVE YOUNGSTOWN OH 44502
ALLIED MECHANICAL ELECTRICAL          2141 SANDY DRIVE STATE COLLEGE PA 16803
ALLIED SIGNS INC                      33650 GIFTOS DRIVE CLINTON TWP. MI 48035
ALLIED WORLD SPECIALTY INSURANCE      199 WATER STREET 24TH FLOOR NEW YORK NY 10038
COMPANY
ALLIGATOR A AND E                     PO BOX 12225 NASHVILLE TN 38308
ALLISON BROCKHOFF                     ADDRESS ON FILE
ALLISON BROZ                          ADDRESS ON FILE
ALLISON COFFEY                        ADDRESS ON FILE
ALLISON COOKE                         ADDRESS ON FILE
ALLISON COSMA                         ADDRESS ON FILE
ALLISON DAVIS                         ADDRESS ON FILE
ALLISON DESILVA                       ADDRESS ON FILE
ALLISON FINK                          ADDRESS ON FILE
ALLISON LUSH                          ADDRESS ON FILE
ALLISON MCGRAW                        ADDRESS ON FILE
ALLISON PETERSON                      ADDRESS ON FILE
ALLISON WILLETT                       ADDRESS ON FILE
ALLISON WILSON                        ADDRESS ON FILE
ALLIYAH HARPER                        ADDRESS ON FILE
ALLPHASE GREEN INC                    255 KILMER LANE WINTER HAVEN FL 33884
ALLSTAR COMMERCIAL SVCS               5549 FT CAROLINE RD STE 118 JACKSONVILLE FL 32277
ALLSTAR SERVICES LLC                  709 WIND RIDGE DR STAFFORD VA 22554
ALLSTATE BEVERAGE COMPANY LLC         130 6TH STREET MONTGOMERY AL 36104
ALLSTATE REMODELING AND               DBA ALLSTATE REMODELING AND HANDYMAN SERVICE 37 W ACTON AVE WOOD RIVER IL
                                      62095
ALLSTATE WORKPLACE DIVISION           1776 AMERICAN HERITAGE LIFE DR JACKSONVILLE FL 32224
ALLTECH SERVICE COMPANY               211 MOULTRIE ROAD ALBANY GA 31705
ALLTREE TREE CARE                     P O BOX 328 WAYNESFIELD OH 45896
ALLY SMITH                            ADDRESS ON FILE
ALLYSON BURKE                         ADDRESS ON FILE
ALLYSON G SMITH                       ADDRESS ON FILE
ALLYSON MERRILL                       ADDRESS ON FILE
ALLYSON STODDARD                      ADDRESS ON FILE
ALLYSON TARPLEY                       ADDRESS ON FILE
ALLYSON WHITMER                       ADDRESS ON FILE
ALLYSON WILKES                        ADDRESS ON FILE
ALLYSSA GONZALEZ                      ADDRESS ON FILE
ALMA BEAN                             ADDRESS ON FILE
ALMA FLORIAN GONZAL                   ADDRESS ON FILE
ALMA ISABEL CORREA PORTILLO           ADDRESS ON FILE
ALNISA SPEARS                         ADDRESS ON FILE
ALONA M REGAN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 19 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21       Page 27 of 586

Claim Name                           Address Information
ALONDRIA BAILEY                      ADDRESS ON FILE
ALONSO ANDRADE                       ADDRESS ON FILE
ALONTAE CHOICE                       ADDRESS ON FILE
ALONZO APPLE                         ADDRESS ON FILE
ALORA RICHARDSON                     ADDRESS ON FILE
ALPHA LAND PARTNERS LP               940 EMMETT AVE SUITE 200 C/O VILLAGE PROPERTIES OPER BELMONT CA 94002
ALPHA MECHANICAL SERVICE INC         7200 DISTRIBUTION DRIVE LOUISVILLE KY 40258
ALPINE LANDSCAPE AND SNOW LLC        PO BOX 658 GAYLORD MI 49735
ALPINE LANDSCAPE SNOW LLC            PO BOX 658 GAYLORD MI 49734
ALSTON BIRD                          ADDRESS ON FILE
ALTA LANGUAGE SERVICES INC           3355 LENOX ROAD NE STE 510 ATLANTA GA 30326
ALTEMP MECHANICAL INC                303 LINDSAY ROAD HUDSON WI 54016
ALTHEA BROWN TAX COLLECTOR           PO BOX 936 SOMERSET PA 15501
ALTO NORTHPOINT OUTPARCEL LP         1614 COLONIAL BLVD STE 101 FT MYERS FL 33907
ALTON STARR                          ADDRESS ON FILE
ALTONIA ELLIS                        ADDRESS ON FILE
ALTONIA ELLIS                        ADDRESS ON FILE
ALUOR NYAMOR                         ADDRESS ON FILE
ALURA TRAIL                          ADDRESS ON FILE
ALVA A SAUL                          ADDRESS ON FILE
ALVARO FUNES                         ADDRESS ON FILE
ALVIN DAWSON JR                      ADDRESS ON FILE
ALVIN GARRETT                        ADDRESS ON FILE
ALVIN MOORE                          ADDRESS ON FILE
ALVIN WELLS                          ADDRESS ON FILE
ALVIS ELECTRIC                       115 INDUSTRIAL DRIVE NE CHRISTIANSBURG VA 24073
ALWAYNE ARCHER                       ADDRESS ON FILE
ALYSA EVERLY                         ADDRESS ON FILE
ALYSA VAN SCOYK                      ADDRESS ON FILE
ALYSHA LASCALZA                      ADDRESS ON FILE
ALYSHA LINDER                        ADDRESS ON FILE
ALYSHA TOMB                          ADDRESS ON FILE
ALYSHA WASHINGTON                    ADDRESS ON FILE
ALYSON CONCEPCION                    ADDRESS ON FILE
ALYSON CONCEPCION                    C/O FORREST SYGMAN, PA; ALLEN GAFFNEY REGIONS BANK BUILDING, STE 408 8603 S
                                     DIXIE HWY MIAMI FL 33143
ALYSSA AMOS                          ADDRESS ON FILE
ALYSSA ATENCIO                       ADDRESS ON FILE
ALYSSA BARNES                        ADDRESS ON FILE
ALYSSA BARTON                        ADDRESS ON FILE
ALYSSA BAYER                         ADDRESS ON FILE
ALYSSA BISKUP                        ADDRESS ON FILE
ALYSSA BLACKBURN                     ADDRESS ON FILE
ALYSSA CANNON                        ADDRESS ON FILE
ALYSSA CARNEY                        ADDRESS ON FILE
ALYSSA CONNER                        ADDRESS ON FILE
ALYSSA CUNNINGHAM                    ADDRESS ON FILE
ALYSSA DAVIS                         ADDRESS ON FILE
ALYSSA DOUGLAS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 20 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD        DocService
                                                    837 Filed
                                                           List
                                                                01/07/21       Page 28 of 586

Claim Name                              Address Information
ALYSSA DRAGO                           ADDRESS ON FILE
ALYSSA FELLETI                         ADDRESS ON FILE
ALYSSA FLAYHART                        ADDRESS ON FILE
ALYSSA FREY                            ADDRESS ON FILE
ALYSSA GODSEY                          ADDRESS ON FILE
ALYSSA GODWIN                          ADDRESS ON FILE
ALYSSA GRIFFITH                        ADDRESS ON FILE
ALYSSA GUSMEROTTI                      ADDRESS ON FILE
ALYSSA HORSEY                          ADDRESS ON FILE
ALYSSA HOWELL                          ADDRESS ON FILE
ALYSSA J MCGUIRE                       ADDRESS ON FILE
ALYSSA J NASON                         ADDRESS ON FILE
ALYSSA KASZER                          ADDRESS ON FILE
ALYSSA KOGLER                          ADDRESS ON FILE
ALYSSA LAPEARL                         ADDRESS ON FILE
ALYSSA M ALBERTO                       ADDRESS ON FILE
ALYSSA MALONE                          ADDRESS ON FILE
ALYSSA N SHANNON                       ADDRESS ON FILE
ALYSSA ROQUE                           ADDRESS ON FILE
ALYSSA SAXON                           ADDRESS ON FILE
ALYSSA SHARKEY                         ADDRESS ON FILE
ALYSSA SMITH                           ADDRESS ON FILE
ALYSSA TOROK                           ADDRESS ON FILE
ALYSSIA PERMAN                         ADDRESS ON FILE
ALZHEIMERS DIEASE AND RELATED DISORDERS 315 MORGANS TURN PEACHTREE CITY GA 30269
AMALGAMATED FINANCIAL GROUP VIII L P   1414 ATWOOD AVENUE JOHNSTON RI 02919
AMANDA BACON                           ADDRESS ON FILE
AMANDA BANKS                           ADDRESS ON FILE
AMANDA BARNHART                        ADDRESS ON FILE
AMANDA BERGERON                        ADDRESS ON FILE
AMANDA BERGERON                        ADDRESS ON FILE
AMANDA BERGERON                        C/O MORGAN & MORGAN CHRISTOPHER PULEO, ESQ 2012 FLORIDA AVE S LAKELAND FL
                                       33803
AMANDA BLAKESLEE                       ADDRESS ON FILE
AMANDA BLUMBERG                        ADDRESS ON FILE
AMANDA BRADSHAW                        ADDRESS ON FILE
AMANDA BUCKNER                         ADDRESS ON FILE
AMANDA BUSBY                           ADDRESS ON FILE
AMANDA CAKSACKKAR                      ADDRESS ON FILE
AMANDA CATLIN                          ADDRESS ON FILE
AMANDA CHAPMAN                         ADDRESS ON FILE
AMANDA CHASE                           ADDRESS ON FILE
AMANDA CLANCY                          ADDRESS ON FILE
AMANDA COE                             ADDRESS ON FILE
AMANDA COPELAND                        ADDRESS ON FILE
AMANDA CRAMER                          ADDRESS ON FILE
AMANDA DANIELL                         ADDRESS ON FILE
AMANDA DORTON                          ADDRESS ON FILE
AMANDA EADY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 21 OF 567
                                            RUBY TUESDAY
                      Case 20-12456-JTD   DocService
                                              837 Filed
                                                     List
                                                          01/07/21   Page 29 of 586

Claim Name                        Address Information
AMANDA ENGLERT                    ADDRESS ON FILE
AMANDA ESPINOSA                   ADDRESS ON FILE
AMANDA ESPINOZA                   ADDRESS ON FILE
AMANDA FOGLE                      ADDRESS ON FILE
AMANDA GLASS                      ADDRESS ON FILE
AMANDA GOODPASTER                 ADDRESS ON FILE
AMANDA GROSS                      ADDRESS ON FILE
AMANDA HALL                       ADDRESS ON FILE
AMANDA HANSON                     ADDRESS ON FILE
AMANDA HARNER                     ADDRESS ON FILE
AMANDA HASSAN                     ADDRESS ON FILE
AMANDA HENLEY                     ADDRESS ON FILE
AMANDA HERNANDEZ                  ADDRESS ON FILE
AMANDA HICKMAN                    ADDRESS ON FILE
AMANDA HUNTSBERGER                ADDRESS ON FILE
AMANDA J ALLEN                    ADDRESS ON FILE
AMANDA JACKSON-KING               ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA JOHNSON                    ADDRESS ON FILE
AMANDA KAISER                     ADDRESS ON FILE
AMANDA KRAUSE                     ADDRESS ON FILE
AMANDA L WERNER                   ADDRESS ON FILE
AMANDA LEMONIS                    ADDRESS ON FILE
AMANDA LOREA                      ADDRESS ON FILE
AMANDA M SHOEBOTTOM               ADDRESS ON FILE
AMANDA MARTIN                     ADDRESS ON FILE
AMANDA MCCABE                     ADDRESS ON FILE
AMANDA MCCLENDON                  ADDRESS ON FILE
AMANDA MCLAUGHLIN                 ADDRESS ON FILE
AMANDA MILLER                     ADDRESS ON FILE
AMANDA MINCIN                     ADDRESS ON FILE
AMANDA N TAYLOR                   ADDRESS ON FILE
AMANDA OVIEDO                     ADDRESS ON FILE
AMANDA PARRISH                    ADDRESS ON FILE
AMANDA PERDUE                     ADDRESS ON FILE
AMANDA PICARIELLO                 ADDRESS ON FILE
AMANDA QUINN                      ADDRESS ON FILE
AMANDA ROBERSON                   ADDRESS ON FILE
AMANDA RODRIGUEZ                  ADDRESS ON FILE
AMANDA ROGERS                     ADDRESS ON FILE
AMANDA SAUNDERS                   ADDRESS ON FILE
AMANDA SAVOY                      ADDRESS ON FILE
AMANDA SCHULTZ                    ADDRESS ON FILE
AMANDA TAUNTON                    ADDRESS ON FILE
AMANDA THACKER                    ADDRESS ON FILE
AMANDA THACKER                    ADDRESS ON FILE
AMANDA TOBIA                      ADDRESS ON FILE
AMANDA VAILLANCOURT               ADDRESS ON FILE
AMANDA VAN HOOZEN                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 22 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21        Page 30 of 586

Claim Name                         Address Information
AMANDA WADDLE                      ADDRESS ON FILE
AMANDA WALLACE                     ADDRESS ON FILE
AMANDA WEAVER                      ADDRESS ON FILE
AMANDA WHITE                       ADDRESS ON FILE
AMANDA WHITTEN                     ADDRESS ON FILE
AMANDA WITKOP                      ADDRESS ON FILE
AMANDA WOY                         ADDRESS ON FILE
AMANDI LUNA                        ADDRESS ON FILE
AMANDO AMADOR                      ADDRESS ON FILE
AMARI SIMMONS                      ADDRESS ON FILE
AMARI SMOOT                        ADDRESS ON FILE
AMARILIS GARCIA                    ADDRESS ON FILE
AMARILYS LUNA                      ADDRESS ON FILE
AMARILYS Y MILLAN                  ADDRESS ON FILE
AMAUL GORDON                       ADDRESS ON FILE
AMAYA GANOLLI                      ADDRESS ON FILE
AMAYA PATTERSON                    ADDRESS ON FILE
AMAZING GROUT INC                  6691 GIVENS POND LANE LAUREL DE 19956
AMAZON CAPITAL SERVICES INC        PO BOX 035184 SEATTLE WA 98124-5184
AMBAR DOMINGUEZ                    ADDRESS ON FILE
AMBER ASPINWALL                    ADDRESS ON FILE
AMBER BURCHETT                     ADDRESS ON FILE
AMBER BURKE                        ADDRESS ON FILE
AMBER CLARK                        ADDRESS ON FILE
AMBER COOK                         ADDRESS ON FILE
AMBER COOPER                       ADDRESS ON FILE
AMBER COSME                        ADDRESS ON FILE
AMBER DAVIS                        ADDRESS ON FILE
AMBER DEMAR                        ADDRESS ON FILE
AMBER DIETRICH                     ADDRESS ON FILE
AMBER DIXON                        ADDRESS ON FILE
AMBER DOMBROSKY                    ADDRESS ON FILE
AMBER ERBY                         ADDRESS ON FILE
AMBER F PORTWOOD                   ADDRESS ON FILE
AMBER FALLS                        ADDRESS ON FILE
AMBER FISHER                       ADDRESS ON FILE
AMBER GARNER                       ADDRESS ON FILE
AMBER GAYLE                        ADDRESS ON FILE
AMBER GRIFFIN                      ADDRESS ON FILE
AMBER GRISETTI                     ADDRESS ON FILE
AMBER HAMILTON                     ADDRESS ON FILE
AMBER HAMMOND                      ADDRESS ON FILE
AMBER HANNAN                       ADDRESS ON FILE
AMBER HEWETT                       ADDRESS ON FILE
AMBER HOLLIS                       ADDRESS ON FILE
AMBER KING                         ADDRESS ON FILE
AMBER LANG                         ADDRESS ON FILE
AMBER LAWRENCE                     ADDRESS ON FILE
AMBER LAYNE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 23 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 31 of 586

Claim Name                               Address Information
AMBER LEAHY                              ADDRESS ON FILE
AMBER LOBDELL                            ADDRESS ON FILE
AMBER PALMER                             ADDRESS ON FILE
AMBER PHEIL                              ADDRESS ON FILE
AMBER PHILLIPS                           ADDRESS ON FILE
AMBER RAYMOND                            ADDRESS ON FILE
AMBER RICE                               ADDRESS ON FILE
AMBER ROWLAND                            ADDRESS ON FILE
AMBER SANCHEZ                            ADDRESS ON FILE
AMBER SEYMOUR                            ADDRESS ON FILE
AMBER SIMMONS                            ADDRESS ON FILE
AMBER STRODE                             ADDRESS ON FILE
AMBER TRACY                              ADDRESS ON FILE
AMBER TURNER                             ADDRESS ON FILE
AMBER WILSON                             ADDRESS ON FILE
AMBERLON SANSEVERINO                     ADDRESS ON FILE
AMBIUS 31                                PO BOX 14086 READING PA 19612
AMBROSIA LEWIS                           ADDRESS ON FILE
AMBROSIANI REFINISHING                   106 KENT WAY WEST READING PA 19611
AMEA HAMMONDS                            ADDRESS ON FILE
AMELIA MCINTYRE                          ADDRESS ON FILE
AMELIA SWATSENBARG                       ADDRESS ON FILE
AMERCO REAL ESTATE COMPANY INC           2727 NORTH CENTRAL AVE PHOENIX AZ 85004
AMEREN ILLINOIS                          PO BOX 88034 CHICAGO IL 60680
AMEREN ILLINOIS                          PO BOX 88034 CHICAGO IL 60680-1034
AMEREN ILLINOIS                          300 LIBERTY PEORIA IL 61602
AMEREN ILLINOIS                          PO BOX 2522 DECATUR IL 62525
AMEREN ILLINOIS                          2105 E STATE RTE 104 PAWNEE IL 62540
AMEREN MISSOURI                          PO BOX 88068 CHICAGO IL 60680
AMEREN MISSOURI                          300 LIBERTY PEORIA IL 61602
AMEREN MISSOURI                          PO BOX 66301 ST LOUIS MO 63166
AMEREN MISSOURI                          ATTN BANKRUPTCY DESK MC 310 PO BOX 66881 SAINT LOUIS MO 63166
AMEREN MISSOURI                          PO BOX 66529 ST LOUIS MO 63166-6529
AMERI PRIDE PEST CONTROL SERVICE INC     PO BOX 17099 CLEARWATER FL 33762
AMERICA CARPET CLEANING INC              12330 ECLIPSE CT NEW PORT RICHEY FL 34654
AMERICAN ARBITRATION ASSOCIATION         13727 NOEL RD STE 700 DALLAS TX 75240
AMERICAN BANKERS INSURANCE COMPANY       PO BOX 731178 DALLAS TX 75373
AMERICAN BASEBALL CO LLC                 2 STADIUM WAY LAKEWOOD NJ 08701
AMERICAN BD COMPANY NJ                   25 DEBOER DR GLEN ROCK NJ 07452
AMERICAN BEER COMPANY INC                HC 71 BOX 152A MEADOW BLUFF WV 24977
AMERICAN BEVERAGE                        1010 CROTON AVE NEW CASTLE PA 16101
AMERICAN BEVERAGE CO                     1010 CROTON AVE NEW CASTLE PA 16101
AMERICAN BOILER INSPECTION SERVICES INC 12800 SADDLESEAT PLACE RICHMOND VA 23233
AMERICAN CLASSIC                         CARPET CARE P O BOX 2655 MATTHEWS NC 28106
AMERICAN CLEAN CARE AMERICAN LAWN CARE   1915 CAMP JACKSON RD CAHOKIA IL 62206
AMERICAN DIGITAL TECH                    4431 DAVIE RD STE 117 DAVIE FL 33314
AMERICAN DIGITAL TECHNOLOGIES            4431 DAVIE RD #117 DAVIE FL 33317
AMERICAN DIGITAL TECHNOLOGIES INC        4431 DAVIE RD 117 DAVIE FL 33314
AMERICAN ELECTRIC POWER                  PO BOX 371496 PITTSBURGH PA 15250



Epiq Corporate Restructuring, LLC                                                                        Page 24 OF 567
                                                 RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21          Page 32 of 586

Claim Name                             Address Information
AMERICAN ELECTRIC POWER                PO BOX 371496 PITTSBURGH PA 15250-7496
AMERICAN ELECTRIC POWER                1 RIVERSIDE PLZ COLUMBUS OH 43215-2372
AMERICAN EXPRESS                       TRAVEL RELATED SERVICES CO INC ATTN PAYMENT PROCESSING P O BOX 650448 DALLAS
                                       TX 75265
AMERICAN EXPRESS                       PO BOX 53888 PHOENIX AZ 85072
AMERICAN FACILITY SOLUTIONS            3505B WHICHARD ROAD GREENVILLE NC 27834
AMERICAN FACILITY SOLUTIONS            102 STATON CT STE D GREENVILLE NC 27834-9076
AMERICAN HIGH PERFORMANCE              4400MEADOWOOD DR MULBERRY FL 33860
AMERICAN HOTEL REGISTER COMPANY        PO BOX 206720 DALLAS TX 75320
AMERICAN LAWN BROTHERS INC             40824 RED HILL ROAD LEESBURG VA 20175
AMERICAN LAWN BROTHERS INC             40824 RED HILL ROAD LEESBURG NV 20175
AMERICAN LAWN LANDSCAPE INC            101 WEST 29TH STREET SUITE G333 PITTSBURG KS 66762
AMERICAN LEAK DETECTION OF EAST TN     PO BOX 23727 KNOXVILLE TN 37933
AMERICAN LEGAL RECORDS LLC             1974 SPROUL RD STE 403 BROOMALL PA 19008
AMERICAN LOCK AND KEY INC              1974 MALL BLVD AUBURN AL 36830
AMERICAN MECHANICAL GROUP INC          5729 WESTBOURNE AVE COLUMBUS OH 43213
AMERICAN PAPER AND TWINE COMPANY INC   PO BOX 90348 7400 COCKRILL BEND BLVD NASHVILLE TN 37209
AMERICAN PATRIOT LAWN CARE             AND PROPERTY MAINTENANCE LLC 229 W 28TH DIVISION HIGHWAY LITITZ PA 17543
AMERICAN PATRIOT LAWN CARE & PRPTY     229 W 28TH DIVISION HWY LITITZ PA 17543
MAINT
AMERICAN PLUMBING PROFESSIONALS        693 N VARNELL RD TUNNEL HILL GA 37055
AMERICAN PREMIUM BEV                   5241 NATIONAL CENTER DRIVE COLFAX NC 27235
AMERICAN ROGUE                         ATTN LANCE O'CONNOR 3000 31ST ST SANTA MONICA CA 90405
AMERICAN ROOFING SHEET METAL INC       PO BOX 595 WEST WINFIELD NY 13491
AMERICAN SIGN AND LIGHTING CO          715C S WASHINGTON ST MILFORD DE 19963
AMERICAN SIGN INC                      614 FERRY ST NEW HAVEN CT 06513
AMERICAN SIGN LIGHTING CO              715C SOUTH WASHINGTON ST DIV OF AMERICAN NEON PRODUCTS MILFORD DE 19963
AMERICAN TAP SERVICES LLC              28 TAYLOR ROAD BETHEL CT 06801
AMERICAN TURF LANDSCAPING              6844 YACHTING WAY ACWORTH GA 30102
AMERICAN VETERANS LAWNCARE             467 ALEXIS DR ELYRIA OH 44035
AMERICAN WATER & ENERGY SAVERS         4431 N DIXIE HWY BOCA RATON FL 33431
AMERICO VINYL AND FABRIC               601 E BARTON WEST MEMPHIS AR 72301
AMERICUS CITY                          1404 E FORSYTH ST AMERICUS GA 31709
AMERIGAS PROPANE LP                    460 N GULPH RD, STE 100 KING OF PRUSSIA PA 19406-2815
AMERIGAS PROPANE LP                    PO BOX 371473 PITTSBURGH PA 15250
AMERIGAS PROPANE LP                    EDI INVOICING ONLY DEPT CH 10525 PALATINE IL 60055
AMERIGAS PROPANE LP                    EDI INVOICING ONLY DEPT CH 10525 PALATINE IL 60055-0525
AMERITECH FACILITY SERVICES LLC        1500 AIRPORT DRIVE SUITE 200 BALL GROUND GA 30107
AMIA SIMS                              ADDRESS ON FILE
AMIA T MONROE                          ADDRESS ON FILE
AMIE GRANT                             ADDRESS ON FILE
AMINA R YATES                          ADDRESS ON FILE
AMINAH MCMILLIAN                       ADDRESS ON FILE
AMIR ALLGOOD                           ADDRESS ON FILE
AMMON RICH                             ADDRESS ON FILE
AMNERIS GREENIDGE                      ADDRESS ON FILE
AMNON SHREIBMAN                        JUSTIN T. CAMPBELL, ESQ. THOMPSON BURTON PLLC 6100 TOWER CIRCLE, SUITE 200
                                       FRANKLIN TN 37067
AMNON SHREIBMAN                        ADDRESS ON FILE
AMNON SHREIBMAN                        AMNON SHREIBMAN P.O. BOX 177 519 MABLE MASON COVE LAVERGNE TN 37086


Epiq Corporate Restructuring, LLC                                                                   Page 25 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21       Page 33 of 586

Claim Name                           Address Information
AMOS WHITE                           ADDRESS ON FILE
AMOSKEAG BEVERAGES LLC               PO BOX 1148 CONCORD NH 03302
AMPHION                              10722 EDISON COURT RANCHO CUCAMONGA CA 91730
AMS REAL ESTATE SERVICES INC         310 COMAL ST BLDG A STE 301 AUSTIN TX 78702
AMSCOT CORPORATION                   ATTENTION LEGAL DEPARTMENT PO BOX 25137 TAMPA FL 33622
AMSTERDAM CITY SCHOOL DISTRICT       PO BOX 14526 TAX PROCESSING UNIT ALBANY NY 12212-4526
AMY BARBER                           N/A
AMY BARRERA                          ADDRESS ON FILE
AMY BENNETT                          ADDRESS ON FILE
AMY BRITTON                          ADDRESS ON FILE
AMY BYNUM                            ADDRESS ON FILE
AMY CALLAHAN                         ADDRESS ON FILE
AMY CHANEY                           ADDRESS ON FILE
AMY CREWS                            ADDRESS ON FILE
AMY DANILLA                          ADDRESS ON FILE
AMY DENNIS                           ADDRESS ON FILE
AMY FURBEE                           ADDRESS ON FILE
AMY GAGNON                           ADDRESS ON FILE
AMY GIBBS                            ADDRESS ON FILE
AMY HALL                             ADDRESS ON FILE
AMY HOOVER                           ADDRESS ON FILE
AMY JENNINGS                         ADDRESS ON FILE
AMY LEE                              ADDRESS ON FILE
AMY LEWIS                            ADDRESS ON FILE
AMY LINTON                           ADDRESS ON FILE
AMY LOWE                             ADDRESS ON FILE
AMY OAKS                             ADDRESS ON FILE
AMY PETERSON                         ADDRESS ON FILE
AMY PIER                             ADDRESS ON FILE
AMY POLLOCK                          ADDRESS ON FILE
AMY RINER                            ADDRESS ON FILE
AMY RUSSELL                          ADDRESS ON FILE
AMY S HACKETT                        ADDRESS ON FILE
AMY SAUNDERS                         ADDRESS ON FILE
AMY SMITH                            ADDRESS ON FILE
AMY SMITH                            ADDRESS ON FILE
AMY SNYDER                           ADDRESS ON FILE
AMY SPENCER                          ADDRESS ON FILE
AMY STEWART                          ADDRESS ON FILE
AMY TERRY-SUSA                       ADDRESS ON FILE
AMY VANDEMARK                        ADDRESS ON FILE
AMY WITENBARGER                      ADDRESS ON FILE
ANA BENITEZ-NUNEZ                    ADDRESS ON FILE
ANA CASTILLO                         ADDRESS ON FILE
ANA CORTES PORTILLO                  ADDRESS ON FILE
ANA FLORES                           ADDRESS ON FILE
ANA HERNANDEZ                        ADDRESS ON FILE
ANA HOLMANN                          ADDRESS ON FILE
ANA LOPEZ                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 26 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21       Page 34 of 586

Claim Name                            Address Information
ANA MALDONADO                         ADDRESS ON FILE
ANA VANDERVELDE                       ADDRESS ON FILE
ANABEL HARLOWE                        ADDRESS ON FILE
ANAIJA D DRIVER                       ADDRESS ON FILE
ANAJUDY CHAMBERS                      ADDRESS ON FILE
ANAND SYSTEMS INC                     35 E 10TH ST, STE F TRACY CA 95376
ANASHA WILLIAMSON                     ADDRESS ON FILE
ANASTASIA KIRKPATRICK                 ADDRESS ON FILE
ANASTASIA RICCI                       ADDRESS ON FILE
ANCHOR CONTRACTORS                    PO BOX 816 KIRKSVILLE MO 63501
ANDEA SAMUELS                         ADDRESS ON FILE
ANDELINE PEDERSEN                     ADDRESS ON FILE
ANDERSON BROS ELECTRIC PLUMBING       & HEATING INC PO BOX 159 KEARNEY NE 68848
ANDERSON CITY UTILITIES               PO BOX 2100 ANDERSON IN 46018-2100
ANDERSON HANLON                       ADDRESS ON FILE
ANDERSON LUMBER COMPANY INC           PO BOX 550 ALCOA TN 37701
ANDERSON RENTAL INC                   EQUIPMENT RENTAL SALES P O BOX 727 ALCOA TN 37701
ANDERSON SANCHEZ-LOPEZ                ADDRESS ON FILE
ANDRAE LINDSEY                        ADDRESS ON FILE
ANDRE A HOSENDOVE                     ADDRESS ON FILE
ANDRE ANDERSON                        ADDRESS ON FILE
ANDRE BOYLES                          ADDRESS ON FILE
ANDRE FERREIRA DE SOUZA               ADDRESS ON FILE
ANDRE JOHNSON                         ADDRESS ON FILE
ANDRE L DAVIS                         ADDRESS ON FILE
ANDRE LEWIS                           ADDRESS ON FILE
ANDRE MARSH                           ADDRESS ON FILE
ANDRE MASOLINE                        ADDRESS ON FILE
ANDRE MCKINNON                        ADDRESS ON FILE
ANDRE NISKEY JR                       ADDRESS ON FILE
ANDRE ROBERTS                         ADDRESS ON FILE
ANDRE SCOTT                           ADDRESS ON FILE
ANDRE WILLIAMS                        ADDRESS ON FILE
ANDRE WILLIAMS                        ADDRESS ON FILE
ANDREA BAILEY                         ADDRESS ON FILE
ANDREA CARPENTER                      ADDRESS ON FILE
ANDREA COOK                           ADDRESS ON FILE
ANDREA DINGMAN                        ADDRESS ON FILE
ANDREA ENGLER                         ADDRESS ON FILE
ANDREA FITZ                           ADDRESS ON FILE
ANDREA FOGLE                          ADDRESS ON FILE
ANDREA FOLMAR                         ADDRESS ON FILE
ANDREA GARRISON                       ADDRESS ON FILE
ANDREA GOODERHAM                      ADDRESS ON FILE
ANDREA GREPONNE                       ADDRESS ON FILE
ANDREA HENSLEY                        ADDRESS ON FILE
ANDREA MADER                          ADDRESS ON FILE
ANDREA MAKAY                          ADDRESS ON FILE
ANDREA MARQUEZ                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 27 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21   Page 35 of 586

Claim Name                         Address Information
ANDREA NEWMAN                      ADDRESS ON FILE
ANDREA PARE                        ADDRESS ON FILE
ANDREA PRICE                       ADDRESS ON FILE
ANDREA SANTIAGO                    ADDRESS ON FILE
ANDREA SEXTON-BROWN                ADDRESS ON FILE
ANDREA SORTO                       ADDRESS ON FILE
ANDREA THACKER                     ADDRESS ON FILE
ANDREA TOURIS                      ADDRESS ON FILE
ANDREA TURPEL                      ADDRESS ON FILE
ANDREA TURPEL                      ADDRESS ON FILE
ANDREA VEGA                        ADDRESS ON FILE
ANDREA WHITCOMB                    ADDRESS ON FILE
ANDREA YOUNG                       ADDRESS ON FILE
ANDREAS GOLDSBOROUGH               ADDRESS ON FILE
ANDREE FIGUEROA                    ADDRESS ON FILE
ANDRES AGUIRRE                     ADDRESS ON FILE
ANDRES GONZALEZ                    ADDRESS ON FILE
ANDRES TERREROS                    ADDRESS ON FILE
ANDREW ASHBY                       ADDRESS ON FILE
ANDREW BAKER                       ADDRESS ON FILE
ANDREW BLOUNT                      ADDRESS ON FILE
ANDREW BRIDGES                     ADDRESS ON FILE
ANDREW BRUSH                       ADDRESS ON FILE
ANDREW BULLOCH                     ADDRESS ON FILE
ANDREW BYRNES                      ADDRESS ON FILE
ANDREW CAPAROULA                   ADDRESS ON FILE
ANDREW CARROLL                     ADDRESS ON FILE
ANDREW CHAMBERS                    ADDRESS ON FILE
ANDREW CLAY                        ADDRESS ON FILE
ANDREW COLBOTH                     ADDRESS ON FILE
ANDREW D OTOOLE                    ADDRESS ON FILE
ANDREW D OTOOLE                    ADDRESS ON FILE
ANDREW DEROUIN                     ADDRESS ON FILE
ANDREW DROSINOS                    ADDRESS ON FILE
ANDREW EVANS                       ADDRESS ON FILE
ANDREW F SCOGGINS                  ADDRESS ON FILE
ANDREW F SCOGGINS                  ADDRESS ON FILE
ANDREW FETTIG                      ADDRESS ON FILE
ANDREW FRIEDLAND                   ADDRESS ON FILE
ANDREW GOOLESBY                    ADDRESS ON FILE
ANDREW GOULD                       ADDRESS ON FILE
ANDREW GRECH                       ADDRESS ON FILE
ANDREW HAFERMAN                    ADDRESS ON FILE
ANDREW HARTLEY                     ADDRESS ON FILE
ANDREW HEBERT                      ADDRESS ON FILE
ANDREW HUNTER                      ADDRESS ON FILE
ANDREW JEON                        ADDRESS ON FILE
ANDREW LEE BOONE                   ADDRESS ON FILE
ANDREW LEE BOONE                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 28 OF 567
                                                 RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21        Page 36 of 586

Claim Name                             Address Information
ANDREW LEPTRONE                        ADDRESS ON FILE
ANDREW LESNER                          ADDRESS ON FILE
ANDREW LOPEZ                           ADDRESS ON FILE
ANDREW M SELNA                         ADDRESS ON FILE
ANDREW MARTIN                          ADDRESS ON FILE
ANDREW MARTINCIC                       ADDRESS ON FILE
ANDREW MCCULLOUGH                      ADDRESS ON FILE
ANDREW MCINTYRE                        ADDRESS ON FILE
ANDREW MCMILLAN                        ADDRESS ON FILE
ANDREW MENTESANA                       ADDRESS ON FILE
ANDREW MOORE                           ADDRESS ON FILE
ANDREW NELSON                          ADDRESS ON FILE
ANDREW OTOOLE                          ADDRESS ON FILE
ANDREW OTOOLE                          ADDRESS ON FILE
ANDREW PRICE                           ADDRESS ON FILE
ANDREW RAY                             ADDRESS ON FILE
ANDREW RUIZ                            ADDRESS ON FILE
ANDREW RUSSELL                         ADDRESS ON FILE
ANDREW SANTY                           ADDRESS ON FILE
ANDREW SMITH                           ADDRESS ON FILE
ANDREW SMOAK                           ADDRESS ON FILE
ANDREW TABER                           ADDRESS ON FILE
ANDREW W HEPP                          ADDRESS ON FILE
ANDREW WALKER                          ADDRESS ON FILE
ANDREW WARWICK                         ADDRESS ON FILE
ANDREW WATTS                           ADDRESS ON FILE
ANDREW WELCH                           ADDRESS ON FILE
ANDREW WILSON                          ADDRESS ON FILE
ANDREW YATES                           ADDRESS ON FILE
ANDREW'S REFRIGERATION INC             ATTN JON PHILLIPS 5614 E HILLERY DR SCOTTSDALE AZ 85254
ANDREWS REFRIGERATION INC              5617 E HILLERY DR SCOTTSDALE AZ 85254
ANDREWS, CHRISTOPHER R                 6862 DERBY AVE FAIRBURN GA 30213
ANDREWS, MICHAEL                       164 PINENUT LN BOGART GA 30622
ANDY GOMEZ                             ADDRESS ON FILE
ANEISHA SHOCKLEY                       ADDRESS ON FILE
ANELI VELAZQUEZ REYES                  ADDRESS ON FILE
ANESTHESIA CONSULTANTS OF CENTRAL FL   PO BOX 864165 ORLANDO FL 32886
ANGEL A RODRIGUEZ                      ADDRESS ON FILE
ANGEL ALMANZAR                         ADDRESS ON FILE
ANGEL CARRION                          ADDRESS ON FILE
ANGEL CASSTEVENS                       ADDRESS ON FILE
ANGEL COLON                            ADDRESS ON FILE
ANGEL DUNAWAY                          ADDRESS ON FILE
ANGEL GREEN                            ADDRESS ON FILE
ANGEL LOWRANCE                         ADDRESS ON FILE
ANGEL M DORRIS                         ADDRESS ON FILE
ANGEL M FIGUEROA ROSADO                ADDRESS ON FILE
ANGEL MACHIN                           ADDRESS ON FILE
ANGEL PERPALL                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 29 OF 567
                                                 RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21       Page 37 of 586

Claim Name                             Address Information
ANGEL RAMOS                            ADDRESS ON FILE
ANGEL TOUCH COMMERCIAL CLEANING        1685 S COLORADO BLVD 295 DENVER CO 80222
ANGEL WHITE                            ADDRESS ON FILE
ANGEL, RACHEL                          308 MOONEY POND RD FARMINGVILLE NY 11738
ANGELA ADKINS                          ADDRESS ON FILE
ANGELA ALLEN                           ADDRESS ON FILE
ANGELA BACON                           ADDRESS ON FILE
ANGELA BUMPUS                          ADDRESS ON FILE
ANGELA BURNS                           ADDRESS ON FILE
ANGELA DANIELS                         ADDRESS ON FILE
ANGELA ECHOLS                          ADDRESS ON FILE
ANGELA EPOLITO TAX RECEIVER OF TAXES   5400 BUTTERNUT DR EAST SYRACUSE NY 13057-8509
ANGELA GETZ                            ADDRESS ON FILE
ANGELA HART                            ADDRESS ON FILE
ANGELA HELSTON                         ADDRESS ON FILE
ANGELA HODOCK                          ADDRESS ON FILE
ANGELA HOOVER                          ADDRESS ON FILE
ANGELA HUNEYCUTT                       ADDRESS ON FILE
ANGELA KAISER                          ADDRESS ON FILE
ANGELA L FULTS                         ADDRESS ON FILE
ANGELA LINTON                          ADDRESS ON FILE
ANGELA LOWERY                          ADDRESS ON FILE
ANGELA MARKIEVICH                      ADDRESS ON FILE
ANGELA MUNIZ                           ADDRESS ON FILE
ANGELA PHILLIPS                        ADDRESS ON FILE
ANGELA PIERCE                          ADDRESS ON FILE
ANGELA SCHNEIDER                       ADDRESS ON FILE
ANGELA SCOTT                           ADDRESS ON FILE
ANGELA SMITH                           ADDRESS ON FILE
ANGELA SPADAFINO                       ADDRESS ON FILE
ANGELA STANLEY                         ADDRESS ON FILE
ANGELA SULLIVAN                        ADDRESS ON FILE
ANGELA T PRUITT                        ADDRESS ON FILE
ANGELA VERSCH                          ADDRESS ON FILE
ANGELA WILLIAMS                        ADDRESS ON FILE
ANGELA WILLIAMS                        ADDRESS ON FILE
ANGELA WOOD                            ADDRESS ON FILE
ANGELA YOUNT                           ADDRESS ON FILE
ANGELEEN DEVINCENZO                    ADDRESS ON FILE
ANGELIA BOOKER                         ADDRESS ON FILE
ANGELIC M REID LANE                    ADDRESS ON FILE
ANGELICA BERTONE                       ADDRESS ON FILE
ANGELICA GARCIA-TORRERO                ADDRESS ON FILE
ANGELICA MOJICA                        ADDRESS ON FILE
ANGELICA OLIVERAS                      ADDRESS ON FILE
ANGELICA RODRIGUEZ                     ADDRESS ON FILE
ANGELICA RODRIQUEZ                     C/O THE LAW OFFICE OF MARCIE BAKER, ESQ MARCIE BAKER, ESQ. 5518 7TH ST
                                       ZEPHYRHILLS FL 33542
ANGELICA RODRIQUEZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 30 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21         Page 38 of 586

Claim Name                         Address Information
ANGELIKA BANCEWICZ                 ADDRESS ON FILE
ANGELINA JEFFERSON                 ADDRESS ON FILE
ANGELINA SANCHEZ                   ADDRESS ON FILE
ANGELO DIALESSANDRO                ADDRESS ON FILE
ANGELO LOFTON JR                   ADDRESS ON FILE
ANGIE D CARROLL                    ADDRESS ON FILE
ANGIE HANSON                       ADDRESS ON FILE
ANHEUSER BUSCH OF NEW YORK         550 FOOD CENTER DRIVE HUNTS POINT BRONX NY 10474
ANHEUSER BUSCH SALES OF DENVER     1455 EAST 62ND AVENUE DENVER CO 80216
ANHEUSER BUSCH SALES OF LIMA       3535 ST JOHNS ROAD LIMA OH 45804
ANHEUSERBUSCH SALES LITTLETON      11100 BRADFORD ROAD LITTLETON CO 80127
ANICASIA TOWLES                    ADDRESS ON FILE
ANIKA B BURGH                      ADDRESS ON FILE
ANIMAL WELFARE SOCIETY OF          JEFFERSON COUNTY INC PO BOX 147 CHARLES TOWN WV 25414
ANIQUA MERCER                      ADDRESS ON FILE
ANIS ALBERT                        ADDRESS ON FILE
ANISAH MARSHALL                    ADDRESS ON FILE
ANITA CURRAN                       ADDRESS ON FILE
ANITA D FLOURNOY                   ADDRESS ON FILE
ANITA DINTINO                      ADDRESS ON FILE
ANITA FLOURNOY                     ADDRESS ON FILE
ANITA GREENE                       ADDRESS ON FILE
ANITA JAMIERSON                    ADDRESS ON FILE
ANITA NIELSEN                      ADDRESS ON FILE
ANJILA KARKI                       ADDRESS ON FILE
ANJULI DERIEN                      ADDRESS ON FILE
ANN B SMITH                        ADDRESS ON FILE
ANN BOUCHER                        ADDRESS ON FILE
ANN CISLER AND RON CISLER          ADDRESS ON FILE
ANN HORNBERGER                     ADDRESS ON FILE
ANN HUNT                           ADDRESS ON FILE
ANN KOSATKA                        ADDRESS ON FILE
ANN MANSFIELD                      ADDRESS ON FILE
ANN RICHICHI                       C/O MAZZARA & SMALL, PC TIMOTHY MAZZARA 1698 ROOSEVELT AVE BOHEMIA NY 11716
ANN RICHICHI                       ADDRESS ON FILE
ANN RUIZ                           ADDRESS ON FILE
ANNA ANGELINI                      ADDRESS ON FILE
ANNA B PRICE                       ADDRESS ON FILE
ANNA BOYD                          ADDRESS ON FILE
ANNA DEVROOMEN                     ADDRESS ON FILE
ANNA EGDE                          ADDRESS ON FILE
ANNA EWING                         ADDRESS ON FILE
ANNA FOSTER                        ADDRESS ON FILE
ANNA GROW                          ADDRESS ON FILE
ANNA HANSEN                        ADDRESS ON FILE
ANNA HAUSER                        ADDRESS ON FILE
ANNA LEEPER                        ADDRESS ON FILE
ANNA MILLER                        ADDRESS ON FILE
ANNA MILLER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 31 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21       Page 39 of 586

Claim Name                            Address Information
ANNA NAHLIK                           ADDRESS ON FILE
ANNA PROCACCINO                       ADDRESS ON FILE
ANNA TRUJILLO DE FRONZO               ADDRESS ON FILE
ANNA VAN BUREN                        ADDRESS ON FILE
ANNA WEATHERFORD                      ADDRESS ON FILE
ANNA WRIGHT                           ADDRESS ON FILE
ANNABELLA NEWMAN                      ADDRESS ON FILE
ANNAPURNA RAYASAM                     ADDRESS ON FILE
ANNASTASIA BOGART                     ADDRESS ON FILE
ANNE AND JOE ARCHAMBEAULT             ADDRESS ON FILE
ANNE ARUNDEL COUNTY                   ATTN STEUART PITTMAN 44 CALVERT ST ANNAPOLIS MD 21401
ANNE ARUNDEL COUNTY                   OFFICE OF FINANCE BILLINGS AND CUSTOMER SERVICE PO BOX 427 ANNAPOLIS MD 21404
ANNE ARUNDEL COUNTY                   PO BOX 418669 FALSE ALARM REDUCTION PROG BOSTON MA 02241-4592
ANNE ARUNDEL COUNTY MARYLAND          PO BOX 427 OFFICE OF FINANCE CUSTOMER SERVICE ANNAPOLIS MD 21404-0427
ANNE CROSSWHITE                       ADDRESS ON FILE
ANNE D MCGEOCH                        ADDRESS ON FILE
ANNE DAIGLE                           ADDRESS ON FILE
ANNE DILLARD-MCGEOCH                  ADDRESS ON FILE
ANNE DILLARD-MCGEOCH                  ADDRESS ON FILE
ANNE FLACK                            ADDRESS ON FILE
ANNE G TRETTER                        ADDRESS ON FILE
ANNE MARIE SOTILLEO                   ADDRESS ON FILE
ANNE MEDEI                            ADDRESS ON FILE
ANNE PALOW                            ADDRESS ON FILE
ANNE PALOW                            C/O NICOLETTI LAW FIRM NICOLETTE NICOLETTI 6609 RIDGE ROAD, STE 4 PORT RICHEY
                                      FL 34668
ANNE PALOW                            C/O NICOLETTI LAW FIRM NICOLETTE NICOLETTI 7001 RIDGE RD PORT RICHEY FL
                                      34668-6849
ANNE PETERSON                         ADDRESS ON FILE
ANNE PLOURDE                          ADDRESS ON FILE
ANNE ROHDE                            ADDRESS ON FILE
ANNEGRETE MART                        ADDRESS ON FILE
ANNELIESE LENZ                        ADDRESS ON FILE
ANNELIESE LLOYD                       ADDRESS ON FILE
ANNELISE LATHAM                       ADDRESS ON FILE
ANNEMARIE SMITH                       ADDRESS ON FILE
ANNETTA MCGEE                         ADDRESS ON FILE
ANNETTE BAKER                         ADDRESS ON FILE
ANNETTE CUCCO                         ADDRESS ON FILE
ANNETTE DAVIS                         ADDRESS ON FILE
ANNETTE STEELE                        ADDRESS ON FILE
ANNETTE WALKER                        ADDRESS ON FILE
ANNETTE WERNETTE                      ADDRESS ON FILE
ANNIE DREW                            ADDRESS ON FILE
ANNIE MENTION                         C/O MERRITT WEBB JAMES LYON PO BOX 24109 COLUMBIA SC 29224
ANNIE MENTION                         ADDRESS ON FILE
ANNIE NEAL                            ADDRESS ON FILE
ANNIQUE HORTON                        ADDRESS ON FILE
ANNISSA GONZALEZ                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 32 OF 567
                                              RUBY TUESDAY
                        Case 20-12456-JTD   DocService
                                                837 Filed
                                                       List
                                                            01/07/21          Page 40 of 586

Claim Name                          Address Information
ANNISTON LAWN SERVICE               6204 CANE CREEK DRIVE ANNISTON AL 36206
ANNISTON WATER WORKS                PO BOX 2252 BIRMINGHAM AL 35246-0094
ANNMARIE ASH                        ADDRESS ON FILE
ANNMARIE FULGENZI                   ADDRESS ON FILE
ANON HEWITT                         ADDRESS ON FILE
ANOUPHOUN OUNTHONGDY                ADDRESS ON FILE
ANSAR MUHAMMAD                      ADDRESS ON FILE
ANSELL GRIMM & AARON, P.C.          1500 LAWRENCE AVENUE OCEAN NJ 07712
ANSLEY COST                         ADDRESS ON FILE
ANSLEY PARKEY                       ADDRESS ON FILE
ANSWER CARPET CARE                  5101 COOK ROAD SWARTZ CREEK MI 48473
ANTELOPE SERVICES LLC               13280 WEST NORTH RIVER RD NORTH PLATTE NE 69101
ANTELOPE SPRINKLER SYSTEMS          13280 W NORTH RIVER RD NORTH PLATTE NE 69101
ANTHONY ABREU                       ADDRESS ON FILE
ANTHONY BOWEN                       ADDRESS ON FILE
ANTHONY BRANIA                      ADDRESS ON FILE
ANTHONY BROWN                       ADDRESS ON FILE
ANTHONY BUTIA                       ADDRESS ON FILE
ANTHONY BUTIA                       ADDRESS ON FILE
ANTHONY CALHOUN                     ADDRESS ON FILE
ANTHONY CAPPETTA                    ADDRESS ON FILE
ANTHONY CARR                        ADDRESS ON FILE
ANTHONY CORNELIUS                   ADDRESS ON FILE
ANTHONY COSTANZA                    ADDRESS ON FILE
ANTHONY COSTANZA LANDSCAPING        128 COWIE RD COMMACK NY 11725
ANTHONY CULLER                      ADDRESS ON FILE
ANTHONY D DUCKERY II                ADDRESS ON FILE
ANTHONY DE MAYO                     ADDRESS ON FILE
ANTHONY DEALOIA                     ADDRESS ON FILE
ANTHONY DENARDO                     ADDRESS ON FILE
ANTHONY FRANKLYN                    ADDRESS ON FILE
ANTHONY GILL                        ADDRESS ON FILE
ANTHONY GRAHAM                      ADDRESS ON FILE
ANTHONY HALL                        ADDRESS ON FILE
ANTHONY HOWARD                      ADDRESS ON FILE
ANTHONY HUBBARD                     ADDRESS ON FILE
ANTHONY J BURNS                     ADDRESS ON FILE
ANTHONY J FRIEDMAN                  ADDRESS ON FILE
ANTHONY J FRIEDMAN                  ADDRESS ON FILE
ANTHONY MACAULAY                    ADDRESS ON FILE
ANTHONY MEYERS                      ADDRESS ON FILE
ANTHONY MILLER                      ADDRESS ON FILE
ANTHONY NESBITT                     ADDRESS ON FILE
ANTHONY NOEL                        ADDRESS ON FILE
ANTHONY PANIAGUA                    ADDRESS ON FILE
ANTHONY POOLE                       ADDRESS ON FILE
ANTHONY RITSON                      ADDRESS ON FILE
ANTHONY ROBINSON                    ADDRESS ON FILE
ANTHONY RODGERS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 33 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 41 of 586

Claim Name                              Address Information
ANTHONY S WRIGHT                       ADDRESS ON FILE
ANTHONY SANTIAGO FIGUEROA              ADDRESS ON FILE
ANTHONY SELLERS                        ADDRESS ON FILE
ANTHONY SEXTON                         ADDRESS ON FILE
ANTHONY SHARP                          ADDRESS ON FILE
ANTHONY SILECCH                        ADDRESS ON FILE
ANTHONY SLAUGHTER                      ADDRESS ON FILE
ANTHONY SPENCER                        ADDRESS ON FILE
ANTHONY STAPLETON                      ADDRESS ON FILE
ANTHONY STEVENS                        ADDRESS ON FILE
ANTHONY T SHOVER                       ADDRESS ON FILE
ANTHONY TAYLOR                         ADDRESS ON FILE
ANTHONY W VENEY                        ADDRESS ON FILE
ANTHONY WILLIAMS                       ADDRESS ON FILE
ANTHONY WINTHERS                       ADDRESS ON FILE
ANTHONY WRIGHT                         ADDRESS ON FILE
ANTIONE JACKSON                        ADDRESS ON FILE
ANTIONE NEWTON                         ADDRESS ON FILE
ANTOINE SMITH                          ADDRESS ON FILE
ANTOINETTE ELLIOTT                     ADDRESS ON FILE
ANTOINETTE GREGORY                     ADDRESS ON FILE
ANTOINETTE HART                        ADDRESS ON FILE
ANTONELLA GONZALEZ                     ADDRESS ON FILE
ANTONIO ACOSTA MARTINEZ                ADDRESS ON FILE
ANTONIO ESSAH                          ADDRESS ON FILE
ANTONIO GARCIA                         ADDRESS ON FILE
ANTONIO HARRISON                       ADDRESS ON FILE
ANTONIO JONES                          ADDRESS ON FILE
ANTONIO ORIGLIO INC                    3000 MEETING HOUSE ROAD PHILADELPHIA PA 19154
ANTONIO SANDRIDGE                      ADDRESS ON FILE
ANTONIO SMITH                          ADDRESS ON FILE
ANTONIO WHITTLE                        ADDRESS ON FILE
ANTONIO WILLIAMS                       ADDRESS ON FILE
ANTONUCCI FOODS                        274 SOUTH MAIN ST GLOVERSVILLE NY 12078
ANTONUCCIS WHOLESALE PRODUCE           274 SOUTH MAIN ST GLOVERSVILLE NY 12078
ANTRONE DUBOSE                         ADDRESS ON FILE
ANTWAN BENJAMIN                        ADDRESS ON FILE
ANTWAN WILLIAMSON                      ADDRESS ON FILE
ANTWOINE ATTERBERRY                    ADDRESS ON FILE
ANTYON BUNYON                          ADDRESS ON FILE
ANYTHING FIXED OR ASSEMBLED            1050 OLD SPANISH TRAIL SUITE 2 SLIDELL LA 70458
ANYTIME PLUMBER                        175 W AIRPORT BLVD PENSACOLA FL 32505
ANYTIME PLUMBING AND DRAIN CLEANING    PO BOX 495 LAKE OSWEGO OR 97034
ANYTIME TREE SERVICE                   6565 RIVER STYX RD MEDINA OH 44256
AO SMITH NATIONAL ACCOUNTS DEPT        500 TENNESSEE WALTZ PKY ASHLAND CITY TN 37015
AON CONSULTING INC                     29695 NETWORK PLACE CHICAGO IL 60673
AON CONSULTING INC OPERATING AON HEWITT ATTN RICH A WALSH 100 N MAIN ST STE 2200 WINSTON SALEM NC 27101-4042
AON CONSULTING INC OPERATING AS AON    HEWITT ATTN RICH A WALSH 1100 REYNOLDS BLVD WINSTOM SALEM NC 27105
AON WATER TECHNOLOGY                   1215 BLOUNT AVE GUNTERSVILLE AL 35976



Epiq Corporate Restructuring, LLC                                                                    Page 34 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 42 of 586

Claim Name                            Address Information
APEX ELECTRIC AND SIGN CO             238 N MAIN STREET PO BOX 130 MAXWELL IN 46154
APEX ELECTRICAL CONTRACTING           PO BOX 692 SOUTH AMBOY NJ 08879
APEX ENVIRONMENTAL SERVICES           PO BOX 888342 ATLANTA GA 30356
APEX MOVING STORAGE                   3195 FRANKLIN LIMESTONE ROAD ANTIOCH TN 37013
APEX SEWER DRAIN CLEANING INC         872 ALBANY SHAKER RD LATHAM NY 12110
APEX WINDOW CLEANING                  PO BOX 5363 NAVARRE FL 32566
APG EAST LLC                          307 E HARPER AVE MARYVILLE TN 37804
APOLLO CONSULTING LLC                 2951 INNISBROOK CIR MARYVILLE TN 37801
APP TECHNOLOGIES LLC                  50 WASHINGTON ST, STE 303E NORWALK CT 06854
APP TECHNOLOGIES LLC                  ATTN PAUL J MCLAIGHLIN 50 WASHINGTON ST, STE 303E NORWALK CT 06854
APP TECHNOLOGIES LLC                  50 WASHINTON ST SUITE 303E NORWALK CT 06854
APPALACHIAN ELECTRIC COOP             PO BOX 710 JEFFERSON CIT TN 37760
APPALACHIAN ELECTRIC COOP             1109 HILL DR NEW MARKET TN 37820
APPALACHIAN ELECTRIC COOP INC         PO BOX 710 JEFFERSON CITY TN 37760-0710
APPALACHIAN ELECTRONICS               DBA APPALACHIAN ELECTRONICS PO BOX 1627 MOUNT CARMEL TN 37645
APPALACHIAN POWER                     PO BOX 371496 PITTSBURGH PA 15250
APPALACHIAN POWER                     1 RIVERSIDE PLZ COLUMBUS OH 43215-2355
APPALACHIAN POWER                     PO BOX 24413 CANTON OH 44701
APPALACHIAN POWER                     PO BOX 24413 CANTON OH 44701-4413
APPAULA JACKSON                       ADDRESS ON FILE
APPEALTECH                            7 WEST 36TH ST 10TH FLOOR NEW YORK NY 10018
APPLE EIGHT SPE SOMERSET INC          C/O MCGUIRE WOODS LLP ATTN JOHN H MADDOCK III GATEWAY PLAZA, 800 E CANAL ST
                                      RICHMOND VA 23219
APPLE EIGHT SPE SOMERSET INC          ATTN MATTHEW RASH 814 E MAIN ST RICHMOND VA 23219
APPLE EIGHT SPE SOMERSET, INC.        C/O APPLE HOSPITALITY REIT, INC. SR. ASSET MGR 814 EAST MAIN STREET RICHMOND
                                      VA 23219
APPLE EIGHT SPE SOMERSET, INC.        ATTENTION: DAVE BUCKLEY 814 EAST MAIN STREET RICHMOND VA 23219
APPLEONE EMPLOYMENT SERVICES          PO BOX 29048 ACCOUNTS RECEIVABLE GLENDALE CA 91209
APRIL BAKER                           ADDRESS ON FILE
APRIL BAKER                           ADDRESS ON FILE
APRIL BLACK                           ADDRESS ON FILE
APRIL DETRICK                         ADDRESS ON FILE
APRIL FENTON                          ADDRESS ON FILE
APRIL HANNAH                          ADDRESS ON FILE
APRIL HAYES                           ADDRESS ON FILE
APRIL JOHNSON                         ADDRESS ON FILE
APRIL MARTIN                          ADDRESS ON FILE
APRIL MCGHEE                          ADDRESS ON FILE
APRIL MCGHEE                          C/O MERRITT WEBB BRENT HAYS 215 CENTERVIEW DRIVE SUITE 263 BRENTWOOD TN 37027
APRIL MONTALVO                        ADDRESS ON FILE
APRIL MONTENEGRO                      ADDRESS ON FILE
APRIL MOSELEY                         ADDRESS ON FILE
APRIL MOSELEY                         ADDRESS ON FILE
APRIL MOYER                           ADDRESS ON FILE
APRIL RIGGS                           ADDRESS ON FILE
APRIL ROGERS                          ADDRESS ON FILE
APRIL STICKLE                         ADDRESS ON FILE
APRIL WALKER                          ADDRESS ON FILE
APRIL WILKINS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 35 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 43 of 586

Claim Name                               Address Information
APRIL WILSON                             ADDRESS ON FILE
APRIL ZANCO                              ADDRESS ON FILE
APS                                      PO BOX 2906 PHOENIX AZ 85062
APS                                      PO BOX 60015 PRESCOTT AZ 86304-6015
AQUA NEW JERSEY                          PO BOX 1229 NEWARK NJ 07101-1229
AQUA NEW JERSEY                          PO BOX 70279 PHILADELPHIA PA 19176
AQUA OH                                  PO BOX 1229 NEWARK NJ 07101-1229
AQUA PENNSYLVANIA                        PO BOX 1229 NEWARK NJ 07101-1229
AQUA PENNSYLVANIA                        762 W LANCASTER AVE BRYN MAWR PA 19010
AQUA PENNSYLVANIA                        PO BOX 70279 PHILADELPHIA PA 19176
AQUA SERVE                               6991 WEST 117TH AVE BROOMFIELD CO 80020
AQUARION WATER CO OF CT                  PO BOX 10010 LEWISTON ME 04243-9427
AQUARION WATER COMPANY OF CT             PO BOX 10010 LEWISTON ME 04243
AQUATECH POWER SOLUTIONS LLC             PO BOX 352 MILTON FL 32570
AQUATICS SALES AND SERVICE LLC           SALES SERVICE LLC 11429 CENTER DRIVE FENTON MI 48430
AQUATURF INC                             2902 EDGEFIELD CIRCLE VINTON VA 24179
AR DESIGN N LANDSCAPING FIRM INC         7735 BRAEFIELD DR RALEIGH NC 27616
AR. DEPT OF FINANCE AND ADMINISTRATION   OFFICE OF STATE REVENUE ADMIN. 1509 W 7TH ST LITTLE ROCK AR 72201
ARACELI HUERTA                           ADDRESS ON FILE
ARACELLY CANALES                         C/O ROHAN LAW FIRM, LLC MICHELLE ROHAN P.O. BOX 1028 OLNEY MD 20830
ARAM QARADAGI                            ADDRESS ON FILE
ARAPAHOE COUNTY TREASURER                PO BOX 571 LITTLETON CO 80160
ARAYA MAYS                               ADDRESS ON FILE
ARBOR BEVERAGE                           265 PARKLAND PLAZA ANN ARBOR MI 48103
ARBRIANA TURNER                          ADDRESS ON FILE
ARC CAFEHLD001 LLC                       PO BOX 29650 DEPT 880044 ID 081271 PHOENIX AZ 85038
ARC ELECTRIC INC                         671C HARTMAN STATION RD LANCASTER PA 17601
ARC3 GASES INC                           PO BOX 1708 DUNN NC 28335
ARCHITECTURAL REFINISHING SOLUTIONS INC 11935 BELLS FERRY ROAD CANTON GA 30114
ARCHITECTURAL REFINISHING SOLUTIONS INC PO BOX 646 HOLLY SPRINGS GA 30142
ARCHWAY LAWN AND LANDSCAPING             330 DEPOT SAINT PETERS MO 63376
ARCHWAY LAWN CARE                        330 DEPOT SAINT PETERS MO 63376
ARCTIC AIR INC                           103 COTTONWOOD DR MARLTON NJ 08053
ARCTIC AIR INC                           155 VARNFIELD DR SUMMERVILLE SC 29483
AREAS USA EWR LLC                        ATTN EDUARDO URIBE 5301 BLUE LAGOON DR, STE 690 MIAMI FL 33126
AREAS USA EWR, LLC                       NEWARK LIBERTY INTERNATIONAL AIRPORT BEYOND SECURITY GATE TERMINAL A-19 GATE
                                         39 NEWARK NJ 07114
AREAS USA INC                            ATTN EDUARDO URIBE 5301 BLUE LAGOON DR, STE 690 MIAMI FL 33126
AREAS USA, INC                           9727 ONE AIRPORT BLVD ORLANDO FL 32827
ARENA PRODUCE CO INC                     PO BOX 8429 COLUMBUS OH 43201
ARETE PARTNERS 2263 MEMORIAL LLC         3200 TRULIANT WAY WINSTON SALEM NC 27103
ARETE PARTNERS 2263 MEMORIAL LLC         C/O HILTZ ZANZIG & HEILIGMAN LLC ATTN BLAIR ZANZIG 53 W JACKSON BLVD, STE 701
                                         CHICAGO IL 60604
ARETE PARTNERS 2263 MEMORIAL, LLC        610 NEWPORT CENTER DRIVE SUITE 1500 ATTN: PATRICK LUTHER NEWPORT BEACH CA
                                         92660
ARGELIA SALMERON                         ADDRESS ON FILE
ARGENIS CONTRERAS                        ADDRESS ON FILE
ARIAN BEREK                              ADDRESS ON FILE
ARIANA MIGNELLA                          ADDRESS ON FILE
ARIANA NEWMAN                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 36 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 44 of 586

Claim Name                              Address Information
ARIANN HENDERSON                        ADDRESS ON FILE
ARIANN HENDERSON                        ADDRESS ON FILE
ARIANNA CHAVEZ                          ADDRESS ON FILE
ARIANNA HART                            ADDRESS ON FILE
ARIANNA WHITE                           ADDRESS ON FILE
ARIEL BELL                              ADDRESS ON FILE
ARIEL HOWARD                            ADDRESS ON FILE
ARIEL LEACH                             ADDRESS ON FILE
ARIEL MOODY                             ADDRESS ON FILE
ARIEL MOORE                             ADDRESS ON FILE
ARIEL PEARSON                           ADDRESS ON FILE
ARIEL PEREZ                             ADDRESS ON FILE
ARIELLE STIGELMAN                       ADDRESS ON FILE
ARIELLE TAYLOR                          ADDRESS ON FILE
ARION ERSERY                            ADDRESS ON FILE
ARIYAN CALHOUN                          ADDRESS ON FILE
ARIZONA BEVERAGE HOLDING CO INC         D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                        85281-2321
ARIZONA DEPARTMENT OF HEALTH SERVICES   150 NORTH 18TH AVENUE PHOEXNIX AZ 85007
ARIZONA DEPARTMENT OF REVENUE           C/O OFFICE OF THE ARIZONA ATTORNEY GEN ATTN TAX BANKRUPTCY AND COLLECTION SCT
                                        2005 N CENTRAL AVE, STE 100 PHOENIX AZ 85004
ARIZONA DEPARTMENT OF REVENUE           LORRAINE AVERITT 1600 W MONROE, 7TH FL PHOENIX AZ 85007
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29082 PHOENIX AZ 85038
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29085 PHOENIZ AZ 85038
ARIZONA DEPARTMENT OF REVENUE           PO BOX 29009 PHOENIX AZ 85038-9009
ARIZONA DEPT OF REVENUE                 1600 W. MONROE PHOENIX AZ 85007-2650
ARIZONA DEPT OF REVENUE                 UNCLAIMED PROPERTY UNIT P O BOX 29026 PHOENIX AZ 85038
ARK PLUMBING INC                        111 DEBBIE DRIVE STATESBORO GA 30458
ARKA VALLEY LIQUOR                      99 FISH LAKE ROAD ATKINS AR 72823
ARKANSAS DEPARTMENT OF HEALTH           4815 W. MARKHAM LITTLE ROCK AR 72205-3867
ARKANSAS DEPT OF HEALTH                 4815 W MARKHAM ST SLOT 29 ENVIRONMENTAL FOOD RETAIL LITTLE ROCK AR 72205
ARKANSAS DEPT OF LABOR                  10421 WEST MARKHAM LITTLE ROCK AR 72205
ARKANSAS DEPT OF WORKFORCE SVC          PO BOX 8007 LITTLE ROCK AR 72203-8007
ARKANSAS DIV OF MEDICAL SERVICES        DEPARTMENT OF HUMAN SERVICES DONAGHEY PLAZA SOUTH P.O. BOX 1437; SLOT S401
                                        LITTLE ROCK AR 72203-1437
ARKANSAS ECONOMIC DEVELOPMENT           1 COMMERCE WAY STE. 601 LITTLE ROCK AR 72202
COMMISSION
ARKANSAS REFRIGERATION COMPANY          12505 ARCH ST LITTLE ROCK AR 72206
ARLENE ANDALIA                          ADDRESS ON FILE
ARLENE CASTRO                           ADDRESS ON FILE
ARLENE HARRELL                          ADDRESS ON FILE
ARLENE JACKSON                          ADDRESS ON FILE
ARLENE KAVA                             ADDRESS ON FILE
ARLENE M RUKSZA LENZ                    ADDRESS ON FILE
ARLENE NOYES                            ADDRESS ON FILE
ARLENE OPIO                             ADDRESS ON FILE
ARLENE SANDELSTEIN                      ADDRESS ON FILE
ARLENE TORRES                           ADDRESS ON FILE
ARLIE CHESTER                           ADDRESS ON FILE
ARLINE DAY                              ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 37 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21       Page 45 of 586

Claim Name                               Address Information
ARLINGTON CAPITAL ADVISORS LLC           C/O BRADLEY ARANT BOULT CUMMINGS ATTN ANDREW SHAVER 1819 FIFTH AVE N, #200
                                         BIRMINGHAM AL 35203
ARLINGTON CAPITAL ADVISORS LLC           ATTN SETON MARSHALL 2000 MORRIS AVE, STE 1100 BIRMINGHAM AL 35203
ARLINGTON CAPITAL ADVISORS LLC           2000 MORRIS AVE STE 1100 BIRMINGHAM AL 35203
ARLINGTON COUNTY                         COMMISSIONER OF REVENUE MEALS TAX SECTION SUITE 208 2100 CLARENDON BLVD
                                         ARLINGTON VA 22201
ARLINGTON COUNTY COMMISSIONER OF         2100 CLARENDON BLVD STE 208 MEALS TAX SECTION ARLINGTON VA 22201
REVENUE
ARLINGTON COUNTY TREASURER               2100 CLARENDON BLVD 201 ARLINGTON VA 22201
ARLINGTON GENERAL DISTRICT COURT CLERK   1425 N COURTHOUSE RD STE 2400 2ND FLOOR ARLINGTON VA 22201
ARMANDO VALLE                            ADDRESS ON FILE
ARMANI JACKSON                           ADDRESS ON FILE
ARMANI WILSON                            ADDRESS ON FILE
ARMINTA PIERSON                          ADDRESS ON FILE
ARMON WIGFALL                            ADDRESS ON FILE
ARMOND FOSTER                            ADDRESS ON FILE
ARMONDO VIGIL                            ADDRESS ON FILE
ARMOR PLUMBING AND UNDERGROUND           4855 HWY 53 E TATE GA 30177
ARMOR PLUMBING INC                       4855 HWY 53 E TATE GA 30177
ARMOR SECURITY INC                       2601 STEVENS AVENUE SOUTH MINNEAPOLIS MN 55408
ARMSTRONG, WILLIAM                       1 AIRPARK WAY ONEIDA TN 37841
ARMSTRONG, WILLIAM                       390 BILL SWAIN DR ONEIDA TN 37841
ARMY COE                                 ADDRESS ON FILE
ARNOLDO PEREZ-DIAZ                       ADDRESS ON FILE
ARNOT MALL                               ARNOT MALL GENERAL MANAGER 3300 CHAMBERS ROAD SO. SUITE 5127 HORSEHEADS NY
                                         14845
ARNOT REALTY CORPORATION                 100 W. CHURCH STREET, SUITE 103 ELMIRA NY 14901
ARNOT REALTY CORPORATION                 PO BOX 8000 DEPARTMENT 794 BUFFALO NY 14267
ARNOT REALTY CORPORATION                 PO BOX 8000 DEPARTMENT 794 BUFFALO NY 14267-0000
ARNOT REALTY CORPORATION                 URBAN RETAIL PROPERTIES, LLC 111 EAST WACKER DRIVE, SUITE 2400 CHICAGO IL
                                         60601
ARODRIANNA BROOKS                        ADDRESS ON FILE
ARON BOAG                                ADDRESS ON FILE
ARON LEVESQUE                            ADDRESS ON FILE
AROOSTOOK BEVERAGE CO INC                52 RICE ST PRESQUE ISLE ME 04769
AROOSTOOK CENTER MALL REALTY HOLDING     ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                      GREAT NECK NY 11021
AROOSTOOK CENTER MALL REALTY HOLDING     ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                      GREAT NECK NY 11024
AROOSTOOK CENTER MALL REALTY HOLDINGS    LLC 1010 NORTHERN BLVD STE 212 CO KOHAN RETAIL INVESTMENT GRP GREAT NECK NY
                                         11021
AROOSTOOK CENTER MALL REALTY HOLDINGS    1010 NORTHERN BLVD STE 212 CO KOHAN RETAIL INVESTMENT GRP GREAT NECK NY 11021
AROOSTOOK FOODS INC                      166 WASHBURN RD CARIBOU ME 04736
AROOSTOOK MALL REALTY HOLDING LLC        C/O MEYERS ROMAN FREIDBERG & LEWIS ATTN DAVID M NEUMANN, ESQ 28601 CHAGRIN
                                         BLVD, STE 600 CLEVELAND OH 44122
ARQUAJA BENNETT                          ADDRESS ON FILE
ARROW AMERICUS                           PO BOX 1986 AMERICUS GA 31709
ARROW ENVIRONMENTAL SERVICES             PO BOX 600730 JACKSONVILLE FL 32260
ARROW EXTERMINATORS INC                  PO BOX 1986 AMERICUS GA 31709
ARROW WINE STORES                        615 LYONS ROAD DAYTON OH 45459
ARROWEYE SOLUTIONS INC                   2470 PASEO VERDE PKWY STE 135 HENDERSON NV 89074-7134


Epiq Corporate Restructuring, LLC                                                                     Page 38 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 46 of 586

Claim Name                              Address Information
ARROWHEAD COMMERCIAL EQUIPMENT         6800 N 55TH AVE GLENDALE AZ 85301
ARRUMP LLC                             D/B/A ROY ROGERS ATTN EDWARD D ALTABET, ESQ 55 BROADWAY, STE 901 NEW YORK NY
                                       10006
ARRUMP LLC D/B/A ROY ROGERS.           9 GUNTHERS VIEW TOMACO NJ 07082
ARRUMP, LLC D/B/A ROY ROGERS (SUBTENANT SUIT) 9 GUNTHERS VIEW TOMACO NJ 07082
ARSENIO PHELPS                         ADDRESS ON FILE
ART BISBEE                             ADDRESS ON FILE
ARTESIAN                               664 CHURCHMANS RD NEWARK DE 19702
ARTESIAN                               PO BOX 15069 WILMINGTON DE 19886
ARTESIAN                               PO BOX 15069 WILMINGTON DE 19886-5069
ARTHA JAMES                            ADDRESS ON FILE
ARTHUR B BOEHM                         ADDRESS ON FILE
ARTHUR BANKS                           ADDRESS ON FILE
ARTHUR HARRISON                        ADDRESS ON FILE
ARTHUR JOHNSON                         ADDRESS ON FILE
ARTHUR MITCHELL                        ADDRESS ON FILE
ARTHUR PLAYFORD                        ADDRESS ON FILE
ARTHUR R GREN CO INC                   1886 MASON DRIVE JAMESTOWN NY 14701
ARTHUR SABREE                          ADDRESS ON FILE
ARTHUR SAPP PLUMBING INC               PO BOX 940 BLACKSHEAR GA 31516
ARTHUR SPENCER                         ADDRESS ON FILE
ARTIOM DOLGICH                         ADDRESS ON FILE
ARTISAN BEER                           1999 SHEPARD ROAD ST PAUL MN 55116
ARTISTIC LANDSCAPING                   87 LONSDALE ST WEST WORWICK RI 02893
ARTURO SARACAY                         ADDRESS ON FILE
ARYANA VAUGHAN                         ADDRESS ON FILE
ARYANNA LOWE                           ADDRESS ON FILE
AS BARBORO                             5020 TUGGLE RD MEMPHIS TN 38118
AS SECURITY                            CHAZ FORD LOCKSMITH 190 COLESVILLE RD BINGHAMTON NY 13904
ASADJA HILL                            ADDRESS ON FILE
ASAP GLASS & DOOR LLC                  512 N LOCUST ST DENTON TX 76201
ASAP GLASS AND DOOR LLC                624 W UNIVERSITY DR 228 DENTON TX 76201
ASAP PLUMBING LLC                      9465 CREOSOTE RD BLDG 100 UNIT J GULFPORT MS 39503
ASCAP                                  21678 NETWORK PLACE CHICAGO IL 60673
ASCEND FEDERAL CREDIT UNION            PO BOX 1210 520 AIRPARK DRIVE TULLAHOMA TN 37388
ASCONS CORP.                           COMPSON DEVELOPMENT 2465 RIDGE ROAD WEST ROCHESTER NY 14626
ASCONS CORP.                           ACSONS CORP. 980 NORTH FEDERAL HIGHWAY BOCA RATON FL 33432
ASE GROUP INC                          6600 COLLEGE BOULEVARD SUITE 310 OVERLAND PARK KS 66211
ASHANTI PHELPS                         ADDRESS ON FILE
ASHANTI TISDALE                        ADDRESS ON FILE
ASHANTI TISDALE                        ADDRESS ON FILE
ASHCARD BOISROND                       ADDRESS ON FILE
ASHEBROOKE LIQUOR OUTLET SS            300 BEECHURST AVENUE MORGANTOWN WV 26505
ASHLEE AULTMAN                         ADDRESS ON FILE
ASHLEE BELVIN                          ADDRESS ON FILE
ASHLEE BORLACE                         ADDRESS ON FILE
ASHLEE CAMPBELL                        ADDRESS ON FILE
ASHLEE CLARK                           ADDRESS ON FILE
ASHLEE CRAWLEY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 39 OF 567
                                            RUBY TUESDAY
                      Case 20-12456-JTD   DocService
                                              837 Filed
                                                     List
                                                          01/07/21   Page 47 of 586

Claim Name                        Address Information
ASHLEE HENDERSON                  ADDRESS ON FILE
ASHLEE LEEPER                     ADDRESS ON FILE
ASHLEE RICHARDSON                 ADDRESS ON FILE
ASHLEE VILASUSO                   ADDRESS ON FILE
ASHLEENE JOLISSAINT               ADDRESS ON FILE
ASHLEI MAJORS                     ADDRESS ON FILE
ASHLEIGH FAUVER                   ADDRESS ON FILE
ASHLEIGH STROMSKI                 ADDRESS ON FILE
ASHLEIGH WILMOTH                  ADDRESS ON FILE
ASHLEN HAZELWOOD                  ADDRESS ON FILE
ASHLEY ABBOTT                     ADDRESS ON FILE
ASHLEY ALIER                      ADDRESS ON FILE
ASHLEY ATTENELLO                  ADDRESS ON FILE
ASHLEY B WOOD                     ADDRESS ON FILE
ASHLEY BACON                      ADDRESS ON FILE
ASHLEY BARKER                     ADDRESS ON FILE
ASHLEY BEAM                       ADDRESS ON FILE
ASHLEY BOHNER                     ADDRESS ON FILE
ASHLEY BRANNON                    ADDRESS ON FILE
ASHLEY BROWN                      ADDRESS ON FILE
ASHLEY CARR                       ADDRESS ON FILE
ASHLEY CHARLES                    ADDRESS ON FILE
ASHLEY CHARLES                    ADDRESS ON FILE
ASHLEY COUBALL                    ADDRESS ON FILE
ASHLEY CREAN                      ADDRESS ON FILE
ASHLEY CREGGER                    ADDRESS ON FILE
ASHLEY DAVIDSON                   ADDRESS ON FILE
ASHLEY DAVIES                     ADDRESS ON FILE
ASHLEY DAVIS                      ADDRESS ON FILE
ASHLEY DAW                        ADDRESS ON FILE
ASHLEY DILL                       ADDRESS ON FILE
ASHLEY DORE                       ADDRESS ON FILE
ASHLEY ESTEBAN                    ADDRESS ON FILE
ASHLEY ETHIER                     ADDRESS ON FILE
ASHLEY FAIRBROTHER                ADDRESS ON FILE
ASHLEY FAXON                      ADDRESS ON FILE
ASHLEY FISCHER                    ADDRESS ON FILE
ASHLEY FOX                        ADDRESS ON FILE
ASHLEY GARDEPE                    ADDRESS ON FILE
ASHLEY GARNER                     ADDRESS ON FILE
ASHLEY GONZALEZ                   ADDRESS ON FILE
ASHLEY HAIGHT                     ADDRESS ON FILE
ASHLEY HENDERSON                  ADDRESS ON FILE
ASHLEY HOBBS                      ADDRESS ON FILE
ASHLEY HOBBS                      ADDRESS ON FILE
ASHLEY HUSSEY                     ADDRESS ON FILE
ASHLEY HUTCHINSON                 ADDRESS ON FILE
ASHLEY JOHNSON                    ADDRESS ON FILE
ASHLEY KOCH                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 40 OF 567
                                           RUBY TUESDAY
                     Case 20-12456-JTD   DocService
                                             837 Filed
                                                    List
                                                         01/07/21     Page 48 of 586

Claim Name                       Address Information
ASHLEY LANIER                    ADDRESS ON FILE
ASHLEY LEE                       ADDRESS ON FILE
ASHLEY LUNA                      ADDRESS ON FILE
ASHLEY M BROWN                   ADDRESS ON FILE
ASHLEY MARDOS                    ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTIN                    ADDRESS ON FILE
ASHLEY MARTINEZ                  ADDRESS ON FILE
ASHLEY MCDONALD                  ADDRESS ON FILE
ASHLEY METTS                     ADDRESS ON FILE
ASHLEY MOLINA                    ADDRESS ON FILE
ASHLEY MURPHY                    ADDRESS ON FILE
ASHLEY N MINTER                  ADDRESS ON FILE
ASHLEY ONEILL                    ADDRESS ON FILE
ASHLEY OSSMAN                    ADDRESS ON FILE
ASHLEY PAGANO                    ADDRESS ON FILE
ASHLEY PAYDOCK                   ADDRESS ON FILE
ASHLEY PENNEY                    ADDRESS ON FILE
ASHLEY PLEUS                     ADDRESS ON FILE
ASHLEY POPE                      ADDRESS ON FILE
ASHLEY REED                      ADDRESS ON FILE
ASHLEY RICHARDS                  ADDRESS ON FILE
ASHLEY ROSS                      ADDRESS ON FILE
ASHLEY ROWZIE                    ADDRESS ON FILE
ASHLEY SCOTT                     ADDRESS ON FILE
ASHLEY SHELLINGTON               ADDRESS ON FILE
ASHLEY SONTAG                    ADDRESS ON FILE
ASHLEY SPENCER                   ADDRESS ON FILE
ASHLEY STANDRIDGE                ADDRESS ON FILE
ASHLEY STEWART                   ADDRESS ON FILE
ASHLEY STICKER                   ADDRESS ON FILE
ASHLEY STIMPFLING                ADDRESS ON FILE
ASHLEY SUPONCHICK                ADDRESS ON FILE
ASHLEY TRAMMELL                  ADDRESS ON FILE
ASHLEY TURNER                    ADDRESS ON FILE
ASHLEY ULLRICH                   ADDRESS ON FILE
ASHLEY VALDEZ                    ADDRESS ON FILE
ASHLEY VERNON                    ADDRESS ON FILE
ASHLEY WALLACE                   ADDRESS ON FILE
ASHLEY WALTERS                   ADDRESS ON FILE
ASHLEY WARNER                    ADDRESS ON FILE
ASHLEY WASHINGTON                ADDRESS ON FILE
ASHLEY WATKINS                   ADDRESS ON FILE
ASHLEY WILLIS                    ADDRESS ON FILE
ASHLEY WILSON                    ADDRESS ON FILE
ASHLEY WILSON                    ADDRESS ON FILE
ASHLEY WILT                      ADDRESS ON FILE
ASHLEY, GREGORY S                3815 KEOWEE AVE KNOXVILLE TN 37919
ASHLI THOMPSON                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 41 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 49 of 586

Claim Name                              Address Information
ASHLIE JONES                            ADDRESS ON FILE
ASHLIE WYCOFF                           ADDRESS ON FILE
ASHLIN COOK                             ADDRESS ON FILE
ASHLY COX                               ADDRESS ON FILE
ASHLY ETHRIDGE                          ADDRESS ON FILE
ASHLYN BYAM                             ADDRESS ON FILE
ASHLYN MAIDEN                           ADDRESS ON FILE
ASHLYN P KAYS                           ADDRESS ON FILE
ASHLYN PRICE                            ADDRESS ON FILE
ASHLYN WRIGHT                           ADDRESS ON FILE
ASHLYNN GARRETSON                       ADDRESS ON FILE
ASHLYNN PAYNE                           ADDRESS ON FILE
ASHLYNN PERRY                           ADDRESS ON FILE
ASHTON ADAMS                            ADDRESS ON FILE
ASHTON CUTTINO                          ADDRESS ON FILE
ASHTON GILBERT                          ADDRESS ON FILE
ASHTON JONES                            ADDRESS ON FILE
ASHTON POND                             ADDRESS ON FILE
ASHTON REYNOLDS                         ADDRESS ON FILE
ASHTON STEWART                          ADDRESS ON FILE
ASHTYN EDWARDS                          ADDRESS ON FILE
ASHTYN GETZ                             ADDRESS ON FILE
ASIA HARVEY                             ADDRESS ON FILE
ASIA JOHNSON                            ADDRESS ON FILE
ASIA JONES                              ADDRESS ON FILE
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 112, LEVEL 1, EAST POINT CITY TSEUNG KWAN O NT HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 101, K11 ATELIER KING'S ROAD 728 KING'S ROAD QUARRY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP NO. 313, LEVEL 3 K11 ART MALL HANOI ROAD TSIM SHA TSUI HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 1002, WORLD TRADE CENTRE 280 GLOUCESTER RD CAUSEWAY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 304, SILVERCORD, CANTON RD CAUSEWAY BAY HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 23-25, LEVEL 12, MEGABOX KOWLOON BAY KIN HK HONG KONG
ASIA PACIFIC RT (HONG KONG) LTD         SHOP 1013, 1/F, OP MALL HONG KONG CHINA
ASIA ROGERS                             ADDRESS ON FILE
ASIAN PACIFIC RT HONG KONG LTD          ATTN MARK PITMAN UNIT A 19 19/F, TRUST TOWER 68 JOHNSTON RD WANCHAI HONG KONG
ASIAN PACIFIC RT HONG KONG LTD          ATTN MARK PITMAN ROOM 1608, 16F, DOMINION CENTRE 43-59 QUEENS ROAD EAST
                                        WANCHAI HONG KONG
ASIAUNA EDMOND                          ADDRESS ON FILE
ASIAYANA RUSSELL JOLLY                  ADDRESS ON FILE
ASIP CORPORATION                        PO BOX 888342 ATLANTA GA 30356
ASK LAWNCARE AND PRESSURE WASHING LLC   403 WHITE MAGNOLIA AVE DARLINGTON SC 29532
ASPEN GRAY                              ADDRESS ON FILE
ASPEN OUTDOORS                          9963 W 14 RD MESICK MI 49668
ASPHALT REPAIR CORPORATION              118 TOWNE SQUARE DRIVE NEWPORT NEWS VA 23607
ASPHALT365                              1745 S JOHN YOUNG PARKWAY KISSIMMEE FL 34741
ASSOCIATED BRANDS                       PO BOX 819 CONOVER NC 28613
ASSOCIATED DISTRIBUTORS LLC             5800 TECHNOLOGY BLVD SANDSTON VA 23150
ASSOCIATED MECHANICAL CONTRACTORS INC   1257 MARSCHALL ROAD PO BOX 237 SHAKOPEE MN 55379
ASSOCIATED PRODUCTS SERVICES INC        2 EAST ROAD MECHANICSBURG PA 17055
ASSOCIATED SECURITY CORP                16 PITKIN STREET EAST HARTFORD CT 06108



Epiq Corporate Restructuring, LLC                                                                       Page 42 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 50 of 586

Claim Name                              Address Information
ASSURED STORAGE                         1915 W LAMAR ALEXANDER PKWY MARYVILLE TN 37801
ASSURED STORAGE LLC                     1915 W LAMAR ALEXANDER PKWY MARYVILLE TN 37801
ASTON PROPERTIES, INC.                  610 E. MOREHEAD STREET SUITE 100 ATTN: ROBERT B. MARSHALL CHARLOTTE NC 02802
ASTOR ASSOCIATES                        PO BOX 1572 NEW YORK NY 10156
ASTRID YELDELL                          ADDRESS ON FILE
AT&T CORP                               C/O AT&T SERVICES INC ATTN KAREN CAVAGNARO, LEAD PARALEGAL ONE AT&T WAY, STE
                                        3A104 BEDMINSTER NJ 07921
AT&T CORP                               ATTN RENEE L CHRISTENSON 4331 COMMUNICATIONS DR, FL 4W DALLAS TX 75211
AT&T CORPORATION                        ATTN MASTER AGREEMENT SUPPORT TEAM ONE AT&T WAY BEDMINISTER NJ 07921-0752
AT&T CORPORATION                        ATTN PAM CORBETT 11060 THRUSH RIDGE RD RESTON VA 20191
AT&T CORPORATION                        ATTN CATHERINE ARNOLD 410 W MAGNOLIA AVE KNOXVILLE TN 37917
AT&T CORPORATION                        ATTN RICK BEELER 410 N CEDAR BLUFF RD MARYVILLE TN 37923
ATECH INC                               820 FESSLERS PKWY NASHVILLE TN 37210
ATERIA RILEY                            ADDRESS ON FILE
ATESHA HARRISON                         ADDRESS ON FILE
ATHENA PASCHEK                          ADDRESS ON FILE
ATHENA RUSSELL                          ADDRESS ON FILE
ATHENS CITY-COUNTY HEALTH DEPT          278 W UNION ST ATHENS OH 45701
ATHENS COUNTY HEALTH DEPT               278 W UNION ST ATHENS OH 45701
ATHENS DISTRIBUTING CO OF MEMPHIS LLP   905 JAMES STREET MEMPHIS TN 38106
ATHENS DISTRIBUTING COMPANY CHATTANOOGA PO BOX 23287 CHATTANOOGA TN 37422
ATHENS DISTRIBUTING NASHVILLE           3001 OWEN DRIVE ANTIOCH TN 37013
ATHENS UTILITIES BOARD                  100 NEW ENGLEWOOD RD HWY 30 & HWY 39 ATHENS TN 37303
ATHENS UTILITIES BOARD                  PO BOX 689 ATHENS TN 37371
ATHENS UTILITIES BOARD                  PO BOX 689 ATHENS TN 37371-0689
ATKINS EVENTS INC                       3135 W GALLAHER FERRY RD C/O JOE AND KATHLEEN ATKINS KNOXVILLE TN 37932
ATLANTA BEVERAGE COMPANY AGGP           5000 FULTON INDUSTRIAL BLVD ATLANTA GA 30336
ATLANTA FIXTURE SALES CO INC            6255 BROOK HOLLOW PKWY # 700 NORCROSS GA 30071-4618
ATLANTA GASKET                          541 TENTH STREET 210 ATLANTA GA 30318
ATLANTA STEAM RESTORATION LLC           1014 PAMPAS WAY HAMPTON GA 30228
ATLANTIC BUILDING AND REMODELING INC    809 LIVE OAK DRIVE SUITE 11 SUITE 11 CHESAPEAKE VA 23320
ATLANTIC CITY ASSOCIATES LLC            PO BOX 417340 BOSTON MA 02241
ATLANTIC CITY ASSOCIATES LLC            C/O TANGER PROPERTIES LP ATTN: LEGAL DEPT, 3200 NORTHLINE AVE, STE 360
                                        GREENSBORO NC 27408
ATLANTIC CITY ELECTRIC                  PO BOX 13610 PHILADELPHIA PA 19101
ATLANTIC CITY ELECTRIC COMPANY          ATTN BANKRUPTCY DIVISION MAIL STOP 84CP42 5 COLLINS DR, STE 2133 CARNEYS POINT
                                        NJ 08069
ATLANTIC COAST WATER                    3181 SE DIXIE HWY STUART FL 34997
ATLANTIC CORPORATE                      PO BOX 400 W MA 02093
ATLANTIC FINANCIAL CORP GROUP           1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD            303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD            2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD            2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD            1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
ATLANTIC FINANCIAL MANAGERS INC         8222 DOUGLAS SUITE 390 DALLAS TX 75225
ATLANTIC REFRIGERATION AIR CONDITIONING 17553 NASSAU COMMONS BLVD LEWES DE 19958
ATLANTIC SHORES DISTRIBUTORS            6707 NETHERLANDS DRIVE WILMINGTON NC 28405
ATLANTIC SOUTHERN PAVING AND            6301 W SUNRISE BLVD PLANTATION FL 33313
SEALCOATING
ATLANTIS TRUST                          1842 WASHINGTON WAY VENICE CA 90291


Epiq Corporate Restructuring, LLC                                                                     Page 43 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21        Page 51 of 586

Claim Name                              Address Information
ATLANTIS TRUST                         1842 WASHINGTON WAY VENICE CA 90291-0000
ATLANTIS TRUST DATED 11/8/07           1842 WASHINGTON WAY VENICE CA 90291
ATLAS DISTRIBUTING INC                 44 SOUTHBRIDGE STREET P O BOX 420 AUBURN MA 01501
ATLAS GULBERT                          ADDRESS ON FILE
ATLAS SALES INC                        2955 W COLUMBIA AVE BATTLE CREEK MI 49015
ATLAS VAN LINES INC                    PO BOX 952340 ST LOUIS MO 63195
ATMOS ENERGY                           5050 KINGSLEY DR # 740353 CINCINNATI OH 45227-1115
ATMOS ENERGY                           PO BOX 790311 ST LOUIS MO 63179-0311
ATMOS ENERGY                           5430 LYNDON B JOHNSON FWY, STE 1800 DALLAS TX 75240-2615
ATMOS ENERGY CORPORATION               PO BOX 740353 CINCINNATI OH 45274-0353
ATMOS ENERGY CORPORATION               ATTN BANKRUPTCY GROUP PO BOX 650205 DALLAS TX 75265-0205
ATOM MATIC REFRIGERATION INC           623 W FEDERAL ST NILES OH 44446
ATOMIC DISTRIBUTING CO INC WV          435 7TH AVE HUNTINGTON WV 25701
ATOMIC DISTRIBUTING COMPANY INC        435 7TH AVE HUNTINGTON WV 25701
ATR LAWN CARE AND LANDSCAPING          3785 BILL GARDNER PARKWAY LOCUST GROVE GA 30248
ATR LAWN CARE LANDSCAPING              3785 BILL GARDNER PARKWAY LOCUST GROVE GA 30248
ATT                                    PO BOX 105503 ATLANTA GA 30348-5503
ATT                                    PO BOX 5019 CAROL STREAM IL 60197
ATT MOBILITY                           PO BOX 6463 CAROL STREAM IL 60197
ATTN: TAYLOR BENNETT                   ADDRESS ON FILE
ATTORNEYS FOR DISABLED AMERICAN GRP LLC 4001 CARMICHAEL RD STE 570 MONTGOMERY AL 36106
ATYRA JENKINS                          ADDRESS ON FILE
AUBREE GREUS                           ADDRESS ON FILE
AUBREY CARDIN                          ADDRESS ON FILE
AUBREY LECKLIKNER                      ADDRESS ON FILE
AUBREY ROLLINS                         ADDRESS ON FILE
AUBURN WATER DISTRICT                  268 COURT ST P O BOX 414 AUBURN ME 04212-0414
AUBURN WATER SEWERAGE DISTRICT         268 COURT ST P O BOX 414 AUBURN ME 04212-0414
AUDA WILL                              ADDRESS ON FILE
AUDGRETTA CROSS                        ADDRESS ON FILE
AUDIO ELECTRONICS INC                  2501 WHITE AVE NASHVILLE TN 37204
AUDITOR OF STATE OF ARKANSAS           UNCLAIMED PROPERTY DIVISION AUDITOR OF STATE 1400 WEST 3RD STREET SUITE 100
                                       LITTLE ROCK AR 72201
AUDRA DEUTSCH                          ADDRESS ON FILE
AUDRA MENA                             ADDRESS ON FILE
AUDRA WACKER                           ADDRESS ON FILE
AUDREY BISHOP                          ADDRESS ON FILE
AUDREY CARL                            ADDRESS ON FILE
AUDREY DEMBOSKI                        ADDRESS ON FILE
AUDREY DOYLE                           ADDRESS ON FILE
AUDREY GARCIA                          ADDRESS ON FILE
AUDREY MAKRES                          ADDRESS ON FILE
AUDREY MARCUS                          ADDRESS ON FILE
AUDREY MCKENZIE                        ADDRESS ON FILE
AUDREY PORTER                          ADDRESS ON FILE
AUDREY SANDORE                         ADDRESS ON FILE
AUDREY STANDISH                        ADDRESS ON FILE
AUDREY STEVENS                         ADDRESS ON FILE
AUDREY THOMPSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 44 OF 567
                                                 RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21         Page 52 of 586

Claim Name                             Address Information
AUDREY WALKER                          ADDRESS ON FILE
AUDRIANNA JACKSON                      ADDRESS ON FILE
AUDRIK INC                             DBA ROTO ROOTER 12898 WESTMORE STREET LIVONIA MI 48150
AUDRYANNA GOODRICH                     ADDRESS ON FILE
AUGUST HINES                           ADDRESS ON FILE
AUGUSTA CARPET CLEANING                3026 DEANS BRIDGE RD AUGUSTA GA 30906
AUPPERLE PLUMBING AND HEATING INC      314 W FRONT ST NORTH PLATTE NE 69101
AURA ALVARADO                          ADDRESS ON FILE
AURELIA Z DISMUS                       ADDRESS ON FILE
AURELIO MARTINEZ                       ADDRESS ON FILE
AUREONA BROWN                          ADDRESS ON FILE
AURORA BROOKER                         ADDRESS ON FILE
AURORA WATER                           PO BOX 719117 DENVER CO 80271-9117
AUSTELL NATURAL GAS SYSTEM             2838 JOE JERKIN BLVD AUSTELL GA 30106
AUSTELL NATURAL GAS SYSTEM             PO BOX 685 AUSTELL GA 30168
AUSTELL NATURAL GAS SYSTEM             PO BOX 685 AUSTELL GA 30168-0685
AUSTEN GREENE                          ADDRESS ON FILE
AUSTEN ZORICK                          ADDRESS ON FILE
AUSTIN ARDLER                          ADDRESS ON FILE
AUSTIN BOLICH                          ADDRESS ON FILE
AUSTIN BRYAN                           ADDRESS ON FILE
AUSTIN CARTER                          ADDRESS ON FILE
AUSTIN COX                             ADDRESS ON FILE
AUSTIN CRIBB                           ADDRESS ON FILE
AUSTIN EAST MAGNET HIGH SCHOOL         2800 MLK JR AVE KNOXVILLE TN 37921
AUSTIN FREEMAN                         ADDRESS ON FILE
AUSTIN FUTRELL                         ADDRESS ON FILE
AUSTIN GOODE                           ADDRESS ON FILE
AUSTIN HADWIN                          ADDRESS ON FILE
AUSTIN HERRING                         ADDRESS ON FILE
AUSTIN KENNEDY                         ADDRESS ON FILE
AUSTIN KING                            ADDRESS ON FILE
AUSTIN LARCOMB                         ADDRESS ON FILE
AUSTIN LONG                            ADDRESS ON FILE
AUSTIN MAJORS                          ADDRESS ON FILE
AUSTIN MILLER                          ADDRESS ON FILE
AUSTIN PELLETIER                       ADDRESS ON FILE
AUSTIN PITTMAN                         ADDRESS ON FILE
AUSTIN RAY                             ADDRESS ON FILE
AUSTIN REED                            ADDRESS ON FILE
AUSTIN SAVAGE                          ADDRESS ON FILE
AUSTIN SCHIAVONE                       ADDRESS ON FILE
AUSTIN SMITH                           ADDRESS ON FILE
AUSTIN SUSTAITA                        ADDRESS ON FILE
AUSTIN WEST                            ADDRESS ON FILE
AUSTIN WITHEE                          ADDRESS ON FILE
AUSTINTOWN LOCAL SCHOOL DISTRICT       BOARD OF EDUCATION 700 S. RACCOON ROAD AUSTINTOWN OH 44515
AUSTYN HAUGHN                          ADDRESS ON FILE
AUTHORIZED APPLIANCE SERVICENTER INC   1020 TUCKASEEGEE RD CHARLOTTE NC 28208



Epiq Corporate Restructuring, LLC                                                                   Page 45 OF 567
                                                RUBY TUESDAY
                        Case 20-12456-JTD     DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 53 of 586

Claim Name                            Address Information
AUTHORIZED COMMERCIAL EQUIP SERVICE   1020 TUCKASEEGEE RD CHARLOTTE NC 28208
AUTISHA JACKSON                       ADDRESS ON FILE
AUTOPRO TIRES SERVICE                 415 HOME AVE MARYVILLE TN 37801
AUTUME STARKS                         ADDRESS ON FILE
AUTUMN ANDERSON                       ADDRESS ON FILE
AUTUMN ARMSTRONG                      ADDRESS ON FILE
AUTUMN BROCK                          ADDRESS ON FILE
AUTUMN CARDER                         ADDRESS ON FILE
AUTUMN CORNELIUS                      ADDRESS ON FILE
AUTUMN DRAPER                         ADDRESS ON FILE
AUTUMN ENGLE                          ADDRESS ON FILE
AUTUMN LAPAN                          ADDRESS ON FILE
AUTUMN PHOUKIEO                       ADDRESS ON FILE
AUTUMN SCOTT                          ADDRESS ON FILE
AUTUMN SMITH                          ADDRESS ON FILE
AUTUMN SORRELS                        ADDRESS ON FILE
AUTUMN THOMAS                         C/O THE EICHHOLZ LAW FIRM JANET C. CANTRELL HURT BLDG, HURT PLAZA SE #1515
                                      ATLANTA GA 30303
AUTUMN THOMAS                         ADDRESS ON FILE
AUTUMN TUSSING                        ADDRESS ON FILE
AUTUMN VOEGELI                        ADDRESS ON FILE
AUTUMN WHITNEY                        ADDRESS ON FILE
AVA BERRY                             ADDRESS ON FILE
AVA SIMPSON                           ADDRESS ON FILE
AVANA LOAR                            ADDRESS ON FILE
AVENUES MALL LLC                      C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                      46204-3438
AVENUES MALL, LLC                     C/O CBL & ASSOCIATED, INC CBL CENTER, STE 500 2030 HAMILTON PLACE BOULEVARD
                                      CHATTANOOGA TN 37421-6000
AVENUES MALL, LLC                     C/O M.S MGMT ASSOCIATES INC 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                      46204-3438
AVENUES MALL, LLC                     C/O HEITMAN 191 NORTH WACKER DRIVE STE 2500 CHICAGE IL 60606
AVENUES MALL, LLC                     C/O HEITMAN 191 NORTH WACKER DRIVE STE 2500 CHICAGO IL 60606
AVENUES MALL, LLC                     CHRISTINE MCKENNA, ESQ. MCKENNA, MCCAUSLAND & MURPHY, P.A. 3020 NE 32ND AVE.,
                                      SUITE 304 FT. LAUDERDALE FL 33308
AVERY ELLIS                           ADDRESS ON FILE
AVERY LARSON-HOWLE                    ADDRESS ON FILE
AVERY SANTELLI                        ADDRESS ON FILE
AVG PARTNERS I LLC                    9595 WILSHIRE BLVD STE 700 BEVERLY HILLS CA 90212
AVIALL                                P O BOX 842267 DALLAS TX 75284
AVIANCA VAZQUEZ                       ADDRESS ON FILE
AVINS, CATHERINE                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
AVIONE JACKSON                        ADDRESS ON FILE
AVONDALE GATEWAY                      1707 E HIGHLAND AVE SUITE 100 PHOENIX AZ 85016
AVT TECHNOLOGY SOLUTIONS LLC          PO BOX 844144 DALLAS TX 75284
AWNCLEAN INC                          5060 E 62ND ST, STE 132 INDIANAPOLIS IN 46220
AWNCLEAN INC                          6332 GUILFORD AVE, STE 204 INDIANAPOLIS IN 46220
AX NOW                                21700 WYOMING ST OAK PARK MI 48237
AXIOTIS, MOLLY                        C/O ELIZABETH A BERNARD LLC ATTN ELIZABETH BERNARD 4137 BOARDMAN-CANFIELD RD,


Epiq Corporate Restructuring, LLC                                                                    Page 46 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 54 of 586

Claim Name                               Address Information
AXIOTIS, MOLLY                           STE 105A CANFIELD OH 44406
AXLEYSPUNG INC                           P O BOX 3654 ALPHARETTA GA 30023
AXTREME CARPET                           PO BOX 9305 LOWELL MA 01852
AYANA JONES                              ADDRESS ON FILE
AYANA MOORE-CARR                         ADDRESS ON FILE
AYANNA JACKSON                           ADDRESS ON FILE
AYL, MARSA                               341 E BELL ST ALCOA TN 37701
AYLA COMBS                               ADDRESS ON FILE
AYNSLIE BUNCE                            ADDRESS ON FILE
AYO JULIUS                               ADDRESS ON FILE
AYONA RICHARDS                           ADDRESS ON FILE
AYONTE DAVIS                             ADDRESS ON FILE
AZANA JONES                              ADDRESS ON FILE
AZHLI THOMAS-COOK                        ADDRESS ON FILE
AZJNAE WILLIAMS                          ADDRESS ON FILE
AZLYNN BASS                              ADDRESS ON FILE
AZM CONSTRUCTRION LLC                    9753 CHAMBERS CT COMMERCE CITY CO CO 80022
AZURE BEVIS                              ADDRESS ON FILE
AZURE MCFEE                              ADDRESS ON FILE
B & B SIGN AND LIGHTING MAINTENANCE      2015 SEMINOLE DR SW HUNTSVILLE AL 35805
B AND B AWNINGS                          2350 PLAZA DRIVE ENTERPRISE AL 36330
B AND B DISTRIBUTORS INC                 1600 PORTER ROAD ROCK HILL SC 29730
B AND B ELECTRICAL CONTRACTING INC       PO BOX 550692 FT LAUDERDALE FL 33355
B AND B TREE CARE LLC                    558 N KNOB CREEK RD SEYMOUR TN 37865
B AND M ROOFING CONTRACTORS              2841 NORTH CHURCH ST P O BOX 1432 ROCKY MOUNT NC 27804
B AND S PLUMBING AND HEATING INC         889 W JOHNSON TERRE HAUTE IN 47802
B AND W LAWN AND LANDSCAPING LLC         6910 E 300 N FREMONT IN 46737
B B BEVERAGE CO INC                      6401 W HAMILTON PARK DRIVE COLUMBUS GA 31909
B D G MAINTENANCE                        LANDSCAPE CONSTRUCTION MGT 7000 EAST MCDOWELL ROAD SUITE 100 SCOTTSDALE AZ
                                         85257
B J ENTERPRISES                          400 W INDUSTRIAL LAKE DR LINCOLN NE 68528
B KAUFMAN CONST INC                      130 EAST C ST HALSEY OR 97348
B SAFE INC                               P O BOX 70209 PHILADELPHIA PA 19176
B&S PLUMBING & HEATING INC               889 W JOHNSON DR TERRE HAUTE IN 47802
BABCOCKS APPLIANCE REPAIR                3523 N EAST STREET LANSING MI 48906
BABCOCKS REPAIR                          3523 N EAST ST LANSING MI 48906
BACK OF HOUSE SERVICES                   1015 S WASHINGTON ST OWOSSO MI 48867
BACKFISCH, ROSE (SEMO WINDOW CLEANING)   3633 COLLINS MILL RD CAPE GIRARDEAU MO 63701
BACKFLOW INSPECTION SERVICES LLC         903 CRANBERRY LN YORK PA 17402
BACKFLOW SPECIALTY CO INC                PO BOX 12162 KNOXVILLE TN 37912
BACKFLOW TECH INC                        610 GARRISON ST UNIT W LAKEWOOD CO 80215
BACKYARD LANDSCAPES LLC                  4033 GLENMORE DR ROCKFORD TN 37853
BADEN BOROUGH OFFICE                     149 STATE STREET BADEN PA 15005
BAERS REPAIRS LLC                        19617 MIDDLETOWN RD FREELAND MD 21053
BAHUCHAR INC                             4256 ELDRIDGE LOOP ORANGE PARK FL 32073
BAHWOOL CHO                              ADDRESS ON FILE
BAIGORRIA, IVAN                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
BAILEY AFTOORA                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 47 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 55 of 586

Claim Name                              Address Information
BAILEY BRAUER PLLC                      8350 N CENTRAL EXPWY STE 650 CAMPBELL CENTRE 1 DALLAS TX 75206
BAILEY EWING                            ADDRESS ON FILE
BAILEY GRIFFIN                          ADDRESS ON FILE
BAILEY KING                             ADDRESS ON FILE
BAILEY LEDFORD                          ADDRESS ON FILE
BAILEY N BARBEAU                        ADDRESS ON FILE
BAILEY WALKER                           ADDRESS ON FILE
BAILEYS WINDOW CLEANING                 212 N FRANKLIN ST KIRKSVILLE MO 63501
BAKER AND HOSTETLER LLP                 PO BOX 70189 CLEVELAND OH 44190
BAKER COMMODITIES INC                   PO BOX 132 N. BILLERICA MA 01862
BAKER DISTRIBUTING COMPANY              P O BOX 409635 ATLANTA GA 30384
BAKER DONELSON BEARMAN CALDWELL         BERKOWITZ P 420 NORTH 20TH STREET STE 1600 BIRMINGHAM AL 35203
BAKER DONELSON BEARMAN CALDWELL         BERKOWITZ PC 165 MADISON AVE STE 2000 MEMPHIS TN 38103
BAKER MONROE, PLLC                      1612 SUMMIT AVE. STE 100 FORT WORT TX 76102
BAKER RAVENEL AND BENDER LLP            3710 LANDMARK DRIVE SUITE400 COLUMBIA SC 29202
BAKER, CATHERINE                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
BAKERS HOME IMPROVEMENTS                PO BOX 449 MAUGANSVILLE MD 21767
BALD EAGLE TWP AUTHORITY                12 FAIRPOINT RD MILL HALL PA 17751
BALD EAGLE TWP AUTHORITYY               12 FAIRPOINT RD MILL HALL PA 17751
BALDI, RON                              C/O GREGORY M. SALVATO, ESQ. SALVATO LAW OFFICES 777 SOUTH FIGUEROA STREET,
                                        SUITE 2800 LOS ANGELES CA 90017
BALDOR SPECIALTY FOODS INC              PO BOX 5411 NEW YORK NY 10087-5411
BALDWIN COUNTY                          PO BOX 459 JUDGE OF PROBATE BAY MINETTE AL 36507
BALDWIN COUNTY HEALTH DEPARTMENT        953 BARROWS FERRY RD NE MILLEDGVILLE GA 31061
BALDWIN COUNTY HEALTH DEPT              PO BOX 369 ROBERTSDALE AL 36567
BALDWIN COUNTY SEWER SERVICE LLC        PO BOX 1628 FOLEY AL 36536
BALDWIN COUNTY TAX COLLECTOR            PO BOX 538517 ATLANTA GA 30353-8517
BALDWIN EMC                             PO BOX 220 SUMMERDALE AL 36580
BALL STATE UNIVERSITY                   2000 W UNIVERSITY AVE MUNCIE IN 47306
BALLENTINE EQUIPMENT CO INC             105 SHAW ST GREENVILLE SC 29609
BALLENTINE FOOD SERVICE EQUIPMENT       105 SHAW ST GREENVILLE SC 29609
BALTIMORE COUNTY                        400 WASHINGTON AVE ROOM 152 OFFICE OF BUDGET & FINANCE TOWSON MD 21204-4665
BALTIMORE COUNTY MARYLAND               6401 YORK RD DRUMCASTLE GOVERNMENT CTR BALTIMORE MD 21212
BALTIMORE GAS AND ELECTRIC CO           PO BOX 1475 BALTIMORE MD 21201
BALTMORE COUNTY MARYLAND DEPT OF HEALTH 6401 YORK RD 3RD FLR BALTIMORE MD 21212
BAMA BUDWEISER OF MONTGOMERY INC        1700 EMORY FOLMAR BOULEVARD MONTGOMERY AL 36110
BAMA BUDWEISER OF SHELBY COUNTY         PO BOX 207 HARPERSVILLE AL 35078
BANGOR NATURAL GAS                      498 MAINE AVE BANGOR ME 04401
BANGOR NATURAL GAS                      PO BOX 980 BANGOR ME 04402
BANGOR NATURAL GAS                      PO BOX 980 BANGOR ME 04402-0980
BANK OF AMERICA                         100 WESTMINSTER STREET, 2ND FL ATTN: JILL BROWN PROVIDENCE RI 02093
BANK OF AMERICA                         ATTN: JEREMY MICHAEL 9000 SOUTHSIDE BLVD JACKSONVILLE FL 32256
BANK OF AMERICA                         2000 CLAYTON ROAD, BUILDING D-6TH FL ATTN: BLOCKED ACCOUNT SUPPORT CONCORD CA
                                        94520-2425
BANK OF AMERICA MERCHANT SERVICES LLC   POST OFFICE BOX 1256 ENGLEWOOD CO 80150
BANK OF AMERICA NA                      AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36
                                        CHARLOTTE NC 28255
BANK OF AMERICA NA                      AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                        28255-0001


Epiq Corporate Restructuring, LLC                                                                    Page 48 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD        DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 56 of 586

Claim Name                              Address Information
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520-2401
BANK OF HAWAII                          98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BANKO BEVERAGE COMPANY INC              5001 CRACKERSPORT RD ALLENTOWN PA 18104
BANKO NORTH                             1 ALBERIGI DR JESSUP PA 18434
BANKS COUNTY                            150 HUDSON RIDGE STE 4 HOMER GA 30547
BANKS COUNTY COMMISSIONERS              150 HUDSON RIDGE STE 1 HOMER GA 30547
BANKS COUNTY COMMISSIONERS              150 HUDSON RDGE STE 7 HOMER GA 30547
BANKS COUNTY COMMISSIONERS SALES TAX    150 HUDSON RDGE STE 1 HOMER GA 30547
BANKS COUNTY HEALTH DEPT                667 THOMPSON ST HOMER GA 30547
BANKS ENGINEERING                       10511 SIX MILE CYPRESS PKWY STE 101 FORT MYERS FL 33966
BANKS, ARTHUR                           5450 WAVERLY DR ATLANTA GA 30349
BAR MAID CORP                           2950 NW 22ED TERRACE POMPANO BEACH FL 33069
BAR SOLUTIONS LLC                       210 YESU DR SCRANTON PA 18505
BAR WAY AUTOMATIC BEVERAGE SYSTEMS      210 FIELD END ST SARASOTA FL 34240-9703
BARB BENNETT                            ADDRESS ON FILE
BARB KUPAR                              ADDRESS ON FILE
BARB MAIN                               ADDRESS ON FILE
BARB SEABOLT                            ADDRESS ON FILE
BARB UHRICH                             ADDRESS ON FILE
BARBARA A GRABOWSKI                     ADDRESS ON FILE
BARBARA A SALVO                         ADDRESS ON FILE
BARBARA A SMITH                         ADDRESS ON FILE
BARBARA BESETT                          ADDRESS ON FILE
BARBARA BOGGS                           ADDRESS ON FILE
BARBARA CARTER                          ADDRESS ON FILE
BARBARA CHRONIK                         ADDRESS ON FILE
BARBARA COLLOVA                         C/O ADAM WERNER ADAM WERNER, ESQ 4114 NORTHLAKE BLVD STE 200 WEST PALM BEACH
                                        FL 33410
BARBARA COLLOVA                         ADDRESS ON FILE
BARBARA COX                             ADDRESS ON FILE
BARBARA ELLERBE                         ADDRESS ON FILE
BARBARA FOWLER                          ADDRESS ON FILE
BARBARA H MEIKLEJOHN CLERK OF CIRCUIT   50 MARYLAND AVE ROOM 1300 ROCKVILLE MD 20850
CT
BARBARA HENDERSON                       ADDRESS ON FILE
BARBARA J JONES                         ADDRESS ON FILE
BARBARA J MOORE                         ADDRESS ON FILE
BARBARA JANSEN                          ADDRESS ON FILE
BARBARA KIDD                            ADDRESS ON FILE
BARBARA LAUREL                          ADDRESS ON FILE
BARBARA LEHN                            ADDRESS ON FILE
BARBARA MCKENZIE                        ADDRESS ON FILE
BARBARA MULQUEENY                       ADDRESS ON FILE
BARBARA OMALIA                          ADDRESS ON FILE
BARBARA PIETRZAK                        ADDRESS ON FILE
BARBARA ROBERTS                         ADDRESS ON FILE
BARBARA S BELL                          ADDRESS ON FILE
BARBARA SCHAEN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 49 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21        Page 57 of 586

Claim Name                              Address Information
BARBARA SEAWELL                        ADDRESS ON FILE
BARBARA SIMMERSON                      ADDRESS ON FILE
BARBARA SPINOLA                        ADDRESS ON FILE
BARBARA THORPE                         ADDRESS ON FILE
BARBARA WILLIAMS                       ADDRESS ON FILE
BARBARA WILLIAMS                       C/O LAW OFFICE OF JAWDET I. RUBAII, PA JAWDET RUBAII 1358 S MISSOURI AVE
                                       CLEARWATER FL 33756
BARBARA WILSON-MCCLENNY                ADDRESS ON FILE
BARBARA WYATT                          ADDRESS ON FILE
BARBOSA TREE SERVICE                   5124 ODELL RD KNOXVILLE TN 37920
BARBRA DUDLEY                          ADDRESS ON FILE
BARBRA DUDLEY                          ADDRESS ON FILE
BARCLAY DAMON LLP                      ATTN KEVIN M. NEWMAN BARCLAY DAMON TOWER 125 EAST JEFFERSON ST SYRACUSE NY
                                       13202
BARLO SIGNS                            158 GREELEY STREET HUDSON NH 03051
BARON R MASSIE                         ADDRESS ON FILE
BARRAY WATSON                          ADDRESS ON FILE
BARREN RIVER DISTRICT HEALTH           PO BOX 1157 BOWLING GREEN KY 42101
BARRETT CONSTRUCTION AND RENOVATION LLC 905 KENNEDY DRIVE MANCHESTER TN 37355
BARROW COUNTY                          30 N BRD ST TAX COMMISSIONER WINDER GA 30680
BARROW COUNTY HEALTH DEPARTMENT        PO BOX 1099 WINDER GA 30680
BARRY & ANGELA BURNETT FAMILY          ADDRESS ON FILE
BARRY ALAN BURNETT                     ADDRESS ON FILE
BARRY ALAN BURNETT BARRY AND           ANGELA BURNETT FAMILY TRUST DATED 3-7-2005 501 E AVENIDA SAN JUAN SAN CLEMENTE
                                       CA 92672
BARRY GLAUDE                           ADDRESS ON FILE
BARRY HARBAUGH                         ADDRESS ON FILE
BARRY HARRIS                           ADDRESS ON FILE
BARRY HEARNE                           ADDRESS ON FILE
BARRY J GILBERT                        ADDRESS ON FILE
BARRY K NANCE                          ADDRESS ON FILE
BARRY L MARTEN                         ADDRESS ON FILE
BARRY L THOMAS                         ADDRESS ON FILE
BARRY LANESE                           ADDRESS ON FILE
BARRY TIMMONS                          ADDRESS ON FILE
BARRY WOMACK                           ADDRESS ON FILE
BART F VIG                             ADDRESS ON FILE
BARTHOLOMEW COUNTY BEVERAGE CO INC     840 DEPOT STREET COLUMBUS IN 47201
BARTHOLOMEW COUNTY HEALTH DEPT         440 THIRD ST STE 303 COLUMBUS IN 47201
BARTHOLOMEW COUNTY TREASURER           PO BOX 1986 COLUMBUS IN 47202
BARTON C FRICKS                        ADDRESS ON FILE
BARTON RESTAURANT SERVICE              DBA BARTON RESTAURANT SERVICE 13413 BRADLEY BRIDGE RD CHESTER VA 23831
BARTOW REGIONAL MEDICAL CENTER         PO BOX 281434 ATLANTA GA 30384
BASECAMP LLC                           PMB 53289 2045 W GRAND AVE STE B CHICAGO IL 60612-1577
BASHIRA GRAVES                         ADDRESS ON FILE
BASIC LAWN CARE                        115 TURTLE CREEK DR WANER ROBINS GA 31088
BASIR WHITE                            ADDRESS ON FILE
BASS CARPET                            2634 GA HWY 188 NORTH CAIRO GA 39827
BASS PLUMBING                          486 CENTRAL AVE ALBANY NY 12206
BATCH USERID                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 50 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 58 of 586

Claim Name                            Address Information
BATTLEFIELD MALL LLC                  C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                      46204-3438
BATTLEFIELD MALL, LLC                 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204-3438
BATTLEFIELD MALL, LLC                 DOUGLAS S. EVANS, ESQ. EVANS & GREEN LLP 1615 S. INGRAM MILL ROAD, BUILDING F
                                      P.O. BOX 10545 SPRINGFIELD MO 65808-0545
BATTS SERVICES                        11600 OAKLAWN ROAD JACKSONVILLE FL 32218
BAUER AVIATION LLC                    101 WOODLAND DR HIGHLAND VILLAGE TX 75077
BAY COUNTY TAX COLLECTOR              PO BOX 2285 PANAMA CITY FL 32402
BAY POINT CAPITAL PARTNERS II LP      3050 PEACHTREE RD NW STE 2 ATLANTA GA 30305
BAY WINDOWS                           P O BOX 6676 MOBILE AL 36660
BAY WINDOWS LLC                       P O BOX 6676 MOBILE AL 36660
BAYLEE DUNHAM                         ADDRESS ON FILE
BAYLEY WATSON                         ADDRESS ON FILE
BAYOU LAWN SERVICES                   489 VALPARAISO PARKWAY VALPARAISO FL 32580
BAYS MAINTENANCE                      477 BLOOMINGTON RD BAXTER TN 38544
BAYS MAINTENANCE CO                   477 BLOOMINGTON RD BAXTER TN 38544
BAYWATER FARMS                        27616 LITTLE LANE SALISBURY MD 21801
BB&T                                  2400 REYNOLDA RD WINSTON SALEM NC 27106-4606
BC LAWN CARE INC                      P O BOX 61 EASLEY SC 29641
BC PLUMBING HEATING ELECTRIC AC R     84C MAIN ST BIG FLATS NY 14814
BCLS LANDSCAPE SERVICES               12134 WASHINGTON HIGHWAY ASHLAND VA 23005
BCLS LLC                              12134 WASHINGTON HIGHWAY ASHLAND VA 23005
BCTCB - EIT                           1301 12TH STREET SUITE 103 ALTOONA PA 16601
BCWSA                                 1275 ALMSHOUSE RD WARRINGTON PA 18976
BCWSA                                 PO BOX 3895 LANCASTER PA 17604
BCWSA                                 PO BOX 3895 LANCASTER PA 17604-3895
BDG COMMACK LLC                       KENNETH E. ANESER, ESQ. ROSENBERG CALICA & BIRNEY LLP 100 GARDEN CITY PLAZA,
                                      SUITE 408 GARDEN CITY NY 11530
BDG COMMACK LLC                       300 ROBBINS LANE C/O BLUMENFELD DEVELOPMENT GRP SYOSSET NY 11791
BDG MAINTENANCE                       7000 E MCDOWELL RD SCOTTSDALE AZ 85257
BEACH ELECTRICAL SVCE INC             2502 JEFFERIES HWY WALTERBORO SC 29488
BEAL COMMONS LLC                      1960 SATELLITE BLVD SUITE 1300 DULUTH GA 30097
BEAL COMMONS LLC                      1960 SATELLITE BLVD SUITE 1300 DULUTH GA 30097-0000
BEAL COMMONS LLC                      C/O POLSINELLI PC ATTN GWENDOLYN J GODFREY 1201 W PEACHTREE ST NW, STE 1100
                                      ATLANTA GA 30309
BEAL COMMONS LLC                      ALEJANDRO DOMINGUEZ, MANAGING PARTNER 4274 WOODLAND BROOK DR SE ATLANTA GA
                                      30339
BEAR NECESSITY LLC                    1960 SATELLITE BLVD. SUITE 1300 DULUTH GA 30097
BEAR NECESSITY LLC                    CENTER STATE BANK 256000060 12285 S ORANGE BLOSSOM TRAIL ORLANDO FL 32837
BEAR NECESSITY LLC                    12285 S ORANGE BLOSSOM TR CENTER STATE BANK 256000143 ORLANDO FL 32837
BEAR NECESSITY LLC                    12285 S ORANGE BLOSSOM TR CENTER STATE BANK 256000060 ORLANDO FL 32837
BEAR NECESSITY LLC                    ROGER SLADE, GARRETT J. MONTEAGUDO HABER LAW, PA 251 NW 23RD STREET MIAMI FL
                                      33127
BEAR NECESSITY LLC                    PO BOX 232337 LEUCADIA CA 92023
BEAR NECESSITY LLC                    1330 NEPTUNE AVENUE LEUCADIA CA 92024
BEAR NECESSITY LLC                    BEAR NECESSITY LLC 1330 NEPTUNE AVE LEUCADIA CA 92024
BEAR REALTY, LLC                      CENTER STATE BANK 256000060 12285 S ORANGE BLOSSOM TRAIL ORLANDO FL 32837
BEAR STRNS COM MG SEC INC MG PT       701 RUSSELL AVENUE CT SERIES 2005 TOP20 REMIC I LAKEFOREST MALL MGMT OFFICE
                                      GAITHERSBURG MD 20877
BEATRICE SNOW                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 51 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 59 of 586

Claim Name                              Address Information
BEATTY MECHANICAL SERVICES             PO BOX 1827 LAPLATA MD 20646
BEAU BUDROE                            ADDRESS ON FILE
BEAUFORT COUNTY                        PO BOX 105176 ATLANTA GA 30348-5176
BEAUFORT JASPER                        ADDRESS ON FILE
BEAUTIFUL LAWN LANDSCAPING LLC         4000 HARBOUR LAKE DR APT 21E GOOSE CREEK SC 29445-4919
BEC CONSULTING LLC                     3660 HARTSFIELD RD TALLAHASSEE FL 32303
BECK 15075 LLC                         NAZIR JAWICH 40500 ANN ARBOR RD STE 105LL PLYMOUTH MI 48170
BECK 15075 LLC                         40500 ANN ARBOR RD STE 105LL PLYMOUTH MI 48170
BECK, JEFF                             4104 CARY ST RD, APT 4 RICHMOND VA 23221
BECKLEY RALEIGH COUNTY HEALTH DEPT     1602 HARPER ROAD BECKLEY WV 25801
BECKLEY SANITARY BOARD                 301 S HEBER ST BECKLEY WV 25801
BECKLEY SANITARY BOARD                 PO BOX 2494 BECKLEY WV 25802
BECKLEY SANITARY BOARD                 PO BOX 2494 BECKLEY WV 25802-2494
BECKLEY WATER CO                       119 S HEBER ST BECKLEY WV 25801
BECKLEY WATER CO                       PO BOX 2400 BECKLEY WV 25802
BECKLEY WATER CO                       PO BOX 2400 BECKLEY WV 25802-2400
BECKMANN, GEORGE III                   C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
BECKMANN, GEORGE III                   825 KINGRIDGE DR ROSWELL GA 30075
BECKY BAGGIANO                         ADDRESS ON FILE
BECKY CHRISTIANSEN                     ADDRESS ON FILE
BECKY FLETCHER                         ADDRESS ON FILE
BECKY LAWRENCE                         ADDRESS ON FILE
BECKY TARSH                            ADDRESS ON FILE
BEDFORD COUNTY                         122 E MAIN ST STE 101 BEDFORD VA 24523-2000
BEDFORD COUNTY HEALTH DEPT             600 BEDFORD AVE BEDFORD VA 24523
BEDFORD REGIONAL WATER AUTH            1723 FALLING CREEK RD BEDFORD VA 24523
BEE GREEN LAND COMPANIES LLC           9055 BRYAN DRIVE EASTON MD 21601
BEE SAFE LOCK AND KEY INC              1822 KELTON LANE MARYVILLE TN 37803
BEEBE LANDSCAPE SERVICE INC            PO BOX 735 EAST WINDSOR CT 06088
BEER HOUSE DISTRIBUTORS                3372 TURFWAY ROAD BOX 9 ERLANGER KY 41018
BEER MART                              310 MORGANTOWN ROAD READING PA 19611
BEER SYSTEM MAINTENANCE                4026 CEDAR GROVE LANE EAGAN MN 55122
BEER, BRUCE S                          C/O EVAN N PICKUS, ESQ 802 RYDERS LN EAST BRUNSWICK NJ 08816
BEER, BRUCE S                          EVAN PICKUS, ESQ. 802 RYDERS LN EAST BRUNSWICK NJ 08816
BEER, BRUCE S                          65 BROWNING TER OLD BRIDGE NJ 08857
BEHLOG AND SON PRODUCE INC             400 BROOME CORP PKWY CONKLIN NY 13748
BEI ENGINEERING GROUP INC              10511 SIX MILE CYPRESS PKWY STE 101 FORT MYERS FL 33966
BELCO ELECTRIC                         3118 MARJAN DRIVE ATLANTA GA 30340
BELEN ARELLANO                         ADDRESS ON FILE
BELENSKI, BRIAN                        24 APPLE AVE GETTYSBURG PA 17325
BELINDA A SHARP                        ADDRESS ON FILE
BELINDA BERRYMAN                       ADDRESS ON FILE
BELINDA TAYLOR                         ADDRESS ON FILE
BELINDA YORK                           ADDRESS ON FILE
BELL CARRINGTON PRICE & GREGG LLC      ATTN J MARTIN PAGE, ESQ 339 HEYWARD ST, 2DN FL COLUMBIA SC 29201
BELL CARRINGTON PRICE AND GREG LLP     339 HEYWARD ST 2ND FL COLUMBIA SC 29201
BELLA INSTALLATIONS LTD                PO BOX 254 NILES OH 44446
BELLA TERRA LANDSCAPES                 21429 BELLA TERRA DR LINCOLN DE 19960
BELLA WINDOW EXTERIOR CLEANING SERVICES 103 WILKES CT WARNER ROBINS GA 31088



Epiq Corporate Restructuring, LLC                                                                     Page 52 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 60 of 586

Claim Name                            Address Information
BELLSOUTH TELECOMMUNICATIONS INC      675 W PEACHTREE ST NW STE 4300 ATLANTA GA 30375-0001
BELLWETHER FOOD GROUP INC             9 RIVER RD TOPSFIELD MA 01983
BEMOR LLC                             4809 JANICE DR MOBILE AL 36618
BEN CULP                              ADDRESS ON FILE
BEN E KEITH CO INC                    PO BOX 2628 FORT WORTH TX 76113
BEN E KEITH CO INC                    7001 WILL ROGERS BLVD FORT WORTH TX 76140
BEN JOHNSON                           ADDRESS ON FILE
BEN LALIBERTE                         ADDRESS ON FILE
BEN PAPPA                             ADDRESS ON FILE
BEN RENBERG                           ADDRESS ON FILE
BEN RUSSELL 280 LLC                   2544 WILLOW POINT RD ALEXANDER CITY AL 35010
BEN RUSSELL 280 LLC                   2544 WILLOW POINT RD ALEXANDER CITY AL 35010-0000
BEN TURNER                            ADDRESS ON FILE
BENCHANITY DELOACH                    ADDRESS ON FILE
BENESCH FRIEDLANDER COPLAN            AND ARONOFF LLP 2300 BP AMERICAN BLDG 200 PUBLIC SQUARE CLEVELAND OH 44147
BENFIELD MECHANICAL SERVICE           PO BOX 3365 HICKORY NC 28603
BENGE, DUSTIN                         2823 WILTON RD WEST COLUMBIA SC 29170
BENGE, DUSTIN                         3000 HILLDALE RD WEST COLUMBIA SC 29170
BENITA BREEDLOVE                      ADDRESS ON FILE
BENITA GATSON                         ADDRESS ON FILE
BENJAMIN A JURD                       ADDRESS ON FILE
BENJAMIN ANDREWS                      ADDRESS ON FILE
BENJAMIN BALLARD                      ADDRESS ON FILE
BENJAMIN BLANKENSHIP                  ADDRESS ON FILE
BENJAMIN BROWN                        ADDRESS ON FILE
BENJAMIN COMBS                        ADDRESS ON FILE
BENJAMIN COX                          ADDRESS ON FILE
BENJAMIN D NOBLE                      ADDRESS ON FILE
BENJAMIN DIONNE                       ADDRESS ON FILE
BENJAMIN DUENO                        ADDRESS ON FILE
BENJAMIN GILBERT                      ADDRESS ON FILE
BENJAMIN HAMAR                        ADDRESS ON FILE
BENJAMIN HILL                         ADDRESS ON FILE
BENJAMIN HOGE TROLINGER               ADDRESS ON FILE
BENJAMIN HUNT                         ADDRESS ON FILE
BENJAMIN MAYER                        ADDRESS ON FILE
BENJAMIN MELVIN                       ADDRESS ON FILE
BENJAMIN NAKHNIKIAN WEI               ADDRESS ON FILE
BENJAMIN NIEVES                       ADDRESS ON FILE
BENJAMIN NORMAN                       ADDRESS ON FILE
BENJAMIN REED                         ADDRESS ON FILE
BENJAMIN SHANAHAN                     ADDRESS ON FILE
BENJAMIN STEPHENSON                   ADDRESS ON FILE
BENJAMIN STILLIONS                    ADDRESS ON FILE
BENJAMIN STROSSER                     ADDRESS ON FILE
BENJAMIN TROLINGER HOME               DBA BENJAMIN TROLINGER HOME IMPROVEMENTS 9338 BIGRIVER RUN COLUMBIA MD 21045
BENJAMIN URBAN                        ADDRESS ON FILE
BENNER, RACHAEL                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637



Epiq Corporate Restructuring, LLC                                                                  Page 53 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 61 of 586

Claim Name                            Address Information
BENNETT DISTRIBUTING CO INC           PO BOX 142 SALISBURY NC 28145-0142
BENNETT PARTNERS LLLP                 C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                      WILMINGTON DE 19801
BENNETT PARTNERS LLLP                 4301 POST ROAD CUMMING GA 30040
BENNETT PARTNERS, LLLP                ATTN: MICHAEL BENNETT 4301 POST ROAD CUMMING, GA 30040
BENNETT PARTNERS, LLLP                C/O HOLT NEY ZATCOFF & WASSERMAN, LLP 100 GALLERIA PARKWAY, SUITE 1800 ATLANTA
                                      GA 30339
BENNETT PARTNERS, LLLP                C/O HOLT NEY ZATCOFF & WASSERMAN, LLP 100 GALLERIA PARKWAY, SUITE 1800 ATLANTA
                                      GA 30339-5960
BENNETTS GLASS COMPANY INC            831 GOLDKIST BLVD SW LIVE OAK FL 32064
BENNY NICHOLS                         ADDRESS ON FILE
BENNY PARKS                           ADDRESS ON FILE
BENSALEM TOWNSHIP                     804 FAYETTE STREET CONSHOHOCKEN PA 19428
BENWARE MECHANICAL LLC                3174 DUNWICK DR JOHNS ISLAND SC 29455
BENWARE, JACOB M                      260 S FOREST RD AMHERST NY 14221
BERCHALENE DAVISON                    ADDRESS ON FILE
BERENICE BUENAVIDA                    ADDRESS ON FILE
BERENICE TORRES                       ADDRESS ON FILE
BERG, MATRACIA                        45915 RD 787 MASON CITY NE 68855
BERG, MATRACIA                        130 N LEY ST ROCKVILLE NE 68871
BERGEN HALL                           ADDRESS ON FILE
BERGER SINGERMAN LLP                  350 E LAS OLAS BLVD STE 1000 FORT LAUDERDALE FL 33301
BERGERON, AMANDA                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
BERKELEY COUNTY HEALTH DEPARTMENT     122 WAVERLY CT MARTINSBURG WV 25403
BERKELEY COUNTY SHERIFF               400 W STEPHEN ST STE 209 MARTINSBURG WV 25401
BERKELEY COUNTY TREASURER             PO BOX 6122 MONCKS CORNER SC 29461-6120
BERKELEY ELECTRIC COOP INC            MONCKS CORNER AT 414 N HWY 52 MONCKS CORNER SC 29461
BERKELEY ELECTRIC COOP INC            C/O DAVID YOUNTS 414 N HWY 52 PO BOX 1234 MONCKS CORNER SC 29461
BERKELEY ELECTRIC COOP INC            SEDC PO BOX 530812 ATLANTA GA 30353
BERKELEY ELECTRIC COOP INC            SEDC PO BOX 530812 ATLANTA GA 30353-0812
BERKHEIMER ASSOCIATES                 PO BOX 25132 LEHIGH VALLEY PA 18002
BERKHEIMER ASSOCIATES                 PO BOX 25156 LEHIGH VALLEY PA 18002
BERKS COUNTY EIT BUREAU               920 VAN REED ROAD WYOMISSING PA 19610-1700
BERKS EIT BUREAU                      1125 BERSHIRE BLVD STE 115 WYOMISSING PA 19610
BERKSHIRE BREWING COMPANY INC         PO BOX 251 SOUTH DEERFIELD MA 01373
BERKSHIRE MALL LP                     PO BOX 510159 PHILADELPHIA PA 19175
BERKSHIRE MALL LP                     PO BOX 510159 PHILADELPHIA PA 19175-0000
BERKSHIRE MALL, LLC                   1665 STATE HILL ROAD WYOMISSING PA 19610
BERKSHIRE MALL, LLC                   4737 CONCORD PIKE WILMINGTON DE 19803
BERKSHIRE PA HOLDINGS LLC             150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
BERKSHIRE PA HOLDINGS LLC             150 GREAT NECK RD STE304 C/O NAMCO REALTY LLC GREAT NECK NY 11021
BERLEYN JOSEPH                        ADDRESS ON FILE
BERLS, FREDERICK                      1409 REGENCY OAKS DR MOBILE AL 36609
BERMAN AND COMPANY                    1090 VERMONT AVE NW SUITE 800 WASHINGTON DC 20005
BERMAN, GRAYCE                        C/O ALLEN S MCCONNAUGHHAY 3375-A CAPITAL CIR NE TALLAHASSEE FL 32308
BERMAN, GRAYCE                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
BERNADETTE INTERIORS                  4539 NAILS CREEK RD ROCKFORD TN 37853
BERNADETTE JAMPO                      ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 54 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD       DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21        Page 62 of 586

Claim Name                               Address Information
BERNARD GRAY                             ADDRESS ON FILE
BERNARD KING                             ADDRESS ON FILE
BERNARD PIERCE                           ADDRESS ON FILE
BERNARD VENEZIANO                        ADDRESS ON FILE
BERNARD WASHINGTON                       ADDRESS ON FILE
BERNARD-MIKEL PRIOLEAU-GRAVES            ADDRESS ON FILE
BERNICE CREAGER                          ADDRESS ON FILE
BERNICE GRAHAM                           ADDRESS ON FILE
BERNICE LOCKETT                          ADDRESS ON FILE
BERNICE RAGSDALE                         ADDRESS ON FILE
BERNIE DAVIS                             ADDRESS ON FILE
BERNIE LITTLE DISTRIBUTORS INC           PO BOX 1128 EATON PARK FL 33840
BERRY SIGNS INC                          BSI 1740 S HUNTINGTON LANE ROCKLEDGE FL 32955
BERT E FITZSIMMONS                       ADDRESS ON FILE
BERTHA (BEN OF JACK) TAYLOR              ADDRESS ON FILE
BERTHA DZIEDZIC                          ADDRESS ON FILE
BERTHA TAYLOR                            ADDRESS ON FILE
BERTILA LOVOS                            ADDRESS ON FILE
BERTUS MINER                             ADDRESS ON FILE
BERWICK GLASS MIRROR                     557 BLACKLICK ST GROVEPORT OH 43125
BERWYN GROUP INC                         2 SUMMIT PARK DR STE 610 INDEPENDENCE OH 44131-2565
BESHOUI LABIB                            ADDRESS ON FILE
BESSEMER UTILITIES                       PO BOX 1246 BESSEMER AL 35021-1246
BEST BRANDS INCORPORATED                 7337 COCKRILL BEND BOULEVARD NASHVILLE TN 37209
BEST BUY BUSINESS ADVANTAGE              PO BOX 731247 DALLAS TX 75373-1247
BEST BUY STORES LP                       7601 PENN AVENUE SOUTH RICHFIELD MN 55423
BEST CARPET AND UPHOLSTERY CLEANING LLC 8 CHELSEA DR ARDEN NC 28704
BEST CHOICE BACKFLOW SERVICES CO         13248 TERRAPIN COVE GULFPORT MS 39503
BEST KITCHEN SERVICE AND PARTS INC       1011 CALVARY ST INDIANAPOLIS IN 46203
BEST LAWN SERVICE AND PRESSURE WASHING   1360 DAMON DR F FLORENCE SC 29505
BEST SERVICES                            PO BOX 26243 KNOXVILLE TN 37912
BETH ANN HANSEN                          ADDRESS ON FILE
BETH BEAUDET                             ADDRESS ON FILE
BETH BREHM                               ADDRESS ON FILE
BETH SCHNITTKER                          ADDRESS ON FILE
BETH SOWERS                              ADDRESS ON FILE
BETH VON VOIGT                           C/O MUNLEY LAW PC JAMES MUNLEY 227 PENN AVENUE SCRANTON PA 18503
BETH VON VOIGT                           ADDRESS ON FILE
BETH WHITAKER                            ADDRESS ON FILE
BETHANIE MASON                           ADDRESS ON FILE
BETHANN DUMAS                            ADDRESS ON FILE
BETHANY ASSOCIATES INC                   P O BOX 986 HAMMONTON NJ 08037
BETHANY HAGGARD                          ADDRESS ON FILE
BETHANY TAYLOR                           ADDRESS ON FILE
BETHANY ULIANELLI                        ADDRESS ON FILE
BETHANY WELCH                            ADDRESS ON FILE
BETHLEHEM AREA SCHOOL DISTRICT           PO BOX 824485 C/O PSDLAF PHILADELPHIA PA 19182-4485
BETHLEHEM TOWNSHIP                       4225 EASTON AVE BETHLEHEM PA 18020
BETINA SMITH                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 55 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD        DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21         Page 63 of 586

Claim Name                               Address Information
BETSY BRASTER                            ADDRESS ON FILE
BETSY CUNNINGHAM                         ADDRESS ON FILE
BETSY PEREZ                              ADDRESS ON FILE
BETSY ROSS FLAG GIRLS INC                11005 GARLAND RD DALLAS TX 75218
BETTER BRANDS DISTRIBUTING               PO BOX 1053 WEST POINT MS 39773
BETTER BRANDS INC                        908 JACKSON STREET MYRTLE BEACH SC 29577
BETTER BRANDS OF SOUTH GEORGIA LLC       3900 PECAN GROVE COURT ALBANY GA 31701
BETTIE AREY                              ADDRESS ON FILE
BETTIE EPPERSON                          ADDRESS ON FILE
BETTIS, DANIEL                           1006 WHITE OAK AVE MARYVILLE TN 37803
BETTY ADULLYI                            ADDRESS ON FILE
BETTY AULTMAN                            ADDRESS ON FILE
BETTY FLANAGAN                           ADDRESS ON FILE
BETTY FOGLE                              C/O LANIER & BURROUGHS, LLC CHARLES J. MCCUTCHEN 250 GIBSON ST ORANGEBURG SC
                                         29115
BETTY FOGLE                              ADDRESS ON FILE
BETTY HUMPHREYS                          ADDRESS ON FILE
BETTY J BOLLINGER                        ADDRESS ON FILE
BETTY L COOPER                           ADDRESS ON FILE
BETTY LOU WALTER                         ADDRESS ON FILE
BETTY MILLS                              ADDRESS ON FILE
BETTY NATES                              ADDRESS ON FILE
BETTY SWITZER                            ADDRESS ON FILE
BETTY WILLIAMS                           ADDRESS ON FILE
BETTY YUNG                               ADDRESS ON FILE
BETTYE BUNCH                             ADDRESS ON FILE
BETTYE MORRIS                            ADDRESS ON FILE
BETTYE WILLIAMSON                        ADDRESS ON FILE
BEV ECKEL                                55178 GLOVER RD GLENWOOD IA 51534
BEV TECH                                 16780SW 278TH STREET HOMESTEAD FL FL 33031
BEVAN SECURITY SYSTEMS INC               190 TENBY CHASE DRIVE DELRAN NJ 08075
BEVERAGE & EQUIPMENT SVS TECHNICIANS     1117E CEDAR AV CROYDON PA 19021
INC
BEVERAGE CONTROL INC                     2331 NEWS SENTINEL DRIVE KNOXVILLE TN 37921
BEVERAGE CONTROL INC                     5215 SOUTH ROYAL ATLANTA DRIVE TUCKER GA 30084
BEVERAGE DISTRIBUTORS CO LLC             3980 CENTRAL PARK BOULEVARD DENVER CO 80238
BEVERAGE DISTRIBUTORS OH                 3800 KING AVENUE CLEVELAND OH 44114
BEVERAGE DISTRIBUTORS WV BEER DIVISION   PO BOX 866 CLARKSBURG WV 26301
BEVERAGE DISTRIBUTORS WV WINE DIVISION   200 FERRY STREET CLARKSBURG WV 26301
BEVERAGE PLUS INC                        PO BOX 236 CAMILLUS NY 13031
BEVERAGE SOUTH                           1815 WILKINSON ROAD AUGUSTA GA 30904
BEVERAGE SOUTH ALBANY                    3900 PECAN GROVE COURT ALBANY GA 31701
BEVERAGE SOUTH OF AIKEN LLC              265 METROPOLITAN DRIVE WEST COLUMBIA SC 29170
BEVERLY ANN KERR                         ADDRESS ON FILE
BEVERLY BRYANT                           ADDRESS ON FILE
BEVERLY CARBITCHER                       ADDRESS ON FILE
BEVERLY GOLDEN                           ADDRESS ON FILE
BEVERLY HUFFMAN                          ADDRESS ON FILE
BEVERLY MARSHALL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 56 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21          Page 64 of 586

Claim Name                         Address Information
BEVERLY NATKIN                     ADDRESS ON FILE
BEVERLY PAPPA                      ADDRESS ON FILE
BEVERLY ROBERTS                    ADDRESS ON FILE
BEVERLY SHUEY                      ADDRESS ON FILE
BEVERLY SMITH                      ADDRESS ON FILE
BEVERLY VICTORY                    ADDRESS ON FILE
BEVERLYE DAWKINS                   C/O GLENDA MITCHELL LAW FIRM GLENDA MITCHELL 807 NORTH TENNESSEE ST., STE. 104
                                   CARTERSVILLE GA 30120
BEVERLYE DAWKINS                   ADDRESS ON FILE
BEYOND LAWN SERVICES INC           12244 SW 10TH TERRACE MIAMI FL 33184
BEYOND THE BLADE LLC               SAM ERVIN 4460 DANDY DR PACE FL 32571
BEYOND THE LAWN                    11 KIMMEL RD CLAYTON OH 45315
BEYOND THE LAWN                    11 S KIMMEL RD CLAYTON OH 45315
BEZ WINDOW CLEANING LLC PMS        1400 HEPBURN STREET WILLIAMSPORT PA 17701
BFI WASTE SERVICES                 PO BOX 9001099 LOUISVILLE KY 40290
BG JOHNSTON ENTERPRISES INC        DBA JOHNSTON LANDSCAPING MAINTENANCE 4355 FROG LEVEL RD WINTERVILLE NC 28590
BGD COMMACK LLC                    C/O KELLEY DRYE & WARREN LLP ATTN ROBERT LEHANE, ESQ 101 PARK AVE NEW YORK NY
                                   10187
BGD COMMACK LLC                    C/O BLUMENFELD DEVELOPMENT GROUP LTD ATTN DAVID J KAPLAN, GENERAL COUNSEL 300
                                   ROBBINS LN SYOSSET NY 11791
BGE                                PO BOX 13070 PHILADELPHIA PA 19101
BGE                                PO BOX 13070 PHILADELPHIA PA 19101-3070
BGE                                CONSUMER AFFAIRS DIVISION 6ST PAUL ST, 15TH FL BALTIMORE MD 21202
BHD LLC                            3372 TURFWAY ROAD BOX 9 ERLANGER KY 41018
BIANCA ALLEN                       ADDRESS ON FILE
BIANCA FARR                        ADDRESS ON FILE
BIANCA FULLER                      ADDRESS ON FILE
BIANCA PUGH                        ADDRESS ON FILE
BIANCA STEGALL                     ADDRESS ON FILE
BIBB DISTRIBUTING CO               6401 HAWKINSVILLE ROAD MACON GA 31216
BIDDEFORD PLAZA LLC                13 RIVERS EDGE DR KENNEBUNK ME 04043
BIEDENBENDER, ERIC                 34 SUNCREST DR CABOT AR 72023
BIEG PLUMBING COMPANY INC          2015 LEMAY FERRY RD ST LOUIS MO 63125
BIG BS WINDOW CLEANING LLC         PO BOX 403 MECHANICSBURG PA 17055
BIG FLATS WATER DEPT               476 MAPLE ST BIG FLATS NY 14814
BIG FOOT ELECTRIC AND SIGN         9859 WHITEFIELD AVE SAVANNAH GA 31406
BIG RAPIDS CHARTER TOWNSHIP        14212 NORTHLAND DR BIG RAPIDS MI 49307
BIG RAPIDS PUBLIC SCHOOLS          21034 15 MILE RD BIG RAPIDS MI 49307
BIG RAPIDS TOWNSHIP                14212 NORTHLAND DR BIG RAPIDS MI 49307
BILDON APPLIANCE PARTS AND SVC     PO BOX 531265 LIVONIA MI 48153
BILL BAKER                         ADDRESS ON FILE
BILL EVERETT                       ADDRESS ON FILE
BILL KOOY PRESSURE CLEANING        2665 N ATLANTIC AVE DAYTONA BEACH FL 32118
BILL LIVINGSTON                    ADDRESS ON FILE
BILL LIVINGSTON DALLAS COMMONS     PO BOX 7078 WARNER ROBINS GA 31095
BILL M HINES                       ADDRESS ON FILE
BILL MOTZNER                       ADDRESS ON FILE
BILL OPPENHEIM                     ADDRESS ON FILE
BILL POOR                          ADDRESS ON FILE
BILL SCHULZ                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 57 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 65 of 586

Claim Name                            Address Information
BILL ZYLSTRA                          ADDRESS ON FILE
BILLIE BISHOP                         ADDRESS ON FILE
BILLIE BISHOP                         C/O FARAH & FARAH, PA YOUSSEF KHANACHET 1534 KINGSLEY AVE ORANGE PARK FL 32073
BILLIE LUTON                          ADDRESS ON FILE
BILLIE YATES                          ADDRESS ON FILE
BILLS LIQUORS STORES INC              132 SEA ISLAND PARKWAY BEAUFORT SC 29483
BILLS LOCK AND KEY                    910 N DIXIE AVE SUITE 105 ELIZABETHTOWN KY 42701
BILLS UPHOLSTERY                      4150 COVERT RD BURDETT NY 14818
BILLY BROUGHTON                       ADDRESS ON FILE
BILLY BURRELL                         ADDRESS ON FILE
BILLY CARTER                          ADDRESS ON FILE
BILLY CONNER                          ADDRESS ON FILE
BILLY DILLAN                          ADDRESS ON FILE
BILLY ETTER                           ADDRESS ON FILE
BILLY GREGORY                         ADDRESS ON FILE
BILLY HAMBELTON                       ADDRESS ON FILE
BILLY LIDDLE                          ADDRESS ON FILE
BILLY TORRANCE                        ADDRESS ON FILE
BIOTA FARMS LLC                       1932 MAIDEN LANE SPRINGFIELD OH 45504
BIOTECH DRAINLINE SERVICES            PO BOX 1417 FAIRPORT NY 14450
BIOTECH SOLUTIONS                     PO BOX 271356 LITTLETON CO 80127-0023
BIRCHWOOD MALL GENERAL GROWTH PROP    PO BOX 86 SDS 12 1381 MINNEAPOLIS MN 55486
BIRMINGHAM BEVERAGE COMPANY           211 CITATION COURT BIRMINGHAM AL 35209
BIRMINGHAM BUDWEISER DISTRIBUTING     141 INDUSTRIAL DRIVE BIRMINGHAM AL 35211
BIRMINGHAM WATER WORKS                PO BOX 830269 BIRMINGHAM AL 35283-0269
BIRMINGHAM, STANLEY                   501 FRENCH ST PARISH NY 13131
BIRON, DAVID                          AL HOLIFIELD, ESQ. 11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
BIRON, DAVID                          405 N. LAGACY TRAIL ST. AUGUSTINE FL 32092
BISCAYNE COMMONS L.L.C                ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. BAY HARBOR ISLAND FL 33154
BISCAYNE COMMONS L.L.C                ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. FL 33154
BISCAYNE COMMONS L.L.C                ATTN: IRWIN TAUBER 9551 EAST BAY HARBOR DR. BAY HARBOR ISLANDS FL 33154
BISHOP RUE                            ADDRESS ON FILE
BISHOP, BILLIE                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
BISHOP, E E                           C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
BISHOP, E E                           156 COLLEGE LN MOBILE AL 36608
BISHOP, GENE III                      C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
BISHOP, LINDA L                       11200 PARAKEET DR DADE CITY FL 33525
BISMARCK PROPERTIES LLC               18307 BURBANK BLVD STE 67 TARZANA CA 91356
BISMARK CUISINE INC                   ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
BISMARK CUISINE, INC.                 3520 STATE STREET BISMARK ND 58503
BIX PRODUCE CO                        3060 CENTERVILLE RD LITTLE CANADA MN 55117-1105
BJORN GANTT                           ADDRESS ON FILE
BK BEVERAGE SERVICE INC               3005 E 100N LEBANON IN 46052
BKR ELECTRIC                          14209 PIONEER CIRCLE GLENELG MD 21737
BLACK BOX INTELLIGENCE LLC            14785 PRESTON ROAD SUITE 290 DALLAS TX 75254
BLACK BOX NETWORK SERVICES            PO BOX 775192 CHICAGO IL 60677-5192
BLACK CONSTRUCTION COMPANY            5991 ELMORE RD BARTLETT TN 38134



Epiq Corporate Restructuring, LLC                                                                  Page 58 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21         Page 66 of 586

Claim Name                               Address Information
BLACK HILLS ENERGY                       7001 MOUNT RUSHMORE RD RAPID CITY SD 57702
BLACK HILLS ENERGY                       PO BOX 6001 RAPID CITY SD 57709
BLACK HILLS ENERGY                       PO BOX 6001 RAPID CITY SD 57709-6001
BLACK HILLS UTILITY HOLDINGS INC         PO BOX 6001 RAPID CITY SD 57709-6001
BLACKHAWK NETWORK INC                    WELLS FARGO BANK PO BOX 932859 ATLANTA GA 31193
BLACKHAWK NETWORK INC                    ROBERT L GOLISH, ESQ 6220 STONERIDGE MALL RD PLEASANTON CA 94588
BLACKSHEAR, STEPHEN                      ADDRESS ON FILE
BLACKSTONE ELECTRIC INC                  PO BOX 543 DEXTER NY 13634-0543
BLACKWELL PARK LLC                       1945 OLD GALLOWS RD SUITE 300 C/O ROSENTHAL PROPERTIES LLC VIENNA VA 22182
BLACKWOOD DEVELOPMENT CO. INC.           MARJORIE P. CLARKE 7301 BOULDER VIEW LANE RICHMOND VA 23225
BLADE INDUSTRIES INC                     3907 OAK RD BARTLETT TN 38135-1938
BLAINE BLALOCK                           ADDRESS ON FILE
BLAIR MAURER                             ADDRESS ON FILE
BLAIR PLEASANTS                          ADDRESS ON FILE
BLAIR RUMSEY                             ADDRESS ON FILE
BLAIRE VARNEY                            ADDRESS ON FILE
BLAKE AND EMILY SELNA                    ADDRESS ON FILE
BLAKE ECKERSON                           ADDRESS ON FILE
BLAKE FERNANDES                          ADDRESS ON FILE
BLAKE GONZALES                           ADDRESS ON FILE
BLAKE WOLCIK                             ADDRESS ON FILE
BLANCA GONZALEZ                          ADDRESS ON FILE
BLANCA VILLANUEVA                        ADDRESS ON FILE
BLANCA WRIGHT                            ADDRESS ON FILE
BLANE JONES                              ADDRESS ON FILE
BLANKENBAKER MAINTENANCE ASSOCIATION     C/O NTS DEVELOPMENT CO 3153 SOLUTIONS CENTER CHICAGO IL 60677
BLAST OFF CARPET & UPHOLSTERY CLEANING   P O BOX 3312 ENFIELD CT 06083
BLAST OFF CARPET AND UPHOLSTERY          46 YALE DR ENFIELD CT 06082
CLEANING
BLAYS DEEP STEAM                         5409 PEREGRINE DR PUEBLO CO 81005
BLESSEL, JESSICA                         229 BATEMAN LN LOUDON TN 37774
BLIND EXPRESS                            1100 ABBEY COURT ALPHARETTA GA 30004
BLINDS ALL AROUND                        128 HOLIDAY CT STE 122 FRANKLIN TN 37067
BLOODWORTH, SALEEM                       119 CRIPPEN PL, APT4 SYRACUSE NY 13205
BLOODWORTH, SALEEM                       120 BRADFORD ST SYRACUSE NY 13207
BLOOM ELECTRIC HEATING AND PLUMBING INC 8164 CLEARFIELD CURWENSVILLE HWY CLEARFIELD PA 16830
BLOOM ELECTRIC HEATING PLUMBING          AIR CONDITIONING 8164 CLEARFIELD CURWENSVILLE HWY CLEARFIELD PA 16830
BLOOM GROUP INC                          PAUL DEATHRIAGE 1710 W WALNUT AVE VISALIA CA 93277
BLOOM ROOFING SYSTEMS INC                12238 EMERSON DR BRIGHTON MI 48116
BLOUNT COUNTY CLERK                      345 COURT ST MARYVILLE TN 37804
BLOUNT COUNTY CLERK SALES TAX            345 COURT ST MARYVILLE TN 37804
BLOUNT COUNTY TRUSTEE                    CARL P MCDONALD 101 W BROADWAY, STE 208 MARYVILLE TN 37801
BLOUNT COUNTY TRUSTEE                    ATTN ROBIN HICKS 347 COURT ST MARYVILLE TN 37804
BLOUNT COUNTY TRUSTEE                    347 COURT ST MARYVILLE TN 37804
BLOUNT UNITED SOCCER CLUB                PO BOX 26 ALCOA TN 37701-0726
BLS HOLDINGS GROUP LLC                   3638 WALTON WAY EXTENSION SUITE 201 ATTN REBECCA COCKRELL AUGUSTA GA 30909
BLS HOLDINGS GROUP LLC                   3638 WALTON WAY EXTENSION SUITE 201 ATTN REBECCA COCKRELL AUGUSTA GA
                                         30909-0000
BLUE DIAMOND REALTY LLC                  103 FOULK ROAD SUITE 200 WILMINGTON DE 19803



Epiq Corporate Restructuring, LLC                                                                        Page 59 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 67 of 586

Claim Name                               Address Information
BLUE MOUNTAIN FRUIT PRODUCE              1011 WATERMAN DRIVE WATEROWN NY 13601
BLUE RIBBON LAWN CARE                    11710 DAHLIA ST CUMBERLAND MD 21502
BLUE RIDGE BEVERAGE CO ABINGDON          PO BOX 289 ABINGDON VA 24212
BLUE RIDGE BEVERAGE CO INC               349 SOUTH OAK LANE WAYNESBORO VA 22980
BLUE RIDGE BEVERAGE CO INC               3245 FOREST BROOK ROAD LYNCHBURG VA 24501
BLUE RIDGE BEVERAGE CO SALEM             44 46 BARLEY DRIVE SALEM VA 24153
BLUE RIDGE BEVERAGES WV                  64 DISTRIBUTOR DRIVE MORGANTOWN WV 26501
BLUE WILLIAMS LLP                        3421 N CAUSEWAY BLVD STE 900 METAIRIE LA 70002
BLUECROSS BLUESHIELD OF TENNESSEE INC    1 CAMERON CIR CHATTANOOGA TN 37402
BLUFF CITY REFRIGERATION                 P O BOX 11332 MEMPHIS TN 38111
BLUFF KNOLL EMERG PHYS LLC               PO BOX 38086 PHILADELPHIA PA 19101
BMI                                      PO BOX 630893 CINCINNATI OH 45263
BOARD OF COUNTY COMMISSIONERS            PO BOX 2139 PASCO COUNTY UTILITIES NEW PORT RICHEY FL 34656-2139
BOARD OF HEALTH                          20 COREAN VETERANS PLAZA CITY ALL ANNEX RM 306 HOLYOKE MA 01040
BOARD OF WATER WORKS OF PUEBLO           PO BOX 755 PUEBLO CO 81002
BOB BERG                                 ADDRESS ON FILE
BOB BOB ASSOCIATES                       ATTN GARY STEWART JR 950 SMILE WAY YORK PA 17404
BOB BOB ASSOCIATES                       ATTN GARY STEWART JR 950 SMILE WAY YORK PA 17404-0000
BOB E SALTER                             ADDRESS ON FILE
BOB EDELMANN                             ADDRESS ON FILE
BOB HALL LLC                             PO BOX 1308 UPPER MARLBORO MD 20773
BOB KOZACHIK                             ADDRESS ON FILE
BOB RALPH DISTRIBUTING COMPANY           115 LARCEL DR SIKESTON MO 63801
BOB SALTER                               ADDRESS ON FILE
BOBBE HASKEW                             ADDRESS ON FILE
BOBBIE COLEMAN                           ADDRESS ON FILE
BOBBY CARTER                             ADDRESS ON FILE
BOBBY DELAY                              ADDRESS ON FILE
BOBBY FARMER                             ADDRESS ON FILE
BOBBY FISHER DISTRIBUTING                2024 SELMA PIKE SPRINGFIELD OH 45505
BOBBY FISHER INC                         2024 SELMA PIKE SPRINGFIELD OH 45505
BOBBY KEY                                ADDRESS ON FILE
BOBBY PAUL JORDAN                        ADDRESS ON FILE
BOBBY PERRETT                            ADDRESS ON FILE
BOBBY ROBBINS                            ADDRESS ON FILE
BOBBY ROGERS                             ADDRESS ON FILE
BOBBY SHERMAN                            ADDRESS ON FILE
BOBBY THIGPEN                            ADDRESS ON FILE
BOBBY WATTS                              ADDRESS ON FILE
BOBBYJO L LOVELL                         ADDRESS ON FILE
BOBS BACKFLOW AND PLUMBING SERVICE INC   4640 SUBCHASER CT STE 113 JACKSONVILLE FL 32244
BOCK AND CLARK ENVIRONMENTAL             3550 W MARKET ST SUITE 200 AKRON OH 44333
BODEK PLUMBING HEATING AIR CONDITIONING 9 1/2 COMMERCIAL DRIVE JOHNSON CITY NY 13790
BODINES LANDSCAPE SERVICES INC           PO BOX 168 OPELIKA AL 36801
BOENING BROTHERS INC                     1098 ROUTE 109 LINDENHURST NY 11757
BOLENS PAINTING                          PO BOX 207 HEBRON OH 43025
BON VOYAGE PEST CONTROL INC              PO BOX 366054 BONITA SPRINGS FL 34136
BONANZA BEVERAGE COMPANY INC             6333 ENSWORTH STREET LAS VEGAS NV 89119
BONBRIGHT DISTRIBUTORS INC               1 ARENA DRIVE DAYTON OH 45417



Epiq Corporate Restructuring, LLC                                                                     Page 60 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 68 of 586

Claim Name                              Address Information
BOND DISTRIBUTING CO                   1220 BERNARD DR BALTIMORE MD 21223
BOND, BONNIE                           ADDRESS ON FILE
BONDED FILTER CO                       ONE VANTAGE WAY SUITE D 210 NASHVILLE TN 37228
BONNER, JAMES                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
BONNEYS CORNER ASSOCIATES, L.L.P       4701 COLUMBUS STREET STE 300 VIRGINIA BEACH VA 23462
BONNIE BAYUK                           ADDRESS ON FILE
BONNIE BOND                            ADDRESS ON FILE
BONNIE CONNER                          ADDRESS ON FILE
BONNIE G HAYDEN                        ADDRESS ON FILE
BONNIE GROFF                           ADDRESS ON FILE
BONNIE HUTCHISON                       ADDRESS ON FILE
BONNIE KERSTETTER                      ADDRESS ON FILE
BONNIE L KELLY                         ADDRESS ON FILE
BONNIE LEE VALDER                      ADDRESS ON FILE
BONNIE MERRITT                         ADDRESS ON FILE
BONNIE TUCKER                          ADDRESS ON FILE
BONO PLUMBING                          116 MAY RD SUITE A WENTZILLE MO 63385
BOONE COUNTY OCCUPATIONAL TAX          TAX ADMINISTRATOR PO BOX 457 FLORENCE KY 41022-0457
BOONE COUNTY TAX COLLECTOR             801 E WALNUT ROOM 118 COLLECTOR OF REVENUE COLUMBIA MO 65201-4890
BOONE, DARREN                          2823 WILTON RD WEST COLUMBIA SC 29170
BOOTH SIGNS INC                        1307 12TH STREET COLUMBUS IN 47201
BORDENS APPLIANCE SERVICE INC          328 SOUTH CALDERWOOD ST ALCOA TN 37701
BORIS VESELOV                          ADDRESS ON FILE
BOROUGH OF BRENTWOOD                   JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317
BOROUGH OF CHAMBERSBURG                PO BOX 1009 CHAMBERSBURG PA 17201
BOROUGH OF CHAMBERSBURG                PO BOX 1009 CHAMBERSBURG PA 17201-0909
BOROUGH OF EATONTOWN                   47 BROAD ST BOARD OF HEALTH EATONTOWN NJ 07724
BOROUGH OF FOREST HILLS                BOROUGH OF FOREST HILLS 2071 ARDMORE BLVD PITTSBURGH PA 15221
BOROUGH OF GREEN TREE                  JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317
BOROUGH OF INDIANA                     UTILITIES DEPT 80 N 8TH ST STE 102 INDIANA PA 15701
BOROUGH OF PARAMUS                     ONE JOCKISH SQ PARAMUS NJ 07652
BOROUGH OF SOMERSET                    347 WEST UNION ST SOMERSET PA 15501
BOROUGH OF SOMERSET                    WATER/SEWER DEPT PO BOX 71 SOMERSET PA 15501
BOROUGH OF SOMERSET                    WATER SEWER DEPT PO BOX 71 SOMERSET PA 15501-0071
BOSTON MECHANICAL SERVICES INC         200 CUSHING ST STE 5 STOUGHTON MA 02072
BOTTOMLINE TECHNOLOGIES INC            P O BOX 83050 WOBURN MA 01813
BOUBA KANOUTE                          ADDRESS ON FILE
BOUCHARD CLEANING RESTORATION INC      PO BOX 2202 BANGOR ME 04402
BOUHAROUNS FINE WINE SPIRITS           301 FALLS ST GREENVILLE SC 29601
BOUIE WILLIAMS                         ADDRESS ON FILE
BOULDER RIDGE                          ADDRESS ON FILE
BOUNTHY PARKER                         ADDRESS ON FILE
BOURAMA SANOGO                         ADDRESS ON FILE
BOUTREIS, PATRICIA                     C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
BOW STREET BEVERAGE                    495 FOREST AVENUE PORTLAND ME 04032
BOWIE CENTRAL APPRAISAL DISTRICT, ET AL C/O MCCREARY VESELKA BRAGG & ALLEN PC ATTN TARA LEDAY PO BOX 1269 ROUND ROCK
                                        TX 78680-1269
BOWIE COUNTY TAX COLLECTOR             PO BOX 6527 TEXARKANA TX 75505-6527



Epiq Corporate Restructuring, LLC                                                                      Page 61 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 69 of 586

Claim Name                            Address Information
BOWLING GREEN MUNI UTILITIES          PO BOX 10360 BOWLING GREEN KY 42102
BOWLING GREEN MUNI UTILITIES          PO BOX 10360 BOWLING GREEN KY 42102-0360
BOWLING GREEN MUNI UTILITIES          801 CENTER ST PO BOX 10300 BOWLING GREEN KY 42102-7300
BOYCE AND DRAKE CO INC                240 EXCELSIOR AVE SARATOGA SPRINGS NY 12866
BOYD BURNS                            ADDRESS ON FILE
BOYD COUNTY ENVIROMENTAL SERVICES     2924 HOLT ST ASHLAND KY 41101
BOYD COUNTY SHERIFF                   PO BOX 558 CATLETTSBURG KY 41129
BOYETTE ELECTRIC INC                  2889 BOB BOWEN RD BLACKSHEAR GA 31516
BOYKIN AIR CONDITIONING SERVICES      845 S GUIGNARD DR SUMTER SC 29150
BOYLE COUNTY TAX ADMINISTRATOR        321 WEST MAIN ROOM 117 DANVILLE KY 40422
BOZICK DISTRIBUTORS INC               2840 OLD WASHINGTON ROAD WALDORF MD 20601
BP LESKY DISTRIBUTING CO INC          120 WESTERN MARYLAND PKWY HAGERSTOWN MD 21740
BRACHA KUNZ                           ADDRESS ON FILE
BRAD BYERS                            ADDRESS ON FILE
BRAD FISHER WINDOW CLEANING           2507 SARATOGA DR STATE COLLEGE PA 16801
BRAD STAHLE                           ADDRESS ON FILE
BRAD STEED TILE INC                   1712 SE 11TH ST LEES SUMMIT MO 64081
BRADEN GIBSON                         ADDRESS ON FILE
BRADFORD CITY HALL                    24 KENNEDY STREET PO BOX 15 BRADFORD PA 16701
BRADLEY A FISHER SR                   ADDRESS ON FILE
BRADLEY AIELLO                        ADDRESS ON FILE
BRADLEY ARANT BOULT CUMMINGS LLP      PO BOX 830709 BIRMINGHAM AL 35283-0709
BRADLEY COOPER                        ADDRESS ON FILE
BRADLEY HESTER                        ADDRESS ON FILE
BRADLEY HICKS                         ADDRESS ON FILE
BRADLEY MCANINCH                      ADDRESS ON FILE
BRADLEY SEARS                         ADDRESS ON FILE
BRADLEY VIPPERMAN                     ADDRESS ON FILE
BRADLEY WELCH                         ADDRESS ON FILE
BRADON CONLEY                         ADDRESS ON FILE
BRADY FOLK                            ADDRESS ON FILE
BRADY MATTHEWS                        ADDRESS ON FILE
BRADY PICKING                         ADDRESS ON FILE
BRADY STREET BEER DISTRIBUTOR INC     705 S BRADY STREET DUBOIS PA 15801
BRADY WOCHER                          ADDRESS ON FILE
BRAEDAN MCCREARY                      ADDRESS ON FILE
BRAEDEN PITTMAN                       ADDRESS ON FILE
BRAILLE WORKS INTERNATIONAL INC       941 DARBY LAKE STREET SEFFNER FL 33584
BRANCATO, LINDA                       55 THOMPSON ST, #10D EAST HAVEN CT 06513
BRANCH OUT TREE CARE LLC              1102 WHITE OAK ROAD FREDERICKSBURG VA 22405
BRANDA SMELTZER                       ADDRESS ON FILE
BRANDA SMELTZER                       ADDRESS ON FILE
BRANDAN MCARTHUR                      ADDRESS ON FILE
BRANDAN PINCHOTT                      ADDRESS ON FILE
BRANDEL MAINTENANCE LLC               1777 BLOUNT RD 502 POMPANO BEACH FL 33069
BRANDEN BATTLE                        ADDRESS ON FILE
BRANDI ADAMS                          ADDRESS ON FILE
BRANDI DONALDSON                      ADDRESS ON FILE
BRANDI KELLY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 62 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21   Page 70 of 586

Claim Name                            Address Information
BRANDI LE WORRELL                     ADDRESS ON FILE
BRANDI MCBRIDE                        ADDRESS ON FILE
BRANDI N BENNETT                      ADDRESS ON FILE
BRANDI OWENS                          ADDRESS ON FILE
BRANDI RODRIGUEZ                      ADDRESS ON FILE
BRANDI TREMBLAY                       ADDRESS ON FILE
BRANDI TYSON                          ADDRESS ON FILE
BRANDI WEBB                           ADDRESS ON FILE
BRANDI WILLIAMS                       ADDRESS ON FILE
BRANDIE CALDWELL                      ADDRESS ON FILE
BRANDIE DAVIS                         ADDRESS ON FILE
BRANDIE FOGLE                         ADDRESS ON FILE
BRANDIE HAYES                         ADDRESS ON FILE
BRANDIE JEFFERY                       ADDRESS ON FILE
BRANDIE PLUMLEY                       ADDRESS ON FILE
BRANDON ADAMS                         ADDRESS ON FILE
BRANDON ALONZO                        ADDRESS ON FILE
BRANDON BARNES                        ADDRESS ON FILE
BRANDON BARROW                        ADDRESS ON FILE
BRANDON BEACH                         ADDRESS ON FILE
BRANDON BOWDEN                        ADDRESS ON FILE
BRANDON BRENNER                       ADDRESS ON FILE
BRANDON BUCKHANAN                     ADDRESS ON FILE
BRANDON CARRLLO                       ADDRESS ON FILE
BRANDON CRAWFORD                      ADDRESS ON FILE
BRANDON CRAWLEY                       ADDRESS ON FILE
BRANDON CREIGHTON                     ADDRESS ON FILE
BRANDON EDELSTEIN                     ADDRESS ON FILE
BRANDON FANNING                       ADDRESS ON FILE
BRANDON FINNELL                       ADDRESS ON FILE
BRANDON FISCHER                       ADDRESS ON FILE
BRANDON FLOYD                         ADDRESS ON FILE
BRANDON FUQUA                         ADDRESS ON FILE
BRANDON G DAIGNAULT                   ADDRESS ON FILE
BRANDON GATHERCOLE                    ADDRESS ON FILE
BRANDON GAYMON                        ADDRESS ON FILE
BRANDON GIBBY                         ADDRESS ON FILE
BRANDON GIPSON                        ADDRESS ON FILE
BRANDON GOODALL                       ADDRESS ON FILE
BRANDON HALE                          ADDRESS ON FILE
BRANDON HERBIN                        ADDRESS ON FILE
BRANDON HERNANDEZ                     ADDRESS ON FILE
BRANDON HOGUE                         ADDRESS ON FILE
BRANDON HOOPINGARNER                  ADDRESS ON FILE
BRANDON HOWLETT HOWLETT               ADDRESS ON FILE
BRANDON HUFFMAN                       ADDRESS ON FILE
BRANDON JACKSON                       ADDRESS ON FILE
BRANDON JARVIS                        ADDRESS ON FILE
BRANDON K WILLIAMS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 63 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21          Page 71 of 586

Claim Name                           Address Information
BRANDON LEHMANN                      ADDRESS ON FILE
BRANDON M BLACK                      ADDRESS ON FILE
BRANDON M BROGDON                    ADDRESS ON FILE
BRANDON M SCHULTE                    ADDRESS ON FILE
BRANDON MCKINNEY                     ADDRESS ON FILE
BRANDON MERRILL                      ADDRESS ON FILE
BRANDON MOODY                        ADDRESS ON FILE
BRANDON MORENO                       ADDRESS ON FILE
BRANDON MURRELL                      ADDRESS ON FILE
BRANDON N WATERS                     ADDRESS ON FILE
BRANDON PEST CONTROL INC             PO BOX 1488 BRANDON FL 33509
BRANDON PRATT                        ADDRESS ON FILE
BRANDON R HUSSELL                    ADDRESS ON FILE
BRANDON RECTOR                       ADDRESS ON FILE
BRANDON REED                         ADDRESS ON FILE
BRANDON RICH                         ADDRESS ON FILE
BRANDON SCHMIDT                      ADDRESS ON FILE
BRANDON SCROGGS                      ADDRESS ON FILE
BRANDON SMITH                        ADDRESS ON FILE
BRANDON SOUTHWORTH                   ADDRESS ON FILE
BRANDON STERLING                     ADDRESS ON FILE
BRANDON STORMS                       ADDRESS ON FILE
BRANDON THOMPKINS                    ADDRESS ON FILE
BRANDON VILLALOBOS                   ADDRESS ON FILE
BRANDY DOSS                          ADDRESS ON FILE
BRANDY ENTERPRISES INC               11811 UPHAM ST C 2 BROOMFIELD CO 80020
BRANDY GILES                         ADDRESS ON FILE
BRANDY HENDLEY                       ADDRESS ON FILE
BRANDY HENDLEY                       C/O JEBAILY LAW FIRM, PA GEORGE JEBAILY PO BOX 1871 FLORENCE SC 29503
BRANDY HILTON                        ADDRESS ON FILE
BRANDY HORTON                        ADDRESS ON FILE
BRANDY J MCCONKEY                    ADDRESS ON FILE
BRANDY MCDANIEL                      ADDRESS ON FILE
BRANDY N SMITH                       ADDRESS ON FILE
BRANDY REGISTER                      ADDRESS ON FILE
BRANDY REID                          ADDRESS ON FILE
BRANDY SMITH                         ADDRESS ON FILE
BRANDY YOUNG                         ADDRESS ON FILE
BRANDY YOUNG                         C/O AYERBE & ARNOLD, LLC PAUL AYERBE 3608 VINEVILLE AVE PO BOX 6073 MACON GA
                                     31208
BRANDYCE BROCK                       ADDRESS ON FILE
BRANNON SMITH                        ADDRESS ON FILE
BRANNON, ASHLEY                      2103 COUNTRY CLUB DR TULLAHOMA TN 37388
BRASK ENTERPRISES INC II             PO BOX 551 ATTLEBORO MA 02703
BRASK ENTERPRISES INC II             PO BOX 55287 HOUSTON TX 77255
BRASK MALL SERVICES I                PO BOX 800335 HOUSTON TX 77280
BRASS RAIL BEVERAGE                  2828 HORSESHOE PIKE CAMPBELLTOWN PA 17010
BRAXTON BRAWLEY                      ADDRESS ON FILE
BRAXTON BROOKS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 64 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD       DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 72 of 586

Claim Name                              Address Information
BRAXTON HARRISON FRAUD INVESTIGATIONS   834 PARK LN MADISON GA 30650
BRAYDEN HENDLEY                         ADDRESS ON FILE
BRAYDEN HENDLEY                         C/O JEBAILY LAW FIRM, PA GEORGE JEBAILY PO BOX 1871 FLORENCE SC 29503
BRAYDEN MACWHINNIE                      ADDRESS ON FILE
BRAYDEN MACWHINNIE                      C/O DOUGHERTY, LEVENTHAL AND PRICE LLP JOSEPH PRICE 75 GLENMAURA NATIONAL RD
                                        MOOSIC PA 18507
BRC INC                                 350 BRANTLEY LOOP WAYCROSS GA 31501
BRE DDR BR CAMP CREEK GA LLC            DEPT 342716 25100 57945 PO BOX 535778 ATLANTA GA 30353
BRE DDR BR NORTHPOINT FL LLC            PO BOX 205387 DEPT 344807 25225 58395 DALLAS TX 75320
BRE DDR BR SAN TAN II AZ LLC            DEPT 342318 25256 57804 PO BOX 205387 DALLAS TX 75320
BRE DDR CROCODILE SYCAMORE PLAZA LLC    PO BOX 932648 DEPT 101278 21441 58686 CLEVELAND OH 44193
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP 450 LEXINGTON AVE, 13TH FLOOR ATTN: GENERAL COUNSEL NEW
                                        YORK NY 10170
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP PO BOX 645344 CINCINNATI OH 45264
BRE MARINER MILESTONE PLAZA LLC         C/O BRIXMOR PROP GROUP 3440 PRESTON RIDGE RD, STE 425, BLDG 4 ATTN: GENERAL
                                        COUNSEL ALPHARETTA GA 30005
BRE RC FIRST COLONY MD LLC              PO BOX 845660 LOS ANGELES CA 90084
BRE TARPON MID POINT CENTER LLC         PO BOX 645344 C/O BRIXMOR PROPERTY GROUP CINCINATTI OH 45264
BRE TARPON MIDPOINT CENTER LLC          C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVENUE 7TH FLOOR ATTN: LEGAL
                                        DEPARTMENT NEW YORK NY 10170
BRE TARPON MIDPOINT CENTER LLC          C/O BRIXMOR PROPERTY GROUP 3440 PRESTON RIDGE RD. STE 425, BDG 4 ATTN:
                                        REGIONAL COUNSEL ALPHARETTA GA 30005
BRE TARPON MIDPOINT CENTER LLC          LEHN E. ABRAMS ARNOLD, MATHENY & EAGAN, PA 605 E. ROBINSON ST., SUITE 730
                                        ORLANDO FL 32801
BRE TARPON MIDPOINT CENTER LLC          2001-A, LP REAL SUB, LLC P.O. BOX 32018 LAKELAND FL 33802
BREAD & BUTTER PUBLIC RELATIONS INC     ATTN RACHEL AYOTTE, CEO 2404 WILSHIRE BLVD, 12TH FL LOS ANBELES CA 90057
BREAD & BUTTER PUBLIC RELATIONS INC     ATTN RACHEL AYOTTE, CEO 2404 WILSHIRE BLVD, 12TH FL LOS ANGELES CA 90057
BREAKTHRU BEV                           3980 CENTRAL PARK BOULEVARD DENVER CO 80238
BREAKTHRU BEVERAGE ARIZONA              1115 N 47TH AVE PHOENIX AZ 85043
BREAKTHRU BEVERAGE BELLEVILLE           P O BOX 463 BELLEVILLE IL 62222
BREAKTHRU BEVERAGE DELAWARE             900 E FAYETTE ST PO BOX 22592 ATTN CASH APPLICATION BALTIMORE MD 21203
BREAKTHRU BEVERAGE FLORIDA              9801 PREMIER PARKWAY MIRAMAR FL 33025
BREAKTHRU BEVERAGE MD                   1413 TANGIER DR MIDDLE RIVER MD 21220
BREAKTHRU BEVERAGE MINNESOTA            WINE SPIRITS LLC 489 NORTH PRIOR AVENUE ST PAUL MN 55104
BREAKTHRU BEVERAGE MINNESOTA BEER LLC   475 NORTH PRIOR AVENUE ST PAUL MN 55104
BREAKTHRU BEVERAGE NEVADA BEER LLC      1849 WEST CHEYENNE AVENUE NORTH LAS VEGAS NV 89032
BREAKTHRU BEVERAGE NEVADA LLC           1849 WEST CHEYENNE AVENUE NORTH LAS VEGAS NV 89032
BREAKTHRU BEVERAGE OF DE LLC            900 E FAYETTE ST PO BOX 22592 ATTN CASH APPLICATION BALTIMORE MD 21203
BREAKTHRU BEVERAGE SOUTH CAROLINA       101 BEVERAGE BOULEVARD RIDGEWAY SC 29130
BREAKTHRU BEVERAGE VIRGINIA             5800 TECHNOLOGY BLVD SANDSTON VA 23150
BREANA BRENNAN                          ADDRESS ON FILE
BREANNA BALL                            ADDRESS ON FILE
BREANNA BLANTON                         ADDRESS ON FILE
BREANNA GIANSANTI                       ADDRESS ON FILE
BREANNA GROFF                           ADDRESS ON FILE
BREANNA KYKER                           ADDRESS ON FILE
BREANNA L MARTIN                        ADDRESS ON FILE
BREANNA MCCORTS                         ADDRESS ON FILE
BREANNA MELTON                          ADDRESS ON FILE
BREANNA MOHRMANN                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 65 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21     Page 73 of 586

Claim Name                         Address Information
BREANNA PLONEDA                    ADDRESS ON FILE
BREANNA RILEY                      ADDRESS ON FILE
BREANNA SIMPSON                    ADDRESS ON FILE
BREANNA SMITH                      ADDRESS ON FILE
BREANNA TYLER                      ADDRESS ON FILE
BREANNA WALKER                     ADDRESS ON FILE
BREANNA WALKER                     ADDRESS ON FILE
BREANNE MARTIN                     ADDRESS ON FILE
BRECCHA SULLIVAN                   ADDRESS ON FILE
BREE CORBITT                       ADDRESS ON FILE
BREENA DUKES                       ADDRESS ON FILE
BREG INC                           2885 LOKER AVE E CARLSBAD CA 92010
BRELYN STEVENSON                   ADDRESS ON FILE
BRENDA BOYLE                       ADDRESS ON FILE
BRENDA BROWN                       ADDRESS ON FILE
BRENDA CLARKE                      ADDRESS ON FILE
BRENDA CRANE AND ROBERT CRANE      ADDRESS ON FILE
BRENDA DREW                        ADDRESS ON FILE
BRENDA GARCIA                      ADDRESS ON FILE
BRENDA HERNANDEZ                   ADDRESS ON FILE
BRENDA JENNINGS                    ADDRESS ON FILE
BRENDA JOHNSON                     ADDRESS ON FILE
BRENDA MOFFETT                     ADDRESS ON FILE
BRENDA MOODY                       ADDRESS ON FILE
BRENDA OWINGS                      ADDRESS ON FILE
BRENDA PETHTEL                     ADDRESS ON FILE
BRENDA SCHAEFER                    ADDRESS ON FILE
BRENDA SUE FREEMAN                 ADDRESS ON FILE
BRENDA TABOR                       ADDRESS ON FILE
BRENDA TOUCHET                     ADDRESS ON FILE
BRENDAN CAULEY                     ADDRESS ON FILE
BRENDAN GOCHA                      ADDRESS ON FILE
BRENDAN MEADOWS                    ADDRESS ON FILE
BRENDAN SMITH                      ADDRESS ON FILE
BRENDEN HOLDEN                     ADDRESS ON FILE
BRENDEN MELTON                     ADDRESS ON FILE
BRENDON GRIFFIN                    ADDRESS ON FILE
BRENNA PREWANDOWSKI                ADDRESS ON FILE
BRENNA STANLEY                     ADDRESS ON FILE
BRENNIAN THWEATT                   ADDRESS ON FILE
BRENT BISEL                        ADDRESS ON FILE
BRENT BUTLER                       ADDRESS ON FILE
BRENT D ALDER                      ADDRESS ON FILE
BRENT GRANGER                      ADDRESS ON FILE
BRENT L HAYNES                     ADDRESS ON FILE
BRENT LANGLEY                      ADDRESS ON FILE
BRENT P ROADERICK                  ADDRESS ON FILE
BRENT ROADERICK                    ADDRESS ON FILE
BRENT ROADERICK                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 66 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD        DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 74 of 586

Claim Name                              Address Information
BRENT TAYLOR                            ADDRESS ON FILE
BRENT WHITE                             ADDRESS ON FILE
BRENT WILLIAMSON                        ADDRESS ON FILE
BRENT WOLFE                             ADDRESS ON FILE
BREONA JERNIGAN                         ADDRESS ON FILE
BRESCOME BARTON                         ADDRESS ON FILE
BRETT GIESE                             ADDRESS ON FILE
BRETT JOHNSON                           ADDRESS ON FILE
BRETT KEITH PARKER                      ADDRESS ON FILE
BRETT KINAHAN                           ADDRESS ON FILE
BRETT OBRIEN                            ADDRESS ON FILE
BRETT REEK                              ADDRESS ON FILE
BRETT SCHWOMEYER                        ADDRESS ON FILE
BRETZ AND COMPANY                       6596 SPRING ROAD SHERMANSDALE PA 17090
BREVARD COUNTY BOARD OF COMMISSIONERS   PO BOX 2500 TITUSVILLE FL 32781-2500
BREVARD COUNTY OFFICE OF FIRE           1040 SOUTH FLORIDA AVE ROCKLEDGE FL 32955
PREVENTION
BREVARD COUNTY TAX COLLECTOR            PO BOX 2500 TITUSVILE FL 32781
BREVIN ALLEN                            ADDRESS ON FILE
BREWERY PRODUCTS COMPANY INC            1017 NORTH SHERMAN STREET YORK PA 17402
BREWSTER BUNTING                        ADDRESS ON FILE
BREYANNA KEARSE                         ADDRESS ON FILE
BREYATTA ESTER                          ADDRESS ON FILE
BRIA BROWN                              ADDRESS ON FILE
BRIA JENKINS                            ADDRESS ON FILE
BRIA JOHNSON                            ADDRESS ON FILE
BRIAN ACHAUER                           ADDRESS ON FILE
BRIAN APPLETON                          ADDRESS ON FILE
BRIAN BATHE                             ADDRESS ON FILE
BRIAN BELENSKI                          ADDRESS ON FILE
BRIAN BOONE                             ADDRESS ON FILE
BRIAN BRANCA                            ADDRESS ON FILE
BRIAN CRUISE                            ADDRESS ON FILE
BRIAN CUTTS                             ADDRESS ON FILE
BRIAN D HAMBRIGHT                       ADDRESS ON FILE
BRIAN DAVID KESSLER                     ADDRESS ON FILE
BRIAN DAVIS                             ADDRESS ON FILE
BRIAN DONOVAN                           ADDRESS ON FILE
BRIAN DOWNES                            ADDRESS ON FILE
BRIAN EGGER                             ADDRESS ON FILE
BRIAN ERHARDT                           ADDRESS ON FILE
BRIAN ESHBAUGH, CITY TREASURER          CITY TREASURER CITY OF LOWER BURRELL 115 SCHREIBER ST LOWER BURRELL PA 15068
BRIAN ESSER                             ADDRESS ON FILE
BRIAN EVANS                             ADDRESS ON FILE
BRIAN GROOMS                            ADDRESS ON FILE
BRIAN INSCORE                           ADDRESS ON FILE
BRIAN JOHNSON                           ADDRESS ON FILE
BRIAN L DAVIS                           ADDRESS ON FILE
BRIAN LARGENT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 67 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21       Page 75 of 586

Claim Name                         Address Information
BRIAN LUKOSS                       ADDRESS ON FILE
BRIAN M MAJORS                     ADDRESS ON FILE
BRIAN MAGUIRE                      ADDRESS ON FILE
BRIAN MCCUNE                       ADDRESS ON FILE
BRIAN MILLS                        ADDRESS ON FILE
BRIAN MORLOCK                      ADDRESS ON FILE
BRIAN MULLER                       ADDRESS ON FILE
BRIAN NICHOLS                      ADDRESS ON FILE
BRIAN NORTAN                       ADDRESS ON FILE
BRIAN ONEILL                       ADDRESS ON FILE
BRIAN PATTERSON                    ADDRESS ON FILE
BRIAN PLUMMER                      ADDRESS ON FILE
BRIAN ROCHINSKI ENTERPRISES        820 ENTERPRISE STREET DICKSON CITY PA 18519
BRIAN SCOTT DAVIS                  ADDRESS ON FILE
BRIAN SELLERS JR.                  ADDRESS ON FILE
BRIAN SHEPPARD                     ADDRESS ON FILE
BRIAN SHIPP                        ADDRESS ON FILE
BRIAN SILVA                        ADDRESS ON FILE
BRIAN SMITH                        ADDRESS ON FILE
BRIAN T BUNGARD                    ADDRESS ON FILE
BRIAN VINCENT                      ADDRESS ON FILE
BRIAN W GRUSI                      ADDRESS ON FILE
BRIAN W GRUSI                      ADDRESS ON FILE
BRIAN WADE                         ADDRESS ON FILE
BRIAN WAGGONER                     ADDRESS ON FILE
BRIAN WARNER                       ADDRESS ON FILE
BRIANA BENSON                      ADDRESS ON FILE
BRIANA COFFIE                      ADDRESS ON FILE
BRIANA CROCKETT                    ADDRESS ON FILE
BRIANA ESCALONA                    ADDRESS ON FILE
BRIANA HAWKINS                     ADDRESS ON FILE
BRIANA IPPOLITO                    ADDRESS ON FILE
BRIANA JOHNSON                     ADDRESS ON FILE
BRIANA JOHNSON                     ADDRESS ON FILE
BRIANA KUZIA                       ADDRESS ON FILE
BRIANA MANNS                       ADDRESS ON FILE
BRIANA OBIT                        ADDRESS ON FILE
BRIANA SANDOVAL                    ADDRESS ON FILE
BRIANA WHITE                       ADDRESS ON FILE
BRIANA WINFORD                     ADDRESS ON FILE
BRIANCA GRAHAM                     ADDRESS ON FILE
BRIANNA A COLLINS                  ADDRESS ON FILE
BRIANNA ALEXANDER-THOMAS           ADDRESS ON FILE
BRIANNA ALTING                     ADDRESS ON FILE
BRIANNA BANGE                      ADDRESS ON FILE
BRIANNA BRECHBUHL                  ADDRESS ON FILE
BRIANNA BYRNE                      ADDRESS ON FILE
BRIANNA CHEEZUM                    ADDRESS ON FILE
BRIANNA CORGEL                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 68 OF 567
                                          RUBY TUESDAY
                    Case 20-12456-JTD   DocService
                                            837 Filed
                                                   List
                                                        01/07/21        Page 76 of 586

Claim Name                      Address Information
BRIANNA CORGEL                  ADDRESS ON FILE
BRIANNA EDWARDS                 ADDRESS ON FILE
BRIANNA FORDE                   ADDRESS ON FILE
BRIANNA GALLAGHER               ADDRESS ON FILE
BRIANNA GIBSON                  ADDRESS ON FILE
BRIANNA KENDALL                 ADDRESS ON FILE
BRIANNA LEE                     ADDRESS ON FILE
BRIANNA LOSEE                   ADDRESS ON FILE
BRIANNA LUCK                    ADDRESS ON FILE
BRIANNA MARKWELL                ADDRESS ON FILE
BRIANNA MARSH                   ADDRESS ON FILE
BRIANNA MCNEIL                  ADDRESS ON FILE
BRIANNA MILLER                  ADDRESS ON FILE
BRIANNA N VAUGHAN               ADDRESS ON FILE
BRIANNA NIX                     ADDRESS ON FILE
BRIANNA PHILLIPS                ADDRESS ON FILE
BRIANNA PRICE                   ADDRESS ON FILE
BRIANNA R HALL                  ADDRESS ON FILE
BRIANNA REEL                    ADDRESS ON FILE
BRIANNA ROBINSON                ADDRESS ON FILE
BRIANNA SEAWARD                 ADDRESS ON FILE
BRIANNA TURNER                  ADDRESS ON FILE
BRIANNA WITTLESEY               ADDRESS ON FILE
BRIANNA WOLFORD                 ADDRESS ON FILE
BRIANNA YEAKO                   ADDRESS ON FILE
BRIANNAH IVEY                   ADDRESS ON FILE
BRIANNE CAMERON                 ADDRESS ON FILE
BRIANNE PRUITT                  ADDRESS ON FILE
BRIAR CREEK FARMS               1017 E 7TH STREET BLOOMSBURG PA 17815
BRIDGET BLACK                   ADDRESS ON FILE
BRIDGET BUTLER                  ADDRESS ON FILE
BRIDGET BUTLER                  ADDRESS ON FILE
BRIDGET BUTLER                  C/O GREENBELT PROFESSIONAL CENTER DENNIS GOTTESMAN 8955 EDMONSTON RD GREENBELT
                                MD 20770
BRIDGET GERI                    ADDRESS ON FILE
BRIDGET HASLEY                  ADDRESS ON FILE
BRIDGET LAPAGE                  ADDRESS ON FILE
BRIDGET NELSON                  ADDRESS ON FILE
BRIDGET SMITH                   ADDRESS ON FILE
BRIDGETT ELDER                  ADDRESS ON FILE
BRIDGETTE BROOKS                ADDRESS ON FILE
BRIDGETTE BROWN                 ADDRESS ON FILE
BRIDGETTE GODSEY                ADDRESS ON FILE
BRIDGETTE JAMES                 ADDRESS ON FILE
BRIDGITTE TEMEYER               ADDRESS ON FILE
BRIEANNA HILL                   ADDRESS ON FILE
BRIEN, STEVEN                   C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                32315-3637
BRIEONNA GREEN                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 69 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 77 of 586

Claim Name                              Address Information
BRIGGS CONSTRUCTION                     423 COREY AVENUE BRADDOCK PA 15104
BRIGHT HOUSE NETWORKS                   P O BOX 30574 TAMPA FL 33630
BRIGHTRIDGE                             PO BOX 1636 JOHNSON CITY TN 37605
BRIGHTRIDGE                             PO BOX 2058 JOHNSON CITY TN 37605-2058
BRIGHTRIDGE                             TIPHANIE MICHAELL WATSON, CUST SUPP MGR 2600 BOONES CREEK RD JOHNSON CITY TN
                                        37615
BRIGHTVIEW LANDSCAPES LLC               PO BOX 740655 ATLANTA GA 30374
BRIGHTVIEW LANDSCAPES LLC               PO BOX 31001 2463 PASADENA CA 91110-2463
BRIGHTVISION WINDOW CLEANING            PO BOX 1687 LATHAM NY 12110
BRIGIOTTAS PRODUCE                      AND GARDEN CENTER 410 414 FAIRMOUNT AVE JAMESTOWN NY 14701
BRILEY RUTHERFORD                       ADDRESS ON FILE
BRILEYS CUSTOM FINISH CARPENTRY         510 S LAFAYETTE ST NEOSHO MO 64850
BRILLIANT DRY CARPET CARE LLC           4889 SLOANE PLACE NEW ALBANY OH 43054
BRINCO MECHANICAL MANAGEMENT SERVICES   125 SOUTH MAIN STREET FREEPORT NY 11520
BRINES REFRIGERATION HEATING AND        26400 SOUTHFIELD RD LATHRUP VILLAGE MI 48076
COOLING
BRINETEK SALT DELIVERY LLC              P O BOX 9203 MESA AZ 85214
BRINKS INC                              7373 SOULTIONS CENTER CHICAGO IL 60677
BRINKS US A DIVISION OF BRINKS          INCORPORATED 415 S GOLDTHWAITE ST MONTGOMERY AL 36104
BRINKS US A DIVISION OF BRINKS          INCORPORATED ATTN ROBERT F LEBOEUF 555 DIVIDEND DR COPPELL TX 75019
BRIONKA JUDD                            ADDRESS ON FILE
BRIONNA CZYSZ                           ADDRESS ON FILE
BRIONNA PRINCE                          ADDRESS ON FILE
BRIONNA SLAUGHTER                       ADDRESS ON FILE
BRISTOL BURLINGTON HEALTH DISTRICT      240 STAFFORD AVE BRISTOL CT 06010
BRISTON HUSEMAN                         ADDRESS ON FILE
BRITANY WAITS                           ADDRESS ON FILE
BRITE WAY LIGHTING INC                  9500 W OGDEN AVE BROOKFIELD IL 60513
BRITE WAY WINDOW CLEANING               7245 46TH AVE KEARNEY NE 68845-1618
BRITE WAY WINDOW CLEANING               JIM LARSON PO BOX 971 KEARNEY NE 68848
BRITNEY BOWMAN                          ADDRESS ON FILE
BRITNEY GRAMES                          ADDRESS ON FILE
BRITNEY SHOEMAKER                       ADDRESS ON FILE
BRITNIE COLLINS                         ADDRESS ON FILE
BRITNY FINE                             ADDRESS ON FILE
BRITTAINY MITCHELL                      ADDRESS ON FILE
BRITTANEY SHARP                         ADDRESS ON FILE
BRITTANI BARBER                         ADDRESS ON FILE
BRITTANI MCEADDY-EARL                   ADDRESS ON FILE
BRITTANIA ELECTRIC INC                  6361 METRO PLANTATION RD FORT MYERS FL 33966
BRITTANY BELL                           ADDRESS ON FILE
BRITTANY BRAVO                          ADDRESS ON FILE
BRITTANY BRAXTON                        ADDRESS ON FILE
BRITTANY BURTON                         ADDRESS ON FILE
BRITTANY CARPENTER                      ADDRESS ON FILE
BRITTANY COOK                           ADDRESS ON FILE
BRITTANY COX                            ADDRESS ON FILE
BRITTANY DEMMER                         ADDRESS ON FILE
BRITTANY DURM                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 70 OF 567
                                             RUBY TUESDAY
                       Case 20-12456-JTD   DocService
                                               837 Filed
                                                      List
                                                           01/07/21   Page 78 of 586

Claim Name                         Address Information
BRITTANY FISHER                    ADDRESS ON FILE
BRITTANY FLANARY                   ADDRESS ON FILE
BRITTANY GARDNER                   ADDRESS ON FILE
BRITTANY GILBERT                   ADDRESS ON FILE
BRITTANY GRICE                     ADDRESS ON FILE
BRITTANY HARRIS                    ADDRESS ON FILE
BRITTANY HAWKINS                   ADDRESS ON FILE
BRITTANY HEDGEPATH                 ADDRESS ON FILE
BRITTANY HOERNER                   ADDRESS ON FILE
BRITTANY HOWARD                    ADDRESS ON FILE
BRITTANY KELLY                     ADDRESS ON FILE
BRITTANY KEY                       ADDRESS ON FILE
BRITTANY LANE-BROCK                ADDRESS ON FILE
BRITTANY LAWSON                    ADDRESS ON FILE
BRITTANY LEWIS                     ADDRESS ON FILE
BRITTANY LIVESAY                   ADDRESS ON FILE
BRITTANY LIVESAY                   ADDRESS ON FILE
BRITTANY LOCKLEAR                  ADDRESS ON FILE
BRITTANY LUNDY                     ADDRESS ON FILE
BRITTANY MARTIN                    ADDRESS ON FILE
BRITTANY MARTINEZ                  ADDRESS ON FILE
BRITTANY MCCULLOUGH                ADDRESS ON FILE
BRITTANY MERRELL                   ADDRESS ON FILE
BRITTANY MERSFELDER                ADDRESS ON FILE
BRITTANY MERSFELDER                ADDRESS ON FILE
BRITTANY MILLER                    ADDRESS ON FILE
BRITTANY N DRIGGERS QUEEN          ADDRESS ON FILE
BRITTANY N WILKERSON               ADDRESS ON FILE
BRITTANY NAUGLE                    ADDRESS ON FILE
BRITTANY NORRIS                    ADDRESS ON FILE
BRITTANY PARKS                     ADDRESS ON FILE
BRITTANY PHILPOT                   ADDRESS ON FILE
BRITTANY POWELL                    ADDRESS ON FILE
BRITTANY RAMSEY                    ADDRESS ON FILE
BRITTANY REGAR                     ADDRESS ON FILE
BRITTANY RIDDLE                    ADDRESS ON FILE
BRITTANY SELLERS                   ADDRESS ON FILE
BRITTANY SHANYFELT                 ADDRESS ON FILE
BRITTANY SHIVES                    ADDRESS ON FILE
BRITTANY SMITH                     ADDRESS ON FILE
BRITTANY SPENCER                   ADDRESS ON FILE
BRITTANY UNDERWOOD HARDIN          ADDRESS ON FILE
BRITTANY VAN PELT                  ADDRESS ON FILE
BRITTANY WELLS                     ADDRESS ON FILE
BRITTANY WHITE                     ADDRESS ON FILE
BRITTANY WHITLEY                   ADDRESS ON FILE
BRITTANY WILSON                    ADDRESS ON FILE
BRITTANY WILT                      ADDRESS ON FILE
BRITTANY WINBORNE                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 71 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21        Page 79 of 586

Claim Name                              Address Information
BRITTANY WYMER                          ADDRESS ON FILE
BRITTANY YONGUE                         ADDRESS ON FILE
BRITTIANY MCCARTER-DOSTANIC             ADDRESS ON FILE
BRITTNEY ALLOCCA                        ADDRESS ON FILE
BRITTNEY EDWARDS                        ADDRESS ON FILE
BRITTNEY MUNCY                          ADDRESS ON FILE
BRITTNEY REED                           ADDRESS ON FILE
BRITTNEY RODGERS                        406 S AURORA ST COLLINSVILLE IL 62234
BRITTNEY SCHMIDGALL                     ADDRESS ON FILE
BRITTNEY SHIPLEY                        ADDRESS ON FILE
BRITTNEY WILKINS                        ADDRESS ON FILE
BRITTNY M ROONEY                        ADDRESS ON FILE
BRIXMOR GA COASTAL WAY LLC              C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                        WILMINGTON DE 19801
BRIXMOR GA FASHION SQUARE-ORANGE PARK   C/O BRIXMOR PROPERTY GROUP PO BOX 645341 CINCINNATI OH 45264
BRIXMOR GA WATERFORD COMMONS            PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP CINCINNATI OH 45264
BRIXMOR GA WESTMINSTER LLC              C/O BRIXMOR PROPERTY GROUP PO BOX 645341 CINCINNATI OH 45264
BRIXMOR OPERATING PARTNERSHIP LP        PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP CINCINNATI OH 45264
BRIXMOR OPERATING PARTNERSHIP LP        BRIXMOR GA WATERFORD COMMONS PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP
                                        CINCINNATI OH 45264
BRIXMOR SUNSHINE SQUARE LLC             C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVENUE 7TH FLOOR NEW YORK NY 10170
BRIXMOR SUNSHINE SQUARE LLC             BRIXMOR SUNSHINE SQUARE LLC 38 PINELAWN ROAD MELVILLE NY 11747
BRIXMOR SUNSHINE SQUARE LLC             C/O BRIXMOR PROPERTY GROUP TWO TOWER BRIDGE ONE FAYETTE STREET, STE. 150
                                        CONSHOHOCKEN PA 19428
BRIXMOR SUNSHINE SQUARE LLC             C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                        WILMINGTON DE 19801
BRIXMOR SUNSHINE SQUARE LLC             C/O BRIXMOR PROPERTY GROUP PO BOX 645321 CINCINNATI OH 45264
BRIXMOR SUNSHINE SQUARE LLC             C O BRIXMOR PROPERTY GROUP PO BOX 645321 CINCINNATI OH 45264-0000
BROAD CREEK PHASE I LLC                 C/O DIVARIS PROPERTY MANAGEMENT CORP 4525 MAIN STREET SUITE 900 VIRGINIA BEACH
                                        VA 23462
BROAD CREEK PHASE I LLC                 222 CENTRAL PARK AVE STE 2100 ATTN ARMADA HOFFLER PROP INC VIRGINIA BEACH VA
                                        23462
BROAD CREEK PHASE I LLC                 4525 MAIN STREET SUITE 900 C/O DIVARIS PROPERTY MGMT CORP VIRGINIA BEACH VA
                                        23462
BROAD RIVER LAWN CARE & LANDSCAPING     105 SILVERINA CT SHELBY NC 28152
BROAD RIVER LAWN CARE LANDSCAPING       105 SILVERINA COURT SHELBY NC 28152
BROADRIDGE ICS                          PO BOX 416423 BOSTON MA 02241
BROADSTROKE INC                         820 W 2ND ST N WICHITA KS 67203-6005
BROADVIEW NETWORKS                      PO BOX 70268 PHILADELPHIA PA 19176
BROADWAY NATIONAL                       1900 OCEAN AVENUE RONKONKOMA NY 11779
BROC JOHNSON                            ADDRESS ON FILE
BROCK SUTTON                            ADDRESS ON FILE
BRODHEAD CREEK REGIONAL AUTH            410 MILL CREEK RD E STROUDSBURG PA 18301-1604
BRODRICK ENGRAM                         ADDRESS ON FILE
BRODY AND ASSOCIATES                    120 POST RD WEST STE 101 WESTPORT CT 06880
BRODY EVERHART                          ADDRESS ON FILE
BRONSTON STOVER                         ADDRESS ON FILE
BROOK DEWITT                            ADDRESS ON FILE
BROOK PARK CITY INCOME TAX              6161 ENGLE ROAD BROOK PARK OH 44142
BROOKE BELL                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                       Page 72 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 80 of 586

Claim Name                            Address Information
BROOKE BROWN                          ADDRESS ON FILE
BROOKE GEHRINGER                      ADDRESS ON FILE
BROOKE GILLESPIE                      ADDRESS ON FILE
BROOKE GRIGGS                         ADDRESS ON FILE
BROOKE HALLOCK                        ADDRESS ON FILE
BROOKE HULTZ                          ADDRESS ON FILE
BROOKE LAMBERT                        ADDRESS ON FILE
BROOKE LEWIS                          ADDRESS ON FILE
BROOKE MORALES                        ADDRESS ON FILE
BROOKE N BRADSHAW                     ADDRESS ON FILE
BROOKE NOLEN                          ADDRESS ON FILE
BROOKE THOMAS                         ADDRESS ON FILE
BROOKE WEAVER                         ADDRESS ON FILE
BROOKE WEBSTER                        ADDRESS ON FILE
BROOKE WILKINS                        ADDRESS ON FILE
BROOKLYNN SAMONTE                     ADDRESS ON FILE
BROOKS CLEANING SERVICES INC          P O BOX 2121 ANDERSON SC 29622
BROOKS LOCK AND KEY INC               411 6TH ST SE DECATUR AL 35601
BROOKS TALLEY                         ADDRESS ON FILE
BROOKS, BRAXTON                       C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
BROOKWOODY LLC                        C/O WHITEFORD TAYLOR & PRESTON LLC ATTN STEPHEN B GERALD 405 N KING ST, STE
                                      500 WILMINGTON DE 19801
BROOKWOODY LLC                        8845 MISTLETOE DR ATTN: STEVEN HERSHEY EASTON MD 21601
BROOKWOODY LLC                        8845 MISTLETOE DR EASTON MD 21601
BROOKWOODY LLC                        ATTN STEVE HERSHEY, PRESIDENT 8845 MISTLETOE DR EASTON MD 21601
BROOME COUNTY HEALTH DEPARTMENT       225 FRONT ST BINGHAMTON NY 13905
BROOME STEAM                          2 NORTH OAK AVE ENDICOTT NY 13760
BROOME STEAM                          CARPET CLEANING INC 2 NORTH OAK AVE ENDICOTT NY 13760
BROTHERS SERVICES INC                 4541 VEROT SCHOOL RD YOUNGSVILLE LA 70592
BROWARD COUNTY TAX COLLECTOR          115 S ANDREWS AVE RM A-100 FORT LAUDERDALE FL 33301
BROWN CAPITAL LLLP                    BROWN NOLTEMEYER PHOENIX PLACE 2424 EAGLES EYRIE CT ATTN CATHERINE E BROWN
                                      LOUISVILLE KY 40206
BROWN DISTRIBUTING CO INC             7986 VILLA PARK DRIVE RICHMOND VA 23228
BROWN DISTRIBUTING CO INC             51 SWAN ROAD NEWARK OH 43055
BROWN DISTRIBUTING CO INC             1300 ALLENDALE ROAD WEST PALM BEACH FL 33405
BROWN LANDSCAPING INC                 PO BOX 504 CLARKDALE GA 30111
BROWN NOLTEMAYER PHEONIX PLACE, LLC   ATTN: CATHERINE E. BROWN 2424 EAGLES EYRIE COURT LOUISVILLE KY 40206
BROWN NOLTEMEYER PHOENIX PLACE        2424 EAGLES EYRIE CT ATTN CATHERINE E BROWN LOUISVILLE KY 40206
BROWN TRANSFER CO LLC                 PO BOX 674169 DALLAS TX 75267-4169
BROWN, LISA                           ADDRESS ON FILE
BROWN, ROBERT                         C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
BROWN, ROBERT                         5459 SE 57TH CT TRENTON FL 32693
BROWN, STEPHON G                      908 TRENT ST CHARLESTON SC 29414
BROWNING, BREANNE                     624 TITLOW AVE OAK HILL WV 25901
BROWNING, BREANNE                     307 YOUNG ST OAK HILL WV 25901
BROWNLEE, PERRY                       C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
BROWNLEE, PERRY                       105 BROOKSHIRE DR FAYETTEVILLE GA 30215
BROWNS CLEANING SERVICE               PO BOX 1360 ICARD NC 28666


Epiq Corporate Restructuring, LLC                                                                  Page 73 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21       Page 81 of 586

Claim Name                           Address Information
BROWNS LANDSCAPING                   235 W 4TH STREET BLOOMSBURG PA 17815
BROWNS LANDSCAPING                   DBA BROWNS LANDSCAPING 235 WEST 4TH STREET BLOOMSBURG PA 17815
BRUCE BRINKLEY                       ADDRESS ON FILE
BRUCE C TORREY                       ADDRESS ON FILE
BRUCE E GARLAND                      ADDRESS ON FILE
BRUCE H. TOBIN, ESQ.                 ADDRESS ON FILE
BRUCE KNISKERN                       ADDRESS ON FILE
BRUCE KRAUS                          ADDRESS ON FILE
BRUCE LARENCE                        ADDRESS ON FILE
BRUCE PUTTERMAN                      ADDRESS ON FILE
BRUCE ROHRBAUGH                      ADDRESS ON FILE
BRUCE S BEER                         ADDRESS ON FILE
BRUCE S NEWMAN                       ADDRESS ON FILE
BRUCE WALKER                         ADDRESS ON FILE
BRUCE WHITEHURST                     ADDRESS ON FILE
BRUCE WICKHAM                        ADDRESS ON FILE
BRUNSRICA PARRIS                     ADDRESS ON FILE
BRUNSWICK & TOPSHAM WATER DIST       PO BOX 489 TOPSHAM ME 04086
BRUNSWICK BEDDING UPHOLSTERY         4270 NORWICH STREET EXT BRUNSWICK GA 31520
BRUNSWICK GLYNN COUNTY JOINT         WATER AND SEWER COMMISSION PO BOX 628396 ORLANDO FL 32862-8396
BRYAN BORELLO                        ADDRESS ON FILE
BRYAN BRISCOE                        ADDRESS ON FILE
BRYAN CUTHBERTSON                    ADDRESS ON FILE
BRYAN HILL                           ADDRESS ON FILE
BRYAN HINES                          ADDRESS ON FILE
BRYAN MARRONE                        ADDRESS ON FILE
BRYAN MCCLEAN                        ADDRESS ON FILE
BRYAN MICHAEL                        ADDRESS ON FILE
BRYAN MILLER                         ADDRESS ON FILE
BRYAN PARKER                         ADDRESS ON FILE
BRYAN PEST CONTROL INC               ATTN BRYAN O GRIMES 1051 S WILSON ST CRESTVIEW FL 32536
BRYAN PEST CONTROL INC               ATTN BRYAN O GRIMES 5454 GULF BREEZE PKWY GULF BREEZE FL 32536
BRYAN PEST CONTROL INC               ATTN BRYAN O GRIMES 911 DON DR FT WALTON BCH FL 32547
BRYAN PEST CONTROL INC               911 DON DRIVE FORT WALTON BEACH FL 32547
BRYAN PEST CONTROL INC               ATTN BRYAN O GRIMES 604 ELM ST NICEVILLE FL 32578
BRYAN PETERKIN                       ADDRESS ON FILE
BRYAN'S LAWN CARE SERVICE INC        145 SWEETWATER CIR CRAWFORDVILLE FL 32327
BRYANA ROWE                          ADDRESS ON FILE
BRYANS LAWN CARE SERVICE INC         145 SWEETWATER CIR CRAFORDVILLE FL 32327
BRYCE BROUGHAM                       ADDRESS ON FILE
BRYCE BROWN                          ADDRESS ON FILE
BRYCE GREEN                          ADDRESS ON FILE
BRYCE SAINZ                          ADDRESS ON FILE
BRYCE TUGGLE                         ADDRESS ON FILE
BRYSON CAGLE                         ADDRESS ON FILE
BRYSON HOLBERT                       ADDRESS ON FILE
BT CAR WASH                          4181 NEEDMORE RD TURKEY NC 28393
BT CARAWAN INC                       101 SQUIRE DR WINTERVILLE NC 28590
BT CONSTRUCTION INC                  16305 S 38TH ST ROCA NE 68430



Epiq Corporate Restructuring, LLC                                                                 Page 74 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD      DocService
                                                    837 Filed
                                                           List
                                                                01/07/21         Page 82 of 586

Claim Name                              Address Information
BUBS LAWNSCAPES                         221 AUTUMN WAY ELIZABETHTOWN KY 42701
BUCHANAN INGERSOLL                      ELEVEN PENN CENTER 14TH FLOOR PHILADELPHIA PA 19103
BUCK DISTRIBUTING                       P O BOX 1490 UPPER MARLBORO MD 20772
BUCKEYE CEILING CLEANING INC            3465 S ARLINGTON RD UNIT E 206 AKRON OH 44312
BUCKEYE CHECK CASHING OF ALABAMA, LLC   ATTN: STORE DEVELOPMENT 7001 POST ROAD, STE 200 DUBLIN OH 43016
BUCKHEAD MEAT OF ATLANTA                4500 WICKERSHAM DR COLLEGE PARK GA 30337
BUCKHEAED MEAT                          4500 WICKERSHAM DR COLLEGE PARK GA 30337
BUCKINGHAM CONSULTING USA LLC           ATTN JOHN W SPOTTS 421 WEST MELROSE STREET SUITE 21BC CHICAGO IL 60657
BUCKS COUNTY DEPARTMENT OF HEALTH       1282 ALMSHOUSE RD DOYLESTOWN PA 18901
BUD OF GREENVILLE                       2101 HWY 86 PIEDMONT SC 29673
BUDDYS REDEZVOUS--PIZZARIA, LLC         C/O CAPITALSPRING 575 LEXINGTON AVE., 28TH FLOOR ATTN: JASON RUIZ NEW YORK NY
                                        10022
BUDGET ROOTER                           PO BOX 64634 FAYETTEVILLE NC 28306
BUDGET ROOTER PLUMBING CO               PO BOX 64634 FAYETTEVILLE NC 28306
BUDS PRODUCE                            PO BOX 1355 ELIZABETHTOWN KY 42702
BUDWEISER BUSCH DISTRIBUTING CO INC     1050 NORTH BELTLINE HIGHWAY MOBILE AL 36617
BUDWEISER OF ASHEVILLE                  PO BOX 817 SKYLAND NC 28776
BUDWEISER OF SPARTANBURG INC            PO BOX 170009 6645 POTTERY ROAD SPARTANBURG SC 29301
BUECHE, ELLIOT J JR                     C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
BUECHE, ELLIOT J JR                     94 HANNING DR FAIRFIELD GLADE TN 38558
BUEHLERS FRESH FOODS                    PO BOX 196 WOOSTER OH 44691
BUETTGEN, JAMES J                       C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                        KNOXVILLE TN 37934
BUETTGEN, JAMES J                       1013 GREENTREE DR WINTER PARK FL 32789
BUFFALO BLOOMFIELD ASSOC LLC            PO BOX 823201 PHILADELPHIA PA 19182
BUFFALO BLOOMFIELD ASSOC LLC            ATTN: LEASE ADMINISTRATION 570 DELAWARE AVENUE BUFFALO NY 14202
BUFFALO BLOOMFIELD ASSOC LLC            ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. STE 100 UNIVERSITY PARK FL
                                        34201
BUFFALO BLOOMFIELD ASSOCIATES LLC       ATTN KEN LABENSKI 570 DELAWARE AVE BUFFALO NY 14202
BUFFALO COUNTY                          PO BOX 1270 KEARNEY NE 68848-1270
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      JOHN J. FERRITER, ESQ. FERRITER & FERRITER LLC 1669 NORTHAMPTON STREET HOLYOKE
                                        MA 01040
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      C/O SULLIVAN HAYES 10 WATERDOWN DRIVE, SUITE 200 FARMINGTON CT 06032
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: LEASE ADMINISTRATION 570 DELAWARE AVE. BUFFALO NY 14202
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: CAMILLE SUTTON, JULIE V. COLIN SHARON ALCOM 570 DELAWARE AVE. BUFFALO NY
                                        14202
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD, SUITE 100 UNIVERSITY PARK FL
                                        34201
BUFFALOS EXPERT SERVICE TECHNICIANS INC 3003 GENESEE ST BUFFALO NY 14225
BUILDING REMODELING MAINTENANCE         1022 STONEY CREEK RD BEDFORD VA 24523
BULLDOG LAWNCARE LLC                    4709 COMMERCIAL BLVD BARTOW FL 33830
BULLDOG PACKAGE                         301 HIGHWAY 12 W STARKVILLE MS 39759
BULLOCH COUNTY HEALTH DEPARTMENT        1 W ALTMAN ST STATESBORO GA 30458
BULLOCH COUNTY TAX COMMISSIONER         1 W ALTMAN ST STATESBORO GA 30458
BUNN O MATIC CORPORATION                24315 NETWORK PL COMMERCIAL DIVISION CHICAGO IL 60673
BUNN O MATIC CORPORATION                1400 STEVENSON DRIVE SPRINGFIELD IL 62703
BUNTIN GROUP INC                        230 WILLOW ST NASHVILLE TN 37210
BUNTIN OUT OF HOME MEDIA LLC            ATTN HOWARD C GREINER 1001 HAWKINS ST NASHVILLE TN 37203
BURKE COUNTY TAX COLLECTOR              110 N GREEN ST MORGANTON NC 28655
BURKE ELECTRICAL CONTRACTORS            73 ROUTE 9 SUITE 9 FISHKILL NY 12524


Epiq Corporate Restructuring, LLC                                                                       Page 75 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD      DocService
                                                   837 Filed
                                                          List
                                                               01/07/21          Page 83 of 586

Claim Name                             Address Information
BURKHARDT DISTRIBUTING CO INC          3935 INMAN ROAD PO BOX 438 ST AUGUSTINE FL 32085
BURKHARDT DISTRIBUTING CO INC          6125 NW 18TH DRIVE GAINESVILLE FL 32653
BURKHARDT SALES AND SERVICE            3935 INMAN ROAD PO BOX 438 ST AUGUSTINE FL 32085
BURKHARDT SALES AND SERVICE            6125 NW 18TH DRIVE GAINESVILLE FL 32653
BURKHART, FAE                          1118 WHITEHALL ST MARYVILLE TN 37803
BURKHOLDERS WINDOW CLEANING            404 OAK ST JERSEY SHORE PA 17740
BURNETT FAMILY TRUST DATED 3-7-2005    501 E AVENIDA SAN JUAN SAN CLEMENTE CA 92672
BURNETT, MOLLY                         8442 GLADIOLA ST ARVADA CO 80005
BURNETTE SHUTT MCDANIEL PA             ADDRESS ON FILE
BURNS ALL SEASON LAWN CARE             330 CIRCLE DRIVE RUSSELLVILLE AL 35653
BURRELL DANIEL                         ADDRESS ON FILE
BURRESS, MATTHEW R                     205 E MAIN ST, #4 MILTON WV 25541
BURT A MEDOFF                          ADDRESS ON FILE
BURT RICHARDSON                        ADDRESS ON FILE
BURTON PLUMBING                        5010 F ST OMAHA NE 68117
BUSCH DISTRIBUTING CO LLC              150 TURNER BLVD ST PETERS MO 63376
BUSH SEYFERTH PAIGE PLLC               100 W BIG BEAVER RD STE 400 TROY MI 48084-5283
BUSINESS TAX DIVISION                  COMMERCIAL ACTIVITY TAX PO BOX 16158 COLUMBUS OH 43216-6158
BUSINESS WIRE                          DEPARTMENT 34182 PO BOX 39000 SAN FRANCISCO CA 94139
BUTLER COUNTY COMMISSION               PO BOX 756 JUDGE OF PROBATE GREENVILLE AL 36037-0756
BUTLER COUNTY HEALTH DEPARTMENT        350 AIRPORT RD GREENVILLE AL 36037
BUTLER COUNTY TAX COLLECTOR            700 COURT SQUARE GREENVILLE AL 36037
BUTLER SNOW LLP                        1020 HIGHLAND COLONY PKWY STE 1400 PO BOX 6010 RIDGELAND MS 39157
BUTLER, RYAN                           ADDRESS ON FILE
BV ASSOCIATES                          C/O THE CORDISH COMPANY ATTN: GENERAL COUNSEL 601 EAST PRATT STREET, 6TH FLOOR
                                       BALTIMORE MD 21202
BV ASSOCIATES                          PO BOX 29027 C/O THE ELLISON CO GREENSBORO NC 27429
BV ASSOCIATES                          PO BOX 29027 C O THE ELLISON CO GREENSBORO NC 27429-0000
BVU AUTHORITY                          PO BOX 8100 BRISTOL VA 24203-8100
BWJW ENTERPRISES INC                   DBA CLOUDBURST LAWN SPRINKLER CO PO BOX 912 GRAND ISLAND NE 68802
BYRON D SEABROOKS                      ADDRESS ON FILE
BYRON RICHARDSON                       ADDRESS ON FILE
BYRUM, JOE                             C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                       KNOXVILLE TN 37934
BYRUM, JOE                             1301 LEROY STEVENS RD MOBILE AL 36695-0000
C A HEATING AND AIR CONDITIONING INC   PO BOX 12713 NEW BERN NC 28561
C AND A LANDSCAPE MAINTENANCE LLC      1400 VILLAGE SQUARE BLVD STE 3-190 TALLAHASSEE FL 32312
C AND C SPIRITS LLC                    8 AREZZO DR GREENVILLE SC 29609
C C CLARK INC                          PO BOX 3090 BOWLING GREEN KY 42102
C C WINDOW CLEANING                    7337 COURAGE WAY CHATTANOOGA TN 37421
C DANIEL BROWN                         ADDRESS ON FILE
C MARCHAND, AS CLASS REPRESENTATIVE    C/O RICHARD HAYBER 750 MAIN ST, STE 904 HARTFORD CT 06103
C SCAPES INC                           PO BOX 1036 ELLIJAY GA 30540
C SHARKEY ENTERPRISES INC              520 PUSEY AVE SUITE 220 COLLINGDALE PA 19023
C T CORP SYSTEM                        AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
C T ENTERPRISES INC                    20 N 14TH ST TERRE HAUTE IN 47807
C/O NRD VENTURES, LLC                  4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
C/O ORION INVESTMENT AND               MGMTLTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR ATTN: KEVIN SANZ MIAMI FL
                                       33131
C/O REGENCY CENTERS CORPORATION        FOUR RADNOR CORPORATE CENTER 100 MATSONFORD ROAD SUITE 510 RADNOR PA 19087


Epiq Corporate Restructuring, LLC                                                                    Page 76 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 84 of 586

Claim Name                            Address Information
C/O REGENCY CENTERS CORPORATION       ONE INDEPENDENT DRIVE SUITE 114 JACKSONVILLE FL 32202-5019
C/O SELECT CONSOLIDATED MGMT LLC      400 TECHNE CENTER DRIVE STE 320 MILFORD OH 45150
CA INC                                PO BOX 79998 C/O SUN TRUST BALTIMORE MD 21279
CA-EDD                                PO BOX 826276 SACRAMENTO CA 94230-6276
CABARRUS COUNTY                       PO BOX 580347 CHARLOTTE NC 28258-0347
CABELL COUNTY SHERIFF                 PO BOX 2114 CABELL COUNTY COURTHOUSE HUNTINGTON WV 25721-2114
CABLE ONE INC                         PO BOX 9001009 LOUISVILLE KY 40290
CADE ELECTRIC                         11223 RIDGE RD GIRARD PA 16417
CADEESIA DOUGLAS                      ADDRESS ON FILE
CADILLAC FIREFIGHTERS LOCAL 704       PO BOX 7 CADILLAC MI 49601
CADY ROSE                             ADDRESS ON FILE
CAESARS LIQUORS                       8 AREZZO DR GREENVILLE SC 29609
CAFARO MANAGEMENT COMPANY             PO BOX 932400 MILLCREEK MALL CLEVELAND OH 44193
CAFARO MGMT COMPANY                   PO BOX 932400 MILLCREEK MALL CLEVELAND OH 44193
CAFFEY DISTRIBUTING CO INC            8749 W MARKET ST GREENSBORO NC 27409
CAILIN HUTCHINGS                      ADDRESS ON FILE
CAIN BRENEISEN                        ADDRESS ON FILE
CAIN ELECTRIC CO INC                  2801 RAMSEY STREET FAYETTEVILLE NC 28301
CAIN ELECTRIC INC                     PO BOX 1633 WASHINGTON MO 63090
CAINES & ASSOCIATES LLC               3300 TALBOT PL COLUMBUS OH 43223
CAITLEN TARBERT                       ADDRESS ON FILE
CAITLIN BARRETT                       ADDRESS ON FILE
CAITLIN BENNETT                       ADDRESS ON FILE
CAITLIN BOWER                         ADDRESS ON FILE
CAITLIN DISARRO                       ADDRESS ON FILE
CAITLIN ENSLEY                        ADDRESS ON FILE
CAITLIN JONES                         ADDRESS ON FILE
CAITLIN MESSICK                       ADDRESS ON FILE
CAITLIN PACHIN                        ADDRESS ON FILE
CAITLIN PALAMARA                      ADDRESS ON FILE
CAITLIN PETERS                        ADDRESS ON FILE
CAITLIN R GAUL                        ADDRESS ON FILE
CAITLIN SELF                          ADDRESS ON FILE
CAITLIN WASCOVICH                     ADDRESS ON FILE
CAITLIN YOW                           ADDRESS ON FILE
CAITLYN CALCUTT                       ADDRESS ON FILE
CAITLYN FISHEL                        ADDRESS ON FILE
CAITLYN HARDESTY                      ADDRESS ON FILE
CAITLYN HARRIS                        ADDRESS ON FILE
CAITLYN MASON                         ADDRESS ON FILE
CAITLYN MCNICHOLL                     ADDRESS ON FILE
CAITLYN PORTER                        ADDRESS ON FILE
CAITLYN REESER                        ADDRESS ON FILE
CAITLYN RIEGER                        ADDRESS ON FILE
CAITLYN SMITH                         ADDRESS ON FILE
CAITLYN TIPPETT                       ADDRESS ON FILE
CAITLYNNE PROVENCE                    ADDRESS ON FILE
CAJUN AIR INC                         39 MLK AVENUE JEFFERSON GA 30549
CALANDRA ROBERTS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 77 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 85 of 586

Claim Name                              Address Information
CALCOM INC                             PO BOX 41145 BRECKSVILLE OH 44141
CALDWELL COUNTY TAX COLLECTOR          PO BOX 900 LOCKHART TX 78644-0900
CALDWELL COUNTY TREASURY               100 E MARKET COURTHOUSE ROOM 2 PRINCETON KY 42445
CALDWELL ELECTRIC LC                   DBA CALDWELL ELECTRIC LC 10616 SOUTH US HWY63 WESTPLAINS MO 65775
CALDWELL, BRANDIE                      4 ELLSWORTH ST AMSTERDAM NY 12010
CALEB BROWN                            ADDRESS ON FILE
CALEB COLLETTE                         ADDRESS ON FILE
CALEB DAUGHERTY                        ADDRESS ON FILE
CALEB GEORGE                           ADDRESS ON FILE
CALEB M MACE                           ADDRESS ON FILE
CALEB MOORE                            ADDRESS ON FILE
CALEB PRIVETTS                         ADDRESS ON FILE
CALEB SMITH                            ADDRESS ON FILE
CALEB STRICKLAND                       ADDRESS ON FILE
CALEIGH CAROLEO                        ADDRESS ON FILE
CALHOUN COUNTY COMMISSIONER OF LICENSES 1702 NOBLE ST STE 107 ANNISTON AL 36201
CALHOUN COUNTY TREASURER               1702 NOBLE ST STE 107 ANNISTON AL 36201
CALHOUN UTILITIES                      700 W LINE ST CALHOUN GA 30701
CALHOUN UTILITIES                      700 W LINE ST CALHOUN GA 30701-7910
CALI HANSON                            ADDRESS ON FILE
CALIFORNIA BANK & TRUST                ATTN: SUSAN MCCLARAN P.O. BOX 489 LAWNDALE CA 90260-0489
CALIFORNIA BOARD OF EQUALIZATION       450 N ST PO BOX 942879 SACRAMENTO CA 95814
CALIFORNIA DEPARTMENT OF HEALTHCARE    SERVICES, ATTN: JENNIFER KENT, DIR DEPARTMENT OF HEALTH SERVICES P.O. BOX
                                       997413, MS 0000 SACRAMENTO CA 95899-7413
CALIFORNIA EDD                         PO BOX 826847 SACRAMENTO CA 94230-6276
CALIFORNIA FRANCHISE TAX BOARD         300 S SPRING ST STE 5704 LOS ANGELES CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD         7575 METROPOLITAN DR STE 201 SAN DIEGO CA 92108-4421
CALIFORNIA FRANCHISE TAX BOARD         600 W SANTA ANA BLVD STE 300 SANTA ANA CA 92701-4543
CALIFORNIA FRANCHISE TAX BOARD         121 SPEAR ST STE 400 SAN FRANCISCO CA 94105-1584
CALIFORNIA FRANCHISE TAX BOARD         PO BOX 942867 SACRAMENTO CA 94257
CALIFORNIA FRANCHISE TAX BOARD         1515 CLAY ST STE 305 OAKLAND CA 94612-1445
CALIFORNIA FRANCHISE TAX BOARD         BANKRUPTCY SECTION MS A340 PO BOX 2952 SACRAMENTO CA 95812-2952
CALIFORNIA FRANCHISE TAX BOARD         3321 POWER INN RD STE 250 SACRAMENTO CA 95826-3893
CALIFORNIA STATE CONTROLLER            STATE CONTROLLERS OFFICE UNCLAIMED PROPERTY DIVISION 10600 WHITE ROCK ROAD
                                       SUITE 14 RANCHO CORDOVA CA 95670
CALISTA LEWIS                          ADDRESS ON FILE
CALISUNNY                              13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
CALISUNNY, LLC                         13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
CALIUAS ROSS                           ADDRESS ON FILE
CALLIE LAMBERT                         ADDRESS ON FILE
CALLIE SERVICES LLC                    9373 MACON RD SUITE 5A CORDOVA TN 38016
CALVERT COUNTY                         175 MAIN ST PRINCE FREDER MD 20678
CALVERT COUNTY HEALTH DEPT             175 MAIN ST PRINCE FREDER MD 20678
CALVERT COUNTY TREASURER               CALVERT COUNTY GOVERNMENT WATER & SEWERAGE DIV 175 MAIN ST PRINCE FREDER MD
                                       20678
CALVERT INTERNAL MEDICINE GROUP PA     985 PRINCE FREDERICK BLVD STE 201 PRINCE FREDERICK MD 20678
CALVIN BROWN JR                        ADDRESS ON FILE
CALVIN CARTER                          ADDRESS ON FILE
CALVIN D COULON                        ADDRESS ON FILE
CALVIN PIERCE                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 78 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 86 of 586

Claim Name                               Address Information
CALVIN ROCHELLE                          ADDRESS ON FILE
CALVIN TOLSON                            ADDRESS ON FILE
CAMARILLA STECHEBAR                      ADDRESS ON FILE
CAMBRIDGE CROSSING SHOPPING CENTER LLC   625 W RIDGE PIKE BLDG A STE 100 C/O CBRE FAMECO CONSHOHOCKEN PA 19428
CAMBRIDGE CROSSING SHOPPING CENTER LLC   625 W RIDGE PIKE BLDG A STE 100 C O CBRE FAMECO CONSHOHOCKEN PA 19428-0000
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O BARINGS LLC ONE FINANCIAL PLAZA STE. 1700 HARTFORD CT 06103
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O JEREMY P BYRNE ONE FINANCIAL PLAZA, STE 1700 HARTFORD CT 06103
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O KROLL MCNAMARA EVANS & DELEHANTY LLP ATTN C DONALD NEVILLE, ESQ 65
                                         MEMORIAL RD, STE 300 WEST HARTFORD CT 06107
CAMBRIDGE GUERNSEY COUNTY HEALTH DEPT    326 HIGHLAND AVE CAMBRIDGE OH 43725
CAMDEN COMMERCIAL MICROWAVE SERVICE LLC 3001 KERSHAW HWY WESTVILLE SC 29175
CAMDEN COMMERCIAL MICROWAVE SERVICES     3001 KERSHAW HWY WESTVILLE SC 29175
LLC
CAMDEN COUNTY                            PO BOX 698 TAX COMMISSIONER WOODBINE GA 31569
CAMDEN COUNTY ENVIR HEALTH DEPARTMENT    107 N GROSS RD STE 4 KINGSLAND GA 31548
CAMDEN COUNTY HEALTH DEPT                107 N GROSS RD STE 4 KINGSLAND GA 31548
CAMDEN HAYS                              ADDRESS ON FILE
CAMDEN INTERNATION BANK                  2 ELM STREET PO BOX 9540 CAMDEN ME 04843
CAMDEN ROSS                              ADDRESS ON FILE
CAMELOT WINDOW CLEANING                  228 WILLOW LN NASHVILLE TN 37211
CAMEO HENLEY                             ADDRESS ON FILE
CAMERON BRANNEN                          ADDRESS ON FILE
CAMERON CARTER                           ADDRESS ON FILE
CAMERON CRAWLEY                          ADDRESS ON FILE
CAMERON GREENE                           ADDRESS ON FILE
CAMERON JENKINS                          ADDRESS ON FILE
CAMERON JENKINS                          ADDRESS ON FILE
CAMERON JONES                            ADDRESS ON FILE
CAMERON JONES                            ADDRESS ON FILE
CAMERON L JOHNSTON                       ADDRESS ON FILE
CAMERON LARIMORE                         ADDRESS ON FILE
CAMERON MCCUTCHEN                        ADDRESS ON FILE
CAMERON POLK                             ADDRESS ON FILE
CAMERON ROSS                             ADDRESS ON FILE
CAMERON SKINNER                          ADDRESS ON FILE
CAMERON SUPPLY COMPANY                   1850 W MARKET ST BETHLEHEM PA 18018
CAMERYN FLEMING                          ADDRESS ON FILE
CAMILLE SHMIDHEISER                      ADDRESS ON FILE
CAMILLIA RUSHING                         ADDRESS ON FILE
CAMMIE WILLIAMS                          ADDRESS ON FILE
CAMPBELL COUNTY FISCAL COURT             PO BOX 645245 CINCINNATI OH 45264
CAMPBELL COUNTY FISCAL COURT             PO BOX 645245 CINCINNATI OH 45264-5245
CAMPBELL SONS LAWN SERVICE               125 HEVENER DRIVE BUENA VISTA VA 24416
CAMPBELL TENT PARTY RENTALS              3494 NORTHCROSS DRIVE ALCOA TN 37701
CAMPBELLS LANDSCAPE DESIGN               40 STAGECOACH DR TOPSHAM ME 04086
CAMPION LAWN AND GARDEN LLC              140 GREENBRIER DR CAPE GIRARDEAU MO 63701
CAMREN MOREHOUSE                         ADDRESS ON FILE
CAMRON SPECHT                            ADDRESS ON FILE
CAMRY WOODARD                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 79 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 87 of 586

Claim Name                               Address Information
CAMRYN J DEMPSEY                         ADDRESS ON FILE
CAMRYN KING                              ADDRESS ON FILE
CAMRYN L TRACY                           ADDRESS ON FILE
CANADA ELECTRIC                          138 HOMESTEAD DRIVE FOREST VA 24551
CANADE N MOORE                           ADDRESS ON FILE
CANAL STREET PROPERTIES                  1866 A WALLENBERG BLVD CHARLESTON SC 29407
CANAL STREET PROPERTIES                  1866 A WALLENBERG BLVD CHARLESTON SC 29407-0000
CANAL STREET PROPERTIES INC              C/O CHARLES P SUMMERALL IV 66 HASELL ST CHARLESTON SC 29401
CANAL STREET PROPERTIES, INC.            1866 A WALLENBERG BLVD CHARLESTON SC 29407
CANAS, DAVID P                           C/O THOMPSON BURTON PLLC 6100 TOWER CIR, STE 200 FRANKLIN TN 37067
CANDACE BOWERS                           ADDRESS ON FILE
CANDACE BROADHEAD                        ADDRESS ON FILE
CANDACE HITT                             ADDRESS ON FILE
CANDACE MCCALVIN                         ADDRESS ON FILE
CANDACE ROBERTS                          ADDRESS ON FILE
CANDAICE WARE                            ADDRESS ON FILE
CANDICE MCCALL                           ADDRESS ON FILE
CANDICE MEADOWS                          ADDRESS ON FILE
CANDICE STROUPE                          ADDRESS ON FILE
CANDIS BROWN                             ADDRESS ON FILE
CANDIS REXROTH                           ADDRESS ON FILE
CANDY ANNIS                              ADDRESS ON FILE
CANDY FLANDERS                           ADDRESS ON FILE
CANDYCE CONRAD                           ADDRESS ON FILE
CANDYCE WATSON                           ADDRESS ON FILE
CANNON COCHRAN MANAGEMENT SERVICES INC   ATTN CHIEF OPERATING OFFICER 2 E MAIN ST DANVILLE IL 61832
CANNON COCHRAN MGMT SERVICES INC         2 E MAIN ST TOWNE CENTRE BLDG STE 208 DANVILLE IL 61832-5850
CANNON SERVICES INC                      509 W 67TH ST SHREVEPORT LA 71106
CANNON, ALYSSA                           540 WOODALL MOUNTAIN RD PICKENS SC 29671
CANON ANDERSON                           ADDRESS ON FILE
CANTON TOWNSHIP                          PO BOX 87010 CANTON MI 48187
CANTON TOWNSHIP WATER DEPT               PO BOX 87680 CANTON MI 48187
CANTON TOWNSHIP WATER DEPT               PO BOX 87680 CANTON MI 48187-0680
CANTON TOWNSHIP WATER DEPT               1150 S CANTON CENTER RD CANTON MI 48188
CAPATRICK SNIPES                         ADDRESS ON FILE
CAPE FEAR PUBLIC UTILITY AUTH            PAYMENT CENTER 235 GOVERNMENT CENTER DR WILMINGTON NC 28403
CAPE FEAR PUBLIC UTILITY AUTH            PAYMENT CENTER 235 GOVERNMENT CENTER DR WILMINGTON NC 28403-1638
CAPE GIRARDEAU COUNTY COLLECTOR          1 BARTON SQUARE STE 303 JACKSON MO 63755
CAPITAL CITY BEVERAGES INC               920 W COUNTY LINE RD JACKSON MS 39213
CAPITAL FLOOR CLEANING                   4809 JANICE DRIVE MOBILE AL 36618
CAPITAL PLAZA INC                        2286-3 WEDNESDAY ST TALLAHASSEE FL 32308
CAPITAL PLUMBING CONTRACTORS             650 BLOUNTSTOWN ST TALLAHASSEE FL 32304
CAPITAL TAX COLLECTION BUREAU            506 S STATE RD MARYSVILLE PA 17053
CAPITAL TAX COLLECTION BUREAU            425 PRINCE STREET SUITE 170 HARRISBURG PA 17110-1734
CAPITAL VACUUMS                          1593 CENTRAL AVE JOHN GREGORY ALBANY NY 12205
CAPITAL VACUUMS                          1593 CENTRAL AVE ALBANY NY 12205
CAPITOL BEVERAGE CO INC MI               5500 AURELIUS RD LANSING MI 48911
CAPITOL BEVERAGE CO WV                   60 PILSNER PLACE CHARLESTON WV 25312
CAPITOL CITY PRODUCE CO INC              PO BOX 51172 LAFAYETTE LA 70505



Epiq Corporate Restructuring, LLC                                                                       Page 80 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21          Page 88 of 586

Claim Name                           Address Information
CAPIZZI FAMILY TRUST                 VINCENT J CAPIZZI 11 DRY BROOK TRAIL HENDERSON NV 89052
CAPONE MICHANICAL                    2709 PRICE ST SCRANTON PA 18504
CAPSTONE LANDSCAPE MANAGEMENT        PO BOX 1457 TAYLORS SC 29687
CAPTAIN CLEAN PRESSURE WASHING       PO BOX 52 LIGHTFOOT VA 23090
CAR CARE                             QUALITY CLEANING AUTO SALES 443 W BROADWAY AVE MARYVILLE TN 37801
CARA BRADSHAW                        ADDRESS ON FILE
CARA FIRMI                           ADDRESS ON FILE
CARA HART                            ADDRESS ON FILE
CARA HAYZLIP                         ADDRESS ON FILE
CARA STEIDLEY                        ADDRESS ON FILE
CARA YALES                           ADDRESS ON FILE
CARBONIC SALES AND SERVICE           1139 CENTRAL AVENUE ALBANY NY 12206
CARBONIC SALES INC                   1139 CENTRAL AVENUE ALBANY NY 12205
CARCHIETTA, ALICIA                   1100 BIRMINGHAM AVE TOMS RIVER NJ 08757
CARDLYTICS INC                       ATTN MEGAN MCKEAN, VP AD ACCT MANAGEMENT 112 KROG ST, STE 10 ATLANTA GA 30307
CARDLYTICS INC                       ATTN MARY ELLEN GORDON 675 PONCE DE LEON, STE 6000 ATLANTA GA 30308
CARDLYTICS INC                       ATTN ABRINA BROWN 621 N AVE NE, C-30 ATLANTA GA 30308
CARDLYTICS INC                       75 REMITANCE DR DEPT 3247 CHICAGO IL 60675
CARE SERVICES INC                    19 WEST SUNSET AVE WILLIAMSPORT MD 21795
CAREY COLPITTS                       ADDRESS ON FILE
CAREY DISTRIBUTORS INC               PO BOX B FRUITLAND MD 21826
CARFARO COMPANY                      5577 YOUNGSTOWN-WARREN ROAD ATTN: WILLIAM J. MIKLANDRIC, JR. NILES OH 44446
CARI BOULTON                         ADDRESS ON FILE
CARI ROWAN                           ADDRESS ON FILE
CARIBBEAN LAWN GARDEN                3307 DESOTO BLVD S NAPLES FL 34117
CARIN F SMITH                        ADDRESS ON FILE
CARIOTO PRODUCE INC                  80 COHOES AVE GREEN ISLAND NY 12183
CARISSA DICKSON                      ADDRESS ON FILE
CARISSA PHILLIPS                     ADDRESS ON FILE
CARL BAKER                           ADDRESS ON FILE
CARL BERTKA                          ADDRESS ON FILE
CARL COLONEY                         ADDRESS ON FILE
CARL FANGBONER                       ADDRESS ON FILE
CARL HAYES                           ADDRESS ON FILE
CARL HIXON                           ADDRESS ON FILE
CARL SCHUBERT                        ADDRESS ON FILE
CARL SHOEMAKER                       ADDRESS ON FILE
CARLA COLELLA                        ADDRESS ON FILE
CARLA KNEPPER                        ADDRESS ON FILE
CARLA NEWGARD                        ADDRESS ON FILE
CARLA WEST                           ADDRESS ON FILE
CARLEY FOSTER                        ADDRESS ON FILE
CARLEY WETZEL                        ADDRESS ON FILE
CARLI WALL                           ADDRESS ON FILE
CARLOS ABREGO                        ADDRESS ON FILE
CARLOS CARMON                        ADDRESS ON FILE
CARLOS CARMON                        ADDRESS ON FILE
CARLOS CASTRO                        ADDRESS ON FILE
CARLOS COX                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 81 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21          Page 89 of 586

Claim Name                            Address Information
CARLOS GONZALEZ                       ADDRESS ON FILE
CARLOS GUEVARA                        ADDRESS ON FILE
CARLOS IPARRAGUIRRE                   ADDRESS ON FILE
CARLOS JARAMILLO MASIAS               ADDRESS ON FILE
CARLOS LAGUER                         ADDRESS ON FILE
CARLOS LEARY                          ADDRESS ON FILE
CARLOS MALDONADO                      ADDRESS ON FILE
CARLOS MCCARROLL                      ADDRESS ON FILE
CARLOS MORALES-GARCIA                 ADDRESS ON FILE
CARLOS ORTIZ-UMPIERRE                 ADDRESS ON FILE
CARLOS OSORIO                         ADDRESS ON FILE
CARLOS RAMOS REYES                    ADDRESS ON FILE
CARLOS RODAS                          ADDRESS ON FILE
CARLOS TAPIA                          ADDRESS ON FILE
CARLSON POWER WASH INC                14219 W SANDHILL RD LOUISVILLE NE 68037
CARLTON BOGAN                         ADDRESS ON FILE
CARLTON GILLIS                        ADDRESS ON FILE
CARLTON NAZARIO                       ADDRESS ON FILE
CARLTON TREEN                         ADDRESS ON FILE
CARLTON W MORRIS                      ADDRESS ON FILE
CARLTON YOUNG                         ADDRESS ON FILE
CARLY CARTER                          ADDRESS ON FILE
CARLY LAMP                            ADDRESS ON FILE
CARLY LANCE                           ADDRESS ON FILE
CARLY STRICKLAND                      ADDRESS ON FILE
CARLY VISINTINE                       ADDRESS ON FILE
CARLYLE SWANSEA PARTNERS LLC          C/O CARLYLE DEV GROUP, INC. 2700 WESTCHESTER AVE, STE 303 PURCHASE NY 10577
CARLYLE SWANSEA PARTNERS LLC          PO BOX 823349 PHILADELPHIA PA 19182
CARMELINA ORANTES DE ABREGO           ADDRESS ON FILE
CARMELLA LIMAYO                       ADDRESS ON FILE
CARMEN BROOKINS                       ADDRESS ON FILE
CARMEN DRAPER                         ADDRESS ON FILE
CARMEN HERCULES                       ADDRESS ON FILE
CARMEN LOZADA                         ADDRESS ON FILE
CARMEN MATEO                          ADDRESS ON FILE
CARMEN SPINOSO, PRESIDENT/CEO OF      REAL ESTATE GROUP 112 NORTHERN CONCOURSE NORTH SYRACUSE NY 13212
SPINOSO
CARMIE HANNA                          ADDRESS ON FILE
CARMINE HARRIOTT                      ADDRESS ON FILE
CARNISHA HOLMES                       ADDRESS ON FILE
CAROL A THOMPSON                      ADDRESS ON FILE
CAROL ALDERMAN                        ADDRESS ON FILE
CAROL BACCHUS                         ADDRESS ON FILE
CAROL BARNES                          ADDRESS ON FILE
CAROL BOISVERT                        ADDRESS ON FILE
CAROL BOLLMAN                         ADDRESS ON FILE
CAROL CORDER                          ADDRESS ON FILE
CAROL DEBRIAE                         ADDRESS ON FILE
CAROL HODSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 82 OF 567
                                                RUBY TUESDAY
                          Case 20-12456-JTD   DocService
                                                  837 Filed
                                                         List
                                                              01/07/21        Page 90 of 586

Claim Name                            Address Information
CAROL JARVIS                          ADDRESS ON FILE
CAROL KNAPP                           ADDRESS ON FILE
CAROL LAVELLE                         ADDRESS ON FILE
CAROL LEVANDUSKY                      ADDRESS ON FILE
CAROL MOTTER                          ADDRESS ON FILE
CAROL NISSEN                          ADDRESS ON FILE
CAROL ROMERO                          ADDRESS ON FILE
CAROL S BOWER                         ADDRESS ON FILE
CAROL SEDLACEK                        ADDRESS ON FILE
CAROL SUTPHIN                         ADDRESS ON FILE
CAROL THOMAS                          ADDRESS ON FILE
CAROL THOMAS                          C/O PROUDFOOT LAW FIRM STEPHEN PROUDFOOT 150 LAKE STREET ELMIRA NY 14901
CAROL THOMAS                          ADDRESS ON FILE
CAROL THOMPSON                        ADDRESS ON FILE
CAROL TIPPIE                          ADDRESS ON FILE
CAROLE J TULLY                        ADDRESS ON FILE
CAROLE MURPHY                         ADDRESS ON FILE
CAROLEE NELLIS HOLBROOK               ADDRESS ON FILE
CAROLIMAR SANTIAGO                    ADDRESS ON FILE
CAROLINA BEER CO INC                  447 E SHOCKLEY FERRY ROAD ANDERSON SC 29624
CAROLINA EAGLE DISTRIBUTING CO INC    3231 NORTH WESLEYAN BOULEVARD ROCKY MOUNT NC 27804
CAROLINA ESTRADA                      ADDRESS ON FILE
CAROLINA KITCHENS INC                 PO BOX 70878 MYRTLE BEACH SC 29572
CAROLINA LAWNCARE                     20231 BEARCREEK PLACE LOCUST NC 28097
CAROLINA PREMIUM BEVERAGE LLC         6012 BAYFIELD PARKWAY 320 CONCORD NC 28027
CAROLINA RCS                          105 PORT ROYAL DR GREENVILLE SC 29615
CAROLINA RCS AND BEER SERVICE.COM     105 PORT ROYAL DR GREENVILLE SC 29615
CAROLINE A BEAL                       ADDRESS ON FILE
CAROLINE A CASTRO                     ADDRESS ON FILE
CAROLINE CIRBA                        ADDRESS ON FILE
CAROLINE EVANS                        ADDRESS ON FILE
CAROLINE GRAY                         ADDRESS ON FILE
CAROLINE JOHNSON                      ADDRESS ON FILE
CAROLINE KIRKMAN                      ADDRESS ON FILE
CAROLINE L WINGO                      ADDRESS ON FILE
CAROLINE MARA                         ADDRESS ON FILE
CAROLINE MOORE                        ADDRESS ON FILE
CAROLINE S REHFELT                    ADDRESS ON FILE
CAROLINE SEIGLER                      ADDRESS ON FILE
CAROLINE SHANK                        ADDRESS ON FILE
CAROLINE WILLS                        ADDRESS ON FILE
CAROLYN AYRES                         ADDRESS ON FILE
CAROLYN DILLON                        ADDRESS ON FILE
CAROLYN HAUBER                        ADDRESS ON FILE
CAROLYN HOPKINS                       ADDRESS ON FILE
CAROLYN J DILLON                      ADDRESS ON FILE
CAROLYN LARGEL                        ADDRESS ON FILE
CAROLYN MAGNUSON                      ADDRESS ON FILE
CAROLYN MORRISON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 83 OF 567
                                                 RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   837 Filed
                                                          List
                                                               01/07/21         Page 91 of 586

Claim Name                             Address Information
CAROLYN SHADA                          ADDRESS ON FILE
CAROLYN STOKES                         ADDRESS ON FILE
CAROLYN WIETECHA                       ADDRESS ON FILE
CAROUSEL CENTER COMPANY LP             J. MICHAEL NAUGHTON YOUNG/SOMMER LLC EXECUTIVE WOODS, FIVE PALISADES DRIVE
                                       ALBANY NY 12205
CAROUSEL CENTER COMPANY LP             C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                       ST SYRACUSE NY 13202
CAROUSEL CENTER COMPANY LP             ATTN: MGMT DIVISION THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                       13202-1078
CAROUSEL CENTER COMPANY LP             PYRAMID MANAGEMENT GROUP LLC, THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE
                                       NY 13202-1078
CAROUSEL CENTER COMPANY LP             MANUFACTURERS AND TRADERS TRUST CO. P.O. BOX 8000-DEPT. NO. 692 ATTN: GAIL
                                       HAMILTON BUFFALO NY 14267
CAROUSEL CENTER COMPANY LP             CAROUSEL CENTER COMPANY LP M & T BANK P.O. BOX 8000-DEPT. NO. 692 BUFFALO NY
                                       14267
CAROUSEL CENTER COMPANY LP             PO BOX 8000 DEPARTMENT 692 MANUFACTURERS AND TRADERS BUFFALO NY 14267
CARPET CARE CENTER                     336 EAST JEFFERSON ST BUTLER PA 16001
CARPET CARE CENTER                     336 EAST JEFFERSON ST BUTLER PA 16002
CARPET CARE PLUS                       1040 WOODLORE CIRCLE GULF BREEZE FL 32563
CARPET CLEANING EXPERTS                333 NIANTIC AVENUE CRANSTON RI 02907
CARPET CLEANING EXPERTS                COMPLETE CLEANING SYSTEMS INC 333 NIANTIC AVE CRANSTON RI 02907
CARPET PRO OF OMAHA                    13706 SOUTH 18TH STREET BELLEVUE NE 68123
CARPET WORKS                           PO BOX 784 HUGHESVILLE MD 20637
CARPETS BY DAVID                       2664 FOREST HILLS RD WILSON NC 27893
CARRIE ABLES                           ADDRESS ON FILE
CARRIE DAVIS                           ADDRESS ON FILE
CARRIE DELANY                          ADDRESS ON FILE
CARRIE HORNER                          ADDRESS ON FILE
CARRIE MEADOWS                         ADDRESS ON FILE
CARRIE MILLER                          ADDRESS ON FILE
CARRIE MORRIS                          ADDRESS ON FILE
CARRIE OMAHONY                         ADDRESS ON FILE
CARRIE PICKETT                         ADDRESS ON FILE
CARRIE SHERMAN                         ADDRESS ON FILE
CARRIE THURSTON                        ADDRESS ON FILE
CARRIE TIE                             C/O MAKI LAW, LLC BRENNEN MAKI 270 FARMINGTON AVE. SUITE 346 FARMINGTON CT
                                       06032
CARRIE TIE                             ADDRESS ON FILE
CARRIE WATSON                          ADDRESS ON FILE
CARRIE YALE                            ADDRESS ON FILE
CARRIGAN SMITH                         ADDRESS ON FILE
CARRISSA DIAZ                          ADDRESS ON FILE
CARROLL COUNTY                         423 COLLEGE ST ROOM 401 CARROLLTON GA 30117-0338
CARROLL COUNTY HEALTH DEPARTMENT       290 S CENTER ST WESTMINSTER MD 21157
CARROLL COUNTY HEALTH DEPARTMENT       423 COLLEGE ST RM 508 CARROLLTON GA 30117
CARROLL COUNTY OCC TAX ADMINISTRATOR   440 MAIN STREET 2ND FLOOR COURTHOUSE CARROLLTON KY 41008
CARROLL DISTRIBUTING COMPANY INC       1553 CHAD CARROLL WAY MELBOURNE FL 32940
CARROLTON CITY HALL                    315 BRADLEY ST OFFICE OF CITY MANAGER CARROLTON GA 30112
CARROLTON CITY HALL SALES TAX          315 BRADLEY ST PO BOX 1949 OFFICE OF THE CITY MGR CARROLTON GA 30112
CARRS RUG CLEANING INC                 2919 SUTHERLAND AVE KNOXVILLE TN 37919



Epiq Corporate Restructuring, LLC                                                                   Page 84 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD         DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 92 of 586

Claim Name                               Address Information
CARSON JACKSON                           ADDRESS ON FILE
CARSON WATSON                            ADDRESS ON FILE
CARTELAS COGER                           ADDRESS ON FILE
CARTER FAMILY TRUST                      ADDRESS ON FILE
CARTER, BILLY                            3559 JAYCLIFF RD, LOT 27 MACON GA 31211
CARTERET COUNTY TAX COLLECTOR            302 COURTHOUSE SQUARE BEAUFORT NC 28516
CARTRELL NEWELL                          ADDRESS ON FILE
CARTRIDGE SOLUTIONS                      PAUL MAXWELL 1416 STAFFWOOD RD KNOXVILLE TN 37922
CARUTHER FAVORITE                        ADDRESS ON FILE
CARY H DILL                              ADDRESS ON FILE
CASCIOS FRUIT MARKET                     242 W MAIN ST SOMERSET PA 15501
CASELLA WASTE SYSTEMS INC                25 GREENS HILL LN RUTLAND VT 05701
CASEWARE INTERNATIONAL INC               1 TORONTO STREET SUITE 1400 TORONTO ON M5C 2V6 CANADA
CASEY BLEDSOE                            ADDRESS ON FILE
CASEY BOKMAN-JANTON                      ADDRESS ON FILE
CASEY BOWLES                             ADDRESS ON FILE
CASEY CHABOT                             ADDRESS ON FILE
CASEY COWAN                              ADDRESS ON FILE
CASEY DOERFLEIN                          ADDRESS ON FILE
CASEY ELLIOTT                            ADDRESS ON FILE
CASEY HAUPT                              ADDRESS ON FILE
CASEY J MCGEE                            ADDRESS ON FILE
CASEY LEWIS                              ADDRESS ON FILE
CASEY LEWIS                              ADDRESS ON FILE
CASEY ORVIN                              ADDRESS ON FILE
CASEY SCHNELL                            ADDRESS ON FILE
CASEY SHARP                              ADDRESS ON FILE
CASEY STOYA                              ADDRESS ON FILE
CASEYVILLE TOWNSHIP SEWER                PO BOX 1900 FAIRVIEW HEIG IL 62208
CASH WA DISTRIBUTING CO OF KEARNEY INC   PO BOX 309 KEARNEY NE 68845
CASHIER TEXAS WORKFORCE COMM             TEXAS WORKFORCE COMMISSION PO BOX 149037 AUSTIN TX 78714-9037
CASHSTAR INC                             ATTN LEGAL DEPARTMENT 25 PEARL ST PORTLAND ME 04101
CASHSTAR INC                             C/O BLACKHAWK NETWORK INC ATTN GENERAL COUNSEL 6220 STONERIDGE MALL RD
                                         PLEASANTON CA 94588
CASSADI GALLAGHER                        ADDRESS ON FILE
CASSANDRA BURNLEY                        ADDRESS ON FILE
CASSANDRA CARLEY                         ADDRESS ON FILE
CASSANDRA D EDER                         ADDRESS ON FILE
CASSANDRA DEMICCO                        ADDRESS ON FILE
CASSANDRA ENGELS                         ADDRESS ON FILE
CASSANDRA GAYLORD                        ADDRESS ON FILE
CASSANDRA GREEN                          ADDRESS ON FILE
CASSANDRA HICKERSON                      ADDRESS ON FILE
CASSANDRA HOOK                           ADDRESS ON FILE
CASSANDRA KYKER                          ADDRESS ON FILE
CASSANDRA MCAFOOS                        ADDRESS ON FILE
CASSANDRA MCNAMEE                        ADDRESS ON FILE
CASSANDRA OQUENDO                        ADDRESS ON FILE
CASSANDRA SIMPKINS                       C/O GOLDSTEIN & GOLDSTEIN, LLP MICHAEL GOLDSTEIN 60 EVERGREEN PLACE SUITE 502



Epiq Corporate Restructuring, LLC                                                                        Page 85 OF 567
                                                RUBY TUESDAY
                        Case 20-12456-JTD     DocService
                                                  837 Filed
                                                         List
                                                              01/07/21         Page 93 of 586

Claim Name                            Address Information
CASSANDRA SIMPKINS                    EAST ORANGE NJ 07018
CASSANDRA SIMPKINS                    ADDRESS ON FILE
CASSANDRA TARR                        ADDRESS ON FILE
CASSANDRA WILLIAMS                    ADDRESS ON FILE
CASSIDY BRADY                         ADDRESS ON FILE
CASSIDY GILBERT                       ADDRESS ON FILE
CASSIDY R DAVID                       ADDRESS ON FILE
CASSIDY REESE                         ADDRESS ON FILE
CASSIDY TUCKER                        ADDRESS ON FILE
CASSIDYS ICE                          ADDRESS ON FILE
CASSIE EVANS                          ADDRESS ON FILE
CASSIE GRICE                          ADDRESS ON FILE
CASSIE L DAVIS                        ADDRESS ON FILE
CASSIE LARY                           ADDRESS ON FILE
CASSIE STINSON                        ADDRESS ON FILE
CASSONDRA DOWDELL                     ADDRESS ON FILE
CASSONDRA GALLAGHER                   ADDRESS ON FILE
CASTIGLIA LAWN CARE SNOWPLOWING       5 FURNISS STATION RD OSWEGO NY 13126
CASTIGLIA LAWNCARE AND SNOW PLOWING   5 FURNISS STATION RD OSWEGO NY 13126
CASTLIGHT HEALTH INC                  150 SPEAR STREET SUITE 400 SAN FRANCISCO CA 94105
CASTO                                 250 CIVIC CENTER DRIVE, STE 500 ATTN: LEGAL DEPT/LEASING COLUMBUS OH 43215
CASTRO, TINA M                        C/O M AARON SPENCER, ESQ 900 S GAY ST, STE 900 KNOXVILLE TN 37902
CATAWBA COUNTY ABC 2                  312 1ST AVE SW HICKORY NC 28602
CATAWBA COUNTY TAX COLLECTOR          PO BOX 580071 CHARLOTTE NC 28258-0071
CATERINA LORETO                       ADDRESS ON FILE
CATERRIUS DAVIS                       ADDRESS ON FILE
CATHERINE AVINS                       ADDRESS ON FILE
CATHERINE AVINS                       C/O KOON LEGAL EDUARDO FONS 2100 CORAL WAY SUITE 701 MIAMIE FL 33145
CATHERINE BAHM                        ADDRESS ON FILE
CATHERINE BAKER                       ADDRESS ON FILE
CATHERINE G COOMBS                    ADDRESS ON FILE
CATHERINE HESS                        ADDRESS ON FILE
CATHERINE HULLENBAUGH                 ADDRESS ON FILE
CATHERINE KAPFHAMMER                  ADDRESS ON FILE
CATHERINE KENNEY                      ADDRESS ON FILE
CATHERINE LANDA                       ADDRESS ON FILE
CATHERINE MURRAY                      ADDRESS ON FILE
CATHERINE PARR                        ADDRESS ON FILE
CATHERINE PERRY                       ADDRESS ON FILE
CATHERINE PIECHURA                    ADDRESS ON FILE
CATHERINE RINEHART                    ADDRESS ON FILE
CATHERINE ROGERS                      ADDRESS ON FILE
CATHERINE SANCHEZ                     ADDRESS ON FILE
CATHERINE SCANLON                     ADDRESS ON FILE
CATHERINE STAHL                       ADDRESS ON FILE
CATHERINE STEVE                       ADDRESS ON FILE
CATHERINE STONE                       ADDRESS ON FILE
CATHERINE TRUMPOWER                   11511 ENGLEWOOD RD HAGERSTOWN MD 21740
CATHIE JO LANGAN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 86 OF 567
                                               RUBY TUESDAY
                         Case 20-12456-JTD   DocService
                                                 837 Filed
                                                        List
                                                             01/07/21          Page 94 of 586

Claim Name                           Address Information
CATHLEEN POWELL                      ADDRESS ON FILE
CATHY AMOUR                          ADDRESS ON FILE
CATHY FRENCH                         ADDRESS ON FILE
CATHY HUNTER                         ADDRESS ON FILE
CATHY MILLER                         ADDRESS ON FILE
CATHY RONDEAU                        ADDRESS ON FILE
CATHY SHUSKO                         ADDRESS ON FILE
CATINA MUJICA-BURNS                  ADDRESS ON FILE
CATRINA WOODRUFF                     ADDRESS ON FILE
CATYAH PENDERMON                     ADDRESS ON FILE
CAUDLE & SPEARS, P.A.                121 WEST TRADE STREET, SUITE 2600 CHARLOTTE NC 28202
CAUGHRON AND COMPANY                 3446 SIX MILE ROAD MARYVILLE TN 37803
CAVALIER DISTRIBUTING CO INC         4650 LAKE FOREST DRIVE STE 580 BLUE ASH OH 45242
CAVALIER DISTRIBUTING INDIANA LLC    3332 PAGOSA COURT INDIANAPOLIS IN 46226
CAYLA CONLON                         ADDRESS ON FILE
CAYLA JACKSON                        ADDRESS ON FILE
CAYLA L POPE                         ADDRESS ON FILE
CAYLA MERCHEL                        ADDRESS ON FILE
CAYLA TAYLOR                         ADDRESS ON FILE
CB RICHARD ELLIS                     ATTN: MS. BARBARA TEICH 8390 E.CRESCENT PARKWAY SUITE 300 DENVER CO 80111
CBG DRAFT SERVICES INC               3418-D VANE CT CHARLOTTE NC 28206
CBL & ASSOCIATES MANAGEMENT INC      2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CBRE INC                             CBRE 608844 PO BOX 848844 LOS ANGELES CA 90084
CBURG HOTELS LLC                     1123 LINCOLN WAY EAST CHAMBERSBURG PA 17201
CC BELL PAINT AND MAINTENANCE        225 LAKE DALE CT CLEMMONS NC 27012
CC PRODUCE                           PO BOX 7466 NORTH KANSAS CITY MO 64116
CCA - DIVISION OF TAXATION           205 W SAINT CLAIR AVENUE CLEVELAND OH 44113-1503
CCH INCORPORATED                     PO BOX 4307 CAROL STREAM IL 60197
CCMSI                                2 E MAIN STREET TOWNE CENTRE BLDG SUITE 208 ATT TREASURY DEPARTMENT DANVILLE
                                     IL 61832
CCPHD                                190 E MICHIGAN AVE STE A100 STE A100 BATTLE CREEK MI MI 49014
CCTB - EIT                           21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CCTB - LST                           21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CCTB EMPLOYER ACCOUNTS               21 WATERFORD DRIVE SUITE 201 MECHANICSBURG PA 17050
CD LEE ENTERPRISES LLC               527 E WINONA AVE WARSAW IN 46580
CDC REMODELING AND ELECTRIC          608 MAY ST NAUGATUCK CT 06770
CDLE FINANCE OFFICE                  PO BOX 628 BOILER INSPECTION DENVER CO 80201
CDW DIRECT LLC                       ATTN VIDA KRUG 200 N MILWAUKEE AVE VERNON HILLS IL 60061
CDW DIRECT LLC                       PO BOX 75723 CHICAGO IL 60675
CEAIRA FALLIGAN                      ADDRESS ON FILE
CEARA STEMPLE                        ADDRESS ON FILE
CECELIA ALT                          ADDRESS ON FILE
CECELIA BERRY                        ADDRESS ON FILE
CECELIA HEATH                        ADDRESS ON FILE
CECELIA HERRERA                      ADDRESS ON FILE
CECELIA ROSS                         ADDRESS ON FILE
CECERO WICKE                         ADDRESS ON FILE
CECIL COUNTY                         CHARLENE M NOTARCOLA CLERK OF COURT 129 E MAIN ST ELKTON MD 21921
CECIL COUNTY HEALTH DEPARTMENT       401 BOW ST ELKTON MD 21921



Epiq Corporate Restructuring, LLC                                                                    Page 87 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21          Page 95 of 586

Claim Name                               Address Information
CECIL IRELAND                            ADDRESS ON FILE
CECIL SNOW                               ADDRESS ON FILE
CECILIA A BROWN                          ADDRESS ON FILE
CECILIA BRUDER                           ADDRESS ON FILE
CECILIA GRIFFIETH                        ADDRESS ON FILE
CECILIA SYKES                            ADDRESS ON FILE
CECYLIA GARDE                            ADDRESS ON FILE
CEDRIC HAUGABOOK                         ADDRESS ON FILE
CEDRIC MOSES                             ADDRESS ON FILE
CEDRIC TAYLOR                            ADDRESS ON FILE
CEDRIC WARD                              ADDRESS ON FILE
CEDRICK POLEN                            ADDRESS ON FILE
CEF FUNDING II LLC                       8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                       8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                       FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                         SCOTTSDALE AZ 85255
CEI ELECTRICAL MECHANICAL                2900 E 13TH STREET KANSAS CITY MO 64127
CEILBRITE CEILING SPECIALISTS            DBA CEILBRITE CEILING SPECLTS 590 BABB RD TOWNVILLE SC 29689
CEILING PRO METRO                        709 WEST ANGUS GRETNA NE 68028
CEILING PRO OF KNOXVILLE                 2121 SPALDING DR MARYVILLE TN 37803
CELEBRITY PLUS                           PO BOX 70981 ALBANY GA 31708
CELEENA DAWSON                           ADDRESS ON FILE
CELESTE J COWARD                         ADDRESS ON FILE
CELESTE PRESNELL                         ADDRESS ON FILE
CELIA BROOKS                             ADDRESS ON FILE
CELIA CABRALES                           ADDRESS ON FILE
CELIA D JACOBSON                         ADDRESS ON FILE
CELIA RIZZO                              ADDRESS ON FILE
CELIA TOMPKINS                           ADDRESS ON FILE
CELINA CITY INCOME TAX                   PO BOX 117 CELINA OH 45822-0117
CELINA WYNN                              ADDRESS ON FILE
CELITA MORGAN                            ADDRESS ON FILE
CELLCO PARTNERSHIP                       PO BOX 660108 DALLAS TX 75266-0108
CELSEY KNECHT                            ADDRESS ON FILE
CELYNA DE LA TORRE                       ADDRESS ON FILE
CENOVA INC                               PO BOX 449 LAFAYETTE HILL PA 19444
CENTERPOINT ENERGY                       1111 LOUISIANA ST HOUSTON TX 77002
CENTERPOINT ENERGY                       PO BOX 4583 HOUSTON TX 77210
CENTERPOINT ENERGY                       PO BOX 4981 HOUSTON TX 77210
CENTERPOINT ENERGY                       PO BOX 4583 HOUSTON TX 77210-4583
CENTERPOINT ENERGY                       PO BOX 4671 HOUSTON TX 77210-4671
CENTERPOINT ENERGY                       PO BOX 4981 HOUSTON TX 77210-4981
CENTERPOINT ENERGY                       PO BOX 1700 HOUSTON TX 77251
CENTERS FOR DISEASE CONT. & PREVENTION   1600 CLINTON ROAD ATLANTA GA 30329-4027
CENTRAL AIR CONDITIONING SVC             707 E WILLOW ST SCOTTSBORO AL 35768
CENTRAL BEVERAGE SERVICE OF GA           PO BOX 274 KENNESAW GA 30156
CENTRAL COLLECTION UNIT                  PO BOX 17277 BALTIMORE MD 21297-0386
CENTRAL DISTRIBUTORS INC ME              PO BOX 1936 LEWISTON ME 04241



Epiq Corporate Restructuring, LLC                                                                       Page 88 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD       DocService
                                                    837 Filed
                                                           List
                                                                01/07/21          Page 96 of 586

Claim Name                              Address Information
CENTRAL DISTRICT HEALTH DEPT            1020 HENRY CLAY ST SHELBYVILLE KY 40065
CENTRAL ELECTRICAL CONTRACTORS INC      706 S BROWN MOUNT PLEASANT MI 48858
CENTRAL FLORIDA GAS                     909 SILVER LAKE BLVD DOVER DE 19904
CENTRAL FLORIDA GAS                     PO BOX 2137 SALISBURY MD 21802
CENTRAL FLORIDA GAS                     PO BOX 2137 SALISBURY MD 21802-2137
CENTRAL FLORIDA GLASS MIRROR INC        4441 US 27 SOUTH SEBRING FL 33870
CENTRAL FLORIDA PRESS                   2430 2460 SAND LAKE RD SUITE 2460 ORLANDO FL 32809
CENTRAL FOODS EQUIPMENT INC             3310 REYNOLDS RD LAKELAND FL 33803
CENTRAL HEATING AND PLUMBING            925 MORAVIA STREET NEW CASTLE PA 16101
CENTRAL HUDSON GAS & ELEC CORP          284 SOUTH AVE POUGHKEEPSIE NY 12601-4839
CENTRAL INDIANA ORTHOPEDICS             PO BOX 1643 MUNCIE IN 47308
CENTRAL KENTUCKY MICROWAVE              2340 PALUMBO DR LEXINGTON KY 40509
CENTRAL MAINE POWER                     PO BOX 847810 BOSTON MA 02284
CENTRAL MAINE POWER                     PO BOX 847810 BOSTON MA 02284-7810
CENTRAL MAINE POWER                     ATTN BANKRUPTCY DEPARTMENT 83 EDISON DR AUGUSTA ME 04336
CENTRAL MAINE POWER                     83 EDISON DR AUGUSTA ME 04336
CENTRAL MAINE WALL TO WALL SERVICES     153 BOWMAN ST FARMINGDALE ME 04344
CENTRAL MICHIGAN DIST HEALTH DEPT       2012 E PRESTON AVE MT PLEASANT MI 48858
CENTRAL MICHIGAN DISTRICT HEALTH DEPT   2012 E PRESTON AVE MT PLEASANT MI 48858
CENTRAL MICROWAVE                       8025 CASTLEWAY DR INDIANAPOLIS IN 46250
CENTRAL OHIO MINI MIX LLC               515 HIGHMEADOWS VILLAGE DR POWELL OH 43065
CENTRAL PLUMBING AND MECHANICAL INC     PO BOX 941 TIFTON GA 31793
CENTRAL STATES BEVERAGE COMPANY         14220 WYANDOTTE STREET KANSAS CITY MO 64145
CENTRAL STATES SERVICES INC             PO BOX 1476 LAKE OZARK MO 65049
CENTRAL STATES SERVICES INC             100 OAKWOOD LANE LAKE OZARK MO 65049
CENTRAL WINDOW CLEANING SERVICES        BOX 347154 CLEVELAND OH 44134
CENTRE POINTE PROPERTY OWNERS ASSOC     PO BOX 3621 TALLAHASSEE FL 32315
CENTRE POINTE PROPERTY OWNERS ASSOC INC PO BOX 3621 TALLAHASSEE FL 32315
CENTRE SQUARE WEST TOWER                1500 MARKET ST STE 4100 PHILADELPHIA PA 19102
CENTRO GA COASTAL WAY LLC               PO BOX 645341 C/O CENTRO GA COSTAL WAY LLC C/O BRIXMOR PROP GRP CINCINNATI OH
                                        45264-5341
CENTRO GA WATERFORD COMMONS LLC         PO BOX 713454 CININNATI OH 45271
CENTURY CARE OF LAURINBURG              621 JOHNS RD LAURINBURG NC 28352
CENTURY NATIONAL BANK                   14 SOUTH FIFTH STREET ATTN: DEPOSIT OPERATIONS ZANESVILLE OH 43701
CENTURYLINK CR                          PO BOX 2956 PHOENIX AZ 85062
CENTURYLINK CR                          PO BOX 91155 SEATTLE WA 98111
CENTURYLINK EN                          PO BOX 1319 CHARLOTTE NC 28201
CENTURYLINK EN                          PO BOX 4300 CAROL STREAM IL 60197
CENTURYLINK EN                          PO BOX 2961 PHOENIX AZ 85062
CEP AMERICA LLC                         1601 CUMMINS DR STE D MODESTON CA 95358
CERA JOHNSON                            ADDRESS ON FILE
CEREAL CITY WINDOW CLEANING SERVICE     89 BRADFORD STREET BATTLE CREEK MI 49014
CERRATO, HARVEY                         C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
CERRIA MCCOY                            ADDRESS ON FILE
CERTIFIED CAPITAL LIMITED PARTNERSHIP   C/O POMERANTS KAVINOKY AMP CO CPAS 6351 OWENSMOUTH AVE STE 203 WOODLAND HILLS
                                        CA 91367
CERTIFIED CAPITAL LP                    C/O POMERANTZ, KAVINOKY & CO. 6351 OWENSMOUTH AVE, STE 203 WOODLAND HILLS CA
                                        91367
CERTIFIED CARPET CARE                   PO BOX 46894 TAMPA FL 33646


Epiq Corporate Restructuring, LLC                                                                    Page 89 OF 567
                                                  RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    837 Filed
                                                           List
                                                                01/07/21       Page 97 of 586

Claim Name                              Address Information
CERTIFIED PRECISION CARPET CLEANING LLC 1562 WOODLAND ST NE WARREN OH 44483
CERTIFIED SERVICES OF FLORIDA          5953 SANDY LN WESLEY CHAPEL FL 33544
CERTO BROTHERS DISTRIBUTING COMPANY    2500 NORTH AMERICA DR WEST SENECA NY 14224
CEU INSTITUTE INC                      144 W CRYSTAL LAKE AVE STE 1010 LAKE MARY FL 32746
CFM MECHANICAL LLC                     2849 E CHAMBERS ST PHOENIX AZ 85040
CFT NV DEVELOPMENTS LLC                1120 N TOWN CENTER DR STE 150 LAS VEGAS NV 89144
CGCMT 2006 C4 5522 SHAFFER RD          190 S LASALLE ST US BANK CHICAGO IL 60603
CGI 3 LP                               C/O GRAYBILL LANSCHE & BIZANI LLC ATTN JACOB S BARKER, ESQ 225 SEVEN FARMS DR,
                                       STE 207 CHARLESTON SC 29492
CGI 3 LP                               1311 MINDEN DR SAN DIEGO CA 92111
CGI 3, L.P                             ATTN: JAMES WACHTLER 11302 SEDA PLACE SAN DIEGO CA 92124
CGI 3, L.P                             ATTN: MARY HALLER 1311 MINDEN DR. SAN DIEGO CA 92124
CGI 3, L.P.                            JACOB S. BARKER, ESQ. GRAYBILL LANSCHE & VINZANI, LLC 225 SEVEN FARMS DRIVE,
                                       SUITE 207 CHARLESTON SC 29492
CGI 3, L.P.                            L.P. 11302 SEDA PLACE SAN DIEGO CA 92124
CGTC LLC                               PO BOX 330 LAKELAND FL 33802
CH REALTY III BATTLEFIELD LLC          PO BOX 62045 SVAL1569 LRUBYTU00 NEWARK NJ 07101
CH REALTY III BATTLEFIELD LLC          500 N. BROADWAY STE 201 PO BOX 9010 JERICHO NY 11753
CH REALTY III BATTLEFIELD LLC          MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, SUITE 330 TIMONIUM MD 21093
CH RETAIL FUND 1                       PO BOX 852788 FT LAUDERDALE UNIVERSAL PLZ C/O INWOOD BANK RICHARDON TX 75085
CH RETAIL FUND I                       FT. LAUDERDALE UNIVERSAL PLAZA, LLC C/O HYBRIDGE 119 N. 11TH STREET STE 300B,
                                       ATTN: DONNA NILES TAMPA FL 33602
CH RETAIL FUND I                       FT. LAUDERDALE UNIVERSAL PLAZA, LLC JEFFREY S. WERTMAN, BERGER SINGERMAN LLP
                                       350 EAST LAS OLAS BLVD., 10TH FLOOR FORT LAUDERDALE FL 33301
CH RETAIL FUND I                       FT. LAUDERDALE UNIVERSAL PLAZA, LLC 3819 MAPLE AVE DALLAS TX 75219
CH RETAIL FUND I/FT LAUDERDALE UNIVERSA C/O WINSTEAD PC ATTN JASON ENRIGHT 2728 N HARWOOD ST, STE 500 DALLAS TX 75201
CH RETAIL FUND I/FT LAUDERDALE UNIVERSA ATTN SAMUEL E PECK, VP 3819 MAPLE AVE DALLAS TX 75219
CH RETAIL FUND I/FT LAURDERDALE        UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CH RETAIL FUND I/FT. LAUDERDALE        UNIVERSAL PLAZA, L.L.C. FT. LAUDERDALE UNIVERSAL PLAZA, LLC 3819 MAPLE AVE
                                       DALLAS TX 75219
CH ROBINSON WORLDWIDE INC              PO BOX 9121 MINNEAPOLIS MN 55480
CHAD A SIMPSON                         ADDRESS ON FILE
CHAD BLAIN                             ADDRESS ON FILE
CHAD BRINSON                           ADDRESS ON FILE
CHAD BURNS                             ADDRESS ON FILE
CHAD BURTON                            ADDRESS ON FILE
CHAD KRAL                              ADDRESS ON FILE
CHAD MAHON                             ADDRESS ON FILE
CHAD MAYO                              ADDRESS ON FILE
CHAD MORGAN                            ADDRESS ON FILE
CHAD PICKARD                           ADDRESS ON FILE
CHAD SIMMONS                           ADDRESS ON FILE
CHAD SIMPSON                           ADDRESS ON FILE
CHADWICK CANTY                         ADDRESS ON FILE
CHADWICK PLUMBING PIPING SERVICE INC   1715 MC CURDY LOOP RD EAST FORT PAYNE AL 35967
CHADWYN PUGH                           ADDRESS ON FILE
CHAELY CAMPBELL                        ADDRESS ON FILE
CHAIN RESTAURANT TOTAL REWARDS ASSOC   14070 PROTON RD SUITE 100LB9 DALLAS TX 75244
INC
CHAIN STORE MAINTENANCE INC            PO BOX 2008 ATTLEBORO MA 02703


Epiq Corporate Restructuring, LLC                                                                    Page 90 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD       DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21       Page 98 of 586

Claim Name                               Address Information
CHAMBER OF COMMERCE BLOUNT PARTNERSHIP   201 S WASHINGTON STREET MARYVILLE TN 37804
CHAMPION BEVERAGE DISTRIBUTORS LLC       1815 WILKINSON ROAD AUGUSTA GA 30904
CHAMPION BRANDS INC                      5571 FLORIDA MINING BLVD SOUTH JACKSONVILLE FL 32257
CHAMPION ENERGY                          PO BOX 787626 PHILADELPHIA PA 19178
CHAMPION ENERGY                          1500 RANKIN RD, STE 200 HOUSTON TX 77073
CHAMPION ENERGY SERVICES LLC             PO BOX 774723 4723 SOLUTIONS CENTER CHICAGO IL 60677-4007
CHAMPION HEATING & AIR CONDITIONING      120 HILLTOP BUSINESS DRIVE PELHAM AL 35124
CHAMPION LAWN AND GARDEN LLC             140 GREENBRIER DR CAPE GIRARDEAU MO 63701
CHANCE BRIGGS                            ADDRESS ON FILE
CHANCE GREGG                             ADDRESS ON FILE
CHANCE LEONARD                           ADDRESS ON FILE
CHANCE MASTERS                           ADDRESS ON FILE
CHANCI RIVERS                            ADDRESS ON FILE
CHAND HEER                               ADDRESS ON FILE
CHANDA D MOYER                           ADDRESS ON FILE
CHANDLER AARON                           ADDRESS ON FILE
CHANDLER DRIGGERS                        ADDRESS ON FILE
CHANDONET POTTER                         ADDRESS ON FILE
CHANDRA HAMILTON                         ADDRESS ON FILE
CHANEL SHELMAN                           ADDRESS ON FILE
CHANEL THOMPSON                          ADDRESS ON FILE
CHANICE BRITTEN                          ADDRESS ON FILE
CHANLETHIA KEMP                          ADDRESS ON FILE
CHANTE MCDUFFIE                          C/O THE GUNNING LAW FIRM TIMOTHY GUNNING PO BOX 1814 NEW HAVEN CT 06508
CHANTE MCDUFFIE                          ADDRESS ON FILE
CHANTE MICHAUD                           ADDRESS ON FILE
CHANTELL LEINTZ                          ADDRESS ON FILE
CHANTELLE ODOM-CAMACHO                   ADDRESS ON FILE
CHANTEVIA EADDY                          ADDRESS ON FILE
CHANTI LABRECQUE                         ADDRESS ON FILE
CHANTRELL STAMPER                        ADDRESS ON FILE
CHAPMAN AND BRUIJN PRODUCE INC           3436 WEEMS RD TALLAHASSEE FL 32311
CHAPMAN PRODUCE                          3436 WEEMS RD TALLAHASSEE FL 32311
CHARDONNAY COLE                          ADDRESS ON FILE
CHARIKA TODD                             ADDRESS ON FILE
CHARIOT SMITH                            ADDRESS ON FILE
CHARIOTS OF HIRE INC                     1204 TOPSIDE RD LOUISVILLE TN 37777
CHARIS E KEEN                            ADDRESS ON FILE
CHARITY BARRETT                          ADDRESS ON FILE
CHARITY NORWOOD                          ADDRESS ON FILE
CHARITY POWELL                           ADDRESS ON FILE
CHARITY SINGLETON                        ADDRESS ON FILE
CHARLENE BRIGGS                          ADDRESS ON FILE
CHARLENE DAVIS                           ADDRESS ON FILE
CHARLENE DAVIS                           C/O LAW OFFICES OF W. AUSTIN ALLEN II PC W ALLEN II 755 YORK ROAD SUITE 204
                                         WARMINSTER PA 18974
CHARLENE F PHILLIPS                      ADDRESS ON FILE
CHARLENE GARRETT                         ADDRESS ON FILE
CHARLENE GOPPOLD                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 91 OF 567
                                                   RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     837 Filed
                                                            List
                                                                 01/07/21       Page 99 of 586

Claim Name                               Address Information
CHARLENE MORRIS                          ADDRESS ON FILE
CHARLENE SWICONEK                        ADDRESS ON FILE
CHARLENE WALLACE                         ADDRESS ON FILE
CHARLENE WASHINGTON                      ADDRESS ON FILE
CHARLENE WINEBRUNNER                     ADDRESS ON FILE
CHARLES A FAHRENHOLZ                     ADDRESS ON FILE
CHARLES AND BRENDA NELL                  ADDRESS ON FILE
CHARLES B MARSHALL                       ADDRESS ON FILE
CHARLES B MARSHALL                       ADDRESS ON FILE
CHARLES B. MARSHALL, SUSAN M. MARSHALL   5724 E. CREST DE VILLE AVE. ORANGE CA 92856
CHARLES BARRETT                          ADDRESS ON FILE
CHARLES BELCHER                          ADDRESS ON FILE
CHARLES BOND                             ADDRESS ON FILE
CHARLES BOTWINSKI                        ADDRESS ON FILE
CHARLES BURNETT                          ADDRESS ON FILE
CHARLES C CHO                            ADDRESS ON FILE
CHARLES CALHOUN                          ADDRESS ON FILE
CHARLES CINO                             ADDRESS ON FILE
CHARLES COLE                             ADDRESS ON FILE
CHARLES COOPER                           ADDRESS ON FILE
CHARLES D ARNOTT JR                      ADDRESS ON FILE
CHARLES DIANGELO                         ADDRESS ON FILE
CHARLES DUNSTAN                          ADDRESS ON FILE
CHARLES E ALTHEIDE                       ADDRESS ON FILE
CHARLES E CAMPBELL JR                    ADDRESS ON FILE
CHARLES E COUTURE                        ADDRESS ON FILE
CHARLES ENNIS                            ADDRESS ON FILE
CHARLES FORKER                           ADDRESS ON FILE
CHARLES GABRIEL                          ADDRESS ON FILE
CHARLES GARNER                           ADDRESS ON FILE
CHARLES GOLDBERG                         C/O UNION HARDWARE 7800 WISCONSIN AVE BETHESDA MD 20814
CHARLES GREENER                          ADDRESS ON FILE
CHARLES HARKINS                          ADDRESS ON FILE
CHARLES HILL                             ADDRESS ON FILE
CHARLES HOROWITZ                         ADDRESS ON FILE
CHARLES HOULIHAN                         ADDRESS ON FILE
CHARLES J BOTTITTA                       ADDRESS ON FILE
CHARLES JENNINGS                         ADDRESS ON FILE
CHARLES KIMREY                           ADDRESS ON FILE
CHARLES L MCGUFF                         ADDRESS ON FILE
CHARLES LAFAYETTE                        ADDRESS ON FILE
CHARLES M WILLIAMS                       ADDRESS ON FILE
CHARLES MAZZOLA                          ADDRESS ON FILE
CHARLES MCGUFF                           ADDRESS ON FILE
CHARLES MCPEASE                          ADDRESS ON FILE
CHARLES MILLER                           ADDRESS ON FILE
CHARLES MILLSAP                          ADDRESS ON FILE
CHARLES NESBITT                          ADDRESS ON FILE
CHARLES NEWMAN                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 92 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 100 of 586

Claim Name                              Address Information
CHARLES PARKS                           ADDRESS ON FILE
CHARLES PHILLIPS                        ADDRESS ON FILE
CHARLES R DUNSTAN                       ADDRESS ON FILE
CHARLES R NICHELSON                     ADDRESS ON FILE
CHARLES R PORTER                        ADDRESS ON FILE
CHARLES REED                            ADDRESS ON FILE
CHARLES RIGGIO                          ADDRESS ON FILE
CHARLES ROSETE                          ADDRESS ON FILE
CHARLES S. NORWOOD, JR.                 CRAWFORD-NORWOOD REALTY 505-D N. SPENCE AVENUE GOLDSBORO NC 27534
CHARLES S. NORWOOD, JR.                 JOHN P. MARSHALL, ESQ. WHITE & ALLEN, P.A. PO BOX 3169 PO BOX 3169 KINSTON NC
                                        28502
CHARLES SAVAGE                          ADDRESS ON FILE
CHARLES SCHMIDT                         ADDRESS ON FILE
CHARLES SCHMIDT                         ADDRESS ON FILE
CHARLES SMITH                           ADDRESS ON FILE
CHARLES TAYLOR                          ADDRESS ON FILE
CHARLES TOWN UTILITY BOARD              661 S GEORGE ST, STE 101 CHARLES TOWN WV 25414
CHARLES TOWN UTILITY BOARD              PO BOX 7338 CHARLESTON WV 25356
CHARLES W COUNTS                        ADDRESS ON FILE
CHARLES WARD                            ADDRESS ON FILE
CHARLES WATSON                          ADDRESS ON FILE
CHARLES WEST                            ADDRESS ON FILE
CHARLES WHITTEN                         ADDRESS ON FILE
CHARLES WILLIAM                         ADDRESS ON FILE
CHARLESTAVEON WALKER                    ADDRESS ON FILE
CHARLESTON CO REVENUE COLLECTN          4045 BRIDGE VIEW DR NORTH CHARLESTON SC 29405-7464
CHARLESTON COUNTY GOVERNMENT            4045 BRIDGE VIEW DR NORTH CHARLESTON SC 29405
CHARLESTON COUNTY GOVERNMENT            4045 BRIDGE VIEW DR DEPT OF REVENUE COLLECTIONS N CHARLESTON SC 29405
CHARLESTON COUNTY REVENUE COLLECTIONS   4045 BRIDGEVIEW DR NORTH CHARLESTON SC 29405
CHARLESTON COUNTY SALES TAX             4045 BRIDGE VIEW DR CITY OF N CHARLESTON HOSP TAX NORTH CHARLESTON SC
                                        29405-7464
CHARLESTON COUNTY TREASURER             PO BOX 603517 CHARLOTTE NC 28260-3517
CHARLESTON COUNTY USER FEE DEPT         DEPT OF REVENUE COLLECTIONS 4045 BRIDGE VIEW DRIVE CHARLESTON SC 29405
CHARLESTON GROUNDS MANAGEMENT           PO BOX 644 JOHNS ISLAND SC 29457
CHARLESTON WATER SYSTEM                 103 ST PHILIP ST CHARLESTON SC 29402
CHARLESTON WATER SYSTEM                 PO BOX 568 CHARLESTON SC 29402
CHARLESTON WATER SYSTEM                 PO BOX 568 CHARLESTON SC 29402-0568
CHARLESTON WATER SYSTEM                 PO BOX B CHARLESTON SC 29403
CHARLESTON WATER SYSTEM                 G SHAWN EARL, ASSISTANT CS ADMIN MANAGER 103 ST PHILLIP ST CHARLESTON SC 29403
CHARLESTON WATER SYSTEM                 103 ST PHILIP ST CHARLESTON SC 29403
CHARLETTE IMBUFE                        ADDRESS ON FILE
CHARLIE MCNAMARA                        ADDRESS ON FILE
CHARLIE MCNAMARA                        ADDRESS ON FILE
CHARLIE SCIARA                          ADDRESS ON FILE
CHARLIES PLUMBING                       321 W JEFFERSON ST BROOKSVILLE FL 34601
CHARLIYAH JEFFERIES                     ADDRESS ON FILE
CHARLOTTE BUFFINGTON                    ADDRESS ON FILE
CHARLOTTE COUNTY TAX COLLECTOR          18500 MURDOCK CIR PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY UTILITIES              18500 MURDOCK CIRCLE PORT CHARLOTTE FL 33948



Epiq Corporate Restructuring, LLC                                                                    Page 93 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 101 of 586

Claim Name                              Address Information
CHARLOTTE COUNTY UTILITIES              PO BOX 516000 PUNTA GORDA FL 33951
CHARLOTTE COUNTY UTILITIES              PO BOX 516000 PUNTA GORDA FL 33951-6000
CHARLOTTE GLENN                         ADDRESS ON FILE
CHARLOTTE MISKE                         ADDRESS ON FILE
CHARLOTTE SNIDER                        ADDRESS ON FILE
CHARLOTTE WALLER                        ADDRESS ON FILE
CHARLY QUESADA                          ADDRESS ON FILE
CHARMA QUICK                            ADDRESS ON FILE
CHARMAINE BANKHEAD                      ADDRESS ON FILE
CHARMAINE BRANCH                        ADDRESS ON FILE
CHARMAINE COLEY                         ADDRESS ON FILE
CHARMAINE TAYLOR                        ADDRESS ON FILE
CHARON MINNIEFIELD                      ADDRESS ON FILE
CHARQUANI CARR                          ADDRESS ON FILE
CHARTER COMMUNICATIONS                  PO BOX 742614 CINCINNATI OH 45274
CHARTER COMMUNICATIONS                  PO BOX 94188 PALATINE IL 60009-4188
CHARTER COMMUNICATIONS                  PO BOX 790086 SAINT LOUIS MO 63179
CHARTER TOWNSHIP OF CHESTERFIELD        47275 SUGARBUSH RD CHESTERFIELD MI 48047
CHARTER TOWNSHIP OF INDEPENDENCE        PO BOX 771822 DETROIT MI 48277-1822
CHARTER TOWNSHIP OF MERIDIAN            UTILITY BILLING DEPT PO BOX 1400 OKEMOS MI 48805-1400
CHARTER TOWNSHIP OF PLYMOUTH            PO BOX 8040 PLYMOUTH MI 48170
CHARTER TWP OF CHESTERFIELD             47275 SUGARBUSH RD CHESTERFIELD MI 48047-5156
CHARWAN WOOD                            ADDRESS ON FILE
CHARZELL CHEATHAM                       ADDRESS ON FILE
CHAS. HAWKINS CO, INC                   760 MELROSE AVENUE NASHVILLE TN 37211
CHASE BERISH                            ADDRESS ON FILE
CHASE EDWARDS                           ADDRESS ON FILE
CHASE FINGULIN                          ADDRESS ON FILE
CHASE FORTIN                            ADDRESS ON FILE
CHASE MEDCALF                           ADDRESS ON FILE
CHASE WILSON                            ADDRESS ON FILE
CHASEN H CLAWSON                        ADDRESS ON FILE
CHASITY BOWYER                          ADDRESS ON FILE
CHASITY SMALL                           ADDRESS ON FILE
CHASSITY THEISS                         ADDRESS ON FILE
CHASTITY TUCKER                         ADDRESS ON FILE
CHATEAU WINE AND SPIRITS SS             2131 POLARIS PARKWAY COLUMBUS OH 43240
CHATHAM COUNTY                          DEPT OF PUBLIC HEALTH PO BOX 8161 SAVANNAH GA 31412
CHATHAM COUNTY FINANCE DEPT             PO BOX 9297 SAVANNAH GA 31412
CHATHAM COUNTY FINANCE DEPT SALES TAX   PO BOX 9297 SAVANNAH GA 31412
CHATHAM COUNTY HEALTH DEPARTMENT        PO BOX 14257 SAVANNAH GA 31416
CHATHAM COUNTY TAX COMMISSIONER         PO BOX 117037 PAYMENT LOCKBOX ATLANTA GA 30368-7037
CHATHAM COUNTY TAX COMMISSIONER         ATTN THERESA HARRELSON PO BOX 8324 SAVANNAH GA 31412
CHATTANOOGA GAS                         PO BOX 59004 KNOXVILLE TN 37950-9004
CHATTANOOGA GAS COMPANY                 ATTN BRIAN COHEN 544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
CHATTANOOGA HAMILTON COUNTY HEALTH DEPT 921 EAST THIRD STREET ENVIROMENTAL HEALTH SERVICES CHATTANOOGA TN 37403-2165
CHAU, CONNIE                            204 AVENIDA SAN CARLOS SAN CLEMENTE CA 92672
CHAUNDRA WILLIAMS                       ADDRESS ON FILE
CHAUNTE CAMPBELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 94 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 102 of 586

Claim Name                               Address Information
CHAUTAUQUA COUNTY DEPARTMENT OF HEALTH   7 N ERIE ST MAYVILLE NY 14757
CHAUTAUQUA MALL LLC                      C/O WASHINGTON PRIME GROUP INC ATTN S IFEDUBA 180 E BROAD ST COLUMBUS OH 43215
CHAUTAUQUA MALL LLC                      6129 PAYSPHERE CIRCLE CHICAGO IL 60674
CHAUTAUQUA MALL, LLC                     C/O WP GLIMCHER INC. 180 EAST BROAD STREET ATTN: GENERAL COUNSEL COLUMBUS OH
                                         43215
CHAWNTAEAH EDMONDSON                     ADDRESS ON FILE
CHAYNA TURNER                            ADDRESS ON FILE
CHAZPAREM LLC                            THOMAS ABRAHAM 17329 GRAYLAND AVENUE CERRITOS CA 90703
CHAZPAREM LLC                            17329 GRAYLAND AVE CERRITOS CA 90703
CHAZPAREM LLC                            17329 GRAYLAND AVENUE CERRITOS CA 90703-0000
CHEF WORKS INC                           12325 KERRAN ST POWAY CA 92064
CHELBY JOSEPH                            ADDRESS ON FILE
CHELSEA BARNES                           ADDRESS ON FILE
CHELSEA BENNETT                          ADDRESS ON FILE
CHELSEA CARPENTER                        ADDRESS ON FILE
CHELSEA DELL                             ADDRESS ON FILE
CHELSEA DOUGHTY                          ADDRESS ON FILE
CHELSEA GALLO                            ADDRESS ON FILE
CHELSEA HINTON                           ADDRESS ON FILE
CHELSEA HINTON                           ADDRESS ON FILE
CHELSEA MCKINNON                         ADDRESS ON FILE
CHELSEA MITCHELL                         ADDRESS ON FILE
CHELSEA OLSON                            ADDRESS ON FILE
CHELSEA REYES                            ADDRESS ON FILE
CHELSEA WARE                             ADDRESS ON FILE
CHELSEA WHEELER                          ADDRESS ON FILE
CHELSEA WYNN                             ADDRESS ON FILE
CHELSEY BENTON                           ADDRESS ON FILE
CHELSEY SMITH                            ADDRESS ON FILE
CHELSEY SNELL                            ADDRESS ON FILE
CHELSEY SNOWA                            ADDRESS ON FILE
CHELSIE JACKSON                          ADDRESS ON FILE
CHELSIE SABART                           ADDRESS ON FILE
CHEM CARE INCORPORATED                   P O BOX 1442 KINGSTON PA 18704
CHEM DRY OF EAST TN BIG ORANGE CHEM DRY 2311 CRUMLEY RD STE A GREENBACK TN 37742
CHEM DRY OF ERIE COUNTY                  340 W 26TH STREET ERIE PA 16508
CHEMDRY                                  340 W 26TH ST ERIE PA 16508
CHEMDRY OF CHARLESTON                    1038 JENKINS RD, UNIT 108 CHARLESTON SC 29407
CHEMDRY OF CHARLESTON                    3022 WOODINGTON PL GOOSE CREEK SC 29445
CHEMUNG CANAL                            ATTN: CHRISTINA LOCKNER PO BOX 1522 ELMIRA NY 14902
CHEMUNG CANAL TRUST COMPANY              ATTN: BANK OPERATIONS PO BOX 1522 ELMIRA NY 14902
CHEMUNG COUNTY DEPARTMENT                103 WASHINGTON ST PO BOX 588 ELMIRA NY 14902
CHEMUNG COUNTY SEWER DISTRICTS           600 MILTON ST ELMIRA NY 14904
CHENEY ENTERPRISES INC                   2410 W NINE MILE RD PENSACOLA FL 32534
CHENG COHEN                              ADDRESS ON FILE
CHENGA REALTY GROUP LLC                  ATTN SRI CHAD 1031 BELLVIEW RD, STE #200 MCLEAN VA 22102
CHENGA REALTY GROUP LLC                  ATTN SRIDHAR CHADIVE 6301 EDSALL ROAD STE 321 ALEXANDRIA VA 22312
CHENGA REALTY GROUP LLC                  PO BOX 941483 C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO MAITLAND FL
                                         32794



Epiq Corporate Restructuring, LLC                                                                     Page 95 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 103 of 586

Claim Name                             Address Information
CHENGA REALTY GROUP LLC                PO BOX 941483 C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO MAITLAND FL
                                       32794-0000
CHENGA REALTY GROUP LLC                C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO PO BOX 941483 MAITLAND FL
                                       32794-0000
CHEQUITA KAPERS                        ADDRESS ON FILE
CHERI LEMERY                           ADDRESS ON FILE
CHERIE MOYER                           ADDRESS ON FILE
CHERIKA MCKINNON                       ADDRESS ON FILE
CHERISH K BOWMAN                       ADDRESS ON FILE
CHERISH NOFFKE                         ADDRESS ON FILE
CHERITA F JOHNSON                      ADDRESS ON FILE
CHEROKEE DISTRIBUTING CO INC           200 MILLER MAIN CIRCLE KNOXVILLE TN 37919
CHERYL DANDO                           ADDRESS ON FILE
CHERYL DANIEL                          ADDRESS ON FILE
CHERYL DYE                             ADDRESS ON FILE
CHERYL FRIES                           ADDRESS ON FILE
CHERYL GALLIMORE                       ADDRESS ON FILE
CHERYL HARNOIS                         ADDRESS ON FILE
CHERYL JONES                           ADDRESS ON FILE
CHERYL KELLY                           ADDRESS ON FILE
CHERYL MCDANIEL                        10 SULKY LANE PINEHURST NC 28374
CHERYL R CAPELA                        ADDRESS ON FILE
CHERYL WAKE                            ADDRESS ON FILE
CHESAPEAKE HEALTH DEPARTMENT           748 N BATTLEFIELD BLVD CHESAPEAKE VA 23320
CHESAPEAKE HEALTH DISTRICT             748 BATTLEFIELD BLVD N CHESAPEAKE VA 23320
CHESAPEAKE SYSTEM SOLUTIONS (T-RECS)   ONE PERIMETER PARK SOUTH SUITE 102 BIRMINGHAM AL 35243
CHESAPEAKE SYSTEM SOLUTIONS INC        ATTN PETER C VGELBERGER OWINGS CENTRE 10220 S DOLFIELD RD OWINGS MILLS MD
                                       21117
CHESAPEAKE UTILITIES                   PO BOX 826531 PHILADELPHIA PA 19182
CHESAPEAKE UTILITIES                   PO BOX 826531 PHILADELPHIA PA 19182-6531
CHESAPEAKE UTILITIES                   500 ENERGY LANE DOVER DE 19901
CHESAPEAKE UTILITIES                   PO BOX 1678 SALISBURY MD 21802
CHESAPEAKE UTILITIES                   PO BOX 1678 SALISBURY MD 21802-1678
CHESBAY DISTRIBUTING                   15001 NORTHRIDGE DRIVE CHANTILLY VA 20151
CHESTER C FOSGATE COMPANY              3333 S ORANGE AVE STE 217 C/O CROSSMAN CO MGMT INC ORLANDO FL 32806
CHESTER C FOSGATE COMPANY              908 SOUTH DELANEY AVE ORLANDO FL 32806
CHESTER C FOSGATE COMPANY, LLC         908 SOUTH DELANEY AVE ORLANDO FL 32806
CHESTER RILEY II                       ADDRESS ON FILE
CHESTERFIELD COUNTY                    DEPARTMENT OF UTILITIES PO BOX 26725 RICHMOND VA 23261-6725
CHESTERFIELD COUNTY                    9840 GOVERNMENT CENTER PKWY CHESTERFIELD VA 23832
CHESTERFIELD COUNTY                    P O BOX 71111 CHARLOTTE NC 28271-1111
CHESTERFIELD COUNTY                    DEPARTMENT OF UTILITIES PO BOX 71143 CHARLOTTE NC 28272
CHESTERFIELD COUNTY HEALTH DEPT        PO BOX 100 CHESTERFIELD VA 23832
CHETEKA A MILLER                       ADDRESS ON FILE
CHEYANNA BOLDT                         ADDRESS ON FILE
CHEYENNE BROOKS                        ADDRESS ON FILE
CHEYENNE GULLEY                        ADDRESS ON FILE
CHEYENNE GULLEY                        ADDRESS ON FILE
CHEYENNE MANESS                        ADDRESS ON FILE
CHEYENNE MCGEE                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 96 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 104 of 586

Claim Name                               Address Information
CHEYENNE PHILLIPS                        ADDRESS ON FILE
CHEYENNE SMITH                           ADDRESS ON FILE
CHEYENNE WILLIAMSON                      ADDRESS ON FILE
CHEYLA GARCIA                            ADDRESS ON FILE
CHEYLENE SOWARDS                         ADDRESS ON FILE
CHICK FIL A INC                          ATTN.: LEGAL DEPARTMENT - REAL ESTATE 5200 BUFFINGTON ROAD ATLANTA GA 30349
CHICK FIL A INC                          5200 BUFFINGTON RD ATTN CHRISTINA PEACOCK ATLANTA GA 30349
CHICK GATEWOOD SALES COMPANY INC         PO BOX 368 TIFTON GA 31793
CHICK-FIL-A INC                          C/O TROUTMAN PEPPER HAMILTON SANDERS LLP ATTN MATTHEW R BROOKS 600 PEACHTREE
                                         ST NE, STE 3000 ATLANTA GA 30308
CHILLICOTHE CITY INCOME TAX DEPARTMENT   35 S PAINT ST PO BOX 457 CHILLICOTHE OH 45601-0457
CHINA DANIELS                            ADDRESS ON FILE
CHINA MACK                               ADDRESS ON FILE
CHIQUITA TURNER                          ADDRESS ON FILE
CHISENALL, JESSICA                       278 HICKORY KNOLL LN CALHOUN GA 30701
CHLOE CROSBY                             ADDRESS ON FILE
CHLOE GOFF                               ADDRESS ON FILE
CHLOE MAROUSKY                           ADDRESS ON FILE
CHLOE ST CLAIR                           ADDRESS ON FILE
CHLOE THOMAS                             ADDRESS ON FILE
CHLOE TILLERY                            ADDRESS ON FILE
CHLOE WINDHAM                            ADDRESS ON FILE
CHLOE WOODS                              ADDRESS ON FILE
CHLOIE DELP                              ADDRESS ON FILE
CHOICE BUILDING SERVICES                 PO BOX 965 PITTSTON PA 18640
CHOP ACQUISITION LLC                     C/O GOULSTON & STORRS PC ATTN TREVOR HOFFMANN 400 ATLANTIC AVE BOSTON MA 02110
CHOP ACQUISITION LLC                     PO BOX 846188 BOSTON MA 02284
CHOP ACQUISITION LLC                     C/O WS DEVELOPMENT ATTN ROBERT MOONEY 33 BOYLSTON ST, STE 3000 CHESTNUT HILL
                                         MA 02467
CHRIS ALLENBACH                          ADDRESS ON FILE
CHRIS ARCE                               ADDRESS ON FILE
CHRIS BECK                               ADDRESS ON FILE
CHRIS CHADWICK                           ADDRESS ON FILE
CHRIS COGER                              ADDRESS ON FILE
CHRIS CONWELL                            ADDRESS ON FILE
CHRIS D SPEARMAN                         ADDRESS ON FILE
CHRIS DANIELS                            ADDRESS ON FILE
CHRIS ELDER                              ADDRESS ON FILE
CHRIS GREGORY                            ADDRESS ON FILE
CHRIS HAYES                              ADDRESS ON FILE
CHRIS JOWERS SR                          ADDRESS ON FILE
CHRIS LAWRENCE                           ADDRESS ON FILE
CHRIS LEFRANCOIS                         ADDRESS ON FILE
CHRIS N BAMFORD                          ADDRESS ON FILE
CHRIS PENDLETON                          ADDRESS ON FILE
CHRIS PIERSON                            ADDRESS ON FILE
CHRIS PRIOR                              ADDRESS ON FILE
CHRIS ROOT                               ADDRESS ON FILE
CHRIS RUSSELL                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 97 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 105 of 586

Claim Name                              Address Information
CHRIS SMITH                             ADDRESS ON FILE
CHRIS TUCKER                            ADDRESS ON FILE
CHRIS WRIGHT/ CDLE                      ADDRESS ON FILE
CHRIS YAHNIS COASTAL                    PO BOX 5326 FLORENCE SC 29502
CHRIS YAHNIS CORP                       PO BOX 5326 1440 NORTH SCHLITZ DR FLORENCE SC 29502
CHRIS YAUGHN PLUMBING                   302 BERRY DR BROXTON GA 31519-6432
CHRIS YOUNG                             ADDRESS ON FILE
CHRISDIAN LEE                           ADDRESS ON FILE
CHRISHUN HEARN                          ADDRESS ON FILE
CHRISS PLUMBING SERVICE INC             6404 HWY 301 S PO BOX 3389 RIVERVIEW FL 33568
CHRISTAL FREIWALD                       ADDRESS ON FILE
CHRISTAN DRAPER                         ADDRESS ON FILE
CHRISTEN ARNOLD                         ADDRESS ON FILE
CHRISTENSEN ENTERPRISES & INVESTMENTS   6110 SOUTH 350 WEST MURRAY UT 84107
CHRISTENSEN ENTERPRISES AND INVSTS LC   6110 SOUTH 350 WEST MURRAY UT 84107
CHRISTENSON CARPET CLEANING             117 SOUTH HASTINGS AVE SUITE A HASTINGS NE 68901
CHRISTIAN A ALBINO                      ADDRESS ON FILE
CHRISTIAN A SCHRIVER                    ADDRESS ON FILE
CHRISTIAN AGUILAR                       ADDRESS ON FILE
CHRISTIAN BROTHERS PLUMBING             24819 VAN DYKE AVE CENTER LINE MI 48015
CHRISTIAN CURTS                         ADDRESS ON FILE
CHRISTIAN DAVIS                         ADDRESS ON FILE
CHRISTIAN DECHELLIS                     ADDRESS ON FILE
CHRISTIAN DELGADO                       ADDRESS ON FILE
CHRISTIAN GARZA-ALICEA                  ADDRESS ON FILE
CHRISTIAN GILYARD                       ADDRESS ON FILE
CHRISTIAN HASSKARL                      ADDRESS ON FILE
CHRISTIAN HOOD                          ADDRESS ON FILE
CHRISTIAN HURST                         ADDRESS ON FILE
CHRISTIAN KEY                           ADDRESS ON FILE
CHRISTIAN KLOSSET                       ADDRESS ON FILE
CHRISTIAN LEWERS                        ADDRESS ON FILE
CHRISTIAN LHAMON                        ADDRESS ON FILE
CHRISTIAN LITWIN                        ADDRESS ON FILE
CHRISTIAN LYNCH                         ADDRESS ON FILE
CHRISTIAN MARESCHAL                     ADDRESS ON FILE
CHRISTIAN MARRALE                       ADDRESS ON FILE
CHRISTIAN MEDINA                        ADDRESS ON FILE
CHRISTIAN MONTALVO                      ADDRESS ON FILE
CHRISTIAN PENA                          ADDRESS ON FILE
CHRISTIAN RADFORD                       ADDRESS ON FILE
CHRISTIAN RAMIREZ                       ADDRESS ON FILE
CHRISTIAN RAMOS                         ADDRESS ON FILE
CHRISTIAN RIVERA                        ADDRESS ON FILE
CHRISTIAN ROSS                          ADDRESS ON FILE
CHRISTIAN SMITH                         ADDRESS ON FILE
CHRISTIAN SUTTON                        ADDRESS ON FILE
CHRISTIAN TACKLES                       ADDRESS ON FILE
CHRISTIAN TORRES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 98 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 106 of 586

Claim Name                          Address Information
CHRISTIAN TSCHIDA                   ADDRESS ON FILE
CHRISTIAN VAUGHAN                   ADDRESS ON FILE
CHRISTIAN WHITE                     ADDRESS ON FILE
CHRISTIAN-LLYOD VICK                ADDRESS ON FILE
CHRISTIANNE SUKITSCH                ADDRESS ON FILE
CHRISTIE A HALE                     ADDRESS ON FILE
CHRISTIE FISHER                     ADDRESS ON FILE
CHRISTIE HEATH                      ADDRESS ON FILE
CHRISTIE KISER                      ADDRESS ON FILE
CHRISTIE MARLEY                     ADDRESS ON FILE
CHRISTIE PUNTIERI                   C/O JOSEPH F. HENNESSEY JOSEPH HENNESSEY 205 MAIN STREET BOX 168 ASHLAND MA
                                    01721
CHRISTIE PUNTIERI                   ADDRESS ON FILE
CHRISTIE STRICKLAND                 ADDRESS ON FILE
CHRISTIE, HUNTER                    C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                    32315-3637
CHRISTIN EISELMAN                   ADDRESS ON FILE
CHRISTINA ACKERMAN                  ADDRESS ON FILE
CHRISTINA BERNHARD                  ADDRESS ON FILE
CHRISTINA BLACKBURN                 ADDRESS ON FILE
CHRISTINA BRUYERE                   ADDRESS ON FILE
CHRISTINA BUCK                      ADDRESS ON FILE
CHRISTINA CAMPBELL                  ADDRESS ON FILE
CHRISTINA CARDWELL                  ADDRESS ON FILE
CHRISTINA FLETCHER                  ADDRESS ON FILE
CHRISTINA FOWLER                    ADDRESS ON FILE
CHRISTINA HOLT                      ADDRESS ON FILE
CHRISTINA HOPKINS                   ADDRESS ON FILE
CHRISTINA KIMMA                     ADDRESS ON FILE
CHRISTINA KINCHEN                   ADDRESS ON FILE
CHRISTINA L BATHE                   ADDRESS ON FILE
CHRISTINA LAFRENIERE                ADDRESS ON FILE
CHRISTINA LAMANO                    ADDRESS ON FILE
CHRISTINA LEVY                      ADDRESS ON FILE
CHRISTINA LINHART                   ADDRESS ON FILE
CHRISTINA LYNCH                     ADDRESS ON FILE
CHRISTINA MALONE                    ADDRESS ON FILE
CHRISTINA MAURO                     ADDRESS ON FILE
CHRISTINA MCROBERTS                 ADDRESS ON FILE
CHRISTINA NIEVES                    ADDRESS ON FILE
CHRISTINA PELUSO                    ADDRESS ON FILE
CHRISTINA POULIN                    ADDRESS ON FILE
CHRISTINA REILLY                    ADDRESS ON FILE
CHRISTINA SANDERS                   ADDRESS ON FILE
CHRISTINA SOTO                      ADDRESS ON FILE
CHRISTINA STANLEY                   ADDRESS ON FILE
CHRISTINE ADAMCZYK                  ADDRESS ON FILE
CHRISTINE BEAUBIEN                  ADDRESS ON FILE
CHRISTINE BOWERS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 99 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21   Page 107 of 586

Claim Name                           Address Information
CHRISTINE CURRY                      ADDRESS ON FILE
CHRISTINE DAVILA                     ADDRESS ON FILE
CHRISTINE FOLEY                      ADDRESS ON FILE
CHRISTINE HAUGHN                     ADDRESS ON FILE
CHRISTINE HERMAN                     ADDRESS ON FILE
CHRISTINE HIBBARD                    ADDRESS ON FILE
CHRISTINE HOPKINS                    ADDRESS ON FILE
CHRISTINE JOHANSEN                   ADDRESS ON FILE
CHRISTINE KELLY                      ADDRESS ON FILE
CHRISTINE LOBRUTTO                   ADDRESS ON FILE
CHRISTINE M IRVIN                    ADDRESS ON FILE
CHRISTINE M KRATZKE                  ADDRESS ON FILE
CHRISTINE M SNYDER                   ADDRESS ON FILE
CHRISTINE MOBLEY                     ADDRESS ON FILE
CHRISTINE MYERS                      ADDRESS ON FILE
CHRISTINE OCONNELL                   ADDRESS ON FILE
CHRISTINE PAULUS                     ADDRESS ON FILE
CHRISTINE SCHULTZ                    ADDRESS ON FILE
CHRISTINE SHINER                     ADDRESS ON FILE
CHRISTINE SNEDAKER                   ADDRESS ON FILE
CHRISTINE THIEL                      ADDRESS ON FILE
CHRISTINE TROTT                      ADDRESS ON FILE
CHRISTINE WEAVER                     ADDRESS ON FILE
CHRISTINE WEAVER                     ADDRESS ON FILE
CHRISTIPHER MAY                      ADDRESS ON FILE
CHRISTIPHER MAY                      ADDRESS ON FILE
CHRISTLE EAMES                       ADDRESS ON FILE
CHRISTOPHER ALLEN                    ADDRESS ON FILE
CHRISTOPHER BERGLUND                 ADDRESS ON FILE
CHRISTOPHER BERNARD                  ADDRESS ON FILE
CHRISTOPHER BERRY                    ADDRESS ON FILE
CHRISTOPHER BEVINGTON                ADDRESS ON FILE
CHRISTOPHER BISER                    ADDRESS ON FILE
CHRISTOPHER BLACK                    ADDRESS ON FILE
CHRISTOPHER BOWEN                    ADDRESS ON FILE
CHRISTOPHER BROWN                    ADDRESS ON FILE
CHRISTOPHER BURNETT                  ADDRESS ON FILE
CHRISTOPHER BUSH                     ADDRESS ON FILE
CHRISTOPHER BUSH                     ADDRESS ON FILE
CHRISTOPHER BUSH                     ADDRESS ON FILE
CHRISTOPHER C SHARPS                 ADDRESS ON FILE
CHRISTOPHER COTTON                   ADDRESS ON FILE
CHRISTOPHER CREGGER                  ADDRESS ON FILE
CHRISTOPHER CRUMP                    ADDRESS ON FILE
CHRISTOPHER CULPEPPER                ADDRESS ON FILE
CHRISTOPHER CUSHMAN                  ADDRESS ON FILE
CHRISTOPHER DALESIO                  ADDRESS ON FILE
CHRISTOPHER DEPELLEGRIN              ADDRESS ON FILE
CHRISTOPHER DOW                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 100 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 108 of 586

Claim Name                            Address Information
CHRISTOPHER DUPREE                    ADDRESS ON FILE
CHRISTOPHER EDENS                     ADDRESS ON FILE
CHRISTOPHER ENGLISH                   ADDRESS ON FILE
CHRISTOPHER FREEMAN                   ADDRESS ON FILE
CHRISTOPHER FRISBY                    ADDRESS ON FILE
CHRISTOPHER FRY                       ADDRESS ON FILE
CHRISTOPHER GARTEN                    ADDRESS ON FILE
CHRISTOPHER GIBSON                    ADDRESS ON FILE
CHRISTOPHER GRAHAM                    ADDRESS ON FILE
CHRISTOPHER GREENE                    ADDRESS ON FILE
CHRISTOPHER HANLEY                    ADDRESS ON FILE
CHRISTOPHER HANNOCK                   ADDRESS ON FILE
CHRISTOPHER HARDAWAY                  ADDRESS ON FILE
CHRISTOPHER HARPER                    ADDRESS ON FILE
CHRISTOPHER HAUSCH                    ADDRESS ON FILE
CHRISTOPHER HEAD                      ADDRESS ON FILE
CHRISTOPHER HENN                      ADDRESS ON FILE
CHRISTOPHER HOFFMAN                   ADDRESS ON FILE
CHRISTOPHER HOLLIMON                  ADDRESS ON FILE
CHRISTOPHER HOWARD                    ADDRESS ON FILE
CHRISTOPHER HOWE                      ADDRESS ON FILE
CHRISTOPHER JACKSON                   ADDRESS ON FILE
CHRISTOPHER JAY                       ADDRESS ON FILE
CHRISTOPHER JEFFREYS                  ADDRESS ON FILE
CHRISTOPHER JENKINS                   ADDRESS ON FILE
CHRISTOPHER JOHNSON                   ADDRESS ON FILE
CHRISTOPHER JOHNSON                   ADDRESS ON FILE
CHRISTOPHER JONES                     ADDRESS ON FILE
CHRISTOPHER KENON                     ADDRESS ON FILE
CHRISTOPHER KING                      ADDRESS ON FILE
CHRISTOPHER LEE JORDAN                ADDRESS ON FILE
CHRISTOPHER LEE JORDAN                ADDRESS ON FILE
CHRISTOPHER LEVERENZ                  ADDRESS ON FILE
CHRISTOPHER M FREEL                   ADDRESS ON FILE
CHRISTOPHER MANSFIELD                 ADDRESS ON FILE
CHRISTOPHER MCCARTHY                  ADDRESS ON FILE
CHRISTOPHER MCCLOUD                   ADDRESS ON FILE
CHRISTOPHER MCFADDEN                  ADDRESS ON FILE
CHRISTOPHER MCHUGH                    ADDRESS ON FILE
CHRISTOPHER MILLWARD                  ADDRESS ON FILE
CHRISTOPHER MONAHAN                   ADDRESS ON FILE
CHRISTOPHER MOORE                     ADDRESS ON FILE
CHRISTOPHER MORGAN                    ADDRESS ON FILE
CHRISTOPHER MOSELY                    C/O JAMES W. FRIAUF 6515 CLINTON HWY., SUITE 207 KNOXVILLE TN 37912
CHRISTOPHER ODEM                      ADDRESS ON FILE
CHRISTOPHER ONEAL                     ADDRESS ON FILE
CHRISTOPHER ORTIZ                     ADDRESS ON FILE
CHRISTOPHER OSTERHOUDT                ADDRESS ON FILE
CHRISTOPHER PARKER                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 101 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 109 of 586

Claim Name                           Address Information
CHRISTOPHER PARKS                    ADDRESS ON FILE
CHRISTOPHER PELL                     ADDRESS ON FILE
CHRISTOPHER PROCTOR                  ADDRESS ON FILE
CHRISTOPHER PRUETT                   ADDRESS ON FILE
CHRISTOPHER QUALE                    ADDRESS ON FILE
CHRISTOPHER QUASHIE                  ADDRESS ON FILE
CHRISTOPHER REARDON                  ADDRESS ON FILE
CHRISTOPHER RHINE                    C/O MITCHELL & ASSOCIATES KIANA MITCHELL 615 BARONNE ST #300 NEW ORLEANS LA
                                     70113
CHRISTOPHER RHINE                    ADDRESS ON FILE
CHRISTOPHER RILEY                    ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER ROBERTS                  ADDRESS ON FILE
CHRISTOPHER RODRIGUEZ                ADDRESS ON FILE
CHRISTOPHER ROEDER                   ADDRESS ON FILE
CHRISTOPHER ROMERO                   ADDRESS ON FILE
CHRISTOPHER ROSEBORO                 ADDRESS ON FILE
CHRISTOPHER RYNDEL                   ADDRESS ON FILE
CHRISTOPHER SCOTT TRULL              ADDRESS ON FILE
CHRISTOPHER SENIOR                   ADDRESS ON FILE
CHRISTOPHER SHELTON                  ADDRESS ON FILE
CHRISTOPHER SHORT                    ADDRESS ON FILE
CHRISTOPHER SIMPSON                  ADDRESS ON FILE
CHRISTOPHER SINCLAIR                 ADDRESS ON FILE
CHRISTOPHER SMOLENSKI                ADDRESS ON FILE
CHRISTOPHER SPARKS                   ADDRESS ON FILE
CHRISTOPHER ST AMAND                 ADDRESS ON FILE
CHRISTOPHER STENGEL                  ADDRESS ON FILE
CHRISTOPHER STEPP                    ADDRESS ON FILE
CHRISTOPHER STEVENS                  ADDRESS ON FILE
CHRISTOPHER STOSICK                  ADDRESS ON FILE
CHRISTOPHER T HENDERSON              ADDRESS ON FILE
CHRISTOPHER THOMAS                   ADDRESS ON FILE
CHRISTOPHER THOMPSON                 ADDRESS ON FILE
CHRISTOPHER THRESHER                 ADDRESS ON FILE
CHRISTOPHER VERHERET                 ADDRESS ON FILE
CHRISTOPHER WACKOWSKI                ADDRESS ON FILE
CHRISTOPHER WALBERT                  ADDRESS ON FILE
CHRISTOPHER WATSON                   ADDRESS ON FILE
CHRISTOPHER WATSON                   ADDRESS ON FILE
CHRISTOPHER WEED                     ADDRESS ON FILE
CHRISTOPHER WEIKEL                   ADDRESS ON FILE
CHRISTOPHER WELLMAN                  ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WILLIAMS                 ADDRESS ON FILE
CHRISTOPHER WRIGHT                   ADDRESS ON FILE
CHRISTOPHERS CARPET CLEANING INC     485 WALNUT STREET WESTERNPORT MD 21562
CHRISTPHER ROWE                      ADDRESS ON FILE
CHRISTY ANASKY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 102 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 110 of 586

Claim Name                               Address Information
CHRISTY CLAUNCH                          ADDRESS ON FILE
CHRISTY ECKMAN                           ADDRESS ON FILE
CHRISTY YU                               ADDRESS ON FILE
CHUCK FISHER                             ADDRESS ON FILE
CHUCK HUGHES                             ADDRESS ON FILE
CHUCKS TOP TO BOTTOM HANDYMANS SVC LLC   244 KNIGHT LN BLACKSTONE VA 23824
CHYNA KAMAU                              ADDRESS ON FILE
CHYNA SMALLS-JENKINS                     ADDRESS ON FILE
CHYNNA BAKER                             ADDRESS ON FILE
CHYNNA BAKER                             ADDRESS ON FILE
CHYSON SHUFFLEBURG                       ADDRESS ON FILE
CIA SECURITY                             2 SUMMITT COURT SUITE 306 FISHKILL NY 12524
CIANI WILLIAMS                           ADDRESS ON FILE
CIARA BOWSER                             ADDRESS ON FILE
CIARA HARRISON                           ADDRESS ON FILE
CIARA POINDEXTER                         ADDRESS ON FILE
CIARA SMART                              ADDRESS ON FILE
CIARA TAYLOR                             ADDRESS ON FILE
CICCHIELLO CICCHIELLO                    ADDRESS ON FILE
CICELY MASSALINE                         ADDRESS ON FILE
CIERA KNOX                               ADDRESS ON FILE
CIERA MCAULEY                            ADDRESS ON FILE
CIERRA ANDERSON                          ADDRESS ON FILE
CIERRA HALL                              ADDRESS ON FILE
CIERRA HAYWARD                           ADDRESS ON FILE
CIERRA MCCULLOUGH                        ADDRESS ON FILE
CIERRA OHARA                             ADDRESS ON FILE
CIERRA PITTS                             ADDRESS ON FILE
CIERRA SICKLE                            ADDRESS ON FILE
CII SERVICE OF VIRGINIA                  6767 FOREST HILL AVE SUITE 100 RICHMOND VA 23225
CIII LBUBS06 C6 MIDLAND MALL             C/O THE FARBMAN GROUP INC 28400 NORTHWESTERN HIGHWAY 4TH FLOOR SOUTHFIELD MI
                                         48034
CINCINNATI BELL                          P O BOX 748003 CINCINNATI OH 45274
CINDY A GEARY                            ADDRESS ON FILE
CINDY ALEXANDER                          ADDRESS ON FILE
CINDY CASE                               ADDRESS ON FILE
CINDY CHERRY                             ADDRESS ON FILE
CINDY GREEN                              ADDRESS ON FILE
CINDY JONES                              C/O FANIZZI & BARR PC MELLISSA MURPHY 2303 PINE AVE NIAGARA FALLS NY 14301
CINDY MCCHESNEY                          ADDRESS ON FILE
CINDY MOLINO                             ADDRESS ON FILE
CINDY MOORE                              ADDRESS ON FILE
CINDY NOLAN                              ADDRESS ON FILE
CINDY PSENICNIK                          ADDRESS ON FILE
CINDY SAUCEDO                            ADDRESS ON FILE
CINDY STODDARD                           C/O D'AMICO & JOHERL LAW WILLIAM JOHERL 7333 CENTER ST MENTOR OH 44060
CINDY TAN                                ADDRESS ON FILE
CINDY TIPPIT                             ADDRESS ON FILE
CINDY WALKER                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 103 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 111 of 586

Claim Name                              Address Information
CINDY WALKER                            ADDRESS ON FILE
CINTAS CORPORATION                      C/O KEATING MUETHING & KLEKAMP PLL ATTN JASON V STITT ONE E 4TH ST, STE 1400
                                        CINCINNATI OH 45202
CINTAS CORPORATION                      ATTN SR DIRECTOR BUSINESS STRATEGY AND DEVELOPMENT GLOBAL ACCOUNTS 6800 CINTAS
                                        BLVD; PO BOX 625737 CINCINNATI OH 45262-5737
CINTAS CORPORATION                      ATTN SR DIRECTOR BUSINESS STRATEGY 6800 CINTAS BLVD PO BOX 625737 CINCINNATI
                                        OH 45262-5737
CINTAS CORPORATION                      PO BOX 88005 CHICAGO IL 60680
CINTAS CORPORATION 2                    4601 CREEKSTONE DRIVE SUITE 200 DURHAM NC 27703
CINTAS CORPORATION NO 2 FIREKEC         4601 CREEKSTONE DR SUITE 200 DURHAM NC 27703
CINTAS FAS LOCKBOX 636525               PO BOX 636525 CINCINNATI OH 45263
CINTIA PIRES                            ADDRESS ON FILE
CIOX HEALTH                             PO BOX 409875 ATLANTA GA 30384
CIPRIANO SQUARE PLAZA CORP              PO BOX 93070 ROCHESTER NY 14692
CIPRIANO SQUARE PLAZA CORPORATION       ATTN DAVID VACCA 270 COMMERCE DR ROCHESTER NY 14623
CIRCLE 5 INC                            278 COLEMAN DRIVE LEWISBURG WV 24901
CIRCLE 5 INC                            540 NORTH JEFFERSON STREET LEWISBURG WV 24901
CIRCLE 5 INC                            278 COLEMAN DRIVE LEWISBURG WV 24901-0000
CIRCLE F WILLINGBORO PARTNERS LLC       METRO COMMERCIAL MGMT SVC INC 307 FELLOWSHIP RD STE 300 MT LAUREL NJ 08054
CIRCLE F WILLINGBORO PARTNERS LLC       307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ 08054
CIRCLE MECHANICAL INC                   428 LIVINGSTON AVENUE JAMESTOWN NY 14701
CIRCLE SALES INC                        301 NORTH BROWN STREET BLACKSTONE VA 23824
CIRILA M CLAROS                         ADDRESS ON FILE
CIRILO LYONS                            ADDRESS ON FILE
CIRO JUAREZ                             ADDRESS ON FILE
CISCOS HEATING AND AIR CONDITIONING INC 8310 PARC PL CHALMETTE LA 70043
CISILIA AIDY                            ADDRESS ON FILE
CIT OF FT PAYNE SALES TAX               100 ALABAMA AVE NW ALCOHOL TAX FORT PAYNE AL 35967
CITATION COLLECTION SERVICES            PO BOX 80239 INDIANAPOLIS IN 46280
CITIGROUP COMMERCIAL MORTGAGE           TRUST 2006 C4 CGCMT 2006 C4 5522 SHAFFER RD 190 S LASALLE ST CHICAGO IL 60603
CITIGROUP COMMERCIAL MORTGAGE TR 2006   190 S LASALLE ST US BANK CHICAGO IL 60603
C4
CITIZEN TRIBUNE                         ADDRESS ON FILE
CITIZENS CHURCH OF THE NAZARENE         113 BUSINESS PARK DR SUITE C BRANSON MO 65616
CITIZENS ENERGY GROUP                   2020 N MERIDIAN ST INDIANAPOLIS IN 46202
CITIZENS ENERGY GROUP                   PO BOX 7056 INDIANAPOLIS IN 46207
CITIZENS ENERGY GROUP                   PO BOX 7056 INDIANAPOLIS IN 46207-7056
CITRIN COOPERMAN AND COMPANY LLP        529 FIFTH AVE NEW YORK NY 10017
CITRIN COOPERMAN AND COMPANY LLP        225 BROADHOLLOW RD, STE 401 MELVILLE NY 11747
CITRUS COUNTY TAX COLLECTOR             210 N APOPKA AVE STE 100 INVERNESS FL 34450
CITRUS COUNTY TAX COLLECTOR             210 N APOPKA AVE INVERNESS FL 34450
CITRUS COUNTY UTILITIES                 3600 W SOVEREIGN PATH LECANTO FL 34461
CITRUS COUNTY UTILITIES                 PO BOX 150520 CAPE CORAL FL 33915
CITRUS COUNTY UTILITIES                 PO BOX 150520 CAPE CORAL FL 33915-0520
CITY AND COUNTY OF DENVER               14800 FRYE ROAD LOCKBOX 174401 TX1-0029 FORT WORTH TX 76155
CITY AND COUNTY OF DENVER               C/O MANAGER OF FINANCE ATTN TREASURY/SPECIALIZED AUDIT SUPPORT 201 W COLFAX
                                        AVE, MC 1001, DEPT 1009 DENVER CO 80202
CITY AND COUNTY OF DENVER               201 W COLFAX AVE DENVER CO 80228
CITY BEVERAGE CO INC NC                 1471 WEEKSVILLE ROAD ELIZABETH CITY NC 27909
CITY BEVERAGES LLC                      10928 FLORIDA CROWN DRIVE ORLANDO FL 32824


Epiq Corporate Restructuring, LLC                                                                     Page 104 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 112 of 586

Claim Name                            Address Information
CITY BEVERAGES ORLANDO                10928 FLORIDA CROWN DRIVE ORLANDO FL 32824
CITY CLERK TREASURER                  PO BOX 311000 ENTERPRISE AL 36331-1000
CITY CORPORATION                      PO BOX 726 CONWAY AR 72033-0726
CITY NEON INC                         1095 CHAPLIN ROAD MORGANTOWN WV 26501
CITY OF AIKEN                         PO BOX 1608 AIKEN SC 29802
CITY OF AIKEN                         PO BOX 2458 HOSPITALITY TAX AIKEN SC 29802
CITY OF AIKEN                         PO BOX 2458 AIKEN SC 29802-2458
CITY OF AIKEN SALES TAX               PO BOX 2458 HOSPITALITY TAX AIKEN SC 29802
CITY OF ALABASTER                     PO BOX 830525 BIRMINGHAM AL 35283
CITY OF ALABASTER SALES TAX           PO BOX 830525 DEPT CS1 BIRMINGHAM AL 35383
CITY OF ALBANY TREASURERS OFC         PO BOX 447 ALBANY GA 33702
CITY OF ALBANY TREASURERS OFFICE      PO BOX 447 ALBANY GA 33702
CITY OF ALBION                        INCOME TAX DIVISION 112 WEST CASS STREET ALBION MI 49224-0900
CITY OF ALCOA                         223 ASSOCIATES BLVD OFFICE OF TREASURER ALCOA TN 37701
CITY OF ALCOA                         PO BOX 9610 ALCOA TN 37701-9610
CITY OF ALCOA UTILITIES               223 ASSOCIATES BLVD ALCOA TN 37701
CITY OF ALCOA UTILITIES               PO BOX 9610 ALCOA TN 37701
CITY OF ALCOA UTILITIES               PO BOX 9610 ALCOA TN 37701-9610
CITY OF ALEXANDER CITY                4 COURT SQ ALEXANDER CITY AL 35010
CITY OF ALEXANDER CITY                PO BOX 552 ALEXANDER CIT AL 35011
CITY OF ALEXANDER CITY                PO BOX 552 CITY REVENUE DEPT ALEXANDER AL 35011
CITY OF ALEXANDER CITY                PO BOX 552 ALEXANDER CITY AL 35011
CITY OF ALEXANDER CITY                PO BOX 552 ALEXANDER CITY AL 35011-0552
CITY OF ALEXANDER CITY SALES TAX      PO BOX 552 CITY REVENUE DEPT ALEXANDER AL 35011
CITY OF ALLEN PARK                    15915 SOUTHFIELD ALLEN PARK MI 48101-2512
CITY OF ALLENTOWN                     435 HAMILTON ST RM 110 ALLENTOWN PA 18101
CITY OF ALLENTOWN                     BUREAU OF HEALTH 435 HAMILTON ST RM 110 ALLENTOWN PA 18101
CITY OF ALPHARETTA                    2 PARK PLZ ALPHARETTA GA 30009-3680
CITY OF AMERICUS                      1404 E FORSYTH ST AMERICUS GA 31709
CITY OF AMERICUS                      101 WEST LAMAR ST CLERK TREASURER AMERICUS GA 31709
CITY OF AMERICUS                      101 WEST LAMAR ST AMERICUS GA 31709
CITY OF AMERICUS SALES TAX            101 W LAMAR ST CLER TREASURER AMERICUS GA 31709
CITY OF ANGOLA UTILITIES              210 N PUBLIC SQUARE ANGOLA IN 46703
CITY OF ANGOLA UTILITIES              210 N PUBLIC SQ ANGOLA IN 46703
CITY OF APPLE VALLEY                  ATTN UTILITY BILLING DEPT 7100 147TH ST W APPLE VALLEY MN 55124-9016
CITY OF ARNOLD MISSOURI               PO BOX 959435 ST LOUIS MO 63195-9435
CITY OF ARNOLD MUNICIPAL SVCS         210 JEFFCO BLVD ARNOLD MO 63010
CITY OF ARNOLD MUNICIPAL SVCS         PO BOX 959435 ST LOUIS MO 63195
CITY OF ARVADA                        8101 RALSTON RD PO BOX 8101 ARVADA CO 80001-8101
CITY OF ASHEVILLE                     70 COURT PLAZA ASHEVILLE NC 28801
CITY OF ASHEVILLE                     PO BOX 733 ASHEVILLE NC 28802
CITY OF ASHLAND                       PO BOX 1839 ASHLAND KY 41105
CITY OF ASHLAND                       OCCUPATIONAL LIC NET PROFIT DIV PO BOX 1839 ASHLAND KY 41105
CITY OF ASHLAND                       PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ASHLAND                       DEPT OF UTILITIES PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ASHLAND OPT LICENS FEE        DIV OF OCCUPATIONAL LICENSEFEE PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ASHLAND SALES TAX             PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ATHENS                        8 E WASHINGTON ST UTILITIES BILLING OFFICE ATHENS OH 45701
CITY OF ATHENS                        PO BOX 830725 ALATAX MNTLY ALCOHOL TAX RTN SALES TAX DIV BIRMINHGAM AL



Epiq Corporate Restructuring, LLC                                                                  Page 105 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 113 of 586

Claim Name                            Address Information
CITY OF ATHENS                        35283-0725
CITY OF ATHENS                        PO BOX 1089 ATHENS AL 35612
CITY OF ATHENS                        815 N JACKSON ST ATHENS TN 37303
CITY OF ATHENS UTILITIES              PO BOX 830200 BIRMINGHAM AL 35283-0200
CITY OF ATHENS, TENNESSEE             815 N JACKSON ST ATHENS TN 37303
CITY OF ATLANTA                       PO BOX 920500 DEPARTMENT OF AVIATION ATLANTA GA 30392
CITY OF ATLANTIC CITY                 1301 BACHARACH BOULEVARD ATLANTIC CITY NJ 08401
CITY OF ATTLEBORO                     PO BOX 4173 OFFICE OF THE CITY COLLECTOR WOBURN MA 01888-4173
CITY OF ATTLEBORO                     PO BOX 844514 BOSTON MA 02284-4514
CITY OF ATTLEBORO FIRE DEPARTMENT     100 UNION STREET ATTLEBORO MA 02703
CITY OF AUBURN                        60 COURT ST AUBURN ME 04210
CITY OF AUBURN AL                     144 TICHENOR AVENUE SUITE 6 AUBURN AL 36830
CITY OF AUGUSTA                       16 CONY ST TAX COLLECTORS OFFICE AUGUSTA ME 04330
CITY OF AURORA                        15151 E ALAMEDA PKWY AURORA CO 80012-1553
CITY OF AURORA                        PO BOX 33001 AURORA CO 80041-3001
CITY OF AVONDALE                      11465 W CIVIC CENTER DR 270 AVONDALE AZ 85323
CITY OF AVONDALE                      11465 W CIVIC CENTER DR STE 260 AVONDALE AZ 85323-6808
CITY OF BARTOW                        450 N WILSON AVE BARTOW FL 33831
CITY OF BARTOW                        PO BOX 1069 BARTOW FL 33831
CITY OF BATTLE CREEK                  PO BOX 1657 BATTLE CREEK MI 49016-1657
CITY OF BATTLE CREEK TREASURER        PO BOX 235 BATTLE CREEK MI 49016-0235
CITY OF BAY MINETTE                   301 DOLIVE ST BAY MINETTE AL 36507
CITY OF BEAUFORT                      1911 BOUNDARY ST BEAUFORT SC 29902
CITY OF BEAUFORT SALES TAX            1911 BOUNDARY ST HOSPITALITY FEE BEAUFORT SC 29902
CITY OF BECKLEY                       PO BOX 2494 BECKLEY WV 25802-2494
CITY OF BEDFORD                       TAX DEPARTMENT PO BOX 72450 CLEVELAND OH 44192-0002
CITY OF BELLEFOUNTAINE                135 N DETROIT STREET BELLEFOUNTAINE OH 43311
CITY OF BELLEVUE                      PO BOX 635285 CINCINNATI OH 45263-5285
CITY OF BEREA                         212 CHESTNUT STREET BEREA KY 40403
CITY OF BESSEMER                      1700 3RD AVE N BESSEMER AL 35020
CITY OF BESSEMER                      1806 3RD AVENUE BESSEMER AL 35020
CITY OF BESSEMER SALES TAX            1700 THIRD AVE N BESSEMER AL 35020
CITY OF BIDDEFORD                     205 MAIN STREET BIDDEFORD ME 04005
CITY OF BIG RAPIDS                    226 N MICHIGAN AVE BIG RAPIDS MI 49307
CITY OF BIRMINGHAM                    PO BOX 830638 BIRMINGHAM AL 35283-0638
CITY OF BLUE ASH                      INCOME TAX DEPARTMENT 4343 COOPER ROAD BLUE ASH OH 45242-5699
CITY OF BOWIE                         15901 EXCALIBUR ROAD BOWIE MD 20716
CITY OF BOWLING GREEN                 304 N CHURCH ST BOWLING GREEN OH 43402
CITY OF BOWLING GREEN                 PO BOX 643791 CINCINNATI OH 45264
CITY OF BOWLING GREEN                 PO BOX 1410 DEPARTMENT OF FINANCE BOWLING GREEN KY 42102-1410
CITY OF BRANSON FINANCE DEPT          110 W MADDUX ST STE 200 BUSINESS LICENSE BRANSON MO 65616
CITY OF BRANSON TT SALES TAX          110 W MADDUX STE 200 BRANSON MO 65616
CITY OF BRANSON UTILITIES             110 W MADDUX BRANSON MO 65610
CITY OF BRANSON UTILITIES             110 W MADDUX ST STE 200 BRANSON MO 65616
CITY OF BREWER                        223 GREEN POINT RD BREWER ME 04412
CITY OF BREWER                        80 N MAIN ST BREWER ME 04412
CITY OF BREWER                        80 N MAIN ST TAX COLLECTORS OFFICE BREWER ME 04412-2039
CITY OF BRIDGEPORT                    999 BROAD ST, 2ND FL BRIDGEPORT CT 06604
CITY OF BRIDGEPORT                    PO BOX 1310 BRIDGEPORT WV 26330



Epiq Corporate Restructuring, LLC                                                                 Page 106 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 114 of 586

Claim Name                            Address Information
CITY OF BRIDGEPORT                    PO BOX 1310 BRIDGEPORT WV 26330-6310
CITY OF BRISTOL                       497 CUMBERLAND ST ROOM 102 BRISTOL VA 24201-4392
CITY OF BRISTOL WATER DEPT            PO BOX 58 BRISTOL CT 06011-0058
CITY OF BRUNSWICK                     TAX OFFICE PO BOX 816 BRUNSWICK OH 44212
CITY OF BRYANT                        210 SW 3RD ST. BRYANT AR 72022
CITY OF BRYANT WATER SEWER            210 SW 3RD ST. BRYANT AR 72022
CITY OF CALHOUN                       700 W LINE ST CALHOUN GA 30701-7910
CITY OF CALHOUN                       PO BOX 248 CALHOUN GA 30703
CITY OF CALHOUN                       PO BOX 248 CALHOUN GA 30703-0248
CITY OF CALHOUN SALES TAX             PO BOX 248 CALHOUN GA 30703-0248
CITY OF CAMBRIDGE UTILITIES           828 WHEELING AVE CAMBRIDGE OH 43725
CITY OF CAMBRIDGE UTILITIES           PO BOX 1117 CAMBRIDGE OH 43725
CITY OF CAMBRIDGE UTILITIES           CITY ADMINISTRATION BUILDING 828 WHEELING AVE CAMBRIDGE OH 43725
CITY OF CAMBRIDGE UTILITIES           PO BOX 1117 CAMBRIDGE OH 43725-1117
CITY OF CAPE CORAL                    PO BOX 31526 TAMPA FL 33631-3526
CITY OF CAPE CORAL                    PO BOX 150027 CAPE CORAL FL 33915
CITY OF CAPE CORAL                    1015 CULTURAL PARK BLVD CAPE CORAL FL 33990
CITY OF CAPE GIRARDEAU                PO BOX 617 CAPE GIRARDEA MO 63702
CITY OF CAPE GIRARDEAU                PO BOX 617 CAPE GIRARDEAU MO 63702
CITY OF CAPE GIRARDEAU                PO BOX 617 CAPE GIRARDEAU MO 63702-0617
CITY OF CARROLLTON                    PO BOX 1949 CARROLLTON GA 30112
CITY OF CARROLLTON                    PO BOX 1949 OCCUPATIONAL TAX CARROLLTON GA 30112
CITY OF CARROLLTON                    PO BOX 1949 CARROLLTON GA 30112-0037
CITY OF CARROLLTON                    315 BRADLEY ST CARROLLTON GA 30117
CITY OF CARROLLTON                    1945 E JACKSON RD CARROLLTON TX 75006-1737
CITY OF CENTERVILLE                   TAX DIVISION 100 W SPRING VALLEY CENTERVILLE OH 45458
CITY OF CHAMPLIN                      PO BOX 856814 MINNEAPOLIS MN 55485-6814
CITY OF CHARLESTON                    915 QUARRIER STREET SUITE 4 CHARLESTON WV 25301
CITY OF CHARLESTON SALES TAX          PO BOX 22009 REVENUE COLLECTION DIV CHARLESTON SC 29413-2009
CITY OF CHARLOTTE                     BILLING CENTER PO BOX 1316 CHARLOTTE NC 28201
CITY OF CHARLOTTE                     BILLING CENTER PO BOX 1316 CHARLOTTE NC 28201-1316
CITY OF CHARLOTTE                     CHARLOTTE-MECKLENBURG GOVERNMENT CENTER 600 E 4TH ST CHARLOTTE NC 28202
CITY OF CHARLOTTE                     PO BOX 31032 CHARLOTTE NC 28231
CITY OF CHATTANOOGA                   PO BOX 191 CHATTANOOGA TN 37401-0191
CITY OF CHESAPEAKE                    PO BOX 15285 CHESAPEAKE VA 23328
CITY OF CHESAPEAKE                    PO BOX 16495 CITY TREASURER CHESAPEAKE VA 23328-6495
CITY OF CHESAPEAKE VA                 PO BOX 1606 CHESAPEAKE VA 23327-1606
CITY OF CHESAPEAKE VA SALES TAX       RAY A CONNER COMMISSIONER OF R CHESAPEAKE VA 23328-5285
CITY OF CINCINNATI                    PO BOX 634580 CINCINNATI OH 45263-4580
CITY OF CLARKSBURG                    222 W MAIN ST ATTN SERVICE FEES CLARKSBURG VA 26301
CITY OF CLARKSBURG SALES TAX          222 WEST MAIN ST CLARKSBURG WV 26301
CITY OF CLARKSVILLE                   PO BOX 928 CLARKSVILLE TN 37041-0928
CITY OF CLEARWATER                    CUSTOMER SERVICE PO BOX 30020 TAMPA FL 33630
CITY OF CLEARWATER                    CUSTOMER SERVICE PO BOX 30020 TAMPA FL 33630-3020
CITY OF CLEARWATER                    100 S MYRTLE AVE CLEARWATER FL 33756
CITY OF CLEMSON                       1250 TIGER BLVD STE 2 CLEMSON SC 29631
CITY OF CLEMSON                       300 COCHRAN RD CLEMSON SC 29631
CITY OF CLEMSON                       1250 TIGER BLVD SUITE 1 CLEMSON SC 29631
CITY OF CLEMSON                       1250 TIGER BLVD STE 2 CLEMSON SC 29631-2661



Epiq Corporate Restructuring, LLC                                                                Page 107 OF 567
                                                RUBY TUESDAY
                       Case 20-12456-JTD     Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 115 of 586

Claim Name                            Address Information
CITY OF CLEMSON SALES TAX             1250 TIGER BLVD STE 2 FINANCE DEPARTMENT CLEMSON SC 29631-2661
CITY OF CLERMONT                      685 W MONTROSE ST, 1ST FL CLERMONT FL 34711
CITY OF CLERMONT                      685 W MONTROSE ST CLERMONT FL 34711
CITY OF CLERMONT                      PO BOX 120890 CLERMONT FL 34712
CITY OF CLERMONT                      PO BOX 120890 CLERMONT FL 34712-0890
CITY OF CLEVELAND DIV OF WATER        PO BOX 94540 CLEVELAND OH 44101-4540
CITY OF CLEVELAND DIV OF WATER        1201 LAKESIDE AVE CLEVELAND OH 44114
CITY OF CLEVELAND DIVISION OF WATER   P O BOX 94540 CLEVELAND OH 44101
CITY OF CLINTON                       PO BOX 580189 CHARLOTTE NC 28258
CITY OF CLINTON                       PO BOX 580189 CHARLOTTE NC 28258-0189
CITY OF CLINTON                       221 LISBON ST CLINTON NC 28328
CITY OF CLINTON NC                    PO BOX 199 CLINTON NC 28239
CITY OF COCOA                         351 SHEARER BLVD COCOA FL 32922
CITY OF COCOA                         PO BOX 1270 COCOA FL 32923
CITY OF COCOA                         PO BOX 1270 COCOA FL 32923-1270
CITY OF COLD SPRING                   5694 EAST ALEXANDRIA PIKE COLD SPRING KY 41076
CITY OF COLLEGE PARK                  COLLEGE PARK CITY HALL 3667 MAIN ST COLLEGE PARK GA 30337
CITY OF COLLEGE PARK                  PO BOX 87137 COLLEGE PARK GA 30337
CITY OF COLLEGE PARK                  PO BOX 102609 ATLANTA GA 30368
CITY OF COLLEGE PARK                  PO BOX 102609 ATLANTA GA 30368-2609
CITY OF COLLEGE PARK SALES TAX        PO BOX 87137 COLLEGE PARK GA 30337
CITY OF COLLINSVILLE                  125 S CENTER ST COLLINSVILLE IL 62234
CITY OF COLLINSVILLE                  125 SOUTH CNTR OFFICE OF THE CITY CLERK COLLINSVILLE IL 62234
CITY OF COLONIAL HEIGHTS              PO BOX 3401 COMMISSIONER OF THE REVENUE COLONIAL HEIGHTS VA 23834
CITY OF COLONIAL HEIGHTS              PO BOX 3401 COLONIAL HEIGHTS VA 23834-9001
CITY OF COLONIAL HEIGHTS SALES TAX    PO BOX 3401 COMMISSIONER OF THE REVENUE COLONIAL HEIGHT VA 23834
CITY OF COLUMBIA                      1136 WASHINGTON ST COLUMBIA SC 29201
CITY OF COLUMBIA                      PO BOX 7997 COLUMBIA SC 29202
CITY OF COLUMBIA                      PO BOX 7997 COLUMBIA SC 29202-7997
CITY OF COLUMBIA                      PO BOX 147 BUSINESS LICENSE DIVISION COLUMBIA SC 29217
CITY OF COLUMBIA                      PO BOX 147 HOSPITALITY TAX COLUMBIA SC 29217-0001
CITY OF COLUMBIA MISSOURI             UTILITIES DEPT PO BOX 1676 COLUMBIA MO 65205
CITY OF COLUMBIA MISSOURI             PO BOX 6015 BUSINESS LICENSE DIV COLUMBIA MO 65205
CITY OF COLUMBIA SC                   PO BOX 147 BUSINESS LICENSE DIV HOSP TAX COLUMBIA SC 29217
CITY OF COLUMBIA TN                   700 N GARDEN ST CITY RECORDER COLUMBIA TN 38401
CITY OF COMMERCE                      PO BOX 499 COMMERCE GA 30529-0010
CITY OF CONCORD                       PO BOX 9582 MANCHESTER NH 03108-9582
CITY OF CONCORD                       GENERAL SERVICES DEPT 311 N STATE ST CONCORD NH 03301
CITY OF CONCORD                       24 HORSHE POND LN FIRE DEPARTMENT CONCORD NH 03301
CITY OF CONCORD                       PO BOX 308 CONCORD NC 28016
CITY OF CONCORD                       35 CABARRUS AVE W CONCORD NC 28025
CITY OF CONCORD                       ATTN VALERIE KOLCZYNSKI PO BOX 308 CONCORD NC 28026-0308
CITY OF CONCORD                       COLLECTIONS PO BOX 580469 CHARLOTTE NC 28258
CITY OF CONCORD                       COLLECTIONS PO BOX 580469 CHARLOTTE NC 28258-0469
CITY OF CONYERS                       P O BOX 1259 TAX COLLECTOR CONYERS GA 30207
CITY OF COOKEVILLE                    PO BOX 998 CUSTOMER SERVICE DEPT COOKEVILLE TN 38503-0998
CITY OF COOKEVILLE                    PO BOX 998 COOKEVILLE TN 38503-0998
CITY OF CORINTH GAS AND WATER         PO BOX 1870 CORINTH MS 38835-1870
DEPARTMENT



Epiq Corporate Restructuring, LLC                                                                  Page 108 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 116 of 586

Claim Name                             Address Information
CITY OF COVINGTON                      LICENSE DEPARTMENT 20 WEST PIKE STREET COVINGTON KY 41011-2298
CITY OF CROSSVILLE                     ATTN MALENA FISHER 392 N MAIN ST CROSSVILLE TN 38555
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555-4232
CITY OF CROSSVILLE                     392 N MAIN ST CROSSVILLE TN 38555-4275
CITY OF CULLMAN                        PO BOX 278 CULLMAN AL 35056
CITY OF CULLMAN LIQUOR TAX SALES TAX   PO BOX 1206 CULLMAN AL 35056-1206
CITY OF CUYAHOGA FALLS                 INCOME TAX DEPARTMENT 2310 2ND STREET CUYAHOGA FALLS OH 44222
CITY OF CYNTHIANA                      LICENSE FEE DIVISION PO BOX 67 CYNTHIANA KY 41031
CITY OF DALLAS                         200 MAIN ST DALLAS GA 30132
CITY OF DALLAS SALES TAX               200 MAIN ST DALLAS GA 30132
CITY OF DANDRIDGE                      PO BOX 38 DANDRIDGE TN 37725
CITY OF DANVILLE                       PO BOX 3308 DIV OF CENTRAL COLLECTIONS DANVILLE VA 24543-3308
CITY OF DANVILLE VIRGINIA              PO BOX 3308 DIV OF CENTRAL COLLECTIONS DANVILLE VA 24543-3308
CITY OF DARIEN                         106 WASHINGTON STREET DARIEN GA 31305
CITY OF DAYTON INCOME TAX              PO BOX 643700 CINCINNATI OH 45264-3700
CITY OF DAYTONA BEACH                  PO BOX 311 PERMITS AND LICENSING DAYTONA BEACH FL 32115
CITY OF DEERFIELD BEACH                PO BOX 865631 ORLANDO FL 32886-5631
CITY OF DEERFIELD BEACH                150 NE 2ND AVE DEERFIELD BEACH FL 33441
CITY OF DEERFIELD BEACH                401 SW 4TH ST DEERFIELD BEACH FL 33441
CITY OF DEERFIELD BEACH                150 NE 2ND AVE BUSINESS TAX OFFICE DEERFIELD BEACH FL 33441
CITY OF DELAWARE                       PO BOX 496 DELAWARE OH 43015
CITY OF DENVER                         201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202
CITY OF DIBERVILLE                     WATER & SEWER DEPT PO BOX 6519 DIBERVILLE MS 39540
CITY OF DIBERVILLE                     PO BOX 6519 DIBERVILLE MS 39540
CITY OF DIBERVILLE                     10383 AUTO MALL PKWY DIBERVILLE MS 39540-3750
CITY OF DIBERVILLE                     WATER SEWER DEPT PO BOX 6519 DIBERVILLE MS 39540-6519
CITY OF DOTHAN                         126 N SAINT ANDREWS STREET DOTHAN AL 36303
CITY OF DOUGLAS                        UTILITY PAYMENT PO BOX 102954 ATLANTA GA 30368
CITY OF DOUGLAS                        UTILITY PAYMENT PO BOX 102954 ATLANTA GA 30368-2954
CITY OF DOUGLAS                        224 E BRYAN ST DOUGLAS GA 31533
CITY OF DOUGLAS                        PO BOX 470 DOUGLAS GA 31534
CITY OF DOUGLASVILLE                   PO BOX 219 DOUGLASVILLE GA 30133
CITY OF DOUGLASVILLE SALES TAX         PO BOX 219 DOUGLASVILLE GA 30133
CITY OF DUBLIN                         DIVISION OF TAXATION PO BOX 9062 DUBLIN OH 43017-0962
CITY OF DUBLIN                         PO BOX 9062 DUBLIN OH 45217
CITY OF DUBLIN                         100 S CHURCH ST DUBLIN GA 31021
CITY OF DUBLIN                         PO BOX 690 DUBLIN GA 31040
CITY OF DUBLIN                         PO BOX 690 CUSTOMER SERVICE SUPERVISOR DUBLIN GA 31040
CITY OF DUBLIN                         PO BOX 690 DUBLIN GA 31040-0690
CITY OF DUBLIN SALES TAX               PO BOX 690 CUSTOMER SERVICE SUPERVISOR DUBLIN GA 31040
CITY OF DURHAM                         PO BOX 30041 DURHAM NC 27702-3041
CITY OF DURHAM FIRE DEPARTMENT         101 CITY HALL PLAZA DURHAM NC 27701
CITY OF EAST ELLIJAY                   PO BOX 1060 EAST ELLIJAY GA 30539
CITY OF EAST ELLIJAY SALES TAX         PO BOX 1060 107 OAK ST EAST ELLIJAY GA 30539
CITY OF EAST POINT                     2777 EAST POINT ST EAST POINT GA 30344
CITY OF EAST POINT                     2757 E POINT ST EAST POINT GA 30344
CITY OF EAST POINT                     2791 E POINT ST EAST POINT GA 30344
CITY OF EAST POINT SALES TAX           2777 EAST POINT ST EAST POINT GA 30344



Epiq Corporate Restructuring, LLC                                                                    Page 109 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 117 of 586

Claim Name                            Address Information
CITY OF EDEN                          308 E STADIUM DRIVE EDEN NC 27288
CITY OF EDEN                          PO BOX 70 EDEN NC 27289
CITY OF EDEN                          PO BOX 70 EDEN NC 27289-0070
CITY OF EDINA                         PO BOX 860586 MINNEAPOLIS MN 55486-0586
CITY OF EDINA                         4801 W 50TH STREET PO BOX 860586 MINNEAPOLIS MN 55486-0586
CITY OF ELIZABETH                     50 WINFIELD SCOTT PLAZA DIVISION OF HEALTH ELIZABETH NJ 07201
CITY OF ELIZABETH                     50 WINFIELD SCOTT PLAZA TAX COLLECTOR ROOM 102 ELIZABETH NJ 07201-2462
CITY OF ELIZABETH CITY                PO BOX 347 ELIZABETH CIT NC 27907
CITY OF ELIZABETH CITY                PO BOX 347 ELIZABETH CITY NC 27907-0347
CITY OF ELIZABETH CITY                306 E COLONIAL AVE ELIZABETH CITY NC 27909
CITY OF ELIZABETH SALES TAX           50 WINFIELD SCOTT PLAZA TAX COLLECTOR ELIZABETH NJ 07201
CITY OF ELIZABETHTOWN                 PO BOX 550 ELIZABETHTOWN KY 42702
CITY OF ELIZABETHTOWN                 PO BOX 550 ELIZABETHTOWN KY 42702-0550
CITY OF ELIZABETHTOWN                 PO BOX 550 DIRECTOR OF FINANCE ATTN RESTAURANT TAX ELIZABETHTOWN KY 42702-0550
CITY OF ELIZABETHTOWN SALES TAX       PO BOX 550 DIRECTOR OF FINANCE ATTN RESTAURANT TAX ELIZABETHTOWN KY 42702-0550
CITY OF ENGLEWOOD TAX DEPARTMENT      333 W NATIONAL ROAD ENGLEWOOD OH 45322
CITY OF ENTERPRISE                    PO BOX 31000 REVENUE DEPARTMENT ENTERPRISE AL 36331
CITY OF ENTERPRISE                    PO BOX 311000 ENTERPRISE AL 36331-1000
CITY OF ENTERPRISE SALES TAX          PO BOX 311000 ENTERPRISE AL 36331-1000
CITY OF EUCLID                        585 E 222ND ST EUCLID OH 44123-2099
CITY OF FAIRFIELD ALABAMA             4701 GARY AVENUE PO DRAWER 437 FAIRFIELD AL 35064
CITY OF FAIRHOPE                      PO BOX 429 FAIRHOPE AL 36533
CITY OF FAIRHOPE SALES TAX            PO DRAWER 429 FAIRHOPE AL 36533
CITY OF FAIRMONT                      PO BOX 1428 FAIRMONT WV 26555-1428
CITY OF FAIRVIEW HEIGHTS              10025 BUNKUM RD CITY COLLECTOR FAIRVIEW HEIGHTS IL 62208
CITY OF FARMINGTON HILLS              31555 WEST ELEVEN MILE RD FARMINGTON HILLS MI 48336
CITY OF FAYETTEVILLE                  433 HAY ST FAYETTEVILLE NC 28301
CITY OF FAYETTEVILLE                  632 LANGDON ST FAYETTEVILLE NC 28301
CITY OF FAYETTEVILLE                  PO BOX DRAWER D FAYETTEVILLE NC 28302
CITY OF FAYETTEVILLE                  240 GLYNN ST S ATTN: SALES TAX FAYETTEVILLE GA 30214
CITY OF FAYETTEVILLE                  240 GLYNN ST S FAYETTEVILLE GA 30214
CITY OF FAYETTEVILLE                  FIRE DEPARTMENT 240 GLYNN ST S FAYETTEVILLE GA 30214
CITY OF FAYETTEVILLE                  240 S GLYNN ST FAYETTEVILLE GA 30214-2040
CITY OF FESTUS                        950 N FIFTH ST FESTUS MO 63028
CITY OF FESTUS                        711 W MAIN ST FESTUS MO 63028
CITY OF FESTUS                        950 N FIFTH ST FESTUS MO 63028-1736
CITY OF FLORENCE                      UTILITY FINANCE DIVISION PO BOX 63010 CHARLOTTE NC 28263
CITY OF FLORENCE                      UTILITY FINANCE DIVISION PO BOX 63010 CHARLOTTE NC 28263-3010
CITY OF FLORENCE                      CITY CENTER 324 W EVANS ST FLORENCE SC 29501
CITY OF FLORENCE                      324 W EVANS ST BUSINESS LICENSE OFFICE FLORENCE SC 29501
CITY OF FLORENCE                      324 W EVANS ST HOSPITALITY FEE COMPLEX BB FLORENCE SC 29501-3430
CITY OF FLORENCE                      PO BOX 1357 FLORENCE KY 41022-1357
CITY OF FOLEY                         PO DRAWER 1750 FOLEY AL 36536
CITY OF FOLEY SALES TAX               PO BOX 1750 FOLEY AL 36536
CITY OF FOREST PARK                   INCOME TAX DEPT 1201 WEST KEMPER ROAD FOREST PARK OH 45240
CITY OF FORT PAYNE                    100 ALABAMA AVE NW FORT PAYNE AL 35967
CITY OF FRANKLIN KY                   PO BOX 2805 FRANKLIN KY 42135
CITY OF FREDERICKSBURG                601 PRINCESS ANNE ST FREDERICKSBURG VA 22401
CITY OF FREDERICKSBURG                PO BOX 967 FREDERICKSBURG VA 22404-0967



Epiq Corporate Restructuring, LLC                                                                  Page 110 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 118 of 586

Claim Name                            Address Information
CITY OF FREDERICKSBURG                PO BOX 967 BRENDA A WOOD TREASURER FREDERICKSBUR VA 22404-0967
CITY OF FREDERICKSBURG SALES TAX      PO BOX 644 CITY HALL FREDERICKSBURG VA 22404-0644
CITY OF FRUITLAND                     401 E MAIN ST FRUITLAND MD 21826-0120
CITY OF FRUITLAND                     PO BOX F FRUITLAND MD 21826-0120
CITY OF FRUITLAND                     401 E MAIN ST FRUITLAND 21826-0120
CITY OF FRUITLAND                     401 E MAIN ST PO BOX F FRUITLAND MD 21826-0120
CITY OF GADSDEN                       REVENUE DEPARTMENT PO BOX 267 GADSDEN AL 35902-0267
CITY OF GADSDEN REVENUE DEPARTMENT    PO BOX 267 GADSDEN AL 35902
CITY OF GADSDEN SALES TAX             PO BOX 267 GADSDEN AL 35902
CITY OF GAINESVILLE                   BILLING AND COLLECTIONS STATION 47 P O BOX 490 GAINESVILLE FL 32627
CITY OF GALLIPOLIS                    PO BOX 339 GALLIPOLIS OH 45631
CITY OF GASTONIA                      PO BOX 1748 GASTONIA NC 28052
CITY OF GASTONIA                      PO BOX 1748 BUILDING SERVICES GASTONIA NC 28053
CITY OF GASTONIA                      PO BOX 580068 CHARLOTTE NC 28258-0068
CITY OF GAYLORD                       305 E MAIN ST GAYLORD MI 49735
CITY OF GEORGETOWN                    100 N COURT ST GEORGETOWN KY 40324
CITY OF GEORGETOWN SALES TAX          100 COURT ST GEORGETOWN KY 40324
CITY OF GOLDSBORO                     200 N CENTER ST GOLDSBORO NC 27530
CITY OF GOLDSBORO                     PO BOX 1324 CHARLOTTE NC 28201-1324
CITY OF GRAND ISLAND                  100 EAST FIRST STREET GRAND ISLAND NE 68801
CITY OF GREENSBORO                    300 W WASHINGTON ST GREENSBORO NC 27401
CITY OF GREENSBORO                    PO BOX 1170 GREENSBORO NC 27402
CITY OF GREENSBORO                    PO BOX 1170 GREENSBORO NC 27402-1170
CITY OF GREENSBORO                    PO BOX 3136 GREENSBORO NC 27402-3136
CITY OF GREENSBORO BOARD OF           ALCOHOLIC BEVERAGE CONTROL 115 N CEDAR STREET GREENSBORO NC 27401
CITY OF GREENVILLE                    MUNICIPAL BUILDING 100 PUBLIC SQUARE GREENVILLE OH 45331
CITY OF GREENVILLE                    PO BOX 158 GREENVILLE AL 36037
CITY OF GULF BREEZE                   1070 SHORELINE DR GULF BREEZE FL 32561
CITY OF GULF BREEZE                   PO BOX 640 GULF BREEZE FL 32562
CITY OF GULF BREEZE                   PO BOX 640 GULF BREEZE FL 32562-0640
CITY OF HAGERSTOWN                    WATER AND WASTEWATER PO BOX 4608 LANCASTER PA 17604-4608
CITY OF HAGERSTOWN                    ONE EAST FRANKLIN ST TREASURERS OFFICE HAGERSTOWN MD 21740
CITY OF HAMILTON-HAMILTON             DIVISION OF TAXATION 345 HIGH STREET FL 3 STE 310 HAMILTON OH 45011
CITY OF HAMPTON                       1 FRANKLIN ST, STE 100 HAMPTON VA 23669
CITY OF HAMPTON                       22 LINCOLN ST ATTN FINANCE DEPT 7TH FLOOR HAMPTON VA 23669
CITY OF HAMPTON SALES TAX             PO BOX 636 COMMISSIONER OF THE REVENUE HAMPTON VA 23669-0636
CITY OF HARRIMAN                      PO BOX 433 HARRIMAN TN 37748
CITY OF HARRISONBURG                  409 SOUTH MAIN ST HARRISONBURG VA 22801
CITY OF HARRISONBURG                  PO BOX 1007 TREASURERS OFFICE HARRISONBURG VA 22803-1007
CITY OF HARRISONBURG VA               CITY TREASURER PO BOX 1007 HARRISONBURG VA 22803-1007
CITY OF HARRISONBURG VIRGINIA         409 S MAIN ST OFFICE OF THE COMMISSIONER OF REV MUNICIPAL BLDG HARRISONBURG VA
                                      22801
CITY OF HARRISONBURG VIRGINIA         PO BOX 20031 HARRISONBURG VA 22801
CITY OF HENDERSON                     134 ROSE AVE PO BOX 1434 HENDERSON NC 27536
CITY OF HENDERSON                     900 S BECKFORD DR HENDERSON NC 27536
CITY OF HENDERSON                     PO BOX 1434 HENDERSON NC 27536
CITY OF HENDERSON                     PO BOX 1434 HENDERSON NC 27536-1434
CITY OF HENDERSON                     PO BOX 671 HENDERSON KY 42419-0671
CITY OF HICKORY                       PO BOX 580069 CHARLOTTE NC 28258-0069



Epiq Corporate Restructuring, LLC                                                                  Page 111 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 119 of 586

Claim Name                               Address Information
CITY OF HICKORY                          76 N CENTER ST NE HICKORY FIRE DEPT HICKORY NC 28601
CITY OF HICKORY                          76 N CENTER ST NE HICKORY NC 28601
CITY OF HILLVIEW                         INCOME TAX DEPARTMENT 283 CRESTWOOD LANE LOUISVILLE KY 40229
CITY OF HINESVILLE                       ATTN WATER DEPT 115 EAST M L KING JR DR HINESVILLE GA 31313
CITY OF HOLYOKE                          PO BOX 4135 WOBURN MA 01888-4135
CITY OF HOMESTEAD                        PO BOX 900430 HOMESTEAD FL 33090
CITY OF HOOVER                           100 MUNICIPAL LANE HOOVER AL 35216
CITY OF HOPEWELL                         PO BOX 6430 FREDERICKSBUR VA 22403
CITY OF HOPEWELL                         300 N MAIN ST HOPEWELL VA 23860
CITY OF HOPEWELL                         PO BOX 199 HOPEWELL VA 23860-0199
CITY OF HOPEWELL SALES TAX               PO BOX 1604 HOPEWELL VA 23860
CITY OF HOPEWELL VA                      PO BOX 1604 HOPEWELL VA 23860
CITY OF HOPKINSVILLE                     715 SOUTH VIRGINIA STREET PO BOX 707 HOPKINSVILLE KY 42241-0707
CITY OF HUBBARD INCOME TAX               PO BOX 307 HUBBARD OH 44425-0307
CITY OF HUBER HEIGHTS OHIO               DIVISION OF TAXATION PO BOX 24309 DAYTON OH 45424
CITY OF HUNTINGTON                       PO BOX 1659 HUNTINGTON WV 25717
CITY OF HUNTSVILLE                       PO BOX 11407 DEPT 2108 BIRMINGHAM AL 35246-2108
CITY OF HUNTSVILLE                       PO BOX 308 HUNTSVILLE AL 35804
CITY OF INDEPENDENCE                     PO BOX 1019 INDEPENDENCE MO 64051
CITY OF INDEPENDENCE HEALTH INSPECTION   PO BOX 1019 INDEPENDENCE MO 64051
CITY OF INDIANAPOLIS                     200 E WASHINGTON ST INDIANAPOLIS IN 46204
CITY OF INVER GROVE HEIGHTS              8150 BARBARA AVE INVER GROVE HEIGHTS MN 55077
CITY OF IRONTON                          TAX ADMINISTRATOR PO BOX 704 IRONTON OH 45638
CITY OF JACKSONVILLE                     PO BOX 128 JACKSONVILLE NC 28540
CITY OF JACKSONVILLE                     PO BOX 128 JACKSONVILLE NC 28541
CITY OF JACKSONVILLE                     PO BOX 128 JACKSONVILLE NC 28541-0128
CITY OF JACKSONVILLE                     515 N JULIA JACKSONVILLE FL 32202
CITY OF JACKSONVILLE                     231 E FORSYTH ST STE 141 JACKSONVILLE FL 32202
CITY OF JACKSONVILLE FIRE PREVENTION     515 N JULIA JACKSONVILLE FL 32202
CITY OF JAMESTOWN                        BOARD OF PUBLIC UTILITIES PO BOX 700 JAMESTOWN NY 14702-0700
CITY OF JASPER                           PO BOX 1589 JASPER AL 35502
CITY OF JASPER SALES TAX                 PO BOX 1589 CITY CLERKS OFFICE JASPER AL 35502
CITY OF JEFFERSON                        320 E MCCARTY ST JEFFERSON MO 65101
CITY OF JEFFERSON CITY                   320 E. MCCARTY ST. JEFFERSON CITY MO 65101
CITY OF JEFFERSON MISSOURI               C/O JEFFERSON CITY UTILITIES 320 E MCCARTY ST JEFFERSON CITY MO 65101
CITY OF JEFFERSON MISSOURI               ATTN LAW DEPARTMENT 320 E MCCARTY ST JEFFERSON CITY MO 65101
CITY OF JEFFERSONTOWN                    ATTN: REVENUE DEPARTMENT PO BOX 991458 JEFFERSONTOWN KY 40269-1458
CITY OF JOHNSON CITY                     PO BOX 2227 JOHNSON CITY TN 37605-2227
CITY OF JOHNSON CITY                     PO BOX 2386 JOHNSON CITY TN 37605-2386
CITY OF JONESBORO                        PO BOX 1845 STE 003 JONESBORO AR 72403
CITY OF JONESBORO SALES TAX              PO BOX 1845 COLLECTIONS OFFICE JONESBORO AR 72403
CITY OF JOPLIN                           ATTN UTILITY BILLING 602 S MAIN ST JOPLIN MO 64801
CITY OF KEARNEY                          UTILITIES DEPARTMENT 18 E 22ND ST PO BOX 1180 KEARNEY NE 68848-1180
CITY OF KEARNEY                          18 22ND ST PO BOX 1180 KEARNEY NE 68848-1180
CITY OF KEARNEY SALES TAX                PO BOX 1180 KEARNEY NE 68848
CITY OF KENTON-INCOME TAX                111 W FRANKLIN STREET PO BOX 220 KENTON OH 43326
CITY OF KETTERING                        TAX DIVISION PO BOX 293100 KETTERING OH 45429
CITY OF KINGSLAND                        960 S GROVE BLVD KINGSLAND GA 31548
CITY OF KINGSLAND                        P O BOX 250 KINGSLAND GA 31548



Epiq Corporate Restructuring, LLC                                                                      Page 112 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 120 of 586

Claim Name                              Address Information
CITY OF KINGSLAND                      PO BOX 250 KINGSLAND GA 31548-0250
CITY OF KINGSLAND SALES TAX            PO BOX 250 KINGSLAND GA 31548
CITY OF KINSTON                        CITY HALL 207 E KING ST KINSTON NC 28501
CITY OF KINSTON                        PO BOX 3049 KINSTON NC 28502
CITY OF KINSTON                        PO BOX 3049 KINSTON NC 28502-3049
CITY OF KIRKSVILLE                     201 S FRANKLIN KIRKSVILLE MO 63501
CITY OF KIRKSVILLE                     201 S FRANKLIN ST KIRKSVILLE MO 63501
CITY OF KIRKSVILLE                     2001 N OSTEOPATHY ST KIRKSVILLE MO 63501
CITY OF KIRKSVILLE SALES TAX           201 S FRANKLIN ST KIRKSVILLE MO 63501
CITY OF KNOXVILLE                      PO BOX 15001 PROPERTY TAX OFFICE KNOXVILLE TN 37901-5001
CITY OF KOKOMO SANITATION UTILITY      1501 W MARKLAND AVE KOKOMO IN 46901
CITY OF KOKOMO WASTEWATER UTIL         PO BOX 1209 KOKOMO IN 46903-1209
CITY OF LAKE CITY                      692 SW ST MARGARETS ST LAKE CITY FL 32025
CITY OF LAKE CITY                      205 N MARION AVE LAKE CITY FL 32055
CITY OF LAKE CITY                      PO BOX 1687 LAKE CITY FL 32056
CITY OF LAKE CITY                      PO BOX 1687 LAKE CITY FL 32056-1687
CITY OF LAKELAND                       CITY HALL FINANCE DEPT CUSTOMER BILLING 228 S MASSACHUSETTS AVE LAKELAND FL
                                       33801
CITY OF LAKELAND                       228 S MASSACHUSETTS AVE LAKELAND FL 33801
CITY OF LAKELAND FL                    PO BOX 32006 LAKELAND FL 33802-2006
CITY OF LAKEWOOD                       12805 DETROIT AVE LAKEWOOD OH 44107
CITY OF LANCASTER INCOME TAX DEPARTMENT CITY OF LANCASTER INCOME TAX DEPARTMENT PO BOX 128 LANCASTER OH 43130
CITY OF LANCASTER PA                   120 N DUKE ST PO BOX 1599 LANCASTER PA 17608
CITY OF LANCASTER PA                   PO BOX 1020 LANCASTER PA 17608
CITY OF LANCASTER PA                   PO BOX 1020 LANCASTER PA 17608-1020
CITY OF LANCASTER PENNSYLVANIA         120 N DUKE STREET PO BOX 120 LANCASTER PA 17608
CITY OF LANSING TREASURER              PO BOX 19219 LANSING MI 48901
CITY OF LAUDERHILL                     5581 WEST OAKLAND PARK BLVD LAUDERHILL FL 33313
CITY OF LAUDERHILL UTILITY             PO BOX 31511 TAMPA FL 33631-3511
CITY OF LAWRENCEVILLE                  70 S CLAYTON ST PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LAWRENCEVILLE                  PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LAWRENCEVILLE                  PO BOX 2200 LAWRENCEVILLE GA 30046-2200
CITY OF LEBANON                        50 SOUTH BROADWAY LEBANON OH 45036
CITY OF LEBANON                        200 CASTLE HEIGHTS AVE N 117 LEBANON TN 37087
CITY OF LEBANON AUTHORITY              ATTN SHERI HERR 2311 RIDGEVIEW RD LEBANON PA 17042
CITY OF LEBANON AUTHORITY              WATER AND SEWER BILLING 2311 RIDGEVIEW RD LEBANON PA 17042
CITY OF LEBANON TN                     200 CARVER LN LEBANON TN 37087
CITY OF LEBANON TN                     200 N CASTLE HEIGHTS AVE LEBANON TN 37087
CITY OF LEBANON TN                     200 N CASTLE HEIGHTS AVE LEBANON TN 37087-2740
CITY OF LEEDS                          1040 PARK DRIVE LEEDS AL 35094
CITY OF LEESBURG                       25 WEST MARKET ST PO BOX 88 DEPT OF FINANCE LEESBURG VA 20178
CITY OF LEESBURG                       501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749
CITY OF LEESBURG                       PO BOX 490630 TAX OFFICE LEESBURG FL 34749-0630
CITY OF LEESBURG                       501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749-0630
CITY OF LEITCHFIELD                    PO BOX 398 LEITCHFIELD KY 42755
CITY OF LENOIR                         801 W AVE NW LENOIR NC 28645
CITY OF LENOIR                         PO BOX 958 LENOIR NC 28645
CITY OF LENOIR                         PO BOX 958 LENOIR NC 28645-0958
CITY OF LENOIR ABC BOARD               111 ABC COURT LENOIR NC 28645



Epiq Corporate Restructuring, LLC                                                                   Page 113 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 121 of 586

Claim Name                            Address Information
CITY OF LENOIR CITY                   C/O TREASURERS OFFICE 530 HEY 321 N LENOIR CITY TN 37771
CITY OF LENOIR CITY                   PO BOX 445 LENOIR CITY TN 37771
CITY OF LEWISBURG                     942 WASHINGTON ST W LEWISBURG WV 24901
CITY OF LIMA UTILITIES                PO BOX 183199 COLUMBUS OH 43218-3199
CITY OF LIMA UTILITIES                ATTN LAW DEPARTMENT 202 E HIGH ST, 2ND FL LIMA OH 45801
CITY OF LINCOLN                       555 S 10TH ST BOX 26 ALARM REGISTRATION LINCOLN NE 65808
CITY OF LINCOLN                       555 S 10TH ST RM 203 BUILDING AND SAFETY DEPT LINCOLN NE 68508
CITY OF LINCOLN NEBRASKA              3131 O ST ENVIROMENTAL PUBLIC HEALTH DIV LINCOLN NE 68510-1514
CITY OF LITCHFIELD                    120 E RYDER LITCHFIELD IL 62056
CITY OF LOGAN INCOME TAX DEPARTMENT   CITY OF LOGAN INCOME TAX DEPARTMENT PO BOX 343 LOGAN OH 43138
CITY OF LOGANVILLE                    PO BOX 39 LOGANVILLE GA 30052
CITY OF LOGANVILLE                    4303 LAWRENCEVILLE RD LOGANVILLE GA 30052
CITY OF LOGANVILLE                    PO BOX 39 TAX DEPARTMENT LOGANVILLE GA 30052
CITY OF LOGANVILLE SALES TAX          PO BOX 39 TAX DEPARTMENT LOGANVILLE GA 30052
CITY OF LOVEJOY                       PO BOX 220 TAX DEPARTMENT LOVEJOY GA 30250-0220
CITY OF LUMBERTON                     ATTN LEGAL DEPARTMENT 500 N CEDAR ST LUMBERTON NC 28358
CITY OF LUMBERTON                     500 N CEDAR ST LUMBERTON NC 28358-5545
CITY OF LUMBERTON                     PUBLIC SERVICES DEPT 500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359
CITY OF LUMBERTON                     PUBLIC SERVICES DEPT 500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF LUMBERTON                     500 N CEDAR ST PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF LUMBERTON                     PO BOX 1388 LUMBERTON NC 28359-1388
CITY OF LYNCHBURG UTILITY BLLG        PO BOX 9000 LYNCHBURG VA 24505-9000
CITY OF MADISONVILLE KY               PO BOX 1270 MADISONVILLE KY 42431
CITY OF MANASSAS                      PO BOX 512 MANASSAS VA 20108
CITY OF MANASSAS TREASURER            PO BOX 512 MANASSAS VA 20108
CITY OF MANASSAS TREASURERS OFFICE    9027 CENTER ST, #103 MANASSAS VA 20110
CITY OF MANASSAS UTILITIES            PO BOX 192 MANASSAS VA 20108-0192
CITY OF MANASSAS VIRGINIA SALES TAX   9027 CENTER ST COMMISSIONER OF THE REVENUE PO BOX 125 MANASSAS VA 20108-0125
CITY OF MARIETTA                      205 LAWRENCE ST BUSINESS LICENS DIVISION MARIETTA GA 30061
CITY OF MARIETTA                      205 LAWRENCE ST NE DRAWER 609 MARIETTA GA 30061
CITY OF MARIETTA                      205 LAWRENCE ST MARIETTA GA 30061
CITY OF MARIETTA SALES TAX            205 LAWRENCE ST MARIETTA GA 30061
CITY OF MARIETTA TAX DEPARTMENT       C/O DOUGLAS R HAYNIE 222 WASHINGTON AVE NE MARIETTA GA 30060
CITY OF MARTINSBURG                   PO BOX 828 MARTINSBURG WV 25402
CITY OF MARTINSBURG POLICE DEPT       232 N QUEEN ST ATTN ALARMS MARTINSBURG WV 25401
CITY OF MARTINSBURG SALES TAX         PO BOX 828 MARTINSBURG WV 25402
CITY OF MARYSVILLE                    209 S MAIN STREET PO BOX 385 MARYSVILLE OH 43040
CITY OF MARYVILLE                     ATTN DAN CANTWELL 332 HOME AVE MARYVILLE TN 37801
CITY OF MARYVILLE                     412 W BRDWAY MARYVILLE TN 37801-4710
CITY OF MARYVILLE                     825 LAWRENCE AVE MARYVILLE TN 37803
CITY OF MARYVILLE SALES TAX           406 W BROADWAY AVE MARYVILLE TN 37801
CITY OF MARYVILLE TENNESSEE           ATTN DEBBIE RYAN 412 W BROADWAY AVE MARYVILLE TN 37801
CITY OF MARYVILLE TENNESSEE           MELANIE E DAVIS, ESQ 217 E BROADWAY MARYVILLE TN 37804
CITY OF MARYVILLE TN                  406 W BROADWAY AVE ATTN DEBBIE CAUGHRON MARYVILLE TN 37801
CITY OF MARYVILLE UTILITIES           PO BOX 9760 MARYVILLE TN 37802
CITY OF MARYVILLE UTILITIES           PO BOX 9760 MARRYVILLE TN 37802-9760
CITY OF MARYVILLE UTILITIES           C/O KIZER & BLACK ATTORNEYS PLLC ATTN KELLY A LOVE, ESQ 217 E BROADWAY AVE
                                      MARYVILLE TN 37804
CITY OF MASON                         6000 MASON MONTGOMERY ROAD MASON OH 45040



Epiq Corporate Restructuring, LLC                                                                  Page 114 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 122 of 586

Claim Name                           Address Information
CITY OF MAYSVILLE                    216 BRIDGE STREET MAYSVILLE KY 41056
CITY OF MCCOMB WATER DEPT            PO BOX 667 MCCOMB MS 39649-0667
CITY OF MEBANE                       106 E WASHINGTON ST MEBANE NC 27302
CITY OF MEDINA                       KEITH H DIRHAM DIR OF FINANCE PO BOX 703 132 N ELMWOOD AVE MEDINA OH
                                     44258-0703
CITY OF MEMPHIS                      PO BOX 185 MEMPHIS TN 38101-0185
CITY OF MENTOR                       8500 CIVIC CENTER BLVD MENTOR OH 44060-2499
CITY OF MERIDEN                      PO BOX 150431 HARTFORD CT 06115-0431
CITY OF MERIDEN                      165 MILLER ST MERIDEN CT 06450
CITY OF MERIDEN TAX COLLECTOR        142 E MAIN ST, RM 117 MERIDEN CT 06450
CITY OF MIDDLETOWN                   DEPARTMENT OF TAXATION PO BOX 630157 CINCINNATI OH 45263-0157
CITY OF MIDLAND                      333 W ELLSWORTH ST MIDLAND MI 48640
CITY OF MIDLAND                      PO BOX 1647 MIDLAND MI 48641-1647
CITY OF MILFORD                      PO BOX 159 MILFORD DE 19963
CITY OF MILFORD                      180 VICKERS DR MILFORD DE 19963
CITY OF MILFORD                      180 VICKERS DR ATTN LICENSING MILFORD DE 19963
CITY OF MILFORD                      745 CENTER ST, STE 200 MILFORD OH 45150
CITY OF MILFORD                      UTILITIES DEPT 745 CENTER ST STE 200 MILFORD OH 45150
CITY OF MILFORD                      745 CENTER ST STE 200 UTILITIES DEPT MILFORD OH 45150
CITY OF MILLEDGEVIILLE SALES TAX     119 E HANCOCK ST MILLEDGEVILLE GA 31509
CITY OF MILLEDGEVILLE                PO BOX 1900 5TH FL, STE 500 MILLEDGEVILLE GA 31059
CITY OF MILLEDGEVILLE                P O BOX 1900 MILLEDGEVILLE GA 31059
CITY OF MILLEDGEVILLE                P O BOX 1900 MILLEDGEVILLE GA 31059-1900
CITY OF MILLEDGEVILLE                119 E HACOCK ST MILLEDGEVILLE GA 31061
CITY OF MILTON                       6738 DIXON ST MILTON FL 32570
CITY OF MILTON                       PO BOX 909 MILTON FL 32572
CITY OF MILWAUKEE                    841 N BROADWAY DEPT OF NEIGHBORHOOD SVCS MILWAUKEE WI 53201-3268
CITY OF MILWAUKEE                    841 N BROADWAY DEPT OF NEIGHBORHOOD SVCS MILWAUKEE WI 53202
CITY OF MINER                        2610 E MALONE AVE MINER MO 63801
CITY OF MOBILE                       PO BOX 3065 MOBILE AL 36652
CITY OF MONTGOMERY                   PO BOX 5070 MONTGOMERY AL 36103-5070
CITY OF MOODY                        670 PARK AVE MOODY AL 35004
CITY OF MORAINE                      INCOME TAX DEPARTMENT 4200 DRYDEN ROAD MORAINE OH 45439
CITY OF MORGANTON                    389 SPRUCE ST MORGANTOWN WV 26505
CITY OF MORGANTOWN                   CITY FINANCE DEPARTMENT 389 SPRUCE STREET MORGANTOWN WV 26505
CITY OF MORRISTOWN                   PO BOX 1654 MORRISTOWN TN 37816-1654
CITY OF MOSS POINT                   4320 MCINNIS AVE MOSS POINT MS 39563
CITY OF MOSS POINT                   4320 MCINNIS ST MOSS POINT MS 39583
CITY OF MOSS POINT                   4320 MCINNIS AVE MOSS POINT MS 39653
CITY OF MOUNT AIRY                   PO BOX 1725 MOUNT AIRY NC 27030-1725
CITY OF MOUNT VERNON                 DIV OF WATER AND WASTEWATER 3 NORTH GAY ST SUITE B MOUNT VERNON OH 43050
CITY OF MOUNT VERNON                 3 NORTH GAY ST STE B DIV OF WATER AND WASTEWATER MOUNT VERNON OH 43050
CITY OF MT PLEASANT                  PO BOX 503 MT PLEASANT MI 48804
CITY OF MT PLEASANT                  PO BOX 503 MOUNT PLEASANT MI 48804-0503
CITY OF MT PLEASANT                  PO BOX 503 MT PLEASANT MI 48804-0503
CITY OF MT PLEASANT                  ISABEL M HASS 320 W BROADWAY MOUNT PLEASANT MI 48858
CITY OF MT PLEASANT                  320 W BROADWAY ST MT PLEASANT MI 48858
CITY OF MT PLEASANT                  320 W BROADWAY MT PLEASANT MI 48858
CITY OF MT WASHINGTON                PO BOX 285 MT WASHINGTON KY 40047



Epiq Corporate Restructuring, LLC                                                                  Page 115 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 123 of 586

Claim Name                              Address Information
CITY OF MUSCLE SHOALS                  PO BOX 2624 MUSCLE SHOALS AL 35662
CITY OF MUSCLE SHOALS MUNICIPAL        STEPHANIE KEENUM 1015 AVALON AVE MUSCLE SHOALS AL 35661
CITY OF MUSCLE SHOALS MUNICIPAL        ELECTRIC BOARD PO BOX 2547 MUSCLE SHOALS AL 35662
CITY OF MUSCLE SHOALS MUNICIPAL        ATTN ELECTRIC BOARD PO BOX 2547 MUSCLE SHOALS AL 35662
CITY OF MUSCLE SHOALS SALES TAX        PO BOX 2624 MUSCLE SHOALS AL 35662
CITY OF N CANTON PUBLIC UTIL           145 N MAIN ST N CANTON OH 44720
CITY OF N CANTON PUBLIC UTIL           145 N MAIN ST N CANTON OH 44720-2501
CITY OF NASHUA                         PO BOX 885 NASHUA NH 03061-0885
CITY OF NASHUA                         PO BOX 3840 NASHUA NH 03061-3840
CITY OF NEW BERN PAYMENTS              PO BOX 63005 CHARLOTTE NC 28263
CITY OF NEW BERN PAYMENTS              PO BOX 63005 CHARLOTTE NC 28263-3005
CITY OF NEW BERN PAYMENTS              606 FT TOTTEN DR NEW BERN NC 28560
CITY OF NEW IBERIA                     457 E MAIN ST STE 304 NEW IBERIA LA 70560
CITY OF NEW IBERIA                     457 E MAIN ST STE 304 TAX OFFICE NEW IBERIA LA 70560-3700
CITY OF NEW LONDON                     15 MASONIC ST, 1ST WINDOW NEW LONDON CT 06320
CITY OF NEW LONDON                     DEPARTMENT OF PUBLIC UTILITIES PO BOX 4127 WOBURN MA 01888
CITY OF NEW LONDON                     DEPARTMENT OF PUBLIC UTILITIES PO BOX 4127 WOBURN MA 01888-4127
CITY OF NEW SMYRNA BEACH               210 SAMS AVENUE NEW SMYRNA BEACH FL 32168
CITY OF NEWARK                         PO BOX 4577 NEWARK OH 43058-4577
CITY OF NEWARK - PAYROLL TAX           PAYROLL TAX PO BOX 15118 NEWARK NJ 07192
CITY OF NEWNAN                         25 LAGRANGE ST NEWNAN GA 30263
CITY OF NEWPORT                        PO BOX 370 NEWPORT TN 37821
CITY OF NEWPORT                        DEPT OF FINANCE LICENSE DIVSN PO BOX 1090 NEWPORT KY 41071-1090
CITY OF NEWPORT NEWS                   PO BOX 979 NEWPORT NEWS VA 23607-0979
CITY OF NICEVILLE                      208 N PARTIN DR NICEVILLE FL 32578
CITY OF NICHILASVILLE TAX ADMINISTRATOR PO BOX 590 NICHOLASVILLE KY 40340-0590
CITY OF NORFOLK                        PO BOX 2260 NORFOLK VA 23501-2260
CITY OF NORFOLK                        PO BOX 3215 NORFOLK VA 23514-3215
CITY OF NORFOLK TREASURER              100 BROOK AVE STE 400 NORFOLK FIRE MARSHAL NORFOLK VA 23510
CITY OF NORTH AUGUSTA                  100 GEORGIA AVE NORTH AUGUSTA SC 29841
CITY OF NORTH AUGUSTA                  PO BOX 6400 N AUGUSTA SC 29861
CITY OF NORTH AUGUSTA                  PO BOX 6400 NORTH AUGUSTA SC 29861-6400
CITY OF NORTH AUGUSTA SALES TAX        PO BOX 6400 NORTH AUGUSTA SC 29861-6400
CITY OF NORTH KANSAS CITY              PO BOX 7468 N KANSAS CITY MO 64116-0168
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD N STE 110 NORTH LAS VEGAS NV 89030
CITY OF NORTH LAS VEGAS                2250 LAS VEGAS BLVD N STE 110 BUSINESS LICENSE DIVISION NORTH LAS VEGAS NV
                                       89030
CITY OF NORTHWOOD                      6000 WALES ROAD NORTHWOOD OH 43619
CITY OF NORWOOD                        4645 MONTGOMERY NORWOOD OH 45212
CITY OF NOVI                           WATER AND SEWER BILL PO BOX 33321 DRAWER 47 DETROIT MI 48232
CITY OF NOVI                           WATER AND SEWER BILL PO BOX 33321 DRAWER 47 DETROIT MI 48232-5321
CITY OF NOVI                           PO BOX 33321 DRAWER 67 DETROIT MI 48232-5321
CITY OF NOVI                           45125 W TEN MILE RD C/O POLICE DEPARTMENT NOVI MI 48375
CITY OF NOVI                           26300 LEE BEGOLE DR NOVI MI 48375
CITY OF OAK GROVE                      PO BOX 250 OAK GROVE KY 42262
CITY OF OCALA                          201 SE 3RD ST OCALA FL 34470
CITY OF OCALA                          201 SE 3RD ST 2ND FLOOR GROWTH MGMT DEPT OCALA FL 34471
CITY OF OCALA                          201 SE 3RD ST OCALA FL 34471-2174
CITY OF OLDSMAR                        C/O TRASK DAIGNEAULT LLP ATTN THOMAS J TRACK, ESQ 1001 S FORT HARRISON AVE,



Epiq Corporate Restructuring, LLC                                                                    Page 116 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 124 of 586

Claim Name                           Address Information
CITY OF OLDSMAR                      STE 201 CLEARWATER FL 33756
CITY OF OLDSMAR                      100 STATE ST W OLDSMAR FL 34677
CITY OF OLDSMAR                      100 STATE ST W OLDSMAR FL 34677-3655
CITY OF OLDSMAR FLORIDA              100 STATE ST W PLANNING AND DEVELOPMENT OLDSMAR FL 34677
CITY OF OPELIKA                      REVENUE DEPARTMENT PO BOX 390 OPELIKA AL 36803
CITY OF ORANGE CITY                  229 E GRAVES AVE ORANGE CITY FL 32763
CITY OF ORANGEBURG                   1016 RUSSELL ST ORANGEBURG SC 29115
CITY OF ORANGEBURG                   DEPT OF PUBLIC UTILITIES PO BOX 1057 ORANGEBURG SC 29116
CITY OF ORANGEBURG                   PO BOX 1057 ORANGEBURG SC 29116-1057
CITY OF OREGON TAX                   5330 SEAMAN ROAD OREGON OH 43616-2608
CITY OF OSWEGO                       13 W ONEIDA ST OSWEGO NY 13126
CITY OF PADUCAH                      PO BOX 2697 PADUCAH KY 42002-2697
CITY OF PALM COAST                   160 LAKE AVE PALM COAST FL 32164
CITY OF PALM COAST                   160 LAKE AVE UTILITY DEPARTMENT PALM COAST FL 32164
CITY OF PARKERSBURG                  PO BOX 1627 PARKERSBURG WV 26102
CITY OF PARMA                        TAX DIVISION 6611 RIDGE ROAD PARMA OH 44129
CITY OF PARMA HEIGHTS                PO BOX 932516 CLEVELAND OH 44193
CITY OF PEARL                        2420 OLD BRANDON RD PEARL MS 39208
CITY OF PEARL                        PO BOX 54195 PEARL MS 39288
CITY OF PEARL                        PO BOX 54195 PEARL MS 39288-4195
CITY OF PELHAM                       PO BOX 1238 PELHAM AL 35124
CITY OF PENSACOLA                    2757 N PALAFOX ST PENSACOLA FL 32501
CITY OF PENSACOLA                    ATTN JOHN MADDEN, CUSTOMER SERVICE MGR 222 W MAIN ST PENSACOLA FL 32502
CITY OF PENSACOLA                    PO BOX 12910 PENSACOLA FL 32521
CITY OF PENSACOLA                    PO BOX 12910 PENSACOLA FL 32521-0044
CITY OF PERRYSBURG                   PO BOX 490 PERRYSBURG OH 43552-0490
CITY OF PHILADELPHIA                 DEPT OF REVENUE WATER REVENUE BUREAU PO BOX 41496 PHILADELPHIA PA 19101
CITY OF PHILADELPHIA                 DEPT OF REVENUE WATER REVENUE BUREAU PO BOX 41496 PHILADELPHIA PA 19101-1496
CITY OF PHILADELPHIA                 PO BOX 8409 PHILADELPHIA PA 19101-8409
CITY OF PHILADELPHIA                 1401 JOHN F KENNEDY BLVD PHILADELPHIA PA 19102
CITY OF PHILADELPHIA                 DEPT OF REV PO BOX 1660 CITY OF PHILADELPHIA PHILADELPHIA PA 19105
CITY OF PHILADELPHIA                 P O BOX 1018 REVENUE DEPARTMENT PHILADELPHIA PA 19105
CITY OF PHILADELPHIA                 PO BOX 8040 PHILADELPHIA PA 19105-8040
CITY OF PHILADELPHIA                 PO BOX 56318 PHILADELPHIA PA 19130-6318
CITY OF PHOENIX                      PO BOX 29100 PHOENIX AZ 85038-9100
CITY OF PICKERINGTON                 INCOME TAX DEPARTMENT 100 LOCKVILLE ROAD PICKERINGTON OH 43147
CITY OF PITTSBURGH PA                CITY OF PITTSBURGH LS-1 TAX 414 GRANT STREET STE 224 PITTSBURGH PA 15219-2476
CITY OF PITTSBURGH-EXPENSE           414 GRANT STREET STE 224 PITTSBURGH PA 15219-2476
CITY OF PLYMOUTH                     3400 PLYMOUTH BLVD UTILITY BILLING PLYMOUTH MN 55447
CITY OF POCOMOKE                     PO BOX 29 POCOMOKE CITY MD 21851
CITY OF POCOMOKE                     101 CLARKE AVE PO BOX 29 POCOMOKE MD 23669
CITY OF POCOMOKE CITY                POCAMOKE CITY WATER DEPT PO BOX 29 POCOMOKE CITY MD 21851
CITY OF POCOMOKE CITY                POCAMOKE CITY WATER DEPT 101 CLARKE AVE POCOMOKE CITY MD 21851
CITY OF POMPANO BEACH                PO DRAWER 1300 POMPANO BEACH FL 33061
CITY OF POOLER                       100 US HIGHWAY 80 SW POOLER GA 31322
CITY OF POOLER                       100 SW HWY 80 POOLER GA 31322
CITY OF POOLER                       100 SW US HIGHWAY 80 POOLER GA 31322
CITY OF POOLER                       100 US HWY 80 SW POOLER GA 31322-2530
CITY OF POOLER SALES TAX             100 SW HWY 80 POOLER GA 31322



Epiq Corporate Restructuring, LLC                                                                Page 117 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 125 of 586

Claim Name                           Address Information
CITY OF PORT ST LUCIE                121 SW PORT ST LUCIE BLVD BLDG PORT ST LUCIE FL 34984
CITY OF PORTSMOUTH                   DEPT OF PUBLIC UTILITIES PO BOX 85661 RICHMOND VA 03802-6660
CITY OF PORTSMOUTH                   P O BOX 6660 PORTSMOUTH NH 23285-5661
CITY OF PORTSMOUTH                   PO BOX 7847 PORTSMOUTH VA 23704
CITY OF PORTSMOUTH                   INCOME TAX DIVISION PO BOX 1323 PORTSMOUTH OH 45662
CITY OF PRINCETON                    206 E MARKET STREET PRINCETON KY 42445
CITY OF PUEBLO                       PO BOX 1427 FINANCE DEPT PUEBLO CO 81002
CITY OF PUEBLO                       PO BOX 1427 PUEBLO CO 81002
CITY OF RADCLIFF                     PO DRAWER 519 RADCLIFF KY 40159-0519
CITY OF RAINBOW                      3700 RAINBOW DRIVE RAINBOW CITY AL 35906
CITY OF RALEIGH                      222 W HARGETT ST, STE 311 RALEIGH NC 27601
CITY OF RALEIGH                      PO BOX 590 RALEIGH NC 27602
CITY OF RALEIGH                      PO BOX 590 RALEIGH NC 27602-0590
CITY OF RALEIGH                      PO BOX 71081 CHARLOTTE NC 28272
CITY OF RALEIGH                      PO BOX 71081 CHARLOTTE NC 28272-1081
CITY OF READING                      1000 MARKET STREET READING OH 45215
CITY OF RICHMOND                     900 E BROAD ST RICHMOND VA 23219
CITY OF RICHMOND                     PO BOX 1268 RICHMOND KY 40476-0068
CITY OF ROANOKE                      215 CHURCH AVENUE ROANOKE VA 24011
CITY OF ROCK HILL                    PO BOX 63039 CHARLOTTE NC 28263
CITY OF ROCK HILL                    PO BOX 63039 CHARLOTTE NC 28263-3039
CITY OF ROCK HILL                    155 JOHNSON ST ROCK HILL SC 29730
CITY OF ROCK HILL                    PO BOX 11706 HOSP TAX CENTRAL COLLECTIONS ROCK HILL SC 29731-1646
CITY OF ROCK HILL                    PO BOX 11706 PLANNING & DEV/BUS LICENSE ROCK HILL SC 29731-1706
CITY OF ROCKLEDGE                    1600 HUNTINGTON LN ROCKLEDGE FL 32955
CITY OF ROCKY MOUNT                  PO BOX 1180 ROCKY MOUNT NC 27802
CITY OF ROCKY MOUNT                  PO BOX 1180 ROCKY MOUNT NC 27802-1180
CITY OF ROSEVILLE                    29777 GRATIOT AVE ROSEVILLE MI 48066
CITY OF RUSSELLVILLE                 PO BOX 247 RUSSELL SPRINGS KY 42642
CITY OF RUSSELLVILLE ARKANSAS        203 S COMMERCE FINANCE DEPT RUSSIVILLE AR 72801
CITY OF RUSSELLVILLE SALES TAX       203 S COMMERCE ATTN ACCOUNTING DIVISION RUSSELLVILLE AR 72801
CITY OF SAINT MARYS                  DEPARTMENT OF TAXATION 106 E SPRING STREET SAINT MARYS OH 45885
CITY OF SALINE                       100 N HARRIS ST SALINE MI 48176
CITY OF SALINE                       100 N HARRIS ST SALINE MI 48176-1642
CITY OF SANFORD                      225 E WEATHERSPOON ST SANFORD NC 27330
CITY OF SANFORD                      225 E WEATHERSPOON ST SANFORD NC 27331
CITY OF SANFORD                      PO BOX 63060 CHARLOTTE NC 28263
CITY OF SANFORD                      PO BOX 63060 CHARLOTTE NC 28263-3060
CITY OF SARALAND                     943 SARALAND BLVD S SARALAND AL 36571
CITY OF SARALAND SALES TAX           943 SARALAND BLVD S SARALAND AL 36571
CITY OF SAVANNAH                     305 FAHM ST SAVANNAH GA 31401
CITY OF SAVANNAH                     REVENUE DEPARTMENT PO BOX 1968 SAVANNAH GA 31402
CITY OF SAVANNAH                     REVENUE DEPARTMENT PO BOX 1968 SAVANNAH GA 31402-1968
CITY OF SAVANNAH                     1400 E PRESIDENT ST WATER RECLAMATION SAVANNAH GA 31404
CITY OF SCOTTSBORO                   316 SOUTH BROAD STREET SCOTTSBORO AL 35768
CITY OF SCOTTSBORO SALES TAX         916 S BROAD ST SCOTTSBORO AL 35768
CITY OF SEBRING                      321 N MANGO ST SEBRING FL 33870
CITY OF SEBRING                      368 S COMMERCE AVE SEBRING FL 33870
CITY OF SEBRING                      PO BOX 9900 SEBRING FL 33871



Epiq Corporate Restructuring, LLC                                                               Page 118 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 126 of 586

Claim Name                            Address Information
CITY OF SEBRING                       PO BOX 9900 SEBRING FL 33871-9931
CITY OF SEVEN HILLS                   7325 SUMMITVIEW DR FINANCE DEPT SEVEN HILLS OH 44131
CITY OF SEVIERVILLE                   PO BOX 5500 SEVIERVILLE TN 37864-5500
CITY OF SHARONVILLE                   11641 CHESTER ROAD SHARONVILLE OH 45246
CITY OF SHELBY                        300 S WASHINGTON ST SHELBY NC 28151
CITY OF SHELBY                        PO BOX 207 SHELBY NC 28151
CITY OF SHELBY                        PO BOX 207 SHELBY NC 28151-0207
CITY OF SHELBYVILLE                   PO BOX 185 SHELBYVILLE TN 37162
CITY OF SHELTON                       PO BOX 273 SHELTON CT 06484-0273
CITY OF SHEPHERDSVILLE                PO BOX 400 SHEPHERDSVILLE KY 40165
CITY OF SHIVELY                       3920 DIXIE HIGHWAY SHIVELY KY 40216
CITY OF SIDNEY                        201 WEST POPLAR SIDNEY OH 45365-2720
CITY OF SIMPSONVILLE                  118 N.E. MAIN ST SIMPSONVILLE SC 29681
CITY OF SIMPSONVILLE SALES TAX        118 NE MAIN ST SIMPSONVILLE SC 29681
CITY OF SMYRNA                        P O BOX 1226 SMYRNA GA 30081
CITY OF SMYRNA                        PO BOX 116296 ATLANTA GA 30368-6296
CITY OF SOMERSET                      PO BOX 989 SOMERSET KY 42502
CITY OF SOMERSET                      400 EAST MT VERNON STREET PO BOX 989 SOMERSET KY 42502
CITY OF SOMERSET ABC SALES TAX        306 E MT VERNON ST SOMERSET KY 42501
CITY OF SPANISH FORT                  7361 SPANISH FORT BLVD SPANISH FORT AL 36527
CITY OF SPARTANBURG                   PO DRAWER 1749 SPARTANBURG SC 29304
CITY OF SPARTANBURG SALES TAX         PO BOX 5495 SPARTANBURG SC 29304
CITY OF SPRINGBORO TAX DEPT           320 W CENTRAL AVE SPRINGBORO OH 45066
CITY OF SPRINGFIELD                   PO BOX 5200 SPRINGFIELD OH 45501-5200
CITY OF SPRINGFIELD                   755 N FRANKLIN AVE SPRINGFIELD MO 65802
CITY OF SPRINGFIELD                   227 E CHESTNUT EXPWY HEALTH DEPARTMENT SPRINGFIELD MO 65802
CITY OF ST MATTHEWS                   3940 GRANDVIEW AVENUE LOUISVILLE KY 40207
CITY OF ST PETERS                     ST PETERS CITY HALL ONE ST PETERS CENTRE BLVD ST PETERS MO 63376
CITY OF ST PETERS                     UTILITY BILLING PO BOX 9 ST PETERS MO 63376
CITY OF ST PETERS                     ONE ST PETERS CENTRE BLVD ST PETERS MO 63376
CITY OF ST PETERS                     UTILITY BILLING PO BOX 9 ST PETERS MO 63376-0090
CITY OF ST PETERSBURG                 PO BOX 2842 ST PETERSBURG FL 33731
CITY OF ST ROBERT                     194 EASTLAWN AVE STE A ST ROBERT MO 65584
CITY OF STATESBORO                    58 E MAIN ST, STE B STATESBORO FL 30458
CITY OF STATESBORO                    UTILITIES DEPT PO BOX 348 STATESBORO GA 30459
CITY OF STATESBORO                    PO BOX 348 UTILITIES DEPT STATESBORO GA 30459
CITY OF STATESBORO                    PO BOX 348 TAX DEPARTMENT STATESBORO GA 30459-0348
CITY OF STATESBORO                    50 E MAIN ST ROCKLEDGE FL 32955
CITY OF STATESBORO SALES TAX          PO BOX 348 STATESBORO GA 30459
CITY OF STATESVILLE                   PO BOX 1111 STATESVILLE NC 28687
CITY OF STERLING HEIGHTS              PO BOX 55000 DEPARTMENT 296201 DETROIT MI 48255-2962
CITY OF STERLING HEIGHTS WATER        DEPT 181601 PO BOX 55000 DETROIT MI 48255-1816
CITY OF STONECREST                    3120 STONECREST BLVD STONECREST GA 30038
CITY OF STONECREST SALES TAX          3120 STONECREST BLVD STONECREST GA 30038
CITY OF STREETSBORO                   9184 STATE RTE 43 STREETSBORO OH 44241
CITY OF STREETSBORO WATER             9184 STATE RT 43 STREETSBORO OH 44241
CITY OF STREETSBORO WATER             9184 STATE RT 43 STREETSBORO OH 44241-5322
CITY OF SUFFOLK SALES TAX             PO BOX 1459 COMMISSIONER OF THE REVENUE SUFFOLK VA 23439-1459
CITY OF SUFFOLK TREASURER             PO BOX 1459 SUFFOLK VA 23439



Epiq Corporate Restructuring, LLC                                                                   Page 119 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21          Page 127 of 586

Claim Name                         Address Information
CITY OF SUFFOLK VA                 PO BOX 1583 SUFFOLK VA 23439-1583
CITY OF SUFFOLK VA                 PO BOX 142557 ALARM PROGRAM IRVING TX 75014
CITY OF SUMTER                     PO BOX 1449 STE 102 SUMTER SC 29151
CITY OF SUMTER                     PO BOX 310 SUMTER SC 29151-0310
CITY OF SUMTER SALES TAX           PO BOX 1449 HOSPITALITY FEE SUMTER SC 29151-1440
CITY OF SUMTER, THE                ATTN SHAROLYN P GREGG, CUSTOMER SERVICE 130 S HARVIN ST SUMTER SC 29150
CITY OF SUMTER, THE                PO BOX 310 SUMTER SC 29151
CITY OF SUNRISE                    PO BOX 31432 TAMPA FL 33631-3432
CITY OF SYLVANIA                   DIVISION OF TAXATION PO BOX 510 SYLVANIA OH 43560-0510
CITY OF TALLAHASSEE                435 N MACOMB ST RELAY BOX TALLAHASSEE FL 32301
CITY OF TAMPA UTILITIES            PO BOX 30191 TAMPA FL 33630-3191
CITY OF TAUNTON CITY COLLECTOR     PO BOX 4160 WOBURN MA 01888-4160
CITY OF TEMPE                      CUSTOMER SERVICES PO BOX 90050 PRESCOTT AZ 86304-9050
CITY OF TERRE HAUTE                PO BOX 21043 TULSA OK 74121-1043
CITY OF TERRE HAUTE SEWER          PO BOX 21043 TULSA OK 74121-1043
CITY OF TEXARKANA TEXAS            PO BOX 1967 TEXARKANA TX 75504
CITY OF THOMASVILLE                PO BOX 368 THOMASVILLE NC 27361
CITY OF THOMASVILLE                PO BOX 368 THOMASVILLE NC 27361-0368
CITY OF THOMASVILLE                111 VICTORIA PLACE PO BOX 1540 THOMASVILLE GA 31799
CITY OF THOMASVILLE                PO BOX 1397 THOMASVILLE GA 31799
CITY OF THOMASVILLE                111 VICTORIA PLACE THOMASVILLE GA 31799
CITY OF THOMASVILLE SALES TAX      PO 1397 CITY CLERK THOMASVILLE GA 31799
CITY OF TIFTON                     PO BOX 530220 ATLANTA GA 30353
CITY OF TIFTON                     PO BOX 229 BUSINESS LICENSE DIVISION TIFTON GA 31793
CITY OF TIFTON                     130 1ST ST E TIFTON GA 31794
CITY OF TIFTON                     130 E 1ST ST BUSINESS LICENSING DIVISION TIFTON GA 31794
CITY OF TIFTON                     PO BOX 530220 ATLANTA GA 31908-4058
CITY OF TIFTON SALES TAX           130 E 1ST ST BUSINESS LICENSING DIV TIFTON GA 31794
CITY OF TROTWOOD                   PO BOX 633408 CINCINNATI OH 45263-3408
CITY OF TROY                       UTILITY BILLING DIVISION 100 S MARKET ST STE 1 TROY OH 45373
CITY OF TROY                       UTILITY BILLING DIVISION 100 S MARKET ST STE 1 TROY OH 45373-3376
CITY OF TROY                       TROY CITY HALL 500 W BIG BEAVER RD TROY AL 48084
CITY OF TROY                       PO BOX 549 TROY AL 36081
CITY OF TROY                       PO BOX 549 TROY AL 36081-0549
CITY OF TRUSSVILLE SALES TAX       PO BOX 159 REVENUE DEPT TRUSSVILLE AL 35173
CITY OF TULLAHOMA                  PO BOX 807 TULLAHOMA TN 37388
CITY OF TUSCALOOSA                 PO BOX 2089 REVENUE DIVISION TUSCALOOSA AL 35403
CITY OF TUSCALOOSA SALES TAX       PO BOX 2089 TUSCALOOSA AL 35403
CITY OF TUSCALOOSA WATER SEWER     DEPT 2533 PO BOX 2153 BIRMINGHAM AL 35287-2533
CITY OF TUSKEGEE                   PO BOX 830687 TUSKEGEE AL 36083
CITY OF URBANA                     205 S MAIN STREET URBANA OH 43078
CITY OF VALLEY PARK                320 BENTON STREET VALLEY PARK MO 63088
CITY OF VANDALIA                   PO BOX 727 VANDALIA OH 45377
CITY OF VANDALIA                   333 JAMES BOHANNAN DR DIV OF WATER VANDALIA OH 45377-2394
CITY OF VERO BEACH                 ATTN: UTILITIES 1053 20TH PLACE VERO BEACH FL 32961-1180
CITY OF VIDALIA                    114 JACKSON ST VIDALIA GA 30475
CITY OF VIDALIA                    P O BOX 280 VIDALIA GA 30475
CITY OF VIDALIA                    P O BOX 280 VIDALIA GA 30475-0280
CITY OF VIENNA SALES TAX           P O BOX 5097 VIENNA WV 26105



Epiq Corporate Restructuring, LLC                                                              Page 120 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 128 of 586

Claim Name                            Address Information
CITY OF VIENNA WEST VIRGINIA          PO BOX 5097 VIENNA WV 26105-0097
CITY OF VIRGINIA BEACH                2401 COURTHOUSE DRIVE VIRGINIA BEACH VA 23456
CITY OF VIRGINIA BEACH                CITY TREASURER MUNICIPAL CENTER BLDG 1 2401 COURTHOUSE DR VIRGINIA BEAC VA
                                      23456-9018
CITY OF VIRGINIA BEACH TREASURER      2401 COURTHOUSE DR VIRGINIA BEACH VA 23456
CITY OF VIRGINIA BEACH TRESURER       2401 COURTHOUSE DR TRUSTEE TAX DIVISION MUNICIPAL BLDG 1 VIRGINIA BEACH VA
                                      23456-9018
CITY OF WALTERBORO                    UTILITIES DEPT 300 HAMPTON ST WALTERBORO SC 29488
CITY OF WALTERBORO                    300 HAMPTON ST WALTERBORO SC 29488
CITY OF WALTERBORO                    UTILITIES DEPT 300 HAMPTON ST WALTERBORO SC 29488-3929
CITY OF WALTERBORO SALES TAX          300 HAMPTON ST HOSPITALITY TAX WALTERBORO SC 29488
CITY OF WARNER ROBINS                 700 WATSON BLVD WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                 700 WATSON BLVD PO 8629 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                 UTILITY PAYMENT PO BOX 8659 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                 PO BOX 8629 WARNER ROBINS GA 31095
CITY OF WARNER ROBINS                 UTILITY PAYMENT PO BOX 8659 WARNER ROBINS GA 31095-8659
CITY OF WARNER ROBINS                 CITY CLERKS OFFICE WARNER ROBINS GA 31099
CITY OF WARNER ROBINS SALES TAX       CITY CLERKS OFFICE WARNER ROBINS GA 31099
CITY OF WARREN                        INCOME TAX DEPARTMENT PO BOX 230 WARREN OH 44482
CITY OF WARSAW                        PO BOX 557 WARSAW IN 46581-0557
CITY OF WARSAW WSTEWTR PAYMENT        102 S BUFFALO ST WARSAW IN 46580
CITY OF WARSAW WSTEWTR PAYMENT        PO BOX 557 WARSAW IN 46581
CITY OF WATERTOWN COMPTROLLER         245 WASHINGTON ST SUITE 203 WATERTOWN NY 13601
CITY OF WATERVILLE                    ONE COMMON ST WATERVILLE ME 04901
CITY OF WAYCROSS                      PO DRAWER 99 WAYCROSS GA 31502
CITY OF WAYCROSS                      417 PENDLETON ST WAYCROSS GA 31502-0099
CITY OF WAYCROSS SALES TAX            PO DRAWER 99 EXCISE TAX RETURN WSAYCROSS GA 31502
CITY OF WAYNESBORO SALES TAX          503 W MAIN ST ROOM 107 COMMISSIONER OF THE REVENUE WAYNESBORO VA 22980
CITY OF WAYNESBORO TREASURER          503 W MAIN ST ROOM 105 WAYNESBORO VA 22980
CITY OF WAYNESBORO VA                 TREASURERS OFFICE 503 W MAIN ST SUITE 105 WAYNESBORO VA 22980
CITY OF WENTZVILLE                    1001 SCHROEDER CREEK BLVD WENTZVILLE MO 63385
CITY OF WEST CARROLLTON               PO BOX 10 WEST CARROLLTON OH 45449
CITY OF WEST COLUMBIA                 PO BOX 4404 HOSPITALITY TAX WEST COLUMBIA SC 29171
CITY OF WEST COLUMBIA                 200 N 12TH ST W COLUMBIA SC 29171
CITY OF WEST COLUMBIA                 WATER COLLECTION DIV CITY HALL PO BOX 4044 W COLUMBIA SC 29171
CITY OF WEST COLUMBIA                 PO BOX 4044 WEST COLUMBIA SC 29171
CITY OF WEST COLUMBIA                 WATER COLLECTION DIV CITY HALL PO BOX 4044 W COLUMBIA SC 29171-4044
CITY OF WEST PLAINS                   PO BOX 710 WEST PLAINS MO 65775
CITY OF WESTBROOK                     2 YORK ST WESTBROOK ME 04092
CITY OF WESTLAND                      36300 WARREN RD WESTLAND MI 48185
CITY OF WESTMINSTER                   56 W MAIN ST TAX DEPT WESTMINSTER MD 21157
CITY OF WESTMINSTER                   PO BOX 182213 MAIL STOP 2 COLUMBUS OH 43218-2213
CITY OF WHITEHALL INCOME TAX DEPT     CITY OF WHITEHALL INCOME TAX DEPARTMENT 360 SOUTH YEARLING ROAD WHITEHALL OH
                                      43213
CITY OF WILMINGTON                    LOUIS L REDDING CITY/COUNTY 800 FRENCH STREET 6TH FLOOR WILMINGTON DE
                                      19801-3537
CITY OF WILMINGTON                    PO BOX 1810 COLLECTIONS DIVISION WILMINGTON NC 28402
CITY OF WILMINGTON INCOME TAX         PO BOX 786 WILMINGTON OH 45177
CITY OF WILSON                        PO BOX 10 WILSON NC 27894
CITY OF WILSON                        PO BOX 2407 COLLECTION DIVISION WILSON NC 27894-2407


Epiq Corporate Restructuring, LLC                                                                Page 121 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 129 of 586

Claim Name                           Address Information
CITY OF WINCHESTER                   PO BOX 263 WINCHESTER VA 22604
CITY OF WINCHESTER                   CITY OF WINCHESTER PO BOX 4135 WINCHESTER KY 40392
CITY OF WINCHESTER SALES TAX         PO BOX 546 WINCHESTER VA 22604
CITY OF WINDER                       C/O STELL SMITH & MATTISON PC ATTN JOHN E STELL, JR PO BOX 644 WINDER GA 30680
CITY OF WINDER                       45 E ATHENS ST PO BOX 568 WINDER GA 30680
CITY OF WINDER                       PO BOX 566 WINDER GA 30680
CITY OF WINDER                       45 E ATHENS ST WINDER GA 30680-2531
CITY OF WINDER SALES TAX             PO BOX 566 WINDER GA 30680
CITY OF WINSTON SALEM                REVENUE DIVISION PO BOX 580055 CHARLOTTE NC 28258-0055
CITY OF WINTER HAVEN                 PO BOX 2277 WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 CALVIN T BOWEN, FINANCIAL SERVICES DIR 551 3RD ST NW WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 451 THIRD ST WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                 PO BOX 2277 BUSINESS TAX WINTER HAVEN FL 33883
CITY OF WINTER HAVEN                 UTILITY ACCOUNT SERVICES PO BOX 2277 WINTER HAVEN FL 33883
CITY OF WINTER HAVEN                 UTILITY ACCOUNT SERVICES PO BOX 2277 WINTER HAVEN FL 33883-2277
CITY OF WOODSTOCK                    12453 HWY 92 WOODSTOCK GA 30188-3698
CITY OF WORCESTER                    25 MEADE ST DEPT OF INSPECTONAL SVCS WORCESTER MA 01610
CITY OF WORCESTER                    PO BOX 15588 OFFICE OF THE TAX COLLECTOR WORCESTER MA 01615-0588
CITY OF XENIA                        PO BOX 490 XENIA OH 45385-0490
CITY OF ZEPHYRHILLS                  415 PISGAH CHURCH RD STE 374 GREENSBORO NC 27455
CITY OF ZEPHYRHILLS                  5335 EIGHTH ST ZEPHYRHILLS FL 33542
CITY OF ZEPHYRHILLS                  39825 ALSTON AVE ZEPHYRHILLS FL 35542
CITY OF ZEPHYRHILLS                  5335 EIGHTH ST ZEPHYRHILLS FL 35542
CITY OF ZEPHYRHILLS                  PO BOX 29072 PHOENIX AZ 85038-9072
CITY PRODUCE OF FT WALTON INC        POST OFFICE BOX 1334 FT WALTON BEACH FL 32549
CITY SCHOOL DISTRICT OF OSWEGO       PO BOX 890 OSWEGO NY 13126
CITY UTILITIES                       PO BOX 4632 CAROL STREAM IL 60197-4632
CITY UTILITIES                       PO BOX 710 WEST PLAINS MO 65775
CITY UTILITIES                       PO BOX 551 SPRINGFIELD MO 65801-0551
CITY UTILITIES                       301 E CENTRAL SPRINGFIELD MO 65809
CITY UTILITIES OF SPRINGFIELD        PO BOX 551 SPRINGFIELD MO 65801
CITY UTILITIES OF SPRINGFIELD        301 E CENTRAL SPRINGFIELD MO 65809
CITY WATER & LIGHT PLANT OF          JONESBORO ARKANSAS PO BOX 1289 JONESBORO AR 72403-1289
CITY-COUNTY TAX COLLECTOR            PO BOX 32728 CHARLOTTE NC 28232
CITYWIDE SEWER DRAIN                 PO BOX 350 100 VOICE RD CARLE PLACE NY 11514
CJM PROPERTY MAINTENANCE INC         C/O CJM FACILITY SOLUTIONS 47 REDWOOD DR READING PA 19606
CJM PROPERTY MAINTENANCE INC         47 REDWOOD DRIVE READING PA 19606
CJS TOBACCO SHOP INC                 2152 HARPER RD BECKLEY WV 25801
CK PARTS LLC                         PO BOX 2082 WEST COLUMBIA SC 29171
CL BURKS CONST COMMERCIAL ROOFING    CONTRACTORS LLC 1640 REDI RD CUMMING GA 30040
CLA LANDSCAPING INC                  5685 YOUNBGQUIST RD FORT MYERS FL 33912
CLAIRCIDE DESTY                      ADDRESS ON FILE
CLAIRE BECHTER                       ADDRESS ON FILE
CLAIRE ECKERT                        ADDRESS ON FILE
CLAIRE ESTES                         ADDRESS ON FILE
CLAIRE HAWK                          ADDRESS ON FILE
CLAIRE HOLLERAN                      ADDRESS ON FILE
CLAIRESSA RIDER                      ADDRESS ON FILE
CLANT, INC.                          C/O ISOLA AND ASSOCIATES 111 SOUTH MAITLAND AVE, STE 213 P.O. BOX 941483



Epiq Corporate Restructuring, LLC                                                                 Page 122 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 130 of 586

Claim Name                              Address Information
CLANT, INC.                             MAITLAND FL 32294-1483
CLANT, INC.                             111 SOUTH MAITLAND AVENUE, SUITE 213 PO BOX 941483 MAITLAND FL 32294-1483
CLARA DUMONTELLE                        ADDRESS ON FILE
CLARA HEATON                            ADDRESS ON FILE
CLARA JONES                             ADDRESS ON FILE
CLARE HENRY                             ADDRESS ON FILE
CLARE ROSE INC                          100 ROSE EXECUTIVE BLVD EAST YAPHANK NY 11967
CLARENCE DURHAM JR                      C/O ANTHONY LAW FIRM K. JAY ANTHONY 250 MAGNOLIA ST SPARTANBURG SC 29306
CLARENCE DURHAM JR                      ADDRESS ON FILE
CLARENCE FRENCH                         ADDRESS ON FILE
CLARENCE GREEN                          ADDRESS ON FILE
CLARENCE HOLLOWAY                       ADDRESS ON FILE
CLARENCE ROBERTSON                      ADDRESS ON FILE
CLARENCE SUTTON                         ADDRESS ON FILE
CLARICE G WETMORE                       ADDRESS ON FILE
CLARICE WETMORE                         ADDRESS ON FILE
CLARICE WETMORE                         ADDRESS ON FILE
CLARISSA JENSEN                         ADDRESS ON FILE
CLARISSA ROMAN                          ADDRESS ON FILE
CLARISSA WHARTON                        ADDRESS ON FILE
CLARK BEVERAGE                          PO BOX 968 STARKVILLE MS 39759
CLARK COUNTY ASSESSOR                   PO BOX 51401 500 S GRAND CENTRAL PKWY LAS VEGAS NV 89155-4502
CLARK COUNTY ASSESSOR'S OFFICE          ATTN BANKRUPTCY CLERK PO BOX 551401 500 S GRAND CENTRAL PKWY LAS VEGAS NV
                                        89155
CLARK COUNTY BEVERAGE MANAGEMENTNBM     7500 W LAKE MEAD RD 9137 LAS VEGAS NV 89128
CLARK H SCHNEPFE                        ADDRESS ON FILE
CLARK SERVICE GROUP                     3019 HEMPLAND RD LANCASTER PA 47601
CLARK, MYRA C                           C/O GENTRY TIPTON & MCLEMORE PC ATTN MAURICE K GUINN, ESQ 900 S GAY ST, STE
                                        2300 KNOXVILLE TN 37902
CLARKSTON GLASS SERVICE INC             6577 DIXIE HIGHWAY CLARKSTON MI 48346
CLARKSVILLE DEPARTMENT OF ELECTRICITY   TAMMY L HOUGUE 2021 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040
CLARKSVILLE DEPARTMENT OF ELECTRICITY   PO BOX 31509 CLARKSVILLE TN 37040-0026
CLARKSVILLE DEPT OF ELECTRIC            PO BOX 31449 CLARKSVILLE TN 37040
CLARKSVILLE DEPT OF ELECTRICTY          2021 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040
CLARKSVILLE DEPT OF ELECTRICTY          PO BOX 31449 CLARKSVILLE TN 37040
CLARKSVILLE GAS & WATER                 PO BOX 31329 CLARKSVILLE TN 37040
CLARKSVILLE GAS & WATER                 PO BOX 31329 CLARKSVILLE TN 37040-0023
CLARKSVILLE GAS & WATER                 2215 MADISON ST CLARKSVILLE TN 37043
CLARO Y CIA                             APOQUINDO 3721 13TH FLOOR LAS CONDES SANTIAGO CHILE
CLARRY, ELLEN                           ADDRESS ON FILE
CLASSIC BRANDS ATHENS                   6441 WOODBROOK RD ALBANY OH 45710
CLASSIC CITY BEVERAGE                   530 CALHOUN DR ATHENS GA 30601
CLASSIC CLEAN RESTORATION               263 RANCH RD BLOOMINGDALE GA 31302
CLASSIC CUT LANDSCAPING                 PO BOX 22163 LEXINGTON KY 40522
CLASSIC LAWN SERVICE                    11946 SHANER AVENUE NE CEDAR SPRINGS MI 49319
CLASSIC RESTAURANT SERVICES LLC         17408 TILLER COURT SUITE 1200 WESTFIELD IN 46074
CLASSIC SIGN SERVICES                   125 N SERVICE RD ST PETERS MO 63376
CLAUDE DESIR                            ADDRESS ON FILE
CLAUDE L GAUTHIER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 123 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 131 of 586

Claim Name                            Address Information
CLAUDETTE JONES                       ADDRESS ON FILE
CLAUDIA CARETA                        ADDRESS ON FILE
CLAUDIA MEDINA NIEVES                 ADDRESS ON FILE
CLAY COUNTY TAX COLLECTOR             PO BOX 218 GREEN COVE SPRINGS FL 32043
CLAY COUNTY UTILITY AUTHORITY         3176 OLD JENNINGS ROAD MIDDLEBURG FL 32068-3907
CLAY ELECTRIC COOP INC                PO BOX 308 KEYSTONE HEIG FL 32656
CLAY ELECTRIC COOP INC                PO BOX 308 KEYSTONE HEIGHTS FL 32656-0308
CLAY ELECTRIC COOP INC                65 SW CITRUS AVE PO BOX 308 KEYSTONE HEIGHTS FL 32656-0308
CLAY ELECTRIC COOPERATIVE INC         PO BOX 308 KEYSTONE HEIGHTS FL 32656
CLAY HANSARD                          ADDRESS ON FILE
CLAY MCCAULEY                         ADDRESS ON FILE
CLAYBURN HVACR INC                    1808 N HIGH AVE FAYETTEVILLE AR 72704
CLAYCO ELECTRIC COMPANY               319 E 11TH AVE NORTH KANSAS CITY MO 64116
CLAYTOIN COUNTY HEALTH DEPARRMENT     1895 PHOENIX BLVD STE350 COLLEGE PARK GA 30349
CLAYTON ADAMS                         ADDRESS ON FILE
CLAYTON BULLARD                       ADDRESS ON FILE
CLAYTON CENTER FOR THE ARTS           502 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
CLAYTON COUNTY                        FIRE EMERGENCY SERVICES 7810 HIGHWAY 85 RIVERDALE GA 30274
CLAYTON COUNTY TAX COMMISSIONER       121 S MCDONOUGH ST ADMINISTRATION ANNEX 2ND FL JONESBORO GA 30236
CLAYTON COUNTY WATER AUTH             1600 BATTLE CREEK RD MORROW GA 30260-4302
CLAYTON COUNTY WATER AUTH             PO BOX 117195 ATLANTA GA 30368-7195
CLAYTON LAMPLEY                       ADDRESS ON FILE
CLAYTON PITT                          ADDRESS ON FILE
CLAYTON WILSON                        ADDRESS ON FILE
CLAYTON, SARAH                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
CLEAN BEER INC                        8 JEFFERSON STREET MILFORD MA 01757
CLEAN BEER TECH INC                   68 PROSPECT HILL RD CLINTON CORNERS NY 12514
CLEAN BY ANY MEANS LLC                1661 BROADBRIDGE AVE STRATFORD CT 06614
CLEAN CEILING PLUS INC                PO BOX 853056 MESQUITE TX 75185
CLEAN CEILING PLUS INC                PO BOX 853056 W ALENE DR MESQUITE TX 75185
CLEAN LINES LLC                       108 ADKINS AVE FAYETTEVILLE WV 25840
CLEAN MEAN CARPET MACHINE LLC         12204 W COCOPHA ST AVONDALE AZ 85323
CLEAN START PRESSURE WASHING          485 FARM LOOP ALEXANDER CITY AL 35010
CLEANINGON DEMAND LLC                 363 MORRIS RD SADIEVILLE KY 40370
CLEAR BEER DRAFT SYSTEMS INC          51 FAWN LANE WEST SOUTH SETAUKET NY 11720
CLEAR CHANNEL OUTDOOR LLC             ATTN BRIAN TEGELER 4830 N LOOP 1604W, STE 111 SAN ANTONIO TX 78249
CLEAR CHOICE CONSTRUCTION             6110 BISON ST KEARNEY NE 68845
CLEAR VIEW SERVICES                   PO BOX 127 ALLEN MD 21810
CLEAR VU WINDOW CLEANING INC          2094 SOUTH 56TH STREET MILWAUKEE WI 53219
CLEARS LOOKING AT YOU INC             322 W 52ND ST UNIT 2195 NEW YORK NY 10019
CLEARVIEW WINDOW CLEANING             936 W WALNUT SPRINGFIELD MO 65806
CLEARWASH LIMITED INC                 26692 CHRISTY DR CHESTERFIELD MI 48051
CLECO POWER LLC                       PO BOX 660228 DALLAS TX 75266-0228
CLEEN SERV INC                        PO BOX 2276 LAKE CITY FL 32056
CLEGHORN, NICOLE                      2907 VERN DR JACKSONVILLE FL 32233
CLEMENSON RENEIS                      ADDRESS ON FILE
CLEMONS-KIRBY, STEPHANIE              1957 BRECKENRIDGE BLVD MIDDLEBURG FL 32068
CLERK OF CIRCUT COURT                 14735 MAIN ST UPPER MARLBORO MD 20772



Epiq Corporate Restructuring, LLC                                                                  Page 124 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 132 of 586

Claim Name                              Address Information
CLERK OF CIRCUT COURT                  100 W PATRICK ST FREDERICK MD 21701
CLERMONT COUNTY TREASURER              2275 BAUER RD 300 BATAVIA OH 45103
CLERMONT COUNTY TREASURER              101 E MAIN ST BATAVIA OH 45103-2959
CLERMONT DISTRIBUTING                  1155 OLD STATE ROUTE 74 BATAVIA OH 45103
CLEVELAND WILLIAMS                     ADDRESS ON FILE
CLG INC                                3001 SPRING FOREST RD RALEIGH NC 27616
CLG INC                                3001 SPRING FOREST RD RALEIGH NC 27616-2815
CLIF ANDERSON                          ADDRESS ON FILE
CLIFF JENNINGS                         ADDRESS ON FILE
CLIFFORD BENCH                         ADDRESS ON FILE
CLIFFORD J TROICKE                     ADDRESS ON FILE
CLIFFORD MEADOWS                       ADDRESS ON FILE
CLIFTON CASURRA                        ADDRESS ON FILE
CLIFTON JONES                          ADDRESS ON FILE
CLIFTON JONES                          C/O KORNBLUTH GINSBERG LAW FIRM STEPHANIE RODRIGUEZ 3100 TOWER BLVD SUITE 800
                                       DURHAM NC 27707
CLINE T GRIFFITH                       ADDRESS ON FILE
CLINES GREENHOUSE NURSERY & LANDSCAPING 8229 E HOLLY GROVE ROAD THOMASVILLE NC 27360
CLINT ROBERTS                          ADDRESS ON FILE
CLINTON ABC BOARD                      414 SOUTHEAST BLVD CLINTON NC 28328
CLINTON DILL                           ADDRESS ON FILE
CLINTON GLUNT                          ADDRESS ON FILE
CLINTON LINDSEY                        ADDRESS ON FILE
CLINTON MASON                          ADDRESS ON FILE
CLM MIDWEST                            2655 ERIE STREET RIVER GROVE IL 60171
CLOG MASTER LLC                        71 CHURCH AVE BRISTOL CT 06010
CLORICE THOMAS-HAYSBERT                ADDRESS ON FILE
CLOSE TIES INVESTMENTS LLC, ET AL      ATTN JENNIFER GOUDEAU, PRES 1330 NEPTUNE AVE LEUCADIA CA 92024
CLOUDBURST LAWN SPRINKLER CO           DBA CLOUDBURST LAWN SPRINKLER CO PO BOX 912 GRAND ISLAND NE 68802
CLOUTIER PROPERTIES CORPORATION        16505 75TH AVENUE NORTH ATTN TOM CLOUTIER MAPLE GROVE MN 55311
CLOVIS SAFRIET                         133 DELIGHT LOOP STATESVILLE NC 28677
CMK FORT MYERS                         9755 OLD WARSON RD ST LOUIS MO 63124
CMK FORT MYERS LLC                     C/O KODNER WATKINS LC ATTN ALBERT S WATKINS 7733 FORSYTH BLVD, STE 600 CLAYTON
                                       MO 63105
CMK FORT MYERS, LLC                    CHRIS KAPLAN MANAGER 9755 OLD WARSON ROAD ST. LOUIS MO 63124
CMRG                                   1909 CAROLINA AVE GOTHA FL 34734
CMS MECHANICAL SERVICE COMPANY         1045 S JOHN RODES BLVD MELBOURNE FL 32904-2005
CMS MECHANICAL SERVICES LLC            1045 SOUTH JOHN RODES BLVD MELBOURNE FL 32904
CNDT SERVICES                          3134 TOWN HOUSE DR GROVE CITY OH 43123
CNL FINANCIAL V LP                     103 FOULK RD, STE 202 WILMINGTON DE 19803
CNL FUNDING 2000 A LP                  C/O VEREIT, INC. 2325 E. CAMELBACK ROAD 9TH FLOOR PHOENIX AZ 85016
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065350 PHOENIX AZ 85038
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065347 PHOENIX AZ 85038
CNL FUNDING 2000 A LP                  PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038-0000
CNL FUNDING 2000-A LP                  C/O KUTAK ROCK LLP ATTN LISA M PETERS, ESQ 1650 FARNAM ST OMAHA NE 68102
CNL FUNDING 2001-A, LP                 ATTN: PROPERTY MANAGEMENT 450 SOUTH ORANGE AVENUE ORLANDO FL 32801-3336
CNL NET LEASE FUNDING 2001 LP          ID 065411 DEPT 880044 PO BOX 29650 PHOENIX AZ 85038
COAST 2 COAST FACILITY SUPPORT         256 NORTH MAIN STREET SUITE A ALPINE UT 84004



Epiq Corporate Restructuring, LLC                                                                 Page 125 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21        Page 133 of 586

Claim Name                             Address Information
COAST ELECTRIC POWER ASSOCIATION       PO BOX 1028 KILN MS 39556-1028
COAST EPA                              PO BOX 1028 KILN MS 39556
COAST EPA                              18020 HIGHWAY 603 KILN MS 39556-8487
COAST SAFE AND LOCK CO INC             PO BOX 66257 MOBILE AL 36606
COAST SIGN INCORPORATED                1500 W EMBASSY ST ANAHEIM CA 92802
COAST TO COAST COMPUTER PRODUCTS INC   4277 VALLEY FAIR ST SIMI VALLEY CA 93063
COAST TO COAST HEATING AND AIR LLC     20600 SW 36TH ST DUNNELLON FL 34431
COAST TO COAST LANDSCAPING INC         PO BOX 651477 VERO BEACH FL 32960
COAST TO COAST TALLENT GROUP INC       3350 BARHAM BOULEVARD LOS ANGELES CA 90068
COASTAL BEVERAGE CO WILMINGTON         PO BOX 749 FARMVILLE NC 27828
COASTAL BEVERAGE NAPLES FL             4747 PROGRESS AVENUE NAPLES FL 34104
COASTAL EMPIRE ENTERPRISES LLC         PO BOX 577 POOLER GA 31322
COASTAL LAWN SOLUTIONS                 6611 APACHE RUN THEODORE AL 36582
COASTAL ORTHO AND SPORTS MEDICINE      PO BOX 20047 TAMPA FL 33622
COASTAL ORTHOPAEDICS AND SPORTS        5145 DEER PARK DRIVE NEW PORT RICHEY FL 34653
COASTAL RESTAURANT SOLUTIONS           PO BOX 10327 PENSACOLA FL 32524
COBB COUNTY BOARD OF HEALTH            1650 COUNTY SERVICE PKWY SW MARIETTA GA 30008
COBB COUNTY TAX COMMISSIONER           736 WHITLOCK AVE MARIETTA GA 30064
COBB ENVIROMENTAL HEALTH               1650 COUNTY SERVICE PKWY SW MARIETTA GA 30008
COBBLESTONE SQUARE CO LTD              27500 DETROIT RD SUITE 300 WESTLAKE OH 44145
COBBLESTONE SQUARE COMPANY LTD         27500 DETROIT RD WESTLAKE OH 44145
COCA COLA BOTTLING CO                  PO BOX 602937 CHARLOTTE NC 28260
COCA COLA COMPANY, THE                 ATTN HECTOR GALLARDO ONE COCA COLA PLAZA ATLANTA GA 30313
COCA COLA USA                          PO BOX 102703 ATLANTA GA 30368
COCKE COUNTY CLERK                     111 COURT AVE ROOM 107 NEWPORT TN 37821
COCKRELL BANANA CO                     P O BOX 346 TUPELO MS 38802
CODIE JEWELL                           ADDRESS ON FILE
CODY A BRENEISEN                       ADDRESS ON FILE
CODY BURKHART                          ADDRESS ON FILE
CODY CAMPBELL                          ADDRESS ON FILE
CODY ECKERT                            ADDRESS ON FILE
CODY HEISHMAN                          ADDRESS ON FILE
CODY HIBBARD                           ADDRESS ON FILE
CODY KINNAMAN                          ADDRESS ON FILE
CODY WHALEY                            ADDRESS ON FILE
CODY, ELIZABETH                        534 PEM ELLISON RD WAYSIDE WV 24985
COE, AMY                               C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
COE, ARMY                              124 RIVER SHORES RD GREEN COVE SPRINGS FL 32043
COE, ARMY                              6911 GILDA CT KEYSTONE HEIGHTS FL 32656
COFFEE COUNTY                          PO BOX 467 MANCHESTER TN 37349-0467
COFFEE COUNTY COMMISSION               PO BOX 311247 PROBATE JUDGE ENTERPRISE AL 36331
COFFEE COUNTY HEALTH DEPARTMENT        2841 NEAL METCALF RD ENTERPRISE AL 36330
COFFEE COUNTY HEALTH DEPT              1111 W BAKER HWY DOUGLAS GA 31533
COFFEE COUNTY PROBATE OFFICE           PO BOX 311247 PROBATE JUDGE ENTERPRISE AL 36331
COFFEE COUNTY TAX COMMISSIONER         PO BOX 311606 REVENUE COMMISSIONER ENTERPRISE AL 36331-1606
COFFEE COUNTY TRUSTEE                  PO BOX 467 MANCHESTER TN 37349
COFFEYS PRODUCE CO                     113 WHISPERING PINES DRIVE HUDSON NC 28638
COGNIZANT TECHNOLOGY SOLUTIONS         24721 NETWORK PLACE CHICAGO IL 60673



Epiq Corporate Restructuring, LLC                                                                    Page 126 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 134 of 586

Claim Name                              Address Information
COGNIZANT TECHNOLOGY SOLUTIONS          ATTN YOUNG LEE 211 QUALITY CIRCLE COLLEGE STATION TX 77845
COGNIZANT TECHNOLOGY SOLUTIONS US       CORPORATION ATTN YOUNG LEE 211 QUALITY CIRCLE COLLEGE STATION TX 77845
COHEN LAW GROUP PA                      350 NORTH LAKE DESTINY ROAD MAITLAND FL 32751
COHEN POLLOCK MERLIN TURNER PC          3350 RIVERWOOD PKWY STE 1600 ATLANTA GA 30339
COHEN SNYDER EISENBERG AND KATZENBERT   347 N CHARLES ST BALTIMORE MD 21201
PA
COHN BIRNBAUM & SHEA PC                 100 PEARL ST, 12TH FL HARTFORD CT 06103
COHN BIRNBAUM AND SHEA PC               100 PEARL ST HARTFORD CT 06103-4500
COLBERT COUNTY                          201 N. MAIN STREET TUSCUMBIA AL 35674
COLBERT COUNTY HEALTH DEPARTMENT        1000 JACKSON HWY SHEFFIELD AL 35660
COLBERT COUNTY JUDGE OF PROBATE         201 N MAIN ST TUSCUMBIA AL 35674
COLBY RESTAURANT LLC                    13356 METCALF AVE OVERLAND PARK KS 66213
COLBY SCHWEIKERT                        ADDRESS ON FILE
COLBY WEST                              ADDRESS ON FILE
COLBY WEST DESIGN                       318 HAMILTON RD KNOXVILLE TN 37920
COLD CONTROL                            470 OLDE WORTHINGTON ROAD SUITE 200 WESTERVILLE OH 43082
COLD TECH REFRIGERATION                 12669 SOUTH 125 EAST DRAPER UT 84020
COLE BROWN                              ADDRESS ON FILE
COLE COUNTY                             311 E HIGH ST ROOM 100 JEFFERSON CITY MO 65101
COLE COUNTY COLLECTOR                   C/O LARRY VINCENT 311 E HIGH ST, RM 100 JEFFERSON CITY MO 65101
COLE COUNTY COLLECTOR                   311 E HIGH ST RM 100 JEFFERSON CITY MO 65101
COLE, DOY L                             13113 SUMMER LAKE WAY CLAIRMONT FL 34711
COLE, DOY L                             13113 SUMMER LAKE WAY CLERMONT FL 34711
COLE, GARY S                            11 HALL AVE JOHNSTOWN NY 12095
COLEMAN LANDSCAPING LLC                 31 OAK AVE STE 452 CHALFONT PA 18914
COLEMANS LANDSCAPE LLC                  3696 COUDERSPORT PIKE LOCK HAVEN PA 17745
COLEMANS LANDSCAPING INC                830 N 14TH ST WYTHEVILLE VA 24382
COLESVILLE ELECTRIC                     708 WINDMILL LANE SILVER SPRING MD 20905
COLETON T HART                          ADDRESS ON FILE
COLETTE SOUDER                          ADDRESS ON FILE
COLEY, SUE                              C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
COLEY, SUE                              6500 MCCRARY RD EXT, LOT 1 SEMMES AL 36575
COLIN CRAWFORD                          ADDRESS ON FILE
COLIN HODGE                             ADDRESS ON FILE
COLLECTOR OF REVENUE BOONE CTY MO       801 E WALNUT RM 118 COLUMBIA MO 65201
COLLECTOR OF TAXES                      PO BOX 709 SCRANTON PA 18501-0709
COLLEEN GAFFEY                          ADDRESS ON FILE
COLLEEN LUZIER                          ADDRESS ON FILE
COLLEEN OSMOLSKI                        ADDRESS ON FILE
COLLEEN OSMOLSKI                        C/O JONATHAN R. BROCKMAN, P.C. JONATHAN BROCKMAN 320 DAHLONEGA STREET CUMMING
                                        GA 30040
COLLEEN SCHIRMER                        ADDRESS ON FILE
COLLEEN SLAVIN                          ADDRESS ON FILE
COLLEEN WOOTTEN                         ADDRESS ON FILE
COLLEGE CITY BEVERAGE INC               700 RAILWAY STREET SOUTH DUNDAS MN 55019
COLLEN T BROWN                          ADDRESS ON FILE
COLLETON COUNTY TREASURERS OFFICE       PO BOX 8 WALTERBORO SC 29488
COLLIER COUNTY                          ATTN: UTILITIES DIVISION PO BOX 11809 NAPLES FL 34101
COLLIER COUNTY TAX COLLECTOR            COUNTY COURT HOUSE 3291 TAMIAMI TRAIL EAST NAPLES FL 34112



Epiq Corporate Restructuring, LLC                                                                    Page 127 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 135 of 586

Claim Name                              Address Information
COLLIER ELECTRIC COMPANY OF FT MYERS    6200 METRO PLANTATION ROAD FORT MYERS FL 33966
INC
COLLIN AUSTIN                           ADDRESS ON FILE
COLLIN C COPE                           ADDRESS ON FILE
COLLIN RODES                            ADDRESS ON FILE
COLLIN SMITH                            ADDRESS ON FILE
COLLINS LOCK AND SAFE LLC               3397 CYPRESS MILL RD BURNSWICK GA 31520
COLLINS, DAVID W                        D/B/A DC PLUMBING & BACKHOE SERVICE 608 BELSHE AVE WILLOW SPRINGS MO 65793
COLLINS, DAVID W                        DAVID W. COLLINS DBA DC PLUMBING 608 BELSHE AVE WILLOW SPRINGS MO 65793
COLLISON CAPITAL LLC                    180 S KNOWLES AVE, STE 3 WINTER PARK FL 32789
COLLOVA, BARBARA                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
COLONIAL FOOD SERVICE                   611 8TH STREET HUNTINGTON WV 25701
COLONIAL FOOD SERVICE EQUIPMENT         611 8TH ST P O BOX 181 HUNTINGTON WV 25701
COLONIAL WHOLESALE BEV CORP             P O BOX 1430 FALL RIVER MA 02722
COLONIE LITTLE LEAGUE TAX EXEMPT 113653 C/O RODGER WYLAND 26 WILLOUGHBY DRIVE COLONIE NY 12205
COLORADO DEPARTMENT OF LABOR            633 17TH STREET STE 500 DENVER CO 80202-3610
COLORADO DEPARTMENT OF REVENUE          1375 SHERMAN ST DENVER CO 80261-0015
COLORADO DEPT OF HEALTH & ENVIRONMENT   4300 CHERRY CREEK DRIVE SOUTH DENVER CO 80246
COLORADO DEPT OF LABOR AND EMPLOYMENT   633 17TH STREET SUITE 201 DENVER CO 80202-3660
COLORADO DEPT OF REVENUE                PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPT OF REVENUE                1375 SHERMAN ST DENVER CO 80261
COLORADO DEPT OF TREASURY               COLORADO DEPT OF TREASURY UNCLAIMED PROPERTY DIVISION 1120 LINCOLN STREET
                                        SUITE 1004 DENVER CO 80203
COLORADO EAGLE LLC                      150 TURNER BLVD SAINT PETERS MO 63376
COLORADO STATE TREASURER                DIV OF EMPLOYMENT AND TRAINING PO BOX 956 DENVER CO 80201-0956
COLQUITT ELECTRIC MBRSP CORP            16 ROWLAND DR NE MOULTRIE GA 31768
COLQUITT ELECTRIC MBRSP CORP            PO BOX 3608 MOULTRIE GA 31776
COLQUITT ELECTRIC MBRSP CORP            PO BOX 3608 MOULTRIE GA 31776-3608
COLTON BLANCHARD                        ADDRESS ON FILE
COLTON EAKIN                            ADDRESS ON FILE
COLTON GOODWIN                          ADDRESS ON FILE
COLUMBIA COUNTY                         630 RONALD REAGAN DR LICENSING AND PERMITS EVANS GA 30809
COLUMBIA COUNTY HEALTH DEPT             1930 WILLIAMFEW PKWY GROVETOWN GA 30813
COLUMBIA COUNTY LICENSING               PO BOX 498 EVANS GA 30809
COLUMBIA COUNTY SALES TAX               630 RONALD REAGAN DR LICENSING AND PERMITS EVANS GA 30809
COLUMBIA COUNTY TAX COLLECTOR           135 NE HERNANDO AVE, STE 125 LAKE CITY FL 32055
COLUMBIA COUNTY WATER                   630 RONALD REAGAN DR EVANS GA 30809
COLUMBIA COUNTY WATER                   PO BOX 960 GROVETOWN GA 30813
COLUMBIA GAS OF KENTUCKY                PO BOX 742523 CINCINNATI OH 45274-2523
COLUMBIA GAS OF MA                      4 TECHNOLOGY DR WESTBOROUGH MA 01581
COLUMBIA GAS OF MA                      PO BOX 70315 PHILADELPHIA PA 19176
COLUMBIA GAS OF MA                      PO BOX 742514 CINCINNATI OH 45274-2514
COLUMBIA GAS OF MARYLAND                55 SYCAMORE ST HAGERSTOWN MD 21740
COLUMBIA GAS OF MARYLAND                PO BOX 742519 CINCINNATI OH 45274
COLUMBIA GAS OF MARYLAND                PO BOX 742519 CINCINNATI OH 45274-2519
COLUMBIA GAS OF OHIO                    290 W NATIONWIDE BLVD COLUMBUS OH 43215
COLUMBIA GAS OF OHIO                    PO BOX 16581 COLUMBUS OH 43215
COLUMBIA GAS OF OHIO                    PO BOX 742510 CINCINNATI OH 45274
COLUMBIA GAS OF OHIO                    PO BOX 742510 CINCINNATI OH 45274-2510


Epiq Corporate Restructuring, LLC                                                                   Page 128 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 136 of 586

Claim Name                              Address Information
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 70285 PHILADELPHIA PA 19176
COLUMBIA GAS OF PENNSYLVANIA            121 CHAMPION WAY CANONSBURG PA 15317
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 117 COLUMBUS OH 43216
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 742537 CINCINNATI OH 45274
COLUMBIA GAS OF PENNSYLVANIA            PO BOX 742537 CINCINNATI OH 45274-2537
COLUMBIA GAS OF VIRGINIA                PO BOX 70319 PHILADELPHIA PA 19176
COLUMBIA GAS OF VIRGINIA                1809 COYOTE DR CHESTER VA 23836
COLUMBIA GAS OF VIRGINIA                PO BOX 117 COLUMBUS OH 43216
COLUMBIA GAS OF VIRGINIA                PO BOX 742529 CINCINNATI OH 45274
COLUMBIA GAS OF VIRGINIA                PO BOX 742529 CINCINNATI OH 45274-2529
COLUMBIA POWER & WATER SYSTEMS          201 PICKENS LN COLUMBIA TN 38401
COLUMBIA POWER & WATER SYSTEMS          PO BOX 379 COLUMBIA TN 38402
COLUMBIA POWER AND WATER SYSTEMS        PO BOX 379 COLUMBIA TN 38402-0379
COLUMBIANA CENTRE                       PO BOX 860616 MINNEAPOLIS MN 55486
COLUMBUS CITY TREASURER                 PO BOX 182489 COLUMBUS OH 43218-2489
COLUMBUS CITY TREASURER                 SEWER AND WATER SVCS PO BOX 182882 COLUMBUS OH 43218-2882
COLUMBUS CONSALIDATED GOVERNMENT        PO BOX 1397 COLUMBIA GA 31902
COLUMBUS CONSOLIDATED GEONERNMENT       PO BOX 1397 OCCUPATION TAX SECTION COLUMBUS GA 31902-1397
COLUMBUS CONSOLIDATED GOV               PO BOX 1397 OCCUPATION TAX SECTION COLUMBUS GA 31902
COLUMBUS DISTRIBUTING CO INC            4949 FREEWAY DR E COLUMBUS OH 43229
COLUMBUS POWER                          1443 6TH AVENUE COLUMBUS GA 31901
COLUMBUS WATER WORKS                    1421 VETERANS PKWY COLUMBUS GA 31902
COLUMBUS WATER WORKS                    PO BOX 1600 COLUMBUS GA 31902
COLUMBUS WATER WORKS                    PO BOX 1600 COLUMBUS GA 31902-1600
COM OF TAXATION CITY OF TOLEDO          DIVISION OF TAXATION 1 GOVERNMENT CTR SUITE 2070 TOLEDO OH 43604-2280
COMCAST BUSINESS COMMUNICATIONS LLC     ATTN DANIEL J CARR 1701 JFK BLVD PHILADELPHIA PA 19103
COMCAST BUSINESS COMMUNICATIONS LLC     ATTN ERIC KASSAB; SHONTERRA JORDAN, ESQ ONE COMCAST CENTER PHILADELPHIA PA
                                        19103-2838
COMCAST BUSINESS COMMUNICATIONS LLC     C/O BALLARD SPAHR LLP ATTN MATTHEW G SUMMERS 919 N MARKET ST, 11TH FL
                                        WILMINGTON DE 19801
COMCAST BUSINESS SVCS                   PO BOX 37601 PHILADELPHIA PA 19101
COMCAST CABLE                           COMMUNICATIONS MANAGEMENT LLC ONE COMCAST CENTER, 50TH FL, 1701 JFK BLVD
                                        PHILADELPHIA PA 19103
COMCAST ENTERPRISE SERVICES LLC         D/B/A CONTINGENT NETWORK SERVICES ATTN VICE PRESIDENT/SALES 4400 PORT UNION RD
                                        HAMILTON OH 45011
COMCAST ENTERPRISE SVS LLC              D/B/A CONTINGENT NETWORK SERVICES C/O COMCAST CABLE COMMUNICATIONS ONE COMCAST
                                        CTR 50TH FL, 1701 JFK BLVD PHILADELPHIA PA 19103
COMCAST HLDGS CORP                      PO BOX 37601 PHILADELPHIA PA 19101
COMCAST HOLDINGS INC                    PO BOX 70219 PHILADELPHIA PA 19176-0219
COMED                                   PO BOX 6111 CAROL STREAM IL 60197
COMER DISTRIBUTING                      PO BOX 10821 110 CARMEL ROAD ROCK HILL SC 29731
COMFORT CONTROL INC                     PO BOX 427 MORRISTOWN TN 37815
COMFORT SYSTEMS USA SOUTHEAST           3779 ABIGAIL DR THEODORE AL 36582
COMFORTECH SERVICE EXPERTS              108 BUSINESS PARK DR SUITE A RIDGELAND MS 75075
COMICA WADE                             ADDRESS ON FILE
COMMER BEVERAGE CONSULTING LLC          822 FAITH TRAIL HEATH TX 75032
COMMERCIAL AIR AND REFRIGERATION LLC    7123 24TH CT E SARASOTA FL 34243
COMMERCIAL AIR MECHANICAL INC           PO BOX 23564 CHATTANOOGA TN 37422
COMMERCIAL AIR REFRIGERATION EQPT SVS   2521 WAYSIDE DRIVE N CHESTERFIELD VA 23235
COMMERCIAL AIR SOLUTIONS                PO BOX 23564 CHATTANOOGA TN 37422


Epiq Corporate Restructuring, LLC                                                                   Page 129 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 137 of 586

Claim Name                               Address Information
COMMERCIAL APPLIANCE SERVICE             8416 LAUREL FAIR CIR 114 TAMPA FL 33610
COMMERCIAL CARE                          4855 HWY 268 E AMBROSE GA 31512
COMMERCIAL CARPET CARE                   157 AIKEN AVENUE SOMERSET PA 15501
COMMERCIAL DISTRIBUTING CO INC           P O BOX 1476 46 SO BROAD ST WESTFIELD MA 01086
COMMERCIAL EQUIPMENT SERVICES INC        4453 GRANDVIEW AVE HAMBURG NY 14075
COMMERCIAL FOODSERVICE REPAIR INC        410 E WASHINGTON ST GREENVILLE SC 29601
COMMERCIAL FOODSERVICE REPAIR INC        PO BOX 638959 C/O FIFTH THIRD BANK CINCINNATI OH 45263-8959
COMMERCIAL GASKETS                       920 TECUMSEH AVE WATERFORD MI 48327
COMMERCIAL GASKETS OF MINNEAPOLIS        2637 27TH AVE S STE 3 MINNEAPOLIS MN 55406
COMMERCIAL KITCHEN INSTALLERS INC        PO BOX 5027 CANTON GA 30114
COMMERCIAL KITCHEN INSTALLERS INC        224 BROWN INDUSTRIAL PKWY, UNIT 107 CANTON GA 30114
COMMERCIAL KITCHEN REPAIR SPECIALIST     116 KINGSBRIDGE DR CARROLLTON GA 30117
COMMERCIAL KITCHEN SERVICES INC          808 HANLEY INDUSTRIAL CT ST LOUIS MO 63144
COMMERCIAL LANDSCAPE SERVICES INC        132 RIDGE PRAIRIE LANE FAIRVIEW HEIGHTS IL 62208
COMMERCIAL LIGHTING AND ELECTRIC         1798 KILLDEER DR GROVE CITY OH 43123
COMMERCIAL MICROWAVE SERVICE LLC         7882 KINGSLEY DR DENHAM SPRINGS LA 70706
COMMERCIAL PARTS AND SERVICE INC         10671 TECHWOOD CIR CINCINNATI OH 45242
COMMERCIAL RESTAURANT SERVICE LLC        209 W NOTTINGHAM LN SPRINGFIELD MO 65810
COMMERCIAL SERVICE PLUS INC              216 EAST MEADOW AVE EAST MEADOW NY 11554
COMMERCIAL SERVICE SOUTHEAST LLC         7 GLENRON STREET CHATTANOOGA TN 37415
COMMERCIAL SERVICE SOUTHEAST LLC         PO BOX 15256 CHATTANOOGA TN 37415
COMMERCIAL SERVICES                      54 GM ACCESS RD STE E MARTINSBURG WV 25403
COMMERCIAL SOLUTIONS FKA GLASS AMERICA   21 INDUSTRIAL DRIVE SMITHFIELD RI 02917
COMMISSIONER OF HEALTH SERVICES          360 YAPHANK AVE SUFFOLK COUNTY HEALTH YAPHANK NY 11980
COMMISSIONER OF REVENUE                  PO BOX 1160 ROOM 107 LEXINGTON VA 24450
COMMISSIONER OF REVENUE SERVICES         PO BOX 2938 HARTFORD CT 06104-2938
COMMISSIONER OF REVENUE SVCES            DEPARTMENT OF REVENUE SERVICES PO BOX 2931 HARTFORD CT 06104-2931
COMMISSIONER OF TAX AND FINANC           PO BOX 4139 BINGHAMTON NY 13902-4139
COMMISSIONER OF THE REVENUE              PO BOX 283 WILLIAMSBURG VA 23187
COMMISSIONERS TAXATION                   400 CONANT STREET MAUMEE OH 43537
COMMLOG                                  COMMLOG 33 N PARSELL SUITE B MESA AZ 85203
COMMONWEALTH OF MASSACHUSETTS            MASS DEPT OF REVENUE PO BOX 7034 BOSTON MA 02204
COMMONWEALTH OF PA                       DEPT OF LABOR INDUSTRY BUREAU OF WORKERS COMP PO BOX 60187 1601 ELMERTON AVE
                                         HARRISBURG PA 17110
COMMONWEALTH OF PA                       1601 ELMERTON AVE HARRISBURG PA 17110
COMMONWEALTH OF PENNSYLVANIA             OFFICE OF LABOR AND INDUSTRY PO BOX 68572 OCCUPATIONAL AND INDUSTRY SFTY
                                         HARRISBURG PA 17106-8572
COMMONWEALTH OF PENNSYLVANIA             PO BOX 783473 UNCLAIMED PROPERTY PHILADELPHIA PA 19178-3473
COMMONWEALTH OF PUERTO RICO ATTY         ATTN: WANDA VAZQUEZ GARCED PO BOX 9020192 SAN JUAN PR 00902-0192
GENERAL
COMMONWEALTH OF VIRGINA STATE            BOARD OF HEALTH 290 S 6TH ST STE 300 WYTHEVILLE VA 24382
COMMONWEALTH OF VIRGINIA                 600 E MAIN ST STE 207 DOLI BOILER SAFETY RICHMOND VA 23219
COMMONWEALTH OF VIRGINIA                 ALCOHOLIC BEVERAGE CONTROL BOARD 2901 HERMITAGE RD RICHMOND VA 23220
COMMONWEALTH TOWER LP                    LOCKBOX 3467 PO BOX 8500 PHILADELPHIA PA 19178
COMMONWEALTH TOWER LP                    C/O ANDREW B SCHULWOLF, ESQ 110 N WASHINGTON ST, STE 300 ROCKVILLE MD 20850
COMMONWEALTH TOWER, L.P.                 C/O ANDREW B. SCHULWOLF, ESQ. 110 NORTH. WASHINGTON STREET SUITE NO. 300
                                         ROCKVILLE MD 20850
COMMONWEALTH TOWER, LP                   ATTN: CHIEF FINANCIAL OFFICER C/O TISHMAN SPEYER PROPERTIES, LP 45 ROCKEFELLER
                                         PLAZA NEW YORK NY 10111
COMMONWEALTH TOWER, LP                   ANDREW B. SCHULWOLF, ESQ. ALBERT & SCHULWOLF, LLC 110 N. WASHINGTON ST., #300


Epiq Corporate Restructuring, LLC                                                                      Page 130 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 138 of 586

Claim Name                               Address Information
COMMONWEALTH TOWER, LP                   ROCKVILLE MD 20850
COMMONWEATLH OF VIRGINIA                 210 PEPPER ST STE A CHRISTIANSBURG VA 24073
COMONWEALTH OF MASSACHUSETTS             ONE ASHBURTON PLACE 12TH FL UNCLAIMED PROP DIV REPORT BOSTON MA 02108
COMPANY SPECIFIC LLC                     PO BOX 298 LAKEVILLE MN 55044
COMPAQ CAPITAL CORP                      100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095
COMPAQ CAPITAL CORPORATION               100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
COMPASS GROUP USA INC                    C/O MCGUIREWOODS LLP ATTN SCOTT VAUGHN 201 N TRYON ST, STE 3000 CHARLOTTE NC
                                         28202
COMPLETE BEVERAGE RESOURCE               BY MARTY MARQUARDT 2134 FINSBURY LN GRANDRAPIDS MI 49504
COMPLETE BEVERAGE RESOURCE LLC           1855 WALDORF NW GRAND RAPIDS MI 49544
COMPLETE BUILDING SERVICE                8610 MARTIN MILL PIKE KNOXVILLE TN 37920
COMPLETE CARPET CARE                     6421 OLD MAUMEE RD FT WAYNE IN 46803
COMPLETE CARPET CARE                     PO BOX 10314 FT WAYNE IN 46851
COMPLETE IRRIGATION SERVICES             2740 SW MARTIN DOWNS BLVD 115 PALM CITY FL 34990
COMPLETE PAYMENT RECOVERY SERVICES INC   PO BOX 30272 TAMPA FL 33630-3272
COMPLETE SERVICE INC                     6209 MID RIVERS MALL DR ST CHARLES MO 63304
COMPORIUM COMMUNICATIONS                 PO BOX 1042 ROCK HILL SC 29731
COMPSON DEVELOPMENT                      2465 RIDGE ROAD WEST ROCHESTER NY 14626
COMPTROLLER OF MARYLAND                  COMPLIANCE DIV UNCLAIMED PROPERTY DIVISION 301 W PRESTON ST ROOM 310 BALTIMORE
                                         MD 21201
COMPTROLLER OF MARYLAND REVENUE ADM DIV PO BOX 1829 ANNAPOLIS MD 21404
COMPTROLLER OF MARYLAND-WH               REMITTANCE PROCESSING CENTER 110 CARROLL STREET ANNAPOLIS MD 21411-0001
COMPTROLLER OF NEW YORK                  OFFICE OF UNCLAIMED FUNDS REMITTANCE CONTROL 2ND FLOOR 110 STATE STREET ALBANY
                                         NY 12236
COMPTROLLER OF PUBLIC ACCOUNTS           PO BOX 12019 UNCLAIMED PROPERTY HOLDER REPRTING SECTION AUSTIN TX 78711-2019
COMPTROLLER OF PUBLIC ACCOUNTS           COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149348 AUSTIN TX 78714
COMPUTERSHARE INC                        DEPT CH 16934 PALATINE IL 60055
COMPUTERSHARE INC ESPP                   DEPT CH 16934 PALATINE IL 60055
CONCORD ABC                              230 INTERNATIONAL DRIVE CONCORD NC 28027
CONCORD ABC STORE 007                    7000 HUDSPETH RD HARRISBURG NC 28075
CONCORD ABC STORE 008                    7001 HUDSPETH RD HARRISBURG NC 28075-0001
CONCORD ABC STORE 009                    7002 HUDSPETH RD HARRISBURG NC 28075-0002
CONCORD ABC STORE 010                    7003 HUDSPETH RD HARRISBURG NC 28075-0003
CONCORD ABC STORE 011                    7004 HUDSPETH RD HARRISBURG NC 28075-0004
CONCORD ABC STORE 012                    7005 HUDSPETH RD HARRISBURG NC 28075-0005
CONCORD ABC STORE 013                    7006 HUDSPETH RD HARRISBURG NC 28075-0006
CONCORD ABC STORE 014                    7007 HUDSPETH RD HARRISBURG NC 28075-0007
CONCORD ABC STORE 5 ABC SPIRITS          2245 SPIDER DRIVE KANNAPOLIS NC 28083
CONCORD FALSE ALARM REDUCTION PROGRAM    PO BOX 741013 ATLANTA GA 30374
CONCORD LOCK SAFE                        PO BOX 3412 CONCORD NH 03302
CONCUR TECHNOLOGIES INC                  62157 COLLECTIONS CENTER DR CHICAGO IL 60693
CONCUR TECHNOLOGIES INC                  62157 COLLECTIONS CENTER DR CHICAGO IL 60693-0000
CONE DISTRIBUTING INC                    500 NW 27TH AVENUE OCALA FL 34475
CONN CORP LLC                            D/B/A THOMPSON NURSERY 810 CARTER ST ROCKY MOUNT NC 27804
CONNECTICUT CCSPC                        P O BOX 990032 HARTFORD CT 06199
CONNECTICUT COMMERCIAL INVESTORS LLC     C/O A. DASILVA 38 PERSHING DRIVE ANSONIA CT 06401
CONNECTICUT COMMERCIAL INVESTORS LLC     CHRISTINE L CURTISS, ESQ. COHEN AND THOMAS 315 MAIN STREET DERBY CT 06418
CONNECTICUT COMMERCIAL INVESTORS LLC     819 BRIDGEPORT AVE SHELTON CT 06484
CONNECTICUT COMMERCIAL INVESTORS LLC     C/O A. DASILVA 819 BRIDGEPORT AVE SHELTON CT 06484
CONNECTICUT DEPARTMENT OF LABOR          200 FOLLY BROOK BLVD WETHERSFIELD CT 06109


Epiq Corporate Restructuring, LLC                                                                     Page 131 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 139 of 586

Claim Name                              Address Information
CONNECTICUT DEPARTMENT OF PUBLIC HEALTH 410 CAPITOL AVE. HARTFORD CT 06134
CONNECTICUT DEPT OF REVENUE SERVICES   450 COLUMBUS BLVD HARTFORD CT 06103
CONNECTICUT DEPT OF REVENUE SERVICES   OPERATIONS DIVISION - INCOME TAX TEAMS 450 COLUMBUS BLVD., STE 1 HARTFORD CT
                                       06103-5032
CONNECTICUT DEPT OF REVENUE SERVICES   25 SIGOURNEY ST, SUITE 2 HARTFORD CT 06106-5032
CONNECTICUT DISTRIBUTORS INC           333 LORDSHIP BOULEVARD STRATFORD CT 66150
CONNECTICUT LIGHT & POWER              D/B/A EVERSOURCE ATTN HONOR HEALTH 104 SELDEN AVE BERLIN CT 06037
CONNECTICUT LIGHT & POWER              PAWEL SAKOWSKI PO BOX 2899 HARTFORD 06101
CONNECTICUT LIGHT & POWER              PO BOX 150493 HARTFORD CT 06115
CONNECTICUT LIGHT & POWER              PO BOX 650032 HARTFORD CT 06115
CONNECTICUT LIGHT & POWER              PO BOX 650032 DALLAS TX 75265-0032
CONNECTICUT NATURAL GAS CORP           PO BOX 9245 CHELSEA MA 02150-9245
CONNER BELL                            ADDRESS ON FILE
CONNER HENNESSY                        ADDRESS ON FILE
CONNER LEE                             ADDRESS ON FILE
CONNER PRODUCE COMPANY INC             125 OAKLEY AVE STE B LYNCHBURG VA 24501
CONNER, BONNIE                         2428 HIDDEN LAKE CIR COLUMBIA TN 38401
CONNER, NATHAN                         1779 ROSS RD. LOT 27 LYONS NY 14489
CONNERY BRINSON                        ADDRESS ON FILE
CONNIE CHAU                            ADDRESS ON FILE
CONNIE E THOMPSON                      ADDRESS ON FILE
CONNIE GOODWIN                         ADDRESS ON FILE
CONNIE JENNINGS                        ADDRESS ON FILE
CONNIE KENNEDY                         ADDRESS ON FILE
CONNIE MCCABE                          ADDRESS ON FILE
CONNIE MCCREADY                        ADDRESS ON FILE
CONNOR BLANCHARD                       ADDRESS ON FILE
CONNOR HOLCOMB                         ADDRESS ON FILE
CONOR DUNGAN                           ADDRESS ON FILE
CONOR G MCNAMARA                       ADDRESS ON FILE
CONOR JONES                            ADDRESS ON FILE
CONOR RIDDLE                           ADDRESS ON FILE
CONOR SAYLOR                           ADDRESS ON FILE
CONORMAR ZEROREZ CENTRAL INDIANA LLC   8132 WOODLAND DR INDIANAPOLIS IN 46278
CONSILIO INC                           1828 L ST NW STE 1070 WASHINGTON DC 20036
CONSOLIDATED COMMUNICATIONS            PO BOX 11021 LEWISTON ME 04243
CONSOLIDATED COMMUNICATIONS            PO BOX 2564 DECATUR IL 62525
CONSOLIDATED EDISON CO OF NY           JAF STATION PO BOX 1701 NEW YORK NY 10116
CONSOLIDATED MECHANICAL LLC            PO BOX 80062 LAS VEGAS NV 89180
CONSTANCE BOURGE                       ADDRESS ON FILE
CONSTANCE BRADLEY                      ADDRESS ON FILE
CONSTANCE GUNNING                      ADDRESS ON FILE
CONSTANCE SIMMONS                      ADDRESS ON FILE
CONSTANCE STRICKLAND                   ADDRESS ON FILE
CONSTELLA HICKS                        ADDRESS ON FILE
CONSTELLATION NEW ENERGY INC           1310 POINT STREET, 12TH FLOOR BALTIMORE MD 21231
CONSTELLATION NEWENERGY GAS DV         1310 POINT ST, 12TH FL BALTIMORE MD 21231
CONSTELLATION NEWENERGY GAS DV         PO BOX 5472 CAROL STREAM IL 60197
CONSTELLATION NEWENERGY GAS DV         PO BOX 5473 CAROL STREAM IL 60197



Epiq Corporate Restructuring, LLC                                                                 Page 132 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 140 of 586

Claim Name                               Address Information
CONSTELLATION NEWENERGY GAS DV           PO BOX 5472 CAROL STREAM IL 60197-5472
CONSTELLATION NEWENERGY INC              PO BOX 4640 CAROL STREAM IL 60197
CONSTELLATION NEWENERGY INC              PO BOX 4640 CAROL STREAM IL 60197-4640
CONSTELLATION NEWENERGY-GAS DIVISION     1310 POINT ST, 12TH FL BALTIMORE MD 21231
LLC
CONSUMERS ENERGY                         PAYMENT CENTER PO BOX 740309 CINCINNATI OH 45274
CONSUMERS ENERGY                         530 W WILLOW ST LANSING MI 48937
CONTEC EQUIPMENT SERVICE                 612 FOREST LANE ROCK HILL SC 29730
CONTINENTAL 112 FUND LLC                 THOMAS M. RITZERT, ESQ. MARTINE C. WILSON, ESQ. 3900 KEY CENTER 127 PUBLIC
                                         SQUARE CLEVELAND OH 44114
CONTINENTAL 112 FUND LLC                 W134 N8675 EXECUTIVE PARKWAY C/O CONTINENTAL PROPERTIES MENOMONEE FALLS WI
                                         53051
CONTINENTAL 112 FUND LLC                 ATTN: LEGAL DEPARTMENT C/O CONTINENTAL PROPERTIES W133 N8569, EXECUTIVE PWY
                                         MENOMONEE FALLS WI 53051
CONTINENTAL MILLS                        PO BOX 740882 LOS ANGELES CA 90074
CONTINENTAL MILLS INC                    18100 ANDOVER PARK W TUKWILA WA 98188
CONTINENTAL PROPERTIES COMPANY INC       W134 N8675 EXECUTIVE PARKWAY MENOMONEE FALLS WI 53051
CONTROL RISKS GROUP LLC                  1600 K STREET NW SUITE 700 WASHINGTON DC 20006
CONTROLLER ANNE ARUNDEL COUNTY           OFFICE OF FINANCE 3 HARRY S TRUMAN PKWY ANNAPOLIS MD 21401
CONVERCENT                               ATTN CHUCK BOYLE 929 BROADWAY DENVER CO 80203
CONVERGENT COMMERCIAL INC                925 WESTCHESTER AVE 1ST FLOOR WHITE PLAINS NY 10604
CONYERS VILLAGE PROPERTIES LLC           A RCM FAMILY LLC PROPERTY 56120017 85 A MILL STREET SUITE 100 ROSWELL GA 30075
COOL MOON AC REFRIGERATION &             APPLIANCES INC 1667 SE SIMMONS ST PORT ST LUCIE FL 34952
COOL SEAL GASKETS OF CENTRAL FLORIDA     PO BOX 160985 ALTAMONTE SPRINGS FL 32716
LLC
COOL TEMP INC                            10165 SW COMMERCE CIRCLE C WILSONVILLE OR 97070
COOPER BRASFIELD                         ADDRESS ON FILE
COOPER BREWEN                            ADDRESS ON FILE
COOPER, DONALD                           C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
COOPERS LAWN CARE                        12925 BIKLE RD SMITHSBURG MD 21783
COOPERS LAWN CARE LLC                    12925 BIKLE RD SMITHSBURG MD 21783-1425
COORDINATED SYSTEMS AND SUPPLIES INC     PO BOX 58 WICHITA KS 67201
COORS DISTRIBUTING COMPANY               5400 PECOS STREET DENVER CO 80221
COORS DISTRIBUTING OF NORTH PLATTE INC   642 N WILLOW NORTH PLATTE NE 69101
COPE, COLLIN                             1212 SHADYLAND DR KNOXVILLE TN 37919
COPE, COLLIN                             C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                         KNOXVILLE TN 37934
COPELAND FACILITIES MAINTENANCE LLC      PO BOX 1330 ALABASTER AL 35007
COPLAY WHITEHALL SEWER AUTHORITY         3213 MACARTHUR ROAD WHITEHALL PA 18052
COPLAY WHITEHALL SEWER AUTHORITY         3213 MACARTHUR RD WHITEHALL PA 18052-2921
COPLEY-AKRON JEDD                        C/O AKRON CITY TAX 1 CASCADE PLAZA 11TH FLOOR AKRON OH 44308
COPPINS MONROE PA                        1319 THOMASWOOD DRIVE TALLAHASSEE FL 32308
COR ROUTE 7 COMPANY LLC                  540 TOWNE DRIVE ATTN: DANIELLE THOMAS FAYETTEVILLE NY 13066
COR ROUTE 7 COMPANY LLC                  540 TOWNE DRIVE FAYETTEVILLE NY 13066
COR ROUTE 7 COMPANY, LLC                 540 TOWNE DRIVE ATTN: DANIELLE THOMAS FAYETTEVILLE NJ 13066
COR ROUTE 7 COMPANY, LLC                 ANTHONY F. COPANI, ESQ. MANNION & COPANI SYRACUSE BUILDING, 224 HARRISON ST
                                         #306 SYRACUSE NY 13202
CORA CARTER                              ADDRESS ON FILE
CORAL LAKE                               ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                      Page 133 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 141 of 586

Claim Name                         Address Information
CORAL MARTES LLC                   C/O ORION INVESTMENT AND MANAGEMENT LTD. C/O ORION INVESTMENT AND MGMT LTD.
                                   200 S. BISCAYNE BLVD., 7TH FL MIAMI FL 33131
CORAL MARTES LLC                   200 S BISCAYNE BLVD 7TH FLOOR MIAMI FL 33131
CORAL MARTES, LLC                  ATTN: JAMES G. ATCHISON, ESQ. DARROWEVERETT LLP 12TH FLOOR PROVIDENCE RI 02903
CORAL P SPELLMAN                   ADDRESS ON FILE
CORBEN HEARN                       ADDRESS ON FILE
CORBIN ARMBRUSTER                  ADDRESS ON FILE
CORBIN HOLT                        ADDRESS ON FILE
CORBON SERVICES INC                11226 N 23RD AVE STE 101 PHOENIX AZ 85029
CORCRAFT LLC                       4426 NW 43RD PLACE GAINESVILLE FL 32606
CORDARO BAULDWIN                   ADDRESS ON FILE
CORDARYLRO WARREN                  ADDRESS ON FILE
CORDELE HAZZARD                    ADDRESS ON FILE
CORDOBA PROPERTY GROUP II LLC      4170 ASHFORD DUNWOODY ROAD 390 ATLANTA GA 30319
CORDOVA, ADAM                      2242 LARKMOOR ST LORAIN OH 44052
COREN BOYE-OWUSU                   ADDRESS ON FILE
CORETRUST PURCHASING GROUP         ATTN VP MARKET DEVELOPMENT 155 FRANKLIN RD, STE 400 BRENTWOOD TN 37027
CORETRUST PURCHASING GROUP         ATTN CHIEF LEGAL OFFICER 155 FRANKLIN RD, STE 400 BRENTWOOD TN 37027
CORETTA HEATH                      ADDRESS ON FILE
COREY BRONSON                      ADDRESS ON FILE
COREY BROTHERS INC                 PO BOX 166 CHARLESTON WV 25301
COREY CORATTI                      ADDRESS ON FILE
COREY CRAMER                       ADDRESS ON FILE
COREY DAVIS                        ADDRESS ON FILE
COREY EDLEBLUTE                    ADDRESS ON FILE
COREY FARNUM                       ADDRESS ON FILE
COREY FREEMAN                      ADDRESS ON FILE
COREY GRAY                         ADDRESS ON FILE
COREY HARRIS                       ADDRESS ON FILE
COREY HOUSTON                      ADDRESS ON FILE
COREY J DAIGNAULT                  ADDRESS ON FILE
COREY JOHNSON                      ADDRESS ON FILE
COREY KOELLER                      ADDRESS ON FILE
COREY LANDIS                       ADDRESS ON FILE
COREY MOORE                        ADDRESS ON FILE
COREY PETRIE                       ADDRESS ON FILE
COREY THOMPKINS                    ADDRESS ON FILE
COREY WINTER                       ADDRESS ON FILE
COREY WISE                         ADDRESS ON FILE
CORIN L GIBSON                     ADDRESS ON FILE
CORINA SIMMONS                     ADDRESS ON FILE
CORINNA SCHNEIDER                  ADDRESS ON FILE
CORINNE GUILLEN                    ADDRESS ON FILE
CORINNE THIEMANN                   ADDRESS ON FILE
CORINTH CITY                       PO BOX 669 CORINTH MS 38835-0669
CORINTH WINE AND SPIRITS           3116 E SHILOH RD B CORINTH MS 38834
CORK AND CASK                      709 S BROADWAY MCCOMB MS 39648
CORKSCREW INC SS                   4800 I 55 N 32B JACKSON MS 39211
CORLEY PLUMBING AIR AND ELECTRIC   300 BEN HAMBY DR GREENVILLE SC 29615



Epiq Corporate Restructuring, LLC                                                             Page 134 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 142 of 586

Claim Name                            Address Information
CORMAC S BEESON                       ADDRESS ON FILE
CORNEILUS MOORE                       ADDRESS ON FILE
CORNELIUS MYERS                       ADDRESS ON FILE
CORNELIUS YOUNG                       ADDRESS ON FILE
CORNELIUS, ALEX                       150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
CORNELL COLEMAN                       ADDRESS ON FILE
CORNELL COLEMAN                       ADDRESS ON FILE
CORNELL WARD                          ADDRESS ON FILE
CORNERSTONE PROPERTY SERVICES LLC     3808 CROYDON STREET SLIDELL LA 70458
COROC/MYRTLE BEACH L.L.C.             C/O TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE AVENUE SUITE 360
                                      GREENSBORO NC 27408
COROC/MYRTLE BEACH L.L.C.             C/O BECKY T. OLIVER TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE
                                      AVENUE, SUITE 360 GREENSBORO NC 27408
COROC/MYRTLE BEACH LLC                C/O KELLEY DRYE & WARREN LLP ATTN ROBERT L LEHANE, ESQ 101 PARK AVE NEW YORK
                                      NY 10178
COROC/MYRTLE BEACH LLC                C/O TANGER OUTLET CENTERS ATTN KIM STATHAM 3200 NORTHLINE AVE, STE 360
                                      GREENSBORO NC 27408
CORPORATE EVENTS LLC                  PO BOX 18049 KNOXVILLE TN 37928
CORPORATE SERVICES CONSULTANTS        PO BOX 1048 DANDRIDGE TN 37725
CORPORATE SERVICES CONSULTANTS        PO BOX 1048 DANDRIDGE TN 37725-0000
CORPORATION SERVICE COMPANY           CSC PO BOX 13397 PHILADELPHIA PA 19101
CORPTAX                               2100 E LAKE COOK RD STE 800 BUFFALO GROVE IL 60089
CORPTAX INC                           1751 LAKE COOK ROAD SUITE 100 DEERFIELD IL 60015
CORPTAX INC                           ATTN KITTY GIO 2100 E LAKE COOK RD, STE 800 BUFFALO GROVE IL 60089
CORRY LOCAL SERVICES TAX              100 S CENTER STREET CORRY PA 16407
CORSEY, TYKESHA                       587 LAFAYETTE AVE WOODBURY NJ 08096
CORT BUSINESS SERVICES                PO BOX 17401 BALTIMORE MD 21297-1401
CORT BUSINESS SERVICES INC            PO BOX 17401 BALTIMORE MD 21297-1401
CORT FURNITURE RENTAL                 PO BOX 17401 BALTIMORE MD 21297-1401
CORTNEY LOUCKS                        ADDRESS ON FILE
CORTNEY MCREE                         ADDRESS ON FILE
CORVEL CORPORATION                    1669 PHOENIX PKWY STE 210 LOCKBOX 535127 COLLEGE PARK GA 30349
CORY CLAY                             ADDRESS ON FILE
CORY COMPTON                          ADDRESS ON FILE
CORY HULL                             ADDRESS ON FILE
CORY HUME                             ADDRESS ON FILE
CORY MCKINNEY                         ADDRESS ON FILE
CORY MICHAEL                          ADDRESS ON FILE
CORY MILLER                           ADDRESS ON FILE
CORY MINZYK                           ADDRESS ON FILE
CORY MOUNCE                           ADDRESS ON FILE
CORY PURNELL                          ADDRESS ON FILE
COSMO, JAMIE                          148 OLD RAVENA RD, LOT 18G SELKIRK NY 12158
COSTELLO PROPERTY SERVICES            PO BOX 2360 LIVERPOOL NY 13089
COTHADDEUS JENKINS                    ADDRESS ON FILE
COTTERILL, WILLIAM K                  27419 HIGHLANDER CT YALAHA FL 34797
COTTMAN, JANIQUE                      C/O WILLIAM COLARULO 1926 GREENTREE RD, STE 110 CHERRY HILL NJ 08003
COTTMAN, JANIQUE                      461 DEER RD CHERRY HILL NJ 08034
COTY SMITH                            ADDRESS ON FILE
COUNCIL BLUFFS WATER WORKS            PO BOX 309 COUNCIL BLUFF IA 51502-0309


Epiq Corporate Restructuring, LLC                                                                Page 135 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 143 of 586

Claim Name                              Address Information
COUNTRYSIDE LANDSCAPE                   912 ALLIE ROAD GREENVILLE GA 30222
COUNTY BEVERAGE CO INC                  301 SE BAILEY ROAD LEES SUMMIT MO 64081
COUNTY OCCUPATIONAL TAX ADMINISTRATOR   PO BOX 658 SOMERSET KY 42502-0658
COUNTY OF ALBANY DEPT OF HEALTH         175 GREEN ST ALBANY NY 12202
COUNTY OF BOONE                         801 E WALNUT RM 118 COLUMBIA MO 65201
COUNTY OF COLLETON                      PO BOX 8 WALTERBORO SC 29488
COUNTY OF CUMBERLAND ABC BOARD          1705 OWEN DRIVE FAYETTEVILLE NC 28303
COUNTY OF DURHAM                        PO BOX 30090 DURHAM NC 27702-3090
COUNTY OF DUTCHESS                      85 CIVIC CENTER PLAZA POUGHKEEPSIE NY 12601
COUNTY OF FAIRFAX                       12000 GOVERNMENT CENTER PKWY DEPT OF TAX ADMIN FAIRFAX VA 22035
COUNTY OF FAIRFAX                       DEPARTMENT OF TAX ADMINSTRATION P O BOX 10206 FAIRFAX VA 22035
COUNTY OF FAIRFAX                       PO BOX 10200 TAX ADMINISTRATION DEPT FAIRFAX VA 22035-0201
COUNTY OF FAIRFAX FIRE PREVENTION       12099 GOVERNMENT CTR PKWY 3RD FLOOR FAIRFAX VA 22035
COUNTY OF GLOUCESTER                    6489 MAIN ST GLOUCESTER VA 23061
COUNTY OF GLOUCESTER                    6489 MAIN ST TREASURER GLOUCESTER VA 23061-2062
COUNTY OF GLOUCESTER SALES TAX          6489 MAIN ST COMMISSIONER OF THE REVENUE COUNTY OFFICE BLDG TWO STE 137
                                        GLOUCESTER VA 23061
COUNTY OF GREENVILLE                    302 UNIVERSITY RIDGE STE 100 BUSINESS REGISTRATION GREENVILLE SC 29601
COUNTY OF GREENVILLE TREASURER          301 UNIVERSITY RIDGE STE 600 GREENVILLE SC 29601
COUNTY OF HAMILTON                      250 WILLIAM HOWARD TAFT RD CINCINNATI OH 45219
COUNTY OF HENRICO                       PO BOX 90775 HENRICO VA 23273-0775
COUNTY OF LEHIGH                        FISCAL OFFICE ROOM 119 ALLENTOWN PA 18101-2401
COUNTY OF LEXINGTON                     PO BOX 3000 LEXINGTON SC 29071-3000
COUNTY OF LOUDOUN                       PO BOX 1000 LEESBURG VA 20177
COUNTY OF LOUDOUN                       PO BOX 1000 H ROGER ZURN JR TREASURER LEESBURG VA 20177-1000
COUNTY OF LOUDOUN, VIRGINIA             C/O STEVEN F JACKSON, SR ASST CO ATTY 1 HARRISON ST SE LEESBURG VA 20175
COUNTY OF LOUDOUN, VIRGINIA             C/O TRACY STANLEY, DEPUTY TREASURER ATTN COLLECTIONS PO BOX 347 LEESBURG VA
                                        20178
COUNTY OF LOUNDON VIRGINIA              23675 BELMONT RIDGE RD STE 150 ASHBURN VA 20148
COUNTY OF ORANGEBURG                    PO DRAWER 9000 ORANGEBURG SC 29116
COUNTY OF PULASKI MISSOURI              PULASKI COUNTY COURTHOUSE 301 HISTORIC 66 E, STE 110 WAYNESVILLE MO 65583
COUNTY OF PULASKI MISSOURI              301 HISTORIC 66 E STE 110 PULASKI COUNTY COURTHOUSE WAYNESVILLE MO 65583
COUNTY OF ROANOKE                       PO BOX 791269 ROANOKE VA 21279-1269
COUNTY OF ROANOKE                       5925 COVE RD ROANOKE VA 24019
COUNTY OF ROANOKE SALES TAX             PO BOX 20409 ROANOKE VA 24018
COUNTY OF ROCKBRIDGE VA SALES TAX       PO BOX 1160 COMMISSIONER OF THE REVENUE LEXINGTON VA 24450
COUNTY OF ST JOHNS BOARD OF COUNTY      COMMISSIONERS PO DRAWER 3006 ST AUGUSTINE FL 32085-3006
COUNTY OF YORK TREASURER                PO BOX 10 YORKTOWN VA 23690
COURIER EXPRESS                         ADDRESS ON FILE
COURTLIN MELTON                         ADDRESS ON FILE
COURTNEY ALI SUGGS                      ADDRESS ON FILE
COURTNEY B PRESSEY                      ADDRESS ON FILE
COURTNEY CASTEEL                        ADDRESS ON FILE
COURTNEY DAVIS                          ADDRESS ON FILE
COURTNEY DEESE                          ADDRESS ON FILE
COURTNEY DIERKING                       ADDRESS ON FILE
COURTNEY DOZIER                         ADDRESS ON FILE
COURTNEY EICHHORN                       ADDRESS ON FILE
COURTNEY HADLEY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 136 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 144 of 586

Claim Name                              Address Information
COURTNEY HAHN                           ADDRESS ON FILE
COURTNEY HEDRICK                        ADDRESS ON FILE
COURTNEY JOHNSON                        ADDRESS ON FILE
COURTNEY JOHNSON                        ADDRESS ON FILE
COURTNEY LOFTIN                         ADDRESS ON FILE
COURTNEY LYNN CARRAWAY                  ADDRESS ON FILE
COURTNEY MAUNEY                         ADDRESS ON FILE
COURTNEY MENZ                           ADDRESS ON FILE
COURTNEY MILLER                         ADDRESS ON FILE
COURTNEY NORTHCUTT                      ADDRESS ON FILE
COURTNEY PEKUSIC                        ADDRESS ON FILE
COURTNEY PERRY                          ADDRESS ON FILE
COURTNEY RABON                          ADDRESS ON FILE
COURTNEY RANK                           ADDRESS ON FILE
COURTNEY RUBIN                          ADDRESS ON FILE
COURTNEY SHAY                           ADDRESS ON FILE
COURTNEY SMITH                          ADDRESS ON FILE
COURTNEY SMITH                          ADDRESS ON FILE
COURTNEY SMITH                          C/O JOHN HUNTER STEVENS JOHN HUNTER STEVENS 1535 LELIA DR JACKSON MS 39216
COURTNEY SMITH                          ADDRESS ON FILE
COURTNEY TODD                           ADDRESS ON FILE
COURTNEY WHITE                          ADDRESS ON FILE
COURTNEY WILLIAMS                       ADDRESS ON FILE
COUSTIC GLO OF ARIZONA                  3930 E GLADE AVE MESA AZ 85206
COWART CO LLC                           205 WASHINGTON DR HERTFORD NC 27944
COWART, DEVEON                          523 CIRCLE DR, APT #10 FORT WALTON BEACH FL 32548
COWELL ENTERPRISES TA DOR TECH          P O BOX 742 WILLIAMSTOWN NJ 08094
COWETA COUNTY                           PO BOX 195 TAX COMMISSIONER NEWNAN GA 30264-0195
COWETA COUNTY EMS                       PO BOX 101821 ATLANTA GA 30392
COWETA COUNTY ENVIRONMENTAL HEALTH      28 E WASHINGTON ST NEWNAN GA 30263
COWETA EMERGENCY GROUP                  PO BOX 400 SAN ANTONIO TX 78292
COWETA FAYETTE EMC                      SEDC PO BOX 530812 ATLANTA GA 30353-0812
COWLEY, PATRICK                         C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                        KNOXVILLE TN 37934
COWLEY, PATRICK                         2034 RICHELIEU CT HOOVER AL 35216
COWLEY, PATRICK                         2034 RICHELIEU CT BIRMINGHAM AL 35216
COX BROTHERS FOOD EQUIPMENT REPAIR      PO BOX 996 ROLLA MO 65402
COX BROTHERS HEATING & COOLING LLC      PO BOX 996 ROLLA MO 65402
COX COMMUNICATIONS INC                  PO BOX 771906 DETROIT MI 48277
COX, JULIE                              2708 QUISENBERRY STREET MIDLOTHIAN VA 23112
COX, KYLE                               5900 W COUNTY RD 350 N, LOT 10 MUNCIE IN 47304
CP RANKIN INC ROOF MGMT & CONTRACTING   4359 COUNTY LINE RD CHALFONT PA 18914
CPS LAWNCARE LLC                        4305 SHIMODA LN ZANESVILLE OH 43701
CPWA                                    P O BOX 1446 CLIFTON PARK NY 12065
CR3 PARTNERS LLC                        13355 NOEL RD STE 2005 DALLAS TX 75240
CRAB ADDISON, INC.                      D/B/A JOES CRAB SHACK ATTN: GENERAL COUNSEL 9900 WESTPARK DRIVE, STE 300
                                        HOUSTON TX 77063-5277
CRAB ORCHARD-MACARTHUR PUB SVC          PO DRAWER 278 CRAB ORCHARD WV 25827
CRAB ORCHARD-MACARTHUR PUB SVC          196 GLENVIEW RD CRAB ORCHARD WV 25827



Epiq Corporate Restructuring, LLC                                                                  Page 137 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 145 of 586

Claim Name                            Address Information
CRAFT BEER GUILD DIST RI              20 AVERY ROAD CRANSTON RI 02910
CRAFT BEER GUILD HOLDING CO LLC       20 AVERY ROAD CRANSTON RI 02910
CRAFT BEER GUILD OF MAINE             15 SAUNDERS WAY SUITE C300 WESTBROOK ME 40920
CRAFT BEER GUILD OF NEW HAMPSHIRE     4 CUTTS STREET UNIT 4 PORTSMOUTH NH 38010
CRAFT BEER GUILD OF NY                12 SOUTH PUTT CORNERS ROAD NEW PALTZ NY 12561
CRAFT BREWERS GUILD BOSTON            170 MARKET ST EVERETT MA 21490
CRAFTY BEER GUYS                      3418-D VANE CT CHARLOTTE NC 28206
CRAIG F CASE                          ADDRESS ON FILE
CRAIG F WOLFORD                       ADDRESS ON FILE
CRAIG KEMPENAAR                       ADDRESS ON FILE
CRAIG MADER                           ADDRESS ON FILE
CRAIG NELSON                          ADDRESS ON FILE
CRAIG PATRICK                         ADDRESS ON FILE
CRAIG REWERS                          ADDRESS ON FILE
CRAIG SCHAEFER                        ADDRESS ON FILE
CRAIG W SCHAEFER                      ADDRESS ON FILE
CRAIGHEAD COUNTY                      511 UNION ST 107 JONESBORO AR 72401
CRAIGHEAD COUNTY TAX COLLECTOR        511 UNION ST, STE 107 JONESBORO AR 72401
CRANE, KELLY                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
CRANELANDSCAPING                      PO BOX 72293 NEWNAN GA 30271
CRANSTON WILDER                       ADDRESS ON FILE
CRAVEN COUNTY                         CINDY L JOHNSON, TAX COLL SPECIALIST 226 POLLOCK ST NEW BERN NC 28560-4981
CRAVEN COUNTY                         226 POLLOCK ST TAX COLLECTOR NEW BERN NC 28560-4981
CRAVEN COUNTY                         ATTN TAX COLLECTOR PO BOX 1128 NEW BERN NC 28563-1128
CRAVEN COUNTY WATER                   PO BOX 63033 CHARLOTTE NC 28263
CRAVEN COUNTY WATER                   PO BOX 63033 CHARLOTTE NC 28263-3033
CRAVEN COUNTY WATER                   2830 NEUSE BLVD NEW BERN NC 28560
CRAWFORD NORWOOD REALTY               PO BOX 10767 GOLDSBORO NC 27532
CRAWFORD, MICHAEL                     6805 CREEKWATCH RD, UNIT 103 MYRTLE BEACH SC 29588
CRAWFORD-NORWOOD REALTY               CRAWFORD-NORWOOD REALTY 505-D N. SPENCE AVENUE GOLDSBORO NC 27534
CREATION GARDENS INC                  2055 NELSON MILLER PKWY LOUISVILLE KY 40223
CREATIVE BEVERAGE SYSTEMS             PO BOX 348 EAST TROY WI 53120
CREATIVE CARPET CLEANING LLC          3605 MATLOCK PL WALDORF MD 20602
CREATIVE COLORS INTERNATIONAL         7772 SUMMIT AVE LOWVILLE NY 13367
CREATIVE DESIGN LAWNCARE              160 SPRINGS RD SE EATONTON GA 31024
CREIGHTON MISKE                       ADDRESS ON FILE
CRESCENT CROWN DISTRIBUTING LLC       5900 ALMONASTER AVENUE NEW ORLEANS LA 70126
CRESCENT CROWN DISTRIBUTING LLC       1640 WEST BROADWAY ROAD MESA AZ 85202
CRESCO INC                            PO DRAWER 6827 GULFPORT MS 39506
CREW CUTS LAWN MAINTENANCE            2725 CROSBY RD VALRICO FL 33594
CRILON CORP                           789 N CENTER AVE SUITE 2 SOMERSET PA 15501
CRIMSON CLEANING SERVICE LLC          PO BOX 70201 NASHVILLE TN 37207
CRISAFULLI, KIARA                     96 HAMILTON ST, APT 24D OSWEGO NY 13126
CRISELDA JORDAN                       ADDRESS ON FILE
CRISTAL MICKENS                       ADDRESS ON FILE
CRISTI WRIGHT                         ADDRESS ON FILE
CRISTIAN CARDOSO                      ADDRESS ON FILE
CRISTIAN COURTRIGHT                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 138 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 146 of 586

Claim Name                              Address Information
CRISTIAN PAUL                           ADDRESS ON FILE
CRISTIAN TAPIA                          ADDRESS ON FILE
CRISTINE ENGLE                          ADDRESS ON FILE
CRISTOBALINA KARTHAUSER                 ADDRESS ON FILE
CROFTON, EDWARD                         C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
CROFTON, EDWARD                         11204 GOVERNORS LN FISHERS IN 46037
CROMWELL FIRE DIST-WATER DIV            1 WEST ST CROMWELL CT 06416
CROMWELL FIRE DISTRICT                  1 WEST ST CROMWELL CT 06416
CROOK BROTHERS                          ADDRESS ON FILE
CROSS AND SONS                          3357 LIBERTY RD VILLA RICA GA 30180
CROSS CONNECTION SERVICES               PO BOX 342 ROCKY MOUNT VA 24151
CROSS CREEK PLAZA INC                   6350 QUADRANGLE DR STE 205 C/O GFD MANAGEMENT INC CHAPEL HILL NC 27517
CROSS CREEK PLAZA INC                   6350 QUADRANGLE DR STE 205 C/O GFD MANAGEMENT INC EXECUTIVE VICE PRESIDENT
                                        CHAPEL HILL NC 27517
CROSS CREEK PLAZA LLC                   STEPHANIE SPARROW CROSS CREEK PLAZA, LLC C/O GFD MANAGEMENT INC. 6350
                                        QUADRANGLE DRIVE, SUITE 205 CHAPEL HILL NC 27517
CROSS CREEK PLAZA LLC                   C/O GFD MANAGEMENT INC (CCP) 6350 QUADRANGLE DR, STE 205 CHAPEL HILL NC 27519
CROSS CREEK PLAZA, INC.                 GILBERT C. LAITE, III, ESQ. WILLIAMS MULLEN 301 FAYETTEVILLE STREET, SUITE
                                        1700 RALEIGH NC 27601
CROSS VENTURES INC                      PO BOX 723 GRANDVILLE MI 49468
CROSSGATES MALL GEN COMPANY NEWCO LLC   PO BOX 8000 M T BANK DEPT 977 BUFFALO NY 14267
CROSSGATES MALL GENERAL CO NEWCO LLC    C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                        ST SYRACUSE NY 13202
CROSSGATES MALL GENERAL COMPANY NEWCO   C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
CROSSING AT FLEMING ISLAND CDD          3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CROSSING AT FLEMING ISLAND CDD          CLAY COUNTY UTIL AUTH 3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CROSSROADS PLAZA 1743 LP                PO BOX 62045 ACCT 006-007996 NEWARK NJ 07101
CROSSROADS PLAZA 1743, LP               500 NORTH BROADWAY STE 201 P.O. BOX 9010 JERICHO NY 11753
CROSSROADS PLAZA 1743, LP               C/O KIMCO REALTY CORPORATION 6060 PIEDMONT ROW DRIVE SOUTH STE 200 CHARLOTTE
                                        NC 28287
CROUCH, ELYSE                           504 AYRLEE AVE NW LEESBURG VA 20176
CROUSE BROTHERS HVAC INC                208 NORTH STREET ELKTON MD 21921
CROWE LLP                               2095 LAKESIDE CENTRE WAY, STE 125 ATTN REBECCA JORDAN KNOXVILLE TN 37922-6647
CROWE LLP                               ATTN REBECCA JORDAN 2095 LAKESIDE CENTRE WAY, STE 125 KNOXVILLE TN 37922-6647
CROWE LLP                               ATTN REBECCA K JORDAN 3815 RIVER CROSSING PKWY, STE 300 PO BOX 40977
                                        INDIANAPOLIS IN 46240-0977
CROWE LLP                               PO BOX 71570 CHICAGO IL 60694
CROWE LLP                               PO BOX 71570 CHICAGO IL 60694-1570
CROWN BEVERAGES LLC                     1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
CROWN CARPET CLEANING                   2942 TITANIUM LN KNOXVILLE TN 37918
CROWN PRODUCE LLC                       3660 RINGGOLD RD EAST RIDGE TN 37412
CROWNTONKA WALK INS                     15600 37TH AVE N STE 100 PLYMOUTH MN 55446
CRUISE MANGLE                           ADDRESS ON FILE
CRUNCH TIME INFORMATION SYSTEMS INC     129 PORTLAND STREET 2ND FLOOR BOSTON MA 02114
CRUNCHTIME INFORMATION SYSTEMS INC      C/O GESMER UPDEGROVE LLP ATTN SEAN W GILLIGAN, ESQ 40 BROAD ST BOSTON MA 02109
CRUNCHTIME INFORMATION SYSTEMS INC      ATTN DAVID DAUGHERTY 129 PORTLAND ST BOSTON MA 02114
CRUNCHTIME INFORMATION SYSTEMS INC      129 PORTLAND ST BOSTON MA 02114
CRYSTAL BARRETT                         ADDRESS ON FILE
CRYSTAL CARAWAY                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 139 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 147 of 586

Claim Name                              Address Information
CRYSTAL CLEAN CARPET CARE               1506 8TH AVENUE KEARNEY NE 68845
CRYSTAL CLEAR DISPENSING INC            919 HWY 33 UNIT 33 FREEHOLD NJ 07728
CRYSTAL CLEAR SHINE                     48 COVIL AVE WILMINGTON NC 28403
CRYSTAL CLEAR WINDOW PRESSURE WASHING   470 FOXFIRE LN GREENVILLE AL 36037
CRYSTAL DASH                            ADDRESS ON FILE
CRYSTAL DAVIS                           ADDRESS ON FILE
CRYSTAL EBBERTS                         ADDRESS ON FILE
CRYSTAL FELBER                          ADDRESS ON FILE
CRYSTAL FORD                            ADDRESS ON FILE
CRYSTAL HARTZ                           ADDRESS ON FILE
CRYSTAL HOPPER                          ADDRESS ON FILE
CRYSTAL KURFISS                         ADDRESS ON FILE
CRYSTAL L BROWNING                      ADDRESS ON FILE
CRYSTAL L FERRARO                       ADDRESS ON FILE
CRYSTAL M DENMARK                       ADDRESS ON FILE
CRYSTAL MANESS                          ADDRESS ON FILE
CRYSTAL MANKER                          ADDRESS ON FILE
CRYSTAL MORRISON                        ADDRESS ON FILE
CRYSTAL MUMFORD                         ADDRESS ON FILE
CRYSTAL PATTERSON                       ADDRESS ON FILE
CRYSTAL PEREZ                           ADDRESS ON FILE
CRYSTAL PHILLIPS                        ADDRESS ON FILE
CRYSTAL PLUM                            ADDRESS ON FILE
CRYSTAL REGISTER                        ADDRESS ON FILE
CRYSTAL RHODAN                          ADDRESS ON FILE
CRYSTAL ROURK                           ADDRESS ON FILE
CRYSTAL RUN GALLERIA LLC                C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                        ST SYRACUSE NY 13202
CRYSTAL RUN NEWCO LLC                   J. MICHAEL NAUGHTON, ESQ. YOUNG/SOMMER LLC EXECUTIVE WOODS, 5 PALISADES DRIVE
                                        ALBANY NY 12205
CRYSTAL RUN NEWCO LLC                   PYRAMID MANAGEMENT GROUP, INC. THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE
                                        NY 13202-1078
CRYSTAL RUN NEWCO LLC                   PO BOX 8000 DEPT 534 MANUFACTURERS TRADERS TRUST CO BUFFALO NY 14267
CRYSTAL RUN NEWCO LLC                   ATTN: MICHAEL NAUGHTON PO BOX 8000 DEPT 534 MANUFACTURERS TRADERS TRUST CO
                                        BUFFALO NY 14267
CRYSTAL RUN NEWCO, LLC                  C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
CRYSTAL SMITH                           C/O LONG & LONG ATTORNEYS AT LAW N. STAPLES WOOD PO BOX 2746 MOBILE AL 36652
CRYSTAL TRENTHAM                        ADDRESS ON FILE
CRYSTAL VALENTINE                       C/O DUNSMORE & BENSON G DOUGLAS BENSON 114 S BROAD ST SCOTTSBORO AL 35768
CRYSTAL VALENTINE                       ADDRESS ON FILE
CRYSTAL WEARNE                          ADDRESS ON FILE
CRYSTAL WILLIAMSON                      ADDRESS ON FILE
CRYSTOL QUINTANA                        ADDRESS ON FILE
CS FARM MARKET                          7 THIRD AVE OSWEGO NY 13126
CSC ENTITY SERVICES LLC                 103 FOULK ROAD SUITE 200 WILMINGTON DE 19803
CSG 24/7                                24428 GREENWAY AVE FOREST LAKE MN 55025
CSS SYSTEMS LLC                         141 FOXON BLVD EAST HAVEN CT 06512
CT CORPORATION                          PO BOX 4349 CAROL STREAM IL 60197
CT LAWNCARE AND MISC                    810 MAPLE HILL DR TULLAHOMA TN 37388


Epiq Corporate Restructuring, LLC                                                                  Page 140 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 148 of 586

Claim Name                              Address Information
CTL BUILDING REPAIR AND LANDSCAPING     PO BOX 16117 DUBLIN GA 31021
CUB RUN ELEMENTARY PTA                  1451 SOUTHCOE MONTVIDEO CIRCLE PENN LAIRD VA 22846
CUCCO, MELANIE                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
CUKI MAINDU                             ADDRESS ON FILE
CULLIGAN                                1222 WEST GREENLEAF STREET ALLENTOWN PA 18102
CULLIGAN                                6996 N M 18 COLEMAN MI 48618
CULLIGAN                                DEPARTMENT 8493 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN                                DEPARTMENT 8515 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN DANBURY CT                     28 EAGLE RD DANBURY CT 06810
CULLIGAN INTERNATIONAL                  9399 WEST HIGGINS RD STE 1100 ROSEMONT IL 60018
CULLIGAN METRO                          DEPARTMENT 8799 PO BOX 77043 MINNEAPOLIS MN 55480
CULLIGAN OF GREATER VIRGINIA            3645 VICTORY BLVD PORTSMOUTH VA 23701
CULLIGAN WATER CONDITIONING             3460 DUNCKEL RD LANSING MI 48911
CULLIGAN WATER CONDITIONING             317 CAHILL DRIVE HUNTSVILLE AL 35804
CULLMAN COUNTY                          PO BOX 2220 CULLMAN AL 35056-2220
CULLMAN COUNTY HEALTH DEPARTMENT        601 LOGAN AVE SW CULLMAN AL 35055
CULLMAN ELECTRIC COOP                   DEPT 3155 PO BOX 2153 BIRMINGHAM AL 35287-3155
CULLMAN JEFFERSON CO GAS DIST           PO BOX 399 CULLMAN AL 35056-0399
CULLMAN LOCKSMITH SAFE                  301 3RD AVE SW CULLMAN AL 35055
CULLYS CLEANING                         5 MCCRAY CIR MONSON MA 01057
CULLYS CLEANING                         CULLYS CLEANING 5 MCCRAY CIRCLE MONSON MA 01057
CULPEPER COUNTY HEALTH DEPT             98 ALEXANDRIA PIKE STE 101 WARRENTON VA 20186
CULPEPER COUNTY TREASURER               98 ALEXANDRIA PIKE STE 101 WARRENTON VA 20186
CUMBEES ULTIMATE CLEANING SERVICE       PO BOX 210422 COLUMBIA SC 29221
CUMBERLAND ABC BOARD 2                  3708 SYCAMORE DAIRY ROAD FAYETTEVILLE NC 28303
CUMBERLAND CO TAX OFFICE                PO BOX 449 FAYETTEVILLE NC 28302
CUMBERLAND COUNTY                       2 S MAIN ST STE 111 CROSSVILLE TN 38555
CUMBERLAND COUNTY ABC STORE             2138 CEDAR CREEK ROAD FAYETTEVILLE NC 28312
CUMBERLAND COUNTY SALES TAX             PO BOX 449 117 DICK ST FAYETTEVILLE NC 28302-0449
CUMBERLAND COUNTY TAX BUREAU            21 WATERFORD DR, STE 201 MECHANICSBURG PA 17050
CUMBERLAND SERVICES                     7149 NULL RD COOKEVILLE TN 38506
CUNNINGHAM, TAMARA R                    1921 WIMBLEDON BLVD MARYVILLE TN 37803
CUNNINGHAM, TAMARA R                    C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                        KNOXVILLE TN 37934
CURA HR LLC                             2394 EVANS AVE LOUISVILLE CO 80027
CURBSIDE LANDSCAPE & IRRIGATION         12469 ZINRAN AVE SAVAGE MN 55378
CURBSIDE LAWN CARE AND IRRIGATION INC   12469 ZINRAN AVENUE SAVAGE MN 55378
CURLEE CHAVIS                           ADDRESS ON FILE
CURT HUNSAKER                           ADDRESS ON FILE
CURT VAN RIPER                          ADDRESS ON FILE
CURTIS BROWN                            ADDRESS ON FILE
CURTIS E BURGDORF                       ADDRESS ON FILE
CURTIS EDWARD CHAPPELL                  ADDRESS ON FILE
CURTIS GRIFFIN                          ADDRESS ON FILE
CURTIS J BROWN                          ADDRESS ON FILE
CURTIS KAZIMIR                          ADDRESS ON FILE
CURTIS MOBLEY                           ADDRESS ON FILE
CURTIS PALMER                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 141 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 149 of 586

Claim Name                            Address Information
CURTIS SCHMIDT                        ADDRESS ON FILE
CURTISCEAN HAYNES                     ADDRESS ON FILE
CURTS WINDOW SERVICE                  5650 GRACE LN ALMONT MI 48003
CUSHMAN AND WAKEFIELD SOLUTIONS       420 NORTH 20TH STREET STE 1600 BIRMINGHAM AL 35203
CUSHMAN AND WAKEFIELD SOLUTIONS       128 N FIRST STREET PO BOX 589 COLWICH KS 67030
CUSHMAN AND WAKEFIELD US INC          128 N FIRST STREET PO BOX 589 COLWICH KS 67030
CUSTARD INSURANCE ADJUSTERS INC       4875 AVALON RIDGE PKWY PEACHTREE CORNERS GA 30071
CUSTOM BEVERAGE INC                   10659 GALAXIE AVE FERNDALE MI 48220
CUSTOM BEVERAGE SERV                  PO BOX 601 NORTH GRAFTON MA 01536
CUSTOM BEVERAGE SERVICES              P O BOX 601 NORTH GRAFTON MA 01536
CUSTOM FOODS OF AMERICA INC           3600 PLEASANT RIDGE RD KNOXVILLE TN 37921
CUSTOM MANUFACTURING RESOURCE GROUP   1909 CAROLINA AVE GOTHA FL 34734
CUSTOM PLUMBING ELECTRIC              387 EDWARDS RD INMAN SC 29349
CUSTOM REFRIGERATION                  640 MENDELSSOHN AVENUE N GOLDEN VALLEY MN 55427
CUSTOM SHOWERS PRO GLASS INC          704 INDUSTRIAL BLVD DUBLIN GA 31021
CUT ABOVE THE REST                    928 PORTER WAGONER BLVD WEST PLAINS MO 65775
CUT UPHOLSTERY SERVICE                5975 GABRIELLE AVE ANN ARBOR MICH MI 48103
CUTTERS SEWER DRAIN CLEANING          909 FREDERICK ST CUMBERLAND MD 21502
CUTTING EDGE LLC                      6217 HONEYBEE LANE CULPEPER VA 22701
CUTTLER PRODUCE                       749 HOPE ROAD EATONTOWN NJ 07724
CUYAHOGA COUNTY BOARD OF HEALTH       550 VENTURE DR PARMA OH 44130
CUYAHOGA COUNTY TREASURER             PO BOX 94547 CLEVELAND OH 44101-4547
CUYLOR STEPHENS                       ADDRESS ON FILE
CVC PROPERTIES LLC                    C/O EQUITY MGMTGROUP INC 840 EAST HIGH STREET LEXINGTON KY 40502
CVC PROPERTIES LLC                    C/O EQUITY MANAGEMENT GROUP INC 840 EAST HIGH STREET LEXINGTON KY 40502
CW CONTRACTING LLC                    500 FOUR ROD RD BERLIN CT 06037
CWG AGENCY                            7105 SIR ARTHUR WAY KNOXVILLE TN 37919
CYICOBY COPELAND                      ADDRESS ON FILE
CYNCERE JONES                         ADDRESS ON FILE
CYNTHIA BLISS                         ADDRESS ON FILE
CYNTHIA BOOTH                         ADDRESS ON FILE
CYNTHIA BROWN                         ADDRESS ON FILE
CYNTHIA CURRY                         C/O EILAND & RITCHIE, LLC BILL EILAND PO BOX 190609 MOBILE AL 36619
CYNTHIA ENRIQUEZ                      ADDRESS ON FILE
CYNTHIA EPLIN                         ADDRESS ON FILE
CYNTHIA FONTAINE                      ADDRESS ON FILE
CYNTHIA G MONZO                       ADDRESS ON FILE
CYNTHIA GREENE                        ADDRESS ON FILE
CYNTHIA JACKSON                       C/O ANASTOPOULO LAW FIRM LLC JONATHAN ALKIS 2170 ASHLEY PHOSPHATE RD 3RD FL N
                                      CHARLESTON SC 29406
CYNTHIA LANDRY                        ADDRESS ON FILE
CYNTHIA LINGARD                       ADDRESS ON FILE
CYNTHIA MALO                          ADDRESS ON FILE
CYNTHIA MENDEZ                        ADDRESS ON FILE
CYNTHIA MERCER                        ADDRESS ON FILE
CYNTHIA PRICE                         ADDRESS ON FILE
CYNTHIA PRITCHETT                     C/O RUSSELL E. BERGSTROM LLC RUSSELL E. BERGSTROM ESQ. 955 DAUPHIN ST MOBILE
                                      AL 36604
CYNTHIA PRITCHETT                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 142 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 150 of 586

Claim Name                               Address Information
CYNTHIA RICH                             ADDRESS ON FILE
CYNTHIA RUFF                             ADDRESS ON FILE
CYNTHIA RUFF                             C/O BURNETTI, P.A. LAWRENCE ANZALONE, ESQ. 1000 N ASHLEY DR #800 TAMPA FL
                                         33602
CYNTHIA SARMIENTO                        ADDRESS ON FILE
CYNTHIA SEKELY                           ADDRESS ON FILE
CYNTHIA SHERECK                          ADDRESS ON FILE
CYNTHIA SIEB                             ADDRESS ON FILE
CYNTHIA SMATHERS                         ADDRESS ON FILE
CYNTHIA WHITE                            ADDRESS ON FILE
CYNTREA WILTSHIRE                        ADDRESS ON FILE
D & L ELECTRICAL SVS AND SOLUTIONS INC   74 ALBE DRIVE UNIT 4 NEWARK DE 19711
D AND D FORRESTER INC                    2311 CRUMLEY RD STE A GREENBACK TN 37742
D AND D PRINTING LLC                     1605 N EASTMAN RD KINGSPORT TN 37664
D AND G MORALES LANDSCAPING              9312 NANCY ST MANASSAS PARK VA 20111-2462
D AND J                                  ADDRESS ON FILE
D AND J MASTER CLEAN INC                 680 DEARBORN PARK LN COLUMBUS OH 43085
D AND L INSTALLATIONS INC                230 KNICKERBOCKER AVENUE BOHEMIA NY 11716
D AND M LAWN AND LANDSCAPING             PO BOX 585 WILLIAMSPORT MD 21795
D AND MAINTENANCE MANAGEMENT INC         PO BOX 193 ALLEN PARK MI 48101
D ANNE HOUDASHELT                        ADDRESS ON FILE
D D BEVERAGE                             5878 NC 210 N ANGIER NC 27501
D D BEVERAGE INC                         5878 NC 210 N ANGIER NC 27501
D D CHEM DRY                             5410 BROWNFIELD DRIVE PARMA OH 44129
D J MASTER CLEAN INC                     680 DEARBORN PARK LN COLUMBUS OH 43085
D M REFRIGERATION INC                    1340 WILLIAM STREET BUFFALO NY 14206
D S HOME IMPROVEMENTS                    D S HOME IMPROVEMENTS 879 ANDOVER ROAD LANSDALE PA 19446
D V DISTRIBUTING COMPANY LLP             PO BOX 10865 KNOXVILLE TN 37939
D&S LANDSCAPING OF CNY INC               320 MOUNT PLEASANT RD FULTON NY 13069
D'AMICO, MICHAEL                         8524 CRANE DANCE TRL EDEN PRAIRIE MN 55344
D'AMICO, MICHAEL                         D'AMICO, MICHAEL 8524 CRANE DANCE TRAIL EDEN PRAIRIE MN 82009
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O LEXIS DOCUMENT SERVICES, INC. 251 LITTLE
                                         FALLS DRIVE WILMINGTON DE 19808
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O BEAR REALTY, LLC 251 LITTLE FALLS DRIVE
                                         WILMINGTON DE 19808
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST C/O HABER LAW, PA 251 NW 23RD STREET MIAMI FL
                                         33127
D. BARRY SIMONS, TRUSTEE                 GADDOIS TRUST & KNIGHT TRUST 1330 NEPTUNE AVE ENCINITAS CA 92024
DA SHA TATE                              ADDRESS ON FILE
DABNEY EXCHANGE LLC                      605 LEXINGTON AVE STE 100 CHARLOTTE NC 28203
DACHANIQUE LEE                           ADDRESS ON FILE
DAEKWON JONES                            ADDRESS ON FILE
DAGGIE OJEABULU                          ADDRESS ON FILE
DAHL ADMINISTRATION LLC                  6465 WAYZATA BLVD SUITE 450 ST LOUIS PARK MN 55426
DAHNEE HALL                              ADDRESS ON FILE
DAILY AMERICAN PAYMENT PROCESSING        PO BOX 418 HAGERSTOWN MD 21741
CENTER
DAINS ENTERPRISES LLC                    2395 STALEY RD GRAND ISLAND NY 14072
DAISHA BESS                              ADDRESS ON FILE
DAISHA DAVIS                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 143 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 151 of 586

Claim Name                           Address Information
DAISHIALEE SANTOS                    ADDRESS ON FILE
DAJA JOHNSON                         ADDRESS ON FILE
DAJON GAMBLE                         ADDRESS ON FILE
DAJONA A JACKSON                     ADDRESS ON FILE
DAJUAN JONES                         ADDRESS ON FILE
DAKOTA BREEDEN                       ADDRESS ON FILE
DAKOTA COUNTY                        1590 HIGHWAY 55 HASTINGS MN 55033
DAKOTA CUISINE INC                   ATTN LEE HOWELL 4100 WEST 41ST ST SIOUX FALLS SD 57106
DAKOTA CUISINES, INC.                2425 S SHIRLEY AVE SUITE 110 SIOUX FALLS SD 57106
DAKOTA DUNLAP                        ADDRESS ON FILE
DAKOTA ELECTRIC ASSOC                PO BOX 64427 ST PAUL MN 55164-0427
DAKOTA GETCHELL                      ADDRESS ON FILE
DAKOTA KINGSTON                      ADDRESS ON FILE
DAKOTA KITTRELL                      ADDRESS ON FILE
DAKOTA KOERNER                       ADDRESS ON FILE
DAKOTA MCFARLAND                     ADDRESS ON FILE
DAKOTA MOODY                         ADDRESS ON FILE
DAKOTA NEELY                         ADDRESS ON FILE
DAKOTA SEIDEL                        ADDRESS ON FILE
DAKOTA SHAW                          ADDRESS ON FILE
DAKOTA SHOPE                         ADDRESS ON FILE
DAKOTA THOMPSON                      ADDRESS ON FILE
DALCO ELECTRIC SIGN LLC              PO BOX 1108 CLINTON TN 37717
DALE A BURKET                        ADDRESS ON FILE
DALE NELSON                          ADDRESS ON FILE
DALE ROCKNAK                         ADDRESS ON FILE
DALE SMITH                           ADDRESS ON FILE
DALE WHYDE                           ADDRESS ON FILE
DALENA MC COOG                       ADDRESS ON FILE
DALHEINSKY LERICHE                   ADDRESS ON FILE
DALLAS A DUFFY                       ADDRESS ON FILE
DALLAS CODY                          ADDRESS ON FILE
DALLAS COMMONS                       ADDRESS ON FILE
DALLAS COMMONS, LLC.                 1109 RUSSELL PARKWAY WARNER ROBINS GA 31088
DALLAS COMMONS, LLC.                 PO BOX 7078 WARNER ROBINS GA 31095
DALLAS LAND                          ATTN: J.R CONOLLY 1265 LAKES PARKWAY SUTIE 140 LAWRENCEVILLE GA 30043
DALLIN DE NINIS                      ADDRESS ON FILE
DALTILE                              PO BOX 209058 DALLAS TX 75320
DALTON B CAMPBELL                    ADDRESS ON FILE
DALTON ESPOSITO                      ADDRESS ON FILE
DALTON JONES                         ADDRESS ON FILE
DALTON POTTS                         ADDRESS ON FILE
DALTON PRICE                         ADDRESS ON FILE
DALTON RHUM                          ADDRESS ON FILE
DALTON WATKINS                       ADDRESS ON FILE
DALVONTA VANN                        ADDRESS ON FILE
DALY REFRIGERATION                   PO BOX 45393 CLEVELAND OH 44145
DALY SEVEN                           ADDRESS ON FILE
DALY SEVEN                           FAIRFIELD INN SUITES ATTN ADELE MARTIN 7615 THORNDIKE ROAD GREENSBORO NC



Epiq Corporate Restructuring, LLC                                                               Page 144 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 152 of 586

Claim Name                            Address Information
DALY SEVEN                            27409-0000
DALY, KENDALL                         33 PARSONS RD ENFIELD CT 06082
DALYN JOHNSON                         ADDRESS ON FILE
DAMAIN POOLE                          ADDRESS ON FILE
DAMEION JENKINS                       ADDRESS ON FILE
DAMETHOD LOVE                         ADDRESS ON FILE
DAMIAN BOLLINGER                      ADDRESS ON FILE
DAMIAN CAIN                           ADDRESS ON FILE
DAMIAN QUATTROCK                      ADDRESS ON FILE
DAMIAN VICENTE                        ADDRESS ON FILE
DAMIAN WILLIAMS                       ADDRESS ON FILE
DAMIANA MATHES                        ADDRESS ON FILE
DAMICO AND ASSOCIATES INC             5855 SANDY SPRINGS CIR 140 ATLANTA GA 30328
DAMIEN BAILEY                         ADDRESS ON FILE
DAMIEN CONE                           ADDRESS ON FILE
DAMIEN GEATHERS                       ADDRESS ON FILE
DAMIEN JONES                          ADDRESS ON FILE
DAMIEN ROMAN                          ADDRESS ON FILE
DAMION A RODRIGUEZ                    ADDRESS ON FILE
DAMION D HILL                         ADDRESS ON FILE
DAMION HREBEN                         ADDRESS ON FILE
DAMION MATHEWS                        ADDRESS ON FILE
DAMMEON ABRAMS                        ADDRESS ON FILE
DAMON INDUSTRIES                      D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                      D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445
DAMON THOMPSON                        ADDRESS ON FILE
DAMON WILSON                          ADDRESS ON FILE
DAMONS BEVERAGE MART AND REDEMPTION   21 WASHINGTON ST BANGOR ME 44010
DAMONS BEVERAGE MART SS               75 BANGOR ST AUGUSTA ME 43300
DAN BOGACZ                            ADDRESS ON FILE
DAN CLEMENT                           ADDRESS ON FILE
DAN CRONK                             ADDRESS ON FILE
DAN FERRIS INC                        490 LADNER RD EASTON ME 04740
DAN GOONEY                            ADDRESS ON FILE
DAN HEISE PLUMBING HTG INC            201 SOUTH JEFFERSON ST LITCHFIELD IL 62056
DAN HENRY DISTRIBUTING                5500 AURELIUS RD LANSING MI 48911
DAN INMAN ELECTRIC INC                6246 RADFORD ROAD ATHENS OH 45701
DAN LOUGHMAN                          ADDRESS ON FILE
DAN PARKER                            ADDRESS ON FILE
DAN SEYMOUR                           ADDRESS ON FILE
DANA A LEWIS                          ADDRESS ON FILE
DANA ARELLANO                         ADDRESS ON FILE
DANA BOUTHILLIER                      ADDRESS ON FILE
DANA BURGESS                          ADDRESS ON FILE
DANA CAMILLERI                        ADDRESS ON FILE
DANA CERVENKA                         ADDRESS ON FILE
DANA DISTRIBUTORS INC                 52 HATFIELD LANE GOSHEN NY 10924
DANA GREGOIRE                         ADDRESS ON FILE
DANA M ADCOX                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 145 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 153 of 586

Claim Name                            Address Information
DANA M GORDON                         ADDRESS ON FILE
DANA MEDAN                            ADDRESS ON FILE
DANA OLMSTEAD                         ADDRESS ON FILE
DANA REESE                            ADDRESS ON FILE
DANA SATMARY                          ADDRESS ON FILE
DANA SMITH                            ADDRESS ON FILE
DANA TULEY                            ADDRESS ON FILE
DANADIA FULSOM                        ADDRESS ON FILE
DANAJA LUSANE                         ADDRESS ON FILE
DANAYA BECKWITH                       ADDRESS ON FILE
DANDRIDGE WATER MANAGEMENT FACILITY   1114 WASTEWATER RD PO BOX 68 DANDRIDGE TN 37725
DANDRIDGE WATER MGMT FACILITY         1114 WASTEWATER DR DANDRIDGE TN 37725
DANDRIDGE WATER MGMT FACILITY         PO BOX 68 DANDRIDGE TN 37725
DANDRIDGE WATER MGMT FACILITY         PO BOX 68 DANDRIDGE TN 37725-0068
DANE KELLY                            ADDRESS ON FILE
DANGELO LORISSAINT                    ADDRESS ON FILE
DANGELO TYLER                         ADDRESS ON FILE
DANICA THOMAS                         ADDRESS ON FILE
DANIEL ALBERT DUFFY JR                ADDRESS ON FILE
DANIEL ANDERS                         ADDRESS ON FILE
DANIEL ANDERSON                       ADDRESS ON FILE
DANIEL BLACK                          ADDRESS ON FILE
DANIEL BONDAR                         ADDRESS ON FILE
DANIEL BROWN-GRODON                   ADDRESS ON FILE
DANIEL BURNETTER                      ADDRESS ON FILE
DANIEL BYRD                           ADDRESS ON FILE
DANIEL CALISE                         ADDRESS ON FILE
DANIEL CARPINTERO                     ADDRESS ON FILE
DANIEL COUGHLIN                       ADDRESS ON FILE
DANIEL CRONK                          ADDRESS ON FILE
DANIEL E CAMPBELL                     ADDRESS ON FILE
DANIEL E PEYTON                       ADDRESS ON FILE
DANIEL F BETTIS                       ADDRESS ON FILE
DANIEL FERGUSON                       ADDRESS ON FILE
DANIEL FORGUE                         ADDRESS ON FILE
DANIEL FORT                           ADDRESS ON FILE
DANIEL FOWLE                          ADDRESS ON FILE
DANIEL FREEMAN                        ADDRESS ON FILE
DANIEL GARCIA                         ADDRESS ON FILE
DANIEL GREENE                         ADDRESS ON FILE
DANIEL GREGOIRE                       ADDRESS ON FILE
DANIEL GUNTER                         ADDRESS ON FILE
DANIEL HENRIQUES                      ADDRESS ON FILE
DANIEL HERNANDEZ                      ADDRESS ON FILE
DANIEL HUTCHERSON                     ADDRESS ON FILE
DANIEL J VEGA                         ADDRESS ON FILE
DANIEL KLECKNER                       ADDRESS ON FILE
DANIEL L JACOB CO YPSILANTI           4900 CARPENTER ROAD YPSILANTI MI 48197
DANIEL LAZCANO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 146 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 154 of 586

Claim Name                          Address Information
DANIEL LINCH                        ADDRESS ON FILE
DANIEL M BROWN                      ADDRESS ON FILE
DANIEL MAGRANE                      ADDRESS ON FILE
DANIEL MAHONEY                      ADDRESS ON FILE
DANIEL MARTZ                        ADDRESS ON FILE
DANIEL MCARDLE                      ADDRESS ON FILE
DANIEL MCCOY                        ADDRESS ON FILE
DANIEL MCDERBY                      ADDRESS ON FILE
DANIEL MCKINLEY                     ADDRESS ON FILE
DANIEL METZGER                      ADDRESS ON FILE
DANIEL MOORE                        ADDRESS ON FILE
DANIEL NATOLI                       ADDRESS ON FILE
DANIEL PAK                          ADDRESS ON FILE
DANIEL PENA                         ADDRESS ON FILE
DANIEL PETTUS                       ADDRESS ON FILE
DANIEL PREDMORE                     ADDRESS ON FILE
DANIEL PUZINO                       ADDRESS ON FILE
DANIEL RHOADES                      ADDRESS ON FILE
DANIEL RHODES                       ADDRESS ON FILE
DANIEL RIVERA                       ADDRESS ON FILE
DANIEL ROMO                         ADDRESS ON FILE
DANIEL RUIZ                         ADDRESS ON FILE
DANIEL RUST                         ADDRESS ON FILE
DANIEL SANCHEZ MEJIA                ADDRESS ON FILE
DANIEL SAVOCA                       ADDRESS ON FILE
DANIEL SCHUYLER                     ADDRESS ON FILE
DANIEL SHEEHAN                      C/O KELLER, KELLER & CARACUZZO, P.A. ALLEN BELLUCCIO 224 DATURA ST. HARVEY
                                    BUILDING, STE 1205 WEST PALM BEACH FL 33401
DANIEL SHEEHAN                      ADDRESS ON FILE
DANIEL SONIER                       ADDRESS ON FILE
DANIEL SONNENREICH                  ADDRESS ON FILE
DANIEL ST JEAN                      ADDRESS ON FILE
DANIEL STEWART                      ADDRESS ON FILE
DANIEL SUTTER                       ADDRESS ON FILE
DANIEL T CRONK                      ADDRESS ON FILE
DANIEL TORRES                       ADDRESS ON FILE
DANIEL VILLANUEVA                   ADDRESS ON FILE
DANIEL W HARRELL                    ADDRESS ON FILE
DANIEL WADE                         ADDRESS ON FILE
DANIEL WALKER                       ADDRESS ON FILE
DANIEL WASHINGTON                   ADDRESS ON FILE
DANIEL WEINBERG                     ADDRESS ON FILE
DANIEL YOUNG                        ADDRESS ON FILE
DANIEL ZABKOWSKI                    ADDRESS ON FILE
DANIELA VANDERBROOK                 ADDRESS ON FILE
DANIELLE ALLEN                      ADDRESS ON FILE
DANIELLE BEISERT                    ADDRESS ON FILE
DANIELLE BLOCKER                    ADDRESS ON FILE
DANIELLE BRISCOE                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 147 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 155 of 586

Claim Name                            Address Information
DANIELLE BRISCOE                      ADDRESS ON FILE
DANIELLE COLLICK                      ADDRESS ON FILE
DANIELLE EDWARDS                      ADDRESS ON FILE
DANIELLE FOX                          ADDRESS ON FILE
DANIELLE FOX                          ADDRESS ON FILE
DANIELLE GAGNON                       ADDRESS ON FILE
DANIELLE GOMILLA                      ADDRESS ON FILE
DANIELLE HEAD                         ADDRESS ON FILE
DANIELLE HEAD                         ADDRESS ON FILE
DANIELLE HOARD                        ADDRESS ON FILE
DANIELLE JONES                        ADDRESS ON FILE
DANIELLE L SCHAUB                     ADDRESS ON FILE
DANIELLE LABOMBARDE                   ADDRESS ON FILE
DANIELLE MACHER                       ADDRESS ON FILE
DANIELLE MELVIN                       ADDRESS ON FILE
DANIELLE NOBLES                       ADDRESS ON FILE
DANIELLE POSILLIPO                    ADDRESS ON FILE
DANIELLE ROCK                         ADDRESS ON FILE
DANIELLE SIMONSEN                     ADDRESS ON FILE
DANIELLE SMALL                        ADDRESS ON FILE
DANIELLE SORENSON                     ADDRESS ON FILE
DANIELLE STONE                        ADDRESS ON FILE
DANIELLE TUCKER MILLS                 ADDRESS ON FILE
DANIELLE VEGAS                        ADDRESS ON FILE
DANIELLE WELLS                        ADDRESS ON FILE
DANIELLE WILLIAMS                     ADDRESS ON FILE
DANIELLE WILLITS                      ADDRESS ON FILE
DANIELLE WINNING                      ADDRESS ON FILE
DANIELLE YANEZ                        ADDRESS ON FILE
DANIELLE YARBOROUGH                   ADDRESS ON FILE
DANIELS COMPANY                       PO BOX 16759 BALTIMORE MD 21221
DANIELS COMPANY LLC                   7408 GREENBANK ROAD BALTIMORE MD 21220
DANIKA DEAN                           ADDRESS ON FILE
DANJO CONSTRUCTION LLC                5781 S SHELDON CANTON MI 48188
DANNIE CRIPE                          ADDRESS ON FILE
DANNIELLE FULLER                      ADDRESS ON FILE
DANNY BASILE                          ADDRESS ON FILE
DANNY BEARDEN                         C/O MCCAMY PHILLIPS TUGGLE & FORDHAM LLP JAMES FORDHAM 411 WEST CRAWFORD ST
                                      DALTON GA 30722
DANNY BEARDEN                         ADDRESS ON FILE
DANNY DAVIS CONTRACTORS               111 EVERETT AVENUE MARYVILLE TN 37804
DANNY KOONTZ                          ADDRESS ON FILE
DANNY MILES                           ADDRESS ON FILE
DANNY MILLER                          ADDRESS ON FILE
DANNY R HOOD                          ADDRESS ON FILE
DANNY W KOONTZ                        ADDRESS ON FILE
DANNY WILLIAMS                        ADDRESS ON FILE
DANQUAXIOUS HARRISON                  ADDRESS ON FILE
DANTE BUNCH                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 148 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21         Page 156 of 586

Claim Name                         Address Information
DANTE GARY                         ADDRESS ON FILE
DANTE L POWELL                     ADDRESS ON FILE
DANTE RAY SABATINO                 ADDRESS ON FILE
DANYALE NICHOLS                    ADDRESS ON FILE
DANYELLE GETSHALL                  ADDRESS ON FILE
DAPHNE BURLESON                    ADDRESS ON FILE
DAPHNE CANNON                      ADDRESS ON FILE
DAPHNE UTILITES                    PO BOX 580051 CHARLOTTE NC 28258-0051
DAQUAN GOODWIN                     ADDRESS ON FILE
DAQUAN SUMMERS                     ADDRESS ON FILE
DARA FOX                           ADDRESS ON FILE
DARBY GRAHAM                       ADDRESS ON FILE
DARCELL SCOTT                      ADDRESS ON FILE
DARCORIEN WILLS                    ADDRESS ON FILE
DARELL LOY                         ADDRESS ON FILE
DARIA MYLES                        ADDRESS ON FILE
DARIAN MULLIKIN                    ADDRESS ON FILE
DARIAN VARNUM                      ADDRESS ON FILE
DARIEN TELEPHONE COMPANY INC       P O BOX 748 DARIEN GA 31305
DARIENNE JOHNSON                   ADDRESS ON FILE
DARION MADDEN                      ADDRESS ON FILE
DARION MADDEN                      ADDRESS ON FILE
DARION WRIGHT                      ADDRESS ON FILE
DARIUS DINKINS                     ADDRESS ON FILE
DARIUS JENKINS                     ADDRESS ON FILE
DARIUS JONES                       N/A
DARIUS JONES                       ADDRESS ON FILE
DARIUS PRICE                       ADDRESS ON FILE
DARLENE COBOS                      ADDRESS ON FILE
DARLENE CRISER                     ADDRESS ON FILE
DARLENE DOYLE                      ADDRESS ON FILE
DARLENE PARKER TAX COLLECTOR       PO BOX 444 STEWARTSTOWN PA 17363
DARLENE STIERHOFF                  ADDRESS ON FILE
DARLENE VECCHITTO                  ADDRESS ON FILE
DARLENE WASHINGTON                 ADDRESS ON FILE
DARLENE WATTS AND CHARLES WATTS    ADDRESS ON FILE
DARLENE YOUNG                      ADDRESS ON FILE
DARLING INGREDIENTS INC            PO BOX 671401 DALLAS TX 75267
DARNELL CORDOVA                    ADDRESS ON FILE
DARNELL JEFFERSON                  ADDRESS ON FILE
DARNELL TURNER                     ADDRESS ON FILE
DARNNELL HARRIS                    ADDRESS ON FILE
DAROLD HOLLAND                     ADDRESS ON FILE
DARON LOFTIN                       ADDRESS ON FILE
DARONN WALTERS                     ADDRESS ON FILE
DARRELL GRAVES                     ADDRESS ON FILE
DARREN BLACKBURN                   ADDRESS ON FILE
DARREN BOONE                       ADDRESS ON FILE
DARREN CURRY                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 149 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 157 of 586

Claim Name                            Address Information
DARREN GIESE                          ADDRESS ON FILE
DARREN HART                           ADDRESS ON FILE
DARREN MAYFIELD                       ADDRESS ON FILE
DARRIEN TAYLOR                        ADDRESS ON FILE
DARRIN EDGAR SR                       ADDRESS ON FILE
DARRIN HARRISON                       ADDRESS ON FILE
DARRIN STANLEY                        ADDRESS ON FILE
DARRIN WHITE                          ADDRESS ON FILE
DARRYL ALEXANDER                      ADDRESS ON FILE
DARRYL COX                            ADDRESS ON FILE
DARRYL HAIRSTON                       ADDRESS ON FILE
DARRYL JOHNSON                        ADDRESS ON FILE
DARRYL KEATON                         ADDRESS ON FILE
DARRYL MERRILL                        ADDRESS ON FILE
DARRYL MONTGOMERY                     ADDRESS ON FILE
DART TELECOM                          600 E FAIRMONT LONGVIEW TX 75601
DARYL C NICHOLSON AND VICTORIA M      ADDRESS ON FILE
DARYL HOWARD                          ADDRESS ON FILE
DARYL NICHOLSON                       ADDRESS ON FILE
DARYL NICHOLSON AND                   ADDRESS ON FILE
DARYL WILLIAMSON                      ADDRESS ON FILE
DARYL WRIGHT                          ADDRESS ON FILE
DARYLANN SMITH                        ADDRESS ON FILE
DARYN BUTLER                          ADDRESS ON FILE
DARYNA KRUPKA                         ADDRESS ON FILE
DASH LOCK AND KEY OF MIDDLETOWN INC   13 BEDFORD AVE MIDDLETOWN NY 10940
DASHI ROBINSON                        ADDRESS ON FILE
DASHIRA N KELLEY                      ADDRESS ON FILE
DATANGELA JOHNSON                     ADDRESS ON FILE
DATO FOOD GROUP RT LLC                PO BOX 129 WILLOW SPRINGS IL 60480
DATO FOOD GROUP RT, LLC               ORION-NRD RUBY JV LLC P.O. BOX 129 ATTN: DANIEL PASCALE WILLOW SPRINGS IL
                                      60480
DATO FOOD GROUP RT, LLC               ORION-NRD RUBY JV LLC P.O. BOX 129 ATTN: DANIEL PASCALE WILLOW WILLOW SPRINGS
                                      IL 60480
DAUENHAUER                            3416 ROBARDS COURT P O BOX 35335 LOUISVILLE KY 40232
DAVCO MECHANICAL SERVICES LLC         P O BOX 3796 SPRINGFIELD MO 65808
DAVE BALTAR                           ADDRESS ON FILE
DAVE DENNISON                         ADDRESS ON FILE
DAVE FITZGERALD                       ADDRESS ON FILE
DAVE GARDNER                          ADDRESS ON FILE
DAVE GODOWN                           ADDRESS ON FILE
DAVE KLEIN                            ADDRESS ON FILE
DAVE THOMAS                           ADDRESS ON FILE
DAVEN WILLIS                          ADDRESS ON FILE
DAVENPORT UNGER ENTERPRISES LLC       P O BOX 399 LADYSMITH VA 22501
DAVES APPLIANCE SERVICE INC           6574 NORTH STATE RD 7 373 COCONUT CREEK FL 33073
DAVES LAWNCARE SNOWPLOWING            15944 FOSTER PARK ROAD DEXTER NY 13634
DAVICIA LEONARD                       ADDRESS ON FILE
DAVID A ABES                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 150 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21       Page 158 of 586

Claim Name                        Address Information
DAVID A LUTTON                    ADDRESS ON FILE
DAVID ADKINS                      ADDRESS ON FILE
DAVID ALLEN JORDAN                ADDRESS ON FILE
DAVID BEHNKE                      C/O THE PARNELL FIRM, PLLC JOHN PARNELL 21929 E. NINE MILE ROAD ST. CLAIR
                                  SHORES MI 48080
DAVID BENNETT                     ADDRESS ON FILE
DAVID BERRIO                      ADDRESS ON FILE
DAVID BIRON                       ADDRESS ON FILE
DAVID BOGNER                      ADDRESS ON FILE
DAVID BOYD                        ADDRESS ON FILE
DAVID BOZARTH                     ADDRESS ON FILE
DAVID BRADEN                      ADDRESS ON FILE
DAVID BRATT                       ADDRESS ON FILE
DAVID BRIDGE                      ADDRESS ON FILE
DAVID BRONSON III                 ADDRESS ON FILE
DAVID BROWN                       ADDRESS ON FILE
DAVID BRUCE                       ADDRESS ON FILE
DAVID BRUCE                       ADDRESS ON FILE
DAVID BUCHANAN                    ADDRESS ON FILE
DAVID BUCHANAN                    ADDRESS ON FILE
DAVID BUTLER                      ADDRESS ON FILE
DAVID CANEVIT                     ADDRESS ON FILE
DAVID CATES                       ADDRESS ON FILE
DAVID CLAYTOR                     ADDRESS ON FILE
DAVID COFFEL                      ADDRESS ON FILE
DAVID COLLINS                     ADDRESS ON FILE
DAVID COLO                        ADDRESS ON FILE
DAVID DANTZLER                    ADDRESS ON FILE
DAVID DAVIS                       ADDRESS ON FILE
DAVID DEFLUMERI                   ADDRESS ON FILE
DAVID DIX                         ADDRESS ON FILE
DAVID DONBROCK                    ADDRESS ON FILE
DAVID DUMAW                       ADDRESS ON FILE
DAVID EDWARDS                     ADDRESS ON FILE
DAVID ELSPERGER                   ADDRESS ON FILE
DAVID ERLACHER                    C/O THE KELLEHER FIRM FRANK PIAZZA 1514 BROADWAY SUITE 203 FORT MYERS FL 33901
DAVID ERLACHER                    ADDRESS ON FILE
DAVID EVERETT                     ADDRESS ON FILE
DAVID FARMER                      ADDRESS ON FILE
DAVID FIGLIA                      ADDRESS ON FILE
DAVID FLORIAN                     ADDRESS ON FILE
DAVID G SCHMIDT                   ADDRESS ON FILE
DAVID GARRETT                     ADDRESS ON FILE
DAVID HANCE                       ADDRESS ON FILE
DAVID HARRISON                    ADDRESS ON FILE
DAVID HENRY                       ADDRESS ON FILE
DAVID HOLLAND                     ADDRESS ON FILE
DAVID HOUSTON                     ADDRESS ON FILE
DAVID HYDE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 151 OF 567
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 159 of 586

Claim Name                          Address Information
DAVID J TURMENNE                    ADDRESS ON FILE
DAVID JAMES                         ADDRESS ON FILE
DAVID JENNINGS                      ADDRESS ON FILE
DAVID JOHNSTON                      ADDRESS ON FILE
DAVID JONES                         ADDRESS ON FILE
DAVID KEITH LEE                     ADDRESS ON FILE
DAVID KRUSSOW                       ADDRESS ON FILE
DAVID L DESMIT                      ADDRESS ON FILE
DAVID L RILEY JR                    ADDRESS ON FILE
DAVID L THOMPSON                    ADDRESS ON FILE
DAVID L YANCEY                      ADDRESS ON FILE
DAVID LAFRENIERE                    ADDRESS ON FILE
DAVID LEWIS                         ADDRESS ON FILE
DAVID M HANES                       ADDRESS ON FILE
DAVID M HIBBARD                     ADDRESS ON FILE
DAVID M TOUCHTON                    ADDRESS ON FILE
DAVID MAILHOT ENTERPRISES           65 MANOR ROAD CONCORD NH 03303
DAVID MCNULTY                       ADDRESS ON FILE
DAVID MEEHAN                        ADDRESS ON FILE
DAVID MILLER                        C/O SPIELBERGER LAW GROUP 4890 W. KENNEDY BLVD., SUITE 950 TAMPA FL 33609
DAVID MILLER                        ADDRESS ON FILE
DAVID MING MAR AND SUSAN MOON MAR   SYAMACK GANJAVIAN JUPITER'S JOURNEY, LLC 6 FAIRHILL DRIVE CHADDS FORD PA 19317
DAVID MING MAR AND SUSAN MOON MAR   RICHARD A. FORSTEN, ESQ. SAUL EWING ARNSTEIN & LEHR 1201 NORTH MARKET STREET,
                                    SUITE 2300 WILMINGTON DE 19801
DAVID MING MAR AND SUSAN MOON MAR   RICHARD A. FORSTEN, ESQ. PO BOX 1266 WILMINGTON DE 19899-1266
DAVID MING MAR AND SUSAN MOON MAR   TRUSTEE MAR FAMILY LIVING TRUST 2670 MELVILLE DRIVE SAN MARINO CA 91108
DAVID MING MAR, SUSAN MOON MAR      ADDRESS ON FILE
DAVID MOORE                         ADDRESS ON FILE
DAVID MOSLEY                        ADDRESS ON FILE
DAVID MULLANEY                      ADDRESS ON FILE
DAVID MUNDIE                        ADDRESS ON FILE
DAVID MUYLAERT                      ADDRESS ON FILE
DAVID NEGRON                        ADDRESS ON FILE
DAVID NELSON                        ADDRESS ON FILE
DAVID OLIVEIRA                      ADDRESS ON FILE
DAVID OWENS                         ADDRESS ON FILE
DAVID P. BLAZER                     ADDRESS ON FILE
DAVID PARKER                        ADDRESS ON FILE
DAVID PATRICKS                      ADDRESS ON FILE
DAVID PEAKE                         ADDRESS ON FILE
DAVID PEREZ                         ADDRESS ON FILE
DAVID PHILLIPS                      ADDRESS ON FILE
DAVID PRAY                          ADDRESS ON FILE
DAVID PRINCE                        ADDRESS ON FILE
DAVID QUIROZ-LOPEZ                  ADDRESS ON FILE
DAVID REBINSKI                      ADDRESS ON FILE
DAVID RICHARDS                      ADDRESS ON FILE
DAVID RICHTER                       ADDRESS ON FILE
DAVID RITCHIE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 152 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 160 of 586

Claim Name                               Address Information
DAVID RUDOLPH                            ADDRESS ON FILE
DAVID RUIZ                               ADDRESS ON FILE
DAVID S ALFONSO                          ADDRESS ON FILE
DAVID SAMPSON                            ADDRESS ON FILE
DAVID SANDLE                             ADDRESS ON FILE
DAVID SAVO                               ADDRESS ON FILE
DAVID SILCOTT                            ADDRESS ON FILE
DAVID SINTES                             ADDRESS ON FILE
DAVID SMITH                              ADDRESS ON FILE
DAVID STEPHENS PLUMBING ELECTRICAL INC   4470 FAIRVIEW DR CHRISTIANSBURG VA 24073
DAVID STROUP                             ADDRESS ON FILE
DAVID SYARTO                             ADDRESS ON FILE
DAVID SZARKO                             ADDRESS ON FILE
DAVID TOWER                              ADDRESS ON FILE
DAVID TREMPER                            ADDRESS ON FILE
DAVID V LAROSA SR TAX COLLECTOR          PO BOX 1270 GULFPORT MS 39502
DAVID V LINER                            ADDRESS ON FILE
DAVID V LINER                            ADDRESS ON FILE
DAVID W COLEMAN                          ADDRESS ON FILE
DAVID W CUMMINGS                         ADDRESS ON FILE
DAVID W JOHNSON                          ADDRESS ON FILE
DAVID WALCH                              ADDRESS ON FILE
DAVID WALTER                             ADDRESS ON FILE
DAVID WEEMS                              ADDRESS ON FILE
DAVID WHITEHEAD                          ADDRESS ON FILE
DAVID WILLIAMS                           ADDRESS ON FILE
DAVID WILLIAMS                           ADDRESS ON FILE
DAVID WORTHY                             ADDRESS ON FILE
DAVID WRIGHT                             ADDRESS ON FILE
DAVID-CARTEZ E GREENLEE                  ADDRESS ON FILE
DAVIDHEISER SAFE LOCK KEY LLC            477 PENNINGTON LOOP MYRTLE BEACH SC 29588
DAVIDS CARPET CLEANING                   35 RIDGE CT MIDWAY GA 31320
DAVIDSON COUNTY                          PO BOX 305012 NASHVILLE TN 37230-5012
DAVIDSONS PACKAGE                        199 SGT PRENTISS DR NATCHEZ MS 39120
DAVIDSONS PACKAGE STORE                  199 SGT PRENTISS DR NATCHEZ MS 39120
DAVIE PLAZA LLC                          C/O WARREN & GRANT PA 4800 N FEDERAL HWY, STE A-205 BOCA RATON FL 33431
DAVIE PLAZA LLC                          431 FAIRWAY DRIVE STE 201 DEERFIELD BEACH FL 33441
DAVIE PLAZA, L.P.                        THERESA M. MCLAUGHLIN, ESQ. AKERMAN LLP 350 EAST LAS OLAS BLVD., SUITE 1600
                                         FT. LAUDERDALE FL 33301
DAVIE PLAZA, L.P.                        MICHAEL L. GRANT, ESQ. WARREN & GRANT 4800 N. FEDERAL HIGHWAY, SUITE A-205
                                         BOCA RATON FL 33431
DAVIE PLAZA, L.P.                        C/O KONOVER & ASSOCIATES SOUTH 7000 WEST PALMETTO PARK ROAD STE 203 BOCA RATON
                                         FL 33433
DAVIID COSS                              ADDRESS ON FILE
DAVINCI BIGFORD                          ADDRESS ON FILE
DAVION DOWER                             ADDRESS ON FILE
DAVIS LAWN CARE AND SNOW REMOVAL         866 JERSEYTOWN RD DANVILLE PA 17821
DAVIS MATTHEWS QUIGLEY PC                3400 PEACHTREE RD NE STE 1400 ATLANTA GA 30326
DAVIS POLK WARDELL LLP                   450 LEXINGTON AVE NEW YORK NY 10017
DAVIS, CHARLENE                          C/O LAW OFFICES OF W AUSTIN ALLEN II 755 YORK RD, STE 204 WARMINSTER PA 18974


Epiq Corporate Restructuring, LLC                                                                   Page 153 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 161 of 586

Claim Name                               Address Information
DAVIS, JAMES                             C/O RICHARDSON GARDNER & ALEXANDER ATTN BOBBY RICHARDSON 117 E WASHINGTON ST
                                         GLASGOW KY 42141
DAVIS, LARRY                             C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                         KNOXVILLE TN 37934
DAVIS, LARRY                             113 NORTHWOODS CT MCDONOUGH GA 30253
DAVISON, KACEY                           864 ROSEWOOD DRIVE J104 ELYRIA OH 44035
DAVON CURLEY                             ADDRESS ON FILE
DAVON KLEIDON                            ADDRESS ON FILE
DAVON TAYLOR                             ADDRESS ON FILE
DAVONTAE COOPER                          ADDRESS ON FILE
DAWN BIGGS                               ADDRESS ON FILE
DAWN CARDIN                              ADDRESS ON FILE
DAWN DENTON                              ADDRESS ON FILE
DAWN DENTON                              ADDRESS ON FILE
DAWN GASKIN                              ADDRESS ON FILE
DAWN GEARHART                            ADDRESS ON FILE
DAWN KEMP                                ADDRESS ON FILE
DAWN LAKE                                ADDRESS ON FILE
DAWN MARGINET                            ADDRESS ON FILE
DAWN ROGERS                              ADDRESS ON FILE
DAWN RYDLE                               ADDRESS ON FILE
DAWN SNYDER                              ADDRESS ON FILE
DAWN SPARKS                              ADDRESS ON FILE
DAWN TAYLOR                              ADDRESS ON FILE
DAWN WILLIAMS                            ADDRESS ON FILE
DAWNE D LINDSEY CLERK OF CIRCUIT COURT   30 WASHINGTON ST CUMBERLAND MD 21502
DAWNE D LINDSEY CLERK OF COURT           TAX AND LICENSE DEPARTMENT
DAWSON COUNTY                            25 JUSTICE WAY STE 2322 ATTN ALCOHOL LICENSING DAWSONVILLE GA 30534
DAWSON COUNTY                            25 JUSTICE WAY STE 1222 DAWSONVILLE GA 30534
DAWSON COUNTY CHAMBER OF COMMERCE        P O BOX 299 DAWSONVILLE GA 30534
DAWSON COUNTY HEALTH DEPT                189 HWY 53 W DAWSONVILLE GA 30534
DAWSON COUNTY SALES TAX                  25 JUSTICE WAY STE 2322 ATTN ALCOHOL LICENSING DAWSONVILLE GA 30534
DAWSON COUNTY TAX COMMISSIONER           25 JUSTICE WAY, STE 1222 DAWSONVILLE GA 30534
DAY & NITE REFRIGERATION SERVICE CORP    C/O RHK RECOVERY GROUP 1670 OLD COUNTRY RD, STE 202 PLAINVIEW NY 11803
DAY AND NITE AIR CONDITIONING            10 CHARLES STREET NEW HYDE PARK NY 11040
DAY NITE REFRIGERATION                   10 CHARLES STREET NEW HYDE PARK NY 11040
DAY SURGERY CENTER                       2400 DUNDEE RD WINTER HAVEN FL 33884
DAYALIS VASALLO                          ADDRESS ON FILE
DAYNA WHITE                              ADDRESS ON FILE
DAYSHAWN PALMER                          ADDRESS ON FILE
DAYSHIA NESMITH                          ADDRESS ON FILE
DAYTON HEIDELBER DISTRIBUTING CO         3601 DRYDEN ROAD MORAINE OH 45404
DAYTON HEIDELBERG DIST CO INC CLEVELAND 9101 E PLEASANT VALLEY RD INDEPENDENCE OH 44131
DAYTON HEIDELBERG DISTRIBUTING INC       3801 PARKWEST DRIVE COLUMBUS OH 43228
DAYTON POWER & LIGHT CO                  1201 W 5TH ST MARYSVILLE OH 43040-0501
DAYTON POWER & LIGHT CO                  PO BOX 740598 CINCINNATI OH 45274
DAYTON POWER & LIGHT CO                  PO BOX 740598 CINCINNATI OH 45274-0598
DAYTONA BEVERAGES LLC                    2275 MASON AVENUE DAYTONA BEACH FL 32117
DAYTONA MAGIC                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 154 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 162 of 586

Claim Name                             Address Information
DAYTONA REGIONAL CHAMBER OF COMMERCE   126 EAST ORANGE AVE DAYTONA BEACH FL 32114
DAYZA OROSCO-REYES                     ADDRESS ON FILE
DB LANDSCAPE LLC                       471 TODD RD WOLCOTT CT 06716
DB LANDSCAPE LLC                       171 BROOKS HILL RD WOLCOTT CT 06716-2438
DBB GROUP LLC                          74 SHERRICK RD CONNELLSVILLE PA 15425
DBCB LLC                               212 N FRANKLIN ST KIRKSVILLE MO 63501
DBLW INC                               861 S FRANKLIN ST PALMYRA PA 17078
DC CHEEK HEATING AND COOLING INC       2630 NORTHGATE AVE CUMMING GA 30041
DC DEPT OF EMPLOYMENT SERVICES         4058 MINNESOTA AVE NE WASHINGTON DC 20019
DC OFFICE OF FINANCE AND TREASURY      UNCLAIMED PROPERTY 1101 4TH STREET SW SUITE W800 B WASHINGTON DC 20024
DC TREASURER                           PO BOX 96385 WASHINGTON DC 20090
DCDOES                                 OFFICE OF UNEMPLOYMENT COMP PO BOX 96664 WASHINGTON DC 20090-6664
DCG DEVELOPMENT CO                     800 ROUTE 146 SUITE 240 CLIFTON PARK NY 12065
DCG ENTERPRISES LLC                    D/B/A QUALITY BEVERAGE EQUIPMENT SERVICE 2702 N 35TH ST TAMPA FL 33605
DCG ENTERPRISES LLC                    2702 N 35TH ST TAMPA FL 33605
DDB BASEMENT WATERPROOFING             4803 RITCHIE HWY BROOKLYN PARK MD 21225
DDP ROOFING SERVICES INC               20 CONCHESTER ROAD GLEN MILLS PA 19342
DDR MIAMI A VENUE LLC                  3300 ENTERPRISE PARKWAY BEACHWOOD OH 44122
DDR MIAMI A VENUE LLC                  3300 ENTERPRISE PARKWAY BEACHWOOD CA 44122
DDR WALKS AT HIGHWOOD PRESERVE I LLC   DEPT 108816 21137 50791 PO BOX 9183418 CHICAGO IL 60691
DDR WALKS AT HIGHWOOD PRESERVE I LLC   DEPT 108816 21137 50791 PO BOX 9183418 CHICAGO IL 60691-0000
DDRTC NEWNAN PAVILLION LLC             PO BOX 534414 DEPT 104614 30414 20516 ATLANTA GA 30353
DE ASJA C DOUGLAS                      ADDRESS ON FILE
DE ENTERPRISES LLC                     3240 NW CHAPIN DR ATTN PETER FAT CHEUNG LEUNG PORTLAND OR 97229
DEAARON BOLDEN                         ADDRESS ON FILE
DEAD RIVER CO                          PO BOX 11000 LEWISTON ME 04243
DEAD RIVER CO                          80 EXCHANGE ST, STE 300 HEBRON ME 04401
DEAD RIVER CO INC                      PO BOX 11000 LEWISTON ME 04243-9402
DEADRA USSERY                          ADDRESS ON FILE
DEAN COOKE COMPANY                     1310 COLLEGE PARK ROAD SUMMERVILLE SC 29486
DEAN ENTERPRISES INC                   2205 FORTE CT MARYLAND HEIGHTS MO 63043
DEAN WITTE                             ADDRESS ON FILE
DEAN, MEAD, EGERTON, BLOODWORTH,       CAPOUANO & BOZARTH, P.A 800 N. MAGNOLIA AVENUE SUITE 1500 ORLANDO FL 32803
DEANA LEGASSIE                         ADDRESS ON FILE
DEANA SMITH                            ADDRESS ON FILE
DEANDRAE COPLIN                        ADDRESS ON FILE
DEANDRE ZIEGLER                        ADDRESS ON FILE
DEANGELO CARTER                        ADDRESS ON FILE
DEANGELO KNOX                          ADDRESS ON FILE
DEANNA BENNETT                         ADDRESS ON FILE
DEANNA BILLERA                         ADDRESS ON FILE
DEANNA BURKINS                         ADDRESS ON FILE
DEANNA CONKEY                          ADDRESS ON FILE
DEAQUEZ BRINSON                        ADDRESS ON FILE
DEARCY DAVIS                           ADDRESS ON FILE
DEARDEN, RICHARD                       C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
DEARIS ALLEN                           ADDRESS ON FILE
DEASON, PAMALA                         110 JAMIE CT SHELBYVILLE TN 37160
DEATONS MECHANICAL CO INC              1435 BROOKVILLE WAY STE J INDIANAPOLIS IN 46238



Epiq Corporate Restructuring, LLC                                                                 Page 155 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 163 of 586

Claim Name                          Address Information
DEAUDRA CARTER                      ADDRESS ON FILE
DEB GRIFFIS                         ADDRESS ON FILE
DEB ROGGENBAUM                      ADDRESS ON FILE
DEBARTOLO CAPITAL PARTNERSHIP       CHAUTAUQUA MALL, LLC C/O WP GLIMCHER INC. 180 EAST BROAD ST COLUMBUS OH 43215
DEBARTOLO CAPITAL PARTNERSHIP       C/O SIMON PROPERTY GROUP, INC. NATIONAL CITY CENTER 115 WEST WASHINGTON STREET
                                    INDIANAPOLIS IN 46204
DEBBI REED                          ADDRESS ON FILE
DEBBIE GALVANO                      ADDRESS ON FILE
DEBBIE JEAN-CHARLES                 ADDRESS ON FILE
DEBBIE JOELNER                      ADDRESS ON FILE
DEBBIE MURDOCK                      ADDRESS ON FILE
DEBBIE NIX                          ADDRESS ON FILE
DEBBIE REED                         ADDRESS ON FILE
DEBORA CAVICCHI                     ADDRESS ON FILE
DEBORAH A. REICHOW                  ADDRESS ON FILE
DEBORAH BARRASH                     ADDRESS ON FILE
DEBORAH BREWER                      ADDRESS ON FILE
DEBORAH CROSSMAN                    ADDRESS ON FILE
DEBORAH CROWE                       ADDRESS ON FILE
DEBORAH EVANS                       ADDRESS ON FILE
DEBORAH GOLEMBIEWSKI                ADDRESS ON FILE
DEBORAH HALEM                       ADDRESS ON FILE
DEBORAH HATCH                       ADDRESS ON FILE
DEBORAH HOOKER                      ADDRESS ON FILE
DEBORAH J RAGUCCI                   ADDRESS ON FILE
DEBORAH KNAPP                       ADDRESS ON FILE
DEBORAH LANTZ                       ADDRESS ON FILE
DEBORAH LAUPER                      ADDRESS ON FILE
DEBORAH LAUPER                      ADDRESS ON FILE
DEBORAH LEONARD                     ADDRESS ON FILE
DEBORAH MARGOLIS                    ADDRESS ON FILE
DEBORAH MOSER                       ADDRESS ON FILE
DEBORAH ROBINSON                    ADDRESS ON FILE
DEBORAH SISK                        ADDRESS ON FILE
DEBORAH WILLIAMS                    ADDRESS ON FILE
DEBRA BJORK                         ADDRESS ON FILE
DEBRA BRIGHT                        ADDRESS ON FILE
DEBRA CUTAIA                        ADDRESS ON FILE
DEBRA E PEYTON                      ADDRESS ON FILE
DEBRA FITZGERALD                    ADDRESS ON FILE
DEBRA HASWELL                       ADDRESS ON FILE
DEBRA LISBON                        ADDRESS ON FILE
DEBRA MCCAY                         ADDRESS ON FILE
DEBRA PUGH                          ADDRESS ON FILE
DEBRA SCAIFE                        ADDRESS ON FILE
DEBRA WINDHAM                       ADDRESS ON FILE
DEBRA WOLFORD                       ADDRESS ON FILE
DEBRA WRIGHT                        ADDRESS ON FILE
DEC ELECTRICAL CONTRACTORS INC      PO BOX 326 BERLIN NJ 08009



Epiq Corporate Restructuring, LLC                                                              Page 156 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 164 of 586

Claim Name                              Address Information
DECARO DORAN SICLLIANO                  GALLAGHER & DEBLASIS LLP 17251 MELFORD BLVD STE 200 BOWIE MD 20715
DECICCO, NATALIE                        598 WINDING RIVER RD BRICK NJ 08724
DECO CONCRETE LLC                       173 BORDENTOWN GEORGETOWN RD CHESTERFIELD NJ 08515
DECRESCENTE DISTRIBUTING CO INC         PO BOX 231 MECHANICVILLE NY 12118
DEDICATED INC                           PO BOX 64771 PHOENIX AZ 85082
DEDRICK LEE                             ADDRESS ON FILE
DEE BUTTRAM                             ADDRESS ON FILE
DEE ISKE                                ADDRESS ON FILE
DEEL, ESTER                             C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
DEEM LLC                                6831 E 32ND STREET SUITE 200 INDIANAPOLIS IN 46226
DEENA QUINN                             ADDRESS ON FILE
DEEP CLEANING SOLUTIONS LLC             PO BOX 2204 HUDSON OH 44236
DEEP RIVER LAWN CARE LANDSCAPE          165 LOG CABIN LANE SANFORD NC 27330
DEERRICKA USSERY                        ADDRESS ON FILE
DEETER LANDSCAPE                        652 HOLLAND RD HOLLAND PA 18966
DEGNER SERVICES LLC                     DBA ROTO ROOTER 7375 COMMERCIAL WAY SUITE 155 HENDERSON NV 89011
DEIADRE BROOME                          ADDRESS ON FILE
DEIDRA CAMMON                           ADDRESS ON FILE
DEIDRE KENDALL                          ADDRESS ON FILE
DEION L MAXWELL                         ADDRESS ON FILE
DEIR COPPER                             ADDRESS ON FILE
DEIRDRE RAWLS                           ADDRESS ON FILE
DEJA KING                               ADDRESS ON FILE
DEJA LOWE                               ADDRESS ON FILE
DEJA WILDER                             ADDRESS ON FILE
DEKALB CHEROKEE CO GAS DISTRICT         PO BOX 680376 FORT PAYNE AL 35968
DEKALB CHEROKEE COUNTIES GAS DISTRICT   PO BOX 680376 FORT PAYNE AL 35968
DEKALB COUNTY                           300 GRAND AVE SE 100 PROBATE JUDGE FORT PAYNE AL 35967
DEKALB COUNTY BOARD OF HEALTH           455 WINN WAY STE 320 DECATUR GA 30030
DEKALB COUNTY FINANCE                   PO BOX 71224 CHARLOTTE NC 28272
DEKALB COUNTY FINANCE                   PO BOX 71224 CHARLOTTE NC 28272-1224
DEKALB COUNTY FINANCE                   1300 COMMERCE DR DECATUR GA 30030
DEKALB COUNTY GA                        PO BOX 100004 TAX COMMISSIONER DECATUR GA 30031-7004
DEKALB COUNTY HEALTH DEPARTMENT         PO BOX 680347 FT PAYNE AL 35968
DEKALB COUNTY REVENUE COMMISSIONER      206 GRAND AVE SW FORT PAYNE AL 35967
DEKALB MED HILLANDALE                   PO BOX 935083 ATLANTA GA 31193
DEKEITH KING                            ADDRESS ON FILE
DELAINA ANDERSON                        ADDRESS ON FILE
DELANEY DILLON                          ADDRESS ON FILE
DELANEY REDDEN                          ADDRESS ON FILE
DELANEY SCHNIPKE                        ADDRESS ON FILE
DELANO WALTERS                          ADDRESS ON FILE
DELAWARE CO REGL SEWER DIST             PO BOX 614 LEWIS CENTER OH 43035-0614
DELAWARE COUNTY                         PO BOX 8006 DELAWARE OH 43015-8006
DELAWARE COUNTY HEALTH DEPARTMENT       125 NORTH MULBERRY ST MUNCIE IN 47305
DELAWARE DEPARTMENT OF LABOR            4425 NORTH MARKET S WILMINGTON DE 19802
DELAWARE DIVISION OF REVENUE            820 N FRENCH ST WILMINGTON DE 19801
DELAWARE DIVISION OF REVENUE            PO BOX 8750 WILMINGTON DE 19899



Epiq Corporate Restructuring, LLC                                                                  Page 157 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 165 of 586

Claim Name                              Address Information
DELAWARE DIVISION OF REVENUE            540 S DUPONT HIGHWAY DOVER DE 19901
DELAWARE DIVISION OF REVENUE            20653 DUPONT BLVD STE 2 GEORGETOWN DE 19947
DELAWARE EMPLOYMENT TRAINING FUND       PO BOX 41780 PHILADELPHIA PA 19101
DELAWARE GENERAL HEALTH DIST            PO BOX 570 DELAWARE OH 43015
DELAWARE HEALTH AND SOCIAL SERVICES     MAIN ADMINSTRATION BUILDING ATTN: GABRIELA KEJNER CHIEF OF STAFF 1901 N.
                                        DUPONT HIGHWAY NEW CASTLE DE 19720
DELAWARE SECRETARY OF STATE             DELEWARE DIV OF CORPORATIONS 401 FEDERAL STREET SUITE 4 DOVER DE 19901
DELAWARE SECRETARY OF STATE             DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 DOVER DE 19903
DELAWARE STATE ESCHEATOR                PO BOX 8923 ATTN HOLDER REPORTING TEAM WILMINGTON DE 19899
DELAWARE STATE TREASURY                 820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DELBERT MILLINE                         ADDRESS ON FILE
DELCO WATER CO INC                      PO BOX 742653 CINCINNATI OH 45274-2653
DELCOR INC                              1905 TURNBURY DR GREENVILLE NC 27858
DELCORY ALLEN                           ADDRESS ON FILE
DELETHIA BELL                           ADDRESS ON FILE
DELETTA GRAHAM                          ADDRESS ON FILE
DELL FINANCIAL SERVICES LLC             ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682-0001
DELL MARKETING LP                       C/O DELL USA LP PO BOX 534118 PO BOX 534118 ATLANTA GA 30353
DELLAMAGGIORE, EUGENE D JR              C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                        SC 29211
DELMAR DISTRIBUTING                     6829 WALDO DELAWARE ROAD PO BOX 156 WALDO OH 43356
DELMAR ENTERPRISES INC TA CAPITOL       ELECTRONICS 995 LOUIS DRIVE WARMINSTER PA 18974
DELMARVA POWER                          ATTN BANKRUPTCY DIVISION 5 COLLINS DR, STE 2133 MAIL STOP 84CP42 CARNEYS POINT
                                        NJ 08069
DELMARVA POWER                          PO BOX 13609 MULTI MODE ACCTS ONLY PHILADELPHIA PA 19101
DELMARVA POWER                          PO BOX 13609 PHILADELPHIA PA 19101
DELOIS MUNDINE                          ADDRESS ON FILE
DELORES COVELL                          ADDRESS ON FILE
DELTA DEVINE LLC                        C/O COLLIERS INTERNATIONAL PO BOX 11610 COLUMBIA SC 29211
DELTA REFRIGERATION COMPANY LLC         3657 STARWOOD TRAIL LILBURN GA 30047
DEMAR, AMBER                            111 E 3RD ST OSWEGO NY 13126
DEMARCO MORRIS                          ADDRESS ON FILE
DEMARCO MURRAYSTUBBS                    ADDRESS ON FILE
DEMARCUS COBB                           ADDRESS ON FILE
DEMARCUS GOLPHIN                        ADDRESS ON FILE
DEMARCUS WILLIAMS                       ADDRESS ON FILE
DEMCO XVIII LLC GARY D. ROBERTS         45501 HELM STREET PLYMOUTH MI 48170
DEMETRESS ROBERTS                       ADDRESS ON FILE
DEMETRIAL ALLEN                         ADDRESS ON FILE
DEMETRICE WHITE                         ADDRESS ON FILE
DEMETRIO HENDERSON                      ADDRESS ON FILE
DEMETRIO TAPIA                          ADDRESS ON FILE
DEMETRIS BAKER                          ADDRESS ON FILE
DEMETRIUS GREEN                         ADDRESS ON FILE
DEMETRIUS KUNDERT                       ADDRESS ON FILE
DEMETRIUS WASHINGTON                    ADDRESS ON FILE
DEMI S BRITSCH                          ADDRESS ON FILE
DEMING PARKER HOFFMAN CAMPBELL & DALY   2 E BRYAN ST STE 602 SAVANNAH GA 31401
DEMINGS UNLIMITED LLC                   95 AARON DRIVE GREENVILLE AL 36037
DEMITRIS MCGHEE                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 158 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 166 of 586

Claim Name                           Address Information
DEMMER, BRITTANY                     385 QUAIL RIDGE DR ADRIAN GA 31002
DEMMI TERRY                          ADDRESS ON FILE
DEMOND MORRIS                        ADDRESS ON FILE
DEMOND SIGNS INC                     93 BETTY LANE OFALLON IL 62269
DEMUNN JOHNSON                       ADDRESS ON FILE
DEMYIA JOHNS                         ADDRESS ON FILE
DENARD HAYNESWORTH                   ADDRESS ON FILE
DENASHIA GARRETT                     ADDRESS ON FILE
DENENBERG TAP SERVICE                1498 SEVEN VALLEYS RD YORK PA 17408
DENENBERG TAP SERVICE                470 SAN CLEMENTI DR FLEMING ISLAND FL 32003
DENETTE BAILEY                       ADDRESS ON FILE
DENEVERRA HOOD                       ADDRESS ON FILE
DENIS JULES                          ADDRESS ON FILE
DENISE BALAS                         ADDRESS ON FILE
DENISE BERGER                        ADDRESS ON FILE
DENISE DOUGLAS                       ADDRESS ON FILE
DENISE FERRARA SLATER                ADDRESS ON FILE
DENISE FRANK                         ADDRESS ON FILE
DENISE GIBSON                        ADDRESS ON FILE
DENISE JIMENEZ                       ADDRESS ON FILE
DENISE L WALTERS                     ADDRESS ON FILE
DENISE LANG                          ADDRESS ON FILE
DENISE PARKS                         ADDRESS ON FILE
DENISE SEACHRIST                     ADDRESS ON FILE
DENISSE DEMIRANDA                    ADDRESS ON FILE
DENNIS AND SHARON AZEVEDO            ADDRESS ON FILE
DENNIS BUSSE                         ADDRESS ON FILE
DENNIS CALLAHAN                      ADDRESS ON FILE
DENNIS COUTURE                       ADDRESS ON FILE
DENNIS COX                           ADDRESS ON FILE
DENNIS CULLENDER                     ADDRESS ON FILE
DENNIS DODGE                         ADDRESS ON FILE
DENNIS DUVALL                        ADDRESS ON FILE
DENNIS KUETHER                       ADDRESS ON FILE
DENNIS LAPIDUS                       ADDRESS ON FILE
DENNIS LAPIDUS C/O MBI LEASING       14601 HIGHLAND HABOUR COURT FORT MEYERS FL 33908
DENNIS LAWN CARE                     111 E FOREST AVE NORTH AUGUSTA SC 29841
DENNIS LEHR                          ADDRESS ON FILE
DENNIS MESSICK                       ADDRESS ON FILE
DENNIS MILLER                        ADDRESS ON FILE
DENNIS MILLER                        ADDRESS ON FILE
DENNIS PAPER FOOD SERVICE            101 MECAW ROAD HAMPDEN ME 04444
DENNIS R JOHNSON                     ADDRESS ON FILE
DENNIS REFRIGERATION                 PO BOX 332 WOODSTOCK AVE HOPWOOD PA 15445
DENNIS WILLIAMS                      ADDRESS ON FILE
DENNY JUAREZ                         ADDRESS ON FILE
DENNY L KAGASOFF REVOCABLE TRUST     STEPHANIE KEMPFER COLLIER WELTMAN, WEINBERG & REIS 965 KEYNOTE CIRCLE
                                     CLEVELAND OH 44131-1829
DENNY L KAGASOFF REVOCABLE TRUST     STEPHANIE KEMPFER COLLIER WELTMAN, WEINBERG & REIS 180 N. LASALLE STREET,



Epiq Corporate Restructuring, LLC                                                               Page 159 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 167 of 586

Claim Name                               Address Information
DENNY L KAGASOFF REVOCABLE TRUST         SUITE 2400 CHICAGO IL 60601
DENNY L KAGASOFF REVOCABLE TRUST         4150 CHESTNUT AVENUE LONG BEACH CA 90807
DENNY L KAGASOFF REVOCABLE TRUST, THE    C/O DENNY KAGASOFF 4150 CHESTNUT AVE LONG BEACH CA 90807
DENTCO                                   7059 SOLUTION CENTER CHICAGO IL 60677
DENVER DEPARTMENT OF FINANCE             201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202
DENVER DEPARTMENT OF FINANCE             201 W COLFAX AVE UNIT 1010 DENVER CO 80202
DENVER FIRE DEPARTMENT                   PO BOX 733422 ATTN INSPECTIONS DALLAS TX 75373
DENVER SYRUP BAR SUPPLY                  353 W 56TH AVE DENVER CO 80216
DENVER WATER                             1600 W 12TH AVE DENVER CO 80204-3412
DENVER WATER                             PO BOX 173343 DENVER CO 80217
DENVER WATER                             PO BOX 173343 DENVER CO 80217-3343
DEONDRE TERRELL                          ADDRESS ON FILE
DEONNA PEMBERTON                         ADDRESS ON FILE
DEONTA CARROLL                           ADDRESS ON FILE
DEONTE BRINKLEY                          ADDRESS ON FILE
DEONTE DOMINECK                          ADDRESS ON FILE
DEONTE MCCULLOUGH                        ADDRESS ON FILE
DEONTHRA DOUGHTY                         ADDRESS ON FILE
DEPARTMENT OF AGRICULTURE                2301 N CAMERON ST BUREAU OF FOOD SAFETY HARRISBURG PA 17110
DEPARTMENT OF FINANCE                    PO BOX 8368 LICENSE DIVISION SPRINGFIELD MO 65801
DEPARTMENT OF HOMELAND SECURITY          302 W WASHINGTON ST RM 241 INDIANAPOLIS IN 46204-2739
DEPARTMENT OF PUBLIC UTILITIES           PO BOX 1057 ORANGEBURG SC 29116-1057
DEPARTMENT OF REVENUE                    100 CAMBRIDGE STREET BOSTON MA 02114
DEPARTMENT OF REVENUE                    PO BOX 23191 JACKSON MS 39225
DEPARTMENT OF REVENUE                    PO BOX 29010 PHOENIX AZ 85038-9010
DEPARTMENT OF TAX AND REVENUE            PO BOX 91017 BATON ROUGE LA 70821-9017
DEPARTMENT OF TREASURY                   INTERNAL REVENUE SERVICE OGDEN UT 84201-0009
DEPARTMENT OF TREASURY - IRS             PO BOX 7346 PHILADELPHIA PA 19101-7346
DEPARTMENT OF TREASURY - IRS             M JAMES, REVENUE OFFICER/ADVISOR 1352 MARROWS RD, STE 204 NEWARK DE 19711-5445
DEPARTMENT OF TREASURY - IRS             M JAMES, REVENUE OFFICE/ADVISOR 1352 MARROWS RD, STE 204 NEWARK DE 19711-5445
DEPARTMENT OF VERMONT HEALTH ACCESS      VERMONT MEDICAID UNIT 280 STATE DRIVE WATERBURY VT 05671-1010
DEPENDABLE LOCK SERVICE                  323 WEST HOLLIS ST NASHUA NH 03060
DEPENDABLE REPAIR SERVICES LLC           11390 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
DEPT OF FINANCE AND ADMIN                PO BOX 9941 LITTLE ROCK AR 72203-9941
DEPT OF FINANCE STATE COMPTROLLERS OFF   170 GREENVILLE BYPASS GREENVILLE AL 36037
DEPT OF LABOR AND INDUSTRIES             PO BOX 34022 SEATTLE WA 98124-1022
DEPT OF LABOR AND WORKFORCE DEVELOPMENT 220 FRENCH LANDING DR 4A NASHVILLE TN 37243-1002
DEPT OF PUBLIC WORKS PRETREATMENT PROG   2662 RIVA RD WWD MS 7408 ANNAPOLIS MD 21401
DEPT OF REVENUE AND TAXATION             PO BOX 6309 HELENA MT 59604-6309
DEPT OF SAFETY PROFESSIONAL SERVICES     DSPS INDUSTRY SVC INVOICING P O BOX 93086 MILWAUKEE WI 53293
DEPT OF STATE LANDS TRUST PROPERTY SECT 775 SUMMER ST NE STE 100 SALEM OR 97301
DEPT OF WORKFORCE DEVELOPMENT            PO BOX 7054 INDIANAPOLIS IN 46207-7054
DEPTFORD FIRE DISTRICT                   1370 DELSEA DR OFFICE OF FIRE MARSHAL DEPTFORD NJ 08096
DEPTFORD TWP FIRE DISTRICT NO 1          1370 DELSEA DR OFFICE OF FIRE MARSHAL DEPTFORD NJ 08096
DEQUILSHA COOK                           ADDRESS ON FILE
DERA RISNER                              ADDRESS ON FILE
DEREK BRYAN                              ADDRESS ON FILE
DEREK FONTANEZ                           ADDRESS ON FILE
DEREK FULLUM                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                      Page 160 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21        Page 168 of 586

Claim Name                           Address Information
DEREK FURBEE                         ADDRESS ON FILE
DEREK GRAZUL                         ADDRESS ON FILE
DEREK HART                           ADDRESS ON FILE
DEREK JOHNSON                        ADDRESS ON FILE
DEREK KEETON                         ADDRESS ON FILE
DEREK NOLL                           ADDRESS ON FILE
DEREK THOMPSON                       ADDRESS ON FILE
DEREK WEBER                          ADDRESS ON FILE
DERHEIMER PLUMBING HEATING AC INC    PO BOX 9119 FORT WAYNE IN 46899
DERIAN GIBSON                        ADDRESS ON FILE
DERICK RIVERA                        ADDRESS ON FILE
DERIEN GREEN                         ADDRESS ON FILE
DERON ANTONIO AMEY JR                ADDRESS ON FILE
DERON HOPKINS                        ADDRESS ON FILE
DERRELL FOSTER                       ADDRESS ON FILE
DERRIAN AUTMAN                       ADDRESS ON FILE
DERRIC SIMMS                         ADDRESS ON FILE
DERRICK BLAKE                        ADDRESS ON FILE
DERRICK BROWN                        ADDRESS ON FILE
DERRICK CARR                         ADDRESS ON FILE
DERRICK CLAYTON                      ADDRESS ON FILE
DERRICK DAYE                         ADDRESS ON FILE
DERRICK DOZIER                       ADDRESS ON FILE
DERRICK FEENY                        ADDRESS ON FILE
DERRICK HERRING JR                   ADDRESS ON FILE
DERRICK HILL                         ADDRESS ON FILE
DERRICK JACKSON                      ADDRESS ON FILE
DERRICK JORDAN                       ADDRESS ON FILE
DERRICK MCNEAL                       ADDRESS ON FILE
DERRICK SHEPPARD                     ADDRESS ON FILE
DERRICK TAYLOR                       ADDRESS ON FILE
DERRICK WILLOUGHBY                   ADDRESS ON FILE
DERRY TWP TAX COLLECTION ASSN        610 CLEARWATER ROAD HERSHEY PA 17033
DERYCK RODRIGUEZ                     ADDRESS ON FILE
DERYKAH MCIVER                       ADDRESS ON FILE
DES UNEMPLOYMENT TAX                 PO BOX 52027 PHOENIX AZ 85072-2027
DESERAE CAMACHO                      ADDRESS ON FILE
DESHAUN REED                         ADDRESS ON FILE
DESHAWN GRANDCHAMPS                  ADDRESS ON FILE
DESHAWN MACARTHUR                    ADDRESS ON FILE
DESHAWN SMITH                        ADDRESS ON FILE
DESHAWNA PERRINE                     ADDRESS ON FILE
DESIREE ALEXANDER                    ADDRESS ON FILE
DESIREE ANGLES                       ADDRESS ON FILE
DESIREE AZEVEDO-WALTHERS             ADDRESS ON FILE
DESIREE DIONYSIUS                    ADDRESS ON FILE
DESIREE GRAMLIN                      ADDRESS ON FILE
DESIREE JONES                        ADDRESS ON FILE
DESIREE KING                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 161 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 169 of 586

Claim Name                           Address Information
DESIREE VERTZ                        ADDRESS ON FILE
DESIREE VIGIL                        ADDRESS ON FILE
DESIREE WATSON                       ADDRESS ON FILE
DESMOND BOYD                         ADDRESS ON FILE
DESMOND CLAYTON                      ADDRESS ON FILE
DESMOND SIMS                         ADDRESS ON FILE
DESMOND STEELE                       ADDRESS ON FILE
DESOTO COUNTY TAX COLLECTOR          201 E OAK ST STE 101 ARCADIA FL 34266
DESTINEE HULL                        ADDRESS ON FILE
DESTINEE SLAUGHTER                   ADDRESS ON FILE
DESTINEE SLAUGHTER                   ADDRESS ON FILE
DESTINEY BEELER                      ADDRESS ON FILE
DESTINI THURSTON                     ADDRESS ON FILE
DESTINY BARCUS                       ADDRESS ON FILE
DESTINY BRIDGES                      ADDRESS ON FILE
DESTINY BUTLER                       ADDRESS ON FILE
DESTINY COLLINS                      ADDRESS ON FILE
DESTINY HARRIS                       ADDRESS ON FILE
DESTINY HAWTHORNE                    ADDRESS ON FILE
DESTINY MELTON                       ADDRESS ON FILE
DESTINY MULLIN                       ADDRESS ON FILE
DESTINY PRICE                        ADDRESS ON FILE
DESTINY SCOTT                        ADDRESS ON FILE
DESTINY SHORE                        ADDRESS ON FILE
DESTINY TILLMAN                      ADDRESS ON FILE
DESTINY VIDAL                        ADDRESS ON FILE
DESTINY VIDAL                        ADDRESS ON FILE
DESTINY WARNER WILSON                ADDRESS ON FILE
DESTYN WILLIAMS                      ADDRESS ON FILE
DET DISTRIBUTING CO INC              301 GREAT CIRCLE ROAD NASHVILLE TN 37228
DETAILED SERVICES                    PO BOX 819 ANOKA MN 55303
DETEMPLE COMPANY INC                 5636 NE HASSALO ST PORTLAND OR 97213
DETERMINE INC                        615 WEST CARMEL DRIVE CARMEL IN 46032
DETF                                 PO BOX 41780 PHILADELPHIA PA 19101-1780
DETRAVIUS CARROLL                    ADDRESS ON FILE
DEUNDRA L PERRY                      ADDRESS ON FILE
DEVAN DAVIS                          ADDRESS ON FILE
DEVAN DEVOE                          ADDRESS ON FILE
DEVAN SMITH                          ADDRESS ON FILE
DEVAN STACY                          ADDRESS ON FILE
DEVAN TRULL                          ADDRESS ON FILE
DEVANTE SANDERS                      ADDRESS ON FILE
DEVARIS WARD                         ADDRESS ON FILE
DEVAUGHN K SONGUI                    ADDRESS ON FILE
DEVAUGHN, JASON                      3308 FORETTE LANE LITHONIA GA 30038
DEVIN BRADFORD                       ADDRESS ON FILE
DEVIN COOPER                         ADDRESS ON FILE
DEVIN DOMINGUEZ                      ADDRESS ON FILE
DEVIN GARRETSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 162 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 170 of 586

Claim Name                          Address Information
DEVIN GIRDLEY                       ADDRESS ON FILE
DEVIN HALL                          ADDRESS ON FILE
DEVIN HICKS                         ADDRESS ON FILE
DEVIN JEAN-PIERRE                   ADDRESS ON FILE
DEVIN JEFFERSON                     ADDRESS ON FILE
DEVIN LANGE                         ADDRESS ON FILE
DEVIN P JONES                       ADDRESS ON FILE
DEVIN PRATHER                       ADDRESS ON FILE
DEVIN SHELTON                       ADDRESS ON FILE
DEVIN SHOOP                         ADDRESS ON FILE
DEVIN TAYLOR                        ADDRESS ON FILE
DEVIN TRANIELLO                     ADDRESS ON FILE
DEVIN ZAK                           ADDRESS ON FILE
DEVON COLE                          ADDRESS ON FILE
DEVON DAVIS                         ADDRESS ON FILE
DEVON DENIGHT                       ADDRESS ON FILE
DEVON E WEATHERSPOON                ADDRESS ON FILE
DEVON FARRIS                        ADDRESS ON FILE
DEVON FORTIN                        ADDRESS ON FILE
DEVON HARTZELL                      ADDRESS ON FILE
DEVON HOOPER                        ADDRESS ON FILE
DEVON MARSON                        ADDRESS ON FILE
DEVON MORSE                         ADDRESS ON FILE
DEVON PARK ASSOCIATES LLC           C/O CENTRAL MANAGEMENT SERVICES INC ATTN KAREN BYRGE PO BOX 639 ANDERSON IN
                                    46015
DEVON PARK ASSOCIATES LLC           33 W. 10TH SUITE 800 ANDERSON IN 46016
DEVON PARK ASSOCIATES LLC           115 W 8TH ST ANDERSON IN 46016-1410
DEVON PARK ASSOCIATES LLC           JEFFREY A HOKANSON, PARTNER C/O ICE MILLER LLP ONE AMERICAN SQUARE, STE 2900
                                    INDIANAPOLIS IN 46282
DEVON PARK ASSOCIATES LLC           C/O ICE MILLER LLP ATTN JEFFREY A HOKANSON ONE AMERICAN SQ, STE 2900
                                    INDIANAPOLIS IN 46282
DEVON PARK ASSOCIATES LLC           PO BOX 639 ANDERSON IN 46282
DEVON PARK ASSOCIATES, LLC          PO BOX 639 ANDERSON IN 46015
DEVON PARK ASSOCIATES, LLC          ANDREW J. MIROFF, ADAM M. ALEXANDER ICE MILLER LLP ONE AMERICAN SQUARE, SUITE
                                    2900 INDIANAPOLIS IN 46282-0200
DEVON RILEY                         ADDRESS ON FILE
DEVON SCARPATO                      ADDRESS ON FILE
DEVON ZUK                           ADDRESS ON FILE
DEVONE ELLIS                        ADDRESS ON FILE
DEVONTE GLADDEN                     ADDRESS ON FILE
DEW LAWNCARE                        3775 W LANDIS RD ANGOLA IN 46703
DEW LAWNCARE LLC                    3775 W LANDIS RD ANGOLA IN 46703
DEWAYNE JOHNSON                     ADDRESS ON FILE
DEWAYNE SPEIGHTS                    ADDRESS ON FILE
DEWEY HAWKS                         ADDRESS ON FILE
DEXIE LANGNEO                       ADDRESS ON FILE
DEXTER CONROD                       C/O ALLEN LAW FIRM, PLLC WILLIE ALLEN 319 W. JEFFERSON STREET TUPELO MS 38804
DEXTER CONROD                       ADDRESS ON FILE
DEXTER HAYES                        ADDRESS ON FILE
DEZIREA CLINTON                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 163 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 171 of 586

Claim Name                            Address Information
DEZIREE JONES                         ADDRESS ON FILE
DEZMOND MOORE                         ADDRESS ON FILE
DFG BEACHWOOD PAVILION LLC            10100 WATERVILLE STREET WHITEHOUSE OH 43571
DFG BEACHWOOD PAVILION LLC            PO BOX 856736 MINNEAPOLIS MN 55485
DG MORALES LANDSCAPING                9312 NANCY ST MANASSAS PARK VA 20111
DGD SERVICES INC                      5848 ZANG WAY ARVADA CO 80004
DHRT INVESTMENTS LLC                  ATTN: DIANE HEWITT 770 ROUTE 220 MUNCY VALLEY PA 17758
DHRT INVESTMENTS LLC                  770 ROUTE 220 MUNCY VALLEY PA 17758
DI STALVEY INC                        1404 W BAKER HWY STE A DOUGLAS GA 31533
DIA BROWN                             ADDRESS ON FILE
DIAL PLUMBING A C INC                 290 PAINT STREET ROCKLEDGE FL 32955
DIALERIS RIVERA                       ADDRESS ON FILE
DIAMOND ADAMS                         ADDRESS ON FILE
DIAMOND BROWN                         ADDRESS ON FILE
DIAMOND DAVIS                         ADDRESS ON FILE
DIAMOND DRAFT SYSTEMS                 224 OAK HILL TR MAPLE CITY MI 49664
DIAMOND OWENS                         ADDRESS ON FILE
DIAMOND STARKS                        ADDRESS ON FILE
DIAMOND TUCKER                        ADDRESS ON FILE
DIANA DUVALL                          ADDRESS ON FILE
DIANA ELLEDGE                         ADDRESS ON FILE
DIANA JONES                           ADDRESS ON FILE
DIANA L ELDRIDGE                      ADDRESS ON FILE
DIANA M FORD                          ADDRESS ON FILE
DIANA MCINTOSH                        ADDRESS ON FILE
DIANA MICHAELS                        ADDRESS ON FILE
DIANA PISCITELLI                      ADDRESS ON FILE
DIANA SZALA                           ADDRESS ON FILE
DIANA TUCCIARONE                      ADDRESS ON FILE
DIANA WAGGONER                        ADDRESS ON FILE
DIANE DANIELS                         ADDRESS ON FILE
DIANE DARROW                          ADDRESS ON FILE
DIANE DAVIDSON                        ADDRESS ON FILE
DIANE DILLON                          ADDRESS ON FILE
DIANE FELDMAN                         ADDRESS ON FILE
DIANE FLETCHER                        ADDRESS ON FILE
DIANE HOEFFNER                        ADDRESS ON FILE
DIANE L FIGG                          ADDRESS ON FILE
DIANE LOERA                           ADDRESS ON FILE
DIANE NARDI                           ADDRESS ON FILE
DIANE NAZARIO                         ADDRESS ON FILE
DIANE NORRIS                          ADDRESS ON FILE
DIANE PEOPLES                         ADDRESS ON FILE
DIANE PRITTS                          ADDRESS ON FILE
DIANE RICHARDS                        ADDRESS ON FILE
DIANE SEMINERIO                       ADDRESS ON FILE
DIANE SHALLER                         ADDRESS ON FILE
DIANE SZYMANSKI                       ADDRESS ON FILE
DIANITTA MCCRANIE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 164 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 172 of 586

Claim Name                               Address Information
DIANN HOPKINS                            ADDRESS ON FILE
DIANN MARTIN                             ADDRESS ON FILE
DIANNA BROWN                             ADDRESS ON FILE
DIANNA LEWIS                             ADDRESS ON FILE
DIANNE K OLEY                            ADDRESS ON FILE
DIANNE PETERSON                          ADDRESS ON FILE
DIANNE THOMAS                            ADDRESS ON FILE
DIARTRANEISE ROSS                        ADDRESS ON FILE
DIAZ, CARRISSA                           864 ROSEWOOD DRIVE J104 ELYRIA OH 44035
DIAZ, HECTOR                             C/O ABDELLA & SISE LLP ATTN ROBERT ABDELLA 8 W FULTON ST PO BOX 673
                                         GLOVERSVILLE NY 12078
DIBBLE LANDSCAPING AND MAINTENANCE LLC   PO BOX 2082 ORANGEBURG SC 29116
DICAPRIO CLEANING SERVICES               PO BOX 8059 NEW CASTLE PA 16107
DICARLO DISTRIBUTORS INC                 1630 N OCEAN AVE HOLTSVILLE NY 11742
DICHELLO DISTRIBUTORS INC                P O BOX 562 ORANGE CT 06477
DICK JENKINS                             ADDRESS ON FILE
DICKEY LAW GROUP LLC                     440 CENTER ST WEST COLUMBIA SC 29169-7525
DICKSON CITY TAX COLLECTOR               901 ENTERPRISE ST DICKSON PA 18519
DICKSON COUNTY                           PO BOX 246 CHARLOTTE TN 37036
DICKSON ELECTRIC DEPARTMENT              PO BOX 627 DICKSON TN 37056-0627
DICKSON ELECTRIC SYSTEM                  236 COWAN RD DICKSON TN 37055
DICKSON ELECTRIC SYSTEM                  PO BOX 627 DICKSON TN 37056
DICKSON ELECTRIC SYSTEM                  PO BOX 627 DICKSON TN 37056-0627
DIEGO GIARDINA                           ADDRESS ON FILE
DIEGO MORALES                            ADDRESS ON FILE
DIGGIN AND DOZIN INC                     4465 W 400 N ANGOLA IN 46703
DIGGIN DOZIN                             4465 W 400 N ANGOLA IN 46703
DIGITAL MARKETING SERVICES INC           100 CAHABA VALLEY PARKWAY W PELHAM AL 35124
DIGITAL SIGNS                            48605 7 MILE RD NORTHVILLE MI 48167
DILKS PLUMBING SEWER AND DRAIN INC       PO BOX 193 PALMYRA PA 17078
DILLARD-MCGEOCH, ANNE                    AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                         TN 37934
DILLARD-MCGEOCH, ANNE                    1480 NORTH SPRINGS DR ATLANTA GA 30338-6066
DILLON RIDGE MARKETPLACE III LLC         6900 E BELLEVIEW AVE STE 300 C/O MILLER REAL ESTATE INVEST GREENWOOD VILLAGE
                                         CO 80111
DILLON RUSSELL                           ADDRESS ON FILE
DILLON SWAIN                             ADDRESS ON FILE
DIMAS DERAS-PLEITEZ                      ADDRESS ON FILE
DIMAS THIBEAULT                          ADDRESS ON FILE
DIMERE WILLIAMS                          ADDRESS ON FILE
DINA MAGNONE                             ADDRESS ON FILE
DINA RAMSEY                              ADDRESS ON FILE
DINARA MCDONALD                          ADDRESS ON FILE
DININO, QUINTINO JR                      30 RANGER LN WEST HARTFORD CT 06117
DINSMORE & SHOHL LLP                     LEGAL COUNSEL 255 EAST FIFTH STREET STE 1900 CINCINNATI OH 45202
DION DAVIS                               ADDRESS ON FILE
DION SCALI                               ADDRESS ON FILE
DION WILLIAMS                            ADDRESS ON FILE
DIONCE D HAWKINS                         ADDRESS ON FILE
DIONDRE CURTIS                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 165 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 173 of 586

Claim Name                               Address Information
DIONE ANDREWS                            ADDRESS ON FILE
DIOR GADSON                              ADDRESS ON FILE
DIPEN DESAI D/B/A ROY ROGERS             AND ROY ROGERS FRANCHISE COMPANY, LLC 9 GUNTHERS VIEW TOMACO NJ 07082
(SUBTENANT)
DIRCTOR OF EMPLOYMENT SECURITY           33 S STATE STREET CHICAGO IL 60603
DIRECT ENERGY BUSINESS                   ACCOUNTS RECEIVABLE DEPT 194 WOOD AVE S, 2ND FL ISELIN NJ 08830
DIRECT ENERGY BUSINESS                   PO BOX 32179 NEW YORK NY 10087
DIRECT ENERGY BUSINESS                   PO BOX 32179 NEW YORK NY 10087-2179
DIRECT ENERGY BUSINESS                   PO BOX 643249 PITTSBURGH PA 15264
DIRECT ENERGY BUSINESS                   PO BOX 660749 DALLAS TX 75266
DIRECT ENERGY BUSINESS LLC               LYESHA FLETCHER, DIRECTOR GRM 1001 LIBERTY AVE, 13TH FL PITTSBURGH PA 15222
DIRECT ENERGY BUSINESS LLC               ATTN HOLLY FULLER, HEAD OR RECV MGMT 1001 LIBERTY AVE, FL 13 PITTSBURGH PA
                                         15222
DIRECT ENERGY BUSINESS LLC               C/O MCDOWELL HETHERINGTON LLP ATTN NICOLE SU 1001 FANNIN, STE 2700 HOUSTON TX
                                         77002
DIRECT ENERGY BUSINESS LLC               C/O MCDOWELL HETHERINGTON LLP ATTN NICOLE SU 1001 FANNIN ST, STE 2700 HOUSTON
                                         TX 77002
DIRECTIONS RESEARCH INC                  M L 520 PO BOX 145400 CINCINNATI OH 45250
DIRECTOR OF FIN CHAUTAUQUA CO            GIFFORD AVE P O BOX 458 CELORON NY 14720
DIRECTOR OF FINANCE FRANKFORT            MUNICIPAL BUILDING PO BOX 697 FRANKFORT KY 40602
DIRECTV                                  PO BOX 5006 CAROL STREAM IL 60197-5006
DIRECTV LLC                              150 W CHURCH AVE ATTN DOUGLAS H EICHLER MARYVILLE TN 37801
DIRECTV LLC                              ATTN ELLEN CLARRY, 333 E BROADWAY AVE MARYVILLE TN 37804
DIRT MAN EXCAVATION LLC                  2221 COUNTY RD 195 DANVILLE AL 35619
DIRTY WINDOW CLEANERS                    508 E MAIN ST RONCEVERTE WV 24970
DISASTER SERVICES OF SARASOTA INC        8437 TUTTLE AVE 147 SARASOTA FL 34243
DISCOUNT SALES SERVICE AND SUPPLY        468B WESTERN BLVD JACKSONVILLE NC 28546
DISCOVERY BAY DEVELOPMENT INC            W. DUDLEY WHITLEY, III BATTLE, WINSLOW, SCOTT & WILEY, PA 2343 PROFESSIONAL
                                         DRIVE, PO BOX 7100 ROCKY MOUNT NC 27804-0100
DISCOVERY BAY DEVELOPMENT INC            1980 N ATLANTIC AVE STE 704 KURT TEZEL VICE PRESIDENT COCOA BEACH FL 32931
DISPUTE MANAGEMENT SERVICES LLC          6465 WAYZATA BLVD SUITE 450 ST LOUIS PARK MN 55426
DISTINGUISHED FLOORING INC               34 RUMFORD RD KINGS PARK NY 11754
DISTRICT HEALTH DEPARTMENT 10            PO BOX 850 ENVIROMENTAL HEALTH WHITE CLOUD MI 49349
DISTRICT OF COLUMBIA                     1101 4TH STREET, SW SUITE 270 WASHINGTON DC 20024
DISTRICT OF COLUMBIA ATTORNEY GENERAL    ATTN: KARL A. RACINE 400 6TH STREET, NW WASHINGTON DC 20001
DISTRICT OF COLUMBIA DEPT OF HEALTH      899 N CAPITOL ST NE WASHINGTON DC 20002
DIV OF EMPLOYMENT SECURITY               DIVISION OF EMPLOYMNT SECURITY PO BOX 26504 RALEIGH NC 27611-6504
DIV OF UNEMPLOYMENT INSURANCE            PO BOX 2003 FRANKFORT KY 40602-2003
DIV OF WORKERS COMPENSATION              200 EAST GAINES ST TALLAHASSEE FL 32399
DIVANTAE J PROVENS                       ADDRESS ON FILE
DIVARIS PROPERTY MANAGEMENT CORP         4525 MAIN STREET SUITE 900 VIRGINIA BEACH VA 23462
DIVERSIFIED RESTORATION                  P O BOX 51464 LIVONIA MI 48151
DIVERSIFIED SERVICES SOUTH LLC           ATTN DEBBIE LONG 1305 BOWENS MILL RD SW DOUGLAS GA 31533
DIVERSIFIED SERVICES SOUTH LLC           1305 BOWENS MILL RD SW DOUGLAS GA 31533
DIVISION OF HOTELS ND RESTAURANTS        PO BOX 6300 TALLAHASSEE FL 32314
DIVISION OF INCOME TAX                   3 N GAY STREET MOUNT VERNON OH 43050
DIVISION OF REVENUE CITY OF WILMINGTON   820 N FRENCH ST WILMINGTON DE 19801
DIVISION OF TAXATION                     STATE OF RHODE ISLAND DIVISION OF TAXATION DEPT 88 PO BOX 9702 PROVIDENCE RI
                                         02940
DIVISION OF TENNESSEE CARE               TENNCARE MEDICAID 310 GREAT CIRCLE RD. NASHVILLE TN 37243


Epiq Corporate Restructuring, LLC                                                                      Page 166 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 174 of 586

Claim Name                             Address Information
DIXIE BEVERAGE CO                      2705 S PLEASANT VALLEY ROAD WINCHESTER VA 22601
DIXIE ELECTRIC COOPERATIVE             DEPT 1340 PO BOX 2153 BIRMINGHAM AL 35287-1340
DIXIE PRODUCE INC                      PO BOX 896706 CHARLOTTE NC 28289
DJ SERVICES                            9420 ROBIN LN DISPUTANTA VA 23842-7209
DJR AND ASSOCIATES LLC                 600 E FAIRMONT LONGVIEW TX 75601
DL MUSTERIC ENTERPRISES LLC            5321 SOUTHWYCK BLVD STE D TOLEDO OH 43614
DL WALKER INC                          2808 S KELLYBROOK LN LANSING MI 48910
DLI SAFETY INSPECTION UNIT             1100 N EUTAW ST RM 605 BALTIMORE MD 21201
DM DISTRIBUTING CO INC                 7976 LONG HILL ROAD PASADENA MD 21122
DM LAWN AND LANDSCAPING                PO BOX 585 WILLIAMSPORT MD 21795
DM RESTAURANT ENTERPRISES INC          3506 SAINT VALENTINE WAY STE 1 ORLANDO FL 32811
DMC SERVICES LLC                       2030 SPRINGDALE ROAD SUITE 800 CHERRY HILL NJ 08003
DNESHA HOWLETT                         ADDRESS ON FILE
DNO INC                                3660 E FIFTH AVE COLUMBUS OH 43219
DNT REPAIRS AND SERVICE LLC            216 PINE LOOP DR BLYTHWOOD SC 29016-8641
DOAN SUN LLC                           930 HIGHWAY 321 BYPASS YORK SC 29745
DOBESH LOCKSMITHING                    1147 S EDDY ST GRAND ISLAND NE 68801
DOBRICH ELECTRIC INC                   1711 CHESTNUT STREET ERIE PA 16502
DOCTOR VINYL                           1170 OLD STATE RD NEW CASTLE PA 16101
DODGE ELECTRIC                         781 S ARIZONA AVE CHANDLER AZ 85225
DODSON PEST CONTROL                    PO BOX 17242 BALTIMORE MD 21297
DOETY KPOU                             ADDRESS ON FILE
DOLDO BROTHERS INC                     PO BOX 115 WATERTOWN NY 13601
DOLL DISTRIBUTING LLC COUNCIL BLUFFS   3501 23RD AVE COUNCIL BLUFFS IA 51501
DOLL ELECTRIC                          5521 CORD 21 SCOTTSBORO AL 35768-6563
DOLLY BURNS                            ADDRESS ON FILE
DOLORES GROW                           ADDRESS ON FILE
DOLORES LANZOTTI                       ADDRESS ON FILE
DOMANIC, JAMES                         1025 WATER PL WAY KNOXVILLE TN 37922
DOMANIC, JIM                           1025 WATER PL WAY KNOXVILLE TN 37922
DOMANIC, JIM                           C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
DOMINGO PEREZ MORALES                  ADDRESS ON FILE
DOMINGO PUCKETT                        ADDRESS ON FILE
DOMINIC C LOBRUTTO                     ADDRESS ON FILE
DOMINIC JARMON                         ADDRESS ON FILE
DOMINIC MARTORELLA                     ADDRESS ON FILE
DOMINIC TURNER                         ADDRESS ON FILE
DOMINIC WILSON                         ADDRESS ON FILE
DOMINICK CHRISTOPHER                   ADDRESS ON FILE
DOMINICK DORANI                        ADDRESS ON FILE
DOMINICK MARZONI                       ADDRESS ON FILE
DOMINICO DISTRIBUTION INC              3999 HOLLY ST UNIT 4 DENVER CO 80207
DOMINION ENERGY OHIO                   120 TREDEGAR ST, 6TH FL RICHMOND VA 23219
DOMINION ENERGY OHIO                   PO BOX 26785 RICHMOND VA 23261
DOMINION ENERGY OHIO                   PO BOX 26785 RICHMOND VA 23261-6785
DOMINION ENERGY SOUTH CAROLINA         220 OPERATIONS WAY, MC C222 CAYEE SC 29033
DOMINION ENERGY SOUTH CAROLINA         220 OPERATIONS WAY MAILCODE C222 CAYEE SC 29033
DOMINION ENERGY SOUTH CAROLINA         PO BOX 100255 COLUMBIA SC 29202
DOMINION ENERGY VIRGINIA               120 TREDEGAR ST, 6TH FL RICHMOND VA 23219



Epiq Corporate Restructuring, LLC                                                                 Page 167 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21          Page 175 of 586

Claim Name                         Address Information
DOMINION ENERGY VIRGINIA           ATTN REMITTANCE PROCESSING 600 E CANAL ST RICHMOND VA 23219
DOMINION ENERGY VIRGINIA           PO BOX 26543 RICHMOND VA 23290
DOMINION ENERGY VIRGINIA           PO BOX 26543 RICHMOND VA 23290-0001
DOMINION ENERGY WEST VIRGINIA      ATTN REMITTANCE PROCESSING 600 E CANAL ST RICHMOND VA 23219
DOMINION ENERGY WEST VIRGINIA      PO BOX 26783 RICHMOND VA 23261
DOMINION ENERGY WEST VIRGINIA      PO BOX 26783 RICHMOND VA 23261-6783
DOMINION SQUARE CULPEPER LLC       610 E MOREHEAD ST STE 100 CHARLOTTE NC 28202
DOMINIQUE A GIBBS                  ADDRESS ON FILE
DOMINIQUE BLOWE                    ADDRESS ON FILE
DOMINIQUE FACEY                    ADDRESS ON FILE
DOMINIQUE HARVEY                   ADDRESS ON FILE
DOMINIQUE HILL                     ADDRESS ON FILE
DOMINIQUE HORMAN                   ADDRESS ON FILE
DOMINIQUE JACKSON                  ADDRESS ON FILE
DOMINIQUE POLITE                   ADDRESS ON FILE
DOMINIQUE STILL                    ADDRESS ON FILE
DOMINIQUE VANGUE                   ADDRESS ON FILE
DOMINISKI, ROMAN                   416 TURNBERRY DR CHARLES TOWN WV 25414
DOMONIC NANCE                      ADDRESS ON FILE
DON C BARBER                       ADDRESS ON FILE
DON DEWITT                         ADDRESS ON FILE
DON DZIEKONSKI                     ADDRESS ON FILE
DON LEHAM                          ADDRESS ON FILE
DON LOCKETT                        ADDRESS ON FILE
DON MILLER                         ADDRESS ON FILE
DON SHEROUSE                       ADDRESS ON FILE
DON STROUD                         ADDRESS ON FILE
DONALD A BROUGHER                  ADDRESS ON FILE
DONALD BASS                        ADDRESS ON FILE
DONALD BRASFIELD                   ADDRESS ON FILE
DONALD C GREEN                     ADDRESS ON FILE
DONALD CERNEY                      ADDRESS ON FILE
DONALD COOPER                      C/O THE SOFFER FIRM JESSE SOFFER ONE BISCAYNE TOWER 2 SOUTH BISCAYNE BLVD
                                   MIAMI FL 33131
DONALD COOPER                      ADDRESS ON FILE
DONALD COURTRIGHT                  ADDRESS ON FILE
DONALD FARROW                      ADDRESS ON FILE
DONALD FORNEY                      ADDRESS ON FILE
DONALD GRAUEL                      ADDRESS ON FILE
DONALD GRAUEL                      ADDRESS ON FILE
DONALD GUESSFORD                   ADDRESS ON FILE
DONALD H MEIER                     ADDRESS ON FILE
DONALD H MEIER                     ADDRESS ON FILE
DONALD HARRIS JR                   ADDRESS ON FILE
DONALD J PROGAR                    ADDRESS ON FILE
DONALD JACKSON                     ADDRESS ON FILE
DONALD JOHNS                       ADDRESS ON FILE
DONALD K SCARVER                   ADDRESS ON FILE
DONALD MEIER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 168 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 176 of 586

Claim Name                            Address Information
DONALD PALMORE                        ADDRESS ON FILE
DONALD R DITTY                        ADDRESS ON FILE
DONALD RANDALL                        ADDRESS ON FILE
DONALD REID                           ADDRESS ON FILE
DONALD ROUNDTREE                      ADDRESS ON FILE
DONALD RYAN HUTCHINSON                ADDRESS ON FILE
DONALD SAUNDERS                       ADDRESS ON FILE
DONALD TOMKO                          ADDRESS ON FILE
DONALD VIETS                          ADDRESS ON FILE
DONALD WALKER                         ADDRESS ON FILE
DONALD WAYNE TINKER JR                ADDRESS ON FILE
DONALD WESTHOFF                       ADDRESS ON FILE
DONALD ZENEFSKI                       ADDRESS ON FILE
DONALDS ELECTRIC &                    REFRIGERATION SERVICE INC 190 MCCORKLE DR LEXINGTON VA 24450
DONELSON PIKE RESTAURANT PARTNERS     4121 HILLSBORO RD SUITE 302 C/O SPIVA HILL MANAGEMENT NASHVILLE TN 37215
DONNA AND OR BOB HOWELL               ADDRESS ON FILE
DONNA ANDREWLAVAGE                    ADDRESS ON FILE
DONNA BOLIN                           ADDRESS ON FILE
DONNA BURNELL                         ADDRESS ON FILE
DONNA CALANDRO                        ADDRESS ON FILE
DONNA CULHANE                         ADDRESS ON FILE
DONNA DONHAUSER                       ADDRESS ON FILE
DONNA ELROD                           ADDRESS ON FILE
DONNA FARRELL                         ADDRESS ON FILE
DONNA GALLAGHER                       ADDRESS ON FILE
DONNA GOFF                            ADDRESS ON FILE
DONNA GOINS                           ADDRESS ON FILE
DONNA GRATIAS                         ADDRESS ON FILE
DONNA GUDEX KAMRATH                   ADDRESS ON FILE
DONNA HERMAN                          ADDRESS ON FILE
DONNA J BELOTE                        ADDRESS ON FILE
DONNA JOHNSON                         ADDRESS ON FILE
DONNA K WALKER                        ADDRESS ON FILE
DONNA KESSLER                         ADDRESS ON FILE
DONNA L BAUMGARTNER                   ADDRESS ON FILE
DONNA LAMPKIN                         ADDRESS ON FILE
DONNA MOBLEY                          ADDRESS ON FILE
DONNA NAKANO                          ADDRESS ON FILE
DONNA NAPHIER                         ADDRESS ON FILE
DONNA OLIVERA                         ADDRESS ON FILE
DONNA POSTON                          ADDRESS ON FILE
DONNA ROSE                            ADDRESS ON FILE
DONNA ROSEN                           ADDRESS ON FILE
DONNA SMYTH                           ADDRESS ON FILE
DONNA STORNELLI                       ADDRESS ON FILE
DONNA WALMSLEY                        ADDRESS ON FILE
DONNA WATSON                          ADDRESS ON FILE
DONNA WATSON                          C/O LAW OFFICE OF BARRY R. GLAZER P.C. BARRY R GLAZER, ESQ 1010 LIGHT ST
                                      BALTIMORE MD 21230



Epiq Corporate Restructuring, LLC                                                                Page 169 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 177 of 586

Claim Name                           Address Information
DONNA WILLIAMS                       ADDRESS ON FILE
DONNA WRIGHT                         ADDRESS ON FILE
DONNA YATCKO                         ADDRESS ON FILE
DONNELL MACK                         ADDRESS ON FILE
DONNELLEY FINANCIAL LLC              35 W WACKER DR CHICAGO IL 60601
DONNELLY J L J R T H WHITE JR        ADDRESS ON FILE
DONNIE NEELEY                        ADDRESS ON FILE
DONNIE SMITH                         ADDRESS ON FILE
DONNIE TOWNSEND                      ADDRESS ON FILE
DONOVAN BARGER                       ADDRESS ON FILE
DONOVAN REILLY                       ADDRESS ON FILE
DONOVAN TEAL                         ADDRESS ON FILE
DONOVAN WIEDMAN                      ADDRESS ON FILE
DONOVIN DIANA                        ADDRESS ON FILE
DONS TERMITE PEST CONT INC           PO BOX 10 CLEMMONS NC 27012
DONSHA GUNN                          ADDRESS ON FILE
DONTAIS LAWSON                       ADDRESS ON FILE
DONTE WILLIAMS                       ADDRESS ON FILE
DONTEI YOUNG                         ADDRESS ON FILE
DOORDASH INC                         901 MARKET ST, STE 600 ATTN LUKE ENGELHART SAN FRANCISCO CA 94103
DOORDASH INC                         303 2ND ST STE S800 SAN FRANCISCO CA 94107-3631
DORA L ORTIZ                         ADDRESS ON FILE
DORA W HOOVER                        ADDRESS ON FILE
DORA WILMA HOOVER                    ADDRESS ON FILE
DORADO SOFTWARE INC                  4805 GOLDEN FOOTHILL PKWY EL DORADO HILLS CA 95762
DORAL COURT PLAZA LLC                950 JEFFERSON ST HOLLYWOOD FL 33019
DOREA CHILDS                         ADDRESS ON FILE
DOREEN VITULLO COLLECTOR             205 MAPEAT LN. NEW CASTLE PA 16101
DORI KOLE                            ADDRESS ON FILE
DORIAN TAYLOR                        ADDRESS ON FILE
DORIS BARTON                         ADDRESS ON FILE
DORIS HARTMAN                        ADDRESS ON FILE
DORIS JONES                          ADDRESS ON FILE
DORIS KING                           ADDRESS ON FILE
DORIS KNOX                           ADDRESS ON FILE
DORIS KNOX                           C/O PARKER STANBURY LLP MICHAEL MCCABE 444 SOUTH FLOWER ST., 19TH FLOOR LOS
                                     ANGELES CA 90071
DORIS N SEGARS                       ADDRESS ON FILE
DORIS PATTON                         ADDRESS ON FILE
DORIS S ROPER                        ADDRESS ON FILE
DORIS Y NG                           ADDRESS ON FILE
DORISSA ROWE                         ADDRESS ON FILE
DORMAN, JOHNNA                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                     32315-3637
DORN ELECTRIC INC                    14394 CROSS ROADS AVE FELTON PA 17322
DOROTHY CHAMPION                     ADDRESS ON FILE
DOROTHY GRUVER                       ADDRESS ON FILE
DOROTHY GRUVER                       C/O PISANCHYN LAW FIRM DOUGLAS YAZINSKI 524 SPRUCE ST. SCRANTON PA 18503
DOROTHY H STROECKER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 170 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 178 of 586

Claim Name                             Address Information
DOROTHY J PEREZ                        ADDRESS ON FILE
DOROTHY J PEREZ                        ADDRESS ON FILE
DOROTHY JOHNSON                        ADDRESS ON FILE
DOROTHY JONES                          ADDRESS ON FILE
DOROTHY MCLAUGHLIN                     ADDRESS ON FILE
DOROTHY POCHIS                         ADDRESS ON FILE
DOROTHY ROBERTS                        ADDRESS ON FILE
DOROTHY STEM                           ADDRESS ON FILE
DOROTHY STROECKER                      ADDRESS ON FILE
DOROTHY WALSH                          ADDRESS ON FILE
DORSEY, MICHAEL CPA                    ADDRESS ON FILE
DOTTIE WHITE MERTZ TAX COLLECTOR       2132 NORTHWAY RD WILLIAMSPORT PA 17701
DOUBLE EAGLE DISTRIBUTING INC FL       50 LOCK ROAD DEERFIELD BEACH FL 33442
DOUG AND MARY SMITH                    ADDRESS ON FILE
DOUG DICKE                             ADDRESS ON FILE
DOUG HORN                              ADDRESS ON FILE
DOUG POWELL                            ADDRESS ON FILE
DOUGHERTY COUNTY                       PO BOX 1827 TAX DEPT ALBANY GA 31702-1827
DOUGHERTY COUNTY HEALTH DEPT           240 PINE AVE SUITE 360 ALBANY GA 31702
DOUGHERTY PROFESSIONAL WOOD RENEWERS   5823 N 97TH STREET OMAHA NE 68134
DOUGHTERY COUNTY HEALTH DEPT           240 PINE AVE SUITE 360 ALBANY GA 31702
DOUGLAS ALLBRIGHT                      ADDRESS ON FILE
DOUGLAS COOK                           ADDRESS ON FILE
DOUGLAS COUNTY BOARD OF HEALTH         ATTN ENVIRONMENTAL HEALTH 6704 E CHURCH STREET DOUGLASVILLE GA 30134
DOUGLAS COUNTY TAX COMMISSIONER        PO BOX 1177 DOUGLASVILLE GA 30133
DOUGLAS CROMER                         ADDRESS ON FILE
DOUGLAS ENVIROMENTAL HEALTH            8700 HOPSITAL DR 1ST FLOOR DOUGLASVILLE GA 30134
DOUGLAS FORBES                         ADDRESS ON FILE
DOUGLAS HILL                           ADDRESS ON FILE
DOUGLAS HOWARD                         ADDRESS ON FILE
DOUGLAS HOWARD                         C/O STUART TINLEY LAW FIRM LLP RICK D CROWL 310 WEST KANESVILLE BLVD., SECOND
                                       FLOOR COUNCIL BLUFFS IA 51503
DOUGLAS JOHNSON                        ADDRESS ON FILE
DOUGLAS L JACKSON                      ADDRESS ON FILE
DOUGLAS LANTAU                         ADDRESS ON FILE
DOUGLAS NORRIS                         ADDRESS ON FILE
DOUGLAS ORR PLUMBING INC               301 FLAGLER DRIVE MIAMI SPRINGS FL 33166
DOUGLAS P MICHEL                       ADDRESS ON FILE
DOUGLAS R HILL                         ADDRESS ON FILE
DOUGLAS TIGNOR                         ADDRESS ON FILE
DOUGLASVILLE DOUGLAS COUNTY            WATER AND SEWER AUTHORITY PO BOX 1178 DOUGLASVILLE GA 30133
DOUGLASVILLE DOUGLAS COUNTY            WATER AND SEWER AUTHORITY PO BOX 1178 DOUGLASVILLE GA 30133-1178
DOUGLASVILLE DOUGLAS COUNTY            8763 HOSPITAL DRIVE DOUGLASVILLE GA 30134
DOUGS ELECTRIC INC                     8644 N 425 E ALEXANDRIA IN 46001
DOUGS RESTAURANT EQUIPMENT REPAIR      500 PAYNE PLACE DUBLIN GA 31021
DOVER GREASE TRAP DRAIN CLEANING INC   16585 13 MILE RD FRASER MI 48026
DOVER GREASE TRAPS INC                 16585 13 MILE RD FRASER MI 48026
DOVER ISLAND PARK SOUTH LLC            27 ST JOHNS PL FREEPORT NY 11520
DOVER ISLAND PARK SOUTH LLC            27 ST JOHNS PLACE ATTN MR ISAAC YAMALI FREEPORT NY 11520



Epiq Corporate Restructuring, LLC                                                                    Page 171 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 179 of 586

Claim Name                               Address Information
DOVER ISLAND PARK SOUTH LLC              27 ST JOHNS PLACE ATTN MR ISAAC YAMALI ATTN MR ISAAC YAMALI FREEPORT NY 11520
DOVER ISLAND PARK SOUTH, LLC             ELLEN N. SAVINO LEWIS JOHS AVALLONE AVILES, LLP ONE CA PLAZA, SUITE 225
                                         ISLANDIA NY 11749
DOWDY CORP                               4425 ENTREPOT BLVD TALLAHASSEE FL 32310
DOWLING, SANDRA                          604 E CUMBERLAND RD MOBILE AL 36608
DOWNTOWN PRODUCE                         640 DISTRIBUTION DR MELBOURNE FL 32904
DOY COLE                                 ADDRESS ON FILE
DOY L COLE                               ADDRESS ON FILE
DOY L COLE                               ADDRESS ON FILE
DOYLE BURTON                             ADDRESS ON FILE
DPT OF BUSINESS & PROFESSIONAL REG       SUPPORT DIVISION P O BOX 8500 TALLAHASSEE FL 32314
DR CARPET CLEANING                       114 E WEBER AVE DUBOIS PA 15801
DR M LEHRER                              ADDRESS ON FILE
DR VINYL                                 453 MYATT DRIVE MADISON TN 37115
DR VINYL OF KNOXVILLE                    347 SKY VALLEY CIRCLE SEYMOUR TN 37865
DRA/CLP TOWNPARK RETAIL ORLANDO LLC      C/O CBRE 950 MARKET PROMENADE AVENUE STE 2200 LAKE MARY FL 32746
DRAFT BEER SERVICES OF ATLANTA           PO BOX 848 FAYETTEVILLE GA 30214
DRAFT BEER SERVICES OF ATLANTA INC       PO BOX 848 FAYETTEVILLE GA 30214
DRAFT CLEANING SERVICE                   PO BOX 768 NEW HYDE PARK NY 11040
DRAFT CLEANING SERVICE LLC               1850 W MARKET STREET BETHLEHEM PA 18018
DRAFT DOCTORS LLC                        1885 NEW HOPE RD JOELTON TN 37080
DRAFTMAN INC                             13265 ALLS DRIVE LINDEN VA 22642 VA 22642
DRAFTMAN INC                             13265 ALLS DRIVE LINDEN VA 22642
DRAIN BUSTERS PLUMBING SERVICES          6490 CAROL PLANTATION RD THEODORE AL 36582
DRAIN CLEANING AND REPAIRS USA INC       1134 NORTH BLVD E LEESBURG FL 34748
DRAIN MASTERS PLUMBING LLC               5761 WESTWOOD DR WELDON SPRING MO 63304
DRAIN NET TECHNOLOGIES                   PO BOX 203 STANTON NJ 08885
DRAINAGE SOLUTIONS LLC                   2993 HEMLOCK FARMS LORDS VALLEY PA 18428
DRAINBUSTERS PLUMBING SOLUTIONS INC      PO BOX 455 GARFIELD NJ 07026
DRAMOND HOLLIDAY                         ADDRESS ON FILE
DRAUGHT CLEANING SERVICE OF CNY LLC      5860 TULLER RD CICERO NY 13039
DRAYQUAN SLAUGHTER                       ADDRESS ON FILE
DREIER COMPANY LLC                       709 2ND AVENUE SOUTH NASHVILLE TN 37210
DREMA HOWARD                             ADDRESS ON FILE
DREW BEN HUDGINS PA                      ADDRESS ON FILE
DREW GREEN                               ADDRESS ON FILE
DREW JURAD                               ADDRESS ON FILE
DREW MITCHELL                            ADDRESS ON FILE
DREW R SAVIDGE                           ADDRESS ON FILE
DRILLLING ENTERPRISES OF CONWAY COUNTY   99 FISH LAKE ROAD ATKINS AR 72823
DRINKER BIDDLE REATH LLP                 ONE LOGAN SQUARE STE 2000 PHILADELPHIA PA 19103
DRINKSWELL SERVICE CO                    1201 STORY AVE SUITE 128 LOUISVILLE KY 40206
DRINX WINE LIQUOR WAREHOUSE              3821 I PROMENADE PARKWAY DLLBERVILLE MS 39540
DRIVERS ALERT                            ADDRESS ON FILE
DRURY DEVELOPMENT CORPORATION            JACQUELINE D. POLLVOGT 13075 MANCHESTER ROAD, SUITE 200 ST. LOUIS MO 63131
DRURY DEVELOPMENT CORPORATION            13075 MANCHESTER RD # 200 DES PERES MO 63131-1836
DRURY DEVELOPMENT CORPORATION            721 EMERSON ROAD STE 200 ST LOUIS MO 63141
DRURY DEVELOPMENT CORPORATION            721 EMERSON ROAD STE 200 ST LOUIS MO 63141-0000
DRURY INNS INC                           ACCOUNTING DEPT 101 S FARRAR DRIVE CAPE GIRARDEAU MO 63701



Epiq Corporate Restructuring, LLC                                                                     Page 172 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 180 of 586

Claim Name                            Address Information
DRURY INNS INC                        ACCOUNTING DEPT 101 S FARRAR DRIVE CAPE GIRARDEAU MO 63701-0000
DRYJOWICZ, JAIME                      30 OAKHILL AVE ATTLEBORO MA 02703
DRYJOWICZ, JAIME F                    30 OAKHILL AVE ATTLEBORO MA 02703
DS LANDSCAPING OF CNY INC             320 MT PLEASANT RD FULTON NY 13069
DSW INNS LLC                          ATTN ADRIENNE HENRY 101 S FARRAR DR CAPE GIRARDEAU MO 63701-0000
DTE ENERGY                            PO BOX 740786 CINCINNATI OH 45274
DTE ENERGY                            PO BOX 740786 CINCINNATI OH 45274-0786
DTE ENERGY                            SHIRLEY KNIGHT SPECIALIST 2 DTE ENERGY ONE ENERGY PLAZA WCB 735 DETROIT MI
                                      48203
DTE ENERGY                            ONE ENERGY PLAZA, WCB 735 DETROIT MI 48206
DTE ENERGY                            ONE ENERGY PLAZA DETROIT MI 48226
DTOM ENTERPRISES INC                  PO BOX 285 YARDLEY PA 19067
DUANA F HILL                          ADDRESS ON FILE
DUANE F SNYDER                        ADDRESS ON FILE
DUANE TIGNER                          ADDRESS ON FILE
DUANE WONG                            ADDRESS ON FILE
DUBBERLY GLASS SHOP OF DOUGLAS INC    708 BOWENS MILL RD SW DOUGLAS GA 31533
DUBES LANDSCAPING                     66B OLD DERRY ROAD HUDSON NH 03051
DUBLIN EYE ASSOCIATES                 18 ERIN OFFICE PARK DUBLIN GA 31021
DUBOIS MALL                           ADDRESS ON FILE
DUBOWSKI, PAUL                        3 HALEHAVEN DR SIMPSONVILLE SC 29681
DUCF                                  DIV OF UNEMPLOYMENT INSURANCE PO BOX 41785 PHILADELPHIA PA 19101-1785
DUDLEY, RENNEE                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
DUFFY'S EQUIPMENT SERVICES INC        3138 ONEIDA ST SAUQUOIT NY 13456
DUFFY, MARGUERITE                     1517 BRITLING DR. KNOXVILLE TN 37922
DUFFY, MARGUERITE                     AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                      TN 37934
DUGAN ELECTRIC INC                    821 J EAST MAIN STREET LEXINGTON SC 29072
DUGGAN GIANACOPLOS LLC                89 ACCESS ROAD UNIT A NORWOOD MA 02062
DUKE ENERGY                           PO BOX 1004 CHARLOTTE NC 28201-1004
DUKE ENERGY                           PO BOX 1326 CHARLOTTE NC 28201-1326
DUKE ENERGY                           PO BOX 1327 CHARLOTTE NC 28201-1327
DUKE ENERGY                           P O BOX 70516 CHARLOTTE NC 28272
DUKE ENERGY                           PO BOX 70516 CHARLOTTE NC 28272-0516
DUKE ENERGY FLORIDA                   C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                      SC 29211-1889
DUKE ENERGY INDIANA                   C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                      SC 29211-1889
DUKE ENERGY OHIO                      C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                      SC 29211-1889
DUKE ENERGY PAYMENT PROCESSING        PO BOX 1003 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING        PO BOX 1004 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING        PO BOX 1326 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING        523 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING        526 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING        550 S TRYON ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING        PO BOX 70516 CHARLOTTE NC 28272
DUKE ENERGY PROGRESS                  PO BOX 1003 CHARLOTTE NC 28201-1003
DUKE ENERGY PROGRESS                  MARY M. CASKEY, ESQ. HAYNSWORTH SINKLER BOYD, PA PO BOX 11889 COLUMBIA SC


Epiq Corporate Restructuring, LLC                                                                Page 173 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 181 of 586

Claim Name                            Address Information
DUKE ENERGY PROGRESS                  29211-1889
DULCE ARELLANO-HERNANDEZ              ADDRESS ON FILE
DULCE NIETO                           ADDRESS ON FILE
DUMBAR DISTRIBUTOR COMPANY            1621 MORRELL AVE CONNELLSVILLE PA 15425
DUNASIA P ENGLISH                     ADDRESS ON FILE
DUNBAR ARMORED INC                    PO BOX 64115 BALTIMORE MD 21264
DUNBAR SECURITY SOLUTIONS             235 SCHILLING CIRCLE SUITE109 HUNT VALLEY MD 21031
DUNCAN AVIATION INC                   PO BOX 956153 ST LOUIS MO 63195
DUNCAN ENTERPRISES                    5100 PATMORE ROAD LINCOLN NE 68516
DUNCAN ENTERPRISES INC                5100 PATMORE RD LINCOLN NE 68516
DUNCAN HOME SERVICES                  560 MCCANN LN FRANKFORT KY 40601
DUNCAN MACLEOD                        ADDRESS ON FILE
DUNCAN WATTERSON                      ADDRESS ON FILE
DUNCAN, ROBERT                        1032 CAMPO SECO CT LAS VEGAS NV 89138
DUNEDIN ELECTRIC CO INC               2300 CONGRESS AVE CLEARWATER FL 34698
DUNSTAN PLUMBING                      1127 WEST MAIN STREET LEESBURG FL 34748
DURACLEAN SPECIALIST                  808 W MAUMEE ST ANGOLA IN 46703
DURANDA SMITH                         ADDRESS ON FILE
DURANT PLUMBING AND HEATING INC       7470 E M115 CADILLAC MI 49601
DURBIN CONSULTING GROUP               2830 MERLIN DRIVE LEWISVILLE TX 75056
DURDACH BROS INC                      PO BOX 117 PAXINOS PA 17860
DURELL ADAMS                          ADDRESS ON FILE
DURHAM COUNTY ABC STORE 009           3620 CHAPEL HILL BLVD DURHAM NC 27707
DURHAM PROPERTIES, LLC                129 COLLEGE DRIVE HAMMAND LA 70401
DURO LAST ROOFING INC                 525 MORLEY DR SAGINAW MI 48601
DURODOYE, TAJU                        ADDRESS ON FILE
DURWIN SIMS                           ADDRESS ON FILE
DUSTEN JESKE                          ADDRESS ON FILE
DUSTI M ROBICHEAUX                    ADDRESS ON FILE
DUSTIE DISANTI                        ADDRESS ON FILE
DUSTIN BAKST                          ADDRESS ON FILE
DUSTIN BARTLIK                        ADDRESS ON FILE
DUSTIN BENGE                          ADDRESS ON FILE
DUSTIN COCHRAN                        ADDRESS ON FILE
DUSTIN COMBS                          ADDRESS ON FILE
DUSTIN GENTRY                         ADDRESS ON FILE
DUSTIN HARTLEY                        ADDRESS ON FILE
DUSTIN HENRY                          ADDRESS ON FILE
DUSTIN LYONS                          ADDRESS ON FILE
DUSTIN MOORE                          ADDRESS ON FILE
DUSTIN N HANSON                       ADDRESS ON FILE
DUSTIN RAYNOR                         ADDRESS ON FILE
DUSTIN ROY                            ADDRESS ON FILE
DUSTINS ALL PRO CLEANING CO INC       15260 QUARRY RD OBERLIN OH 44074
DUSTY DAVIS                           ADDRESS ON FILE
DUSTY WALDROP                         ADDRESS ON FILE
DUSTYN THOMPSON                       ADDRESS ON FILE
DUTCH ELECTRICAL CONTRACTORS LLC      P O BOX 438 JACKSON MO 63755
DUTCHESS BEER DISTRIBUTORS INC        5 LAUREL STREET POUGHKEEPIE NY 12601



Epiq Corporate Restructuring, LLC                                                               Page 174 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 182 of 586

Claim Name                            Address Information
DUVAL COUNTY TAX COLLECTOR            231 E FORSYTH ST STE 141 JACKSONVILLE FL 32202
DUVAL COUNTY TAX COLLECTOR            PO BOX 44009 JACKSONVILLE FL 32231
DUVAL COUNTY TAX COLLECTOR            PO BOX 44009 JACKSONVILLE FL 32231-4009
DUVAL SON LAWN MAINTENANCE INC        2101 HAINLIN CT DELTONA FL 32738
DUWAN PALMER                          ADDRESS ON FILE
DWANE PARSOM                          ADDRESS ON FILE
DWAYNE L SMELKO                       ADDRESS ON FILE
DWAYNE TANNER                         ADDRESS ON FILE
DWD-UI                                DIV OF UNEMPLOYMENT INSURANCE PO BOX 78960 MILWAUKEE WI 53278-0960
DWIGHT COOLEY                         ADDRESS ON FILE
DWIGHT MARSHALL                       ADDRESS ON FILE
DYAMON DANIELS                        ADDRESS ON FILE
DYAMOND GARNER                        ADDRESS ON FILE
DYANA WILCOX                          ADDRESS ON FILE
DYCK SECURITY SERVICES INC            2425 MINNIE STREET PORT HURON MI 48060
DYERS INC                             PO BOX 707 EDEN NC 27289
DYLAN BERKLEY                         ADDRESS ON FILE
DYLAN CARTER                          ADDRESS ON FILE
DYLAN FEDEWA                          ADDRESS ON FILE
DYLAN FORD                            ADDRESS ON FILE
DYLAN GAYDULA                         ADDRESS ON FILE
DYLAN GEORGE                          ADDRESS ON FILE
DYLAN JONES                           ADDRESS ON FILE
DYLAN LINDSEY                         ADDRESS ON FILE
DYLAN PLYMALE                         ADDRESS ON FILE
DYLAN T GRAHAM                        ADDRESS ON FILE
DYLAN THOMPSON                        ADDRESS ON FILE
DYLAN TRAN                            ADDRESS ON FILE
DYLAN WAGGONER LLF DBA                DYLAN WAGGONER LLC DBA CUT ABOVE THE REST 928 PORTER WAGONER BLVD WEST PLAINS
                                      MO 65775
DYLAN WALKER                          ADDRESS ON FILE
DYLAN WILKERSON                       ADDRESS ON FILE
DYLON BENDZEL                         ADDRESS ON FILE
DYMITA SMITH                          ADDRESS ON FILE
DYMON ZANDERS                         ADDRESS ON FILE
DYNELL SMITH                          ADDRESS ON FILE
DYRIECE DIGGS                         ADDRESS ON FILE
DYSCHONICA AGUIRRE                    ADDRESS ON FILE
E AND D LANDSCAPING LLC               1817 MAGNOLIA CIR CULPEPER VA 22701
E E BISHOP JR                         ADDRESS ON FILE
E JONES LANDSCAPING INC               PO BOX 1434 CALHOUN GA 30703
E R ELECTRIC                          PO BOX 371 BLAINE TN 37709
E R ELECTRIC                          1006 RUTLEDGE PIKE 371 BLAINE TN 37709
E3 OUTSOURCE LLC                      1855 W SR 434 LONGWOOD FL 32750
EAGLE BEVERAGE CO                     1043 COUNTY ROUTE 25 OSWEGO NY 13126
EAGLE BRANDS SALES                    3201 NW 72ND AVENUE MIAMI FL 33122
EAGLE DISTRIBUTING CO TN              310 RADFORD PLACE KNOXVILLE TN 37917
EAGLE DISTRIBUTING COMPANY INC        310 RADFORD PLACE KNOXVILLE TN 37917
EAGLE DISTRIBUTING MEMPHIS            310 RADFORD PLACE KNOXVILLE TN 37917



Epiq Corporate Restructuring, LLC                                                                Page 175 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 183 of 586

Claim Name                              Address Information
EAGLE DISTRIBUTING OF GRAND ISLAND      1100 S BUD BLVD FREMONT NE 68025
EAGLE DISTRIBUTING OF TEXARKANA INC     45 GLOBE AVENUE TEXARKANA AR 71854
EAGLE HIGHLANDS BUSINESS CENTER ASSOC   C/O ARMOUR PROPERTY MGMT PO BOX 1706 CARMEL IN 46082
EAGLE INSPECTION AGENCY LLC             57 MATTHEWS RD NEWARK DE 19713
EAGLE ROCK NORCROSS                     6205 BEST FRIEND ROAD NORCROSS GA 30071
EAGLE SECURITY SYSTEMS                  735 MAIN ROAD NORTH HAMPDEN ME 04444
EAGLE SOFTWASH                          PO BOX 506 SUMMERTON TN 38483
EAGLE SOFTWASH                          PO BOX 506 SUMMERTOWN TN 38483
EAGLE SOFTWASH                          130 LAKEVIEW DR SUMMERTOWN TN 38483
EAGLERIDGE ASSOCIATES PUEBLO LP         1700 BROADWAY STE 650 DENVER CO 80290
EAGLERIDGE REH LLC                      530 B ST STE 2050 SAN DIEGO CA 92101
EAN SERVICES                            PO BOX 402383 ATLANTA GA 30384-2334
EARHRETUE ALLEN                         ADDRESS ON FILE
EARL HILTON                             ADDRESS ON FILE
EARL HUTCHINS                           C/O DAVIS UPTON & PALUMBO LLC MARK PALUMBO 132 MAIN ST PRINCE FREDERICK MD
                                        20678
EARL HUTCHINS                           ADDRESS ON FILE
EARL JETT                               ADDRESS ON FILE
EARLENE JOHNSON                         ADDRESS ON FILE
EARNEST BISHOP, JR.                     ADDRESS ON FILE
EARNEST HAWKINS                         ADDRESS ON FILE
EARNESTINE ELLIS                        ADDRESS ON FILE
EARNESTINE ROSIER                       ADDRESS ON FILE
EARNHARDT INTERCHANGE POA INC           14021 CONLAN CIRCLE STE B10 CHARLOTTE NC 28277
EARTH DESIGN INC                        232 CHAPMAN LAKE DR WARSAW IN 46582
EARTHIA DAVIS                           ADDRESS ON FILE
EARTHWORKS LANDSCAPE                    173 WESTMINISTER ST ALBANY GA 31721
EASLEY COMBINED UTILITIES               PO BOX 619 EASLEY SC 29641-0619
EAST BAY TOWNSHIP                       1965 N THREE MILE TRAVERSE CITY MI 49696
EAST COAST ASPHALT LLC                  1502 ROLLING HILLS ROAD RIDGEWAY SC 29130
EAST COAST SOLUTIONS LLC                PO BOX 869 LONGS SC 29568
EAST COAST TREE                         PO BOX 651477 VERO BEACH FL 32965
EAST FRANKLIN TOWNSHIP                  106 CHERRY ORCHARD AVENUE KITTANNING PA 16201
EAST GREENWICH SQUARE (E&A), LLC        DUSTIN P. BRANCH, ESQ. BALLARD SPAHR LLP 2029 CENTURY PARK EAST, SUITE 1400
                                        LOS ANGELES CA 90067-2915
EAST GREENWICH SQUARE EA LLC            PO BOX 536856 DEPT 2209 ATLANTA GA 30353
EAST HIGHLANDS GROUP LLC                ATTN STEPHANIE MEDLEY 333 EAST BROADWAY AVE MARYVILLE TN 37804
EAST LAMPETER TOWNSHIP                  2250 OLD PHILADELPHIA PIKE LANCASTER PA 17602
EAST PASCO ELECTRIC INC                 10411 CONNERLY ROAD DADE CITY FL 33525
EASTCHASE LANDOWNERS ASSOC              2660 EASTCHASE LANE SUITE 100 MONTGOMERY AL 36117
EASTERN SHORE CARPET CARE               148 LAURA DR NEW BERN NC 28562
EASTERN SHORE DISTRIBUTING              811 SNOW HILL RD SALISBURY MD 21804
EASTON OUTDOORS                         1353 POQUOSON AVE POQUOSON VA 23662
EASTON OUTDOORS                         204B PRODUCTION DR YORKTOWN VA 23662
EASTON SUBURBAN WATER AUTH              PO BOX 3819 EASTON PA 18043
EASTON SUBURBAN WATER AUTH              3700 HARTLEY AVE EASTON PA 18043-3819
EASTON SUBURBAN WATER AUTHORITY         PO BOX 3819 EASTON PA 18043-3819
EASTON SUBURBAN WATER AUTHORITY         3700 HURTLEY AVE EASTON PA 18045
EASTON UTILITIES                        201 N WASHINGTON ST EASTON MD 21601



Epiq Corporate Restructuring, LLC                                                                  Page 176 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 184 of 586

Claim Name                           Address Information
EASTON UTILITIES                     PO BOX 1189 EASTON MD 21601
EASTON UTILITIES                     PO BOX 1189 EASTON MD 21601-8923
EASTON UTILITIES - 1189              201 N WASHINGTON ST EASTON MD 21601
EASY MONEY CASH CENTERS              966 S ASH RIDGE DRIVE CLARKSVILLE TN 37042
EATONTOWN MONMOUTH MALL LLC          180 RTE 35 S ATTN MONMOUTH MALL MGMT OFFICE EATONTOWN NJ 07724
EATONTOWN MONMOUTH MALL LLC          C/O BROOKFIELD PROPERTIES (R) LLC 200 VESEY STREET 25TH FLOOR NEWYORK NY 10281
EATONTOWN MONMOUTH MALL LLC          PO BOX 780224 PHILADELPHIA PA 19178
EAZE BRACING                         1325 W 7125 S WEST JORDAN UT 84084
EBONY COLE                           ADDRESS ON FILE
EBONY CORBITT                        ADDRESS ON FILE
EBONY CURRY                          ADDRESS ON FILE
EBONY KIRKSEY                        ADDRESS ON FILE
ECC ELECTRICAL CONSTRUCTION CORP     105 WAGNER AVENUE BUFFALO NY 14212
ECL SERVICES LLC                     1305-A FRANCIS AVE HALETHORPE MD 21227
ECOLAB CENTER                        PO BOX 70343 CHICAGO IL 60673
ECOLAB ECOSURE                       26397 NETWORK PLACE CHICAGO IL 60673
ECOLAB INC                           PO BOX 32027 NEW YORK NY 10087
ECOLAB INC                           ATTN TOM BURBEY, 2221 NEWMARKET PKWY, STE 142 MARIETTA GA 30067
ECOLAB INC                           C/O KOHNER MANN & KAILAS SC 4650 N PORT WASHINGTON RD MILWAUKEE WI 53212
ECOLAB INC                           1 ECOLAB PLACE ATTN CHARLES HOLLAND, VP ST PAUL MN 55012
ECOLAB INC                           ATTN GENERAL COUNSEL 370 N WABASHA ST PAUL MN 55102
ECOLAB INC                           ECOLAB CORPORATE CTR SAINT PAUL MN 55102
ECOLAB INC                           1 ECOLAB PLACE ATTN TROY DAHL ST PAUL MN 55102
ECOLAB INC                           370 WABASHA ST N SAINT PAUL MN 55102-1323
ECOLAB INC                           ECOLAB CORPORATE CTR 1 ECOLAB PLACE SAINT PAUL MN 55102-1323
ECOLAB INC                           26397 NETWORK PLACE CHICAGO IL 60673
ECOLAB PEST ELIMINATION              26252 NETWORK PLACE CHICAGO IL 60673
ECOSCAPE SOLUTIONS GROUP             PO BOX 936347 ATLANTA GA 31193-6347
ED COCHRAN                           ADDRESS ON FILE
ED KACZMAREK                         ADDRESS ON FILE
ED MARTIN CHEVROLET                  5300 SCATTERFIELD RD ANDERSON IN 46013
EDDIE EDWARDS SIGNS INC              560 WATERMAN DRIVE HARRISONBURG VA 22802
EDDIE FALCONER                       ADDRESS ON FILE
EDDIE STUBBS                         ADDRESS ON FILE
EDDYS LAND SCAPES                    28952 COUNTY ROUTE 49 BLACK RIVER NY 13612
EDEN ABC BOARD                       318 N PIERCE ST EDEN NC 27288
EDEN IANARO                          ADDRESS ON FILE
EDEN STAPLES                         ADDRESS ON FILE
EDER BROS INC                        PO BOX 26012 WEST HAVEN CT 06516
EDGAR FLORES                         ADDRESS ON FILE
EDGAR GUEVARA                        ADDRESS ON FILE
EDGAR MARTINEZ-URIETA                ADDRESS ON FILE
EDGAR RAMIREZ MORA                   ADDRESS ON FILE
EDGAR RUTHERFORD                     ADDRESS ON FILE
EDGAR SANTIAGO                       ADDRESS ON FILE
EDGAR SCHATZ                         ADDRESS ON FILE
EDGAR STAGGS                         ADDRESS ON FILE
EDGARD S SEMAAN                      ADDRESS ON FILE
EDGARDO SANTIAGO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 177 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 185 of 586

Claim Name                            Address Information
EDINBORO BEVERAGE DISTRIBUTORS        300 MILL STREET EDINBORO PA 16412
EDITH KNICKMAN                        ADDRESS ON FILE
EDLAWN BYERS                          ADDRESS ON FILE
EDMANUEL SANTIAGO                     ADDRESS ON FILE
EDMOND C BORDELON                     ADDRESS ON FILE
EDMOND TWYMAN                         ADDRESS ON FILE
EDMONDSON ENTERPRISES INC             302 W US HWY 92 SEFFNER FL 33584
EDMUND HERSKOWITZ                     ADDRESS ON FILE
EDMUND POLLITT                        ADDRESS ON FILE
EDNA CALDWELL                         ADDRESS ON FILE
EDNA STOLL                            ADDRESS ON FILE
EDNA T CALDWELL                       ADDRESS ON FILE
EDRICK L WILLIAMS                     ADDRESS ON FILE
EDSON BRUTUS                          ADDRESS ON FILE
EDUARDO ATLATENCO LUNA                ADDRESS ON FILE
EDUARDO ESCALERA                      ADDRESS ON FILE
EDULA PADILHA                         ADDRESS ON FILE
EDWARD A SCOTT                        ADDRESS ON FILE
EDWARD BARNES                         ADDRESS ON FILE
EDWARD BULLEN                         ADDRESS ON FILE
EDWARD CLAY                           ADDRESS ON FILE
EDWARD CROFTON                        ADDRESS ON FILE
EDWARD DELAINE JR                     ADDRESS ON FILE
EDWARD DELGADO                        ADDRESS ON FILE
EDWARD DON AND CO                     2562 PAYSPHERE CIR CHICAGO IL 60674
EDWARD DON AND COMPANY HOLDINGS LLC   2562 PAYSPHERE CIR CHICAGO IL 60674
EDWARD F CROFTON                      ADDRESS ON FILE
EDWARD F MARINA                       ADDRESS ON FILE
EDWARD F REHM                         ADDRESS ON FILE
EDWARD G MILGRIM PA                   ADDRESS ON FILE
EDWARD GILBERT                        ADDRESS ON FILE
EDWARD HARPER                         ADDRESS ON FILE
EDWARD HERRON                         ADDRESS ON FILE
EDWARD HERSOM                         ADDRESS ON FILE
EDWARD J. GILLISS                     ADDRESS ON FILE
EDWARD M PIET                         ADDRESS ON FILE
EDWARD MCKINSEY                       ADDRESS ON FILE
EDWARD MONROE                         ADDRESS ON FILE
EDWARD N JARVIS                       ADDRESS ON FILE
EDWARD NICHOLS                        ADDRESS ON FILE
EDWARD NICHOLS                        ADDRESS ON FILE
EDWARD NICHOLS                        ADDRESS ON FILE
EDWARD NICHOLS                        ADDRESS ON FILE
EDWARD PLANKEY                        ADDRESS ON FILE
EDWARD PURELL                         ADDRESS ON FILE
EDWARD R YOUNG ASSOCIATES             112 ROUTE 109 WEST BABYLON NY 11704
EDWARD REHM                           ADDRESS ON FILE
EDWARD STAUGLER                       ADDRESS ON FILE
EDWARD UNGER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 178 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 186 of 586

Claim Name                              Address Information
EDWARD WENSELL                          ADDRESS ON FILE
EDWARD YOUNG                            ADDRESS ON FILE
EDWARDS ELECTRICAL AND MECHANICAL INC   2350 N SHADELAND AVENUE INDIANAPOLIS IN 46219
EDWARDS EQUIPMENT COMPANY INC           PO BOX 3393 WILMINGTON NC 28406
EDWARDS EQUIPMENT REPAIR INC            1283 NEW MARKET RD HENRICO VA 23231
EDWARDS ROOFING CO INC                  18 W STUMPFIELD RD PENSACOLA FL 32503
EDWARDS, ALISHA                         C/O SCOTT P HOLWITT 5017 WASHINGTON PL, STE 300 SAINT LOUIS MO 63108
EDWARDS, RHONDA                         40 EDWARDS DR MILLBORO VA 24460
EDWIN GRANA                             ADDRESS ON FILE
EDWIN H KLECKNER INC                    126 CHILLISQUAQUE ST MONTANDON PA 17850
EDWIN HENRY                             ADDRESS ON FILE
EDWIN HENRY                             ADDRESS ON FILE
EDWIN JACKSON                           ADDRESS ON FILE
EFC SPECIAL TOUCH                       2464 OZARK TRAIL ATLANTA GA 30331
EFFECTIVE ALARM SYSTEMS                 PO BOX 456 KEARNY NJ 07032
EFRAIN BURGOS                           ADDRESS ON FILE
EFRAIN TORRES                           ADDRESS ON FILE
EFREN SANTIAGO                          ADDRESS ON FILE
EGLY, KILA                              7609 ROCK CREEK RD TULLAHOMA TN 37388
EHRET INC                               111 PREMIER DR BELLEVILLE IL 62220
EHS HOSPITALITY RECURITING INC          5005 1/2 34TH AVE S STE 1 MINNEAPOLIS MN 55417
EILAND AND RITCHIE LLC                  PO BOX 190609 MOBILE AL 36619
EL PASO COUNTY TREASURER                1675 GARDEN OF THE GODS RD COLORADO SPRINGS CO 80907
ELAINA DAVIS                            ADDRESS ON FILE
ELAINA SENDRO                           ADDRESS ON FILE
ELAINE AMBROSE                          ADDRESS ON FILE
ELAINE AMBROSE                          C/O REINHARDT HARPER DAVIS JOEL W YOUNG 4915 RADFORD AVE #100 RICHMOND VA
                                        23230
ELAINE CARTER                           ADDRESS ON FILE
ELAINE CAVUOTO                          ADDRESS ON FILE
ELAINE CICORIA                          ADDRESS ON FILE
ELAINE DALLEY                           6 MORELO CT FARMINGDALE NJ 07727
ELAINE KNIGHT                           ADDRESS ON FILE
ELAINE MAYER                            ADDRESS ON FILE
ELAINE PISH                             ADDRESS ON FILE
ELAINE PROUTY                           ADDRESS ON FILE
ELANA BRIDSON                           ADDRESS ON FILE
ELARBEE THOMPSON SAPP AND WILSON LLP    229 PEACHTREE ST NE STE 800 ATLANTA GA 30303
ELAYNA KENES                            ADDRESS ON FILE
ELDER ARAUJO                            ADDRESS ON FILE
ELDER GUOX                              ADDRESS ON FILE
ELDER, SHAQUILLE DEVAUGHN               410 WOODCLIFF DR SAVANNAH GA 31406
ELDRIDGE, RICHARD H                     816 BRIXWORTH BLVD KNOXVILLE TN 37934
ELDRIDGE, RICHARD H                     C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
ELEANOR DILLARD                         ADDRESS ON FILE
ELEANOR DIXON                           ADDRESS ON FILE
ELEANOR LYNCH                           ADDRESS ON FILE
ELEANOR M LYNCH                         ADDRESS ON FILE
ELEANOR M LYNCH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 179 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 187 of 586

Claim Name                              Address Information
ELEANOR R SHELTON                       ADDRESS ON FILE
ELECTRIC POWER BOARD OF                 METROPOLITAN GOVERNMENT OF NASHVILLE AND DAVIDSON COUNTY PO BOX 305099
                                        NASHVILLE TN 37230-5099
ELECTRICAL APPLIANCE REPAIR             SERVICE INC 5805 VALLEY BELT ROAD CLEVELAND OH 44131
ELECTRICAL INNOVATIONS INC              4 HOOPER POND RD GREENE ME 04236
ELENA P BOLOTOVA                        ADDRESS ON FILE
ELENA ROJAS                             ADDRESS ON FILE
ELENA ROJAS                             460 W 62ND ST MIAMI BEACH FL 33140-2154
ELENA ROJAS                             C/O PAUL R. BUECHELE, ESQUIRE PAUL R. BUECHELE, ESQ. 6350 PINETREE DR. MIAMI
                                        BEACH FL 33141-4528
ELENA VELASCO                           ADDRESS ON FILE
ELENA VELEZ                             ADDRESS ON FILE
ELEXIS HYSELL                           ADDRESS ON FILE
ELEXUS COLEMAN                          ADDRESS ON FILE
ELIANIE C MORALES                       ADDRESS ON FILE
ELIASON CORP                            PO BOX 772881 CHICAGO IL 60677
ELIDA DE LOS SANTOS                     ADDRESS ON FILE
ELIEZER ROSARIO                         ADDRESS ON FILE
ELIJA JONES                             ADDRESS ON FILE
ELIJAH BROWN                            ADDRESS ON FILE
ELIJAH CULVER                           ADDRESS ON FILE
ELIJAH DENNIS                           ADDRESS ON FILE
ELIJAH DRAYTON                          ADDRESS ON FILE
ELIJAH JOHNSON                          ADDRESS ON FILE
ELIJAH LESLEY                           ADDRESS ON FILE
ELIJAH SLATER                           ADDRESS ON FILE
ELIJAH TINDALL                          ADDRESS ON FILE
ELIJAH WALKER                           ADDRESS ON FILE
ELISA HUDSON                            ADDRESS ON FILE
ELISA LOPEZ                             ADDRESS ON FILE
ELISABETH HARPER                        ADDRESS ON FILE
ELISABETH KINSEY                        ADDRESS ON FILE
ELISABETH MOORE                         ADDRESS ON FILE
ELISAMUEL RODRIGUEZ                     ADDRESS ON FILE
ELISE BROWN                             ADDRESS ON FILE
ELISE SMITH                             ADDRESS ON FILE
ELISHA DUPONT                           ADDRESS ON FILE
ELISHIA CALLIGAN                        ADDRESS ON FILE
ELISSA BOES                             ADDRESS ON FILE
ELISSA G TYMES                          ADDRESS ON FILE
ELITE PLUMBING ENTERPRISES LLC          1055 PRODUCTION DRIVE SEBRING FL 33870
ELITE REVENUE SOLUTIONS LLC             PO BOX 388 CONSHOHOCKEN PA 19428
ELIZABETH A ALIBRANDO                   ADDRESS ON FILE
ELIZABETH A CONLEY                      ADDRESS ON FILE
ELIZABETH A WILLS                       ADDRESS ON FILE
ELIZABETH ABELLA                        ADDRESS ON FILE
ELIZABETH ANN ROUDYBUSH TAX COLLECTOR   9 OVERDORF AVE DUBOIS PA 15801
ELIZABETH ANT                           ADDRESS ON FILE
ELIZABETH ARCOS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 180 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21   Page 188 of 586

Claim Name                           Address Information
ELIZABETH ATKINSON                   ADDRESS ON FILE
ELIZABETH BAILEY                     ADDRESS ON FILE
ELIZABETH BARWICK                    ADDRESS ON FILE
ELIZABETH BLAKE                      ADDRESS ON FILE
ELIZABETH BOSWELL                    ADDRESS ON FILE
ELIZABETH BRANNIGAN                  ADDRESS ON FILE
ELIZABETH BRINKMAN                   ADDRESS ON FILE
ELIZABETH BROWN                      ADDRESS ON FILE
ELIZABETH BURGAN                     ADDRESS ON FILE
ELIZABETH CANNARIATO                 ADDRESS ON FILE
ELIZABETH CARRICK                    ADDRESS ON FILE
ELIZABETH CARTER                     ADDRESS ON FILE
ELIZABETH COBLE                      ADDRESS ON FILE
ELIZABETH CODY-GARCIA                ADDRESS ON FILE
ELIZABETH COLLAR                     ADDRESS ON FILE
ELIZABETH DUBOSE                     ADDRESS ON FILE
ELIZABETH F MALTESE                  ADDRESS ON FILE
ELIZABETH FARRIS                     ADDRESS ON FILE
ELIZABETH FASARAKIS                  ADDRESS ON FILE
ELIZABETH FLOYD                      ADDRESS ON FILE
ELIZABETH GREENE                     ADDRESS ON FILE
ELIZABETH HALL                       ADDRESS ON FILE
ELIZABETH HALL                       ADDRESS ON FILE
ELIZABETH HOOK                       ADDRESS ON FILE
ELIZABETH HOUGHTON                   ADDRESS ON FILE
ELIZABETH HOYLE                      ADDRESS ON FILE
ELIZABETH J DIXON                    ADDRESS ON FILE
ELIZABETH J WALTERS                  ADDRESS ON FILE
ELIZABETH LECH                       ADDRESS ON FILE
ELIZABETH MALONEY                    ADDRESS ON FILE
ELIZABETH MANGINI                    ADDRESS ON FILE
ELIZABETH MEDLIN                     ADDRESS ON FILE
ELIZABETH MOHN                       ADDRESS ON FILE
ELIZABETH MOODY                      ADDRESS ON FILE
ELIZABETH PAINTER                    ADDRESS ON FILE
ELIZABETH PAUN                       ADDRESS ON FILE
ELIZABETH PETRICK                    ADDRESS ON FILE
ELIZABETH PLUCINSKI                  ADDRESS ON FILE
ELIZABETH S HARTMANN                 ADDRESS ON FILE
ELIZABETH SCHULTZ                    ADDRESS ON FILE
ELIZABETH SHARKETT                   ADDRESS ON FILE
ELIZABETH SHEFFIELD                  ADDRESS ON FILE
ELIZABETH SORENSEN                   ADDRESS ON FILE
ELIZABETH STAUFFER                   ADDRESS ON FILE
ELIZABETH THOMPSON                   ADDRESS ON FILE
ELIZABETH TORRUELLA                  ADDRESS ON FILE
ELIZABETH URBANUS                    ADDRESS ON FILE
ELIZABETH WARD                       ADDRESS ON FILE
ELIZABETH WATKINS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 181 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 189 of 586

Claim Name                               Address Information
ELIZABETH WEBBER                         ADDRESS ON FILE
ELIZABETH WOLFENBARGER                   ADDRESS ON FILE
ELIZABETH WOLFENBARGER                   ADDRESS ON FILE
ELIZABETH WOODRUFF                       ADDRESS ON FILE
ELIZABETHTOWN GAS                        520 GREEN LANE UNION NJ 07083
ELIZABETHTOWN GAS                        PO BOX 11811 NEWARK NJ 07101
ELIZABETHTOWN GAS                        PO BOX 11811 NEWARK NJ 07101-8111
ELIZABETHTOWN UTILITES                   200 WEST DIXIE AVE, 1ST FL CITY HALL ELIZABETHTOWN KY 42701
ELIZABETHTOWN UTILITES                   PO BOX 550 ELIZABETHTOWN KY 42702
ELIZABETHTOWN UTILITES                   PO BOX 550 ELIZABETHTOWN KY 42702-0550
ELIZANBETH MICELI                        ADDRESS ON FILE
ELIZEBETH VELEZ                          ADDRESS ON FILE
ELK RIVER PUBLIC UTILITY DIST            217S JACKSON ST TULLAHOMA TN 37388
ELK RIVER PUBLIC UTILITY DIST            PO BOX 970 TULLAHOMA TN 37388
ELK RIVER PUBLIC UTILITY DISTRICT        PO BOX 970 TULLAHOMA TN 37388-0970
ELKTON GAS                               PO BOX 759183 BALTIMORE MD 21275-9183
ELLA DEVERS                              ADDRESS ON FILE
ELLA SCHMIT HER ATTY                     ADDRESS ON FILE
ELLADEAN SHIPLEY                         ADDRESS ON FILE
ELLAN MIDWICK                            ADDRESS ON FILE
ELLEN ABERNATHY                          ADDRESS ON FILE
ELLEN CLARRY                             ADDRESS ON FILE
ELLEN COPELAND                           ADDRESS ON FILE
ELLEN DRUMM                              ADDRESS ON FILE
ELLEN DVORAK                             ADDRESS ON FILE
ELLEN L MOORE                            ADDRESS ON FILE
ELLEN MADDOX                             ADDRESS ON FILE
ELLEN MAHONEY                            ADDRESS ON FILE
ELLEN THOMPSON                           ADDRESS ON FILE
ELLIJAY GILMER CO WTR SWR AUTH           1023 PROGRESS RD ELLIJAY GA 30540
ELLIJAY GILMER COUNTY WATER SEWER AUTH   1023 PROGRESS RD ELLIJAY GA 30540-6017
ELLIJAY TELEPHONE COMPANY                PO BOX 2149 ELLIJAY GA 30540
ELLIOT BUECHE                            ADDRESS ON FILE
ELLIOT J BUECHE                          ADDRESS ON FILE
ELLIOT J BUECHE JR                       ADDRESS ON FILE
ELLYNN A DILLON                          ADDRESS ON FILE
ELMER SCHULTZ SERVICES INC               540 N 3RD ST PHILADELPHIA PA 19123
ELSA PACUKA                              ADDRESS ON FILE
ELSIE CESTARI                            ADDRESS ON FILE
ELVIN KASBY                              ADDRESS ON FILE
ELVIR REDZEPOVIC                         ADDRESS ON FILE
ELWARD ENTERPRISE INC                    4035 TRANSPORTATION DR FORT WAYNE IN 46818
ELYJAH DIAZ                              ADDRESS ON FILE
EMANI COLES                              ADDRESS ON FILE
EMANI COLES                              ADDRESS ON FILE
EMANUEL FORD JR                          ADDRESS ON FILE
EMANUEL LICEA                            ADDRESS ON FILE
EMANUELE STEVENS                         ADDRESS ON FILE
EMBRIA PETERSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                      Page 182 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 190 of 586

Claim Name                          Address Information
EMBRICH PLUMBING CO                 2910 MARYVILLE ROAD MARYVILLE IL 62062
EMCO REFRIGERATION                  10200 PAGE INDUSTRIAL BLVD ST LOUIS MO 63132
EMCON ASSOCIATES INC                128 N FIRST ST COLWICH KS 08723
EMECIA GRAHAM                       ADDRESS ON FILE
EMELY WALKER                        ADDRESS ON FILE
EMERA MAINE                         ADDRESS ON FILE
EMERA MAINE                         28 PENOBSCOT MEADOW DR HAMPDEN ME 04444
EMERALD CITY WINDOW CLEANING        6181 THOMPSON RD STE 802 SYRACUSE NY 13206
EMERALD COAST GASKET GUY LLC        EMERALD COAST GASKET GUY 7940 FRONT BEACH ROAD PMB 153 PANAMA CITY BEACH FL
                                    32407
EMERALD COAST UTILITIES AUTH        9255 STUARTDECANT ST PENSACOLA FL 32514
EMERALD COAST UTILITIES AUTH        PO BOX 18870 PENSACOLA FL 32523
EMERALD COAST UTILITIES AUTHORITY   PO BOX 18870 PENSACOLA FL 32523-8870
EMERGENCY COVERAGE CORP             ADDRESS ON FILE
EMERGENCY MEDICINE ASSOCIATES       PO BOX 826491 PHILADELPHIA PA 19182
EMERGENCY MEDICINE PROFESSIONAL     PO BOX 9430 DAYTONA BEACH FL 32120
EMERGENCY PHY ASSOC OF PA PC        PO BOX 635016 CINCINNATI OH 45263
EMERGENCY PHYS OF TIDEWATER         PO BOX 603325 CHARLOTTE NC 28260
EMERGENCY RESOURCES GROUP           PO BOX 11349 DAYTONA BEACH FL 32120
EMERGENCY SPEC OF WELLINGTON        PO BOX 24085 FORT WORTH TX 76124
EMERY FLETCHER                      ADDRESS ON FILE
EMG ALARM SPECIALIST CORP           1301 SARASOTA CENTER BLVD SARASOTA FL 34240
EMIGINE SISA                        ADDRESS ON FILE
EMILEE RISINGER                     ADDRESS ON FILE
EMILEE SOLIS                        ADDRESS ON FILE
EMILIO GARRETT                      ADDRESS ON FILE
EMILY ALDER                         ADDRESS ON FILE
EMILY BARKER                        ADDRESS ON FILE
EMILY BARRETT                       ADDRESS ON FILE
EMILY BASHAM                        ADDRESS ON FILE
EMILY BAYNE                         ADDRESS ON FILE
EMILY BELL                          ADDRESS ON FILE
EMILY BROWN                         ADDRESS ON FILE
EMILY BRYANT                        ADDRESS ON FILE
EMILY BUSHWAY                       ADDRESS ON FILE
EMILY CARTER                        ADDRESS ON FILE
EMILY CHRISTIAN                     ADDRESS ON FILE
EMILY CLARK                         ADDRESS ON FILE
EMILY DICKS                         ADDRESS ON FILE
EMILY DILKA                         ADDRESS ON FILE
EMILY DIMILLO                       ADDRESS ON FILE
EMILY DUNN                          ADDRESS ON FILE
EMILY EGGLETON                      ADDRESS ON FILE
EMILY ELLISON                       ADDRESS ON FILE
EMILY ENGEL                         ADDRESS ON FILE
EMILY GEISNER                       ADDRESS ON FILE
EMILY GILLIHAN                      ADDRESS ON FILE
EMILY GRAHAM                        ADDRESS ON FILE
EMILY GREEN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 183 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21   Page 191 of 586

Claim Name                           Address Information
EMILY GRUB                           ADDRESS ON FILE
EMILY HARRIS                         ADDRESS ON FILE
EMILY HAVEMANN                       ADDRESS ON FILE
EMILY HAYDON                         ADDRESS ON FILE
EMILY HEISER                         ADDRESS ON FILE
EMILY HELMSTETTER                    ADDRESS ON FILE
EMILY HUNTSBERGER                    ADDRESS ON FILE
EMILY J PARK                         ADDRESS ON FILE
EMILY K BOLAN                        ADDRESS ON FILE
EMILY K PERRY                        ADDRESS ON FILE
EMILY L GERGLE                       ADDRESS ON FILE
EMILY LATSHAW                        ADDRESS ON FILE
EMILY LEASURE                        ADDRESS ON FILE
EMILY LOWE                           ADDRESS ON FILE
EMILY MARTIN                         ADDRESS ON FILE
EMILY MCGOWAN                        ADDRESS ON FILE
EMILY MCINTOSH                       ADDRESS ON FILE
EMILY MCNELLY                        ADDRESS ON FILE
EMILY MEJIA                          ADDRESS ON FILE
EMILY MELINOSKY                      ADDRESS ON FILE
EMILY MYERS                          ADDRESS ON FILE
EMILY NIEMAN                         ADDRESS ON FILE
EMILY ORTIZ                          ADDRESS ON FILE
EMILY PEARSON                        ADDRESS ON FILE
EMILY PERRY                          ADDRESS ON FILE
EMILY PLUMMER                        ADDRESS ON FILE
EMILY REED                           ADDRESS ON FILE
EMILY ROBERTS                        ADDRESS ON FILE
EMILY ROMERO                         ADDRESS ON FILE
EMILY SMYTH                          ADDRESS ON FILE
EMILY STROLE                         ADDRESS ON FILE
EMILY SZEKERESH                      ADDRESS ON FILE
EMILY T RODRIGUEZ                    ADDRESS ON FILE
EMILY THOMAS                         ADDRESS ON FILE
EMILY V FUENTES-BAIZA                ADDRESS ON FILE
EMILY WEIBERG                        ADDRESS ON FILE
EMILY WRISNER                        ADDRESS ON FILE
EMILY YOUNG                          ADDRESS ON FILE
EMIRA CIPRIANO                       ADDRESS ON FILE
EMMA ALEXANDER                       ADDRESS ON FILE
EMMA BRESSLER                        ADDRESS ON FILE
EMMA BROPHY                          ADDRESS ON FILE
EMMA CASTANO                         ADDRESS ON FILE
EMMA DALLECARBONARE                  ADDRESS ON FILE
EMMA FISHER                          ADDRESS ON FILE
EMMA FONKE                           ADDRESS ON FILE
EMMA HEICHEL                         ADDRESS ON FILE
EMMA LEE CHRISTINE EVERETT           ADDRESS ON FILE
EMMA LONG                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                        Page 184 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 192 of 586

Claim Name                               Address Information
EMMA R LEE                               ADDRESS ON FILE
EMMA WRIGHT                              ADDRESS ON FILE
EMMALEE BUSH                             ADDRESS ON FILE
EMMANUEL BROWNE                          ADDRESS ON FILE
EMMANUEL BYRD                            ADDRESS ON FILE
EMMETT TOWNSHIP                          621 CLIFF ST BATTLE CREEK MI 49014
EMMITT JENKINS                           ADDRESS ON FILE
EMPIRE CONCEPTS, INC.                    C/O RT WEST PALM BEACH FRANCHISE, LP 301 CAMERON COURT DAPHNE AL 36526
EMPIRE DISTRIBUTORS INC ASHEVILLE        10 WALDEN DRIVE PO BOX 1285 ARDEN NC 28704
EMPIRE DISTRIBUTORS INC ATLANTA          3755 ATLANTA INDUSTRIAL BLVD ATLANTA GA 30331
EMPIRE DISTRIBUTORS INC CHARLOTTE        5417 WYOMING DR CHARLOTTE NC 28273
EMPIRE DISTRIBUTORS INC RALEIGH          1757 TW ALEXANDER DRIVE DURHAM NC 27703
EMPIRE DISTRIBUTORS OF NC WILMINGTON     131 CORPORATE DR AND HWY 421 WILMINGTON NC 28401
EMPIRE DISTRIBUTORS OF TN INC KNOXVILLE 1541 MT TABOR ROAD MARYVILLE TN 37801
EMPIRE DISTRIBUTORS OF TN INC MEMPHIS    P O BOX 40787 MEMPHIS TN 38174
EMPIRE DISTRIBUTORS OF TN NASHVILLE      3851 INDUSTRIAL PARKWAY NASHVILLE TN 37218
EMPIRE ELECTRICAL SERVICES               59 KENT DR ORRINGTON ME 04474
EMPIRE MERCHANTS LLC                     16 BRIDGEWATER ST BROOKLYN NY 11222
EMPIRE MERCHANTS NORTH LLC               16 HOUGHTALING ROAD WEST COXSACKIE NY 12192
EMPLOYER WITHHOLDING TAX                 EMPLOYER WITHHOLDING TAX PO BOX 182489 COLUMBUS OH 43218-2489
EMPLOYMENT DEVELOPMENT DEPT              PO BOX 826880 SACRAMENTO CA 94280-0001
EMPLOYMENT POLICIES INSTITUTE            1090 VERMONT AVENUE NW SUITE 800 WASHINGTON DC 20005
EMPLOYMENT SCREENING SERVICES            1402 PROVIDENCE PARK BIRMINGHAM AL 35242
EMPLOYMENT SCREENING SERVICES            PO BOX 830520 DEPT K BIRMINGHAM AL 35283
EMPLOYMENT SCREENING SERVICES INC        2700 CORPORATE DR, STE 100 BIRMINGHAM AL 35242
EMPLOYMENT SECURITY DIVISION             500 E THIRD STREET CARSON CITY NV 89713-0030
EMPYREAN                                 31 WICK DR PARKESBURG PA 19365
EMR                                      9100 YELLOW BRICK RD ROSEDALE MD 21237
ENCOMPASS COMMERCIAL LLC                 ATTN LARRY DAVIS 6651 N OAK TRAFFICWAY GLADSTONE MO 64118
ENCORE ONE LLC                           PO BOX 9201 MI 10 MINNEAPOLIS MN 55480
ENDURANCE AMERICAN SPECIAL INS. CO.      1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE AMERICAN SPECIAL INS. CO.      3780 MANSELL ROAD SUITE 400 ALPHARETTA GA 30022
ENDURANCE AMERICAN SPECIAL INS. CO.      SOMPO INTERNATIONAL 3780 MANSELL RD, SUITE 400 ALPHARETTA GA 30022
ENDURANCE RISK SOLUTIONS ASSURANCE CO    1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE RISK SOLUTIONS ASSURANCE CO.   SOMPO INTERNATIONAL 303 WEST MADISON, SUITE 1800 CHICAGO IL 60606
ENERGY CONSTRUCTION SERVICES             3020 COLUMBIA AVENUE LANCASTER PA 17603
ENERGY SHERLOCK                          40692 MANOR HOUSE RD LEESBURG VA 20175
ENERGYSHERLOCK LLC                       40692 MANOR HOUSE RD LEESBURG VA 20175
ENG TONG LY                              ADDRESS ON FILE
ENGINEERED FLOORS LLC                    PO BOX 780978 PHILADELPHIA PA 19178
ENGRACIA LEBRON                          ADDRESS ON FILE
ENKHZAYA AMARJARGAL                      ADDRESS ON FILE
ENRIQUE PEDRAZA                          ADDRESS ON FILE
ENRIQUE RAMOS                            ADDRESS ON FILE
ENRIQUE WHITE                            ADDRESS ON FILE
ENTERGY                                  639 LOYOLA AVE NEW ORLEANS LA 70113
ENTERGY                                  PO BOX 8105 BATON ROUGE LA 70891
ENTERGY                                  PO BOX 8101 BATON ROUGE LA 70891
ENTERGY ARKANSAS INC                     PO BOX 551 425 WEST CAPITOL AVENUE LITTLE ROCK AR 72201



Epiq Corporate Restructuring, LLC                                                                    Page 185 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 193 of 586

Claim Name                               Address Information
ENTERGY ARKANSAS LLC                     L-JEF-359 4809 JEFFERSON HWY, STE A NEW ORLEANS LA 70121-3138
ENTERGY MISSISSIPPI LLC                  L-JEF-359 4809 JEFFERSON HWY, STE A NEW ORLEANS LA 70121-3138
ENTERPRISE BANK AND TRUST COMPANY        130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ENTERPRISE FM TRUST                      284 MALLORY STATION RD ATTN STEPHEN R MORRISEEY, VP FRANKLIN TX 37067
ENTERPRISE FM TRUST                      284 MALLORY STATION RD FRANKLIN TX 37067
ENTERPRISE FM TRUST                      PO BOX 800089 ENTERPRISE FLEET MANAGEMENT KANSAS CITY MO 64180
ENTERPRISE HOLDINGS INC                  PO BOX 402383 ATLANTA GA 30384-2334
ENTERPRISE PRECISION LOCKSMITH INC       1205 E PARK AVE ENTERPRISE AL 36330
ENTERPRISE TARPAULIN PRODUCTS            B B AWNINGS 2350 PLAZA DR HWY 167 SO ENTERPRISE AL 36330
ENTERPRISE TARPAULIN PRODUCTS INC        2350 PLAZA DR ENTERPRISE AL 36330
ENTERPRISE WATER WORKS BOARD             501 S MAIN ST ENTERPRISE AL 36330
ENTERPRISE WATER WORKS BOARD             PO BOX 311000 ENTERPRISE AL 36331
ENTERSOURCE                              PO BOX 1727 SHELBYVILLE TN 37162
ENTRUST INC                              PO BOX 972894 DALLAS TX 75397
ENTRUST SERVICES                         PO BOX 35228 GREENSBORO NC 27425
ENVIRO MASTER INTERNATIONAL FRANCHISE    PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER OF CHARLESTON SAVANNAH     PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER SERVICES                   PO BOX 12350 CHARLOTTE NC 28220
ENVIRO MASTER SERVICES                   6330 E 75TH STREET SUITE 310 INDIANAPOLIS IN 46250
ENVIRO MASTER SERVICES OF INDIANAPOLIS   PO BOX 12350 CHARLOTTE NC 28220
ENVIRO SOLUTIONS LLC                     PO BOX 2155 WARREN OH 44484
ENVIRO TURF LLC                          51480 SHENANDOAH ROAD PLEASANT CITY OH 43772
ENVIROCLEAN OF GA LLC                    725 JOWERS RD BROXTON GA 31519
ENVIRONMENTAL BIOTECH OF THE ROCKIES     3690 NORWOOD DR LITTLETON CO 80125
INC
ENVIRONMENTAL DRAIN AND PLUMBING         PO BOX 3604 JOHNSON CITY TN 37602
ENVIRONMENTAL HEALTH SERVICES            321 UNIVERSITY AVE OFFICE OF FOOD PROTECTION PHILADELPHIA PA 19104
ENVIRONMENTAL SOLUTIONS LLC              6068 US HWY 98W STE 1 227 HATTIESBURG MS 39402
ENVIROSAFE MAINTENANCE                   437 EAST 600 SOUTH ANDERSON IN 46013
ENVYSION INC                             PO BOX 46138 HOUSTON TX 77210
EPB                                      ATTN REMITTANCE PROCESSING PO BOX 182254 CHATTANOOGA TN 37422-7254
EPB OF CHATTANOOGA                       ATTN LEGAL SERVICES DIVISION PO BOX 182255 CHATTANOOGA TN 37422
EPHRAIM BUCHANON                         ADDRESS ON FILE
EPHRAIM COPELAND                         ADDRESS ON FILE
EPIC COMMUNICATIONS                      46 OLD CAMPLAIN ROAD HILLSBOROUGH NJ 08844
EPIC HEATING AND COOLING                 3890 RT 219 BROCKPORT PA 15823
EPIQ CORPORATE RESTRUCTURING             777 THIRD AVE 11TH FLR NEW YORK NY 10017
EPIQ SYSTEMS ACQUISITION INC             777 THIRD AVE 11TH FLR NEW YORK NY 10017
EPITUER PEST SOLUTIONS LLC               1406 WILKINSON PIKE ATTN BRYAN WALKER MARYVILLE TN 37803
EPITUER PEST SOLUTIONS LLC               PO BOX 51083 KNOXVILLE TN 37950
EPLEE ASSOCIATES                         PO BOX 27045 GREENVILLE SC 29616
EPN HAMOT URGENT CARE WEST               PO BOX 6016 HERMITAGE PA 16148
EPPS BEVERAGE                            80 W RIDGE PIKE ROYERSFORD PA 19468
EQUITY AND PROPERTY CONSTRUCTION LLC     124 N 8TH ST 2ND FLOOR READING PA 19601
EQUITY ONE                               C/O REGENCY CENTERS CORPORATION ONE INDEPENDENT DRIVE SUITE 114 JACKSONVILLE
                                         FL 32202-5019
EQUITY ONE (WESTBURY PLAZA) LLC          C/O KELLEY DRYE & WARREN LLP ATTN ROBERT L LEHANE, ESQ 101 PARK AVE NEW YORK
                                         NY 10178
EQUITY ONE (WESTBURY PLAZA) LLC          PO BOX 531816 WESTBURY PLAZA ATLANTA GA 30353
EQUITY ONE (WESTBURY PLAZA) LLC          PO BOX 531816 WESTBURY PLAZA ATLANTA GA 30353-0000


Epiq Corporate Restructuring, LLC                                                                   Page 186 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 194 of 586

Claim Name                         Address Information
EQUITY ONE (WESTBURY PLAZA) LLC    C/O REGENCY CENTERS LP ATTN ERNST BELL, ESQ ONE INDEPENDENT DR JACKSONVILLE FL
                                   32202
ERI ECONONIC RESEARCH INSTITUTE    PO BOX 3524 SEATTLE WA 98124
ERIC A FRANOS                      ADDRESS ON FILE
ERIC A SHORE PC                    ADDRESS ON FILE
ERIC A WALDRON                     ADDRESS ON FILE
ERIC BALLARD                       ADDRESS ON FILE
ERIC BENSON                        ADDRESS ON FILE
ERIC BORDERS                       ADDRESS ON FILE
ERIC D WYNN                        ADDRESS ON FILE
ERIC DAVIS                         ADDRESS ON FILE
ERIC DENSON                        ADDRESS ON FILE
ERIC HILLMAN                       ADDRESS ON FILE
ERIC HOCKMAN                       ADDRESS ON FILE
ERIC HOLMES                        ADDRESS ON FILE
ERIC J BIEDENBENDER                ADDRESS ON FILE
ERIC M PAUL                        ADDRESS ON FILE
ERIC MARSHALL DAVIS                ADDRESS ON FILE
ERIC MCDONALD                      ADDRESS ON FILE
ERIC MEEKINS                       ADDRESS ON FILE
ERIC MOODY                         ADDRESS ON FILE
ERIC MURZYNOWSKI                   ADDRESS ON FILE
ERIC OVERTON                       ADDRESS ON FILE
ERIC PERRY                         ADDRESS ON FILE
ERIC PROSKE                        ADDRESS ON FILE
ERIC S MAYWEATHER                  ADDRESS ON FILE
ERIC S TRATHEN MD                  12630 WORLD PLAZE LANE FORT MYERS FL 33907
ERIC SIMS                          ADDRESS ON FILE
ERIC SPENCER                       ADDRESS ON FILE
ERIC STEVE TRUSLEY                 ADDRESS ON FILE
ERIC STRICKLAND                    ADDRESS ON FILE
ERIC SUMLIN                        ADDRESS ON FILE
ERIC WALKER                        ADDRESS ON FILE
ERIC WASHINGTON                    ADDRESS ON FILE
ERIC WENGER                        ADDRESS ON FILE
ERIC WILLIAMSON                    ADDRESS ON FILE
ERIC WOOD                          ADDRESS ON FILE
ERIC XAYASITH                      ADDRESS ON FILE
ERIC ZOOK                          ADDRESS ON FILE
ERICA BENNETT                      ADDRESS ON FILE
ERICA BLAZIER                      ADDRESS ON FILE
ERICA COLEMAN                      ADDRESS ON FILE
ERICA CZERNEC                      ADDRESS ON FILE
ERICA D ODOM                       ADDRESS ON FILE
ERICA GARCIA                       ADDRESS ON FILE
ERICA HOLSTER                      ADDRESS ON FILE
ERICA MALSBURY                     ADDRESS ON FILE
ERICA RODRIGUEZ                    ADDRESS ON FILE
ERICA VANZANT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 187 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 195 of 586

Claim Name                         Address Information
ERICK ANDERSON                     ADDRESS ON FILE
ERICK S MOSES                      ADDRESS ON FILE
ERICKA FELTON                      ADDRESS ON FILE
ERIE BEER COMPANY                  PO BOX 1205 ERIE PA 16512
ERIE COUNTY DEPARTMENT OF HEALTH   503 KENSINGTON AVE CENTRAL DISTRICT OFFICE BUFFALO NY 14214
ERIE COUNTY DEPARTMENT OF HEALTH   606 W SECOND ST ENVIROMENTAL DIVISION ERIE PA 16507
ERIE COUNTY SEWER & WATER          2900 COLUMBUS AVE SANDUSKY OH 44870
ERIE COUNTY WATER AUTHORITY        295 MAIN ST, RM 350 BUFFALO NY 14203-2494
ERIE COUNTY WATER AUTHORITY        PO BOX 5148 BUFFALO NY 14240
ERIE FLOORS INC                    1401 W 26TH ST ERIE PA 16508
ERIE WATER WORKS                   PO BOX 4170 WOBURN MA 01888-4170
ERIK BARTON                        ADDRESS ON FILE
ERIK BRITTENHAM                    ADDRESS ON FILE
ERIK FORD                          ADDRESS ON FILE
ERIK PORTER                        ADDRESS ON FILE
ERIK T EAST                        ADDRESS ON FILE
ERIK WILLINGHAM                    ADDRESS ON FILE
ERIKA BOYER                        ADDRESS ON FILE
ERIKA RUTENBERG                    ADDRESS ON FILE
ERIKA SYPIT                        ADDRESS ON FILE
ERIKA VALLARINO                    ADDRESS ON FILE
ERIN ALBRIGHT                      ADDRESS ON FILE
ERIN BINGENHEIMER                  ADDRESS ON FILE
ERIN BORDEN                        ADDRESS ON FILE
ERIN CHRISTOPHER                   ADDRESS ON FILE
ERIN COYLE                         ADDRESS ON FILE
ERIN CROSBY                        ADDRESS ON FILE
ERIN G COLEMAN                     ADDRESS ON FILE
ERIN GESELL                        ADDRESS ON FILE
ERIN GLAYZER                       ADDRESS ON FILE
ERIN HACK                          ADDRESS ON FILE
ERIN HOEH                          ADDRESS ON FILE
ERIN HOUSER                        ADDRESS ON FILE
ERIN HOUSER                        ADDRESS ON FILE
ERIN JENNINGS                      ADDRESS ON FILE
ERIN JENSEN                        ADDRESS ON FILE
ERIN JONES                         ADDRESS ON FILE
ERIN KELLY                         ADDRESS ON FILE
ERIN KIEVITS                       ADDRESS ON FILE
ERIN KRICK                         ADDRESS ON FILE
ERIN NICHOLAS                      ADDRESS ON FILE
ERIN NICHOLS                       ADDRESS ON FILE
ERIN PESTA                         ADDRESS ON FILE
ERIN RAWLINS                       ADDRESS ON FILE
ERIN REYNOLDS                      ADDRESS ON FILE
ERIN RHODES                        ADDRESS ON FILE
ERIN SHANNAHAN                     ADDRESS ON FILE
ERIN SINK                          ADDRESS ON FILE
ERIN STCLAIR                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 188 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21        Page 196 of 586

Claim Name                           Address Information
ERIN SUGRUE                          ADDRESS ON FILE
ERIN WALKER                          ADDRESS ON FILE
ERINN AMES                           ADDRESS ON FILE
ERLACHER, DAVID                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                     32315-3637
ERNEST BISHOP III                    ADDRESS ON FILE
ERNEST D CANDELARIA                  ADDRESS ON FILE
ERNEST JONES                         ADDRESS ON FILE
ERNEST MORGAN                        ADDRESS ON FILE
ERNEST SPANN                         ADDRESS ON FILE
ERNEST SPANN                         C/O LAW OFFICE OF WILLIAM G MCLEAN, JR WILLIAM MCLEAN ESQ 108 N MAGNOLIA AVE
                                     STE 401 OCALA FL 34475
ERNEST WALLER                        ADDRESS ON FILE
ERNEST WATT                          ADDRESS ON FILE
ERNESTINE ALLEN                      ADDRESS ON FILE
ERNESTINE HALL                       ADDRESS ON FILE
ERNET PROPERTY RESOURCE GROUP LLC    PO BOX 659 801 INDUSTRIAL BLVD GALLATIN TN 37066
ERP HILLCREST LLC                    C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                     WILMINGTON DE 19801
ERP HILLCREST LLC                    C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
ERP HILLCREST, LLC                   C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVE, 7TH FLOOR ATTN: LEGAL DEPARTMENT
                                     NEW YORK NY 10170
ERP HILLCREST, LLC                   C/O BRIXMOR PROPERTY GROUP 2440 PRESTON RIDGE RD STE 425, BUILDING 4
                                     ALPHARETTA, GA 30005
ERROLL GEORGE                        ADDRESS ON FILE
ERVIN A COTTEN                       ADDRESS ON FILE
ERVIN PROFESSIONAL PLUMBING LLC      231 GREENFIELD RD WINTER HAVEN FL 33884
ERYN KELLEY                          ADDRESS ON FILE
ESAM DEMIAN                          ADDRESS ON FILE
ESBER BEVERAGE CO INC                2217 BOLIVAR ROAD SW CANTON OH 44706
ESCAMBIA COUNTY TAX COLLECTOR        ATTN SARAH S WALTON 25 W CEDAR ST, STE 550 PENSACOLA FL 32502
ESCAMBIA COUNTY TAX COLLECTOR        SCOTT LUNSFORD, TAX COLLECTOR PO BOX 1312 PENSACOLA FL 32591
ESCAMBIA COUNTY TAX COLLECTOR        PO BOX 1312 PENSACOLA FL 32591
ESCAMBIA COUNTY TAX COLLECTOR        PO BOX 1312 PENSACOLA FL 32591-1312
ESI MAINTENANCE INC                  PO BOX 11407 DEPT 2659 BIRMINGHAM AL 35246
ESMERALDA REYES                      ADDRESS ON FILE
ESPEN CORRELL                        ADDRESS ON FILE
ESPERANZA CASTILLO RUNGE             ADDRESS ON FILE
ESSENTIAL                            902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL PROPERTIES                 902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL PROPERTIES LP              ATTN : AJ PEIL 902 CARNEGIE CENTER BLVD SUITE 520 PRINCETON NJ 08540
ESSENTIAL RETAIL SERVICES INC        2351 SUNSET BLVD SUITE 170502 ROCKLIN CA 95765
ESSIE MCINTYRE                       ADDRESS ON FILE
ESTATE OF FRANK S. SCHILLECI         ADDRESS ON FILE
ESTATE OF JEFFREY OAKLEY, THE        C/O JOSEPH A CAPO ESQ 955 ALLWOOD RD CLIFTON NJ 07012
ESTEP AND CO INC                     3685 N NATIONAL RD COLUMBUS IN 47201
ESTER DEEL                           C/O LAW OFFICES OF JOSEPH I LIPSKY, PA 1200 S PINE ISLAND RD CORNERSTONE ONE
                                     STE 320 PLANTATION FL 33324
ESTERVINA GUZMAN                     ADDRESS ON FILE
ESTHER CORBIN                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 189 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 197 of 586

Claim Name                         Address Information
ESTHER TOLLEY                      ADDRESS ON FILE
ESTIE I PROANO                     ADDRESS ON FILE
ET AL MARCHAND                     C/O HAYBER LAW FIRM 750 MAIN ST., SUITE 904 HARTFORD CT 06103
ETHAN BEENE                        ADDRESS ON FILE
ETHAN BURNELL                      ADDRESS ON FILE
ETHAN GRIM                         ADDRESS ON FILE
ETHAN LARSEN                       ADDRESS ON FILE
ETHAN M WOOLERY                    ADDRESS ON FILE
ETHAN MINTUS                       ADDRESS ON FILE
ETHAN NELSON                       ADDRESS ON FILE
ETHAN NORFLEET                     ADDRESS ON FILE
ETHAN OWENSBY                      ADDRESS ON FILE
ETHAN PAFFE                        ADDRESS ON FILE
ETHAN RICHARDSON                   ADDRESS ON FILE
ETHAN SITTON                       ADDRESS ON FILE
ETHAN TEXEIRA                      ADDRESS ON FILE
ETHAN THOMAS                       ADDRESS ON FILE
ETHAN WRIGHT                       ADDRESS ON FILE
ETHAN YENTES                       ADDRESS ON FILE
ETORIE CURRY                       ADDRESS ON FILE
ETOWAH COUNTY                      800 FORREST AVE ROOM 005 TAX COLLECTIONS GADSDEN AL 35901-3641
ETOWAH COUNTY HEALTH DEPARTMENT    PO BOX 555 GADSEN AL 35902
ETOWAH WATER AND SEWER AUTHORITY   PO BOX 769 DAWSONVILLE GA 30534-0016
EUBIE B STACEY                     ADDRESS ON FILE
EUBIE STACEY                       ADDRESS ON FILE
EUGENE BROWN                       ADDRESS ON FILE
EUGENE D DELLAMAGGIORE JR          ADDRESS ON FILE
EUGENE D. DELLAMAGGIORE, JR.       MARY M. CASKEY, ESQ. C. ELIZABETH WESTON, ESQ. PO DRAWER 11889 COLUMBIA SC
                                   29211
EUGENE F CONGDON                   ADDRESS ON FILE
EUGENE HUNTER                      ADDRESS ON FILE
EUGENE M DAVIS                     ADDRESS ON FILE
EUGENE MASON                       ADDRESS ON FILE
EUGENE METHE                       ADDRESS ON FILE
EUGENIA NOCE                       ADDRESS ON FILE
EUNA NEWELL                        ADDRESS ON FILE
EUROFINS QC LLC                    PO BOX 11407 DEPT 298 BIRMINGHAM AL 35246
EVA GUEVARA-TORRES                 ADDRESS ON FILE
EVA M JOHNSON                      ADDRESS ON FILE
EVA MOSLEY                         ADDRESS ON FILE
EVA RAMIREZ                        ADDRESS ON FILE
EVA RIBBONS                        ADDRESS ON FILE
EVA RIBBONS                        ADDRESS ON FILE
EVAN BEAUDET                       ADDRESS ON FILE
EVAN L TOTH                        ADDRESS ON FILE
EVAN LAPYCHAK                      ADDRESS ON FILE
EVAN OUTLAW                        ADDRESS ON FILE
EVAN ROWE                          ADDRESS ON FILE
EVAN SMITH                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 190 OF 567
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21        Page 198 of 586

Claim Name                           Address Information
EVANGELINA CARBAJAL                  ADDRESS ON FILE
EVANS CARPET CARE                    22 LAIRD WAY NEWARK OH 43055
EVANS HOLDING COMPANY FESTIVAL       GETTYSBURG ASSOCIATES, LLC WHITE REALTY COMPAN 416 S. BETHLEHEM PIKE FT.
                                     WASHINGTON PA 19034
EVANS LAWN CARE LLC                  1540 WINSTEAD DR CONWAY AR 72034
EVANS, GEORGE N                      AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                     TN 37934
EVANS, GEORGE N                      3664 FARM BELL PLACE LAKE MARY FL 32746
EVELYN BRECHLER                      ADDRESS ON FILE
EVELYN COCKRELL                      ADDRESS ON FILE
EVELYN CUNNINGHAM                    ADDRESS ON FILE
EVELYN GUERRA MONTERROSO             ADDRESS ON FILE
EVELYN HASTON                        ADDRESS ON FILE
EVELYN JOHNSON                       ADDRESS ON FILE
EVELYN LIGHTHOUSE                    ADDRESS ON FILE
EVELYN M TRUESDALE                   ADDRESS ON FILE
EVELYN MARCROM                       ADDRESS ON FILE
EVELYN NEAL                          ADDRESS ON FILE
EVELYN PEREZ                         ADDRESS ON FILE
EVELYN STANLEY                       ADDRESS ON FILE
EVELYN V HOLLAND                     ADDRESS ON FILE
EVELYN WHITE                         ADDRESS ON FILE
EVELYNE MERINO                       ADDRESS ON FILE
EVENFLO PLUMBING LLC                 6160 NW FAIR OAKS DR CORVALLIS OR 97330
EVER PEREZSALAZAR                    C/O LINDSAY LAW; LOUIS PAUL FRISTENSKY 46 MAYWOOD ST, STE 200 MAYWOOD PARK
                                     HOTEL ATRIYM ASHEVILLE NC 28801
EVEREST NATIONAL INSURANCE COMPANY   477 MARTINSVILLE ROAD PO BOX 830 LIBERTY CORNER NJ 07938-0830
EVERETT C MILLS                      ADDRESS ON FILE
EVERETT MILLS                        ADDRESS ON FILE
EVERGREEN                            PO BOX 420 GLOUCESTER VA 23061
EVERGREEN DEVELOPMENT COMPANY LLC    17587 W BRINDLE TRAIL ROAD C/O MR ROBERT J KUBICKI GURNEE IL 60031
EVERGREEN TREE SERVICE INC           206 SPRING ST WINDSOR LOCKS CT 06096
EVERIDGE INC                         15600 37TH AVE N STE 100 PLYMOUTH MN 55446
EVERIDGE LLC                         15600 37TH AVE N STE 100 ATTN DEPOSITS PLYMOUTH MN 55446
EVERSOURCE                           107 SELDEN ST BERLIN CT 06037
EVERSOURCE                           CT ELEC ACCTS STARTING WITH 51 PO BOX 56002 BOSTON MA 02205
EVERSOURCE                           CT GAS ACCTS STARTING WITH 57 PO BOX 56004 BOSTON MA 02205
EVERSOURCE                           PO BOX 56003 BOSTON MA 02205
EVERSOURCE                           PO BOX 56007 BOSTON MA 02205-6004
EVERSOURCE                           PO BOX 56004 BOSTON MA 02205-6004
EVERSOURCE GAS OF MA                 PO BOX 2025 SPRINGFIELD MA 01102
EVERYTHING AND ANYTHING              8 BOOKER CIR NEW CASTLE DE 19720
EVEY SATTERFIELD                     ADDRESS ON FILE
EVILIN PEREZ                         ADDRESS ON FILE
EVILIN PEREZ                         C/O D'ARCY JOHNSON DAY MICHAEL GIBSON 3120 FIRE ROAD, STE 100 EGG HARBOR
                                     TOWNSHIP NJ 08234
EVITA STOVER                         ADDRESS ON FILE
EVON MCMULLEN                        ADDRESS ON FILE
EVONNE ROOKS                         ADDRESS ON FILE
EXAMWORKS INC                        3280 PEACHTREE RD NE STE 2625 ATLANTA GA 30305


Epiq Corporate Restructuring, LLC                                                                  Page 191 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 199 of 586

Claim Name                               Address Information
EXCEL MECHANICAL SYSTEMS INC             1201 W LEHIGH PL ENGLEWOOD CO 80110
EXECUTIVE LANDSCAPING                    PO BOX 11487 PENSACOLA FL 32524
EXECUTIVE SAFE AND SECURITY CORPORATION 10722 EDISON CT RANCHO CUCAMONGA CA 91730
EXPEDIA INC                              PO BOX 844120 DALLAS TX 75284
EXPERIENCE OUR CITY                      PO BOX 278 ELKHORN NE 68022
EXPERIS US INC                           29973 NETWORK PLACE CHICAGO IL 60673-1299
EXPERT AIR INC                           PO BOX 4386 WAYNE NJ 07474
EXPRESS SERVICES INC                     PO BOX 535434 ATLANTA GA 30353
EXPRESS STEAMWAY CARPET CLEANING         4276 WELLINGTON DR PACE FL 32571
EXTERIOR MEDICS INC                      7540 ACCOTINK PARK ROAD SPRINGFIELD VA 22150
EXTERIOR PRO WASH                        654 MARION COUNTY 8107 PEEL AR 72668
EXTERMEADE JONES JR                      ADDRESS ON FILE
EXTRA DUTY SOLUTIONS                     PO BOX 60479 CHARLOTTE NC 28260
EXTRA DUTY SOLUTIONS SEACOAST BUS FUND   PO BOX 60479 CHARLOTTE NC 28260
EXTREME CARPET AND TILE CLNG INC         138 NORTHCREST AVE BUFFALO NY 14225
EXTREME REACH SERVICES GROUP LLC         28540 NETWORK PLACE CHICAGO IL 60673
EXTREME STEAM CLEANING                   11434 SILK CARNATION WAY ROYAL PALM BEACH FL 33411
EXTREME WINDOW CLEAN LLC                 PO BOX 4022 MILTON FL 32572
EZ CLEAN POWER WASHING LLC               10124 W CHIPMAN RD TOLLESON AZ 85353
EZCATER LLC                              40 WATER ST 5 BOSTON MA 02109-3604
EZEKIEL WINDLEY                          ADDRESS ON FILE
EZEQUIEL RIVERA                          ADDRESS ON FILE
EZRA CHEELY                              ADDRESS ON FILE
F A S T SERVICE INC                      2010-38 WHEATSHEAF LN PHILADELPHIA PA 19124
F AND F DISTRIBUTORS INC                 31 EASTERN AVE NEW LONDON CT 06320
F N WHOLESALE LIGHTING SUPPLY LLC        44 KINGSTON DR 116 DALEVILLE VA 24083
FABIANO BROTHERS INC                     1885 BEVANDA CT BAY CITY MI 48706
FABICARLYS BATISTA                       ADDRESS ON FILE
FABIOLA CAMARA DE TELLEZ                 ADDRESS ON FILE
FACILITIES MANAGEMENT GROUP OF MICHIGAN 553 E JEFFERSON DETROIT MI 48226
FACILITY MAINTENANCE USA                 8375 E 96TH ST # 103 INDIANAPOLIS IN 46256-1014
FAE BURKHART                             ADDRESS ON FILE
FAEGRE BAKER DANIELS LLP                 PO BOX 1450 NW6139 MINNEAPOLIS MN 55485
FAEISHA MORRISON                         ADDRESS ON FILE
FAHRENHEIT PLUMBING                      PO BOX 520142 LONGWOOD FL 32752
FAINA BLITSHTEYN                         ADDRESS ON FILE
FAIRFAX COUNTY HEALTH DEPARTMENT         10777 MAIN ST SUITE 100 ENVIROMENTAL HEALTH FAIRFAX VA 22030
FAIRFAX COUNTY WATER AUTHORITY           PO BOX 71076 CHARLOTTE NC 28272-1076
FAIRFAX WATER                            PO BOX 71076 CHARLOTTE NC 28272-1076
FAIRFIELD INCOME TAX                     701 WESSEL DRIVE FAIRFIELD OH 45014
FAIRHOPE PUBLIC UTILITIES                PO BOX 580099 CHARLOTTE NC 28258-0099
FAIRVIEW HEIGHTS 881 INC                 PO BOX 82565 DEPT CODE SILF0881 GOLETA CA 93118
FAITH GROVE                              ADDRESS ON FILE
FAITH HARRIS                             ADDRESS ON FILE
FAITH HOLLAND                            ADDRESS ON FILE
FAITH YARBROUGH                          ADDRESS ON FILE
FAKEEM HAYES                             ADDRESS ON FILE
FALLON WILLIAMS                          ADDRESS ON FILE
FALLYN CORBETT                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 192 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 200 of 586

Claim Name                               Address Information
FALSE ALARM REDUCTION UNIT               600 301 BLVD W STE 202 FALSE ALARM REDUCTION UNIT BRADENTON FL 34205
FALSE ALARM REDUCTION UNIT OF            PRINCE GEORGES COUNTY PO BOX 75888 BALTIMORE MD 21275
FAMILY FROZEN FOODS INC                  5703 TELEPHONE RD PASCAGOULA MS 39567
FAMILY HEATING AND COOLING CO INC        519 WEST 2ND STREET GAYLORD MI 49735
FAMILY SUPPORT PAYMENT CENTER            P O BOX 109001 JEFFERSON CITY MO 65110
FAMILY TRUST OF ADAM & JORDAN FARMER     ADDRESS ON FILE
FAMILY TRUST OF ADAM AND JORDAN FARMER   MARC LAZO 2646 DUPONT DRIVE SUITE 60340 IRVINE CA 92612
FANTAYJA MARTIN                          ADDRESS ON FILE
FARID FAIRFAX LLC                        9479 SILVER KING CRT STE A FAIRFAX CITY VA 22031
FARMER JACK PRODUCE                      100 ORANGE CO CIR WINTER HAVEN FL 33881
FARMERS MARKET COLLINSVILLE              128 ST LOUIS RD COLLINSVILLE FARMERS MARKET COLLINSVILLE IL 62234
FARMINGTON HILLS POLICE DEPT             31655 W ELEVEN MILE RD FARMINGTON HILL MI 48336
FARNAM GHAZY                             ADDRESS ON FILE
FARRAH INFINGER                          ADDRESS ON FILE
FARRAH INFINGER                          ADDRESS ON FILE
FARRELL LOCKE                            ADDRESS ON FILE
FARRELL LOCKE                            C/O MORGAN & MORGAN STEVEN CAPRIATI SUITE 700 ONE TAMPA CITY CENTER TAMPA FL
                                         33602
FARRMONT REALTY GROUP INC AMO            2633 E INDIAN SCHOOL RD STE 130 PHOENIX AZ 85016
FAST EDDYS GROUNDS MAINTENANCE           19280 COSHOCTON RD MT VERNON OH 43050
FAST SERVICE INC                         2010-35 WHEATSHEAF LN PHILADELPHIA PA 19124
FAST TRACK URGENT CARE WEST              3301 W GANDY BLVD TAMPA FL 33611
FASTSIGNS                                1307 12TH STREET COLUMBUS IN 47201
FATHERS PRODUCE INC                      3 BETHLEHEM CT DELMAR NY 12054
FATIMA DIAZ                              ADDRESS ON FILE
FATOUMATA SOUMARE                        ADDRESS ON FILE
FAUQUIER COUNTY                          98 ALEXANDRIA PIKE STE 42 WARRENTON VA 20186
FAUQUIER COUNTY HEALTH DEPARTMENT        98 ALEXANDRIA PIKE STE 42 WARRENTON VA 20186
FAUQUIER COUNTY PUBLIC SCHOOLS           320 HOSPITAL DR STE 39 WARRENTON VA 20186
FAUQUIER COUNTY SCHOOL BOARD             320 HOSPITAL DR STE 39 WARRENTON VA 20186
FAUSTINO MEZA SALAZAR                    ADDRESS ON FILE
FAY WEST GLASS CO                        365 S MT VERNON AVE UNIONTOWN PA 15401
FAYETTE COUNTY                           PO BOX 70 TAX COMMISSIONER FAYETTEVILLE GA 30214
FAYETTE COUNTY HEALTH DEPT               140 STONEWALL AVE W STE 200 FAYETTEVILLE GA 30214
FAYETTE COUNTY WATER SYSTEM              PO BOX 190 FAYETTEVILLE GA 30214
FAYETTEVILLE PBLC WRKS COMMSSN           955 OLD WILMINGTON RD FAYETTEVILLE NC 28301
FAYETTEVILLE PBLC WRKS COMMSSN           PO BOX 7000 FAYETTEVILLE NC 28302
FCPS                                     PO BOX 55570 LEXINGTON KY 40555-5570
FCPT HOLDINGS                            591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FCPT HOLDINGS LLC                        C/O THOMPSON COBURN LLP ATTN LAUREN NEWMAN 55 E MONROE ST, 37TH FL CHICAGO IL
                                         60603
FCPT HOLDINGS LLC                        JAMES L BRAT, CTO AND GENERAL COUNSEL 941 REDWOODS HWY, STE 3215 MILL VALLEY
                                         CA 91941
FCPT HOLDINGS, LLC                       MICHAEL J. DONLAN, ESQ. VERRILL DANA, LLP ONE PORTLAND SQUARE PORTLAND ME
                                         04101-4054
FCPT HOLDINGS, LLC                       591 REDWOOD HIGHWAY STE 1150 MILL VALLEY CA 94941
FE MORAN SECURITY SOLUTIONS              201 W UNIVERSITY AVE CHAMPAIGN IL 61820
FEB DISTRIBUTING CO INC                  PO BOX 10140 GULFPORT MS 39505
FEB REALTY MEBANE LLC                    189 BAYCREST DR SOUTH BURLINGTON VT 05403
FEB REALTY MEBANE LLC                    ATTN: SCOTT BOND 93 WITCH HAZEL ROAD SHELBURNE VT 05482


Epiq Corporate Restructuring, LLC                                                                   Page 193 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 201 of 586

Claim Name                             Address Information
FECHTEL BEVERAGE SALES INC             425 W ELM ST JEFFERSON CITY MO 65101
FEDERAL CLEANING CONTRACTORS           PO BOX 518 MANASQUAN NJ 08736
FEDERAL EXPRESS INC                    INFOSYNC ACCOUNT
FEDERAL HEATH SIGN                     1128 BEVILLE ROAD SUITE E DAYTONA BEACH FL 32114
FEDERAL HEATH SIGN COMPANY LLC         DEPT 41283 PO BOX 650823 DALLAS TX 75265
FEDERAL REALTY                         PO BOX 8500 9320 500 1220 INVESTMENT TRUST PHILADELPHIA PA 19178
FEDERAL REALTY INVESTMENT TRUST        PO BOX 8500 9320 PHILADELPHIA PA 19178
FEDERAL REALTY INVESTMENT TRUST        C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                       WILMINGTON DE 19801
FEDERAL REALTY INVESTMENT TRUST        ATTN: LEGAL DEPARTMENT STE 500 4800 HAMPDEN LANE BETHESDA MD 20814
FEDERAL REALTY INVESTMENT TRUST        1626 EAST JEFFERSON STREET ROCKVILLE MD 20852
FEDERAL REALTY INVESTMENT TRUST        909 ROSE AVENUE STE 200 NORTH BETHESDA MD 20852
FEDERAL REALTY INVESTMENT TRUST        ALBERT M. BOWER, ESQ. GRAND RIVER LAW, PLC 337 DOGWOOD AVE., NE ADA MI 49301
FEDERAL REALTY PARTNERS LP             C/O BALLARD SPAHR LLP ATTN LESLIE C HEILMAN, ESQ 919 N MARKET ST, 11TH FL
                                       WILMINGTON DE 19801
FEDERAL REALTY PARTNERS LP             STEPHEN J. WHELAN, ESQ. BREGMAN, BERBERT, SCHWARTZ & GILDAY 7315 WISCONSIN
                                       AVE., SUITE 800 WEST BETHESDA MD 20814
FEDERAL REALTY PARTNERS LP             1626 EAST JEFFERSON STREET ROCKVILLE MD 20852-4041
FEDEX                                  PO BOX 660481 DALLAS TX 75266
FEDEX FREIGHT                          DEPT CH PO BOX 10306 PALATINE IL 60055
FEDEX GROUND                           PO BOX 371461 PITTSBURGH PA 15250
FEDEX GROUND INC                       PO BOX 371461 PITTSBURGH PA 15250
FEDWAY ASSOCIATES INC                  P O BOX 519 56 HACKENSACK AVENUE KEARNY NJ 07032
FEDWAY ASSOCIATES INC                  P O BOX 519 56 HACKENSACK AVENUE KEARNY NJ 70320
FEENEY, JESSE                          4329 DANOR DR READING PA 19605
FEHMI RAMADANI                         ADDRESS ON FILE
FEINER LAWNS INC                       1325 RICHWOOD CIR ROCKLEDGE FL 32955
FELICIA BURKETT                        ADDRESS ON FILE
FELICIA CAMPBELL                       ADDRESS ON FILE
FELICIA DAUGHRATY                      ADDRESS ON FILE
FELICIA KEEVAN                         ADDRESS ON FILE
FELICIA MANGHAM                        ADDRESS ON FILE
FELICIA SANDERS                        ADDRESS ON FILE
FELICIA TATEM                          ADDRESS ON FILE
FELICIA WEBB                           ADDRESS ON FILE
FELIPE FLORES                          ADDRESS ON FILE
FELIPE GUZMAN-VIDALS                   ADDRESS ON FILE
FELLERS, ROBIN                         2290 LONGWOOD DR AUBURN AL 36830
FELLOWS LABRIOLA LLP                   225 PEACHTREE ST NE STE 2300 ATLANTA GA 30303
FELROK II, INC.                        ATTN: SERGIO ROK C/O ROK ENTERPRISES INC. 48 E. FLAGLER STREET, PH 105 MIAMI
                                       FL 33131
FERGUSON MASONRY                       P O BOX 493 COBBS CREEK VA 23035
FERMIN ROMERO                          ADDRESS ON FILE
FERNANDO BECKHAM                       ADDRESS ON FILE
FERNANDO MURILLO                       ADDRESS ON FILE
FESCO                                  2315 SYCAMORE DR KNOXVILLE TN 37921
FESCO FOOD EQUIPMENT SERVICES CO INC   2315 SYCAMORE DRIVE KNOXVILLE TN 37921
FGKR LLC                               D/B/A PROVIDENCE COMMERCIAL REAL ESTATE ATTN JAY COBBLE BROKER PO BOX 2568
                                       KNOXVILLE TN 37901
FI COMPANIES                           3150 BORDENTOWN AVE OLD BRIDGE NJ 08857


Epiq Corporate Restructuring, LLC                                                                 Page 194 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 202 of 586

Claim Name                               Address Information
FIANA ARCIERO                            ADDRESS ON FILE
FIBRENEW UPSTATE LEATHER & VINYL         131 BRIGHTON CIRCLE EASLEY SC 29642
REPAIRS
FIDEL HERNANDEZ LOPEZ                    ADDRESS ON FILE
FIDELITY INVESTMENTS INSTITUTIONAL       OPERATIONS COMPANY INC 100 CROSBY PARKWAY KC1G COVINGTON KY 41015
FIDELITY NATIONAL TITLE INSURANCE CO     4111 EXECUTIVE PKWY STE 304 NATIONAL COMMERCIAL SERVICES WESTERVILLE OH 43081
FIDENCIO HANDYMAN SERVICE                207 PARKVIEW RD SEBRING FL 33870
FIDENCIO RODRIGUEZ                       ADDRESS ON FILE
FIELDSTONE LANDSCAPES                    KONTZ LANDSCAPING PO BOX 635 YARDLEY PA 19067
FIFTH THIRD BANK                         ATTN: JACQUELINE GUY 38 FOUNTAIN SQUARE PLAZA CINCINNATI OH 45263
FIFTH THIRD BANK                         38 FOUNTAIN SQUARE PLAZA CINCINNATI OH 45263
FILS-OLVA AUGUSTE                        ADDRESS ON FILE
FILTREX SERVICE GROUP INC                1418 E 71ST ST STE H TULSA OK 74136-5059
FINANCE COMMISSIONER CITY OF NEW YORK    P O BOX 4199 CHURCH STREET STATION NEW YORK NY 10261
FINANCE OFFICER WARREN CO SCHOOLS        WARREN CO SCHOOLS OCCUP TAX PO BOX 890947 CHARLOTTE NC 28289
FINANCIAL ACCOUNTS SERVICES TEAM INC     PO BOX 11567 8300 KINGSTON PIKE KNOXVILLE TN 37939
FINANCIAL INFORMATION TECHNOLOGIES INC   ATTN CHAD HARDWICK 4720 W CYPRESS ST TAMPA FL 33607
FINDLAY CITY INCOME TAX                  PO BOX 862 FINDLAY OH 45839-0862
FINE FINISH CONTRACTING                  4080 WOOD GLEN TRACE ORANGE BEACH AL 36561
FINE WINE & GOOD SPIRITS                 3084 EMRICK BLVD BETHLEHEM PA 18020
FINE WINE & GOOD SPIRITS 0101            1275 YORK RD LOT 12 GETTYSBURG PA 17325
FINE WINE & GOOD SPIRITS 0621            1101 WOODLAND RD WYOMISSING PA 19610
FINE WINE & GOOD SPIRITS 0901            1547 BETHLEHEM PIKE HATFIELD PA 19440
FINE WINE & GOOD SPIRITS 0928            118 N FLOWERS MILL RD LANGHORNE PA 19047
FINE WINE & GOOD SPIRITS 0932            1115 N MAIN ST WARRINGTON PA 18976
FINE WINE & GOOD SPIRITS 0940            855B PENNSYLVANIA BLVD FEASTERVILLE PA 19053
FINE WINE & GOOD SPIRITS 1702            5720 SHAFFER RD DUBOIS PA 15801
FINE WINE & GOOD SPIRITS 1903            1005 SCOTT TOWN CTR BLOOMSBURG PA 17815
FINE WINE & GOOD SPIRITS 2221            990 BRIARSDALE RD HARRISBURG PA 17109
FINE WINE & GOOD SPIRITS 2301            629 PARKWAY DR BROOMALL PA 19008
FINE WINE & GOOD SPIRITS 2310            149 BALTIMORE PIKE SPRINGFIELD PA 19064
FINE WINE & GOOD SPIRITS 2501            7200 PEACH ST ERIE PA 16509
FINE WINE & GOOD SPIRITS 2801            987 WAYNE AVE CHAMBERSBURG PA 17201
FINE WINE & GOOD SPIRITS 3502            1512 SCRANTON CARBONDALE HWY DICKSON CITY PA 18508
FINE WINE & GOOD SPIRITS 3524            2571 SHOPPES BLVD MOOSIC PA 18507
FINE WINE & GOOD SPIRITS 3616            1190 DILLERVILLE RD LANCASTER PA 17601
FINE WINE & GOOD SPIRITS 3626            2350 LINCOLN HWY EAST STE 55 LANCASTER PA 17602
FINE WINE & GOOD SPIRITS 3707            2034 W STATE ST NEW CASTLE PA 16101
FINE WINE & GOOD SPIRITS 3802            1737 QUENTIN RD LEBANON PA 17042
FINE WINE & GOOD SPIRITS 3901            1516 N CEDAR CREST BLVD ALLENTOWN PA 18104
FINE WINE & GOOD SPIRITS 3925            2560 MACARTHUR RD WHITEHALL PA 18052
FINE WINE & GOOD SPIRITS 4110            1939 E 3RD ST WILLIAMSPORT PA 17701
FINE WINE & GOOD SPIRITS 4506            1060 N 9TH ST STROUDSBURG PA 18360
FINE WINE & GOOD SPIRITS 4628            44 RIDGE PIKE CONSHOHOCKEN PA 19428
FINE WINE & GOOD SPIRITS 4641            1839 EAST RIDGE PIKE STE 50 ROYERSFORD PA 19468
FINE WINE & GOOD SPIRITS 5103            2238 WASHINGTON AVE PHILADELPHIA PA 19146
FINE WINE & GOOD SPIRITS 5401            530 POTTSVILLE PARK PLZ POTTSVILLE PA 17901
FINE WINE & GOOD SPIRITS 5602            1534 N CENTER AVE SOMERSET STE 110 SOMERSET PA 15501
FINE WINE & GOOD SPIRITS 6705            2075 SPRINGWOOD RD UNIT 30 YORK PA 17403



Epiq Corporate Restructuring, LLC                                                                   Page 195 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 203 of 586

Claim Name                            Address Information
FINE WINE & GOOD SPIRITS 6714         802 SHREWSBURY COMMONS AVE SHREWSBURY PA 17361
FINE WINE AND GOOD SPIRITS            1234 MILLERSVILLE PIKE LANCASTER PA 17603
FINE WINE AND GOOD SPIRITS            137 E MAIN ST LOCK HAVEN PA 17745
FINE WINE AND GOOD SPIRITS 3206       475 FRANKLIN S STE 5 INDIANA PA 15701
FIRE PREVENTION                       2 KILMER AVE TAUNTON MA 02780
FIRE PREVENTION DIVISION              635 WOODLAND AVE STE 2103 KANSAS CITY MO 64106
FIRE RECOVERY USA LLC                 PO BOX 935667 ATLANTA GA 31193-5667
FIRE TEC INC                          1002 WILLIAM BLOUNT DRIVE MARYVILLE TN 37801
FIREHOUSE LOCK AND KEY                4664 HWY 90 MARIANNA FL 32446
FIREMANS FUND INSURANCE COMPANY       777 SAN MARIN DR 2160 NOVATO CA 94945
FIREPROOFING CORPORATION OF AMERICA   347 WEST 36TH STREET NEW YORK NY 10018
FIRMEX CORP                           110 SPADINA AVE STE 700 TORONTO ON M5V 2K4 CANADA
FIRST AID AND SAFETY PATROL           PO BOX 108 LEBANON PA 17042
FIRST CALL LOCK AND DOOR              1305-A FRANCIS AVE HALETHORPE MD 21227
FIRST CALL LOCK AND DOOR              310 COMAL ST BLDG A STE 301 AUSTIN TX 78702
FIRST CHOICE LOCKSMITH                334 E 59 ST NEW YORK NY 10022
FIRST CHOICE REPORTING SERVICES INC   PO BOX 865039 ORLANDO FL 32886
FIRST CITY REPAIRS GROUP INC          2 S PAXTON DR SAVANNAH GA 31406
FIRST COMMONWEALTH                    ATTN: ALICIA BEINHAUER PO BOX 400 INDIANA PA 15701-0400
FIRST COMMONWEALTH BANK               501 GRANT ST STE 250 PITTSBURGH PA 15219-4452
FIRST DATA SERVICES LLC               5775 DTC BLVD STE 100N GREENWOOD VILLAGE CO 80111-3209
FIRST FINANCE CAPITAL CORP            ONE MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORP          1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FUNDS LLC                       240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                    F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                      85255-5687
FIRST NATIONAL BANK OF                LITCHFIELD ATTN: CONNIE BECK ONE NORTH SHORE CENTER PITTSBURGH PA 15212
FIRST NATIONAL BANK OF LITCHFIELD     324 NORTH STATE ST LITCHFIELD IL 62056
FIRST ORDER PROPERTY MANAGEMENT       & CONTRACTING 212 FAIR ST BLOOMSBURG PA 17815
FIRST SERVICE MECHANICAL              2803 PINECROFT RD GREENSBORO NC 27407
FIRST SERVICES                        4648 OLD WINTER GARDEN RD ORLANDO FL 32811
FIRST STATE INSPECTION AGENCY INC     101 MATTLIND WAY MILFORD DE 19963
FIRST TENNESSEE BANK NA               165 MADISON AVE MEMPHIS TN 38103
FISCHER MARKET PLACE, LLP             14698 GALXIE AVENUE APPLE VALLEY MN 55124
FISH LAWN AND TREE LLC                6 MINORCA PLACE TOWNSEND DE 19734
FISH WINDOW CLEANING                  916 MOUNT KEMBLE AVE MORRISTOWN NJ 07960
FISH WINDOW CLEANING                  1066 W TIOGA ST ALLENTOWN PA 18103
FISH WINDOW CLEANING                  PO BOX 2611 WARMINSTER PA 18974
FISH WINDOW CLEANING                  PO BOX 496 EAGLEVILLE PA 19408-0496
FISH WINDOW CLEANING                  700 IRISH HILL RD RUNNEMEDE NJ 08078
FISH WINDOW CLEANING                  P O BOX 285 YARDLEY PA 19067
FISH WINDOW CLEANING                  PO BOX 3581 ANNAPOLIS MD 21403
FISH WINDOW CLEANING                  PO BOX 8258 WARWICK RI 02888
FISH WINDOW CLEANING                  9479 SILVER KING CRT STE A FAIRFAX CITY VA 22031
FISH WINDOW CLEANING                  PO BOX 71312 RICHMOND VA 23229
FISH WINDOW CLEANING                  PO BOX 120291 NEWPORT NEWS VA 23612
FISH WINDOW CLEANING                  1331 CONANT ST STE 101 MAUMEE OH 43537-1665
FISH WINDOW CLEANING                  PO BOX 140893 TOLEDO OH 43614
FISH WINDOW CLEANING                  3655 LANE RD PERRY OH 44081



Epiq Corporate Restructuring, LLC                                                                Page 196 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 204 of 586

Claim Name                              Address Information
FISH WINDOW CLEANING                    PO BOX 111 OSHTEMO MI 49077
FISH WINDOW CLEANING                    PO BOX 723 GRANDVILLE MI 49468
FISH WINDOW CLEANING                    PO BOX 1319 LOGANVILLE GA 30052
FISH WINDOW CLEANING                    PO BOX 88446 ATLANTA GA 30356
FISH WINDOW CLEANING                    1711 DEAN FOREST RD STE G SAVANNAH GA 31408
FISH WINDOW CLEANING                    151 COLLEGE DR UNIT 7 ORANGE PARK FL 32065
FISH WINDOW CLEANING                    2551 E 55TH PL INDIANAPOLIS IN 46220
FISH WINDOW CLEANING                    PO BOX 40325 INDIANAPOLIS IN 46240
FISH WINDOW CLEANING                    6121 58TH STREET STE C LINCOLN NE 68516
FISH WINDOW CLEANING                    11811 UPHAM ST C 2 BROOMFIELD CO 80020
FISH WINDOW CLEANING INC                PO BOX 428 ALLENTOWN NJ 08501
FISH WINDOW CLEANING OF TALLAHASSEE     PO BOX 13595 TALLAHASSEE FL 32308
FISH WINDOW CLEANING OF TALLAHASSEE     PO BOX 14095 TALLAHASSEE FL 32317
FISH WINDOW CLEANING ORANGE PARK        151 COLLEGE DRIVE STE 7 ORANGE PARK FL 32065
FISH WINDOW CLEANING SOUTH METRO        PO BOX 298 LAKEVILLE MN 55044
FISHBOWL                                P O BOX 740513 ATLANTA GA 30374
FISHER BRANNING                         ADDRESS ON FILE
FISHER BROTHERS                         ATTN: GENERAL COUNSEL 299 PARK AVENUE NEW YORK NY 10071
FISHER BROTHERS                         PROPERTY MANAGER 299 PARK AVENUE NEW YORK NY 10171
FISHER FOODS MARKETING INC SS           4855 FRANK AVE NW NORTH CANTON OH 44720
FISHER HEDGEPETH                        ADDRESS ON FILE
FITCH ELECTRIC LLC                      1345 E TRAFFICWAY SPRINGFIELD MO 65802
FITZPATRICK LAWN AND LANDSCAPE INC      PO BOX 11341 CHARLOTTE NC 28220
FITZPATRICK LAWN LANDSCAPE INC          PO BOX 11341 CHARLOTTE NC 28220
FIVE 9 INC                              4000 EXECUTIVE PKWY STE 400 SAN RAMON CA 94583
FIVE STAR DISTRIBUTING INC              4055 EAST PARK 30 DRIVE COLUMBIA CITY IN 46725
FIVE STAR LANDSCAPE & PROPERTY MAINT    3808 N 100 E WARSAW IN 46582
LLC
FIVE9 INC                               ATTN HOMENO SALINAS 7901 STONERIDGE DR PLEASANTON CA 94588
FIX IT ALL                              387 DEEP DRAW RD CROSSVILLE TN 38555
FL I MEDICAL SERVICES LLC               PO BOX 38086 PHILADELPHIA PA 19910
FLAGLER COUNTY TAX COLLECTOR            PO BOX 846 BUNNELL FL 32110
FLAHERTY SENSABAUGH BONASSO PLLC        PO BOX 3843 CHARLESTON WV 25301
FLAHERTY SENSABAUGH BONASSO PLLC        200 CAPITAL ST CHARLESTON WV 25301
FLAME PRO TECH SERVICES INC             2702 DRUID HILL DR MARYVILLE TN 37804
FLAURE JONES                            ADDRESS ON FILE
FLAWLESS CARPET TILE AND                12726 SHADE TREE COURT HUDSON FL 34669
FLAWLESS CARPET TILE AND GROUT CLEANING 12726 SHADE TREE CT HUDSON FL 34669
FLAWLESS TILE GROUT CARPET CLEANING     12726 SHADE TREE COURT HUDSON FL 34669
FLAWLESSLANDSCAPING LLC                 150 RAVEN ROCK DR MORGANTOWN WV 26508
FLEMING COMPLETE LLC                    1736 S NEVADA WAY MESA AZ 85204
FLETCHER ABC BOARD                      37 ROCKWOOD RD FLETCHER NC 28732
FLETCHER TILTON PC                      ADDRESS ON FILE
FLINT ELECTRIC MEMBERSHIP CORPORATION   ATTN WILLIAM R JERLES JR PO BOX 89 PERRY GA 31069
FLINT EMC                               SEDC PO BOX 530812 ATLANTA GA 30353
FLINT EMC                               SEDC PO BOX 530812 ATLANTA GA 30353-0812
FLINT EMC                               3 S MACON ST REYNOLDS GA 31076-0308
FLOORING, STEWART                       12550 MOFFET RD WILMER AL 36587
FLORAL CITY BEVERAGE INC                720 HUBER DR MONROE MI 48162



Epiq Corporate Restructuring, LLC                                                                    Page 197 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 205 of 586

Claim Name                             Address Information
FLORENCE COSTA                         ADDRESS ON FILE
FLORENCE COUNTY                        PO BOX 100501 FLORENCE SC 29502-0501
FLORENCE DELUCA                        ADDRESS ON FILE
FLORENCE EVANS                         ADDRESS ON FILE
FLORENCE JPOMEROY                      ADDRESS ON FILE
FLORENCE LOCK AND KEY GROUP LLC        1212 W EVANS ST FLORENCE SC 29501
FLORENCE MCCARTHY                      ADDRESS ON FILE
FLORIDA AGENCY FOR HEALTH CARE ADMIN   2727 MAHAN DRIVE MAIL STOP58 TALLAHASSE FL 32308
FLORIDA AIR SPECIALIST INC             110 HAMILTON PARK DR STE B TALLAHASSEE FL 32304-2891
FLORIDA AIR SPECIALIST INC             6315 BLOUNTSTOWN HWY STE C TALLAHASSEE FL 32310
FLORIDA CITY GAS                       PO BOX 11812 NEWARK NJ 07101-8112
FLORIDA CITY GAS                       PO BOX 22614 MIAMI FL 33102
FLORIDA CITY GAS                       4045 NW 97TH AVE DORAL FL 33178
FLORIDA DEPARTMENT OF FINANCIAL        PO BOX 6350 DIV OF UNCLAIMED PROPERTY TALLAHASSEE FL 32314-6350
SERVICES
FLORIDA DEPARTMENT OF REVENUE          UNEMPLOYMENT TAX 5050 W TENNESSEE STREET TALLAHASSEE FL 32399-0180
FLORIDA DEPARTMENT OF STATE            PO BOX 6327 TALLAHASSEE FL 32314
FLORIDA DEPT OF FINANCIAL SERVICES     BUREAU OF UNCLAIMED PROPERTY PO BOX 1990 TALLAHASSEE FL 32302
FLORIDA DEPT OF FINANCIAL SVS          PO BOX 7300 DIV OF WORKERS COMPENSATION WC ASSESSMENT UNIT TALLAHASSEE FL
                                       32399
FLORIDA DEPT OF HEALTH                 IN INDIAN RIVER COUNTY 1900 27TH STREET VERO BEACH FL 32960
FLORIDA DEPT OF HEALTH INDIAN RIVER    190027TH ST VERO BEACH FL 32960
CNTY
FLORIDA DEPT OF LABOR                  DEPT OF ECONOMIC OPPORTUNITY 107 EAST MADISON ST CALDWELL BUILDING TALLAHASSEE
                                       FL 32399-4120
FLORIDA DEPT OF REVENUE                5050 W TENNESSEE ST TALLAHASSEE FL 32399-0100
FLORIDA DISTRIBUTION COMPANY LLC       3964 SHADER ROAD ORLANDO FL 32808
FLORIDA ELECTRIC AND LIGHTING          PO BOX 291327 TAMPA FL 33687
FLORIDA EMERGENCY PHYSICIANS           PO BOX 1070 DEPT 4131 CHARLOTTE NC 28201
FLORIDA HAND CENTER                    18344 MURDOCK CIR PORT CHARLOTTE FL 33948
FLORIDA HOSPITAL                       PO BOX 1954 MEMPHIS TN 38101
FLORIDA JET CENTER                     2665 NW 56TH ST HANGAR 54 FT LAUDERDALE FL 33309
FLORIDA LOGOS INC                      3764 NEW TAMPA HWY LAKELAND FL 33815
FLORIDA POWER & LIGHT CO               BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
FLORIDA POWER & LIGHT CO               GENERAL MAIL FACILITY MIAMI FL 33188
FLORIDA POWER & LIGHT CO               700 UNIVERSE BLVD JUNO BEACH FL 33408
FLORIDA POWER LIGHT COMPANY            FPL GENERAL MAIL FACILITY MIAMI FL 33188
FLORIDA PUBLIC UTILITIES               PO BOX 2137 SALISBURY MD 21802
FLORIDA PUBLIC UTILITIES               208 WILDLIGHT AVE YULEE FL 32097
FLORIDA SELF INSURERS GUARANTY ASSOC   1427 EAST PIEDMONT DR 2ND FL 2ND FLOOR TALLAHASSEE FL 32308
INC
FLORIDA STAINLESS FABRICATORS INC      575 ECON RIVER PLACE OVIEDO FL 32765
FLORINDA VENTURA-LUCERO                ADDRESS ON FILE
FLOWER SHOP INC                        1410 TUCKALEECHEE PIKE MARYVILLE TN 37803
FLOWERS BAKING CO OF VILLA RICA        134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWERS BAKING CO OF VILLA RICA        134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
FLOYD BAGWELL                          ADDRESS ON FILE
FLOYD POPE                             ADDRESS ON FILE
FLOYD VINCENT JR                       ADDRESS ON FILE
FLYING COLOURS                         657 N BELL AVE CHESTERFIELD MO 63005


Epiq Corporate Restructuring, LLC                                                                    Page 198 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 206 of 586

Claim Name                               Address Information
FOCALPOINT SECURITIES LLC                11150 SANTA MONICA BLVD STE 1550 LOS ANGELES CA 90025
FOGLE, BETTY                             C/O PAUL W OWEN JR PO BOX 369 ORANGEBURG SC 29116-0369
FOGLE, BETTY                             4430 SAINT MATTHEWS RD SAINT MATTHEWS SC 29135
FOLEY LARDNER LLP                        777 EAST WISCONSIN AVE SUITE 3800 MILWAUKEE WI 53202
FONTES CARPET CLEANING                   2800 REGISTER RD SE WINTER HAVEN FL 33884
FONZIE PHILLIPS                          ADDRESS ON FILE
FONZIE PHILLIPS F AND T LAWN CARE        821 HONRINE RD CLINTON NC 28328
FOOD EQUIPMENT SERVICES CO LLC           2315 SYCAMORE DR KNOXVILLE TN 37921
FOODS IN SEASON INC                      PO BOX 423 WASHOUGAL WA 98671
FOOTHILLS MALL OWNER EQUITIES LLC        197 FOOTHILLS MALL DR MARYVILLE TN 37801
FORDS PRODUCE COMPANY INC                1109 AGRICULTURE STREET RALIEGH NC 27603
FOREST ACRES REAL ESTATE CO              1919 E MAIN STREET PO BOX 1929 EASLEY SC 28641
FORESTWOOD FARM                          PO BOX 310728 BIRMINGHAM AL 35231
FOREVERGREEN COMPLETE GROUND CARE        7582 HARRISON AVE CINCINNATI OH 45247
FOREVERGREEN COMPLETE GROUND CARE LLC    7582 HARRISON AVE CINCINNATI OH 45247
FORSYTH COUNTY TAX COLLECTOR             PO BOX 82 WINSTON SALEM NC 27102-0082
FORT GRATIOT CHARTER TOWNSHIP            3720 KEEWAHDIN RD FT. GRATIOT MI 48059
FORT GRATIOT CHARTER TOWNSHIP            3720 KEEWAHDIN RD FT GRATIOT MI 48059-3309
FORT HILL NATURAL GAS AUTH               311 SOUTH OENDLETON ST EASLEY SC 29640
FORT HILL NATURAL GAS AUTH               PO BOX 189 EASLEY SC 29641
FORT HILL NATURAL GAS AUTH               311 S PENDLETON ST PO BOX 189 EASLEY SC 29641
FORT MOTTE LLC                           PO BOX 321 ORANGEBURG SC 29116
FORT PAYNE IMPROVEMENT AUTH              PO BOX 680617 FT PAYNE AL 35968-1607
FORT PAYNE WATER WORKS BOARD             153 20TH ST NE FORT PAYNE AL 35967-3523
FORT WAYNE ALLEN COUNTY DEPT OF HEALTH   200 E BERRY ST 360 FORT WAYNE IN 46802
FOSTER CAVINESS COMPANY INC              PO BOX 744739 ATLANTA GA 30374-4739
FOSTER, MICHELLE A                       4171 RESERVOIR RD KINGSPORT TN 37660
FOUNDATION RADIOLOGY GROUP               75 REMITTANCE DR 3310 CHICAGO IL 60675
FOUR BEAM LLC                            4943 N BROAD ST PHILADELPHIA PA 19141
FOUR BEAM LLC                            4943 N BROAD ST PHILADELPHIA PA 19141-0000
FOUR CORNERS OPERATING PARTNERSHIP LP    FCPT HOLDINGS 591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FOUR CORNERS OPERATING PARTNERSHIP LP    591 REDWOOD HWY STE 3215 MILL VALLEY CA 94941
FOUR J, LLC                              D/B/A TOPSHAM FAIR MALL 49 TOPSHAM FAIR MALL ROAD TOPSHAM ME 04086
FOUR SEASONS LAWN AND LANDSCAPE LLC      PO BOX 793 STARKVILLE MS 39760
FOUR SEASONS LAWN CARE OF THE NRV LLC    1530 RADFORD RD CHRISTIANSBURG VA 24073
FOUR SEASONS PRODUCE INC                 P O BOX 8532 MOSS POINT MS 39562
FOURTH ENTERPRISES LLC                   ATTN MAYA WALKER, GLOBAL CONTROLLER 6504 BRIDGE POINT PKWY, STE 425 AUSTIN TX
                                         78730
FOURTH ENTERPRISES LLC DBA HOTSCHEDULES ATTN MAYA WALKER, GLOBAL CONTROLLER 6504 BRIDGE POINT PKWY, STE 425 AUSTIN TX
                                        78730
FOWLER, LOGAN                            126A COUNTY RD 147 RICEVILLE TN 37370
FOWLER, MEGAN N                          303 CALHOUN ST, #21 MOUNT VERNON OH 43050
FOX GLASS CO INC                         1035 TIFFORD LANE OSTEEN FL 32764
FOX ROTHSCHILD LLP                       PO BOX 5231 PRINCETON NJ 08543-5231
FOX SYSTEMS INC                          PO BOX 1777 CALHOUN GA 30703
FOXLAND CLEANING SERVICES INC            6435 NAMON WALLACE DR CUMMING GA 30028
FOXS GLASS COMPANY LLC                   115 WEST CHURCH PLACE CONNELLSVILLE PA 15425
FPL                                      BANKRUPTCY DEPT/RRD/LFO 4200 W FLAGLER ST MIAMI FL 33134
FPL                                      BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134



Epiq Corporate Restructuring, LLC                                                                      Page 199 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 207 of 586

Claim Name                            Address Information
FPL                                   GENERAL MAIL FACILITY MIAMI FL 33188
FPL                                   GENERAL MAIL FACILITY MIAMI FL 33188-0001
FPL ENERGY SERVICES                   PO BOX 25426 MIAMI FL 33102
FPL ENERGY SERVICES                   BANKRUPTCY RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
FPL ENERGY SERVICES INC               PO BOX 25426 MIAMI FL 33102
FPL ENERGY SERVICES INC               ATTN SCS 4200 W FLAGLER ST MIAMI FL 33134
FRADES DISPOSAL INC                   PO BOX 50398 NEW BEDFORD MA 02745
FRALUISAL LLC                         26 RUTH PLACE C/O SALVATORE GAMBINO PLAINVIEW NY 11803
FRALUISAL LLC                         C/O WALSH, COLUCCI, LUBELEY & WALSH ATTN: DAVID J. BOMGARDNER, ESQ. 4310
                                      PRINCE WILLIAM PARKWAY, SUITE 300 PRINCE WILLIAM VA 22192
FRANCEASCA PRICE                      ADDRESS ON FILE
FRANCES DURAN                         ADDRESS ON FILE
FRANCES ETTARI                        ADDRESS ON FILE
FRANCES L PRINCE                      ADDRESS ON FILE
FRANCES PARENTE                       ADDRESS ON FILE
FRANCES PRINCE                        ADDRESS ON FILE
FRANCESCA GUILLIOD                    ADDRESS ON FILE
FRANCESCA HERNANDEZ CURRAS            ADDRESS ON FILE
FRANCINE GREENBERG                    ADDRESS ON FILE
FRANCINE SNYDER                       ADDRESS ON FILE
FRANCIS E WUNDER JR                   ADDRESS ON FILE
FRANCIS LAMARRE                       ADDRESS ON FILE
FRANCIS LEVERONE                      ADDRESS ON FILE
FRANCIS LYNN                          ADDRESS ON FILE
FRANCIS TOPPUTO                       ADDRESS ON FILE
FRANCISCO GONZALEZ                    ADDRESS ON FILE
FRANCISCO LOPEZ                       ADDRESS ON FILE
FRANCISCO MARRERO                     ADDRESS ON FILE
FRANCISCO MORALES                     ADDRESS ON FILE
FRANCISCO NICANOR                     ADDRESS ON FILE
FRANCISCO QUINONEZ                    ADDRESS ON FILE
FRANCYNE CUNNINGHAM                   ADDRESS ON FILE
FRANK A TONER ELECTRIC CO INC         305 OLIPHANT LANE UNIT 10 MIDDLETOWN RI 02842
FRANK AMMANN                          ADDRESS ON FILE
FRANK BARSKI                          ADDRESS ON FILE
FRANK E SOUTHALL                      ADDRESS ON FILE
FRANK GARGIULO SON INC                535 SWEETLAND AVENUE HILLSIDE NJ 07205
FRANK GONZALEZ                        ADDRESS ON FILE
FRANK HUTCHINSON II                   ADDRESS ON FILE
FRANK KELLEY                          ADDRESS ON FILE
FRANK MILLER                          ADDRESS ON FILE
FRANK NUNN                            ADDRESS ON FILE
FRANK S SCHILLECI ESTATE              ADDRESS ON FILE
FRANK SCHILLECI                       ADDRESS ON FILE
FRANK WALDO                           ADDRESS ON FILE
FRANK WELCH, JR.                      C/O RAMSEY SKILES STREVA & BOURGEOI, LTD S. PATRICK SKILES 1915 HWY 182, BAYOU
                                      VISTA MORGAN CITY LA 70380
FRANKIE SARAGO                        ADDRESS ON FILE
FRANKIE VAUGHN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 200 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 208 of 586

Claim Name                               Address Information
FRANKLIN CO AREA TAX BUREA EIT           526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN CO AREA TAX BUREA LST           526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN CO BOARD OF HEALTH              526 ELM STREET PMB 1 TIONESTA PA 16353-9724
FRANKLIN COUNTY                          280 E BROAD ST COLUMBUS OH 43215
FRANKLIN COUNTY AREA TAX BUREAU          443 STANLEY AVENUE CHAMBERSBURG PA 17201-3600
FRANKLIN COUNTY AREA TAX BUREAU LST      443 STANLEY AVENUE CHAMBERSBURG PA 17201
FRANKLIN COUNTY PUBLIC HEALTH            280 E BROAD ST COLUMBUS OH 43215
FRANKLIN COUNTY TREASURER                PO BOX 742538 CINCINNATI OH 45274-2538
FRANKLIN DEAN AUTEN                      ADDRESS ON FILE
FRANKLIN ENTERPRISES                     2701 S 4TH STREET P O BOX 1517 VAN BUREN AR 72957
FRANKLIN FOOD EQUIPMENT                  2701 S 4TH STREET P O BOX 1517 VAN BUREN AR 72957
FRANKLIN JIMENEZ                         ADDRESS ON FILE
FRANKLIN MACHINE PRODUCTS INC            PO BOX 74007311 CHICAGO IL 60674-7311
FRANKLIN RIVERA                          ADDRESS ON FILE
FRANKLIN SANITATION LLC                  1611 RYE BEACH RD HURON OH 44839
FRANKLIN SHOFESTALL                      ADDRESS ON FILE
FRANKLIN TOWNSHIP                        475 DEMOTT LN CLERKS OFFICE SOMERSET NJ 08873
FRANKLIN TWP DEPT OF WTR UTILI           40 CHURCHILL AVE SOMERSET NJ 08873
FRANKLIN TWP DEPT OF WTR UTILI           475 DEMOTT LANE SOMERSET NJ 08873
FRANKLYN RODRIGUEZ                       ADDRESS ON FILE
FRANTZ MCCONNELL AND SEYMOUR LLP         PO BOX 39 KNOXVILLE TN 37901
FRANYANA WILLIAMS                        ADDRESS ON FILE
FRAZIER THOMPSON                         ADDRESS ON FILE
FRAZIER, KAYLYN                          159 KEELING DR RIDGEWAY VA 24148
FRED CHEEKS JR.                          ADDRESS ON FILE
FRED E BLARR JR                          ADDRESS ON FILE
FRED EADY                                ADDRESS ON FILE
FRED H NELSON III                        ADDRESS ON FILE
FRED HENDERSON                           ADDRESS ON FILE
FRED M MILLER                            ADDRESS ON FILE
FRED PERKINS/BRENDA WALSH/ROUTE TEN LLC C/O JOHANNA M PERKINS 1268 LASKIN RD, #200 VIRGINIA BEACH VA 23451
FRED PERKINS/BRENDA WALSH/ROUTE TEN LLC C/O JOSHUA D STIFF 200 BENDIX RD, STE 300 VIRGINIA BEACH VA 23452
FRED POTENZA                             ADDRESS ON FILE
FRED VIE                                 ADDRESS ON FILE
FRED WHITLOCK                            ADDRESS ON FILE
FREDDY JOHNSON                           ADDRESS ON FILE
FREDERICK BERLS                          ADDRESS ON FILE
FREDERICK COUNTY DIVISION OF UTILITIES   AND SOLID WASTE MANAGEMENT 4520 METROPOLITAN CT FREDERICK MD 21704
FREDERICK COUNTY HEALTH DEPT             350 MONTEVUE LANE FREDERICK MD 21702
FREDERICK COUNTY MARYLAND                TREASURER OF FREDERICK COUNTY DIV OF UTIL & SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297
FREDERICK COUNTY MARYLAND                TREASURER OF FREDERICK COUNTY DIV OF UTIL & SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297-0262
FREDERICK COUNTY MARYLAND                4520 METROPOLITAN CR FREDERICK MD 21704
FREDERICK COUNTY TREASURER               PO BOX 4310 FREDERICKSBURG MD 21705-4310
FREDERICK CROSSING OWNERS ASSN           C/O CLAGETT ENTERPRISES 7540 N MARKET STREET FREDERICK MD 21701
FREDERICK CROSSING OWNERS ASSN           C O CLAGETT ENTERPRISES 7540 N MARKET STREET FREDERICK MD 21701-0000
FREDERICK DULL                           ADDRESS ON FILE
FREDERICK HYDER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 201 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 209 of 586

Claim Name                              Address Information
FREDERICK ROBERTS                       ADDRESS ON FILE
FREDERICK STONER                        ADDRESS ON FILE
FREDERICK WHITLOCK                      ADDRESS ON FILE
FREDERICKSBURG CITY HEALTH DEPARTMENT   608 JACKSON ST FREDERICKSBURG VA 22401
FREDERICKSBURG CITY TREASURER           PO BOX 644 CITY HALL FREDERICKSBURG VA 22404
FREDERICKSBURG EMER MEDICAL             PO BOX 71124 CHARLOTTE NC 28272
FREDERICKTOWNE LABS INC                 PO BOX 245 MYERSVILLE MD 21773
FREDI MANSO                             ADDRESS ON FILE
FREDI MANSO                             ADDRESS ON FILE
FREDIA DICK                             ADDRESS ON FILE
FREDRICA MAYO                           ADDRESS ON FILE
FREDRICK LOWERY                         ADDRESS ON FILE
FREDY BAUTISTA                          ADDRESS ON FILE
FREEHOLD TOWNSHIP                       1 MUNICIPAL PLAZA WATER SEWER DEPT FREEHOLD NJ 07728
FREEHOLD TOWNSHIP                       1 MUNICIPAL PLAZA FREEHOLD NJ 07728
FREELS DRAFT SERVICE                    12 OWL RIDGE RD OXFORD CT 06478
FREEMALL ASSOCIATES                     PO BOX 511421 LOS ANGELES CA 90051
FREEMALL ASSOCIATES LLC                 DUSTIN P. BRANCH, ESQ. BALLARD SPAHR LLP 2029 CENTURY PARK EAST, SUITE 1400
                                        LOS ANGELES CA 90067-2915
FREEMALL ASSOCIATES, LLC                3710 ROUTE 9, SUITE 1000 ATTN: CENTER MANAGER FREEHOLD NJ 07728
FREEMALL ASSOCIATES, LLC                C/O MACERICH COMPANY 401 WILSHIRE BLVD., STE 700 ATTN: LEGAL DEPARTMENT SANTA
                                        MONICA CA 90401
FREEMALL ASSOCIATES, LLC                C/O MACERICH COMPANY 401 WILSHIRE BLVD., STE 700 ATTN: LEGAL DEPARTMENT SANTA
                                        MONICA CA 94087
FREEMAN, PAUL                           AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                        TN 37934
FREEMAN, PAUL                           4272 BIT AND SPUR ROAD #11 MOBILE AL 36608
FRENCH ASSOCIATES I LLC                 ONE AMERICAN SQ, STE 1800 INDIANAPOLIS IN 46282
FRENCH ASSOCIATES I LLC                 ONE AMERICAN SQUARE STE 1800 ATTN: BILL FRENCH INDIANAPOLIS IN 46282
FRENCH ASSOCIATES I LLC                 ONE AMERICAN SQUARE STE 1800 ATTN: BILL FRENCH INDIANAPOLIS IN 46282-0008
FRENCH ASSOCIATES I LLC                 ONE AMERICAN SQUARE STE 1800 INDIANAPOLIS IN 46282-0008
FRENCHTOWN CHARTER TOWNSHIP             2744 VIVIAN RD MONROE MI 48162
FRENCHTOWN CHARTER TOWNSHIP             2744 VIVIAN MONROE MI 48162
FRESH CENTS LLC                         169 PULLMAN AVE ROCHESTER NY 14615
FRESH COAT CHARLOTTE                    9635 SOUTHERN PINE BLVD SUITE 108 CHARLOTTE NC 28273
FRESH EDGE CLEANING LLC                 14758 SHENANDOAH RIVERVIEW MI 48193
FRESHPOINT ATLANTA INC                  1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT CENTRAL FLORIDA INC          5445 BONACKER DRIVE TAMPA FL 33610
FRESHPOINT CHARLOTTE                    1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT CONNECTICUT LLC              105 RESERVERD HARTFORD CT 06114
FRESHPOINT DENVER INC                   PO BOX 815219 DALLAS TX 75381
FRESHPOINT NASHVILLE INC                740 MASSMAN DR NASHVILLE TN 37210
FRESHPOINT NORTH CAROLINA INC           1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT OF CENTRAL FLORIDA INC       8801 EXCHANGE DR ORLANDO FL 32809
FRESHPOINT RALEIGH                      1200 OAKLEY INDUSTRIAL BLVD STE B FAIRBURN GA 30213
FRESHPOINT SOUTH FLORIDA INC            2300 NW 19TH ST POMPANO BEACH FL 33069
FRESHPOINT WEST COAST FLORIDA           5445 BONACKER DRIVE TAMPA FL 33610
FRICK JOINT VENTURE                     1150 WEST CHESTNUT ST UNION NJ 07083
FRICK JOINT VENTURE PARTNERSHIP         C/O RAVIN GREENBERG LLC ATTN CHAD B FRIEDMAN, ESQ 127 W 129TH NEW YORK NY
                                        10027


Epiq Corporate Restructuring, LLC                                                                  Page 202 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 210 of 586

Claim Name                            Address Information
FRIENDLY CHECK CASHING CORP           259 BROAD ST NEWARK NJ 07104
FRIENDS OF SCOUTING                   732 RAINTREE DR LEES SUMMIT MO 64082
FRISZELL, NAVANCA                     C/O MIRMAN MARKOVITS & LANDAU PC ATTN THOMAS P MARKOVITS 291 BROADWAY, 6TH FL
                                      NEW YORK NY 10007
FROGGES ELECTRICAL AND MECHANICAL     2206 OLD HICKORY BLVD OLD HICKORY TN 37138
FRONTIER BOOTERY                      25929 PLYMOUTH RD REDFORD MI 48239
FRONTIER COMMUNICATIONS               ATTN BANKRUPTCY DEPT 19 JOHN ST MIDDLETOWN NY 10940
FRONTIER COMMUNICATIONS               PO BOX 740407 CINCINNATI OH 45274
FRONTIER NATURAL GAS COMPANY          110 PGW DR ELKIN NC 28621
FRONTIER NATURAL GAS COMPANY INC      110 PGW DRIVE ELKIN NC 28621-2105
FRONTSTREET FS                        4170 VETERANS MEMORIAL HWY SUITE 102 BOHEMIA NY 11716
FROST BROWN TODD ATTORNEYS LLC        ATTN CHRISTINA M SPRECHER 3300 GREAT AMERICAN TOWER 301 E FOURTH ST CINCINNATI
                                      OH 45202-4182
FROST BROWN TODD LLC                  PO BOX 5716 CINCINNATI OH 45201
FROST BROWN TODD LLC                  PO BOX 70087 LOUISVILLE KY 40285
FRS INC                               2695 AZALEA TRAIL DR STE B NORTH CHARLESTON SC 29405
FRT                                   1515 ABUTMENT RD STE 110 DALTON GA 30721
FRUITLAND CITY                        PO BOX F DEPARTMENT OF FINANCE FRUITLAND MD 21826
FRUZSINA BODDEN                       ADDRESS ON FILE
FSF MANUFACTURING INC                 575 ECON RIVER PLACE OVIEDO FL 32765
FTR, LLC                              1515 ABUTMENT ROAD SUITE 110 DALTON GA 30721
FUHRMAN, MIKE                         40 ROYAL POINTE DR HILTON HEAD SC 29926
FULL FORCE POWER WASHING              3100 CEDAR HILL RD CANAL WINCHESTER OH 43110
FULLER, MYRTLE L                      ATTN JOHN R WILLIAMS 141 WILSON RD EASLEY SC 29642
FULLER, MYRTLE L                      139 WILSON RD EASLEY SC 29642-9149
FULTON COUNTY                         141 PRYOR ST SW ATLANTA GA 30303
FULTON COUNTY DEPT OF HEALTH          10 PARK PLACE SOUTH SE ATLANTA GA 30303
FULTON COUNTY FINANCE DEPT            WATER SEWER BILLING COLLEC PO BOX 105300 ATLANTA GA 30348-5300
FULTON COUNTY TAX COMMISSIONER        PO BOX 105052 ATLANTA GA 30348-5052
FULTON, HORACE                        ADDRESS ON FILE
G AND L REFRIGERATION INC             PO BOX 3396 WEST SOMERSET KY 42564
G AND R INDUSTRIES INC                4 COTE AVE STE 9 GOFFSTOWN NH 03045
G AND R MECHANICAL INC                3220 BERGEY ROAD HATFIELD PA 19440
G AND TRIPLE T LLC                    100 PIT LN MARTINSBURG WV 25404
G G BEVERAGE DISTRIBUTORS INC         207 CHURCH ST P O BOX 4488 YALESVILLE SUBSTATION WALLINGFORD CT 06492
G G DISTRIBUTORS                      2543 CENTREVILLE ROAD CENTREVILLE MD 21617
G&I VII BELLAIR PLAZA LLC             G&I VII BELLAIR PLAZA LLC 220 E. 42ND STREET, 27TH FLOOR NEW YORK NY 10017
G&I VII BELLAIR PLAZA LLC             PO BOX 865015 ATTN: KATHERINA WOODMAN ORLANDO FL 32886
G&I VII BELLAIR PLAZA LLC             G&I VII BELLAIR PLAZA LLC P.O. BOX 865105 ORLANDO FL 32886
G&I VII BELLAIR PLAZA LLC             MARK J. RAGUSA, ESQ. GUNSTER 401 EAST JACKSON STREET, SUITE 2500 TAMPA FL
                                      33602
G&I VII BELLAIR PLAZA LLC             BELLAIR PLAZA, LTD. C/O BOULDER VENTURE 4340 WEST HILLSBOROUGH AVENUE, SUITE
                                      212 TAMPA FL 33614
G.L. 'BUCK' HARRIS                    D/B/A MARLEY STATION MALL MALL MANAGEMENT OFFICE 7900 RITCHIE HWY. GLEN BURNIE
                                      MD 21061
G.L. 'BUCK' HARRIS                    D/B/A MARLEY STATION MALL C/O GUMMER GROUP, LLC P.O. BOX 888 ADDISON TX 75001
GAA INVESTMENTS LLC                   2400 E COLISEUM BLVD STE 100 FORT WAYNE IN 46805
GAA INVESTMENTS LLC                   3400 E COLISEUM BLVD SUITE 100 FORT WAYNE IN 46805
GAA INVESTMENTS LLC                   GEORGE A. AZAR 1010 COLISEUM BOULEVARD NORTH FORT WAYNE IN 46805-5833
GABLE WOMACK                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 203 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 211 of 586

Claim Name                            Address Information
GABRIEL FARINO                        ADDRESS ON FILE
GABRIEL GONZALEZ                      ADDRESS ON FILE
GABRIEL GULLEY                        ADDRESS ON FILE
GABRIEL MOSLEY                        ADDRESS ON FILE
GABRIEL RAMOS                         ADDRESS ON FILE
GABRIEL SHINPAUGH                     ADDRESS ON FILE
GABRIEL SIMMONS                       ADDRESS ON FILE
GABRIEL TALBOTT                       ADDRESS ON FILE
GABRIEL THOMAS                        ADDRESS ON FILE
GABRIEL THOMSON                       ADDRESS ON FILE
GABRIEL WHITMIRE                      ADDRESS ON FILE
GABRIELA MARTINEZ DE MILLIAN          ADDRESS ON FILE
GABRIELA VIDAS                        ADDRESS ON FILE
GABRIELLA FLORES                      ADDRESS ON FILE
GABRIELLA FRANKLIN                    ADDRESS ON FILE
GABRIELLA J JANOCHA                   ADDRESS ON FILE
GABRIELLA MAIORANO                    ADDRESS ON FILE
GABRIELLA MIRELES                     ADDRESS ON FILE
GABRIELLE BYRNE                       ADDRESS ON FILE
GABRIELLE BYRNE                       ADDRESS ON FILE
GABRIELLE CADET                       ADDRESS ON FILE
GABRIELLE CINTRON                     ADDRESS ON FILE
GABRIELLE COOPER                      ADDRESS ON FILE
GABRIELLE CRICHTON                    ADDRESS ON FILE
GABRIELLE CROSS                       ADDRESS ON FILE
GABRIELLE CROSS                       ADDRESS ON FILE
GABRIELLE GENEGRASSO                  ADDRESS ON FILE
GABRIELLE MCCALL                      ADDRESS ON FILE
GABRIELLE NIX                         ADDRESS ON FILE
GABRIELLE RICHELS                     ADDRESS ON FILE
GABRIELLE ROSENKRANS                  ADDRESS ON FILE
GABRIELLE SAINSBURY                   ADDRESS ON FILE
GABRIELLE SHAW                        ADDRESS ON FILE
GABRIL WILLIAMS                       ADDRESS ON FILE
GAGE LABBE                            ADDRESS ON FILE
GAGE TITLOW                           ADDRESS ON FILE
GAGNON, DANIELLE                      137 WEST ST GLOVERSVILLE NY 12078
GAIL BARKER                           ADDRESS ON FILE
GAIL BOYINGTON                        ADDRESS ON FILE
GAIL JENKINS                          ADDRESS ON FILE
GAIL MOREAU DESHARNAIS                ADDRESS ON FILE
GAIL P BURGO                          ADDRESS ON FILE
GAIL RICHTER                          ADDRESS ON FILE
GAIL ROCHELEAU                        ADDRESS ON FILE
GAIL THOMPSON                         ADDRESS ON FILE
GAIL WHITE                            ADDRESS ON FILE
GAIL WHITKOPF                         ADDRESS ON FILE
GAINES, SHATERIA                      5110 RED FERN RD LOUISVILLE KY 40218
GAINESVILLE EMERG MED ASSOC PA        PO BOX 37798 PHILADELPHIA PA 19101



Epiq Corporate Restructuring, LLC                                                              Page 204 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 212 of 586

Claim Name                             Address Information
GAINESVILLE EMERGENCY DEPT SVS         PO BOX 37940 PHILADELPHIA PA 19101
GAINESVILLE RADIOLOGY GROUP            PO BOX 2417 GAINESVILLE GA 30503
GAINESVILLE REGIONAL UTILITIES         301 SE 4TH AVE, STATION A144 GAINESVILLE FL 32601
GAINESVILLE REGIONAL UTILITIES         PO BOX 147051 GAINESVILLE FL 32614-7051
GAJE LLC                               ATTN JOHN A JEBELES, MANAGING MEMBER 558 HILLSIDE DR ONEONTA AL 35121
GAJE LLC                               C/O DAVID C SKINNER 1025 23RD ST S, STE 103 BIRMINGHAM AL 35205
GAJE LLC                               C/O DAVID C. SKINNER, ESQ. DAVID C. SKINNER, LLC MAGNOLIA FINANCIAL CTR, STE
                                       103 BIRMINGHAM AL 35205
GAJE LLC                               C/O JOHN A. JEBELES 3220 EDWARDS LAKE PARKWAY STE 100 BIRMINGHAM AL 35235
GAJE LLC                               3220 EDWARDS LAKE PKWY STE 100 C/O JOHN A JEBELES BIRMINGHAM AL 35235
GAJE, LLC                              C/O DAVID C. SKINNER, ZACHARY P. TRADER DAVID C. SKINNER, LLC 1025 23RD STREET
                                       SOUTH, STE 103 BIRMINGHAM AL 35205
GALAHAD APPLIANCE SERVICE              7157 OHIO RIVER RD LESAGE WV 25537
GALE WEINACKER                         ADDRESS ON FILE
GALILEA SCHWEGLER                      ADDRESS ON FILE
GALINA RIALS                           ADDRESS ON FILE
GALKIN AND ZHANG LLC                   1066 W TIOGA ST ALLENTOWN PA 18103
GALLAGHER PLUMBING LLC                 2910 CLEVELAND RD W HURON OH 44839
GALLAGHER PROPERTIES MAINTENANCE INC   358 6TH AVENUE SOUTH SOUTH ST PAUL MN 55075
GALLAGHER, GARY                        C/O HYWEL LEONARD PO BOX 3239 TAMPA FL 33601
GALLO WINE SALES OF NEW JERSEY INC     520 DIVISION STREET ELIZABETH NJ 07201
GALLO WINE SALES OF NEW JERSEY INC     520 DIVISION STREET ELIZABETH NJ 72010
GAQUAWN CONOWAY                        ADDRESS ON FILE
GARAGE DOORS OF MARYVILLE INC          105 PEARLE DRIVE MARYVILLE TN 37801
GARCIA, MANUEL                         3637 OLDE LANARK DR LAND O' LAKES FL 34638
GARDEN OF EDEN LAWN CARE               DBA GARDEN OF EDEN LAWN CARE 2997 RUSHING RD MICHIE TN 38357
GARDEN OF EDEN LAWNCARE                2997 RUSHING RD MICHIE TN 38357
GARDEN STATE CHECK CASHING             359 LONG AVENUE HILLSIDE NJ 07205
GARDEN STATE LAWN CARE                 83 CHARLES DR NEW CASTLE DE 19720
GARDEN STATE SEALING INC               300 COMMERCE DRIVE TINTON FALLS NJ 07753
GARDERE WYNNE SEWELL LLP               2021 MCKINNEY AVE STE 1600 DALLAS TX 75201
GARDNER PROPERTY SERVICES LLC          1224 LACEWOOD CT WILMINGTON NC 28409
GARDNERS REFRIGERATION SERVICE INC     P O BOX 1806 HUNTINGTON WV 25719
GARED BENNETT                          ADDRESS ON FILE
GARLAND COUNTY TAX COLLECTOR           200 WOODBINE ST HOT SPRINGS AR 71901
GARLON SAMPSON                         ADDRESS ON FILE
GARNETTO, SIOBHAN                      527 WOODSONG TRAIL, APT 101 SMYRNA GA 30082
GARRET K ARTHUR                        ADDRESS ON FILE
GARRET ZEEGERS                         ADDRESS ON FILE
GARRETT BLAKELY                        ADDRESS ON FILE
GARRETT INDUSTRIES FENCE CO            221 MARIE CHURCH ROAD DUBLIN GA 31021
GARRETT JACKSON                        ADDRESS ON FILE
GARRETT PALMER                         ADDRESS ON FILE
GARRETT REMICK                         ADDRESS ON FILE
GARRETT SHOWERS                        ADDRESS ON FILE
GARRETT TAYLOR                         ADDRESS ON FILE
GARRETT THAYER                         ADDRESS ON FILE
GARRETT WIEDER                         ADDRESS ON FILE
GARRICK KING                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 205 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 213 of 586

Claim Name                              Address Information
GARRISON LAND MANAGEMENT                28609 HWY 27 N DUNDEE FL 33838
GARRISON, ANDREA                        135 W CONCORD DR, 135 C CLARKSVILLE TN 37042
GARRISON, HAZEL                         C/O CHARLES F GORMLY, ESQ PO BOX 170 KENSINGTON MD 20895
GARRISON, HAZEL                         10605 CONCORD ST, STE 307 KENSINGTON MD 20895
GARROW BROS DRAFT SERVICE               1811 S BROAD ST PO BOX 182 GREENSBURG PA 15601
GARY BATES                              ADDRESS ON FILE
GARY BRADY                              ADDRESS ON FILE
GARY BRADY                              ADDRESS ON FILE
GARY CAPORUSCIO                         ADDRESS ON FILE
GARY COLE                               ADDRESS ON FILE
GARY DEPALMA NWS                        ADDRESS ON FILE
GARY DOYLE                              ADDRESS ON FILE
GARY E BREWER                           ADDRESS ON FILE
GARY EVANIAK                            ADDRESS ON FILE
GARY FASSL                              ADDRESS ON FILE
GARY FOWLER                             ADDRESS ON FILE
GARY GALLAGHER                          ADDRESS ON FILE
GARY GIBBINS                            ADDRESS ON FILE
GARY HARRIS                             ADDRESS ON FILE
GARY JASKALEN                           ADDRESS ON FILE
GARY JOHNSON                            ADDRESS ON FILE
GARY L PRINTY JR PA                     ADDRESS ON FILE
GARY LINTON                             ADDRESS ON FILE
GARY MAHANY                             ADDRESS ON FILE
GARY MENNE                              ADDRESS ON FILE
GARY MOORE                              ADDRESS ON FILE
GARY NEIL ANDERSON                      ADDRESS ON FILE
GARY PYLE                               ADDRESS ON FILE
GARY RHODES                             ADDRESS ON FILE
GARY SCOTT                              ADDRESS ON FILE
GARY SULLENBERGER                       ADDRESS ON FILE
GARY TANNER                             ADDRESS ON FILE
GARY WILLIAMS                           ADDRESS ON FILE
GASKET CENTRAL LLC                      16353 BLOOMING CHERRY DR GROVELAND FL 34736
GASKET GUY LLC                          PO BOX 21542 CHATTANOOGA TN 37424
GASKET GUY OF CENTRAL GA                PO BOX 26965 MACON GA 31221
GASKET GUY OF GREATER KANSAS CITY LLC   10645 WIDMER LENEXA KS 66215
GASKET GUY OF KNOXVILLE                 PO BOX 53011 C/O JEFF AND CHERYL STOCKSETT KNOXVILLE TN 37950
GASKET GUY OF THE FOOTHILLS LLC         P O BOX 724 HICKORY NC 28603
GASKET PRO LLC                          PO BOX 1092 CRESTWOOD KY 40014
GASKETS ROCK INTERNATIONAL INC          409 PARKWAY VIEW DRIVE PITTSBURGH PA 15205
GASPAR FRANCISCO                        ADDRESS ON FILE
GASQUE AND ASSOCIATES INC               PO BOX 1363 LAND SURVEYORS AND PLANNERS BEAUFORT SC 29901
GASTON COUNTY TAX COLLECTOR             PO BOX 1578 GASTONIA NC 28053-1578
GASTONIA ABC BOARD                      1840 SOUTH YORK RD GASTONIA NC 28053
GASTONIA ABC SYSTEM                     1840 SOUTH YORK RD GASTONIA NC 28053
GAVEN CORRIGAN                          ADDRESS ON FILE
GAVIN A PIERCE                          ADDRESS ON FILE
GAVIN GERIGHTY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 206 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 214 of 586

Claim Name                              Address Information
GAVIN LEDBETTER                        ADDRESS ON FILE
GAYLA FORD                             ADDRESS ON FILE
GAYLE BROWN                            ADDRESS ON FILE
GAYLE WILSON                           ADDRESS ON FILE
GAYLE WIMMENAUER                       ADDRESS ON FILE
GCOBLE WILLIAMS                        ADDRESS ON FILE
GDT REPAIR LLC                         115 MCDANIEL AVE JAMESTOWN NY 14701
GE 6526 SS                             2173 STRINGTOWN RD GROVE CITY OH 43123
GE CAPITAL                             901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE CAPITAL FRANCHISE FINANCE           17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL US HOLDINGS INC             8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE CAPTIAL FRANCHISE FINANCE CORP      8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS         PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS PROPERTY CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GEAUGA COUNTY                          211 MAIN ST STE 1-A CHARDON OH 44024
GEAUGA COUNTY HEALTH DEPARTMENT        470 CENTER ST CHARDON OH 44024
GECPAC INVESTMENT II INC               8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC               C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                       AZ 85255
GECPAC INVESTMENT II INC               17207 N PERIMETER DR SCOTTSDALE AZ 85255
GEENEN DEKOCK PEOPERTIES               12 WEST 8TH STREET STE 250 HOLLAND MI 49423
GEENEN DEKOCK PROPERTIES, LLC          12 WEST 8TH STREET STE 250 HOLLAND MI 49423
GEENEN DEKOCK PROPERTIES, LLC          THOMAS J. VITALE, ESQ. SMITH HAUGHEY RICE & ROEGGE 100 MONROE CENTER NW GRAND
                                       RAPIDS MI 49503
GEISINGER CLINIC                       PO BOX 826595 PHILADELPHIA PA 19182
GENARO MATILDE VARGAS                  ADDRESS ON FILE
GENE GAY                               ADDRESS ON FILE
GENE GRUVER                            ADDRESS ON FILE
GENE MCKAHAN                           ADDRESS ON FILE
GENE WIDENHOUSE                        ADDRESS ON FILE
GENENE MILLIGAN                        ADDRESS ON FILE
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINEES ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL BUSINESS      ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING CORP 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL CORP          8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL CORPORATION   4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC COMPANY               8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY               FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                       SCOTTSDALE AZ 85255
GENERAL NUTRITION CORP                 300 SIXTH AVE PITTSBURGH PA 15222
GENERAL PARTS                          PO BOX 9201 MI 10 MINNEAPOLIS MN 55480
GENERAL PARTS KANSAS CITY MO           1101 EAST 13TH STREET KANSAS CITY MO 64106
GENERAL PROGRAMMING INC                P O BOX 1002 TRACY CA 95378
GENERAL WHOLESALE AUGUSTA              813 FIFTH STREET AUGUSTA GA 30901
GENERAL WHOLESALE MARIETTA             1595 MARIETTA BOULEVARD ATLANTA GA 30318
GENERAL WHOLESALE SPARTANBURG          8025 HOWARD STREET SPARTANBURG SC 29303
GENERAL WHOLESALE STONEHILL            615 STONEHILL DRIVE SW ATLANTA GA 30336


Epiq Corporate Restructuring, LLC                                                                 Page 207 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 215 of 586

Claim Name                              Address Information
GENESIS BOSTON                         ADDRESS ON FILE
GENESIS ELLIS                          ADDRESS ON FILE
GENIE CO OF FAIRVIEW PARK INC          3501 E ROYALTON RD BROADVIEW HTS OH 44147
GENIE OF FAIRVIEW DOOR                 3501 E ROYALTON RD BROADVIEW HTS OH 44147
GENIEQUA VELEZ                         ADDRESS ON FILE
GENTRY, TIPTON AND MCLEMORE            900 SOUTH GAY STREET STE. 2300 KNOXVILLE TN 37902
GEOFFREY TAFT                          ADDRESS ON FILE
GEORGE A KINT INC                      PO BOX 60490 HARRISBURG PA 17106-0490
GEORGE A KINT INC                      ATTN BRUCE WHITE 1300 CROOKED HILL RD HARRISBURG PA 17110
GEORGE ALARM CO                        202 W MAIN ST, STE B GLEN CARBON IL 62034
GEORGE ALARM COMPANY INC               202 B WEST MAIN ST GLEN CARBON IL 62034
GEORGE ANDREWS                         C/O ALEXANDER SHUNNARAH JONATHAN COONER 3626 CLAIRMONT AVENUE BIRMINGHAM AL
                                       35222
GEORGE ANDREWS                         ADDRESS ON FILE
GEORGE BAKER                           ADDRESS ON FILE
GEORGE BECKMANN                        ADDRESS ON FILE
GEORGE BECKMANN III                    ADDRESS ON FILE
GEORGE CAMILE-PERKINS                  ADDRESS ON FILE
GEORGE CATES                           ADDRESS ON FILE
GEORGE DUNN                            ADDRESS ON FILE
GEORGE EVANS                           ADDRESS ON FILE
GEORGE FARMERIE                        ADDRESS ON FILE
GEORGE GLOVER                          ADDRESS ON FILE
GEORGE GREGG                           ADDRESS ON FILE
GEORGE HILL                            ADDRESS ON FILE
GEORGE KELLY JR                        ADDRESS ON FILE
GEORGE LANDERS                         ADDRESS ON FILE
GEORGE MUNDY JR                        ADDRESS ON FILE
GEORGE N EVANS                         ADDRESS ON FILE
GEORGE NALL                            ADDRESS ON FILE
GEORGE P COOPER IV                     ADDRESS ON FILE
GEORGE PATTON ASSOCIATES INC           29253 NETWORK PLACE CHICAGO IL 60673
GEORGE PERRY                           ADDRESS ON FILE
GEORGE SHUM                            ADDRESS ON FILE
GEORGE SLAUGHTER                       ADDRESS ON FILE
GEORGE THENAMKODATH                    ADDRESS ON FILE
GEORGE TREGO                           ADDRESS ON FILE
GEORGE WALLEY                          ADDRESS ON FILE
GEORGE WEEKS                           ADDRESS ON FILE
GEORGEINE LIDDIC                       ADDRESS ON FILE
GEORGETOWN PAPER STOCK OF ROCKVILLE INC 14820 SOUTHLAWN LANE ROCKVILLE MD 20850
GEORGETOWN SCOTT CNTY REVENUE          PO BOX 800 GEORGETOWN KY 40324
COMMISSION
GEORGIA C BUTLER                       ADDRESS ON FILE
GEORGIA CROWN DIST CO MCDONOUGH        100 GEORGIA CROWN DRIVE MCDONOUGH GA 30253
GEORGIA DEPARTMENT OF LABOR            PO BOX 740234 ATLANTA GA 30374-0234
GEORGIA DEPARTMENT OF PUBLIC HEALTH    2 PEACHTREE STREET, NW 15TH FLOOR ATLANTA GA 30303-3186
GEORGIA DEPARTMENT OF REVENUE          PO BOX 740387 ATLANTA GA 30374-0387
GEORGIA DEPT OF LABOR                  148 ANDREW YOUNG INTERNATIONAL BLVD SUITE 850 ATLANTA GA 30303



Epiq Corporate Restructuring, LLC                                                                  Page 208 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 216 of 586

Claim Name                               Address Information
GEORGIA DEPT OF REVENUE                  314 EAST MAIN STREET SUITE 150 CARTERSVILLE GA 30120
GEORGIA DEPT OF REVENUE                  1800 CENTURY CENTER BLVD., N.E. ATLANTA GA 30345-3205
GEORGIA DEPT OF REVENUE                  UNCLAIMED PROPERTY PROGRAM 4125 WELCOME ALL RD SUITE 701 ATLANTA GA 30349
GEORGIA DEPT OF REVENUE                  PO BOX 740239 PROCESSING CENTER ATLANTA GA 30374-0239
GEORGIA DEPT OF REVENUE                  528 BORAD ST SE GAINESVILLE GA 30501-3728
GEORGIA DEPT OF REVENUE                  610 RONALD REAGAN DRIVE BUILDING G-1 EVANS GA 30809
GEORGIA DEPT OF REVENUE                  1000 TOWNE CENTER BLVD BUILDING 900, SUITE A POOLER GA 31322
GEORGIA DEPT OF TRANSPORTATION           OFFICE RIGHT OF WAY PROP MGT ONE GEORGIA CENTER 600 WEST PEACHTREE ST NW
                                         ATLANTA GA 30308
GEORGIA DEPT OF TRANSPORTATION           OFFICE RIGHT OF WAY PROP MGT ONE GEORGIA CENTER 600 WEST PEACHTREE ST NW
                                         ATLANTA GA 30308-0000
GEORGIA HAND SHOULDER AND ELBOW          PO BOX 11252 BELFAST ME 04915
GEORGIA LOGOS LLC                        6597 PEACHTREE INDUSTRIAL BLVD SUITE A NORCROSS GA 30092
GEORGIA M SOWARDS                        ADDRESS ON FILE
GEORGIA MIDDLETON                        ADDRESS ON FILE
GEORGIA MITCHELL                         ADDRESS ON FILE
GEORGIA POWER                            241 RALPH MCGILL BLVD NE ATLANTA GA 30308
GEORGIA POWER                            96 ANNEX ATLANTA GA 30396
GEORGIA POWER COMPANY                    C/O FISHERBROYLES LLP ATTN THOMAS R WALKER 945 E PACES FERRY RD NE, STE 2000
                                         ATLANTA GA 30326
GEORGIA SELF INSURERS                    PO BOX 57047 GUARANTY TRUST FUND ATLANTA GA 30343
GEORGIA SELF INSURERS GUARANTY TR FUND   PO BOX 57047 GUARANTY TRUST FUND ATLANTA GA 30343
GEORGIA SELF-INSURERS GUARANTY TR FUND   C/O SCROGGINS & WILLIAMSON PC ATTN ASHLEY R RAY 4401 NORTHSIDE PKWY, STE 450
                                         ATLANTA GA 30327
GEORGIA SHOPPING CENTER LLC              400 MALL BLVD STE M C/O DAVID GARFUNKEL SAVANNAH GA 31406
GEORGIAN HOYT                            ADDRESS ON FILE
GEORGINA ADUBOAHEN                       ADDRESS ON FILE
GEORGINA STREET                          ADDRESS ON FILE
GERALD HARP                              ADDRESS ON FILE
GERALD J MIXSON                          ADDRESS ON FILE
GERALD KAPLAN                            40434 GLENEAGLE LANE CANTON MI 48188
GERALD OFIELD                            ADDRESS ON FILE
GERALD WENZEL                            ADDRESS ON FILE
GERALDINE FOX AND BRIAN FOX              ADDRESS ON FILE
GERALDINE SMITH                          ADDRESS ON FILE
GERALDINE V MCGINNIS                     2314 MYRTLE ST BELLEVUE NE 68147
GERALDO VARGAS                           ADDRESS ON FILE
GERARDO CISNEROS                         ADDRESS ON FILE
GERARDO RODRIGUEZ                        ADDRESS ON FILE
GERARDO SERRANO                          ADDRESS ON FILE
GERBER ENTERPRISES LTD                   PO BOX 754 DRESDEN OH 43821
GERE HERBOLSHEIMER                       ADDRESS ON FILE
GERENDA JAMES                            ADDRESS ON FILE
GERMAN SEGOUIA                           ADDRESS ON FILE
GERRI L FALKNER                          ADDRESS ON FILE
GERRY GILBERT                            ADDRESS ON FILE
GERSON LEHRMAN GROUP INC                 PO BOX 200589 PITTSBURGH PA 15251-0589
GERTRUDE MELICE                          ADDRESS ON FILE
GERTRUDES ARCAND                         ADDRESS ON FILE
GESAYKA D DUNN                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 209 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 217 of 586

Claim Name                            Address Information
GET FRESH SALES INC                   6745 ESCONDIDO ST LAS VEGAS NV 89119
GET IT DONE LAWN CARE LLC             1402 HIGH ROCK LOOP MONTEREY TN 38574
GET RAM TOUGH                         392 SAND PIT ROAD MOUNT BETHEL PA 18343
GETTLE INCORPORATED                   325 BUSSER ROAD PO BOX 337 EMIGSVILLE PA 17318
GETTYSBURG MUNICIPAL AUTHORITY        PO BOX 3307 GETTYSBURG PA 17325
GETTYSBURG MUNICIPAL AUTHORITY        601 E MIDDLE ST GETTYSBURG PA 17325-3307
GETZSCHMAN HEATING LLC                1700 E 23RD AVE NORTH FREMONT NE 68025
GF RUTKEY DISTRIBUTING                PO BOX 561 LEADVILLE CO 80461
GG                                    2105 GA HWY 135 VIDALIA GA 30474
GG DISTRIBUTING LLC                   PO BOX 4046 BEAUMONT TX 77701
GHESQUIERE, GRANT                     C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
GI IX EMPIRE MOHAWK COMMONS LLC       C/O DLC MGMTCORP 565 TAXTER RD, STE 400 ELMSFORD NY 10523
GI IX EMPIRE MOHAWK COMMONS LLC       PO BOX 780671 ACCT 408004772 PHILADELPHIA PA 19178
GI VII BELLAIR PLAZA LLC              PO BOX 865015 ORLANDO FL 32886
GIA CAROSIELLO                        ADDRESS ON FILE
GIA ELLIOTT                           ADDRESS ON FILE
GIANCARLO HERNANDEZ                   ADDRESS ON FILE
GIANLUCA MARCHIONE                    ADDRESS ON FILE
GIANNA FORNICOLA                      ADDRESS ON FILE
GIANNA GILMORE                        ADDRESS ON FILE
GIANNI MEDINA                         ADDRESS ON FILE
GIANT EAGLE 4096 SS                   4300 KENT RD STOW OH 44224
GIANT EAGLE 6359                      26840 BROOKPARK RD EXTN NORTH OLMSTEAD OH 44070
GIBBYS CLEANING SERVICE               404 FORREST BLVD COLUMBUS MS 39702
GIDEON ALT                            ADDRESS ON FILE
GIDGET JACOBS                         ADDRESS ON FILE
GILBERT C. LAITE ILL, ESQ.            ADDRESS ON FILE
GILBERT MCPHERSON                     ADDRESS ON FILE
GILBERT OSTRING                       ADDRESS ON FILE
GILBERT UTLEY                         ADDRESS ON FILE
GILBERT, RICHARD T JR                 3347 OLD BARTOW EAGLE LAKE RD BARTOW FL 33830
GILCHRIST AND SOAMES INC              PO BOX 870 PLAINFIELD IN 46168
GILES ROZIER                          ADDRESS ON FILE
GILLESPIE, MARLON                     ADDRESS ON FILE
GILLEY COMMERCIAL SERVICES LLC        1333D WEST MAIN STREET LEBANON TN 37087
GILLIAM YOUNG                         ADDRESS ON FILE
GILLIAN M FINTON                      ADDRESS ON FILE
GILLICK ENTERPRISES INC               5840 NORTH 70TH ST LINCOLN NE 68507
GILLIS REALTY TRUST                   14 CHARLES WAY CHELMSFORD MA 01824
GILLIS REALTY TRUST KEVIN A GILLIS    4 COURTHOUSE LANE SUITE 16 CHELMSFORD MA 01824
GILMER COUNTY                         1 BROAD ST STE 105 TAX COMMISSIONER ELLIJAY GA 30540-9045
GILMER COUNTY HEALTH DEPT             1 BROAD ST DIVISION OF REVENUE ELLIJAY GA 30540-9045
GILMER COUNTY TAX COMMISSIONER        1668 PLEASANT HILL RD ELLIJAY GA 30540
GILMER COUNTY TAX COMMISSIONER        ATTN AMY E STEPHENS 1 BROAD ST, STE 105 ELLIJAY GA 30540
GILS LOCK N KEY                       74 DIONNE ST MADAWASKA ME 04756
GINA BRADFORD                         ADDRESS ON FILE
GINA BRAY                             ADDRESS ON FILE
GINA CHANDRY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 210 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 218 of 586

Claim Name                            Address Information
GINA COX                              C/O CULLEN & CONWELL SEAN CULLEN 40 E MAIN ST NORRISTOWN PA 19401
GINA COX                              ADDRESS ON FILE
GINA DOMINO                           ADDRESS ON FILE
GINA EL SINEITTI LIVING TRUST         ADDRESS ON FILE
GINA EL SINEITTI LIVING TRUST         804 BOARDWALK PLACE REDWOOD CITY CA 94065
GINA HILDRETH                         ADDRESS ON FILE
GINA HUNTER                           ADDRESS ON FILE
GINA LAFFERTY                         ADDRESS ON FILE
GINA LARKIN                           ADDRESS ON FILE
GINA M FRAZIER                        ADDRESS ON FILE
GINA MORENO                           ADDRESS ON FILE
GINA O SHIVERY                        ADDRESS ON FILE
GINA WAGNER                           ADDRESS ON FILE
GINELLE RITA                          ADDRESS ON FILE
GINGER BRAMLETT                       ADDRESS ON FILE
GINGER NEWBURY                        ADDRESS ON FILE
GINNIFER SMILEY                       ADDRESS ON FILE
GIOVANNA GOMES                        ADDRESS ON FILE
GIOVANNI A DEROSA                     ADDRESS ON FILE
GIPETTO HANDYMAN SERVICES LLC         5801 PORTSMOUTH DR TAMPA FL 33615
GIPSEE INC                            19702 E DORADO AVE AURORA CO 80015
GIPSEE INC                            ATTN DILIP CHOPRA, CEO 501 CHERRY ST, 11TH FL DENVER CO 80246
GISELLE ISAAC                         ADDRESS ON FILE
GISLAINE APOLLON                      ADDRESS ON FILE
GIUSEPPE DEROSE                       ADDRESS ON FILE
GIVING BACK GROUNDS MAINTENANCE       112 CART BRANCH CIR GREENWOOD DE 19950
GKT REFRIGERATION INC                 PO BOX 3008 PAWTUCKET RI 02861
GL BUCK HARRIS                        ADDRESS ON FILE
GLADYS LEE                            ADDRESS ON FILE
GLADYS MCGILBRA                       ADDRESS ON FILE
GLADYS RODRIGUEZ                      ADDRESS ON FILE
GLASS DOCTOR                          PO BOX 271429 TAMPA FL 33688
GLASS DOCTOR DELAWARE                 13 KING CT SUITE 1 NEW CASTLE DE 19720
GLAZER'S WHOLESALE INC                14860 LANDMARK BLVD DALLAS TX 75254-6854
GLEN KERSH                            ADDRESS ON FILE
GLEN LOWERY                           ADDRESS ON FILE
GLEN T LOWERY                         ADDRESS ON FILE
GLENBEAR ASSOCIATES I LLC             105 FOULK ROAD C/O CAPANO MANAGEMENT CO WILMINGTON DE 19803
GLENBEAR ASSOCIATES I LLC             105 FOULK ROAD WILMINGTON DE 19803
GLENBEAR ASSOCIATES I LLC             105 FOULK ROAD C O CAPANO MANAGEMENT CO WILMINGTON DE 19803-0000
GLENBEAR, LLC                         C/O 105 FOULK ROAD WILMINGTON DE 19803
GLENDA PALMA                          ADDRESS ON FILE
GLENDA SLOAN                          ADDRESS ON FILE
GLENDA TAYLOR                         ADDRESS ON FILE
GLENDALIZ DEGROS                      ADDRESS ON FILE
GLENMAURA CORP CENTER ASSOCIATION     C/O GLENMAURA GLENMAURA NATIONAL BOULEVARD MOOSIC PA 18507
GLENN C MASSEY                        ADDRESS ON FILE
GLENN WHITING                         ADDRESS ON FILE
GLENN, DARYL W                        237 THORNHILL DR MARYVILLE TN 37804



Epiq Corporate Restructuring, LLC                                                                   Page 211 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 219 of 586

Claim Name                              Address Information
GLIMCHER PROPERTIES LP                  180 EAST BROAD STREET, 21ST FLOOR COLUMBUS OH 43215
GLOBAL FACILITY MGMT CONSTRUCTION INC   525 BROADHOLLOW RD SUITE 100 MELVILLE NY 11747
GLOBE SLICING MACHINE                   ADDRESS ON FILE
GLORIA AND DAVID TYNER                  ADDRESS ON FILE
GLORIA DEL TORO                         ADDRESS ON FILE
GLORIA EVERSON                          ADDRESS ON FILE
GLORIA FURNO                            ADDRESS ON FILE
GLORIA GORI                             ADDRESS ON FILE
GLORIA GORNY                            N/A
GLORIA MARQUEZ GUTIERREZ                ADDRESS ON FILE
GLORIA MARTINEZ                         ADDRESS ON FILE
GLORIA PALMER                           ADDRESS ON FILE
GLORIA VANCE                            ADDRESS ON FILE
GLORION MACK                            ADDRESS ON FILE
GLOUCESTER CNTY UTL DEPT                7384 CARRIAGE CT GLOUCESTER VA 23061
GLOUCESTER CNTY UTL DEPT                TREASURER 6489 MAIN ST GLOUCESTER VA 23061
GLOUCESTER COUNTY HEALTH DEPARTMENT     PO BOX 663 GLOUCESTER VA 23061
GLOUCESTER COUNTY PUBLIC UTILITIES      PO BOX 329 GLOUCESTER VA 23061
GLYNN CNTY BOARD OF COMMISSION          1725 REYNOLDS ST STE 300 BRUNSWICK GA 31520
GLYNN COUNTY                            PO BOX 1259 TAX COMMISSIONER BRUNSWICK GA 31521
GLYNN COUNTY BOARD OF COMMISSIONERS     1725 REYNOLDS ST STE 300 BRUNSWICK GA 31520
GLYNN COUNTY BOARD OF COMMISSIONERS     1803 GLOUCESTER ST ROOM 110 BRUNSWICK GA 31520
GLYNN COUNTY BOARD OF COMMISSIONERS     1725 REYNOLDS ST STE 200 OCCUPATIONAL TAX DIV BRUNSWICK GA 31520
GLYNN COUNTY GEORGIA                    1725 REYNOLDS ST STE 200 OCCUPATIONAL TAX DIV BRUNSWICK GA 31520
GLYNN COUNTY GEORGIA                    1803 GLOUCESTER ST ROOM 110 BRUNSWICK GA 31520
GLYNN COUNTY HEALTH DEPARTMENT          2747 4TH ST BRUNSWICK GA 31520
GLYNN COUNTY TAX COMMISSIONER           1725 REYNOLDS ST, STE 100 BRUNSWICK GA 31520
GM SOLUTIONS                            511 BENT OAK TRAIL CONCORD NC 28027
GMAC COMMERCIAL                         5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GMWSS                                   PO BOX 640 GEORGETOWN KY 40324-0640
GN WINDOW WASHING                       2809 COLUMBUS AVE ANDERSON IN 46016
GNC ENTERPRISES INC                     2062 YELLOW SPRINGS ROAD MALVERN PA 19355
GNC GROUP INC                           2062 YELLOW SPRINGS RD MALVERN PA 19355
GOERGE STROHM JR INC                    480 VINE ST LEBANON PA 17042
GOJIAN VALLEY PLAZA REALTY LLC          C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD SUITE 508 GREAT NECK NY 11021
GOLD CLEANING LLC                       104 TANGLEWOOD DRIVE EAST HANOVER NJ 07936
GOLD COAST BEVERAGE LLC                 10055 NW 12TH STREET MIAMI FL 33172
GOLD COAST EAGLE DISTRIBUTING INC       7051 WIRELESS COURT SARASOTA FL 34240
GOLD SQUARE PA LLC                      C/O MCELROY DEUTSCH MULVANEY & CARPENTER ATTN JEFFREY BERNSTEIN, ESQ 570 BROAD
                                        ST, 15TH FL NEWARK NJ 07102
GOLD SQUARE PA LLC                      PO BOX 777 OAKHURST NJ 07755
GOLD SQUARE PA LLC                      ATTN DAYNA GOLD; BRYAN GOLD PO BOX 777 OAKHURST NJ 07755
GOLD SQUARE PA LLC                      PO BOX 777 OAKHURST NJ 07755-0000
GOLDEN EAGLE DISTRIBUTING CO INC        PO BOX 931 HANNIBAL MO 63401
GOLDEN GLO CARPET CLEANERS INC          PO BOX 740 HUNTINGDON VALLEY PA 19006
GOLDEN LEAF LLC                         TRU BY HILTON CHAMBERSBURG 1123 LINCOLN WAY CHAMBERSBURG PA 17201
GOLDEN LEAF LLC                         440 LIMEKILN DRIVE CHAMBERSBURG PA 17201
GOLDEN LEAF LLC                         101 WALKER ROAD CHAMBERSBURG PA 17201
GOLDEN LEAF LLC                         1123 LINCOLN WAY CHAMBERSBURG PA 17201



Epiq Corporate Restructuring, LLC                                                                  Page 212 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 220 of 586

Claim Name                               Address Information
GOLDEN TRIANGLE COOPERATIVE SERVICE      DISTRICT D/B/A GOLDEN TRIANGLE WASTE SERVICES 1311 INDUSTRIAL PARK RD COLUMBUS
                                         MS 39701
GOLDEN TRIANGLE WASTE SERVICES           1311 INDUSTRIAL PARK RD COLUMBUS MS 39701
GOLDIE SOBEL                             ADDRESS ON FILE
GOLDMAN SACHS BANK USA                   200 WEST STREET TAX DEPARTMENT NEW YORK NY 10282
GOLDMAN SACHS SPECIALTY LENDING GROUP    ATTN GREG WATTS 11605 HAYNES BRIDGE RD, STE 695 ALPHARETTA GA 30009
GOLDMAN SACHS SPECIALTY LENDING GROUP    ATTN RUBY TUESDAY ACCOUNT MANAGER 2001 ROSS AVE, STE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GROUP    C/O SEAN A. ONEAL CLEARY GOTTLIEB STEEN & HAMILTON LLP ONE LIBERTY PLAZA NEW
LP                                       YORK NY 10006
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP,   L.P. AS AGENT 2001 ROSS AVENUE, SUITE 2800 DALLAS TX 75201
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
GOLDRING GULF DISTRIBUTING               8245 OPPORTUNITY DRIVE MILTON FL 32583
GOLKOW INC                               PO BOX 94623 LAS VEGAS NV 89193-4623
GOLKOW LITIGATION SERVICES               PO BOX 94623 LAS VEGAS NV 89193-4623
GONZALEZ, MICHAEL                        904 CHURCH ST EDEN NC 27288
GOOD FAITH LAWN INC                      PO BOX 4346 OLATHE KS 66063
GOOD GUYS PAINTING AND HOME SERVICES     133 EAST MAIN 4 LEIPSIC OH 45856
GOOD O GREEN LAWN SVCE                   3347 OLD BARTOW EAGLE LAKE RD BARTOW FL 33830
GOOD REFLECTIONS WINDOW CLEANING         GOOD REFLECTIONS WINDOW CLEANING 910 KENTUCKY RD SUMMERSVILLE WV 26651
GOOD REFLECTIONS WINDOW CLEANING         910 KENTUCKY RD SUMMERSVILLE WV 26651
GOOD SAMARITAN HOSPITAL                  PO BOX 15119 LEBANON PA 17405
GOODMAN BEVERAGE CO INC                  5901 BAUMHART ROAD LORAIN OH 44052
GOODRIDGES LAWNCARE                      118 CLOVER LEAFE CIR LONDON AR 72847
GOODWIN CONTRACTORS INC                  7475 BELLE RIDGE COURT HUGHESVILLE MD 20637-2203
GOODWIN TUCKER GROUP                     2900 DELAWARE AVE DES MOINES IA 50317
GOOGLE LLC                               DEPARTMENT 33654 PO BOX 39000 SAN FRANCISCO CA 94139
GORDON BURTON                            ADDRESS ON FILE
GORDON BUYCK                             N/A
GORDON COUNTY                            PO BOX 337 TAX COMMISSIONER CALHOUN GA 30703-0337
GORDON COUNTY HEALTH DEPARTMENT          310 N RIVER ST CALHOUNE GA 30701
GORDON COUNTY HEALTH DEPARTMENT          310 N RIVER ST CALHOUN GA 30701
GORDON COUNTY TAX COMMISSIONER           215 N WALL ST CALHOUN GA 30701
GORDON CUTLIP                            ADDRESS ON FILE
GORDON D BURTON                          ADDRESS ON FILE
GORDON HOSPITAL                          PO BOX 932086 ATLANTA GA 31193
GORJIAN VALLEY PLAZA REALTY LLC          60 CUTTERMILL RD STE 508 GREAT NECK NY 11021
GORJIAN VALLEY PLAZA REALTY LLC          C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD STE 508 GREAT NECK NY 11021
GORJIAN VALLEY PLAZA REALTY LLC          60 CUTTERMILL RD STE 407 GREAT NECK NY 11021-3114
GORMLEY PLUMBING AND MECHANICAL          PO BOX 117 MCMINNVILLE OR 97128
GOSHEN FIRE COMPANY                      1320 PARK AVE WEST CHESTER PA 19380
GOULSTONE & STORRS, P.C.                 ATTN: SRW - THE MARKETPLACE AT AUGUSTA 400 ATLANTIC AVENUE BOSTON MA
                                         02110-3333
GOUR, ROBERT S                           1041 STARBOARD DR GREENSBORO GA 30642


Epiq Corporate Restructuring, LLC                                                                      Page 213 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 221 of 586

Claim Name                            Address Information
GOVANNA VELARDI                       ADDRESS ON FILE
GOVDOCS INC                           VB BOX 167 PO BOX 9202 MINNEAPOLIS MN 55480
GOVDOCS INC                           VB BOX 167 PO BOX 9202 MINNEAPOLIS MN 55480-0000
GP MALL LLC                           C/O HUNTERMACLEAN ATTN TAYLOR DOVE PO BOX 9848 SAVANNAH GA 31412
GP MALL LLC                           219 MALL BLVD GLYNN PLACE MALL MGMT OFFICE ATTN RAY EMERSON BURNSWICK GA 31525
GP MALL LLC                           219 MALL BLVD GLYNN PLACE MALL MGMT OFFICE ATTN RAY EMERSON BRUNSWICK GA 31525
GP MALL LLC                           ASTOLAT REAL ESTATE CORPORATION C/O GLYNN PLACE MALL 219 MALL BOULEVARD, ATTN:
                                      RAY EMERSON BRUNSWICK GA 31525
GR BUILDING SERVICES                  PO BOX 755 GROVE CITY OH 43123
GRABOWSKI LANDSCAPING LLC             54 MILL ST MIDDLETOWN NY 10940
GRACE BARBAGALLO                      ADDRESS ON FILE
GRACE BREIMAYER                       ADDRESS ON FILE
GRACE BURNS                           ADDRESS ON FILE
GRACE CHANG                           ADDRESS ON FILE
GRACE FISH                            ADDRESS ON FILE
GRACE HEALTH                          181 WEST EMMETT STREET BATTLE CREEK MI 49037
GRACE HOOTS                           ADDRESS ON FILE
GRACE LABREE                          ADDRESS ON FILE
GRACE MACK                            ADDRESS ON FILE
GRACE OUTDOOR ADVERTISING LLC         ATTN DIANA STEVENSON, CEO 1201 LINCOLN ST, STE 300 COLUMBIA SC 29201
GRACE TAYLOR                          ADDRESS ON FILE
GRACE TROMBETTA                       ADDRESS ON FILE
GRACIE BILLINGS                       ADDRESS ON FILE
GRACIE MEDCALFE                       ADDRESS ON FILE
GRACIE VANOVER                        C/O THIRY & CADDELL 1911 GOVERNMENT STREET MOBILE AL 36606
GRACIE VANOVER                        ADDRESS ON FILE
GRACIE VANOVER                        ADDRESS ON FILE
GRACIELLA WILK                        ADDRESS ON FILE
GRACZYK LAWN AND LANDSCAPE            PO BOX 608 ELM CREEK NE 68836
GRACZYX LAWN LANDSCAPE                PO BOX 608 ELM CREEK NE 68836
GRAHAM SIMON PLUMBING COMPANY LLC     176 SIMPSON ST CLARKSBURG WV 26301
GRAND CENTRAL PARKERSBURG LLC         PO BOX 6001 NIENNA WV 26105
GRAND CENTRAL PARKERSBURG LLC         C/O GLIMCHER PROPERTIES LP 180 EAST BROAD STREET, 21ST FLOOR COLUMBUS OH 43215
GRAND CENTRAL PARKERSBURG LLC         C/O WASHINGTON PRIME GROUP INC ATTN S IFEDUBA 180 E BROAD ST COLUMBUS OH 43215
GRAND CENTRAL PARKERSBURG LLC         L-2031 ATTN: TONYA KEAN COLUMBUS OH 43260
GRAND FORKS CUISINE INC               ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
GRAND FORKS CUISINE, INC.             3915 S. 32ND AVE. GRAND FORKS ND 58201
GRAND IX VENTURES LLC                 ATTN: DAVID V. LINER 1078 RIVERBEND DRIVE ADVANCE NC 27006
GRAND IX VENTURES LLC                 110 SOUTH STRATFORD ROAD SUITE 500 WINSTON-SALEM NC 27104-4299
GRAND IX VENTURES LLC                 ELLIOT A. FUS, ESQ. BLANCO TACKABERRY PO DRAWER 25008 WINSTON-SALEM NC
                                      27114-5008
GRAND IX VENTURES LLC                 C/O JAMES E FAUGHAN PO DRAWER 25008 WINSTON SALEM NC 27114-5008
GRAND RAPIDS CITY TREASURER           GRAND RAPIDS INCOME TAX DEPT PO BOX 347 GRAND RAPIDS MI 49501
GRAND STRAND WATER & SEWER AUT        166 JACKSON BLUFF RD CONWAY SC 29526
GRAND STRAND WATER & SEWER AUT        PO BOX 2308 CONWAY SC 29528
GRAND STRAND WATER & SEWER AUT        PO BOX 2308 CONWAY SC 29528-2308
GRAND TRAVERSE CARPET CLEANERS        3160 CONTINENTAL DR TRAVERSE CITY MI 49686
GRAND TRAVERSE COUNTY                 2650 LA FRANIER RD TRAVERSE CITY MI 49686-8972
GRAND TRAVERSE COUNTY HEALTH DEPT     2650 LA FRANIER RD TRAVERSE CITY MI 49686-8972



Epiq Corporate Restructuring, LLC                                                                  Page 214 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 222 of 586

Claim Name                               Address Information
GRANITE FALLS BREWING CO                 47 DUKE ST GRANITE FALLS NC 28630
GRANITE TELECOMMUNICATIONS               P O BOX 983119 CLIENT ID 311 CLIENT ID 311 BOSTON MA 02298
GRANT A JONES                            ADDRESS ON FILE
GRANT AND DENICE MORAINE                 ADDRESS ON FILE
GRANT GHESQUIERE                         ADDRESS ON FILE
GRANT HUDSON                             ADDRESS ON FILE
GRANT KASCHAK                            ADDRESS ON FILE
GRANT LAWN CARE SERVICE LLC              4439 PHILADELPHIA CIR KISSIMMEE FL 34746
GRANT THORNTON LLP                       171 N CLARK ST STE 200 CHICAGO IL 60601
GRANT THORTON LLP                        1717 MAIN ST, STE 1800 DALLAS TX 75201
GRANT, ADIELA                            4929 SKYWAY DR, UNIT 6317 JACKSONVILLE FL 32246
GRANT, KIMBERLY                          7010 ELIZABETH DR MCLEAN VA 22101
GRANT, KIMBERLY                          C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
GRANVILLE BARRETT                        ADDRESS ON FILE
GRASS GUYS LANDSCAPING LLC               1196 ODLIN ROAD HERMON ME 04401
GRASS MASTERS                            ADDRESS ON FILE
GRASS MASTERS OF SOUTH CAROLINA          702 BEAUREGARD ROAD SUMMERVILLE SC 29486
GRASS NERDS                              P O BOX 1457 TAYLORS SC 29687
GRAU, HENRY                              116 14TH AVE BELMAR NJ 07719
GRAU, HENRY                              AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                         TN 37934
GRAVES FOODS                             913 BIG HORN PO BOX 104507 JEFFERSON CITY MO 65110
GRAVES, BIANCA                           603 CARROLL ST BAY MINETTE AL 36507
GRAY HODGES CORPORATION                  P O BOX 748 KNOXVILLE TN 37901
GRAY, SYDNEY                             6222 W CHARLES DR LAKE CITY MI 49651
GRAYBILL, LANSCHE & VINZANI, LLC         225 SEVEN FARMS DRIVE SUITE 207 CHARLESTON SC 29492
GRAYCE BERMAN                            ADDRESS ON FILE
GRAYCE BERMAN                            CO FONVIELLE, LEWIS, MESSR&MCCONNAUGHHAY ALLEN MCCONNAUGHHAY 3375-A CAPITAL
                                         CIRCLE NE TALLAHASSEE FL 32308
GRAYCRAFT SIGNS PLUS                     3304 LAKE CITY HWY WARSAW IN 46580
GRAYLAN WILLOCKS                         ADDRESS ON FILE
GRAYSON BALL                             ADDRESS ON FILE
GRAYSON COUNTY TREASURER                 PO BOX 4160 LEITCHFIELD KY 42755
GREAT AMERICAN GROUP ADVISORY AND        VALUATION SERVICES LLC 21255 BUBANK BLVD SUITE 400 WOODLAND HILLS CA 91367
GREAT BAY DISTRIBUTORS INC               2750 EAGLE AVENUE NORTH ST PETERSBURG FL 33716
GREAT LAKES BAR CONTOLS INC              4705 VAN EPPS RD BROOKLYN HTS OH 44131
GREAT LAKES BEVERAGE                     1885 BEVANDA CT BAY CITY MI 48706
GREAT LAKES GROUNDS MANAGEMENT LLC       P O BOX 384 AMHERST OH 44001
GREAT LAKES WINE AND SPIRITS LLC         373 VICTOR AVENUE HIGHLAND PARK MI 48203
GREAT RIVERS DISTRIBUTING CO INC         1800 EAGLEVIEW DR SEDALIA MO 65301
GREAT WESTERN BANK                       PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                       PO BOX 2345 SIOUX FALLS SD 57101-2345
GREATAMERICA FINANCIAL SERVICES          CORPORATION 625 1ST ST SE PO BOX 609 CEDAR RAPIDS IA 52401
GREATAMERICA FINANCIAL SERVICES CORP     ATTN PEGGY UPTON PO BOX 609 CEDAR RAPIDS IA 52406
GREATAMERICA FINANCIAL SVCS CORP         PO BOX 660831 DALLAS TX 75266-0831
GREATAMERICA FINANCIAL SVS CORPORATION   625 1ST ST SE PO BOX 609 CEDAR RAPIDS IA 52401
GREATER AMSTERDAM SCHOOL DISTRICT        PO BOX 309 140 SARATOGA AVE AMSTERDAM NY 12010
GREATER AUGUSTA UTILITY DISTRICT         12 WILLIAMS ST AUGUSTA ME 04330
GREATER CINCINNATI WATER WORKS           4747 SPRING GROVE AVE CINCINNATI OH 45232



Epiq Corporate Restructuring, LLC                                                                     Page 215 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 223 of 586

Claim Name                               Address Information
GREATER CINCINNATI WATER WORKS           PO BOX 740689 CINCINNATI OH 45274
GREATER CINCINNATI WATER WORKS           PO BOX 5487 CAROL STREAM IL 60197-5487
GREATER DICKSON GAS AUTHORITY            605 E WALNUT ST DICKSON TN 37055
GREATER DICKSON GAS AUTHORITY            605 E WALNUT ST DICKSON TN 37055-2505
GREATER POTTSVILLE AREA SEWER AUTHORITY 401 NORTH CENTRE ST POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AREA AUTHORITY 401 N CENTRE ST PO BOX 1163 POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AUTH            PO BOX 1163 POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AUTH            401 N CENTRE ST PO BOX 1163 POTTSVILLE PA 17901-7163
GREATER RALEIGH REFRIGERATION            1404 SMITH RENO RD RALEIGH NC 27603
GREATER SEACOAST PROPERTY MAINTENANCE    18 HIGH ST STRATHAM NH 03885
GREATER STARKVILLE DEVELOPMENT PARTNER   200 EAST MAIN STREET STARKVILLE MS 39759
GREATLAND INC                            2480 WALKER AVE NW GRAND RAPIDS MI 49544
GREEN CLIPPER LAWN MAINTENANCE LLC       PO BOX 4506 PARKERSBURG WV 26104
GREEN GARDEN LANDSCAPING LLC             5785 EDWARDS RD SANFORD NC 27332
GREEN GRACE INC                          1140 BEAVER DAM DR HOSCHTON GA 30548
GREEN GRASS                              ADDRESS ON FILE
GREEN SCENE LANDSCAPING INC              954 E REMUS RD MT PLEASANT MI 48858
GREEN SOURCE LANDSCAPING                 PO BOX 477 PINE LAKE GA 30072
GREEN STAR MANAGEMENT LLC                PO BOX 2352 LAKE CITY FL 32056
GREEN STRIPES LANDSCAPING                115 HONEYSUCKLE LN BECKLEY WV 25801
GREEN, WILLIE                            6518-D DORCHESTER RD NORTH CHARLESTON SC 29418
GREENBRIER COUNTY BOARD OF HEALTH        9109 SENECA TRAIL S RONCEVERTE WV 24970
GREENBRIER COUNTY HEALTH DEPT            9109 SENECA TRAIL S RONCEVERTE WV 24970
GREENBRIER PSD NO 1                      9035 SENECA TRAIL S RONCEVERTE WV 24970
GREENCO BEVERAGE                         10 METTS STREET GREENVILLE SC 29609
GREENE COUNTY COLLECTOR OF REVENUE       940 BOONVILLE AVE SPRINGFIELD MO 65802
GREENE COUNTY TAX COLLECTOR              940 BOONVILLE AVE SPRINGFIELD MO 65802
GREENER DAYS LAWN AND LANDSCAPING LLC    PO BOX 3219 MECHANICSVILLE PA 23116
GREENER PASTURES LAWN MAINTENANCE        308 PINEVIEW DR AMERICAS GA 31709
GREENFIELD CITY TAX                      PO BOX 300 GREENFIELD OH 45123
GREENFOOT LANDSCAPING                    208 CEDAR GROVE RD LEBANON TN 37087
GREENLAWN WATER DISTRICT                 45 RAILROAD ST GREENLAWN NY 11740-1297
GREENLEAF COMPACTION INC                 PO BOX 29661 2008 PHOENIX AZ 85038
GREENSBORO ABC 8                         1700 STANLEY ROAD GREENSBORO NC 27407
GREENSBORO ABC BOARD                     500 AMERICHASE DRIVE GREENSBORO NC 27409
GREENSFEE LANDSCAPING                    2225 RESERVOIR AVENUE TRUMBULL CT 06611
GREENSFEE LANDSCAPING LLC                2225 RESERVOIR AVENUE TRUMBULL CT 06611
GREENSFEE LANDSCAPNG LLC                 2225 RESERVOIR AVE TRUMBULL CT 06611
GREENSFELDER, HEMKER & GALE, P.C.        10 S.BROADWAY STE 2000 ST.LOUIS MO 63102
GREENSIDE                                7401 W 126TH ST SAVAGE MN 55378
GREENTECH CORP                           PO BOX 1405 S CO RD 25A TROY OH 45373
GREENTECH LAWN AND IRRIGATION            PO BOX 1405 S CO RD 25A TROY OH 45373
GREENTOP LAWN LANDSCAPING LLC            PO BOX 421 GEORGETOWN DE 19947
GREENVILLE AREA CHAMBER OF COMMERCE      ONE DEPOT SQ GREENVILLE AL 36037
GREENVILLE COUNTY                        PO BOX 100221 DEPARTMENT 390 COLUMBIA SC 29202-3221
GREENVILLE PRODUCE INC                   PO BOX 31011 GREENVILLE NC 27833
GREENVILLE UTILITIES COMMISSION          PO BOX 1847 GREENVILLE NC 27835-1847
GREENVILLE UTILITIES COMMISSN            401 S GREENE ST GREENVILLE NC 27834
GREENVILLE UTILITIES COMMISSN            PO BOX 1847 GREENVILLE NC 27835



Epiq Corporate Restructuring, LLC                                                                   Page 216 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 224 of 586

Claim Name                            Address Information
GREENVILLE WATER                      PO BOX 687 GREENVILLE SC 29602-0687
GREENVILLE WATER SYSTEM               P O BOX 687 GREENVILLE SC 29602
GREENVILLE WATER WORKS & SEWER        PO BOX 483 GREENVILLE AL 36037-6661
GREENWELL LANDSCAPE CO                ATTN MARK GREENWELL 65 AMBERWOOD ELIZABETHTOWN KY 42701
GREENWELL LANDSCAPE CO                65 AMBERWOOD ELIZABETHTOWN KY 42701
GREENWELL LANDSCAPE CO INC            65 AMBERWOOD DR ELIZABETHTOWN KY 42701
GREENWOOD PLAZA PROPERTIES LLC        4530 PARK ROAD SUITE 410 CHARLOTTE NC 28209
GREENWOOD PROPERTIES LLC              C/O LINDA B THOMAS, ESQ 996 WILKINSON TRACE, STE A1 BOWLING GREEN KY 42103
GREENWOOD SQUARE HOLDINGS LLC         553 E MAIN ST BOWLING GREEN KY 42101
GREENWOOD VILLAGE                     PO BOX 4837 GREENWOOD VILLAGE CO 80155-4837
GREG BUSCHMOHLE                       ADDRESS ON FILE
GREG CURTIS                           ADDRESS ON FILE
GREG FELTMAN                          ADDRESS ON FILE
GREG H MAGILL                         ADDRESS ON FILE
GREG MARINI                           ADDRESS ON FILE
GREG MONTGOMERY                       ADDRESS ON FILE
GREG SABO                             ADDRESS ON FILE
GREG W GENTRY                         ADDRESS ON FILE
GREG WINTER                           ADDRESS ON FILE
GREGG GOODMAN                         ADDRESS ON FILE
GREGORY B WARD                        ADDRESS ON FILE
GREGORY BRENNAN                       ADDRESS ON FILE
GREGORY CANNON                        ADDRESS ON FILE
GREGORY COOPER                        ADDRESS ON FILE
GREGORY COOPER                        ADDRESS ON FILE
GREGORY D BERNSTEIN                   ADDRESS ON FILE
GREGORY DOLL                          ADDRESS ON FILE
GREGORY DRAKE                         ADDRESS ON FILE
GREGORY EQUIZI                        ADDRESS ON FILE
GREGORY FX DALY COLECTR OF REV        CITY OF STL-EARNINGS TAX DIV 1200 MARKET STREET ST LOUIS MO 63103
GREGORY FX DALY COLECTR OF REV        410 CITY HALL 1200 MARKET STREET ST LOUIS MO 63103
GREGORY GANTT                         ADDRESS ON FILE
GREGORY H CRANSTON                    ADDRESS ON FILE
GREGORY HUNT                          ADDRESS ON FILE
GREGORY IBANEZ                        ADDRESS ON FILE
GREGORY J EQUIZI                      ADDRESS ON FILE
GREGORY JORDAN                        ADDRESS ON FILE
GREGORY MARCINKOWSKI                  ADDRESS ON FILE
GREGORY MEYER                         ADDRESS ON FILE
GREGORY MONTGOMERY                    ADDRESS ON FILE
GREGORY P INGRAM                      ADDRESS ON FILE
GREGORY RAINES                        ADDRESS ON FILE
GREGORY S ASHLEY                      ADDRESS ON FILE
GREGORY SCOTT                         ADDRESS ON FILE
GREGORY SMITH                         ADDRESS ON FILE
GREGORY SMITH AND MARIE VINEL         ADDRESS ON FILE
GREGORY STEIN                         ADDRESS ON FILE
GREGORY STOLZ                         ADDRESS ON FILE
GREGORY T FIELDS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 217 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 225 of 586

Claim Name                            Address Information
GREGORY TAYLOR                        ADDRESS ON FILE
GREGORY THOMAS                        ADDRESS ON FILE
GREGORY THOMAS RUSSELL                ADDRESS ON FILE
GREGORY THOMPSON                      ADDRESS ON FILE
GREGORY UNDERWOOD                     ADDRESS ON FILE
GREGORY UNDERWOOD                     ADDRESS ON FILE
GREGORY WALTON                        ADDRESS ON FILE
GREGORY WEAVER                        ADDRESS ON FILE
GREGORY WELLMAN                       ADDRESS ON FILE
GRELLNER SALES SERVICES               3705 HWY V ROLLA MO 65401
GRESH ASSOCIATES INC                  PO BOX 1417 FAIRPORT NY 14450
GRESH ASSOCIATES INC                  BIOTECH DRAINLINE PO BOX 1417 FAIRPORT NY 14450
GRESHAMS SEASONAL SERVICES            18501 HENRY CT RAY MI 48096
GRETA HAMMONTREE                      ADDRESS ON FILE
GRETA HAMMONTREE                      ADDRESS ON FILE
GRETA LITTLE                          ADDRESS ON FILE
GRETA PEARSON                         ADDRESS ON FILE
GRETCHEN DEICHMANN                    ADDRESS ON FILE
GRETCHEN GAUSS                        ADDRESS ON FILE
GREY EAGLE DISTRIBUTORS               2340 MILLPARK DRIVE MARYLAND HEIGHTS MO 63043
GREY EAGLE DISTRIBUTORS               12 STOKES DRIVE HATTIESBURG MS 39401
GREYSON VESPER                        ADDRESS ON FILE
GREYSTONE POWER CORP                  DANA WILLIAMS 11490 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
GREYSTONE POWER CORP                  11490 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
GREYSTONE POWER CORP                  PO BOX 6071 DOUGLASVILLE GA 30154
GREYSTONE POWER CORP                  PO BOX 6071 DOUGLASVILLE GA 30154-6071
GREYSTONE REFRIGERATION               1025 NW 31ST AVE POMPANO BEACH FL 33069
GRIESING LAW                          ADDRESS ON FILE
GRIFFIN BEVERAGE CO INC               1901 NORTH DAM ROAD WEST BRANCH MI 48661
GRIFFINS LAWN CARE                    1400 LAKESIDE DRIVE NORTH WEST CULLMAN AL 35055
GRIFFINS LAWN CARE                    6597 CO RD 1141 VINEMONT AL 35179
GRIME SCRUBBERS INC                   1745 E ATLANTIC ST STE C SPRINGFIELD MO 65803
GRIME SCRUBBERS INC                   PO BOX 4051 SPRINGFIELD MO 65808
GRINDAL GROUND WORKS                  LYNDON GRINDAL 625 WISWELL ROAD HOLDEN ME 04429
GRISSIM AND HODGES                    323 UNION STREET SUITE 400 NASHVILLE TN 37201
GROSS INCOME TAX                      PO BOX 248 TRENTON NJ 08646-0248
GROUND EFFECTS LLC                    4044 COTTONPORT RD DECATUR TN 37322
GROUND POUNDERS LANDSCAPING INC       2110 SUNBURST CT EASTOVER NC 28312
GROUP LTD                             300 ROBBINS LANE C/O BLUMENFELD DEVELOPMENT GRP SYOSSET NY 11791
GROVER DAVIS                          C/O MCWHIRTER, BELLINGER & ASSOCIATES PA THOMAS BELLINGER 119 EAST MAIN STREET
                                      LEXINGTON SC 29072
GROVER DAVIS                          ADDRESS ON FILE
GROVER DUNN ASSISTANT TAX COLLECTOR   PO BOX 1190 BESSEMER AL 35021-1190
GROWTH MANAGEMENT                     5331 AIRPORT PULLING ROAD SUITE 129 NAPLES FL 34109
GRUBHUB                               PO BOX 71649 CHICAGO IL 60694-1649
GRUBHUB HOLDINGS INC                  PO BOX 71649 CHICAGO IL 60694-1649
GRUEN & GOLDSTEIN, ESQS.              1945 MORRIS AVENUE UNION NJ 07083
GRUVER, DOROTHY                       C/O PISANCHYN LAW FIRM ATTN DOUGLAS YAZINSKI 524 SPRUCE ST SCRANTON PA 18503
GRUVER, DOROTHY                       C/O RAYMOND W FERRARIO PC ATTN RAYMOND W FERRARIO 538 SPRUCE ST, STE 528



Epiq Corporate Restructuring, LLC                                                                Page 218 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 226 of 586

Claim Name                              Address Information
GRUVER, DOROTHY                        SCRANTON PA 18503
GRUVER, GENE                           AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                       TN 37934
GRUVER, GENE                           5416 MERRIBROOK LANE PROSPECT KY 40059
GS MADISON LLC                         PO BOX 4705 LANCASTER PA 17604
GSC LIGHTING SUPPLY                    16506 CORNERSTONE DRIVE BELTON MO 64012
GT ANDERSON                            108 FURMAN VIEW DRIVE GREENVILLE SC 29609
GT ELECTRIC OF FLORIDA INC             3154 ELIAZ RD TALLAHASSEE FL 32308
GUADALUPE GARRIDO                      ADDRESS ON FILE
GUADALUPE HERNANDEZ                    ADDRESS ON FILE
GUAM DEPT OF LABOR                     414 WEST SOLEDAD AVE SUITE 400 (4TH FLOOR) GCIC BUILDING HAGATNA GU 96910 GUAM
GUARDIAN ALARM                         75 REMITTANCE DRIVE DEPT 1376 CHICAGO IL 60675
GUARDIAN PEST SERVICES INC             PO BOX 870 FORTSON GA 31808
GUERNSEY COUNTY                        627 WHEELING AVE CAMBRIDGE OH 43725
GUERRINO RUTA                          ADDRESS ON FILE
GUILFORD COUNTY                        PO BOX 71072 CHARLOTTE NC 28272-1072
GULF BREEZE PLUMBING                   4451 GULF BREEZE PKWY GULF BREEZE FL 32563
GULF BREEZE PLUMBING                   PO BOX 120754 DEPT 0754 DALLAS TX 75312
GULF COAST COMMERCIAL, LLC             119 N 11TH STREET. STE 300B TAMPA FL 33602
GULF COAST ELECTRIC                    8 COMMERCE DR DESTIN FL 32541
GULF COAST GASKET GUY                  9020 KRYSTAL RIDGE CT DAPHNE AL 36526
GULF COAST PRODUCE ADAMS PRODUCE CO    PO BOX 203 BILOXI MS 39533
GULF DISTRIBUTING                      3378 MOFFETT RD MOBILE AL 36607
GULF DISTRIBUTING COMPANY OF BIRMINGHAM 3378 MOFFETT ROAD MOBILE AL 36607
GULF MECHANICAL INC                    PO BOX 1716 PALM HARBOR FL 34682
GULF POWER                             PO BOX 830660 BIRMINGHAM AL 35283-0660
GULF POWER                             1 ENERGY PL PENSACOLA FL 32520
GULF POWER                             PO BOX 29090 MIAMI FL 33102-9090
GULF POWER COMPANY                     ATTN RRD/LFO 4200 W FLAGLER ST CORAL GABLES FL 33134
GULF PUBLISHING CO INC                 11470 OAKHURST RD LARGO FL 33774
GULF SUPREME OF CENTRAL ALABAMA LLC    3378 MOFFETT RD MOBILE AL 36607
GULLIGE, PAULA                         207 BARFIELD RD SYLVESTER GA 31791
GURNEY MYERS                           ADDRESS ON FILE
GUSSIE KENNEDY                         ADDRESS ON FILE
GUSTAVO JARAMILLO                      ADDRESS ON FILE
GUY PAUL                               ADDRESS ON FILE
GUY WOOD JR                            ADDRESS ON FILE
GUYS DESIGNS AND FABRICATION           1385 SW 29TH AVE DEERFIELD BEACH FL 33442
GUYS WELDING & DESIGNS                 1385 SW 29TH AVE DEERFIELD BEACH FL 33442
GUZMAN, ESTERVINA                      ADDRESS ON FILE
GW INVESTMENT, LLC                     C/O WEYS FAMILY INVESTMENTS, LLC 7302 PELICAN ISLAND DRIVE TAMPA FL 33634
GW INVESTMENTS LLC                     C/O FAFINSKI MARK & JOHNSON PA ATTN LORIE A KLEIN 775 PRAIRIE CENTER DR, STE
                                       400 EDEN PRAIRIE MN 55344
GW INVESTMENTS, LLC                    7731 BIGHAM COURT TAMPA FL 33625
GW INVESTMENTS, LLC                    C/O WEYS FAMILY INVESTMENTS, LLC 7302 PELICAN ISLAND DRIVE TAMPA FL 33634
GW INVESTMENTS, LLC                    TYLER P. BRIMMER, SCHAAN P. BARTH FAFINSKI MARK & JOHNSON, PA 775 PRAIRIE
                                       CENTER DRIVE, SUITE 400 EDEN PRAIRIE MN 55344
GWAYNE COOPER JR                       ADDRESS ON FILE
GWD ACQUISITION INC                    2177 W GRANDVIEW BLVD ERIE PA 16509
GWEN NEWKIRK                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 219 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 227 of 586

Claim Name                              Address Information
GWENDOLYN MOLDEN                        ADDRESS ON FILE
GWENDOLYN MOLDEN                        C/O FARRAGUT LAW FIRM JAMES FARRUGUT PO BOX 1543 PESCAGOULA MS 39568
GWENDOLYN POWELL-JONES                  C/O KAY HARPE WILLIAMS ASHANTI JONES PO BOX 40004 JACKSONVILLE FL 32203
GWENDOLYN S HARRIS                      ADDRESS ON FILE
GWINNETT CO TAX COMMISSIONER            75 LANGLEY DR LAWRENCEVILLE GA 30046
GWINNETT COUNTY BOARD OF HEALTH         2570 RIVERSIDE PARKWAY LAWRENCEVILLE GA 30046
GWINNETT COUNTY ENVIROMENTAL HEALTH     455 GRAYSON HWY STE 600 LAWRENCEVILLE GA 30046
H & H CUISINE, INC.                     420 BOXELDER RD GILLETTE WY 82718
H AND B PLUMBING AND HEATING INC        2727 AUGUSTINE HERMAN HWY PO BOX 238 CHESAPEAKE CITY MD 21915
H AND S WINDOW CLEANING                 P O BOX 3654 ALPHARETTA GA 30023
H COX AND SON INC                       1402 SAWYER ROAD TRAVERSE CITY MI 49685-9339
H D THOMAS                              ADDRESS ON FILE
H THOMAS                                ADDRESS ON FILE
H TOO O INC                             DBA WATER MART 213 HOLLINGSHED CREEK BLVD INMO SC 29063
H W HERRELL DISTRIBUTING COMPANY INC    P O BOX 6 IMPERIAL MO 63052
H&H CUISINE INC                         ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
H2OLEK PLUMBING INC                     ROTO ROOTER ROCHESTER 35 SUNSET STREET ROCHESTER NY 14606
HAB MISC                                PO BOX 21450 LEHIGH VALLEY PA 18002-1450
HAB-BPT                                 PO BOX 21810 LEHIGH VALLEY PA 18002
HAB-EIT                                 PO BOX 25132 LEHIGH VALLEY PA 18002
HAB-LST                                 PO BOX 25156 LEHIGH VALLEY PA 18002
HABAKKUK CONTRACTINGLLC                 3365 TOBIAS ROAD ALCOLU SC 29001
HABCO ELECTRICAL GROUP                  2144 PRIEST BRIDGE COURT CROFTON MD 21114
HAHN, KENNETH A                         2187 VALLEY RIDGE LN BROOKSVILLE FL 34602
HAILEE CARRELL                          ADDRESS ON FILE
HAILEIGH PARDUE                         ADDRESS ON FILE
HAILEY A BARNES                         ADDRESS ON FILE
HAILEY ANTHONY                          ADDRESS ON FILE
HAILEY CHILDRESS                        ADDRESS ON FILE
HAILEY HENRY                            ADDRESS ON FILE
HAILEY KAWA                             ADDRESS ON FILE
HAILEY MEHAFFEY                         ADDRESS ON FILE
HAILEY N HARIGEL                        ADDRESS ON FILE
HAILEY RIVERS                           ADDRESS ON FILE
HAILEY SHROUT                           ADDRESS ON FILE
HAILEY SNIDER                           ADDRESS ON FILE
HAILLEE FREES                           ADDRESS ON FILE
HAINES CITY FIRE EXTINGUISHER SERVICE   PO BOX 1699 WINTER HAVEN FL 33882
HAIYANG INC                             1526 SANDYBROOK LANE WAKE FOREST NC 27587
HAIYANG INC                             ATTN XIHONG YANG 1526 SANDYBROOK LN WAKE FOREST NC 27587
HAL MARANTO INC                         D/B/A MARANTO REFRIGERATION/HVAC 339 SE COUNTRY CLUB RD LAKE CITY FL 32025
HAL MARANTO INC                         339 SE COUNTRY CLUB RD LAKE CITY FL 32025
HAL MARSHALL                            ADDRESS ON FILE
HALEIGH SHAY                            ADDRESS ON FILE
HALEIGH WEAVERS                         ADDRESS ON FILE
HALES CLEANING                          10110 COUNTY RD 8590 WEST PLAINS MO 65775
HALES CLEANING SERVICE                  10110 COUNTY RD 8590 WEST PLAINS MO 65775
HALEY ADAMS                             ADDRESS ON FILE
HALEY ANDREWS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 220 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 228 of 586

Claim Name                             Address Information
HALEY BARBER                           ADDRESS ON FILE
HALEY BEDEE                            ADDRESS ON FILE
HALEY BROSTEK                          ADDRESS ON FILE
HALEY BURTON                           ADDRESS ON FILE
HALEY CLEMENTS                         ADDRESS ON FILE
HALEY DALPHON                          ADDRESS ON FILE
HALEY DAVIS                            ADDRESS ON FILE
HALEY ENGEL                            ADDRESS ON FILE
HALEY ENOCH                            ADDRESS ON FILE
HALEY GARETT                           ADDRESS ON FILE
HALEY GRIFFITH                         ADDRESS ON FILE
HALEY HICKS                            ADDRESS ON FILE
HALEY JACOBS                           ADDRESS ON FILE
HALEY JOHNSON                          ADDRESS ON FILE
HALEY KAMRATH                          ADDRESS ON FILE
HALEY KLAIBER                          ADDRESS ON FILE
HALEY MCCLEARY                         ADDRESS ON FILE
HALEY MUSGROVE                         ADDRESS ON FILE
HALEY PRINGLE                          ADDRESS ON FILE
HALEY ROMINES                          ADDRESS ON FILE
HALEY ROSCOE                           ADDRESS ON FILE
HALEY STEVENSON                        ADDRESS ON FILE
HALEY ZAPFE                            ADDRESS ON FILE
HALIFAX COUNTY ABC STORE               1520 JULIAN ALLSBROOK HWY ROANOKE RAPIDS NC 27870
HALIFAX COUNTY TAX COLLECTOR           PO BOX 68 HALIFAX NC 27839-0068
HALIFAX HEALTH                         PO BOX 2830 ATTN RELEASE OF INFORMATION MEDICAL RECORDS DAYTONA BEACH FL 32120
HALL & ASSOCIATES REPORTING SERVICES   PO BOX 428 CHATTANOOGA TN 37401
LLC
HALLE ROE                              ADDRESS ON FILE
HALLE ST. CLAIR                        ADDRESS ON FILE
HALLIDAY, ROBERT                       393 BARNSLEY DR EVANS GA 30809
HALLS LAWN SERVICE                     11282 BUSINESS HWY 25 DEXTER MO 63841
HALLSDALE POWELL UTILITY DIST          3745 CUNNINGHAM RD KNOXVILLE TN 37918
HALLSDALE POWELL UTILITY DIST          PO BOX 71449 KNOXVILLE TN 37938
HALLSDALE POWELL UTILITY DISTRICT      PO BOX 71449 KNOXVILLE TN 37938
HALPERNS STEAK AND SEAFOOD CO LLC      PO BOX 116421 ATLANTA GA 30368-6421
HAMANN INC                             785 UNION VALLEY RD RINER VA 24149
HAMBLEN COUNTY                         PO BOX 423 MORRISTOWN TN 37815-0423
HAMBRIGHT, BRIAN                       304 28TH ST, #104 VIRGINIA BEACH VA 23451
HAMID DAWODU                           ADDRESS ON FILE
HAMILTON COUNTY CLERK                  PO BOX 11047 CHATTANOOGA TN 37401
HAMILTON COUNTY HEALTH DEPARTMENT      PO BOX 11047 CHATTANOOGA TN 37401
HAMILTON COUNTY TREASURER              138 E COURT ST ROOM 402 CINCINNATI OH 45202
HAMILTON LAW PLC                       1803 WHITES RD STE 5 KALAMAZOO MI 49008
HAMILTON MALL LLC                      375 E ELM ST CONSHOHOCKEN PA 19428
HAMILTON MALL REALTY LLC               PO BOX 368 C/O NAMDAR REALTY GRP EMERSON NJ 07630
HAMILTON MALL REALTY LLC               JUDY KINIRY C/O NAMCO REALTY LLC 150 GREAT NECK ROAD, STE 304 GREAT NECK NY
                                       11021
HAMMER AND NAIL                        622 HICKORY RD NORTH ATTLEBORO MA 02760



Epiq Corporate Restructuring, LLC                                                                 Page 221 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 229 of 586

Claim Name                            Address Information
HAMMOND BEVERAGE GROUP OF MD LLC      P O BOX 1490 UPPER MARLBORO MD 20772
HAMPTON HEALTH DISTRICT               1320 LASALLE AVE HAMPTON VA 23669
HAMPTON ROADS RADIOLOGY               PO BOX 84455 BOSTON MA 02284
HAMYID MUHAMMAD                       ADDRESS ON FILE
HANA PLOURDE                          ADDRESS ON FILE
HANAH JACKSON                         ADDRESS ON FILE
HAND FAMILY COMPANIES LLC             PO BOX 30789 CLARKSVILLE TN 37040
HAND WORKS THERAPY                    744 THE RIALTO VENICE FL 34285
HANDS ON LAWN CARE                    PO BOX 6 PROSPECT VA 23960
HANDY ANDY MAINTENANCE LLC            9260 TRANSIT RD SUITE A BUFFALO NY 14051
HANDY HANDS HOME LAWN SERVICES        753 ROBIN DRIVE GEORGETOWN SC 29440
HANDYMAN BROTHERS LLC                 773 CONGRESS ST TOMS RIVER NJ 08753
HANDYMAN SOLUTIONS                    DBA HANDYMAN SOLUTIONS 129 E PARKER ST HENDERSON NC 27536
HANDYMAN SOLUTIONS LLC                113 JAYCEE DR SUITE 108 JEFFERSON CITY MO 65109
HANDYMAN TWIN CITIES                  7455 FRANCE AVE 305 EDINA MN 55435
HANNA PERRY                           ADDRESS ON FILE
HANNA SOWELL                          ADDRESS ON FILE
HANNAH BATES                          ADDRESS ON FILE
HANNAH BAZINAW                        ADDRESS ON FILE
HANNAH CARR                           ADDRESS ON FILE
HANNAH COLLIER                        ADDRESS ON FILE
HANNAH DAGENAIS                       ADDRESS ON FILE
HANNAH DAVIS                          ADDRESS ON FILE
HANNAH E SHELTON                      ADDRESS ON FILE
HANNAH EPSTEIN                        ADDRESS ON FILE
HANNAH FREIBERT                       ADDRESS ON FILE
HANNAH HALLMAN                        ADDRESS ON FILE
HANNAH HEMPHILL                       ADDRESS ON FILE
HANNAH HODGE                          ADDRESS ON FILE
HANNAH HODGE                          ADDRESS ON FILE
HANNAH HUBERTH                        ADDRESS ON FILE
HANNAH JENKINS                        ADDRESS ON FILE
HANNAH L GREIDER                      ADDRESS ON FILE
HANNAH LEE                            ADDRESS ON FILE
HANNAH LO RUSSO                       ADDRESS ON FILE
HANNAH LUMPKINS                       ADDRESS ON FILE
HANNAH MACNEIL                        ADDRESS ON FILE
HANNAH MALONE                         ADDRESS ON FILE
HANNAH MAY                            ADDRESS ON FILE
HANNAH MAYER                          ADDRESS ON FILE
HANNAH PARKER                         ADDRESS ON FILE
HANNAH PATRICK                        ADDRESS ON FILE
HANNAH PATTON                         ADDRESS ON FILE
HANNAH PHILLIPS                       ADDRESS ON FILE
HANNAH PICKENS                        ADDRESS ON FILE
HANNAH RAYBURN                        ADDRESS ON FILE
HANNAH RIALS                          ADDRESS ON FILE
HANNAH RICHARDSON                     ADDRESS ON FILE
HANNAH SHARP                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 222 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 230 of 586

Claim Name                            Address Information
HANNAH SIGLEY                         ADDRESS ON FILE
HANNAH SMITH                          ADDRESS ON FILE
HANNAH SMITH                          ADDRESS ON FILE
HANNAH STERNHAGEN                     ADDRESS ON FILE
HANNAH WEAVER                         ADDRESS ON FILE
HANNAH WEST                           ADDRESS ON FILE
HANNAH WHITTEN                        ADDRESS ON FILE
HANNAH WILHELM                        ADDRESS ON FILE
HANNAH YOUNGBLOOD                     ADDRESS ON FILE
HANNELORE KELLY                       ADDRESS ON FILE
HANOVER                               PO BOX 15144 WORCESTER MA 01615
HANOVER                               440 LINCOLN ST. WORCESTER MA 01653
HANOVER COUNTY                        DEPT OF PUBLIC UTILITIES PO BOX 17137 BALTIMORE MD 21297
HANOVER COUNTY                        DEPT OF PUBLIC UTILITIES PO BOX 17137 BALTIMORE MD 21297-1137
HANOVER COUNTY                        7516 COUNTY COMPLEX RD HANOVER VA 23069
HANOVER COUNTY HEALTH DEPT            12312 WASHINGTON HWY ASHLAND VA 23005
HANOVER COUNTY TREASURER              PO BOX 200 HANOVER VA 23069-0200
HANOVER COUNTY VIRGINIA               PO BOX 200 HANOVER VA 23069
HARDIN CO WATER DIST 2                PO BOX 645854 PITTSBURGH PA 15264
HARDIN CO WATER DIST 2                360 RING RD PO NOX 970 ELIZABETHTOWN KY 42702
HARDIN COUNTY CLERK                   PO BOX 1030 ELIZABETHTOWN KY 42702-1030
HARDIN COUNTY SHERIFF                 150 N PROVIDENT WAY STE 101 ELIZABETHTOWN KY 42701
HARDIN COUNTY WATER DISTRCT 2         PO BOX 950149 LOUISVILLE KY 40295-0149
HARDY OSBOURNE                        C/O TAVSS, FLETCHER, MAIDEN AND REED, PC TAVSS FLETCHER 555 E MAIN ST 14TH
                                      FLOOR NORFOLK VA 23510
HARDY PLUMBING CO INC                 PO BOX 3268 EVANS GA 30809
HARFORD COUNTY                        PO BOX 64069 BALTIMORE MD 21264-4069
HARFORD COUNTY GOVERNMENT             TREASURY DEPT 220 S MAIN ST BEL AIR MD 21014-0609
HARFORD COUNTY HEALTH DEPT            120 S. HAYS STREET BEL AIR MD 21014
HARING TOWNSHIP                       UTILITY DEPT 515 BELL AVE CADILLAC MI 49601
HARING TOWNSHIP TREASURER             515 BELL AVE CADILLAC MI 49601
HARLEIGH LYLE                         ADDRESS ON FILE
HARLEY BUTTS                          ADDRESS ON FILE
HARLEY CLARK                          ADDRESS ON FILE
HARLEY MULLINS                        ADDRESS ON FILE
HARLEY PHILLIPS                       ADDRESS ON FILE
HARLIE SAATHOFF                       ADDRESS ON FILE
HARMAN, RONALD                        AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                      TN 37934
HARMAN, RONALD                        1548 STONE TRAIL ENTERPRISE FL 32725-2404
HARMON E BARKER                       ADDRESS ON FILE
HARMON, JENIFER                       ADDRESS ON FILE
HARMONI RATLIFF                       ADDRESS ON FILE
HAROLD B FORD                         ADDRESS ON FILE
HAROLD BLANKERS                       ADDRESS ON FILE
HAROLD BOTSFORD                       ADDRESS ON FILE
HAROLD BUSE                           ADDRESS ON FILE
HAROLD DIXON                          ADDRESS ON FILE
HAROLD FORD                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 223 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 231 of 586

Claim Name                            Address Information
HAROLD FORD                           ADDRESS ON FILE
HAROLD G BUTZER INC                   LARRY J HOFFMANN VICE PRESIDENT HAROLD G BUTLER, INC
HAROLD G BUTZER INC                   721 WICKER LN JEFFERSON CITY MO 65109
HAROLD G ROOT III                     ADDRESS ON FILE
HAROLD LEININGER                      ADDRESS ON FILE
HAROLD R LLOYD                        ADDRESS ON FILE
HAROLD THORNHILL                      ADDRESS ON FILE
HAROLD WILDING                        ADDRESS ON FILE
HARPER BLAIR                          ADDRESS ON FILE
HARPER LOCK AND KEY SERVICE           2255 SOUTH CAMPBELL AVE SPRINGFIELD MO 65807
HARRIET GREENE                        ADDRESS ON FILE
HARRIET ROBINSON                      ADDRESS ON FILE
HARRIMAN UTILITY BOARD                PO BOX 434 HARRIMAN TN 37748
HARRIMAN UTILITY BOARD                200 N ROANE ST HARRIMAN TN 37748
HARRIS BEVERAGES LLC                  3505 HILLSBOROUGH RD DURHAM NC 27705
HARRIS MARCUS                         ADDRESS ON FILE
HARRIS, G L "BUCK"                    C/O PADFIELD & STOUT LLP 420 THROCKMORTON ST, STE 1210 FORT WORTH TX 76102
HARRIS, SHANNON                       C/O THE ODIERNO LAW FIRM PC 145 PINELAWN RD, STE 130 N MELVILLE NY 11747
HARRIS, SHANNON                       C/O THE ODIERNO LAW FIRM PC ATTN SCOTT ODIERNO 560 BROAD HOLLOW RD, STE 102
                                      MELVILLE NY 11747
HARRIS, SHARON                        C/O THE ODIERNO LAW FIRM PC ATTN SCOTT ODIERNO 560 BROAD HOLLOW RD, STE 102
                                      MELVILLE NY 11747
HARRIS, SHARON                        SCOTT ODIERNO 145 PINELAWN RD, STE 130N MELVILLE NY 11747
HARRISON BEVERAGE CO INC              6812 DELILAH RD P O BOX 1011 PLEASANTVILLE NJ 08232
HARRISON BEVERAGE CO INC              PO BOX 1011 PLEASANTVILLE NJ 82320
HARRISON BURNS                        ADDRESS ON FILE
HARRISON CLARKSBURG HEALTH DEPT       330 W MAIN ST CLARKSBURG WV 26301
HARRISON CO TAX ADMINISTRATOR         PO BOX 708 111 SOUTH MAIN STREET CYNTHIANA KY 41031
HARRISON CONTRACTING COMPANY          65 E INDUSTRIAL COURT VILLA RICA GA 30180
HARRISON COUNTY UTILITY AUTHORITY     10271 EXPRESS DR GULFPORT MS 39503
HARRISON FLEMING                      ADDRESS ON FILE
HARRISON HERR                         ADDRESS ON FILE
HARRISON STAUNTON                     ADDRESS ON FILE
HARRISON SUPPLY CO INC                P O BOX 596 EDGEMONT PA 19028
HARRISON TOWNSHIP                     PO BOX 376 NATRONA HEIGHTS PA 15065
HARRISON USA LLC                      14990 LANDMARK BLVD SUITE 265 DALLAS TX 75254
HARRISON W LOWDEN                     ADDRESS ON FILE
HARRISON, JAMESHIA                    401 N LEE ST, APT 3 VALDOSTA GA 31601
HARRISON, JAMESHIA L                  401 N LEE ST, APT 3 VALDOSTA GA 31601
HARRISON, SHERROD                     6036 REGENT MANOR LITHONIA GA 30058
HARRISONBURG CITY TREASURER           PO BOX 1007 HARRISONBURG VA 22803-1007
HARRISONBURG ELEC COMMISSION          89 W BRUCE ST HARRISONBURG VA 22801
HARRY COLES                           ADDRESS ON FILE
HARRY D BURKHOLDER JR                 ADDRESS ON FILE
HARRY E EBLING                        ADDRESS ON FILE
HARRY FREEMAN                         ADDRESS ON FILE
HARRY MOORE                           ADDRESS ON FILE
HARRY ROSENTHAL                       ADDRESS ON FILE
HARRY RUSSO                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 224 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 232 of 586

Claim Name                              Address Information
HARRY THOMSON CARPENTER                 ADDRESS ON FILE
HARRY TS WHOLESALE                      758 HWY 43 S CANTON MS 39046
HARSH MISTRY                            ADDRESS ON FILE
HARSHA TULSHI                           ADDRESS ON FILE
HARTFORD DISTRIBUTORS INC               PO BOX 8400 MANCHESTER CT 06042
HARTFORD FINANCIAL SERVICES INC         PO BOX 415738 BOSTON MA 02241
HARTFORD FIRE INSURANCE COMPANY         ONE HARTFORD PLAZA HARTFORD CT 06155
HARTFORD SPRINKLER CO INC               4 BRITTON DRIVE BLOOMFIELD CT 06002
HARTLEY PARKER LIMITED INC              P O BOX 742 BRIDGEPORT CT 06601
HARTLEY PARKER LIMITED INC              100 BROWNING STREET STRATFORD CT 66150
HARTLEY, ROWE, & FOWLER, P.C.           12301 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
HARTMANN ELECTRICAL CONTRACTING         155 BROAD ST STROUDSBURG PA 18360
HARVARDS WINE AND BEVERAGE              145 KINGS GRANT DR AIKEN SC 29803
HARVEST GROUP LLC                       318 GENERAL COLIN POWELL PKWY PHENIX CITY AL 36869
HARVEST HOSPITALITY GROUP WALNUT        606 HIGH ST MARYVILLE TN 37804
BUTCHER
HARVEY DORSEY                           ADDRESS ON FILE
HARVEY JENKINS                          ADDRESS ON FILE
HARVEY WILLIAMS CERRATO                 ADDRESS ON FILE
HARVEY WILLIAMS CERRATO                 ADDRESS ON FILE
HASSAN HOWARD                           ADDRESS ON FILE
HASTON, EVELYN                          1218 CRESTVIEW DR MOUNT DORA FL 32757
HAT I LLC                               C/O TOLSON ENTERPRISES 6591 W CENTRAL AVE SUITE 100 TOLEDO OH 43617
HATBORO BEVERAGES                       201 JACKSONVILLE ROAD HATBORO PA 19040
HATTIE M LEWIS                          ADDRESS ON FILE
HAVEN SWANK                             ADDRESS ON FILE
HAWAII DEPARTMENT OF HEALTH             75 AUPUNI STREET 201 HILO HI 96720
HAWAII DEPT OF LABOR & IND. RELATIONS   830 PUNCHBOWL ST 321 HONOLULU HI 96813
HAWAII DEPT OF TAXATION                 75 AUPUNI STREET 101 HILO HI 96720-4245
HAWAII DEPT OF TAXATION                 PO BOX 275 KAUNAKAKAI HI 96748
HAWAII DEPT OF TAXATION                 3060 EIWA STREET 105 LIHUE HI 96766-1889
HAWAII DEPT OF TAXATION                 54 S. HIGH STREET 208 WAILUKU HI 96793-2198
HAWAII DEPT OF TAXATION                 PO BOX 259 HONOLULU HI 96809-0259
HAWAII STATE TAX COLLECTOR              PO BOX 3223 HONOLULU HI 96801
HAWK, CLAIRE                            ADDRESS ON FILE
HAWORTH INC                             13500 SW HWY 99W MCMINNVILLE OR 97128
HAWTHORNE CENTRE ASSOCIATES             DANIEL R. UTAIN, ESQ. KAPLIN STEWART MELOFF REITER & STEIN 910 HARVEST DRIVE
                                        BLUE BELL PA 19422
HAWTHORNE CENTRE ASSOCIATES             C/O KAPLIN STEWART ATTN DANIEL R UTAIN, ESQ 910 HARVEST DR BLUE BELL PA 19422
HAWTHORNE CENTRE ASSOCIATES             255 BUTLER AVE SUITE 203 C/O BURKWOOD ASSOCIATES LANCASTER PA 17601
HAWTHORNE CENTRE ASSOCIATES             255 BUTLER AVE SUITE 203 C O BURKWOOD ASSOCIATES C O BURKWOOD ASSOCIATES
                                        LANCASTER PA 17601
HAWTHORNE CENTRE ASSOCIATES             C/O BURKWOOD ASSOCIATES 255 BUTLER AVE, STE 203 LANCASTER PA 17601
HAYBER MCKENNA AND DINSMORE LLC         750 MAIN ST STE 904 HARTFORD CT 06103
HAYDEN DOW                              ADDRESS ON FILE
HAYDEN JOHNSON                          ADDRESS ON FILE
HAYDEN JOURNEY                          ADDRESS ON FILE
HAYDEN L BARNETT                        ADDRESS ON FILE
HAYDEN PORTER                           ADDRESS ON FILE
HAYES, CARL                             67 E ALBANY ST, APT 1 OSWEGO NY 13126


Epiq Corporate Restructuring, LLC                                                                  Page 225 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 233 of 586

Claim Name                          Address Information
HAYLEE BECKETT                      ADDRESS ON FILE
HAYLEE CULBERTSON                   ADDRESS ON FILE
HAYLEE GONZALEZ                     ADDRESS ON FILE
HAYLEE RUSH                         ADDRESS ON FILE
HAYLEI SALONISH                     ADDRESS ON FILE
HAYLEIGH SMITH                      ADDRESS ON FILE
HAYLEY MARSHALL                     ADDRESS ON FILE
HAYLEY SCHWANDER                    ADDRESS ON FILE
HAYLEY SCOTT                        ADDRESS ON FILE
HAYLEY SOUTH                        ADDRESS ON FILE
HAYLEY STEPHENS                     ADDRESS ON FILE
HAYLON CARD                         ADDRESS ON FILE
HAYNES CLEAN DRAUGHT                PO BOX 250 MEXICO NY 13114
HAYNES, SHANNON                     16423 37TH DR WELLBORN FL 32094
HAYNESWORTH AND HARDY LANDSCAPING   2271 WILDWOOD DR CLARKSVILLE TN 37040
HAZEL GARRISON                      C/O J. KENNETH KRUVANT J. KENNETH KRUVANT 1100 CONNECTICUT AVE., N.W., SUITE
                                    450 WASHINGTON DC 20036
HAZEL GARRISON                      ADDRESS ON FILE
HAZEL HARTBARGER                    ADDRESS ON FILE
HAZEN STALLINGS                     ADDRESS ON FILE
HB NITKIN GROUP, THE                230 MASON ST GREENWICH CT 06830
HD LANDSCAPING AND LAWN CARE        PO BOX 175 CONCORD OH 43762
HD THOMAS                           ADDRESS ON FILE
HDNW                                220 WEST GARFIELD CHARLEVOIX MI 49720
HEALTH AND HOSPITAL CORP            4701 N KEYSTONE AVE INDIANAPOLIS IN 46205
HEALTH DISTRICT 10 WEXFORD          521 COBB ST CADILLAC MI 49601
HEALTHPARK FLORIDA EAST PROPERTY    9800 S HEALTHPARK DR STE 310 FORT MYERS FL 33908
HEALTHPARK FLORIDA EAST PROPERTY    9800 S HEALTHPARK DR STE 310 FORT MYERS FL 33908-0000
HEALY WHOLESALE                     4021 DISTRIBUTION DR FAYETTEVILLE NC 28311
HEALY, SHEILA                       2996 SPRUCE CIR SNELLVILLE GA 30078
HEARN SERVICES INC                  7787 HWY 75 PINSON AL 35126
HEARST MAGAZINES INC                PO BOX 90002 PRESCOTT AZ 86304
HEART OF AMERICA BEVERAGE           1700 SOUTH EMPIRE AVENUE SPRINGFIELD MO 65802
HEARTH MICROWAVE OVENS SERVICE      4900 W SIDE AVE NORTH BERGEN NJ 07047
HEARTH MICROWAVE SERVICE LLC        4900 W SIDE AVE NORTH BERGEN NJ 07047
HEARTH PARTS AND SERVICES           4900 W SIDE AVE NORTH BERGEN NJ 07047
HEARTLAND INVESTIGATIVE GROUP       MI 93 PO BOX 1150 MINNEAPOLIS MN 55480
HEATH MOORE                         ADDRESS ON FILE
HEATHER BALLY                       ADDRESS ON FILE
HEATHER BARBEAU                     ADDRESS ON FILE
HEATHER BERUBE                      ADDRESS ON FILE
HEATHER BLAKE                       ADDRESS ON FILE
HEATHER CLELLAND                    ADDRESS ON FILE
HEATHER CROWELL                     ADDRESS ON FILE
HEATHER CURVIN                      ADDRESS ON FILE
HEATHER DAVIS                       ADDRESS ON FILE
HEATHER HAAS                        ADDRESS ON FILE
HEATHER HATFIELD                    ADDRESS ON FILE
HEATHER HELMS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 226 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 234 of 586

Claim Name                         Address Information
HEATHER HERRING                    ADDRESS ON FILE
HEATHER HODGES                     ADDRESS ON FILE
HEATHER HOWELL                     ADDRESS ON FILE
HEATHER HOWTON                     ADDRESS ON FILE
HEATHER HULSEY                     ADDRESS ON FILE
HEATHER JAMES                      ADDRESS ON FILE
HEATHER JONES                      ADDRESS ON FILE
HEATHER LATIMER                    ADDRESS ON FILE
HEATHER LEVESQUE                   ADDRESS ON FILE
HEATHER LEWIS                      ADDRESS ON FILE
HEATHER M GIBSON                   ADDRESS ON FILE
HEATHER M MCCORMICK                ADDRESS ON FILE
HEATHER M PATRICK                  ADDRESS ON FILE
HEATHER MORGAN                     ADDRESS ON FILE
HEATHER MURPHY                     ADDRESS ON FILE
HEATHER MYERS                      ADDRESS ON FILE
HEATHER NELSON                     ADDRESS ON FILE
HEATHER PAUGH                      ADDRESS ON FILE
HEATHER PERCY                      ADDRESS ON FILE
HEATHER POLISCHECK                 ADDRESS ON FILE
HEATHER R MANN                     ADDRESS ON FILE
HEATHER RANALETTA                  ADDRESS ON FILE
HEATHER RHOADS                     ADDRESS ON FILE
HEATHER SAUCIER                    ADDRESS ON FILE
HEATHER SHARP                      ADDRESS ON FILE
HEATHER SPEARS                     ADDRESS ON FILE
HEATHER STREFLING                  ADDRESS ON FILE
HEATHER WALKER                     ADDRESS ON FILE
HEATHER WEBSTER                    ADDRESS ON FILE
HEATHER WELCH                      ADDRESS ON FILE
HEATHER WITHERS                    ADDRESS ON FILE
HEAVEN ALLEN                       ADDRESS ON FILE
HEAVEN DANIEL                      ADDRESS ON FILE
HEAVENLY BYNUM                     ADDRESS ON FILE
HEAVENLY EDWARDS                   ADDRESS ON FILE
HEAVENS BEST CARPET CLEANING       101 BRAEBURN DR WINCHESTER VA 22601
HEAVENS BEST OF THE ALBEMARLE      205 WASHINGTON DR HERTFORD NC 27944
HEB HOP LP                         CMK FORT MYERS 9755 OLD WARSON RD ST LOUIS MO 63124
HEB HOP LP                         9755 OLD WARSON RD ST LOUIS MO 63124
HEBERT ROBBINS                     ADDRESS ON FILE
HECTOR CASTRO                      ADDRESS ON FILE
HECTOR DIAZ                        ADDRESS ON FILE
HECTOR DIAZ                        C/O ABDELLA & SISE, LLP ROBERT ABDELLA 8 W. FULTON STREET PO BOX 673
                                   GLOVERSVILLE NY 12078
HECTOR HERNANDEZ                   ADDRESS ON FILE
HECTOR R VEGA                      ADDRESS ON FILE
HECTOR REYES                       ADDRESS ON FILE
HECTOR RIVERA                      ADDRESS ON FILE
HECTOR TORRERO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 227 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 235 of 586

Claim Name                            Address Information
HEER, CHAND                           5941 WILD OAK DR NORTH OLMSTED OH 44070
HEFFNER LANDSCAPING INC               PO BOX 12611 SOUTHERN PINES NC 28388
HEFLINS LAWN MAINTENANCE              26 GLEN OAK RD FREDERICKSBURG VA 22405
HEIDELBERG DIST CINCINNATI            1518 DALTON AVENUE CINCINNATI OH 45214
HEIDELBERG DIST DAYTON                3601 DRYDEN ROAD MORAINE OH 45404
HEIDELBERG DIST TOLEDO                912 THIRD STREET PERRYSBURG OH 43551
HEIDELBERG DISTRIBUTING               3801 PARKWEST DRIVE COLUMBUS OH 43228
HEIDELBERG LORAIN                     ADDRESS ON FILE
HEIDI DEPUY                           ADDRESS ON FILE
HEIDI G DEES                          ADDRESS ON FILE
HEIDI HESCH                           ADDRESS ON FILE
HEIDI KLINE                           ADDRESS ON FILE
HEIDI MCCRONE                         ADDRESS ON FILE
HEIDI PREBLE                          ADDRESS ON FILE
HEIMSNESS CONSTRUCTION CO INC         289 ED WHITE ROAD ARDMORE AL 35739
HELDER SANTOS                         ADDRESS ON FILE
HELEN BARTOSEK                        ADDRESS ON FILE
HELEN C ROSSI                         ADDRESS ON FILE
HELEN COOKE                           ADDRESS ON FILE
HELEN DELEON                          ADDRESS ON FILE
HELEN GILMORE                         ADDRESS ON FILE
HELEN HARDING                         ADDRESS ON FILE
HELEN NELSON                          ADDRESS ON FILE
HELEN ROUSH                           ADDRESS ON FILE
HELENA UNROE                          ADDRESS ON FILE
HELENE CLARKE                         ADDRESS ON FILE
HELENE KIRZNER                        ADDRESS ON FILE
HELTON, SHEAH                         C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
HEMLOCK TOWNSHIP TAX COLLECTOR        116 FROSTY VALLEY RD BLOOMSBURG PA 17815
HEMMINGS ENTERPRISES LLC              700 IRISH HILL RD RUNNEMEDE NJ 08078
HENDERSON COUNTY                      113 N MAIN ST HENDERSONVILL NC 28792
HENDERSON COUNTY                      113 N MAIN ST HENDERSONVILLE NC 28792
HENDERSON COUNTY TAX COLLECTOR        200 N GROVE ST, STE 66 HENDERSONVILLE NC 28792-5027
HENIETTA DAUGHERTY                    ADDRESS ON FILE
HENNEPIN COUNTY                       A-600 GOVERNMENT CENTER MINNEAPOLIS MN 55487-0060
HENRICO COUNTY HEALTH DEPT            8600 DIXON POWERS DRIVE HENRICO VA 23228
HENRIETTA DAUGHERTY                   ADDRESS ON FILE
HENRY BILLINGS                        ADDRESS ON FILE
HENRY COUNTY                          BOARD OF COMMISSIONERS
HENRY DAVIS                           ADDRESS ON FILE
HENRY GOLDING                         ADDRESS ON FILE
HENRY GRAU                            ADDRESS ON FILE
HENRY GRAU                            ADDRESS ON FILE
HENRY HOWARD                          ADDRESS ON FILE
HENRY J LEE DISTRIBUTORS LLC          315 MARYMEADE DRIVE SUMMERVILLE SC 29483
HENRY VIDETTO                         ADDRESS ON FILE
HENRY WILLIAMS                        ADDRESS ON FILE
HENRY WILSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 228 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 236 of 586

Claim Name                             Address Information
HENRY YAC                              ADDRESS ON FILE
HENSLEY COMPANY PHOENIX                4201 NORTH 45TH AVENUE PHOENIX AZ 85031
HENSLEY, KRISTEN-KELEIGH GILDER        1117 JESSICA DR LEBANON TN 37087
HENSLEYS AUDIO VIDEO                   1229 SEQUOYAH ROAD ANDERSONVILLE TN 37705
HEPP, ANDREW                           4885 ALLEGHANEY COVE WAY MARYVILLE TN 37803
HEPP, ANDREW                           AL HOLIFIELD HOLIFIELD & JANICH, PLLC 11907 KINGSTON PIKE SUITE 201 KNOXVILLE
                                       TN 37934
HEPP, VERONICA                         4885 ALLEGHANEY COVE WAY MARYVILLE TN 37803
HEPP, VERONICA                         C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                       KNOXVILLE TN 37934
HERBER RAMOS LOPEZ                     ADDRESS ON FILE
HERBERT GAUSE                          ADDRESS ON FILE
HERBERT KELLY                          ADDRESS ON FILE
HERBERT L HIVELY                       ADDRESS ON FILE
HERBOLSHEIMER, GERE MICHAEL            3022 WINDMOOR DR PALM HARBOR FL 34685
HERBOLSHEIMER, GERE MICHAEL            3022 WINDMOOR DR PALM HARBOR FL 34689
HERCULES CLEANING SERVICES INC         PO BOX 10843 BURKE VA 22009
HERITAGE CARPET CLEANING               185 BALD CYPRESS LN BLOOMINGDALE GA 31302
HERITAGE FIRE SECURITY COMPANY LLC     105 MAIN ST STE 3 HACKENSACK NJ 07601
HERITAGE FOOD SERVICE EQUIPMENT INC    PO BOX 71595 CHICAGO IL 60694
HERITAGE HIGH SCHOOL                   3741 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
HERITAGE SERVICE NOR                   250 EDWARDS AVENUE HARAHAN LA 70123
HERNAN LOPEZ                           ADDRESS ON FILE
HERNANDEZ, JOSE S                      14154 MURPHY TER GAINESVILLE VA 20155
HERNANDO CNTY UTILITIES DEPT           PO BOX 30384 TAMPA FL 33630
HERNANDO CNTY UTILITIES DEPT           PO BOX 30384 TAMPA FL 33630-3384
HERNANDO CNTY UTILITIES DEPT           15400 WISCON RD BROOKSVILLE FL 34601
HERNANDO COUNTY TAX COLLECTOR          20 N MAIN ST, RM 112 BROOKSVILLE FL 34601
HERNANDO COUNTY TAX COLLECTOR          20 N MAIN ST ROOM 112 BROOKSVILLE FL 34601
HERRICK, MARK                          315 TURNING LEAF DR HOPKINS SC 29061
HERRINGTON, SANDRA                     C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                       KNOXVILLE TN 37934
HERRINGTON, SANDRA                     2014 GOLFVIEW DR TARPON SPRINGS FL 86489
HERRON, CRAIG                          271 SOUTH ST ALEXANDER CITY AL 35010
HERSHEY MONROY                         ADDRESS ON FILE
HETHER MITCHELL                        ADDRESS ON FILE
HEY, JEFFREY                           10345 MIDSTATE AVE PORT RICHEY FL 34668
HIATT, MARK                            134 HILLCREST RD THOMASVILLE NC 27360
HIBA ELHAG                             ADDRESS ON FILE
HICKMAN LAWN CARE                      2809 HARRISBURG STATION LANE GROVE CITY OH 43123
HICKMAN LAWN CARE INC                  PO BOX 423 COLUMBUS OH 43216
HICKMAN PROPERTIES I LLC               1091 HOLTON RD GROVE CITY OH 43123
HICKMAN, AMANDA                        1051 CHERRY GROVE RD MORAVIAN FALLS NC 28654
HICKORY CREEK PAINT AND HOME           109 HICKORY DR THOMASVILLE GA 31792
IMPROVEMAET
HICKORY CREEK PAINT HOME IMPROVEMENT   109 HICKORY DRIVE THOMASVILLE GA 31792
HIGH GRADE BEVERAGE INC                P O BOX 7092 NORTH BRUNSWICK NJ 89020
HIGH RESOLUTIONS INC                   PO BOX 2229 KNOXVILLE TN 37901
HIGH VELOCITY HEATING & AIR            2014 EDGEWATER DRIVE SUIT 170 ORLANDO FL 32804
CONDITIONING


Epiq Corporate Restructuring, LLC                                                                 Page 229 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 237 of 586

Claim Name                               Address Information
HIGHLAND CENTER FOR ORTHOPAEDIC          2161 CR 540A 286 LAKELAND FL 33813
HIGHLAND PARK LAWN CO                    408 E 6TH ST KEARNEY NE 68847
HIGHLANDS COUNTY TAX COLLECTOR           540 S COMMERCE AVE SEBRING FL 33870-3867
HIGHPOINT RESTAURANT EQUIPMENT INC       7243 S SOURDOUGH DR MORRISON CO 80465
HIGHWAY 8 LIQUOR                         PO BOX 279 MAUD TX 75567
HIGHWAY HOST INC                         PO BOX 4750 ATTN MR DAN BLALOCK SEVIERVILLE TN 37864
HIGHWAY HOST INC                         C/O M AARON SPENCER PO BOX 900 KNOXVILLE TN 37901
HIGHWAY HOST INC                         C/O M AARON SPENCER, ESQ 900 S GAY ST, STE 900 KNOXVILLE TN 37902
HILARY ALVAREZ                           ADDRESS ON FILE
HILARY AUDITORE                          ADDRESS ON FILE
HILARY HUTCHINGS                         ADDRESS ON FILE
HILARY KURI                              ADDRESS ON FILE
HILCO REAL ESTATE LLC                    ATTN RYAN LAWLOR 5 REVERE DR, STE 206 NORTHBROOK IL 60062
HILCO REAL ESTATE LLC                    5 REVERE DRIVE SUITE 320 NORTHBROOK IL 60062
HILES, RON                               C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
HILES, RONALD                            C/O FARAH & FARAH 940 BEVILLE RD DAYTONA BEACH FL 32114
HILL, KENNETH O                          6360 67TH CT RIVERDALE MD 20737
HILLARY BILL                             ADDRESS ON FILE
HILLARY CLEGG                            ADDRESS ON FILE
HILLER LLC                               915 MURFREESBORO PIKE NASHVILLE TN 37217
HILLER PLBG HTG COOLING AND ELECTRICAL   915 MURFREESBORO PIKE NASHVILLE TN 37217
HILLSBORO ELECTRIC CO INC                119 CHURCH STREET HILLSBORO IL 62049
HILLSBORO INCOME TAX BUREAU              130 N HIGH STREET HILLSBORO OH 45133
HILLSBOROUGH CNTY                        PO BOX 310398 OFFICE OF THE FIRE MARSHALL TAMPA FL 33680
HILLSBOROUGH CO BOCC                     6001 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                     601 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                     PO BOX 89637 TAMPA FL 33689-0410
HILLSBOROUGH CO BOCC                     PO BOX 342456 TAMPA FL 33694-2456
HILLSBOROUGH CO TAX COLLECTOR            PO BOX 30012 TAMPA FL 33630-3012
HILLSBOROUGH COUNTY TAX COLLECTOR        PO BOX 30012 TAMPA FL 33630
HILLSBOROUGH COUNTY TAX COLLECTOR        ATTN DOUG BELDEN, TAX COLLECTOR PO BOX 30012 TAMPA FL 33630-3012
HILLSBOROUGH COUNTY TAX COLLECTOR        C/O DOUG BELDEN, TAX COLLECTOR PO BOX 30012 TAMPA FL 33630-3012
HIM MECHANICAL SYSTEMS INC               90 FIRST STREET BRIDGEWATER MA 02324
HINESVILLE PLUMBING                      PO BOX 184 HINESVILLE GA 31310
HIRERIGHT LLC                            PO BOX 847891 DALLAS TX 75284
HIRSCH RESTAURANT GROUP                  3881 N 42ND TERRACE HOLLYWOOD FL 33021
HIS GRASS GUYS                           5757 LAY SPRINGS ROAD GADSDEN AL 35904
HIS MALL, LLC                            C/O BLS HOLDINGS GROUP, LLC 3638 WALTON WAY EXTENSION STE 201 ATTN: BARRY L.
                                         STOREY AUGUSTA GA 30909
HISCOX (LLOYDS)                          520 MADISON AVE, 32ND FLOOR NEW YORK NY 10022
HIXSON UTILITY DISTRICT                  PO BOX 1598 HIXSON TN 37343-5598
HIXSON UTILITY DISTRICT                  LEAH CRISP P. O. BOX 1598 HIXSON TN 37416
HJORT, RICHARD                           ADDRESS ON FILE
HM DIRECTORIES INC                       PO BOX 262 BERLIN PA 15530
HMSC                                     82 BUCKHORN RD BLOOMSBURG PA 17815
HMSC                                     82 BUCKHORN RD BLOOMSBURG PA 17815-9705
HN CUTTERS                               434 PINEHAVEN RD GADSDEN AL 35901
HOAGLAND ELECTRIC INC                    3622 GOSHEN ROAD FORT WAYNE IN 46818



Epiq Corporate Restructuring, LLC                                                                    Page 230 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 238 of 586

Claim Name                              Address Information
HOBART                                  748 750 HIGHLAND AVE GREENSBURG PA 15601
HOBART                                  P O BOX 2517 CAROL STREAM IL 60132
HOBART ALBANY GA                        622 FLINT AVE ALBANY GA 31701
HOBART BRISTOL                          ADDRESS ON FILE
HOBART CORPORATION                      ATTN: PAULA HENRY 701 SOUTH RIDGE AVENUE TROY OH 45374-0001
HOBART CORPORATION PORTLAND OR OFFICE   5759 SE INTERNATIONAL WAY PORTLAND OR 97222-4614
HOBART GREENSBORO NC                    2603 GREENGATE DRIVE GREENSBORO NC 27406
HOBART JACKSON MS                       101 N FLOWOOD STREET JACKSON MS 39232
HOBART MACON GA                         3186 MERCER UNIVERSITY DRIVE MACON GA 31204
HOBART MOBILE AL                        1262 HUTSON DRIVE MOBILE AL 36609
HOBART MONTGOMERY AL                    ADDRESS ON FILE
HOBART PENSACOLA FL                     140 INDUSTRIAL BLVD PENSACOLA FL 32505
HOBART SALES AND SERVICE                2626 EAST MAGNOLIA AVE KNOXVILLE TN 37914
HOBART SALES AND SERVICE                5775 EAST CORK STREET KALAMAZOO MI 49048
HOBART SALES SERVICE                    4064 S DIVISION AVE GRAND RAPIDS MI 49548
HOBART SAVANNAH GA                      13 WESTGATE BLVD SAVANNAH GA 31405
HOBART SERVICE                          6737 THIRLANE ROAD ROANOKE VA 24019
HOBART SERVICE                          PO BOX 2517 CAROL STREAM IL 60132
HOBART SERVICE ALBANY NY                8 PETRA LANE SUIBE 8B COLONIE NY 12205
HOBART SERVICE ALTOONA                  305 GREENWOOD ROAD ALTOONA PA 16602
HOBART SERVICE ASHEVILLE NC             30 FISK DRIVE ARDEN NC 28704
HOBART SERVICE ATLANTA GA               3904 NORTH PEACHTREE RD CHAMBLEE GA 30341
HOBART SERVICE AUGUSTA GA               902 SHARTOM DRIVE AUGUSTA GA 30907
HOBART SERVICE BALTIMORE MD             8869 KELSO DRIVE BALTIMORE MD 21221-3182
HOBART SERVICE BATON ROUGE LA           4324 RHODA DRIVE BATON ROUGE LA 70816
HOBART SERVICE BIRMINGHAM AL            245 RIVERCHASE PKWY EAST STE K BIRMINGHAM AL 35244
HOBART SERVICE BOSTON MA                24 WALPOLE PARK S STE 4 WALPOLE MA 02081-2541
HOBART SERVICE BUFFALO NY               440 LAWRENCE BELL DRIVE SUITE 15 WILLIAMSVILLE NY 14221
HOBART SERVICE CHARLESTON SC            7392 INDUSTRY DR NORTH CHARLESTON SC 29418
HOBART SERVICE CHARLESTON WV            101 ROXALANA BUSINESS PARK II DUNBAR WV 25064
HOBART SERVICE CHARLOTTE NC             8041C ARROWRIDGE BLVD CHARLOTTE NC 28273
HOBART SERVICE CHATTANOOGA TN           2115 CHAPMAN ROAD SUITE 101 CHATTANOOGA TN 37421
HOBART SERVICE CINCINNATI OH            8934 BECKETT ROAD WEST CHESTER OH 45069
HOBART SERVICE CLEVELAND OH             850 RESOURCE DRIVE SUITE 10 BROOKLYN HEIGHTS OH 44131
HOBART SERVICE COLORADO SPRINGS CO      720 E HARRISON STREET COLORADO SPRINGS CO 80907
HOBART SERVICE COLUMBIA MO              2208 NELWOOD COLUMBIA MO 65202
HOBART SERVICE COLUMBIA SC              1240 1ST ST S STE C COLUMBIA SC 29209
HOBART SERVICE COLUMBUS OH              2136 HARDY PARKWAY GROVE CITY OH 43123
HOBART SERVICE DALLAS TX                8120 JETSTAR DRIVE SUITE 100 IRVING TX 75063
HOBART SERVICE DENVER CO                1325 E 58TH AVENUE DENVER CO 80216
HOBART SERVICE DETROIT MI               43442 N I94 SERVICE DRIVE BELLEVILLE MI 48111
HOBART SERVICE ERIE PA                  4813 PITTSBURGH AVENUE ERIE PA 16509
HOBART SERVICE EUGENE OR                1381 W 2ND AVE EUGENE OR 97402
HOBART SERVICE FAIRFAX VA               10366 BATTLEVIEW PARKWAY MANASSAS VA 20109
HOBART SERVICE FAYETTEVILLE NC          2988 GILLESPIE STREET FAYETTEVILLE NC 28306
HOBART SERVICE FLINT MI                 G4175 S SAGINAW STREET BURTON MI 48529
HOBART SERVICE FLORENCE AL              444 S WALNUT STREET FLORENCE AL 35630
HOBART SERVICE GLOSSON FOOD             EQUIPMENT FORT WAYNE 6110 BLUFFTON RD SUITE 208 FORT WAYNE IN 46809
HOBART SERVICE GRAND ISLAND             1525 WEST N FRONT STREET GRAND ISLAND NE 68801



Epiq Corporate Restructuring, LLC                                                                     Page 231 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 239 of 586

Claim Name                            Address Information
HOBART SERVICE GREENSBURG PA          748750 HIGHLAND AVENUE GREENSBURG PA 15601
HOBART SERVICE GREENVILLE SC          1200 WOODRUFF RD SUITE G 20 GREENVILLE SC 29607
HOBART SERVICE HAGERSTOWN MD          10 WEST POTOMAC PARKWAY WILLIAMSPORT MD 21795
HOBART SERVICE HARRISBURG PA          2917 WAYNE STREET HARRISBURG PA 01711
HOBART SERVICE HARTFORD CT            14 AIRPORT PARK RD EAST GRANBY CT 06026
HOBART SERVICE INDIANAPOLIS IN        5601 FORTUNE CIRCLE SOUTH SUITE P INDIANAPOLIS IN 46241
HOBART SERVICE JACKSONVILLE FL        7775 RAMONA BLVD W JACKSONVILLE FL 32221
HOBART SERVICE KALAMAZOO MI           5775 E CORK STREET KALAMAZOO MI 49001
HOBART SERVICE KANSAS CITY KS         10631 SUMMIT STREET LENEXA KS 66215
HOBART SERVICE KINSTON                1311 E NEW BERN ROAD KINSTON NC 28501
HOBART SERVICE KNOXVILLE TN           2626 E MAGNOLIA AVENUE KNOXVILLE TN 37914
HOBART SERVICE LARRY KENNEDY          3019 5TH AVENUE COLUMBUS GA 31904
HOBART SERVICE LAS VEGAS NV           3401 SIRIUS AVENUE SUITE 8 LAS VEGAS NV 89102
HOBART SERVICE LEXINGTON KY           2418 PALUMBO DRIVE LEXINGTON KY 40509
HOBART SERVICE LITTLE ROCK AR         3 OTTER CREEK CIRCLE MABELVALE AR 72103
HOBART SERVICE LONG ISLAND NY         71 MALL DRIVE COMMACK NY 11725
HOBART SERVICE LOUISVILLE KY          918 ULRICH AVENUE LOUISVILLE KY 40219
HOBART SERVICE MEMPHIS TN             4400 MENDENHALL RD SUITE 1 MEMPHIS TN 38141
HOBART SERVICE MIAMI FL               9100 NW 7TH AVENUE MIAMI FL 33150
HOBART SERVICE MIKE LOONEY            61 NORTH CLEVELAND MASSILLON RD AKRON OH 44333
HOBART SERVICE MILWAUKEE WI           N27W23713 PAUL ROAD UNIT G PEWAUKEE WI 53072
HOBART SERVICE MINNEAPOLIS MN         7330 OHMS LANE EDINA MN 55439
HOBART SERVICE NASHVILLE TN           1650 ELM HILL PIKE SUITE 3 NASHVILLE TN 37211
HOBART SERVICE NEW ORLEANS LA         1000 RIVERBEND BLVD ST ROSE LA 70087
HOBART SERVICE NEW YORK NY            1102 35TH AVENUE LONG ISLAND CITY NY 11106
HOBART SERVICE NEWARK NJ              4 GLORIA LANE FAIRFIELD NJ 07004
HOBART SERVICE NEWBURGH NY            3 NEW ROAD NEWBURGH NY 12550
HOBART SERVICE NORFOLK VA             911 LIVE OAK DRIVE SUITE 108 CHESAPEAKE VA 23320
HOBART SERVICE OLEAN NY               3289 OLEAN HINSDALE ROAD OLEAN NY 14760
HOBART SERVICE OMAHA NE               10905 HARRISON STREET LA VISTA NE 68128
HOBART SERVICE ORLANDO FL             9777 SATELLITE BLVD SUITE 100 ORLANDO FL 32837
HOBART SERVICE PARKERSBURG WV         1623 GARFIELD AVENUE PARKERSBURG WV 26101
HOBART SERVICE PHILADELPHIA PA        9135 TORRESDALE AVENUE PHILADELPHIA PA 19136
HOBART SERVICE PHOENIX AZ             4050 EAST COTTON CENTER BLVD SUITE 66 PHOENIX AZ 85040
HOBART SERVICE PORTLAND ME            19 EVERGREEN DRIVE PORTLAND ME 04103
HOBART SERVICE PROVIDENCE RI          76 AMARAL STREET RIVERSIDE RI 02915
HOBART SERVICE RALEIGH NC             3200 LAKE WOODARD DRIVE SUITE 100 RALEIGH NC 27604
HOBART SERVICE RICHMOND VA            510 EASTPARK COURT SUITE 150 SANDSTON VA 23150
HOBART SERVICE SALISBURY MD           2207 NORTHWOOD DRIVE UNIT 6 SALISBURY MD 21801
HOBART SERVICE SALT LAKE CITY UT      5100 WEST AMELIA EARHART DRIVE SUITE A SALT LAKE CITY UT 84116
HOBART SERVICE SHREVEPORT LA          4706 VIKING DRIVE SHREVEPORT LA 71111
HOBART SERVICE SPRINGFIELD MO         630 N PRINCE LANE SPRINGFIELD MO 65802
HOBART SERVICE ST LOUIS MO            1739 LARKIN WILLIAMS RD FENTON MO 63026
HOBART SERVICE TAMPA FL               3424 W WATERS AVENUE TAMPA FL 33634
HOBART SERVICE TOM MCCLELLAN          711 GOOD HOPE CAPE GIRARDEAU MO 63701-6250
HOBART SERVICE TRAVERSE CITY          6033 EAST TRAVERSE HIGHWAY TRAVERSE CITY MI 49684
HOBART SERVICE WASHINGTON DC          9475 LOTTSFORD ROAD SUITE A LARGO MD 20774
HOBART SERVICE WATERLOO NY            2359 ROUTE 414 SUITE A WATERLOO NY 13165
HOBART SERVICE WEST PALM BEACH FL     3810 CONSUMER STREET RIVIERA BEACH FL 33404-1710



Epiq Corporate Restructuring, LLC                                                                Page 232 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 240 of 586

Claim Name                               Address Information
HOBART SERVICE WILKESBARRE PA            2917 WAYNE STREET HARRISBURG PA 17111
HOBART SERVICE WINSTON S                 3820 KIMWELL DRIVE WINSTON SALEM NC 27114
HOBART SERVICE: FTW FOOD                 PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPMENT[MORE] 701 SOUTH
EQUIPMENT[MORE]                          RIDGE AVENUE TROY OH 45374
HOBART SERVICE: FTW FOOD                 JOHN L GLOSSON, INC 6110 BLUFFTON RD SUITE 208 FORT WAYNE IN 468092200
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD EQUIPMEN        STARR EQUIPMENT COMPANY LLC 2626 EAST MAGNOLIA AVENUE KNOXVILLE TN 37914
[MORE]
HOBART SERVICE: ITW FOOD EQUIPMEN        PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPMEN [MORE] 701 SOUTH
[MORE]                                   RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPMEN        PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPMENT[MORE] 701 SOUTH
[MORE]                                   RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPMEN        JES FOOD EQPT S & S, INC 3186 MERCER UNIVERSITY DRIVE MACON GA 312045199
[MORE]
HOBART SERVICE: ITW FOOD EQUIPMEN        R W PARKER EQUIPMENT COMPANY LLC 10850 US HIGHWAY 72 ROGERSVILLE AL 35652
[MORE]
HOBART SERVICE: ITW FOOD EQUIPMENT       HOWARD J PORTA INC 305 GREENWOOD RD ALTOONA PA 16602
[MORE
HOBART SERVICE: ITW FOOD EQUIPMENT       H.C LOVALZO & SONS INC 61 N CLEVELAND MASSILLON RD AKRON OH 44333
[MORE
HOBART SERVICE: ITW FOOD                 LA JON INC 1623 GARFIELD AVENUE PARKERSBURG WV 26102
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD                 RDK EQUIPMENT COMPANY INC PO BOX 64666 FAYETTEVILLE NC 28306
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD                 DOWN EAST ENTERPRISES INC 1311 EAST NEW BERN ROAD KINSTON NC 28501
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD                 PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPME[MORE] 701 SOUTH
EQUIPMENT[MORE]                          RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD                 PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPMENT[MORE] 701 SOUTH
EQUIPMENT[MORE]                          RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD                 PLAMONDON SALES AND SERVICE INC 6033 E TRAVERSE HWY TRAVERSE CITY MI 49684
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD                 NEC FOOD EQUIPMENT GROUP, INC 902 SHARTOM DRIVE AUGUSTA GA 30907
EQUIPMENT[MORE]
HOBART SERVICE: ITW FOOD EQUIPMEN[MORE] ALEXANDER FOOD EQUIPMENT GROUP PO BOX 25165 WINSTON-SALEM NC 27114
HOBART SERVICE: ITW FOOD EQUIPMEN[MORE] PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIP [MORE] 701 SOUTH
                                        RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPMEN[MORE] PAULA HENRY CREDIT MANAGER HOBART SERVIDE: ITW FOOD EQUIPMEN[MORE] 701 SOUTH
                                        RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPMEN[MORE] JIM LEACH, LLC 4064 SOUTH DIVISION AVENUE GRAND RAPIDS MI 49548
HOBART SERVICE: ITW FOOD EQUIPME[MORE]   ANDREWS FOOD EQUIPMENT 101 ROXALANA BUSINESS PARK L DUNBAR WV 25064
HOBART SERVICE: ITW FOOD EQUIPME[MORE]   PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUIPMEN[MORE] 701 SOUTH
                                         RIDGE AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPME[MORE]   PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD EQUI[MORE] 701 SOUTH RIDGE
                                         AVENUE TROY OH 45374
HOBART SERVICE: ITW FOOD EQUIPME[MORE]   CENTRAL MO FOOD EQUIPMENT INC 2208 NELWOOD DRIVE COLUMBIA MO 65202
HOBART SERVICE:ITW FOOD EQUIPMENT [MORE AKROM ASSOCIATES INC 371 SOUTH MAIN ST ELMIRA NY 14904
HOBART TALLAHASSEE FL                    5096 TENNESSE CAPITOL BLVD UNIT 1 TALLAHASSEE FL 32303
HOBART WILMINGTON NC                     2725 OLD WRIGHTSBORO RD BLDG 2 STE E WILMINGTON NC 28405
HOBERT SERVICE: ITW FOOD EQUIPMEN[MORE] PAULA HENRY CREDIT MANAGER HOBART SERVICE: ITW FOOD QUIPMENT [MORE] 701 SOUTH
                                        RIDGE AVENUE TROY OH 45374
HOBERT SERVICE: ITW FOOD EQUIPMEN[MORE] FOOD EQUIPMENT SOLUTIONS, INC 5775 EAST COOK STREET KALAMAZOO MI 49048



Epiq Corporate Restructuring, LLC                                                                   Page 233 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 241 of 586

Claim Name                            Address Information
HODGES LANDSCAPE & LAWN MAINTENANCE   1936 BRUCE B DOWNS BLVD 469 WESLEY CHAPEL FL 33544
HODGES, HEATHER                       1789 SHERATON LAKES CIR MIDDLEBURG FL 32068
HOFFMAN BEVERAGE                      4105 SOUTH MILITARY HIGHWAY CHESAPEAKE VA 23321
HOFFMAN, RACHELE                      37 CRAIGHILL RD, APT A RICHMOND VA 23238-3132
HOGSED PLUMBING INC                   3822 NE 55TH PLACE GAINESVILLE FL 32609
HOHENSTEINS INC                       2330 VENTURE DRIVE WOODBURY MN 55125
HOLCOMB, MELISHA                      182 GRAHAM LP TELLICO PLAINS TN 37385
HOLDEN TOWNSEND                       ADDRESS ON FILE
HOLIDAY SIGNS                         11930 OLD STAGE ROAD CHESTER VA 23836
HOLIFIELD & JANICH PLLC               ATTN: AL HOLIFIELD, MEMBER 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
HOLISTIC HEALTHCARE IN ALBANY LLC     1144 DAWSON RD ALBANY GA 31707
HOLLAND & KNIGHT LLP                  800 17TH STREET NORTH WEST WASHINGTON DC 20006
HOLLAND & KNIGHT LLP                  2099 PENNSYLVANIA AVENUE, N.W. STE 100 WASHINGTON DC 20006
HOLLAND AND KNIGHT LLP                PO BOX 864084 ORLANDO FL 32886
HOLLAND MONROIG                       ADDRESS ON FILE
HOLLAND, JAMES                        C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
HOLLAND, JAMES                        218 CHATFIELD WAY FRANKLIN TN 37067
HOLLI LUCAS                           ADDRESS ON FILE
HOLLIANN CHILDRESS                    ADDRESS ON FILE
HOLLIE COOPER                         ADDRESS ON FILE
HOLLIFIELD LEGAL CENTRE PA            147 E LYMAN AVE SUITE C WINTER PARK FL 32789
HOLLINGSWORTH SERVICES                DBA HOLLINGSWORTH SERVICES 2766 GOODE RD GOODE VA 24556
HOLLY BARTH                           ADDRESS ON FILE
HOLLY DICKENS                         ADDRESS ON FILE
HOLLY GRIFFIN                         ADDRESS ON FILE
HOLLY HENDRICKS                       ADDRESS ON FILE
HOLLY HICKS                           ADDRESS ON FILE
HOLLY JOGA                            ADDRESS ON FILE
HOLLY LYNCH                           ADDRESS ON FILE
HOLLY MILLER                          ADDRESS ON FILE
HOLLY NEFF                            ADDRESS ON FILE
HOLLY RADER                           ADDRESS ON FILE
HOLLY RATINAUD                        ADDRESS ON FILE
HOLLY ROBERTS                         ADDRESS ON FILE
HOLLY THIEMANN                        ADDRESS ON FILE
HOLLY TOLLISON                        ADDRESS ON FILE
HOLLY WISSMAN                         ADDRESS ON FILE
HOLLY WOOLLWEEVER                     ADDRESS ON FILE
HOLMAN, JAMES                         C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
HOLMAN, JAMES                         685 COUNTY RD 201 MARION JUNCTION AL 36759-3037
HOLSTON DISTRIBUTING CO INC           310 LAFE COX DR JOHNSON CITY TN 37604
HOLSTON GASES INCORPORATED            P O BOX 27248 KNOXVILLE TN 37927
HOLYOKE GAS & ELECTRIC DEPT           PO BOX 4165 WOBURN MA 01888-4165
HOLYOKE MALL COMPANY LP               C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                      ST SYRACUSE NY 13202
HOLYOKE MALL COMPANY LP               THE CLINTON EXCHANGE FOUR CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE NY
                                      13202-1078
HOLYOKE MALL COMPANY LP               HOLYOKE MALL COMPANY, LP THE CLINTON EXCHANGE FOUR CLINTON SQUARE ATTN:


Epiq Corporate Restructuring, LLC                                                                  Page 234 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 242 of 586

Claim Name                              Address Information
HOLYOKE MALL COMPANY LP                MANAGEMENT DIVISION SYRACUSE NY 13202-1078
HOLYOKE MALL COMPANY LP                PYRAMID MANAGEMENT GROUP, LLC THE CLINTON EXCHANGE FOUR CLINTON SQUARE
                                       SYRACUSE NY 13202-1078
HOLYOKE MALL COMPANY LP                PO BOX 8000 DEPT 975 M T BANK BUFFALO NY 14267
HOME DEPOT INC, THE                    ATTN JOYCE FAMBLE, PROPERTY MGMT 2455 PACES FERRY RD ATLANTA GA 30339
HOME DEPOT RECEIVABLE                  LOCKBOX 7491 400 WHITE CLAY CENTER DRIVE NEWARK DE 19711
HOME DEPOT USA INC                     PO BOX 2816 SARASOTA FL 34230
HOME PARK ASSOCIATES                   20 ERFORD RD STE 215 ATTN: DAVID REMMEL LEMOYNE PA 17043
HOME PARK ASSOCIATES                   20 ERFORD RD STE 215 LEMOYNE PA 17043
HOME REPAIR PROFESSIONALS CO           29 MILL RACE LANE FAYETTEVILLE PA 17222
HOMESITE INSURANCE COMPANY             PO BOX 912470 DENVER CO 80291
HOMESTAR SOLUTIONS LLC                 10268 READING RD CINCINNATI OH 45241
HOMETOWN WINDOWS LLC                   PO BOX 948 ROCKY POINT NY 11778
HONEY LOCUST FARMS                     181 LIBBY ANN DRIVE BUNKER HILL WV 25413
HONEY LOCUST FARMS LLC                 181 LIBBY ANN DR BUNKER HILL WV 25413
HONEYWELL INC                          P O BOX 93078 CHICAGO IL 60673
HOODZ OF GREATER KNOXVILLE             3213 HORSEHOW BEND RD NEW MARKET TN 37820
HOOK LADDER PRESSURE CLEANING          MICHAEL SANSONE 8164 WESTFIELD CIRCLE VERO BEACH FL 32966
HOOVER MALL LIMITED LLC                PO BOX 86 SDS 12 2446 RE RIVERCHASE GALLERIA MINNEAPOLIS MN 55486
HOPE BUILDERS INC                      7611G RICKENBACKER DR GAITHERSBURG MD 20879-4784
HOPE ELIE                              ADDRESS ON FILE
HOPE KINGSLAND                         ADDRESS ON FILE
HOPE LAWRENCE                          ADDRESS ON FILE
HOPEWELL TOWNSHIP TAX COLLECTOR        PO BOX 444 STEWARTSTOWN PA 17363
HOPKINS COUNTY OCCUPATIONAL TAX        HOPKINS COUNTY FISCAL COURT PO BOX 690 MADISONVILLE KY 42431
HORACE FULTON                          ADDRESS ON FILE
HORIZON BEVERAGE                       PO BOX 1165 NORTON MA 02766
HORIZON BEVERAGE COMPANY OF RHODE      PO BOX 1427 COVENTRY RI 02816
ISLAND
HORIZON DATASYS CORP                   1685 H STREET 846 BLAINE WA 98230
HORIZON LAWN CARE                      PO BOX 1665 RADFORD VA 24143
HORIZON LAWN CARE LLC                  PO BOX 1665 RADFORD VA 24143
HORIZON MEDIA INC                      LOCK BOX 10409 HORIZON MEDIA PO BOX 10409 NEWARK NJ 07193
HORIZON WINDOW CLEANING                30 BEN LIPPEN SCHOOL RD STE 209 ASHEVILLE NC 28806
HORN BEVERAGE                          104 INDUSTRIAL BLVD TROY AL 36081
HORN OF PLENTY                         924 WEST BROADWAY MARYVILLE TN 37803
HORNACEK, JAY                          1012 S WAIOLA AVE LA GRANGE IL 60525
HORNE, JEFFREY L VAN                   29 DEERFIELD DR SABATTUS ME 04280
HORNE, JEFFREY L VAN                   C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29258
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 1275 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 1236 CONWAY SC 29528
HORRY COUNTY SOUTH CAROLINA            PO BOX 296 CONWAY SC 29528-0296
HORRY COUNTY SOUTH CAROLINA            PO BOX 260107 CONWAY SC 29528-6107
HORTICULTURE SERVICES GROUP INC        4630 SCARLET DR E CRESTVIEW FL 32539
HORTICULTURE SERVICES GROUP INC        4630 SCARLETT DRIVE EAST CRESTVIEW FL 32539
HOSKINS ELECTRIC                       14837 ELMWOOD DRIVE WOODBRIDGE VA 22193
HOTEL ADVISORY LLC                     ATTN DREW NOECKER 2601 SAGEBRUSH DR, STE 101 FLOWER MOUND TX 75028



Epiq Corporate Restructuring, LLC                                                                  Page 235 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 243 of 586

Claim Name                           Address Information
HOTSCHEDULESCOM                      PO BOX 848472 DALLAS TX 75284
HOULES PLUMBING HEATING              PO BOX 296 WATERVILLE ME 04903
HOUSE DOCTORS OF NEPA                1501 WEST MARKET ST POTTSVILLE PA 17901
HOUSE OF LA ROSE INC                 6745 SOUTHPOINTE PARKWAY BRECKSVILLE OH 44141
HOUSTON COUNTY                       PO DRAWER 7799 TAX COMMISSIONER WARNER ROBINS GA 31095
HOUSTON COUNTY HEALTH DEPARTMENT     98 COHEN WALKER DR WARNER ROBINS GA 31088
HOUSTON K SMITH                      ADDRESS ON FILE
HOVINGA BUSINESS SYSTEMS INC         2780 44TH ST SW GRAND RAPIDS MI 49519-4108
HOWARD CO DIRECTOR OF FINANCE        3430 COURT HOUSE DR PROPERTY TAX DIVISION ELLICOTT CITY MD 21043
HOWARD COUNTY                        DIRECTOR OF FINANCE PO BOX 37213 BALTIMORE MD 21297-3213
HOWARD COUNTY                        PO BOX 2589 LOCKBOX A49 FT. WAYNE IN 46801-2589
HOWARD COUNTY HEALTH DEPARTMENT      8930 STANDFORD BLVD COLUMBIA MD 21045
HOWARD COUNTY HEALTH DEPARTMENT      120 E MULBERRY ST STE 210 KOKOMO IN 46901
HOWARD COUNTY POLICE DEPARTMENT      AED P O BOX 17414 BALTIMORE MD 21297
HOWARD COWANS                        ADDRESS ON FILE
HOWARD DEBORD                        ADDRESS ON FILE
HOWARD DUBOSE                        ADDRESS ON FILE
HOWARD J LEBLANC                     ADDRESS ON FILE
HOWARD POLK                          ADDRESS ON FILE
HOWARD R PEEPLES                     ADDRESS ON FILE
HOWARD SCHEPT                        ADDRESS ON FILE
HOWARD SERVICES INC                  1009 VINE ST PO BOX 5637 JACKSONVILE FL 32207
HOWARD, KELSIE                       123 FRANK ST LEXINGTON SC 29073
HOWD AND LUDORF LLC                  65 WETHERSFIELD AVE HARTFORD CT 06114
HOWELL COUNTY COLLECTOR              35 COURT SQUARE STE 201 WEST PLAINS MO 65775
HOWELL K ANDERS                      ADDRESS ON FILE
HOWELL K ANDERS                      ADDRESS ON FILE
HOWELL TOWNSHIP                      251 PREVENTORIUM RD PO BOX 580 HOWELL NJ 07731
HOWIE KUBSCH                         ADDRESS ON FILE
HPB CORPORATION CHARLOTTESVILLE      920 HARRIS ST CHARLOTTESVILLE VA 22903
HRC HOME RESTORATION CONSULTING      6011 US HWY 340 SHENANDOAH VA 22849
HRC HOME RESTORATION CONSULTING      410 3RD ST SHENANDOAH VA 22859
HRE FUND III LP                      1504 SANTA ROSE RD, STE 100 RICHMOND VA 23229
HRE FUND III LP RCC                  PO BOX 604037 MARTINTOWN PLAZA CHARLOTTE NC 28260-4037
HREI INC                             333 EAST BROADWAY AVE MARYVILLE TN 37804
HREI INC                             ATTN MICHAEL DORSEY, PRESIDENT 2307 FENTON PKWY, #107-245 SAN DIEGO CA 92108
HRI COMMERCIAL FOODSERVICE           2630 CHERRY STREET ERIE PA 16508
HRSD                                 1434 AIR RAIL AVE VIRGINIA BEACH VA 23455
HRSD                                 PO BOX 37097 BOONE IA 50037
HRSD                                 PO BOX 37097 BOONE IA 50037-0097
HRUBS                                1434 AIR RAIL AVE VIRGINIA BEACH VA 23455
HRUBS                                PO BOX 71092 CHARLOTTE NC 28272
HRUBS                                PO BOX 37097 BOONE IA 50037
HRUBS                                PO BOX 37097 BOONE IA 50037-0097
HSU, YU-CHING                        109 HARVEY DR STATESBORO GA 30458
HTC                                  PO BOX 1819 CONWAY SC 29528
HTC REALTY GROUP INC                 4849 RONSON CT STE 216 SAN DIEGO CA 92111
HUBERT COMPANY LLC                   25401 NETWORK PLACE CHICAGO IL 60673
HUBERTS LINE CLEANING                538 W 2ND TRENTON IL 62293



Epiq Corporate Restructuring, LLC                                                               Page 236 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 244 of 586

Claim Name                            Address Information
HUCKABY, TIMOTHY                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
HUCKABY, TIMOTHY                      C/O MORGAN & MORGAN ATTN MICHAEL L CANTRELL 201 N FRANKLIN ST, 7TH FL TAMPA FL
                                      33602
HUEBNERS NURSERY LAWN GARDEN CENTER   620 E 8TH ST NORTH PLATTE NE 69101
HUGH O MORRIS JR PC                   500 N JACKSON ST ALBANY GA 31701
HUGHLAN SMITH                         ADDRESS ON FILE
HUGO REYES                            ADDRESS ON FILE
HUMAYRA MUHAMMAD                      ADDRESS ON FILE
HUMBERTO RAMIREZ ROSAS                ADDRESS ON FILE
HUMIDAWAY INC                         104 E LAKEVIEW LAPLACE LA 70068
HUMITECH OF KNOXVILLE TN INC          PO BOX 7012 KNOXVILLE TN 37921
HUMITECH OF NORTH ALABAMA             PO BOX 2041 MUSCLE SHOALS AL 35662
HUNT, PFILIP G                        C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
HUNT, PFILIP G                        203 TUTHILL LN MOBILE AL 36608
HUNTER BUCHANAN                       ADDRESS ON FILE
HUNTER CHRIST                         N/A
HUNTER GODBOLD                        ADDRESS ON FILE
HUNTER HOUSTON                        ADDRESS ON FILE
HUNTER INGLING                        ADDRESS ON FILE
HUNTER JONES                          ADDRESS ON FILE
HUNTER LAWN SNOW REMOVAL              303 OAKWOOD ST MONROE MI 48162
HUNTER LESLIE GRIFFIN                 ADDRESS ON FILE
HUNTER LINDSEY                        ADDRESS ON FILE
HUNTER MATHIS                         ADDRESS ON FILE
HUNTER METZGER                        ADDRESS ON FILE
HUNTER PLUMBING INC                   4204 HAMMOND DRIVE 3 WINTER HAVEN FL 33881
HUNTER SMITH                          ADDRESS ON FILE
HUNTER THOMPSON                       ADDRESS ON FILE
HUNTERDON BREWING COMPANY LLC         PO BOX 1050 WHITEHOUSE STATION NJ 88890
HUNTERS IRRIGATION INC                6625 MAPLE DR CLARKSTON MI 48346
HUNTINGTON MALL                       PO BOX 932400 CLEVELAND OH 44193
HUNTINGTON MALL                       PO BOX 932400 CLEVELAND OH 44193-0000
HUNTINGTON MALL COMPANY               ATTENTION LEGAL DEPARTMENT 5577 YOUNGSTOWN-WARREN ROAD NILES OH 44446
HUNTINGTON MALL COMPANY               5577 YOUNGSTOWN-WARREN RD NILES OH 44446
HUNTSVILLE UTILITIES                  112 SPRAGINS ST HUNTSVILLE AL 35801
HUNTSVILLE UTILITIES                  112 SPRAGINS ST HUNTSVILLE AL 35895
HUONG SEN THI HOANG                   ADDRESS ON FILE
HURON DISTRIBUTORS INC                509 CAVANAUGH STREET INDIAN RIVER MI 49707
HURSITH ADIMULAM                      ADDRESS ON FILE
HUTCH N SON SUDZ CONTROL              7739 ROXBURY ROAD SHIPPENSBURG PA 17257
HUTSON, KEN                           C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
HY ELECTRIC                           4590 NORTH 48TH ST LINCOLN NE 68504
HY ELECTRIC INC                       5701 N 58TH ST STE 2 LINCOLN NE 68507-3261
HY TECH PROPERTY SERVICES INC         PO BOX 675150 DETROIT MI 48267
HYATT, JAMES F II                     C/O TROUTMAN PEPPER HAMILTON SANDERS LLP ATTN GARY W MARSH 600 PEACHTREE ST
                                      NE, STE 3000 ATLANTA GA 30308
HYATT, JAMES F II                     1461 N SHORE DR GREENSBORO GA 30642
HYATT, JAMES F II                     1416 N SHORE DR GREENSBORO GA 30642


Epiq Corporate Restructuring, LLC                                                                Page 237 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 245 of 586

Claim Name                               Address Information
HYDE STONE MECHANICAL CONTRACTORS INC    22962 MURROCK CIRCLE WATERTOWN NY 13601
HYDRAKLEAN NO RESIDUE FLOOR CLEANING     1726 MAPLE AVE NICEVILLE FL 32578
HYDRO TECH INC                           11437 TURKEY CREEK DR KNOXVILLE TN 37934
HYGIENE MASTERS INC                      PO BOX 12350 CHARLOTTE NC 28220
HYUNJIN KWON                             ADDRESS ON FILE
HYVEE INC                                1745 MADISON AVE COUNCIL BLUFFS IA 51503
I AND I CONTRACTING AND PAINTING         90 CORBIN DR HAMPTON VA 23666
I D ASSOCIATES INC                       P O BOX 8068 DOTHAN AL 36304
I NEED A HANDYMAN                        199 LA SOLIS DRIVE ROCHESTER NY 14626
I.V. MASHBURN                            ADDRESS ON FILE
IAN BRADLEY                              ADDRESS ON FILE
IAN GONZALEZ                             ADDRESS ON FILE
IAN HOLLAND                              ADDRESS ON FILE
IAN ISERN                                ADDRESS ON FILE
IAN LAIRD                                ADDRESS ON FILE
IAN MCCOY                                ADDRESS ON FILE
IAN NELSON                               ADDRESS ON FILE
IAN VARISH                               ADDRESS ON FILE
IAN WESTERMANN                           ADDRESS ON FILE
IANN MORALES-HERNANDEZ                   ADDRESS ON FILE
IBERIA PARISH SCHOOL BOARD               P.O.BOX 9770 ATTN: SALES & USE TAX DEPT. NEW IBERIA LA 70562-9770
IBERIA PARISH SHERIFF                    300 IBERIA STREET SUITE 120 NEW IBERIA LA 70560
IBM CORPORATION                          1 NORTH CASTLE DR ARMONK NY 10504-1725
IBM CORPORATION                          P O BOX 534151 ATLANTA GA 30353
IBRAHIM, NICOLAS                         4635 SCENIC POINT DR LOUISVILLE TN 37777
IBRAHIM, NICOLAS                         C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                         KNOXVILLE TN 37934
ICE MASTERS INC                          6218 MELROSE LANE SHAWNEE KS 66203
ICE SYSTEMS INC                          P O BOX 11126 HAUPPAUGE NY 11788
ICEWARP INC                              6225 BRANDON AVE 310 SPRINGFIELD VA 22150
ICON MAINTENANCE IMAGECARE               MAINTENANCE SVS LLC 1701 GOLF ROAD 1900 ROLLING MEADOWS IL 60008-4246
ICR LLC                                  ATTN JOHN SORENSEN 761 MAIN AVE NORWALK CT 06851
ICR LLC                                  761 MAIN AVENUE NORWALK CT 06851
ICX CORP                                 3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
ID ASSOCIATES INC                        1771 INDUSTRIAL ROAD DOTHAN AL 36303
IDAHO DEPARTMENT OF HEALTH AND WELFARE   1720 N. WESTGATE DR. BOISE ID 83704
IDAHO DEPT OF LABOR                      317 W. MAIN ST BOISE ID 83735
IDAHO DOL                                ACCOUNTING BUREAU 317 WEST MAIN ST BOISE ID 83735-0610
IDAHO STATE TAX COMMISSION               611 WILSON AVE STE 5704 POCATELLO ID 83201
IDAHO STATE TAX COMMISSION               440 FALLS AVE TWIN FALLS ID 83301
IDAHO STATE TAX COMMISSION               150 SHOUP AVE STE 16 IDAHO FALLS ID 83402
IDAHO STATE TAX COMMISSION               1118 'F' ST PO BOX 1014 LEWISTON ID 83501
IDAHO STATE TAX COMMISSION               PO BOX 76 BOISE ID 83707-0076
IDAHO STATE TAX COMMISSION               800 PARK BLVD., PLAZA IV BOISE ID 83722-0410
IDAHO STATE TAX COMMISSION               1910 NORTHWEST BLVD STE 100 COEUR DALENE ID 83814
IDALIA PEREZ                             ADDRESS ON FILE
IDEAL CONDITIONS LLC                     4620 SUGAR CREEK CT LINCOLN NE 68516
IDENTITY AMERICA INC                     112 SPRUCE STREET BLUEFIELD VA 24605
IDS LLC                                  6978 MERRITS CREEK ROAD HUNTINGTON WV 25702



Epiq Corporate Restructuring, LLC                                                                   Page 238 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 246 of 586

Claim Name                              Address Information
IEM INC                                 PO BOX 4648 CAROL STREAM IL 60197
IEM INC                                 PO BOX 93538 LAS VEGAS NV 89193
IEM INC                                 PO BOX 93538 LAS VEGAS NV 93538
IESHIA BARNES                           ADDRESS ON FILE
IEVGENIIA PINCHUK                       ADDRESS ON FILE
IFIC SURETY GROUP                       ATTN: CLAIMS DEPARTMENT ONE NEWARK CENTER, 20TH FL NEWARK NJ 07102
IGS ENERGY                              6100 EMERLAD PKWY DUBLIN OH 43016
IGS ENERGY                              PO BOX 936626 ATLANTA GA 31193
IHEART MEIDA INC                        20880 STONE OAK PKWY SAN ANTONIO TX 78258
IHEARTMEDIA                             PO BOX 406372 ATLANTA GA 30384
III SAMUEL BEALL                        ADDRESS ON FILE
III SAMUEL BEALL                        ADDRESS ON FILE
ILCIA PEREZ                             ADDRESS ON FILE
ILIANA MARTINEZ                         ADDRESS ON FILE
ILITH MARTINEZ                          ADDRESS ON FILE
ILLINOIS DEPARTMENT OF PUBLIC HEALTH    69 W. WASHINGTON STREET 35TH FLOOR CHICAGO IL 60602
ILLINOIS DEPARTMENT OF PUBLIC HEALTH    525-535 WEST JEFFERSON STREET SPRINGFIELD IL 62761
ILLINOIS DEPARTMENT OF REVENUE          PO BOX 7221 INDIANAPOLIS IN 46207-7221
ILLINOIS DEPARTMENT OF REVENUE          PO BOX 19034 SPRINGFIELD IL 62794-9034
ILLINOIS DEPT OF LABOR                  MICHAEL A. BILANDIC BLDG 160 N. LA SALLE STREET C-1300 CHICAGO IL 60601
ILLINOIS DEPT OF LABOR                  900 SOUTH SPRING STREET SPRINGFIELD IL 62704
ILLINOIS DEPT OF REVENUE                MAINE N REGIONAL BLDG 9511 HARRISON AVE DES PLAINES IL 60016-1563
ILLINOIS DEPT OF REVENUE                JAMES R. THOMPSON CTR - CONCOURSE LVL 100 W RANDOLPH ST CHICAGO IL 60601-3274
ILLINOIS DEPT OF REVENUE                200 S WYMAN ST ROCKFORD IL 61101
ILLINOIS DEPT OF REVENUE                15 EXECUTIVE DR STE 2 FAIRVIEW HEIGHTS IL 62208-1331
ILLINOIS DEPT OF REVENUE                WILLARD ICE BLDG 101 W JEFFERSON ST. SPRINGFIELD IL 62702
ILLINOIS DEPT OF REVENUE                2309 W MAIN ST STE 114 MARION IL 62959-1196
ILLINOIS SECRETARY OF STATE             213 STATE CAPITOL SPRINGFIELD IL 62756
ILLINOIS WHOLESALE CASH REGISTER        2790 PINNACLE DRIVE ELGIN IL 60123
ILLUM-A-NATION LLC                      1009 MILCHLING DR BEL AIR MD 21015
ILLUMATECH INC                          3000 MAIN STREET SUITE B BAKER LA 70714
IMAGE LANDSCAPE DESIGN                  22 GREENTREE DR RYAN CONTAZZO BANGOR PA 18013
IMAGE MAKER LANDSCAPE MANAGEMENT SVS    1321 ROLLING WOODS LN LAKELAND FL 33813
LLC
IMAGE MAKER LMS                         1321 ROLLING WOODS LN LAKELAND FL 33813
IMAGE MAKER LMS LLC                     1321 ROLLING WOODS LN LAKELAND FL 33813
IMAGE OUTDOOR SERVICES LLC              3220 FERN CREEK LN APT 9 TRAVERSE CITY MI 49686
IMAGE OUTDOOR SERVICES LLC              1102 SMITH RD TRAVERSE CITY MI 49696
IMAGES LANDSCAPE SERVICE INC            PO BOX 28024 CHATTANOOGA TN 37424
IMANI OLIVARES                          ADDRESS ON FILE
IMARI DAWKINS                           ADDRESS ON FILE
IMARI KEMP                              ADDRESS ON FILE
IMI FOOD EQUIPMENT OF QUINCY INC        HOBART SERVICE 440 LOCUST STREET QUINCY IL 62301
IMPASSE RESOLUTIONS LLC                 4006 S MACDILL AVE TAMPA FL 33611
IMPERIAL BEVERAGE CO ELITE BRANDS       3825 EMERALD DRIVE KALAMAZOO MI 49001
IMPERIAL FIRE & CASUALTY INSURANCE CO   PO BOX 912063 DENVER CO 80291-2063
IMPERIAL SOLUTIONS INC                  3936 SEMORAN BLVD STE 261 ORLANDO FL 32822
IMPRUV IT SERVICES                      DBA IMPRUV IT SERVICES 23 MARSHALL PLACE NEW LONDON CT 06320
IN AND OUT CLEANING SERVICES            615 S LIBERTY ST MUNCIE IN 47305



Epiq Corporate Restructuring, LLC                                                                   Page 239 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 247 of 586

Claim Name                               Address Information
IN AND OUT CLEANING SERVICES             6004 VIRGINIA AVE S EDINA MN 55424
IN AND OUT EXPRESS CARE                  PO BOX 2198 LOVES PARK IL 61130
IN DEMAND LANDSCAPING INC                BOX 1517 BLACK MOUNTAIN NC 28711
IN SYTS SNOW REMOVAL AND LANDSCAPING     1649 COCHRANE ROAD BERLIN TWP MI 48002
IN SYTS SNOW REMOVAL LANDSCAPING         1649 COCHRANE RD BERLIN TOWNSHIP MI 48002
INAZAIRE SEMIL                           ADDRESS ON FILE
INCOME TAC BUREAU                        INCOME TAX BUREAU 1287 HEBRON ROAD HEATH OH 43056
INCOME TAX DIVISION                      CITY OF AKRON 1 CASCADE PLAZA 11TH FLOOR AKRON OH 44308
INCOMM                                   DBA INCOMM PO BOX 935359 ATLANTA GA 31193
INCOMM                                   111 SW 5TH AVE SUITE 900 PORTLAND OR 97204
INDEED INC                               MAIL CODE 5160 PO BOX 660367 DALLAS TX 75266
INDELAURA FORD                           ADDRESS ON FILE
INDEMAND LANDSCAPE SYSTEMS               BOX 1517 BLACK MOUNTAIN NC 28711
INDEMAND LANDSCAPE SYSTEMS INC           PO BOX 1517 BLACK MOUNTAIN NC 28711
INDEMAND LANDSCAPE SYSTEMS INC           GAYLE WILLIAMS OSBORN, PRESIDENT 360 LYNCH COVE RD BLACK MOUNTAIN NC 28711
INDEPENDENCE BEVERAGE SS                 7103 BRECKSVILLE RD INDEPENDENCE OH 44131
INDEPENDENCE TWP UTILITY                 PO BOX 771817 DETROIT MI 48277
INDEPENDENCE TWP UTILITY                 PO BOX 771817 DETROIT MI 48277-1817
INDEPENDENCE TWP UTILITY                 6050 FLEMINGS LAKE RD CLARKSTON MI 48346
INDEPENDENCE UTILITIES                   17221 E 23RD ST S INDEPENDENCE MO 64057
INDEPENDENT BANK                         5050 POPLAR AVE MEMPHIS TN 38157-0101
INDIA DIETRICH                           ADDRESS ON FILE
INDIA JOHNSON                            ADDRESS ON FILE
INDIA ROBINSON                           ADDRESS ON FILE
INDIAN HARBOR INSURANCE COMPANY          70 SEAVIEW AVENUE STAMFORD CT 06902
INDIAN HARBOR INSURANCE COMPANY          505 EAGLEVIEW BLVD, SUITE 100 EXTON PA 19341-1120
INDIAN RIVER COUNTY HEALTH DEPARTMENT    1900 27TH ST VERO BEACH FL 32960
INDIAN RIVER COUNTY TAX COLLECTOR        PO BOX 1509 VERO BEACH FL 32961
INDIAN RIVER COUNTY TAX COLLECTOR        PO BOX 1509 VERO BEACH FL 32961-1509
INDIAN RIVER COUNTY UTILITIES            DEPT 0067 PO BOX 850001 ORLANDO FL 32885
INDIAN RIVER COUNTY UTILITIES            DEPT 0067 PO BOX 850001 ORLANDO FL 32885-0067
INDIAN RIVER COUNTY UTILITIES            BUILDING A- FIRST FL 1801 27TH ST VERO BEACH FL 32960
INDIANA AMERICAN WATER                   153 N EMERSON AVE GREENWOOD IN 46143
INDIANA AMERICAN WATER                   PO BOX 3027 MILWAUKEE WI 53201-3027
INDIANA AMERICAN WATER                   PO BOX 6029 CAROL STREAM IL 60197
INDIANA CLEANING & RESTORATION           PO BOX 417 PENDLETON IN 46064
SOLUTIONS
INDIANA CLEANING RESTORATION SOLUTIONS   PO BOX 417 PENDLETON IN 46064
INDIANA DEPARTMENT OF LABOR              402 W. WASHINGTON ST ROOM W195 INDIANAPOLIS IN 46204
INDIANA DEPARTMENT OF REVENUE            PO BOX 7221 INDIANAPOLIS IN 46207-7221
INDIANA DEPT OF REVENUE                  1415 MAGNAVOX WAY STE 100 FT WAYNE IN 46804
INDIANA DEPT OF REVENUE                  3640 N BRIARWOOD LN STE 5 MUNCIE IN 47304
INDIANA DEPT OF REVENUE                  100 N SENATE IGCN RM N105 INDIANAPOLIS IN 46204
INDIANA DEPT OF REVENUE                  PO BOX 1028 INDIANAPOLIS IN 46206-1028
INDIANA DEPT OF REVENUE                  1411 E 85TH AVE MERRILLVILLE IN 46410
INDIANA DEPT OF REVENUE                  105 E JEFFERSON BLVD STE 350 SOUTH BEND IN 46601
INDIANA DEPT OF REVENUE                  117 E SUPERIOR ST KOKOMO IN 46901
INDIANA DEPT OF REVENUE                  1200 MADISON ST STE E CLARKSVILLE IN 47131
INDIANA DEPT OF REVENUE                  3520 TWO MILE HOUSE RD COLUMBUS IN 47201



Epiq Corporate Restructuring, LLC                                                                   Page 240 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 248 of 586

Claim Name                            Address Information
INDIANA DEPT OF REVENUE               414 LANDMARK AVE BLOOMINGTON IN 47403
INDIANA DEPT OF REVENUE               500 S GREEN RIVER RD STE 202, GOODWILL BLDG EVANSVILLE IN 47715
INDIANA DEPT OF REVENUE               30 N 8TH ST 3RD FL TERRE HAUTE IN 47807
INDIANA DEPT OF REVENUE               100 EXECUTIVE DR STE B LAFAYETTE IN 47905
INDIANA DUQUESNE DISTRIBUTOR CO INC   1215 MAPLE STREET INDIANA PA 15701
INDIANA GAS COMPANY INC               PO BOX 6262 INDIANAPOLIS IN 46206
INDIANA LOGO SIGN GROUP               600 E 96TH STREET SUITE 460 INDIANAPOLIS IN 46240
INDIANA MICHIGAN POWER                PO BOX 371496 PITTSBURGH PA 15250
INDIANA MICHIGAN POWER                PO BOX 24407 CANTON OH 44701-4407
INDIANA MICHIGAN POWER                110 E WAYNE ST FORT WAYNE IN 46802
INDIANA STATE DEPARTMENT OF HEALTH    2 NORTH MERIDIAN STREET INDIANOPOLIS IN 45204
INDIANA WHOLESALE W L                 5337 WEST 78TH STREET INDIANAPOLIS IN 46268
INDIANAPOLIS POWER & LIGHT CO         2102 N ILLINOIS ST INDIANAPOLIS IN 46202-1330
INDIANAPOLIS POWER & LIGHT CO         PO BOX 110 INDIANAPOLIS IN 46206
INDIANAPOLIS POWER & LIGHT CO         PO BOX 110 INDIANAPOLIS IN 46206-0110
INDIE TOLEN                           ADDRESS ON FILE
INDIGO CLEAN LLC                      1630 JACKSON ST PUEBLO CO 81004
INDIGO LEE                            ADDRESS ON FILE
INDOOR COMFORT INC                    3820 S CENTRAL AVE PHOENIX AZ 85040
INDUSTRIAL COMMISSION OF ARIZONA      800 W. WASHINGTON ST PHOENIX AZ 85007
INDUSTRIAL COMPLIANCE DIVISION        PO BOX 40096 REYNOLDSBURG OH 43068
INFINENT ASHLEY-LEWIS                 ADDRESS ON FILE
INFOARMOR INC                         PO BOX 123189 DEPT 3189 DALLAS TX 75312
INFOR GLOBAL SOLUTIONS INC            NW 7418 P O BOX 1450 MINNEAPOLIS MN 55485
INFORMATICA CORPORATION               PO BOX 741089 LOS ANGELES CA 90074
INFOSYNC SERVICES LLC                 ATTN DALE HOYER, CEO 1938 N WOODLAWN, STE 110 WICHITA KS 67208
INFOSYNC SERVICES LLC                 1938 N WOODLAWN STE 110 WICHITA KS 67208
INFOSYNC SERVICES LLC                 ATTN DAVID ODEN, PRESIDENT 6330 LBJ FREEWAY, STE 237 DALLAS TX 75240
INFOSYSTEMS INC                       PO BOX 116068 ATLANTA GA 30368
INGA DOUGLAS                          ADDRESS ON FILE
INGANI FRANKLIN                       ADDRESS ON FILE
INGHAM COUNTY HEALTH DEPT             5303 S. CEDAR STREET LANSING MI 48911
INGLES MARKETS INC                    PO BOX 6676 TENANT 710953 ASHEVILLE NC 28816
INGLEWOOD RESTAURANT PARK ASSC        C/O BAIRD MANDALAS BROCKSTEDT LLC ATTN STEPHEN W SPENCE, ESQ 1413 SAVANNAH RD,
                                      STE 1 LEWES DE 19958
INGLEWOOD RESTAURANT PARK ASSC        9640 LOTTSFORD COURT LARGO MD 20774
INGLEWOOD RESTAURANT PARK ASSC        9640 LOTTSFORD COURT LARGO MD 20774-0000
INGLEWOOD RESTAURANT PARK ASSC        9640 LOTTSFORD CT LARGO MD 20774-0000
INKD OUT ELECTRICAL                   719 INDUSTRIAL PARK DR STE C NEWPORT NEWS VA 23608
INLAND SEAFOOD                        PO BOX 450669 ACCOUNTS RECEIVABLE ATLANTA GA 31145
INLAND US MANANGEMENT, LLC            BLDG. 6062 45 WINTONBURY AVE., STE 311 ATTN: SANDRA WILKINS BLOOMFIELD CT
                                      06002
INLAND US MANANGEMENT, LLC            BLDG. 6062 2901 BUTTERFIELD ROAD OAK BROOK IL 60523
INNA ZAIKIN                           ADDRESS ON FILE
INNKEEPER OF ABERDEEN INC             C/O DALY SEVEN INC 5920 SOUTH MIAMI BLVD STE 102 MORRISVILLE NC 27560
INNOVATION REMODELING LLC             2006 N CEDAR ST LUMBERTON NC 28358
INSIGHT EXCHANGE NETWORK LLC          PO BOX 3867 SANTA CRUZ CA 95063-3867
INSTREAM                              240 GREAT CIRCLE RD SUITE 342 NASHVILLE TN 37228
INSTREAM LLC                          ATTN AUBREE PACHECO 240 GREAT CIRCLE RD, STE 342 NASHVILLE TN 37228



Epiq Corporate Restructuring, LLC                                                                Page 241 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 249 of 586

Claim Name                              Address Information
INTEGON NATIONAL INSURANCE COMPANY      PO BOX 912063 DENVER CO 80291-2063
INTEGRATED MEDICAL GROUP PC             700 SCHUYLKILL MANOR RD STE 1 POTTSVILLE PA 17901-3849
INTEGRATED PROPERTY SOLUTIONS           PO BOX 69 SILVER LAKE IN 46982
INTEGRITY AIR CONDITIONING &            RESTAURANT SVCS INC PO BOX 489 BELLEVIEW FL 34421
INTEGRITY PLUMBING SOLUTIONS INC        PO BOX 3609 NORTH FORT MYERS FL 33918
INTEGRITY REAL ESTATE ERIN LEMMONS      2360 CENTRAL PARK BLVD DENVER CO 80238
INTEGRITY REAL ESTATE INC               ATTN ERIN LEMMONS 11229 E 25TH DR AURORA CO 80010
INTERACTIVE COMMUNCIATIONS              INC ATTN BRIAN PARLOTTO, SVP 250 WILLIAMS ST, STE M100 ATLANTA GA 30303
INTERNATIONAL
INTERACTIVE COMMUNCIATIONS              ATTN BRIAN PARLOTTO, SVP 250 WILLIAMS ST, STE M100 ATLANTA GA 30303
INTERNATIONAL
INTERACTIVE COMMUNICATIONS              DBA INCOMM PO BOX 935359 ATLANTA GA 31193
INTERNATIONAL
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                        PHILADELPHIA PA 19104-5016
INTERNAL REVENUE SERVICE LOCAL OFFICE   600 ARCH STREET PHILADELPHIA PA 19106
INTERNAL REVENUE SERVICE LOCAL OFFICE   844 KING ST WILMINGTON DE 19801
INTERNAL REVENUE SERVICE LOCAL OFFICE   611 S. DUPONT HWY DOVER DE 19904
INTERNAL REVENUE SERVICE LOCAL OFFICE   21309 BERLIN RD UNIT 13 GEORGETOWN DE 19947
INTERNATIONAL FIDELITY INSURANCE        C/O SMTD LAW LLP 2001 E CAMPBELL AVE, STE 201 PHOENIX AZ 85016
COMPANY
INTERNATIONAL PRODUCE INC               PO BOX 430 WINDSOR NJ 08561
INTERNATIONAL WINES INC                 100 GILBERT DRIVE ALABASTER AL 35007
INTERPROSE CORPORATION, THE             203 SE PARK PLAZA DR STE 190 VANCOUVER WA 98684
INTERPROSE CORPORATION, THE             PO BOX 872770 VANCOUVER WA 98687-2770
INTERSTATE AUGUSTA PROPERTIES LLC       C/O GOULSTON & STORRS PC ATTN TREVOR HOFFMANN 885 THIRD AVE, 18TH FL NEW YORK
                                        NY 10022
INTERSTATE AUGUSTA PROPERTIES LLC       C/O S.R. WEINER & ASSOCIATES, INC. 1330 BOYLSTON STREET CHESTNUT HILL MA 02467
INTERSTATE AUGUSTA PROPERTIES LLC       33 BOYLSTON STREET, SUITE 3000 CHESTNUT HILL MA 02467
INTERSTATE AUGUSTA PROPERTIES LLC       C/O WS DEVELOPMENT ATTN ROBERT MOONEY 33 BOYLSTON ST, STE 3000 CHESTNUT HILL
                                        MA 02467
INTERSTATE AUGUSTA PROPERTIES LLC       PO BOX 1691 BRATTLEBORO VT 05302
INTERSTATE GAS SUPPLY                   PO BOX 631919 CINCINNATI OH 45263
INTERSTATE GAS SUPPLY INC               PO BOX 631919 CINCINNATI OH 45263-1919
INTERSTATE LOGOS LLC                    6696 EXCHEQUER DR BATON ROUGE LA 70809
INTERSTATE MECHANICAL CONTRACTORS INC   ATTN KATHY DOWLING 3200 HENSON RD KNOXVILLE TX 37921
INTERSTATE MECHANICAL SERVICE LLC       3200 HENSON ROAD PO BOX 52788 KNOXVILLE TN 37921
INTERSTATE MECHANICAL SERVICE LLC       PO BOX 52788 KNOXVILLE TN 37950
INTRALINKS INC                          PO BOX 392134 PITTSBURGH PA 15251
INVERSIONES ROMO SA                     ATTN JOSE CONRADO ELISEO ROVIRA FIGUEROA CENTRO COMERCIAL MULTIPLAZA LOCAL 366
                                        Y 367 CIUDAD DE PANAMA PANAMA
INVERSIONES ROMO, S.A.                  CENTRO COMERCIAL MULTIPLAZA PACIFIC PANAMA CITY PANAMA
IOANA SIU                               ADDRESS ON FILE
IONIC DEZIGN STUDIO INC                 293 INDEPENDENCE BLVD STE 308 VIRGINIA BEACH VA 23462
IONIC DEZIGN STUDIOS INC                ATTN GIDEON THOMPSON 293 INDEPENDENCE BLVD, STE 308 VIRGINIA BEACH VA 23462
IOWA DEPARTMENT OF PUBLIC HEALTH        LUCAS STATE OFFICE BUILDING 321 E. 12TH STREET DES MOINES IA 50319-0075
IOWA DEPARTMENT OF REVENUE              CORP TAX RETURN PROCESSING PO BOX 10468 DES MOINES IA 50306
IOWA DEPARTMENT OF REVENUE              PO BOX 10412 DES MOINES IA 50306-0412
IOWA DEPT OF INSPECTIONS AND APPEALS    321 E 12TH ST FL 3 FOOD AND CONSUMER SAFETY DES MOINES IA 50319



Epiq Corporate Restructuring, LLC                                                                     Page 242 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 250 of 586

Claim Name                             Address Information
IOWA DEPT OF REVENUE                   ADMINISTRATION PO BOX 10460 DES MOINES IA 50306-0460
IOWA DEPT OF REVENUE                   BANKRUPTCY PO BOX 10471 DES MOINES IA 50306-0471
IOWA DEPT OF REVENUE                   HOOVER STATE OFFICE BUILDING 1305 E WALNUT DES MOINES IA 50319
IOWA WORKFORCE DEVELOPMENT             150 DES MOINES STREET DES MOINES IA 50309
IOWA WORKFORCE DEVELOPMENT             1000 EAST GRAND AVENUE DES MOINES IA 50309
IOWA WORKFORCE DEVELOPMENT             TAX SECTION 1000 EAST GRAND AVE DES MOINES IA 50319-0209
IPSOS INSIGHT LLC                      PO BOX 36076 NEWARK NJ 07188
IRC RETAIL CENTERS INC                 PO BOX 6351 CAROL STREAM IL 60197
IREDELL COUNTY                         PO BOX 63030 C/O FIRST CITIZENS BANK CHARLOTTE NC 28263-3030
IRENE CISNEROS                         ADDRESS ON FILE
IRENE V HRISTOVA-FRANZEN               ADDRESS ON FILE
IRINA KAPITANOV                        ADDRESS ON FILE
IRIS LAZO-PERLA                        ADDRESS ON FILE
IRMO PLUMBING AND BACKFLOW             PO BOX 10 BALLENTINE SC 29002
IRON MOUNTAIN INC                      PO BOX 915004 DALLAS TX 75391-5004
IRON MOUNTAIN INFORMATION MANAGEMENT   ONE FEDERAL ST, 7TH FL BOSTON MA 02110
LLC
IRON MOUNTAIN RECORDS MANAGEMENT       PO BOX 915004 DALLAS TX 75391-5004
IRVIN BURGOS                           ADDRESS ON FILE
IRWIN DWOSKIN                          ADDRESS ON FILE
IRWIN FRANCHISE CAPITAL CORP           2700 WESTCHESTER AVE PURCHASE NY 15077
ISA JONES                              ADDRESS ON FILE
ISA RUSSELL                            ADDRESS ON FILE
ISAAC BICKFORD                         ADDRESS ON FILE
ISAAC BRYANT                           ADDRESS ON FILE
ISAAC DAVIS                            ADDRESS ON FILE
ISAAC H IAMES                          ADDRESS ON FILE
ISAAC LLEWELLYN                        ADDRESS ON FILE
ISAAC MAYER                            ADDRESS ON FILE
ISAAC MCGARVEY                         ADDRESS ON FILE
ISAAC N GREEN                          ADDRESS ON FILE
ISAAC PETERSON                         ADDRESS ON FILE
ISAAC RICH                             ADDRESS ON FILE
ISAAC ROSAS                            ADDRESS ON FILE
ISABEL ELLISON                         ADDRESS ON FILE
ISABEL FRESCAS                         ADDRESS ON FILE
ISABEL KELLEY                          ADDRESS ON FILE
ISABEL ZIELINSKI                       ADDRESS ON FILE
ISABELL DOUGHERTY                      ADDRESS ON FILE
ISABELLA GLENN                         ADDRESS ON FILE
ISABELLA GROGAN                        ADDRESS ON FILE
ISABELLA PATRICELLI                    ADDRESS ON FILE
ISABELLA RAWSON                        ADDRESS ON FILE
ISABELLE BERES                         ADDRESS ON FILE
ISABELLE M HUNTSMAN                    ADDRESS ON FILE
ISABELLE TORRES                        ADDRESS ON FILE
ISAIAH ELLSBERRY                       ADDRESS ON FILE
ISAIAH JORDAN                          ADDRESS ON FILE
ISAIAH MALONE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 243 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 251 of 586

Claim Name                            Address Information
ISAIAH SOTO                           ADDRESS ON FILE
ISAIAH TERRELL                        ADDRESS ON FILE
ISAIAH WHITESIDE                      ADDRESS ON FILE
ISAIAH WILLIAMS                       ADDRESS ON FILE
ISAREL FOUNTAIN                       ADDRESS ON FILE
ISELA SORIANO                         ADDRESS ON FILE
ISERN, IAN                            9039 HORIZON DR SPRING HILL FL 34608
ISHANIQUE BENTON                      ADDRESS ON FILE
ISIS BLYDEN                           ADDRESS ON FILE
ISMAEL ESCAMILLA TREJO                ADDRESS ON FILE
ISMAEL RAMIREZ                        ADDRESS ON FILE
ISMAEL TREJO MUNOZ                    ADDRESS ON FILE
ISMAEL VAZQUEZ                        ADDRESS ON FILE
ISO SERVICES INC                      GENERAL POST OFFICE PO BOX 27508 NEW YORK NY 10087
ISOLVED HCM                           DEPT LA 23650 PASADENA CA 91185
ISOM ELECTRIC LLC                     3300D N MAIN ST 325 ANDERSON SC 29621
ISORA CAJIGAS                         ADDRESS ON FILE
ISRAEL ESTRADA                        ADDRESS ON FILE
ISRAEL GUERRA                         ADDRESS ON FILE
ISRAEL MATHEWS                        ADDRESS ON FILE
ISRAEL Z KINFE                        ADDRESS ON FILE
ISSA KAMARA                           ADDRESS ON FILE
ISSAC PRYOR                           ADDRESS ON FILE
ISSAC SWINTON                         ADDRESS ON FILE
ISSAC WALTON                          ADDRESS ON FILE
ITW FOOD EQUIPMENT GROUP LLC          C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                      ST SYRACUSE NY 13202
ITW FOOD EQUIPMENT GROUP LLC          PO BOX 2517 CAROL STREAM IL 60132
IVAN BAIGORRIA                        ADDRESS ON FILE
IVAN BAIGORRIA                        C/O ROSENBERG & ROSENBERG PAUL ROSENBERG, ESQ. 2501 HOLLYWOOD BLVD SUITE 110
                                      HOLLYWOOD FL 33020
IVAN BOUCHER                          ADDRESS ON FILE
IVAN CASTRO                           ADDRESS ON FILE
IVAN DOMINGUEZ                        ADDRESS ON FILE
IVAN HALL                             ADDRESS ON FILE
IVANA BOGOJEVIC                       ADDRESS ON FILE
IVT SHOPS AT TOWN CENTER              GERMANTOWN LLC DEPT 44753 33227 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
IVT SHOPS AT TOWN CENTER GERMANTOWN   C/O INVEN TRUST PROP MGMT LLC ATTN: LEGAL LEASING & PROP MGT 3025 HIGHLAND
                                      PARKWAY, STE 350 DOWNERS GROVE IL 60515
IVT SHOPS AT TOWN CENTER GERMANTOWN   C/O INVEN TRUST PROP MGMT LLC ATTN: PROPERTY MGR 3025 HIGHLAND PARKWAY, STE
                                      350 DOWNERS GROVE IL 60515
IVT SHOPS AT TOWN CENTER GERMANTOWN   DEPT 44753 33227 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
IVY MCCAIN                            ADDRESS ON FILE
IVY SCHNELL                           ADDRESS ON FILE
IVY TROFATTER                         ADDRESS ON FILE
IYANA HATCHER                         ADDRESS ON FILE
IZABELLA REED                         ADDRESS ON FILE
IZABELLA RILEY                        ADDRESS ON FILE
J A C SERVICES LLC                    107 ELKS LODGE LANE SUMMERVILLE SC 29483
J A HUGHES SERVICES                   1713 WESTWOOD DR FESTUS MO 63028


Epiq Corporate Restructuring, LLC                                                                  Page 244 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 252 of 586

Claim Name                               Address Information
J ADAMS CO INC                           PO BOX 1109 FLOWERY BRANC GA 30542
J AND B CONSTRUCTION AND MAINTENANCE     2031 W ROSE GARDEN LANE PHOENIX AZ 85027
J AND D WAGNER DRAFT SERVICE             861 S FRANKLIN ST PALMYRA PA 17078
J AND G LOCKSMITH LLC                    2000 MONROE PL 6409 ATLANTA GA 30324
J AND H DINETTES AND UPHOLSTERY INC      21 SOUTH STREET FREEHOLD NJ 07726
J AND H PRESSURE WASHING AND LAWN CARE   PO BOX 1172 LAND O LAKES FL 34639
J AND J DELIVERY                         296 COUNTY ROAD 379 BONO AR 72416
J AND J SASS ELECTRIC INC                PO BOX 1910 30 GRAND ST KINGSTON NY 12402
J AND J STEAMERS LLC                     772 LOVELAND RD ADRIAN MI 49221
J AND K LANDSCAPING AND TRACTOR SERVICE 209 HUNTERS RD OXFORD NC 27565
J AND L COMMERCIAL APPLIANCE             810 CENTER RD DOUGLAS GA 31533
J AND L VENDTURES LLC                    530 CALHOUN DR ATHENS GA 30601
J AND M LAWN CARE                        PO BOX 6079 CLEVELAND TN 37320
J AND M MAINTENANCE AND REPAIRS CORP     7530 SW 30 ST MIAMI FL 33155
J ARSTON LLC                             C/O WILLIAMS MULLEN ATTN JENNIFER M MCLEMORE, ESQ 200 S 10TH ST, STE 1600
                                         RICHMOND VA 23219
J ARTSON LLC                             MOLLY K. FLURRY, ESQ. PARRISH SNEAD FRANKLIN SIMPSON, PLC 910 PRINCESS ANNE ST
                                         2ND FL, PO BOX 7166 FREDERICKSBURG VA 22404
J ARTSON LLC                             401 CHATHAM SQUARE OFFICE PARK FREDERICKSBURG VA 22405
J J PAINTING AND CONTRACTING INC         JEFF EKSTROM 3738 PICKARD ROAD SINCLAIRVILLE NY 14782
J KINGS FOOD SERVICE PROFESSIONALS INC   700 FURROWS RD HOLTSVILLE NY 11742-2001
J L DUNN GROUP, LLC                      400 TECHNECENTER DRIVE, SUITE 330 ATTN: JOHN L. DUNN, ESQ. MILFORD OH 45150
J L S COMPANY                            PO BOX 1265 SKYLAND NC 28776
J MOTHERSHED                             ADDRESS ON FILE
J R MOTHERSHED                           ADDRESS ON FILE
J RUSSELL MOTHERSHED                     ADDRESS ON FILE
J SANTOS                                 ADDRESS ON FILE
J&B HAVAC LLC                            D/B/A SERVICE EXPRESS ATTN JAY SCHILLING 23491 DOGWOOD LN KIRKSVILLE MO 63501
J&M LAWN CARE                            C/O JEREMY FARMER 210 BELLINGHAM DR NE CLEVELAND TN 37312
JA BRUNDAGE                              ADDRESS ON FILE
JA HILL CORP                             90 CLINTON RD FAIRFIELD NJ 07004
JA ZIEGLER                               ADDRESS ON FILE
JAB MAINTENANCE                          720 ROSEWOOD DR APT 53 TAYLOR MILL KY 41015-2156
JACARUIS HANNAH                          ADDRESS ON FILE
JACE LANE                                ADDRESS ON FILE
JACEY BATCHELOR                          ADDRESS ON FILE
JACEY BOWDEN                             ADDRESS ON FILE
JACHAWN MYERS                            ADDRESS ON FILE
JACI FULMER                              ADDRESS ON FILE
JACINDA QUIETT                           ADDRESS ON FILE
JACK BIEHLE                              ADDRESS ON FILE
JACK DOYLE                               ADDRESS ON FILE
JACK ENNIS CUSTOM LAWN SERVICE           7680 N UNION CHURCH ROAD MILFORD DE 19963
JACK HEPLER                              ADDRESS ON FILE
JACK KYLE                                ADDRESS ON FILE
JACK MOBELLINI                           ADDRESS ON FILE
JACK NAVARRE                             ADDRESS ON FILE
JACK OTERO                               ADDRESS ON FILE
JACK ROBINSON                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 245 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 253 of 586

Claim Name                              Address Information
JACK T VAUGHN                           ADDRESS ON FILE
JACK VAUGHN                             ADDRESS ON FILE
JACK WARD AND SONS PLUMBING CO INC      809 MERIDIAN ST NASHVILLE TN 37207
JACKIE BROWN                            ADDRESS ON FILE
JACKIE CALDWELL                         ADDRESS ON FILE
JACKIE CUNIGAN                          ADDRESS ON FILE
JACKIE ELIASBERG                        ADDRESS ON FILE
JACKIE GUGLIELMO                        ADDRESS ON FILE
JACKIE HANKINS                          ADDRESS ON FILE
JACKIE HENDERSON                        ADDRESS ON FILE
JACKLYNE M OXENDINE                     ADDRESS ON FILE
JACKMAN, NICHOLAS                       323 WASSON LN WALTERBORO SC 29488
JACKSON BEVERAGES INC                   915 SOUTH PINEHILL ROAD GRIFFIN GA 30224
JACKSON BOYD                            ADDRESS ON FILE
JACKSON COUNTY                          PO BOX 128 PROBATE JUDGE SCOTTSBORO AL 35768
JACKSON COUNTY BOARD OF                 COUNTY COMMISSIONERS 2864 MADISON ST MARIANNA FL 32448
JACKSON COUNTY HEALTH DEPARTMENT        204 LIBERTY LN SCOTTSBORO AL 35769
JACKSON COUNTY TAX COLLECTOR            PO BOX 697 MARIANNA FL 32447
JACKSON COUNTY UTILITIES                2864 MADISON ST MARIANNA FL 32448
JACKSON EMC                             PO BOX 38 JEFFERSON GA 30549
JACKSON EMC                             PO BOX 100 JEFFERSON GA 30549-0100
JACKSON GAMBLE                          ADDRESS ON FILE
JACKSON LYNCH                           ADDRESS ON FILE
JACKSON PIET                            ADDRESS ON FILE
JACKSON SAMPLE                          ADDRESS ON FILE
JACKSON SELMAN                          ADDRESS ON FILE
JACKSON VICTOR                          ADDRESS ON FILE
JACKSON, CYNTHIA                        ADDRESS ON FILE
JACKSON, MICHELLE                       C/O CHRISTOPHER ABREGO 1040 CROWN POINTE PKWY, STE 800 ATLANTA GA 30338
JACKSON, ROSS                           C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                        KNOXVILLE TN 37934
JACKSON, ROSS                           4101 SOUNDPOINTE DR GULF BREEZE FL 32563
JACKSONVILLE INT TRADEPORT OWNER ASSN   721 EMERSON RD STE 300 C/O CUSHMAN AND WAKEFIELD ATTN KEVIN DIEL ST LOUIS MO
                                        63141
JACKSONVILLE ORTHOPAEDIC INSTI          1325 SAN MARCO BLV 200 JACKSONVILLE FL 32207
JACKYS CLEANING SERVICE                 2497 BRISTLECONE LN GROVE CITY OH 43123
JACLYN ANTONIEWSKI                      ADDRESS ON FILE
JACLYN EAGAN                            ADDRESS ON FILE
JACLYN KRAEMER                          ADDRESS ON FILE
JACLYN VALENTIN                         ADDRESS ON FILE
JACLYN WATTS                            ADDRESS ON FILE
JACOB ADCOCK                            ADDRESS ON FILE
JACOB BONADIO                           ADDRESS ON FILE
JACOB CASWELL                           ADDRESS ON FILE
JACOB CLABAUGH                          ADDRESS ON FILE
JACOB COLLINS                           ADDRESS ON FILE
JACOB CONRAD                            ADDRESS ON FILE
JACOB FOWLER                            ADDRESS ON FILE
JACOB FROST                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 246 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 254 of 586

Claim Name                           Address Information
JACOB GLASFORD                       ADDRESS ON FILE
JACOB GROGER                         ADDRESS ON FILE
JACOB HENRY                          ADDRESS ON FILE
JACOB ILES                           ADDRESS ON FILE
JACOB KENNEDY                        ADDRESS ON FILE
JACOB KNOTT                          ADDRESS ON FILE
JACOB LAPERLE                        ADDRESS ON FILE
JACOB MAY                            ADDRESS ON FILE
JACOB MCSHANE                        ADDRESS ON FILE
JACOB MEYERS                         ADDRESS ON FILE
JACOB MILLER                         ADDRESS ON FILE
JACOB P KEMPER                       ADDRESS ON FILE
JACOB PATTERSON                      ADDRESS ON FILE
JACOB PETERS                         ADDRESS ON FILE
JACOB PLUMBING CO INC                210 W CEDAR ST FLORENCE SC 29501
JACOB RACKLEY                        ADDRESS ON FILE
JACOB RIVERA                         ADDRESS ON FILE
JACOB SPELLEN                        ADDRESS ON FILE
JACOB SPRINGER                       ADDRESS ON FILE
JACOB THOMSON                        ADDRESS ON FILE
JACOB TURNER                         ADDRESS ON FILE
JACOB WIDMANN                        ADDRESS ON FILE
JACOB WILKINS                        ADDRESS ON FILE
JACOB WILLIAMS                       ADDRESS ON FILE
JACOB WISSINGER                      ADDRESS ON FILE
JACOB WORKMAN                        ADDRESS ON FILE
JACOB YODER                          ADDRESS ON FILE
JACOBSON, CELIA                      1485 AINSWORTH RD FLORENCE MS 39073
JACOBY, JOSEPH                       3607 HANOVER RD GETTYSBURG PA 17325
JACQERE TEDDER                       ADDRESS ON FILE
JACQUELIN GRANO                      ADDRESS ON FILE
JACQUELIN PAUL                       ADDRESS ON FILE
JACQUELINE BROWN                     ADDRESS ON FILE
JACQUELINE BUCKLEY                   ADDRESS ON FILE
JACQUELINE CANNAN                    ADDRESS ON FILE
JACQUELINE FRAZIER                   ADDRESS ON FILE
JACQUELINE HOLT                      ADDRESS ON FILE
JACQUELINE HUEMME                    ADDRESS ON FILE
JACQUELINE KEBEL                     ADDRESS ON FILE
JACQUELINE L KING                    ADDRESS ON FILE
JACQUELINE M ST LAURENT              ADDRESS ON FILE
JACQUELINE NICHOLS                   ADDRESS ON FILE
JACQUELINE P SMITH                   ADDRESS ON FILE
JACQUELINE RHOADES                   ADDRESS ON FILE
JACQUELINE ROUNDTREE                 ADDRESS ON FILE
JACQUELINE SINGLES                   ADDRESS ON FILE
JACQUELINE SLOUGH                    ADDRESS ON FILE
JACQUELINE WALKER                    ADDRESS ON FILE
JACQUELINE WHITE                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 247 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 255 of 586

Claim Name                           Address Information
JACQUELYN AVILA-CACIQUE              ADDRESS ON FILE
JACQUELYN DEBOARD                    ADDRESS ON FILE
JACQUELYN HUGHES                     ADDRESS ON FILE
JACQUELYNN MISHLER                   ADDRESS ON FILE
JACQUES FOURNIER                     ADDRESS ON FILE
JACQUES H ST ONGE                    ADDRESS ON FILE
JACQUES PHILIPPE                     ADDRESS ON FILE
JACQUES REMODELING GENERAL           DBA JACQUES REMODELING GENERAL REPAIR 1143 PROSPECT STREET SOMERSET MA 02726
JACY PAIT                            ADDRESS ON FILE
JACY PATZIUS                         ADDRESS ON FILE
JADA CURRIE                          ADDRESS ON FILE
JADA GRIFFIN                         ADDRESS ON FILE
JADA JONES                           ADDRESS ON FILE
JADA LITTERAL                        ADDRESS ON FILE
JADA MOORE                           ADDRESS ON FILE
JADA PERRY                           ADDRESS ON FILE
JADA ROBINSON                        ADDRESS ON FILE
JADA SHEALEY                         ADDRESS ON FILE
JADAYIA MORROW                       ADDRESS ON FILE
JADE ALLEN                           ADDRESS ON FILE
JADE BIRGIOTTA                       ADDRESS ON FILE
JADE BURNAM                          ADDRESS ON FILE
JADE DELEON                          ADDRESS ON FILE
JADE HAWK                            ADDRESS ON FILE
JADE JONES                           ADDRESS ON FILE
JADE MCGRUDER                        ADDRESS ON FILE
JADE R DUDA                          ADDRESS ON FILE
JADE TALBOT                          ADDRESS ON FILE
JADE TAYLOR                          ADDRESS ON FILE
JADE WICKHAM                         ADDRESS ON FILE
JADEN GIBSON                         ADDRESS ON FILE
JADEN JACKSON                        ADDRESS ON FILE
JADY PAUL                            ADDRESS ON FILE
JADYN CLARK                          ADDRESS ON FILE
JADYN WALLEN                         ADDRESS ON FILE
JAEDA NOLLEY                         ADDRESS ON FILE
JAELA WILLNER                        ADDRESS ON FILE
JAELYN TAYLOR                        ADDRESS ON FILE
JAHBREIA VALCOURT                    ADDRESS ON FILE
JAHN E M WYCKOFF                     ADDRESS ON FILE
JAIDA GANSER                         ADDRESS ON FILE
JAIDA HAMES                          ADDRESS ON FILE
JAILEE JONES                         ADDRESS ON FILE
JAILENE AYALA                        ADDRESS ON FILE
JAILON RUSSELL                       ADDRESS ON FILE
JAIMASON HARRIS                      ADDRESS ON FILE
JAIMASON LEIGH HARRIS                ADDRESS ON FILE
JAIME BLEY                           ADDRESS ON FILE
JAIME CERVANTES ARIAS                ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 248 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21   Page 256 of 586

Claim Name                         Address Information
JAIME DRAPER                       ADDRESS ON FILE
JAIME DRYJOWICZ                    ADDRESS ON FILE
JAIME F DRYJOWICZ                  ADDRESS ON FILE
JAIME GARCIA                       ADDRESS ON FILE
JAIME MADEWELL                     ADDRESS ON FILE
JAIME RAD                          ADDRESS ON FILE
JAIMIE M CULLINAN                  ADDRESS ON FILE
JAIMYE THOMPSON                    ADDRESS ON FILE
JAIRO GOMEZ                        ADDRESS ON FILE
JAKAILA HOLMES                     ADDRESS ON FILE
JAKARA THOMAS                      ADDRESS ON FILE
JAKE FROST                         ADDRESS ON FILE
JAKE HILSCHER                      ADDRESS ON FILE
JAKE HITCHCOCK                     ADDRESS ON FILE
JAKERA JOHNSON                     ADDRESS ON FILE
JAKOBB BROWN                       ADDRESS ON FILE
JALECIA SMITH                      ADDRESS ON FILE
JALEESHA GREEN                     ADDRESS ON FILE
JALEN CROSS                        ADDRESS ON FILE
JALEN HILL                         ADDRESS ON FILE
JALEN J SCOTT                      ADDRESS ON FILE
JALEN LEE                          ADDRESS ON FILE
JALEN REESE                        ADDRESS ON FILE
JALEN WILLIAMS                     ADDRESS ON FILE
JALESA WILLIAMS                    ADDRESS ON FILE
JALIL DICKEY                       ADDRESS ON FILE
JALYN BOONE                        ADDRESS ON FILE
JALYN BOONE                        ADDRESS ON FILE
JALYSSA DIXON                      ADDRESS ON FILE
JAMAEL MOORE                       ADDRESS ON FILE
JAMAKA ROUSE                       ADDRESS ON FILE
JAMAL J CHINNERY                   ADDRESS ON FILE
JAMAL M ALEXANDER                  ADDRESS ON FILE
JAMAL NICKERSON                    ADDRESS ON FILE
JAMAL O RODRIGUEZ                  ADDRESS ON FILE
JAMAL SIMMONS                      ADDRESS ON FILE
JAMAL TAYLOR                       ADDRESS ON FILE
JAMAL WALKER WALKER                ADDRESS ON FILE
JAMAL WOODSON                      ADDRESS ON FILE
JAMAR RANDALL                      ADDRESS ON FILE
JAMARCUS BRINKLEY                  ADDRESS ON FILE
JAMARH FOREMAN                     ADDRESS ON FILE
JAMARR CROUCHE                     ADDRESS ON FILE
JAMEL LABIDI                       ADDRESS ON FILE
JAMEL TRIMBLE                      ADDRESS ON FILE
JAMELL GORDON                      ADDRESS ON FILE
JAMELLA DONOAHUE                   ADDRESS ON FILE
JAMES A HARRIS                     ADDRESS ON FILE
JAMES A KIERNAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 249 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 257 of 586

Claim Name                               Address Information
JAMES A PRICE                            ADDRESS ON FILE
JAMES A VERMILLION                       ADDRESS ON FILE
JAMES ADAMS LAWN CARE                    4227 MOORES LAKE RD DOVER FL 33527
JAMES ADDERLEY                           ADDRESS ON FILE
JAMES AND JAIMIE GALINSKI H/W            C/O SWARTZ CULLETON PC 547 E WASHINGTON AVE NEWTOWN PA 18940
JAMES ANDALUZ                            ADDRESS ON FILE
JAMES ANDERSON                           ADDRESS ON FILE
JAMES B MCALLISTER CLERK CIRCUIT COURT   PO BOX 198 SALISBURY MD 21803
JAMES B SIDES                            ADDRESS ON FILE
JAMES BANKERD                            ADDRESS ON FILE
JAMES BANKHEAD                           ADDRESS ON FILE
JAMES BAST                               ADDRESS ON FILE
JAMES BASTERI                            ADDRESS ON FILE
JAMES BELL                               ADDRESS ON FILE
JAMES BELLEVILLE                         ADDRESS ON FILE
JAMES BENCH                              ADDRESS ON FILE
JAMES BENDER                             ADDRESS ON FILE
JAMES BOGGS                              C/O HARDISON & COCHRAN BENJAMIN T COCHRAN 7340 SIX FORKS ROAD RALEIGH NC 27615
JAMES BOGGS                              C/O HARDISON & COCHRAN BENJAMIN COCHRAN, ESQ. 326 WEST 10TH STREET CHARLOTTE
                                         NC 28202
JAMES BOGGS                              ADDRESS ON FILE
JAMES BONNER                             ADDRESS ON FILE
JAMES BRANHAM                            ADDRESS ON FILE
JAMES C DEMPSEY                          ADDRESS ON FILE
JAMES C PUMP                             ADDRESS ON FILE
JAMES C STRETCH                          ADDRESS ON FILE
JAMES CARMICHAEL                         ADDRESS ON FILE
JAMES CARNEY                             ADDRESS ON FILE
JAMES CARRUBA                            ADDRESS ON FILE
JAMES CHATMAN                            ADDRESS ON FILE
JAMES CHIRAS                             ADDRESS ON FILE
JAMES CITY COUNTY TREASURER              PO BOX 844637 BOSTON MA 02284-4637
JAMES CLAGG                              ADDRESS ON FILE
JAMES CLARK                              ADDRESS ON FILE
JAMES CONNER                             ADDRESS ON FILE
JAMES COOPER                             ADDRESS ON FILE
JAMES COPELAND                           ADDRESS ON FILE
JAMES COX                                ADDRESS ON FILE
JAMES D HARDIN                           ADDRESS ON FILE
JAMES D SMOAK                            ADDRESS ON FILE
JAMES D. ALLEN                           ADDRESS ON FILE
JAMES DAVIS                              C/O RICHARDSON GARDNER & ALEXANDER BOBBY RICHARDSON 117 E WASHINGTON STREET
                                         GLASGOW KY 42141
JAMES DELOACH                            ADDRESS ON FILE
JAMES DOBBINS                            ADDRESS ON FILE
JAMES DUNCAN                             ADDRESS ON FILE
JAMES DUNFEE                             ADDRESS ON FILE
JAMES DYKES                              ADDRESS ON FILE
JAMES E ADAMS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 250 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 258 of 586

Claim Name                              Address Information
JAMES E COATNEY II                      ADDRESS ON FILE
JAMES E MCGOVERN                        ADDRESS ON FILE
JAMES E ROYAL JR                        ADDRESS ON FILE
JAMES EARNEST WARREN JR                 ADDRESS ON FILE
JAMES ELIZONDO                          ADDRESS ON FILE
JAMES ELLIS                             ADDRESS ON FILE
JAMES ELLISON                           ADDRESS ON FILE
JAMES EPPS                              ADDRESS ON FILE
JAMES ESPOSITO                          ADDRESS ON FILE
JAMES FARRIS                            ADDRESS ON FILE
JAMES FENNELL                           C/O GRAVES THOMAS INJURY LAW GROUP JOSEPH GRAVES 3885 20TH STREET VERO BEACH
                                        FL 32960
JAMES FENNELL                           ADDRESS ON FILE
JAMES FOX                               ADDRESS ON FILE
JAMES FRANCIS                           ADDRESS ON FILE
JAMES FREDRICK MARTIN                   ADDRESS ON FILE
JAMES FULLER                            ADDRESS ON FILE
JAMES GALINSKI                          C/O SWARTZ CULLETON PC BRANDON SWARTZ 547 E WASHINGTON AVENUE NEWTON PA 18940
JAMES GAYLE                             ADDRESS ON FILE
JAMES GREEN                             ADDRESS ON FILE
JAMES GRIGSBY                           ADDRESS ON FILE
JAMES H ALLEN                           ADDRESS ON FILE
JAMES HENKE                             ADDRESS ON FILE
JAMES HOLBROOK                          ADDRESS ON FILE
JAMES HOLLAND                           ADDRESS ON FILE
JAMES HOLLAND                           ADDRESS ON FILE
JAMES HOLLAND LOUCRETIA                 ADDRESS ON FILE
JAMES HOLMAN                            ADDRESS ON FILE
JAMES HOWARD                            ADDRESS ON FILE
JAMES HURST                             ADDRESS ON FILE
JAMES IRBY                              ADDRESS ON FILE
JAMES J BUETTGEN                        ADDRESS ON FILE
JAMES J RAHILL                          ADDRESS ON FILE
JAMES J REILLY CLERK OF CIRCUIT COURT   20 WEST COURTLAND STREET BEL AIR MD 21014
JAMES JACOBUS                           ADDRESS ON FILE
JAMES JONES                             ADDRESS ON FILE
JAMES K LARSEN                          ADDRESS ON FILE
JAMES KLEINSTEIBER                      ADDRESS ON FILE
JAMES KUBALA                            ADDRESS ON FILE
JAMES L MEEHAN                          ADDRESS ON FILE
JAMES LANG                              ADDRESS ON FILE
JAMES LANTAGNE                          ADDRESS ON FILE
JAMES LECHNER                           ADDRESS ON FILE
JAMES LELAND                            ADDRESS ON FILE
JAMES LESTER AUTWELL                    ADDRESS ON FILE
JAMES LITCHFORD                         ADDRESS ON FILE
JAMES LIVINGSTON                        ADDRESS ON FILE
JAMES LOWE                              ADDRESS ON FILE
JAMES M KOZA                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 251 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 259 of 586

Claim Name                           Address Information
JAMES MARSHALL                       ADDRESS ON FILE
JAMES MARTIN                         ADDRESS ON FILE
JAMES MCCOMB                         ADDRESS ON FILE
JAMES MURPHY                         ADDRESS ON FILE
JAMES N PEACOCK III                  ADDRESS ON FILE
JAMES NOE                            ADDRESS ON FILE
JAMES NORMAN                         ADDRESS ON FILE
JAMES OWENS                          ADDRESS ON FILE
JAMES PARLETT-COFER                  ADDRESS ON FILE
JAMES PARSONS                        ADDRESS ON FILE
JAMES PHILLIPS                       ADDRESS ON FILE
JAMES POLENA                         ADDRESS ON FILE
JAMES PORTER                         ADDRESS ON FILE
JAMES PRINCE                         ADDRESS ON FILE
JAMES PRYLE                          ADDRESS ON FILE
JAMES R DOMANIC                      ADDRESS ON FILE
JAMES R TANKERSLEY                   ADDRESS ON FILE
JAMES R WHEELER                      ADDRESS ON FILE
JAMES RIPBERGER                      ADDRESS ON FILE
JAMES ROBERTSON                      ADDRESS ON FILE
JAMES ROEHRICK                       ADDRESS ON FILE
JAMES ROSE                           ADDRESS ON FILE
JAMES ROSE                           ADDRESS ON FILE
JAMES ROSS                           ADDRESS ON FILE
JAMES RUMBOLD                        ADDRESS ON FILE
JAMES RUMBOLD                        ADDRESS ON FILE
JAMES SEABROOKS                      ADDRESS ON FILE
JAMES SHERAZI                        ADDRESS ON FILE
JAMES SITARSKI                       ADDRESS ON FILE
JAMES SMITH                          ADDRESS ON FILE
JAMES SPELLER                        ADDRESS ON FILE
JAMES STACKHOUSE                     ADDRESS ON FILE
JAMES STINNETT                       ADDRESS ON FILE
JAMES SUCHOVSKY                      ADDRESS ON FILE
JAMES SUCHOVSKY                      C/O SAM BERNSTEIN LAW FIRM DAVID ELKIN 31731 NORTHWESTERN HWY. STE 333
                                     FARMINGTON HILLS MI 48334
JAMES SULLIVAN                       ADDRESS ON FILE
JAMES SYPULT                         ADDRESS ON FILE
JAMES THOMAS                         ADDRESS ON FILE
JAMES THOMPSON                       ADDRESS ON FILE
JAMES TILLMAN                        ADDRESS ON FILE
JAMES UNDERWOOD                      ADDRESS ON FILE
JAMES UPTON                          ADDRESS ON FILE
JAMES V WILKINSON                    ADDRESS ON FILE
JAMES VADEN                          ADDRESS ON FILE
JAMES VERNON PFIFFNER                ADDRESS ON FILE
JAMES VITRANO                        ADDRESS ON FILE
JAMES VON LOEWE                      ADDRESS ON FILE
JAMES W BARTON JR                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 252 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 260 of 586

Claim Name                            Address Information
JAMES W KUHN                          ADDRESS ON FILE
JAMES W WILLIAMS                      ADDRESS ON FILE
JAMES WALKER                          ADDRESS ON FILE
JAMES WATKINS                         ADDRESS ON FILE
JAMES WATKINS                         ADDRESS ON FILE
JAMES WEBB                            ADDRESS ON FILE
JAMES WELLS                           ADDRESS ON FILE
JAMES WHITE                           ADDRESS ON FILE
JAMES WHITE                           ADDRESS ON FILE
JAMES WHITE                           ADDRESS ON FILE
JAMES WOODS                           ADDRESS ON FILE
JAMES WOOLARD                         ADDRESS ON FILE
JAMES WRIGHT                          ADDRESS ON FILE
JAMES YORK                            ADDRESS ON FILE
JAMES YOUNG                           ADDRESS ON FILE
JAMES, NELSON III                     2923 BALLPARK RD EFFINGHAM SC 29541
JAMESHA COVERT                        ADDRESS ON FILE
JAMESIA BRYANT                        ADDRESS ON FILE
JAMESTOWN LEASING CORP                C/O WILKINSON DEVELOPMENT CORP 106 COMMERCE STREET STE 110 LAKE MARY FL 32746
JAMEY BUTTRY                          ADDRESS ON FILE
JAMEY HILL                            ADDRESS ON FILE
JAMI DEATON                           ADDRESS ON FILE
JAMI STRATTON                         ADDRESS ON FILE
JAMI SUE POULSON                      ADDRESS ON FILE
JAMIE BALLARD                         ADDRESS ON FILE
JAMIE BARTROM                         ADDRESS ON FILE
JAMIE BAYS                            ADDRESS ON FILE
JAMIE BORKOWSKI                       ADDRESS ON FILE
JAMIE BOWEN                           ADDRESS ON FILE
JAMIE BRYANT                          ADDRESS ON FILE
JAMIE BUMGARNER                       ADDRESS ON FILE
JAMIE BUTLER                          ADDRESS ON FILE
JAMIE COSMO                           ADDRESS ON FILE
JAMIE COSMO                           C/O DALL VECHIA AND KRAFT LLP CHRISTOPHER KRAFT 115 GREEN ST KINGSTON NY 12401
JAMIE DEERING                         ADDRESS ON FILE
JAMIE E OWENSBEY                      ADDRESS ON FILE
JAMIE FURBEE                          ADDRESS ON FILE
JAMIE HARROD                          ADDRESS ON FILE
JAMIE J BEVER                         ADDRESS ON FILE
JAMIE KENNEDY                         ADDRESS ON FILE
JAMIE KLINE                           ADDRESS ON FILE
JAMIE LEE                             ADDRESS ON FILE
JAMIE LIDOWSKI                        ADDRESS ON FILE
JAMIE LIDOWSKI                        ADDRESS ON FILE
JAMIE MCCREARY                        ADDRESS ON FILE
JAMIE PEARSON                         ADDRESS ON FILE
JAMIE RATCLIFF                        ADDRESS ON FILE
JAMIE S SOTO                          ADDRESS ON FILE
JAMIE STOREY                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 253 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 261 of 586

Claim Name                            Address Information
JAMIE THROWER                         ADDRESS ON FILE
JAMIE TROUP                           ADDRESS ON FILE
JAMIE WALSH                           ADDRESS ON FILE
JAMIE WEISS                           ADDRESS ON FILE
JAMIE WILKINS                         ADDRESS ON FILE
JAMIEN S THAMES                       ADDRESS ON FILE
JAMMIE GARCIA                         ADDRESS ON FILE
JAMY SUGGS                            ADDRESS ON FILE
JAN LOWE                              ADDRESS ON FILE
JAN WYANT                             ADDRESS ON FILE
JAN-ERIK VACULCIK                     ADDRESS ON FILE
JAN-MICHELLE PRICHARD                 ADDRESS ON FILE
JANA L GRICE                          ADDRESS ON FILE
JANA MCDANIEL                         ADDRESS ON FILE
JANA MCDANIEL                         ADDRESS ON FILE
JANA MOZES                            ADDRESS ON FILE
JANA ONEAL                            ADDRESS ON FILE
JANAE JIMENEZ                         ADDRESS ON FILE
JANATICA CAMPBELL                     ADDRESS ON FILE
JANAY CHALMERS                        ADDRESS ON FILE
JANE CLEAVELAND                       ADDRESS ON FILE
JANE COSTA                            ADDRESS ON FILE
JANE MCCARTY                          ADDRESS ON FILE
JANE MCKINNEY                         ADDRESS ON FILE
JANE S HOYLE                          ADDRESS ON FILE
JANEA MONGE GUEGEL                    ADDRESS ON FILE
JANELLA LESLIE                        ADDRESS ON FILE
JANELLE HENRY                         ADDRESS ON FILE
JANELLE KELLER                        ADDRESS ON FILE
JANELLE RICHARDSON                    ADDRESS ON FILE
JANEQUA WOODS                         ADDRESS ON FILE
JANET BARNES                          ADDRESS ON FILE
JANET BINGAMAN                        ADDRESS ON FILE
JANET COLANGELO                       ADDRESS ON FILE
JANET HODGSON                         ADDRESS ON FILE
JANET HOROWITZ                        ADDRESS ON FILE
JANET KEENER                          ADDRESS ON FILE
JANET LAMBERT                         ADDRESS ON FILE
JANET LAMBERT                         ADDRESS ON FILE
JANET MULLINS                         ADDRESS ON FILE
JANET RING                            ADDRESS ON FILE
JANET WALLACE                         ADDRESS ON FILE
JANETTE BROTHERS INC                  506 N WATER STREET ELIZABETH CITY NC 27909
JANETTE MICKELSEN                     ADDRESS ON FILE
JANETTE MULLINS                       ADDRESS ON FILE
JANI KING OF CHARLOTTE                7132 WEDDINGTON RD CONCORD NC 28027
JANICE BASTYR                         ADDRESS ON FILE
JANICE BERTHELOT                      ADDRESS ON FILE
JANICE BRAY-SMITH                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 254 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 262 of 586

Claim Name                          Address Information
JANICE C COOK                       ADDRESS ON FILE
JANICE DENNETT                      ADDRESS ON FILE
JANICE HENDRX                       ADDRESS ON FILE
JANICE NIEHAUS                      ADDRESS ON FILE
JANICE OGURCAK                      ADDRESS ON FILE
JANICE SHERMAN                      ADDRESS ON FILE
JANICE SILVERI                      ADDRESS ON FILE
JANICE TURNEY                       ADDRESS ON FILE
JANICE WAGNER                       ADDRESS ON FILE
JANICE WAGNER                       C/O BEASLEY & GILKINSON LLP BENJAMIN FREEMAN 110 E. CHARLES ST. MUNCIE IN
                                    47305
JANIE MUCHOW                        ADDRESS ON FILE
JANINE BUTTAFUOCO                   ADDRESS ON FILE
JANIQUA MCCRAY                      ADDRESS ON FILE
JANISE MILAN                        ADDRESS ON FILE
JANNA POLLY                         ADDRESS ON FILE
JANNET VICENTE                      ADDRESS ON FILE
JANNINE LITSINGER                   C/O SHINER LAW GROUP LARA SHINER 951 YAMATO RD. SUITE 210 BOCA RATON FL 33431
JANNINE LITSINGER                   ADDRESS ON FILE
JANSEN DIKE                         ADDRESS ON FILE
JAOS LLANOS                         ADDRESS ON FILE
JAQUAN CAIN                         ADDRESS ON FILE
JAQUANTA JEFFERSON                  ADDRESS ON FILE
JAQUELYN HAUKE                      ADDRESS ON FILE
JAQUETTA WILLIAMS                   ADDRESS ON FILE
JAQUIS LOGAN                        ADDRESS ON FILE
JARAE ADAMS                         ADDRESS ON FILE
JARED A STEFFENHAGEN                ADDRESS ON FILE
JARED COOK                          ADDRESS ON FILE
JARED DUNN                          ADDRESS ON FILE
JARED EGAN                          ADDRESS ON FILE
JARED ELMORE                        ADDRESS ON FILE
JARED ETTORE                        ADDRESS ON FILE
JARED FRANKLE                       ADDRESS ON FILE
JARED GOLDINGER                     ADDRESS ON FILE
JARED LONG                          ADDRESS ON FILE
JARED MOORE                         ADDRESS ON FILE
JARED STEARNS                       ADDRESS ON FILE
JARED TRUE                          ADDRESS ON FILE
JAROD HEAL                          ADDRESS ON FILE
JARRED MIDKIFF                      ADDRESS ON FILE
JARRED MILLER                       ADDRESS ON FILE
JARRELL CARSON                      ADDRESS ON FILE
JARRELL SINGLETON                   ADDRESS ON FILE
JARRETT HOLSEY                      ADDRESS ON FILE
JARRETT LOVE                        ADDRESS ON FILE
JARRETT SPINKS                      ADDRESS ON FILE
JARRETT STIEGLITZ                   ADDRESS ON FILE
JARRETT VACHON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 255 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21   Page 263 of 586

Claim Name                          Address Information
JARROD CASTEEL                      ADDRESS ON FILE
JARROD HALL                         ADDRESS ON FILE
JARROD PRITTS                       ADDRESS ON FILE
JARROD W VAN KIRK                   ADDRESS ON FILE
JARRYD L ANTOLIN                    ADDRESS ON FILE
JARVIS EARLY                        ADDRESS ON FILE
JARVIS JOHNSON                      ADDRESS ON FILE
JARVIS RUSSELL                      ADDRESS ON FILE
JASMIN BECIREVIC                    ADDRESS ON FILE
JASMIN GRACE                        ADDRESS ON FILE
JASMIN ROBERTS                      ADDRESS ON FILE
JASMINE BONEY                       ADDRESS ON FILE
JASMINE BRYANT                      ADDRESS ON FILE
JASMINE CLARK                       ADDRESS ON FILE
JASMINE DORSEY                      ADDRESS ON FILE
JASMINE DUBOIS                      ADDRESS ON FILE
JASMINE GLOVER                      ADDRESS ON FILE
JASMINE HENDERSON                   ADDRESS ON FILE
JASMINE HERNANDEZ                   ADDRESS ON FILE
JASMINE J HUTCHINSON                ADDRESS ON FILE
JASMINE J ROWELL                    ADDRESS ON FILE
JASMINE JORDAN                      ADDRESS ON FILE
JASMINE KNIGHT                      ADDRESS ON FILE
JASMINE MCBRAYER                    ADDRESS ON FILE
JASMINE MCKINNEY                    ADDRESS ON FILE
JASMINE NEAL                        ADDRESS ON FILE
JASMINE OLSON                       ADDRESS ON FILE
JASMINE PEREAU                      ADDRESS ON FILE
JASMINE PINEDA                      ADDRESS ON FILE
JASMINE RIGGINS                     ADDRESS ON FILE
JASMINE RIGGS                       ADDRESS ON FILE
JASMINE ROSADO                      ADDRESS ON FILE
JASMINE ROSARIO                     ADDRESS ON FILE
JASMINE ROSARIO                     ADDRESS ON FILE
JASMINE ROSEWILLIAMS                ADDRESS ON FILE
JASMINE ROSS                        ADDRESS ON FILE
JASMINE SANTOS-PENA                 ADDRESS ON FILE
JASMINE SANTOS-PENA                 ADDRESS ON FILE
JASMINE WALKER                      ADDRESS ON FILE
JASMINE WALTER                      ADDRESS ON FILE
JASMYNE J WILBUR                    ADDRESS ON FILE
JASMYNE TAYLOR                      ADDRESS ON FILE
JASON ALEXANDER                     ADDRESS ON FILE
JASON ALLDREDGE                     ADDRESS ON FILE
JASON BARIE                         ADDRESS ON FILE
JASON BARNES                        ADDRESS ON FILE
JASON BROWNING                      ADDRESS ON FILE
JASON C WILLEY                      ADDRESS ON FILE
JASON CANASTRA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 256 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 264 of 586

Claim Name                         Address Information
JASON CHANDLER                     ADDRESS ON FILE
JASON CRANFORD                     ADDRESS ON FILE
JASON DANIELS                      ADDRESS ON FILE
JASON DEHERRERA                    ADDRESS ON FILE
JASON DEVAUGHN                     ADDRESS ON FILE
JASON DEVERS                       ADDRESS ON FILE
JASON DORMAN                       ADDRESS ON FILE
JASON DORSEY                       ADDRESS ON FILE
JASON E PORT                       ADDRESS ON FILE
JASON E WERNER                     ADDRESS ON FILE
JASON ELLIS                        ADDRESS ON FILE
JASON ELLISON                      ADDRESS ON FILE
JASON FRABOTTA                     ADDRESS ON FILE
JASON GAMBLE                       ADDRESS ON FILE
JASON GAYLORD                      ADDRESS ON FILE
JASON GERMELLO                     ADDRESS ON FILE
JASON GRAVES                       ADDRESS ON FILE
JASON HALL                         ADDRESS ON FILE
JASON HARRIS                       ADDRESS ON FILE
JASON HART                         ADDRESS ON FILE
JASON HICKS                        ADDRESS ON FILE
JASON HOLCOMB                      ADDRESS ON FILE
JASON HORN                         ADDRESS ON FILE
JASON K PITTS                      ADDRESS ON FILE
JASON KAETZEL                      ADDRESS ON FILE
JASON M ALEXANDER                  ADDRESS ON FILE
JASON MAGNUSON                     ADDRESS ON FILE
JASON MCKINNEY                     ADDRESS ON FILE
JASON MCLAUGHLIN                   ADDRESS ON FILE
JASON MCNEIL                       ADDRESS ON FILE
JASON MEANS                        ADDRESS ON FILE
JASON MORRIS                       ADDRESS ON FILE
JASON NEGRON                       ADDRESS ON FILE
JASON ORR                          ADDRESS ON FILE
JASON OWENS                        ADDRESS ON FILE
JASON PARKER                       ADDRESS ON FILE
JASON PERRY                        ADDRESS ON FILE
JASON PORTER                       ADDRESS ON FILE
JASON POSEY                        C/O KELLUM LAW FIRM ALEXI PADILLA 1800 E ASH STREET GOLDSBORO NC 27533
JASON POSEY                        ADDRESS ON FILE
JASON PSZCZOLA                     ADDRESS ON FILE
JASON PUGH                         ADDRESS ON FILE
JASON R BROWN                      ADDRESS ON FILE
JASON S HUTCHISON                  ADDRESS ON FILE
JASON S HUTCHISON DRAFT SERVICE    162 ENCKS MILL RD CARLISLE PA 17015
JASON SEABORNE                     ADDRESS ON FILE
JASON SHANNON                      ADDRESS ON FILE
JASON SMITH                        ADDRESS ON FILE
JASON TRUJILLO                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 257 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 265 of 586

Claim Name                          Address Information
JASON UMANZOR                       ADDRESS ON FILE
JASON WEBBER                        ADDRESS ON FILE
JASON WHEELER                       ADDRESS ON FILE
JASON WILLITS PAINTING LLC          93 EDGEWOOD DR JERSEY SHORE PA 17740
JASON WILSON                        ADDRESS ON FILE
JASON WYANT                         ADDRESS ON FILE
JASON YANKUS                        ADDRESS ON FILE
JASONPUGH                           ADDRESS ON FILE
JASPER COUNTY FAMILY COURT          PO BOX 248 RIDGELAND MS 29936
JASPER GAINES                       ADDRESS ON FILE
JASPER ORTIZ                        ADDRESS ON FILE
JASPER THORNTON                     ADDRESS ON FILE
JASPER WATERWORKS & SWR BOARD INC   PO BOX 1348 JASPER AL 35502
JATANYA BROWNCARROLL                ADDRESS ON FILE
JATAVIUS GREEN                      ADDRESS ON FILE
JAVAE ROBINSON                      ADDRESS ON FILE
JAVELL HOLT                         ADDRESS ON FILE
JAVIER ARBELO                       ADDRESS ON FILE
JAVIER GOMEZ                        ADDRESS ON FILE
JAVIER LA ROSA                      ADDRESS ON FILE
JAVIER ROCHA                        ADDRESS ON FILE
JAVIER SANCHEZ                      ADDRESS ON FILE
JAVON BENNETT                       ADDRESS ON FILE
JAVONTE LEWIS                       ADDRESS ON FILE
JAWASKI MOSES                       ADDRESS ON FILE
JAXON VINDUSKA                      ADDRESS ON FILE
JAY AZAR                            ADDRESS ON FILE
JAY BIRDS HOME IMPROVEMENT          1120 N LEE HWY LEXINGTON VA 24416
JAY CYWAN                           4630 WORTSER AVE SHERMAN OAKS CA 91423
JAY CYWAN MIRIAM CYWAN AND          ADDRESS ON FILE
JAY DARIN MANCINO                   ADDRESS ON FILE
JAY HACKSHAW                        ADDRESS ON FILE
JAY HILL REPAIRS                    90 CLINTON RD FAIRFIELD NJ 07004
JAY KEY SERVICE INC                 1106 ST LOUIS SPRINGFIELD MO 65806
JAY LAWRENCE FULMER EXQUIRE         1628 JFK BLVD STE 1000 8 PENN CENTER PHILADELPHIA PA 19103
JAY SHREE LAXMI ENTERPRISES LLC     657 W MINTON DRIVE C/O DASHARATH J PATEL TEMPE AZ 85282
JAY SHREE LAXMI ENTERPRISES LLC     657 W MINTON DRIVE C O DASHARATH J PATEL TEMPE AZ 85282-0000
JAY UMIYA ENTERPRISES LLC           9043 EAST PLATA AVE MESA AZ 85212
JAY WILKINS                         ADDRESS ON FILE
JAYCIE PLETCH                       ADDRESS ON FILE
JAYDA DEVINE                        ADDRESS ON FILE
JAYDA MOOTS                         ADDRESS ON FILE
JAYDN KNORR                         ADDRESS ON FILE
JAYLA HARRIS                        ADDRESS ON FILE
JAYLANA CASADO                      ADDRESS ON FILE
JAYLEN SINKLER                      ADDRESS ON FILE
JAYLINE PEREIRA                     ADDRESS ON FILE
JAYLON WILLIS                       ADDRESS ON FILE
JAYME NOBLE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 258 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 266 of 586

Claim Name                              Address Information
JAYMES BOYKO                            ADDRESS ON FILE
JAYNE RAY AND LANCE RAY                 ADDRESS ON FILE
JAYS LAWN CARE                          2830 MERLIN DRIVE LEWISVILLE TX 75056
JAYS LAWNCARE                           PO BOX 1441 CLARKSBURG WV 26302
JAYS LAWNSCAPES                         57 CECIL STATION CT MATHEWS AL 36052
JAYS LLC COMMERCIAL FOOD EQUIP REPAIR   2250 STATE ROUTE 17K MONTGOMERY NY 12549
JAYSHAWN OWENS                          ADDRESS ON FILE
JAYSHAWN OWENS                          ADDRESS ON FILE
JAYSON MULLEN                           ADDRESS ON FILE
JAYSON OGLE                             ADDRESS ON FILE
JAYSON THOMAS                           ADDRESS ON FILE
JAZMIN DE SILVA                         ADDRESS ON FILE
JAZMINE CUFFEE                          ADDRESS ON FILE
JAZMINE WILLIAMS                        ADDRESS ON FILE
JAZMYN ANGLIN                           ADDRESS ON FILE
JAZMYNE HILL                            ADDRESS ON FILE
JB AFFORDABLE TILE AND CONSTRUCTION     2134 VALLEY VIEW DRIVE FOLCROFT PA 19032
JB HUNT TRANSPORT INC                   FILE 98545 PO BOX 847977 DALLAS TX 75284
JB WARD LLC                             125 N SERVICE RD ST PETERS MO 63376
JBC INC                                 2799 MABRY ROAD ANGIER NC 27501
JBK INC                                 CORPORATE OFFICE 1486 W CUMBERLAND GAP PKWY CORBIN KY 40701
JBK INC                                 PO BOX 466 CORBIN KY 40701
JBK INC                                 1486 W CUMBERLAND GAP PKWY CORBIN KY 40701
JBK INC                                 PO BOX 466 CORBIN KY 40702
JC BEERTECH                             4125 LORAIN AVENUE CLEVELAND OH 44113
JC BEERTECH LTD                         4125 LORAIN AVE CLEVELAND OH 44113
JC IRRIGATION INC                       2732 CHIPPEWA AVE NORTH SAINT PAUL MN 55109
JC ROYAL REPAIRS INC                    473 DOANE AVE STATEN ISLAND NY 10308
JC S STEAM MAGIC                        615 E SHIRLEY KIRKSVILLE MO 63501
JC SMITH SERVICES LLC                   2710 OLD FORGE ROAD KENT OH 44240
JCB ENTERPRISES INC                     6312 Q AVE PL KEARNEY NE 68847
JCN INC                                 PO BOX 2146 PALM CITY FL 34990
JCP&L                                   76 SOUTH MAIN ST AKRON OH 44308
JCP&L                                   PO BOX 3687 AKRON OH 44309
JCP&L                                   PO BOX 3687 AKRON OH 44309-3687
JCR SIGNAL HILL INVESTORS LLC           1010 WISCONSIN AVE STE 600 ATTN DREW BRISCOE WASHINGTON DC 20007
JCR SIGNAL HILL INVESTORS LLC           1055 THOMAS JEFFERSON ST NW STE L9 WASHINGTON DC 20007-5221
JCT2 INC                                PO BOX 495 LAKE OSWEGO OR 97034
JDC LANDSCAPING LLC                     2145 CARLA DR DELTONA FL 32738
JDH COMMERCIAL SERVICES INC             54 GM ACCESS RD STE E MARTINSBURG WV 25403
JDN REAL ESTATE - HAMILTON LP           C/O SITE CENTERS CORP 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
JDN REAL ESTATE HAMILTON LP             C/O DEVELOPERS DIVERSIFIED REALTY CORP 3300 ENTERPRISE PARKWAY BEACHWOOD OH
                                        44122
JDN REAL ESTATE HAMILTON LP             PO BOX 951049 DEPT 402885 20774 6615 CLEVELAND OH 44193
JDN REAL ESTATE HAMILTON LP             P O BOX 951049 DEPT 402885 20774 6615 DEPT 402885 20774 6615 CLEVELAND OH
                                        44193
JDN REAL ESTATE HAMILTON, L.P.          KLEHR, HARRISON, HARVEY, BRANZBURG 260 SOUTH BROAD STREET ATTN: LEE R.
                                        SUSSMAN, ESQ. PHILADELPHIA PA 19102
JDN REAL ESTATE HAMILTON, L.P.          C/O JDN REALTY CORPORATION 359 E. PACES FERRY ROAD, NE, SUITE 400 ATLANTA GA
                                        30305


Epiq Corporate Restructuring, LLC                                                                     Page 259 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21        Page 267 of 586

Claim Name                             Address Information
JDN REALTY CORP                        JDN REALTY CORPORATION 359 E PACES FERRY ROAD NE STE 400 ATLANTA GA 30305
JDON ENTERPRISES LLC                   145 KINGS GRANT DR AIKEN SC 29803
JDP PARTNERS INC                       4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
JDS MECHANICAL                         125 HALF MILE RD STE 200 RED BANK NJ 07701
JDS REAL ESTATE SERVICES INC           ATTN JENNIFER STEIN, PRESIDENT 1221 PUERTA DEL SOL, STE 600 SAN CLEMENTE CA
                                       92673
JDS UPHOLSTEREY                        212 FESSLERS LANE NASHVILLE TN 37210
JE HICKS DISTRIBUTING                  1380 MLK JR ROAD NATCHEZ MS 39120
JEA                                    21 WEST CHURCH ST JACKSONVILLE FL 32202
JEA                                    C/O CORRESPONDANCE DEPARTMENT, CC-2 21 W CHURCH ST JACKSONVILLE FL 32202-3155
JEA                                    PO BOX 45047 JACKSONVILLE FL 32232
JEA                                    PO BOX 45047 JACKSONVILLE FL 32232-5047
JEAN CHARLES                           ADDRESS ON FILE
JEAN COMPERE                           ADDRESS ON FILE
JEAN HARDING                           ADDRESS ON FILE
JEAN JOASSAINT                         ADDRESS ON FILE
JEAN JOHNSON                           ADDRESS ON FILE
JEAN M. DEANE                          ADDRESS ON FILE
JEAN MESSEROUX                         ADDRESS ON FILE
JEAN MILA                              ADDRESS ON FILE
JEAN ORAND                             ADDRESS ON FILE
JEAN PETERSON                          ADDRESS ON FILE
JEAN RIVERA                            ADDRESS ON FILE
JEAN SPERR                             ADDRESS ON FILE
JEAN WLODARCZYK                        ADDRESS ON FILE
JEAN-CLAUDE LOUIS                      ADDRESS ON FILE
JEANE B LEE                            ADDRESS ON FILE
JEANETTE CAMERON                       ADDRESS ON FILE
JEANETTE CAMPBELL                      ADDRESS ON FILE
JEANETTE CORLEY                        ADDRESS ON FILE
JEANETTE PHILIPPE                      ADDRESS ON FILE
JEANIE CHAISSON                        ADDRESS ON FILE
JEANIE GIBSON                          ADDRESS ON FILE
JEANIE SALAM                           ADDRESS ON FILE
JEANINE C DRISCOLL RECEIVER OF TAXES   200 N FRANKLIN ST HEMPSTEAD NY 11550-1378
JEANITTA CALVIN                        ADDRESS ON FILE
JEANNA KOPF                            ADDRESS ON FILE
JEANNA NUTTER                          ADDRESS ON FILE
JEANNE HOUSER                          ADDRESS ON FILE
JEANNE NARITA                          ADDRESS ON FILE
JEANNE POPLAWSKY                       ADDRESS ON FILE
JEANNE ROHDE                           ADDRESS ON FILE
JEANNETTE BARCZYNSKI                   ADDRESS ON FILE
JEANNETTE WOODWORTH                    ADDRESS ON FILE
JEANNETTE YOUNG                        ADDRESS ON FILE
JEANNIE HARMON                         ADDRESS ON FILE
JEANNIE WHITMORE                       ADDRESS ON FILE
JEANNINE CARTER                        ADDRESS ON FILE
JEANNINE FILLER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 260 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 268 of 586

Claim Name                               Address Information
JEFF BECK                                ADDRESS ON FILE
JEFF BRANTLEY                            ADDRESS ON FILE
JEFF ERXLEBEN                            ADDRESS ON FILE
JEFF JOHNSON                             ADDRESS ON FILE
JEFF MACK TAX COLLECTOR                  2275 PHILADELPHIA ST INDIANA PA 15701
JEFF POPE                                ADDRESS ON FILE
JEFF S DUCKWORTH                         ADDRESS ON FILE
JEFF STRAHIN                             ADDRESS ON FILE
JEFF WELLMAN                             ADDRESS ON FILE
JEFFEREY CORRETJER                       ADDRESS ON FILE
JEFFERSON ASSOCIATES LP                  C/O MITCHELL B WEITZMAN, ESQ 2300 N ST NW, STE 300 WASHINGTON DC 20036
JEFFERSON ASSOCIATES LP                  WAYNE G. TATUSKO, ESQ. WATT, TIEDER, HOFFAR & FITZGERALD, LLP 7929 WESTPARK
                                         DRIVE, SUITE 400 MCLEAN VA 22102
JEFFERSON ASSOCIATES LP                  BLACKWELL PARK LLC 1945 OLD GALLOWS RD STE 300 C/O ROSENTHAL PROPERTIES LLC
                                         VIENNA VA 22182
JEFFERSON ASSOCIATES LP                  1945 OLD GALLOWS RD SUITE 300 C O ROSENTHAL PROPERTIES LLC VIENNA VA 22182
JEFFERSON ASSOCIATES LP                  ATTN: NINA V. WEISSBERG PRESIDENT 1901 N. MOORE STREET, 803 ARLINGTION VA
                                         22209
JEFFERSON CITY UTILITIES                 PO BOX 1278 JEFFERSON CIT MO 65102
JEFFERSON CO HEALTH DEPT                 1400 SIXTH AVENUE SOUTH BIRMINGHAM AL 35233
JEFFERSON COCKE CO UTIL DIST             122 HWY 25E NEWPORT TN 37821
JEFFERSON COUNTY                         PO BOX 38 DANDRIDGE TN 37725
JEFFERSON COUNTY COLLECTOR               PO BOX 100 HILLSBOROUGH MO 63050
JEFFERSON COUNTY COMMISSION              PO BOX 250 CHARLES TOWN WV 25414
JEFFERSON COUNTY COMMISSION              1290 OAK GROVE ROAD BIRMINGHAM AL 35209
JEFFERSON COUNTY COUNTY COMMISSION       PO BOX 12207 BIRMINGHAM AL 35202-2207
JEFFERSON COUNTY ENVIROMENTAL SERVICES   645 PARFET ST LAKEWOOD CO 80215
JEFFERSON COUNTY ENVIRONMENTAL SVCS      SEWER SERVICE FUND 716 RICH ARRINGTON JR BLVD N SUITE 800 BIRMINGHAM AL
                                         35203-0123
JEFFERSON COUNTY GREASE CONTROL PROGRAM 1290 OAK GROVE ROAD BIRMINGHAM AL 35209
JEFFERSON COUNTY HEALTH DEPARTMENT       1948 WILTSHIRE RD STE 1 KEARNEYSVILLE WV 25430
JEFFERSON COUNTY HEALTH DEPARTMENT       PO BOX 2648 ENVIROMENTAL HEALTH BIRMINGHAM AL 35202
JEFFERSON COUNTY HEALTH DEPARTMENT       PO BOX 437 HILLSBORO MO 63050
JEFFERSON COUNTY REVENUE COMMISSIONER    716 RICHARD ARRINGTON JR BLVD ROOM 160 COURTHOUSE BIRMINGHAM AL 35203
JEFFERSON COUNTY SALES TAX               PO BOX 830710 BIRMINGHAM AL 35283-0710
JEFFERSON COUNTY TREASURER               100 JEFFERSON COUNTY PKWY STE 2520 GOLDEN CO 80419
JEFFERSON DISTRIBUTING CO INC            PO BOX 1185 MARTINSBURG WV 25402
JEFFERY BAKER                            ADDRESS ON FILE
JEFFERY BISHOP                           ADDRESS ON FILE
JEFFERY BRUMMELL                         ADDRESS ON FILE
JEFFERY COOK                             ADDRESS ON FILE
JEFFERY CREWS                            ADDRESS ON FILE
JEFFERY GALLMAN                          ADDRESS ON FILE
JEFFERY HENRY                            ADDRESS ON FILE
JEFFERY JONES                            ADDRESS ON FILE
JEFFERY PERSONS                          ADDRESS ON FILE
JEFFERY STINSON                          ADDRESS ON FILE
JEFFERY THOMAS KIRK                      ADDRESS ON FILE
JEFFERY THOMPSON                         ADDRESS ON FILE
JEFFREY A KRACKOW                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 261 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 269 of 586

Claim Name                          Address Information
JEFFREY ALBAUGH                     ADDRESS ON FILE
JEFFREY ALSTON                      ADDRESS ON FILE
JEFFREY AUGUSTYN                    ADDRESS ON FILE
JEFFREY B HOLLINGSWORTH             ADDRESS ON FILE
JEFFREY BALAAM                      ADDRESS ON FILE
JEFFREY BEGLEY                      ADDRESS ON FILE
JEFFREY BROOKS                      ADDRESS ON FILE
JEFFREY CHAPMAN                     ADDRESS ON FILE
JEFFREY COLON                       ADDRESS ON FILE
JEFFREY COPELAND                    ADDRESS ON FILE
JEFFREY D HURSHMAN                  ADDRESS ON FILE
JEFFREY D SHAMBLIN                  ADDRESS ON FILE
JEFFREY FITZGERALD                  ADDRESS ON FILE
JEFFREY FREEMAN FREEMAN             ADDRESS ON FILE
JEFFREY FRICKS                      ADDRESS ON FILE
JEFFREY HARRER                      ADDRESS ON FILE
JEFFREY HEY                         ADDRESS ON FILE
JEFFREY HOOPER                      ADDRESS ON FILE
JEFFREY HOWARD                      ADDRESS ON FILE
JEFFREY J TIDERENCEL                ADDRESS ON FILE
JEFFREY JORGENSEN                   ADDRESS ON FILE
JEFFREY KEILLOR                     ADDRESS ON FILE
JEFFREY KING                        ADDRESS ON FILE
JEFFREY L RAGER                     ADDRESS ON FILE
JEFFREY L VAN HORNE                 ADDRESS ON FILE
JEFFREY LANGSTON                    ADDRESS ON FILE
JEFFREY LIPPINCOTT                  ADDRESS ON FILE
JEFFREY M YARNELL                   ADDRESS ON FILE
JEFFREY MANN                        ADDRESS ON FILE
JEFFREY MOORE                       ADDRESS ON FILE
JEFFREY OAKLEY                      CYNTHIA DALEY, ESQUIRE 128 NEWNAN STREET CARROLLTON GA 30117
JEFFREY SCOTT                       ADDRESS ON FILE
JEFFREY SMITH                       ADDRESS ON FILE
JEFFREY SPENCER JR                  ADDRESS ON FILE
JEFFREY STEPHAN                     ADDRESS ON FILE
JEFFREY STICKLE                     ADDRESS ON FILE
JEFFREY SUSALLA                     ADDRESS ON FILE
JEFFREY TEMPLETON                   ADDRESS ON FILE
JEFFREY VILLEDA                     ADDRESS ON FILE
JEFFS LAWN CARE SERVICE             4530 E 400 N COLUMBUS IN 47203
JEFFS POWERWASHING                  22 NATIONAL AVE BRICK NJ 08724
JEM MECHANICAL INC                  3868 B DICKERSON ROAD NASHVILLE TN 37207
JEMELIA KENDALL                     ADDRESS ON FILE
JEMILLE BRYANT                      ADDRESS ON FILE
JENARA HENRY                        ADDRESS ON FILE
JENENE CROOKS                       ADDRESS ON FILE
JENEVA BERALDI                      ADDRESS ON FILE
JENHA STEPHENS                      ADDRESS ON FILE
JENICA RICHARDS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 262 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 270 of 586

Claim Name                          Address Information
JENICA SMITH                        ADDRESS ON FILE
JENIFER ARREDIA                     ADDRESS ON FILE
JENIFER HARMON                      ADDRESS ON FILE
JENIFER PEREZ                       C/O WEBER, DICKEY & BELLMAN MICHAEL WEBER 1726 YOUNG ST # 1 CINCINNATI OH
                                    45202
JENIFER PEREZ                       ADDRESS ON FILE
JENKINTOWN BUILDING SERVICES INC    1445 N 32ND ST SUITE 305 PHILADELPHIA PA 19121
JENN SANTOS                         ADDRESS ON FILE
JENNA FREY                          ADDRESS ON FILE
JENNA GUNNELL                       ADDRESS ON FILE
JENNA HOFFEE                        C/O ROBERT WOOTEN ZIMMER CHARLES WOOTEN 10438 MO-21 BUS HILLSBORO MO 63050
JENNA HOFFEE                        ADDRESS ON FILE
JENNA KRAFT                         ADDRESS ON FILE
JENNA LILLEY                        ADDRESS ON FILE
JENNA MAY                           ADDRESS ON FILE
JENNA MOODY                         ADDRESS ON FILE
JENNA PEARSON                       ADDRESS ON FILE
JENNA RUIZ                          ADDRESS ON FILE
JENNA SIERRA                        ADDRESS ON FILE
JENNA WALDRIP                       ADDRESS ON FILE
JENNA YODER                         ADDRESS ON FILE
JENNI RYAN                          ADDRESS ON FILE
JENNIE GRISWOLD                     ADDRESS ON FILE
JENNIE RIGDON                       ADDRESS ON FILE
JENNIE WORSTER                      ADDRESS ON FILE
JENNIFER A CUMMINGS                 ADDRESS ON FILE
JENNIFER A DEANER                   ADDRESS ON FILE
JENNIFER A REYES                    ADDRESS ON FILE
JENNIFER ABBOTT                     ADDRESS ON FILE
JENNIFER ABUSH                      ADDRESS ON FILE
JENNIFER ABUSH                      ADDRESS ON FILE
JENNIFER ANZIANO                    ADDRESS ON FILE
JENNIFER ARMSTRONG                  ADDRESS ON FILE
JENNIFER BAILEY                     ADDRESS ON FILE
JENNIFER BAIN                       ADDRESS ON FILE
JENNIFER BAKER                      ADDRESS ON FILE
JENNIFER BAKER                      ADDRESS ON FILE
JENNIFER BEAVERSON                  ADDRESS ON FILE
JENNIFER BEDARD                     ADDRESS ON FILE
JENNIFER BLAKESLEE                  ADDRESS ON FILE
JENNIFER BOYD HARMON                ADDRESS ON FILE
JENNIFER BRADLEY                    ADDRESS ON FILE
JENNIFER BRANAM                     ADDRESS ON FILE
JENNIFER BROXTON                    ADDRESS ON FILE
JENNIFER BURRIS                     ADDRESS ON FILE
JENNIFER BURRIS                     ADDRESS ON FILE
JENNIFER COX                        ADDRESS ON FILE
JENNIFER CRAIG                      ADDRESS ON FILE
JENNIFER DAVID                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 263 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21   Page 271 of 586

Claim Name                         Address Information
JENNIFER DAVIS                     ADDRESS ON FILE
JENNIFER DICK                      ADDRESS ON FILE
JENNIFER DIOGNARDI                 ADDRESS ON FILE
JENNIFER DONOFLIO                  ADDRESS ON FILE
JENNIFER DRAKE                     ADDRESS ON FILE
JENNIFER ETHRIDGE                  ADDRESS ON FILE
JENNIFER FOSKEY                    ADDRESS ON FILE
JENNIFER FRY                       ADDRESS ON FILE
JENNIFER GESTL                     ADDRESS ON FILE
JENNIFER GOERTLER                  ADDRESS ON FILE
JENNIFER GOERTLER                  ADDRESS ON FILE
JENNIFER GOMEZ                     ADDRESS ON FILE
JENNIFER GOOGDAD                   ADDRESS ON FILE
JENNIFER GRAYBEAL                  ADDRESS ON FILE
JENNIFER HALUPKA                   ADDRESS ON FILE
JENNIFER HARDY                     ADDRESS ON FILE
JENNIFER HARMON                    ADDRESS ON FILE
JENNIFER HARMON                    ADDRESS ON FILE
JENNIFER HEIMBURGER                ADDRESS ON FILE
JENNIFER HENDRICK                  ADDRESS ON FILE
JENNIFER HERNDON                   ADDRESS ON FILE
JENNIFER HICKEY                    ADDRESS ON FILE
JENNIFER HICKSON                   ADDRESS ON FILE
JENNIFER HILLEY                    ADDRESS ON FILE
JENNIFER JACKSON                   ADDRESS ON FILE
JENNIFER JARVIS                    ADDRESS ON FILE
JENNIFER JENKINS                   ADDRESS ON FILE
JENNIFER JETT                      ADDRESS ON FILE
JENNIFER JURY                      ADDRESS ON FILE
JENNIFER KEREKHAZI                 ADDRESS ON FILE
JENNIFER KERSEY                    ADDRESS ON FILE
JENNIFER KIRBY                     ADDRESS ON FILE
JENNIFER KUIVINEN                  ADDRESS ON FILE
JENNIFER LEE                       ADDRESS ON FILE
JENNIFER LONG                      ADDRESS ON FILE
JENNIFER LOVE                      ADDRESS ON FILE
JENNIFER LUSK                      ADDRESS ON FILE
JENNIFER MARSHALL                  ADDRESS ON FILE
JENNIFER MCCLAINE                  ADDRESS ON FILE
JENNIFER MILES                     ADDRESS ON FILE
JENNIFER MILLER                    ADDRESS ON FILE
JENNIFER MILLER                    ADDRESS ON FILE
JENNIFER MILLER                    ADDRESS ON FILE
JENNIFER MOHLER                    ADDRESS ON FILE
JENNIFER MONFREDA                  ADDRESS ON FILE
JENNIFER MURPHY                    ADDRESS ON FILE
JENNIFER NICHOLS                   ADDRESS ON FILE
JENNIFER NODOLINE                  ADDRESS ON FILE
JENNIFER OCONNOR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 264 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21   Page 272 of 586

Claim Name                          Address Information
JENNIFER ODOM                       ADDRESS ON FILE
JENNIFER OURS                       ADDRESS ON FILE
JENNIFER PASAOL                     ADDRESS ON FILE
JENNIFER PASAOL                     ADDRESS ON FILE
JENNIFER PATTEN                     ADDRESS ON FILE
JENNIFER PAULEY                     ADDRESS ON FILE
JENNIFER PEREZ HERNANDEZ            ADDRESS ON FILE
JENNIFER PETERSON                   ADDRESS ON FILE
JENNIFER PHILBEN                    ADDRESS ON FILE
JENNIFER R COONER                   ADDRESS ON FILE
JENNIFER R JAMES                    ADDRESS ON FILE
JENNIFER RAMBO                      ADDRESS ON FILE
JENNIFER RAMBO                      ADDRESS ON FILE
JENNIFER RAMIREZ                    ADDRESS ON FILE
JENNIFER REYES                      ADDRESS ON FILE
JENNIFER REYNOLDS                   ADDRESS ON FILE
JENNIFER RHODES                     ADDRESS ON FILE
JENNIFER ROBINSON                   ADDRESS ON FILE
JENNIFER RODRIGUEZ                  ADDRESS ON FILE
JENNIFER RUSEK                      ADDRESS ON FILE
JENNIFER SALES                      ADDRESS ON FILE
JENNIFER SANDBERG                   ADDRESS ON FILE
JENNIFER SANDERS                    ADDRESS ON FILE
JENNIFER SAUNDERS                   ADDRESS ON FILE
JENNIFER SHREVE                     ADDRESS ON FILE
JENNIFER SMITH                      ADDRESS ON FILE
JENNIFER SOOWAL                     ADDRESS ON FILE
JENNIFER SPENCER                    ADDRESS ON FILE
JENNIFER TARWATER                   ADDRESS ON FILE
JENNIFER TILSON                     ADDRESS ON FILE
JENNIFER TROTT                      ADDRESS ON FILE
JENNIFER VANDENNOORT                ADDRESS ON FILE
JENNIFER VILLAREAL                  ADDRESS ON FILE
JENNIFER WHITE                      ADDRESS ON FILE
JENNY BRIGHTWELL                    ADDRESS ON FILE
JENNY CASTELLITTO                   ADDRESS ON FILE
JENNY MISCHLER                      ADDRESS ON FILE
JENNY STEWART                       ADDRESS ON FILE
JENNY STUART                        ADDRESS ON FILE
JENNY WHORLEY                       ADDRESS ON FILE
JENORA RT                           ADDRESS ON FILE
JERAD BLEDSOE                       ADDRESS ON FILE
JERAIAH PRINGLE                     ADDRESS ON FILE
JERAMI GRIFFIN                      ADDRESS ON FILE
JERAMI TROFIMUK                     ADDRESS ON FILE
JERAMIE S TOBER                     ADDRESS ON FILE
JEREMIAH ALSTON                     ADDRESS ON FILE
JEREMIAH BOWMAN                     ADDRESS ON FILE
JEREMIAH CARTER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 265 OF 567
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc Service
                                            837 Filed
                                                    List
                                                        01/07/21   Page 273 of 586

Claim Name                       Address Information
JEREMIAH DEWITT                  ADDRESS ON FILE
JEREMIAH HUFF                    ADDRESS ON FILE
JEREMIAH MATTHEWS                ADDRESS ON FILE
JEREMIAH RAYFORD                 ADDRESS ON FILE
JEREMIAH RINGLER                 ADDRESS ON FILE
JEREMIAH ROBINSON                ADDRESS ON FILE
JEREMY ASHRAF                    ADDRESS ON FILE
JEREMY BODLOVICH                 ADDRESS ON FILE
JEREMY BROWN                     ADDRESS ON FILE
JEREMY BURNS                     ADDRESS ON FILE
JEREMY CAKLEY                    ADDRESS ON FILE
JEREMY CANTY                     ADDRESS ON FILE
JEREMY CLARK                     ADDRESS ON FILE
JEREMY COBLE                     ADDRESS ON FILE
JEREMY ESCOBEDO                  ADDRESS ON FILE
JEREMY GREENE                    ADDRESS ON FILE
JEREMY GROVES                    ADDRESS ON FILE
JEREMY HARRIS                    ADDRESS ON FILE
JEREMY HARTNETT                  ADDRESS ON FILE
JEREMY J FARMER                  ADDRESS ON FILE
JEREMY JOHNSON                   ADDRESS ON FILE
JEREMY KEY                       ADDRESS ON FILE
JEREMY L SCHULTZ                 ADDRESS ON FILE
JEREMY MASON                     ADDRESS ON FILE
JEREMY MCINTYRE                  ADDRESS ON FILE
JEREMY MOUNCE                    ADDRESS ON FILE
JEREMY MURPHY                    ADDRESS ON FILE
JEREMY MYERS                     ADDRESS ON FILE
JEREMY PEARSON                   ADDRESS ON FILE
JEREMY PERDOMO                   ADDRESS ON FILE
JEREMY R COLLINS                 ADDRESS ON FILE
JEREMY R FOSTER                  ADDRESS ON FILE
JEREMY SCHLEGEL                  ADDRESS ON FILE
JEREMY SCHMITZ                   ADDRESS ON FILE
JEREMY SMITH                     ADDRESS ON FILE
JEREMY TOOTLE                    ADDRESS ON FILE
JEREMY TRIEVEL                   ADDRESS ON FILE
JEREMY VAKERICS                  ADDRESS ON FILE
JEREMY VAN ZANT                  ADDRESS ON FILE
JEREMY VELASCO                   ADDRESS ON FILE
JEREMY WEAVER                    ADDRESS ON FILE
JEREMY WILSON                    ADDRESS ON FILE
JEREMY WILSON                    ADDRESS ON FILE
JERI GIBSON                      ADDRESS ON FILE
JERICHO COPENY                   ADDRESS ON FILE
JERICHO PASAOL                   ADDRESS ON FILE
JERIEL MARTINEZ                  ADDRESS ON FILE
JERIMIAH TEMPLE                  ADDRESS ON FILE
JERMAD THOMAS                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                    Page 266 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 274 of 586

Claim Name                            Address Information
JERMAINE FLUDD                        ADDRESS ON FILE
JERMAINE JONES                        ADDRESS ON FILE
JERMAINE MARSH                        ADDRESS ON FILE
JERMAINE NELSON                       ADDRESS ON FILE
JERMALE MATTHEWS                      ADDRESS ON FILE
JERMELL BROOKS                        ADDRESS ON FILE
JERMIRAL HOUSTON                      ADDRESS ON FILE
JERMORE WASHPUN                       ADDRESS ON FILE
JEROME AMATO                          ADDRESS ON FILE
JEROME CLARK                          ADDRESS ON FILE
JEROME FURMAN                         ADDRESS ON FILE
JEROME GREENE                         ADDRESS ON FILE
JEROME MANSFIELD                      ADDRESS ON FILE
JEROME SHELTON                        ADDRESS ON FILE
JEROME SOLOMON HAMPTON                ADDRESS ON FILE
JERRAD MCGHEE                         ADDRESS ON FILE
JERRECIA SAMUEL                       ADDRESS ON FILE
JERRI HANEY                           ADDRESS ON FILE
JERRICA KILBY                         ADDRESS ON FILE
JERRIN PIPPEN                         ADDRESS ON FILE
JERRIS HARMON                         ADDRESS ON FILE
JERROD TISKO                          ADDRESS ON FILE
JERRY ALDRIDGE                        ADDRESS ON FILE
JERRY BREWER                          ADDRESS ON FILE
JERRY CONKEL                          ADDRESS ON FILE
JERRY D LINWOOD                       ADDRESS ON FILE
JERRY HAWKINS                         ADDRESS ON FILE
JERRY I LUGAR                         ADDRESS ON FILE
JERRY JONES                           ADDRESS ON FILE
JERRY JOSEPH                          ADDRESS ON FILE
JERRY KIDWELL                         ADDRESS ON FILE
JERRY L ALDRIDGE                      ADDRESS ON FILE
JERRY MOCK                            ADDRESS ON FILE
JERRY PEFFER                          ADDRESS ON FILE
JERRY PETERS                          ADDRESS ON FILE
JERRY PRICE                           ADDRESS ON FILE
JERRY TOWNSEND                        ADDRESS ON FILE
JERRY W KAPLAN                        ADDRESS ON FILE
JERRY WATSON                          ADDRESS ON FILE
JERRY WAYNE JAMES JR REPAIR           9472 S NC HWY 150 LINWOOD NC 27299
JERRYS LAWNCARE                       146 OLD HWY 43 SUMMERTOWN TN 38483
JERSEY CENTRAL POWER & LIGHT          101 CRAWFORDS CORNER RD BLDG 1, STE 1-1511 HOLMDEL NJ 07733
JERSEY DRAUGHT LLC                    2415 6TH AVE TOMS RIVER NJ 08753
JERSEY GARDENS CENTER LLC             C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                      46204
JERSEY GARDENS CENTER LLC             225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
JERSEY GARDENS CENTER LLC             PO BOX 772817 CHICAGO IL 60677
JESS AIR INC                          707 E WILLOW ST SCOTTSBORO AL 35768
JESSAKA CLARK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 267 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 275 of 586

Claim Name                         Address Information
JESSAMINE COUNTY FISCAL COURT      105 COURT ROW NICHOLASVILLE KY 40356
JESSAMYN CARLSON                   ADDRESS ON FILE
JESSE BALSER                       ADDRESS ON FILE
JESSE BRADT                        ADDRESS ON FILE
JESSE FEENEY                       ADDRESS ON FILE
JESSE MOORE                        ADDRESS ON FILE
JESSE OPEL                         ADDRESS ON FILE
JESSE PARKER                       ADDRESS ON FILE
JESSE SAMPLE                       ADDRESS ON FILE
JESSE SOCHA                        ADDRESS ON FILE
JESSE TETER                        ADDRESS ON FILE
JESSE USSERY                       ADDRESS ON FILE
JESSE VAUGHAN                      ADDRESS ON FILE
JESSE WADE                         ADDRESS ON FILE
JESSE WENTWORTH                    ADDRESS ON FILE
JESSE WILMOT                       ADDRESS ON FILE
JESSE WOOD                         ADDRESS ON FILE
JESSEE PHILLIPS                    ADDRESS ON FILE
JESSIAH JUSTICE                    ADDRESS ON FILE
JESSICA A ROSS                     ADDRESS ON FILE
JESSICA ABBOTT                     ADDRESS ON FILE
JESSICA ANTHONY                    ADDRESS ON FILE
JESSICA ARGRAVES                   ADDRESS ON FILE
JESSICA BAILEY                     ADDRESS ON FILE
JESSICA BAIRD                      ADDRESS ON FILE
JESSICA BASIL                      ADDRESS ON FILE
JESSICA BAUER                      ADDRESS ON FILE
JESSICA BEATTY                     ADDRESS ON FILE
JESSICA BETTS                      ADDRESS ON FILE
JESSICA BILLINGS                   ADDRESS ON FILE
JESSICA BILLINGS                   ADDRESS ON FILE
JESSICA BLANCHARD                  ADDRESS ON FILE
JESSICA BLANKENSHIP                ADDRESS ON FILE
JESSICA BLESSEL                    ADDRESS ON FILE
JESSICA BLUNDELL                   ADDRESS ON FILE
JESSICA BOATRIGHT                  ADDRESS ON FILE
JESSICA BOATWRIGHT                 ADDRESS ON FILE
JESSICA BOONE                      ADDRESS ON FILE
JESSICA BOWMAN                     ADDRESS ON FILE
JESSICA BRABHAM                    ADDRESS ON FILE
JESSICA BROWN                      ADDRESS ON FILE
JESSICA BRYANT                     ADDRESS ON FILE
JESSICA BURGESS                    ADDRESS ON FILE
JESSICA CAMERON                    ADDRESS ON FILE
JESSICA CAVO                       ADDRESS ON FILE
JESSICA CLARK                      ADDRESS ON FILE
JESSICA CROSEN                     ADDRESS ON FILE
JESSICA D WARNER                   ADDRESS ON FILE
JESSICA DASCH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 268 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21   Page 276 of 586

Claim Name                        Address Information
JESSICA DOBBS                     ADDRESS ON FILE
JESSICA EGAN                      ADDRESS ON FILE
JESSICA ELLIOTT                   ADDRESS ON FILE
JESSICA ESPIE                     ADDRESS ON FILE
JESSICA FERENBAUGH                ADDRESS ON FILE
JESSICA FLACK                     ADDRESS ON FILE
JESSICA FOGARTY                   ADDRESS ON FILE
JESSICA FULMER                    ADDRESS ON FILE
JESSICA GAMBOA                    ADDRESS ON FILE
JESSICA GILLIES                   ADDRESS ON FILE
JESSICA GRANT                     ADDRESS ON FILE
JESSICA GREEN                     ADDRESS ON FILE
JESSICA GUNDERSON                 ADDRESS ON FILE
JESSICA HAMILTON                  ADDRESS ON FILE
JESSICA HARRIS                    ADDRESS ON FILE
JESSICA HARRIS                    ADDRESS ON FILE
JESSICA HICKS                     ADDRESS ON FILE
JESSICA HIMES                     ADDRESS ON FILE
JESSICA HODSON                    ADDRESS ON FILE
JESSICA HOYOS                     ADDRESS ON FILE
JESSICA IRONS                     ADDRESS ON FILE
JESSICA IRVINE                    ADDRESS ON FILE
JESSICA JAMES                     ADDRESS ON FILE
JESSICA JENKINS                   ADDRESS ON FILE
JESSICA JONES                     ADDRESS ON FILE
JESSICA JOSEPH                    ADDRESS ON FILE
JESSICA KEFAUVER                  ADDRESS ON FILE
JESSICA KELLER                    ADDRESS ON FILE
JESSICA KENDRICK                  ADDRESS ON FILE
JESSICA KING                      ADDRESS ON FILE
JESSICA KLAIBER                   ADDRESS ON FILE
JESSICA KUNKEL                    ADDRESS ON FILE
JESSICA KUSE                      ADDRESS ON FILE
JESSICA L FIFE                    ADDRESS ON FILE
JESSICA LAMB                      ADDRESS ON FILE
JESSICA LAWS                      ADDRESS ON FILE
JESSICA LAWSON                    ADDRESS ON FILE
JESSICA LAZAR                     ADDRESS ON FILE
JESSICA LEE                       ADDRESS ON FILE
JESSICA LEFEBVRE                  ADDRESS ON FILE
JESSICA LEWIS                     ADDRESS ON FILE
JESSICA LEWIS                     ADDRESS ON FILE
JESSICA LIZON                     ADDRESS ON FILE
JESSICA LOWE                      ADDRESS ON FILE
JESSICA LYNINGER                  ADDRESS ON FILE
JESSICA M RANKIN                  ADDRESS ON FILE
JESSICA MCKINNEY                  ADDRESS ON FILE
JESSICA MENDOZA                   ADDRESS ON FILE
JESSICA MITCHELL                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 269 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 277 of 586

Claim Name                          Address Information
JESSICA MITCHELL                    ADDRESS ON FILE
JESSICA MITCHELL                    ADDRESS ON FILE
JESSICA MROZINSKI                   ADDRESS ON FILE
JESSICA NAPOLEON                    ADDRESS ON FILE
JESSICA NEIS                        ADDRESS ON FILE
JESSICA PALLADINO                   ADDRESS ON FILE
JESSICA PATTERSON                   ADDRESS ON FILE
JESSICA PEARSON                     ADDRESS ON FILE
JESSICA PODOLSKY                    ADDRESS ON FILE
JESSICA PORTER                      ADDRESS ON FILE
JESSICA POVER                       ADDRESS ON FILE
JESSICA POWELL                      ADDRESS ON FILE
JESSICA QUASEBARTH                  ADDRESS ON FILE
JESSICA R RICHARDSON                ADDRESS ON FILE
JESSICA RAWLINS                     ADDRESS ON FILE
JESSICA RAWLINS                     ADDRESS ON FILE
JESSICA REED                        ADDRESS ON FILE
JESSICA RUSH                        ADDRESS ON FILE
JESSICA SIMS                        ADDRESS ON FILE
JESSICA SMOTHERS                    ADDRESS ON FILE
JESSICA STEWART                     ADDRESS ON FILE
JESSICA SWINEY                      ADDRESS ON FILE
JESSICA TAYLOR                      ADDRESS ON FILE
JESSICA TELLO                       ADDRESS ON FILE
JESSICA THOMPSON                    ADDRESS ON FILE
JESSICA TURNER                      ADDRESS ON FILE
JESSICA VAN ARSDALE                 ADDRESS ON FILE
JESSICA VAN HORN                    ADDRESS ON FILE
JESSICA WATA                        ADDRESS ON FILE
JESSICA WATSON                      ADDRESS ON FILE
JESSICA WELLS                       ADDRESS ON FILE
JESSICA WETZEL                      ADDRESS ON FILE
JESSICA WILKES                      ADDRESS ON FILE
JESSICA WOLLAM                      ADDRESS ON FILE
JESSIE BAXTER                       ADDRESS ON FILE
JESSIE GARCIA                       ADDRESS ON FILE
JESSIE GARCIA                       C/O THE PENA LAW FIRM NELSON PENA 7950 N. W. 155TH STREET SUITE 201 MIAMI
                                    LAKES FL 33016
JESSIE GREY                         ADDRESS ON FILE
JESSIE MCLAIN                       ADDRESS ON FILE
JESSIE STINNETT                     ADDRESS ON FILE
JESSIE TREADWELL                    ADDRESS ON FILE
JESSIKA SADUSKY                     ADDRESS ON FILE
JESSILYNN TRIONFO                   ADDRESS ON FILE
JESUS A TARELO                      ADDRESS ON FILE
JESUS CENDEJAS                      ADDRESS ON FILE
JESUS CRUZ                          ADDRESS ON FILE
JESUS E SANTANA- ALVELO             ADDRESS ON FILE
JESUS HABEEBULLAH                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 270 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 278 of 586

Claim Name                           Address Information
JESUS NIEVES JR                      ADDRESS ON FILE
JESUS RIVERA                         ADDRESS ON FILE
JESUS SANTA MARIA                    ADDRESS ON FILE
JESUSITA LINGER                      ADDRESS ON FILE
JET CORP TECHNICAL SERVICES INC      657 N BELL AVE CHESTERFIELD MO 63005
JET O ROOTER                         14741 COUNTY ROUTE 145 SACKETS HARBOR NY 13685
JETSPRAY                             ADDRESS ON FILE
JETT LAWN SERVICE                    1326 GLOVER ROAD ROCKFORD TN 37853
JETTER CLEAN INC                     2490 9TH AVENUE MANKATO MN 56001
JEVON ARBERY                         ADDRESS ON FILE
JEWEL MITCHELL                       ADDRESS ON FILE
JEWELL MECHANICAL LLC                1000 ELM HILL PIKE NASHVILLE TN 37210
JEWELL SUMRALL                       ADDRESS ON FILE
JEWELS JACKSON                       ADDRESS ON FILE
JEWELS MCGRUDER                      ADDRESS ON FILE
JEWETT CITY WATER CO                 PO BOX 1088 ENFIELD CT 06083
JEWETT CITY WATER CO                 PO BOX 1248 ENFIELD CT 06083-1248
JEWETT CITY WATER COMPANY INC        PO BOX 1088 ENFIELD CT 06083
JG PRESSURE WASHING SERVICES LLC     503 CARLTON POINTE DR PALMETTO GA 30268
JGI PLUMBING SERVICES                4954 DONALD DRIVE LOGANVILLE GA 30052
JH HONEYCUTT SONS                    PO BOX 391 CHADBOURN NC 28431
JHANEA RILEY                         ADDRESS ON FILE
JHARI COLES                          ADDRESS ON FILE
JHONNY SOSA                          ADDRESS ON FILE
JHORDANE MCLEAN                      ADDRESS ON FILE
JIHANE CHIBOUB                       ADDRESS ON FILE
JILL CLARK                           ADDRESS ON FILE
JILL CORBETT                         ADDRESS ON FILE
JILL FERGUSON                        ADDRESS ON FILE
JILL FOYE                            ADDRESS ON FILE
JILL GARDNER                         ADDRESS ON FILE
JILL GOVIN                           ADDRESS ON FILE
JILL HARVEY                          ADDRESS ON FILE
JILL JOHNSON                         ADDRESS ON FILE
JILL JOHNSON                         ADDRESS ON FILE
JILL MCWATTERS                       ADDRESS ON FILE
JILL VISCOGLIOSI                     ADDRESS ON FILE
JILL YONUSHONIS                      ADDRESS ON FILE
JILL-ANN WEST WEST                   ADDRESS ON FILE
JILLIAN BOYS                         ADDRESS ON FILE
JILLIAN FREEL                        ADDRESS ON FILE
JILLIAN GRAVES                       ADDRESS ON FILE
JILLIAN HINKLE                       ADDRESS ON FILE
JILLIAN LANDRY                       ADDRESS ON FILE
JILLIAN LUCAS                        ADDRESS ON FILE
JILLIAN MACPHERSON                   ADDRESS ON FILE
JILLIAN MAYBURY                      ADDRESS ON FILE
JILLIAN OHAIR                        ADDRESS ON FILE
JILLIAN OHAIR                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 271 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 279 of 586

Claim Name                              Address Information
JILLIAN ROY                            ADDRESS ON FILE
JILYAN NELSON                          ADDRESS ON FILE
JIM CARPET CLEANING                    45134 WATERPOINTE TERRACE APT 203 ASHBURN VA 20147
JIM HARPER                             ADDRESS ON FILE
JIM HARRIS AND SHARON HARRIS           ADDRESS ON FILE
JIM KEEL                               ADDRESS ON FILE
JIM LAKEY                              ADDRESS ON FILE
JIM LEACH LLC                          4064 S DIVISION AVE GRAND RAPIDS MI 49548
JIM LYNCH                              ADDRESS ON FILE
JIM M FOSTER                           ADDRESS ON FILE
JIM MCMANN                             ADDRESS ON FILE
JIM SMITH                              ADDRESS ON FILE
JIM STOCKTON                           ADDRESS ON FILE
JIM TAYLORS HOME IMPROVEMENTS & REPAIRS 303 TENNYSON ROAD WINTER HAVEN FL 33884
JIM THE PLUMBER SC LLC                 104 CLA RIK LN WEST COLUMBIA SC 29170
JIM VANHOY                             ADDRESS ON FILE
JIMMIE BULLOCK                         ADDRESS ON FILE
JIMMY DAVIS                            ADDRESS ON FILE
JIMMY KILGORE                          ADDRESS ON FILE
JIMMY MARTIN                           ADDRESS ON FILE
JIMMY MENEFEE                          ADDRESS ON FILE
JIMMY MONTALMONT                       ADDRESS ON FILE
JIMMY MURPHY                           ADDRESS ON FILE
JINA MOORE                             ADDRESS ON FILE
JINMING CHEN                           ADDRESS ON FILE
JIQUAVIAS EALEY                        ADDRESS ON FILE
JISELA LESNIEWSKI                      ADDRESS ON FILE
JJ TAYLOR DISTRIBUTING CO OF FLORIDA   5102 SOUTH 16TH AVENUE TAMPA FL 33619
INC
JJ TAYLOR DISTRIBUTING TAMPA           5102 SOUTH 16TH AVENUE TAMPA FL 33619
JJ TAYLOR MINNESOTA                    655 NORTH A1A JUPITER FL 33477
JK GASKET GUYS                         18051 PROMISE ROAD NOBLESVILLE IN 46060
JK LANDSCAPING TRACTOR SERVICE         209 HUNTERS RD OXFORD NC 27565
JLC LANDSCAPE INC                      8893 EAST AVE MENTOR OH 44060
JLP CHESAPEAKE LLC                     4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JMJ PLUMBING LTD                       9751 MOOSE RD SUITE 3 MURRELLS INLET SC 29576
JMJ TOMATO COMPANY INC                 WNC FARMERS MARKET PO BOX 16528 ASHEVILLE NC 28816
JMV HOLDING                            1219 SPRUCE ST PHILADELPHIA PA 19107
JNAI PARKER                            ADDRESS ON FILE
JNC CARPET SYSTEMS                     113 GLYNDALE CIR BRUNSWICK GA 31520
JNP CLEANING SOLUTIONS                 2071 N BECHTLE AVE 144 SPRINGFIELD OH 45502
JNT MECHANICAL SERVICES LLC            107 LYONS STREET NEW BRITAIN CT 06052-1935
JO ANN DOTSON                          ADDRESS ON FILE
JO ANNE JENSEN                         ADDRESS ON FILE
JO ANNE PEARSON                        ADDRESS ON FILE
JO BORMANN                             ADDRESS ON FILE
JOAN BATES                             ADDRESS ON FILE
JOAN BOWERS                            ADDRESS ON FILE
JOAN F KING                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 272 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 280 of 586

Claim Name                           Address Information
JOAN F KING                          ADDRESS ON FILE
JOAN GAUDREAU                        ADDRESS ON FILE
JOAN JAMES                           ADDRESS ON FILE
JOAN M JACOBSON                      ADDRESS ON FILE
JOAN M. BOPP                         ADDRESS ON FILE
JOAN MAGUIRE                         ADDRESS ON FILE
JOAN N BATES                         ADDRESS ON FILE
JOAN PALERMO                         ADDRESS ON FILE
JOAN STELLABOTTE                     ADDRESS ON FILE
JOAN WICK                            ADDRESS ON FILE
JOANN ANDRZEJAK                      ADDRESS ON FILE
JOANN BARRY                          ADDRESS ON FILE
JOANN FLOCCO                         ADDRESS ON FILE
JOANN OKEEFE                         ADDRESS ON FILE
JOANN STOOPS                         ADDRESS ON FILE
JOANN WILLIAMS                       ADDRESS ON FILE
JOANNA ROMERO                        ADDRESS ON FILE
JOANNE BLASER                        ADDRESS ON FILE
JOANNE CHARBONEAU                    ADDRESS ON FILE
JOANNE PETRELLA                      C/O LAW OFFICES OF FOLEY, COMERFORD & CUMMINS; THOMAS COMERFORD 700 SCRANTON
                                     ELECTRIC BLDING 507 LINDEN SCRANTON PA 18503
JOANNE PETRELLA                      ADDRESS ON FILE
JOANNE TARBOX                        ADDRESS ON FILE
JOANNE THROCKMORTON                  ADDRESS ON FILE
JOANNE TULLOSS                       ADDRESS ON FILE
JOAO PAULO AMADEI                    ADDRESS ON FILE
JOB PACAUD                           ADDRESS ON FILE
JOB SERVICE NORTH DAKOTA             PO BOX 5507 BISMARCK ND 58506-5507
JOCELYN BASH                         ADDRESS ON FILE
JOCELYN CARABALLO                    ADDRESS ON FILE
JOCELYN N CLARK                      ADDRESS ON FILE
JOCELYN SMITH                        ADDRESS ON FILE
JOCQUES JOHNSON                      ADDRESS ON FILE
JODI BIRD                            ADDRESS ON FILE
JODI MCKEON                          ADDRESS ON FILE
JODI SOOM                            ADDRESS ON FILE
JODIANN HINSON                       ADDRESS ON FILE
JODIE ORTEGA                         ADDRESS ON FILE
JODY BILLECK                         ADDRESS ON FILE
JODY HENDERSON                       ADDRESS ON FILE
JOE ALVARADO                         ADDRESS ON FILE
JOE B BYRUM                          ADDRESS ON FILE
JOE B BYRUM                          ADDRESS ON FILE
JOE BERTIN CARPET AND                UPHOLSTERY CLEANERS 7495 CALIFORNIA AVENUE YOUNGSTOWN OH 44512
JOE BRIGHT                           ADDRESS ON FILE
JOE BRIGHT                           ADDRESS ON FILE
JOE BYRUM                            ADDRESS ON FILE
JOE CARRASQUILLO                     ADDRESS ON FILE
JOE COHEN                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 273 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 281 of 586

Claim Name                         Address Information
JOE DAN CALDWELL                   ADDRESS ON FILE
JOE DIGAETANO                      ADDRESS ON FILE
JOE HAYDEN                         ADDRESS ON FILE
JOE HILLMAN PLUMBERS INC           2280 SW 70TH AVE SUITE 1 2 DAVIE FL 33317
JOE MUSZYNSKI                      ADDRESS ON FILE
JOE SALYER                         ADDRESS ON FILE
JOE THOMAS                         ADDRESS ON FILE
JOE TURNER                         N/A
JOE WARREN AND SONS CO INC         50 KERRY PLACE NORWOOD MA 02062
JOE WITKOWSKI                      ADDRESS ON FILE
JOEL ACKERMAN                      C/O TANTLEFF & CREINCES, LLP EDWARD TANTLEFF 170 OLD COUNTRY ROAD SUITE 316
                                   MINEOLA NY 11501
JOEL ACKERMAN                      ADDRESS ON FILE
JOEL AGUILERA                      ADDRESS ON FILE
JOEL CALLAHAN                      ADDRESS ON FILE
JOEL ELDER                         ADDRESS ON FILE
JOEL RODRIGUEZ                     ADDRESS ON FILE
JOEL SKELTON                       ADDRESS ON FILE
JOELEEN HICKOX                     ADDRESS ON FILE
JOELLE A GREEN                     ADDRESS ON FILE
JOELLE MALONE                      ADDRESS ON FILE
JOELLEN SMITH                      ADDRESS ON FILE
JOELY DE JESUS                     ADDRESS ON FILE
JOESETTE HUFFMAN                   ADDRESS ON FILE
JOESPH COMPARETTO                  ADDRESS ON FILE
JOEY DAVIS                         ADDRESS ON FILE
JOEY YOUNG                         ADDRESS ON FILE
JOH H BULLOCK JR                   ADDRESS ON FILE
JOH H BULLOCK JR                   ADDRESS ON FILE
JOH L REED II                      ADDRESS ON FILE
JOHANAH HOWARD                     ADDRESS ON FILE
JOHANNA CASTILLO                   ADDRESS ON FILE
JOHANNA MARTINEZ                   ADDRESS ON FILE
JOHANNA SHIPLEY                    ADDRESS ON FILE
JOHANNA SNIDER                     ADDRESS ON FILE
JOHILLMAN ENTERPRIZES INC          2105 VERBENA ST NEW ORLEANS LA 70122
JOHN A BARLOW                      ADDRESS ON FILE
JOHN A BELL                        ADDRESS ON FILE
JOHN A DUNN                        ADDRESS ON FILE
JOHN A PRYOR                       ADDRESS ON FILE
JOHN A PRYOR                       ADDRESS ON FILE
JOHN ALLEN KING                    ADDRESS ON FILE
JOHN ALLRED                        ADDRESS ON FILE
JOHN B HILLE                       ADDRESS ON FILE
JOHN BAGGETT                       ADDRESS ON FILE
JOHN BEATSON                       ADDRESS ON FILE
JOHN BELL                          ADDRESS ON FILE
JOHN BERISH                        ADDRESS ON FILE
JOHN BIANCHI                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 274 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 282 of 586

Claim Name                              Address Information
JOHN BLACK                             ADDRESS ON FILE
JOHN BLACK JR                          ADDRESS ON FILE
JOHN BLITCH PLUMBING COMPANY INC       118 W 58TH STREET SAVANNAH GA 31405
JOHN BOWE                              ADDRESS ON FILE
JOHN BRISCO                            ADDRESS ON FILE
JOHN BUTTS                             ADDRESS ON FILE
JOHN C WOZNY                           ADDRESS ON FILE
JOHN CATOLIATO                         ADDRESS ON FILE
JOHN CHROBAK                           ADDRESS ON FILE
JOHN COONER III                        ADDRESS ON FILE
JOHN CRANDALL                          ADDRESS ON FILE
JOHN D CATT JR                         ADDRESS ON FILE
JOHN D LENT                            ADDRESS ON FILE
JOHN D PIERCE                          ADDRESS ON FILE
JOHN DAVID SHEALY                      ADDRESS ON FILE
JOHN DAVIS                             ADDRESS ON FILE
JOHN DAVIS ELECTRICAL SERVICES INC     8135 COXS DRIVE SUITE 207 PORTAGE MI 49002
JOHN DUKE                              ADDRESS ON FILE
JOHN E BRISCO                          ADDRESS ON FILE
JOHN E D MCGOLDRICK                    ADDRESS ON FILE
JOHN EVANIK                            ADDRESS ON FILE
JOHN FAULKNOR                          ADDRESS ON FILE
JOHN FEKETY                            C/O FANELLI, EVANS, & PATEL, P.C. FREDERICK FANELLI 1 MAHANTONGO STREET
                                       POTTSVILLE PA 17901
JOHN FEKETY                            ADDRESS ON FILE
JOHN G RYAN INC                        14 KENT ROAD PINE CITY NY 14871
JOHN GODDARD PRODUCE INC               1111 W MAIN ST LAKELAND FL 33815
JOHN GODFREY                           ADDRESS ON FILE
JOHN GODWIN                            ADDRESS ON FILE
JOHN GORGONE                           ADDRESS ON FILE
JOHN GRECCO                            ADDRESS ON FILE
JOHN GREGORY                           ADDRESS ON FILE
JOHN GREGORY                           ADDRESS ON FILE
JOHN GUY SMITH                         ADDRESS ON FILE
JOHN HALEY                             ADDRESS ON FILE
JOHN HEINEMANN                         ADDRESS ON FILE
JOHN HENRYS PLUMBING                   2949 CORNHUSKER HWY LINCOLN NE 68504
JOHN HIGDON                            ADDRESS ON FILE
JOHN HOLDEN                            ADDRESS ON FILE
JOHN HUGHEY                            ADDRESS ON FILE
JOHN HULSEY                            ADDRESS ON FILE
JOHN INAMA                             ADDRESS ON FILE
JOHN J BRENNAN CONSTRUCTION COMPANY INC P O BOX 788 70 PLATT ROAD SHELTON CT 06484
JOHN J CARROLL                         ADDRESS ON FILE
JOHN J DOYLE                           ADDRESS ON FILE
JOHN J POWERS JR                       ADDRESS ON FILE
JOHN JEFFERSON                         ADDRESS ON FILE
JOHN JOHNSON                           ADDRESS ON FILE
JOHN JOHNSON SUPERIOR MAINTENANCE      PO BOX 7524 WESLEY CHAPEL FL 33545



Epiq Corporate Restructuring, LLC                                                                 Page 275 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 283 of 586

Claim Name                          Address Information
JOHN K POLIZZANO                    ADDRESS ON FILE
JOHN KING                           ADDRESS ON FILE
JOHN KING                           ADDRESS ON FILE
JOHN L JACKSON                      ADDRESS ON FILE
JOHN LECHNER                        ADDRESS ON FILE
JOHN LEE WINDOW CLEANING            910 SUMMER HILL COURT FRIENDSVILLE TN 37737
JOHN LEVY                           ADDRESS ON FILE
JOHN LING                           ADDRESS ON FILE
JOHN LITZENBURGER                   ADDRESS ON FILE
JOHN LS PLUMBING INC                1600 GAUSE BLVD WEST SLIDELL LA 70460
JOHN LUNSMANN                       ADDRESS ON FILE
JOHN M BYRNE                        ADDRESS ON FILE
JOHN M HURLEY                       ADDRESS ON FILE
JOHN M HURLEY                       ADDRESS ON FILE
JOHN M OWENS UPHOLSTERY             1000 WARREN ST CLINTON NC 28328
JOHN M WEATHERS                     ADDRESS ON FILE
JOHN MARSCHKE                       ADDRESS ON FILE
JOHN MARSHALL                       ADDRESS ON FILE
JOHN MASTRANGELO                    ADDRESS ON FILE
JOHN MCCRAY                         ADDRESS ON FILE
JOHN MCFARLAND                      ADDRESS ON FILE
JOHN MCINERNEY                      ADDRESS ON FILE
JOHN MCNAMARA                       ADDRESS ON FILE
JOHN MILLER                         ADDRESS ON FILE
JOHN MILLER                         ADDRESS ON FILE
JOHN MILLER                         C/O BROWN & BROWN MARK CORDES 1 MEMORIAL DR 11TH FLOOR ST. LOUIS MO 63102
JOHN MILLER                         ADDRESS ON FILE
JOHN MILLER                         ADDRESS ON FILE
JOHN MILLINGTON                     ADDRESS ON FILE
JOHN MURPHY                         ADDRESS ON FILE
JOHN OBERMAYER                      ADDRESS ON FILE
JOHN OHARA                          ADDRESS ON FILE
JOHN P FLAWS                        ADDRESS ON FILE
JOHN P GIBSON                       ADDRESS ON FILE
JOHN P OSULLIVAN DIST INC           4047 MARKET PLACE FLINT MI 48507
JOHN PADILLA                        ADDRESS ON FILE
JOHN PEGRAM                         ADDRESS ON FILE
JOHN PEREZ                          ADDRESS ON FILE
JOHN PINCKNEY                       ADDRESS ON FILE
JOHN PREKREL                        ADDRESS ON FILE
JOHN PRYOR                          ADDRESS ON FILE
JOHN PRYOR                          ADDRESS ON FILE
JOHN PURKISS                        ADDRESS ON FILE
JOHN R BOCK                         ADDRESS ON FILE
JOHN R MELTON                       ADDRESS ON FILE
JOHN R SEELY                        ADDRESS ON FILE
JOHN R STEPHENS                     ADDRESS ON FILE
JOHN R STEPHENS                     ADDRESS ON FILE
JOHN REALE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 276 OF 567
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 284 of 586

Claim Name                           Address Information
JOHN RECICAR                         ADDRESS ON FILE
JOHN RICH                            ADDRESS ON FILE
JOHN ROLLAND                         ADDRESS ON FILE
JOHN SANBORN                         ADDRESS ON FILE
JOHN SAUNDERS                        ADDRESS ON FILE
JOHN SINGLETON                       ADDRESS ON FILE
JOHN SNYDER                          ADDRESS ON FILE
JOHN STEARNS                         ADDRESS ON FILE
JOHN STEPHENS                        ADDRESS ON FILE
JOHN STEVENS                         ADDRESS ON FILE
JOHN TAYLOR BELL                     ADDRESS ON FILE
JOHN THOMAS                          ADDRESS ON FILE
JOHN TRAVIS TOMLIN                   ADDRESS ON FILE
JOHN VIANDS                          ADDRESS ON FILE
JOHN W HANCOCK                       ADDRESS ON FILE
JOHN W MEURER                        ADDRESS ON FILE
JOHN WEBSTER                         ADDRESS ON FILE
JOHN WEEKS                           ADDRESS ON FILE
JOHN WELCH                           ADDRESS ON FILE
JOHN WILLIAMS                        ADDRESS ON FILE
JOHN WRIGHT                          ADDRESS ON FILE
JOHN WYATT                           ADDRESS ON FILE
JOHN WYCKOFF                         ADDRESS ON FILE
JOHN ZOLLINHOFER                     ADDRESS ON FILE
JOHNATHAN ANDERL                     ADDRESS ON FILE
JOHNATHAN ASHTON                     ADDRESS ON FILE
JOHNATHAN CORLEW                     ADDRESS ON FILE
JOHNATHAN F CAMINITI                 ADDRESS ON FILE
JOHNATHAN MACOLA                     ADDRESS ON FILE
JOHNATHAN REEVES                     ADDRESS ON FILE
JOHNATHAN REID                       ADDRESS ON FILE
JOHNATHAN SAMPLES                    ADDRESS ON FILE
JOHNATHAN TRAN                       ADDRESS ON FILE
JOHNATHEN T PERRY                    ADDRESS ON FILE
JOHNISHA PORTIS                      ADDRESS ON FILE
JOHNNA DORNAN                        N/A
JOHNNA DORNAN                        ADDRESS ON FILE
JOHNNIE L GREENE                     ADDRESS ON FILE
JOHNNIE MOBLEY                       ADDRESS ON FILE
JOHNNIE SPENCE                       ADDRESS ON FILE
JOHNNY DONALDSON                     ADDRESS ON FILE
JOHNNY FLOOD                         ADDRESS ON FILE
JOHNNY FLOOR JR                      ADDRESS ON FILE
JOHNNY ON THE SPOT CARPET CLEANING   3129 25TH ST 36 COLUMBUS IN 47203
JOHNNY OS INC                        2713 MAHONING RD NE CANTON OH 44705
JOHNNY R KRAUS                       ADDRESS ON FILE
JOHNNY WISEMAN                       ADDRESS ON FILE
JOHNNYS PROPERTY SERVICE             331 NE CAMELOT DR PORT ST LUCIE FL 34983-1743
JOHNNYS PROPERTY SERVICES            2419 WATERSIDE DRIVE LAKE WORTH FL 33461



Epiq Corporate Restructuring, LLC                                                            Page 277 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 285 of 586

Claim Name                               Address Information
JOHNNYS SHOP                             ADDRESS ON FILE
JOHNS RELIABLE PLUMBING & DRAIN          PO BOX 683 CHESTER HEIGHTS PA 19017
CLEANING
JOHNS RELIABLE PLUMBING AND DRAIN CLNG   PO BOX 683 CHESTER HEIGHTS PA 19017
JOHNSEY BARRINEAU                        ADDRESS ON FILE
JOHNSON ARCHITECTURE INC                 2240 SUTHERLAND AVE SUITE 105 KNOXVILLE TN 37919
JOHNSON BROTHERS DES MOINES              6600 MERLE HAY ROAD JOHNSTON IA 50131
JOHNSON BROTHERS OF INDIANA              5337 WEST 78TH STREET INDIANAPOLIS IN 46268
JOHNSON BROTHERS OF NC                   PO BOX 26446 2233 CAPITAL BOULEVARD RALEIGH NC 27604
JOHNSON BROTHERS OF NEBRASKA LLC         9320 J STREET OMAHA NE 68127
JOHNSON BROTHERS OF NEVADA INC           4701 MITCHELL STREET NORTH LAS VEGAS NV 89081
JOHNSON BROTHERS OF RI INC               135 COMPASS CIRCLE NORTH KINGSTOWN RI 02852
JOHNSON BROTHERS ST PAUL                 1999 SHEPARD ROAD ST PAUL MN 55116
JOHNSON BROTHERS TAMPA                   4520 SOUTH CHURCH AVENUE TAMPA FL 33611
JOHNSON CITY ENERGY AUTHORITY            PO BOX 2058 JOHNSON CITY TN 37605-2058
JOHNSON CITY UTILITY SYSTEM              PO BOX 2386 JOHNSON CITY TN 37605-2386
JOHNSON CONTROLS                         PO BOX 730068 DALLAS TX 75373
JOHNSON CONTROLS FIRE PROTECTION LP      5757 N. GREEN BAY AVE. P.O. BOX 591 MILWAUKEE WI 53201
JOHNSON CONTROLS FIRE PROTECTION LP      DEPT CH 10320 PALATINE IL 60055
JOHNSON CONTROLS SECURITY SOLUTIONS      PO BOX 371967 PITTSBURGH PA 15250
JOHNSON COUNTY TAX COLLECTOR             PO BOX 75 CLEBURNE TX 76033-0075
JOHNSON DISTRIBUTING COMPANY INC         PO BOX 3790 VALDOSTA GA 31604
JOHNSON LANDSCAPE INC                    3990 COAL CHUTE ROAD KEARNEY NE 68847
JOHNSON LAWN LANDSCAPE                   3990 COAL CHUTE RD KEARNEY NE 68847
JOHNSON SERVICES LLC                     6121 58TH STREET STE C LINCOLN NE 68516
JOHNSON, DATANGELA                       6754 CHUPP RD LITHONIA GA 30058
JOHNSON, MARY B                          8703 INDIANWOODS DR CINCINNATI OH 45251
JOHNSONS LAWNCARE                        1752 TAYLOR TOWN RD NE RANGER GA 30734
JOHNSONS REFRIGERATION INC               2501 BETHLEHEM ROAD HARTSVILLE SC 29550
JOHNSTON COUNTY ABC                      200 NEW RAND ROAD GARNER NC 27529
JOHNSTON COUNTY ABC                      417 S BRIGHTLEAF BLVD SMITHFIELD NC 27577
JOHNSTON COUNTY PUBL UTILITIES           PO BOX 63025 CHARLOTTE NC 28263
JOHNSTON COUNTY PUBL UTILITIES           PO BOX 63025 CHARLOTTE NC 28263-3025
JOHNSTON COUNTY PUBLIC UTILITIES         LAND USE CENTER 309 E MARKET ST SMITHFIELD NC 27577
JOHNSTON COUNTY TAX COLLECTOR            PO BOX 451 SMITHFIELD NC 27577
JOHNSTON COUNTY TAX COLLECTOR            PO BOX 63037 CHARLOTTE NC 28263-3037
JOHNSTON ENTERPRISES                     PO BOX 459 SODDY DAISY TN 37384-0459
JOHNSTON LANDSCAPING MAINTENANCE         DBA JOHNSTON LANDSCAPING MAINTENANCE 4355 FROG LEVEL RD WINTERVILLE NC 28590
JOHNTAE DURHAM                           ADDRESS ON FILE
JOI LUCK                                 ADDRESS ON FILE
JOIE TOWNSEND                            ADDRESS ON FILE
JOLNAE BANKS                             ADDRESS ON FILE
JOLYNE DUNN                              ADDRESS ON FILE
JON CARRIE                               ADDRESS ON FILE
JON DIXON                                ADDRESS ON FILE
JON GILBERT                              ADDRESS ON FILE
JON HETHERITON                           ADDRESS ON FILE
JON JAY ASSOCIATES                       ADDRESS ON FILE
JON JAY ASSOCIATES/TALX                  ATTN DAVID N MEINERT 11432 LACKLAND RD ST LOUIS MO 63146



Epiq Corporate Restructuring, LLC                                                                   Page 278 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21   Page 286 of 586

Claim Name                         Address Information
JON STOUGH                         ADDRESS ON FILE
JON WITCHER                        ADDRESS ON FILE
JON-PAUL PARKS                     ADDRESS ON FILE
JONATHAN ALEXANDER                 ADDRESS ON FILE
JONATHAN ALWARD                    ADDRESS ON FILE
JONATHAN AND CHANDA MARTIN         ADDRESS ON FILE
JONATHAN BARRINGER                 ADDRESS ON FILE
JONATHAN BATES                     ADDRESS ON FILE
JONATHAN BEAUFORD                  ADDRESS ON FILE
JONATHAN BODLOVICH                 ADDRESS ON FILE
JONATHAN BRADLEY                   ADDRESS ON FILE
JONATHAN BRASHEAR                  ADDRESS ON FILE
JONATHAN BRUCE                     ADDRESS ON FILE
JONATHAN BRYANT                    ADDRESS ON FILE
JONATHAN CHIODETTI                 ADDRESS ON FILE
JONATHAN CHROMEY                   ADDRESS ON FILE
JONATHAN CLARK                     ADDRESS ON FILE
JONATHAN COLE                      ADDRESS ON FILE
JONATHAN COTTO                     ADDRESS ON FILE
JONATHAN CRIER                     ADDRESS ON FILE
JONATHAN DAVIS                     ADDRESS ON FILE
JONATHAN FALLAW                    ADDRESS ON FILE
JONATHAN FARNAM                    ADDRESS ON FILE
JONATHAN GASTELUM CASTREJON        ADDRESS ON FILE
JONATHAN GODFREY                   ADDRESS ON FILE
JONATHAN GRIMES                    ADDRESS ON FILE
JONATHAN HARDY                     ADDRESS ON FILE
JONATHAN HINKLE                    ADDRESS ON FILE
JONATHAN HOLLOMAN                  ADDRESS ON FILE
JONATHAN HUDSON                    ADDRESS ON FILE
JONATHAN JACKSON                   ADDRESS ON FILE
JONATHAN JENKINS                   ADDRESS ON FILE
JONATHAN KREVSKY                   ADDRESS ON FILE
JONATHAN LANCE                     ADDRESS ON FILE
JONATHAN LEBOW                     ADDRESS ON FILE
JONATHAN LUSARDI                   ADDRESS ON FILE
JONATHAN MARTIN                    ADDRESS ON FILE
JONATHAN MARTINEZ                  ADDRESS ON FILE
JONATHAN MARTINEZ                  ADDRESS ON FILE
JONATHAN MCARTHUR                  ADDRESS ON FILE
JONATHAN MCDOUGAL                  ADDRESS ON FILE
JONATHAN MCGUCKIN                  ADDRESS ON FILE
JONATHAN MERCER                    ADDRESS ON FILE
JONATHAN POE                       ADDRESS ON FILE
JONATHAN PURCELL                   ADDRESS ON FILE
JONATHAN RIDDICK                   ADDRESS ON FILE
JONATHAN ROBERTS                   ADDRESS ON FILE
JONATHAN RODRIGUEZ                 ADDRESS ON FILE
JONATHAN RODRIGUEZ                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 279 OF 567
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 287 of 586

Claim Name                          Address Information
JONATHAN STRANDBERG                 ADDRESS ON FILE
JONATHAN VANCE                      ADDRESS ON FILE
JONATHAN WATERMAN                   ADDRESS ON FILE
JONATHAN WOOD                       ADDRESS ON FILE
JONATHON ANTHONY                    ADDRESS ON FILE
JONATHON BROWN                      ADDRESS ON FILE
JONATHON GREEN                      ADDRESS ON FILE
JONATHON HOOVER                     ADDRESS ON FILE
JONATHON NICHOLSON                  ADDRESS ON FILE
JONATHON TUSSEY                     ADDRESS ON FILE
JONATHON W LOPEZ                    ADDRESS ON FILE
JONATHON WEBER                      ADDRESS ON FILE
JONCADE BYERS                       ADDRESS ON FILE
JONEL PIERRE SAINT                  ADDRESS ON FILE
JONES HURLEY AND HAND PA            1040 WOODCOCK RD STE 100 ORLANDO FL 32803
JONES LANG LASALLE AMERICAS, INC.   6365 HALCYON WAY STE 970 ATTN: GREGORY MALONEY ALPHARETTA GA 30005-2317
JONES LANG LASALLE AMERICAS, INC.   1125 SANCTUARY PKWY STE 170 ATTN: GREGORY MALONEY ALPHARETTA GA 30009
JONES LANG LASALLE AMERICAS, INC.   3344 PEACHTREE RD, NE STE 1200 ATLANTA GA 30326
JONES SIGN CO INC                   1711 SCHEURING ROAD DEPERE WI 54115
JONES, CLAUDETTE                    130 W BROWN RD, B107 MESA AZ 85201
JONES, CLIFTON, III                 C/O KORNBLUTH GINSBERG LAW GROUP 3400 CROASDAILE DR, STE 300 DURHAM NC 27705
JONES, HUNTER JAMES                 2254 SNOW RD SEMMES AL 36575
JONES, JOYCE AND BILLY JACK         C/O MICHAEL ROBERTS 153 S 9TH ST GADSDEN AL 35901
JONES, PAUL STEPHEN                 C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
JONES, PAUL STEPHEN                 3260 HEATHER DR TITUSVILLE FL 32796-1522
JONI DAY                            ADDRESS ON FILE
JONI SMITH                          ADDRESS ON FILE
JONI SMITH                          C/O HENSON FUERST, PA DAVID MASON 2317 SUNSET AVE ROCKY MOUNT NC 27804
JORDAN A MAYES                      ADDRESS ON FILE
JORDAN AND MATTHEW WEEKLEY          ADDRESS ON FILE
JORDAN ARRINGTON                    ADDRESS ON FILE
JORDAN BAINE                        ADDRESS ON FILE
JORDAN BALL                         ADDRESS ON FILE
JORDAN BANANA FOOD SERVICE          203 WASHINGTON AVE PO BOX 495 DRAVOSBURG PA 15034
JORDAN BLACKMON                     ADDRESS ON FILE
JORDAN BLACKWELL                    ADDRESS ON FILE
JORDAN BOZZA                        ADDRESS ON FILE
JORDAN CLAUNCH                      ADDRESS ON FILE
JORDAN EDWARDS                      ADDRESS ON FILE
JORDAN EWING                        ADDRESS ON FILE
JORDAN FELDER                       ADDRESS ON FILE
JORDAN FREE                         ADDRESS ON FILE
JORDAN FREELOVE                     ADDRESS ON FILE
JORDAN GOMES                        ADDRESS ON FILE
JORDAN GRAVES                       ADDRESS ON FILE
JORDAN HOWELL                       ADDRESS ON FILE
JORDAN HUETT                        ADDRESS ON FILE
JORDAN KLOTZ                        ADDRESS ON FILE
JORDAN LADNER                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 280 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 288 of 586

Claim Name                            Address Information
JORDAN LAGUER                         ADDRESS ON FILE
JORDAN LARCK                          ADDRESS ON FILE
JORDAN LIGHTSEY                       ADDRESS ON FILE
JORDAN MOSSELL                        ADDRESS ON FILE
JORDAN PELLETIER                      ADDRESS ON FILE
JORDAN PORTER                         ADDRESS ON FILE
JORDAN ROBERTS                        ADDRESS ON FILE
JORDAN SALT                           ADDRESS ON FILE
JORDAN SIMONDS                        ADDRESS ON FILE
JORDAN THOMAS                         ADDRESS ON FILE
JORDAN TIMMONS                        ADDRESS ON FILE
JORDAN TROMP                          ADDRESS ON FILE
JORDAN TURPEN                         ADDRESS ON FILE
JORDAN UPHOLSTERY                     PO BOX 44 PHILOMATH OR 97370
JORDAN VANDYGRIFT                     ADDRESS ON FILE
JORDAN WILLIAMS                       ADDRESS ON FILE
JORDEN POOLE                          ADDRESS ON FILE
JORDEN TARUTIS                        ADDRESS ON FILE
JORDON QUEEN                          ADDRESS ON FILE
JORDYN COLLINS                        ADDRESS ON FILE
JORDYN MCKISSICK                      ADDRESS ON FILE
JORELL A COWARD                       ADDRESS ON FILE
JORGE CHAVEZ                          ADDRESS ON FILE
JORGE DE JESUS                        ADDRESS ON FILE
JORGE FELICIANO                       ADDRESS ON FILE
JORGE HEREDIA DIAZ                    ADDRESS ON FILE
JORGE LORENZO                         ADDRESS ON FILE
JORGE RIVERA                          ADDRESS ON FILE
JORY CHILDRESS                        ADDRESS ON FILE
JOS GLOBE DISTRIBUTING INC WV         1151 GREENBAG RD MORGANTOWN WV 26508
JOSALYN HELRIGEL                      ADDRESS ON FILE
JOSE AGUILAR                          ADDRESS ON FILE
JOSE AGUILAR                          ADDRESS ON FILE
JOSE ARGUETA                          ADDRESS ON FILE
JOSE BAIRES                           ADDRESS ON FILE
JOSE CEBALLOS                         ADDRESS ON FILE
JOSE CEBALLOS                         C/O MOONEY & ASSOCIATES JASON IMLER 230 YORK STREET HANOVER PA 17331
JOSE CRUZ                             ADDRESS ON FILE
JOSE FILPO                            ADDRESS ON FILE
JOSE FLORES                           ADDRESS ON FILE
JOSE FUENTES ORTEGA                   ADDRESS ON FILE
JOSE GAMEZ                            ADDRESS ON FILE
JOSE GOMEZ                            ADDRESS ON FILE
JOSE GONZALES                         ADDRESS ON FILE
JOSE HERNANDEZ SKERRET                ADDRESS ON FILE
JOSE HERRERA                          ADDRESS ON FILE
JOSE LOPEZ                            ADDRESS ON FILE
JOSE LUIS AMADOR-MONTES               ADDRESS ON FILE
JOSE MARQUEZ NUNEZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 281 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 289 of 586

Claim Name                            Address Information
JOSE MATOS                            ADDRESS ON FILE
JOSE MENDIOLA                         ADDRESS ON FILE
JOSE MERCADO                          ADDRESS ON FILE
JOSE ORTIZ                            ADDRESS ON FILE
JOSE PEREIRA                          ADDRESS ON FILE
JOSE RIVERA                           ADDRESS ON FILE
JOSE RONDON SILVESTRE                 ADDRESS ON FILE
JOSE ROSARIO                          ADDRESS ON FILE
JOSE S HERNANDEZ                      ADDRESS ON FILE
JOSE TELLEZ SANTOS                    ADDRESS ON FILE
JOSE VARGAS                           ADDRESS ON FILE
JOSEFINA NELSON                       ADDRESS ON FILE
JOSEPH A HARDY                        ADDRESS ON FILE
JOSEPH A HAYDEN                       ADDRESS ON FILE
JOSEPH A SULLIVAN                     ADDRESS ON FILE
JOSEPH AND NORMA ROOSA                ADDRESS ON FILE
JOSEPH AND NORMA ROOSA                ADDRESS ON FILE
JOSEPH ANGERAME                       ADDRESS ON FILE
JOSEPH ANNARELLI                      ADDRESS ON FILE
JOSEPH BARYCKI                        ADDRESS ON FILE
JOSEPH BEARD                          ADDRESS ON FILE
JOSEPH BERTOIA                        ADDRESS ON FILE
JOSEPH BIRD                           ADDRESS ON FILE
JOSEPH C SILVESTRI                    ADDRESS ON FILE
JOSEPH C WATKINS                      ADDRESS ON FILE
JOSEPH CARLTON LLC                    123 SOUTH MAIN ST SUITE C GREENVILLE SC 29601
JOSEPH CAVALIERE                      ADDRESS ON FILE
JOSEPH CIOCCO                         ADDRESS ON FILE
JOSEPH COBLE                          ADDRESS ON FILE
JOSEPH CONSTANTINO                    ADDRESS ON FILE
JOSEPH COOKE                          ADDRESS ON FILE
JOSEPH COOPER                         ADDRESS ON FILE
JOSEPH CUMBA                          ADDRESS ON FILE
JOSEPH D DANIELS                      ADDRESS ON FILE
JOSEPH D GUILER                       ADDRESS ON FILE
JOSEPH DUTTON                         ADDRESS ON FILE
JOSEPH EDMOND                         ADDRESS ON FILE
JOSEPH EDWARD DECOSIMO                ADDRESS ON FILE
JOSEPH EGAN                           ADDRESS ON FILE
JOSEPH FERNANDEZ                      ADDRESS ON FILE
JOSEPH FIORE                          ADDRESS ON FILE
JOSEPH FONTICOBA                      ADDRESS ON FILE
JOSEPH FOX                            ADDRESS ON FILE
JOSEPH FULLANA                        ADDRESS ON FILE
JOSEPH GAUDINO                        ADDRESS ON FILE
JOSEPH GILL                           ADDRESS ON FILE
JOSEPH GRABENSTEIN                    ADDRESS ON FILE
JOSEPH GRAVINA                        ADDRESS ON FILE
JOSEPH HARNESS                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 282 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 290 of 586

Claim Name                           Address Information
JOSEPH HARRISON                      ADDRESS ON FILE
JOSEPH HEATH                         ADDRESS ON FILE
JOSEPH J MCCROSKEY JR                1743 BAYFRONT DR SODDY DAISY TN 37379-5930
JOSEPH JOHNSON                       ADDRESS ON FILE
JOSEPH JUDY                          ADDRESS ON FILE
JOSEPH KURUTZ                        ADDRESS ON FILE
JOSEPH L DONATO III TREASURER        599 EISENHOWER BLVD HARRISBURG PA 17111
JOSEPH L MULLER                      ADDRESS ON FILE
JOSEPH LADD                          ADDRESS ON FILE
JOSEPH LYLE                          ADDRESS ON FILE
JOSEPH M MCDONOUGH                   ADDRESS ON FILE
JOSEPH MAJOR                         ADDRESS ON FILE
JOSEPH MARCHITTO                     ADDRESS ON FILE
JOSEPH MARSTELLER                    ADDRESS ON FILE
JOSEPH MEADE                         ADDRESS ON FILE
JOSEPH MONTANEZ                      ADDRESS ON FILE
JOSEPH N GIACHETTI                   ADDRESS ON FILE
JOSEPH NEMELKA III                   ADDRESS ON FILE
JOSEPH OBRIEN                        ADDRESS ON FILE
JOSEPH OWENS                         ADDRESS ON FILE
JOSEPH PELLETIER                     ADDRESS ON FILE
JOSEPH PHILLIPS                      ADDRESS ON FILE
JOSEPH R BIVINS                      ADDRESS ON FILE
JOSEPH R POULIN                      ADDRESS ON FILE
JOSEPH R SEAITZ                      ADDRESS ON FILE
JOSEPH RAGLAND                       ADDRESS ON FILE
JOSEPH RENTERIA                      ADDRESS ON FILE
JOSEPH RODRIGUEZ                     ADDRESS ON FILE
JOSEPH ROSA-ROSS                     ADDRESS ON FILE
JOSEPH RYAN                          ADDRESS ON FILE
JOSEPH SALERNO                       ADDRESS ON FILE
JOSEPH SARPY                         ADDRESS ON FILE
JOSEPH SAVAGE                        ADDRESS ON FILE
JOSEPH SEAITZ                        ADDRESS ON FILE
JOSEPH SENAT                         ADDRESS ON FILE
JOSEPH SHIELDS                       ADDRESS ON FILE
JOSEPH SISTI                         ADDRESS ON FILE
JOSEPH SMITH                         ADDRESS ON FILE
JOSEPH SMITH                         ADDRESS ON FILE
JOSEPH SMITH                         ADDRESS ON FILE
JOSEPH SOCCORSO                      ADDRESS ON FILE
JOSEPH STOLMEIER                     ADDRESS ON FILE
JOSEPH STREETER                      ADDRESS ON FILE
JOSEPH SZARNYCH                      ADDRESS ON FILE
JOSEPH TAYAG                         ADDRESS ON FILE
JOSEPH THOMAS                        ADDRESS ON FILE
JOSEPH TORRIERI                      ADDRESS ON FILE
JOSEPH VIDETTO                       ADDRESS ON FILE
JOSEPH VIETMEIER                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 283 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 291 of 586

Claim Name                          Address Information
JOSEPH W HENRY                      ADDRESS ON FILE
JOSEPH WHITE                        ADDRESS ON FILE
JOSEPH WRIGHT                       ADDRESS ON FILE
JOSEPH ZIMMERMAN                    ADDRESS ON FILE
JOSEPH, BERLEYN                     ADDRESS ON FILE
JOSEPHINE E SOUTULLO                ADDRESS ON FILE
JOSEPHINE HIGHTOWER                 ADDRESS ON FILE
JOSEPHYNE WAGNER                    ADDRESS ON FILE
JOSETTE KUTTLER                     ADDRESS ON FILE
JOSEY, BRIAN                        50 LEDGEVIEW WAY, UNIT 2313 WRENTHAM MA 02093
JOSH BAILEY                         ADDRESS ON FILE
JOSH FIELDS                         ADDRESS ON FILE
JOSH MANNY-KELLY                    ADDRESS ON FILE
JOSH NIX                            ADDRESS ON FILE
JOSHUA A KENNEDY                    ADDRESS ON FILE
JOSHUA ALLEN                        ADDRESS ON FILE
JOSHUA ALLEN                        ADDRESS ON FILE
JOSHUA ALTICE                       ADDRESS ON FILE
JOSHUA ANDERSON                     ADDRESS ON FILE
JOSHUA AULISIO                      ADDRESS ON FILE
JOSHUA BARTLEY                      ADDRESS ON FILE
JOSHUA BORDNER                      ADDRESS ON FILE
JOSHUA BROWN                        ADDRESS ON FILE
JOSHUA BROWN                        ADDRESS ON FILE
JOSHUA C MERCER                     ADDRESS ON FILE
JOSHUA CAPELES                      ADDRESS ON FILE
JOSHUA CARFREY                      ADDRESS ON FILE
JOSHUA CLINTON                      ADDRESS ON FILE
JOSHUA COLEMAN                      ADDRESS ON FILE
JOSHUA COLLIER                      ADDRESS ON FILE
JOSHUA COLLIER                      ADDRESS ON FILE
JOSHUA COLYER                       ADDRESS ON FILE
JOSHUA CRUMM                        ADDRESS ON FILE
JOSHUA D GOOD                       ADDRESS ON FILE
JOSHUA DRINNON                      ADDRESS ON FILE
JOSHUA FAW                          ADDRESS ON FILE
JOSHUA FEEHAN                       ADDRESS ON FILE
JOSHUA FERNBACH                     ADDRESS ON FILE
JOSHUA FISHER                       ADDRESS ON FILE
JOSHUA FITZPATRICK                  ADDRESS ON FILE
JOSHUA FLEMING                      ADDRESS ON FILE
JOSHUA FREEMAN                      ADDRESS ON FILE
JOSHUA GAHM                         ADDRESS ON FILE
JOSHUA GAINES                       ADDRESS ON FILE
JOSHUA GIBBS                        ADDRESS ON FILE
JOSHUA GIBBS                        ADDRESS ON FILE
JOSHUA GREENWOOD                    ADDRESS ON FILE
JOSHUA GRIFFFIN                     ADDRESS ON FILE
JOSHUA HALL                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 284 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21   Page 292 of 586

Claim Name                            Address Information
JOSHUA HARTER                         ADDRESS ON FILE
JOSHUA HARVEY                         ADDRESS ON FILE
JOSHUA HEARD                          ADDRESS ON FILE
JOSHUA HILL                           ADDRESS ON FILE
JOSHUA IAN ALMAZAN                    ADDRESS ON FILE
JOSHUA IMMANUEL SMITH                 ADDRESS ON FILE
JOSHUA J MILTON                       ADDRESS ON FILE
JOSHUA JOHNSON                        ADDRESS ON FILE
JOSHUA K ANDERSON                     ADDRESS ON FILE
JOSHUA KEITH                          ADDRESS ON FILE
JOSHUA KING                           ADDRESS ON FILE
JOSHUA L COLEMAN                      ADDRESS ON FILE
JOSHUA LANCTOT                        ADDRESS ON FILE
JOSHUA LAYMAN                         ADDRESS ON FILE
JOSHUA LEE GOODRIDGE                  ADDRESS ON FILE
JOSHUA LESMANN                        ADDRESS ON FILE
JOSHUA LEWIS                          ADDRESS ON FILE
JOSHUA LIVINGSTON                     ADDRESS ON FILE
JOSHUA LONG                           ADDRESS ON FILE
JOSHUA LUTZ                           ADDRESS ON FILE
JOSHUA LYNCH                          ADDRESS ON FILE
JOSHUA MALLACOCCIO                    ADDRESS ON FILE
JOSHUA MCCANTS                        ADDRESS ON FILE
JOSHUA MOORE                          ADDRESS ON FILE
JOSHUA MOORE LAWTON                   ADDRESS ON FILE
JOSHUA MORRIS-MITCHELL                ADDRESS ON FILE
JOSHUA MUNNS                          ADDRESS ON FILE
JOSHUA NICHOLSON                      ADDRESS ON FILE
JOSHUA NORTON                         ADDRESS ON FILE
JOSHUA NORTON                         ADDRESS ON FILE
JOSHUA PALMER                         ADDRESS ON FILE
JOSHUA PINKOS                         ADDRESS ON FILE
JOSHUA PLAYER                         ADDRESS ON FILE
JOSHUA RANIERI                        ADDRESS ON FILE
JOSHUA RAY                            ADDRESS ON FILE
JOSHUA RIDDLE                         ADDRESS ON FILE
JOSHUA RING                           ADDRESS ON FILE
JOSHUA ROMINE                         ADDRESS ON FILE
JOSHUA ROWE                           ADDRESS ON FILE
JOSHUA SAUERWEIN                      ADDRESS ON FILE
JOSHUA SCHEIRER                       ADDRESS ON FILE
JOSHUA SHARPE                         ADDRESS ON FILE
JOSHUA SLAGLE                         ADDRESS ON FILE
JOSHUA SMITH                          ADDRESS ON FILE
JOSHUA SOLOMON                        ADDRESS ON FILE
JOSHUA STUDER                         ADDRESS ON FILE
JOSHUA TED WILHITE                    ADDRESS ON FILE
JOSHUA TIJERINO                       ADDRESS ON FILE
JOSHUA TRIMBLE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 285 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 293 of 586

Claim Name                          Address Information
JOSHUA VANBILLIARD                  ADDRESS ON FILE
JOSHUA VILLAMIL                     ADDRESS ON FILE
JOSHUA WAGNER                       ADDRESS ON FILE
JOSHUA WALKER                       ADDRESS ON FILE
JOSHUA WILLIAMS                     ADDRESS ON FILE
JOSHUA WOOTEN                       ADDRESS ON FILE
JOSIAH FOUNTAIN                     ADDRESS ON FILE
JOSIAH KOSKOVICS                    ADDRESS ON FILE
JOSIE COOK                          ADDRESS ON FILE
JOSIE THOMPSON                      ADDRESS ON FILE
JOSUE FLORES ACUNA                  ADDRESS ON FILE
JOSUE RIVERA                        ADDRESS ON FILE
JOURNEY BREKLE                      ADDRESS ON FILE
JOVAN WILLIAMS                      ADDRESS ON FILE
JOVIN                               ATTN VINCE CONTE JR 160 DELSEA DRIVE SEWELL NJ 08080
JOVITO TALABONG                     ADDRESS ON FILE
JOY BARNES                          ADDRESS ON FILE
JOY CRIBB                           ADDRESS ON FILE
JOY HADDOCK                         ADDRESS ON FILE
JOY HANNIGAN                        ADDRESS ON FILE
JOY HOLMES                          ADDRESS ON FILE
JOY LEWIS                           ADDRESS ON FILE
JOY WIEDMAIER                       ADDRESS ON FILE
JOYCE BLEIM                         ADDRESS ON FILE
JOYCE BROWN                         ADDRESS ON FILE
JOYCE DOUGLAS POE                   ADDRESS ON FILE
JOYCE FALCON                        ADDRESS ON FILE
JOYCE HENKEL                        ADDRESS ON FILE
JOYCE J MAYES                       ADDRESS ON FILE
JOYCE JONES                         C/O CUSIMANO, ROBERTS & MILLS, LLC MICHAEL ROBERTS 153 SOUTH 9TH ST. GADSDEN
                                    AL 35901
JOYCE JONES                         ADDRESS ON FILE
JOYCE KIPF                          ADDRESS ON FILE
JOYCE WRIGHT                        ADDRESS ON FILE
JOZEF KIMBRELL                      ADDRESS ON FILE
JP AND G II LLC                     PO BOX 5369 ABITA SPRINGS LA 70420-5369
JP HARRIS ASSOCIATES LLC            PO BOX 226 MECHANICSBURG PA 17055
JQUELAH BERRY                       ADDRESS ON FILE
JR ELLIOT BUECHE                    ADDRESS ON FILE
JR LANDSCAPING                      17 THIRD AVENUE TAUNTON MA 02780
JR LANDSCAPING SNOW PLOWING         17 THIRD AVE TAUNTON MA 02780
JR VALIQUETTE                       ADDRESS ON FILE
JRC MECHANICAL                      1701 SOUTH PARK CT STE 101 CHESAPEAKE VA 23320
JRS WINE AND SPIRITS                2015 HWY 72 EAST CORINTH MS 38834
JSNT REAL ESTATE LLC                19 W. MAIN ST GREENFIELD IN 46140
JST CONSTRUCTION INC                554 IMPERIAL DR LARGO FL 33771
JT PLUMBING                         1274 STEELE RIDGE DR EDGEWATER MD 21037
JT REALTY 3150 LLC                  ATTN TIMOTHY M MURPHY PO BOX 96 GLOUCESTER VA 23061
JT REALTY 3150 LLC                  JOSEPH TOMLINSON PO BOX 67 MATHEWS VA 23109



Epiq Corporate Restructuring, LLC                                                              Page 286 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 294 of 586

Claim Name                            Address Information
JT REALTY 3150 LLC                    PO BOX 67 MATHEWS VA 23109
JT REALTY 3150 LLC                    ATTN JOSEPH TOMLINSON PO BOX 67 MATHEWS VA 23109
JTECH AN HME COMPANY                  1400 NORTHBROOK PKWY 320 SUWANEE GA 30024
JUAN CUEVAS ROA                       ADDRESS ON FILE
JUAN DAVILA                           ADDRESS ON FILE
JUAN ESTRADA                          ADDRESS ON FILE
JUAN HERNANDEZ                        ADDRESS ON FILE
JUAN HERRRERA                         ADDRESS ON FILE
JUAN HUERTA                           ADDRESS ON FILE
JUAN J RODRIGUEZ                      ADDRESS ON FILE
JUAN LIRIANO                          ADDRESS ON FILE
JUAN MORENO                           ADDRESS ON FILE
JUAN MUNOZ                            ADDRESS ON FILE
JUAN ORELLANA                         ADDRESS ON FILE
JUAN OVIEDO                           ADDRESS ON FILE
JUAN RODRIGUEZ                        ADDRESS ON FILE
JUAN RODRIGUEZ                        ADDRESS ON FILE
JUAN SANTOS                           ADDRESS ON FILE
JUAN SOLORIO                          ADDRESS ON FILE
JUAN TOBAR                            ADDRESS ON FILE
JUANA ALEGRIA                         ADDRESS ON FILE
JUANA CASTANEDA                       ADDRESS ON FILE
JUANA GUEVARA                         ADDRESS ON FILE
JUANEZE D IVES                        ADDRESS ON FILE
JUANITA CATANIA                       ADDRESS ON FILE
JUANITA GLYMPH                        ADDRESS ON FILE
JUANITA JORDAN                        ADDRESS ON FILE
JUANITA MITCHELL                      ADDRESS ON FILE
JUANITA PERRY                         ADDRESS ON FILE
JUANS PLUMBING INC                    PO BOX 101690 CAPE CORAL FL 33910
JUBILEE CHESAPEAKE EQUITY LLC         JLP CHESAPEAKE LLC 4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH
                                      43219
JUBILEE CHESAPEAKE EQUITY LLC         4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JUBILEE CLINTON II LLC                4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH 43219
JUBILEE LTD PARTNERSHIP               C/O SCHOTTENSTEIN PROP. GROUP 1798 FREBIS AVE COLUMBUS OH 43206
JUDDY FORD                            ADDRESS ON FILE
JUDI OTTO                             ADDRESS ON FILE
JUDITH A HEINSBERG                    ADDRESS ON FILE
JUDITH BATTLE                         ADDRESS ON FILE
JUDITH BERGEVINE                      ADDRESS ON FILE
JUDITH MAZZEO                         ADDRESS ON FILE
JUDITH RENFROW                        ADDRESS ON FILE
JUDY DALEY                            ADDRESS ON FILE
JUDY ELLIS                            ADDRESS ON FILE
JUDY FOGLE                            ADDRESS ON FILE
JUDY FOGLE                            ADDRESS ON FILE
JUDY GEORGE                           ADDRESS ON FILE
JUDY GRAHAM                           ADDRESS ON FILE
JUDY GREENE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 287 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 295 of 586

Claim Name                          Address Information
JUDY HANNA                          ADDRESS ON FILE
JUDY HANSBERRY                      ADDRESS ON FILE
JUDY HERNANDEZ                      ADDRESS ON FILE
JUDY L RICHARD                      ADDRESS ON FILE
JUDY TIETJE                         ADDRESS ON FILE
JUDY TOMEY                          ADDRESS ON FILE
JUDY WALTON                         ADDRESS ON FILE
JUDY WALTON                         ADDRESS ON FILE
JUDY WIGFALL                        ADDRESS ON FILE
JUDY ZURICK                         ADDRESS ON FILE
JULES SMITH                         ADDRESS ON FILE
JULESSAINT SEMIL                    ADDRESS ON FILE
JULI D ROPER JR.                    ADDRESS ON FILE
JULIA ALLEN                         ADDRESS ON FILE
JULIA ARNOLD                        ADDRESS ON FILE
JULIA BARRON                        ADDRESS ON FILE
JULIA EVERLY                        ADDRESS ON FILE
JULIA IDE                           ADDRESS ON FILE
JULIA KATHERINE CATE                ADDRESS ON FILE
JULIA LAMBERT                       ADDRESS ON FILE
JULIA LENGSFELD                     ADDRESS ON FILE
JULIA M KUEHN                       ADDRESS ON FILE
JULIA PASKO                         ADDRESS ON FILE
JULIA RITTACCO                      ADDRESS ON FILE
JULIA TETREAULT                     ADDRESS ON FILE
JULIA TORRES                        ADDRESS ON FILE
JULIA WILLIS                        ADDRESS ON FILE
JULIA WILLIS                        ADDRESS ON FILE
JULIA WRIGHT                        ADDRESS ON FILE
JULIAN COHEN                        ADDRESS ON FILE
JULIAN LAWN CARE                    2208 LOCKWOOD FOLLY LN RALEIGH NC 27610
JULIAN LEON                         ADDRESS ON FILE
JULIAN MERCER                       ADDRESS ON FILE
JULIAN OLIVE                        ADDRESS ON FILE
JULIAN OQUENDO                      ADDRESS ON FILE
JULIAN TAYLOR                       ADDRESS ON FILE
JULIANA LORENZANA                   ADDRESS ON FILE
JULIANNA PERRON                     ADDRESS ON FILE
JULIANNA SIPEL                      ADDRESS ON FILE
JULIANNA SORRENTINO                 ADDRESS ON FILE
JULIANNE CICCO                      ADDRESS ON FILE
JULIANNE NOYOLA                     ADDRESS ON FILE
JULIANNE NOYOLA                     ADDRESS ON FILE
JULIE BARRILE                       ADDRESS ON FILE
JULIE CASERTANO                     ADDRESS ON FILE
JULIE CHILDS                        ADDRESS ON FILE
JULIE COSTNER                       ADDRESS ON FILE
JULIE COX                           ADDRESS ON FILE
JULIE DELPUPPA                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 288 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 296 of 586

Claim Name                            Address Information
JULIE GAGNON                          ADDRESS ON FILE
JULIE GILL                            ADDRESS ON FILE
JULIE GROSSO                          ADDRESS ON FILE
JULIE HUMPHREY                        ADDRESS ON FILE
JULIE KIDD                            ADDRESS ON FILE
JULIE LATHROP                         ADDRESS ON FILE
JULIE LIMMINA                         ADDRESS ON FILE
JULIE M REID                          ADDRESS ON FILE
JULIE MACHIA                          ADDRESS ON FILE
JULIE OKEN                            ADDRESS ON FILE
JULIE PRATER                          ADDRESS ON FILE
JULIE SHEA                            ADDRESS ON FILE
JULIE SHELTON                         ADDRESS ON FILE
JULIE TAYLOR                          ADDRESS ON FILE
JULIE WUJTEWICZ                       ADDRESS ON FILE
JULIETA GONZALEZ                      ADDRESS ON FILE
JULIETA MIRANDA                       ADDRESS ON FILE
JULIETT A ANDREU                      ADDRESS ON FILE
JULIETTA PIERCE                       ADDRESS ON FILE
JULIO MARTINEZ                        ADDRESS ON FILE
JULISA DOYLE                          ADDRESS ON FILE
JULIUS A OQUENDO                      ADDRESS ON FILE
JUNE AND SHERWARD GOMILLION           ADDRESS ON FILE
JUNE CHISLEY                          ADDRESS ON FILE
JUNE E DONOVAN                        ADDRESS ON FILE
JUNE GOMILLION                        ADDRESS ON FILE
JUNE HILL                             ADDRESS ON FILE
JUNE VETTER                           ADDRESS ON FILE
JUNE WETHERWAX                        ADDRESS ON FILE
JUNIORS PRO CLEAN                     PO BOX 10598 JEFFERSON CITY MO 65110
JUNIPER LANDSCAPING OF FLORIDA LLC    PO BOX 628395 ORLANDO FL 32862-8395
JUPITER'S JOURNEY                     6 FAIRHILL DRIVE CHADDS FORD PA 19317
JUPITER'S JOURNEY LLC                 ATTN SYAMACK GANJAVIAN 6 FAIRHILL DR CHADDS FORD PA 19317
JUPITER'S JOURNEY LLC                 C/O SAUL EWING ARNSTEIN & LEHR LLP ATTN RICHARD A FORSTEN, ESQ 1201 N MARKET
                                      ST, STE 2300; PO BOX 1266 WILMINGTON DE 19899
JUPITERS JOURNEY LLC                  6 FAIRHILL DRIVE CHADDS FORD PA 19317
JUST RIGHT CARPET CLEANING            244 JEAN WELLS DR GOOSE CREEK SC 29445
JUST SO DECORATING INC                331 GILL STREET ALCOA TN 37701
JUSTICE KENNEDY                       ADDRESS ON FILE
JUSTIN AUSTIN                         ADDRESS ON FILE
JUSTIN AUSTIN                         ADDRESS ON FILE
JUSTIN BEARD                          ADDRESS ON FILE
JUSTIN BETHELL                        ADDRESS ON FILE
JUSTIN BOYER                          ADDRESS ON FILE
JUSTIN BURKE                          ADDRESS ON FILE
JUSTIN C SELBY                        ADDRESS ON FILE
JUSTIN CALHOUN                        ADDRESS ON FILE
JUSTIN CONNELL                        ADDRESS ON FILE
JUSTIN CRIPPEN                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 289 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 297 of 586

Claim Name                         Address Information
JUSTIN DAVIS                       ADDRESS ON FILE
JUSTIN DIAMOND                     ADDRESS ON FILE
JUSTIN EUGENE SHINN                JUSTIN SHINN 1100 ECARDINE ST APT #224 TAVARES FL 32778
JUSTIN EUGENE SHINN                JUSTIN EUGENE SHINN COOK/GARDEN BAR/CLEANING RUBY TUESDAY 9616 US - 441
                                   LEESBURG FL 34778
JUSTIN EVANS                       ADDRESS ON FILE
JUSTIN FONTENOT                    ADDRESS ON FILE
JUSTIN GAGNE                       ADDRESS ON FILE
JUSTIN GHOSTON                     ADDRESS ON FILE
JUSTIN GIARDINO                    ADDRESS ON FILE
JUSTIN GLEIS                       ADDRESS ON FILE
JUSTIN HARDENBURG                  ADDRESS ON FILE
JUSTIN HARMON                      ADDRESS ON FILE
JUSTIN HAYES                       ADDRESS ON FILE
JUSTIN HENDRIX                     ADDRESS ON FILE
JUSTIN HICKMAN                     ADDRESS ON FILE
JUSTIN HOLLINS                     ADDRESS ON FILE
JUSTIN HOPKINS                     ADDRESS ON FILE
JUSTIN HOWARD                      ADDRESS ON FILE
JUSTIN HUTCHINSON                  ADDRESS ON FILE
JUSTIN JOHNSON                     ADDRESS ON FILE
JUSTIN KING                        ADDRESS ON FILE
JUSTIN KIRK                        C/O LAW OFFICES ANDRES & BERGER ABRAHAM TRAN 264 KINGS HIGHWAY EAST
                                   HADDONFIELD NJ 08033
JUSTIN MCBRIDE                     ADDRESS ON FILE
JUSTIN MCDONALD                    ADDRESS ON FILE
JUSTIN MOORE                       ADDRESS ON FILE
JUSTIN NORFOLK                     ADDRESS ON FILE
JUSTIN RAYMAN                      ADDRESS ON FILE
JUSTIN RENSHAW                     ADDRESS ON FILE
JUSTIN RODRIGUEZ AMALBERT          ADDRESS ON FILE
JUSTIN ROMANO                      ADDRESS ON FILE
JUSTIN ROY                         ADDRESS ON FILE
JUSTIN SAMPSON                     ADDRESS ON FILE
JUSTIN SCHRIVER                    ADDRESS ON FILE
JUSTIN SEAMAN                      ADDRESS ON FILE
JUSTIN SHINN                       ADDRESS ON FILE
JUSTIN SHORT                       ADDRESS ON FILE
JUSTIN SINGLETON                   ADDRESS ON FILE
JUSTIN SMITH                       ADDRESS ON FILE
JUSTIN SMITH                       ADDRESS ON FILE
JUSTIN SPANG                       ADDRESS ON FILE
JUSTIN THAISS                      ADDRESS ON FILE
JUSTIN TOLBERT                     ADDRESS ON FILE
JUSTIN TORRES                      ADDRESS ON FILE
JUSTIN WARNER                      ADDRESS ON FILE
JUSTINA DEL RIO                    ADDRESS ON FILE
JUSTINA PRAETORIUS                 ADDRESS ON FILE
JUSTINE E DALESIO                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 290 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 298 of 586

Claim Name                          Address Information
JUSTINE MOUNT                       ADDRESS ON FILE
JUSTINE STEFURA                     ADDRESS ON FILE
JUSTINE SYRELL                      ADDRESS ON FILE
JUSTUS MILLS                        ADDRESS ON FILE
JUSTYNA STREET                      ADDRESS ON FILE
JUVENAL MINGUCHA                    ADDRESS ON FILE
JUVENTINO HIDALGO LOPEZ             ADDRESS ON FILE
JVON CRAWFORD-MORTON                ADDRESS ON FILE
JW SERVICES                         6230 E METZ RD ANGOLA IN 46703
JWO LAND MANAGEMENT INC             510 A EAST ALFRED ST TAVARES FL 32778
JWV INC ETAL                        PO BOX 16146 MOBILE AL 36616
JYRIA TISDALE                       ADDRESS ON FILE
JZAVIER MOORE                       ADDRESS ON FILE
K 9 LAWN CARE INC                   PO BOX 2628 ELIZABETH CITY NC 27906
K AND A LAWN CARE                   1912 EAST WILLOW ST SCOTTSBORO AL 35768
K AND D FACTORY SERVICE INC         1833 N CAMERON ST HARRISBURG PA 17103
K AND Z DISTRIBUTING CO INC         PO BOX 29289 LINCOLN NE 68529
K D FACTORY SERVICE                 1833 41 N CAMERON STREET HARRISBURG PA 17103
K E BEAL                            PO BOX 151226 CAPE CORAL FL 33915
K HALL SONS PRODUCE                 1900 WRIGHT AVE LITTLE ROCK AR 72202
KA LAWNCARE                         KEITH HASWELL 1912 E WILLOW ST SCOTTSBORO AL 35768
KA WING LAM                         ADDRESS ON FILE
KACEY DAVISON                       ADDRESS ON FILE
KACEY DAVISON                       ADDRESS ON FILE
KACEY DIAMOND                       ADDRESS ON FILE
KACEY GAY                           ADDRESS ON FILE
KACEY KELLY                         ADDRESS ON FILE
KACEY OWEN                          ADDRESS ON FILE
KACEY STEWART                       ADDRESS ON FILE
KACY SMITH                          ADDRESS ON FILE
KADEN STEWART                       ADDRESS ON FILE
KADIR HODALOVIC                     ADDRESS ON FILE
KAEDANCE RINGWALD                   ADDRESS ON FILE
KAELYN JONES                        ADDRESS ON FILE
KAEMMERLEN FACILITY SOLUTIONS       KAEMMERLEN PARTS AND SVC INC 1539 S KINGSHIGHWAY ST LOUIS MO 63110
KAHALIA MEADOWS                     ADDRESS ON FILE
KAI TOTAL PAVEMENT MGMT             7000 W 206TH ST BUCYRUS KS 66013
KAIDA FLORIDA REAL ESTATE INC       ATTN YUN DA CHEN 7860 ROYAL MELBOURNE WAY DULUTH GA 30097
KAIDA FLORIDA REAL ESTATE INC       7975 TURNBERRY WAY DULUTH GA 30097-1640
KAILA BOBBITT                       ADDRESS ON FILE
KAILA HARRIS                        ADDRESS ON FILE
KAILAH MARTIN                       ADDRESS ON FILE
KAILE MORADA                        ADDRESS ON FILE
KAILEE YOUNG                        ADDRESS ON FILE
KAILEY MILLS                        ADDRESS ON FILE
KAILEY PAGAN                        ADDRESS ON FILE
KAILIE BACH                         ADDRESS ON FILE
KAILYIA TEWELL                      ADDRESS ON FILE
KAIN HUBBELL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 291 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21   Page 299 of 586

Claim Name                         Address Information
KAINEN BRYANT                      ADDRESS ON FILE
KAITEY MCGUIRE                     ADDRESS ON FILE
KAITLAND CUNNINGHAM                ADDRESS ON FILE
KAITLIN AHRENS                     ADDRESS ON FILE
KAITLIN C LEE                      ADDRESS ON FILE
KAITLIN DOWD                       ADDRESS ON FILE
KAITLIN GASKELL                    ADDRESS ON FILE
KAITLIN GREEN                      ADDRESS ON FILE
KAITLIN LEAVITT                    ADDRESS ON FILE
KAITLIN PROUTY                     ADDRESS ON FILE
KAITLIN SIVITS                     ADDRESS ON FILE
KAITLYN ALLEN                      ADDRESS ON FILE
KAITLYN ANDRIANO                   ADDRESS ON FILE
KAITLYN ANTHONY                    ADDRESS ON FILE
KAITLYN COKER                      ADDRESS ON FILE
KAITLYN CONWAY                     ADDRESS ON FILE
KAITLYN COUNTS                     ADDRESS ON FILE
KAITLYN COX                        ADDRESS ON FILE
KAITLYN DEBOARD                    ADDRESS ON FILE
KAITLYN GERNHARD                   ADDRESS ON FILE
KAITLYN KORCZ                      ADDRESS ON FILE
KAITLYN LIBELL                     ADDRESS ON FILE
KAITLYN LOVE                       ADDRESS ON FILE
KAITLYN LUCAS                      ADDRESS ON FILE
KAITLYN MAYFIELD                   ADDRESS ON FILE
KAITLYN MOORE                      ADDRESS ON FILE
KAITLYN NORRIS                     ADDRESS ON FILE
KAITLYN PAUGH                      ADDRESS ON FILE
KAITLYN PIPPIN                     ADDRESS ON FILE
KAITLYN ROBERTS                    ADDRESS ON FILE
KAITLYN ROTHELL                    ADDRESS ON FILE
KAITLYN SARTIN                     ADDRESS ON FILE
KAITLYN WEBER                      ADDRESS ON FILE
KAITLYN ZUPKO                      ADDRESS ON FILE
KAITLYNN CASON                     ADDRESS ON FILE
KAITLYNN HALPIN                    ADDRESS ON FILE
KAITLYNN MILLER                    ADDRESS ON FILE
KAITLYNN ORMOND                    ADDRESS ON FILE
KAITLYNN RAWLS                     ADDRESS ON FILE
KALA ELKINS                        ADDRESS ON FILE
KALBAUGHPFUND MESSERSMITH          ADDRESS ON FILE
KALEB DORSEY                       ADDRESS ON FILE
KALEB GORDON                       ADDRESS ON FILE
KALEB HARDMAN                      ADDRESS ON FILE
KALEB MARR                         ADDRESS ON FILE
KALEB PUENTE                       ADDRESS ON FILE
KALEI RAMBO                        ADDRESS ON FILE
KALEIGH STEWARD                    ADDRESS ON FILE
KALEN JONES                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 292 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 300 of 586

Claim Name                              Address Information
KALEY GIBSON                            ADDRESS ON FILE
KALEY RAZO                              ADDRESS ON FILE
KALI HODGES                             ADDRESS ON FILE
KALI MCCLEMONS                          ADDRESS ON FILE
KALI PRINZ                              ADDRESS ON FILE
KALI RICHEL                             ADDRESS ON FILE
KALI RYBINSKI                           ADDRESS ON FILE
KALIA, LLC                              130 RIVIERA DUNES WAY 205 PALMETTO FL 34221
KALIE TIPTON                            ADDRESS ON FILE
KALISTA HINDMON                         ADDRESS ON FILE
KALLI VOLKERT                           ADDRESS ON FILE
KALLIE SINGLETON                        ADDRESS ON FILE
KALLIOPPI LLC                           8605 WESTWOOD CENTER DR C/O RENAUD CONSULTING AAF VIENNA VA 22182
KALLIOPPI LLC                           8605 WESTWOOD CENTER DR STE 309 CO RENAUD CONSULTING AAF VIENNA VA 22182
KALONJI PARKER                          ADDRESS ON FILE
KAMAL, SHERIF                           130 CRICKET LN, APT 2D ELIZABETHTOWN KY 42701
KAMAL, SHERIF                           130 CRICKET LN, #2D ELIZABETHTOWN KY 42701
KAMARIE OWENS                           ADDRESS ON FILE
KAMBRI L MEADOWS                        ADDRESS ON FILE
KAMERON ANDERSON                        ADDRESS ON FILE
KAMI BROWN                              ADDRESS ON FILE
KAMI SLAUGHTER                          ADDRESS ON FILE
KAMIE THOMPSON                          ADDRESS ON FILE
KAMMY GILMORE                           ADDRESS ON FILE
KAMRON MONTOU                           ADDRESS ON FILE
KANDERA COX                             ADDRESS ON FILE
KANDI HINTON                            ADDRESS ON FILE
KANDIE SHOOLBRED                        C/O MORGAN & MORGAN ASHLEY LONG 101 RIVERFRONT BOULEVARD, SUITE 600 BRADENTON
                                        FL 34205
KANDIS PLOTNER                          ADDRESS ON FILE
KANDY E ADAMS                           ADDRESS ON FILE
KANES DRAFT SERVICE INC                 PO BOX 1179 KEYSTONE HEIGHTS FL 32656
KANISHA DAVIS                           ADDRESS ON FILE
KANISHA JORDAN                          ADDRESS ON FILE
KANIYA MOSES                            ADDRESS ON FILE
KANIYYAH MILLINER                       ADDRESS ON FILE
KANSAS ASPHALT INC                      7000 W 206TH ST BUCYRUS KS 66013
KANSAS CITY MO HEALTH DEPARTMENT        2400 TROOST AVE STE 3200 ENVIROMENTAL HEALTH KANSAS CITY MO 64108
KANSAS CITY WATER SERVICES              PO BOX 807045 KANSAS CITY MO 64180-7045
KANSAS DEPT OF HEALTH AND ENVIRONMENT   NORTH CENTRAL OFFICE 2501 MARKET PLACE, SUITE D SALINA KS 67401
KANSAS DEPT OF LABOR                    401 SW TOPEKA BLVD TOPEKA KS 66603
KANSAS DEPT OF REVENUE                  915 SW HARRISON ST TOPEKA KS 66612-1588
KANSAS EMPLOYMENT SECURITY FND          PO BOX 400 TOPEKA KS 66601-0400
KANSAS STATE TREASURER                  KANSAS STATE TREASURER UNCLAIMED PROPERTY DIVISION 900 SW JACKSON ST STE 201
                                        TOPEKA KS 66612
KAPLAN, GERALD                          C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
KAPLAN, GERALD                          40434 GLEN EAGLE LN CANTON MI 48188
KARA FARALDI                            ADDRESS ON FILE
KARA TILLOTSON                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 293 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21       Page 301 of 586

Claim Name                        Address Information
KARATHENA MITCHELL                ADDRESS ON FILE
KAREEM CRUMP                      ADDRESS ON FILE
KAREN A. ZIMA                     ADDRESS ON FILE
KAREN ARMSTRONG                   ADDRESS ON FILE
KAREN CASSIN                      ADDRESS ON FILE
KAREN CHOUNET                     ADDRESS ON FILE
KAREN DAVIS                       ADDRESS ON FILE
KAREN DELLERT                     ADDRESS ON FILE
KAREN ELDRIDGE                    ADDRESS ON FILE
KAREN FRENCH                      ADDRESS ON FILE
KAREN GALLOWAY                    ADDRESS ON FILE
KAREN GOSSETT                     ADDRESS ON FILE
KAREN GRISEL                      C/O LAW OFFICES OF M. JOHN STRAFACI, LLC JOHN STRAFACI 191 HEMPSTEAD STREET PO
                                  BOX 348 NEW LONDON CT 06320
KAREN HO                          ADDRESS ON FILE
KAREN HOARSLEY                    ADDRESS ON FILE
KAREN JOSEPH                      ADDRESS ON FILE
KAREN KING                        ADDRESS ON FILE
KAREN KREMER                      ADDRESS ON FILE
KAREN LANG                        ADDRESS ON FILE
KAREN LINCOLN                     ADDRESS ON FILE
KAREN M LITTLE                    ADDRESS ON FILE
KAREN MINGS                       ADDRESS ON FILE
KAREN MOERLEIN                    ADDRESS ON FILE
KAREN NATAREN                     ADDRESS ON FILE
KAREN PECK                        ADDRESS ON FILE
KAREN PELLETIER                   ADDRESS ON FILE
KAREN PHELPS                      ADDRESS ON FILE
KAREN PROSE                       ADDRESS ON FILE
KAREN R DIAMOND                   ADDRESS ON FILE
KAREN REXIN                       ADDRESS ON FILE
KAREN ROBEY                       ADDRESS ON FILE
KAREN S FERGUSON                  ADDRESS ON FILE
KAREN STILSON                     ADDRESS ON FILE
KAREN T MOHLER                    ADDRESS ON FILE
KAREN WALLACE                     ADDRESS ON FILE
KARI LAWSON                       ADDRESS ON FILE
KARIME G MARTINEZ                 ADDRESS ON FILE
KARIN DAHLSTRAND                  ADDRESS ON FILE
KARINA PETERMAN                   ADDRESS ON FILE
KARINA RINCAN                     ADDRESS ON FILE
KARISSA JIMENEZ                   ADDRESS ON FILE
KARISSA KILGORE                   ADDRESS ON FILE
KARL A OLDAG                      ADDRESS ON FILE
KARL K COURTER                    ADDRESS ON FILE
KARL KANNE                        ADDRESS ON FILE
KARL OLDAG                        ADDRESS ON FILE
KARLA FOSTER                      ADDRESS ON FILE
KARLA HALL                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 294 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 302 of 586

Claim Name                           Address Information
KARLA PRINZ                          ADDRESS ON FILE
KARLA S SAIN                         ADDRESS ON FILE
KARLA SMITH                          ADDRESS ON FILE
KARLEI GRAHAM                        ADDRESS ON FILE
KARLEIGH HAMBY                       ADDRESS ON FILE
KARLEY LETO                          ADDRESS ON FILE
KARLY BELL                           ADDRESS ON FILE
KARN, DONALD C JR                    32 PENNY LN BINGHAMTON NY 13905
KARRIE MORLAN                        ADDRESS ON FILE
KARYN WALKER                         ADDRESS ON FILE
KASANDRA MCEWEN                      ADDRESS ON FILE
KASEY DENNIS                         ADDRESS ON FILE
KASEY GIEBNER                        ADDRESS ON FILE
KASEY GIEBNER                        ADDRESS ON FILE
KASEY ROOD                           ADDRESS ON FILE
KASHANA WILLIAMS                     ADDRESS ON FILE
KASHEEM WILLIAMS-WISE                ADDRESS ON FILE
KASINDA RIDI                         ADDRESS ON FILE
KASONDRA KUHLMAN                     ADDRESS ON FILE
KASSANDRA ARNOLD                     ADDRESS ON FILE
KASSANDRA CRUZ                       ADDRESS ON FILE
KASSANDRA TODD                       ADDRESS ON FILE
KASSIDY JOHNSON                      ADDRESS ON FILE
KASSIDY JOHNSON                      ADDRESS ON FILE
KASSIDY NORDEEN                      ADDRESS ON FILE
KASSIE ROSS                          ADDRESS ON FILE
KATCEF BROTHERS INC                  2404 A AND EAGLE BOULEVARD ANNAPOLIS MD 21401
KATE FUNES                           ADDRESS ON FILE
KATE SMITH                           ADDRESS ON FILE
KATE TSOLEAS                         ADDRESS ON FILE
KATEAN HICKMAN                       ADDRESS ON FILE
KATELIN BELCHER                      ADDRESS ON FILE
KATELIN RICHARDSON                   ADDRESS ON FILE
KATELYN BETOSKY                      ADDRESS ON FILE
KATELYN ENGLISH                      ADDRESS ON FILE
KATELYN HAMPTON                      ADDRESS ON FILE
KATELYN HARRIS                       ADDRESS ON FILE
KATELYN HAWKINS                      ADDRESS ON FILE
KATELYN LIBELL                       ADDRESS ON FILE
KATELYN MCCANN                       ADDRESS ON FILE
KATELYN MCCORMICK                    ADDRESS ON FILE
KATELYN MCMAHON                      ADDRESS ON FILE
KATELYN PORTER                       ADDRESS ON FILE
KATELYN RUNDEL                       ADDRESS ON FILE
KATELYN SCHELIN                      ADDRESS ON FILE
KATELYN WILLIS                       ADDRESS ON FILE
KATELYNN BOWMAN                      ADDRESS ON FILE
KATELYNN BROOKS                      ADDRESS ON FILE
KATER LAWN SNOW                      PO BOX 125 LEROY MI 49655



Epiq Corporate Restructuring, LLC                                                            Page 295 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21   Page 303 of 586

Claim Name                          Address Information
KATERI FRANCO                       ADDRESS ON FILE
KATERINA ZAMORANO                   ADDRESS ON FILE
KATERRA FLOYD                       ADDRESS ON FILE
KATHA J SAMUEL                      ADDRESS ON FILE
KATHARINE KAPELA                    ADDRESS ON FILE
KATHARINE MITCHELL                  ADDRESS ON FILE
KATHARYN CABRERA                    ADDRESS ON FILE
KATHARYN NICOLSON                   ADDRESS ON FILE
KATHERIN DUPAUL                     ADDRESS ON FILE
KATHERINE ADKINS                    ADDRESS ON FILE
KATHERINE BILICIC                   ADDRESS ON FILE
KATHERINE BRASHEAR                  ADDRESS ON FILE
KATHERINE CAMPBELL                  ADDRESS ON FILE
KATHERINE CANNON                    ADDRESS ON FILE
KATHERINE COFFMAN                   ADDRESS ON FILE
KATHERINE CRUZ                      ADDRESS ON FILE
KATHERINE DECORTE                   ADDRESS ON FILE
KATHERINE FLUKER                    ADDRESS ON FILE
KATHERINE FOLEY                     ADDRESS ON FILE
KATHERINE GARCIA                    ADDRESS ON FILE
KATHERINE GUTIERREZ                 ADDRESS ON FILE
KATHERINE HARPSTRITE                ADDRESS ON FILE
KATHERINE IOMMELLI                  ADDRESS ON FILE
KATHERINE KELLEY                    ADDRESS ON FILE
KATHERINE L STRINGFIELD             ADDRESS ON FILE
KATHERINE MABRY                     ADDRESS ON FILE
KATHERINE MARNEY                    ADDRESS ON FILE
KATHERINE MULLINS                   ADDRESS ON FILE
KATHERINE N TUCKER                  ADDRESS ON FILE
KATHERINE ROSS                      ADDRESS ON FILE
KATHERINE ROYER                     ADDRESS ON FILE
KATHERINE SHANNON                   ADDRESS ON FILE
KATHERINE TAYLOR                    ADDRESS ON FILE
KATHERINE WEDIN                     ADDRESS ON FILE
KATHERINE WILLIAMS                  ADDRESS ON FILE
KATHERINE YOUNG                     ADDRESS ON FILE
KATHERINE ZACAPA CANIZALES          ADDRESS ON FILE
KATHERINE ZUNIGA CACERES            ADDRESS ON FILE
KATHERYN COVER                      ADDRESS ON FILE
KATHI FEDDEN                        ADDRESS ON FILE
KATHLEEN AMATO                      ADDRESS ON FILE
KATHLEEN BAKER                      ADDRESS ON FILE
KATHLEEN BLAKE                      ADDRESS ON FILE
KATHLEEN CHATHAM                    ADDRESS ON FILE
KATHLEEN COBOS                      ADDRESS ON FILE
KATHLEEN FULLER                     ADDRESS ON FILE
KATHLEEN FULLER                     ADDRESS ON FILE
KATHLEEN IVIE                       ADDRESS ON FILE
KATHLEEN JONES                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                       Page 296 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 304 of 586

Claim Name                           Address Information
KATHLEEN KELLEY                      ADDRESS ON FILE
KATHLEEN LAROSE                      ADDRESS ON FILE
KATHLEEN M DUVALL CLERK OF CIRCUIT   11 N WASHINGTON ST 16 EASTON MD 21601
COURT
KATHLEEN N OTTOWAY                   ADDRESS ON FILE
KATHLEEN PATTY                       ADDRESS ON FILE
KATHLEEN PINKAS                      ADDRESS ON FILE
KATHLEEN PUGLIESE                    ADDRESS ON FILE
KATHLEEN WILLIAMS                    ADDRESS ON FILE
KATHLYN P MCCANN                     ADDRESS ON FILE
KATHRINE SWANSON                     ADDRESS ON FILE
KATHRYN ANN SHUCAVAGE                ADDRESS ON FILE
KATHRYN BECKER                       ADDRESS ON FILE
KATHRYN CAREGGIO                     ADDRESS ON FILE
KATHRYN CLOUD                        ADDRESS ON FILE
KATHRYN DOOLEY                       ADDRESS ON FILE
KATHRYN E SMITH                      ADDRESS ON FILE
KATHRYN ESTES                        ADDRESS ON FILE
KATHRYN GODBEY                       ADDRESS ON FILE
KATHRYN HAWTHORNE                    ADDRESS ON FILE
KATHRYN HUNTER                       ADDRESS ON FILE
KATHRYN LYNNE GRANVILLE              ADDRESS ON FILE
KATHRYN MORENO                       ADDRESS ON FILE
KATHRYN MORENO                       ADDRESS ON FILE
KATHRYN MOSHER                       ADDRESS ON FILE
KATHRYN N SCHOOLCRAFT                ADDRESS ON FILE
KATHRYN SWANSON                      ADDRESS ON FILE
KATHRYN VITRELLA                     ADDRESS ON FILE
KATHRYN WARD                         ADDRESS ON FILE
KATHY ABRAHAM                        ADDRESS ON FILE
KATHY CASE                           ADDRESS ON FILE
KATHY CLINARD                        ADDRESS ON FILE
KATHY COLE                           ADDRESS ON FILE
KATHY DAE LOCKLEAR                   C/O HUNT & BROOKS BRIAN BROOKS 203 COLLEGE ST PEMBROKE NC 28372
KATHY GREEN                          ADDRESS ON FILE
KATHY HAMMACK                        ADDRESS ON FILE
KATHY LE JOHNSTON                    ADDRESS ON FILE
KATHY LIGHTFOOT                      ADDRESS ON FILE
KATHY MAICHL-JONES                   ADDRESS ON FILE
KATHY MCGINTY                        C/O BERMAN SOBIN GROSS FELDMAN&DARBY LLP P. MATTHEW DARBY 481 N. FREDERICK
                                     AVENUE, SUITE 300 GAITHERSBURG MD 20877
KATHY MCGINTY                        ADDRESS ON FILE
KATHY ROBITALLE                      ADDRESS ON FILE
KATHY ROLLER                         ADDRESS ON FILE
KATHY ROWLAND PROPERTY MGMT          KATHY ROWLAND PROPERTY MANAGEMENT 2325 E. CAMELBACK ROAD, 9 TH FLOOR PHOENIX
                                     AZ 85016
KATHY SALBERG                        ADDRESS ON FILE
KATHY SCOTT                          ADDRESS ON FILE
KATHY SIEBERT                        ADDRESS ON FILE
KATHY SMALLS                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                               Page 297 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 305 of 586

Claim Name                         Address Information
KATHY TERVIEL                      ADDRESS ON FILE
KATHY WILLIAMS                     ADDRESS ON FILE
KATHY WRIGHT                       ADDRESS ON FILE
KATI GATES                         ADDRESS ON FILE
KATI MAGUIRE                       ADDRESS ON FILE
KATIE BOCKIUS                      ADDRESS ON FILE
KATIE CAMPBELL                     ADDRESS ON FILE
KATIE HARRISON                     ADDRESS ON FILE
KATIE HUNT                         ADDRESS ON FILE
KATIE JALBERT                      ADDRESS ON FILE
KATIE KEVALAS                      ADDRESS ON FILE
KATIE KING                         ADDRESS ON FILE
KATIE L ZEIGLER                    ADDRESS ON FILE
KATIE LITCHFIELD                   ADDRESS ON FILE
KATIE MILLER                       ADDRESS ON FILE
KATIE MILLER                       ADDRESS ON FILE
KATIE MORAN                        ADDRESS ON FILE
KATIE QUINN                        ADDRESS ON FILE
KATIE REICHEL                      ADDRESS ON FILE
KATIE SCHARTZ                      ADDRESS ON FILE
KATIE SMITHSON                     ADDRESS ON FILE
KATIE STINNETT                     ADDRESS ON FILE
KATIE TANNER                       ADDRESS ON FILE
KATIE THOMAS                       ADDRESS ON FILE
KATIE THOMAS                       ADDRESS ON FILE
KATIE WALKER                       ADDRESS ON FILE
KATILYN ROGERS                     ADDRESS ON FILE
KATINA GONZALES                    ADDRESS ON FILE
KATINA GONZALEZ                    ADDRESS ON FILE
KATINA SABATINO                    ADDRESS ON FILE
KATLIN COUPAL                      ADDRESS ON FILE
KATLIN STEFANIK                    ADDRESS ON FILE
KATLYN CHANCE                      ADDRESS ON FILE
KATRINA DANCY                      ADDRESS ON FILE
KATRINA GENDRON                    ADDRESS ON FILE
KATRINA HAMMON                     ADDRESS ON FILE
KATRINA HOLLEY                     ADDRESS ON FILE
KATRINA HOLT                       ADDRESS ON FILE
KATRINA KING                       ADDRESS ON FILE
KATRINA KING                       ADDRESS ON FILE
KATRINA KING                       C/O KIRKWOOD & ROGERS, P.A., INC. ANTHONY ROGERS 155 ARMSTRONG ST KEYSER WV
                                   26726
KATRINA KUBAT                      ADDRESS ON FILE
KATRINA MUEKE                      ADDRESS ON FILE
KATRINA NUNEZ                      ADDRESS ON FILE
KATRINA RIFE                       ADDRESS ON FILE
KATRINA SMITH                      ADDRESS ON FILE
KATSIROUBAS BROTHERS PRODUCE       200 MEADOW ROAD HYDE PARK MA 02136
KATSIROUBAS PRODUCE                PO BOX 220 BOSTON MA 02137



Epiq Corporate Restructuring, LLC                                                             Page 298 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 306 of 586

Claim Name                               Address Information
KATTIE RYAN                              ADDRESS ON FILE
KAUTZ CONSTRUCTION COMPANY               1262 LOOP ROAD LANCASTER PA 17601
KAVARSIA WILLIAMS                        ADDRESS ON FILE
KAY A CRUMLING YORK TOWNSHIP TAX COLLR   192 OAK RD DALLASTOWN PA 17313
KAY BEAUDOIN                             ADDRESS ON FILE
KAY EDER                                 C/O THE BURKEMPER LAW FIRM, LLC ADAM BURKEMPER P.O. BOX 209 TROY MO 63379
KAY EDER                                 ADDRESS ON FILE
KAY HEYD                                 ADDRESS ON FILE
KAY PLUMBING SERVICES INC                199 ALTA VISTA CT LEXINGTON SC 29073
KAY SULLIVAN                             ADDRESS ON FILE
KAY TOUP                                 ADDRESS ON FILE
KAYBREAYLLA RANDOLPH                     ADDRESS ON FILE
KAYCE KING                               ADDRESS ON FILE
KAYCEE MAYHEW-COE                        ADDRESS ON FILE
KAYE STOKER                              ADDRESS ON FILE
KAYL MATTSON CONSTRUCTION LLC            19626 23 MILE RD TUSTIN MI 49688
KAYLA ARMSTRONG                          ADDRESS ON FILE
KAYLA ATKINSON                           ADDRESS ON FILE
KAYLA AUSTIN                             ADDRESS ON FILE
KAYLA BACHMAN                            ADDRESS ON FILE
KAYLA BAKER                              ADDRESS ON FILE
KAYLA BESSETTE                           ADDRESS ON FILE
KAYLA BLESSING                           ADDRESS ON FILE
KAYLA BRASWELL                           ADDRESS ON FILE
KAYLA BUNDE                              ADDRESS ON FILE
KAYLA BURGESS                            ADDRESS ON FILE
KAYLA CARVER                             ADDRESS ON FILE
KAYLA CHAPMAN                            ADDRESS ON FILE
KAYLA CLARKE                             ADDRESS ON FILE
KAYLA CONOMY                             ADDRESS ON FILE
KAYLA CORBITT                            ADDRESS ON FILE
KAYLA COSTA                              ADDRESS ON FILE
KAYLA CRITES                             ADDRESS ON FILE
KAYLA CURTIS                             ADDRESS ON FILE
KAYLA CUTTINO                            ADDRESS ON FILE
KAYLA D HARRELL                          ADDRESS ON FILE
KAYLA DRAYTON                            ADDRESS ON FILE
KAYLA FIEDLER                            ADDRESS ON FILE
KAYLA GILCHRIST                          ADDRESS ON FILE
KAYLA HANSEN                             ADDRESS ON FILE
KAYLA HARRINGTON                         ADDRESS ON FILE
KAYLA JONES                              ADDRESS ON FILE
KAYLA KRAMER                             ADDRESS ON FILE
KAYLA LAVIERI                            ADDRESS ON FILE
KAYLA LONG                               ADDRESS ON FILE
KAYLA M QUEEN                            ADDRESS ON FILE
KAYLA MARTINEZ                           ADDRESS ON FILE
KAYLA MILLER                             ADDRESS ON FILE
KAYLA MOLNAR                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 299 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21          Page 307 of 586

Claim Name                         Address Information
KAYLA N SCOTT                      ADDRESS ON FILE
KAYLA N SMALLWOOD                  ADDRESS ON FILE
KAYLA NIXON                        ADDRESS ON FILE
KAYLA OUTRAM                       ADDRESS ON FILE
KAYLA PRITCHARD                    ADDRESS ON FILE
KAYLA QUATTROCK                    ADDRESS ON FILE
KAYLA R DOUGLAS                    ADDRESS ON FILE
KAYLA RAMSDEN                      ADDRESS ON FILE
KAYLA REYNOLDS                     ADDRESS ON FILE
KAYLA RYAN                         ADDRESS ON FILE
KAYLA SAUNDERS                     ADDRESS ON FILE
KAYLA SMITH                        ADDRESS ON FILE
KAYLA STINSON                      ADDRESS ON FILE
KAYLA THOMAS                       ADDRESS ON FILE
KAYLA WATERS                       ADDRESS ON FILE
KAYLA WEAVER                       ADDRESS ON FILE
KAYLA WEEKS                        ADDRESS ON FILE
KAYLA WELCH                        ADDRESS ON FILE
KAYLA WILSON                       ADDRESS ON FILE
KAYLA WOLFORD                      ADDRESS ON FILE
KAYLA WOOD                         ADDRESS ON FILE
KAYLAH AVERY-FELTON                ADDRESS ON FILE
KAYLEE BALLER                      ADDRESS ON FILE
KAYLEE BENTLEY                     ADDRESS ON FILE
KAYLEE DODSON                      ADDRESS ON FILE
KAYLEE DUMONT                      ADDRESS ON FILE
KAYLEE LANDS                       ADDRESS ON FILE
KAYLEE MCCALVIN                    ADDRESS ON FILE
KAYLEE MCKEETHAN                   ADDRESS ON FILE
KAYLEENA STRAHAN                   ADDRESS ON FILE
KAYLEIGH GAMBRELL                  ADDRESS ON FILE
KAYLEIGH LEVAN                     ADDRESS ON FILE
KAYLIE GUNTER                      ADDRESS ON FILE
KAYLIE THOMPSON                    ADDRESS ON FILE
KAYLIN BAILEY                      ADDRESS ON FILE
KAYLYN FRAZIER                     ADDRESS ON FILE
KAYLYN HOLMES                      ADDRESS ON FILE
KAYLYN HUFFSTETLER                 ADDRESS ON FILE
KAYRENE WILLIS                     ADDRESS ON FILE
KAYS LLC                           2710 VALLEY BROOK PLACE NASHVILLE TN 37215
KAYSHA PETTY                       ADDRESS ON FILE
KAYTLIN MCELHINEY                  ADDRESS ON FILE
KAYTLYN MAIN                       ADDRESS ON FILE
KAZHMIRI DEBERRY                   ADDRESS ON FILE
KAZIA BENNETT                      ADDRESS ON FILE
KAZRICK KOSSA                      ADDRESS ON FILE
KC WATER                           4800 EAST 63RD ST KANSAS CITY MO 64130
KC WATER                           PO BOX 807045 KANSAS CITY MO 64180
KCG SOLUTIONS INC                  511 BENT OAK TRAIL CONCORD NC 28027



Epiq Corporate Restructuring, LLC                                                             Page 300 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 308 of 586

Claim Name                              Address Information
KCMO CITY TREASURER                    PO BOX 843326 KANSAS CITY MO 64184-3326
KCP&L                                  1200 MAIN ST 1KC-20C KANSAS CITY MO 64105-2122
KCP&L                                  PO BOX 219330 KANSAS CITY MO 64121
KCP&L                                  PO BOX 219330 KANSAS CITY MO 64121-9330
KDM POP SOLUTIONS GROUP                PO BOX 639091 CINCINNATI OH 45263
KE EBONY TALBERT                       ADDRESS ON FILE
KE ONDA ROUSE                          ADDRESS ON FILE
KEAIRRA SMITH                          ADDRESS ON FILE
KEALSEY GIL                            ADDRESS ON FILE
KEALTON BELKEN                         ADDRESS ON FILE
KEANA BROTHERS                         ADDRESS ON FILE
KEANU GREEPIN                          ADDRESS ON FILE
KEANY PRODUCE AND GOURMET              3310 75TH AVE LANDOVER MD 20785
KEATON GUY                             ADDRESS ON FILE
KEATON HAWK                            ADDRESS ON FILE
KEDITH MAYNOR                          ADDRESS ON FILE
KEEFE LANDSCAPING LLC                  395 GILBERT ST MANSFIELD MA 02048
KEEL, JIM                              302 ASBURY CT PEARL MS 39208
KEELEIGH JENKINS                       ADDRESS ON FILE
KEELEY ROGERS                          ADDRESS ON FILE
KEELI BURNETT                          ADDRESS ON FILE
KEELY S SIMS                           ADDRESS ON FILE
KEENAN PLUMBING                        112 BROOKLINE BLVD HAVERTOWN PA 19083
KEENE, ROY                             C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
KEEP HEATING AND COOLING               141 E 26TH STREET ERIE PA 16504
KEEPIN IT GREEN LAWN SERVICE LLC       11450 BASSINGER RD NORTH LIMA OH 44452
KEESHA VAYDA                           ADDRESS ON FILE
KEG 1 COLORADO LLC                     1525 NORTH NEWPORT ROAD COLORADO SPRINGS CO 80916
KEGAN BEISTER                          ADDRESS ON FILE
KEGELS PRODUCE INC                     2851 OLD TREE DR LANCASTER PA 17603
KEILA APONTE                           ADDRESS ON FILE
KEIOSHIA KNUCKLES                      ADDRESS ON FILE
KEIRA NORTON                           ADDRESS ON FILE
KEIRA SLATER                           ADDRESS ON FILE
KEISHA LYKES                           ADDRESS ON FILE
KEISHA TATE                            ADDRESS ON FILE
KEISHA VANLEROP                        ADDRESS ON FILE
KEISHAE D CROWELL                      ADDRESS ON FILE
KEISHAUN DRAKE                         ADDRESS ON FILE
KEISHOD SMITH                          ADDRESS ON FILE
KEITH ALCORN ELECTRICAL CONTRACTING INC 480 PRICKETT LANE DOUGLASVILLE GA 30134
KEITH CARTER                           ADDRESS ON FILE
KEITH COBB                             ADDRESS ON FILE
KEITH CONLEY                           ADDRESS ON FILE
KEITH DUMAS                            ADDRESS ON FILE
KEITH E ADAMS KIM D ADAMS TRUSTEES     C. JAY ROBBIMS, IV, ESQ. C. JAY ROBBINS, IV, ATTORNEY AT LAW 4870 SADLER ROAD,
                                       SUITE 300 GLEN ALLEN VA 23060
KEITH E ADAMS KIM D ADAMS TRUSTEES     C/O C. JAY ROBBIMS, IV, ESQ. C. JAY ROBBINS, IV, P.C. 8003 FRANKLIN FARMS
                                       ROAD, SUITE 233 RICHMOND VA 23229



Epiq Corporate Restructuring, LLC                                                                 Page 301 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 309 of 586

Claim Name                              Address Information
KEITH E ADAMS KIM D ADAMS TRUSTEES      ADDRESS ON FILE
KEITH E. ADAMS & KIM D ADAMS TRUSTEES   ADAMS FAMILY TRUST DATED 12 17 98 500 41ST AVENUE SANTA CRUZ CA 95062
KEITH FRIIA                             ADDRESS ON FILE
KEITH FULKS                             ADDRESS ON FILE
KEITH HARRIS                            ADDRESS ON FILE
KEITH HOFFMAN                           ADDRESS ON FILE
KEITH HUDDLESTON                        ADDRESS ON FILE
KEITH KIMMELL                           ADDRESS ON FILE
KEITH LONTZ                             ADDRESS ON FILE
KEITH MILLEMANN                         ADDRESS ON FILE
KEITH PARKER PLUMBING AND               820 SOUTH CANNON BLVD SHELBYVILLE TN 37160
KEITH R CYR                             ADDRESS ON FILE
KEITH RUTHERFORD                        ADDRESS ON FILE
KEITH SLATER                            ADDRESS ON FILE
KEITH STEELE                            ADDRESS ON FILE
KEITHS HOUSE OF PLUMBING                725 BLUE SPRINGS RD ELIZABETHTON TN 37643
KEITHS TAP CLEANING SERVICE             2 MAPLE DRIVE FALLS CREEK PA 15840
KEIZAH APONTE                           ADDRESS ON FILE
KEL SAN INC AND SUBSIDIARIES            PO BOX 639235 CINCINNATI OH 45263
KELCIE FAYNE                            ADDRESS ON FILE
KELIA BUMPAS                            ADDRESS ON FILE
KELLAM, KERI                            C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
KELLEE RIPPLE                           ADDRESS ON FILE
KELLER STEEL                            ADDRESS ON FILE
KELLEY GARCIA                           ADDRESS ON FILE
KELLEY GEHRINGER                        ADDRESS ON FILE
KELLEY KEENAN                           ADDRESS ON FILE
KELLEY OZOGUL                           ADDRESS ON FILE
KELLEY STITH                            ADDRESS ON FILE
KELLEY WHITACRE                         ADDRESS ON FILE
KELLI MILLS                             ADDRESS ON FILE
KELLI SMITH                             ADDRESS ON FILE
KELLI TURK                              ADDRESS ON FILE
KELLIE BURTON                           ADDRESS ON FILE
KELLY BAER                              ADDRESS ON FILE
KELLY BAUCH                             ADDRESS ON FILE
KELLY BLANKENSHIP                       ADDRESS ON FILE
KELLY CALLAHAN                          ADDRESS ON FILE
KELLY COLLINS                           ADDRESS ON FILE
KELLY COMBS                             ADDRESS ON FILE
KELLY COTTRILL                          ADDRESS ON FILE
KELLY CRANE                             C/O DEUTSCHMAN & ZAKARIA STPHEN BARBIERI 305 N. APOPKA AVENUE INVERNESS FL
                                        34450
KELLY CRANE                             ADDRESS ON FILE
KELLY DICKINSON                         C/O MONTEE LAW FIRM, PC CHRISTINA SMITH 10200 HOLMES RD KANSAS CITY MO 64131
KELLY DICKINSON                         ADDRESS ON FILE
KELLY DISTRIBUTORS                      PO BOX 927 EASTON MD 21601
KELLY DUBOIS                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 302 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 310 of 586

Claim Name                           Address Information
KELLY FISHER                         ADDRESS ON FILE
KELLY HAYES                          ADDRESS ON FILE
KELLY KETUSKY                        ADDRESS ON FILE
KELLY KILOWATT ELECTRIC CO INC       189 N COUNTY LINE RD JACKSON NJ 08527
KELLY KING                           ADDRESS ON FILE
KELLY KNIGHT                         ADDRESS ON FILE
KELLY KOEHLER                        ADDRESS ON FILE
KELLY MANGUBAT                       ADDRESS ON FILE
KELLY MARULANDA                      ADDRESS ON FILE
KELLY MASSIE                         ADDRESS ON FILE
KELLY MCVEY                          ADDRESS ON FILE
KELLY OLIVER                         ADDRESS ON FILE
KELLY POLK                           ADDRESS ON FILE
KELLY ROBINSON                       ADDRESS ON FILE
KELLY RODRIGUEZ                      ADDRESS ON FILE
KELLY SHREWSBURY                     ADDRESS ON FILE
KELLY STANLEY                        ADDRESS ON FILE
KELLY TERRY                          ADDRESS ON FILE
KELLY WEIL                           ADDRESS ON FILE
KELLY WHITING                        ADDRESS ON FILE
KELLY ZONA                           ADDRESS ON FILE
KELLYANNE STRAWCUTTER                ADDRESS ON FILE
KELSEA HARLER                        ADDRESS ON FILE
KELSEY ALFARO                        ADDRESS ON FILE
KELSEY ALLEN                         ADDRESS ON FILE
KELSEY BROWN                         ADDRESS ON FILE
KELSEY C CASE                        ADDRESS ON FILE
KELSEY C DIXON                       ADDRESS ON FILE
KELSEY CHAPMAN                       ADDRESS ON FILE
KELSEY HANSON                        ADDRESS ON FILE
KELSEY HEAD                          ADDRESS ON FILE
KELSEY HOLTHAUS                      ADDRESS ON FILE
KELSEY JOHNSON                       ADDRESS ON FILE
KELSEY KING                          ADDRESS ON FILE
KELSEY KIRBY                         ADDRESS ON FILE
KELSEY LITTLE                        ADDRESS ON FILE
KELSEY LONG                          ADDRESS ON FILE
KELSEY MAYFIELD                      ADDRESS ON FILE
KELSEY MURPHY                        ADDRESS ON FILE
KELSEY SIRMANS                       ADDRESS ON FILE
KELSEY STEWART                       ADDRESS ON FILE
KELSEY VANDERMILLER                  ADDRESS ON FILE
KELSEY WARREN                        ADDRESS ON FILE
KELSI HANEY                          ADDRESS ON FILE
KELSI SIMMONS                        ADDRESS ON FILE
KELSIE AVENT                         ADDRESS ON FILE
KELSIE CHILDRESS                     ADDRESS ON FILE
KELSIE HORTON                        ADDRESS ON FILE
KELTIC MECHANICAL CONTRACTORS        110 MAIN STREET SOUTH AMBOY NJ 08879



Epiq Corporate Restructuring, LLC                                                              Page 303 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21         Page 311 of 586

Claim Name                         Address Information
KELVIN KNIGHT                      ADDRESS ON FILE
KEMBER CARPENTER                   ADDRESS ON FILE
KEMBERTON RECORDS MANAGEMENT       PO BOX 520 LEBANON TN 37088
KEMONTAVIOUS TODD                  ADDRESS ON FILE
KEN DINKINS                        ADDRESS ON FILE
KEN DURLAND                        ADDRESS ON FILE
KEN E STRONG                       ADDRESS ON FILE
KEN GREGORY PRODUCE INC            570 11TH CT VERO BEACH FL 32962
KEN ROBERTSON                      ADDRESS ON FILE
KEN SUSA                           ADDRESS ON FILE
KENARD HINES                       ADDRESS ON FILE
KENDAHL PRESNELL                   ADDRESS ON FILE
KENDAL BRESSLER                    ADDRESS ON FILE
KENDALL CLEMONS                    ADDRESS ON FILE
KENDALL DALY                       ADDRESS ON FILE
KENDALL MILLER                     ADDRESS ON FILE
KENDALL WIGGS                      ADDRESS ON FILE
KENDELL BLACKBURN                  ADDRESS ON FILE
KENDELL BRYANT                     ADDRESS ON FILE
KENDELL CARLOS                     ADDRESS ON FILE
KENDELL ROBINSON                   ADDRESS ON FILE
KENDRA BERRY                       ADDRESS ON FILE
KENDRA CHOINSKI                    ADDRESS ON FILE
KENDRA COLEY                       ADDRESS ON FILE
KENDRA JEFFERSON                   ADDRESS ON FILE
KENDRA JOHNSON                     ADDRESS ON FILE
KENDRA M MITCHELL                  ADDRESS ON FILE
KENDRA WALDROP                     ADDRESS ON FILE
KENDRA WILSON                      ADDRESS ON FILE
KENDRALEE TOROK                    ADDRESS ON FILE
KENDRIC BEST                       ADDRESS ON FILE
KENDRIC GREEN                      ADDRESS ON FILE
KENDRICK RODGERS                   ADDRESS ON FILE
KENDRICK SERVICE COMPANY LLC       252 CEDAR CREST TUSCALOOSA AL 35401
KENDRICK SPILLER                   ADDRESS ON FILE
KENDRICK SPILLER JR                ADDRESS ON FILE
KENMAR MICROWAVE                   1577 CAHABA VALLEY RD PELHAM AL 35124
KENNA PETERKIN                     ADDRESS ON FILE
KENNA WHITAKER                     ADDRESS ON FILE
KENNEBEC WATER DISTRICT INC        6 COOL ST PO BOX 356 WATERVILLE ME 04901-5299
KENNEDY RAYMOND                    ADDRESS ON FILE
KENNEDY STARLING                   ADDRESS ON FILE
KENNEDY TOOMEY                     ADDRESS ON FILE
KENNEDY WELCH                      ADDRESS ON FILE
KENNEN JOHNSON                     ADDRESS ON FILE
KENNESHIA MURRIEL                  ADDRESS ON FILE
KENNESTONE HOSPITAL                P O BOX 406163 ATLANTA GA 30384
KENNETH A HAHN                     ADDRESS ON FILE
KENNETH A TURNEY                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 304 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 312 of 586

Claim Name                          Address Information
KENNETH AVERY                       ADDRESS ON FILE
KENNETH BLANCHARD                   ADDRESS ON FILE
KENNETH BRADSHAW                    ADDRESS ON FILE
KENNETH BRUST                       ADDRESS ON FILE
KENNETH C DURLAND                   ADDRESS ON FILE
KENNETH CLARK JR                    ADDRESS ON FILE
KENNETH D ROUGHT                    ADDRESS ON FILE
KENNETH D ROUGHT                    ADDRESS ON FILE
KENNETH DANIEL                      ADDRESS ON FILE
KENNETH E ALLEN                     ADDRESS ON FILE
KENNETH H DECKER                    ADDRESS ON FILE
KENNETH HITCHCOCK                   ADDRESS ON FILE
KENNETH HUTSON                      ADDRESS ON FILE
KENNETH HUTSON                      ADDRESS ON FILE
KENNETH IRETON                      ADDRESS ON FILE
KENNETH JOHNSON                     ADDRESS ON FILE
KENNETH JONES                       ADDRESS ON FILE
KENNETH KORNEY                      ADDRESS ON FILE
KENNETH L BECKMAN JR                ADDRESS ON FILE
KENNETH LAFFERTY                    ADDRESS ON FILE
KENNETH MCCAIN                      ADDRESS ON FILE
KENNETH MCDOWELL                    ADDRESS ON FILE
KENNETH MCNIEL                      ADDRESS ON FILE
KENNETH MURRAY                      ADDRESS ON FILE
KENNETH O HILL                      ADDRESS ON FILE
KENNETH O HILL CLEANING SERVICES    6360 67TH CT RIVERDALE MD 20737
KENNETH O LESTER CO INC             PERFORMANCE FOOD GROUPS INC ATTN GENERAL COUNSEL 12500 W CREEK PKWY RICHMOND
                                    VA 23238
KENNETH O LESTER CO INC             D/B/A PFG CUSTOMIZED DISTRIBUTION ATTN SR VP BUSINESS DVLPMT & PURCHASING 245
                                    CASTLE HEIGHTS AVE N LEBANON TN 37087
KENNETH O LESTER CO INC             D/B/A PFG CUSTOMIZED DISTRIBUTION ATTN PRESIDENT 245 N CASTLE HEIGHTS AVE
                                    LEBANON TN 37087
KENNETH PARKS                       ADDRESS ON FILE
KENNETH POOLE                       ADDRESS ON FILE
KENNETH ROUGHT                      ADDRESS ON FILE
KENNETH ROUGHT                      ADDRESS ON FILE
KENNETH RYDER                       ADDRESS ON FILE
KENNETH SOLOMON                     ADDRESS ON FILE
KENNETH TRITSCHLER                  ADDRESS ON FILE
KENNETH TUFF                        ADDRESS ON FILE
KENNETH VERSICHELE                  ADDRESS ON FILE
KENNETH W KALASZ                    ADDRESS ON FILE
KENNETH WALDVOGEL                   ADDRESS ON FILE
KENNETH WALKER                      ADDRESS ON FILE
KENNETH WASHINGTON                  ADDRESS ON FILE
KENNEY, LAURA                       C/O ROTSTEIN & SHIFFMAN LLP 309 OAKRIDGE BLVD, STE B DAYTONA BEACH FL 32118
KENNEY, LAURA                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                    32315-3637
KENNY SMITH                         ADDRESS ON FILE
KENS BEVERAGE INC                   PO BOX 110 MONTGOMERY IL 60538


Epiq Corporate Restructuring, LLC                                                              Page 305 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 313 of 586

Claim Name                             Address Information
KENT GUNN                              ADDRESS ON FILE
KENT HARTLEY                           ADDRESS ON FILE
KENT WALSH                             ADDRESS ON FILE
KENTAVIOUS LCANADY                     ADDRESS ON FILE
KENTERR COMPTON                        ADDRESS ON FILE
KENTESSA MCMILLEN                      ADDRESS ON FILE
KENTON COUNTY FISCAL COURT             1840 SIMON KENTON WAY STE 5200 COVINGTON KY 41011-3696
KENTUCKY AMERICAN WATER                PO BOX 790247 ST LOUIS MO 63179-0247
KENTUCKY CABINET FOR HEALTH            AND FAMILY SERVICES 275 E. MAIN ST. FRANKFORT KY 40621
KENTUCKY CABINET FOR HEALTH & FAMILY   275 E. MAIN ST. FRANKFORT KY 40621
SVS
KENTUCKY DEPARTMENT OF REVENUE         501 HIGH ST FRANKFORT KY 40601
KENTUCKY DEPT OF REVENUE               501 HIGH ST FRANKFORT KY 40601-2103
KENTUCKY EAGLE INC                     2440 INNOVATION DR LEXINGTON KY 40508
KENTUCKY LABOR CABINET                 1047 US HWY 127 S STE 4 FRANKFORT KY 40601
KENTUCKY LABOR CABINET                 657 CHAMBERLIN AVENUE FRANKFORT KY 40601
KENTUCKY POWER CO                      PO BOX 24410 CANTON OH 44701-4410
KENTUCKY STATE TREASURER               KENTUCKY DEPT OF TREASURY UNCLAIMED PROPERTY DIVISION 1050 US HWY 127 SOUTH
                                       SUITE 10 FRANKFORT KY 40601
KENTUCKY STATE TREASURER               101 SEA HERO RD STE 100 FRANKFORT KY 40601-5412
KENTUCKY UTILITIES COMPANY             820 W BROADWAY LOUISVILLE KY 40202
KENYETTA MATHIS                        ADDRESS ON FILE
KENYON LANDSCAPING                     STEVE KENYON 618 SALT POINT TURNPIKE POUGHKEEPSIE NY 12601
KENYON LANDSCAPING AND LAWN CARE INC   618 SALT POINT TPKE POUGHKEEPSIE NY 12601
KEONTE ACOY                            ADDRESS ON FILE
KEREN ROBINSON                         ADDRESS ON FILE
KERI KELLAM                            ADDRESS ON FILE
KERI KELLAM                            C/O WILLIAM MCKNIGHT, ESQUIRE P.A. WILLIAM MCKNIGHT, ESQ. 4100 W KENNEDY BLVD
                                       #228 TAMPA FL 33609
KERI TROYER                            ADDRESS ON FILE
KERIAH GIOMI                           ADDRESS ON FILE
KERIGAN TIFFNER                        ADDRESS ON FILE
KERIN DIAZ DE MENDOZA                  ADDRESS ON FILE
KERLINE EXCELLENT                      ADDRESS ON FILE
KERR, RUSSELL AND WEBER, PLC           500 WOODWARD AVE. STE 2500 DETROIT MI 48025
KERRY CREWS                            ADDRESS ON FILE
KERSTON FERRO                          ADDRESS ON FILE
KESARE MOWRER                          ADDRESS ON FILE
KESCO FLORIDA                          1600 W MAIN ST PENSACOLA FL 32502
KESHA BROWN                            ADDRESS ON FILE
KESHA L CARR                           ADDRESS ON FILE
KESHAWN WESLEY                         ADDRESS ON FILE
KETER ENVIRONMENTAL SERVICES INC       PO BOX 417468 BOSTON MA 02241
KETHLYNE MILCENT                       ADDRESS ON FILE
KETNER AND SONS ELECTRIC INC           1416 LAFAYETTE AVE TERRE HAUTE IN 47804
KEVIN A CURTIS                         ADDRESS ON FILE
KEVIN A GILLIS                         ADDRESS ON FILE
KEVIN A GILLIS                         ADDRESS ON FILE
KEVIN ALEXANDER                        ADDRESS ON FILE
KEVIN B JONES                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 306 OF 567
                                                RUBY TUESDAY
                      Case 20-12456-JTD      Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 314 of 586

Claim Name                            Address Information
KEVIN BEAUCHAMP                       ADDRESS ON FILE
KEVIN C CUMMINGS                      ADDRESS ON FILE
KEVIN CAMPBELL                        ADDRESS ON FILE
KEVIN COPELAND                        ADDRESS ON FILE
KEVIN DAVIS                           ADDRESS ON FILE
KEVIN DE BRUYNE                       ADDRESS ON FILE
KEVIN DODGE                           ADDRESS ON FILE
KEVIN ENRIQUE                         ADDRESS ON FILE
KEVIN FERRELL                         ADDRESS ON FILE
KEVIN FOUTZ                           ADDRESS ON FILE
KEVIN FOWLER                          ADDRESS ON FILE
KEVIN FRALEY                          ADDRESS ON FILE
KEVIN HENES                           ADDRESS ON FILE
KEVIN HESTER                          ADDRESS ON FILE
KEVIN INWOOD MD PA                    ADDRESS ON FILE
KEVIN J SELNA                         ADDRESS ON FILE
KEVIN JOHNSON                         ADDRESS ON FILE
KEVIN JONES                           ADDRESS ON FILE
KEVIN KING                            ADDRESS ON FILE
KEVIN KNITTLE                         ADDRESS ON FILE
KEVIN KOLLMORGEN                      ADDRESS ON FILE
KEVIN L TAYLOR                        ADDRESS ON FILE
KEVIN M SEKULA                        ADDRESS ON FILE
KEVIN MAYBEARRY                       ADDRESS ON FILE
KEVIN MCCLUNG                         ADDRESS ON FILE
KEVIN OCONNELL                        ADDRESS ON FILE
KEVIN OWENS                           ADDRESS ON FILE
KEVIN OXLEY                           ADDRESS ON FILE
KEVIN PHILLIPS                        ADDRESS ON FILE
KEVIN POWELL                          ADDRESS ON FILE
KEVIN RUSIN                           ADDRESS ON FILE
KEVIN S REEVE                         ADDRESS ON FILE
KEVIN SICA                            ADDRESS ON FILE
KEVIN SMITH                           ADDRESS ON FILE
KEVIN SPECKHART                       ADDRESS ON FILE
KEVIN SWAIN                           ADDRESS ON FILE
KEVIN SWOFFORD                        ADDRESS ON FILE
KEVIN TINER                           ADDRESS ON FILE
KEVIN TUCKER CLERK OF CIRCUIT COURT   24 SUMMIT AVE HAGERSTOWN MD 21740
KEVIN VINTIMILLA                      ADDRESS ON FILE
KEVIN WALKER                          ADDRESS ON FILE
KEVIN WHITE                           ADDRESS ON FILE
KEVIN WILLIAMS                        ADDRESS ON FILE
KEVIN WINTER                          ADDRESS ON FILE
KEVIN YATES                           ADDRESS ON FILE
KEW RAY LLC                           1640 MONTCLIFF DR CUMMING GA 30041
KEW RAY LLC                           1640 MONTCLIFF DR ATTENTION: KEW RAY CUMMING GA 30041
KEW RAY LLC                           1640 MONTCLIFF DR ATTENTION: KEW RAY CUMMING GA 30041-0821
KEW RAY LLC                           1640 MONTCLIFF DR CUMMING GA 30041-0821



Epiq Corporate Restructuring, LLC                                                                  Page 307 OF 567
                                                 RUBY TUESDAY
                      Case 20-12456-JTD       Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 315 of 586

Claim Name                             Address Information
KEW RAY LLC                            MATTHEW R. JOHNSON, AMY R. HARMON, O'DANIEL MCDONALD, LLC 9040 ROSWELL ROAD,
                                       SUITE 500 ATLANTA GA 30350
KEW RAY LLC                            C/O O'DANIEL MCDONALD ATTN KEITH O'DANIEL 9040 ROSWELL RD, STE 500 ATLANTA GA
                                       30350
KEW RAY LLC                            C/O BAKER MONROE, PLLC 1612 ATTN: LISA LEATON SUMMIT AVENUE, SUITE 100 FORT
                                       WORTH TX 76102
KEY ONE INC                            PO BOX 2422 EASTON MD 21601
KEYANA POLK                            ADDRESS ON FILE
KEYAUNTA BROWN                         ADDRESS ON FILE
KEYIANNA GREEN                         ADDRESS ON FILE
KEYONNA KIRTZ                          ADDRESS ON FILE
KEYRONE LEMON                          ADDRESS ON FILE
KEYSHAWN WILSON                        ADDRESS ON FILE
KEYSTONE CENTRAL SCHOOL DISTRICT TAX   PO BOX 6059 HERMITAGE PA 16148-1059
OFF
KEYSTONE CENTRAL TAX OFFICE            86 ADMINISTRATION DR STE 2 MILL HALL PA 17751
KEYSTONE COLLECTION GROUP- EIT         PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTION GROUP- LST         PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTIONS GROUP             PO BOX 559 IRWIN PA 15642
KEYSTONE COLLECTIONS GROUP             PO BOX 489 IRWIN PA 15642
KEYSTONE ORTHOPAEDIC SPECIALIST        PO BOX 9202 BELFAST ME 04915
KEYSTONE PROTECTIVE SERVICES INC       PO BOX 1498 SOUTHAMPTON PA 18966
KEYSTONE REFRIGERATION SERVICE         2615 RIVER ROAD UNIT 13 CINNAMINSON NJ 08077
KEYTON MEADE                           ADDRESS ON FILE
KEYVON ANDERSON                        ADDRESS ON FILE
KH & EN, LLC                           6550 GLADEVIEW COURT BURKE VA 22015
KH EN LLC                              6550 GLADEVIEW CT BURKE VA 22015
KH EN LLC                              6550 GLADEVIEW CT BURKE VA 22015-0000
KH HAWTHORNE LLC                       C/O COLLIERS INTERNATIONAL 4520 MAIN STREET STE 1000 KANSAS CITY MO 64111
KHADIJAH EVANS                         ADDRESS ON FILE
KHALAAH EWING                          ADDRESS ON FILE
KHALID GOODWIN                         ADDRESS ON FILE
KHALIL PARKER                          ADDRESS ON FILE
KHAMIK CARDWELL                        ADDRESS ON FILE
KHIRA M TANKERSLEY                     ADDRESS ON FILE
KHRISY STEWART                         ADDRESS ON FILE
KIANA ADAMS                            ADDRESS ON FILE
KIANA D MURRAY                         ADDRESS ON FILE
KIANA SHERIFF                          ADDRESS ON FILE
KIARA BRANTLEY                         ADDRESS ON FILE
KIARA BROWN                            ADDRESS ON FILE
KIARA CRISAFULLI                       ADDRESS ON FILE
KIARA DAVIS                            ADDRESS ON FILE
KIARA MCCROSKEY                        ADDRESS ON FILE
KIARA N ODOMS                          ADDRESS ON FILE
KIARRA JOHNSON                         ADDRESS ON FILE
KIARRA PALMER                          ADDRESS ON FILE
KIEARIA LYLES                          ADDRESS ON FILE
KIEL ORTIZ                             ADDRESS ON FILE
KIEON WILLIAMS                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 308 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 316 of 586

Claim Name                               Address Information
KIER ARMSTRONG                           ADDRESS ON FILE
KIERA JOHNSON                            ADDRESS ON FILE
KIERAN WEILER                            ADDRESS ON FILE
KIERRA JACKSON                           ADDRESS ON FILE
KIERRICA JOHNSON                         ADDRESS ON FILE
KIERRICA JOHNSON                         C/O ATKINS LAW FIRM DEWANA LOOPER, ESQ. 2 CLEVELAND CT GREENVILLE SC 29607
KIERSTYN CAUDILL                         ADDRESS ON FILE
KIKO SHANE                               ADDRESS ON FILE
KILEIGH PRIOR                            ADDRESS ON FILE
KILEY AMLAW                              ADDRESS ON FILE
KILEY STEWART                            ADDRESS ON FILE
KILIA NELSON                             ADDRESS ON FILE
KILLEARN WILLIAMS                        ADDRESS ON FILE
KILN CREEK PROFESSIONAL BUSINESS ASSOC   UNITED PROPERTY ASSOCIATES INC PO BOX 844565 BOSTON MA 02284
KILN CREEK PROFESSIONAL BUSINESS ASSOC   PO BOX 844565 BOSTON MA 02284
KIM ABBEY                                ADDRESS ON FILE
KIM AUGUSTINE                            ADDRESS ON FILE
KIM FRASER                               ADDRESS ON FILE
KIM GIBSON                               ADDRESS ON FILE
KIM HOLLOWELL                            ADDRESS ON FILE
KIM MONK                                 ADDRESS ON FILE
KIM MORRIS                               ADDRESS ON FILE
KIM MURRAY                               ADDRESS ON FILE
KIM NADOLSKI                             ADDRESS ON FILE
KIM PRATT                                ADDRESS ON FILE
KIM SEAGRAVES                            ADDRESS ON FILE
KIM WASSON                               ADDRESS ON FILE
KIMBALL UPHOLSTERY                       19 HYACINTH DR PEPPERELL MA 01463
KIMBER MERRITT                           ADDRESS ON FILE
KIMBERLEY ZIMMERMAN                      ADDRESS ON FILE
KIMBERLI BROWN                           ADDRESS ON FILE
KIMBERLI WALL                            ADDRESS ON FILE
KIMBERLY A LINDEEN                       ADDRESS ON FILE
KIMBERLY ADAMS                           ADDRESS ON FILE
KIMBERLY AMAN                            ADDRESS ON FILE
KIMBERLY BAUM                            C/O TURNBULOL BROCKMEYER LAW GROUP JOHN TURNBULL 401 ALLEGHENY AVENUE TOWSON
                                         MD 21204
KIMBERLY CHAPPELL                        ADDRESS ON FILE
KIMBERLY CHEATHAM                        ADDRESS ON FILE
KIMBERLY CONNOR                          ADDRESS ON FILE
KIMBERLY CRISMAN                         ADDRESS ON FILE
KIMBERLY CROSSLEY                        ADDRESS ON FILE
KIMBERLY D SAMPSON                       ADDRESS ON FILE
KIMBERLY DEESON                          ADDRESS ON FILE
KIMBERLY DOXBECK                         ADDRESS ON FILE
KIMBERLY GARCIA                          ADDRESS ON FILE
KIMBERLY GERIGHTY                        ADDRESS ON FILE
KIMBERLY GUM                             ADDRESS ON FILE
KIMBERLY HANCOCK                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 309 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 317 of 586

Claim Name                           Address Information
KIMBERLY HANNA                       ADDRESS ON FILE
KIMBERLY HOLLABAUGH                  ADDRESS ON FILE
KIMBERLY HUBBARD                     ADDRESS ON FILE
KIMBERLY J BANKS                     ADDRESS ON FILE
KIMBERLY MARTIN                      ADDRESS ON FILE
KIMBERLY MCDOWELL                    ADDRESS ON FILE
KIMBERLY MCLAUGHLIN                  ADDRESS ON FILE
KIMBERLY MIRAGLIA                    ADDRESS ON FILE
KIMBERLY PALAZZOLA                   ADDRESS ON FILE
KIMBERLY PALAZZOLA                   ADDRESS ON FILE
KIMBERLY PETTIFORD                   ADDRESS ON FILE
KIMBERLY PHILLIPS TAX COLLECTOR      473 SUGAR RUN RD BEECH CREEK PA 16822
KIMBERLY RAMSEY                      ADDRESS ON FILE
KIMBERLY RANSOM                      ADDRESS ON FILE
KIMBERLY S GRANT                     ADDRESS ON FILE
KIMBERLY SANDERS                     ADDRESS ON FILE
KIMBERLY SCHOEN-BELTRAN              ADDRESS ON FILE
KIMBERLY SMITH                       ADDRESS ON FILE
KIMBERLY UNGER                       ADDRESS ON FILE
KIMBERLY VAN HORN                    ADDRESS ON FILE
KIMBERLY VASSENELLI                  ADDRESS ON FILE
KIMBERLY WADSWORTH                   ADDRESS ON FILE
KIMBERLY WEBB                        ADDRESS ON FILE
KIMBERLY WINTZ                       ADDRESS ON FILE
KIMBLEY DIXON                        ADDRESS ON FILE
KIMCO REALTY CORP                    MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, STE 330 TIMONIUM MD 21093
KIMELIA CARTER                       ADDRESS ON FILE
KIMM GARCEAU                         ADDRESS ON FILE
KINDALL BALDWIN                      ADDRESS ON FILE
KINETICO INC                         PO BOX 714514 CINCINNATI OH 45271-4514
KING CLEANERS LLC                    416 HOPEWELL RD FAIRMONT WV 26554
KING COIL CLEANING                   30 RANGER LN WEST HARTFORD CT 06117
KING SPIRITS                         5636 US ROUTE 60 E HUNTINGTON WV 25705
KING, RAQUEL                         210 ANNA ST LILLINGTON NC 27546
KINGDOM LAWN AND LANDSCAPE LLC       5300 NORTH RD CLYDE MI 48049
KINGDOM LAWN MAINTENANCE             5300 NORTH ROAD CLYDE MI 48049
KINGMAN HOLDING LLC                  200 S BISCAYNE BLVD 7TH FLOOR MIAMI FL 33131
KINGSTON SCHOOL DISTRICT             21 WYNKOOP PLACE KINGSTON NY 12401
KINGSVIEW WINE LIQUOR                18323 LEAMAN FARM ROAD GERMANTOWN MD 20874
KINISHY BLOWE                        ADDRESS ON FILE
KINNETT PLUMBING INC                 5064 ANCHORSTONE DR WOODBRIDGE VA 22192
KINSLEY GRAHAM LP                    ADDRESS ON FILE
KINSTON REFRIGERATION CO INC         601 WAKE AVE KINSTON NC 28504
KINZI MILHOLLAND                     ADDRESS ON FILE
KIP GALLAGHER                        ADDRESS ON FILE
KIPPER COPELAND                      ADDRESS ON FILE
KIRA CHAMBERS                        ADDRESS ON FILE
KIRA HESPENHEIDE                     ADDRESS ON FILE
KIRA STOY                            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 310 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 318 of 586

Claim Name                            Address Information
KIRA TAYLOR                           ADDRESS ON FILE
KIRA TOLVER                           ADDRESS ON FILE
KIRA-LEIGH MILLER                     ADDRESS ON FILE
KIRCHNER BEVERAGE                     2740 CHARLESTOWN ROAD LANCASTER PA 17603
KIRI C MCCLELLAN                      ADDRESS ON FILE
KIRI WILLIAMS                         ADDRESS ON FILE
KIRK CARSON, ESQ                      C/O REALTY INCOME CORP 11995 EL CAMINO REAL SAN DIEGO CA 92130
KIRK, JUSTIN T                        C/O ANDRES & BERGER PC 264 KINGS HWY E HADDONFIELD NJ 08033
KIRKLUN EVANS                         ADDRESS ON FILE
KIRKORRA L SIPLEN                     ADDRESS ON FILE
KIRSTEN BENNETT                       ADDRESS ON FILE
KIRSTEN C GRAHAM                      ADDRESS ON FILE
KIRSTEN CAPPARELLO                    ADDRESS ON FILE
KIRSTEN KELLEY                        ADDRESS ON FILE
KIRSTEN MULLIKIN                      ADDRESS ON FILE
KIRSTEN WILFORD                       ADDRESS ON FILE
KIRSTIN OKEEFE                        ADDRESS ON FILE
KIRSTIN ROE                           ADDRESS ON FILE
KIRSTYNN HUMPHREYS                    ADDRESS ON FILE
KITCHEN EQUIPMENT AND SUPPLY CO INC   1600 W MAIN ST PENSACOLA FL 32502
KITTRINA GALLAGHER                    ADDRESS ON FILE
KIYANA PIPKINS                        ADDRESS ON FILE
KJS ARCHITECTURAL LANDSCAPING         PO BOX 10215 DOTHAN AL 36304
KJS ARCHITECTURAL LANDSCAPING         4510 JUDGE LOGUE RD PO BOX 10215 DOTHAN AL 36304
KLAFTER OLSEN AND LESSER LLP          2 INTERNATIONAL DR STE 350 RYE BROOK NY 10573
KLEBAN GREENVILLE LLC                 KLEBAN GREENVILLE, LLC C/O APRIL CLYNE 1189 POST ROAD, SUITE 3B FAIRFIELD CT
                                      06824
KLEBAN GREENVILLE LLC                 KENNETH M KLEBAN, MANAGER 1189 POST RD, STE 3B FAIRFIELD CT 06824
KLEBAN GREENVILLE LLC                 STEPHAN B. GROZINGER, ESQ. 249 LYONS 249 LYONS PLAIN ROAD WESTON CT 06883
KLEBAN GREENVILLE LLC                 C/O MCELROY DEUTSCH MULVANET, ET AL ATTN KRISTIN B MAYHEW, ESQ 30 JELLIFF LN
                                      SOUTHPORT CT 06890
KLEBAN GREENVILLE LLC                 C/O LEWIS S. HAMILTON, ESQ. POWELL & HAMILTON POST OFFICE DRAWER 9 GREENVILLE
                                      AL 36037
KLEBAN GREENVILLE, LLC                1189 POST ROAD STE 3B FAIRFIELD CT 06824
KLIE LAW OFFICES PLLC                 85 WEST MAIN STREET BUCKHANNON WV 26201
KLINGBEIL MULTIFAMILY FUND IX LLC     20300 RIVER RIDGE TERRACE ATTN ELIZABETH CASTRO ASHBURN VA 20147
KLNB MANAGEMENT, LLC                  60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
KLT CONSTRUCTION INC                  1667 WARHAWK LANE JACKSONVILLE FL 32221
KM PLUMBING SERVICES LLC              PO BOX 22 BRASELTON GA 30517
KM SCHLANGEN PROPERTIES LLC           1404 SIERRA COURT WEST SARTELL MN 56377
KMART CORP                            C/O SEARS HOLDINGS CORP 3333 BEVERLY RD ATTN: VP, LEASE & DEV, DEPT 824RE
                                      HOIFFMAN ESTATES IL 60179
KMART CORP                            12664 COLLECTIONS CENTER DRIVE STORE4700 LEASE 34152 CHICAGO IL 60693
KMART CORPORATION                     12664 COLLECTIONS CENTER DR CHICAGO IL 60693
KNEISLEY PAINTING INC                 345 SUCCESSFUL WAY SPARTANBURG SC 29303
KNICHOLOS BRINDA                      ADDRESS ON FILE
KNOBEL REFRIGERATION                  PO 1328 2420 WEST FRONT STREET NORTH PLATTE NE 69103
KNOTT MECHANICAL INC                  338 CLUBHOUSE ROAD HUNT VALLEY MD 21031
KNOWLES SAMUELSON                     ADDRESS ON FILE
KNOX CHAPMAN UTILITY DIST             1905 E JOHN SEVIER HWY KNOXVILLE TN 37920


Epiq Corporate Restructuring, LLC                                                                   Page 311 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 319 of 586

Claim Name                              Address Information
KNOX CHAPMAN UTILITY DIST               PO BOX 9569 KNOXVILLE TN 37940
KNOX CHAPMAN UTILITY DIST               PO BOX 9569 KNOXVILLE TN 37940-0569
KNOX COUNTY                             PO BOX 70 KNOXVILLE TN 37901
KNOX COUNTY GOVERNMENT                  140 DAMERON AVE KNOXVILLE TN 37917-6413
KNOX COUNTY HEALTH DEPT                 140 DAMERON AVE KNOXVILLE TN 37917-6413
KNOX COUNTY HEALTH DEPT                 11660 UPPER GILCHRIST RD MT VERNON OH 43050
KNOX COUNTY TREASURER                   117 E HIGH ST STE 103 MOUNT VERNON OH 43050
KNOX COUNTY TRUSTEE                     PO BOX 70 KNOXVILLE TN 37901
KNOX PEST CONTROL                       PO BOX 870 FORTSON GA 31808
KNOX YARD MAINTENANCE INC               698 UNITY ROAD BENTON ME 04901
KNOX YARD MAINTENANCE LLC               698 UNITY RD BENTON ME 04901
KNOX, DORIS                             C/O THE LAW FIRM OF ADA G VICUNA PLLC PO BOX 681806 CHARLOTTE NC 28216
KNOXVILLE BEVERAGE COMPANY              1335 EAST WEISGARBER ROAD KNOXVILLE TN 37909
KNOXVILLE UTILITIES BOARD               PO BOX 59017 KNOXVILLE TN 37950-9017
KNULL ENTERPRISES INC                   1930 GOOD HOPE ROAD ENOLA PA 17025
KOBE ISAAC                              ADDRESS ON FILE
KOENIGSBERG, PAUL                       4775 N BAY RD MIAMI BEACH FL 33140
KOERNER DISTRIBUTING INC                PO BOX 67 EFFINGHAM IL 62401
KOHLER DISTRIBUTING CO                  150 WAGARAW RD P O BOX 643 HAWTHORNE NJ 07507
KOHLFELD DISTRIBUTING INC               4691 EAST JACKSON BOULEVARD JACKSON MO 63755
KOKOMO POLICE DEPARTMENT                ATTN RECORDS DIVISION 100 S UNION STREET KOKOMO IN 46901
KOLBY ROBERTS                           ADDRESS ON FILE
KOLE RABY                               ADDRESS ON FILE
KOMAR PLUMBING COMPANY                  49 ROCHE WAY YOUNGSTOWN OH 44512
KONDWANI THOMAS                         ADDRESS ON FILE
KONICA MINOLTA BUSINESS                 SOLUTIONS USA INC 100 WILLIAMS DR RAMSEY NJ 07446
KONICA MINOLTA BUSINESS SOLUTIONS       USA INC DEPT AT 952823 ATLANTA GA 31192
KONICA MINOLTA BUSINESS SOLUTIONS USA   100 WILLIAMS DR RAMSEY NJ 07446-2907
KONICA MINOLTA PREMIER FINANCE          100 WILLIAMS DR RAMSEY NJ 07446-2907
KONICA MINOLTA PREMIER FINANCE          P O BOX 105710 ATLANTA GA 30348
KONRAD BEER DISTRIBUTOR INC             P O BOX 5396 DEPTFORD NJ 08096
KONRAD BEVERAGE CO                      P O BOX 5396 DEPTFORD NJ 08096
KOONSE FOOD EQUIPMENT SERVICE           5510 BROWNSVILLE ROAD PITTSBURGH PA 15236
KOONTZ, ADAM                            1734 NORTHFIELD DR MARYVILLE TN 37804
KOONTZ, ADAM                            C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                        KNOXVILLE TN 37934
KOORSEN FIRE SECURITY INC               2719 NORTH ARLINGTON AVENUE INDIANAPOLIS IN 46218
KOPKA PINKUS AND DOLIN PC               100 LEXINGTON DR STE 100 BUFFALO GROVE IL 60089
KOPKA PINKUS DOLIN PC                   100 LEXINGTON DR, STE 100 BUFFALO GROVE IL 60089
KORAH D BLAKE                           ADDRESS ON FILE
KOREY JOHNSON                           ADDRESS ON FILE
KORI GRAY                               ADDRESS ON FILE
KORI-ANN MAYSE                          ADDRESS ON FILE
KORTNEY FELDMAN                         ADDRESS ON FILE
KORY HUNTLEY                            ADDRESS ON FILE
KOSCIUSKO CHAMBER OF COMMERCE           523 S BUFFALO ST WARSAW IN 46580
KOSCIUSKO COUNTY HEALTH DEPT            100 WEST CENTER ST WARSAW IN 46580
KOSCIUSKO COUNTY TREASURER              PO BOX 1764 WARSAW IN 46581
KOURTNEI HAYWOOD                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 312 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 320 of 586

Claim Name                               Address Information
KOURTNEY FIELD                           ADDRESS ON FILE
KOURY CORP                               400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
KOURY TORINGDON LLC                      2275 VANSTORY ST SUITE 200 ATTN ACCOUNTING GREENSBORO NC 27403
KOWALSKI, RANDI                          5952 SMITH RD NORTH SYRACUSE NY 13212
KOYSEAN FIELDS                           4830 EMBARCADERO LN COLLEGE PARK GA 30337
KPMG LLP                                 PO BOX 120608 DEPT 0608 DALLAS TX 75312
KPMG LLP                                 PO BOX 120754 DEPT 0754 DALLAS TX 75312
KRAFT HEINZ FOODS COMPANY                22541 NETWORK PLACE CHICAGO IL 60673
KRAIG GOODWIN                            ADDRESS ON FILE
KRAMER BEVERAGE COMPANY                  161 S 2ND ROAD HAMMONTON NJ 08037
KRAMER BEVERAGE COMPANY                  161 S 2ND ROAD HAMMONTON NJ 80370
KRATZENBERG AND ASSOCIATES INC           PO BOX 489 IRWIN PA 15642
KRATZKE, CHRISTINE                       C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
KRATZKE, CHRISTINE                       7744 YANKEE CT ARVADA CO 80007
KRATZKE, CHRISTINE M                     7744 YANKEE CT ARVADA CO 80007
KRAUSE ELECTRIC REFRIGERATION INC        116 RACELAND ROAD SOMERSET PA 15501
KRAUSE, AMANDA                           819 HUGHES RD FULTONVILLE NY 12072
KRAVCO SIMON COMPANY                     225 WEST WASHINGTON STREET ATTN: LEGAL DEPT INDIANAPOLIS IN 46204
KRAYCAR, KEITHIA                         820 WOODLAWN ST SCRANTON PA 18509
KRCA                                     4701 COLUMBUS STREET STE 300 VIRGINIA BEACH VA 23462
KRELLER BUSINESS INFORMATION GROUP INC   817 MAIN STREET 3RD FLOOR CINCINNATI OH 45202
KREY DISTRIBUTING COMPANY                150 TURNER BLVD ST PETERS MO 63376
KRG ESTERO LLC                           PO BOX 743810 ACCT 000162 ATLANTA GA 30374
KRG EVANS MULLINS OUTLOTS LLC            30 SOUTH MERIDIAN STREET SUITE 1100 INDIANAPOLIS IN 46204
KRG EVANS MULLINS OUTLOTS LLC            ATTN PATTY L HOLDER, SUP ACCOUNTS REC 30 S MERIDIAN ST, STE 1100 INDIANAPOLIS
                                         IN 46204
KRG EVANS MULLINS OUTLOTS LLC            15961 COLLECTIONS CTR DRIVE CHICAGO IL 60693
KRG EVANS MULLINS OUTLOTS LLC            15961 COLLECTIONS CTR DRIVE CHICAGO IL 60693-0000
KRG EVANS MULLINS OUTLOTS LLC            C/O MARK A BOGDANOWICZ 211 FULTON ST, STE 600 PEORIA IL 61602
KRISTA CAPPETTA                          ADDRESS ON FILE
KRISTA CRANSTON                          ADDRESS ON FILE
KRISTA KROMER                            ADDRESS ON FILE
KRISTA PETERSON                          ADDRESS ON FILE
KRISTAL JIMENEZ                          ADDRESS ON FILE
KRISTAN COLLINS                          ADDRESS ON FILE
KRISTEENA ROBERTS                        ADDRESS ON FILE
KRISTEN BINK                             ADDRESS ON FILE
KRISTEN HILL                             ADDRESS ON FILE
KRISTEN LOWRANCE                         ADDRESS ON FILE
KRISTEN MARTIN                           ADDRESS ON FILE
KRISTEN MELNICK                          ADDRESS ON FILE
KRISTEN PRICE                            ADDRESS ON FILE
KRISTEN ROSEN                            ADDRESS ON FILE
KRISTEN SHREWSBURY                       ADDRESS ON FILE
KRISTEN SMITH                            ADDRESS ON FILE
KRISTEN STRAIN                           ADDRESS ON FILE
KRISTEN STRAIT                           ADDRESS ON FILE
KRISTEN TALLEY                           ADDRESS ON FILE
KRISTEN WALLER                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 313 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21   Page 321 of 586

Claim Name                         Address Information
KRISTI JOHNSON                     ADDRESS ON FILE
KRISTI MCCANN                      ADDRESS ON FILE
KRISTI MCCANN                      ADDRESS ON FILE
KRISTI PITTMAN                     ADDRESS ON FILE
KRISTI SLAUGHTER                   ADDRESS ON FILE
KRISTIAN JOWERS                    ADDRESS ON FILE
KRISTIE BERRIER                    ADDRESS ON FILE
KRISTIE FISHER                     ADDRESS ON FILE
KRISTIE KNIGHT                     ADDRESS ON FILE
KRISTIN BRANDON                    ADDRESS ON FILE
KRISTIN CROSS                      ADDRESS ON FILE
KRISTIN GESTL                      ADDRESS ON FILE
KRISTIN GRAY                       ADDRESS ON FILE
KRISTIN HERNANDEZ                  ADDRESS ON FILE
KRISTIN LEPLEY                     ADDRESS ON FILE
KRISTIN MARO                       ADDRESS ON FILE
KRISTIN MCDANIEL                   ADDRESS ON FILE
KRISTIN OBRIEN                     ADDRESS ON FILE
KRISTIN RAYNER                     ADDRESS ON FILE
KRISTIN REYNOLDS                   ADDRESS ON FILE
KRISTINA BEARD                     ADDRESS ON FILE
KRISTINA BOUZIDOUNE                ADDRESS ON FILE
KRISTINA BRASFIELD                 ADDRESS ON FILE
KRISTINA CONLEY                    ADDRESS ON FILE
KRISTINA FRANCE                    ADDRESS ON FILE
KRISTINA FRASIER                   ADDRESS ON FILE
KRISTINA FRYER                     ADDRESS ON FILE
KRISTINA HAMER                     ADDRESS ON FILE
KRISTINA HOLLIFIELD                ADDRESS ON FILE
KRISTINA HUNT                      ADDRESS ON FILE
KRISTINA KIDD                      ADDRESS ON FILE
KRISTINA KISER                     ADDRESS ON FILE
KRISTINA L EVANS                   ADDRESS ON FILE
KRISTINA SARGENT                   ADDRESS ON FILE
KRISTINA SMITH                     ADDRESS ON FILE
KRISTINA SMITH                     ADDRESS ON FILE
KRISTINA THOMAS                    ADDRESS ON FILE
KRISTINA TURNER                    ADDRESS ON FILE
KRISTINE ALVAREZ                   ADDRESS ON FILE
KRISTINE HATHAWAY-LANOZA           ADDRESS ON FILE
KRISTINE TOWNSEND                  ADDRESS ON FILE
KRISTOPHER CALDWELL                ADDRESS ON FILE
KRISTOPHER MEEKINS                 ADDRESS ON FILE
KRISTOPHER MORRISON                ADDRESS ON FILE
KRISTOPHER PARSONS                 ADDRESS ON FILE
KRISTOPHER RAMSEY                  ADDRESS ON FILE
KRISTOPHER RAY                     ADDRESS ON FILE
KRISTY MANLEY                      ADDRESS ON FILE
KRISTYN BRENNAN                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                      Page 314 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 322 of 586

Claim Name                               Address Information
KROGER CHECK RECOVERY CENTER             PO BOX 30650 SALT LAKE CITY UT 84130-0650
KROGER LIMITED PARTNERSHIP INC           PO BOX 645127 NASHVILLE CUSTOMER CHARGES PITTSBURGH PA 15264
KROLL ASSOCIATES INC                     PO BOX 848098 DALLAS TX 75284-7509
KRYSTA OCONNOR                           ADDRESS ON FILE
KRYSTA SVELLING WHITE                    ADDRESS ON FILE
KRYSTAL BURNETT                          ADDRESS ON FILE
KRYSTAL FIGUEROA                         ADDRESS ON FILE
KRYSTAL GREENE                           ADDRESS ON FILE
KRYSTAL GREENE                           ADDRESS ON FILE
KRYSTAL LOPEZ                            ADDRESS ON FILE
KRYSTAL SHEEHY                           ADDRESS ON FILE
KRYSTAL WORRELL                          ADDRESS ON FILE
KRYSTOPHER YOUNG                         ADDRESS ON FILE
KRYSTYNA OWEN                            ADDRESS ON FILE
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP MANAGEMENT OFFICE SPRINGFIELD MALL
                                         1250 BALTIMORE PIKE SPRINGFIELD PA 19064
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP C/O PREIT SERVICES, LLC ONE COMMERCE
                                         SQ 2005 MARKET ST, STE 1000 PHILADELPHIA PA 19103
KS SPRINGFIELD LIMITED PARTNERSHIP AND   PR SPRINGFIELD/DELCO LIMITED PARTNERSHIP KRAVCO SIMON COMPANY 225 WEST
                                         WASHINGTON STREET INDIANAPOLIS IN 46204
KSW PA REALTY LLC                        PO BOX 383 JERSEY CITY NJ 07303
KSW PA REALTY LLC                        13356 METCALF AVENUE OVERLAND PARK KS 66213
KU                                       A PPL COMPANY PO BOX 9001954 LOUISVILLE KY 40290
KUANG RHOADS                             ADDRESS ON FILE
KUB                                      4428 WESTERN AVE KNOXVILLE TN 37921
KUB                                      PO BOX 59017 KNOXVILLE TN 37950
KUB                                      KNOXVILLE UTILITIES BOARD PO BOX 59017 KNOXVILLE TN 37950
KUB                                      PO BOX 59017 KNOXVILLE TN 37950-9017
KUHLEMANN, FRED                          C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
KULWINDER SINGH                          ADDRESS ON FILE
KUMAR LODGING INC                        ATTN BOB KUMAR BEST WESTERN ATHENS 1329 HWY 72 EAST ATHENS AL 35612
KUNJ SHAH                                ADDRESS ON FILE
KUNTA NYAMEBA                            ADDRESS ON FILE
KURT DECHRISTOPHER                       ADDRESS ON FILE
KURT H JUERGENS                          ADDRESS ON FILE
KURT JUERGENS                            ADDRESS ON FILE
KURT ZUMBAHLEN                           ADDRESS ON FILE
KURTISS MITCHELL                         ADDRESS ON FILE
KUSTOM KRAFT LASER                       327 HUSCHKA DR KENDALL WI 54638
KUTAK ROCK LLP                           PO BOX 30057 OMAHA NE 68103
KUTAK ROCK LLP                           1801 CALIFORNIA STREET SUITE 3000 DENVER CO 80202
KW ASSOCIATES LLC                        825 BLUFF RD COLUMBIA SC 29201
KW BEVERAGE COLUMBIA                     825 BLUFF RD COLUMBIA SC 29201
KWS ENTERPRISES INCORPORATED             YESCO OF RICHMOND 12730 SPECTRIM LANE STE F MIDLOTHIAN VA 23112
KYAIRA RANDLE                            ADDRESS ON FILE
KYLA COLOM                               ADDRESS ON FILE
KYLA HARRISON                            ADDRESS ON FILE
KYLA WISE                                ADDRESS ON FILE
KYLAH GORDON                             ADDRESS ON FILE
KYLAR LAWSON                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 315 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 323 of 586

Claim Name                          Address Information
KYLE A WEBB                         ADDRESS ON FILE
KYLE BARRY                          ADDRESS ON FILE
KYLE BARRY                          ADDRESS ON FILE
KYLE COX                            ADDRESS ON FILE
KYLE DEACON                         ADDRESS ON FILE
KYLE DELANEY                        ADDRESS ON FILE
KYLE ERICKSEN                       ADDRESS ON FILE
KYLE FULWIDER                       ADDRESS ON FILE
KYLE HALCOMB                        ADDRESS ON FILE
KYLE HARTLINE                       ADDRESS ON FILE
KYLE KING                           ADDRESS ON FILE
KYLE LOCANTORA                      ADDRESS ON FILE
KYLE LOWRY                          ADDRESS ON FILE
KYLE MCLAUGHLIN                     ADDRESS ON FILE
KYLE ODONNELL                       ADDRESS ON FILE
KYLE ORDWAY                         ADDRESS ON FILE
KYLE POTTER                         ADDRESS ON FILE
KYLE R BANNISTER                    ADDRESS ON FILE
KYLE R RENSING                      ADDRESS ON FILE
KYLE RAYMOND                        ADDRESS ON FILE
KYLE SALAGA                         ADDRESS ON FILE
KYLE SCOTT                          ADDRESS ON FILE
KYLE SHRIEVES                       ADDRESS ON FILE
KYLE SHULER                         ADDRESS ON FILE
KYLE VAILS                          ADDRESS ON FILE
KYLE VEGA                           ADDRESS ON FILE
KYLE WESOLOWSKI                     ADDRESS ON FILE
KYLE WILLIAMS                       ADDRESS ON FILE
KYLE WOODBURY                       ADDRESS ON FILE
KYLE WOOTEN                         ADDRESS ON FILE
KYLEE CHRASTINA                     ADDRESS ON FILE
KYLEE HARRELL CUMBIE                ADDRESS ON FILE
KYLEE HARVEY                        ADDRESS ON FILE
KYLEE PATTERSON MICHAUD             ADDRESS ON FILE
KYLEIGH KISER                       ADDRESS ON FILE
KYLES LANDSCAPE SERVICE             5320 LEMAY FERRY RD ST LOUIS MO 63129
KYLIE PRUITT                        ADDRESS ON FILE
KYLIE ROBY                          ADDRESS ON FILE
KYLIEANNE ANTOINE                   ADDRESS ON FILE
KYMBERLI ROWLEY                     ADDRESS ON FILE
KYNELL GT DALLAS                    90 CORBIN DR HAMPTON VA 23666
KYRA BISHOP-JACOBS                  ADDRESS ON FILE
KYRA TAYLOR                         ADDRESS ON FILE
KYRIE FISHER                        ADDRESS ON FILE
KYTREAL BRUMSKIN                    ADDRESS ON FILE
KYVIETA BROWN                       ADDRESS ON FILE
L AND F SERVICES                    221 CO RD 399 CULLMAN AL 35057
L AND R CONSTRUCTION INC            323 BENTON RD CARLTON GA 30627
L DAVID COLE                        9107 WILSHIRE BLVD. SUITE 450 BEVERLY HILLS CA 90210



Epiq Corporate Restructuring, LLC                                                             Page 316 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 324 of 586

Claim Name                               Address Information
L H DISTRIBUTING CO INC                  PO DRAWER 340 TULLAHOMA TN 37388
L KNIFE SON INC                          P O BOX K KINGSTON MA 02364
L&W OUTDOOR ADVERTISING INC              6102 W 400 N GREENFIELD IN 46140
LA GRANGE GROCERY COMPANY                PO BOX 1048 LA GRANGE GA 30241
LA LANDSCAPING                           225 STANLEY RD SANFORD NC 27332
LABRONE GORDON                           ADDRESS ON FILE
LACASHA HARTMAN                          ADDRESS ON FILE
LACEE COCHRAN                            ADDRESS ON FILE
LACEY PANKEY                             ADDRESS ON FILE
LACEY PITTMAN                            ADDRESS ON FILE
LACIE CLAFLIN                            ADDRESS ON FILE
LACIE SCOTT                              ADDRESS ON FILE
LACKAWANNA RIVER BASIN SEWER AUTHORITY   PO BOX 280 OLYPHANT PA 18447
LACKAWANNA RIVER BASIN SEWER AUTHORITY   PO BOX 280 OLYPHANT PA 18447-0280
LACKAWANNA RIVER BASIN SEWER AUTHORITY   ATTN JANE O'NEILL, BILLING COORDINATOR 145 BOULEVARD AVE REAR THROOP PA 18512
LACKAWANNA RIVER BASIN SWR AUTH          PO BOX 280 OLYPHANT PA 18447-0280
LACONS REFRIG AND AIR COND LLC           201 HENDRIX STREET WEST COLUMBIA SC 29169
LACORTE AND SONS LLC                     144 NORTH BEVERWYCK RD STE 112 LAKE HIAWATHA NJ 07034
LACREASHA MCCRAY                         ADDRESS ON FILE
LACY ANDERS                              ADDRESS ON FILE
LADAS PARRY                              ADDRESS ON FILE
LADASIA WHITEHURST                       ADDRESS ON FILE
LADAWN WILLIAMS                          ADDRESS ON FILE
LADAYSHA JETT                            ADDRESS ON FILE
LADDS                                    6881 APPLING FARMS PARKWAY MEMPHIS TN 38133
LADONTA HALL                             ADDRESS ON FILE
LAFAYETTE PERRY                          ADDRESS ON FILE
LAFRENIERE, ROBERT                       C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
LAGASSE, MARC                            160 ATHENS WAY NASHVILLE TN 37228
LAGRASSO BROTHERS PRODUCE                PO BOX 2638 DETROIT MI 48202-2638
LAILA SIMONE                             ADDRESS ON FILE
LAKE APOPKA NATURAL GAS DIST             38 N PARK AVE APOPKA FL 32703
LAKE APOPKA NATURAL GAS DIST             PO BOX 850001 ORLANDO FL 32885
LAKE APOPKA NATURAL GAS DIST             PO BOX 850001 ORLANDO FL 32885-0023
LAKE BEVERAGE CORP                       900 JOHN STREET WEST HENRIETTA NY 14586
LAKE CITY                                205 N MARION AVE LAKE CITY FL 32055
LAKE COUNTY DEPT OF UTILITIES            PO BOX 8005 PAINESVILLE OH 44077-8005
LAKE COUNTY HEALTH DEPARTMENT            5966 HEISLEY RD MENTOR OH 44060
LAKE COUNTY TAX COLLECTOR                PO BOX 327 TAVARES FL 32778
LAKE COUNTY TREASURER                    PO BOX 490 PAINESVILLE OH 44077
LAKE COUNY GENERAL HEALTH DIST           5966 HEISLEY RD MENTOR OH 44060
LAKE CUMBERLAND DISTRICT HEALTH DEPT     45 ROBERTS ST SOMERSET KY 42501
LAKE ERIE SHORES CONTRACTING             PO BOX 2065 PAINESVILLE OH 44077
LAKE VIEW INDUSTRIAL ASSOC INC           C/O UPA PO BOX 844565 BOSTON MA 02284
LAKEFOREST MALL                          1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS MD 21401
LAKEFOREST OWNER LLC                     PO BOX 74887 CHICAGO IL 60694
LAKEFOREST RETAIL INVESTMENT LLC         C/O NQGRG ATTN DIANE C BRISTOW, ESQ 1 SOUTH ST, 27TH FL BALTIMORE MD 21202
LAKEFOREST RETAIL INVESTMENT LLC         LAKEFOREST MALL 1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS
                                         MD 21401



Epiq Corporate Restructuring, LLC                                                                   Page 317 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 325 of 586

Claim Name                              Address Information
LAKEFOREST RETAIL INVESTMENT LLC        1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ATTN ACCTS RECEIVABLE
                                        ANNAPOLIS MD 21401
LAKEFOREST RETAIL INVESTMENT LLC        1919 WEST ST STE 100 C/O PETRIE RICHARDSON VENTURES ANNAPOLIS MD 21401
LAKEISHA ANDERSON                       ADDRESS ON FILE
LAKELAND ELECTRIC                       ATTN JERROD D SIMPSON, ESQ 228 S MASSACHUSETTS AVE LAKELAND FL 33801
LAKELAND ELECTRIC                       PO BOX 32006 LAKELAND FL 33802-2006
LAKESIDE PROJECT SOLUTIONS LLC          405 N PILOT KNOB RD DENVER NC 28037
LAKETHIA BUTLER                         ADDRESS ON FILE
LAKEWAY PUBLISHERS INC                  1609 W 1ST NORTH ST MORRISTOWN TN 34815
LAKEWOOD BLUECLAWS                      2 STADIUM WAY LAKEWOOD NJ 08701
LAKEWOOD TOWNSHIP                       MUNICIPAL UTILITIES AUTHORITY 390 NEW HAMPSHIRE AVE LAKEWOOD NJ 08701
LAKEWOOD TOWNSHIP                       231 3RD ST LAKEWOOD NJ 08701
LAKEWOOD VILLAGE                        PO BOX 1475 BUFFALO NY 14240-1475
LAKIN CLENDENIN                         ADDRESS ON FILE
LAKINYA GREEN                           ADDRESS ON FILE
LAMAR CLARK                             ADDRESS ON FILE
LAMAR JENKINS                           ADDRESS ON FILE
LAMARCUS BISHOP                         ADDRESS ON FILE
LAMARCUS WARREN                         ADDRESS ON FILE
LAMARKUS SEAY                           ADDRESS ON FILE
LAMASTRA ENTERPRISES INC                CHERYL FRAZIER 225 RODMAN ROAD NORFOLK VA 23503
LAMASTRA ENTERPRISES INC                225 RODMAN ROAD NORFOLK VA 23503
LAMBERTS LANDSCAPING AND LAWNCARE LLC   PO BOX 24 LEWIS CENTER OH 43035-0024
LAMONT BOLT                             ADDRESS ON FILE
LAMPKIN LAW FIRM LLC                    P O BOX 843 BLYTHEWOOD SC 29016
LANA ANDERSON                           ADDRESS ON FILE
LANA DAVIS                              ADDRESS ON FILE
LANCASTER CO TAX BUREAU-EIT             1845 WILLIAM PENN WAY SUITE 1 LANCASTER PA 17601
LANCASTER CO TAX BUREAU-LST             1845 WILLIAM PENN WAY SUITE 1 LANCASTER PA 17601
LANCASTER COUNTY TREASURER              555 S 10TH ST ROOM 102 LINCOLN NE 68508
LANCE, JONATHAN                         2827 FRIENDLY LN, LOT 1 COLUMBIA SC 29210
LANDEL BERNSTEIN AND KALOSIEH LLP       279 FRANKLIN AVE WYCKOFF NJ 07481
LANDERS BURTON                          ADDRESS ON FILE
LANDESIGN ENGINEERS                     2905 MITCHELLVILLE RD STE 111 BOWIE PROFESSIONAL CENTER BOWIE MD 20716
LANDMARK AMERICAN INS. CO.              945 EAST PACES FERRY ROAD, SUITE 1800 ATLANTA GA 30326-1160
LANDMARK AMERICAN INS. CO.              RSUI GROUP INC. 945 EAST PACES FERRY RD, STE 1800 ATLANTA GA 30326-1160
LANDON BLAND                            ADDRESS ON FILE
LANDON COX                              ADDRESS ON FILE
LANDON TALLEY                           ADDRESS ON FILE
LANDSCAPE AMERICA INC                   2911 BIRD VIEW RD WESTMINSTER MD 21157
LANDSCAPE ASSOCIATES INC                2450 OLD HWY 150 BESSEMER AL 35022
LANDSCAPE BARBERS                       7559 SW 102ND LOOP OCALA FL 34476
LANDSCAPE BARBERS TREE SERVICE LLC      7559 SW 102ND LOOP OCALA FL 34476
LANDSCAPE IRRIGATION EXPERTS            16140 HIGHWAY 125 JACK AL 36346
LANDSCAPE REMEDIES INC                  5000 18 HIGHWAY 17 211 FLEMING ISLAND FL 32003
LANDSCAPE SUPPLY CENTER                 1196 ODLIN ROAD HERMON ME 04401
LANDSCAPE WORKSHOP                      550 MONTGOMERY HWY STE 200 VESTAVIA HILLS AL 35216
LANDSCAPES BY TIDWELL LLC               1053 SHELTON RD CHARLOTTE TN 37036
LANE BRUMBACK                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 318 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21        Page 326 of 586

Claim Name                           Address Information
LANE CRIMM                           ADDRESS ON FILE
LANE PLUMBING                        185 FIVE RD CARMEL ME 04419
LANE VALENTE INDUSTRIES              98 MAPLE AVE SMITHTOWN NY 11787
LANELL GAYLOR                        ADDRESS ON FILE
LANES MILL CROSSING                  242 ROUTE 79 SUITE 9 MORGANVILLE NJ 07751
LANEY JOHNSON                        ADDRESS ON FILE
LANEY MAYO                           ADDRESS ON FILE
LANG SIGNS INC                       7108 CASTLEBERRY RD CUMMING GA 30040
LANG, LILLIAN                        1930 PALMA WAY MARYVILLE TN 37803
LANGE, RACHAEL                       15720 N 1ST ST RAYMOND NE 68428
LANGLEY SQUARE ASSOCIATES LLC        C/O THE KATSIAS COMPANY PO BOX 922 VIRGINIA BEACH VA 23451
LANHAM LLLP                          C/O NAI THE MICHAEL COMPANIES INC 10100 BUSINESS PARKWAY LANHAM MD 20706
LANHAM LLLP                          10100 BUSINESS PKWY LANHAM MD 20706
LANHAM LLLP                          TIMOTHY F. MALONEY, LEVI S. ZASLOW JOSEPH, GREENWALD & LAAKE, P.A. 6404 IVY
                                     LANE, SUITE 400 GREENBELT MD 20770
LANHAM LLLP                          C/O THE WEISS LAW GROUP LLC ATTN BRETT WEISS 6404 IVY LN, STE 650 GREENBELT MD
                                     20770
LANIER LAWN AND                      LANDSCAPE SERVICES PO BOX 1263 HIXSON TN 37343
LANNINGS FOODS                       1033 NEWARK RD MOUNT VERNON OH 43050
LANTAU, DOUGLAS                      5043 NANTUCKET CT COLONIAL HEIGHTS VA 23834
LANTAU, DOUGLAS                      C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
LAPEER CITY TREASURER                INCOME TAX DEPARTMENT 576 LIBERTY PARK LAPEER MI 48446-2140
LAPORTE SONS                         32 LOVERS LANE PLAINFIELD CT 06374
LAQUAN PITTMAN                       ADDRESS ON FILE
LAQUEENA BROOKS                      ADDRESS ON FILE
LAQUETTA PARKER                      ADDRESS ON FILE
LARA KING                            ADDRESS ON FILE
LARA S OWENS                         ADDRESS ON FILE
LARGEL, MARCELINO R                  C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                     KNOXVILLE TN 37934
LARGEL, MARCELINO R                  121 SPINDLEWOOD DR MADISON MS 39110
LARISSA DOWDY                        ADDRESS ON FILE
LARISSA JONES                        ADDRESS ON FILE
LARISSA PETITTO                      ADDRESS ON FILE
LARNELL M GUNBY                      ADDRESS ON FILE
LARON HARRIS                         ADDRESS ON FILE
LARONDA BUTLER                       ADDRESS ON FILE
LAROY THOMAS INC                     3201 EAST BROAD TEXARKANA AR 71854
LARRY BAKER                          ADDRESS ON FILE
LARRY DAUDELIN                       ADDRESS ON FILE
LARRY DAVIS                          ADDRESS ON FILE
LARRY E DAVIS                        ADDRESS ON FILE
LARRY E DAVIS                        ADDRESS ON FILE
LARRY FEAZELL                        ADDRESS ON FILE
LARRY GERLITS                        ADDRESS ON FILE
LARRY HACKNEY                        ADDRESS ON FILE
LARRY HENRY JR                       ADDRESS ON FILE
LARRY HOLMES                         ADDRESS ON FILE
LARRY L THOMPSON                     ADDRESS ON FILE
LARRY LAY                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 319 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 327 of 586

Claim Name                            Address Information
LARRY LAY                             ADDRESS ON FILE
LARRY MAYHAM DRIVEWAY SEALING         17538 DODSON BRANCH HWY COOKEVILLE TN 38501
LARRY MCCLAIN                         ADDRESS ON FILE
LARRY MCMILLIAN                       ADDRESS ON FILE
LARRY PARKER                          ADDRESS ON FILE
LARRY PIETRASIEWICZ                   ADDRESS ON FILE
LARRY SOMMERS                         ADDRESS ON FILE
LARRY SUTPHIN HANDYMAN                ADDRESS ON FILE
LARRY SWEENEY                         ADDRESS ON FILE
LARRY THE GASKET GUY LLC              P O BOX 237203 COCOA FL 32923
LARRY THOMAS                          ADDRESS ON FILE
LARRY THOMPSON                        ADDRESS ON FILE
LARRY WARD                            ADDRESS ON FILE
LARRY WEAVER                          ADDRESS ON FILE
LARRY YOUNG                           ADDRESS ON FILE
LARRYEA INMAN                         ADDRESS ON FILE
LARRYS LOCK AND SAFE SERVICE INC      1601 N WAYNE ST STE 107 ANGOLA IN 46703
LARYSSA PALMER                        ADDRESS ON FILE
LAS VEGAS ADVENTURE LLC               C/O VIRTUS COMMERCIAL 1333 N BUFFALO DR STE 120 ATTN: BRYAN HUMAN LAS VEGAS NV
                                      89128
LAS VEGAS ADVENTURE LLC               C O VIRTUS COMMERCIAL 1333 N BUFFALO DR SUITE 120 LAS VEGAS NV 89128
LASASHA MCCALL                        ADDRESS ON FILE
LASHANIA JOHNSON                      ADDRESS ON FILE
LASHARON MCCULLOUGH                   ADDRESS ON FILE
LASHEIKA BLIGE                        ADDRESS ON FILE
LASHERINEKA HENDRIX                   ADDRESS ON FILE
LASHON DURHAM                         ADDRESS ON FILE
LATASHA KEITH                         ADDRESS ON FILE
LATASHA KNOPPS                        ADDRESS ON FILE
LATAVIUS RANDLE                       ADDRESS ON FILE
LATAYA WHITE                          ADDRESS ON FILE
LATERIA HEATH                         ADDRESS ON FILE
LATHAN RITTER                         ADDRESS ON FILE
LATISHA WARREN                        ADDRESS ON FILE
LATONYA WATSON                        ADDRESS ON FILE
LATOYA BOTTOMS                        ADDRESS ON FILE
LATOYA BOTTOMS                        ADDRESS ON FILE
LATOYA BURTE                          ADDRESS ON FILE
LATOYA WADDLER AND TAYLOR WALKER      ADDRESS ON FILE
LATREKA S WOOD                        ADDRESS ON FILE
LATWANE WARREN                        ADDRESS ON FILE
LAURA ANNUNZIATO                      ADDRESS ON FILE
LAURA BARLEY                          ADDRESS ON FILE
LAURA BOWLEY                          ADDRESS ON FILE
LAURA CALLAHAN                        ADDRESS ON FILE
LAURA ESHBAUGH                        ADDRESS ON FILE
LAURA F ELLSWORTH                     ADDRESS ON FILE
LAURA FORD                            ADDRESS ON FILE
LAURA FOSTER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 320 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 328 of 586

Claim Name                         Address Information
LAURA FULLER                       ADDRESS ON FILE
LAURA GAINEY                       ADDRESS ON FILE
LAURA GAYLE ROSSING                ADDRESS ON FILE
LAURA GAYLE ROSSING                ADDRESS ON FILE
LAURA GEHRETT                      ADDRESS ON FILE
LAURA HICKMAN                      ADDRESS ON FILE
LAURA HONEYCUTT                    ADDRESS ON FILE
LAURA JOHNSON                      ADDRESS ON FILE
LAURA JORDAN                       ADDRESS ON FILE
LAURA KENNEY                       ADDRESS ON FILE
LAURA LEWANDOWSKI                  ADDRESS ON FILE
LAURA LOPES                        ADDRESS ON FILE
LAURA NESCO                        ADDRESS ON FILE
LAURA NEWMAN                       ADDRESS ON FILE
LAURA NOYES                        ADDRESS ON FILE
LAURA ORANGE                       ADDRESS ON FILE
LAURA QUILLING                     ADDRESS ON FILE
LAURA ROSSING                      ADDRESS ON FILE
LAURA SADLER                       ADDRESS ON FILE
LAURA SCRAGG                       ADDRESS ON FILE
LAURA SERGEANT                     ADDRESS ON FILE
LAURA SHAW                         ADDRESS ON FILE
LAURA SHAW                         ADDRESS ON FILE
LAURA STANLEY                      ADDRESS ON FILE
LAURA SUCHER                       ADDRESS ON FILE
LAURA TERRY                        ADDRESS ON FILE
LAURA TUCCILLO                     ADDRESS ON FILE
LAURA TUCCILLO                     ADDRESS ON FILE
LAURA ZACHARY                      ADDRESS ON FILE
LAURA ZIMAN                        ADDRESS ON FILE
LAURANCE L BYSTRY                  ADDRESS ON FILE
LAUREL A HESSLER                   ADDRESS ON FILE
LAUREL COUNTY TAX ADMNISTRATOR     PO BOX 650 LONDON KY 40743
LAUREL HIGHLANDS BEVERAGE LLC      4286 GLADES PIKE HIGHWAY SOMERSET PA 15501
LAUREL RICKARD                     ADDRESS ON FILE
LAUREN AINLEY                      ADDRESS ON FILE
LAUREN ALEXANDER                   ADDRESS ON FILE
LAUREN BOTTRELL                    ADDRESS ON FILE
LAUREN BYRD                        ADDRESS ON FILE
LAUREN CAPPI                       ADDRESS ON FILE
LAUREN CROSSLEY                    ADDRESS ON FILE
LAUREN EDDINS                      ADDRESS ON FILE
LAUREN ESTES                       ADDRESS ON FILE
LAUREN FORD                        ADDRESS ON FILE
LAUREN HASTEN                      ADDRESS ON FILE
LAUREN HAYWOOD                     ADDRESS ON FILE
LAUREN HENLEY                      ADDRESS ON FILE
LAUREN HUFFMAN                     ADDRESS ON FILE
LAUREN JACKSON                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 321 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 329 of 586

Claim Name                               Address Information
LAUREN JACOBS                            ADDRESS ON FILE
LAUREN KEITH                             ADDRESS ON FILE
LAUREN KIRK                              ADDRESS ON FILE
LAUREN MANGERI                           ADDRESS ON FILE
LAUREN MURRAY                            ADDRESS ON FILE
LAUREN O REILLY                          ADDRESS ON FILE
LAUREN PARKER                            ADDRESS ON FILE
LAUREN PATCH                             ADDRESS ON FILE
LAUREN PODANY                            ADDRESS ON FILE
LAUREN POOLE                             ADDRESS ON FILE
LAUREN POOLE                             ADDRESS ON FILE
LAUREN POPE                              ADDRESS ON FILE
LAUREN R CREASON                         ADDRESS ON FILE
LAUREN R MAGNON                          ADDRESS ON FILE
LAUREN ROGGY                             ADDRESS ON FILE
LAUREN SCOTT                             ADDRESS ON FILE
LAUREN SHEPARDSON                        ADDRESS ON FILE
LAUREN SWIGER                            ADDRESS ON FILE
LAUREN TAYLOR                            ADDRESS ON FILE
LAUREN THOMAS                            ADDRESS ON FILE
LAUREN TILTON                            ADDRESS ON FILE
LAUREN WEST                              ADDRESS ON FILE
LAUREN WHITE                             ADDRESS ON FILE
LAURENCE CASTRO                          ADDRESS ON FILE
LAURENCE M SMERKER                       ADDRESS ON FILE
LAURENS COUNTY                           PO BOX 2011 117 E JACKSON STREET DUBLIN GA 31040
LAURENS COUNTY HEALTH DEPT               654 COUNTY FARM RD DUBLIN GA 31021
LAURI KAUSAK                             ADDRESS ON FILE
LAURIE DAY                               ADDRESS ON FILE
LAURIE EWASEK                            ADDRESS ON FILE
LAURIE HALLER                            ADDRESS ON FILE
LAURIE L PEARCE                          1032 DELAWARE DR TAX COLLECTOR MATAMORAS PA 18336
LAURIE OWENS                             ADDRESS ON FILE
LAURIE SHIELDS                           ADDRESS ON FILE
LAURIE STATTON                           ADDRESS ON FILE
LAURN ROBINSON                           ADDRESS ON FILE
LAVALE SANITARY COMMISSION               PO BOX 3325 LAVALE MD 21504
LAVALE SANITARY COMMISSION               1 ROSELAWN AVE LAVALE MD 21504-3325
LAVAR DAVIS                              ADDRESS ON FILE
LAVERN CAPERS                            ADDRESS ON FILE
LAVERNE PERTELL                          ADDRESS ON FILE
LAVONDA CANADY                           ADDRESS ON FILE
LAVONDA CANADY                           ADDRESS ON FILE
LAVONIA MASSENGILL                       ADDRESS ON FILE
LAVONNE MARION                           ADDRESS ON FILE
LAVONZIA THOMPSON                        ADDRESS ON FILE
LAW OFFICE OF CHRISTINE J CIOCIOLA LLC   150 W MAIN ST BRANFORD CT 06405
LAW OFFICES DENNIS J KELLY KATHI FEDDEN 1248 MONTAUK HIGHWAY ADMIN ESTATE OF PETER DANIEL FEDDEN DECEDENT WEST ISLIP
                                        NY 11795



Epiq Corporate Restructuring, LLC                                                                  Page 322 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 330 of 586

Claim Name                            Address Information
LAW OFFICES OF ERIC A SHORE           201 LAUREL RD 8TH FLOOR VOORHEES NJ 08043
LAW OFFICES OF ERIC A. HEINZ, P.C.    1835 MARKET STREET SUITE 1215 PHILADELPHIA PA 19103-3272
LAW OFFICES OF MARIE A MATTOX PA      203 N GADSDEN ST TALLAHASSEE FL 32301
LAW OFFICES OF ROBERT KENNER JR       3992 REDAN RD STONE MOUNTAIN GA 30083
LAWANDA ECHOLS                        ADDRESS ON FILE
LAWN BUSTERS                          14117 RICK DRIVE SHELBY TOWNSHIP MI 48315
LAWN CARE PROFESSIONALS               PO BOX 5483 VIRGINIA BEACH VA 23471
LAWN ENFORCEMENT OF CNY LLC           8439 QUADRANT LANE BALDWINSVILLE NY 13027
LAWN MASTERS AND MORE                 P O BOX 34 ALBANY OH 45710
LAWN SURFER LLC                       70 GARDNER ROAD VOLUNTOWN CT 06384
LAWN WIZARD                           DBA LAWN WIZARD 18364 BUFFALO POND RD BRISTOL VA 24202
LAWNMASTER                            1708 ANDERSON STREET WILSON NC 27893
LAWNMASTER                            PO BOX 8088 WILSON NC 27893-1088
LAWNS BY JOSH INC                     1695 SILVERADO DRIVE ROCKLEDGE FL 32955
LAWNS BY JOSH INC                     1695 SILVERADO ROCKLEDGE FL 32955
LAWNSCAPE                             720 W NORTH FRONT ST GRAND ISLAND NE 68801
LAWRENCE BRUCE                        ADDRESS ON FILE
LAWRENCE COUNTY                       430 COURT ST NEW CASTLE PA 16101-3503
LAWRENCE HOFF                         ADDRESS ON FILE
LAWRENCE KLUG                         ADDRESS ON FILE
LAWRENCE MCMILLAN                     ADDRESS ON FILE
LAWRENCE N. LEBOW                     ADDRESS ON FILE
LAWRENCE RICHARD                      ADDRESS ON FILE
LAWRENCE ROST                         ADDRESS ON FILE
LAWRENCE SASSATELLI                   ADDRESS ON FILE
LAWRENCE WILLIAMS                     ADDRESS ON FILE
LAWRENCH WOJCIK JR                    ADDRESS ON FILE
LAWSON, JESSICA                       6036 NINE MILE RD MARYVILLE TN 37801
LAZARO CALZADA                        ADDRESS ON FILE
LBI SERVICES LLC                      14117 RICK DRIVE SHELBY TOWNSHIP MI 48315
LBMC PC                               P O BOX 1869 BRENTWOOD TN 37024
LCEC                                  PO BOX 31477 TAMPA FL 33631-3477
LCP INC                               PO BOX 5483 VIRGINIA BEACH VA 23471
LDASDOMAINS                           224 SOUTH MICHIGAN AVENUE SUITE 1600 CHICAGO IL 60604
LDH OPH                               PO BOX 4489 BATON ROUGE LA 70821-4489
LE GRAND ELECTRONICS INC              6187 NE 167 STREET H 37 MIAMI FL 33015
LE GRAND ELECTRONICS INC              6187 NW 167TH STREET UNIT H 37 HIALEAH FL 33015
LEA BENNETT                           ADDRESS ON FILE
LEA BODIE                             ADDRESS ON FILE
LEADERSHIP BLOUNT COUNTY INC          502 ELAMAR AKEXANDER PKWY MARYVILLE TN 37804
LEAGUE INVESTMENTS INC                615 S LIBERTY ST MUNCIE IN 47305
LEAGUE MECHANICAL LLC                 4160 CENTER PARK DR COLORADO SPRINGS CO 80916
LEAH AVERILL                          ADDRESS ON FILE
LEAH CAMP                             ADDRESS ON FILE
LEAH FENECH                           ADDRESS ON FILE
LEAH GILCHRIST                        ADDRESS ON FILE
LEAH KOCLANES                         ADDRESS ON FILE
LEAH LYNCH                            ADDRESS ON FILE
LEAH RIDDLE                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 323 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 331 of 586

Claim Name                          Address Information
LEAH YANOVITCH                      ADDRESS ON FILE
LEAMON HUFF                         ADDRESS ON FILE
LEANDRA AVANCINI                    ADDRESS ON FILE
LEANDRA DOVE                        ADDRESS ON FILE
LEANDRA PRITCHARD                   ADDRESS ON FILE
LEANN HILL                          ADDRESS ON FILE
LEANNA JACOBS                       ADDRESS ON FILE
LEANNA M KING                       ADDRESS ON FILE
LEANNA OTTINGER                     ADDRESS ON FILE
LEANNE CREGER                       ADDRESS ON FILE
LEANNE FOLEY                        ADDRESS ON FILE
LEANNE JONES                        ADDRESS ON FILE
LEARIE PORTER                       ADDRESS ON FILE
LEARJET INC                         2007 COLLECTION CENTER DR CHICAGO IL 60693
LEBANON EMERGENCY MED ASSOC         PO BOX 5728 PARSIPPANY NJ 07054
LEBANON PLAZA I LLC                 PRESTIGE PROPERTIES & DEVELOPMENT CO., INC. 546 FIFTH AVENUE, 15TH FLOOR NEW
                                    YORK NY 10036
LEBANON PLAZA I LLC                 PO BOX 2354 C/O CAPITAL ONE HICKSVILLE NY 11802-2354
LEBOEUF, ROBERT                     C/O HOLIFIELD &JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                    KNOXVILLE TN 37934
LEBOEUF, ROBERT                     10880 E 26TH AVE AURORA CO 80010
LEBOW, JONATHAN                     4625 FOREST AVE SE MERCER ISLAND WA 98040
LEBOW, LAWRENCE N                   3748 WOODLANE RD GAINESVILLE GA 30506
LEBOW, LAWRENCE N                   ATTN JONATHAN LEBOW 4625 FOREST AVE SE MERCER ISLAND WA 98040
LECHELLE HAYES                      ADDRESS ON FILE
LEDBETTER OUTDOOR SERVICE LLC       26510 TAFT RD NOVI MI 48375
LEDGE LIGHT HEALTH DISTRICT         216 BROAD ST NEW LONDON CT 06320
LEDONIA BAILEY                      ADDRESS ON FILE
LEE AEROSPACE INC                   P O 112 WICHITA KS 67201
LEE BRESLIN                         ADDRESS ON FILE
LEE BRIDGES                         ADDRESS ON FILE
LEE COMPANY INC                     4057 RURAL PLAINS CIRCLE NASHVILLE TN 37230-6053
LEE COUNTY HEALTH DEPARTMENT        1801 CORPORATE DR OPELIKA AL 36801
LEE COUNTY TAX COLLECTOR            PO BOX 1549 FORT MYERS FL 33902
LEE COUNTY TAX COLLECTOR            PO BOX 850 FORT MYERS FL 33902-0850
LEE COUNTY TAX COLLECTOR            PO BOX 1609 FORT MYERS FL 33902-1609
LEE COUNTY UTILITIES                7391 COLLEGE PKWY FORT MYERS FL 33907
LEE COUNTY UTILITIES                PO BOX 60045 PRESCOTT AZ 86304
LEE COUNTY UTILITIES                PO BOX 60045 PRESCOTT AZ 86304-6045
LEE ELECTRIC INC                    1203 E COMMERCE STREET GREENVILLE AL 36037
LEE FEAGINS                         ADDRESS ON FILE
LEE JONES                           ADDRESS ON FILE
LEE M GLASGOW                       ADDRESS ON FILE
LEE MEMORIAL HEALTH SYSTEM          224 SANTA BARBARA BLVD STE 205 CAPE CORAL FL 33991
LEE REDFERN                         ADDRESS ON FILE
LEE STINNETT                        ADDRESS ON FILE
LEE, DAVID KEITH                    114 QUAIL WOODS DR NEW BERN NC 28560
LEEANN ROMINE                       ADDRESS ON FILE
LEEANNE ROOSE                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 324 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 332 of 586

Claim Name                               Address Information
LEEANNE ROOSE                            ADDRESS ON FILE
LEEANNE ROOSE                            ADDRESS ON FILE
LEEDS WATER WORKS BOARD                  8651 THORNTON AVE PO BOX 100 LEEDS AL 35094
LEES HILL COMMERCIAL ASSOCIATION LLC     PO BOX 7268 FREDERICKSBURG VA 22404
LEES PRODUCE                             1711 BUTLER PIKE CONSHOHOCKEN PA 19428
LEESA HOLLAND                            ADDRESS ON FILE
LEFT FIELD HOLDINGS III, LLC             ATTN: GRANT GUSSIN 13221 SW 70TH AVE MIAMI FL 33156
LEFT FIELD HOLDINGS III, LLC             13835 SW 67TH PL PALMETTO BAY FL 33158-1381
LEGACY AIR HVAC                          645 E MISSOURI AVE PHOENIX AZ 85012
LEGACY AIR INC                           3529 E WOOD STREET PHOENIX AZ 85040
LEGACY BLINDS AND SHADES                 DBA LEGACY BLINDS AND SHADES 14026 MCENTYRE RD LEAVONWORTH KS 66048
LEGAL ENTRY LOCKSMITH                    BRAD RICHTER 7547 W 1000 S FORTVILLE IN 46040
LEGAL TAX SERVICE INC                    PO BOX 10060 PITTSBURGH PA 15236-6060
LEGENDS LIMITED BEER DISTRIBUTING        8901 A YELLOW BRICK ROAD BALTIMORE MD 21237
LEGON FODIMAN PA                         3225 AVIATION AVE STE 301 MIAMI FL 33133
LEHIGH COUNTY AUTHORITY                  ALLENTOWN WATER/SEWER PAYMENT PO BOX 3758 ALLENTOWN PA 18106
LEHIGH COUNTY AUTHORITY                  1053 SPRUCE RD ALLENTOWN PA 18106
LEHIGH COUNTY AUTHORITY                  ALLENTOWN WATER SEWER PAYMENT PO BOX 3758 ALLENTOWN PA 18106-0758
LEHIGH VALLEY MAINTANANCE &              CONSTRUCTION INC 138 NORTH NEW ST NAZARETH PA 18064
LEHIGH VALLEY MALL                       PO BOX 829446 PHILADELPHIA PA 19182
LEHIGH VALLEY MALL LLC                   C/O SIMON COMPANY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                         46204-3438
LEHIGH VALLEY MALL, LLC                  H. FINTAN MCHUGH, ESQ. PETRIKIN, WELLMAN, DAMICO THE WILLIAM PENN BDG, 109
                                         CHESLEY DR MEDIA PA 19063
LEHIGH VALLEY MALL, LLC                  PO BOX 829446 PHILADELPHIA PA 19182
LEHIGH VALLEY MALL, LLC                  C/O SIMON PROPERTY GROUP, INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                         46204
LEHIGH VALLEY MALL, LLC                  C/O KRAVCO SIMON COMPANY 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204-3438
LEHMAN CARPET CLEANING                   2013 LINCOLN WAY EAST CHAMBERSBURG PA 17202
LEIGH CONNER                             ADDRESS ON FILE
LEIGH GALLAGHER                          ADDRESS ON FILE
LEIGH MILLWOOD                           ADDRESS ON FILE
LEIGH SUMMERS                            ADDRESS ON FILE
LEIGH TILLMAN                            ADDRESS ON FILE
LEIGHA BROWN                             ADDRESS ON FILE
LEIGHANNA POWELL                         ADDRESS ON FILE
LEIGHANNE HENSON                         ADDRESS ON FILE
LEILA FINN                               ADDRESS ON FILE
LEILANI WADSWORTH                        ADDRESS ON FILE
LEITGEBS INC                             G 4175 S SAGINAW BURTON MI 48529
LEITNER WILLIAMS DOOLEY NAPOLITAN PLLC   200 W ML KING BLVD SUITE 500 TALLAN BUILDING CHATTANOOGA TN 37402
LELAND RINNE                             ADDRESS ON FILE
LELAND WYKOFF                            ADDRESS ON FILE
LENA HESBACH                             ADDRESS ON FILE
LENA JOY                                 ADDRESS ON FILE
LENA STORNELLI                           ADDRESS ON FILE
LENARD KREIDER                           ADDRESS ON FILE
LENHART ELECTRIC CO                      8618 NE 43RD WAY WILDWOOD FL 34785
LENKA JEDINAKOVA                         ADDRESS ON FILE
LENNA BEDOYA                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 325 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 333 of 586

Claim Name                           Address Information
LENNON MURPHY PHILLIPS LLC           1599 POST RD E WESTPORT CT 06880-5602
LENOIR CITY UTILITIES BOARD          7698 CREEKWOOD PARK BLVD LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD          PO BOX 449 LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD          PO BOX 449 LENOIR CITY TN 37771-0449
LENOIR COUNTY ABC BOARD              110 S HERITAGE STREET KINSTON NC 28501
LENOIR COUNTY TAX COLLECTOR          PO BOX 3289 KINSTON NC 28502
LENORA BROOKS                        ADDRESS ON FILE
LENORA WILSON                        ADDRESS ON FILE
LENOX MARTELL                        ADDRESS ON FILE
LENOX OUTDOOR & ADVERTISING LLC      C/O ROBL LAW GROUP LLC ATTN MICHAEL D ROBL, ESQ 3754 LAVISTA RD, STE 250
                                     TUCKER GA 30084
LEODEGARIO MATILDE VARGAS            ADDRESS ON FILE
LEON BRIGGS                          ADDRESS ON FILE
LEON COSGROVE LLP                    255 ALHAMBRA CIR STE 800 CORAL GABLES FL 33134-7412
LEON COUNTY TAX COLLECTOR            PO BOX 1835 TALLAHASSEE FL 32302-1835
LEON FARMER AND CO                   PO BOX 1352 ATHENS GA 30603
LEON JOHNSON                         ADDRESS ON FILE
LEON JOHNSON                         ADDRESS ON FILE
LEON WRIGHT                          ADDRESS ON FILE
LEONA SEGURA                         ADDRESS ON FILE
LEONADS FARMERS MARKET INC           304 ATLANTA RD CUMMING GA 30040
LEONARD ATTUQUAYEFIO                 ADDRESS ON FILE
LEONARD DICESAR                      ADDRESS ON FILE
LEONARD HEIL                         ADDRESS ON FILE
LEONARD KELLOW                       ADDRESS ON FILE
LEONARD MOORE                        ADDRESS ON FILE
LEONARD WYSOCKI                      ADDRESS ON FILE
LEONARDOS PRODUCE LLC                18074 SHERWOOD DETROIT MI 48234
LEONARDS SYRUPS                      ADDRESS ON FILE
LEONORA PRETT                        ADDRESS ON FILE
LEOPOLDO MARTINEZ                    ADDRESS ON FILE
LEOS PRODUCE INC                     1151 5TH STREET AUGUSTA GA 30901
LEROY E ENGSTRAND JR                 863 WALDEN DR FRANKLIN TN 37064
LEROY ERNEST ENGSTRAND JR            ADDRESS ON FILE
LESA C. DUVALL AND FALL, P.C         4911 EAST 56TH STREET INDIANAPOLIS IN 46220
LESLEY ROGERS                        ADDRESS ON FILE
LESLEY ROGERS                        ADDRESS ON FILE
LESLIE AND TERRY MCGIRTH             ADDRESS ON FILE
LESLIE BOYD                          ADDRESS ON FILE
LESLIE FULLER                        ADDRESS ON FILE
LESLIE GOODRUM                       ADDRESS ON FILE
LESLIE HERNANDEZ                     ADDRESS ON FILE
LESLIE HOWES                         ADDRESS ON FILE
LESLIE MUSIC                         ADDRESS ON FILE
LESLIE OLSON                         ADDRESS ON FILE
LESLIE ROTHMAN                       ADDRESS ON FILE
LESLIE STAHL                         ADDRESS ON FILE
LESLIE TERRY                         ADDRESS ON FILE
LESLIE WARE                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 326 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 334 of 586

Claim Name                             Address Information
LESLIE WILSON                          ADDRESS ON FILE
LESTER DENSON                          ADDRESS ON FILE
LESTER LAMBDIN                         ADDRESS ON FILE
LESTER LAMBDIN                         ADDRESS ON FILE
LESTER LOWE                            ADDRESS ON FILE
LESTER ROBBINS                         GRUEN & GOLDSTEIN, ESQS. 1945 MORRIS AVE. UNION NJ 07083
LESTER ROBBINS                         MCMINN, ET AL. 1150 WEST CHESTNUT STREET MARCIA GARCIANO, ACCOUNTS RECEIVABLE
                                       UNION NJ 07083
LESTER ROBBINS                         THERESA DRICI, MANAGING AGENT THE ROBBINS AGENCY 1150 WEST CHESTNUT STREET
                                       UNION NJ 07083
LESTER ROBBINS                         FRED R. GRUEN, ESQ. GRUEN & GOLDSTEIN 1150 WEST CHESTNUT STREET, PO BOX 1553
                                       UNION NJ 07083
LESTER SUMPTER                         ADDRESS ON FILE
LETA GONZALEZ                          ADDRESS ON FILE
LETHA BATEMAN                          ADDRESS ON FILE
LETHA LAMB WIEGERS                     ADDRESS ON FILE
LEVANDRA WINDHAM                       ADDRESS ON FILE
LEVEL UP INC                           D/B/A FISH WINDOW CLEANING PO BOX 2611 WARMINSTER PA 18974
LEVEL UP INC                           D/B/A FISH WINDOW CLEANING ATTN WILLIAM KUTNEY PO BOX 2611 WARMINSTER PA 18974
LEVEL UP INC                           PO BOX 2611 WARMINSTER PA 18974
LEVELLE HOUGH                          ADDRESS ON FILE
LEVI M WELCH                           ADDRESS ON FILE
LEVI PARKER                            ADDRESS ON FILE
LEVI REXFORD                           ADDRESS ON FILE
LEVI REYNOLDS                          ADDRESS ON FILE
LEVI WRIGHT                            ADDRESS ON FILE
LEVINE DISTRIBUTING CO INC             15 STOTT AVENUE NORWICH CT 06360
LEVY BROWN                             ADDRESS ON FILE
LEWIS BEAR COMPANY INC                 6120 ENTERPRISE DR PENSACOLA FL 32505
LEWIS MACE                             ADDRESS ON FILE
LEWIS MOON                             ADDRESS ON FILE
LEWIS PORTER PATTEN                    ADDRESS ON FILE
LEWIS PRODUCE                          502 SMITH AVE THOMASVILLE GA 31792
LEWIS REFRIGERATION                    4805 STEWARD AVENUE ASHVILLE NY 14710
LEWIS TANKSKLEY                        ADDRESS ON FILE
LEWIS TAYLOR                           ADDRESS ON FILE
LEWIS THOMASON KING KRIEG WALDROP PC   ADDRESS ON FILE
LEWIS WINDOW CLEANING                  PO BOX 76 KOKOMO IN 46903
LEWIS, JAVONTE                         4977 UNION RD, LOT 42 TIFTON GA 31794
LEWIS, JAVONTE                         310 MAPLE ST TIFTON GA 31794
LEWISBURG SPIRITS WINE 507             3558 JEFFERSON STREET NORTH SU LEWISBURG WV 24901
LEXEE ELLIS                            ADDRESS ON FILE
LEXIE BITTER                           ADDRESS ON FILE
LEXIE MILLS                            ADDRESS ON FILE
LEXINGTON ROCKBRIDGE HEALTH DEPT       PO BOX 900 LEXINGTON VA 24450
LEXUS MCMAHAN                          ADDRESS ON FILE
LEXUS SAMUELS                          ADDRESS ON FILE
LEXUS WALKER                           ADDRESS ON FILE
LEXY NIZNICK                           ADDRESS ON FILE
LEYAN WALTHOUR                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 327 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 335 of 586

Claim Name                            Address Information
LEZLIE JOHNSON                        ADDRESS ON FILE
LFM ENERGY                            701 RUSSELL AVENUE LAKEFOREST MALL MGMT OFFICE GAITHERSBURG MD 20877
LFM PROPERTIES LLC                    407 L SOUTH GRIFFIN STREET ELIZABETH CITY NC 27909
LFM PROPERTIES LLC                    407 L SOUTH GRIFFIN STREET ELIZABETH CITY NC 27909-0000
LFUCG DIVISION OF REVENUE             PO BOX 14058 LEXINGTON KY 40512
LIAM REYES                            ADDRESS ON FILE
LIAM SCOTT                            ADDRESS ON FILE
LIANA GALO                            ADDRESS ON FILE
LIANTE ROBINSON                       ADDRESS ON FILE
LIBBY SPENCER                         ADDRESS ON FILE
LIBERTY BAPTIST CHURCH INC            2451 DORA AVE TAVARES FL 32778
LIBERTY CHRISTIAM PREP                2451 DORA AVE TAVARES FL 32778
LIBERTY COUNTY                        100 MAIN ST STE 1545 HINESVILLE GA 31310-0587
LIBERTY COUNTY BOARD OF HEALTH        PO BOX 221 HINESVILLE GA 31313
LIBERTY COUNTY HEALTH CENTER          PO BOX 221 HINESVILLE GA 31313
LIBERTY COUNTY HEALTH DEPARTMENT      PO BOX 221 HINESVILLE GA 31313
LIBERTY DENU                          ADDRESS ON FILE
LIBERTY FRUIT CO INC                  1247 ARGENTINE BLVD KANSAS CITY KS 66105
LIBERTY GLASS CO INC                  1343 W OGLETHORPE HWY HINESVILLE GA 31313
LIBERTY LAWN AND LANDSCAPE LLC        181 FLETCHER RD HINESVILLE GA 31313
LIBERTY LAWN SERVICES LLC             220 MUSTANG ROAD BEDFORD VA 24523
LIBERTY MUTUAL INSURANCE              175 BERKELEY ST. BOSTON MA 02116
LIBERTY MUTUAL INSURANCE CO INC       PO BOX 2839 NEW YORK NY 10116-2839
LIBERTY MUTUAL INSURANCE COMPANY      C/O MICHAEL E COLLINS 1201 DEMONBREUN ST, STE 900 NASHVILLE TN 37203
LIBERTY MUTUAL SURETY CLAIMS          PO BOX 34526 SEATTLE WA 98124
LIBERTY PLACE RETAIL ASSOC LP         24408 NETWORK PLACE CHICAGO IL 60673
LIBERTY PLACE RETAIL ASSOCIATES LP    24408 NETWORK PLACE CHICAGO IL 60673
LIBERTY UTILITIES                     PO BOX 127 JOPLIN MO 64802
LIBERTY UTILITIES EMPIRE DISTR        602 S JOPLIN AVE JOPLIN MO 64801
LIBERTY UTILITIES EMPIRE DISTR        PO BOX 650689 DALLAS TX 75265
LIBERTY UTILITIES EMPIRE DISTR        PO BOX 650689 DALLAS TX 75265-0689
LIBERTY UTILITIES GEORGIA             75 REMITTANCE DR STE 1918 CHICAGO IL 60675
LIBERTY UTILITIES GEORGIA             75 REMITTANCE DR STE 1918 CHICAGO IL 60675-1918
LIBERTY UTILITIES INC                 PO BOX 219501 KANSAS CITY MO 64121-9501
LIBERTY UTILITIES MIDSTATES           75 REMITTANCE DR SUITE 1741 CHICAGO IL 60675
LIBERTY UTILITIES MIDSTATES           75 REMITTANCE DR SUITE 1741 CHICAGO IL 60675-1741
LIBERTY UTILITIES NH                  75 REMITTANCE DR SUITE 1032 CHICAGO IL 60675-1032
LIBERTY WATER CO                      1 WATER STREET CAMDEN NJ 08102
LIBERTY WATER CO                      PO BOX 371852 PITTSBURGH PA 15250
LIBERTY WATER CO                      PO BOX 371852 PITTSBURGH PA 15250-7852
LICENSING SOLUTIONS INC               ATTN MARY ANNE FERRELL, PRESIDENT 2295 S HIAWASSEE RD, STE 402 ORLANDO FL
                                      32835
LIDIA UMANA                           ADDRESS ON FILE
LIDOWSKI, JAMIE                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
LIDS LIQUOR DELIVERY                  4953 FILTER ST PHILADELPHIA PA 19114
LIEZEL WILLIAMS                       ADDRESS ON FILE
LIFELOCK                              17 CHURCH STREET KEENE NH 03431
LIGONDE, ROOSEVELT                    C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637


Epiq Corporate Restructuring, LLC                                                                Page 328 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21        Page 336 of 586

Claim Name                             Address Information
LIKE NU CARPET CLEANING                28505 LORNA WARREN MI 48092
LIKENU CARPET WINDOW CLEANING          28505 LORNA AVE WARREN MI 48092
LILA REID                              ADDRESS ON FILE
LILIAN DE PAZ                          ADDRESS ON FILE
LILIAN MUNDY                           ADDRESS ON FILE
LILLIAN ASBURY                         ADDRESS ON FILE
LILLIAN DEMMER                         ADDRESS ON FILE
LILLIAN LANG                           ADDRESS ON FILE
LILLIE AUSTIN                          ADDRESS ON FILE
LILLIE M SAVEL                         ADDRESS ON FILE
LILLY SCHOBERT                         ADDRESS ON FILE
LILLYANA MARTINEZ                      ADDRESS ON FILE
LILY CARTER                            ADDRESS ON FILE
LILY CHUTZ                             ADDRESS ON FILE
LILY F WKOK                            ADDRESS ON FILE
LILY NEUGEBAUER                        ADDRESS ON FILE
LIME ENERGY SERVICES                   DEPT 20 7016 PO BOX 5997 CAROL STREAM IL 60197
LIME FRESH MEXICAN GRILL               ATTN ANDY HEPP 150 W CHURCH AVE MARYVILLE TN 37801
LIMELIGHT LANDSCAPING                  77 MILLER AVE BLASDELL NY 14219
LIMESTONE COUNTY                       100 S CLINTON ST STE B LICENSE COMMISSIONER ATHEN AL 35611
LIMESTONE COUNTY                       100 S CLINTON ST STE A REVENUE COMMISSIONER ATHENS AL 35611
LIMESTONE COUNTY HEALTH DEPARTMENT     20371 CLYDE MABRY DR ATHENS AL 35611
LIMESTONE RUBY LITHIA SPRINGS LLC      C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       MIAMI FL 33131
LIMESTONE RUBY LITHIA SPRINGS LLC      C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY LITHIA SPRINGS LLC      200 S BISCAYNE BLVD 7TH FL C O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       ATTN: KEVIN SANZ MIAMI FL 33131
LIMESTONE RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                       ATTN: SILVI SANTOVENIA MIAMI FL 33131
LIMESTONE RUBY LLC ORION               ATTN: JAMES G. ATCHISON, ESQ. DARROWEVERETT LLP, 2TH FLOOR ONE TURKS HEAD
                                       PLACE PROVIDENCE RI 02903
LIMESTONE RUBY LLC ORION               200 S BISCAYNE BLVD 7TH FL C/O OIMC C/O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC ORION               200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY LOGANVILLE LLC          200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC             200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC             C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC             200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LIMNEY PADILLA                         ADDRESS ON FILE
LINCOLN COUNTY                         301 N JEFFERS ROOM 102 NORTH PLATTE NE 69101
LINCOLN ELECTRIC SYSTEM                1040 O ST LINCOLN NE 68103
LINCOLN ELECTRIC SYSTEM                PO BOX 2986 OMAHA NE 68103
LINCOLN ELECTRIC SYSTEM                PO BOX 80869 LINCOLN NE 68501-0869
LINCOLN LANCASTER COUNTY HEALTH DEPT   3131 O ST ENVIROMENTAL PUBLIC HEALTH DIV LINCOLN NE 68510-1514
LINCOLN TRAIL DIST HEALTH DEPT         PO BOX 2609 ELIZABETH KY 42702
LINCOLN WATER & WSTWTR SYSTEM          555 S 10TH ST LINCOLN NE 68508
LINDA ARREOLA                          ADDRESS ON FILE
LINDA BASEL                            ADDRESS ON FILE
LINDA BEERS                            ADDRESS ON FILE
LINDA BEGOR                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 329 OF 567
                                           RUBY TUESDAY
                    Case 20-12456-JTD   Doc Service
                                            837 Filed
                                                    List
                                                        01/07/21       Page 337 of 586

Claim Name                       Address Information
LINDA BELCHER                    ADDRESS ON FILE
LINDA BLOOM                      ADDRESS ON FILE
LINDA BOLLMAN                    ADDRESS ON FILE
LINDA BRANCATO                   ADDRESS ON FILE
LINDA BROWN                      ADDRESS ON FILE
LINDA CARLTON                    ADDRESS ON FILE
LINDA COMPTON                    ADDRESS ON FILE
LINDA COONROD                    ADDRESS ON FILE
LINDA DARNELL                    ADDRESS ON FILE
LINDA DOWNEY                     ADDRESS ON FILE
LINDA E CORDIER                  ADDRESS ON FILE
LINDA EDDY                       ADDRESS ON FILE
LINDA ERNST                      ADDRESS ON FILE
LINDA FARRELL                    ADDRESS ON FILE
LINDA FASSEL                     ADDRESS ON FILE
LINDA FAW                        ADDRESS ON FILE
LINDA FORBISH                    ADDRESS ON FILE
LINDA GOLDEN                     ADDRESS ON FILE
LINDA HAMMERLE                   ADDRESS ON FILE
LINDA HARTTER                    ADDRESS ON FILE
LINDA HESLINK                    ADDRESS ON FILE
LINDA K WOOD                     ADDRESS ON FILE
LINDA L BOWEN                    ADDRESS ON FILE
LINDA L GOOCH                    ADDRESS ON FILE
LINDA L MICHAJLUK                ADDRESS ON FILE
LINDA LEMOS                      ADDRESS ON FILE
LINDA LONGO                      ADDRESS ON FILE
LINDA M LOOS                     ADDRESS ON FILE
LINDA MASON                      ADDRESS ON FILE
LINDA MATULA                     ADDRESS ON FILE
LINDA MCCULLOUGH                 ADDRESS ON FILE
LINDA MCSWAIN                    ADDRESS ON FILE
LINDA MERINO                     ADDRESS ON FILE
LINDA MOLDER                     ADDRESS ON FILE
LINDA N COOPER                   ADDRESS ON FILE
LINDA OLSON                      ADDRESS ON FILE
LINDA ORR                        ADDRESS ON FILE
LINDA PICHE                      ADDRESS ON FILE
LINDA PLAZA                      ADDRESS ON FILE
LINDA REES                       ADDRESS ON FILE
LINDA RICHTER                    ADDRESS ON FILE
LINDA RIEDER                     ADDRESS ON FILE
LINDA ROBERTS                    C/O REICH & MANCINI, PA ANDREW REICH, ESQUIRE 3500 SW CORPORATE PARKWAY, SUITE
                                 100 PALM CITY FL 34990
LINDA ROBERTS                    ADDRESS ON FILE
LINDA SANDERSON                  ADDRESS ON FILE
LINDA SINGER                     ADDRESS ON FILE
LINDA SOUSA                      ADDRESS ON FILE
LINDA TAYLOR                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                           Page 330 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 338 of 586

Claim Name                              Address Information
LINDA WEBBER                           ADDRESS ON FILE
LINDA WIMMER                           ADDRESS ON FILE
LINDA ZAPOR                            ADDRESS ON FILE
LINDA ZURGA                            ADDRESS ON FILE
LINDEN TYSON                           ADDRESS ON FILE
LINDGREEN DESIGNS                      419 BLUE HILLS DR NASHVILLE TN 37214
LINDITA TONUZI                         ADDRESS ON FILE
LINDSAY BODREY                         ADDRESS ON FILE
LINDSAY BOWDEN                         ADDRESS ON FILE
LINDSAY DAMERY                         ADDRESS ON FILE
LINDSAY HIGGINS                        ADDRESS ON FILE
LINDSAY HIPPS                          ADDRESS ON FILE
LINDSAY KOLLER                         ADDRESS ON FILE
LINDSAY ROSANDER                       ADDRESS ON FILE
LINDSAY THAYER                         ADDRESS ON FILE
LINDSAY THORNTON                       ADDRESS ON FILE
LINDSEY ANDERSON                       ADDRESS ON FILE
LINDSEY BENSON                         ADDRESS ON FILE
LINDSEY BODE                           ADDRESS ON FILE
LINDSEY CLARK                          ADDRESS ON FILE
LINDSEY DURAN-HALL                     ADDRESS ON FILE
LINDSEY E HOOD                         ADDRESS ON FILE
LINDSEY FREED                          ADDRESS ON FILE
LINDSEY GIBSON                         ADDRESS ON FILE
LINDSEY HAIRSTON                       ADDRESS ON FILE
LINDSEY LUKE                           ADDRESS ON FILE
LINDSEY M WATSON                       ADDRESS ON FILE
LINDSEY MCDONALD                       ADDRESS ON FILE
LINDSEY RAKICH                         ADDRESS ON FILE
LINDSEY TIGHT                          ADDRESS ON FILE
LINDSEY WISSINGER                      ADDRESS ON FILE
LINDSEY WOODS                          ADDRESS ON FILE
LINK MEDIA OUTDOOR                     C/O SZABO ASSOCIATES INC 3355 LENOX RD NE, STE 945 ATLANTA GA 30326
LINKEDIN CORPORATION                   62228 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
LINSEY MEARS                           ADDRESS ON FILE
LIONEL AGUIRRE                         ADDRESS ON FILE
LIONEL CURRIE                          ADDRESS ON FILE
LIONEL JONES                           ADDRESS ON FILE
LIONG FAMILY LIVING TRUST              ADDRESS ON FILE
LIONG FAMILY LIVING TRUST              2670 MELVILLE DRIVE SAN MARINO CA 91108-0000
LIPMAN BROTHERS 01                     2815 BRICK CHURCH PIKE NASHVILLE TN 37207-3903
LIQUID ENVIRONMENTAL SOLUTIONS OF TEXAS PO BOX 733372 DALLAS TX 75373-3372
LISA BANKS                             ADDRESS ON FILE
LISA BENNETT                           ADDRESS ON FILE
LISA BROWN                             ADDRESS ON FILE
LISA BRUBAKER                          ADDRESS ON FILE
LISA BRUBAKER                          ADDRESS ON FILE
LISA CARON                             ADDRESS ON FILE
LISA CARRILLO                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 331 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 339 of 586

Claim Name                            Address Information
LISA COLLINS                          ADDRESS ON FILE
LISA COOPER                           ADDRESS ON FILE
LISA CRUZ                             ADDRESS ON FILE
LISA D JAGGER                         ADDRESS ON FILE
LISA DIVIRGILIO                       ADDRESS ON FILE
LISA EZZELL                           ADDRESS ON FILE
LISA FAULKNER                         ADDRESS ON FILE
LISA GARCIA                           ADDRESS ON FILE
LISA GREEN-WHITE                      ADDRESS ON FILE
LISA GROCHOWASKI                      ADDRESS ON FILE
LISA HANSHAW                          ADDRESS ON FILE
LISA HIATT                            ADDRESS ON FILE
LISA HUBBARD                          ADDRESS ON FILE
LISA ISHEE                            ADDRESS ON FILE
LISA JACKSON                          ADDRESS ON FILE
LISA JUDGE                            ADDRESS ON FILE
LISA L MILLER                         ADDRESS ON FILE
LISA LAMBERT                          ADDRESS ON FILE
LISA LORENZO                          ADDRESS ON FILE
LISA MATTIA                           ADDRESS ON FILE
LISA MCKENNA                          ADDRESS ON FILE
LISA MEDINA                           ADDRESS ON FILE
LISA NIEWCZYK                         ADDRESS ON FILE
LISA PALO                             ADDRESS ON FILE
LISA PETERSON                         ADDRESS ON FILE
LISA POLKINGHORNE                     ADDRESS ON FILE
LISA RAMSEY                           ADDRESS ON FILE
LISA ROSE                             ADDRESS ON FILE
LISA ROSSNEY                          ADDRESS ON FILE
LISA SCHWARTZ                         ADDRESS ON FILE
LISA SCIONTI                          ADDRESS ON FILE
LISA SPINKS                           ADDRESS ON FILE
LISA STIDHAM                          ADDRESS ON FILE
LISA WATSON                           ADDRESS ON FILE
LISA WHETZEL                          ADDRESS ON FILE
LISA WHITE                            ADDRESS ON FILE
LISA WILLIAMS                         ADDRESS ON FILE
LISA WOLFSON                          ADDRESS ON FILE
LISANDRA AGUILAR LOPEZ                ADDRESS ON FILE
LISANEWORK TILAHUN                    ADDRESS ON FILE
LISBON LANDING LLC                    C/O GOULSTON & STORRS PC ATTN TREVOR HOFFMANN 885 THIRD AVE, 18TH FL NEW YORK
                                      NY 10022
LISBON LANDING LLC                    C/O WS DEVELOPMENT ATTN ROBERT MOONEY 33 BOYLSTON ST, STE 3000 CHESTNUT HILL
                                      MA 02467
LISBON LANDING LLC                    PO BOX 464 BRATTLEBORO VT 05302
LISBON LANDING LLC                    P O BOX 464 BRATTLEBORO VT 05302-0000
LISBON TOWN TAX COLLECTOR             1 NEWENT RD LISBON CT 06351
LITCHFORD, JAMES                      C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
LITCHFORD, JAMES                      1626 BROOKSBEND DR WESLEY CHAPEL FL 33543


Epiq Corporate Restructuring, LLC                                                                Page 332 OF 567
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 340 of 586

Claim Name                            Address Information
LITCHKOWSKI, STEVEN M                 22609 W 61ST ST SHAWNEE KS 66226
LITSINGER, JANNINE                    C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
LITTLE BIRD MARKETING                 1027 S MAIN ST JOPLIN MO 64801
LITTLE DAVES LANDSCAPE MANAGEMENT     PO BOX 793 MADISON NC 27025
LITTLE HOUSE SELF STORAGE             1854 MARION STREET DUBLIN GA 31021
LITTLE OCMULGEE                       26 W RAILROAD ST ALAMO GA 30411
LITTLE OCMULGEE                       ELECTRIC MEMBERSHIP CORP PO BOX 150 ALAMO GA 30411
LITTLE OCMULGEE ELECTRIC MEMBERSHIP   ELECTRIC MEMBERSHIP CORP PO BOX 150 ALAMO GA 30411
CORP
LITTLER MENDELSON PC                  333 BUSH ST 34TH FL SAN FRANCISCO CA 94104
LITURGICAL PUBLICATIONS INC           2875 S JAMES DR NEW BERLIN WI 53151
LITZY TURCIOS                         ADDRESS ON FILE
LIVING CANVAS OUTDOOR ROOMS           515 S BAILEY AVE NORTH PLATTE NE 69101
LIVONGO HEALTH INC                    444 N MICHIGAN SUITE 3400 CHICAGO IL 60611
LIZ RUCINSKI                          ADDRESS ON FILE
LIZA PJETRAJ                          ADDRESS ON FILE
LIZA VAUGHN                           ADDRESS ON FILE
LIZBETH REYES-SERRANO                 ADDRESS ON FILE
LIZZBET ITZEL GARCIA MARTINEZ         ADDRESS ON FILE
LJB 1 LLC                             3081 E COMMERCIAL BLVD 105 C/O MINK MINK INC FORT LAUDERDALE FL 33308
LK TRUST INC                          4 CUTTS STREET UNIT 4 PORTSMOUTH NH 38010
LLEYNI POCASANGRE ESTRADA             ADDRESS ON FILE
LLIANEL MEJIA PAULA                   ADDRESS ON FILE
LLOYD BOULTER JR                      ADDRESS ON FILE
LLOYD DISTRIBUTING CO INC             23731 STATE HWY 11 KIRKSVILLE MO 63501
LLOYD MCKISSICK                       ADDRESS ON FILE
LLOYDS (BEAZLEY)                      30 BATTERSON PARK ROAD FARMINGTON CT 06032
LLOYDS (BEAZLEY)                      BEAZLEY USA SERVICE, INC. 30 BATTERSON PARK RD FARMINGTON CT 06032
LLOYDS INC                            8625 E WILSON ROAD INDEPENDENCE MO 64053
LOAN HARRIS                           ADDRESS ON FILE
LOCK HAVEN EMERGENCY PHYS PLLC        PO BOX 732288 DALLAS TX 75373
LOCK HAVEN HOSPITAL                   24 CREE DR LOCK HAVEN PA 17745
LOCK HAVEN PLUMBING AND HEATING INC   PO BOX 706 LOCK HAVEN PA 17745
LOCKNET LLC                           800 JOHN C WATTS DRIVE NICHOLASVILLE KY 40356
LOCKOUT LOCKSMITHS                    351 W MAPLEHURST ST FERNDALE MI 48220
LOFFREDO FRESH FOODS                  4001 SW 63RD ST DES MOINES IA 50321-1607
LOFFREDO GARDEN INC                   4001 SW 63RD ST DES MOINES IA 50321-1607
LOGAN BELL                            ADDRESS ON FILE
LOGAN CO TREASURER OCCUPATIONA        PO BOX 236 RUSSELLVILLE KY 42276-0236
LOGAN COMSTOCK                        ADDRESS ON FILE
LOGAN D SWINDLE                       ADDRESS ON FILE
LOGAN ELECTRIC SERVICE INC            98 INDUSTRIAL DRIVE FREDERICKSBURG VA 22408
LOGAN ELLIOTT                         ADDRESS ON FILE
LOGAN FEDEWA                          ADDRESS ON FILE
LOGAN FOWLER                          ADDRESS ON FILE
LOGAN G HOWARD                        ADDRESS ON FILE
LOGAN GARDNER                         ADDRESS ON FILE
LOGAN HARRIS                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 333 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 341 of 586

Claim Name                              Address Information
LOGAN HOSEY                             ADDRESS ON FILE
LOGAN JEFERRIES                         4380 MALSBARY ROAD STE 500 CINCINNATI OH 45252
LOGAN MURPHY                            ADDRESS ON FILE
LOGAN OSBORNE                           ADDRESS ON FILE
LOGAN OWEN                              ADDRESS ON FILE
LOGAN THOMPSON                          ADDRESS ON FILE
LOGAN WHORLEY                           ADDRESS ON FILE
LOGAN WINFREY                           ADDRESS ON FILE
LOGEN BRANT                             ADDRESS ON FILE
LOGISTA                                 PO BOX 11407 BIRMINGHAM AL 35246
LOIS C ALEXIS-COLLINS                   ADDRESS ON FILE
LOIS CULP                               ADDRESS ON FILE
LOIS GRIEVE                             ADDRESS ON FILE
LOIS J BROWER                           ADDRESS ON FILE
LOIS KENYON                             ADDRESS ON FILE
LOIS M SKOKOS                           ADDRESS ON FILE
LOIS M SKOKOS                           ADDRESS ON FILE
LOIS MASSE                              ADDRESS ON FILE
LOIS MASSE                              C/O LEWIS LAW GROUP J.D LEWIS 1115 SE OCEAN BOULEVARD STUART FL 34996
LOIS NIELSON                            ADDRESS ON FILE
LOIS SKOKOS                             ADDRESS ON FILE
LOIS WECKMAN                            ADDRESS ON FILE
LOLA J RUBLE                            ADDRESS ON FILE
LOLA RUBLE                              ADDRESS ON FILE
LOLA WOODSON                            ADDRESS ON FILE
LOLLITA SLEDGE                          ADDRESS ON FILE
LONA MELBER                             ADDRESS ON FILE
LONCARIC, WILLIAM                       C/O HOLLAND INJURY LAW 130 S BEMISTON, STE 706 CLAYTON MO 63105
LONDON TAYLOR                           ADDRESS ON FILE
LONE STAR HANDYMAN                      DBA LONE STAR HANDYMAN SERVICES LLC PO BOX 1486 SUMMERVILLE SC 29484
LONG BEVERAGE INC                       10500 WORLD TRADE BOULEVARD RALEIGH NC 27617
LONG ISLAND BEVERAGE SYSTEMS INC        921F CONKLIN STREET EAST FARMINGDALE NY 11735
LONGO CARPET CLEANING INC               80 RAMAH CIRCLE S AGAWAM MA 01001
LONIESHA K PATRICK                      ADDRESS ON FILE
LONNETT CULBRETH                        ADDRESS ON FILE
LONNIE BLAINE                           ADDRESS ON FILE
LONNIE BYERS                            ADDRESS ON FILE
LONNIE GRAY                             ADDRESS ON FILE
LONNIE HARRISON                         ADDRESS ON FILE
LONNIE ROSEMOND                         ADDRESS ON FILE
LOOMIS ARMORED US LLC                   DEPT 0757 PO BOX 120001 DALLAS TX 75312-0000
LOOMIS ARMORED US LLC                   2500 CITYWEST BLVD STE 900 HOUSTON TX 77042-9000
LOOMIS FARGO                            DEPT 0757 PO BOX 120001 DALLAS TX 75312
LOOMIS FARGO CO                         ATTN STEPHANIE GLAZE CLAIMS 2500 CITY WEST BLVD STE 2300 HOUSTON TX 77042
LORA BOODOO                             ADDRESS ON FILE
LORAIN COUNTY GENERAL HEALTH DISTRICT   9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY HEALTH DEPARTMENT         9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY PUBLIC HEALTH             9880 S MURRAY RIDGE RD ELYRIA OH 44035
LORAIN COUNTY TAX COLLECTOR             226 MIDDLE AVE ELYRIA OH 44035



Epiq Corporate Restructuring, LLC                                                                  Page 334 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 342 of 586

Claim Name                         Address Information
LORAINE GRIER                      ADDRESS ON FILE
LORAINE PERKINS                    ADDRESS ON FILE
LORENA DIAS-SALLA                  ADDRESS ON FILE
LORENDER NEWMAN                    ADDRESS ON FILE
LORENE HIGH                        ADDRESS ON FILE
LORETTA CAVICCHIO                  ADDRESS ON FILE
LORETTA ROCKHILL                   ADDRESS ON FILE
LORI BROOKS                        ADDRESS ON FILE
LORI BRUMMITT                      ADDRESS ON FILE
LORI FULMER                        ADDRESS ON FILE
LORI GORDON                        ADDRESS ON FILE
LORI HALL                          ADDRESS ON FILE
LORI HOWELL                        ADDRESS ON FILE
LORI JOHNSON                       ADDRESS ON FILE
LORI L SCHULTZ                     ADDRESS ON FILE
LORI MARSHALL                      ADDRESS ON FILE
LORI MAYFIELD                      ADDRESS ON FILE
LORI MCKNIGHT                      ADDRESS ON FILE
LORI PARKER                        ADDRESS ON FILE
LORI PARKER                        ADDRESS ON FILE
LORI PETERSON                      ADDRESS ON FILE
LORI PETERSON                      ADDRESS ON FILE
LORI RAUSHI                        ADDRESS ON FILE
LORI TENAGLIA                      ADDRESS ON FILE
LORI WEAVER                        ADDRESS ON FILE
LORI WITZIGMAN                     ADDRESS ON FILE
LORIE DAVIS                        ADDRESS ON FILE
LORIELLE DEAN                      ADDRESS ON FILE
LORNA LARKIN                       ADDRESS ON FILE
LORRAINE DURKALSKI                 ADDRESS ON FILE
LORRAINE MATTEOCCI                 ADDRESS ON FILE
LORRAINE THIBAULT                  ADDRESS ON FILE
LOTOYA HUGHES                      ADDRESS ON FILE
LOTOYA HUGHES                      ADDRESS ON FILE
LOUCRETIA HOLLINGSWORTH            ADDRESS ON FILE
LOUDON COUNTY TAX COLLECTOR        PO BOX 351 LOUDON TN 37774
LOUDOUN COUNTY                     PO BOX 1000 LEESBURG VA 20177-1000
LOUDOUN COUNTY HEALTH DEPT         PO BOX 1000 LEESBURG VA 20177-1000
LOUDOUN HEIGHTS APARTMENTS         20300 RIVER RIDGE TERRACE ATTN ELIZABETH CASTRO ASHBURN VA 20147
LOUDOUN WATER                      PO BOX 4000 ASHBURN VA 20146-2591
LOUIS COLON                        ADDRESS ON FILE
LOUIS E SCOTT                      ADDRESS ON FILE
LOUIS F. KNIGHT                    ADDRESS ON FILE
LOUIS KNIGHT                       ADDRESS ON FILE
LOUIS R SPOSATO                    ADDRESS ON FILE
LOUIS SAVINO                       ADDRESS ON FILE
LOUIS SCOTT                        ADDRESS ON FILE
LOUISE CHARLTON                    ADDRESS ON FILE
LOUISE DISSINGER                   C/O CHRISTIANSON MEYER GEORGE CHRISTIANSON 411 CHESTNUT ST. LEBANON PA 17042



Epiq Corporate Restructuring, LLC                                                             Page 335 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 343 of 586

Claim Name                               Address Information
LOUISE DISSINGER                         ADDRESS ON FILE
LOUISE N SHEARER                         ADDRESS ON FILE
LOUISE RADCLIFFEE                        ADDRESS ON FILE
LOUISE SCHUBERT                          ADDRESS ON FILE
LOUISIANA DEPARTMENT OF HEALTH           628 N. 4TH ST. BATON ROUGE LA 70802
LOUISIANA DEPARTMENT OF REVENUE          POST OFFICE BOX 3138 BATON ROUGE LA 70821-3138
LOUISIANA DEPARTMENT OF REVENUE          PO BOX 66658 BATON ROUGE LA 70896-6658
LOUISIANA DEPT OF REVENUE                617 N THIRD ST BATON ROUGE LA 70802
LOUISIANA DEPT OF REVENUE                PO BOX 201 BATON ROUGE LA 70821
LOUISIANA DEPT OF REVENUE                PO BOX 4064 BATON ROUGE LA 70821-9887
LOUISIANA DEPT OF THE TREASURY           UNCLAIMED PROPERTY DIVISON PO BOX 91010 BATON ROUGE LA 70821
LOUISIANA INTERSTATE LOGOS LLC           6696 EXCHEQUER DR BATON ROUGE LA 70809
LOUISIANA WATER CO                       UTILITY PAYMENT PROCESSING PO BOX 96025 BATON ROUGE LA 70896
LOUISIANA WORKFORCE COMMISSION           1001 N 23RD ST BATON ROUGE LA 70802
LOUISIANA WORKFORCE COMMISSION           1001 N 23RD STREET PO BOX 94050 BATON ROUGE LA 70804-9050
LOUISVILLE JEFFERSON CNTY METRO GOVT     PO BOX 32060 LOUISVILLE KY 40232
LOUISVILLE METRO REVENUE COMMISSION      PO BOX 32060 LOUISVILLE KY 40232
LOUISVILLE WATER CO                      PO BOX 32460 LOUISVILLE KY 40232-2460
LOUISVILLE/JEFFERSON REV COM             METRO REVENUE COMMISSION PO BOX 35410 LOUISVILLE KY 40232-5410
LOUNDON COUNTY COMMISSIONER OF REVENUE   PO BOX 8000 LEESBURG VA 20177
LOUNDON COUNTY DEPARTMENT OF FIRE        23675 BELMONT RIDGE RD STE 150 FIRE MARSHALS DIVISION ASHBURN VA 20148
RESCUE
LOUS ELECTRIC OF AMSTERDAM INC           8 JULIA STREET AMSTERDAM NY 12010
LOVELETTE, PATRICIA                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
LOVELL MCGEE                             ADDRESS ON FILE
LOVETREE LAWNCARE                        1045 VALLEY DRIVE SMYRNA GA 30080
LOWE, JAMES                              2 YORKSWELL LN GREENSVILLE SC 29607
LOWELL CURRY                             ADDRESS ON FILE
LOWELL D BASHLOR JR                      ADDRESS ON FILE
LOWELL VERHEUL                           ADDRESS ON FILE
LOWELLS LAWNS ETC                        3141 HILLANDALE DR ROANOKE VA 24018
LOWELLS LAWNS ETC                        3141 HILLANDALE DRIVE SW ROANOKE VA 24018
LOWER BUCKS CNTY JOINT                   7811 NEW FALLS RD LEVITTOWN PA 19055
LOWER BUCKS CNTY JOINT                   MUNICIPAL AUTHORITY PO BOX 460 LEVITTOWN PA 19058
LOWER BUCKS COUNTY JOINT MUNICIPAL AUTH 7900 RT 13 LEVITTOWN PA 19057
LOWER MERION TOWNSHIP                    TOWNSHIP MANAGER 75 EAST LANCASTER AVE ARDMORE PA 19003
LOWERY, GLEN T                           11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
LOWES COMPANIES INC                      1000 LOWES BLVD MOORESVILLE NC 28117
LOWES COMPANIES INC                      ATTN PROPERTY MANAGEMENT RES6 1605 CURTIS BRIDGE ROAD WILKESBORO NC 28697
LOWES HOME CENTER LLC                    ATTN: PROPERTY MANAGEMENT 1000 LOWE'S BLVD MOORESVILLE NC 28117
LOWES HOME CENTER LLC                    1000 LOWES BLVD MOORESVILLE NC 28117-8520
LOWES HOME CENTER LLC                    1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 1506 WILKESBORO NC 28697
LOWES HOME CENTER LLC                    1605 CURTIS BRIDGE ROAD ATTN PROPERTY MGMT RES6 WILKESBORO NC 28697
LOWES HOME CENTER LLC                    1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 724 WILKESBORO NC 28697
LOWES HOME CENTERS                       1000 LOWES BLVD MOORESVILLE NC 28117
LOWES HOME CENTERS LLC                   1605 CURTIS BRIDGE ROAD ATTN PROPERTY MGMT RES6 WILKESBORO NC 28697
LOWES HOME CENTERS LLC                   1605 CURTIS BRIDGE ROAD ATTN PROP MGMT RES6 724 WILKESBORO NC 28697
LOWNDES, DROSDICK, DOSTER,               KANTOR & REED, P.A. 215 NORTH EOLA DRIVE POST OFFICE BOX 2809 ORLANDO FL 32802



Epiq Corporate Restructuring, LLC                                                                    Page 336 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 344 of 586

Claim Name                           Address Information
LOYALSOCK TAX COLLECTOR              2132 NORTHWAY RD WILLIAMSPORT PA 17701
LOZADA, CARMEN                       55 LINCOLN AVE AMSTERDAM NY 12010
LP NETWORK                           187 BALLARDVALE ST STE A225 WILMINGTON MA 01887
LR ASPHALT                           15670 HART ROAD MONTVILLE OH 44064
LSF FRANCHISE LOAN INVESTMENTS LLC   10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
LSI OPERATING                        118 W MCKEY ST OCOEE FL 34761
LSOP WI LLC                          C/O SOMERSET PROPERTIES INC 768 N BETHLEHEM PIKE SUITE 203 LOWER GWYNEDO PA
                                     19002
LT I G BEALL JR USN RET              17842 N 41ST PL PHONEIX AZ 85032
LT VERRASTRO INC                     700 MOOSIC RD OLD FORGE PA 18518
LTC LEDS                             1250 OHIO PIKE SUITE 169 AMELIA OH 45102
LUANN BENDER                         ADDRESS ON FILE
LUCAS BEANE                          ADDRESS ON FILE
LUCAS CHOJNICKI                      ADDRESS ON FILE
LUCAS HAMPTON                        ADDRESS ON FILE
LUCAS HUMPHREY                       ADDRESS ON FILE
LUCAS MCCUAN                         ADDRESS ON FILE
LUCAS WILLIAMS                       ADDRESS ON FILE
LUCIAN SMITH                         ADDRESS ON FILE
LUCINDA KING                         ADDRESS ON FILE
LUCKEYIAH MINGO                      ADDRESS ON FILE
LUCKY PLUMBING LLC                   PO BOX 1483 HOLISTER MO 65673
LUCY ARENA                           ADDRESS ON FILE
LUCY BRUNSON                         ADDRESS ON FILE
LUELLEN WOOD                         ADDRESS ON FILE
LUIS CONCEPCION                      ADDRESS ON FILE
LUIS MARTINEZ                        N/A
LUIS MEDINA                          ADDRESS ON FILE
LUIS MENDIZABAL LOAIS                ADDRESS ON FILE
LUIS PEREZ                           ADDRESS ON FILE
LUIS PEREZ LOPEZ                     ADDRESS ON FILE
LUIS QUINDE                          ADDRESS ON FILE
LUIS QUINDE                          C/O LOMBARDI AND LOMBARDI PA NICOLE LOMBARDI 1862 OAK TREE RD EDISON NJ 08820
LUIS ROSEL BOBADILLA                 ADDRESS ON FILE
LUIS SANTIAGO                        ADDRESS ON FILE
LUIS VELAZQUEZ                       ADDRESS ON FILE
LUIS ZUNIGA-GOMEZ                    ADDRESS ON FILE
LUIS-DAVID RODRIGUEZ                 ADDRESS ON FILE
LUISA OJEDA                          ADDRESS ON FILE
LUKAS TALLENT                        ADDRESS ON FILE
LUKE BARNES                          ADDRESS ON FILE
LUKE BURNETT                         ADDRESS ON FILE
LUKE CLOUD                           ADDRESS ON FILE
LUKE COLLIS                          ADDRESS ON FILE
LUKE HATHAWAY                        ADDRESS ON FILE
LUKE J LUECKERT                      ADDRESS ON FILE
LUKE OLCZAK                          ADDRESS ON FILE
LUKE POOLE                           ADDRESS ON FILE
LUKE RIGGS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 337 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 345 of 586

Claim Name                            Address Information
LUKUS A STADELBACHER                  ADDRESS ON FILE
LUKUS STADELBACHER                    ADDRESS ON FILE
LUKUS STADELBACHER                    C/O WINTERS BREWSTER CROSBY &SCHAFER LLC LINDA CANTRELL 111 W MAIN ST MARION
                                      IL 62959
LULLA AKUOKO                          ADDRESS ON FILE
LUMBERTON ABC STORE 1                 150 WINTERGREEN DRIVE LUMBERTON NC 28358
LUMOS NETWORKS INC                    PO BOX 580062 CHARLOTTE NC 28258
LUNAR ELECTRICAL CONTRACTOR INC       3171 ROUTE 9 NORTH 309 OLD BRIDGE NJ 08857-2690
LUPERIUM BURNS                        ADDRESS ON FILE
LUSAVI PAGOSA LLC                     C/O HILTZ ZANZIG & HEILIGMAN LLC ATTN BLAIR ZANZIG 53 W JACKSON BLVD, STE 701
                                      CHICAGO IL 60604
LUSAVI PAGOSA LLC                     610 NEWPORT CENTER DR STE 1500 ATTN MATTHEW MOUSAVI NEWPORT BEACH CA 92660
LUSAVI PAGOSA LLC                     610 NEWPORT CENTER DRIVE ATTN MATTHEW MOUSAVI SUITE 1500 NEWPORT BEACH CA
                                      92660
LUTHER WHITE III                      ADDRESS ON FILE
LUTHERCARE                            945 DUKE ST ATTN BARBARA A CARE LEBANON PA 10742
LUTHERCARE                            ATTN JENNIFER STRICKLAND 400 ST LUKE DR LITITZ PA 17543
LUXURY PROPERTY MAINTENANCE           3395 SHENANDOAH TRAIL SEMMES AL 36575
LUZ AVILES                            ADDRESS ON FILE
LUZ BARRERA                           C/O TODD BRANDON EDER PC TOOD BRANDON EDER 182 RYDERS LN EAST BRUNSWICK NJ
                                      08816
LUZ BARRERA                           ADDRESS ON FILE
LUZ BLADES                            ADDRESS ON FILE
LUZ Y FELICIANO                       ADDRESS ON FILE
LVIP VI OWNERS ASSOCIATION            C/O MRH ENTERPRISE LLC 1150 GLENLIVET DR SUITE A 16 ALLENTOWN PA 18106
LVPG EMERGENCY MEDICINE               PO BOX 783311 PHILADELPHIA PA 19178
LYCRTIS THOMPSON                      ADDRESS ON FILE
LYKEIFTHA AYRES                       ADDRESS ON FILE
LYN W MCCRACKEN                       ADDRESS ON FILE
LYNCH, CHRISTIAN                      C/O GUARDIAN/PARENT 465 E MONROE ST WYTHEVILLE VA 24382
LYNCH, CHRISTINA                      465 E MONROE ST WYTHEVILLE VA 24382
LYNDA BROWN                           ADDRESS ON FILE
LYNDA MCCULLOUGH-CLAAR                ADDRESS ON FILE
LYNDA SIEMER                          ADDRESS ON FILE
LYNDE FLETCHER                        ADDRESS ON FILE
LYNDSAE KRANZ                         ADDRESS ON FILE
LYNDSAY ANDERSON                      ADDRESS ON FILE
LYNDSAY LEONARD                       ADDRESS ON FILE
LYNDSEY HEROLD                        ADDRESS ON FILE
LYNDSIE GROOVER                       ADDRESS ON FILE
LYNETTE ALTING                        ADDRESS ON FILE
LYNN ANNE KOCON TAX COLLECTOR         2227 ALBRIGHT AVE ALLENTOWN PA 18104
LYNN BAILEY                           ADDRESS ON FILE
LYNN NICEWANDER                       ADDRESS ON FILE
LYNN ROBINSON                         ADDRESS ON FILE
LYNN S MURPHY                         ADDRESS ON FILE
LYNN SAXON                            ADDRESS ON FILE
LYNN SHACKOOR                         ADDRESS ON FILE
LYNN WILSON                           ADDRESS ON FILE
LYNNA DONNOR                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 338 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 346 of 586

Claim Name                             Address Information
LYNNDOLYN BRADLEY                      ADDRESS ON FILE
LYNNE WOOD                             ADDRESS ON FILE
LYNWOOD HOOKER                         ADDRESS ON FILE
LYSA TOPPIN                            ADDRESS ON FILE
LYSSA C FORE                           ADDRESS ON FILE
M AND M MAINTENANCE                    1507 GOOSE GAP ROAD SEVIERVILLE TN 37876
M AND P HOLDINGS INC                   107 DAVID GREEN ROAD SUITE A BIRMINGHAM AL 35244
M AND T LANDSCAPING                    316 OLD COUNTY ROAD WINDSOR LOCKS CT 06096
M B GALENAS                            1304 WILLIAM ST AVOCA PA 18641
M H GAS LLC                            4230 WASHINGTON AVENUE INDEPENDENCE MO 64055
M N                                    DBA M N 116 B WITTEN CR HAVELOCK NC 28532
M P LLP                                5612 ILLINOIS ROAD FORT WAYNE IN 46804
M PALAZOLA PRODUCE CO                  2713 CHELSEA AVE MEMPHIS TN 38108
M PELLA PAINTING                       DBA M PELLA PAINTING 637 BEHRINGER HWY DUBOIS PA 15801
M PRICE DISTRIBUTING COMPANY INC       ONE BUDWEISER STREET HAMPTON VA 23661
M S WALKER INC                         ALLENS LTD 975 UNIVERSITY AVE NORWOOD MA 02062
M Z ENTERPRISES                        9240 EMORY RD CORRYTON TN 37721
M4E INDUSTRIES INC                     5235 E SOUTHERN AVE D 106 209 MESA AZ 85206
MA BOYD                                ADDRESS ON FILE
MA DIV OF UNEMPLOYMENT ASSISTN         19 STANIFORD ST BOSTON MA 02114
MAC PLUMBING                           2968 1/2 EAST OLD ASHLAND CITY RD CLARKSVILLE TN 37043
MAC PRO SERVICES                       43021 FALLS OVERLOOK CT LEESBURG VA 20176
MACDADE MALL ASSOCIATES L P            120 W GERMANTOWN PIKE SUITE 120 CO WOLFSON VERRICHIA GROUP LLC PLYMOUTH
                                       MEETING PA 19462
MACDADE MALL ASSOCIATES LP             120 W GERMANTOWN PIKE STE 120 C/O WOLFSON VERRICHIA GROUP LLC MEETINGHOUSE
                                       BUSINESS CENTER PLYMOUTH MEETING PA 19462
MACENZEE MORRIS                        ADDRESS ON FILE
MACERICH DEPTFORD LLC                  ATTENTION: CENTER MANAGER 1750 DEPTFORD CENTER ROAD DEPTFORD NJ 08096
MACERICH DEPTFORD LLC                  PO BOX 511315 LOS ANGELES CA 90051
MACERICH DEPTFORD LLC                  DUSTIN P. BRANCH, ESQ. BALLARD SPAHR LLP 2029 CENTURY PARK EAST, SUITE 1400
                                       LOS ANGELES CA 90067-2915
MACERICH DEPTFORD LLC                  ATTENTION: LEGAL DEPT. 401 WILSHIRE BOULEVARD, SUITE 700 SANTA MONICA CA 90401
MACERICH DEPTFORD LLC                  C/O MACERICH 401 WILSHIRE BOULEVARD, SUITE 700 ATTN: LEGAL DEPARTMENT SANTA
                                       MONICA CA 90401
MACERICH DEPTFORD LLC                  C/O MACERICH P.O . BOX 2172 401 WILSHIRE BOULEVARD, STE 700 SANTA MONICA CA
                                       90407
MACEY GUNTHER                          ADDRESS ON FILE
MACH II MCB SILVER PORTFOLIO           OWNER ONE LLC 2701 N CHARLES ST, STE 404 CO MCB PROPERTY MGMT LLC BALTIMORE MD
                                       21218
MACH II MCB SILVER PORTFOLIO OWNER 1   JACK LEE, SR ASSET MANAGER C/O MCB REAL ESTATE LLC 2701 N CHARLES ST, STE 404
LLC                                    BALTIMORE MD 21218
MACH II MCB SILVER PORTFOLIO OWNER 1   C/O MAGRUDER COOK KOUTSOUFTIKIS, ET AL 1889 PRESTON WHITE DR, STE 200 RESTON
LLC                                    VA 20191
MACH II MCB SLVR PORTFOLIO OWNER ONE   2701 N CHARLES ST STE 404 C O MCB PROPERTY MGMT LLC BALTIMORE MD 21218
LCC
MACHADO MANAGEMENT CONSULTING LLC      840 N ATLANTIC AVE APT C403 COCOA BEACH FL 32931
MACI OSLEJSEK                          ADDRESS ON FILE
MACIE SHACKELFORD                      ADDRESS ON FILE
MACK, TYRONE                           6104 LUKE ST COLUMBIA SC 29203-5068
MACKENZIE HAMOR                        ADDRESS ON FILE
MACKENZIE KOHLER                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 339 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 347 of 586

Claim Name                           Address Information
MACKENZIE MCNURE                     ADDRESS ON FILE
MACKENZIE P FORMAN                   ADDRESS ON FILE
MACKENZIE PHILLIPS                   ADDRESS ON FILE
MACKENZIE R BULLOCK                  ADDRESS ON FILE
MACKENZIE WORKMASTER JANES           ADDRESS ON FILE
MACLEOD COUCH REALTY LLC             270 N EL CAMINO REAL SUITE F397 ENCINITAS CA 92024
MACOMB COUNTY HEALTH DEPT            43525 ELIZABETH ROAD MT. CLEMENS MI 48043
MACON BEVERAGE CO LLC                PO BOX 226 MACON GA 31202
MACY BROWN                           ADDRESS ON FILE
MACY ELECTRIC LLC                    2600 LAMPER LN WILMINGTON DE 19808
MACY FORREST                         ADDRESS ON FILE
MACY MASON                           ADDRESS ON FILE
MACY WYATT                           ADDRESS ON FILE
MAD JACKS ASPHALT AND CONCRETE LLC   98 BEASLEY DRIVE FRANKLIN TN 37064
MAD MAINTENANCE LLC                  1010 CARRINGTON TERRACE JOPLIN MO 64804
MADALYNN BONADIO                     ADDRESS ON FILE
MADDISON PREVOST                     ADDRESS ON FILE
MADELINE COLE                        ADDRESS ON FILE
MADELINE FRYAR                       ADDRESS ON FILE
MADELINE KRAWCIW                     ADDRESS ON FILE
MADELINE MADDEN                      ADDRESS ON FILE
MADELINE MCDONALD                    ADDRESS ON FILE
MADELINE SMALLING                    ADDRESS ON FILE
MADELYN DAVIS                        ADDRESS ON FILE
MADELYN LEGETTE                      ADDRESS ON FILE
MADISAN PATTERSON                    ADDRESS ON FILE
MADISEN FORMAN                       ADDRESS ON FILE
MADISON ADDUCI                       ADDRESS ON FILE
MADISON BARGER                       ADDRESS ON FILE
MADISON BENNETT                      ADDRESS ON FILE
MADISON BISHOP                       ADDRESS ON FILE
MADISON BROWNING                     ADDRESS ON FILE
MADISON CAMPBELL                     ADDRESS ON FILE
MADISON CAMPBELL                     ADDRESS ON FILE
MADISON CIRCUIT CLERK                16 EAST 9TH ST ANDERSON IN 46016
MADISON COUNTY                       100 NORTHSIDE SQUARE RM 108 LICENSE DIRECTOR HUNTSVILLE AL 35801-4820
MADISON COUNTY HEALTH DEPARTMENT     206 EAST 9TH ST ANDERSON IN 46016
MADISON COUNTY HEALTH DEPARTMENT     101 E EDWARDSVILLE RD WOOD RIVER IL 62095
MADISON COUNTY HEALTH DEPT           301 MAX LUTHER DR HUNTSVILLE AL 35811
MADISON COUNTY TAX COLLECTOR         100 NORTHSIDE SQ HUNTSVILLE AL 35801-4820
MADISON COUNTY TREASURER             16 E 9TH ST STE 109 ANDERSON IN 46016
MADISON COUNTY TREASURER             PO BOX 849 EDWARDSVILLE IL 62025
MADISON COURSON                      ADDRESS ON FILE
MADISON DOBRZENSKI                   ADDRESS ON FILE
MADISON DOWDEN                       ADDRESS ON FILE
MADISON DVORACK                      ADDRESS ON FILE
MADISON EXCHANGE, LLC                10 CHADWICK COUR WARETOWN NJ 08758
MADISON FOSTER                       ADDRESS ON FILE
MADISON GRIFFIN                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 340 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 348 of 586

Claim Name                               Address Information
MADISON HAYES                            ADDRESS ON FILE
MADISON HILLARD                          ADDRESS ON FILE
MADISON JOHNSON                          ADDRESS ON FILE
MADISON KNIGHT                           ADDRESS ON FILE
MADISON LILLY                            ADDRESS ON FILE
MADISON LOWRY                            ADDRESS ON FILE
MADISON LOY                              ADDRESS ON FILE
MADISON MARQUETTE REALTY SERVICES        11100 WAYZATA BLVD STE 601 MINNETONKA MN 55305
MADISON MCCANN                           ADDRESS ON FILE
MADISON MOONEYHAN                        ADDRESS ON FILE
MADISON N KLAIBER                        ADDRESS ON FILE
MADISON OWNBEY                           ADDRESS ON FILE
MADISON P TEWKSBURY                      ADDRESS ON FILE
MADISON PALMER                           ADDRESS ON FILE
MADISON PHILLIPS                         ADDRESS ON FILE
MADISON RAINES                           ADDRESS ON FILE
MADISON RISNER                           ADDRESS ON FILE
MADISON RUCH                             ADDRESS ON FILE
MADISON SALEM                            ADDRESS ON FILE
MADISON SHISLER                          ADDRESS ON FILE
MADISON T METZER                         ADDRESS ON FILE
MADISON WEIMER                           ADDRESS ON FILE
MADISON WILLIAMS                         ADDRESS ON FILE
MADISYN HUGHES                           ADDRESS ON FILE
MADISYN JECHA                            ADDRESS ON FILE
MADYSIN FREDERICK                        ADDRESS ON FILE
MAEDGENS LAWN CARE                       10794 KILPATRICK CIR ROLLA MO 65401
MAEDGENS LAWN CARE                       13901 HIGHWAY 72 ROLLA MO 65401-5815
MAEGAN GARRARD                           ADDRESS ON FILE
MAGALY MORALES                           ADDRESS ON FILE
MAGDALENA LUCATO                         C/O DALL VECHIA AND KRAFT LLP CHRISTOPHER KRAFT 115 GREEN ST KINGSTON NY 12401
MAGDALENA LUCATO                         ADDRESS ON FILE
MAGEE WESSELLS                           ADDRESS ON FILE
MAGGIE HAIRE                             ADDRESS ON FILE
MAGGIE MILTON                            ADDRESS ON FILE
MAGGIE RALEY                             ADDRESS ON FILE
MAGGIE REVELS                            ADDRESS ON FILE
MAGISTRATE CT OF MCINTOSH CO             310 NORTH WAY 101 DARIEN GA 31305
MAGNA LEGAL SERVICES LLC                 PO BOX 822804 PHILADELPHIA PA 19182
MAGNOLIA LANDSCAPES AND DESIGN LLC       5408 NEOLA RD STROUDSBURG PA 18360
MAGNOLIA MALL                            MGMTOFFICE ATTN: GENERAL MANAGER 2701 DAVID MCLEOD BOULEVARD FLORENCE SC 29501
MAGNOLIA PARK GREENVILLE LLC             20 SOUTH CLARK STREET SUITE 3000 CHICAGO IL 60603
MAGNOLIA PLUMBING INC                    600 GALLATIN STREET NE WASHINGTON DC 20017
MAGNOLIAS LANDSCAPING                    2477 PINE GROVE RD RUFFIN SC 29475
MAGRANE, DANIEL W                        D/B/A RIVERSIDE LAWNS 7922 134TH ST SEBASTIAN FL 32958
MAGRIT BLACKMAN                          ADDRESS ON FILE
MAHALLEY MATHEWS                         ADDRESS ON FILE
MAHAMADOU JUWARA                         ADDRESS ON FILE
MAHASIN EL AMIN CLERK OF CIRCUIT COURT   14735 MAIN STREET UPPER MARLBORO MD 20772-9987



Epiq Corporate Restructuring, LLC                                                                   Page 341 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 349 of 586

Claim Name                              Address Information
MAHONING COUNTY DISTRICT OF HEALTH     50 WESTCHESTER DR YOUNGSTOWN OH 44515
MAHONING COUNTY HEALTH DEPT            50 WESTCHESTER DR YOUNGSTOWN OH 44515
MAHONING COUNTY SANITARY               PO BOX 70279 PHILADELPHIA PA 19176-0279
MAHONING COUNTY TREASURER              120 MARKET ST YOUNGSTOWN OH 44503
MAHONING VALLEY LAWNCARE LLC           14799 BERLIN STATION RD BERLIN CENTER OHIO OH 44401
MAHONING VALLEY LAWNCARE LLC           PO BOX 707 CANFIELD OH 44406
MAIETTA, PETER                         100 5TH ST ELLWOOD CITY PA 16117
MAIETTA, PETER                         ADDRESS ON FILE
MAIGAN BROOKS                          ADDRESS ON FILE
MAIL SOUTH INC                         ATTN THOMAS K SETTLE, PRESIDENT PO BOX 614 5901 HWY 52 E HELENA AL 35080
MAILFINANCE                            PO BOX 123682 DEPT 3682 DALLAS TX 75312
MAILFINANCE INC                        478 WHEELERS FARMER RD MILFORD CT 06461
MAILFINANCE INC AKA QUADIENT LEASING   478 WHEELERS FARMER RD MILFORD CT 06461
MAIN AWNING AND TENT                   415 W SEYMOUR CINCINNATI OH 45216
MAIN COMMERCIAL COOKING &              REFRIGERATION SVC 16705 SCHEER BLVD HUDSON FL 34667
MAIN COMMERCIAL COOKING & REFRIG SVC   16705 SCHEER BLVD HUDSON FL 34667
MAIN MECHANICAL SERVICE INC            16705 SCHEER BLVD HUDSON FL 34667
MAINE CDC                              286 WATER ST FL 3 SHS 11 HEALTH INSPECTION PROGRAM AUGUSTA ME 04333
MAINE DEPT OF HEALTH AND HUMAN SERVICES 221 STATE STREET AUGUST ME 04333
MAINE DEPT OF HEALTH AND HUMAN SERVICES 286 WATER ST 11 STATE HOUSE STATION AUGUSTA ME 04333-0011
MAINE DEPT OF LABOR                    54 STATE HOUSE STATION AUGUSTA ME 04333-0054
MAINE DISTRIBUTORS                     5 COFFEY STREET BANGOR ME 44010
MAINE NATURAL GAS                      PO BOX 99 BRUNSWICK ME 04011
MAINE REVENUE SERVICES                 51 COMMERCE DR AUGUSTA ME 04330
MAINE REVENUE SERVICES                 PO BOX 9107 AUGUSTA ME 04332-9107
MAINSTREET LLC                         1306 UNIVERSITY BLVD. STE F ATTN: JAY EVANS TUSCALOOSA AL 35401
MAINSTREET LLC                         PO BOX 20303 TUSCALOOSA AL 35402
MAINSTREET PROPERTY SERVICES INC       1221 MAYHAW LANE CHIPLEY FL 32428
MAINSTREET, LLC                        ANN L. REARDON, ESQ. CATY C. WALDROP ROSEN HARWOOD, P.A. 2200 JACK WARNER
                                       PARKWAY, SUITE 200 TUSCALOOSA AL 35401
MAINTENX INTERNATIONAL                 2202 N HOWAND ST TAMPA FL 33607
MAINTENX INTERNATIONAL                 2202 N HOWARD AVE TAMPA FL 33607
MAIRA HERNANDEZ                        ADDRESS ON FILE
MAIZE VALLEY FARM MARKET               6193 EDISON ST NE HARTVILLE OH 44632
MAJA ROY                               ADDRESS ON FILE
MAJESTIC WINDOW CLEANING LLC           PO BOX 52461 KNOXVILLE TN 37950
MAJIC GABBARD                          ADDRESS ON FILE
MAJOR BRANDS COLUMBIA                  1502 BUSINESS LOOP 70 COLUMBIA MO 65202
MAJOR BRANDS KANSAS CITY               550 EAST 13TH AVE NORTH KANSAS CITY MO 64116
MAJOR BRANDS SPRINGFIELD               455 N BELCREST AVENUE SPRINGFIELD MO 65802
MAJOR BRANDS ST LOUIS                  6701 SOUTHWEST AVE ST LOUIS MO 63143
MAK III PLUMBING AND HEATING LLC       PO BOX 78 SLATE HILL NY 10973
MAKAELYN LOCKLEAR                      ADDRESS ON FILE
MAKAYLA BRADDY                         ADDRESS ON FILE
MAKAYLA H HESTER                       ADDRESS ON FILE
MAKAYLA HAMILTON                       ADDRESS ON FILE
MAKAYLA TIMMS                          ADDRESS ON FILE
MAKENA HUMBERTSON                      ADDRESS ON FILE
MAKENZIE COX                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 342 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 350 of 586

Claim Name                            Address Information
MAKENZIE KRAMER                       ADDRESS ON FILE
MAKENZIE OSBORN                       ADDRESS ON FILE
MAKHALATH FAHIYM                      ADDRESS ON FILE
MAKHERE BENSON                        ADDRESS ON FILE
MAKIA DOUGLAS                         ADDRESS ON FILE
MAKIAH CONNER                         ADDRESS ON FILE
MAKINLEY PERKINS                      ADDRESS ON FILE
MAKIYA LEWIS                          ADDRESS ON FILE
MALA LLC                              7171 SW 62ND AVENUE STE 503 MIAMI FL 33143
MALA, LLC                             RICHARD F. KONDLA, ESQ. RICHARD F. KONDLA, P.A. 17071 WEST DIXIE HIGHWAY NORTH
                                      MIAMI BEACH FL 33160
MALAAK KHRAIZAT                       ADDRESS ON FILE
MALACHI ROSE                          ADDRESS ON FILE
MALAKA GRIFFIN                        ADDRESS ON FILE
MALAKYE JONES                         ADDRESS ON FILE
MALAN MORTGAGOR, INC.                 C/O MALAN REALTY INVESTORS , INC . 3200 TELEGRAPH ROAD STE 105 BIRMINGHAM MI
                                      48025-4503
MALCOLM GARRET                        ADDRESS ON FILE
MALCOLM HORTON                        ADDRESS ON FILE
MALCOLM MORRISON                      ADDRESS ON FILE
MALCOLM PENDLETON                     ADDRESS ON FILE
MALCOLM WILLIAMS                      ADDRESS ON FILE
MALDEN CONSULTING                     PO BOX 1572 NEW YORK NY 10156
MALDONADO CONSTRUCTION                271 E 1ST ST BLOOMSBURG PA 17815
MALIA A ANKRAH                        ADDRESS ON FILE
MALIA FORTE                           ADDRESS ON FILE
MALIK ANDERSON                        ADDRESS ON FILE
MALIK BONNEAU                         ADDRESS ON FILE
MALIK HARRIS                          ADDRESS ON FILE
MALIK MCPHERSON                       ADDRESS ON FILE
MALIK TONEY                           ADDRESS ON FILE
MALISA BATES                          ADDRESS ON FILE
MALL AT LEHIGH VALLEY LP              PO BOX 829446 PHILADELPHIA PA 19182
MALL AT LIMA LLC                      ATTN: GENERAL COUNSEL C/O WP GLIMCHER INC 180 EAST BROAD STREET COLUMBUS OH
                                      43215
MALL AT LIMA LLC                      C/O WASHINGTON PRIME GROUP INC ATTN S IFEDUBA 180 E BROAD ST COLUMBUS OH 43215
MALL AT LIMA LLC                      C/O M.S. MANAGEMENT ASSOCIATES, INC. 225 WEST WASHINGTON ST. INDIANAPOLIS IN
                                      46204
MALL AT LIMA LLC                      PO BOX 6586 DEPT CM009689 CAROL STREAM IL 60197
MALL AT LIMA LLC                      1358 MOMENTUM PLACE CHICAGO IL 60689
MALLARD REFRIGERATION INC             13625 CROWS FOOT LN PRINCESS ANNE MD 21853
MALLARIE PETERSON                     ADDRESS ON FILE
MALLARY HOGUE                         ADDRESS ON FILE
MALLORY BLANTON                       ADDRESS ON FILE
MALLORY CRAWFORD                      ADDRESS ON FILE
MALLORY ROBERTS                       ADDRESS ON FILE
MALLORY ROSS                          ADDRESS ON FILE
MALORIE VARNER                        ADDRESS ON FILE
MALORIE VARNER                        ADDRESS ON FILE
MALPHUS ELECTRICAL CONTRACTING INC    200 RICHEY LN DOUGLAS GA 31535


Epiq Corporate Restructuring, LLC                                                                Page 343 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 351 of 586

Claim Name                           Address Information
MANAGER OF FINANCE                   PO BOX 660860 DALLAS TX 75266
MANAGER OF FINANCE                   PO BOX 17420 DENVER CO 80217-0420
MANATEE CO UTILITIES DEPT            PO BOX 25350 BRADENTON FL 34206
MANATEE CO UTILITIES DEPT            PO BOX 25350 BRADENTON FL 34206-5350
MANATEE CO UTILITIES DEPT            4410 66TH ST W BRADENTON FL 34210
MANATEE COUNTY SHERIFFS OFFICE       600 301 BLVD W STE 202 FALSE ALARM REDUCTION UNIT BRADENTON FL 34205
MANATEE COUNTY TAX COLLECTOR         1001 3RD AVE W, STE 240 BRADENTON FL 34205
MANATEE COUNTY TAX COLLECTOR         PO BOX 25300 BRADENTON FL 34208-5300
MANAV ENTERPRISES INC                11018 READING ROAD SHARONVILLE OH 45241
MANDEL AND MANDEL LLP                1108 OLIVE ST 5TH FLOOR ST LOUIS MO 63101
MANDY L WHITE                        ADDRESS ON FILE
MANDY M SCOTT                        ADDRESS ON FILE
MANDY RIVERA                         ADDRESS ON FILE
MANDY SHURTZ                         ADDRESS ON FILE
MANESS, CRYSTAL                      99 HORACE LN WALTERBORO SC 29488
MANFRED KUHLEMANN                    ADDRESS ON FILE
MANHATTAN BEER DISTRIBUTORS LLC      955 EAST 149TH STREET BRONX NY 10455
MANICURED LAWN LANDSCAPING INC       PO BOX 26402 MACON GA 31221
MANN ENTERPRISE INC                  698 GEIGER ST MOUNT VERNON GA 30445
MANNING, RAY                         11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MANSFIELD COMMONS II LLC             C/O SILBERT REALTY MGMT CO 85A DIVISION AVENUE MILLINGTON NJ 07946
MANSFIELD COMMONS II LLC             C/O SILBERT REALTY MGMT CO PO BOX 406 MILLINGTON NJ 07946
MANTER CONSTRUCTION OF MAINE INC     92 IRIS LN SIDNEY ME 04330
MANTER CONSTRUCTION OF MAINE INC     ATTN EDWARD D MANTER, PRESIDENT 92 IRIS LN SIDNEY ME 04330
MANUEL CHEVEZ                        C/O TORO LAW OFFICES, P.C. JOHN A. TORO 300 CENTERVILLE RD. STE. 200 E.
                                     WARWICK RI 02886
MANUEL CHEVEZ                        ADDRESS ON FILE
MANUEL GARCIA                        ADDRESS ON FILE
MANUEL REMIREZ                       ADDRESS ON FILE
MANUEL SANTANA                       ADDRESS ON FILE
MANUELA VELEZ                        ADDRESS ON FILE
MAPLE CITY ICE CO INC                371 CLEVELAND ROAD NORWALK OH 44857
MAQUITA HEDGEPETH                    ADDRESS ON FILE
MAR FAMILY LIVING TRUST              ADDRESS ON FILE
MARANTO REFRIGERATION HVAC           339 SE COUNTRY CLUB RD LAKE CITY FL 32025
MARC AGOSTINO                        ADDRESS ON FILE
MARC ANDINO                          ADDRESS ON FILE
MARC ELDERKIN                        ADDRESS ON FILE
MARC F LAGASSE                       ADDRESS ON FILE
MARC F LAGASSE                       160 ATHENS WAY NASHVILLE TN 37228-0000
MARC GOLDEN, ESQ                     ADDRESS ON FILE
MARC J KOSS                          ADDRESS ON FILE
MARC JONES                           ADDRESS ON FILE
MARC ROBINSON                        ADDRESS ON FILE
MARC TERRELL                         ADDRESS ON FILE
MARC USA LLC                         ATTN JEFFREY NATALE, COO 225 W STATION SQUARE DR, STE 500 PITTSBURGH PA 15219
MARC USA LLC                         PO BOX 238 MEMPHIS TN 38101
MARCEL ANDERSON                      ADDRESS ON FILE
MARCEL FLEMING                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 344 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 352 of 586

Claim Name                           Address Information
MARCELINO LARGEL                     ADDRESS ON FILE
MARCELINO LARGEL                     ADDRESS ON FILE
MARCELINO R LARGEL                   ADDRESS ON FILE
MARCELINO R LARGEL                   ADDRESS ON FILE
MARCELL JACKSON                      ADDRESS ON FILE
MARCELO DIANA                        ADDRESS ON FILE
MARCH AVIATION INC                   3763 ENTERPRISE AVE NAPLES FL 34104
MARCHAND, ET AL                      ADDRESS ON FILE
MARCHESE INC                         600 S JAKE MARCHESE WAY MILWAUKEE WI 53204
MARCI WALLACE                        ADDRESS ON FILE
MARCIA ALSTON                        ADDRESS ON FILE
MARCIA GOLDWIN                       ADDRESS ON FILE
MARCIA GOODSPEED                     ADDRESS ON FILE
MARCIA MALLETTE                      ADDRESS ON FILE
MARCIA RHINEHART                     ADDRESS ON FILE
MARCIA SCRUTON                       ADDRESS ON FILE
MARCIA WRIGHT                        ADDRESS ON FILE
MARCIA WRIGHT                        ADDRESS ON FILE
MARCIE ADAMS                         ADDRESS ON FILE
MARCIE EMERMAN                       ADDRESS ON FILE
MARCO NAVARRETE                      ADDRESS ON FILE
MARCO PROTECTION SYSTEMS LLC         288 BOOT RD DOWNINGTOWN PA 19335
MARCOA MEDIA                         PO BOX 509100 SAN DIEGO CA 92150
MARCOS RODRIGUEZ                     ADDRESS ON FILE
MARCUS ALFORD                        ADDRESS ON FILE
MARCUS BLOUNT                        ADDRESS ON FILE
MARCUS BROOKS                        ADDRESS ON FILE
MARCUS BROWN                         ADDRESS ON FILE
MARCUS CHESTER                       ADDRESS ON FILE
MARCUS COMMERCIAL INC                PO BOX 19167 SARASOTA FL 34276
MARCUS CRUZ                          ADDRESS ON FILE
MARCUS GLOVER                        ADDRESS ON FILE
MARCUS GRAY                          ADDRESS ON FILE
MARCUS HEDGEPETH                     ADDRESS ON FILE
MARCUS HELM                          ADDRESS ON FILE
MARCUS JOHNSON                       ADDRESS ON FILE
MARCUS JONES                         ADDRESS ON FILE
MARCUS MACKENS                       ADDRESS ON FILE
MARCUS MCCLARY                       ADDRESS ON FILE
MARCUS MCGILL                        ADDRESS ON FILE
MARCUS NELSON                        ADDRESS ON FILE
MARCUS NICHOLS                       ADDRESS ON FILE
MARCUS OSBOURNE                      ADDRESS ON FILE
MARCUS RAMIREZ                       ADDRESS ON FILE
MARCUS RICHEY                        ADDRESS ON FILE
MARCUS SANDERS                       ADDRESS ON FILE
MARCUS WARD                          ADDRESS ON FILE
MARCUS WASHINGTON WHITE              ADDRESS ON FILE
MARCY MARRIOTT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 345 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 353 of 586

Claim Name                           Address Information
MARDOS, ASHLEY                       509 NINTH AVE EAST NORTHPORT NY 11731
MAREENA MICHAEL                      ADDRESS ON FILE
MARGARET A YOUNG COLLECTOR           ADDRESS ON FILE
MARGARET AND JOHN AMBROSE            ADDRESS ON FILE
MARGARET BAER                        C/O BENDIT WEINSTOCK RAJA SHATTACHARYA 80 MAIN STREET, STE 260 WEST ORANGE NJ
                                     07052
MARGARET BAER                        ADDRESS ON FILE
MARGARET BEACH                       ADDRESS ON FILE
MARGARET CATES                       ADDRESS ON FILE
MARGARET CHOPLIN                     ADDRESS ON FILE
MARGARET GEORGE                      ADDRESS ON FILE
MARGARET GROSSMICK                   C/O GROSS AND GROSS ALVIN GROSS 535 ROUTE 38 CHERRY HILL NJ 08002
MARGARET GROSSMICK                   ADDRESS ON FILE
MARGARET HEYMAN                      ADDRESS ON FILE
MARGARET HONS                        ADDRESS ON FILE
MARGARET KISSEL                      ADDRESS ON FILE
MARGARET LOHR                        ADDRESS ON FILE
MARGARET MARGERUM                    ADDRESS ON FILE
MARGARET NATOLI                      ADDRESS ON FILE
MARGARET ROMANO                      ADDRESS ON FILE
MARGARET STEIN                       ADDRESS ON FILE
MARGARET VIELANDI                    ADDRESS ON FILE
MARGARET WAITE                       ADDRESS ON FILE
MARGARET WILLIAMS                    ADDRESS ON FILE
MARGARET WISSMAN                     ADDRESS ON FILE
MARGARETANN FIDERIO                  ADDRESS ON FILE
MARGARITA GONZALEZ                   ADDRESS ON FILE
MARGARRETE METELUS                   ADDRESS ON FILE
MARGIE FORTIN                        ADDRESS ON FILE
MARGIE HENDERSON                     ADDRESS ON FILE
MARGO AMBROSE                        ADDRESS ON FILE
MARGO CHAPMAN                        ADDRESS ON FILE
MARGO VALERO                         ADDRESS ON FILE
MARGUERITE CLEMONS                   ADDRESS ON FILE
MARGUERITE N DUFFY                   ADDRESS ON FILE
MARIA ALVAREZ                        ADDRESS ON FILE
MARIA AVENDANO                       ADDRESS ON FILE
MARIA BERMUDEZ COREAS                ADDRESS ON FILE
MARIA CATALDI                        ADDRESS ON FILE
MARIA COPACATI                       ADDRESS ON FILE
MARIA DUBON-REYES                    ADDRESS ON FILE
MARIA FUENTES                        ADDRESS ON FILE
MARIA GIRON                          ADDRESS ON FILE
MARIA HERNANDEZ                      ADDRESS ON FILE
MARIA HERRERA                        ADDRESS ON FILE
MARIA JACKSON                        ADDRESS ON FILE
MARIA LOPEZ                          ADDRESS ON FILE
MARIA MEDINA                         ADDRESS ON FILE
MARIA MEZOSI                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 346 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 354 of 586

Claim Name                               Address Information
MARIA MIRANDA                            ADDRESS ON FILE
MARIA NAVARRO                            ADDRESS ON FILE
MARIA ORYL                               2923 KLUSNER AVE PARMA OH 44134
MARIA OTERO                              ADDRESS ON FILE
MARIA PAGNUCCO                           ADDRESS ON FILE
MARIA PAZ DE MARTINEZ                    ADDRESS ON FILE
MARIA PEREZ                              ADDRESS ON FILE
MARIA QUINTANILLA                        ADDRESS ON FILE
MARIA QUINTANILLA                        C/O FARRELL & GROCHOWSKI, PC ANN M. FARRELL 375 CENTER ST WALLINGFORD CT 06492
MARIA ROMERO                             ADDRESS ON FILE
MARIA SANCHEZ                            ADDRESS ON FILE
MARIA SANCHEZ-VEGA                       ADDRESS ON FILE
MARIA SMITH                              ADDRESS ON FILE
MARIA TRIMINIO                           ADDRESS ON FILE
MARIAGRASSIA ERREA PISFIL                ADDRESS ON FILE
MARIAH CARTER                            ADDRESS ON FILE
MARIAH CASTILLO                          ADDRESS ON FILE
MARIAH CHUNN                             ADDRESS ON FILE
MARIAH CROPPER                           ADDRESS ON FILE
MARIAH ELLERBE                           ADDRESS ON FILE
MARIAH JOSLYN                            ADDRESS ON FILE
MARIAH LEE                               ADDRESS ON FILE
MARIAH MCRAE-WHITE                       ADDRESS ON FILE
MARIAH OTTINGER                          ADDRESS ON FILE
MARIAH SPAGNUALO                         ADDRESS ON FILE
MARIAH TERRELL                           ADDRESS ON FILE
MARIANNE BRUBAKER                        ADDRESS ON FILE
MARIANNE COLLEY                          ADDRESS ON FILE
MARIBEL FERNANDEZ                        ADDRESS ON FILE
MARIBEL OLMO                             ADDRESS ON FILE
MARIBEL RUIZ ALCANTARA                   2737 W WASHINGTON CT RD LOT 229 FORT WAYNE IN 46818
MARIBETH JOHNSON                         ADDRESS ON FILE
MARICEL SMITH                            ADDRESS ON FILE
MARICOPA COUNTY                          PO BOX 52133 PHOENIX AZ 85072-2133
MARICOPA COUNTY ENVIROMENTAL SVCS DIV    501 N 44TH ST STE 200 PHOENIX AZ 85008
MARICOPA COUNTY ENVIRONMENTAL SVS DEPT   501 N 44TH ST STE 200 ADMIN SERVICES PHOENIX AZ 85008
MARICOPA COUNTY TREASURER                ATTN PETER MUTHIG 225 W MADISON ST PHOENIX AZ 85003
MARIE CANONICA                           ADDRESS ON FILE
MARIE DOLLING                            ADDRESS ON FILE
MARIE ESKRA                              ADDRESS ON FILE
MARIE EVANS                              ADDRESS ON FILE
MARIE GLYKAS                             ADDRESS ON FILE
MARIE GREMBOWIEC                         ADDRESS ON FILE
MARIE HALPERN                            ADDRESS ON FILE
MARIE L PARRIS                           ADDRESS ON FILE
MARIE MARCELLE                           ADDRESS ON FILE
MARIE SPUCHES                            ADDRESS ON FILE
MARIE SWEENEY                            ADDRESS ON FILE
MARIE SWEENEY                            C/O DAWSON & ALBRITTON 204 E ARLINGTON BLVD, STE M GREENVILLE NC 27835



Epiq Corporate Restructuring, LLC                                                                   Page 347 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 355 of 586

Claim Name                           Address Information
MARIEA NELSON                        ADDRESS ON FILE
MARIELA MYERS-VASQUEZ                ADDRESS ON FILE
MARIETTA DRY ICE INC                 1383 LUCILE AVE STE A MARIETTA GA 30067
MARIETTA INCOME TAX DEPARTMENT       INCOME TAX DEPARTMENT 301 PUTNAM STREET MARIETTA OH 45750
MARIETTA POLICE DEPARTMENT           240 LEMON ST MARIETTA GA 30060
MARIETTA POWER                       ATTN WILMA R BUSH EMERSON OVERLOOK 326 ROSWELL ST, STE 100 MARIETTA GA 30060
MARIETTA POWER WATER                 675 N MARIETTA PKWY MARIETTA GA 30060
MARIETTA POWER WATER                 675 N MARIETTA PKWY MARIETTA GA 30060-1528
MARILYN ANDERSON                     ADDRESS ON FILE
MARILYN ARMLIN                       ADDRESS ON FILE
MARILYN DEAN                         ADDRESS ON FILE
MARILYN MALONN                       ADDRESS ON FILE
MARILYN MCKEE                        ADDRESS ON FILE
MARILYN RYAN                         ADDRESS ON FILE
MARILYN VOGT                         ADDRESS ON FILE
MARIN KNEPPER                        ADDRESS ON FILE
MARINA DIAZ PORTILLO                 ADDRESS ON FILE
MARINA FISCALETTI                    ADDRESS ON FILE
MARINA HATTON                        ADDRESS ON FILE
MARINA HOLMSETH                      ADDRESS ON FILE
MARINA LIGHT                         ADDRESS ON FILE
MARINA THAMES                        ADDRESS ON FILE
MARINE TOYS FOR TOTS FOUNDATION      ATTN TED SILVESTER VP MKTG DEV 18251 QUANTICO GATEWAY DRIVE TRIANGLE VA 22172
MARIO ANTONIO SALGADO VILLEGAS       ADDRESS ON FILE
MARIO DANIELS                        ADDRESS ON FILE
MARIO DERAS                          ADDRESS ON FILE
MARIO LOPEZ                          ADDRESS ON FILE
MARIO PEREZ                          ADDRESS ON FILE
MARIO RIOS II                        ADDRESS ON FILE
MARIO SALGADO                        ADDRESS ON FILE
MARIO SIMS                           ADDRESS ON FILE
MARIO YANES                          ADDRESS ON FILE
MARION COUNTY TAX COLLECTOR          PO BOX 970 OCALA FL 34478
MARION COUNTY TREASURERS OFFICE      PO BOX 6145 INDIANAPOLIS IN 46206-6145
MARISA JOHNSON                       ADDRESS ON FILE
MARISA MADRID                        ADDRESS ON FILE
MARISCAL, WEEKS, MCINTYRE            ADDRESS ON FILE
MARISSA ANDREWS                      ADDRESS ON FILE
MARISSA DALUZ                        ADDRESS ON FILE
MARISSA ELLMAUER                     ADDRESS ON FILE
MARISSA J KING                       ADDRESS ON FILE
MARISSA MARVIN                       ADDRESS ON FILE
MARISSA OLIVER                       ADDRESS ON FILE
MARISSA PAULK                        ADDRESS ON FILE
MARISSA PAYTON                       ADDRESS ON FILE
MARISSA PLAGEMANN                    ADDRESS ON FILE
MARISSA RANALLI                      ADDRESS ON FILE
MARISSA RAPPAPORT                    ADDRESS ON FILE
MARISSA SCANLON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 348 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 356 of 586

Claim Name                         Address Information
MARISSA SENARD                     ADDRESS ON FILE
MARISSA WILK                       ADDRESS ON FILE
MARISSA WILLIAMS                   ADDRESS ON FILE
MARITZ TRAVEL                      ADP MEETING OF THE MINDS 5757 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
MARJORIE A ALBRECHT                ADDRESS ON FILE
MARJORIE MEYER                     ADDRESS ON FILE
MARJORIE P CLARKE                  ADDRESS ON FILE
MARJORIE P CLARKE                  7301 BOULDER VIEW LN C/O BLACKWOOD DEVELP CO RICHMOND VA 23225-0000
MARK ASTUDILLO                     ADDRESS ON FILE
MARK BALLERSTEIN                   ADDRESS ON FILE
MARK BIGHAM                        ADDRESS ON FILE
MARK BIGOS                         ADDRESS ON FILE
MARK BRANT                         ADDRESS ON FILE
MARK BREHM                         ADDRESS ON FILE
MARK BURNS                         ADDRESS ON FILE
MARK CHRISTIAN                     ADDRESS ON FILE
MARK D BICKNELL                    ADDRESS ON FILE
MARK D YOUNG                       ADDRESS ON FILE
MARK EZZEL                         ADDRESS ON FILE
MARK FREEMAN                       ADDRESS ON FILE
MARK FRIEDFERTIG                   ADDRESS ON FILE
MARK GOODWIN                       ADDRESS ON FILE
MARK H BIBBY                       ADDRESS ON FILE
MARK HAWKINS                       ADDRESS ON FILE
MARK HERRICK                       ADDRESS ON FILE
MARK HIATT                         ADDRESS ON FILE
MARK HUBERT                        ADDRESS ON FILE
MARK INGRAM                        ADDRESS ON FILE
MARK INGRAM                        ADDRESS ON FILE
MARK J BURKARDT TAX COLLECTOR      MARK J BURKARDT TAX COLLECTOR 152 BEATTY COUNTY ROAD LATROBE PA 15650
MARK J GOEPFERT                    ADDRESS ON FILE
MARK JONES                         ADDRESS ON FILE
MARK JOZWIAK                       ADDRESS ON FILE
MARK L CORTEGIANO                  ADDRESS ON FILE
MARK LECLAIR                       ADDRESS ON FILE
MARK LECLAIR                       ADDRESS ON FILE
MARK LESLIE                        ADDRESS ON FILE
MARK LOSEKE                        ADDRESS ON FILE
MARK MCDONALD                      ADDRESS ON FILE
MARK MCNEAL                        ADDRESS ON FILE
MARK POTTER                        ADDRESS ON FILE
MARK ROBINSON                      ADDRESS ON FILE
MARK ROGER PRICE                   ADDRESS ON FILE
MARK ROSS                          ADDRESS ON FILE
MARK RUIZ                          ADDRESS ON FILE
MARK S INGRAM                      ADDRESS ON FILE
MARK S NEWMAN                      ADDRESS ON FILE
MARK SANDFER                       ADDRESS ON FILE
MARK SCHATZMAN                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 349 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 357 of 586

Claim Name                            Address Information
MARK STEPHENSON                       ADDRESS ON FILE
MARK STEVE NEWMAN                     ADDRESS ON FILE
MARK STRICKLAND                       ADDRESS ON FILE
MARK TUSHAR                           ADDRESS ON FILE
MARK WILLIAMS                         ADDRESS ON FILE
MARK WOOLWINE                         ADDRESS ON FILE
MARKCUS CLAY                          ADDRESS ON FILE
MARKEIL WILLIAMS                      ADDRESS ON FILE
MARKEL F DOZIER                       ADDRESS ON FILE
MARKEL PETERSON                       ADDRESS ON FILE
MARKESE T BROWN                       ADDRESS ON FILE
MARKEVIS MILBOURNE                    ADDRESS ON FILE
MARKS DMS                             46537 ECORSE RD 26 BELLEVILLE MI 48111
MARKS PRO SERVICES LLC                P O BOX 681 CHESTERLAND OH 44026
MARKS, ROBERT M                       2901 ROGERS WALK MOUNT LAUREL NJ 08054
MARLA GASMANN                         ADDRESS ON FILE
MARLANA WALL KETELHUT                 ADDRESS ON FILE
MARLEA HARRIS                         ADDRESS ON FILE
MARLENA ROBER                         ADDRESS ON FILE
MARLENE MUNLEY                        ADDRESS ON FILE
MARLENE WAGNER                        ADDRESS ON FILE
MARLEY STATION MALL                   MGMT OFFICE 7900 RITCHIE HWY ATTN: GENERAL MANAGER GLEN BURNIE MD 21061
MARLEY STATION MALL                   PO BOX 888 C/O GUMMER GRP LLC ADDISON TX 75001
MARLEY STATION MALL LLC               3228 COLLINSWORTH STREET C/O PROPERTY MANAGERS LLC FT WORTH TX 76107
MARLEY STATION MALL LLC               3228 COLLINSWORTH STREET C O PROPERTY MANAGERS LLC C O PROPERTY MANAGERS LLC
                                      FT WORTH TX 76107
MARLIN GUZMAN DEL CID                 ADDRESS ON FILE
MARLINA MACKIE                        ADDRESS ON FILE
MARLO PROPERTIES                      2159 MISSOURI AVE FESTUS MO 63028
MARLOK CORP                           1711 DEAN FOREST RD STE G SAVANNAH GA 31408
MARLON GILLESPIE                      ADDRESS ON FILE
MARLON SANTANA                        ADDRESS ON FILE
MARLON WALKER                         ADDRESS ON FILE
MARLYON ANTONIO                       ADDRESS ON FILE
MARMIC FIRE SAFETY CO INC             PO BOX 1939 LOWELL AR 72745
MARNA CARLSON                         ADDRESS ON FILE
MARNIE HEARN                          ADDRESS ON FILE
MARPAN SUPPLY CO INC                  PO BOX 2068 TALLAHASSEE FL 32316
MARQUES D PITTMAN                     ADDRESS ON FILE
MARQUES MCKOY                         ADDRESS ON FILE
MARQUIS BANK                          ATTN: JAVIER J. HOLTZ 355 ALHAMBRA CIRCLE STE 1200 CORAL GABLES FL 33134
MARQUIS BOYD                          ADDRESS ON FILE
MARQUIS GUNTER                        ADDRESS ON FILE
MARQUIS JONES                         ADDRESS ON FILE
MARQUISE JAGNE                        ADDRESS ON FILE
MARQUITA LEE                          ADDRESS ON FILE
MARR-ONE LLC                          D/B/A ROTO-ROOTER ATTN ALYSE N MARRONE, OFFICE MANAGER 5904 N BROWN STATION RD
                                      COLUMBIA MO 65202
MARR-ONE LLC                          D/B/A ROTO-ROOTER JEFFERSON CITY ATTN ALLIE MARRONE PO BOX 7065 COLUMBIA MO
                                      65205


Epiq Corporate Restructuring, LLC                                                                Page 350 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 358 of 586

Claim Name                               Address Information
MARRELLA ENTERPRISE INC                  301 MORGANTOWN RD READING PA 19611
MARRIA MIDDLETON                         ADDRESS ON FILE
MARRIOTT COURTYARD                       250 DAVIDSON AVE SOMERSET NJ 08873
MARS BLUFF SPECIALTY SERVICES LLC        721 1/2 N PRICE ROAD FLORENCE SC 29506
MARSA AYL                                ADDRESS ON FILE
MARSH & MCLENNAN AGENCY LLC              6160 GOLDEN HILLS DR MINNEAPOLIS MN 55416
MARSH MCLENNAN AGENCY LLC                PO BOX 419285 BOSTON MA 02241
MARSHA SHELTON                           ADDRESS ON FILE
MARSHA SOWARDS                           ADDRESS ON FILE
MARSHAL OBANNON                          ADDRESS ON FILE
MARSHALL DRANOFF                         ADDRESS ON FILE
MARSHALL ELECTRIC                        200 BROAD ST PROVIDENCE RI 02903
MARSHALL FAMILY TRUST DATED 2/14/2000    CHICK MARSHALL 5724 E CREST DE VILLE AVE ORANGE CA 92867
MARSHALL FAMILY TRUST DATED 2/14/2000    5724 E CREST DE VILLE AVE ORANGE CA 92867
MARSHALL FAMILY TRUST DATED 2/14/2000    CHICK MARSHALL 5724 E CREST DE VILLE AVE ORANGE CA 92876
MARSHALL FAMILY TRUST, THE               EVAN RASSMAN, ESQ C/O REGER RIZZO DARNALL LLP CIRA CENTER 2929 ARCH ST, 13TH
                                         FL PHILADELPHIA PA 19104
MARSHALL FAMILY TRUST, THE               C/O EVAN RASSMAN, ESQ 1521 CONCORD PIKE, STE 305 WILMINGTON DE 19803
MARSHALL HENDERSON                       ADDRESS ON FILE
MARSHALL R CORBIN                        ADDRESS ON FILE
MARSHMON, FRANKIE                        860 EVERGREEN RD ROCKY MOUNT NC 27803
MARSHS LAWN CARE                         29464 PETUNIA DR EASTON MD 21601
MARSIERE CROSBY                          ADDRESS ON FILE
MARTA FIGUEROA                           ADDRESS ON FILE
MARTAVIS CRAWFORD                        ADDRESS ON FILE
MARTEENY LANDSCAPE INC                   3894 COXES CREEK RD SOMERSET PA 15501
MARTEZ CUMMINGS                          ADDRESS ON FILE
MARTEZ KING                              ADDRESS ON FILE
MARTHA R HODGES                          ADDRESS ON FILE
MARTHA SIMMONS                           ADDRESS ON FILE
MARTI SALMON                             ADDRESS ON FILE
MARTIA PROCTOR                           ADDRESS ON FILE
MARTIA WILLIAMS                          ADDRESS ON FILE
MARTIGNETTI COMPANIES                    500 JOHN HANCOCK ROAD TAUNTON MA 02780
MARTILUS, MONIQUE                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
MARTIN CAWLEY                            ADDRESS ON FILE
MARTIN COUNTY TAX COLLECTOR              3485 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY UTILITIES                  3473 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY UTILITIES                  PO BOX 9000 STUART FL 34995
MARTIN COUNTY UTILITIES                  PO BOX 9000 STUART FL 34995-9000
MARTIN DISTRIBUTING CO INC               528 RACE STREET MARTINSBURG WV 25401
MARTIN DOWNS BUSINESS PARK ASSOC INC     C/O ROSS EARLE BONAN & ENSOR PA PO BOX 2401 STUART FL 34995
MARTIN DOWNS BUSINESS PARK ASSOCIATION   2400 SE MONTEREY RD STE 300 STUART FL 34996
MARTIN DOWNS BUSINESS PK ASSOC INC       3501 SW CORPORATE PKWY PALM CITY FL 34990
MARTIN GLASS CO INC                      25 CENTER PLAZA BELLEVILLE IL 62220
MARTIN HARNESS                           ADDRESS ON FILE
MARTIN IRWIN                             ADDRESS ON FILE
MARTIN KEMP                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                      Page 351 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21        Page 359 of 586

Claim Name                          Address Information
MARTIN L ARMBRESTER                 ADDRESS ON FILE
MARTIN LANDSCAPE                    1850 RIBAUT ROAD PORT ROYAL SC 29935
MARTIN LANDSCAPE INC                1850 RIBAUT ROAD PORT ROYAL SC 29935
MARTIN P CAWLEY                     ADDRESS ON FILE
MARTIN RITSON                       ADDRESS ON FILE
MARTIN SPEWAK                       ADDRESS ON FILE
MARTIN WAY                          ADDRESS ON FILE
MARTIN, KIMBERLY                    1307 STATE BLVD FRANKLIN TN 37064
MARTIN, MARVIN                      C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MARTIN, MARVIN                      10706 CORTLAND RIDGE LN CYPRESS TX 77433
MARTIN, REBECCA                     609 TIPS WAY MARYVILLE TN 37804
MARTIN, REBECCA                     C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                    KNOXVILLE TN 37934
MARTIN, REBECCA M                   609 TIPS WAY MARYVILLE TN 37804
MARTIN, REBECCA MONTAGNE            609 TIPS WAY MARYVILLE TN 37804
MARTINA ANDERSON                    ADDRESS ON FILE
MARTINA KIRKLEY                     ADDRESS ON FILE
MARTINCIC, ANDREW                   N59 W23310 CLOVER DR, #102 SUSSEX WI 53089
MARTINEZ, BRAND                     528 CANDLEWYCK RD LANCASTER PA 17601
MARTINS LANDSCAPE DESIGN INC        20 LOCHDON COURT PINEHURST NC 28374
MARTINTOWN ACD LLC                  PO BOX 930951 ATLANTA GA 31193
MARTY BONANNO                       ADDRESS ON FILE
MARTY LONG                          ADDRESS ON FILE
MARTY SIMMS                         ADDRESS ON FILE
MARVA BUTLER                        ADDRESS ON FILE
MARVIN DANIELS                      ADDRESS ON FILE
MARVIN FLUELLING                    ADDRESS ON FILE
MARVIN HEDGEPATH                    ADDRESS ON FILE
MARVIN MARSH                        ADDRESS ON FILE
MARVIN MARTIN                       ADDRESS ON FILE
MARVIN PINEDA FEGUEGROA             ADDRESS ON FILE
MARVIN TALLIE                       ADDRESS ON FILE
MARVIN THOMPSON                     ADDRESS ON FILE
MARVINS PRODUCE LLC                 240 GENOBLE RD GREER SC 29651
MARY ALBRIGHT                       ADDRESS ON FILE
MARY ANN HARRISON                   ADDRESS ON FILE
MARY ANN HIBBERT                    ADDRESS ON FILE
MARY ANN KOFFLER                    ADDRESS ON FILE
MARY ANN MCGAHAGAN                  ADDRESS ON FILE
MARY ANN ROBINSON                   ADDRESS ON FILE
MARY ANN SCIOSCIA                   ADDRESS ON FILE
MARY ANN WAGONER                    ADDRESS ON FILE
MARY ASHLYN BRITT                   ADDRESS ON FILE
MARY B HACKWORTH                    ADDRESS ON FILE
MARY BINKLEY                        ADDRESS ON FILE
MARY BOONE                          ADDRESS ON FILE
MARY BROADHURST                     ADDRESS ON FILE
MARY BROWN                          ADDRESS ON FILE
MARY BROWN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 352 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 360 of 586

Claim Name                         Address Information
MARY CARRILLO                      ADDRESS ON FILE
MARY CARSWELL                      ADDRESS ON FILE
MARY CHRISTENSEN                   ADDRESS ON FILE
MARY COLLINS                       C/O LAW OFFICE OF MATTHEW J. KIDD MATTHEW KIDD 12 ERICSSON STREET SUITE 201
                                   BOSTON MA 02122
MARY COLLINS                       ADDRESS ON FILE
MARY COPELAND                      ADDRESS ON FILE
MARY DAVIS                         ADDRESS ON FILE
MARY DELOACH                       ADDRESS ON FILE
MARY E SANDERS                     ADDRESS ON FILE
MARY E TUOHY                       ADDRESS ON FILE
MARY ELLEN FARMER                  ADDRESS ON FILE
MARY EURICH                        ADDRESS ON FILE
MARY GARTHNER                      ADDRESS ON FILE
MARY GREEN                         ADDRESS ON FILE
MARY HANNON                        ADDRESS ON FILE
MARY HAUPT                         ADDRESS ON FILE
MARY HAUPT                         ADDRESS ON FILE
MARY HAYBRON                       ADDRESS ON FILE
MARY HIBBERT                       ADDRESS ON FILE
MARY HODGSON                       ADDRESS ON FILE
MARY HOEFLER                       ADDRESS ON FILE
MARY HOPKINS                       ADDRESS ON FILE
MARY HUDSON                        ADDRESS ON FILE
MARY JO RAPKE                      ADDRESS ON FILE
MARY JO THOMPSON                   ADDRESS ON FILE
MARY K WARREN                      ADDRESS ON FILE
MARY KEYES                         ADDRESS ON FILE
MARY KIRKSEY                       ADDRESS ON FILE
MARY L SHEHL                       ADDRESS ON FILE
MARY LANE WIMBERLY                 ADDRESS ON FILE
MARY LASLEY                        ADDRESS ON FILE
MARY LEE                           ADDRESS ON FILE
MARY LOU BOWSER                    C/O DILLON, MCCANDLESS, KING, COULTER & GRAHAM LLP; RONALD ELLIOTT 128 W
                                   CUNNINGHAM STREET BUTLER PA 16001
MARY LOU BOWSER                    ADDRESS ON FILE
MARY MASSEY                        ADDRESS ON FILE
MARY MCNAIR                        ADDRESS ON FILE
MARY MCNAMARA                      ADDRESS ON FILE
MARY MCPHERSON                     ADDRESS ON FILE
MARY MOSELEY                       ADDRESS ON FILE
MARY MYCHAL OROURKE                ADDRESS ON FILE
MARY NIEVES                        ADDRESS ON FILE
MARY NOBLE                         ADDRESS ON FILE
MARY NOBLE                         ADDRESS ON FILE
MARY O KENNEDY                     ADDRESS ON FILE
MARY OOTGAMBUZZA                   ADDRESS ON FILE
MARY PAEGLOW                       ADDRESS ON FILE
MARY PALMER                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 353 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 361 of 586

Claim Name                               Address Information
MARY PANEITZ                             ADDRESS ON FILE
MARY PAOLINO                             ADDRESS ON FILE
MARY PAYNE                               ADDRESS ON FILE
MARY PRESTON                             ADDRESS ON FILE
MARY PRUITT                              ADDRESS ON FILE
MARY REICHERTZ                           ADDRESS ON FILE
MARY REYNOLDS                            ADDRESS ON FILE
MARY RUBIO                               ADDRESS ON FILE
MARY SCHRECK                             ADDRESS ON FILE
MARY SHACOSKI                            ADDRESS ON FILE
MARY STEPHENS                            ADDRESS ON FILE
MARY TERRY                               ADDRESS ON FILE
MARY WORTHINGTON                         ADDRESS ON FILE
MARY-CATHERINE OWENS                     ADDRESS ON FILE
MARYANN BYRNE                            ADDRESS ON FILE
MARYERLING ABREU                         ADDRESS ON FILE
MARYLAND DEPT OF HEALTH & MENTAL         201 W. PRESTON STREET BALTIMORE MD 21201-2399
HYGIENE
MARYLAND DEPT OF LABOR,                  LICENSING AND REGULATION DIVISION OF LABOR AND INDUSTRY 1100 N EUTAW LAW, RM
                                         600 BALTIMORE MD 21201
MARYLAND DEPT OF LABOR,                  LICENSING AND REGULATION 500 NORTH CALVERT ST BALTIMORE MD 21202
MARYLAND OFFICE OF THE COMPTROLLER       PETER FRANCHOT, COMPTROLLER 80 CALVERT ST ANNAPOLIS MD 21404-0466
MARYLAND OFFICE OF THE COMPTROLLER       PETER FRANCHOT, COMPTROLLER PO BOX 466 ANNAPOLIS MD 21404-0466
MARYLAND UNEMP INSURANCE FUND            PO BOX 17291 BALTIMORE MD 21297-0365
MARYLAND UNEMPLOYMENT INSURANCE FUND     DIVISION OF UNEMPLOYMENT INSURANCE PO BOX 1683 BALTIMORE MD 21203
MARYVILLE ALCONA BLOUNT COUNTY           PARKS & RECREATION 316 S EVERETT HIGH RD MARYVILLE TN 37701
MARYVILLE COLLEGE                        502 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
MARYVILLE COLLEGE                        ATTN GREGORY C LOGUE PO BOX 900 KNOXVILLE TN 37901
MARYVILLE DOWNTOWN ASSOCIATION           PO BOX 4384 MARYVILLE TN 37802
MARYVILLE HIGH SCHOOL                    825 LAWRENCE AVE MARYVILLE TN 37803
MASEO TUCKER                             ADDRESS ON FILE
MASITA DESROSIER                         ADDRESS ON FILE
MASON BREEDEN                            ADDRESS ON FILE
MASON PEASLEE                            ADDRESS ON FILE
MASON SPITZMILLER                        ADDRESS ON FILE
MASON WALLING                            ADDRESS ON FILE
MASON YATES                              ADDRESS ON FILE
MASON, THOMAS                            C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MASON, THOMAS                            4688 TWIN PEAKS CT LOVELAND CO 80537
MASON, THOMAS ELVIN                      4688 TWIN PEAKS CT LOVELAND CO 80537
MASSACHUSETTS DEPARTMENT OF REVENUE      PO BOX 9564 BOSTON MA 02114
MASSACHUSETTS DEPT OF LABOR AND          WORKFORCE DEVELOPMENT ONE ASHBURTON PLC, STE 2112 BOSTON MA 02108
MASSACHUSETTS DEPT OF REVENUE            DIVISION OF LOCAL SERVICES 100 CAMBRIDGE ST, 6TH FL BOSTON MA 02114-9569
MASSACHUSETTS DEPT OF REVENUE            DIVISION OF LOCAL SERVICES PO BOX 9569 BOSTON MA 02114-9569
MASSACHUSETTS OFFICE OF HEALTH & HUMAN   SERVICES EXECUTIVE OFFICE 1 ASHBURTON PLACE BOSTON MA 02108
MASSE ELECTRICAL CONTRACTORS             197 NORTH MAIN ST UNIT 1 BOSCAWEN NH 03303
MASSE, LOIS                              C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
MASSE, LOIS & ARTHUR                     C/O DAVID M KLAUDER, ESQ 1204 N KING ST WILMINGTON DE 19801
MASSEY & STOTSER, P.C.                   1780 GADSDEN HIGHWAY BIRMINGHAM AL 35235


Epiq Corporate Restructuring, LLC                                                                      Page 354 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 362 of 586

Claim Name                              Address Information
MASSEY AND ASSOCIATES PC                6400 LEE HWY STE 101 CHATTANOOGA TN 37421
MASSEY SERVICE INC                      2105 DUNDEE RD WINTER HAVEN FL 33884
MASSO SECURITY                          PO BOX 52994 PHILADELPHIA PA 19115
MASTER DRY A CLEANING AND RESTORATION   17541 LONG RIDGE DRIVE MONTVERDE FL 34756
CO
MASTER MAINTENANCE                      301 WEST ELM STREET LIMA OH 45801
MASTER TECH PLUMBING                    7024 FRIAR TRUCK LN MINT HILL NC 28227
MASTROIANNI, DANTE                      C/O CARLSON & DUNNER LLC ATTN SCOTT CARLSON, ESQ 85 BROAD ST MIDDLETOWN CT
                                        06457
MASTROIANNI, DANTE                      C/O KASHISHIAN LAW LLC ATTN ANN M KASHISHIAN, ESQ 501 SILVERSIDE RD, STE 85
                                        WILMINGTON DE 19809
MATARR TOURAY                           ADDRESS ON FILE
MATERNAS MAINTENANCE INC                1319 RIVERVIEW DRIVE KEWASKUM WI 53040
MATESICH DISTRIBUTING CO INC            1190 EAST MAIN STREET NEWARK OH 43055
MATHESON TRI GAS INC                    PO BOX 347297 PITTSBURGH PA 15251
MATHEW C BOWMAN                         ADDRESS ON FILE
MATHEW CARROLL                          ADDRESS ON FILE
MATHEW HARLEY                           ADDRESS ON FILE
MATHEWS HEATING AND AIR INC             7177 HIDDEN FOREST TRL PACE FL 32571
MATHIS ASPHALT SEALCOATING              171 NW MARCEL PL LAKE CITY FL 32055
MATRACIA BERG                           ADDRESS ON FILE
MATRIX MECHANICAL CORP                  4715 35TH STREET LONG ISLAND CITY NY 11101-2403
MATT AND MONICA JOHNSON                 ADDRESS ON FILE
MATT BOCCHINO                           ADDRESS ON FILE
MATT MUSUM PLUMBING HEATING             209 JEFFREY LN NORTHAMPTON PA 18067-1078
MATT RAASCH                             ADDRESS ON FILE
MATTALYNN CHAMBERS                      ADDRESS ON FILE
MATTEO SONS TURF CARE INC               434 SANKEY HILL RD WAMPUM PA 16157
MATTHEW BALOG                           ADDRESS ON FILE
MATTHEW BERSINGER                       ADDRESS ON FILE
MATTHEW BINNS                           ADDRESS ON FILE
MATTHEW BROOKS                          ADDRESS ON FILE
MATTHEW CAHILL                          ADDRESS ON FILE
MATTHEW CARMICHAEL                      ADDRESS ON FILE
MATTHEW CARVAJAL                        ADDRESS ON FILE
MATTHEW CASEY                           ADDRESS ON FILE
MATTHEW COLE                            ADDRESS ON FILE
MATTHEW D LUNSFORD                      ADDRESS ON FILE
MATTHEW DAVENPORT                       ADDRESS ON FILE
MATTHEW DAVID WARD                      ADDRESS ON FILE
MATTHEW DAVIS                           ADDRESS ON FILE
MATTHEW DAVIS                           ADDRESS ON FILE
MATTHEW DAVIS                           ADDRESS ON FILE
MATTHEW DELANEY                         ADDRESS ON FILE
MATTHEW DUFFY                           ADDRESS ON FILE
MATTHEW DUNNING                         ADDRESS ON FILE
MATTHEW DYE                             ADDRESS ON FILE
MATTHEW FAWKNER                         ADDRESS ON FILE
MATTHEW FISHER                          ADDRESS ON FILE
MATTHEW GLENN                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 355 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21        Page 363 of 586

Claim Name                          Address Information
MATTHEW GLOVER                      ADDRESS ON FILE
MATTHEW HILL                        ADDRESS ON FILE
MATTHEW HUGHES                      ADDRESS ON FILE
MATTHEW JAIKARAN                    ADDRESS ON FILE
MATTHEW JANKLOW                     ADDRESS ON FILE
MATTHEW JUAREZ                      ADDRESS ON FILE
MATTHEW KENDERISH                   ADDRESS ON FILE
MATTHEW L HAMLET                    ADDRESS ON FILE
MATTHEW L JAKUBOWSKI                ADDRESS ON FILE
MATTHEW LARSON                      ADDRESS ON FILE
MATTHEW LEITERITZ                   ADDRESS ON FILE
MATTHEW LICCIARDELLO                ADDRESS ON FILE
MATTHEW LOVINGS                     ADDRESS ON FILE
MATTHEW MAYES                       ADDRESS ON FILE
MATTHEW MCALLISTER                  ADDRESS ON FILE
MATTHEW MCCOY                       ADDRESS ON FILE
MATTHEW MCGUIRK                     ADDRESS ON FILE
MATTHEW MCILNAY                     ADDRESS ON FILE
MATTHEW MEESE                       ADDRESS ON FILE
MATTHEW N GRIENEISEN                ADDRESS ON FILE
MATTHEW PAQUETTE                    ADDRESS ON FILE
MATTHEW PARKER                      ADDRESS ON FILE
MATTHEW PAULSON                     ADDRESS ON FILE
MATTHEW PELLA                       ADDRESS ON FILE
MATTHEW R BURRESS                   ADDRESS ON FILE
MATTHEW REITER                      ADDRESS ON FILE
MATTHEW RONEY                       ADDRESS ON FILE
MATTHEW SCHRAMPF                    ADDRESS ON FILE
MATTHEW SHASTID                     ADDRESS ON FILE
MATTHEW SYLVESTRE                   ADDRESS ON FILE
MATTHEW T WYNN                      ADDRESS ON FILE
MATTHEW VOLZ                        ADDRESS ON FILE
MATTHEW WEINBERGER                  ADDRESS ON FILE
MATTHEW WILDER                      ADDRESS ON FILE
MATTHEW WILHELM                     ADDRESS ON FILE
MATTHEW WINNINGHAM                  ADDRESS ON FILE
MATTHEW WOODY                       ADDRESS ON FILE
MATTHEW YASENCHACK                  ADDRESS ON FILE
MATTHEWS AFFORDABLE                 DBA MATTHEWS AFFORDABLE BUILDING 7169 W 4 RD MESICK MI 49668
MATTHEWS AFFORDABLE BUILDING        PO BOX 222 BUCKLEY MI 49620
MATTIE COUSIN                       ADDRESS ON FILE
MATTORD, VANESSA                    528 SQUIRE CIR CLEMSON SC 29631-2137
MATTY MAINTENANCE AND REPAIR        156 DORRANCE STEET HAMDEN CT 06518
MATTY'S MAINTENANCE & REPAIR LLC    ATTN MATTHEW MCGUIRK 156 DORRANCE ST HAMDEN CT 06518
MAURA PATTERSON                     ADDRESS ON FILE
MAURA PFANNKUCHE                    ADDRESS ON FILE
MAUREEN C LAFFERTY                  ADDRESS ON FILE
MAUREEN JONES                       ADDRESS ON FILE
MAURFRAE INC                        PO BOX 5793 MESA AZ 85211



Epiq Corporate Restructuring, LLC                                                              Page 356 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 364 of 586

Claim Name                           Address Information
MAURICE ADAMS                        ADDRESS ON FILE
MAURICE BROWN                        ADDRESS ON FILE
MAURICE DARBY                        ADDRESS ON FILE
MAURICE GORDON                       ADDRESS ON FILE
MAURICE PARKER                       ADDRESS ON FILE
MAURICE RIES                         ADDRESS ON FILE
MAURICE TONEY                        ADDRESS ON FILE
MAURICIO SALAZAR                     ADDRESS ON FILE
MAURY COUNTY                         ONE PUBLIC SQUARE COLUMBIA TN 38401
MAVERIC MECHANICAL PLUMBING INC      1649 LEESON AVE CADILLAC MI 49601
MAX CHITTY                           ADDRESS ON FILE
MAXIM SECURITY ALARM SERVICE INC     PO BOX 3251 INDEPENDENCE MO 64055
MAXIME CILIUS                        ADDRESS ON FILE
MAXIME CILIUS                        ADDRESS ON FILE
MAXINE BROWN                         ADDRESS ON FILE
MAXINE HOLLY                         ADDRESS ON FILE
MAXINE JONES                         ADDRESS ON FILE
MAXWELL BRANVALL                     ADDRESS ON FILE
MAXWELLS PLUMBING LLC                1495 WILLIAMSPORT PIKE MARTINSBURG WV 25404
MAY SHEPARD                          ADDRESS ON FILE
MAY, SCARLETT                        C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE
                                     201 KNOXVILLE TN 37934
MAY, SCARLETT                        3800 MOUNTAIN SHADOWS RD CALABASAS CA 91301
MAYA CULLIPHER                       ADDRESS ON FILE
MAYA THOMAS                          ADDRESS ON FILE
MAYBURY, JILLIAN                     101 GLENWOOD AVE JOHNSTOWN NY 12095
MAYDEE CRUZ                          ADDRESS ON FILE
MAYETHA JOHNSON                      C/O LIAKAS LAW, P.C. DEAN LIAKAS 65 BROADWAY 13TH FL NEW YORK NY 10006
MAYFAIRE I LLC                       C/O CALEB T HOLZAEPFEL 736 GEORGIA AVE, STE 300 CHATTANOOGA TN 37402
MAYFAIRE I LLC                       C/O CBL & ASSOCIATES MANAGEMENT INC ATTN GARY RODDY, VP - LEGAL COLLECTION
                                     2030 HAMILTON PLACE BLVD, STE 500 CHATTANOOGA TN 37421
MAYFAIRE TOWN CENTER, L.P            C/O CBL & ASSOCIATES MGMT INC 2030 HAMILTON PLACE BOULEVARD CBL CENTER STE 500
                                     CHATTANOOGA TN 37421
MAYFIELD CITY CLERK                  211 E BROADWAY MAYFIELD KY 42066
MAYLEE ROCK                          ADDRESS ON FILE
MAYMOONA RASHID                      ADDRESS ON FILE
MAYNARD,COOPER & GLE, P.C.           1901 SIXTH AVENUE NORTH, SUITE 1700 BIRMINGHAM AL 35203-2618
MAYO & ASSOCIATES INC                ATTN HOWARD A MAYO III, PRESIDENT PO BOX 167 CHESTERFIELD VA 23832-0167
MAYO AND ASSOCIATES INC              PO BOX 167 CHESTERFIELD VA 23832
MAYO GARDEN CENTERS                  4718 KINGSTON PIKE KNOXVILLE TN 37919
MAYOR & COUNCIL OF MIDDLETOWN        19 W GREEN ST MIDDLETOWN DE 19709
MAYOR & COUNCIL OF MIDDLETOWN        19 W GREEN ST MIDDLETOWN DE 19709-1315
MAYORICO LEONOR                      ADDRESS ON FILE
MAYRA CONTRERAS                      ADDRESS ON FILE
MAYRA MENDOZA                        ADDRESS ON FILE
MAZZA FAMILY COLLEGE PARK LLC        MAZZA LAVALE 4205 STANFORD ST CHEVY CHASE MD 20815
MAZZA FAMILY COLLEGE PARK LLC        4205 STANFORD ST CHEVY CHASE MD 20815
MAZZA LA VALE LLC                    ADDRESS ON FILE
MAZZA LA VALE LLC                    ADDRESS ON FILE
MAZZA LEXINGTON LLC                  C/O HOLLAND & KNIGHT LLP 800 17TH STREET NORTH WEST WASHINGTON DC 20006


Epiq Corporate Restructuring, LLC                                                               Page 357 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 365 of 586

Claim Name                             Address Information
MAZZA LEXINGTON LLC                    JOHN RIDENOUR, III 4205 STANFORD STREET CHEVY CHASE MD 20815
MBAKER SERVICES INC                    2551 E 55TH PL INDIANAPOLIS IN 46220
MBI LEASING                            14601 HIGHLAND HABOUR COURT FORT MEYERS FL 33908
MC BUILDERS LLC                        6116 PRESERVATION DR CHATTANOOGA TN 37416
MC SIGN COMPANY                        8959 TYLER BLVD MENTOR OH 44060
MCA PROMENADE OWNER, LLC               C/O HILL PARTNERS INC. ATTN: ROBERT H. SPRATT, JR. 2201 SOUTH BOULEVARD, SUITE
                                       400 CHARLOTTE NC 28203
MCANGUS GOUDELOCK AND COURIE LLC       PO BOX 12519 C/O JASON LOCKHART ESQUIRE COLUMBIA SC 29211
MCB REAL ESTATE, LLC                   MCB REAL ESTATE, LLC 2701 N. CHARLES STREET STE 404 BALTIMORE MD 21218
MCBRIDE LIGHTING ELECTRICAL SERVICES   16026 W 5TH AVE GOLDEN CO 80401
MCC CARPET CLEANING                    PO BOX 118 SPINNERSTOWN PA 18968
MCCABE CO LLC                          3838 GLENFIELD DR KNOXVILLE TN 37919
MCCANDLESS BACKHOEING INC              1510 INDEPENDENCE AVE LEXINGTON NE 68850
MCCANNN, KRISTI                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
MCCARDEL CULLIGAN TRAVERSE CITY        40 HUGHES DRIVE TRAVERSE CITY MI 49696
MCCARTNEY PRODUCE LLC                  PO BOX 219 PARIS TN 38242
MCCAULEY, CLAY                         64282 WARNE DR CAMBRIDGE OH 43725
MCCLAINS PRESSURE WASHING              7985 129 ST SEBASTIAN FL 32958
MCCLEANS                               9 LOCUST AVE BAYVILLE NY 11709
MCCLENAGAN, ROBERT                     1503 S COURT ST MARYVILLE TN 37803
MCCLENAGAN, ROBERT                     C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                       KNOXVILLE TN 37934
MCCLOSKEY MECHANICAL CONTRACTORS       445 LOWER LANDING RD BLACKWOOD NJ 08012
MCCLOSKEY MECHANICAL CONTRACTORS INC   445 LOWER LANDING ROAD BLACKWOOD NJ 08012
MCCONNELL, RON                         3721 DUNSTAN CT MOBILE AL 36608-1508
MCCONNELL, TERESA                      11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MCCONNELL, TERESA DIANE                1030 CRAGFRONT ESTATES RD GALLATIN TN 37066
MCCORMICK COMMERCIAL LAWN CARE INC     111 MOSSYDALE LANE ALBANY GA 31721
MCCOYS UPHOLSTERY SERVICES             5531 SOUTH 77TH STREET LINCOLN NE 68516
MCCRACKEN, LYN WOODHALL                262 THORNWOOD DR SE CALHOUN GA 30701
MCD INC                                PO BOX 185 FARMVILLE VA 23901
MCDANIEL CONTRACTOR SERVICES LLC       PO BOX 426 ORANGE VA 22960
MCFARLAND, CALVIN                      18 PARADISE DR SAVANNAH GA 31406
MCGREGOR SQUARE LLC                    THOMAS P OLDWEILER, J HARRIS OPPENHEIMER ARMBRECHT JACKSON LLP PO BOX 290
                                       MOBILE AL 36601
MCGREGOR SQUARE LLC                    C/O ARMBRECHT JACKSON LLP ATTN THOMAS OLDWEILER & HARRIS OPPENHEIM PO BOX 290
                                       MOBILE AL 36601
MCGREGOR SQUARE LLC                    55 MIDTOWN PARK EAST MOBILE AL 36606
MCGUFF, CHARLES L                      8902 MARTIN MILL PIKE KNOXVILLE TN 37920
MCGUFF, CHARLES L                      C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MCGUIRE LOCK AND SAFE LLC              4800 NE VIVION RD KANSAS CITY MO 64119
MCINTOSH COUNTY                        PO BOX 571 DARIEN GA 31305-0571
MCINTYRE, JEREMY CLIFFORD              12 SPAULDING ST, APT 1 AUGUSTA ME 04330
MCINTYRES ELECTRICAL SERVICE INC       304 E MAIN ST PO BOX 280 FRUITLAND MD 21826
MCKAYLA GUINN                          ADDRESS ON FILE
MCKAYLA RICHMOND                       ADDRESS ON FILE
MCKAYLA WATSON                         ADDRESS ON FILE
MCKEEVER COMPANY                       8505 BELL CREEK RD, STE F MECHANICSVILLE VA 23116
MCKEEVER ELECTRIC AND PLUMBING         8505 BELL CREEK ROAD SUITE F MECHANICSVILLE VA 23116


Epiq Corporate Restructuring, LLC                                                                  Page 358 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 366 of 586

Claim Name                             Address Information
MCKENNA HOGUE                          ADDRESS ON FILE
MCKENNA SAUNDERS                       ADDRESS ON FILE
MCKENNA STINGEL                        ADDRESS ON FILE
MCKENZIE LAWN CARE                     367 W CHURCH ST SOMERSET PA 15501
MCKENZIE MOORE                         ADDRESS ON FILE
MCKENZIE PICARD                        ADDRESS ON FILE
MCKENZIE ROGERS                        ADDRESS ON FILE
MCKENZIE UPDIKE                        ADDRESS ON FILE
MCKINNEY CAPITAL LLC                   550 MONTGOMERY HWY STE 200 VESTAVIA HILLS AL 35216
MCKISSICK, LLOYD                       ADDRESS ON FILE
MCL MECHANICAL SERVICES INC            26 KELSO AVE WEST SPRINGFIELD MA 01089
MCLAUGHLIN MORAN INC                   40 SLATER RD P O BOX 20217 CRANSTON RI 02920
MCLEAN EQUIPMENT CO INC                675 S FOSTER ST DOTHAN AL 36301
MCMILLAN, LAWRENCE SR                  5654 AVONDALE RD PENSACOLA FL 32526
MCMINN COUNTY                          6 EAST MADISON AVE ATHENS TN 37303
MCMULLEN CLEANING SERVICES INC         323 S PLUM GRAND ISLAND NE 68801
MCNALLY, SCOTT                         1215 S JACKSON RD DENVER CO 80210
MCS HOT WATER PRESSURE WASHING         MCS HOT WATER PRESURE WASHING 943 SABAL GROVE DR ROCKLEDGE FL 32955
MCS NATIONAL INC                       PO BOX 268 SAINT CHARLES MO 63302
MCTAVOUS, ADELINE                      C/O FARAH & FARAH ATTN CAITLIN CLARKE 10 W ADAMS ST JACKSONVILLE FL 32202
MCWHORTER COMPANY INC                  PO BOX 23821 KNOXVILLE TN 37933-1821
MD NOW MEDICAL CENTER                  2007 PALM BEACH LAKES BLVD APT 307 WEST PALM BEACH FL 33409
MD SLEPPY CONSTRUCTION                 1570 SPRINGFIELD ROAD PENN RUN PA 15765
MDH BOILER SAFETY BRANCH               PO BOX 1700 JACKSON MS 39215
MDH BOILER SAFETY BRANCH               12106 CENTER ST SOUTH GATE CA 90280
MEADOW JACKSON                         ADDRESS ON FILE
MEADOW KIRBY                           ADDRESS ON FILE
MEADOW MILLER                          ADDRESS ON FILE
MEADOWOOD PROPERTIES LLC               101 SUNNYVIEW BLVD STE 105 PLAINVIEW NY 11803
MEADOWS, CLIFFORD                      AL HOLIFIELD, ESQ. 11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37923
MEADOWS, CLIFFORD                      6920 PEPPERMILL LANE LOUISVILLE KY 40228
MEAGAN KOONCE                          ADDRESS ON FILE
MEAGAN SHELTON                         ADDRESS ON FILE
MEAGAN SPIRES                          ADDRESS ON FILE
MEAGAN WALLACE                         ADDRESS ON FILE
MEAGAN WINEBERNNER                     ADDRESS ON FILE
MEARS PROPERTIES LLC                   C/O M T BANK 7 NORTH CALVERT ST ACCT 15004235406459 BALTIMORE MD 21202
MECHANICAL SERVICES INC                400 PRESUMPSCOT STREET PORTLAND ME 04103
MECHANICAL SYSTEM SERVICES             S70 W23385 MILLBROOK CIRCLE BIG BEND WI 53103
MECHANICAL SYSTEMS TECHNOLOGY INC      323 BUSH DR MYRTLE BEACH SC 29579
MECHANIX III                           1320 WATERBURY RD CHESHIRE CT 06410
MECHELLE DAVIS                         ADDRESS ON FILE
MECK ABC 23 SOUTH TRYON STREET         8130 SOUTH TRYON STREET CHARLOTTE NC 28273
MECKLENBURG COUNTY TAX COLLECTOR       PO BOX 71063 CHARLOTTE NC 28272-1063
MEDARDO ESCOBAR                        ADDRESS ON FILE
MEDCALF, CHASE L                       1118 OAKLAWN DR CULPEPER VA 22701
MEDEXPRESS URGENT CARE OF NEW JERSEY   P O BOX 11240 BELFAST ME 04915
INC
MEDFORD WELLINGTON SERVICE             9 EXECUTIVE PARK DRIVE STE 100 N BILLERICA MA 01862



Epiq Corporate Restructuring, LLC                                                                    Page 359 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 367 of 586

Claim Name                               Address Information
MEDICAL CENTER LLP                       908 HILLCREST PARKWAY DUBLIN GA 31021
MEDICAL CTR OF TRINITY                   PO BOX 402837 ATLANTA GA 30384
MEDICARE SECONDARY PAYER RECOVERY UNIT   PO BOX 138832 OKLAHOMA   CITY OK 73113
MEDICUS URGENT CARE                      1208 ONEILL HWY DUNMORE PA 18512
MEDINA CO SANITARY ENGINEERS             PO BOX 542 MEDINA OH 44258
MEDINA COUNTY HEALTH DEPT                4800 LEDGEWOOD DR MEDINA OH 44256
MEDINA COUNTY TAX COLLECTOR              144 N BRDWAY ST MEDINA OH 44256-1974
MEEKER FAMILY LIMITED PARTNERSHIP        368 LAMBERT ROAD CARPINTERIA CA 93013
MEEKER FAMILY LP                         C/O ALLEN MATKINS LECK, ET AL ATTN MICHAEL S GREGER, ESQ 1900 MAIN ST, FIFTH
                                         FL IRVINE CA 92614
MEEKER FAMILY LP                         368 LAMBERT ROAD CARPINTERIA CA 93013
MEEKER FAMILY LP                         ATTN WILLIAM V MEEKER 368 LAMBERT RD CARPINTERIA CA 93013
MEEKER, WILLIAM V                        C/O ALLEN MATKINS LECK, ET AL ATTN MICHAEL S GREGER 1900 MAIN ST, FIFTH FL
                                         IRVINE CA 92614
MEEKER, WILLIAM V                        ATTN WILLIAM V MEEKER 368 LAMBERT RD CARPINTERIA CA 93013
MEEKER, WILLIAM V                        WILLIAM V MEEKER 368 LAMBERT RD CARPINTERIA CA 93013
MEEKS PLUMBING INC                       12340 S US HIGHWAY 441 BELLEVIEW FL 34420
MEETINGHOUSE BUSINESS CENTER             MACDADE MALL ASSOCIATES, L.P. C/O WOLFSON VERRICHIA GROUP, INC 120 W
                                         GERMANTOWN PIKE, STE 120 PLYMOUTH MEETING PA 19043-1516
MEETZE PLUMBING CO INC                   PO BOX 1577 IRMO SC 29063
MEGAN BOMGARDNER                         ADDRESS ON FILE
MEGAN CHENE                              ADDRESS ON FILE
MEGAN DREW                               ADDRESS ON FILE
MEGAN E SCHULTZ                          ADDRESS ON FILE
MEGAN FLANIGAN                           ADDRESS ON FILE
MEGAN FOWLER                             ADDRESS ON FILE
MEGAN GUZMAN                             ADDRESS ON FILE
MEGAN JOHNSON                            ADDRESS ON FILE
MEGAN JONES                              ADDRESS ON FILE
MEGAN LESNER                             ADDRESS ON FILE
MEGAN LONG                               ADDRESS ON FILE
MEGAN LONG                               ADDRESS ON FILE
MEGAN MCCARROLL                          ADDRESS ON FILE
MEGAN METZGER                            ADDRESS ON FILE
MEGAN MISCHLER                           ADDRESS ON FILE
MEGAN MOONEY                             ADDRESS ON FILE
MEGAN MORRIS                             ADDRESS ON FILE
MEGAN PRESSLEY                           ADDRESS ON FILE
MEGAN PRUITT                             ADDRESS ON FILE
MEGAN R WELLS                            ADDRESS ON FILE
MEGAN S MCRAY                            ADDRESS ON FILE
MEGAN SCHIELER                           ADDRESS ON FILE
MEGAN SHURMUR                            ADDRESS ON FILE
MEGAN SHURMUR                            ADDRESS ON FILE
MEGAN SMITH                              ADDRESS ON FILE
MEGAN SMITH                              ADDRESS ON FILE
MEGAN STANLEY                            ADDRESS ON FILE
MEGAN STANLEY                            ADDRESS ON FILE
MEGAN TEWELL                             ADDRESS ON FILE
MEGAN THOMAS                             ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 360 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21       Page 368 of 586

Claim Name                        Address Information
MEGAN THOMPSON                    ADDRESS ON FILE
MEGAN THOMPSON                    ADDRESS ON FILE
MEGAN TRADER                      ADDRESS ON FILE
MEGAN VASQUEZ                     ADDRESS ON FILE
MEGAN WALKER                      ADDRESS ON FILE
MEGAN WEST                        ADDRESS ON FILE
MEGAN WEST                        C/O JOHN D. GIBBONS & ASSOCIATES PC JOHN D. GIBBONS 06 MORGAN AVE MOBILE AL
                                  36606
MEGHAN BURNS                      ADDRESS ON FILE
MEGHAN CASPER                     ADDRESS ON FILE
MEGHAN DERBY                      ADDRESS ON FILE
MEGHAN FORD                       ADDRESS ON FILE
MEGHAN HAMMERSMITH                ADDRESS ON FILE
MEGHAN KOCH                       ADDRESS ON FILE
MEGHAN L CARSON                   ADDRESS ON FILE
MEGHAN MICHAEL                    ADDRESS ON FILE
MEGHANN GOMEZ                     ADDRESS ON FILE
MEIER, DONALD                     11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MEIJER                            2929 WALKER NW MEIJER VENDOR RECEIVABLES CASH OFFICE 982 GRAND RAPIDS MI 49544
MEIJER INC                        2929 WALKER NW MEIJER VENDOR RECEIVABLES CASH OFFICE 982 GRAND RAPIDS MI 49544
MEIJER INC                        PO BOX 74008449 CHICAGO IL 60674
MEIKA MCCLENDON                   ADDRESS ON FILE
MEJIA, MICHAEL                    3330 BETHFORD DR BLASDELL NY 14219
MEKENZIE PRUITT                   ADDRESS ON FILE
MELANIE CUCCO                     ADDRESS ON FILE
MELANIE CUCCO                     C/O MORGAN & MORGAN HENRY MOWRY, ESQUIRE 2012 FLORIDA AVE S LAKELAND FL 33803
MELANIE FIELD                     ADDRESS ON FILE
MELANIE HAY                       ADDRESS ON FILE
MELANIE HOBBIE                    ADDRESS ON FILE
MELANIE LOPEZ                     ADDRESS ON FILE
MELANIE MCDANIEL                  ADDRESS ON FILE
MELANIE MILLER                    ADDRESS ON FILE
MELANIE POOR                      ADDRESS ON FILE
MELANIE SCHNEIDER                 ADDRESS ON FILE
MELANIE TURNER                    ADDRESS ON FILE
MELANIE URENA                     ADDRESS ON FILE
MELANIE YARNALL                   ADDRESS ON FILE
MELENY S STOVER                   ADDRESS ON FILE
MELINA ZOGRAFAKIS                 ADDRESS ON FILE
MELINDA AHLEMAN                   ADDRESS ON FILE
MELINDA D PINTA                   ADDRESS ON FILE
MELINDA GRADY                     ADDRESS ON FILE
MELINDA MAYNE                     ADDRESS ON FILE
MELINDA RUSSELL                   ADDRESS ON FILE
MELINDA TONEY                     ADDRESS ON FILE
MELINDA TRAWICK                   ADDRESS ON FILE
MELINK CORPORATION                PO BOX 714424 CINCINNATI OH 45271
MELISSA BLE                       ADDRESS ON FILE
MELISSA COX                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 361 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21       Page 369 of 586

Claim Name                        Address Information
MELISSA CREEK                     ADDRESS ON FILE
MELISSA D GRIFFITH                ADDRESS ON FILE
MELISSA DE GOUVEIA                ADDRESS ON FILE
MELISSA DIAZ                      ADDRESS ON FILE
MELISSA DIRENZO                   ADDRESS ON FILE
MELISSA DUNHAM                    ADDRESS ON FILE
MELISSA DURR                      ADDRESS ON FILE
MELISSA E CUZZO                   ADDRESS ON FILE
MELISSA FISHER                    ADDRESS ON FILE
MELISSA FOX                       ADDRESS ON FILE
MELISSA GARNER                    ADDRESS ON FILE
MELISSA GAUNTT                    ADDRESS ON FILE
MELISSA GIORDANO                  ADDRESS ON FILE
MELISSA HARMON                    ADDRESS ON FILE
MELISSA JONES                     ADDRESS ON FILE
MELISSA JOSEPH                    ADDRESS ON FILE
MELISSA K MCMASTER                ADDRESS ON FILE
MELISSA KINLOCH                   ADDRESS ON FILE
MELISSA LAWSON                    ADDRESS ON FILE
MELISSA LEGER                     ADDRESS ON FILE
MELISSA LIND                      ADDRESS ON FILE
MELISSA LONGFELLOW                ADDRESS ON FILE
MELISSA LONGFELLOW                ADDRESS ON FILE
MELISSA M PATTY                   ADDRESS ON FILE
MELISSA MCMASTER                  ADDRESS ON FILE
MELISSA MUNIZ                     ADDRESS ON FILE
MELISSA NORTON                    ADDRESS ON FILE
MELISSA OHLSON                    ADDRESS ON FILE
MELISSA PARRESOL                  ADDRESS ON FILE
MELISSA RENDON                    ADDRESS ON FILE
MELISSA RHYNE                     ADDRESS ON FILE
MELISSA RIDENHOUR                 ADDRESS ON FILE
MELISSA ROBERTS                   ADDRESS ON FILE
MELISSA ROLLERI                   ADDRESS ON FILE
MELISSA ROSS                      ADDRESS ON FILE
MELISSA SARRA                     ADDRESS ON FILE
MELISSA SCHMEES                   ADDRESS ON FILE
MELISSA SENYITKO                  ADDRESS ON FILE
MELISSA SIMPSON                   ADDRESS ON FILE
MELISSA SWICK                     ADDRESS ON FILE
MELISSA WAGNER                    ADDRESS ON FILE
MELISSA WALKER                    ADDRESS ON FILE
MELISSA WEST                      ADDRESS ON FILE
MELISSA WILLIAMS                  ADDRESS ON FILE
MELISSA WILLIAMS                  ADDRESS ON FILE
MELIYAH MACDONALD                 ADDRESS ON FILE
MELODIE VINYARD                   10294 COUNTY RD 371 NEW BLOOMFIELD MO 65063
MELODY COX                        ADDRESS ON FILE
MELODY FEDORIW                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 362 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 370 of 586

Claim Name                              Address Information
MELODY MALLORY                         ADDRESS ON FILE
MELODY SNOWDEN                         ADDRESS ON FILE
MELODY THACKER                         ADDRESS ON FILE
MELODY WILKES                          ADDRESS ON FILE
MELVIN FREEMAN                         ADDRESS ON FILE
MELVIN GENE KEEFER                     ADDRESS ON FILE
MELVIN GREEN                           ADDRESS ON FILE
MELVIN J TAYLOR II                     ADDRESS ON FILE
MELVIN MCCLAIN                         ADDRESS ON FILE
MELVIN ROMERO HERNANDEZ                ADDRESS ON FILE
MELVIN WALKER                          ADDRESS ON FILE
MELVIN YOUNG                           ADDRESS ON FILE
MELWAIN SURETY BONDS                   181 S FRANKLINE AVE STE 603 VALLEY STREAM NY 11581
MELYSSA MANEL                          ADDRESS ON FILE
MEMORIAL HEALTH UNIVERSITY             PO BOX 102500 ATLANTA GA 30368
MEMPHIS LIGHT GAS & WATER DIV          245 SOUTH MAIN ST MEMPHIS TN 38103
MEMPHIS LIGHT GAS & WATER DIV          PO BOX 388 MEMPHIS TN 38145
MEMPHIS LIGHT GAS & WATER DIV          PO BOX 388 MEMPHIS TN 38145-0388
MEND ELECTRIC INC                      1971 WESTERN AVE 270 ALBANY NY 12203
MENDY COLBY                            ADDRESS ON FILE
MENSER INC                             147 PLUMBER ST SOMERSET PA 15501
MENTOR EXEMPTED VILLAGE SCHOOL DISTRICT 8979 MENTOR AVE MENTOR OH 44060
MENU MAKER FOODS INC                   913 BIG HORN PO BOX 104507 JEFFERSON CITY MO 65110
MEONTE FLORENCE                        ADDRESS ON FILE
MERANDA BEALER                         ADDRESS ON FILE
MERANDA LYKINS                         ADDRESS ON FILE
MERCEDES BENZ OF TAMPA COURTESY        COLLISION CENTER 4400 N DALE MABRY HWY TAMPA FL 33614
MERCEDES COVINGTON                     ADDRESS ON FILE
MERCEDES HOLDEN                        ADDRESS ON FILE
MERCHANT LINK LLC                      26125 NETWORK PLACE CHICAGO IL 60673-1261
MERCHANT VILLAGE CONDO ASSOC           1001 CRAIG ROAD SUITE 392 ATTN ACCOUNTS RECEIVABLE ST LOUIS MO 63146
MERCHANT-LINK LLC                      ATTN BILL GORE, CFO 8401 COLESVILLE RD, STE 750 SILVER SPRINGS MD 20910
MERCHANT-LINK LLC                      8401 COLESVILLE RD, STE 750 SILVER SPRINGS MD 20910
MERCHANTS PAPER COMPANY INC            PO BOX 1631 PENSACOLA FL 32591
MERCURY TEC INC                        33 CURTIS ST EAST PROVIDENCE RI 02914
MERCY HAYES                            N/A
MERCY PHILADELPHIA HOSPITAL            501 S 54TH ST PHILADELPHIA PA 19143
MEREDITH CORPORATION                   PO BOX 730148 DALLAS TX 75373
MEREDITH GRAY                          ADDRESS ON FILE
MEREDITH GRAY                          ADDRESS ON FILE
MEREDITH HYDE                          ADDRESS ON FILE
MEREDITH MILLER                        ADDRESS ON FILE
MEREDITH PECCOLO                       ADDRESS ON FILE
MEREDITH SENA                          ADDRESS ON FILE
MEREDITH SHAW                          ADDRESS ON FILE
MEREDITH WHITE                         ADDRESS ON FILE
MEREDTITH MEDLIN                       ADDRESS ON FILE
MERIDEN REALTY LLC                     150 GREAT NECK RD STE 304 C/O NAMCO REALTY GREAT NECK NY 11021
MERIDEN REALTY LLC                     C/O NAMDAR REALTY GROUP 150 GREAT NECK RD, STE 304 GREAT NECK NY 11021



Epiq Corporate Restructuring, LLC                                                                 Page 363 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 371 of 586

Claim Name                               Address Information
MERIDEN SQUARE                           470 LEWIS AVENUE ATTN CENTER MGT ACCT PAYABLE MERIDEN CT 06451
MERIDEN SQUARE 2 LLC                     BANK OF AMERICA FILE 54731 LOS ANGELES CA 90074
MERIDEN SQUARE 2 LLC                     BANK OF AMERICA FILE 54731 LOS ANGELES CA 90074-0000
MERIDEN SQUARE PARTNERSHIP               ATTN: LEGAL DEPARTMENT 2049 CENTURY PARK EAST 41ST FLOOR LOS ANGELES CA 90067
MERIDIA BROOKS                           ADDRESS ON FILE
MERIDIAN MALL LIMITED PARTNERSHIP        2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MERIDIAN MALL LIMITED PARTNERSHIP        PO BOX 955607 CBL 0379 ST LOUIS MO 63195
MERIDIAN MALL LP                         PO BOX 955607 CBL 0379 ST LOUIS MO 63195
MERIDIAN TOWNSHIP                        5151 MARSH RD OKEMOS MI 48864-1198
MERILIEN SALOMON                         ADDRESS ON FILE
MERLE HOBART                             ADDRESS ON FILE
MERLO PLUMBING CO INC                    11041 GRAVOIS INDUSTRIAL COURT ST LOUIS MO 63128
MERRELL BEST                             ADDRESS ON FILE
MERRILL CORPORATION LLC                  CM 9638 ST PAUL MN 55170
MERRITT SQUARE REALTY LLC                PO BOX 368 LEASE ID ME004180 EMERSON NJ 07630
MERRITT SQUARE REALTY LLC                C/O NAMDAR REALTY GROUP 150 GREAT NECK ROAD STE 304 GREAT NECK NY 11021
MERRITT SQUARE REALTY LLC                150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
MERRITT WEBB WILSON AND CARUSO PLLC      2525 MERIDIAN PKWY STE 300 DURHAM NC 27713
MESA CLEMMONS LLC                        ATTENTION: ADRIENNE HEDMAN 5414 MERRIAM STREET BETHESDA MD 20814
MESA CLEMMONS LLC                        MARC HEDMAN 6506 LONE OAK DR BETHSEDA MD 20817
MESA CLEMMONS LLC                        6505 LONE OAK DR BETHESDA MD 20817
MESA CLEMMONS LLC                        MARC HEDMAN 6505 LONE OAK DR BETHSEDA MD 20817
MESA CLEMMONS LLC                        C/O CHRISTINE L MYATT 701 GREEN VALLEY RD, STE 100 GREENSBORO NC 27408
MESSERLY, NEISHA                         5 DOGWOOD TER MOUNT VERNON OH 43050-1413
MET ED                                   76 SOUTH MAIN ST AKRON OH 44308
MET ED                                   PO BOX 3687 AKRON OH 44309
MET ED                                   PO BOX 3687 AKRON OH 44309-3687
METCHNIKOV JOSEPH                        ADDRESS ON FILE
METCOM                                   23121 CAMDEN WAY CALIFORNIA MD 20619-2448
METRO ATLANTA REPORTERS INC              PO BOX 1442 SNELLVILLE GA 30078-1442
METRO COIL CLEANING LLC                  19611 PARKE LANE GROSSE ILE MI 48138
METRO GOVERNMENT OF NASHVILLE &          COUNTY TENNESSEE ATTN LEGAL DEPT PO BOX 196300 NASHVILLE TN 37219
DAVIDSON
METRO PUBLIC HEALTH DEPARTMENT           2500 CHARLOTTE AVE ATTN FOOD PROTECTION NASHVILLE TN 37209
METRO SERVICE SOLUTIONS                  2929 EXPRESSWAY DR N STE 300B ISLANDIA NY 11749
METRO SIGN INC                           11444 KALTZ AVE WARREN MI 48089
METRO SIGNS AND LIGHTING                 11444 KALTZ AVE WARREN MI 48089
METRO TV AUDIO TECH                      1107 N COTNER BLVD LINCOLN NE 68505
METRO TVAUDIOTECH AND APPLIANCE REPAIR   1107 NORTH COTNER BLVD LINCOLN NE 68505
METRO WATER SERVICES                     1600 2ND AVE N NASHVILLE TN 37208
METRO WATER SERVICES                     PO BOX 305225 NASHVILLE TN 37230
METRO WATER SERVICES                     PO BOX 305225 NASHVILLE TN 37230-5225
METROPOLITAN EDISON COMPANY              101 CRAWFORDS CORNER RD BLDG 1 STE 1-511 HOLMDEL NJ 07733
METROPOLITAN KNOXVILLE                   2055 ALCOA HIGHWAY AIRPORT AUTHORITY MCGHEE TYSON AIRPORT ALCOA TN 37701
METROPOLITAN KNOXVILLE AIRPORT           PO BOX 890199 CHARLOTTE NC 28289
AUTHORITY
METROPOLITAN KNOXVILLE AIRPORT           PO BOX 890199 CHARLOTTE NC 28289-0199
AUTHORITY
METROPOLITAN KNOXVILLE AIRPORT           C/O NANCY WHITE, VP OF FINANCE PO BOX 15600 KNOXVILLE TN 37701
AUTHORITY


Epiq Corporate Restructuring, LLC                                                                     Page 364 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 372 of 586

Claim Name                              Address Information
METROPOLITAN KNOXVILLE AIRPORT         P O BOX 15600 ATTN GINA A CAUGHRON KNOXVILLE TN 37901
AUTHORITY
METROPOLITAN KNOXVILLE AIRPORT         C/O BASS BERRY & SIMS PLC ATTN RUSSEL E STAIR 900 S GAY ST KNOXVILLE TN 37902
AUTHORITY
METROPOLITAN KNOXVLL ARPT AUTH         PO BOX 890199 CHARLOTTE NC 28289
METROPOLITAN KNOXVLL ARPT AUTH         2055 ALCOA HWY ALCOA TN 37701
METROPOLITAN LEASING PENSION PLAN      515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
METROPOLITAN LIFE INSURANCE CO INC     200 PARK AVE NEW YORK NY 10166
METROPOLITAN ST LOUIS SEWER DISTRICT   PO BOX 437 ST LOUIS MO 63166-0437
METROPOLITAN ST LOUIS SWR DIST         2350 MARKET ST ST LOUIS MO 63103-2555
METROPOLITAN ST LOUIS SWR DIST         PO BOX 437 ST LOUIS MO 63166
METROPOLITAN UTILITIES DIST            PO BOX 3600 OMAHA NE 68103
METROPOLITAN UTILITIES DIST            7350 WORLD COMMUNICATIONS DR OMAHA NE 68122-4041
METROPOLITAN UTILITIES DISTRICT        PO BOX 3600 OMAHA NE 68103-0600
METROPOWER INC                         1443 6TH AVENUE COLUMBUS GA 31901
METROPOWER PLUMBING                    P O BOX 5228 ALBANY GA 31706
MEURER, JOHN W                         475 WELBURY CT ALPHARETTA GA 30005
MFB RANDALLSTOWN LLC                   810 7TH AVENUE 10TH FLOOR C/O RD MANAGEMENT, LLC NEW YORK NY 10019
MFB RANDALLSTOWN LLC                   C/O KIMBERLY MANUELIDES, ESQ 600 WASHINGTON AVE, STE 300 TOWSON MD 21204
MFB RANDALLSTOWN LLC C/O RD DEVELOPMENT 810 7TH AVENUE 10TH FLOOR C/O RD MANAGEMENT, LLC NEW YORK NY 10019
MFB RANDALLSTOWN, LLC                  C/O RD MANAGEMENT, LLC 810 7TH AVE., 10TH FLOOR NEW YORK NY 10019
MFB RANDALLSTOWN, LLC                  RICHARD G. BERGER, SENIOR COUNSEL RD MANAGEMENT, LLC 810 7TH AVE., 10TH FLOOR
                                       NEW YORK NY 10019
MFB RANDALLSTOWN, LLC                  KIMBERLY A. MANUELIDES SAGAL, FILBERT, QUASNEY & BETTEN, PA 600 WASHINGTON
                                       AVENUE, # 300 TOWSON MD 21204
MG SECURITY SERVICES LLC               7 W 36TH ST FL 12 NEW YORK NY 10018-7154
MGH INC                                100 PAINTERS MILL RD STE 600 OWINGS MILLS MD 21117
MHF PRINCETON IV LLC                   300 CENTERVILLE RD SUITE 300 E ATTN RENEE GAUVIN DUPUIS ATTN RENEE GAUVIN
                                       DUPUIS WARWICK RI 02886
MIA DAVIS                              ADDRESS ON FILE
MIA ENRIQUEZ                           ADDRESS ON FILE
MIA FERNANDEZ                          ADDRESS ON FILE
MIA HOLLEY                             ADDRESS ON FILE
MIA MCNEIL                             ADDRESS ON FILE
MIA POWELL                             ADDRESS ON FILE
MIA RAYBURN                            ADDRESS ON FILE
MIA TABB                               ADDRESS ON FILE
MIAMI COUNTY HEALTH DISTRICT           510 W WATER ST STE 130 TROY OH 45373
MIAMI COUNTY PUBLIC HEALTH             510 W WATER ST STE 130 TROY OH 45373
MIAMI COUNTY TREASURER                 201 W MAIN ST TROY OH 45373
MIAMI DADE COUNTY                      11805 SW 26 ST RM 149 FINANCE DEPT MIAMI FL 33175
MIAMI DADE COUNTY TAX COLLECTOR        200 NW 2 AVE MIAMI FL 33128
MIAMI DADE DERM                        PO BO 863532 ORLANDO FL 32886
MIAMI DADE FIRE RESCUE DEPARTMENT      9300 NW 41ST STREET MIAMI FL 33178
MIAMI DADE STORMWATER UTILITY          PO BOX 025297 MIALI FL 33102-5297
MIAMI DADE TAX COLLECTOR               200 NW 2 AVE 1ST FLOOR MIAMI FL 33128
MIAMI DADE WATER SEWER DEPT            PO BOX 026055 MIAMI FL 33102
MIAMI DADE WATER SEWER DEPT            PO BOX 026055 MIAMI FL 33102-6055
MIAMI DADE WATER SEWER DEPT            3071 SW 38TH AVE MIAMI FL 33146
MIAMI-DADE COUNTY TAX COLLECTOR        200 NW 2ND AVE, STE 430 MIAMI FL 33128


Epiq Corporate Restructuring, LLC                                                                  Page 365 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 373 of 586

Claim Name                         Address Information
MIAMISBURG CITY INCOME TAX         TAX ADMINISTRATOR 10 NORTH FIRST STREET MIAMISBURG OH 45342
MICA DUNAGAN                       ADDRESS ON FILE
MICAANGELIC BATENGA                247 FRIENDS LN WESTBURY NY 11590
MICAH BOWES                        ADDRESS ON FILE
MICAH GONZALEZ                     ADDRESS ON FILE
MICAH HUBELI                       ADDRESS ON FILE
MICHAEL A BROWN                    ADDRESS ON FILE
MICHAEL A BROYLES                  ADDRESS ON FILE
MICHAEL A CHRUPCALA                ADDRESS ON FILE
MICHAEL A ROSSEL                   ADDRESS ON FILE
MICHAEL A THOMAS                   ADDRESS ON FILE
MICHAEL ADAMS                      ADDRESS ON FILE
MICHAEL ANDERSON                   ADDRESS ON FILE
MICHAEL ANDREWS                    ADDRESS ON FILE
MICHAEL AURINGER                   ADDRESS ON FILE
MICHAEL AYERS                      ADDRESS ON FILE
MICHAEL B WHITMER                  ADDRESS ON FILE
MICHAEL BACHMAN                    ADDRESS ON FILE
MICHAEL BAKER                      ADDRESS ON FILE
MICHAEL BASHAM                     ADDRESS ON FILE
MICHAEL BEDELL                     ADDRESS ON FILE
MICHAEL BELLES                     ADDRESS ON FILE
MICHAEL BELLES                     ADDRESS ON FILE
MICHAEL BINKLEY                    ADDRESS ON FILE
MICHAEL BISSEY                     ADDRESS ON FILE
MICHAEL BOWMAN LLC                 1425 23RD ST SW VERO BEACH FL 32962
MICHAEL BROWN                      ADDRESS ON FILE
MICHAEL BURKETT                    ADDRESS ON FILE
MICHAEL C BAILEY                   ADDRESS ON FILE
MICHAEL CAREY                      ADDRESS ON FILE
MICHAEL CARLIN                     ADDRESS ON FILE
MICHAEL CARR                       ADDRESS ON FILE
MICHAEL CASTELLANI                 ADDRESS ON FILE
MICHAEL CATALFAMO                  ADDRESS ON FILE
MICHAEL CATRON                     ADDRESS ON FILE
MICHAEL CHAMBERS                   ADDRESS ON FILE
MICHAEL CHRISTENSEN                ADDRESS ON FILE
MICHAEL CHURCHWELL                 ADDRESS ON FILE
MICHAEL CLARK                      ADDRESS ON FILE
MICHAEL COLEMAN                    ADDRESS ON FILE
MICHAEL CONCEPCION                 ADDRESS ON FILE
MICHAEL COOPER                     ADDRESS ON FILE
MICHAEL CORDIER                    ADDRESS ON FILE
MICHAEL COTTON                     ADDRESS ON FILE
MICHAEL CREWS                      ADDRESS ON FILE
MICHAEL CROPANESE                  ADDRESS ON FILE
MICHAEL D HEDRICK                  ADDRESS ON FILE
MICHAEL D MILLER                   ADDRESS ON FILE
MICHAEL D RUNYAN                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 366 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 374 of 586

Claim Name                         Address Information
MICHAEL D ZAMPINO                  ADDRESS ON FILE
MICHAEL DAMICO                     ADDRESS ON FILE
MICHAEL DAMICO                     ADDRESS ON FILE
MICHAEL DAVIS                      ADDRESS ON FILE
MICHAEL DEAL                       ADDRESS ON FILE
MICHAEL DECKER                     ADDRESS ON FILE
MICHAEL DELONG                     ADDRESS ON FILE
MICHAEL DELUCA                     ADDRESS ON FILE
MICHAEL DENTON                     ADDRESS ON FILE
MICHAEL DER                        ADDRESS ON FILE
MICHAEL DISHMON                    ADDRESS ON FILE
MICHAEL DIXON                      ADDRESS ON FILE
MICHAEL DONAHUE                    ADDRESS ON FILE
MICHAEL DORSEY                     ADDRESS ON FILE
MICHAEL DUDLEY                     ADDRESS ON FILE
MICHAEL DUNLAP                     ADDRESS ON FILE
MICHAEL ELLER                      ADDRESS ON FILE
MICHAEL ERIC KEY                   ADDRESS ON FILE
MICHAEL F SIPRELLE                 ADDRESS ON FILE
MICHAEL FAIRBANKS                  ADDRESS ON FILE
MICHAEL FAULKNER                   ADDRESS ON FILE
MICHAEL FIELDS                     ADDRESS ON FILE
MICHAEL FINN                       ADDRESS ON FILE
MICHAEL FORNWALT                   ADDRESS ON FILE
MICHAEL FOSTER                     ADDRESS ON FILE
MICHAEL FRITTS                     ADDRESS ON FILE
MICHAEL FUHRMAN                    ADDRESS ON FILE
MICHAEL G MAHAFFEY                 ADDRESS ON FILE
MICHAEL G MEYER                    ADDRESS ON FILE
MICHAEL G. MAHAFFEY AND            ADDRESS ON FILE
MICHAEL GAYLE                      ADDRESS ON FILE
MICHAEL GERRINGER                  ADDRESS ON FILE
MICHAEL GILBERT                    ADDRESS ON FILE
MICHAEL GILES LANDSCAPE            1045 VALLEY DRIVE SE SMYRNA GA 30080
MICHAEL GILES LANDSCAPE            DBA MICHAEL GILES LANDSCAPE 1045 VALLEY DRIVE SMYRNA GA 30080
MICHAEL GONZALEZ                   ADDRESS ON FILE
MICHAEL GOODBAN                    ADDRESS ON FILE
MICHAEL HALL                       ADDRESS ON FILE
MICHAEL HALL                       ADDRESS ON FILE
MICHAEL HAMPTON                    ADDRESS ON FILE
MICHAEL HARRINGTON                 ADDRESS ON FILE
MICHAEL HARRISON                   ADDRESS ON FILE
MICHAEL HARTNETT                   ADDRESS ON FILE
MICHAEL HAYES                      ADDRESS ON FILE
MICHAEL HAYES                      ADDRESS ON FILE
MICHAEL HERBIN                     ADDRESS ON FILE
MICHAEL HERBIN                     ADDRESS ON FILE
MICHAEL HILD                       ADDRESS ON FILE
MICHAEL HILL                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 367 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21      Page 375 of 586

Claim Name                          Address Information
MICHAEL HORTMAN                     ADDRESS ON FILE
MICHAEL HOWARD                      ADDRESS ON FILE
MICHAEL HOWARD                      ADDRESS ON FILE
MICHAEL HUENEMANN                   ADDRESS ON FILE
MICHAEL J GARNER                    ADDRESS ON FILE
MICHAEL J NOLAN                     ADDRESS ON FILE
MICHAEL J RYAN                      ADDRESS ON FILE
MICHAEL J VACCARO                   ADDRESS ON FILE
MICHAEL J VILLANOVA                 ADDRESS ON FILE
MICHAEL JAMES                       ADDRESS ON FILE
MICHAEL JAMES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL JONES                       ADDRESS ON FILE
MICHAEL K PERRY ATTORNEY PA         417 S MAIN ST WAKE FOREST NC 27587
MICHAEL KUNKLE                      ADDRESS ON FILE
MICHAEL KYKER                       ADDRESS ON FILE
MICHAEL L PELLITTERI                ADDRESS ON FILE
MICHAEL L ROSEBORO                  ADDRESS ON FILE
MICHAEL L SHULAR                    ADDRESS ON FILE
MICHAEL L SHULAR                    PO BOX 490 DANDRIDGE TN 37725-0000
MICHAEL L. PILGER                   ADDRESS ON FILE
MICHAEL LEHMAN                      ADDRESS ON FILE
MICHAEL LEWIS                       ADDRESS ON FILE
MICHAEL LIBETTI                     ADDRESS ON FILE
MICHAEL M SAVAGE                    ADDRESS ON FILE
MICHAEL MADER                       ADDRESS ON FILE
MICHAEL MARSHALL                    ADDRESS ON FILE
MICHAEL MAXANT                      ADDRESS ON FILE
MICHAEL MAXANT                      ADDRESS ON FILE
MICHAEL MAYNARD                     ADDRESS ON FILE
MICHAEL MCDOWELL                    ADDRESS ON FILE
MICHAEL MCMILLAN                    ADDRESS ON FILE
MICHAEL MEJIA                       ADDRESS ON FILE
MICHAEL MILLS                       ADDRESS ON FILE
MICHAEL MINTZ                       ADDRESS ON FILE
MICHAEL MOORE                       ADDRESS ON FILE
MICHAEL MOORE                       ADDRESS ON FILE
MICHAEL MORELLO                     ADDRESS ON FILE
MICHAEL MORRIS                      ADDRESS ON FILE
MICHAEL MULLINS                     ADDRESS ON FILE
MICHAEL MUMMERY                     ADDRESS ON FILE
MICHAEL MUNDY                       ADDRESS ON FILE
MICHAEL MURPHY                      ADDRESS ON FILE
MICHAEL NIXON                       ADDRESS ON FILE
MICHAEL O MOORE                     ADDRESS ON FILE
MICHAEL P DEVLIN                    ADDRESS ON FILE
MICHAEL PATTERSON                   ADDRESS ON FILE
MICHAEL PAULEY                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 368 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 376 of 586

Claim Name                          Address Information
MICHAEL PEREZ                       ADDRESS ON FILE
MICHAEL PERRY                       ADDRESS ON FILE
MICHAEL PERRY                       ADDRESS ON FILE
MICHAEL PHILLIPS                    ADDRESS ON FILE
MICHAEL PLOCICA                     ADDRESS ON FILE
MICHAEL PONZI                       ADDRESS ON FILE
MICHAEL PRENTICE                    ADDRESS ON FILE
MICHAEL PROCACCINO                  ADDRESS ON FILE
MICHAEL PUTNAM                      ADDRESS ON FILE
MICHAEL QUANN                       ADDRESS ON FILE
MICHAEL QUICI                       ADDRESS ON FILE
MICHAEL R BECK                      ADDRESS ON FILE
MICHAEL R LOFTIS                    ADDRESS ON FILE
MICHAEL RAMOS                       ADDRESS ON FILE
MICHAEL RAUDALES                    ADDRESS ON FILE
MICHAEL RAYBOLD                     ADDRESS ON FILE
MICHAEL REYNOLDS                    ADDRESS ON FILE
MICHAEL RICE                        ADDRESS ON FILE
MICHAEL RICHARDSON                  ADDRESS ON FILE
MICHAEL RILEY                       ADDRESS ON FILE
MICHAEL RIVERA                      ADDRESS ON FILE
MICHAEL ROBERTS                     ADDRESS ON FILE
MICHAEL ROBINSON                    ADDRESS ON FILE
MICHAEL ROBINSON JR.                ADDRESS ON FILE
MICHAEL RODRIGUEZ                   ADDRESS ON FILE
MICHAEL S GILES                     ADDRESS ON FILE
MICHAEL S JONES                     ADDRESS ON FILE
MICHAEL S SCHARF MD                 ADDRESS ON FILE
MICHAEL SARLO & LORY SARLO          ADDRESS ON FILE
MICHAEL SARLO & LORY SARLO          ADDRESS ON FILE
MICHAEL SARLO AND LORY SARLO        ROBERT B. IRELAND, III, ESQ. WATKINS & EAGER, 400 E. CAPITOL STREET P.O. BOX
                                    650 JACKSON MS 39205-0650
MICHAEL SARLO AND LORY SARLO        ADDRESS ON FILE
MICHAEL SAVINO                      ADDRESS ON FILE
MICHAEL SHADA                       ADDRESS ON FILE
MICHAEL SHARPTON                    ADDRESS ON FILE
MICHAEL SPIRTOS                     ADDRESS ON FILE
MICHAEL SQUICCIARINI                ADDRESS ON FILE
MICHAEL STEWART                     ADDRESS ON FILE
MICHAEL STORM                       ADDRESS ON FILE
MICHAEL STULTZ                      ADDRESS ON FILE
MICHAEL SUTTON                      ADDRESS ON FILE
MICHAEL T LOWE                      ADDRESS ON FILE
MICHAEL T SU                        ADDRESS ON FILE
MICHAEL TAYLOR                      ADDRESS ON FILE
MICHAEL TEJADA                      ADDRESS ON FILE
MICHAEL TERRY                       ADDRESS ON FILE
MICHAEL THIBODEAU                   ADDRESS ON FILE
MICHAEL THOMAS                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 369 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21       Page 377 of 586

Claim Name                             Address Information
MICHAEL THORNTON                       ADDRESS ON FILE
MICHAEL TIMMONS                        ADDRESS ON FILE
MICHAEL TOOMEY                         ADDRESS ON FILE
MICHAEL TRANER                         ADDRESS ON FILE
MICHAEL TREAT                          C/O LAW FIRM OF SINIARD, TIMBERLAKE & LEAGUE, P.C; WILL LEAGUE PO BOX 2767
                                       HUNTSVILLE AL 35804
MICHAEL TREAT                          ADDRESS ON FILE
MICHAEL TURNER                         ADDRESS ON FILE
MICHAEL TUTTLE                         ADDRESS ON FILE
MICHAEL UKERS                          ADDRESS ON FILE
MICHAEL VALAREZO                       ADDRESS ON FILE
MICHAEL VASKO                          ADDRESS ON FILE
MICHAEL VOUGHT                         ADDRESS ON FILE
MICHAEL W LACASSE                      ADDRESS ON FILE
MICHAEL W SELNA MARJA D SELNA          ADDRESS ON FILE
MICHAEL W SELNA MARJA D SELNA          ADDRESS ON FILE
MICHAEL W. SELNA AND MARJA D. SELNA,   ELNA FAMILY TRUST 6284 FORESTER DR HUNTINGTON BEACH CA 92648
MICHAEL WALDRON                        ADDRESS ON FILE
MICHAEL WARREN                         ADDRESS ON FILE
MICHAEL WHALEN                         ADDRESS ON FILE
MICHAEL WHITE                          ADDRESS ON FILE
MICHAEL WHITE                          ADDRESS ON FILE
MICHAEL WILLIAMS                       ADDRESS ON FILE
MICHAEL WUNDERLICH                     ADDRESS ON FILE
MICHAELA LYONS                         ADDRESS ON FILE
MICHAELA MCCORMICK                     ADDRESS ON FILE
MICHAELA SOMERS                        ADDRESS ON FILE
MICHAELA VANDALE                       ADDRESS ON FILE
MICHAELS PLUMBING AND HEATING INC      2740 SOUTH MAIN STREET HARRISONBURG VA 22801
MICHAIAH REDMON                        ADDRESS ON FILE
MICHAL KUZNICKI                        ADDRESS ON FILE
MICHAL LEVINE                          ADDRESS ON FILE
MICHEAL ESS-HAGHABADI                  ADDRESS ON FILE
MICHEAL LAROWE                         ADDRESS ON FILE
MICHEAL PATTISON                       ADDRESS ON FILE
MICHEAL REDDICK                        ADDRESS ON FILE
MICHELE BULDO                          ADDRESS ON FILE
MICHELE D ODEN                         ADDRESS ON FILE
MICHELE HOTALING                       ADDRESS ON FILE
MICHELE LYONS                          ADDRESS ON FILE
MICHELE MATUSIAK                       ADDRESS ON FILE
MICHELE PEARSON                        ADDRESS ON FILE
MICHELE PITSCHNEIDER                   ADDRESS ON FILE
MICHELE REED                           ADDRESS ON FILE
MICHELE TUCK                           ADDRESS ON FILE
MICHELE VANDALL                        ADDRESS ON FILE
MICHELL SCOTT LAWSON                   ADDRESS ON FILE
MICHELLE A FOSTER                      ADDRESS ON FILE
MICHELLE ABEND                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 370 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 378 of 586

Claim Name                           Address Information
MICHELLE ARNOLD                      ADDRESS ON FILE
MICHELLE BAEZ-RIVERA                 ADDRESS ON FILE
MICHELLE BATTAGLIA                   ADDRESS ON FILE
MICHELLE BERTRAM                     ADDRESS ON FILE
MICHELLE BOYETTE                     ADDRESS ON FILE
MICHELLE BRETTON                     ADDRESS ON FILE
MICHELLE BRITSCH                     ADDRESS ON FILE
MICHELLE BUCCHERI                    ADDRESS ON FILE
MICHELLE BURFORD                     ADDRESS ON FILE
MICHELLE BUSTOS-MARQUEZ              ADDRESS ON FILE
MICHELLE CARMONA                     ADDRESS ON FILE
MICHELLE CASTLEN                     ADDRESS ON FILE
MICHELLE CICCONI                     ADDRESS ON FILE
MICHELLE CONRAD                      ADDRESS ON FILE
MICHELLE COOK                        ADDRESS ON FILE
MICHELLE DLONIAK                     ADDRESS ON FILE
MICHELLE E MILLER                    ADDRESS ON FILE
MICHELLE ENCISO                      ADDRESS ON FILE
MICHELLE ESTERLE                     ADDRESS ON FILE
MICHELLE FOUNTAIN                    ADDRESS ON FILE
MICHELLE GIBBS                       ADDRESS ON FILE
MICHELLE HILL                        ADDRESS ON FILE
MICHELLE JACKSON                     ADDRESS ON FILE
MICHELLE JACKSON                     C/O CHRISTOPHER ABREGO 1040 CROWN POINTE PKWY SUITE 800 ATLANTA GA 30338
MICHELLE JACOBS                      ADDRESS ON FILE
MICHELLE JENKINS                     ADDRESS ON FILE
MICHELLE JONAS                       ADDRESS ON FILE
MICHELLE KELLER                      ADDRESS ON FILE
MICHELLE L BLEVINS                   ADDRESS ON FILE
MICHELLE L FREEMAN                   ADDRESS ON FILE
MICHELLE LASKY                       ADDRESS ON FILE
MICHELLE LUCK                        ADDRESS ON FILE
MICHELLE MALLOY                      ADDRESS ON FILE
MICHELLE MANNOR                      ADDRESS ON FILE
MICHELLE METIVIER                    ADDRESS ON FILE
MICHELLE MOCK                        ADDRESS ON FILE
MICHELLE MOYA                        ADDRESS ON FILE
MICHELLE NUCE                        ADDRESS ON FILE
MICHELLE ORTIZ                       ADDRESS ON FILE
MICHELLE PARKER                      ADDRESS ON FILE
MICHELLE PAYNE                       ADDRESS ON FILE
MICHELLE RANNOU                      ADDRESS ON FILE
MICHELLE ROGERS                      ADDRESS ON FILE
MICHELLE SALMASTRELLI                ADDRESS ON FILE
MICHELLE SAUNDERSON                  ADDRESS ON FILE
MICHELLE SCHILLING                   ADDRESS ON FILE
MICHELLE SCHWARZBURG                 C/O HELLER, MAAS, MORO, & MAGILL CO, LPA JOSEPH MORO 54 WESTCHESTER DR, STE 10
                                     YOUNGSTOWN OH 44515
MICHELLE SCHWARZBURG                 ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 371 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 379 of 586

Claim Name                              Address Information
MICHELLE THOMPSON                       ADDRESS ON FILE
MICHELLE TIDD                           ADDRESS ON FILE
MICHELLE TRAINHAM                       ADDRESS ON FILE
MICHELLE VISCIGLIA                      ADDRESS ON FILE
MICHELLE WARD                           C/O NELSON, FROMER CROCCO & JORDAN CHARLES CROCCO 2300 NJ-66 SUITE 102 NEPTUNE
                                        CITY NJ 07753
MICHELLE WARD                           ADDRESS ON FILE
MICHELLE WARNER                         ADDRESS ON FILE
MICHELLE WEAKLEY                        ADDRESS ON FILE
MICHELLE WEBER                          ADDRESS ON FILE
MICHELLE WHARTON                        ADDRESS ON FILE
MICHIGAN DEPARTMENT OF COMMUNITY HEALTH 333 GRAND STREET PO BOX 30195 LANSING MI 48909
MICHIGAN DEPT OF LICENSING &            REGULATORY AFFAIRS PO BOX 30255 CONSTRUCTION CODE/BOILER DIV LANSING MI 48909
MICHIGAN DEPT OF TREASURY               PO BOX 30756 UNCLAIMED PROPERTY DIV LANSING MI 48909
MICHIGAN DEPT OF TREASURY               CUSTOMER CONTACT DIVISION, MBT UNIT PO BOX 30059 LANSING MI 48909
MICHIGAN DEPT OF TREASURY               P O BOX 30158 LANSING MI 48909
MICHIGAN GAS UTILITIES CORP             PO BOX 3140 MILWAUKEE WI 53201-3140
MICHIGAN LIQUOR CONTROL COMMISSION      17550 ALLEN RD BROWNSTOWN MI 48193
MICHIGAN WORKFORCE DEVELOPMENT AGENCY   VICTOR OFFICE CTR 201 N WASHINGTON SQ LANSING MI 48913
MICHILLE GAUTREAU                       ADDRESS ON FILE
MICKEY MCGUIRE                          ADDRESS ON FILE
MICKIE PHILLIPS                         ADDRESS ON FILE
MICKY FINNS                             ADDRESS ON FILE
MICRO OVENS LLC                         1400 S SAUNDERS ST RALEIGH NC 27603
MICRO OVENS OF DELAWARE LLC             309 MAIN STREET WILMINGTON DE 19804
MICRO OVENS OF ST LOUIS                 7835 MANCHESTER RD ST LOUIS MO 63143
MICRO TECH                              754 MAIN STREET WEST SPRINGFIELD MA 01089
MICRO TECH INC                          754 MAIN STREET WEST SPRINGFIELD MA 01089
MICROSOFT CORP                          LB 842467 1950 N STEMMONS FWY SUITE 5010 DALLAS TX 75207
MICROSOFT CORPORATION                   ATTN DEPT 551-VOLUME LICENSING 6100 NEIL RD, STE 210 RENO NV 89511-1137
MICROTECH FACTORY SERVICE INC           445 WEST ROBERTS RD CANTONMENT FL 32533
MICROTECH FIX IT SHOP                   142 EDITH AVE SCRANTON PA 18508
MICROVEN ELECTRONICS                    89 ACCESS RD UNIT 14 NORWOOD MA 02062
MICROWAVE ATLANTA INC                   P O BOX 87 MABLETON GA 30126
MICROWAVE SPECIALTIES INC               8671 CHERRY LN LAUREL MD 20707
MID AMERICA BEVERAGE INC                PO BOX 2856 KOKOMO IN 46904
MID GEORGIA SALES                       4100 SAN CARLOS DRIVE MACON GA 31206
MID MARYLAND PLUMBING LLC               9310 GARIS SHOP RD HAGERSTOWN MD 21740
MID MICHIGAN UPHOLSTERY                 1313 MICHIGAN AVE ALMA MI 48801
MID MISSOURI TURF                       1819 E BREEDLOVE DR STURGEON MO 65284
MID MISSOURI TURF MANAGEMENT LLC        8800 E BALL RD CENTRALIA MO 65240
MID NEBRASKA STEAMERS                   205 N 5TH AVE PO BOX 56 KENESAW NE 68956
MID OHIO VALLEY HEALTH DEPARTMENT       211 SIXTH ST PARKERSBURG WV 26101-5113
MID RIVERS MALL CMBS LLC                2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID RIVERS MALL CMBS LLC                CBL 0805 PO BOX 955607 ST LOUIS MO 63195
MID SOUTH MAINTENANCE OF TN INC         1055 RIDGRCREST DR GOODLETTSVILLE TN 37072
MID STATE BEVERAGE CO                   1805 EAST THIRD STREET WILLIAMSPORT PA 17701
MID-MISSOURI BANK                       PO BOX 1145 LEBANON MO 65536-1114
MID-SOUTH MAINTENANCE OF TN INC         995 YEAGER PKWY GOODLETTSVILLE TN 37072



Epiq Corporate Restructuring, LLC                                                                  Page 372 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 380 of 586

Claim Name                              Address Information
MID-SOUTH MAINTENANCE OF TN INC        SETH LATHAM 1055 RIDGECREST DR GOODLETTSVILLE TN 37072
MIDAMERICAN ENERGY COMPANY INC         EDI INVOICES ONLY PO BOX 8020 DAVENPORT IA 52808
MIDCAROLINA BEVERAGE                   1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
MIDDLE TENNESSEE CARPET CLEANING LLC   2255 MEMORIAL BLVD 11801 MURFREESBORO TN 37129
MIDDLE TENNESSEE EMC                   555 NEW SALEM HWY MURFREESBORO TN 37129
MIDDLE TENNESSEE EMC                   PO BOX 330008 MURFREESBORO TN 37133
MIDDLE TENNESSEE EMC                   PO BOX 330008 MURFREESBORO TN 37133-0008
MIDDLE TENNESSEE NATURAL GAS           1030 W BROAD ST SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS           UTILITY DISTRICT PO BOX 720 SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS (MTNG)    PO BOX 720 SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS (MTNG)    ATTN LAUREN ASHLEIGH GULLEY, COLL ASST 1030 W BROAD ST SMITHVILLE TN 37166
MIDDLEBROOKS ELECTRIC HEATING & AIR SVS 718 S EAST ST BENTON AR 72015
MIDDLETON ELECTRIC INC                 PO BOX 447 GRAND ISLAND NE 68802
MIDDLETON HEAT AND AIR                 P O BOX 506 BRYANT AR 72089
MIDDLETOWN COMMONS LLC                 C/O CHARLES D CANTERA & ASSOCIATES ATTN LESLIE M DRAKE, VP 2301 N DUPONT HWY
                                       NEW CASTLE DE 19720
MIDDLETOWN COMMONS LLC                 C/O SCOTT D COUSINS BRANDYWINE PLAZA W 1521 W CONCORD PIKE, STE 301 WILMINGTON
                                       DE 19803
MIDDLETOWN COMMONS MANAGEMENT LLC      2301 NORTH DUPONT HWY ATTN DAVID CANTERA NEW CASTLE DE 19720
MIDDLETOWN COMMONS MANAGEMENT LLC      2301 NORTH DUPONT HWY ATTN DAVID CANTERA NEW CASTLE DE 19720-0000
MIDDLETOWN I RESOURCES LP              3 MANHATTANVILLE RD STE 202 C/O NATIONAL REALTY DEVELOPMNT ATTN: RICHARD A.
                                       BAKER PURCHASE NY 10577
MIDDLETOWN I RESOURCES LP              3 MANHATTANVILLE RD STE 202 C/O NATIONAL REALTY DEVELOPMNT PURCHASE NY
                                       10577-0000
MIDDLETOWN KITCHEN AND BATH LLC        111 PATRIOT DR MIDDLETOWN DE 19709
MIDDLETOWN TOWNSHIP                    3 MUNICIPAL WAY LANGHORNE PA 19047
MIDDLETOWN TOWNSHIP                    HEALTH DEPT 3 MUNICIPAL WAY LANGHORNE PA 19047
MIDDLETOWN WINDOW WASHING PLUS LLC     153 COUNTRY CLUB DR FLORIDA NY 10921
MIDLAND COUNTY HEALTH DEPT             111 WESTFALL RD STE 1 ROCHESTER NY 14620-4680
MIDLAND MALL REALTY HOLDING LLC        1010 NORTHERN BLVD STE 212 GREAT NECK NY 11021
MIDLAND MALL REALTY HOLDING LLC        C/O MEYERS ROMAN FRIEDBERG & LEWIS ATTN DAVID M NEUMANN, ESQ 28601 CHAGRIN
                                       BLVD, STE 600 CLEVELAND OH 44122
MIDLAND MALL, LLC                      C/O THE FARBMAN GROUP, INC. 28400 NORTHWESTERN HWY, 4TH FL SOUTHFIELD MI 48034
MIDLAND MALL, LLC                      JEFFREY M. FRANK, ESQ. LIPSON NEILSON PC 3910 TELEGRAPH ROAD, SUITE 200
                                       BLOOMFIELD HILLS MI 48302
MIDSOUTH COMMERCIAL PRESSURE WASHING   110 BRISTON COURT MURFREESBORO TN 37127
LLC
MIDSOUTH SATELLITE LLC                 PO BOX 1727 SHELBYVILLE TN 37162
MIDSOUTH SATELLITE LLC                 D/B/A ENTERSOURCE ATTN ANDY DEGRAW PO BOX 25392 MIAMI FL 33102-5392
MIDSOUTH SERVICES OF COASTAL GA LLC    1111 BUSTER MILLER ROAD STATESBORO GA 30461
MIDSTATE BEVERAGE                      1805 E 3RD ST WILLIAMSPORT PA 17701
MIDWAY WATER SYSTEM INC                4971 GULF BREEZE PKWY GULF BREEZE FL 32563
MIDWEST ALARM SERVICES                 1910 E KIMBERLY RD DAVENPORT IA 52807
MIDWEST ALARM SERVICES INC             PO BOX 4511 DAVENPORT IA 52808
MIDWEST CABINET CO INC                 1674 INDUSTRIAL AVENUE OTTAWA KS 66067
MIDWEST COM TEL INC                    1502 12TH STREET SW CANTON OH 44706
MIDWEST FIBRE SALES CORPORATION        PO BOX 1901 SPRINGFIELD MO 65801
MIDWEST STRIPING SERVICE               3408 MAPLEWOOD DRIVE NORTH PLATTE NE 69101
MIEASHA PACE                           ADDRESS ON FILE
MIFFCO TAX SERVICE INC                 139 WEST MARKET STREET PO BOX 746 LEWISTOWN PA 17044



Epiq Corporate Restructuring, LLC                                                                 Page 373 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 381 of 586

Claim Name                              Address Information
MIGUEL BERMUDEZ RIVERA                  ADDRESS ON FILE
MIGUEL BUCA                             ADDRESS ON FILE
MIGUEL CAMARILLO                        ADDRESS ON FILE
MIGUEL MACUIL                           ADDRESS ON FILE
MIGUEL PORTILLO                         ADDRESS ON FILE
MIGUEL ROSARIO DIAZ                     ADDRESS ON FILE
MIGUEL S AGNEW                          ADDRESS ON FILE
MIGUEL VILLANUEVA LEON                  ADDRESS ON FILE
MIJYAH GREENE                           ADDRESS ON FILE
MIKA HAYES                              ADDRESS ON FILE
MIKAEL CARSON                           ADDRESS ON FILE
MIKAELA BARIL                           ADDRESS ON FILE
MIKAELA BRANCH                          ADDRESS ON FILE
MIKAELA STEVENS                         ADDRESS ON FILE
MIKAELA TODD                            ADDRESS ON FILE
MIKALA R MINERD                         ADDRESS ON FILE
MIKAMY INC                              PO BOX 500 HEBRON MD 21830-0500
MIKAYLA CAMARDA                         ADDRESS ON FILE
MIKAYLA GOODERHAM                       ADDRESS ON FILE
MIKAYLA JOHNSON                         ADDRESS ON FILE
MIKAYLA WILSON                          ADDRESS ON FILE
MIKE AND MIKE SERVICES INC              5633 E VIRGINIA BEACH BLVD NORFOLK VA 23502
MIKE CAPONE                             ADDRESS ON FILE
MIKE CATALFAMO                          ADDRESS ON FILE
MIKE CHAPURA                            ADDRESS ON FILE
MIKE CORDER                             ADDRESS ON FILE
MIKE CRIBB                              ADDRESS ON FILE
MIKE FASANO TAX COLLECTOR               4610 PET LN STE C101 LUTZ FL 33559
MIKE GABRIEL                            ADDRESS ON FILE
MIKE J RODER                            ADDRESS ON FILE
MIKE LUCY                               ADDRESS ON FILE
MIKE MANCUSO                            ADDRESS ON FILE
MIKE MARTIN                             ADDRESS ON FILE
MIKE SEGNA                              ADDRESS ON FILE
MIKE SIEGEL                             ADDRESS ON FILE
MIKE SPENCER                            ADDRESS ON FILE
MIKE SUDHOFF                            ADDRESS ON FILE
MIKEALA FREEMAN                         ADDRESS ON FILE
MIKEL BURNS                             ADDRESS ON FILE
MIKEL LEE                               ADDRESS ON FILE
MIKES GLASS AND MIRROR                  PO BOX 426 ORANGE VA 22960
MIKES LOCKSMITH HARDWARE                115 SOUTH AVE DUBOIS PA 15801
MIKES PROPERTY PRESERVATION LLC         2738 N 14TH AVE MILTON FL 32583
MIL TEK USA RECYCLING WASTE SOLUTIONS   10 EXPORT DRIVE STERLING VA 20164
MILA TALEV                              ADDRESS ON FILE
MILAGROS ROBINSON                       ADDRESS ON FILE
MILAN ROY                               ADDRESS ON FILE
MILDRED MASON-FLIPPIN                   1482 FIRST ROCK RD PROSPECT VA 23960
MILDRED OWENS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 374 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 382 of 586

Claim Name                              Address Information
MILDRED TOWNS AND HER ATTORNEY          1281 BROCKETT RD APT 15D FOY AND ASSOCIATES PC CLARKSTON GA 30021
MILE HIGH DRAIN CLEANING INC            PO BOX 430 LITTLETON CO 80160
MILENY MENDIZABAL LOAIS                 ADDRESS ON FILE
MILES ENTERPRISES INCORPORATED OF VA    2325 GILES DRIVE CHRISTIANSBURG VA 24073
MILES GIBSON                            ADDRESS ON FILE
MILES MEDIATION & ARBITRATION SVS INC   301 PERIMETER CENTER N STE 225 ACCTS RECEIVABLE DUNWOODY GA 30346
MILFORD WATTS                           ADDRESS ON FILE
MILGRIM LAW GROUP                       3216 CORRINE DRIVE ORLANDO FL 32803
MILL CREEK VILLAGE                      PO BOX 335 VALPARAISO FL 32580
MILL CREEK VILLAGE INC                  ATTN BERT MOORE 6143 OLD BETHEL RD CRESTVIEW FL 32536
MILL CREEK VILLAGE INC                  109 BULLOCK BLVD ATTN DON POPE NICEVILLE FL 32578
MILL CREEK VILLAGE INC                  109 BULLOCK BLVD NICEVILLE FL 32578
MILL CREEK VILLAGE INC                  PO BOX 335 VALPARAISO FL 32580
MILLARD PLUMBING INC                    205 DARDANELLE DAM RD DARDANELLE AR 72834
MILLENNIUM BOWENS                       ADDRESS ON FILE
MILLER AND SON AC REPAIR                1107 FREEDMAN ST LOUDON TN 37774
MILLER AND SONS PLUMBING INC            4221 SW 114TH STREET OCALA FL 34476
MILLER HUMPHREY PLBG AND ELECTRIC LLC   602 E PARK AVE ENTERPRISE AL 36330
MILLER, DAVID                           ADDRESS ON FILE
MILLER, JOHN                            C/O MARK A CORDES 1 MEMORIAL DR, 11TH FL SAINT LOUIS MO 63102
MILLER, PATTI                           C/O FARAH & FARAH ATTN CAITLIN CLARKE 10 W ADAMS ST JACKSONVILLE FL 32202
MILLER, PERRY                           4067 FALLING CREEK RD LAGRANGE NC 28551
MILLERS CLEAN PRO                       519 A SAVANNAH RD LADSON SC 29456
MILLERS PRESSURE CLEANING               3243 HEATHER GLENN DR MARYVILLE TN 37801
MILLERS TREE SERVICE LLC                4951 WOODLANE CIRCLE TALLAHASSEE FL 32303
MILLICENT SPADY                         ADDRESS ON FILE
MILLIEA ENGLAND                         ADDRESS ON FILE
MILLMAN, ROBERT                         ATTN: KATE ROGGIO BUCK, ESQ. MCCARTER & ENGLISH, LLP 405 N. KING ST., 8TH
                                        FLOOR WILMINGTON DE 19801
MILLS ENTERPRISES LLC                   2596 S WORK ST FALCONER NY 14733
MILLS TRANSFER INC                      656 ROSE ST LINCOLN NE 68502
MILLS, BETTY                            11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MILLS, EVERETT                          11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
MILTON EDMOND                           ADDRESS ON FILE
MILTON PALMER JR                        ADDRESS ON FILE
MIMI LEMMA                              ADDRESS ON FILE
MIMS DISTRIBUTING                       8605 EBENEZER CHURCH ROAD RALEIGH NC 27617
MINDI COOK                              ADDRESS ON FILE
MINDI LARSON                            ADDRESS ON FILE
MINER FLEET MANAGEMENT GROUP            17319 SAN PEDRO STE 500 SAN ANTONIO TX 78232
MINERVA ESTRADA                         ADDRESS ON FILE
MINI GIANTS INC                         3704 EMERSON AVE PARKERSBURG WV 26101
MINNESOTA DEPARTMENT OF HEALTH          625 ROBERT ST N PO BOX 64975 ST PAUL MN 55164-0975
MINNESOTA DEPARTMENT OF HEALTH          PO BOX 64975 ST. PAUL MN 55164-0975
MINNESOTA DEPT OF COMMERCE              MINNESOTA DEPT OF COMMERCE UNCLAIMED PROPERTY DIVISION 85 7TH PLACE EAS SUITE
                                        600 ST PAUL MN 55101
MINNESOTA DEPT OF LABOR AND INDUSTRY    443 LAFAYETTE RD N ST PAUL MN 55155
MINNESOTA DEPT OF REVENUE               PO BOX 64439 ST PAUL MN 55164-0439
MINNESOTA DEPT OF REVENUE               600 N ROBERT ST. M/S 4130 SAINT PAUL MN 55164-0622



Epiq Corporate Restructuring, LLC                                                                  Page 375 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 383 of 586

Claim Name                              Address Information
MINNESOTA REVENUE                       PO BOX 64649 ST PAUL MN 55164
MINOT CUISINE, INC.                     100 SW 28TH AVE MINOT ND 58701
MINOT CUSINE INC                        ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
MINT CONDITION                          PO BOX 444 MOUNT VERNON OH 43050
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   P O BOX 4539 BOSTON MA 02212
PC
MINTZER SAROWITZ ZERIS LEDVA AND MEYERS 1500 MARKET ST STE 4100 PHILADELPHIA PA 19102
MIOSOTI FIGUEROA                        ADDRESS ON FILE
MIQUILA JOINER                          ADDRESS ON FILE
MIRA ARTHUR                             ADDRESS ON FILE
MIRACIA ZAMOR                           ADDRESS ON FILE
MIRACLE THOMPSON                        ADDRESS ON FILE
MIRANDA ALIFF                           ADDRESS ON FILE
MIRANDA COON                            ADDRESS ON FILE
MIRANDA FLORES                          ADDRESS ON FILE
MIRANDA HUNTSMAN                        ADDRESS ON FILE
MIRANDA LAUCELLA                        ADDRESS ON FILE
MIRANDA LOBMASTER                       ADDRESS ON FILE
MIRANDA MASTERS                         ADDRESS ON FILE
MIRANDA RICKWALT                        ADDRESS ON FILE
MIRANDA TULLOC                          ADDRESS ON FILE
MIRANDA WATERMAN                        ADDRESS ON FILE
MIRANDA YACOVONE                        ADDRESS ON FILE
MIRANDA, RATEL                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
MIRIAM CERVANTES                        ADDRESS ON FILE
MIRIAM CYWAN & JAY INGRAM               CYWAN FAMILY TRUST 4630 WORTSER AVE SHERMAN OAKS CA 91423
MIRIAM D. ROTH                          ADDRESS ON FILE
MIRIAM REYES                            ADDRESS ON FILE
MIRIAN LIMUS                            ADDRESS ON FILE
MISAEL GRANADOS                         ADDRESS ON FILE
MISSISSIPPI DEPARTMENT OF HEALTH        570 E WOODROW DR JACKSON MS 39216
MISSISSIPPI DEPARTMENT OF REV           PO BOX 1033 JACKSON MS 39215-1033
MISSISSIPPI DEPT OF EMPLOY SEC          PO BOX 22781 JACKSON MS 39225-2781
MISSISSIPPI DEPT OF EMPLOYMENT SECURITY OFFICE OF THE GOVERNOR 1235 ECHELON PKWY PO BOX 1699 JACKSON MS 39215-1699
MISSISSIPPI DEPT OF REVENUE             ATTN NIKESHIA AGEE PO BOX 22808 JACKSON MS 39225-2808
MISSISSIPPI DEPT OF REVENUE             NIKESHIA AGEE P.O. BOX 22808 JACKSON MS 39225-2808
MISSISSIPPI DIVISION OF MEDICAID        550 HIGH STREET, SUITE 1000 JACKSON MS 39201
MISSISSIPPI LOGOS L L C                 113 VILLAGE BLVD STE C MADISON MS 39110
MISSISSIPPI STATE TAX COMMISSION        500 CLINTON CTR DR CLINTON MS 39056
MISSISSIPPI STATE TAX COMMISSION        PO BOX 22808 JACKSON MS 39225-2808
MISSOURI AMERICAN WATER                 PO BOX 6029 CAROL STREAM IL 60197
MISSOURI AMERICAN WATER                 727 CRAIG RD ST LOUIS MO 63141
MISSOURI AMERICAN WATER                 PO BOX 790247 ST LOUIS MO 63179-0247
MISSOURI AMERICAN WATER COM             PO BOX 790247 ST LOUIS MO 63179
MISSOURI DEPARTMENT OF PUBLIC SAFETY    PO BOX 1421 DIVISION OF FIRE SAFETY JEFFERSON CITY MO 65102
MISSOURI DEPARTMENT OF REVENUE          TAXATION DIVISION PO BOX 840 JEFFERSON CITY MO 65105-0840
MISSOURI DEPT OF LABOR                  PO BOX 1421 JEFFERSON CITY MO 65102
MISSOURI DEPT OF LABOR AND              INDUSTRIAL RELATIONS 421 E DUNKLIN ST PO BOX 59 JEFFERSON CITY MO 65102-0059



Epiq Corporate Restructuring, LLC                                                                     Page 376 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 384 of 586

Claim Name                            Address Information
MISSOURI DEPT OF REVENUE              HARRY S TRUMAN STATE OFFICE BLDG 301 W HIGH ST, RM 102 JEFFERSON CITY MO 65101
MISSOURI DIRECTOR OF REVENUE          PO BOX 999 JEFFERSON CITY MO 65108-0999
MISSOURI DIV OF EMPLOY SECURIT        PO BOX 888 JEFFERSON CITY MO 65102-0888
MISSOURI EAGLE LLC LEBANON            P O BOX 10 LEBANON MO 65536
MISSOURI STATE DEPARTMENT OF          HEALTH AND SENIOR SERVICES 912 WILDWOOD PO BOX 570 JEFFERSON CITY MO 65102
MISSOURI STATE TREASURER              PO BOX 1272 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65102
MISSY FOCHTMAN                        ADDRESS ON FILE
MISTI BICKER                          ADDRESS ON FILE
MISTRETTAS PRODUCE                    131 HARBOR CIRCLE NEW ORLEANS LA 70126
MISTY ANDREWS                         ADDRESS ON FILE
MISTY ASHE                            ADDRESS ON FILE
MISTY BURTON                          ADDRESS ON FILE
MISTY GRAVES                          ADDRESS ON FILE
MISTY LUMPKINS                        ADDRESS ON FILE
MISTY SNOWDEN                         ADDRESS ON FILE
MITCHELL A BROWN                      ADDRESS ON FILE
MITCHELL BEVERAGE COMPANY OF MD LLC   10000 FRANKLIN SQUARE DRIVE NOTTINGHAM MD 21236
MITCHELL BEVERAGE GULF COAST LLC      12100 INTRAPLEX PKWY GULFPORT MS 39503
MITCHELL CUISINE LLC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
MITCHELL CUISINE, LLC                 1900 HIGHLAND WAY MITCHELL SD 57301
MITCHELL DISTRIBUTING COLUMBUS        1705 INDUSTRIAL PARK ROAD COLUMBUS MS 39701
MITCHELL FEENEY                       ADDRESS ON FILE
MITCHELL FILION                       ADDRESS ON FILE
MITCHELL GINN                         ADDRESS ON FILE
MITCHELL POOLE                        ADDRESS ON FILE
MITCHELL ROBERTS                      ADDRESS ON FILE
MITCHELL SCOTT                        ADDRESS ON FILE
MITCHELL SHULER                       ADDRESS ON FILE
MITZI KELLY                           ADDRESS ON FILE
MIYA MERVIN                           ADDRESS ON FILE
MIZAUCTIONS LLC                       141 WEST END DR MANHEIM PA 17545
MJK LLC                               1201 N PETERSON AVENUE DOUGLAS GA 31533
MJK LLC                               ATTN WILLIAM THOMPSON 319 ASHLEY ST DOUGLAS GA 31533
MJK LLC                               1201 N PETERSON AVENUE DOUGLAS GA 31533-0000
MJM LAWN CARE SERVICES                C/O 85 GREAT OAK DRIVE BERLIN CT 06037
MJM LAWN CARE SERVICES LLC            85 GREAT OAK DR BERLIN CT 06037
MKED ENTERPRISES INC                  D/B/A CREATIVE BEVERAGE SYSTEMS PO BOX 348 EAST TROY WI 53120
MKED ENTERPRISES INC                  D/B/A CREATIVE BEVERAGE SYSTEMS ATTN MICHAEL A MATUSZAK, PRESIDENT W4574
                                      WOODVIEW LN ELKHORN WI 53121
MO KAN MECHANICAL                     1710 N 75TH DRIVE KANSAS CITY KS 66112
MOBILE AREA WATER & SEWER SYSTEM      4725 A MOFFETT RD MOBILE AL 36618
MOBILE AREA WATER & SWR SYSTEM        PO BOX 830130 BIRMINGHAM AL 35283
MOBILE AREA WATER & SWR SYSTEM        PO BOX 830130 BIRMINGHAM AL 35283-0130
MOBILE AREA WATER & SWR SYSTEM        4725 MOFFETT RD MOBILE AL 36618
MOBILE COUNTY                         PO BOX 1169 REVENUE COMMISSIONER MOBILE AL 36633-1169
MOBILE COUNTY HEALTH DEPARTMENT       251 N BAYOU ST MOBILE AL 36603
MOBILE COUNTY HEALTH DEPARTMENT       PO BOX 2867 DEPT OF FOOD AND LODGING MOBILE AL 36652
MOBILE FIXTURE EQUIP CO INC           1155 MONTLIMAR DR MOBILE AL 36609
MODERN AIR AND REFRIGERATION          7123 24TH CT E SARASOTA FL 34243



Epiq Corporate Restructuring, LLC                                                                Page 377 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 385 of 586

Claim Name                             Address Information
MODERN LAWN CARE                       PO BOX 293 SOUTH LYON MI 48178
MODERN PLUMBING INC                    4196 S PLEASANT GROVE RD INVERNESS FL 34452
MODERN SERVICE FOR HOME AND BUSINESS   5520 DIVISION DR FORT MYERS FL 33905
MODERNISTIC INC                        821 WAKEFIELD PLAINWELL MI 49080
MODLEYS PLUMBING AND HEATING INC       101 FIRST ST BECKLEY WV 25801
MOHAMMED HUSSAIN                       ADDRESS ON FILE
MOHAMMED HUSSAIN                       C/O WOLFF, GOODRICH & GOLDMAN, LLP ALICIA TISDELL 217 MONTGOMERY ST #400
                                       SYRACUSE NY 13202
MOHAMMED SHARIF                        ADDRESS ON FILE
MOHAWK CARPET DISTRIBUTION INC         160 SOUTH INDUSTRIAL BOULEVARD CALHOUN GA 30701
MOISES BENAVENTE                       ADDRESS ON FILE
MOLLIE GREEN                           ADDRESS ON FILE
MOLLIE MERRICK                         ADDRESS ON FILE
MOLLY AXIOTIS                          C/O ELIZABETH A. BERNARD, LLC ELIZABETH BERNARD 4137 BOARDMAN-CANFIELD ROAD
                                       CANFIELD OH 44406
MOLLY BIGAJ                            ADDRESS ON FILE
MOLLY BURNETT                          ADDRESS ON FILE
MOLLY BURNETT                          8442 GLADIOLA ST ARVADA CO 80005-0000
MOLLY DENIKER                          ADDRESS ON FILE
MOLLY GRIFFIN                          ADDRESS ON FILE
MOLLY SEAR                             ADDRESS ON FILE
MOLLYS WINDOWS INC                     590 PARK AVE STE 1A FREEHOLD NJ 07728-2381
MOLLYS WINDOWS INC                     PO BOX 303 MATAWAN NJ 07747
MON POWER                              800 CABIN HILL DR GREENSBURG PA 15606
MON POWER                              5001 NASA BLVD FAIRMONT WV 26554
MON POWER                              PO BOX 3615 AKRON OH 44309
MONA SUPPLY COMPANY INC                PO BOX 70 DELLSLOW WV 26531
MONARCH BEVERAGE CO INC                9347 EAST PENDLETON PIKE INDIANAPOLIS IN 46236
MONCADA, ZOILA                         C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
MONDRE TYRELL RAMBO                    ADDRESS ON FILE
MONDYNE ARISTE                         ADDRESS ON FILE
MONEA ALLEN                            ADDRESS ON FILE
MONET EDWARDS                          ADDRESS ON FILE
MONICA A MOLINA                        ADDRESS ON FILE
MONICA DOSTER-FIELDS                   ADDRESS ON FILE
MONICA EATON                           ADDRESS ON FILE
MONICA GARRICK                         ADDRESS ON FILE
MONICA GREENWELL                       ADDRESS ON FILE
MONICA HENRY                           ADDRESS ON FILE
MONICA JOHNSON                         ADDRESS ON FILE
MONICA MATIAS                          ADDRESS ON FILE
MONICA MILLS                           ADDRESS ON FILE
MONICA MONGOLD                         ADDRESS ON FILE
MONICA MULLINS                         ADDRESS ON FILE
MONICA NICHOLAS                        ADDRESS ON FILE
MONICA NOLAN                           ADDRESS ON FILE
MONICA NORTON                          ADDRESS ON FILE
MONICA NORTON                          ADDRESS ON FILE
MONICA SPARKMAN                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 378 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 386 of 586

Claim Name                              Address Information
MONIKA FREEMAN                         ADDRESS ON FILE
MONIKA PATTON                          ADDRESS ON FILE
MONIQUE AND SECU YOUNG                 ADDRESS ON FILE
MONIQUE CABANA                         ADDRESS ON FILE
MONIQUE DECOTEAU                       ADDRESS ON FILE
MONIQUE DECOTEAU                       ADDRESS ON FILE
MONIQUE GENDRON                        ADDRESS ON FILE
MONIQUE MARTILUS                       ADDRESS ON FILE
MONIQUE MARTILUS                       ADDRESS ON FILE
MONKEYMEDIA SOFTWARE                   502-815 HORNBY STREET VANCOUVER BC V6Z 2E6 CANADA
MONKIA BROWN                           ADDRESS ON FILE
MONMOUTH MALL                          180 ROUTE 35 ATTN: GENERAL MANAGER EATONTOWN NJ 07724
MONONGAHELA POWER COMPANY INC          PO BOX 3615 AKRON OH 44309-3615
MONONGALIA COUNTY HEALTH DEPARTMENT    453 VAN VOORHIS RD ENVIROMENTAL SERVICES MORGANTOWN WV 26505
MONONGALIA COUNTY HEALTH DEPARTMENT    453 VAN VOORHIS ROAD MORGANTOWN WV 26505-3408
MONROE CITY INCOME TAX                 PO BOX 643981 CINCINNATI OH 45264-3981
MONROE COUNTY HEALTH DEPT              111 WESTFALL RD STE 1 ROCHESTER NY 14620-4680
MONROE COUNTY WATER AUTHORITY          PO BOX 5158 BUFFALO NY 14240-5158
MONSEES MAYER PC                       4717 GRAND AVENUE SUITE 820 KANSAS CITY MO 64112
MONSERRAT PEREA                        ADDRESS ON FILE
MONTAGE LANDSCAPING INC                714 CONNELL ST SCRANTON PA 18505
MONTAGE SEWER DISTRICT                 PO BOX 280 OLYPHANT PA 18447
MONTAGE SEWER DISTRICT (LRBSA)         PO BOX 280 OLYPHANT PA 18447-0280
MONTAGE SEWER DISTRICT (LRBSA)         ATTN JANE O'NEILL, BILLING COORDINATOR 145 BOULEVARD AVE REAR THROOP PA 18512
MONTANA DEPARTMENT OF PUBLIC HEALTH AND HUMAN SERVICES, MONTANA MEDICAID ATTN: SHEILA HOGAN, DIRECTOR 111 NORTH
                                        SANDERS, ROOM 301 HELENA MT 59620
MONTANA DEPT OF LABOR AND INDUSTRY     PO BOX 1728 HELENA MT 59624-1728
MONTANA DEPT OF REVENUE                SAM W MITCHELL BLDG 125 N ROBERTS, 3RD FL HELENA MT 59601
MONTANA DEPT OF REVENUE                PO BOX 5805 HELENA MT 59604-5805
MONTANA SMITH                          ADDRESS ON FILE
MONTANNA REED                          ADDRESS ON FILE
MONTCLAIR LAWN LANDSCAPING LLC         PO BOX 7896 WOODBRIDGE VA 22192
MONTEL ADAMS                           ADDRESS ON FILE
MONTEZ CLYDE                           ADDRESS ON FILE
MONTEZ ELLIS                           ADDRESS ON FILE
MONTGOMERY ACQUISITION LP              8 INDUSTRIAL WAY EAST 2ND FLR C/O WHARTON REALTY GROUP EATONTOWN NJ 07724
MONTGOMERY ACQUISITION LP              8 INDUSTRIAL WAY EAST 2ND FLR C/O WHARTON REALTY GROUP C/O WHARTON REALTY
                                       GROUP EATONTOWN NJ 07724
MONTGOMERY ACQUISITION LP              8 INDUSTRIAL WAY EAST 2ND FLR C O WHARTON REALTY GROUP C O WHARTON REALTY
                                       GROUP EATONTOWN NJ 07724-0000
MONTGOMERY COUNTY                      ENVIRONMENTAL SERVICES PO BOX 742598 CINCINNATI OH 45274-2598
MONTGOMERY COUNTY                      PO BOX 1005 CLARKSVILLE TN 37041-1005
MONTGOMERY COUNTY COLLECTER            1 COURTHOUSE SQUARE ROOM 101 HILLSBORO IL 62049
MONTGOMERY COUNTY HEALTH DEPARTMENT    255 ROCKVILLE PIKE STE 100 1ST FLOOR ROCKVILLE MD 20850
MONTGOMERY COUNTY HEALTH DEPARTMENT    210 S PEPPER ST STE A CHRISTIANSBURG VA 24073
MONTGOMERY COUNTY HEALTH DEPT          11191 ILLINOIS RT 185 HILLSBORO IL 62049
MONTGOMERY COUNTY TREASURER            PO BOX 311 OFFICE OF PUBLIC HEALTH NORRISTOWN PA 19404
MONTGOMERY COUNTY TRUSTEE              350 PAGEANT LN, #101B CLARKSVILLE TN 37040
MONTGOMERY EMERGENCY GROUP             PO BOX 400 SAN ANTONIO TX 78292
MONTGOMERY TOWNSHIP                    BUSINESS TAX OFFICE 1001 STUMP RD MONTGOMERYVILLE PA 18936


Epiq Corporate Restructuring, LLC                                                                   Page 379 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 387 of 586

Claim Name                               Address Information
MONTGOMERY WATER WORKS & SANITARY        SEWER BOARD PO BOX 1670 MONTGOMERY AL 36102-1670
MONTGOMERY WATER WRKS SEWER BD           PO BOX 1670 MONTGOMERY AL 36102-1670
MONTICELLO MARKETPLACE ASSOCIATES LLC    ATTN DAVID A GREER 500 E MAIN ST, STE 1225 NORFOLK VA 23510
MONTICELLO MARKETPLACE ASSOCIATES, LLC   JAMES T. CRONWELL, ESQ. SYKES, BOURDON, AHERN & LEVY, P.C. 4429 BONNEY ROAD,
                                         SUITE 500 VIRGINIA BEACH VA 23462
MONTICELLO MARKETPLACE ASSOCIATES, LLC   1000 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE (23510) PO BOX 2491 NORFOLK
                                         VA 23501
MONTIE BAILEY                            ADDRESS ON FILE
MONTRAVEIOUS BANNER                      ADDRESS ON FILE
MONTRICE ROSE                            ADDRESS ON FILE
MONUMENT LONE STAR OWNERS ASSOC INC      PO BOX 57098 C/O ATHENA ASSOC MGMT JACKSONVILLE FL 32241
MOODY AND SONS ELECTRICAL                403 GREAT GLEN ROAD GREENVILLE SC 29615
MOODY GUSC                               PO BOX 730 MOODY AL 35004
MOODY NATIONAL COMPANIES                 ATTN LUCY TOVAR 6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MOODY NATIONAL COMPANIES                 ATTN LUCY TOVAR 6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057-0000
MOODY NATIONAL COMPANIES JIMI CHENG      6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MOODY NATIONAL RUBY T LLC                C/O TUCKER ARENSBERG ATTN BEVERLY WEISS MANNE, ESQ 1500 ONE PPG PL PITTSBURGH
                                         PA 15222
MOODY NATIONAL RUBY T LLC                ATTN BRETT CARTER MOODY, PRESIDENT 9655 KATY FWY, STE 600 HOUSTON TX 77024
MOODYS INVESTORS SERVICE                 PO BOX 102597 ATLANTA GA 30368
MOORE COUNTY                             PO BOX 457 CARTHAGE NC 28327
MOORE UPHOLSTERY                         PO BOX 4335 SEVIERVILLE TN 37864
MOORE-CARR, AYANA                        ADDRESS ON FILE
MOORES REFRIGERATION HEATING             AIR CONDITIONING 1226A CAPSHAW RD HARVEST AL 35749
MOOSIC BOROUGH TAX COLLECTOR             715 MAIN ST MOOSIC PA 18507
MORAS HOOD CLEANING                      616 JONAS ST HENDERSONVILLE NC 28792
MORELAND SIGNS INC                       PO BOX 448 CHATTANOOGA TN 37401
MORGAN ABBOTT                            ADDRESS ON FILE
MORGAN AND MORGAN JACKSONVILLE PLLC      1017 THOMASVILLE RD STE C TALLAHASSEE FL 32303
MORGAN BALL                              ADDRESS ON FILE
MORGAN BLACK                             ADDRESS ON FILE
MORGAN BRAUN                             ADDRESS ON FILE
MORGAN EARLEY                            ADDRESS ON FILE
MORGAN FIRE AND SAFETY INC               P O BOX 9489 HICKORY NC 28603
MORGAN FLORENCE                          ADDRESS ON FILE
MORGAN FOLEY                             ADDRESS ON FILE
MORGAN GOULD                             ADDRESS ON FILE
MORGAN GRAY HOLDINGS INC                 916 MOUNT KEMBLE AVE MORRISTOWN NJ 07960
MORGAN HAMILTON-GRANT                    ADDRESS ON FILE
MORGAN HINELY                            ADDRESS ON FILE
MORGAN HINELY                            ADDRESS ON FILE
MORGAN HOGELAND                          ADDRESS ON FILE
MORGAN HOLDER                            ADDRESS ON FILE
MORGAN J WALTON                          ADDRESS ON FILE
MORGAN LEACH                             ADDRESS ON FILE
MORGAN MCALLISTER                        ADDRESS ON FILE
MORGAN MILLIGAN                          ADDRESS ON FILE
MORGAN OCHWAT                            ADDRESS ON FILE
MORGAN P FISHER                          ADDRESS ON FILE
MORGAN R CLARK                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 380 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 388 of 586

Claim Name                            Address Information
MORGAN R LIPFORD                      ADDRESS ON FILE
MORGAN RUDD                           ADDRESS ON FILE
MORGAN S WESTMORELAND                 ADDRESS ON FILE
MORGAN SMITH                          ADDRESS ON FILE
MORGAN T HOCHSCHILD                   ADDRESS ON FILE
MORGAN V MYERS                        ADDRESS ON FILE
MORGAN WILLIAMS                       ADDRESS ON FILE
MORGAN WINDHAM                        ADDRESS ON FILE
MORGANDAY LLC                         222 GRAND AVENUE ENGLEWOOD NJ 07631
MORGANDAY LLC                         ATTN MICHAEL SCHMIDT 222 GRAND AVE ENGLEWOOD NJ 07631
MORGANDAY LLC                         222 GRAND AVENUE ENGLEWOOD NJ 07631-0000
MORGANDAY LLC                         C/O SEYFARTH SHAW LLP ATTN WILLIAM J HANLON TWO SEAPORT LN, STE 300 BOSTON MA
                                      02210
MORGANTOWN UTILITY BOARD              278 GREENBAG RD MORGANTOWN WV 26501-7158
MORGANTOWN UTILITY BOARD              CVPSD 278 GREENBAG RD PO BOX 852 MORGANTOWN WV 26507
MORGANTOWN UTILITY BOARD              CVPSD 278 GREENBAG RD PO BOX 852 MORGANTOWN WV 26507-0852
MORGYN JIMENEZ                        ADDRESS ON FILE
MORIS LOAIS                           ADDRESS ON FILE
MORITT HOCK HAMROFF IOLA              ADDRESS ON FILE
MORRIS BELFORD                        ADDRESS ON FILE
MORRIS CARPENTRY                      60 WISE RD CANDLER NC 28715
MORRISON INCORPORATED                 4721 MORRISON DRIVE MOBILE AL 36625
MORRISTOWN AUTOMATIC SPRINKLER CO     PO BOX 412007 BOSTON MA 02241-2007
MORRISTOWN AUTOMATIC SPRINKLER CO     ATTN RANDALL JONES 1310 KARNES AVE KNOXVILLE TN 37917
MORRISTOWN UTILITIES                  433 W 1ST NORTH ST MORRISTOWN TN 37814
MORRISTOWN UTILITY COMMISSION         433 W 1ST NORTH ST MORRISTOWN TN 37814
MORRISTOWN UTILITY COMMISSION         PO BOX 59012 KNOXVILLE TN 37950
MORRISTOWN UTILITY COMMISSION         PO BOX 59012 KNOXVILLE TN 37950-9012
MORTON HEATING COOLING INC            PO BOX 1204 KANNAPOLIS NC 28082
MOSAIC AQUIA OWNER LLC                C/O MARYLAND FINANCIAL INVESTOR 2800 QUARRY LAKE DRIVE STE 340 BALTIMORE MD
                                      21209
MOSDELL, INC., ABROSA REALTY LLC      SARA SIMONE KNIGHT TRUST RENEE CATIA GADDIS TRUST /CLOSE TIES INV 1330 NEPTUNE
                                      AVE., LEUCADIA CA 92024
MOSELY, CHRISTOPHER                   ADDRESS ON FILE
MOSER ELECTRIC LLC                    310 OAKPARK DRIVE MONETA VA 24121
MOSES SCHLEY                          ADDRESS ON FILE
MOSES TAYLOR HOSPITAL                 3057 MOMENTUM PLACE CHICAGO IL 60689
MOSES WILSON                          ADDRESS ON FILE
MOSHER ELECTRIC INC                   PO BOX 1508 MONROE MI 48161
MOSITES DEVELOPMENT COMPANY           400 MOSITES WAY SUITE 100 PITTSBURGH PA 15205
MOSSY CREEK MUSHROOMS                 337 NANCY DR JEFFERSON CITY TN 37760
MOSTEK ELECTRIC                       2415 65TH AVE PLACE KEARNEY NE 68845
MOSTEK ELECTRIC                       4712 COUNTRY CLUB LN KEARNEY NE 68845-1252
MOTHERSHED, RUSSELL J                 12400 SOMERSWORTH DR KNOXVILLE TN 37934
MOTHERSHED, RUSSELL J                 C/O HOLIFIELD & JANICH PLLC ATTN AL HOLIFIELD 11907 KINGSTON PIKE, STE 201
                                      KNOXVILLE TN 37934
MOUNT LAUREL TOWNSHIP                 100 MOUNT LAUREL RD MOUNT LAUREL NJ 08054
MOUNT LAUREL TWP MUA                  1201 S CHURCH ST MT LAUREL NJ 08054
MOUNTAIN BEVERAGE COMPANY             PO BOX 4308 GYPSUM CO 81637
MOUNTAIN CHALLENGE                    502 EAST LAMAR ALEXANDER PARKWAY MARYVILLE TN 37804


Epiq Corporate Restructuring, LLC                                                                 Page 381 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 389 of 586

Claim Name                             Address Information
MOUNTAIN EAGLE INC                     559 INDUSTRIAL PK RD BEAVER WV 25813
MOUNTAIN RESTAURANT SUPPLY             20 LOW AVENUE MIDDLETOWN NY 10940
MOUNTAIN SALES AND SERVICE INC         6759 E 50TH AVENUE COMMERCE CITY CO 80022
MOUNTAIN STATE BEVERAGE INC            300 GREEN BRIER ROAD SUMMERSVILLE WV 26651
MOUNTAIN STATE EXTERIOR PROS LLC       10920 GOOD HOPE PIKE JANE LEW WV 26378
MOUNTAINEER GAS CO INC                 PO BOX 5656 CHARLESTON WV 25361-0656
MOUNTAINEER GAS COMPANY                501 56TH ST SE CHARLESTON WV 25304-2323
MOUNTAINEER GAS COMPANY                PO BOX 1003 CHARLESTON WV 25324-1003
MOUNTAINEER GAS COMPANY                PO BOX 580211 CHARLOTTE NC 28258
MOUNTCASTLE FAMILY LIMITED LIABILITY   COMPANY; 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT ATTN ACCOUNTS
                                       RECEIVABLE NASHVILLE TN 37211
MOUNTCASTLE FAMILY LLC                 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT ATTN ACCOUNTS RECEIVABLE
                                       NASHVILLE TN 37211
MOUNTCASTLE FAMILY LLC                 760 MELROSE AVENUE CHAS HAWKINS CO CORFAC INT NASHVILLE TN 37211
MOUNTCASTLE FAMILY LLC                 4415 EAST MONROE STREET PHOENIX AZ 85034
MOUNTCASTLE FAMILY LLC                 C/O MIKE BENNAN, PRINCIPAL 7373 E. DOUBLETREE RANCH ROAD # 200 SCOTTSDALE AZ
                                       85258
MOW BETTER SCAPES LLC                  7267 CRESTSIDE DRIVE AUSTELL GA 30168
MOW RITE LAWN CARE PROFESSIONALS LLC   1131 WESTERN BLVD JACKSONVILLE NC 28546
MOYER, TAYLOR                          520 W RACE ST POTTSVILLE PA 17901
MOZELL FLETCHER                        ADDRESS ON FILE
MOZHARUL ISLAM                         ADDRESS ON FILE
MPE SERVICES                           7787 HWY 75 PINSON AL 35126
MPE SERVICES                           PO BOX 389 ATHENS AL 35612
MPE SERVICES LLC                       7787 HWY 75 PINSON AL 35126
MPE SERVICES RUSSELLVILLE              15891 HWY 43 RUSSELLVILLE AL 35653
MR COMFORT HEATING & COOLING           1253 JENSEN DR, STE 102 VIRGINIA BEACH VA 23451
MR COMFORT HEATING COOLING             1253 JENSEN DRIVE SUITE 102 VIRGINIA BEACH VA 23451
MR CONNECT                             PO BOX 14244 LEXINGTON KY 40512
MR DANS PLUMBING                       1258 COUNTY LINE RD W EASTABOGA AL 36260
MR DRAFT INC                           PO BOX 682 BELLMORE NY 11710
MR ELECTRIC OF CUMBERLAND VALLEY       PO BOX 158 899 E HWY 3094 EAST BERNSTADT KY 40729
MR GREENJEANS PRODUCE                  PO BOX 592837 ORLANDO FL 32859
MR GREENS PRODUCE                      7350 NW 30TH AVE MIAMI FL 33147
MR GS II CARRYOUT DR THRU              1306 WOODLAWN AVENUE CAMBRIDGE OH 43725
MR HANDYMAN OF GREATER CINCINNATI      NORTHERN KY 10268 READING RD CINCINNATI OH 45241
MR HANDYMAN OF HUNTSVILLE              2907 GOVERNORS DRIVE SW HUNTSVILLE AL 35805
MR REPAIR                              5481 HICKORY VALLEY RD HEISKELL TN 37754
MR ROOTER                              2755 SALT SPRINGS ROAD YOUNGSTOWN OH 44509
MR ROOTER OF SOUTHEAST GA              PO BOX 3007 DOUGLAS GA 31534
MR ROOTER PLUMBING                     PO BOX 572 ARDEN NC 28704
MR ROOTER PLUMBING                     5139 E RIVER RD MT PLEASANT MI 48858-9204
MR ROOTER PLUMBING                     PO BOX 577 POOLER GA 31322
MR ROOTER PLUMBING OF CROSSVILLE       4624 GENESIS ROAD CROSSVILLE TN 38571
MR WINDOW                              288 LAKE DAISY LOOP WINTER HAVEN FL 33884
MR WINDOW CLEANER                      415 CENTRAL AVE ELIZABETHTOWN KY 42701
MRB ENTERPRISES LLC                    613 CENTRAL AVE MARTINSBURG WV 25404
MRE INC                                170 JOHN ROBERTS ROAD UNIT 3 SOUTH PORTLAND ME 04106
MRM ENTERPRISES INC                    PO BOX 12350 CHARLOTTE NC 28220
MRS ANITA EVANS                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 382 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 390 of 586

Claim Name                               Address Information
MRS CHARLOTTE DILLARD                    ADDRESS ON FILE
MRS JEANNETTE J STONE                    ADDRESS ON FILE
MRS KATHLEEN WILSON                      ADDRESS ON FILE
MRS SERVICES                             175 APOLLO CT MARTINSBURG WV 25405
MS CROSS CONNECTION                      P O BOX 39 114 HWY 11 S ENTERPRIZE MS 39330
MS GREEN                                 5018 M-115 HWY CADILLAC MI 49601
MSI MOROCCO SERVICE INC                  3008 WOODFIELD AVE MCDONALD OH 44437
MSPARK                                   ATTN TED WALTON, EVP OF OPERATIONS PO BOX 614 5901 HWY 52 E HELENA AL 35080
MSPARK                                   PO BOX 848469 DALLAS TX 75284
MT AIRY ABC BOARD                        226 STARLITE RD MT AIRY NC 27030
MT LANDSCAPING                           316 OLD COUNTY ROAD WINDSOR LOCKS CT 06096
MT LAUREL TOWNSHIP                       777 OLD COUNTRY RD, STE 202 PLAINVIEW NY 11803-4951
MT LEBANON LST                           LOCAL SERVICES TAX 710 WASHINGTON ROAD PITTSBURGH PA 15228-2018
MTMSA                                    1001 STUMP RD MONTGOMERYVILLE PA 18936-9605
MULLER INC                               2800 GRANT AVENUE PHILADELPHIA PA 19114
MULTI CRAFT CONTRACTORS                  2300 LOWELL RD SPRINGDALE AR 72764
MULTI FLOW INDUSTRIES LLC                1002 OAK ST LARGE PA 15025
MULTI SERVICE TECHNOLOGY SOLUTIONS INC   PO BOX 731247 DALLAS TX 75373-1247
MULTIPURPOSE SOLUTIONS LLC               3621 DAUPHINE STREET SEBRING FL 33872
MULVANEY PROPERTY MAINTENANCE NORTH INC 340 NORTH PLEASANT VALLEY RD UNIT 1437 WINCHESTER VA 22604
MUNCIE AWNING AND MORE LLC               1701 N RESERVE ST MUNCIE IN 47303
MUNCIE SANITARY DISTRICT                 PO BOX 2605 FORT WAYNE IN 46801
MUNCIE SANITARY DISTRICT                 PO BOX 2605 FORT WAYNE IN 46801-2605
MUNCIE SANITARY DISTRICT                 300 N HIGH ST MUNCIE IN 47305
MUNCIE SANITARY DISTRIST                 201 N HIGH ST MUNCIE IN 47305
MUNICIPAL EQUIPMENT INC                  PO BOX 197809 LOUISVILLE KY 40259
MUNICIPAL LIGHT & WATER                  201 WEST 3RD ST NORTH PLATTE NE 69101
MUNICIPAL LIGHT & WATER                  PO BOX 490 N PLATTE NE 69103
MUNICIPAL LIGHT & WATER                  PO BOX 490 N PLATTE NE 69103-0490
MUNICIPAL MANAGER LST                    MUNICIPALITY OF MONROEVILLE 2700 MONROEVILE BLVD MONROEVILLE PA 15146
MUNICIPALITY OF BETHEL PARK              7100 BAPTIST ROAD BETHEL PARK PA 15102-3908
MUNICIPALITY OF MONROEVILLE              MUNICIPALITY OF MONROEVILLE 2700 MONROEVILE BLVD MONROEVILLE PA 15146
MUNICIPALITY OF MOON TOWNSHIP            102 RAHWAY ROAD MCMURRAY PA 15317
MUNISERVICES LLC                         190 N EVERGREEN AVE STE 205 WOODBURY NJ 08096
MUNIZ, ANGELA                            525 GEORGETOWN AVE APT F 21 ELYRIA OH 44035
MURIEL DANTONIO                          ADDRESS ON FILE
MURIEL MCKINNEY                          ADDRESS ON FILE
MURLIN WILLIAMSON                        ADDRESS ON FILE
MURLINS MUSIC WORLD                      1920 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
MURPHY, ANGELA                           4525 FELIX CT MARYVILLE TN 37803
MURPHYS MARKET                           3483 MARINER BLVD SPRING HILL FL 34609
MURRAY PLUMBING INC                      4925 SHED RD BOSSIER CITY LA 71111
MURRAY RIVERS                            ADDRESS ON FILE
MURRAY SCHOLLS LLC                       9895 S.E. SUNNYSIDE RD P CLACKAMAS OR 97015
MURRAY SCHOLLS LLC                       UNIT 1177 PO BOX 2369 PORTLAND OR 97208
MUSCA PROPERTIES LLC                     4700 ROCKSIDE ROAD 603 INDEPENDENCE OH 44131
MUSCOGEE COUNTY                          PO BOX 1441 COLUMBUS GA 31902-1441
MUSCOGEE COUNTY GEORGIA TAX              STEPHEN G GUNBY PO BOX 1199 COLUMBUS GA 31902
COMMISSIONER



Epiq Corporate Restructuring, LLC                                                                    Page 383 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 391 of 586

Claim Name                              Address Information
MUSCOGEE COUNTY GEORGIA TAX             PO BOX 1441 COLUMBUS GA 31902-1441
COMMISSIONER
MUSCOGEE COUNTY HEALTH DEPT             PO BOX 2299 COLUMBUS GA 31902
MUSSERS ADVANCED CARPET CARE LLC        1258 N HOWELL KANSAS CITY MO 64116
MUSSERS ADVANCED CARPET CARE LLC        1258 HOWELL ST NORTH KANSAS CITY MO 64116
MUSTAFA REDDICK                         ADDRESS ON FILE
MUTUAL DIST OF NC                       PO BOX 26446 2233 CAPITAL BOULEVARD RALEIGH NC 27604
MWAMBA ILUNGA                           ADDRESS ON FILE
MWM MAINTENANCE AND RESTORATION LLC     117 MERLOT DRIVE LAFAYETTE LA 70503
MY PAINTER PLUS LLC                     121 HIGHLAND COVE RODGELAND MS 39157
MYA BUSTOS                              ADDRESS ON FILE
MYA CONEY                               ADDRESS ON FILE
MYA WALL                                ADDRESS ON FILE
MYAINYA DANIELS                         ADDRESS ON FILE
MYASIA ROYSTER                          ADDRESS ON FILE
MYERS AFFORDABLE PLUMBING               714 N PINE ST RICHLAND MO 65556
MYERS AFFORDABLE PLUMBING               MAC MYERS 714 N PINE ST RICHLAND MO 65556
MYERS LAWN CARE SERVICES                C/O DOUGLAS A BICKSLER CPA PO BOX 29 LEWISBURG WV 24901
MYERSTOWN BEVERAGE                      WEST WASHINGTON AVE MYERSTOWN PA 17067
MYIAH STITH                             ADDRESS ON FILE
MYISHA JOHNSON                          ADDRESS ON FILE
MYISHA PRESSWOOD-JAMES                  ADDRESS ON FILE
MYKAELA WILBUR                          ADDRESS ON FILE
MYKEA FAVORS                            ADDRESS ON FILE
MYKELA MOORE                            ADDRESS ON FILE
MYLASIA MCNAIR                          ADDRESS ON FILE
MYLIZA SHEEHAN                          ADDRESS ON FILE
MYQUAN BARRON                           ADDRESS ON FILE
MYRA C CLARK                            ADDRESS ON FILE
MYRA C CLARK                            GENTRY, TIPTON AND MCLEMORE 900 SOUTH GAY STREET, SUITE 2300 ATTN: JIM TIPTON
                                        KNOXVILLE TN 37902
MYRA FOXWORTH                           ADDRESS ON FILE
MYRA HAYES                              ADDRESS ON FILE
MYRA JENKINS                            ADDRESS ON FILE
MYRICK, CHRIS                           201 ARLINGTON DR AMERICUS GA 31709
MYRNA A BYRNE                           ADDRESS ON FILE
MYRNA L HILL                            ADDRESS ON FILE
MYRTLE BEACH MALL LLC                   C/O DIVARIS PROPERTY MGMT CORP ATTN ACCOUNTS RECEIVABLE 4525 MAIN STREET STE
                                        900 VIRGINIA BEACH VA 23462
MYRTLE BEACH MALL LLC                   5900 CANOGA AVE, SUITE 400 ATTN: GIL PRIEL WOODLAND HILLS CA 91367
MYRTLE FULLER                           ADDRESS ON FILE
MYRTLE L FULLER                         ADDRESS ON FILE
MYRTLE L FULLER                         ADDRESS ON FILE
MYSHEEKA K GILLIAM                      ADDRESS ON FILE
N FRATAMICO                             93 ERIN LANE LUDOW MA 01056
N H S L C                               ACCOUNTS RECEIVABLE P O BOX 503 CONCORD NH 03302
N H SCHEPPERS DISTRIBUTING COMPANY      2300 ST MARYS BLVD JEFFERSON CITY MO 65109
N.D. OFFICE OF STATE TAX COMMISSIONER   600 E BLVD AVE DEPT 127 BISMARCK ND 58505-0599
NAASIR JORDAN                           ADDRESS ON FILE
NACHELLA JONES                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 384 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 392 of 586

Claim Name                            Address Information
NADA HARRIS                           ADDRESS ON FILE
NADEEM AHMED                          ADDRESS ON FILE
NADEGE SIMEON                         ADDRESS ON FILE
NADG NN RT (SC) LP                    DREW IRELAND 3131 MCKINNEY AVE. SUITE L10 DALLAS TX 75204
NADG NN RT (SC) LP                    WICK PHILLIPS ATTN: LAUREN K. DRAWHORN 100 THROCKMORTON ST. SUITE 1500 FORT
                                      WORTH TX 76102
NADG NN RT (TN) LP                    DREW IRELAND 3131 MCKINNEY AVE., SUITE L10 DALLAS TX 75204
NADG NN RT (TN) LP                    WICK PHILLIPS ATTN: LAUREN K. DRAWHORN 100 THROCKMORTON ST. SUITE 1500 FORT
                                      WORTH TX 76102
NADG NNN RT (TN) LP                   2851 JOHN STREET SUITE 1 MARKHAM ON L3R 5R7 CANADA
NADG NNN RT (TN) LP                   313 1 MCKINNEY A VENUE SUITE L-10 DALLAS TX 75204
NADG NNN RT SC LP                     2718 FAIRMOUNT ST DALLAS TX 75201
NADIA CIOCHETTO                       ADDRESS ON FILE
NADINE BRIDGWATER                     ADDRESS ON FILE
NADIYA HICKSON                        ADDRESS ON FILE
NADIYA HICKSON                        ADDRESS ON FILE
NAFFAH INVESTMENTS LLC                62 OAK TREE DRIVE CANFIELD OH 44406
NAFFAH INVESTMENTS LLC                C/O ROTH BLAIR ROBERTS STRASFELD & LODGE ATTN JOSEPH C BISHARA 100 E FEDERAL
                                      ST, STE 600 YOUNGSTOWN OH 44503
NAGEHAN BEKCI                         ADDRESS ON FILE
NAI HUNNEMAN                          ADDRESS ON FILE
NAIM AND SLEEM INC                    323 A WALLACE LN FREDERICKSBURG VA 22408
NAJA LOGAN                            ADDRESS ON FILE
NAKEETA LOWERY                        ADDRESS ON FILE
NAKIA DAWKINS                         ADDRESS ON FILE
NAKIA JOHNSON                         ADDRESS ON FILE
NAKYA ARI MITCHELL                    ADDRESS ON FILE
NALINE SHARON CALLUE                  ADDRESS ON FILE
NALYSSA GUST                          ADDRESS ON FILE
NAMDAR REALTY GROUP                   C/O NAMDAR REALTY GROUP 150 GREAT NECK RD, STE 304 GREAT NECK NY 11021
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE
NAME ON FILE                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 385 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 393 of 586

Claim Name                            Address Information
NAME ON FILE                          ADDRESS ON FILE
NANCI COOK                            ADDRESS ON FILE
NANCIA HALL                           ADDRESS ON FILE
NANCO ELECTRIC INC                    13502 L STREET PO BOX 45528 OMAHA NE 68145-0528
NANCY A DEHART                        ADDRESS ON FILE
NANCY B PASCALE                       ADDRESS ON FILE
NANCY BANNON                          ADDRESS ON FILE
NANCY BARTNIKIEWICZ                   ADDRESS ON FILE
NANCY BOSSERMAN                       ADDRESS ON FILE
NANCY CLIFFORD                        ADDRESS ON FILE
NANCY DAILEY                          ADDRESS ON FILE
NANCY DASH                            ADDRESS ON FILE
NANCY DONAHUE                         ADDRESS ON FILE
NANCY DUROVY                          ADDRESS ON FILE
NANCY ESTRADA                         ADDRESS ON FILE
NANCY GARY                            ADDRESS ON FILE
NANCY HARRIS                          ADDRESS ON FILE
NANCY HUGHES                          ADDRESS ON FILE
NANCY HUTTON                          ADDRESS ON FILE
NANCY JONES                           ADDRESS ON FILE
NANCY JONES                           ADDRESS ON FILE
NANCY KORFONTA                        ADDRESS ON FILE
NANCY L SAYLES                        ADDRESS ON FILE
NANCY LAROCHELLE                      ADDRESS ON FILE
NANCY MORGAN                          ADDRESS ON FILE
NANCY MOYNAHAN                        ADDRESS ON FILE
NANCY PRATT                           ADDRESS ON FILE
NANCY RILEY                           ADDRESS ON FILE
NANCY SCHROEDER-STAMBAUGH             ADDRESS ON FILE
NANCY SCOTT                           ADDRESS ON FILE
NANCY TAGUE                           ADDRESS ON FILE
NANCY WARD                            ADDRESS ON FILE
NANCY WELCH                           ADDRESS ON FILE
NANTAHNIEL MCKENZIE                   ADDRESS ON FILE
NANY ARUJO                            ADDRESS ON FILE
NAOMI BENTZ                           ADDRESS ON FILE
NAOMI CAUCCI                          ADDRESS ON FILE
NAOMI ROTH                            ADDRESS ON FILE
NAPLES FIRE PROTECTION                28741 SOUTH DIESEL DR BONITA SPRINGS FL 34135
NAPOLEON DOMINGUEZ                    ADDRESS ON FILE
NAPOLITANO CONSTRUCTION               2627 WILSHIRE WESTLAND MI 48186
NAPPI DISTRIBUTORS INC                615 MAIN ST GORHAM ME 40380
NARAGON IRRIGATION COMPANY            2197 WADSWORTH ROAD NORTON OH 44203
NARCEES GATES                         ADDRESS ON FILE
NARISSA BROKOB                        ADDRESS ON FILE
NARRAGANSETT BAY COMMISSION           PO BOX 9668 DEPT 25 PROVIDENCE RI 02940-9668
NASA FEDERAL CREDIT UNION             ATTN FINANCE DEPT ACCT REC PO BOX 1588 BOWIE MD 20717
NASCHELLE RATLIFF                     ADDRESS ON FILE
NASDAQ CORPORATION SOLUTIONS LLC      LBX 11700 PO BOX 780700 PHILADELPHIA PA 19178



Epiq Corporate Restructuring, LLC                                                             Page 386 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 394 of 586

Claim Name                           Address Information
NASH COUNTY ABC STORE 9              1091 N WINSTEAD AVE ROCKY MOUNT NC 27804
NASH COUNTY TAX COLLECTOR            120 W WASHINGTON ST, STE 2058 NASHVILLE NC 27856-1376
NASH DISTRIBUTORS INC                174 W SADDLE RIVER RD SADDLE RIVER NJ 07458-2619
NASH IRWIN                           ADDRESS ON FILE
NASHA NEWMAN                         ADDRESS ON FILE
NASHAY WILLIAMS                      ADDRESS ON FILE
NASHVILLE ELECTRIC SERVICE           PO BOX 305099 NASHVILLE TN 37230
NASHVILLE ELECTRIC SERVICE           PO BOX 305099 NASHVILLE TN 37230-5099
NASHVILLE ELECTRIC SERVICE           1214 CHURCH ST NASHVILLE TN 37246
NASSAU COUNTY DEPARTMENT OF HEALTH   200 COUNTY SEAT DR BES OFFICE OF PERMIT ADMIN MINEOLA NY 11501
NASSAU COUNTY POLICE DEPARTMENT      ALARM PERMIT SECTION 1490 FRANKLIN AVENUE MINEOLA NY 11501
NASSAU COUNTY TREASURER              1 WEST ST MINEOLA NY 11501-4813
NATACHA ORTEGA                       ADDRESS ON FILE
NATALEE CHYZIK                       ADDRESS ON FILE
NATALIA COLES                        ADDRESS ON FILE
NATALIA PLASTOW                      ADDRESS ON FILE
NATALIA V BERESTOVSKAYA              ADDRESS ON FILE
NATALIE DEBAR                        ADDRESS ON FILE
NATALIE DECICCO                      ADDRESS ON FILE
NATALIE DRUDY                        ADDRESS ON FILE
NATALIE HAWKINS                      ADDRESS ON FILE
NATALIE JORDAN                       ADDRESS ON FILE
NATALIE KAISER                       ADDRESS ON FILE
NATALIE KULACZ                       ADDRESS ON FILE
NATALIE LOPEZ                        ADDRESS ON FILE
NATALIE MADDOX                       ADDRESS ON FILE
NATALIE RICKARDS                     ADDRESS ON FILE
NATALIE SLAYTON                      ADDRESS ON FILE
NATALIE SLAYTON                      C/O MCWHIRTER BELLINGER & ASSOCIATES THOMAS BELLINGER 1807 HAMPTON ST COLUMBIA
                                     SC 29201
NATALIIA KHRYK                       ADDRESS ON FILE
NATALY CISNEROS                      ADDRESS ON FILE
NATASHA ALVAREZ                      ADDRESS ON FILE
NATASHA BERGER                       ADDRESS ON FILE
NATASHA BURDEN                       ADDRESS ON FILE
NATASHA CARLIN GEORGE HADAWAY        ADDRESS ON FILE
NATASHA OCONNELL                     ADDRESS ON FILE
NATASHA PAIGE                        ADDRESS ON FILE
NATASHA WILLIAMS                     ADDRESS ON FILE
NATASHA WORTHEN                      ADDRESS ON FILE
NATASSJA MILTON                      ADDRESS ON FILE
NATCHEZ LAWN AND LANDSCAPE LLC       PO BOX 18051 NATCHEZ MS 39122
NATCHEZ WATER WORKS                  PO BOX 1325 NATCHEZ MS 39121
NATES, BETTY H                       2813 DUBARD ST COLUMBIA SC 29204
NATHAN ADAMS                         ADDRESS ON FILE
NATHAN DIXON                         ADDRESS ON FILE
NATHAN GILLETTE                      ADDRESS ON FILE
NATHAN GRAU                          ADDRESS ON FILE
NATHAN H DOWNING                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 387 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 395 of 586

Claim Name                             Address Information
NATHAN HALL                            ADDRESS ON FILE
NATHAN JOHNSON                         ADDRESS ON FILE
NATHAN KINCADE                         ADDRESS ON FILE
NATHAN KINNEY                          ADDRESS ON FILE
NATHAN KINNEY                          ADDRESS ON FILE
NATHAN KROUSE                          ADDRESS ON FILE
NATHAN LITTLE                          ADDRESS ON FILE
NATHAN MADRILL                         ADDRESS ON FILE
NATHAN RAISOR                          ADDRESS ON FILE
NATHAN S CONNER                        ADDRESS ON FILE
NATHAN STANLEY                         ADDRESS ON FILE
NATHAN STRAIT                          ADDRESS ON FILE
NATHAN WARD                            ADDRESS ON FILE
NATHANEIL HARRIS                       ADDRESS ON FILE
NATHANIEL CARTY                        ADDRESS ON FILE
NATHANIEL COOPER                       ADDRESS ON FILE
NATHANIEL DOUGHERTY                    ADDRESS ON FILE
NATHANIEL EMERT                        ADDRESS ON FILE
NATHANIEL GARRISON                     ADDRESS ON FILE
NATHANIEL GRAHAM                       ADDRESS ON FILE
NATHANIEL JACKSON SR                   ADDRESS ON FILE
NATHANIEL KEANE                        ADDRESS ON FILE
NATHANIEL LEVESQUE                     ADDRESS ON FILE
NATHANIEL METZGER                      ADDRESS ON FILE
NATHANIEL NIX                          ADDRESS ON FILE
NATHANIEL PETERSEN                     ADDRESS ON FILE
NATHANIEL RAWLINS                      ADDRESS ON FILE
NATHANIEL RAYNOR                       ADDRESS ON FILE
NATHANIEL RAYNOR                       ADDRESS ON FILE
NATHANIEL REEVES                       ADDRESS ON FILE
NATHANIEL SIMPSON                      ADDRESS ON FILE
NATHANIEL WARREN                       ADDRESS ON FILE
NATHANS FAMOUS SYSTEMS INC             ONE JERICHO PLAZA SECOND FLOOR WING A JERICHO NY 11753
NATIONAL DISPATCH USA CORP             8406 MASSACHUSETTS AVE STE A 5 NEW PORT RICHEY FL 34653
NATIONAL DISTRIBUTING CO ATLANTA       1 NATIONAL DRIVE SW ATLANTA GA 30336
NATIONAL DISTRIBUTING CO INC           1414 MILLS B LANE BLVD SAVANNAH GA 31405
NATIONAL DISTRIBUTING CO SAVANNAH      1414 MILLS B LANE BOULEVARD SAVANNAH GA 31405
NATIONAL DISTRIBUTING COMPANY INC      1 NATIONAL DRIVE SW ATLANTA GA 30336
NATIONAL DISTRIBUTORS INC ME           116 WALLACE AVE SOUTH PORTLAND ME 41060
NATIONAL DOOR COMPANY INC              PO BOX 3131 DURHAM NC 27705
NATIONAL FISHERIES INSTITUTE INC       7918 JONES BRANCH DR 700 MCLEAN VA 22102
NATIONAL FITNESS CENTER INC            PO BOX 5376 KNOXVILLE TN 37928
NATIONAL FLOOD INSURANCE PROGRAM       PO BOX 913111 DENVER CO 80291-3111
NATIONAL FOOD EQUIPMENT SERVICES LLC   154 ANNARON CT RALEIGH NC 27603
NATIONAL FUEL                          6363 MAIN ST WILLIAMSVILLE NY 14221
NATIONAL FUEL                          PO BOX 371835 PITTSBURGH PA 15250
NATIONAL FUEL                          PO BOX 371835 PITTSBURGH PA 15250-7835
NATIONAL FUEL GAS DISTRIBUTION CORP    6363 MAIN ST WILLIAMSVILLE NY 14221
NATIONAL GENERAL INSURANCE COMPANY     PO BOX 912063 DENVER CO 80291



Epiq Corporate Restructuring, LLC                                                                 Page 388 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 396 of 586

Claim Name                               Address Information
NATIONAL GENERAL INSURANCE COMPANY       PO BOX 912063 DENVER CO 80291-2063
NATIONAL GRID                            PO BOX 11742 NEWARK NJ 07101
NATIONAL GRID                            PO BOX 11737 NEWARK NJ 07101
NATIONAL GRID                            PO BOX 11791 NEWARK NJ 07101
NATIONAL GRID                            PO BOX 11739 NEWARK NJ 07101
NATIONAL GRID                            300 ERIE BLVD W SYRACUSE NY 13202
NATIONAL HOT WATER                       PO BOX 540007 DALLAS TX 75354
NATIONAL LAND RESOURCES LP               C/O BARCLAY DAMON LLP ATTN SCOTT L FLEISCHER 1270 AVENUE OF THE AMERICAS, STE
                                         501 NEW YORK NY 10020
NATIONAL LAND RESOURCES, L.P.            TIMOTHY P. MCKEOWN, ESQ. NORRIS MCLAUGHLIN, P.A. 400 CROSSING BLVD., 8TH FL PO
                                         BOX 5933 BRIDGEWATER NJ 08807-5933
NATIONAL LAND RESOURCES, L.P.            NATIONAL LAND RESOURCES, L.P. C/O NATIONAL REALTY & DEVELOPMENT CORP 3
                                         MANHATTANVILLE RD ATTN: RICHARD BAKER PURCHASE NY 10577
NATIONAL LAND RESOURCES, LP              C/O NATIONAL REALTY & DEVELOPMT CORP. 3 MANHATTANVILLE ROAD PURCHASE NY 10577
NATIONAL REALTY DEVELOPMENT              3 MANHATTANVILLE ROAD PURCHASE NY 10577
NATIONAL RESTAURANT ASSOC SOLUTIONS LLC 37020 EAGLE WAY CHICAGO IL 60678
NATIONAL RESTAURANT ASSOCIATION          SOLUTIONS LLC ATTN ALISHA GULDEN, VP SALES 233 S WACKER DR, STE 3600 CHICAGO
                                         IL 60606-6383
NATIONAL RESTAURANT ASSOCIATION SOLN     ATTN GENERAL COUNSEL 2055 L STREET NW, STE 700 WASHINGTON DC 20036
NATIONAL RETAIL PROP LP                  450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP            ATTN: JOSH LEWIS 450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE STE 900 ORLANDO FL 32801-0000
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            3308 EAST CENTER ST WARSAW IN 46582
NATIONAL RETAIL PROPERTIES LP            3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NATIONAL RETAIL PROPERTIES, LP           PO BOX 864205 ORLANDO FL 32886-4205
NATIONAL SECURITY CONSULT                PO BOX 932412 CLEVELAND OH 44193
NATIONAL SIGN CORPORATION                780 FOUR ROD ROAD BERLIN CT 06037
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA 175 WATER STREET, 29TH FLOOR NEW YORK NY 10038
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 175 WATER STREET NEW YORK NY 10038-4969
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 625 LIBERTY AVENUE STREET 1100 PITTSBURGH PA
                                         15222
NATIONAL UNION FIRE INSURANCE            COMPANY OF PITTSBURGH, PA. (AIG) 17200 W. 119TH ST. OLATHE KS 66061
NATIONAL UNION FIRE INSURANCE CO         C/O AIG PROPERTY CASUALTY INC ATTN KEVIN LARNER, AUTHORIZED REP 80 PINE ST,
                                         13TH FL NEW YORK NY 10005
NATIONAL UNION FIRE INSURANCE COMPANY    C/O AIG PROPERTY CASUALTY INC ATTN KEVIN LARNER 80 PINE ST, 13TH FL NEW YORK
                                         NY 10005
NATIONAL WHOLESALE SUPPLY INC            PO BOX 540007 DALLAS TX 75354
NATIONAL WINE SPIRITS LLC MI             13000 ECKLES RD LIVONIA MI 48150-1039
NATIONWIDE MAINTENANCE GENERAL           CONTRACTING INC 483 CHERRY ST BEDFORD HILLS NY 10507
NATIONWIDE PET INSURANCE                 ONE W NATIONWIDE BLVD COLUMBUS OH 43215
NATIONWIDE RESTAURANT TILE &             GROUT REPAIR CO 1245 BUFORD HIGHWAY NW SUITE 301 SUWANEE GA 30024
NATISHA ENGLAND                          ADDRESS ON FILE
NATIVE MAINE OPERATIONS INC              10 BRADLEY DRIVE WESTBROOK ME 04092
NATIVE MAINE PRODUCE & SPECIALITY FOOD   10 BRADLEY DRIVE WESTBROOK ME 04092
NATIVE SCAPES LANDSCAPING LLC            13122 OLD STAGE ROAD BISHOPVILLE MD 21813
NATTANEE TUBHIRUN                        ADDRESS ON FILE
NATURAL DRY CARPET CLEANING LLC          8917 PECOR ST PORTLAND NY 14769
NATURE NANNIES LLC                       14534 9 MILE RD BATTLE CREEK MI 49014



Epiq Corporate Restructuring, LLC                                                                     Page 389 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 397 of 586

Claim Name                            Address Information
NATURES REQUEST                       107 DAVID GREEN RD SUITE A BIRMINGHAM AL 35244
NAUDEEK RICHARDSON                    ADDRESS ON FILE
NAUGATUCK VALLEY HEALTH DISTRICT      98 BANK ST SEYMOUR CT 06483
NAUSER BEVERAGE CO                    6000 PARIS RD COLUMBIA MO 65202
NAUTERIA ROBERTSON                    ADDRESS ON FILE
NAUTICA MCCREADY                      ADDRESS ON FILE
NAUTIKA MILROY                        ADDRESS ON FILE
NAVANCA FRISZELL                      C/O MIRMAN MARKOVITS & LANDAU PC MICHELE MIRMAN 291 BROADWAY 6TH FLOOR NEW
                                      YORK NY 10007
NAVANCA FRISZELL                      ADDRESS ON FILE
NAVCO SECURITY SYSTEMS                1335 S ACACIA AVE FULLERTON CA 92831
NAVEX GLOBAL INC                      PO BOX 60941 CHARLOTTE NC 28260
NAVEX GLOBAL INC                      ATTN STEPHEN CHAPMAN 5500 MEADOWS RD, STE 500 LAKE OSWEGO OR 97035
NAVIGATORS INSURANCE COMPANY          194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NAVIGATORS PRO                        194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NAYA NELSON                           ADDRESS ON FILE
NAYELY SANCHEZ                        ADDRESS ON FILE
NAYMARI SANTIAGO CRUZ                 ADDRESS ON FILE
NAZARETH BEVERAGE CENTER              56 SOUTH ST NAZARETH PA 18064
NAZELI HAKOBYAN                       ADDRESS ON FILE
NC DEPT OF HEALTH & HUMAN SVCS        1632 MAIL SERVICE CENTER RALEIGH NC 27699
NC DHHS DIVISION OF PUBLIC HEALTH     1632 MAIL SERVICE CENTER ENVIROMENTAL HEALTH SECTION RALEIGH NC 26799
NC INCOME LIMITED PARTNERSHIP         270 W NEW ENGLAND AVE NC INCOME PROPERTIES WINTER PARK FL 32789
NC INCOME LP                          270 W NEW ENGLAND AVE NC INCOME PROPERTIES WINTER PARK FL 32789
NC SIGN AND LIGHTING SERVICES LLC     5710 HIGH POINT RD SUITE K 190 GREENSBORO NC 27407
NCDEQ                                 127 CARDINAL DR EXTENSION WILMINGTON REGIONAL OFFICE WILMINGTON NC 28405
NCDOR                                 PO BOX 25000 RALEIGH NC 27640-0045
NCDOR                                 PO BOX 25000 RALEIGH NC 27640-0520
NCI                                   4990 SR 124 RUSSELLVILLE AR 72802
NCPD                                  1194 PROSPECT AVE POLICE ALARM PERMITS WESTBURY NY 11590
NCR CORP                              1700 S PATTERSON BLVD WHO-2 DAYTON OH 45479
NCR CORP                              3095 SATELLITE BLVD DULUTH GA 30096
NCR CORPORATION                       3095 SATELLITE BLVD DULUTH GA 30096-5814
NCR CORPORATION                       14181 COLLECTIONS CENTER DR CHICAGO IL 60693
NE DOL BOILER INSPECTION DEPT         550 S. 16TH ST. PO BOX 94600 LINCOLN NE 68509-6400
NEA CLIENT SERVICES LLC               ATTN STEVEN SCOTT PO BOX 16297 JONESBORO AR 72403
NEA CLIENT SERVICES LLC               PO BOX 16297 JONESBORO AR 72403
NEA PRESSURE WASHING AND STRIPING     PO BOX 16297 JONESBORO AR 72403
NEAL FITZGERALD                       ADDRESS ON FILE
NEAL OBRIEN                           ADDRESS ON FILE
NEATNESS LAWN CARE LLC                7613 N 330 W COLUMBUS IN 47201
NEBRASKA DEPT OF AGRICULTURE          PO BOX 94947 LINCOLN NE 68509
NEBRASKA DEPT OF HEALTH & HUMAN SVS   ATTN: BRYSON BARTELS 301 CENTENNIAL MALL SOUTH LINCOLN NE 68509
NEBRASKA DEPT OF LABOR                AMERICAN JOB CENTER , LINCOLN 1111 O ST STE 205 LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE              NEBRASKA STATE OFFICE BLDG 1313 FARNAM ST STE 100 OMAHA NE 68102-1836
NEBRASKA DEPT OF REVENUE              NEBRASKA STATE OFFICE BUILDING 301 CENTENNIAL MALL S LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE              PO BOX 94818 LINCOLN NE 68509-4818
NEBRASKA DEPT OF REVENUE              PO BOX 98915 LINCOLN NE 68509-8915
NEBRASKA DEPT OF REVENUE              304 N 5TH ST, STE D NORFOLK NE 68701-4091



Epiq Corporate Restructuring, LLC                                                                Page 390 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 398 of 586

Claim Name                             Address Information
NEBRASKA DEPT OF REVENUE               200 S SILBER ST NORTH PLATTE NE 69101-4200
NEBRASKA DEPT OF REVENUE               505A BROADWAY STE 800 SCOTTSBLUFF NE 69361
NEBRASKA PUBLIC POWER DIST             PO BOX 2860 OMAHA NE 68103-2860
NEBRASKA STATE FIRE MARSHAL AGENCY     246 S 14TH ST BOILER INSPECTION DIV LINCOLN NE 68508
NEBRASKA STATE TREASURER               UNCLAIMED PROPERTY DIVISION P O BOX 94788 CAPITAL BLDG LINCOLN NE 68509
NEBRASKA UC FUND                       UNEMPLOYMENT INSURANCE TAX PO BOX 94600 LINCOLN NE 68509-4600
NEBRASKALAND DISTRIBUTORS LLC          4845 JUERGEN RD GRAND ISLAND NE 68801
NECHELLE DOCKERY                       ADDRESS ON FILE
NECO                                   330 PARK ONE 2900 SOUTH 70TH STREET LINCOLN NE 68506
NED CALHOUN                            ADDRESS ON FILE
NEEDLERS FRESH MARKET                  982 NORTH MARKET STREET TROY OH 45373
NEGRI PLUMBING LLC                     2324 QUARRY RD WEST PLAINS MO 65775
NEHEMIAH MCDONALD                      ADDRESS ON FILE
NEHER PERFECT LAWN CARE                PO BOX871548 CANTON MI 48187
NEI GLASS INC                          219 MECHANIC ST ANGOLA IN 46703
NEIL FAULKNER                          ADDRESS ON FILE
NEIL GABALA                            ADDRESS ON FILE
NEIL SIMPSON                           ADDRESS ON FILE
NEIL SMALL                             ADDRESS ON FILE
NEILIA REEVES                          ADDRESS ON FILE
NEIOSHA BOSWELL                        ADDRESS ON FILE
NEISHA MESSERLY                        ADDRESS ON FILE
NEISLOSS HAMPTON LLC                   101 SUNNYSIDE BLVD SUITE 105 C/O MEADOWOOD PROPERTIES LLC PLAINVIEW NY 11803
NEKAYLA GILLETTE                       ADDRESS ON FILE
NELETTA CLAY                           ADDRESS ON FILE
NELIRA BOUJOLY                         ADDRESS ON FILE
NELSON JOSEPH                          ADDRESS ON FILE
NELSON LAND CARE LTD                   PO BOX 646 WADSWORTH OH 44282
NELSON, CRAIG                          C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
NELSON, CRAIG                          640 RIVER RTE MAGNOLIA SPRINGS AL 36555
NEOFUNDS                               PO BOX 6813 CAROL STREAM IL 60197
NEPHTALI POOL                          ADDRESS ON FILE
NEPTUNE FIRE DISTRICT 1                PO BOX 457 NEPTUNE NJ 07754
NEPTUNE FIRE PREVENTION BUREAU         PO BOX 457 NEPTUNE NJ 07754
NESA TESFAY                            ADDRESS ON FILE
NEST                                   550 CRESCENT BLVD GLOUCESTER CITY NJ 08030
NESTERS SANITATION INC                 142 MARION ST HAMBURG PA 19526
NESTOR FAUSTINO                        ADDRESS ON FILE
NEU LAWN INC                           54710 RABON RD BAY MINETTE AL 36507
NEUCO SEATING INC                      4177 VILLAGE PARK DR TRAVERSE CITY MI 49685
NEUHAUS HEATING AND AIR CONDITIONING   10235 S OLD ROUTE 66 LITCHFIELD IL 62056
INC
NEVADA BEVERAGE COMPANY                1801 W OLYMPIC BLVD FILE 2309 PASADENA CA 91199-2309
NEVADA DEPARTMENT OF TAXATION          PO BOX 52609 PHOENIX AZ 85072-2609
NEVADA DEPARTMENT OF TAXATION          2550 PASEO VERDE PKWY 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION                2550 PASEO VERDE STE 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION                GRANT SAWYER OFFICE BLDG 555 E WASHINGTON AVE STE 1300 LAS VEGAS NV 89101
NEVADA DEPT OF TAXATION                4600 KIETZKE LANE BLDG L STE 235 RENO NV 89502
NEVADA DEPT OF TAXATION                1550 COLLEGE PKWY STE 115 CARSON CITY NV 89706



Epiq Corporate Restructuring, LLC                                                                 Page 391 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 399 of 586

Claim Name                              Address Information
NEVADA DIV OF PUBLIC & BEHAVIORAL       4150 TECHNOLOGY WAY CARSON CITY NV 89706
HEALTH
NEVADA EMPLOYMENT SECURITY DIV          500 E THIRD ST CARSON CITY NV 89713-0030
NEVADA EMPLOYMENT SECURITY DIVISION     500 E THIRD STREET CARSON CITY NV 89713
NEVADA OFFICE OF THE LABOR COMMISSIONER OFFICE OF THE LABOR COMMISSIONER 3300 W SAHARA AVE STE 225 LAS VEGAS NV 89102
NEVADA OFFICE OF THE LABOR COMMISSIONER OFFICE OF THE LABOR COMMISSIONER 1818 COLLEGE PARKWAY STE 102 LAS VEGAS NV
                                        89706
NEVADA UNCLAIMED PROPERTY               NEVADA UNCLAIMED PROPERTY 555 E WASHINGTON AVE STE 4200 LAS VEGAS NV 89101
NEVAEH BLUE                             ADDRESS ON FILE
NEW AGAIN CARPET CLEANING INC           100 HAY ST STE 3B FAYETTEVILLE NC 28301
NEW ANGLE CONSTRUCTION LLC              53 PINE RIDGE DR HOPEWELL JUNCTION NY 12533
NEW BEST SOMERSET PC                    601 BOUND BROOK RD STE 201 MIDDLESEX NJ 08846
NEW BRENMAN VILLAGE                     C/O CITY OF ST MARYS 106 E SPRING STREET SAINT MARYS OH 45885
NEW CASTLE COUNTY                       2307 MACARTHUR RD DELAWARE FIRE SERVICE CENTER NEW CASTLE DE 19720
NEW CASTLE SANITATION AUTH              512 MONTGOMERY AVE NEW CASTLE PA 16102
NEW CASTLE SANITATION AUTH              PO BOX 1404 NEW CASTLE PA 16103
NEW CASTLE SANITATION AUTHORITY         ATTN ANTHONY CIALELLA 102 E WASHINGTON ST NEW CASTLE PA 16101
NEW CASTLE SANITATION AUTHORITY         102 E WASHINGTON ST NEW CASTLE PA 16101
NEW CASTLE SANITATION AUTHORITY         PO BOX 1404 NEW CASTLE PA 16103
NEW CASTLE SANITATION AUTHORITY         C/O LAW OFFICES OF EUGENE D FRANK PC ATTN EUGENE D FRANK, ESQ 3202 MCKNIGHT E
                                        DR PITTSBURGH PA 15237
NEW CEILING TILES LLC                   5035 FM 2920 ROAD 401 SPRING TX 77388
NEW CENTURY SYSTEMS INC                 20150 75TH AVE N STE B CORCORAN MN 55340
NEW DAY SERVICES INC                    151 COLLEGE DR UNIT 7 ORANGE PARK FL 32065
NEW GENERATION ELECTRIC                 162A PHILADELPHIA ST INDIANA PA 15701
NEW HAMPSHIRE DEPT HEALTH & HUMAN SVS   129 PLEASANT ST CONCORD NH 03301-3852
NEW HAMPSHIRE DEPT OF LABOR             95 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     109 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     PO BOX 457 CONCORD NH 03302-0457
NEW HAMPSHIRE DISTRIBUTORS LLC          PO BOX 267 CONCORD NH 33020
NEW HANOVER COUNTY                      PO BOX 580070 CHARLOTTE NC 28258-0070
NEW HANOVER COUNTY ABC BOARD 103        523 S 17TH ST WILMINGTON NC 28403
NEW HANOVER COUNTY ABC BOARD 107        6009 MARKET ST WILMINGTON NC 28405
NEW HOPE                                212 CATES STREET MARYVILLE TN 37801
NEW IBERIA CITY MARSHALL                457 E MAIN RM 205 NEW IBERIA LA 70560
NEW IMAGE LANDSCAPE SUPPLY LLC          1380 SIMS ST ORANGEBURG SC 29115
NEW IMAGE LANDSCAPING SUPPLY            1380 SIMS STREET ORANGEBURG SC 29115
NEW JERSEY AMERICAN WATER               1 WATER ST CAMDEN NJ 08102
NEW JERSEY AMERICAN WATER               BOX 371331 PITTSBURGH PA 15250
NEW JERSEY AMERICAN WATER               BOX 371331 PITTSBURGH PA 15250-7331
NEW JERSEY DEPARTMENT OF LABOR          AND WORKFORCE DEV STATE OF NJ PO BOX 929 TRENTON NJ 08646
NEW JERSEY DEPT OF HEALTH               369 S WARREN ST TRENTON NJ 08608-2308
NEW JERSEY DEPT OF HEALTH               PO BOX 360 TRENTON NJ 08625-0360
NEW JERSEY DEPT OF LABOR                DIV OF WAGE AND HOUR COMPLIANCE 1 JOHN FITCH PLAZA 3RD FL TRENTON NJ 08611
NEW JERSEY DEPT OF LABOR                DIV OF WAGE AND HOUR COMPLIANCE PO BOX 389 TRENTON NJ 08625-0389
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION PO BOX 002 TRENTON NJ 08625-0002
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF ADMINISTRATION PO BOX 311 TRENTON NJ 08625-0211
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION BANKRUPTCY SECTION PO BOX 245 TRENTON NJ 08695-0245
NEW JERSEY DIVISION OF TAXATION         PO BOX 281 TRENTON NJ 08695-0281
NEW JERSEY FAMILY SUPPORT               PO BOX 4880 TRENTON NJ 08650


Epiq Corporate Restructuring, LLC                                                                     Page 392 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 400 of 586

Claim Name                               Address Information
NEW JERSEY NATURAL GAS COMPANY           ATTN FRANK TORELLO 1415 WYKOFF RD PO BOX 1378 WALL NJ 07719
NEW LEXINGTON INCOME TAX                 NEW LEXINGTON INCOME TAX 215 S MAIN ST NEW LEXINGTON OH 43764
NEW MEXICO DEPARTMENT OF HEALTH          HAROLD RUNNELS BUILDING 1190 S. ST. FRANCIS DRIVE SANTA FE NM 87505
NEW MEXICO DEPT OF LABOR                 401 BROADWAY NE ALBUQUERQUE NM 87102
NEW MEXICO DEPT OF LABOR                 PO BOX 1928 ALBUQUERQUE NM 87103
NEW MEXICO DEPT WKFCE SOLUTION           PO BOX 2281 ALBUQUERQUE NM 87103-2281
NEW MEXICO HUMAN SERVICES DEPARTMENT     NM MEDICAID PROGRAM PO BOX 2348 SANTA FE NM 87504-2348
NEW MEXICO TAX AND REV DEPT              PO BOX 25128 SANTA FE NM 87504-5128
NEW MEXICO TAXATION AND REVENUE          1100 S ST FRANCIS DRIVE PO BOX 630 SANTA FE NM 87504-0630
NEW MEXICO TAXATION REVENUE DEPARTMENT   PO BOX 25127 SANTA FE NM 87504
NEW MEXICO TAXATION REVENUE DEPARTMENT   UNCLAIMED PROPERTY UNCLAIMED PROPERTY OFFICE PO BOX 25123 SANTA FE NM 87504
NEW RIVER HEALTH DISTRICT                210 PEPPER ST STE A CHRISTIANSBURG VA 24073
NEW SIGNS OHIO LLC                       5560 BELLEFONTAINE ROAD LIMA OH 45804
NEW SYSTEM LAWN CARE AND LANDSCAPING     104 LANNOM CIR TULLAHOMA TN 37388
NEW WORLD GROUP LLC                      D/B/A OMNE PARTNERS
NEW YORK CITY DEPT OF CONSUMER AFFAIRS   42 BROADWAY 8TH FL NEW YORK NY 10004
NEW YORK CITY DEPT OF FINANCE            PO BOX 3653 NEW YORK NY 10008-3653
NEW YORK CITY FIRE DEPT                  9 METRO TECH CENTER 1ST FLR BROOKLYN NY 11201-3657
NEW YORK DEPT. OF FINANCE                BANKRUPTCY SECTION PO BOX 5300 ALBANY NY 12205-0300
NEW YORK DEPT. OF FINANCE                W.A. HARRIMAN CAMPUS, B8 RM 700 ALBANY NY 12227
NEW YORK DEPT. OF FINANCE                W.A. HARRIMAN CAMPUS, B8 BLDG 9 RM 449 ALBANY NY 12227
NEW YORK FIRE SERVICE INC                1230 PORT WASHINGTON BLVD PORT WASHINGTON NY 11050
NEW YORK STATE                           SALES TAX 800 N PEARL ST ALBANY NY 12204-1899
NEW YORK STATE CORPORATION TAX           PO BOX 4136 BINGHAMPTON NY 13902-4136
NEW YORK STATE DEPARTMENT OF HEALTH      NEW YORK MEDICAID ATTN: MICHAEL MELENDEZ 26 FEDERAL PLAZA, ROOM 3811 NEW YORK
                                         NY 10278-0063
NEW YORK STATE DEPARTMENT OF HEALTH      5665 STATE ROUTE 5 HERKIMER NY 13350
NEW YORK STATE DEPT OF LABOR             BLDG 12 W.A. HARRIMAN CAMPUS ALBANY NY 12240
NEW YORK STATE DEPT OF TAXATION & FIN    STATE PROCESSING CENTER PO BOX 4148 BINGHAMTON NY 13902
NEW YORK STATE ELEC & GAS CORP           18 LINK DR BINGHAMTON NY 13904
NEW YORK STATE ELEC & GAS CORP           EDI INVOICING ONLY PO BOX 5550 ITHACA NY 14852
NEW YORK STATE THRUWAY AUTHORITY         DEPARTMENT 116251 PO BOX 5211 BINGHAMTON NY 13902
NEWBOLD EQUIPMENT CONSTRUCTION SERVICES 501 S CLEVELAND ST FARMERSVILLE IL 62533
NEWBURGER ANDES & CO                     ASSOCIATE GENERAL COUNSEL 201 ALLEN RD. SUITE 300 ATLANTA GA 30328
NEWCOURT COMMERCIAL FINANCE CORP         2 GATEHALL DR PARSIPPANY NJ 07054
NEWMARK KNIGHT FRANK VALUATION & ADV     125 PARK AVE NEW YORK NY 10017
NEWMARK PARTNERS LP                      125 PARK AVE NEW YORK NY 10017
NEWNAN UTILITIES                         PO BOX 931808 ATLANTA GA 31193-1808
NEWPORT NEWS WATERWORKS                  PO BOX 979 NEWPORT NEWS VA 23607-0979
NEWPORT UTILITIES                        170 COPE BLVD NEWPORT TN 37821
NEWPORT UTILITIES                        PO BOX 519 NEWPORT TN 37822
NEWPORT UTILITIES                        PO BOX 519 NEWPORT TN 37822-0519
NEWS AMERICA MARKETING FSI               PO BOX 7247 6168 PHILADELPHIA PA 19170
NEWS PREFERRED HOLDINGS LLC              PO BOX 7247 6168 PHILADELPHIA PA 19170
NEWSDAY MEDIA GROUP                      235 PINELAWN ROAD MELVILLE NY 11747
NEWTON COUNTY TAX COLLECTOR              92 W BROAD ST DECATUR MS 39327-8960
NEXTECH CENTRAL LLC                      1045 SOUTH JOHN RODES BLVD MELBOURNE FL 32904
NFIP/IMPERIAL FIRE & CASULATY INS CO     PO BOX 912063 DENVER CO 80291-2063
NFIP/INTEGON NATIONAL INSURANCE          PO BOX 912063 DENVER CO 80291-2063



Epiq Corporate Restructuring, LLC                                                                      Page 393 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 401 of 586

Claim Name                          Address Information
NHVADA POWELL                       ADDRESS ON FILE
NIA GILLISON                        ADDRESS ON FILE
NICCOLE CHIASSON                    31 ELM ST WEST BOYLSTON MA 01583
NICHO KARAYIANOPOULO                ADDRESS ON FILE
NICHOLAS A CAPUTO                   ADDRESS ON FILE
NICHOLAS ABERLE AND CONNIE CHAU     ADDRESS ON FILE
NICHOLAS AINSWORTH                  ADDRESS ON FILE
NICHOLAS ALLARD                     ADDRESS ON FILE
NICHOLAS ARMS                       ADDRESS ON FILE
NICHOLAS AUSTIN                     ADDRESS ON FILE
NICHOLAS BARRON                     ADDRESS ON FILE
NICHOLAS BOUNDS                     ADDRESS ON FILE
NICHOLAS BUTIA                      ADDRESS ON FILE
NICHOLAS CARR                       ADDRESS ON FILE
NICHOLAS COOK                       ADDRESS ON FILE
NICHOLAS DENIS                      ADDRESS ON FILE
NICHOLAS DUY                        ADDRESS ON FILE
NICHOLAS FORGUE                     ADDRESS ON FILE
NICHOLAS HARTWELL                   ADDRESS ON FILE
NICHOLAS HERSEY                     ADDRESS ON FILE
NICHOLAS HOBBY                      ADDRESS ON FILE
NICHOLAS JACKMAN                    ADDRESS ON FILE
NICHOLAS JACOBS                     ADDRESS ON FILE
NICHOLAS LAMOREAUX                  ADDRESS ON FILE
NICHOLAS LANDIS                     ADDRESS ON FILE
NICHOLAS LEE                        ADDRESS ON FILE
NICHOLAS M PERFITT                  ADDRESS ON FILE
NICHOLAS MACKLIN                    ADDRESS ON FILE
NICHOLAS ONEAL                      ADDRESS ON FILE
NICHOLAS PERONE                     ADDRESS ON FILE
NICHOLAS PLEASANTON                 ADDRESS ON FILE
NICHOLAS PONDER                     ADDRESS ON FILE
NICHOLAS R SEGALINI                 ADDRESS ON FILE
NICHOLAS RAINS                      ADDRESS ON FILE
NICHOLAS RANDALL                    ADDRESS ON FILE
NICHOLAS REYES                      ADDRESS ON FILE
NICHOLAS ROBERTSON                  ADDRESS ON FILE
NICHOLAS RODRIGUEZ                  ADDRESS ON FILE
NICHOLAS S GALANOS                  ADDRESS ON FILE
NICHOLAS S READER                   ADDRESS ON FILE
NICHOLAS SCHULTZ                    ADDRESS ON FILE
NICHOLAS SHERIDAN                   ADDRESS ON FILE
NICHOLAS SINIBALDI                  ADDRESS ON FILE
NICHOLAS STEFFENS                   ADDRESS ON FILE
NICHOLAS TRUCOTT                    ADDRESS ON FILE
NICHOLAS VANVLYMEN                  ADDRESS ON FILE
NICHOLAS WILSON                     ADDRESS ON FILE
NICHOLAS WILSON                     ADDRESS ON FILE
NICHOLAS, MAURSCE                   1755 ASHLEY HALL RD, APT C4 CHARLESTON SC 29407



Epiq Corporate Restructuring, LLC                                                           Page 394 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 402 of 586

Claim Name                         Address Information
NICHOLE HURST                      ADDRESS ON FILE
NICHOLE KURTZ                      ADDRESS ON FILE
NICHOLE SOMMERS                    ADDRESS ON FILE
NICHOLS, REBECCA                   1930 PALMA WAY MARYVILLE TN 37803
NICK CAMPBELL                      ADDRESS ON FILE
NICK COLE                          ADDRESS ON FILE
NICK COLLINS                       ADDRESS ON FILE
NICK KARABAICH                     ADDRESS ON FILE
NICK STUMP                         ADDRESS ON FILE
NICK TANNURA                       ADDRESS ON FILE
NICK VESTER                        ADDRESS ON FILE
NICKELYN MCCUNE                    ADDRESS ON FILE
NICKI KENNADY                      ADDRESS ON FILE
NICKIEMA TRIPP                     ADDRESS ON FILE
NICKOLYE GLAZE                     ADDRESS ON FILE
NICKS REFRIGERATION                323 A WALLACE LN FREDERICKSBURG VA 22408
NICOLAS BENNEFIELD                 ADDRESS ON FILE
NICOLAS IBRAHIM                    ADDRESS ON FILE
NICOLE ALDRED                      ADDRESS ON FILE
NICOLE ALLEN                       ADDRESS ON FILE
NICOLE BADIALI                     ADDRESS ON FILE
NICOLE BAROODY                     ADDRESS ON FILE
NICOLE BROWN                       ADDRESS ON FILE
NICOLE BROWN                       ADDRESS ON FILE
NICOLE CALLIHAN                    ADDRESS ON FILE
NICOLE CHILDERS                    ADDRESS ON FILE
NICOLE CHILDERS                    C/O ERWIN MCCANE & DALY ERWIN MCCANE & DALY 217 MONTGOMERY ST #400 SYRACUSE NY
                                   13202
NICOLE COCHRAN                     ADDRESS ON FILE
NICOLE CREEL                       ADDRESS ON FILE
NICOLE DEADY                       ADDRESS ON FILE
NICOLE DEFELICE                    ADDRESS ON FILE
NICOLE DUNN                        ADDRESS ON FILE
NICOLE E MCCAULEY                  ADDRESS ON FILE
NICOLE FORTE                       ADDRESS ON FILE
NICOLE FRANKS                      ADDRESS ON FILE
NICOLE GEARY                       ADDRESS ON FILE
NICOLE GLENNON                     ADDRESS ON FILE
NICOLE HAMEL                       ADDRESS ON FILE
NICOLE HORR                        ADDRESS ON FILE
NICOLE JACOBS                      ADDRESS ON FILE
NICOLE JONES                       ADDRESS ON FILE
NICOLE LAWSON                      ADDRESS ON FILE
NICOLE LEAR                        ADDRESS ON FILE
NICOLE MANTIA                      ADDRESS ON FILE
NICOLE MORRIS                      ADDRESS ON FILE
NICOLE N BARRETO                   ADDRESS ON FILE
NICOLE PRITCHARD                   ADDRESS ON FILE
NICOLE SAKACH                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 395 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 403 of 586

Claim Name                              Address Information
NICOLE SCHWENK                          ADDRESS ON FILE
NICOLE SPICER                           ADDRESS ON FILE
NICOLE SWANN                            ADDRESS ON FILE
NICOLE TAYLOR                           ADDRESS ON FILE
NICOLE TOMLINSON                        ADDRESS ON FILE
NICOLE TREJO                            ADDRESS ON FILE
NICOLE WEATHERALL                       ADDRESS ON FILE
NICOLE WILKES                           ADDRESS ON FILE
NICOLETTE BRIGLIO                       ADDRESS ON FILE
NICOLETTE BRIGLIO                       ADDRESS ON FILE
NICOLOPOULOS PLUMBING AND HEATING INC   5 HARBACK RD SUTTON MA 01590
NICOR GAS                               PO BOX 5407 CAROL STREAM IL 60197
NIDIA RAMIREZ                           ADDRESS ON FILE
NIEVA SAINTCYR                          ADDRESS ON FILE
NIFCO MECHANICAL SYSTEMS INC            500 BLUE HERON DRIVE LINCOLN NE 68522
NIGEL BROWN                             ADDRESS ON FILE
NIGERIA LYNCH                           ADDRESS ON FILE
NIJAH COOPER                            ADDRESS ON FILE
NIJAH GRAY                              ADDRESS ON FILE
NIKALA WARDRIP                          ADDRESS ON FILE
NIKESHA MITCHELL                        ADDRESS ON FILE
NIKEYA JACKSON                          ADDRESS ON FILE
NIKIA MCCLAIN                           ADDRESS ON FILE
NIKITA BETHEA                           ADDRESS ON FILE
NIKITA CUTSAIL                          ADDRESS ON FILE
NIKITA HARRIS                           ADDRESS ON FILE
NIKITA SHEAD                            ADDRESS ON FILE
NIKIYA MOORE                            ADDRESS ON FILE
NIKKI BARTL                             ADDRESS ON FILE
NIKKI BUCKNER                           ADDRESS ON FILE
NIKKI CHALMERS                          ADDRESS ON FILE
NIKKI D NEEL                            ADDRESS ON FILE
NIKKI KRAFT                             ADDRESS ON FILE
NIKKI M FERRARO                         ADDRESS ON FILE
NIKKI MILLER                            ADDRESS ON FILE
NIKKI PATTON                            ADDRESS ON FILE
NIKKI PHILLIPS                          ADDRESS ON FILE
NIKKO MCCLINTON                         ADDRESS ON FILE
NIKKO PEREZ                             ADDRESS ON FILE
NIKOL L KREWSON                         ADDRESS ON FILE
NIKOLAS HAND                            ADDRESS ON FILE
NIKOLAS PACHECO                         ADDRESS ON FILE
NIKOLE PATE                             ADDRESS ON FILE
NIKOLE WRIGHT                           ADDRESS ON FILE
NIKTA SHARIATI                          ADDRESS ON FILE
NILES CITY TAX                          583 JOHNSON ROAD GRASSFLAT PA 16839
NINA LABBE                              ADDRESS ON FILE
NINA LEUNG                              ADDRESS ON FILE
NINA LORTZ                              ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 396 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 404 of 586

Claim Name                              Address Information
NINA MNIECZNIKOWSKI                     ADDRESS ON FILE
NINA OXENDINE                           ADDRESS ON FILE
NINA REGAN                              ADDRESS ON FILE
NINA TATARANOWICZ                       ADDRESS ON FILE
NINOSHKA CUEVAS RODRIGUEZ               ADDRESS ON FILE
NIOLA FURNITURE UPHOLSTERY LLC          7424 W 103RD ST BLOOMINGTON MN 55438
NIPSCO                                  135 N PENNSYLVANIA ST, STE 1610 INDIANAPOLIS IN 46204
NIPSCO                                  PO BOX 13007 MERRILLVILLE IN 46411
NIPSCO                                  PO BOX 13007 MERRILLVILLE IN 46411-3007
NIQUAN OWENS                            ADDRESS ON FILE
NIQUEA KING                             ADDRESS ON FILE
NISEY RAMIREZ                           ADDRESS ON FILE
NITASHA ESSEX                           ADDRESS ON FILE
NIVIA GONZALEZ                          ADDRESS ON FILE
NIXON, KATHRYN                          4055 FEIDLER DR ERIE PA 16506
NIYA DAVIS                              ADDRESS ON FILE
NJ NATURAL GAS CO                       PO BOX 11743 NEWARK NJ 07101
NJ NATURAL GAS CO                       PO BOX 11743 NEWARK NJ 07101-4743
NJ NATURAL GAS CO                       633 LAKE AVE ASHBURY PARK NJ 07712
NJ NATURAL GAS CO                       1415 WYCOFF RD WALL NJ 07719
NKS DISTRIBUTORS INC                    PO BOX 758 NEW CASTLE DE 19720
NO LIMIT AGENCY LLC                     1 PRUDENTIAL PLAZA 130 E RANDOLPH ST STE 1950 CHICAGO IL 60601
NOAH C MCKNIGHT                         ADDRESS ON FILE
NOAH CASE                               ADDRESS ON FILE
NOAH GEORGE                             ADDRESS ON FILE
NOAH HAYES                              ADDRESS ON FILE
NOAH LAVIGNE                            ADDRESS ON FILE
NOAH LOCKETT                            ADDRESS ON FILE
NOAH LOGAN                              ADDRESS ON FILE
NOAH MARTIN                             ADDRESS ON FILE
NOAH MCLAINE                            ADDRESS ON FILE
NOAH PERFETTI                           ADDRESS ON FILE
NOAH PRATER                             ADDRESS ON FILE
NOAH VEAUTHIER                          ADDRESS ON FILE
NOAH WALTON                             ADDRESS ON FILE
NOAH WILSON                             ADDRESS ON FILE
NOAH WILSON                             ADDRESS ON FILE
NOBLE SERVICES CO                       ATTN DAVE HARRIS PO BOX 7150 PUEBLO CO 81007
NOBODY ENTERTAINMENT LLC                200 BRUSHY CREEK RD EASLEY SC 29642
NOE SALGADO                             ADDRESS ON FILE
NOEL CRONON                             ADDRESS ON FILE
NOELIA CORONADO                         ADDRESS ON FILE
NOLAN SMITH                             ADDRESS ON FILE
NOLIN RURAL ELEC COOP CORP              411 RING RD ELIZABETHTOWN KY 42701
NOLIN RURAL ELEC COOP CORP              411 RING RD ELIZABETHTOWN KY 42701-6767
NOLIN RURAL ELECTRIC COOPERATIVE CORP   411 RING ROAD ELIZABETHTOWN KY 42701-8701
NOM ACADEMY LTD                         C/O WALLER LANSDEN DORTCH & DAVIS LLP ATTN PAUL H GREENWOOD 1901 6TH AVE N,
                                        STE 1400 BIRMINGHAM AL 35203
NOM ACADEMY LTD                         250 WASHINGTON STREET PRATTVILLE AL 36067



Epiq Corporate Restructuring, LLC                                                                  Page 397 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 405 of 586

Claim Name                               Address Information
NOM ACADEMY LTD                          MELISSA TROLINGER C/O COMMERCIAL PROPERTY 1 (OF AL) LLC PO BOX 680176
                                         PRATTVILLE AL 36068
NOM ACADEMY LTD                          3841 GREEN HILLS VILLAGE DRIVE STE 400 NASHVILLE TN 37215
NOMERLITO BALAJONDA                      ADDRESS ON FILE
NOMOLOS GROUP                            PO BOX 394 UPPER MARLBORO MD 20773
NORA MESERVE                             ADDRESS ON FILE
NORA MORRIS                              ADDRESS ON FILE
NORAI SIERRA-SOL                         ADDRESS ON FILE
NORCIA CONTRACTING                       12025 CENTURY MANOR DR DUNKIRK MD 20754
NORFOLK CITY TREASURER                   PO BOX 2260 NORFOLK VA 23501
NORFOLK DEPARTMENT OF PUBLIC HEALTH      830 S HAMPTON AVE NORFOLK VA 23510
NORFOLK DEPT OF PUBLIC HEALTH            CITY OF NORFOLK 810 UNION STREET NORFOLK VA 23510
NORHT CENTRAL HEALTH DEPARTMENT          98 COHEN WALKER DR WARNER ROBINS GA 31088
NORM STANEK INC                          307 N STATE RD MEDINA OH 44256
NORMA DILLMAN                            ADDRESS ON FILE
NORMA J ANGWIN                           ADDRESS ON FILE
NORMAN DEVELOPMENT CO INC                2685 CELANESE ROAD SUITE 123 ROCK HILL SC 29732
NORMAN GRAFF                             ADDRESS ON FILE
NORRIS                                   27 MADRID LN MARTINSBURG WV 25404
NORRIS PLUMBING CO INC                   1306 EAST COMMERCE ST GREENVILLE AL 36037
NORRIS, TA'SHAWN                         1970 ELLIOTT HWY BISHOPVILLE SC 29010
NORRIS, TIWANNA                          1970 ELLIOTT HWY BISHOPVILLE SC 29010
NORSTAN COMMUNICATIONS IN                DBA BLACK BOX NETWORK SERVICES
NORSTAN COMMUNICATIONS INC               PO BOX 775192 CHICAGO IL 60677-5192
NORTH ALABAMA GAS DISTRICT               PO BOX 2590 MUSCLE SHOALS AL 35662
NORTH AMERICAN ROOFING                   14025 RIVEREDGE DRIVE STE 600 TAMPA FL 33637
NORTH AUGUSTA WINE BEVERAGE              1135 KNOX AVE UNIT 7 NORTH AUGUSTA SC 29841
NORTH BALDWIN UTILITIES                  25 HAND AVE BAY MINETTE AL 36507
NORTH BALDWIN UTILITIES                  25 HAND AVE BAY MINETTE AL 36507-4821
NORTH CAROLINA DEPARTMENT OF             HEALTH AND HUMAN SERVICES ATTN: LISA CORBETT, GENERAL COUNSEL 2001 MAIL
                                         SERVICE CENTER RALEIGH NC 27699-2000
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, NC MEDICAID - DIVISION OF HEALTH BENEFITS, ATTN: DAVE RICHARD,
                                        DY SECRETARY, 2501 MAIL SERVICE CENTER RALEIGH NC 27699-2501
NORTH CAROLINA DEPARTMENT OF LABOR       1101 MAIL SERVICE CENTER BOILER SAFETY BUREAU RALEIGH NC 27699
NORTH CAROLINA DEPARTMENT OF LABOR       1101 MALL SERVICE CENTER FINANCIAL SERVICES DIVISION RALEIGH NC 27699
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 25000 RALEIGH NC 27640-0640
NORTH CAROLINA DEPT OF LABOR             4 W EDENTON ST RALEIGH NC 27603
NORTH CAROLINA DEPT OF LABOR             1101 MAIL SERVICE CTR RALEIGH NC 27699-1101
NORTH CAROLINA DEPT OF REVENUE           501 N WILMINGTON ST RALEIGH NC 27604
NORTH CAROLINA DEPT OF REVENUE           PO BOX 25000 RALEIGH NC 27640-0520
NORTH CAROLINA DEPT OF STATE TRESURER    UNCLAIMED PROPERTY PROGRAM 325 NORTH SALISBURY STREET RALEIGH NC 27603
NORTH CAROLINA DEPT OF TRANSPORTATION    FISCAL SECTION ACCTS REC UNIT 1514 MAIL SERVICE CENTER RALEIGH NC 27699
NORTH CENTRAL DISTRIBUTORS INC           PO BOX 2328 CLARKSBURG WV 26301
NORTH CENTRAL DISTRICT HEALTH            31 N MAIN ST ENFIELD CT 06082
DEPARTMENT
NORTH CHARLESTON SEWER DISTRICT          P O BOX 63009 NORTH CHARLESTON SC 29419
NORTH COLLEGE HILL TAX DEPT              1500 W GALBRAITH CINCINNATI OH 45231
NORTH COLLIER FIRE CONTROL RESCUE DIST   1885 VETERANS PARK DR NAPLES FL 34109
NORTH DAKOTA CUISINE II INC              ATTN LEE HOWELL 4100 WEST 41ST ST SIOUX FALLS SD 57106
NORTH DAKOTA CUISINE II, INC.            2535 23RD AVE S FARGO ND 58103


Epiq Corporate Restructuring, LLC                                                                    Page 398 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 406 of 586

Claim Name                               Address Information
NORTH DAKOTA DEPARTMENT OF HUMAN         SERVICES ND MEDICAID PROGRAM 600 EAST BOULEVARD AVENUE, DEPT 325 BISMARCK ND
                                         58505-0250
NORTH DAKOTA DEPT OF LABOR               600 E BLVD AVE DEPT 406 BISMARCK ND 58505-0340
NORTH EAST HEATING & AC                  PO BOX 476 DOVER DE 19903
NORTH EAST HEATING AND AIR CONDITIONING PO BOX 476 DOVER DE 19903
NORTH END MARKET                         3704 EMERSON AVE PARKERSBURG WV 26101
NORTH FAYETTE TOWNSHIP                   400 N BRANCH ROAD OAKDALE PA 15071
NORTH FLORIDA REGIONAL MEDICAL           PO BOX 406407 ATLANTA GA 30384
NORTH FLORIDA REGIONAL MEDICAL           6500 W NEWBERRY RD GAINESVILLE FL 32605
NORTH FLORIDA SALES                      3601 REGENT BOULEVARD JACKSONVILLE FL 32224
NORTH GEORGIA DIST CO                    3 VILLA DRIVE ROME GA 30165
NORTH HAVEN HOLDINGS LIMITED             C/O BARCLAY DAMON LLP ATTN SCOTT L FLEISCHER 1270 AVENUE OF THE AMERICAS, STE
PARTNERSHIP                              501 NEW YORK NY 10020
NORTH HAVEN HOLDINGS LIMITED             3 MANHATTENVILLE RD STE 202 C/O NATL REALTY DEV CORP PURCHASE NY 10577
PARTNERSHIP
NORTH HAVEN HOLDINGS LIMITED             C/O NATIONAL REALTY & DEVELOPMENT CORP 3 MANHATTANVILLE RD PURCHASE NY 10577
PARTNERSHIP
NORTH HAVEN HOLDINGS LIMITED             KEVIN W. SMITH, ESQ. THE PELLEGRINO LAW FIRM, PC 475 WHITNEY AVENUE NEW HAVEN
PARTNERSHIP                              CT 06511
NORTH HAVEN HOLDINGS LP                  3 MANHATTENVILLE RD STE 202 C/O NATL REALTY DEV CORP PURCHASE NY 10577
NORTH KANSAS CITY BEVERAGE CO INC        203 EAST 11TH AVENUE NORTH KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              P O BOX 7468 N KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              2010 HOWELL ST NORTH KANSAS CITY MO 64116
NORTH KANSAS CITY UTILITIES              P O BOX 7468 N KANSAS CITY MO 64116-0168
NORTH PLATTE POLICE DEPARTMENT           701 S JEFFERS ST PHILADELPHIA PA 19176
NORTH PRO PAINTING                       4785 SHARON LANE WHITE BEAR LAKE MN 55110
NORTH SHORE NEON SIGN CO INC             295 SKIDMORE ROAD DEER PARK NY 11729
NORTH SOUTH EAST WEST CLEANING LLC       2554 STE D4 W PALMETTO STREET FLORENCE SC 29501
NORTH SPRINGS IMPROVEMENT DIST           9700 NW 52 ST CORAL SPRINGS FL 33076
NORTH STATE TELEPHONE CO INC             PO BOX 612 HIGH POINT NC 27261
NORTH VERNON BEVERAGE CO INC             1 CURRY DR NORTH VERNON IN 47265
NORTH WALES WATER AUTHORITY              PO BOX 95000 1138 PHILADELPHIA PA 19195-1138
NORTHAMPTON COUNTY                       669 WASHINGTON ST ATTN REVENUE EASTON PA 18042
NORTHEAST BEVERAGE CORP OF CONNECTICUT   PO BOX 1437 CONVENTRY RI 02816
NORTHEAST BEVERAGE DISTRIBUTORS          119 HOPKINS HILL RD WEST GREENWICH RI 02817
NORTHEAST COMMERCIAL APPLIANCE SVC INC   949 TROY SCHENECTADY ROAD LATHAM NY 12110
NORTHEAST EAGLE DISTRIBUTORS INC         1000 S TOWNSHIP BLVD PITTSTON PA 18640
NORTHEAST GEORGIA PHYSICIANS             PO BOX 742616 ATLANTA GA 30374
NORTHEAST HEATING COOLING                REFRIGERATION CO INC 27 RAILROAD AVE ALBANY NY 12205
NORTHEAST HEATING COOLING & REFRIG       27 RAILROAD AVE ALBANY NY 12205
NORTHEAST HVAC SERVICE INC               1930 STATE ROUTE 92 HIGHWAY HARDING PA 18643
NORTHEAST MICROWAVE LLC                  51 RIVER FRONT DRIVE UNIT 11 MANCHESTER NH 03102
NORTHEAST OHIO REGION SWR DIST           PO BOX 94550 CLEVELAND OH 44101
NORTHEAST OHIO REGION SWR DIST           PO BOX 94550 CLEVELAND OH 44101-4550
NORTHEAST OHIO REGION SWR DIST           3900 EUCLID AVE CLEVELAND OH 44115
NORTHEAST OHIO REGIONAL SEWER DISTRICT   PO BOX 94550 CLEVELAND OH 44101
NORTHEAST PROPERTIES INC                 PO BOX 1685 JACKSONVILLE NC 28541
NORTHEAST PROPERTIES, LLC                JOHN P. MARSHALL, ESQ. WHITE & ALLEN, P.A. PO BOX 3169 KINSTON NC 28502
NORTHEAST PROPERTIES, LLC                PO BOX 1685 JACKSONVILLE NC 28541
NORTHEAST RESTAURANT SERVICES            33500 TALLYHO CT SOLON OH 44139


Epiq Corporate Restructuring, LLC                                                                   Page 399 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 407 of 586

Claim Name                               Address Information
NORTHEAST RESTAURANT SERVICES            29322 NETWORK PLACE CHICAGO IL 60673
NORTHEAST SALES DIST WINDER              840 RONALD WOOD ROAD WINDER GA 30680
NORTHEAST TECHNICAL SALES INC            171 RUTH RD HARLEYSVILLE PA 19438
NORTHERN AWNING SIGN COMPANY INC         22891 MURROCK CIRCLE WATERTOWN NY 13601
NORTHERN BEVERAGE SERVICES               1822 SPARROW DR TRAVERSE CITY MI 49696
NORTHERN BUCKEYE LAWN AND LANDSCAPE      2019 STROUP RD ATWATER OH 44201
NORTHERN EAGLE BEVERAGE CO               600 SIXTEENTH ST CARLSTADT NJ 07072
NORTHERN EAGLE BEVERAGE CO INC           600 16TH ST CARLSTADT NJ 70720
NORTHERN EAGLE INC                       HC 64 BOX 132 ROMNEY WV 26757
NORTHERN ELECTRIC INC                    101 MAIN ST PO BOX 623 ASHLAND ME 04732
NORTHERN KENTUCKY WATER DIST             PO BOX 449 BURLINGTON KY 41005-0449
NORTHERN MARIANA ISLANDS ATTY GENERAL    ATTN: EDWARD MANIBUSAN ADMINISTRATION BLDG PO BOX 10007 SAIPAN MP 96950-8907
                                         NORTHERN MARIANA ISLANDS
NORTHERN POWERSWEEPING SERVICES LLC      7808 WILKINSON RD GAYLORD MI 49735
NORTHERN PUBLIC SERVICE COMPANY          NIPSCO 801 E 86TH AVE MERRILLVILLE IN 46410
NORTHERN STATES POWER                    PO BOX 9477 MINNEAPOLIS MN 55484-9477
NORTHERN TIER COMMERCIAL                 354 SHAUGHNESSY RD LITTLE MEADOWS PA 18830
NORTHERN VIRGINIA ELEC COOP              PO BOX 34795 ALEXANDRIA VA 22334-0795
NORTHGATE MALL DURHAM LLC                PO BOX 2476 DURHAM NC 27715
NORTHLAF REALTY LLC                      10689 N PENNSYLVANIA ST STE 100 INDIANAPOLIS IN 46280
NORTHSIDE CHEROKEE                       PO BOX 101872 ATLANTA GA 30392
NORTHSIDE RADIOLOGY ASSOCIATES           PO BOX 102263 ATLANTA GA 30368
NORTHSTATE                               PO BOX 612 HIGH POINT NC 27261
NORTHWESTERN ENERGY                      11 E PARK ST BUTTE MT 59701-1711
NORTHWESTERN ENERGY                      11 E PARK ST BUTTE MT 59707-0001
NORTHWOODS CROSSING STATION LLC          PO BOX 645414 PITTSBURGH PA 15264
NORTHWOODS CROSSING STATION LLC          PO BOX 645414 PITTSBURGH PA 15264-0000
NORTHWOODS CROSSING STATION LLC          11501 NORTHLAKE DRIVE CINCINNATI OH 45249
NORTON CREATIVE LLC                      9434 OLD KATY RD SUITE 400 HOUSTON TX 77055
NORWEGIAN TOWNSHIP                       PO BOX 327 POTTSVILLE PA 17901
NORWEGIAN TOWNSHIP                       821 PINEWOOD DRIVE POTTSVILLE PA 17901
NORWEGIAN TOWNSHIP LICENSE TAX OFFICER   PO BOX 327 500 W MARKET POTTSVILLE PA 17901
NORWEST BANK MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NORWOOD PLUMBING INC                     PO BOX 699 OXFORD NC 27565
NOSHEEN ZISHAN                           ADDRESS ON FILE
NOVANT HEALTH UVA HEALTH                 PO BOX 603381 CHARLOTTE NC 28260
NOVEC                                    PO BOX 34795 ALEXANDRIA VA 22334-0795
NRAI CORPORATE SERVICES                  PO BOX 4349 CAROL STREAM IL 60197
NRD CAPITAL MANAGEMENT LLC               ATTN AZIZ HASHIM 4170 ASHFORD DUNWOODY RD, STE 390 ATLANTA GA 30319
NRD CAPITAL MANAGEMENT LLC               ATTN AZIZ HASHIM 4170 ASHFORD DUNWOODY RD, STE 390 STE 390 ATLANTA GA 30319
NRD RT 30 LLC                            4170 ASHFORD DUNWOODY RD STE 390 ATLANTA GA 30319
NRD RT 30 LLC                            ATTENTION: MANAGER 4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
NRD RT HOLDINGS, LLC                     4170 ASHFORD DUNWOODY RD STE 390 ATLANTA GA 30319
NRD VENTURES, LLC                        4170 ASHFORD DUNWOODY ROAD STE 390 ATLANTA GA 30319
NRS CONSTRUCTION & FACILITIES            73 HEITZ PLACE HICKSVILLE NY 11801
MANAGEMENT



Epiq Corporate Restructuring, LLC                                                                   Page 400 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 408 of 586

Claim Name                              Address Information
NSEW CARPET CLEANING SERVICES LLC       PO BOX 6262 FLORENCE SC 29502
NSJ CHEN LLC                            7301 BOULDER VIEW LANE BLACKWOOD DEVELOPMENT COMPANY ATTN: BILL FIELDS
                                        RICHMOND VA 23225
NSJ CHEN LLC                            7301 BOULDER VIEW LANE C/O BLACKWOOD DEVELOPMENT RICHMOND VA 23225
NSJ CHEN LLC                            7301 BOULDER VIEW LANE C O BLACKWOOD DEVELOPMENT RICHMOND VA 23225-0000
NSR PETRO SERVICES, LLC                 7303 HANOVER PKWY STE A GREENBELT MD 20770
NTN COMMUNICATIONS INC                  2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
NTS BLUEGRASS DEVEL PARTNSHIP           C/O NTS DEVELOPMENT CO 3153 SOLUTIONS CENTER CHICAGO IL 60677
NU WAY CARPET CLEANING                  16145 LEONE DR MACOMB MI 48042
NU WAY CLEANING SERVICES INC            47091 CHIPPENHAM COURT SHELBY TOWNSHIP MI 48315
NUCO2 LLC                               P O BOX 9011 STUART FL 34995
NUCO2 LLC                               ATTN JOHN PAUL VENANZI 2800 S E MARKET PLC STUART FL 34997
NUTECH FIRE AND SECURITY INC            PO BOX 31284 TAMPA FL 33631
NUTECH NATIONAL                         150 CANDACE DR MAITLAND FL 32751
NUTECH NATIONAL                         PO BOX 31284 TAMPA FL 33631
NV ENERGY                               PO BOX 30150 RENO NV 89520-3150
NW NORTHGATE MALL LLC                   C/O NORTHWOOD INVESTORS 575 FIFTH AVE, 23RD FLOOR ATTN: MARSHALL NEVINS NEW
                                        YORK NY 10017
NW NORTHGATE MALL LLC                   PO BOX 21880 ATTN OPERATING NEW YORK NY 10087
NW NORTHGATE MALL LLC                   C/O NORTHWOOD RETAIL 1058 W CLUB BLVD., STE 200 ATTN: JOHNATHAN STEWART DURHAM
                                        NC 27701
NW NORTHGATE MALL LLC                   ATTN: MARSHALL NEVINS, NATHAN A. WHITE ALEXANDER RICKS PLLC 1420 E. 7TH ST.,
                                        SUITE 100 CHARLOTTE NC 28204
NW NORTHGATE MALL LLC                   1819 WAZEE STREET ATTN: MICHAEL OSHAUGHNESSY DENVER CO 80202
NW NORTHGATE MALL LLC                   C/O LAW OFFICES OF KEVIN S NEIMAN PC ATTN KEVIN S NEIMAN, ESQ 999 18TH ST, STE
                                        1230 S DENVER CO 80202
NW NORTHGATE MALL LLC                   JAMES W GESKEY, MANAGING DIRECTOR 1819 WAZEE ST, 2ND FL DENVER CO 80202
NWO BEVERAGE INC                        6700 WALES RD NORTHWOOD OH 43619
NYAIRA BIDDLE                           ADDRESS ON FILE
NYC DEPT OF HEALTH AND MENTAL HYGIENE   160 W 100TH ST NEW YORK NY 10025-5145
NYC FIRE DEPARTMENT                     PO BOX 412014 BOSTON MA 02241-2014
NYJHA BOWLING                           ADDRESS ON FILE
NYKIA COLE                              ADDRESS ON FILE
NYKIA FARMER                            ADDRESS ON FILE
NYLA TAYLOR                             ADDRESS ON FILE
NYS ASSESSMENT RECEIVABLES              PO BOX 4127 BINGHAMTON NY 13902
NYS EMPLOYMENT TAXES                    NYS TAX PROCESSING - NYS-45 33 LEWIS ROAD BINGHAMTON NY 13905-1040
NYS ESTIMATED CORPORATION TAX           PO BOX 4136 BINGHAMPTON NY 13902-4136
O K PRODUCE                             PO BOX 791 FLORENCE AL 35631
O T R LIMITED PARTNERSHIP               275 E BROAD ST COLOMBUS OH 43215-3703
O W INCORPORATED                        3003 WILLIAM AVENUE YPSILANTI MI 48198
O'BRIEN, JOSEPH                         1259 OVERTON CIR GALLATIN TN 37066
O'NEILL TAP CLEANING SERVICE INC        5500 3RD AVE ALTOONA PA 16602
OAK BEVERAGES INC                       ONE FLOWER LN BLAUVELT NY 10913
OAKDALE MALL II LLC                     GARY F. EISENBERG, ESQ. PERKINSCOIE PERKINS COIE 1155 AVENUE OF THE AMERICAS
                                        22ND FLOOR NEW YORK NY 10036-2711
OAKDALE MALL II LLC                     ATTN: GENERAL MANAGER 601-635 HARRY L DRIVE JOHNSON CITY NY 13790
OAKDALE MALL II LLC                     601-635 HARRY L DRIVE JOHNSON CITY NY 13790
OAKDALE MALL II LLC                     C/O SPINOSO REAL ESTATE GROUP, LLC 112 NORTHERN CONCOURSE NORTH SYRACUSE NY
                                        13212



Epiq Corporate Restructuring, LLC                                                                    Page 401 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 409 of 586

Claim Name                               Address Information
OAKDALE MALL II LLC                      PO BOX 645737 CINCINNATI OH 45264-5737
OAKHILL POA                              C/O CAM 4957 ALBEMARLE ROAD CHARLOTTE NC 28205
OAKLAND COUNTY HEALTH DEPARTMENT         27725 GREENFIELD RD ATTN EHS SOUTHFIELD MI 48076
OAKLAND COUNTY HEALTH DIVISION           1200 TELEGRAPH RD 34 E ATTN EHS PONTIAC MI 48341
OAKLAND COUNTY TREASURER                 1200 N TELEGRAPH RD, DEPT 479 PONTIAC MI 48341
OAKS MALL, LLC                           ATTN: LAW/LEASE ADMINISTRATION DEPT 350 N. ORLEANS ST. CHICAGO IL 60654-1607
OASIS LAWNCARE LLC                       3451 N FARM RD 143 SPRINGFIELD MO 65803
OATH HEALTH TRIBUNAL                     PO BOX 4199 NEW YORK NY 10261
OBERMANN HEATING AND PLUMBING LLC        PO BOX 410 969 GREENSFERRY RD JACKSON MO 63755
OBRYANS WINE SS                          8972 COLUMBIA ROAD LOVELAND OH 45410
OBUMNAEME OGUAMA                         ADDRESS ON FILE
OCALA PARK LIMITED PARTNERSHIP           OCALA PARK LIMITED PARTNERSHIP C/O AJ & C GARFUNKEL 400 MALL BLVD., SUITE M
                                         SAVANNAH GA 31406
OCALA PARK LP                            C/O HUNTERMACLEAN ATTN TAYLOR DOVE PO BOX 9848 SAVANNAH GA 31412
OCALA PARK LTD PARTNERSHIP               400 MALL BOULEVARD STE M C/O A J C GARFUNKEL SAVANNAH GA 31406
OCCUPATIONAL HEALTH CENTERS OF GA PC     PO BOX 82730 HAPEVILLE GA 30354
OCEAN AIR HEATING AND COOLING            1102 BUTTERWORTH CT STEVENSVILLE MD 21666
OCEANA B KRICK                           ADDRESS ON FILE
OCKITA DALE                              ADDRESS ON FILE
OCTAVIA GIBSON                           ADDRESS ON FILE
OCTAVIUS SPRUILL                         ADDRESS ON FILE
OCTOVIANO BEDOLLA                        ADDRESS ON FILE
OCWRC                                    ONE PUBLIC WORKS DR BUILDING 95 WEST WATERFORD MI 48328
ODARBYS DISCOUNT BEVERAGE INC            1421 RIVERCHASE BOULEVARD ROCK HILL SC 29732
ODDIA SIMS                               ADDRESS ON FILE
ODESSA BASINE                            ADDRESS ON FILE
ODINER AUGUSTIN                          ADDRESS ON FILE
ODIR JOVEL                               ADDRESS ON FILE
ODORITE OF ROCHESTER                     819 WESTWOOD TRAIL WEBSTER NY 14580
ODORITE OF ROCHESTER INC                 819 WESTWOOD TRAIL WEBSTER NY 14580
OFALLON WATER & SEWER DEPT               255 S LINCOLN AVE OFALLON IL 62269
OFFICE MANAGEMENT SYSTEMS INC            327 YORKVILLE RD E COLUMBUS MS 39701
OFFICE MGMT SYSTEM                       PO BOX 11407 BIRMINGHAM AL 35246
OFFICE OF BUDGET AND FINANCE             400 WASHINGTON AVE COUTHOUSE RM 150 TOWNSON MD 21204
OFFICE OF COMMISSIONER OF INSURANCE      50 W TOWN ST 3RD FL STE 300 COLUMBUS OH 43215
OFFICE OF COMMISSIONER OF INSURANCE      PO BOX 935467 SAFETY ENGINEERING ATLANTA GA 31193
OFFICE OF SECRETARY OF STATE CALIFORNIA HON. ALEX PADILLA 1500 11TH ST SACRAMENTO CA 95814
OFFICE OF SECRETARY OF STATE             HON. DENISE W. MERRILL ATTN: CAPITOL OFFICE PO BOX 150470 HARTFORD CT
CONNECTICUT                              06115-0470
OFFICE OF SECRETARY OF STATE             HON. DELBERT HOSEMANN 125 S CONGRESS ST JACKSON MS 39201
MISSISSIPPI
OFFICE OF SECRETARY OF STATE ND          HON. ALVIN (AL) A. JAEGER 600 E BLVD AVE DEPT 108 BISMARCK ND 58505-0500
OFFICE OF SECRETARY OF STATE NEW JERSEY HON. KIM GUADAGNO LIEUTENANT GOVERNOR -E PO BOX 001 TRENTON NJ 08625
OFFICE OF SECRETARY OF STATE NEW MEXICO HON. MAGGIE TOULOUSE OLIVER NEW MEXICO CAPITOL ANNEX N 325 DON GASPAR, STE 300
                                        SANTA FE NM 87501
OFFICE OF SECRETARY OF STATE OF ALABAMA HON. JOHN H. MERRILL PO BOX 5616 MONTGOMERY AL 36130
OFFICE OF SECRETARY OF STATE OF ALASKA   HON. BYRON MALLOTT LIEUTENANT GOVERNOR -E PO BOX 110015 JUNEAU AK 99811
OFFICE OF SECRETARY OF STATE OF ARIZONA HON. MICHELE REAGAN 1700 W WASHINGTON ST, FL 7 PHOENIX AZ 85007
OFFICE OF SECRETARY OF STATE OF          HON. MARK MARTIN STATE CAPITOL, STE 256 500 WOODLANE ST LITTLE ROCK AR 72201
ARKANSAS


Epiq Corporate Restructuring, LLC                                                                   Page 402 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 410 of 586

Claim Name                               Address Information
OFFICE OF SECRETARY OF STATE OF          HON. WAYNE W. WILLIAMS 1700 BROADWAY, STE 200 DENVER CO 80290
COLORADO
OFFICE OF SECRETARY OF STATE OF          HON. JEFFREY W. BULLOCK TOWNSEND BLDG 401 FEDERAL ST DOVER DE 19901
DELAWARE
OFFICE OF SECRETARY OF STATE OF FLORIDA HON. KENNETH DETZNER R.A. GRAY BLDG 500 S BRONOUGH ST TALLAHASSEE FL 32399
OFFICE OF SECRETARY OF STATE OF GEORGIA HON. BRIAN P. KEMP 214 STATE CAPITOL ATLANTA GA 30334
OFFICE OF SECRETARY OF STATE OF HAWAII   HON. SHAN S. TSUTSUI LIEUTENANT GOVERNOR -E STATE CAPITOL HONOLULU HI 96813
OFFICE OF SECRETARY OF STATE OF IDAHO    HON. LAWERENCE DENNEY PO BOX 83720 BOISE ID 83720
OFFICE OF SECRETARY OF STATE OF          HON. JESSE WHITE 213 STATE CAPITOL SPRINGFIELD IL 62756
ILLINOIS
OFFICE OF SECRETARY OF STATE OF INDIANA HON. CONNIE LAWSON 200 W WASHINGTON ST, ROOM 201 INDIANAPOLIS IN 46204
OFFICE OF SECRETARY OF STATE OF IOWA     HON. PAUL D. PATE LUCAS BLDG, 1ST FL 321 E 12TH ST DES MOINES IA 50319
OFFICE OF SECRETARY OF STATE OF KANSAS   HON. KRIS W. KOBACH MEMORIAL HALL - 1ST FL 120 SW 10TH AVE TOPEKA KS 66612
OFFICE OF SECRETARY OF STATE OF          HON. ALISON LUNDERGAN GRIMES 700 CAPITAL AVE, STE 152 FRANKFORT KY 40601
KENTUCKY
OFFICE OF SECRETARY OF STATE OF MAINE    HON. MATTHEW DUNLAP 148 STATE HOUSE STATION AUGUSTA ME 04333
OFFICE OF SECRETARY OF STATE OF          HON. JOHN C. WOBENSMITH 16 FRANCIS ST ANNAPOLIS MD 21401
MARYLAND
OFFICE OF SECRETARY OF STATE OF          HON. RUTH JOHNSON MICHIGAN DEPARTMENT OF STATE LANSING MI 48918
MICHIGAN
OFFICE OF SECRETARY OF STATE OF          HON. JOHN R. ASHCROFT 600 W MAIN ST JEFFERSON CITY MO 65101
MISSOURI
OFFICE OF SECRETARY OF STATE OF MONTANA HON. COREY STAPLETON PO BOX 202801 HELENA MT 59620
OFFICE OF SECRETARY OF STATE OF          HON. JOHN A. GALE PO BOX 94608 LINCOLN NE 68509-4608
NEBRASKA
OFFICE OF SECRETARY OF STATE OF NEVADA   HON. BARBARA K. CEGAVSKE NEVADA STATE CAPITOL BLDG 101 N CARSON ST, STE 3
                                         CARSON CITY NV 89701
OFFICE OF SECRETARY OF STATE OF NEW      HON. ROSSANA ROSADO ONE COMMERCE PLAZA 99 WASHINGTON AVE, STE1100 ALBANY NY
YORK                                     12231
OFFICE OF SECRETARY OF STATE OF OHIO     HON. JON HUSTED 180 E BROAD ST, 16TH FL COLUMBUS OH 43215
OFFICE OF SECRETARY OF STATE OF          HON. DAVE LOPEZ 2300 N LINCOLN BLVD STE 101 OKLAHOMA CITY OK 73105-4897
OKLAHOMA
OFFICE OF SECRETARY OF STATE OF OREGON   HON. DENNIS RICHARDSON 900 COURT ST NE CAPITOL ROOM 136 SALEM OR 97310-0722
OFFICE OF SECRETARY OF STATE OF TEXAS    HON. ROLANDO B. PABLOS 1100 CONGRESS CAPITOL BLDG, ROOM 1E.8 AUSTIN TX 78701
OFFICE OF SECRETARY OF STATE OF UTAH     HON. SPENCER J. COX LT GOVERNOR -E UTAH STATE CAPITOL COMPLEX, STE 220 PO BOX
                                         142325 SALT LAKE CITY UT 84114-2325
OFFICE OF SECRETARY OF STATE OF VERMONT HON. JIM CONDOS 128 STATE ST MONTPELIER VT 05633
OFFICE OF SECRETARY OF STATE OF          HON. KELLY THOMASSON PO BOX 2454 RICHMOND VA 23218
VIRGINIA
OFFICE OF SECRETARY OF STATE OF WYOMING HON. ED MURRAY 2020 CAREY AVE STE 600 & 700 CHEYENNE WY 82002
OFFICE OF SECRETARY OF STATE PA          HON. PEDRO A. CORTES 302 N OFFICE BLDG HARRISBURG PA 17120
OFFICE OF SECRETARY OF STATE SD          HON. SHANTEL KREBS 500 E CAPITOL AVE, STE 204 PIERRE SD 57501-5070
OFFICE OF SECRETARY OF STATE WASHINGTON HON. KIM WYMAN PO BOX 40220 OLYMPIA WA 98504-0220
OFFICE OF SECRETARY STATE MASSACHUSETTS HON. WILLIAM FRANCIS GALVIN MCCORMACK BLDG 1 ASHBURTON PLACE, 17TH FL BOSTON
                                        MA 02108
OFFICE OF SECRETARY STATE NEW HAMPSHIRE HON. WILLIAM M. GARDNER STATE HOUSE ROOM 204 107 N MAIN ST CONCORD NH 03301
OFFICE OF SECRETARY STATE OF LOUISIANA   HON. TOM SCHEDLER PO BOX 94125 BATON ROUGE LA 70804
OFFICE OF SECRETARY STATE OF MINNESOTA   HON. STEVE SIMON 180 STATE OFFICE BLDG 100 REV DR MLK JR BLVD ST. PAUL MN
                                         55155-1299
OFFICE OF SECRETARY STATE OF TENNESSEE   HON. TRE HARGETT FIRST FL, STATE CAPITOL NASHVILLE TN 37243
OFFICE OF SECRETARY STATE OF WISCONSIN   HON. DOUGLAS LA FOLLETTE PO BOX 7848 MADISON WI 53707



Epiq Corporate Restructuring, LLC                                                                      Page 403 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 411 of 586

Claim Name                               Address Information
OFFICE OF SECRETARY STATE RHODE ISLAND   HON. NELLIE M. GORBEA 82 SMITH ST STATE HOUSE, ROOM 218 PROVIDENCE RI
                                         02903-1120
OFFICE OF SECRETARY STATE WEST VIRGINIA HON. MAC WARNER BLDG 1, STE-157K 1900 KANAWHA BLVD, E CHARLESTON WV 25305-0770
OFFICE OF STATE FIRE MARSHALL            8181 INDEPENDENCE BLVD BOILER INSPECTION SECTION BATON ROUGE LA 70806
OFFICE OF THE ATTORNEY GENERAL OF GUAM   ATTN: LEEVIN TAITANO CAMACHO ADMINISTRATION DIVISION 590 S MARINE CORPS DR,
                                         STE 901 TAMUNING GU 96913 GUAM
OFFICE OF THE CONTROLLER COUNTY OF       1282 ALMSHOUSE RD DOYLESTOWN PA 18901
BUCKS
OFFICE OF THE UNITED STATES TRUSTEE      844 KING ST., SUITE 2207 LOCK BOX 35 WILMINGTON DE 19801
OFFICEWORK SOFTWARE LLC                  201 ALAMEDA DEL PRADO 302 NOVATO CA 94949
OGHENERURU SOWHO                         ADDRESS ON FILE
OHIO BUREAU OF EMPLOYMENT SERVICES       PO BOX 1618 COLUMBUS OH 43216-1618
OHIO BUREAU OF EMPLOYMENT SERVICES       4020 EAST 5TH AVENUE COLUMBUS OH 43219
OHIO BUREAU OF WORKERS COMPENSATION      PO BOX 89492 CLEVELAND OH 44101
OHIO BUREAU OF WORKERS' COMPENSATION     JILL A WHITWORTH, BWC ATTORNEY 30 W SPRING ST, 26TH FL COLUMBUS OH 43215
OHIO BUREAU OF WORKERS' COMPENSATION     JILL A WHITWORTH 30 W SPRING ST, 26TH FL COLUMBUS OH 43215
OHIO BUREAU OF WORKERS' COMPENSATION     PO BOX 15567 COLUMBUS OH 43215-0567
OHIO DEPARTMENT OF MEDICAID              50 WEST TOWN STREET, SUITE 400 COLUMBUS OH 43215
OHIO DEPARTMENT OF TAXATION              ATTN: BUSINESS COMPLIANCE DIVISION PO BOX 2678 COLUMBUS OH 43216-2678
OHIO DEPT COMMERCE INDUSTRIAL            PO BOX 4009 ATTN FISCAL BO REYNOLDSBURG OH 43068
COMPLAINCE
OHIO DEPT OF COMMERCE                    DIV OF UNCLAIMED FUNDS 77 SOUTH HIGH ST 2OTH FLOOR COLUMBUS OH 43215
OHIO DEPT OF JOB & FAMILY SVCE           BUREAU OF UC TAX PO BOX 182413 COLUMBUS OH 43218-2413
OHIO DEPT OF TAXATION                    30 E BROAD STREET 22ND FLOOR COLUMBUS OH 43215
OHIO DEPT OF TAXATION                    4485 NORTHLAND RIDGE BLVD COLUMBUS OH 43229
OHIO EAGLE                               1155 OLD STATE ROUTE 74 BATAVIA OH 45103
OHIO EAGLE DISTRIBUTING LLC              150 LAWTON AVE MONROE OH 45050
OHIO EDISON                              5001 NASA BLVD FAIRMONT WV 26554
OHIO EDISON                              PO BOX 3637 AKRON OH 44309
OHIO EDISON                              PO BOX 3637 AKRON OH 44309-3637
OHIO LOGOS INC                           4384 TULLER ROAD DUBLIN OH 43017
OHIO VALLEY WINE AND BEER COMPANY        10975 MEDALLION DRIVE EVENDALE OH 45241
OHIO VALLEY WINE INC                     10975 MEDALLION DRIVE EVENDALE OH 45241
OHIO WINDOW CLEANING INC                 PO BOX 24069 DAYTON OH 45424
OHIO WINE IMPORT                         1265 CRESCENT STREET YOUNGSTOWN OH 44502
OHP GEORGETOWN LLC                       5120 TAYLOR MILL RD TAYLOR MILL KY 41015
OJJ SMS INVESTORS LLC                    11624 CEDAR CHASE ROAD HERNDON VA 20170
OJJ SMS INVESTORS LLC                    REGENCY CENTERS, L.P. 8618 WESTWOOD CENTER DRIVE, #300 VIENNA VA 22182
OJJ SMS INVESTORS LLC                    121 WEST FORSYTH ST., SUITE 200 ATTN: LEGAL DEPARTMENT JACKSONVILLE FL 32202
OKALOOSA COUNTY TAX COLLECTOR            PO BOX 1390 NICEVILLE FL 32578
OKALOOSA COUNTY TAX COLLECTOR            PO BOX 1390 NICEVILLE FL 32588
OKALOOSA COUNTY WATER & SEWER            1804 LEWIS TURNER BLVD SUITE 300 FT WALTON BEA FL 32547
OKALOOSA GAS DISTRICT                    364 VALPARAISO PKWY VALPARAISO FL 32580
OKALOOSA GAS DISTRICT                    PO BOX 548 VALPARAISO FL 32580
OKALOOSA GAS DISTRICT                    ATTN NICOLE LYNN HANSON, BILLING SUP 364 VALPARAISO PKWY VALPARAISO FL 32580
OKALOOSA GAS DISTRICT                    PO BOX 548 VALPARAISO FL 32580-0548
OKEFENOKEE LAWN SERVICE                  3300 CONNORS LANE WAYCROSS GA 31503
OKEI JOHNSON                             ADDRESS ON FILE
OKI WATER CONDITIONING INC               1605 E ROBIN LN MUNCIE IN 47303
OKLAHOMA DEPT OF LABOR                   3017 N STILES SUITE 100 OKLAHOMA CITY OK 73105


Epiq Corporate Restructuring, LLC                                                                     Page 404 OF 567
                                                RUBY TUESDAY
                        Case 20-12456-JTD    Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 412 of 586

Claim Name                            Address Information
OKLAHOMA EMPLYMNT SECURITY COM        WILL ROGERS MEMORIAL OFFICE BD PO BOX 52004 OKLAHOMA CITY OK 73152-2004
OKLAHOMA HEALTH CARE AUTHORITY        OKLAHOMA MEDICAID PROGRAM 4345 N. LINCOLN BLVD. OKLAHOMA CITY OK 73105
OKLAHOMA STATE DEPARTMENT OF HEALTH   CONSUMER PROTECTION DIVISION 1000 N.E. 10TH STREET OKLAHOMA CITY OK 73117-1299
OKLAHOMA STATE TREASURER              OKLAHOMA STATE TREASURER UNCLAIMED PROPERTY DIVISION 4545 NORTH LINCOLN SUITE
                                      106 OKLAHOMA CITY OK 73105
OKLAHOMA TAX COMMISSION               PO BOX 26920 FRANCHISE TAX OKLAHOMA CITY OK 73126
OKLAHOMA TAX COMMISSION               PO BOX 26860 OKLAHOMA CITY OK 73126-0860
OKLAHOMA TAX COMMISSION               440 SOUTH HOUSTON 5TH FLOOR TULSA OK 74127
OKLAHOMA TAX COMMISSION               CONNORS BUILDING, CAPITAL COMPLEX 2501 NORTH LINCOLN BLVD OKLAHOMA CITY OK
                                      73914
OKTIBBEHA COUNTY                      101 E MAIN STE 103 STARKVILLE MS 39759-2927
OLAMIDE OLANIYI                       ADDRESS ON FILE
OLANREWAJU AKINKUNMI                  ADDRESS ON FILE
OLD BRIDGE MUNICIPAL UTIL AUTH        PO BOX 1006 LAURENCE HARB NJ 08879-4006
OLD BRIDGE PROPERTIES                 299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10171
OLD BRIDGE PROPERTIES II LLC          C/O K&L GATES LLP ATTN BENJAMIN I RUBINSTEIN ONE NEWARK CENTER, 10TH FL NEWARK
                                      NJ 07102
OLD BRIDGE PROPERTIES II, LLC         299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10071
OLD BRIDGE PROPERTIES, LLC            K & L GATES LLP ONE NEWARK CENTER, 10TH FLOOR NEWARK NJ 07102
OLD BRIDGE PROPERTIES, LLC            C/O CAPITAL MANAGEMENT 485 MADISON AVE., 24TH FLOOR ROBERT BREYER, BENJAMIN I.
                                      RUBENSTEIN NEW YORK NY 10022
OLD BRIDGE PROPERTIES, LLC            299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10071
OLD BRIDGE PROPERTIES, LLC            ATTN: ROBERT C. BREYER, FISHER BROTHERS 299 PARK AVE NEW YORK NY 10171
OLD BRIDGE PROPERTIES, LLC            299 PARK AVE 42ND FLOOR C/O FISHER BROTHERS NEW YORK NY 10171
OLE SOUTH LANDSCAPING                 JAMES GRIFFITH P O BOX 202 ST MATTHEWS SC 29135
OLEXANDR KHOLYAVKO                    ADDRESS ON FILE
OLGA GUZMAN                           ADDRESS ON FILE
OLGA ONYSZCZUK                        C/O SCOTT F GRADY, PA SCOTT GRADY 110 SE 6TH ST SUITE 1910 FORT LAUDERDALE FL
                                      33301
OLGA ONYSZCZUK                        ADDRESS ON FILE
OLHA HULKO                            ADDRESS ON FILE
OLIVIA CAISSIE                        ADDRESS ON FILE
OLIVIA CANTAVE                        ADDRESS ON FILE
OLIVIA DOVE                           ADDRESS ON FILE
OLIVIA GUEVARA                        ADDRESS ON FILE
OLIVIA HALL                           ADDRESS ON FILE
OLIVIA I GARRISON                     ADDRESS ON FILE
OLIVIA LEHN                           ADDRESS ON FILE
OLIVIA MALEY                          ADDRESS ON FILE
OLIVIA MALONE                         ADDRESS ON FILE
OLIVIA MASTERSON                      ADDRESS ON FILE
OLIVIA MCCULLOUGH                     ADDRESS ON FILE
OLIVIA MELLOR                         ADDRESS ON FILE
OLIVIA OLROYD                         ADDRESS ON FILE
OLIVIA PATRICELLI                     ADDRESS ON FILE
OLIVIA PORROVICCHIO                   ADDRESS ON FILE
OLIVIA RIEDINGER                      ADDRESS ON FILE
OLIVIA SHEEHAN                        ADDRESS ON FILE
OLIVIA STONE                          ADDRESS ON FILE
OLIVIA SUPANCIK                       ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 405 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 413 of 586

Claim Name                             Address Information
OLIVIA THOMAS                          ADDRESS ON FILE
OLIVIA TIGHT                           ADDRESS ON FILE
OLIVIA VAUGHAN                         ADDRESS ON FILE
OLIVIA WAGNER                          ADDRESS ON FILE
OLIVIA WERNINCK                        ADDRESS ON FILE
OLIVIA WILLIAMS                        ADDRESS ON FILE
OLIVIA WILLIAMS                        ADDRESS ON FILE
OLIVIIA DURANT                         ADDRESS ON FILE
OLLIE PINCKNEY                         ADDRESS ON FILE
OLMSTEAD, DANA                         234 RICEVILLE RD GLOVERSVILLE NY 12078
OLUWAFOLAJIMI AKINROSOTU               ADDRESS ON FILE
OMA JONES                              ADDRESS ON FILE
OMADA HEALTH INC                       500 SANSOME ST SUITE 200 SAN FRANCISCO CA 94111
OMAHA PUBLIC POWER DIST                PO BOX 3995 OMAHA NE 68103
OMAHA PUBLIC POWER DIST                PO BOX 3995 OMAHA NE 68103-0995
OMAHA PUBLIC POWER DIST                444 S 16TH ST MALL OMAHA NE 68103-0995
OMAR FETTATY                           ADDRESS ON FILE
OMAR LONG                              ADDRESS ON FILE
OMAR MORALES                           ADDRESS ON FILE
OMARI JONES                            ADDRESS ON FILE
OMARI MOON                             ADDRESS ON FILE
OMARR HAYES                            ADDRESS ON FILE
OMEGA CLOPTON                          ADDRESS ON FILE
OMNE PARTNERS                          ATTN DANIEL J GOALEY 13340 CALIFORNIA ST, STE 100 OMAHA NE 68154
ON SITE MOBILE SHARPENING              34880 MAPLE ROAD RAVENNA NE 68869
ON THE LEVEL HANDYMAN SERVICES         2020 AVE N COUNCIL BLUFFS IA 51501
ON THE SPOT CARPET                     PO BOX 7875 GULFPORT MS 39506
ON TIME PERFORMANCE LLC                ATTN JIMMY MCDANIEL 255 COUNTRY CLUB RD BLACKSTONE VA 23824
ONE CALL CARE TRANSPORT TRANSLATE      PO BOX 206800 DALLAS TX 75320
ONE CALL MEDICAL INC                   PO BOX 206821 DALLAS TX 75320
ONE CALL PLUMBING INC                  367 CEYLON RD CARMICHAELS PA 15320
ONE SOURCE HR & RISK SOLUTIONS LLC     ATTN MILAN ROY 1602 MT VERNON ST ORLANDO FL 32803
ONE SOURCE HR AND RISK SOLUTIONS LLC   ATTN MILAN ROY & PAMELA STOUT-SCOTT 1602 MOUNT VERNON ST ORLANDO FL 32803
ONE SOURCE HR AND RISK SOLUTIONS LLC   1602 MT VERNON ST ORLANDO FL 32803
ONE STOP FACILITIES MAINTENANCE CORP   89 MARKET STREET 5TH FLOOR NEWARK NJ 07102
ONE STOP HOSPITALITY LLC               1001 A EAST HARMONY ROAD 523 FORT COLLINS CO 80525
ONE STOP SHOP INC                      6000 MOHONING AVE YOUNGSTOWN OH 44515
ONEESHA MURRAY                         ADDRESS ON FILE
ONELIA VELAZQUEZ                       ADDRESS ON FILE
ONLINE REWARDS                         PO BOX 831965 RICHARDSON TX 75083
ONONDAGA COUNTY HEALTH DEPT            421 MONTGOMERY ST 12TH FLOOR DIV OF ENVIROMENTAL HEALTH SYRACUSE NY 13202
ONPOINT COMMERCIAL SERVICES            1323 NORTH FRONT STREET HARRISBURG PA 17102
ONPROF40                               PO BOX 37038 WASHINGTON DC 20013
ONSLOW CO ABC BOARD                    115 WORKSHOP LN JACKSONVILLE NC 28546
ONSLOW COUNTY TAX COLLECTOR            234 NW CORRIDOR BLVD JACKSONVILLE NC 28540-5309
ONYSZCZUK, OLGA                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
OPEN TEXT INC                          C/O JP MORGAN LOCKBOX 24685 NETWORK PLACE CHICAGO IL 60673
OPENTABLE INC                          29109 NETWORK PLACE CHICAGO IL 60673



Epiq Corporate Restructuring, LLC                                                                    Page 406 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 414 of 586

Claim Name                              Address Information
OPERATION COMFORT CONTROL LLC           27 GROVE ST HAZLEHURST GA 31539
OPERATION COMFORT CONTROL, LLC [MORE]   OPERATION COMFORT CONTROL, LLC 27 GROVE ST HAZLEHURST GA 31539
OPTIMUM CARD SOLUTIONS LLC              855 S FIENE DR ADDISON IL 60101
OPTUM RX                                2300 MAIN ST IRVINE CA 92614
OPTUM RX PBM OF WISCONSIN INC           2300 MAIN ST IRVINE CA 92614
OPTUMRX                                 ATTN JEFF GROSKLAGS, CFO 1600 MCCONOOR PKWY SCHAUMBURG IL 60173-6801
ORACLE AMERICA INC                      P O BOX 203448 DALLAS TX 75320
ORACLE AMERICA INC                      ATTN GARY DOLE 500 ORACLE PKWY REDWOOD SHORES CA 94065
ORACLE AMERICA INC                      C/O BUCHALTER PC ATTN SHAWN M CHRISTIANSON, ESQ 55 2ND ST, 17TH FL SAN
                                        FRANCISCO CA 94105
ORANGE & ROCKLAND                       390 W RTE 59 SPRING VALLEY NY 10977
ORANGE & ROCKLAND                       PO BOX 1005 SPRING VALLEY NY 10977
ORANGE AND ROCKLAND UTILITIES INC       PO BOX 1005 SPRING VALLEY NY 10977
ORANGE COUNTY DEPARTMENT OF HEALTH      124 MAIN STREET ENVIROMENTAL DIVISION K GOSHEN NY 10924
ORANGE COUNTY TAX COLLECTOR             PO BOX 545100 ORLANDO FL 32854
ORANGE COUNTY UTILITIES                 PO BOX 628068 ORLANDO FL 32862-8068
ORANGE PLUMBING INC                     4295 S HOPKINS AVE TITUSVILLE FL 32780
ORANGEBURG COUNTY                       PO BOX 9000 ORANGEBURG SC 29116
ORCHARD RIDGE PLAZA                     4266 WOODLANDS LANE LOU BOSCO ORCHARD LAKE MI 48323
OREGON BUREAU OF LABOR AND INDUSTRIES   800 NE OREGON ST SUTIE 1045 PORTLAND OR 97232
OREGON DEPARTMENT OF REVENUE            P O BOX 14260 SALEM OR 97309
OREGON DEPARTMENT OF REVENUE            PO BOX 14800 SALEM OR 97309-0920
OREGON DEPARTMENT OF STATE LANDS        UNIT 18 PO BOX 4395 PORTLAND OR 97208
OREGON DEPT OF REVENUE                  955 CENTER ST NE SALEM OR 97301
OREGON HEALTH AUTHORITY                 MEDICAID STATE PLAN 500 SUMMER STREET NE, E-20 SALEM OR 97301-1097
OREGON STATE DEPARTMENT OF HEALTH       ATTN: ANGELA ALLBEE, LEGISLATIVE COORD PUBLIC HEALTH DIVISION 800 NE OREGON
                                        STREET PORTLAND OR 97232
OREOF 2017 RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. ATTN: JOSEPH A SANZ 200 S. BISCAYNE BLVD.,
                                        7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     C/O ORION INVESTMENT AND MGMT LTD. ATTN: SILVI SANTOVENIA 200 S. BISCAYNE
                                        BLVD., 7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     200 S BISCAYNE BLVD 7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                     ATTN: MICHAEL SHADA 1550 BAY D-352 SAN FRANCISCO CA 94123
OREOF 2017 RUBY LLC ORION               200 S BISCAYNE BLVD 7TH FL MIAMI FL 33131
OREOF-2017 RUBY LLC                     ATTN: JAMES G. ATCHISON, ESQ. DARROWEVERETT LLP 12TH FLOOR PROVIDENCE RI 02903
ORGANIC SURFACES LLC                    12717 W SUNRISE BLVD 426 SUNRISE FL 33323
ORIGINAL CARPET PRO INC                 1261 HUDSON GATE HUDSON OH 44236
ORIGLIO BEVERAGE                        3000 MEETING HOUSE ROAD PHILADELPHIA PA 19154
ORION INVESTMENT AND MGMT LTD. CORP     200 S. BISCAYNE BLVD., 7TH FL ATTN: KEVIN SANZ MIAMI FL 33131
ORION INVESTMENT AND MGMT LTD. CORP     200 S. BISCAYNE BLVD., 7TH FL ATTN: MACKAY BROWN MIAMI FL 33131
ORION INVESTMENT AND MGMT LTD. CORP     200 S BISCAYNE BLVD 7TH FL ATTN: SILVI SANTOVENIA MIAMI FL 33131
ORION NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIAMI FL 33131
ORION-NRD JV LLC                        ATTN: JAMES G. ATCHISON, ESQ. DARROWEVERETT LLP 12TH FLOOR PROVIDENCE RI 02903
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL SEVENTH FLOOR MIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT ATTN: SILVI
                                        SANTOVENIA MIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIIAMI FL 33131
ORION-NRD RUBY JV LLC                   200 SOUTH BISCAYNE BLVD 7TH FL MIAMI FL 33131
ORIX CREDIT ALLIANCE INC                1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
ORKIN PEST CONTROL                      70203 10TH ST COVINGTON LA 70433


Epiq Corporate Restructuring, LLC                                                                     Page 407 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 415 of 586

Claim Name                             Address Information
ORLANDA DIAZ                           ADDRESS ON FILE
ORLANDO OSARIO                         ADDRESS ON FILE
ORTHOPAEDIC CENTER OF SOUTH FLORIDA    600 S PINE ISLAND RD PLANATATION FL 33324
ORTHOPAEDIC CLINIC OF DAYTONA          P O BOX 15381 BELFAST ME 04915
ORWELL NATURAL GAS                     PO BOX 74008599 CHICAGO IL 60674
ORWELL NATURAL GAS                     PO BOX 74008599 CHICAGO IL 60674-8599
OSBURN MECHANICAL PLUMBING & HEATING   830 WALNUT ST ELMIRA NY 14901
INC
OSCAR CARTER                           ADDRESS ON FILE
OSCAR J MELENDEZ                       ADDRESS ON FILE
OSCEOLA CONNECTION OUTDOORS LLC        17011 SPRING VALLEY RD DADE CITY FL 33523
OSHEONA WHITE                          ADDRESS ON FILE
OSIRIS BROOKS                          ADDRESS ON FILE
OSMOLSKI, COLLEEN                      C/O CYNTHIA DALEY, ESQ 128 NEWNAN ST CARROLLTON GA 30117
OSORIO LANDSCAPING LLC                 POBOX 6 MECHANICSVILLE MD 20659
OSTERBERGER, PETRA                     CHAVIN MITCHELL SHMUELY RAMI SHMUELY 12955 BISCAYNE BLVD STE 201 NORTH MIAMI
                                       FL 33181
OSTLUND A SVCE CO LLC                  109 E MAIN PINCKNEY MI 48169
OSWEGO BEVERAGE COMPANY LLC            1043 COUNTY ROUTE 25 OSWEGO NY 13126
OSWEGO CITY SCHOOL DISTRICT            C/O JOYCE GALLETTA PO BOX 890 OSWEGO NY 13126
OSWEGO CITY SCHOOL DISTRICT            THOMAS C BUCKEL, JR. BUCKEL LAW FIRM PLLC 107 HAMPSHIRE ROAD SYRACUSE NY 13203
OSWEGO COUNTY HEALTH DEPARTMENT        70 BUNNER ST OSWEGO NY 13126
OTHNIEL APEDJINOU                      ADDRESS ON FILE
OTIS BROWN                             ADDRESS ON FILE
OTIS ELEVATOR CO                       PO BOX 13716 NEWARK NJ 07188
OTIS ELEVATOR CO                       ATTN CAITLIN SWANSON SR ACCT MGR 250 W 34TH ST, STE 410 NEW YORK NY 10119
OTIS HASTY                             ADDRESS ON FILE
OTIS LEE                               ADDRESS ON FILE
OTOWN GLASS AND MIRROR LLC             6150 EDGEWATER DR SUITE F ORLANDO FL 32810
OUTDOOR HOME SERVICES HOLDINGS LLC     PO BOX 9001033 LOUISVILLE KY 40290
OUTDOOR HOME SERVICES HOLDINGS LLC     PO BOX 78031 PHOENIX AZ 85062
OUTDOOR LIVING PROFICIENT POOL         & LANDSCAPING 1420 GORNTO RD VALDOSTA GA 31602
OUTFRONT MEDIA LLC                     C/O IANNITELLI MARCOLINI PC ATTN CLAUDIO E IANNITELLI, ESQ 5353 N 16TH ST, STE
                                       315 PHOENIX AZ 85016
OUTLET KEY SHOP                        3619 WESTERN AVE KNOXVILLE TN 37921
OUTMATCH INC                           13355 NOEL RD STE 1500 DALLAS TX 75240
OUTMATCH INC                           ATTN GARY ITO, CFO 12750 MERIT DR, STE 300 DALLAS TX 75251
OVIEDO WINTER SPRINGS REGIONAL         CHAMBER OF COMMERCE PO BOX 621236 OVIEDO FL 32762
OWEN HUCEK                             ADDRESS ON FILE
OWEN PETRY                             ADDRESS ON FILE
OWEN PLUMBING INC                      2410 ARENA RD UNADILLA GA 31091
OWEN W MATTISON                        ADDRESS ON FILE
OWENS LIQUORS INC                      8000 NORTH KING HWY 17 MYRTLE BEACH SC 29572
OWENSBORO KY-OCCUPAT TAX ADMIN         PO BOX 10008 OWENSBORO KY 42302-9008
OWLS TRUCK TIRE SERVICE LLC            2537 WYANDOTTE RD WILLOW GROVE PA 19090
OXLEY SOFTWATER CO                     1605 E ROBIN LN MUNCIE IN 47303
OZAIR AHMED                            ADDRESS ON FILE
OZARK RESTORATION                      6550 MORGAN ROAD RUSSELLVILLE AR 72802
P & M INVESTMENT COMPANY LLC           C/O THOMPSON BURTON PLLC ATTN DAVID P CANAS 6100 TOWER CIR, STE 200 FRANKLIN
                                       TN 37067


Epiq Corporate Restructuring, LLC                                                                   Page 408 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 416 of 586

Claim Name                               Address Information
P A C AND MORE INC                       2998 PARROT STREET NORTH PORT FL 34286
P A SHORT DISTRIBUTING CO INC            440 INDUSTRIAL DR HOLLINS VA 24019
P AND M INVESTMENT CO LLC                2 BUCKLAND ABBEY NASHVILLE TN 37215
PA DEPARTMENT OF LABOR AND INDUSTRY      651 BOAS ST HARRISBURG PA 17121
PA YANG                                  ADDRESS ON FILE
PABLO CISNEROS LOAYZA                    ADDRESS ON FILE
PABLO G. DE LEON PEREZ                   ADDRESS ON FILE
PACE CAREY                               ADDRESS ON FILE
PACE WATER SYSTEMS INC                   4401 WOODBINE RD PACE FL 32571
PACHO FAMILY LLC                         PO BOX 753 KEY LARGO FL 33037
PACIFIC AIR CONDITIONING HEATING INC     970 RESERVE DRIVE SUITE 180 ROSEVILLE CA 95678
PACIFIC FRONTIER LLC                     2670 MELVILLE DRIVE SAN MARINO CA 91108
PACIFIC FRONTIER LLC                     2670 MELVILLE DRIVE SAN MARINO CA 91108-0000
PACIFIC LIFE INSURANCE COMPANY           700 NEWPORT CENTER DRIVE ATTN: VICE PRESIDENT PORTFOLIO MANAGEMENT REAL ESTATE
                                         NEWPORT BEACH CA 92660
PACK'S LAWN CARE LLC                     PO BOX 214 HARTFORD AL 36344
PACK'S LAWN CARE LLC                     AARON PACK, OWNER 291 ROSE AVE HARTFORD AL 36344
PADRICK ENTERPRISES INC                  1574 E OGLETHORPE HWY HINESVILLE GA 31313
PAGLUIGHI GENERAL CONTRACTOR             50 CANTRELL AVE APT 18D MIDDLETOWN NY 10940
PAHLS LAWN CARE INC                      2065 W LEWIS PLACE COLUMBUS IN 47201
PAIGE DANIELS                            ADDRESS ON FILE
PAIGE HUDSON                             ADDRESS ON FILE
PAIGE JOHNSON                            ADDRESS ON FILE
PAIGE KINSER                             ADDRESS ON FILE
PAIGE KRATZER                            ADDRESS ON FILE
PAIGE LOVING                             ADDRESS ON FILE
PAIGE MYERS                              ADDRESS ON FILE
PAIGE N BERKOWITZ                        ADDRESS ON FILE
PAIGE SOUTHWORTH                         ADDRESS ON FILE
PAIGE TAYLOR                             ADDRESS ON FILE
PAIGE WALTON                             ADDRESS ON FILE
PAIGE WITTEBORG                          ADDRESS ON FILE
PAIGE, NATASHA D                         3522 SUNBURST CT TALLAHASSEE FL 32305
PAINT FOLKS INC                          105 MAIN STREET 3RD FL HACKENSACK NJ 07601
PAINT N SUCH                             401 NORTH G STREET LENOIR CITY TN 37771
PAINT SUCH HANDY MAN                     401 G STREET LENOIR CITY TN 37771
PALLAI SERVICES INC                      450 106 ST RD 13 N SAINT JOHNS FL 32259
PALM BEACH CO TAX COLLECTOR              PO BOX 3353 WEST PALM BEACH FL 33402
PALM BEACH COUNTY TAX COLLECTOR          ATTN LEGAL SERVICES DEPARTMENT PO BOX 3715 WEST PALM BEACH FL 33402-3715
PALM BEACH COUNTY WATER UTILITIES DEPT   ATTN MARIE YANIQUE JASMIN 301 N OLIVE AVE, 7TH FL WEST PALM BEACH FL 33401
PALM BEACH COUNTY WATER UTILITIES DEPT   PO BOX 24740 WEST PALM BEACH FL 33416
PALM BEACH COUNTY WTR UTIL DPT           301 N OLIVE AVE WEST PALM BEACH FL 33401
PALM BEACH COUNTY WTR UTIL DPT           PO BOX 24740 W PALM BEACH FL 33416
PALM COAST PRODUCE                       409 NINTH STREET 13 BUNNELL FL 32110
PALMER ELECTRIC INC                      PO BOX 243 NORTH SYRACUSE NY 13212
PALMETTO FINE WINES LLC                  200 RIVER LANDING DR D 104 DANIEL ISLAND SC 29492
PALMETTO MECHANICAL SERVICESLLC          1310 COLLEGE PARK ROAD SUMMERVILLE SC 29486
PALMETTO RURAL TELEPHONE COOPERATIVE     PO DRAWER 1577 WALTERBORO SC 29488
INC



Epiq Corporate Restructuring, LLC                                                                   Page 409 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 417 of 586

Claim Name                               Address Information
PALMETTO SPIRITS                         10239 CLEMSON BLVD SENECA SC 29678
PALMETTO SPIRITS OF SOUTH CAROLINA INC   2799 REIDVILLE ROAD SPARTANBURG SC 29301
PALMETTO SPRIRITS                        10239 CLEMSON BOULEVARD SENECA SC 29678
PAM FOSTER                               ADDRESS ON FILE
PAM KILBY                                ADDRESS ON FILE
PAM MILLER                               ADDRESS ON FILE
PAM PECORELLA                            ADDRESS ON FILE
PAM SIDDIQUI                             ADDRESS ON FILE
PAM WILSON                               ADDRESS ON FILE
PAM ZUBE                                 ADDRESS ON FILE
PAMALA DEASON                            ADDRESS ON FILE
PAMELA CARPENTER                         ADDRESS ON FILE
PAMELA EDWARDS                           ADDRESS ON FILE
PAMELA GOFF                              ADDRESS ON FILE
PAMELA GROHOL                            ADDRESS ON FILE
PAMELA J GROHOL                          ADDRESS ON FILE
PAMELA JOHNSON                           ADDRESS ON FILE
PAMELA KARABEINIKOFF                     ADDRESS ON FILE
PAMELA MARTIN                            ADDRESS ON FILE
PAMELA MILLER                            ADDRESS ON FILE
PAMELA OVERTON                           ADDRESS ON FILE
PAMELA STEPHENS                          ADDRESS ON FILE
PAMELA STOUT-SCOTT                       ADDRESS ON FILE
PAMELA TAYLOR                            ADDRESS ON FILE
PAMELA TAYLOR                            C/O LAW OFFICE OF THOMAS C HORNER THOMAS HORNER 9737 NW 41ST ST, #823 DORAL FL
                                         33178
PAMELA TOOTLE                            ADDRESS ON FILE
PAMELA WILLIAMS                          ADDRESS ON FILE
PAMELA WILLIAMS                          ADDRESS ON FILE
PAMELLA GAWRY                            ADDRESS ON FILE
PAMLICO PRIZELOGIC HOLDINGS LLC          25200 TELEGRAPH RD STE 405 SOUTHFIELD MI 48033
PANCHOS MEXICAN RESTAURANT, INC.         1610 /CENTRAL AVE. ALBANY NY 12205
PANDORA HERRING                          ADDRESS ON FILE
PANE EXTRAVAGANZA INC                    133 VESPA AVENUE STATEN ISLAND NY 10312
PANE IN THE GLASS                        WINDOW CLEANING 437 STOYSTOWN RD SOMERSET PA 15501
PANELLAS PLUMBING & HEATING              ATTN MICHAEL T PANELLA, OWNER 654 ENFIELD ST ENFIELD CT 06082
PANELLAS PLUMBING & HEATING              654 ENFIELD ST PO BOX 233 ENFIELD CT 06083-0233
PANELLAS PLUMBING AND HEATING            654 ENFIELD STREET P O BOX 233 ENFIELD CT 06082
PANICHI HOLDING CORP                     PO BOX 1209 HOPEWELL JUNCTION NY 12533
PANICHI HOLDING CORP                     D/B/A ROYAL CARTING SERVICE CO PO BOX 1209 HOPEWELL JUNCTION NY 12533
PAOLA VIDAURRE                           ADDRESS ON FILE
PAPAZIAN SHERMAN WAY LLC                 GUY W. MURPHY, JR., ESQ. HYDEN, MIRON & FOSTER, PLLC 557 LOCUST AVENUE CONWAY
                                         AR 72034
PAPAZIAN SHERMAN WAY LLC                 901 N UNIVERSITY LITTLE ROCK AR 72207
PAPAZIAN SHERMAN WAY LLC                 20001 HALSTED STREET ATTN HERBERT PAPAZIAN CHATSWORTH CA 91311
PAQUITA BROWN                            ADDRESS ON FILE
PARADISE LANDSCAPING LLC                 2808 SAMMIE HEARNDON RD MOSS POINT MS 39562
PARADISE LAWNS AND LANDSCAPING LLC       780 MILLER ROAD MAHAFFEY PA 15757
PARADISE MANUPPELLI                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 410 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 418 of 586

Claim Name                             Address Information
PARADISE PLUMBING SERVICES LLC         634 SW DUCKETT COURT LAKE CITY FL 32024
PARADISE PLUMBING SERVICES LLC         PO BOX 401 LAKE CITY FL 32056
PARAGON EMERGENCY SERVICES             PO BOX 635774 CINCINNATI OH 45263
PARAGON LANDSCAPE SERVICES LLC         9694 MADISON BLVD STE A5 MADISON AL 35758-9168
PARAMOUNT LMS LLC                      120 NORTH POINTE BLVD SUITE 301 LANCASTER PA 17601
PARAMOUNT PLUMBING INC                 5831 WEST CHURCH STREET ORLANDO FL 32835
PARAMUS BORO MUNICIPAL COURT           1 JOCKISH SQ PARAMUS NJ 07652
PARAMUS PLUMBING & MECHANICAL          PO BOX 9126 PARAMUS NJ 07653
PARCHINSKI, ANN                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
PARIS WILLIAMS                         ADDRESS ON FILE
PARK NATIONAL BANK (CENTURY NATIONAL   BANK) ATTN: JOHN DALPONTE PO. BOX 3500 NEWARK OH 43058-9983
PARK PLACE TECHNOLOGIES LLC            PO BOX 78000 DEPT 781156 DETROIT MI 48278
PARKER BEAMAN                          ADDRESS ON FILE
PARKER D SHUYLER                       ADDRESS ON FILE
PARKER ELECTRICAL SERVICE              8644 N 425 E ALEXANDRIA IN 46001
PARKER UGLUM                           ADDRESS ON FILE
PARKING LOT SWEEPING                   160 SPRINGS RD SE EATONTON GA 31024
PARKS AND RECREATION COMMISSION OF     MARYVILLE ALCOA AND BLOUNT CNTY 316 S EVERETT HIGH RD MARYVILLE TN 37701
PARKWAY CORPORATION                    150 N BROAD ST PHILADELPHIA PA 19102
PARKWAY LODGING REALTY LLC             WILLARD C. SHIH, ZAIN A. NAQVI WILENTZ, GOLDMAN & SPITZER, PA 90 WOODBRIDGE
                                       CTR DR, STE 900, PO BOX 10 WOODBRIDGE NJ 07095
PARKWAY LODGING REALTY LLC             C/O TFE PROPERTIES/HOTELS UNLIMITED INC ATTN FRANCINE E TAJFEL, ESQ 399
                                       MONMOUTH ST EAST WINDSOR NJ 08520
PARKWAY LODGING REALTY LLC             399 MONMOUTH ST EAST WINDSOR NJ 08520
PARKWAY PROPERTIES LTD                 7143 KEMPER RD CINCINNATI OH 45249
PARRESOL, MELISSA                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
PARRISH RICHARD                        ADDRESS ON FILE
PARTNERS IN FACILITY SERVICES          2655 DALLAS HIGHWAY SUITE 630 MARIETTA GA 30064
PASCO COUNTY TAX COLLECTOR             PO BOX 276 DADE CITY FL 33526
PASCO COUNTY UTILITIES SRV BRN         7536 STATE ST, STE 118 NEW PORT RICHEY FL 34654
PASCO COUNTY UTILITIES SRV BRN         CUST INFO & SERV DEPT PO BOX 2139 NEW PT RICHEY FL 34656
PASCO COUNTY UTILITIES SRV BRN         CUST INFO & SERV DEPT PO BOX 2139 NEW PT RICHEY FL 34656-2139
PASQUOTANK COUNTY ABC STORE            860 HALSTEAD BLVD ELIZABETH CITY NC 27909
PASQUOTANK COUNTY TAX COLLECTOR        PO BOX 586 ELIZABETH CITY NC 27907-0586
PAT BEAUSANG                           ADDRESS ON FILE
PAT BUNT                               ADDRESS ON FILE
PAT DEVRIES                            ADDRESS ON FILE
PAT FISCHER ASSOCIATES                 1855 WALDORF ST NW GRAND RAPIDS MI 49544
PAT HENNESSY                           ADDRESS ON FILE
PAT LAWN SERVICE LLC                   3990 HOLLAND CT DOUGLASVILLE GA 30135
PAT MCKINNEY                           ADDRESS ON FILE
PATCH OF HEAVEN HOME AND LAWN CARE     18498 OLD PORT GIBSON RD RAYMOND MS 39154
PATIENCE SANKAH                        ADDRESS ON FILE
PATIENT FIRST                          PO BOX 759041 ATT CORPORATE PAYMENTS BALTIMORE MD 21275
PATIENT FIRST HOLLAND                  PO BOX 758952 BALTIMORE MD 21275
PATIENT FIRST WYOMISSING               P O BOX 758952 ATT CORPORATE PAYMENTS BALTIMORE MD 21275
PATRECE YOUNG                          ADDRESS ON FILE
PATRICA FIEBIG                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 411 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21       Page 419 of 586

Claim Name                             Address Information
PATRICE FORD                           ADDRESS ON FILE
PATRICIA A BENNETT                     ADDRESS ON FILE
PATRICIA A GALLAGHER TAX COLLECTOR     PO BOX 690 MONTGOMERYVILLE PA 18936
PATRICIA ANN BENNETT REVOCABLE TRUST   ADDRESS ON FILE
PATRICIA BOUTREIS                      ADDRESS ON FILE
PATRICIA BOUTREIS                      ADDRESS ON FILE
PATRICIA BOUTREIS                      ADDRESS ON FILE
PATRICIA BOYES                         ADDRESS ON FILE
PATRICIA BROWN                         ADDRESS ON FILE
PATRICIA BUCHANAN                      ADDRESS ON FILE
PATRICIA BUSCHETTE                     ADDRESS ON FILE
PATRICIA CARTAGENA                     ADDRESS ON FILE
PATRICIA DI BELLO                      ADDRESS ON FILE
PATRICIA DUDKIEWICZ                    ADDRESS ON FILE
PATRICIA DYER                          ADDRESS ON FILE
PATRICIA G MITCHELL                    ADDRESS ON FILE
PATRICIA GREEN                         ADDRESS ON FILE
PATRICIA HOYT                          ADDRESS ON FILE
PATRICIA KLINE                         ADDRESS ON FILE
PATRICIA L HEMMENWAY                   ADDRESS ON FILE
PATRICIA L KAPLE                       ADDRESS ON FILE
PATRICIA LOCK                          ADDRESS ON FILE
PATRICIA LOVELETTE                     ADDRESS ON FILE
PATRICIA LOVELETTE                     C/O KANNER & PINTALUGA, P.A. WILLIAM E. GOEBEL, ESQ. 925 SOUTH FEDERAL
                                       HIGHWAY, 6TH FLOOR BOCA RATON FL 33432
PATRICIA M MINCHEW                     ADDRESS ON FILE
PATRICIA MADANSKI                      ADDRESS ON FILE
PATRICIA MCGUINNESS                    ADDRESS ON FILE
PATRICIA MELTER                        ADDRESS ON FILE
PATRICIA MORGAN                        ADDRESS ON FILE
PATRICIA MOSS-LINGARD                  ADDRESS ON FILE
PATRICIA MULLINS                       ADDRESS ON FILE
PATRICIA PEREIRA                       ADDRESS ON FILE
PATRICIA PETRYK                        ADDRESS ON FILE
PATRICIA PEYTON                        ADDRESS ON FILE
PATRICIA RANIERI                       C/O WHIBBS & STONE ATTORNEYS AT LAW SCOTT STONE 801 WEST ROMANA STREET UNIT C
                                       PENSACOLA FL 32502
PATRICIA RANIERI                       ADDRESS ON FILE
PATRICIA RICCA                         ADDRESS ON FILE
PATRICIA RYGEL                         ADDRESS ON FILE
PATRICIA SCHIERING                     ADDRESS ON FILE
PATRICIA SHERWOOD                      ADDRESS ON FILE
PATRICIA SOKOLOWSKI                    ADDRESS ON FILE
PATRICIA SPYBROOK                      ADDRESS ON FILE
PATRICIA TAGGE BUTLER                  ADDRESS ON FILE
PATRICIA TLAXCANTITLA                  ADDRESS ON FILE
PATRICIA ULRICH                        ADDRESS ON FILE
PATRICIA WRIGHT                        ADDRESS ON FILE
PATRICIO PINTO                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 412 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 420 of 586

Claim Name                              Address Information
PATRICISA MARTIN                        ADDRESS ON FILE
PATRICK BEARDEN                         ADDRESS ON FILE
PATRICK CANTWELL                        ADDRESS ON FILE
PATRICK CARTER                          ADDRESS ON FILE
PATRICK COWLEY                          ADDRESS ON FILE
PATRICK COWLEY                          ADDRESS ON FILE
PATRICK D BURNSWORTH                    ADDRESS ON FILE
PATRICK DRESSER                         ADDRESS ON FILE
PATRICK E DUGAN                         ADDRESS ON FILE
PATRICK GOSET                           ADDRESS ON FILE
PATRICK HAGGERTY                        ADDRESS ON FILE
PATRICK HENRY CREATIVE PROMOTIONS INC   1177 WEST LOOP S STE 800 HOUSTON TX 77027-9073
PATRICK HOBBELMAN                       ADDRESS ON FILE
PATRICK J DONLON                        ADDRESS ON FILE
PATRICK J TAFT                          ADDRESS ON FILE
PATRICK L SCOTT                         ADDRESS ON FILE
PATRICK LOVE                            ADDRESS ON FILE
PATRICK MARR                            ADDRESS ON FILE
PATRICK MCLEAN                          ADDRESS ON FILE
PATRICK MOODY                           ADDRESS ON FILE
PATRICK O'GORMAN                        ADDRESS ON FILE
PATRICK O'GORMAN                        C/O GEORGE SINK, PA PAULA AMICK, ESQ. 1440 BROAD RIVER RD COLUMBIA SC 29210
PATRICK OFFICER                         ADDRESS ON FILE
PATRICK POOL                            ADDRESS ON FILE
PATRICK RYAN                            ADDRESS ON FILE
PATRICK SINISCHO                        ADDRESS ON FILE
PATRICK SNYDER                          ADDRESS ON FILE
PATRIOT PRO PLUMBING LLC                491 MCDONALD RD ADOLPHUS KY 42120
PATRIOT PRO TURF LANDSCAPE MAI          PO BOX 3191 HICKORY NC 28603
PATRIOT PRO TURF LANDSCAPE MAINT        P O BOX 3191 HICKORY NC 28603
PATRONTECHNOLOGY                        7827 GUNN HWY WEXFORD PA 15090
PATRONTECHNOLOGY                        10675 PERRY HWY, 1316 TAMPA FL 33626
PATSY DE ANGELIS                        ADDRESS ON FILE
PATTI DONNELLY                          ADDRESS ON FILE
PATTI J. CROOKS                         C/O KOHAN RETAIL INVESTMENT GROUP LLC 1010 NORTHERN BLVD GREAT NECK NY 11024
PATTI MARSH                             ADDRESS ON FILE
PATTI MILLER                            C/O FARAH & FARAH CAITLIN CLARKE 10 WEST ADAMS ST. JACKSONVILLE FL 32202
PATTISON SIGN GROUP INC                 410 N CEDAR BLUFF RD KNOXVILLE TN 37923
PATTON MECHANICAL INC                   16150 NC HIGHWAY 561 HALIFAX NC 27839
PATTON YOUNG ELECTRONIC                 4600 RUFF ROAD SUITE E NORTH CHARLESTON SC 29418
PATTY HASTREITER                        ADDRESS ON FILE
PATTY SIMPSON                           ADDRESS ON FILE
PATTY WASH                              415 ELM ST HEIGHTS VERSAILLES KY 40383
PAUL & HEINRICH ABERLE                  ADDRESS ON FILE
PAUL A MARTEL                           ADDRESS ON FILE
PAUL AND CO                             6244 ELTON AVE LAS VEGAS NV 89107
PAUL BURKHARDT                          ADDRESS ON FILE
PAUL CANESTRI AND THE LAW OFFICES OF    SIEGEL AND SIEGEL PC 606 PLAINSBORO RD BUILDING 100 SUITE F PLAINSBORO NJ
                                        08536



Epiq Corporate Restructuring, LLC                                                                  Page 413 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 421 of 586

Claim Name                           Address Information
PAUL CHRISTOFARO                     ADDRESS ON FILE
PAUL CLARK                           ADDRESS ON FILE
PAUL CROSSNINE                       ADDRESS ON FILE
PAUL CROUSON                         ADDRESS ON FILE
PAUL DICTON                          ADDRESS ON FILE
PAUL DUBOWSKI                        ADDRESS ON FILE
PAUL E ZUBE                          ADDRESS ON FILE
PAUL ENGLISH LANDSCAPES              45 FAIRVIEW AVENUE CLIFTON HEIGHTS PA 19018
PAUL FORRESTER                       ADDRESS ON FILE
PAUL FRANKLIN                        ADDRESS ON FILE
PAUL FREEMAN, JR                     ADDRESS ON FILE
PAUL GILLESPIE                       ADDRESS ON FILE
PAUL GILLIAM JR                      ADDRESS ON FILE
PAUL GREEN                           ADDRESS ON FILE
PAUL H ABERLE                        ADDRESS ON FILE
PAUL H ABERLE                        ADDRESS ON FILE
PAUL HATHAWAY                        ADDRESS ON FILE
PAUL J BLANCHARD                     ADDRESS ON FILE
PAUL J PALPALLATOC JR                ADDRESS ON FILE
PAUL J ROWELL                        ADDRESS ON FILE
PAUL JONES                           ADDRESS ON FILE
PAUL KOENIGSBERT MD                  ADDRESS ON FILE
PAUL LIVINGSTON                      ADDRESS ON FILE
PAUL MCBRIDE HEATING AND AIR         PO BOX 2305 MOREHEAD CITY NC 28557
PAUL MOESER                          ADDRESS ON FILE
PAUL MOESER                          ADDRESS ON FILE
PAUL PRIEBE                          ADDRESS ON FILE
PAUL RAMSEY                          ADDRESS ON FILE
PAUL ROGERSON                        ADDRESS ON FILE
PAUL SALEBE                          ADDRESS ON FILE
PAUL SANTONE                         ADDRESS ON FILE
PAUL STADELMAN                       ADDRESS ON FILE
PAUL STEPHEN JONES                   ADDRESS ON FILE
PAUL STEPHEN JONES                   ADDRESS ON FILE
PAUL T VADNAIS                       ADDRESS ON FILE
PAUL TESTORFF                        ADDRESS ON FILE
PAUL WEHRENBERG                      ADDRESS ON FILE
PAUL WINTON                          ADDRESS ON FILE
PAUL ZIMMERMAN                       ADDRESS ON FILE
PAUL ZIMMERMAN                       ADDRESS ON FILE
PAUL, ERIC                           C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
PAUL, ERIC                           18856 SE RED APPLE LN JUPITRE FL 33458
PAULA ADAMS FORREST                  2500 DUNDEE RD. WINTER HAVEN FL 33884
PAULA ADAMS FORREST                  ADDRESS ON FILE
PAULA BEARD                          ADDRESS ON FILE
PAULA CARMAN                         ADDRESS ON FILE
PAULA KILGORE                        ADDRESS ON FILE
PAULA LARSON                         ADDRESS ON FILE
PAULA MILLER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 414 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 422 of 586

Claim Name                               Address Information
PAULA MULLINS                            ADDRESS ON FILE
PAULA R PRIME                            ADDRESS ON FILE
PAULA TOWNSEND                           ADDRESS ON FILE
PAULA VAIL                               ADDRESS ON FILE
PAULA VINZANI                            ADDRESS ON FILE
PAULA WARNICK                            ADDRESS ON FILE
PAULA WILLIAMS                           ADDRESS ON FILE
PAULDING CO ENVIRONMENTAL HEALTH         240 CONSTITUTION BLVD SUIT 1-A DALLAS GA 30132
PAULDING COUNTY                          3236 ATLANTA HWY DALLAS GA 30132-5725
PAULDING COUNTY BOARD OF COMMISSIONERS   PO BOX 16007 ATLANTA GA 30321-0007
PAULDING COUNTY HEALTH DEPT              240 CONSTITUTION BLVD STE A DALLAS TX 30132
PAULDING COUNTY WATER SYSTEM             3844 ATLANTA HWY HIRAM GA 30141
PAULDING COUNTY WATER SYSTEM             PO BOX 16007 ATLANTA GA 30321
PAULDING COUNTY WATER SYSTEM             PO BOX 16007 ATLANTA GA 30321-0007
PAULETT JONES                            ADDRESS ON FILE
PAULETTE DICKENSON                       ADDRESS ON FILE
PAULETTE MURRAY                          ADDRESS ON FILE
PAULINE CORCORAN                         ADDRESS ON FILE
PAULO CISNEROS                           ADDRESS ON FILE
PAULO CISNEROS                           ADDRESS ON FILE
PAULS CARPET SHINE                       9947 BULLARD CLARKSTON MI 48348
PAULXO LLC                               601 MARQUETTE AVENUE SUITE 100 MINNEAPOLIS MN 55402
PAVEMENT EXCHANGE                        3111 MONROE RD SUITE 200 CHARLOTTE NC 28204
PAVEMENT EXCHANGE                        3111 MONROE ROAD SUITE 200 CHARLOTTE NC 28205
PAW PAW WINE DISTRIBUTORS                803 E MICHIGAN AVE PAW PAW MI 49079-1213
PAXTON YON                               ADDRESS ON FILE
PAY O MATIC CHECK CASHING FINANCIAL SVC 166 30 JAMAICA AVE 2ND FLOOR JAMAICA NY 11432
PAYFLEX HSA                              PO BOX 2239 OMAHA NE 68103-2239
PAYFLEX SYSTEMS USA INC                  10802 FARNAM DRIVE SUITE 100 OMAHA NE 68154
PAYNE FREEMAN                            ADDRESS ON FILE
PAYNE ROOFING AND REMODELING LLC         4585 HEATHER COURT CHARLOTTESVILLE VA 22911
PAYTON BRYANT                            ADDRESS ON FILE
PAYTON SCHWEIGER                         ADDRESS ON FILE
PAYTON TURRISI                           ADDRESS ON FILE
PBCI-ALLEN MECHANICAL & ELECTRICAL       2746 W COLLEGE AVE STATE COLLEGE PA 16801
PBM CAPE CORAL RT LLC                    257 CRABAPPLE RD LARRY D. HART TAX COLLECTOR OF LEE COUNTY FLORIDA MANHASSET
                                         NY 11030
PBM CAPE CORAL RT LLC                    257 CRABAPPLE RD MANHASSET NY 11030
PBM CAPE CORAL RT LLC                    C/O WADE MCK HAMPTON, ESQ 4348 SOUTHPOINT BLVD, STE 101 JACKSONVILLE FL 32216
PCF PROPERTIES, INC                      1311 MINDEN DRIVE SAN DIEGO CA 92111
PCI AUCTIONS CAROLINAS                   141 WEST END DR MANHEIM PA 17545
PCM DEVELOPMENT COMPANY                  THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PDI OF ASHLAND                           309 BIRCH ST HAZARD KY 41701
PDQ ISRAEL FAMILY FORREST OAKS LLC       PO BOX 515 HUDSON NY 12534
PEA RIDGE PUBLIC SERVICE DIST            500 NOVA ST HUNTINGTON WV 25504
PEA RIDGE PUBLIC SERVICE DIST            PO BOX 86 BARBOURSVILLE WV 25504
PEA RIDGE PUBLIC SERVICE DIST            PO BOX 86 BARBOURSVILLE WV 25504-0086
PEACE RIVER DISTRIBUTING INC             9400 PIPER RD PUNTA GORDA FL 33982
PEACH TREE LANDSCAPE                     11849 RIM ROCK TRAIL AUSTIN TX 78737



Epiq Corporate Restructuring, LLC                                                                   Page 415 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 423 of 586

Claim Name                           Address Information
PEACHTREE ELECTRICAL                 196A STONEBRIDGE DR MYRTLE BEACH SC 29588
PEACHTREE IMMEDIATE CARE             12775 HIGHWAY 54W STE 201 FAYETTEVILLE GA 30214
PEACHTREE MALL LLC                   PO BOX 86 SDS 12 2330 MINNEAPOLIS MN 55486
PEACHTREE MALL LLC                   PO BOX 86 SDS 12 2330 MINNEAPOLIS MN 55486-0000
PEACHTREE MALL LLC                   ATTN: LAW/LEASE ADMINISTRATION DEPT C/O PEACHTREE MALL 110 N. WACKER DR.
                                     CHICAGO IL 60606
PEACHTREE ORTHOPAEDIC CLINIC PA      PO BOX 13594 BELFAST ME 04915
PEACHTREE ORTHOPEDICS                2001 PEACHTREE RD NE STE 705 DR STEPHEN MCCOLLAM ATLANTA GA 30309
PEARL WYATT                          ADDRESS ON FILE
PEARSON PROPERTIES                   MICHAEL L. CARPENTER, ESQ. GRAY, LAYTON, KERSH, SOLOMON PO BOX 2636 GASTONIA
                                     NC 28053
PEARSON PROPERTIES                   PP-COX ROAD LLC 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PEARSON PROPERTIES                   ATTN: JOSEPH P. PEARSON 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PECO ENERGY COMPANY                  C/O EXELON BUSINESS SERVICES COMPANY ATTN LYNN R ZACK 2301 MARKET ST, #S23-1
                                     PHILADELPHIA PA 19103
PECO PAYMENT PROCESSING              PO BOX 37629 PHILADELPHIA PA 19101
PECO PAYMENT PROCESSING              PO BOX 37629 PHILADELPHIA PA 19101-0629
PECO PAYMENT PROCESSING              2301 MARKET ST PHILADELPHIA PA 19103
PECO PAYMENT PROCESSING              PO BOX 97274 WASHINGTON DC 20090-7274
PEDRO CALANMOTA                      ADDRESS ON FILE
PEDRO FERNANDEZ                      ADDRESS ON FILE
PEDRO GARCIA                         ADDRESS ON FILE
PEDRON FOLEY                         ADDRESS ON FILE
PEERLESS BEVERAGE COMPANY            1000 FLORAL AVENUE N UNION NJ 70830
PEGGI RASCO                          PO BOX 123493 FORT WORTH TX 76121
PEGGY GEORGE                         ADDRESS ON FILE
PEGGY GILLILAND                      ADDRESS ON FILE
PEGGY JOHNSON                        ADDRESS ON FILE
PEGGY JOHNSON                        ADDRESS ON FILE
PEGGY MYERS                          ADDRESS ON FILE
PEGGY NEDOROSCIK                     ADDRESS ON FILE
PEGGY WEASE                          ADDRESS ON FILE
PEIFER SAFE LOCK                     3747 CHERRY ROAD MEMPHIS TN 38118
PELHAM WATER WORKS                   PO BOX 1479 PELHAM AL 35124-1479
PENDRAGON LTD                        7157 OHIO RIVER RD LESAGE WV 25537
PENELEC                              101 CRAWFORDS CORNER RD BLDG 1, STE 1-511 HOLMDEL NJ 07733
PENELEC                              76 SOUTH MAIN ST AKRON OH 44308
PENELEC                              PO BOX 3687 AKRON OH 44309
PENELEC                              PO BOX 3687 AKRON OH 44309-3687
PENINSULA HEALTH DISTRICT            4095 IRONBOUND ROAD SUITE 200 WILLAIMSBURG VA 23188
PENINSULA PAVE AND SEAL              20288 ASPHALT ALY GEORGETOWN DE 19947-5392
PENN BEER                            1825 EAST 12TH STREET ERIE PA 16511
PENN BEER DISTRIBUTORS INC           2801 E TOWNSHIP LINE RD HATFIELD PA 19440
PENN BEER SALES AND SERVICE          2801 E TOWNSHIP LINE RD HATFIELD PA 19440
PENN HIGHLANDS DUBOIS                100 HOSPITAL AVENUE PO BOX 447 DUBOIS PA 15801
PENN LIQUORS                         1832 WINCHESTER AVE MARTINSBURG WV 25405
PENN POWER                           5001 NASA BLVD FAIRMONT WV 26554
PENN POWER                           PO BOX 3687 AKRON OH 44309
PENNICHUCK                           25 MANCHESTER ST PO BOX 1947 MERRIMACK NH 03054-1947
PENNSYLVANIA AMERICAN WATER          852 WESLEY DR MECHANICSBURG PA 17055


Epiq Corporate Restructuring, LLC                                                                 Page 416 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 424 of 586

Claim Name                               Address Information
PENNSYLVANIA AMERICAN WATER              PO BOX 371412 PITTSBURGH PA 15250
PENNSYLVANIA AMERICAN WATER              PO BOX 371412 PITTSBURGH PA 15250-7412
PENNSYLVANIA AVE FOOD PANTRY             1900 PENNSYLVANIA AVE ALLENTOWN PA 18109
PENNSYLVANIA DEPARTMENT OF HUMAN         SERVICES PA MEDICAID PROGRAM 801 MARKET STREET PHILADELPHIA PA 19107
PENNSYLVANIA DEPT OF LABOR AND INDUSTRY UNITED STATES PLAZA SUITE 1500 30 S 17TH ST PHILADELPHIA PA 19103-4007
PENNSYLVANIA DEPT OF REVENUE             PO BOX 280414 HARRISBURG PA 17128
PENNSYLVANIA DEPT OF STATE               555 UNION BLVD ALLENTOWN PA 18109-3389
PENNSYLVANIA DEPT OF STATE               STONY CREEK OFFICE CENTER 151 W MARSHALL ST SECOND FL NORRISTOWN PA 19401-4739
PENNSYLVANIA DEPT OF STATE               5TH FL STRAWBERRY SQ HARRISBURG PA 17128-0605
PENNSYLVANIA DEPT OF STATE               535 CHESTNUT ST SUNBURY PA 17801-2834
PENNSYLVANIA DEPT OF STATE               BANK TOWERS 207 WYOMING AVE SCRANTON PA 18503-1427
PENNSYLVANIA DEPT OF STATE               419 AVENUE OF THE STATES 6TH FL STE 602 CHESTER PA 19013
PENNSYLVANIA DEPT OF STATE               110 N 8TH ST STE 204A PHILADELPHIA PA 19107-2412
PENNSYLVANIA DEPT OF STATE               PHILADELPHIA NORTHE DISTRICT 3240 RED LION RD PHILADELPHIA PA 19114-1109
PENNSYLVANIA DEPT OF STATE               625 CHERRY ST READING PA 19602-1186
PENNSYLVANIA DEPT OF STATE               15 W THIRD ST SECOND FL GREENSBURG PA 15601-3003
PENNSYLVANIA DEPT OF STATE               425 MAIN ST JOHNSTOWN PA 15901-1808
PENNSYLVANIA DEPT OF STATE               411 7TH AVE ROOM 420 PITTSBURGH PA 15219-1905
PENNSYLVANIA DEPT OF STATE               11 PARKWAY CTR STE 175 875 GREENTREE RD PITTSBURGH PA 15220
PENNSYLVANIA DEPT OF STATE               448 W 11TH ST ERIE PA 16501-1501
PENNSYLVANIA LAWN AND LANDSCAPE LLC      3439 WEIDSASVILLE RD OREFIELD PA 18069
PENNSYLVANIA LIQUOR CONTROL BOARD        3084 EMRICK BLVD BETHLEHEM PA 18020
PENNSYLVANIA LIQUOR CONTROL BOARD        1234 MILLERSVILLE PIKE LANCASTER PA 17603
PENNSYLVANIA LIQUOR CONTROL BOARD        137 E MAIN ST LOCK HAVEN PA 17745
PENNSYLVANIA LIQUOR CONTROL BOARD        475 FRANKLIN S STE 5 INDIANA PA 15701
PENNSYLVANIA LIQUOR CONTROL BOARD PLCB   910 CAPITAL ST HARRISBURG PA 17124
PENNSYLVANIA MUNICIPAL                   SERVICE COMPANY 336 DELAWARE AVE OAKMONT PA 15139-2138
PENNSYLVANIA PHYSICIAN SERVICE           P O BOX 21113 BELFAST ME 04915
PENNSYLVANIA UC FUND                     DEPARTMENT OF LABOR & INDUSTRY PO BOX 60848 HARRISBURG PA 17121
PENNY COTHRAN                            ADDRESS ON FILE
PENNY STANLEY                            ADDRESS ON FILE
PENNY STANLEY                            ADDRESS ON FILE
PENSACOLA LOCK AND SAFE                  P O BOX 1869 BRENTWOOD TN 37024
PENSACOLA LOCK AND SAFE                  4575 BELL LN PACE FL 32571
PENSION BENEFIT GUARANTY CORP            GENERAL COUNSEL 1200 K STREET NW WASHINGTON DC 20005
PENSION BENEFIT GUARANTY CORP            DIR. CORP. FINANCE & NEGOTIATION DEPT. 1200 K STREET NW WASHINGTON DC 20005
PENSION BENEFIT GUARANTY CORPORATION     C/O OFFICE OF GENERAL COUNSEL ATTN COURTNEY MORGAN 1200 K ST NW, STE 340
                                         WASHINGTON DC 20005
PENSKE TRUCK LEASING CO LP               P O BOX 532658 ATLANTA GA 30353
PENTAIR FILTRATION SOLUTIONS LLC         1040 MUIRFIELD DRIVE HANOVER PARK IL 60133
PEOPLE REPORT                            17304 PRESTON ROAD SUITE 430 DALLAS TX 75252
PEOPLE REPORT LLC                        17304 PRESTON RD 430 DALLAS TX 75254
PEOPLES                                  375 N SHORE DR, STE 600 PITTSBURGH PA 15212-5866
PEOPLES                                  PO BOX 644760 PITTSBURGH PA 15264
PEOPLES                                  PO BOX 644760 PITTSBURGH PA 15264-4760
PEOPLES NATURAL GAS CO                   PO BOX 644760 PITTSBURGH PA 15264-4760
PEOPLES NATURAL GAS COMPANY LLC          C/O GRB LAW ATTN JEFFREY R HUNT, ESQ FRICK BLDG; 437 GRANT ST, 14TH FL
                                         PITTSBURGH PA 15219
PEOPLES WATER SVC CO OF FLORID           905 LOWNDE AVE PENSACOLA FL 32507



Epiq Corporate Restructuring, LLC                                                                      Page 417 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 425 of 586

Claim Name                              Address Information
PEOPLES WATER SVC CO OF FLORID         PO BOX 4815 PENSACOLA FL 32507
PEOPLES WATER SVC CO OF FLORIDA        PO BOX 4815 PENSACOLA FL 32507-0815
PEPCO                                  PO BOX 13608 PHILADELPHIA PA 19101
PEPCO                                  PO BOX 13608 PHILADELPHIA PA 19101-3608
PEPCO                                  PO BOX 97274 WASHINGTON DC 20090-7274
PEPIN DISTRIBUTING COMPANY             4121 NORTH 50TH STREET TAMPA FL 33610
PEPSI COLA                             55 INTERNATIONAL DR WINDSOR CT 06095-1062
PEREAU, JASMINE                        3867 ELDRIDGE AVE ORANGE PARK FL 32073
PEREZ TURFS LLC                        PO BOX 8051 SEBRING FL 33872
PEREZ, EVELYN                          C/O MICHAEL GIBSON, ESQ 3120 FIRE RD, STE 100 EGG HARBOR TOWNSHIP NJ 08234
PERFECT PLUMBING PARTNERS INC          PO BOX 683 CHESTER HEIGHTS PA 19017
PERFECTION GROUP INC                   2649 COMMERCE BLVD CINCINNATI OH 45241
PERFECTION LAWN SERVICES LLC           9730 FARAWAY FARM RD TALLAHASSEE FL 32317-1602
PERFICIENT                             555 MARYVILLE UNIVERSITY DRIVE SUITE 600 SAINT LOUIS MO 63141
PERFORMANCE AWARD CENTER INC           FILE 916241 PO BOX 961094 FT WORTH TX 76161
PERFORMANCE FOOD GROUP                 12500 WEST CREEK PKWY RICHMOND VA 23238-1110
PERFORMANCE FOOD GROUP                 ATTN: JACKIE FINLEY 245 NORTH CASTLE HEIGHTS AVE LEBANON TN 37087
PERMA TREAT                            PO BOX 8260 FREDERICKSBURG VA 22404
PERNELL JORDAN                         ADDRESS ON FILE
PERO BRITTZ                            ADDRESS ON FILE
PERRI KEELING                          ADDRESS ON FILE
PERRY AND BRANDT ATTORNEYS AT LAW      417 S MAIN ST WAKE FOREST NC 27587
PERRY BENTLEY                          ADDRESS ON FILE
PERRY BROWNLEE                         ADDRESS ON FILE
PERRY CONYERS                          ADDRESS ON FILE
PERRY SHARP                            ADDRESS ON FILE
PERRYMOND STARR                        ADDRESS ON FILE
PERSEPHONIE MAY                        ADDRESS ON FILE
PERSONAL TOUCH                         3411 DUNMORE AVE NW CANTON OH 44708
PERSONAL TOUCH CLEANING SERVICE        3411 DUNMORE AVE NW CANTON OH 44708
PERUSE SOFTWARE                        436 AMHERST STREET SUITE 222 NASHUA NH 03063
PERUSE SOFTWARE INC                    ATTN LEGAL DEPARTMENT PO BOX 794 MERRIMACK NH 03054
PETE FRANKLIN                          ADDRESS ON FILE
PETE'S LANDSCAPING                     ATTN PRESTON M ROBERTS 1399 S ELIZABETH ST EXT SAINT PAULS NC 28384
PETER A NODZAK                         ADDRESS ON FILE
PETER AND BILJANA STEFANOU             ADDRESS ON FILE
PETER B ORLIK                          613 KANE ST MT.PLEASANT MI 48858
PETER COURCY                           ADDRESS ON FILE
PETER EKSTRAND                         ADDRESS ON FILE
PETER J DONOVAN                        ADDRESS ON FILE
PETER KIDWELL                          ADDRESS ON FILE
PETER KOELLER                          ADDRESS ON FILE
PETER M VANDYKE TEE FOR ANDREW KUFORIJI 24 ARAPAHE RD WEST HARTFORD CT 06107
PETER MACOMBER                         ADDRESS ON FILE
PETER MAIETTA                          C/O LAW OFFICES OF CHARLES SAPIENZA CHARLES SAPIENZA 229 S JEFFERSON ST STE
                                       105 NEW CASTLE PA 16101
PETER MCALLISTER                       ADDRESS ON FILE
PETER R PLOURDE                        ADDRESS ON FILE
PETER S HEDLUND                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 418 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 426 of 586

Claim Name                            Address Information
PETER THOMPSON                        ADDRESS ON FILE
PETER TOMASZCUICZ                     ADDRESS ON FILE
PETER TOMASZEWICZ                     ADDRESS ON FILE
PETER TOMASZEWICZ CALISUNNY           ADDRESS ON FILE
PETER W GLANDER                       ADDRESS ON FILE
PETER WERNER                          ADDRESS ON FILE
PETER WILKINS                         C/O MORGAN & MORGAN CRAIG STEWART, ESQUIRE 2012 FLORIDA AVE S LAKELAND FL
                                      33803
PETER WILKINS                         ADDRESS ON FILE
PETERS ADENIJI                        ADDRESS ON FILE
PETERS INC                            PO BOX 1677 KINGSLAND GA 31548
PETERS LANDSCAPING AND LAWN CARE      PO BOX 1677 KINGSLAND GA 31548
PETERS LANDSCAPING LAWN               PO BOX 1677 KINGSLAND GA 31548
PETERS, CAITLIN                       713 SMITH ST SHELBY NC 28150
PETERSBURG HEALTH DEPARTMENT          301 HALIFAX ST PETERSBURG VA 23803
PETERSON JOSEPH                       ADDRESS ON FILE
PETERSON PLUMBING AND HEATING INC     203 LUTHER AVE LIVERPOOL NY 13088
PETERSON, LORI                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
PETES LANDSCAPING                     1399 SOUTH ELIZABETH ST EXT ST PAULS NC 28384
PETITPREN INC                         44500 N GROESBECK HWY CLINTON TOWNSHIP MI 48036
PETRA OSTERBERGER                     C/O SHMUELY & WILLIS, P.A. RAMI SHMUELY PO BOX 611867 NORTH MIAMI FL 33261
PETRA OSTERBERGER                     ADDRESS ON FILE
PETTIFORD, KIMBERLY                   114 N HOLLAND ST MUNCIE IN 47303
PEYDON ROSS                           ADDRESS ON FILE
PEYTON DAY                            ADDRESS ON FILE
PEYTON HUGHES                         ADDRESS ON FILE
PEYTON SPENCER                        ADDRESS ON FILE
PEYTON WARREN                         ADDRESS ON FILE
PEZZELLO BROS INC                     148 JEFFERSON AVE NEW LONDON CT 06320
PFILIP G HUNT                         ADDRESS ON FILE
PHENIX FOOD SERVICE                   318 GENERAL COLIN POWELL PKWY PHENIX CITY AL 36869
PHIL BLOOMFIELD                       ADDRESS ON FILE
PHIL HALL ELECTRIC INC                105 WEST WALNUT STREET DICKSON TN 37055
PHIL STONE TREE REMOVAL               340 BRANCH ROAD SANFORD NC 27330
PHILADELPHIA GAS WORKS                PO BOX 11700 NEWARK NJ 07101
PHILADELPHIA GAS WORKS                PO BOX 11700 NEWARK NJ 07101-4700
PHILADELPHIA GAS WORKS                800 W MONTGOMERY AVE PHILADELPHIA PA 19122
PHILADELPHIA HEALTH DEPARTMENT-EHS    1101 MARKET ST STE 1300 PHILADELPHIA PA 19107
PHILADELPHIA PREMIUM OUTLET LLC       C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                      46204
PHILADELPHIA PREMIUM OUTLETS LLC      PO BOX 822464 PHILADELPHIA PA 19182
PHILADELPHIA TRIBUNE                  502 S 16TH STREET PHILADELPHIA PA 19146
PHILIP A DENENBERG                    ADDRESS ON FILE
PHILIP C FROST                        ADDRESS ON FILE
PHILIP G ROTOLO                       ADDRESS ON FILE
PHILIP KALMANOR                       ADDRESS ON FILE
PHILIP MCMASTER                       ADDRESS ON FILE
PHILIP SMITH                          ADDRESS ON FILE
PHILIP WOJCIK                         ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 419 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 427 of 586

Claim Name                            Address Information
PHILLIP BONDANK                       ADDRESS ON FILE
PHILLIP CHAVEZ                        ADDRESS ON FILE
PHILLIP COROUTHERS                    ADDRESS ON FILE
PHILLIP DEFOE                         ADDRESS ON FILE
PHILLIP E STEWART                     ADDRESS ON FILE
PHILLIP GOSSEN                        ADDRESS ON FILE
PHILLIP MILTON                        ADDRESS ON FILE
PHILLIP QUIMBY                        ADDRESS ON FILE
PHILLIP R GOSSEN                      ADDRESS ON FILE
PHILLIP RUPERT                        ADDRESS ON FILE
PHILLIP W ALDRIDGE                    ADDRESS ON FILE
PHILLIP WALLACE                       ADDRESS ON FILE
PHILLIP WIGGINS                       ADDRESS ON FILE
PHILLIPS LANDSCAPING                  PO BOX 6046 JOHNSON CITY TN 37602
PHILLIPS LANDSCAPING INC              PO BOX 6046 JOHNSON CITY TN 37602
PHILLIPS WINE SPIRITS ST PAUL         1999 SHEPARD ROAD JOHNSON BROS ST PAUL MN 55116
PHILLISHA ROGERS                      ADDRESS ON FILE
PHILS HOME REPAIR                     PO BOX 19247 MINNEAPOLIS MN 55419
PHOEBE JUDE                           ADDRESS ON FILE
PHOENIX SIGN INSTALLATIONS LLC        3171 TAWA DR LIMA OH 45806
PHOENIX WHOLESALE FOOD SERVICE        PO BOX 707 FOREST PARK GA 30298
PHOENIXVILLE ASSOCIATES LP            419 S 2ND ST STE 3010 ATTN PETER SALIGMAN ROCK CREEK PROPERTY PHILADELPHIA PA
                                      19147
PHOENIXVILLE ASSOCIATES LP            ROCK CREEK PROPERTY 419 S 2ND STREET STE 301 PHILADELPHIA PA 19147
PHYLLIS EMMEL                         ADDRESS ON FILE
PHYLLIS KLAFTER                       ADDRESS ON FILE
PHYLLIS STONER                        ADDRESS ON FILE
PHYLLIS TOMOKO UYEMURA                KIMCO REALTY CORP. MID-ATLANTIC REGION 1954 GREENSPRING DRIVE, SUITE 330
                                      TIMONIUM MD 21093
PHYLLIS TOMOKO UYEMURA                JENNIFER N. FOUNTAIN, ESQ. ISAACSON SHERIDAN 804 GREEN VALLEY ROAD, SUITE 200
                                      GREENSBORO NC 27408
PHYLLIS TOMOKO UYEMURA                PHYLLIS TOMOKO UYEMURA 1172 PRINCESS COURT COSTA MESA CA 92626
PHYLLIS TOMOKO UYEMURA                ADDRESS ON FILE
PHYLLISS WOODY                        ADDRESS ON FILE
PIAZZA INC                            495 FOREST AVENUE PORTLAND ME 04032
PIAZZA PRODUCE CO                     PO BOX 68931 INDIANAPOLIS IN 46268
PIAZZA PRODUCE LLC                    C/O MARY JEAN FASSETT, ESQ 4530 WISCONSIN AVE NW, STE 301 WASHINGTON DC 20016
PICKENS CO FAMILY COURT               P O BOX 777 PICKENS SC 29671
PICKENS COUNTY TREASURER              PO BOX 1210 LOCKBOX OPERATION TD BANK COLUMBIA SC 29202
PICONES NAZARETH BEVERAGE CENTER      56 SOUTH ST NAZARETH PA 18064
PICTURE PERFECT LAWN CARE             5209 CARLISLE CT SUMMERVILLE SC 29485
PICTURE PERFECT WINDOW CLEANING LLC   PO BOX 3892 YOUNGSTOWN OH 44513
PIECE MANAGEMENT INC                  117 SOUTH SECOND STREET NEW HYDE PARK NY 11040
PIEDMONT DOOR AND HARDWARE LLC        8112 PARKTON GATE DR HUNTERSVILLE NC 28078
PIEDMONT GROUNDS MANAGEMENT           PO BOX 37690 ROCK HILL SC 29732
PIEDMONT MOUNTAINSIDE HOSPITAL        P O BOX 102893 ATLANTA GA 30368
PIEDMONT NATURAL GAS                  PO BOX 1246 CHARLOTTE NC 28201
PIEDMONT NATURAL GAS                  4339 S TRYON ST CHARLOTTE NC 28217
PIEDMONT NATURAL GAS                  C/O HAYNSWORTH SINKLER BOYD PA ATTN MARY M CASKEY, ESQ PO BOX 11889 COLUMBIA
                                      SC 29211-1889


Epiq Corporate Restructuring, LLC                                                                Page 420 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 428 of 586

Claim Name                              Address Information
PIEDMONT NATURAL GAS                    PO BOX 660920 DALLAS TX 75266
PIEDMONT NATURAL GAS                    PO BOX 660920 DALLAS TX 75266-0920
PIEDMONT NEWNAN HOSPITAL                PO BOX 116409 ATLANTA GA 30368
PIER PARK                               ADDRESS ON FILE
PIERCE FEORA                            ADDRESS ON FILE
PIERCE PARTS SERVICE INC                2422 ALLEN RD MACON GA 31216
PIET, MAXWELL                           C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE KNOXVILLE TN 37934
PIET, MAXWELL                           333 FERN ST WEST PALM BEACH FL 33401
PIGG ENTERPRISES LLC                    1915 CAMP JACKSON RD CAHOKIA IL 62206
PIGG ENTERPRISES LLC                    AMERICAN CLEAN CARE 1915 CAMP JACKSON RD CAHOKIA IL 62206
PIKE COUNTY                             PO BOX 111 MAGNOLIA MS 39652
PIKE COUNTY HEALTH DEPARTMENT           900 S FRANKLIN DR TROY AL 36081
PIKE CREEK SHOPPPING CENTER             PO BOX 644031 C/O REGENCY CENTERS LP PITTSBURGH PA 15264
PIKE MART PACKAGES                      118 WEST PRESLEY BOULEVARD MCCOMB MS 39648
PINE STATE BEVERAGE CO INC              100 ENTERPRISE AVENUE GARDINER ME 43450
PINE TREE FOOD EQUIPMENT INC            175 LEWISTON RD GRAY ME 04039
PINELLAS COUNTY TAX COLLECTOR           PO BOX 31149 TAMPA FL 33631-3149
PINNACLE FINANCIAL PARTNERS             ATTN: WANDA DAVIS 150 THIRD AVENUE SOUTH, STE 900 NASHVILLE TN 37201
PINNACLE FINANCIAL PARTNERS INC         1111 NORTHSHORE DR SUITE S800 ATTN: JEFF DOBBS KNOXVILLE TN 37919
PINNACLE LAND MAINTENANCE INC           850 W BERESFORD RD DELAND FL 32720
PINNACLE SIGN GROUP INC                 505 N GLENSTONE SPRINGFIELD MO 65802
PIPER SPERRY                            ADDRESS ON FILE
PIQUA CITY INCOME TAX                   PO BOX 1223 PIQUA OH 45356
PISTOL CREEK CATCH OF THE DAY           122 PIEDMONT CIRCLE MARYVILLE TN 37803
PITBULL CONSTRUCTION AND MAINTENANCE    189 FISHING CREEK MILL HALL PA 17751
PITT COUNTY ABC BD STORE 1              2307 S MEMORIAL DRIVE GREENVILLE NC 27834
PITT COUNTY TAX ADMINISTRATION          PO BOX 875 GREENVILLE NC 27835-0875
PJ PUHL REFRIGERATION AC INC            670 27TH ST NW NAPLES FL 34120
PJK FOOD SERVICE LLC                    C/O MCCARRON & DIESS ATTN MARY JEAN FASSETT, ESQ 4530 WISCONSIN AVE NW, #301
                                        WASHINGTON DC 20016
PJK FOOD SERVICE LLC                    3310 75TH AVE LANDOVER MD 20785
PJS PLUMBING                            W294 N6359 WALLSCHLAGER WAY HARTLAND WI 53029
PL CHERRYDALE POINT LLC                 PO BOX 6203 DEPT CODE SSCG1147ALRUBYTU00 HICKSVILLE NY 11802
PLATTE COUNTY COLLECTOR                 415 THIRD ST RM 212 PLATTE CITY MO 64079
PLAVE KOCH PLC                          12005 SUNRISE VALLEY DR SUITE 200 RESTON VA 20191
PLAYNETWORK INC                         PO BOX 21550 NEW YORK NY 10087
PLAYNETWORK INC                         C/O MICHELE WEISS 450 REMINGTON RD, STE 100 SCHAUMBURG IL 60173
PLAYNETWORK INC                         ATTN CONTRACT MANAGER 8727 148TH AVE NE REDMOND WA 98052
PLS CHECK CASHIERS OF NEW YORK          800 JORIE BLVD SUITE 200 OAK BROOK IL 60523
PLUG PAY TECHNOLOGIES INC               1363 VETERANS HWY STE 26 HAUPPAUGE NY 11788
PLUMBING AND BACKHOE SERVICE            608 BELSHE AVE WILLOW SPRINGS MO 65793
PLYMOUTH MARKETPLACE LLC                600 S HWY 169, #1660 SAINT LOUIS PARK MN 55426
PLYMOUTH MARKETPLACE LLC                600 SOUTH HWY 169 SUITE 701 C/O TRI STAR MANAGEMENT ST LOUIS PARK MN 55426
PLYMOUTH MEETING HOTEL FRANCHISEE LLC   2055 CHEMICAL RD HAMPTON INN PLYMOUTH MEETING PLYMOUTH MEETING PA 19462
PLYMOUTH TOWNSHIP                       ATTN SEWER DEPT 700 BELVOIR RD PLYMOUTH MTNG PA 19462
PLYMOUTH TOWNSHIP                       700 BELVOIR RD PLYMOUTH MEETING PA 19462
PLYMOUTH TOWNSHIP                       ATTN SEWER DEPT 700 BELVOIR RD PLYMOUTH MTNG PA 19462-2578
PLYMOUTH TOWNSHIP SIGN RENEWAL          700 BELVOIR RD PLYMOUTH MEETING PA 19462
PMP PROPERTIES                          3526 S. TAMARACK ST. VISALIA CA 93277



Epiq Corporate Restructuring, LLC                                                                    Page 421 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 429 of 586

Claim Name                             Address Information
PMP PROPERTIES                         2017 RUBY LLC PMP PROPERTIES 3526 S. TAMARACK ST. VISALIA CA 93277
PMP PROPERTIES                         6648 W WREN AVE VISALIA CA 93291
PMR                                    PROFESSIONAL MANUFACTURERS REP 1305 LAKES PARKWAY SUITE 106 1305 LAKES PARKWAY
                                       SUITE 106 LAWRENCEVILLE GA 30043
PNC                                    ATTN: SUSAN GARDNER 500 FIRST AVE. PITTSBURG PA 15219
PNC                                    ATTN: SUSAN GARDNER 101 SOUTH FIFTH ST LOUISVILLE KY 40202
PNC BANK, NA                           500 FIRST AVENUE, MAILSTOP: P7-PFSC-3-B ATTN: TM LEGAL LIAISON TEAM PITTSBURGH
                                       PA 15219
PNP ONE CARE HANDYMAN & CLEANING SVS   7619 N 67TH AVE SUITE 401 GLENDALE AZ 85301
POCOMOKE CITY                          101 CLARKE AVE POCOMOKE CITY MD 21851
POCONO PRODUCE CO INC                  2504 CHIPPERFIELD DRIVE STROUDSBURG PA 18301
POKEYS SPORTS                          335 W BROADWAY MARYVILLE TN 37801
POLAR MECH HEATING AND COOLING LLC     PO BOX 7369 NORTH AUGUSTA SC 29861
POLCARO LAWN SPRINKLER SOLUTIONS       154 WATERTREE DR EAST SYRACUSE NY 13057
POLIZZANO, JOHN K                      1917 PEACH TREE LN BETHLEHEM PA 18015
POLIZZANO, JOHN KEITH                  1917 PEACH TREE LN BETHLEHEM PA 18015
POLK COUNTY TAX COLLECTOR              PO BOX 1189 BARTOW FL 33831
POLK COUNTY TAX COLLECTOR              PO BOX 2016 BARTOW FL 33831
POLK COUNTY TAX COLLECTOR              C/O JOE G TEDDER, CFC TAX COLLECTOR PO BOX 2016 BARTOW FL 33831
POLK COUNTY TAX COLLECTOR              C/O JOE G TEDDER, CFC TAX COLLCTOR COLLECTOR PO BOX 2016 BARTOW FL 33831
POLOHONKI PLUMBING AND HEATING         1915 KYLE RUN ROAD FALLS CREEK PA 15840
POLSINELLI PC                          PO BOX 878681 KANSAS CITY MO 64187
POLYSURVEYING OF MOBILE INC            5588 JACKSON RD MOBILE AL 36619
POMPANO REALTY USA LLC                 C/O COLLIERS INTERNATIONAL 5260 PARKWAY PLAZA BLVD., SUITE 110 CHARLOTTE NC
                                       28217
POMPANO REALTY USA LLC                 5260 PARKWAY PLAZA BLVD #110 C/O COLLIERS INTERNATIONAL AR CHARLOTTE NC 28217
POMPANO REALTY USA LLC                 ALBERTO GUZMAN 9130 S. DADELAND BLVD 1509 MIAMI FL 33156
PONCE HOLLOWELL                        ADDRESS ON FILE
PONCE HOLLOWELL                        ADDRESS ON FILE
POND LEHOCKY                           2005 MARKET ST 18TH FL OONE COMMERCE SQUARE PHILADELPHIA PA 19103
POND LEHOCKY GIORDANO LLP              2005 MARKET ST 18TH FL OONE COMMERCE SQUARE PHILADELPHIA PA 19103
PONTIAC MALL LP                        27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POOFS CLEANING                         6500 SAINT JOE RD APT 305 FORT WAYNE IN 46835
POPE COUNTY TAX COLLECTOR              PO BOX 9276 JONESBORO AR 72403
POPE COUNTY TAX COLLECTOR              100 W MAIN RUSSELLVILLE AR 72801
POPE LIME COMPANY                      1101 E OCOTILLO RD PHOENIX AZ 85014-1056
POPULAR PLUMBING & HEATING CORP        C/O RHK RECOVERY GROUP 1670 OLD COUNTRY RD, STE 202 PLAINVIEW NY 11803
POPULAR PLUMBING AND HEATING           10 CHARLES STREET NEW HYDE PARK NY 11040
POPULAR PLUMBING AND HEATING CORP      PO BOX 310 NEW HYDE PARK NY 11040
PORT CHARLOTTE MALL LLC                PORT CHARLOTTE MALL LLC C/O WP GLIMCHER INC. 180 EAST BROAD ST COLUMBUS OH
                                       43215
PORT CHARLOTTE MALL LLC                C/O WASHINGTON PRIME GROUP INC ATTN S IFEDUBA 180 E BROAD ST COLUMBUS OH 43215
PORT CHARLOTTE MALL LLC                PO BOX 406373 ATLANTA GA 30384
PORT CHARLOTTE MALL LLC                PORT CHARLOTTE MALL LLC C/O M.S. MANAGEMENT ASSOCIATES, INC. 225 WEST
                                       WASHINGTON STREET INDIANAPOLIS IN 46204
PORTAGE CO WATER RESOURCES             449 S MERIDIAN ST PO BOX 812 RAVENNA OH 44266
PORTAGE CO WATER RESOURCES             8116 INFIRMARY RD SOUTH MERIDIAN ST RAVENNA OH 44266
PORTAGE CO WATER RESOURCES             449 S MERIDIAN ST PO BOX 812 RAVENNA OH 44266-0812
PORTAGE COUNTY                         PO BOX 1217 RAVENNA OH 44266
PORTAGE COUNTY COMBINED GEN. HEALTH    705 OAKWOOD ST RAVENNA OH 44266


Epiq Corporate Restructuring, LLC                                                                   Page 422 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 430 of 586

Claim Name                               Address Information
DEPT                                     705 OAKWOOD ST RAVENNA OH 44266
PORTAGE COUNTY HEALTH DEPARTMENT         705 OAKWOOD ST RAVENNA OH 44266
PORTAGE COUNTY HEALTH DISTRICT           705 OAKWOOD ST RAVENNA OH 44266
PORTIER LLC                              ATTN LEGAL DEPARTMENT GREENTREE DR, STE 101 DOVER DE 19904
PORTIER LLC                              C/O UBER TECHNOLOGIES INC ATTN LEGAL ENTERPRISE PRODUCTS 1455 MARKET ST, STE
                                         400 SAN FRANCISCO CA 94103
PORTSMOUTH CITY TREASURER SALES TAX      801 CRAWFORD T PORTMOUTH VA 23704
PORTSMOUTH CITY TREASURERS OFFICE        801 CRAWFORD ST PORTSMOUTH VA 23704
PORTSMOUTH HEALTH DEPARTMENT             1701 HIGH STREET 4TH FLOOR PORTSMOUTH VA 23704
PORTSMOUTH HEALTH DEPT                   605 WASHINGTON ST PORTSMOUTH OH 45662
POST POLAK GOODSELL MACNEILL STAUCHLER   425 EAGLE ROCK AVENUE STE 200 ROSELAND NJ 07068
POST SECURITY SERVICES INC               PO BOX 340 EAST SYRACUSE NY 13057
POSTAL PRESORT INC                       820 W 2ND ST N WICHITA KS 67203-6005
POSTEC INC                               6701 BAUM DR, STE 165 KNOXVILLE TN 37919
POSTEC INC                               ATTN LISA PALMER SUPPORT ADMIN 1125 NORTHMEADOW PKWY STE 114 ROSWELL GA 30076
POSTEC INC                               1125 NORTHMEADOW PKWY SUITE 114 ROSWELL GA 30076
POSTMATES INC                            201 3RD ST FL 2 SAN FRANCISCO CA 94103-3153
POTEATS LOCK AND KEY                     1015 HIGHLAND AVE PO BOX 2203 HICKORY NC 28603
POTOMAC EDISON                           800 CABIN HILL DRIVE GREENSBURG PA 15606
POTOMAC EDISON                           5001 NASA BLVD FAIRMONT WV 26554
POTOMAC EDISON                           PO BOX 3615 AKRON OH 44309
POTRATZ FLORAL SHOP GREENHOUSES INC      1418 BUFFALO RD ERIE PA 16503
POTTAWATTAMIE COUNTY                     227 SOUTH 6 ST COUNCIL BLUFFS IA 51501
POTTER PAINTING                          613 E LINCOLN RD ALCOA TN 37701
POTTER PROPERTIES LLC                    4700 S HIGHLAND DRIVE STE B SALT LAKE CITY UT 84117
POTTER PROPERTIES, LLC                   C/O BRYAN CAVE LEIGHTON PAISNER LLP ATTN CULLEN KUHN 211 N BROADWAY, SUITE
                                         3600 SAINT LOUIS MO 63102
POTTER, MARK                             C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
POTTER, MARK                             145 N MALL DR, #69 SAINT GEORGE UT 84790
POUGHKEEPSIE GALLERIA COMPANY            4 CLINTON SQ SYRACUSE NY 13202
POUGHKEEPSIE GALLERIA LLC                C/O BARCLAY DAMON LLP ATTN KEVIN M NEWMAN BARCLAY DAMON TOWER; 125 E JEFFERSON
                                         ST SYRACUSE NY 13202
POUGHKEEPSIE GALLERIA LLC                ATTN: MGMT DIVISION THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                         13202-1078
POUGHKEEPSIE GALLERIA LLC                PO BOX 8000 DEPT 380 BUFFALO NY 14267
POUGHKEEPSIE GALLERIA, LLC               C/O PYRAMID MANAGEMENT GROUP, LLC THE CLINTON EXCHANGE 4 CLINTON SQUARE
                                         SYRACUSE NY 13202
POULETTE A POLO                          ADDRESS ON FILE
POWELL ANDERSON CAPITAL, L.P.            33 WEST 60TH STREET, 11TH FLOOR ATTN: R ADAM LINDSAY NEW YORK NY 10023
POWER AND LIGHT GROUP INC                7420 E HITT ROAD SUITE E MOBILE AL 36695
POWER CLEAN                              11245 ROLEY HILLS RD THORNVILLE OH 43076
POWER CLEAN LLC                          11245 ROLEY HILLS RD THORNVILLE OH 43076
POWER PUMPING CO LLC                     139 SHELLY WAY SEYMOUR TN 37865
POWERS DISTRIBUTING COMPANY INC          3700 GIDDINGS ROAD ORION MI 48359
PP COX ROAD LLC                          PEARSON PROPERTIES 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PP-COX ROAD LLC PEARSON PROPERTIES       PP-COX ROAD LLC 1422 BURTONWOOD DRIVE STE 200 GASTONIA NC 28054
PPL ELECTRIC UTILITIES                   827 HAUSMAN RD ALLENTOWN PA 18104
PPL ELECTRIC UTILITIES CORP              2 N 9TH ST ALLENTOWN PA 18101
PPL ELECTRIC UTILITIES CORP              2 N 9TH ST ALLENTOWN PA 18101-1175
PPL ELECTRIC UTILITIES CORP              827 HAUSMAN RD ALLENTOWN PA 18104-9392


Epiq Corporate Restructuring, LLC                                                                     Page 423 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 431 of 586

Claim Name                             Address Information
PR MAGNOLIA LLC                        CHRISTIANA UY, DIR LEGAL & PARALEGAL C/O PREIT SERVICES LLC ONE COMMERCE
                                       SQUARE 2005 MARKET ST, STE 1000 PHILADELPHIA PA 19103
PR MAGNOLIA LLC                        C/O PREIT SERVICES, LLC ONE COMMERCE SQUARE 2005 MARKET ST., SUITE 1000
                                       PHILADELPHIA PA 19103
PR MAGNOLIA LLC                        C/O JEFFREY KURTZMAN, ESQ 401 S 2ND ST, STE 200 PHILADELPHIA PA 19147
PR MAGNOLIA LLC                        MAGNOLIA MALL MANAGEMENT OFFICE 2701 DAVID MCLEOD BLVD. FLORENCE SC 29501
PR MAGNOLIA LLC                        DOUGLAS M. ZAYICEK, ESQ. BELLAMY, RUTENBERG, COPELAND, EPPS 1000 29TH AVENUE
                                       NORTH MYRTLE BEACH SC 29578-0357
PR MAGNOLIA LLC                        PO BOX 73391 CLEVELAND OH 44193
PR SPRINGFIELD/DELCO LIMITED           CHRISTIANA UY, DIR LEGAL & PARALEGAL C/O PREIT SERVICES LLC ONE COMMERCE
PARTNERSHIP                            SQUARE 2005 MARKET ST, STE 1000 PHILADELPHIA PA 19103
PR SPRINGFIELD/DELCO LIMITED           C/O JEFFREY KURTZMAN, ESQ 401 S 2ND ST, STE 200 PHILADELPHIA PA 19147
PARTNERSHIP
PR SPRINGFIELD/DELCO LP                C/O PREIT SERVICES, LLC ONE COMMERCE SQUARE 2005 MARKET STREET, STE 1000
                                       PHILADELPHIA, PA 19103
PR SPRINGFIELD/DELCO LP                PO BOX 373988 CLEVELAND OH 44193
PR SPRINGFIELD/DELCO LTD PARTNERSHIP   PO BOX 373988 CLEVELAND OH 44193
PRAXAIR DISTRIBUTION INC               DEPT CH 10660 PALATINE IL 60055
PRE INC                                524 N SEGRAVE ST DAYTONA BEACH FL 32114
PRECIOUS BATTLE                        ADDRESS ON FILE
PRECIOUS CRANDALL                      ADDRESS ON FILE
PRECIOUS KIONI                         ADDRESS ON FILE
PRECIOUS LESTER                        ADDRESS ON FILE
PRECISION APPLIANCE OF FLA INC         2414 MERCHANT AVE ODESSA FL 33556
PRECISION APPLIANCE OF FLORIDA INC     2414 MERCHANT AVE ODESSA FL 33556
PRECISION LAWN CARE                    240 EPLEY RD APT E NEWPORT TN 37821
PRECISION LAWN CARE & LANDSCAPING      ATTN JACQUELINE L KING 2244 DARK HOLLOW RD COSBY TN 37722
PRECISION LAWN MOWING INC              PO BOX 484 LITCHFIELD IL 62056
PRECISION MOTORCARS INC                4400 N DALE MABRY HWY TAMPA FL 33614
PREDIENCIO SANCA VALDEZ                ADDRESS ON FILE
PREDIENCIO SANCA VALDEZ                ADDRESS ON FILE
PREFERRED CAPITAL INC                  6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
PREFERRED PLUMBING SVCS INC            PO BOX 97812 PEARL MS 39288
PREMIER BEVERAGE CO                    9801 PREMIER PARKWAY MIRAMAR FL 33025
PREMIER CARPET CLEANING RESTORATION    PO BOX 9854 NEW IBERIA LA 70562
PREMIER CENTER OF CANTON LLC           18720 MACK AVENUE SUITE 200 GROSSE POINTE PARK MI 48236
PREMIER CENTER OF CANTON LLC           18720 MACK AVENUE SUITE 200 GROSSE POINTE FARMS MI 48236
PREMIER ELECTRIC INC                   PO BOX P 275 SW AVERY AVE CORVALLIS OR 97339
PREMIER LANDSCAPE INDUSTRIES           1132 23RD LN PUEBLO CO 81006
PREMIER LANDSCAPES LLC                 PO BOX 967 BRANSON MO 65615
PREMIER LANDSCAPES LLC                 PO BOX 967 BRANSON MD 65615
PREMIER LAWN AND LANDSCAPES LLC        4565 PHEASANT DRIVE SALISBURY MD 21804
PREMIER LAWN AND TREE CARE             PO BOX 5284 TERRE HAUTE IN 47805
PREMIER LAWN TREE CARE                 PO BOX 5284 TERRE HAUTE IN 47805
PREMIER MIDWEST BEVERAGE               10367 SOUTH 134TH STREET OMAHA NE 68138
PREMIER PRODUCE CENTRAL FLORIDA LLC    640 DISTRIBUTION DR MELBOURNE FL 32904
PREMIER PRODUCE LLC                    PO BOX 1355 ELIZABETHTOWN KY 42702
PREMIER PRODUCE ONE                    904 WOODLEY ROAD DAYTON OH 45403
PREMIERE GLOBAL SERVICE                P O BOX 404351 ATLANTA GA 30384
PREMIUM BEVERAGE AL                    928 N RAILROAD AVENUE OPELIKA AL 36801


Epiq Corporate Restructuring, LLC                                                                  Page 424 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 432 of 586

Claim Name                              Address Information
PREMIUM BEVERAGE SUPPLY LTD            3701 LACON ROAD HILLIARD OH 43026
PREMIUM DISTRIBUTORS OF MARYLAND LLC   530 MONOCACY BOULEVARD FREDERICK MD 21701
PREMIUM DISTRIBUTORS OF VA             15001 NORTHRIDGE DRIVE CHANTILLY VA 20151
PRENTICE A TATE                        ADDRESS ON FILE
PRESIDIO NETWORKED SOLUTIONS           PO BOX 822169 PHILADELPHIA PA 19182
PRESLEE KRISS                          ADDRESS ON FILE
PRESQUE ISLE CITY TAX COLLECTOR        12 SECOND ST PRESQUE ISLE ME 04769-2459
PRESS ENTERPRISE INC                   3185 LACKAWANNA AVE BLOOMSBURG PA 17815
PRESSURE WASHING ENTERPRISES LLC       PO BOX 2421 MCCOMB MS 39649
PRESTIGE CLEANING INC                  13903 BALLANTYNE MEADOWS DRIVE CHARLOTTE NC 28277
PRESTIGE ELECTRIC LLC                  1908 WILLWAY CIR VIRGINIA BEACH VA 23455
PRESTIGE SYST CARPET AND FURNITURE CLNG 348 TWO NOTCH RD LEXINGTON SC 29073
PRESTIGE SYSTEMS LLC                   348 OLD TWO NOTCH RD LEXINGTON SC 29073
PRESTIGE TECHNICAL SERVICES            9 PROGRESS PARKWAY UNION MO 63084
PRESTO MAGIC CLEAN                     102 BRADLEY LANE TEXARKANA TX 75503
PRESTON BRUBAKER                       ADDRESS ON FILE
PRESTON COONRADT                       ADDRESS ON FILE
PRESTON M ROBERTS                      ADDRESS ON FILE
PRESTON ROGERS                         ADDRESS ON FILE
PRESTON TUNIE                          ADDRESS ON FILE
PRESTON'S GENUINE ENTERPRISES LLC      D/B/A FISH WINDOW CLEANING OF TALLAHASEE PO BOX 14095 TALLAHASSEE FL 32317
PRESTON'S GENUINE ENTERPRISES LLC      HEATHER LYNN SHAFFER-SATHER, OFFICE MGR 2591 CENTERVILLE RD, UNIT 103
                                       TALLAHASSEE FL 32317
PRESTONS GENUINE ENTERPRISES LLC       PO BOX 14095 TALLAHASSEE FL 32317
PRICE AND PRICE ENTERPRISES INC        181 S FRANKLINE AVE STE 603 VALLEY STREAM NY 11581
PRICE, JAMES A                         518 MISTY MORNING DR FLUSHING MI 48433
PRICEWATERHOUSE COOPERS LLP            PO BOX 75647 CHICAGO IL 60675
PRIDE FLOOR CARE SERVICES LLC          2461 VANCE RD SARDINIA OH 45171
PRIMARY HEALTH NETWORK                 100 SHENANGO AVE SHARON PA 16146
PRIME SCAPE SERVICES                   PO BOX 17099 CLEARWATER FL 33762
PRIME, SHERRY BIGBY                    11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
PRIMITIVO MORALES                      ADDRESS ON FILE
PRINCE EDWARD COUNTY                   HEALTH DEPARTMENT 111 SOUTH ST FARMVILLE VA 23901
PRINCE EDWARD COUNTY HEALTH DEPT       111 SOUTH ST GROUND FLOOR FARMVILLE VA 23901
PRINCE EDWARD COUNTY TREASURER         PO BOX 522 FARMVILLE VA 23901
PRINCE EDWARD COUNTY TREASURER         124 N MAIN ST, FL 2 FARMVILLE VA 23901-1306
PRINCE GEORGES COUNTY                  9400 PEPPERCORN PLACE LICENSING OFC DEPT OF PERMIT INSPECTIONS ENFORCEMENT
                                       LARGO MD 20774
PRINCE GEORGES COUNTY MD               PO BOX 17578 BALTIMORE MD 21297-1578
PRINCE WILLIAM COUNTY                  PO BOX 2467 WOODBRIDGE VA 22195
PRINCE WILLIAM COUNTY                  PO BOX 2467 TAX ADMINISTRATION DIVISION PRINCE WILLIAM VA 22195-2467
PRINCE WILLIAM HEALTH DISTRICT         8470 KAO CIRCLE MANASSAS VA 20110
PRINCE WILLIAM HEALTH DISTRICT         8470 KAO CIR MANASSAS VA 20110-1712
PRINCIPAL LIFE INSURANCE CO 018510     FISCHER MARKET PLACE PROPERTY 018510 PO BOX 310300 DES MOINES IA 50331
PRINCIPAL LIFE INSURANCE COMPANY       ATTN ANDREW N PAGE 2200 WELLS FARGO CENTER 90 S SEVENTH ST MINNEAPOLIS MN
                                       55402
PRINCIPAL LIFE INSURANCE COMPANY       C/O CUSHMAN & WAKEFIELD ATTN GENEVIEVE LIESENER 3500 AMERICAN BLVD W, STE 200
                                       BLOOMINGTON MN 55431
PRINCIPIUM STRATEGIES                  224 S MICHIGAN AVE STE 1600 CHICAGO IL 60604
PRINCIPLE LIFE INSURANCE CO. 018510    MADISON MARQUETTE REALTY SERVICES 11100 WAYZATA BLVD., SUITE 601 ATTN: DAVID


Epiq Corporate Restructuring, LLC                                                                 Page 425 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 433 of 586

Claim Name                              Address Information
PRINCIPLE LIFE INSURANCE CO. 018510     OBER MINNETONKA MN 55305
PRINCIPLE LIFE INSURANCE CO. 018510     D. CHARLES MACDONALD, JESSICA Z. SAVRAN DAVID C. ARCHER 2200 WELLS FARGO
                                        CENTER, 90 S SEVENTH ST MINNEAPOLIS MN 55402-3901
PRINT EDGE                              9147 CROSS PARK DRIVE KNOXVILLE TN 37923
PRINTINGHOUSE PRESS LTD                 10 E 39TH ST 7TH FL NEW YORK NY 10016
PRIORITY ELECTRIC                       6795 WALNUT CREEK DR FAIRVIEW PA 16415
PRIORITY ELECTRICAL SERVICE             1821 ENGLE AVE CHESAPEAKE VA 23320
PRIORITY ONE LAWN CARE LLC              24875 NOVI RD 1033 NOVI MI 48375
PRIORITY PROPERTY MANAGEMENT LLC        40 W WASHINGTON ST STE 101 ATTN ROY BROOKS C/O PRIORITY PROP MGMT
                                        HARRISNONBURG VA 22802
PRISCILA SILVA                          ADDRESS ON FILE
PRISCILLA A DREILING TRUST 8538727      ADDRESS ON FILE
PRISCILLA CANIPE                        ADDRESS ON FILE
PRISCILLA JOHNSON                       ADDRESS ON FILE
PRISCILLA N RIVAS                       ADDRESS ON FILE
PRISMATIC INTERIORS                     PO BOX 188 NEWBERRY SC 29108
PRISTINE CLEAN PRESSURE WASHING LLC     225 TIGERS PAW DR POOLER GA 31322
PRISTINE CLEAN PRESSURE WASHING SVS LLC 225 TIGERS PAW DR POOLER GA 31322
PRITCHARD INDUSTRIES INC                150 EAST 42ND STREET 7TH FLOOR NEW YORK NY 10017
PRIZE LOGIC                             25200 TELEGRAPH RD STE 405 SOUTHFIELD MI 48033
PRO BEV                                 13659 97TH TER SEMINOLE FL 33776
PRO CLEAN CARPET SERVICE LLC            6682 BEVERLY MAY DRIVE INDEPENDENCE OH 44131
PRO CURB LAWN CARE LANDSCAPE SERVICE    1713 GRANITE DR DARLINGTON MD 21034
PRO CUT PROPERTIES LLC                  ATTN CHRIS S DUNSON 740 KINGSBRIDGE RD CARROLTON GA 30117
PRO CUT PROPERTIES LLC                  740 KINGSBRIDGE ROAD CARROLLTON GA 30117
PRO GREENS LANDSCAPING CO               8204 TUMBLEWEED TRAIL KNOXVILLE TN 37920
PRO GREENS LANDSCAPING CO               PO BOX 20788 KNOXVILLE TN 37940
PRO KITCHEN LLC                         2115 COMMERCE DR CAYCE SC 29033
PRO LIGHTING LLC                        PO BOX 1201 HILLIARD OH 43026
PRO POWER PAINTING                      10 CHESTNUT RD NORFOLK MA MA 02056
PRO SCAPE                               PO BOX 2263 RAINSVILLE AL 35986
PRO SERV FOOD EQUIPMENT LLC             1822-6 S GLENBURNIE RD PMB 382 NEW BERN NC 28562
PRO STAR FACILITY SERVICES INC          11813 STONE MILL RD CINCINNATI OH 45251
PRO TECH RESTAURANT SERVICE INC         16880 GATOR ROAD SUITE 114 FORT MYERS FL 33912
PRO TURF OUTDOOR SERVICES LLC           18261 NORTHLAND DR BIG RAPIDS MI 49307
PROAMPAC                                12025 TRICON RD CINCINNATI OH 45246-1719
PRODUCE DISTRIBUTORS INC                PO BOX 462 FERGUSON KY 42533
PRODUCE JUNCTION DOVER                  1350 N DUPONT HWY DOVER DE 19901
PRODUCE SOURCE PARTNERS INC             PO BOX 79033 BALTIMORE MD 21279
PROFESSIONAL BEVERAGE SERVICE INC       15119 HWY 472 HAZLEHURST MS 39083
PROFESSIONAL BEVERAGE SERVICES INC      15119 HWY 472 HAZLEHURST MS 39083
PROFESSIONAL CHIMNEY SWEEPS LLC         2004 ALNWICK BLVD MARYVILLE TN 37801
PROFESSIONAL FOOD EQUIPMENT SERVICE     3919 MOBILE AVE FORT WAYNE IN 46805
PROFESSIONAL HANDYMAN SOLUTIONS LLC     201 OAK DRIVE NONE LEXINGTON SC 29073
PROFESSIONAL JANITORIAL MAINT SERVICE   PO BOX 851 DOTHAN AL 36302
PROFESSIONAL MANUFACTURERS REP          1305 LAKES PARKWAY STE 106 LAWRENCEVILLE GA 30043
PROFESSIONAL REFRIGERATION & BEVERAGE   13659 97TH TER SEMINOLE FL 33776
PROFESSIONAL RETAIL OUTLET SERVICES LLC 3050 UNION LAKE RD STE 8F COMMERCE TOWNSHIP MI 48382
PROFESSIONAL SERVICES                   3500 NW 97TH BLVD SUIT N GAINESVILLE FL 32606



Epiq Corporate Restructuring, LLC                                                                   Page 426 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 434 of 586

Claim Name                              Address Information
PROFFER TOMATO                          PO BOX 625 PARK HILLS MO 63601
PROFFER WHOLESALE PRODUCE INC           PO BOX 625 PARK HILLS MO 63601
PROFICIENT POOL & LAWN SERVICE INC      1420 GORNTO RD VALDOSTA GA 31602
PROGRESSIVE FLOORING SERVICES INC       100 HERITAGE DRIVE ETNA OH 43062
PROLECTRIC ELECTRICAL CONTRACTORS INC   6606 ABERCORN STREET SUITE 120 SAVANNAH GA 31405
PRONTO PLOWING                          2255 ADRIAN ST HARRISBURG PA 17104
PRONTO SNOW PLOWING                     2255 ADRIAN STREET HARRISBURG PA 17104
PRONTOCK BEER DIST INC                  323 SANDY ST DUBOIS PA 16801
PROPERTY MANAGER                        150 MONUMENT ROAD SUITE 406 BALA CYNWYD PA 19004
PROPERTY WORKS                          720 CHURCH ST DECATUR GA 30030
PROSTAR AUDIO AND LIGHTING INC          1298 SW BILTMORE STREET SUITE H PORT SAINT LUCIE FL 34983
PROTECTION ONE A DIVISION OF ADT LLC    PO BOX 219044 KANSAS CITY MO 64121
PROTECTION ONE A DIVISION OF ADT LLC    PO BOX 219044 KANSAS CITY MO 64121-0000
PROTECTION ONE ALARM MONITORING INC     PO BOX 219044 KANSAS CITY MO 64121
PROV 18:10 LLC                          5430 LAWNVIEW WAY ATTN GARY GRACE ELK GROVE CA 95758
PROV 18:10 LLC                          PO BOX 1300 ELK GROVE CA 95759
PROV 18:10 LLC                          C/O GARY GRACE PO BOX 1300 ELK GROVE CA 95759-1300
PROVIDENCE COMMERCIAL REAL ESTATE       JAY COBBLE PARTNER, PRINCIPLE BROKER PO BOX 2568 KNOXVILLE TN 37901
PROVIDENCE COMMERCIAL REAL ESTATE       JAY COBBLE PARTNER PO BOX 2568 KNOXVILLE TN 37901
PROVIDENCE WATER                        PO BOX 1456 PROVIDENCE RI 02901-1456
PROVISIONED SERVICES INC                9915 W 21ST ST N SUITE C WICHITA KS 67205
PRZYTULA, TRAVIS                        13834 GREENTREES RIVERVIEW MI 48193
PSE&G                                   ATTN MATTHEW J COONEY, BANKRUPTCY DEPT PO BOX 709 NEWARK NJ 07101-0709
PSE&G CO                                80 PARK PLAZA NEWARK NJ 07102
PSE&G CO                                PO BOX 14444 NEW BRUNSWICK NJ 08906
PSE&G CO                                PO BOX 14444 NEW BRUNSWICK NJ 08906-4444
PSEGLI                                  333 EARLE OVINGTON BLVD UNIONDALE NY 11553
PSEGLI                                  ATTN SPECIAL COLLECTIONS 15 PARK DR MELVILLE NY 11747
PSEGLI                                  PO BOX 888 HICKSVILLE NY 11802
PSEGLI                                  PO BOX 9039 HICKSVILLE NY 11802
PSEGLI                                  PO BOX 9039 HICKSVILLE NY 11802-9039
PSI SERVICES LLC                        PO BOX 742983 ATLANTA GA 30348
PSI WASTE EQUIPMENT SERVICES INC        31130 INDUSTRY DR BLDG A TAVARES FL 32778
PSNC ENERGY                             N/K/A DOMINION ENERGY NORTH CAROLINA 800 GASTONIA RD GASTONIA NC 28056
PSNC ENERGY                             PO BOX 100256 COLUMBIA SC 29202
PSS NORTH OLMSTED LLC                   1831 E HIGHLAND ROAD TWINSBURG OH 44087
PT HOLDINGS LLC                         27766 NETWORK PLACE LOCKBOX 27766 CHIAGO IL 60673
PT HOLDINGS LLC                         27766 NETWORK PLACE LOCKBOX 27766 CHICAGO IL 60673-1277
PT LANDSCAPE LLC                        11849 RIM ROCK TRAIL AUSTIN TX 78737
PUBLIC HEALTH DAYTON                    MONTGOMERY COUNTY 117 S MAIN DAYTON OH 45422
PUBLIC SERVICE COMPANY                  D/B/A XCEL ENERGY ATTN BANKRUPTCY DEPARTMENT PO BOX 9477 MINNEAPOLIS MN 55484
PUBLIC SERVICE COMPANY OF NORTH         220 OPERATION WAY, MAIL CODE C222 CAYCE SC 29033
CAROLINA
PUBLIC SVC COMPANY OF COLORADO          PO BOX 9477 MINNEAPOLIS MN 55484-9477
PUBLIC WATER SUPPLY DISTRICT 1          OF JEFFERSON COUNTY MISSOURI 2970 SCHNEIDER DR PO BOX 646 ARNOLD MO 63010
PUBLIC WATER SUPPLY DISTRICT 1          2970 SCHNEIDER DR ARNOLD MO 63010-3100
PUBLIC WORKS COMMISSION                 CITY OF FAYETTEVILLE PO BOX 7000 FAYETTEVILLE NC 28302-7000
PUBLIX SUPER MARKETS INC                PO BOX 32010 LAKELAND FL 33802
PUCKETT CONTRACTING                     70 TOWN AND COUNTRY TRAIL FARMVILLE VA 23901



Epiq Corporate Restructuring, LLC                                                                     Page 427 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 435 of 586

Claim Name                            Address Information
PUEBLO BOARD OF WATERWORKS            PO BOX 755 PUEBLO CO 81002
PUEBLO BOARD OF WATERWORKS            319 W 4TH ST PUEBLO CO 81003
PUEBLO COUNTY ENVIRONMENTAL HEALTH    PUBLIC HEALTH 101 W. 9TH STREET PUEBLO CO 81003
PUEBLO COUNTY TREASURER               215 W 10TH ST ROOM 110 PUEBLO CO 81003-2935
PUEBLO DEPT OF PUBLIC HEALTH          101 W 9TH ST PUEBLO CO 81003
PUERTO RICO DEPT OF LABOR AND         HUMAN RESOURCES 505 MUNIZ RIVERA AVENUE GPO BOX 3088 HATO REY PR 00918
PUGHS CARPET CARE                     15304 STANAFORD RD DANESE WV 25831
PUKAR GURAGAIN                        ADDRESS ON FILE
PULASKI COUNTY COLLECTOR              C/O TERRI L MITCHELL 301 HISTORIC RTE 66 E, STE 110 WAYNESVILLE MO 65583
PULASKI COUNTY COLLECTOR              301 HISTORIC 66 E WAYNESVILLE MO 65583
PULASKI COUNTY HEALTH CENTER          101 12TH ST CROCKER MO 65452
PULASKI COUNTY SHERIFF                PO BOX 752 SOMERSET KY 42502-0752
PULASKI COUNTY TAX COLLECTOR          301 HISTORIC 66 E STE 110 PULASKI COUNTY COURTHOUSE WAYNESVILLE MO 65583
PULEO INVESTMENTS INC                 46 CONNOR DR ROYERSFORD PA 19468
PURE LINE PLUMBING                    4611 HILLSBOROUGH RD BLDG 200 DURHAM NC 27705
PUTNAM COUNTY CLERK                   2509 CRILL AVE, STE 200 PALATKA FL 32177-4216
PVP LAWN SERVICE                      PO BOX 433 WALKERSVILLE MD 21793
PWCSA                                 4 COUNTY COMPLEX CT RAYMOND SPITTLE BLDG WOODBRIDGE VA 22192
PWCSA                                 PO BOX 71062 CHARLOTTE NC 28272
PWCSA                                 PO BOX 71062 CHARLOTTE NC 28272-1062
PYRAMID MGMT GROUP, INC               THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY 13202-1078
PYRAMID MGMT GROUP, INC               THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: GENERAL COUNSEL SYRACUSE NY
                                      13202-1078
PYRAMID MGMT GROUP, INC               ACCOUNTS RECEIVABLE THE CLINTON EXCHANGE 4 CLINTON SQUARE SYRACUSE NY
                                      13202-1078
QEP (QUANTUM ELECTRONIC PAYMENTS)     8185 EAST KAISER BLVD. ANAHEIM CA 92808
QRC                                   215 CASSELL ST WINSTON SALEM NC 27127
QRC INC                               215 CASSELL ST WINSTON SALEM NC 27127
QSR AUTOMATIONS                       2301 STANLEY GAULT PKWY LOUISVILLE KY 40223
QSR AUTOMATIONS                       ATTN LEE LEET, PRE, CEO 2301 STANLEY GAULT PKWY LOUISVILLE KY 40223
QSR AUTOMATIONS INC                   2301 STANLEY GAULT PKWY LOUISVILLE KY 40223
QUADEJA MOODY                         ADDRESS ON FILE
QUADIENT FINANCE USA INC              PO BOX 6813 CAROL STREAM IL 60197
QUADIENT LEASING USA INC              PO BOX 123682 DEPT 3682 DALLAS TX 75312-3682
QUADRANGLE POA                        2105 PARK AVENUE N WINTER PARK FL 32789
QUADRE INVESTMENTS L.P.               C/O COUNSEL TYLER DILLARDANDERSEN TATE & CARR, P.C. 1960 SATELLITE BLVD, STE
                                      4000 DULUTH GA 30097
QUADRE INVESTMENTS L.P.               2100 N OCEAN BLVD, STE 2003 FORT LAUDERDALE FL 33305
QUADRE INVESTMENTS LP                 2100 N OCEAN BLVD, #2003 FORT LAUDERDALE FL 33305
QUAKER EQUITIES LTD                   69 DEFCO PARK RD NORTH HAVEN CT 06473
QUALETTA SEARCY                       ADDRESS ON FILE
QUALITY BEVERAGE                      PO BOX 15472 TAMPA FL 33684
QUALITY BEVERAGE LP                   PO BOX 671 TAUNTON MA 02780
QUALITY BEVERAGE SERVICES             2702 N 35TH ST TAMPA FL 33605
QUALITY BRANDS OF LINCOLN             5840 NORTH 70TH ST LINCOLN NE 68507
QUALITY BRANDS OF NORTH PLATTE        720 NORTH LAKE DRIVE NORTH PLATTE NE 69101
QUALITY BRANDS OF OMAHA LLC           13255 CENTECH ROAD OMAHA NE 68138
QUALITY DRAFT SERVICE                 169 PULLMAN AVE ROCHESTER NY 14615
QUALITY FIRST EXCAVATING LLC          112 MARTY MARTIN RD HILLSBORO MO 63050
QUALITY LAWN CARE SERVICE INC         56 BENZ ROAD WAYNESBORO VA 22980


Epiq Corporate Restructuring, LLC                                                                Page 428 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 436 of 586

Claim Name                              Address Information
QUALITY LAWN SERVICES UNLIMITED INC     PO BOX 700237 ST CLOUD FL 34770
QUALITY PLUMBING MECHANICAL LLC         405 DONOVANS WAY KODAK TN 37764
QUALITY REFRIGERATION                   6237 PENN AVE S, STE 100 RICHFIELD MN 55423
QUALITY REFRIGERATION INC               6237 PENN AVE S SUITE 100 RICHFIELD MN 55423
QUALITY RESTAURANT REPAIR SERVICE INC   134 N MONTGOMERY ST WALDEN NY 12586
QUALYS INC                              PO BOX 205858 DALLAS TX 75320
QUAMIR DAVIS                            ADDRESS ON FILE
QUANIKA WILSON                          ADDRESS ON FILE
QUANTESHA EDWARDS                       ADDRESS ON FILE
QUANTUM ELECTRONIC PAYMENTS LLC         8185 E KAISER BLVD ANAHEIM CA 92808
QUANTUM XIV DEVELOPMENTS (USA) INC      C/O BRINKLEY MORGAN ATTN MARK A LEVY 100 SE THIRD AVE, 23RD FL FORT LAUDERDALE
                                        FL 33394
QUANTUM XIV DEVELOPMENTS USA INC        ATTN JENNY BRADY OFFICE MGR 5213 61ST STREET STE 402 RED DEER AB T4N 6N5
                                        CANADA
QUANTUM XIV DEVELOPMENTS USA INC        MARK A. LEVY, ESQ. BRINKLEY MORGAN, ONE FINANCIAL PLAZA 100 SE 3RD AVE., 23RD
                                        FLOOR FORT LAUDERDALE FL 33394
QUARTERBACK CLUB                        PO BOX 381 GAYLORD MI 49734
QUASEAN NICHOLSON                       ADDRESS ON FILE
QUEEN CITY COMMERCIAL SERVICES INC      4124 HAY MEADOW DR MINT HILL NC 28227
QUEEN CITY PLUMBING LLC                 4209 STUART ANDREW BLVD STE K CHARLOTTE NC 28217
QUENTYN PINNIX                          ADDRESS ON FILE
QUEST LANDSCAPES                        18 LOOMIS ST NORTH ATTLEBORO MA 02760
QUEST SOFTWARE INC                      PO BOX 731381 DALLAS TX 75375
QUICK 2 DRY                             378 SCIOTO MEADOWS BLVD GROVE CITY OH 43123
QUICK APPLIANCE REPAIR SERVICE          3308 ROBERT LEE RD TRUSSVILLE AL 35173
QUICK APPLIANCE REPAIR SERVICE INC      3308 ROBERT LEE RD TRUSSVILLE AL 35173-5116
QUICK CARE MED PL                       PO BOX 2066 LECANTO FL 34460
QUICK SERVANT CO INC                    12011 GUILFORD RD 111 ANNAPOLIS JUNCTION MD 20701
QUINN BICKNELL                          ADDRESS ON FILE
QUINN KENNEDY                           ADDRESS ON FILE
QUINN MCADAMS                           ADDRESS ON FILE
QUINN RASSEL                            ADDRESS ON FILE
QUINNIPIACK VALLEY HEALTH DISTRICT      1151 HARTFORD TURNPIKE NORTH HAVEN CT 06473
QUINTINO DININO JR                      ADDRESS ON FILE
QUINTON BACOTE                          ADDRESS ON FILE
QUINTON ROBY                            ADDRESS ON FILE
QWANDESHEYA ASHFORD                     ADDRESS ON FILE
R AND M DRAFT AND REFRIGERATION         PO BOX 3634 SCRANTON PA 18505
R AND R GENERAL CONTRACTING             6252 FEARON RD BOUCKVILLE NY 13310
R BOSSI JR CONSTRUCTION AND DESIGN      PO BOX 508 HYDE PARK NY 12538
R L CULLER REFRIGERATION SERVICE INC    165 WALL ST ORANGEBURG SC 29115
R M DRAFT AND REFRIGERATION SERVICES    PO BOX 3634 SCRANTON PA 18505
R RUPERT WITTMAN                        ADDRESS ON FILE
R&R CARPET CLEANING SERVICES LLC        2215-C W PALMETTO ST, STE 100 FLORENCE SC 29501
RA COOKS RENOVATIONS LLC                4794 S DIXIE DR STE A MORAINE OH 45439
RA JEFFREYS DIST CO GOLDSBORO           2026 HIGHWAY 70 WEST GOLDSBORO NC 27530
RA JEFFREYS DIST CO RALEIGH             420 CIVIC BOULEVARD RALEIGH NC 27610
RA JEFFREYS DIST CO WILMINGTON          805 NORTH 23RD ST WILMINGTON NC 28405
RABECCA BAKKEN                          ADDRESS ON FILE
RACHAEL BASSFORD                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 429 OF 567
                                            RUBY TUESDAY
                     Case 20-12456-JTD   Doc Service
                                             837 Filed
                                                     List
                                                         01/07/21   Page 437 of 586

Claim Name                        Address Information
RACHAEL BENNER                    ADDRESS ON FILE
RACHAEL BROWN                     ADDRESS ON FILE
RACHAEL CALDERON                  ADDRESS ON FILE
RACHAEL CLEMENTS                  ADDRESS ON FILE
RACHAEL K HARRISON                ADDRESS ON FILE
RACHAEL LANGE                     ADDRESS ON FILE
RACHAEL MCGINLEY                  ADDRESS ON FILE
RACHAEL MINGOLLA                  ADDRESS ON FILE
RACHAEL PETTIT                    ADDRESS ON FILE
RACHAEL STEVENS                   ADDRESS ON FILE
RACHAEL WINDLE                    ADDRESS ON FILE
RACHEL ANGEL                      ADDRESS ON FILE
RACHEL BENNETT                    ADDRESS ON FILE
RACHEL BERSINGER                  ADDRESS ON FILE
RACHEL BLANKENSHIP                ADDRESS ON FILE
RACHEL BORTZ                      ADDRESS ON FILE
RACHEL BROBST                     ADDRESS ON FILE
RACHEL BROUSE                     ADDRESS ON FILE
RACHEL BRYANT                     ADDRESS ON FILE
RACHEL CAIN                       ADDRESS ON FILE
RACHEL CAMP                       ADDRESS ON FILE
RACHEL CASTILLO                   ADDRESS ON FILE
RACHEL CHISHOLM                   ADDRESS ON FILE
RACHEL COLE                       ADDRESS ON FILE
RACHEL DANIELSON                  ADDRESS ON FILE
RACHEL FREEMAN                    ADDRESS ON FILE
RACHEL GARVIN                     ADDRESS ON FILE
RACHEL HAYES                      ADDRESS ON FILE
RACHEL IRISH                      ADDRESS ON FILE
RACHEL KLEIN                      ADDRESS ON FILE
RACHEL L KNUPP                    ADDRESS ON FILE
RACHEL LABONTE                    ADDRESS ON FILE
RACHEL MALTBY                     ADDRESS ON FILE
RACHEL MANTER                     ADDRESS ON FILE
RACHEL MCINTYRE                   ADDRESS ON FILE
RACHEL NANDHO                     ADDRESS ON FILE
RACHEL NELMS                      ADDRESS ON FILE
RACHEL PAYNE                      ADDRESS ON FILE
RACHEL POPE                       ADDRESS ON FILE
RACHEL PORTWOOD                   ADDRESS ON FILE
RACHEL POTTER                     ADDRESS ON FILE
RACHEL RALEY                      ADDRESS ON FILE
RACHEL RASCHKE                    ADDRESS ON FILE
RACHEL ROBINSON                   ADDRESS ON FILE
RACHEL ROCHE                      ADDRESS ON FILE
RACHEL RODRIGUEZ                  ADDRESS ON FILE
RACHEL RUANE                      ADDRESS ON FILE
RACHEL SALADINO                   ADDRESS ON FILE
RACHEL UTTER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                     Page 430 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 438 of 586

Claim Name                               Address Information
RACHEL WALL                              ADDRESS ON FILE
RACHEL WASDEN                            ADDRESS ON FILE
RACHEL WEAVER                            ADDRESS ON FILE
RACHEL WOOD                              ADDRESS ON FILE
RACHELE HOFFMAN                          ADDRESS ON FILE
RACHELLE MATOSSIAN                       ADDRESS ON FILE
RACO MECHANICAL                          3080 GREENTREE RD LEBANON OH 45036
RAD INVESTMENTS INC                      ATTN VICTOR PHILLIPS PO BOX 1214 CAPE GIRARDEAU MO 63702
RADIOLOGY AFFILIATES OF CENTR            PO BOX 787512 PHILADELPHIA PA 19178
RADIOLOGY AND MED IMAG NEWNAN            PO BOX 161045 ATLANTA GA 30321
RAECHELLE PERKINS                        ADDRESS ON FILE
RAEGAN WILLIAMS                          ADDRESS ON FILE
RAENAH WESTON                            ADDRESS ON FILE
RAESHON GIBSON                           ADDRESS ON FILE
RAFAEL BEVERIDO                          ADDRESS ON FILE
RAFAEL BEVERIDO CORDOVA                  ADDRESS ON FILE
RAFAEL BRIGGS                            ADDRESS ON FILE
RAFAEL CUEVAS                            ADDRESS ON FILE
RAFAEL MIRANDA                           ADDRESS ON FILE
RAFEL MIRANDA                            ADDRESS ON FILE
RAFIQUE BRANDON                          ADDRESS ON FILE
RAGS 2 RICHES CARPET CLEANING SERVICE    115 PINERIDGE DR ENTERPRISE AL 36330
RAGS 2 RICHES CLEANING SERVICE           115 PINERIDGE DR ENTERPRISE AL 36330
RAHEIM WRIGHT                            ADDRESS ON FILE
RAHMIN PETERSON                          ADDRESS ON FILE
RAINA BATALON                            ADDRESS ON FILE
RAINA GAGEBY                             ADDRESS ON FILE
RAINA RUMAN                              ADDRESS ON FILE
RAINBOW BUILDING SERVICES                709 WEST ANGUS GRETNA NE 68028
RAINBOW INTERNATIONAL RESTORATION        9221 KEYSTONE DRIVE LINCOLN NE 68516
RAINBOW PRODUCE                          2420 NE 19TH DR GAINESVILLE FL 32609
RAINCHECK IRRIGATION LLC                 2601 FISK RD HOWELL MI 48843
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN: DESANYA DALY
                                         FORT LAUDERDALE FL 33309
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN MARTHA NZAKEN
                                         FORT LAUDERDALE FL 33309-6155
RAISTLYN LAMBERT                         ADDRESS ON FILE
RAKEMAN PLUMBING                         4075 LOSEE ROAD NORTH LAS VEGAS NV 89030
RAKIM WRIGHT                             ADDRESS ON FILE
RALIEGH WEIST                            ADDRESS ON FILE
RALPH A RUIZ                             ADDRESS ON FILE
RALPH BECK JR                            ADDRESS ON FILE
RALPH DIXON                              ADDRESS ON FILE
RALPH KRUSE T A                          ADDRESS ON FILE
RALPH L JOHNSON                          ADDRESS ON FILE
RALPH LYNCH                              ADDRESS ON FILE
RALPH W THOMPSON                         ADDRESS ON FILE
RALPHS BEER DISTRIBUTOR INC              724 POWELL AVE MORGANTOWN WV 26505
RALPHS LAWNCARE                          215 RANGER PLACE SLIDELL LA 70458



Epiq Corporate Restructuring, LLC                                                                   Page 431 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 439 of 586

Claim Name                              Address Information
RAMAGE, KEITH                           100 MARK DR, APT 4 SMITHFIELD PA 15478
RAMON GARCIA                            ADDRESS ON FILE
RAMON MENDEZ                            ADDRESS ON FILE
RAMON NUNEZ                             ADDRESS ON FILE
RAMSEY JOHNSON                          ADDRESS ON FILE
RANATA BROWN                            ADDRESS ON FILE
RANDAL POWELL                           ADDRESS ON FILE
RANDAL POWELL                           ADDRESS ON FILE
RANDALL ADAMS                           ADDRESS ON FILE
RANDALL ADAMS                           ADDRESS ON FILE
RANDALL BENDERSON 1993-I TRUST          ATTN LEASE ADMINISTRATION 570 DELWARE AVENUE BUFFALO NY 14202
RANDALL BENDERSON 1993-I TRUST          ATTN LEGAL DEPARTMENT 7978 COOPER CREEK BLVD SUITE 100 UNIVERSITY PARK FL
                                        34201
RANDALL BENDERSON 1993-I TRUST          ATTN INSURANCE DEPARTMENT 7978 COOPER CREEK BLVD SUITE 100 UNIVERSITY PARK FL
                                        34201
RANDALL FOODS INC                       312 WALNUT STREET SUITE 1600 CINCINNATI OH 45202
RANDALL RUFFER                          ADDRESS ON FILE
RANDALL VANNOY INDUSTRIES               1412 GEORGIA AVENUE ST CLOUD FL 34769
RANDALL WADE                            ADDRESS ON FILE
RANDALL WAITERS                         ADDRESS ON FILE
RANDALL WELLS                           ADDRESS ON FILE
RANDEL ADKINS                           ADDRESS ON FILE
RANDI ADAMS                             ADDRESS ON FILE
RANDI KOWALSKI                          ADDRESS ON FILE
RANDI N RODRIGUEZ-WILSON                ADDRESS ON FILE
RANDI SMITH                             ADDRESS ON FILE
RANDOLPH MCGREGOR                       ADDRESS ON FILE
RANDOLPH SAUNDERS                       ADDRESS ON FILE
RANDOLPH WILLIAMS                       ADDRESS ON FILE
RANDY C TRUITT                          ADDRESS ON FILE
RANDY CAIN                              ADDRESS ON FILE
RANDY CORNIEL                           ADDRESS ON FILE
RANDY DANYON MIDDLEBROOKS               ADDRESS ON FILE
RANDY FINNERTY                          ADDRESS ON FILE
RANDY K DOCKINS                         ADDRESS ON FILE
RANDY KNIGHT                            ADDRESS ON FILE
RANDY LEE REYNOLDS                      ADDRESS ON FILE
RANDY LEITNER BUILDING AND REMODELING   1935 DUKE ST EDWARDSVILLE IL 62025
RANDY REEVES                            ADDRESS ON FILE
RANDY SIKES                             ADDRESS ON FILE
RANDYS LAWN SERVICE                     785 UNION VALLEY RD RINER VA 24149
RANDYS QUALITY LAWN CARE LLC            4147 S OAK SPRINGFIELD MO 65804
RANDYS STEAM CLEANING                   201 GALE CT SIKESTON MO 63807
RANGERS KINSTON LLC                     ATTN ACCOUNTING P O BOX 677756 DALLAS TX 75267
RANIERI, PATRICIA                       C/O S SCOTT STONE, ESQ 801 W ROMANA ST, UNIT C PENSACOLA FL 32571
RANKIN COUNTY                           211 E GOVERNMENT ST STE. B BRANDON MS 39042-3269
RAPHAEL SATTERWHITE                     ADDRESS ON FILE
RAPID FIRE EQUIPMENT INC                P O BOX 4307 SEVIERVILLE TN 37864
RAQUEL BISHOP                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 432 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 440 of 586

Claim Name                          Address Information
RAQUEL KING                         ADDRESS ON FILE
RAQUEL RAMOS                        ADDRESS ON FILE
RAQUEL RODRIGUEZ                    ADDRESS ON FILE
RARE REFRIGERATION                  605 SOUTH STUHR ROAD GRAND ISLAND NE 68801
RASHAAD THOMAS                      ADDRESS ON FILE
RASHAD JACKSON                      ADDRESS ON FILE
RASHANN WORTHAM                     ADDRESS ON FILE
RASHAUN BRADBERRY                   ADDRESS ON FILE
RASHAWN HAMPLETON                   ADDRESS ON FILE
RASHEED J JORDAN                    ADDRESS ON FILE
RASHEL VANWINKLE                    ADDRESS ON FILE
RASHENA WHEELER                     ADDRESS ON FILE
RATELINER                           91 LONG BAY DRIVE LACONIA NH 03246
RAUL LOPEZ-CAVEDA                   ADDRESS ON FILE
RAUL VAZQUEZ                        ADDRESS ON FILE
RAUSHAN Q KNIGHT                    ADDRESS ON FILE
RAVE ASSOCIATES INC                 260 METTY DRIVE SUITE H ANN ARBOR MI 48103
RAVEN INGRAM                        ADDRESS ON FILE
RAVEN RANSOM                        ADDRESS ON FILE
RAVEN SELDGE-MARTIN                 ADDRESS ON FILE
RAVISHANKER S NARAYANASAMY          ADDRESS ON FILE
RAVON HARDY                         ADDRESS ON FILE
RAVYN FARIS                         ADDRESS ON FILE
RAVYN FARIS                         ADDRESS ON FILE
RAY BLANCHETTE                      ADDRESS ON FILE
RAY BREEDEN                         ADDRESS ON FILE
RAY BULLINGTON                      ADDRESS ON FILE
RAY CHAPMAN TAX COLLECTOR           2222 TRENTON RD LEVITTOWN PA 19056
RAY GARNER MANNING                  ADDRESS ON FILE
RAY MANNING                         ADDRESS ON FILE
RAY MANNING                         ADDRESS ON FILE
RAY ROSENBERG                       ADDRESS ON FILE
RAY SAVAGE                          ADDRESS ON FILE
RAY WHITE                           ADDRESS ON FILE
RAY-GOONIS, MARY                    41866 WOODBRIDGE CANTON MI 48188
RAYANNA KEENE                       ADDRESS ON FILE
RAYANNA KEENE                       ADDRESS ON FILE
RAYANNE THOMPSON                    ADDRESS ON FILE
RAYBURN ROEBUCK                     ADDRESS ON FILE
RAYCHEL TAYLOR                      ADDRESS ON FILE
RAYCO PROCESS SERVICES INC          PO BOX 330 WILLOW STREET PA 17584
RAYMANUEL SMITH-JOACHIM             ADDRESS ON FILE
RAYMOND ALBERT                      ADDRESS ON FILE
RAYMOND AU AND FELICE HORN-AU       CORNELIUS VAN GALEN, ESQ. P.O. BOX 1081 NORTH WALES PA 19454
RAYMOND AU FELICE AU                ADDRESS ON FILE
RAYMOND BALAS                       ADDRESS ON FILE
RAYMOND BRUCE SHANN                 ADDRESS ON FILE
RAYMOND BUTTS                       ADDRESS ON FILE
RAYMOND D FELTON SR FELTON          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 433 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 441 of 586

Claim Name                              Address Information
RAYMOND DANIELS                         ADDRESS ON FILE
RAYMOND ECKERT JR                       ADDRESS ON FILE
RAYMOND FELTON                          ADDRESS ON FILE
RAYMOND HAYSBERT                        ADDRESS ON FILE
RAYMOND HERNANDEZ                       ADDRESS ON FILE
RAYMOND J WOJNA, JR                     ADDRESS ON FILE
RAYMOND JENNINGS                        ADDRESS ON FILE
RAYMOND JUMPP                           ADDRESS ON FILE
RAYMOND LOCKLEY                         ADDRESS ON FILE
RAYMOND POLKOWSKI                       C/O MORGAN & MORGAN MICHAEL MORAN 76 S LAURA ST, STE 1100 JACKSONVILLE FL
                                        32202
RAYMOND RALPH                           ADDRESS ON FILE
RAYMOND RIVALSKY                        ADDRESS ON FILE
RAYMOND SHANN                           ADDRESS ON FILE
RAYMOND SHELTON                         ADDRESS ON FILE
RAYMOND TAKAHASHI                       ADDRESS ON FILE
RAYMOND WILLS                           ADDRESS ON FILE
RAYNOR KVISTAD                          ADDRESS ON FILE
RAYQUAN PACK                            ADDRESS ON FILE
RAYS PLUMBING LLC                       1584 BURNS RD RADCLIFF KY 40160
RAYS VINYL REPAIR                       PO BOX 717 WESTPORT MA 02790
RB 1995 TRUST AND WR-I XV               ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
RB 1995 TRUST AND WR-I XV               ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL
                                        34201
RBM CO INC                              2700 TEXAS AVE KNOXVILLE TN 37921
RC LAWN CARE                            109 DUKE ROAD MARYVILLE TN 37803
RC PLUMBING SOLUTIONS INC               DBA ROTO ROOTER PO BOX 2642 LAKELAND FL 33806
RC ROGERS COMPANY                       61295 B VOCATIONAL RD CAMBRIDGE OH 43725
RCC MARTINTOWN PLAZA                    PO BOX 604037 CHARLOTTE NC 28260-4037
RCC MARTINTOWN PLAZA, LLC               C/O NEWLINK MANAGEMENT GROUP PO BOX 17710 RICHMOND VA 23226
RCEK INC                                487 E MAIN STREET SUITE 147 MOUNT KISCO NY 10549
RCG WAYCROSS LLC                        PO BOX 53483 ATLANTA GA 30355
RCG WAYCROSS LLC                        PO BOX 53483 ATLANTA GA 30355-0000
RCLAN-RT, LLC /JENORA-RT, LLC           1005 PINE FOREST ROAD, ATTN: JOAN F. KING CHARLOTTE NC 28214
RDC SELDEN LLC                          C/O JASPAN SCHLESINGER LLP 300 GARDEN CITY PLAZA 5TH FLR GARDEN CITY NY 11530
RDG FILINGS                             816 ROANOKE BLVD SALEM VA 24153
RE DECK OF NORTHWEST OHIO LLC           1698 FINDLAY RD LIMA OH 45801
RE-AL BROWNE                            ADDRESS ON FILE
READING HOSPITAL                        PO BOX 70851 PHILADELPHIA PA 19176
READY 1 RENOVATIONS                     9411 S MAIN ST SUITE A JONESBORO GA 30236
REAGAN COLYAR                           ADDRESS ON FILE
REAL PROPERTY MAINTENANCE LLC           700 EASTERN SHORE DR SALISBURY MD 21084
REAL PROPERTY MAINTENANCE LLC           700 EASTERN SHORE DR SALISBURY MD 21804
REALE LANDSCAPING AND SEALCOATING LLC   742 COUNTRY HIGHWAY AMSTERDAM NY 12010
REALE LANDSCAPING SEALCOATING           742 CO HIGHWAY 126 AMSTERDAM NY 12010
REALLY CLEAN FLOORS                     2329 E GRANDVIEW BLVD ERIE PA 16510
REALTY INCOME CORP                      LEASE ADMINISTRATOR - LENA CHAU C/O REALTY INCOME CORP 11995 EL CAMINO REAL
                                        SAN DIEGO CA 92130
REALTY INCOME CORP                      C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                        DIEGO CA 92130


Epiq Corporate Restructuring, LLC                                                                     Page 434 OF 567
                                               RUBY TUESDAY
                      Case 20-12456-JTD     Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 442 of 586

Claim Name                           Address Information
REALTY INCOME CORP                   C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP                   ATTN: LEGAL DEPARTMENT 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP (STORE NO 2115)   ATTN KIRK CARSON, ESQ 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP (STORE NO 2193)   ATTN KIRK CARSON, ESQ 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTY INCOME CORP (STORE NO 2293)   ATTN KIRK CARSON, ESQ 11995 EL CAMINO REAL SAN DIEGO CA 92130
REALTYONE TAMPA REAL ESTATE LLC      D/B/A SVN COASTAL COMMERCIAL ADVISORS ATTN JOHN MILSAPS 10150 HIGHLAND MANOR
                                     DR, STE 150 TAMPA FL 33610
REAMON JADON                         ADDRESS ON FILE
REANDRIA FARRISH-JOHNSON             ADDRESS ON FILE
REANDRIA FARRISH-JOHNSON             ADDRESS ON FILE
REANNA HALL                          ADDRESS ON FILE
REBA THAYER                          ADDRESS ON FILE
REBECAH WHITE                        ADDRESS ON FILE
REBECCA ABBOTT                       ADDRESS ON FILE
REBECCA ANDERSON                     ADDRESS ON FILE
REBECCA BERNSTEIN                    ADDRESS ON FILE
REBECCA BRAND                        ADDRESS ON FILE
REBECCA BURTON                       ADDRESS ON FILE
REBECCA CARDER                       ADDRESS ON FILE
REBECCA CLARK                        ADDRESS ON FILE
REBECCA COLLIS                       ADDRESS ON FILE
REBECCA DECKER                       ADDRESS ON FILE
REBECCA DONAHER                      ADDRESS ON FILE
REBECCA EDWARDS                      ADDRESS ON FILE
REBECCA EVANS                        ADDRESS ON FILE
REBECCA FELIX                        ADDRESS ON FILE
REBECCA GIBBONS                      ADDRESS ON FILE
REBECCA GUY                          ADDRESS ON FILE
REBECCA HADDEN                       ADDRESS ON FILE
REBECCA HART                         ADDRESS ON FILE
REBECCA JACKSON                      ADDRESS ON FILE
REBECCA JACKSON                      ADDRESS ON FILE
REBECCA JEFFCOAT                     ADDRESS ON FILE
REBECCA KELLY                        ADDRESS ON FILE
REBECCA M MARTIN                     ADDRESS ON FILE
REBECCA MCLENDON                     ADDRESS ON FILE
REBECCA MEJIAS                       ADDRESS ON FILE
REBECCA MILLER                       ADDRESS ON FILE
REBECCA NEWTON                       ADDRESS ON FILE
REBECCA NICHOLS                      ADDRESS ON FILE
REBECCA PALAIS                       ADDRESS ON FILE
REBECCA RIGGLE                       ADDRESS ON FILE
REBECCA RUIZ                         ADDRESS ON FILE
REBECCA SORIANO                      ADDRESS ON FILE
REBECCA TILLER                       ADDRESS ON FILE
REBECCA TOLBERT                      ADDRESS ON FILE
REBECCA VELTRI                       ADDRESS ON FILE
REBECCA WOLF                         ADDRESS ON FILE
REBECCA WOLF                         C/O RONALD E. SHOLES, PA - ORANGE PARK ANDREW SCOTT 637 BLANDING BLVD SUITE 4



Epiq Corporate Restructuring, LLC                                                               Page 435 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 443 of 586

Claim Name                              Address Information
REBECCA WOLF                           ORANGE PARK FL 32073
REBECCA YOUNG                          ADDRESS ON FILE
REBECCA ZAVATSKI                       ADDRESS ON FILE
REBECKA MAROTTA                        ADDRESS ON FILE
REBEK ROESER HAHLING                   ADDRESS ON FILE
REBEKAH BROWN                          ADDRESS ON FILE
REBEKAH CAMPOS                         ADDRESS ON FILE
REBEKAH HAMPTON                        ADDRESS ON FILE
REBEKAH HOFFER                         ADDRESS ON FILE
REBEKAH S MACHADO                      ADDRESS ON FILE
REBEKAH SEELEY                         ADDRESS ON FILE
REBEKAH VEGA                           ADDRESS ON FILE
REBEKKA MILLYARDOTTIR                  ADDRESS ON FILE
REBIS LLC                              D/B/A PROPERTY WORKS ATTN KIMBERLY FINNEGAN 720 CHURCH ST DECATUR GA 30030
REBIS LLC                              720 CHURCH ST DECATUR GA 30030
RECEIVER OF TAXES                      807 ROUTE 52 FISHKILL NY 12524
RED BARON PROPERTY RESOURCES LP        C/O BARCLAY DAMON LLP ATTN SCOTT L FLEISCHER 1270 AVENUE OF THE AMERICAS, STE
                                       501 NEW YORK NY 10020
RED BARON PROPERTY RESOURCES LP        3 MANHATTANVILLE ROAD C/O NATIONAL REALTY DEVL CORP ATTN: RICHARD A. BAKER
                                       PURCHASE NY 10577
RED BARON PROPERTY RESOURCES LP        3 MANHATTANVILLE ROAD C O NATIONAL REALTY DEVL CORP PURCHASE NY 10577
RED HAWK FIRE SECURITY                 RED HAWK FIRE SECURITY PO BOX 970071 BOSTON MA 02297
RED OAK BREWERY LLC                    6901 KONICA DR WHITSETT NC 27377
RED SATURN PROPERTIES CORP             C/O MORGAN WHITNEY PROP MGMT 235 LINCOLN RD STE 307 MIAMI BEACH FL 33139
RED TAP LLC                            23207 S CHRYSLER DR HAZEK PARK MI 48030
REDDICK, MUSTAFA                       5040 RIVER OVERLOOK WAY LITHONIA GA 30038
REDESIGN UPHOLSTERY LLC                3599 POLARIS AVE 3 LAS VEGAS NV 89103
REDLINE LANDSCAPE MAINTENANCE          2632 N 37TH AVE PHOENIX AZ 85009
REDLINE LANDSCAPE MAINTENANCE LLC      2632 N 37TH AVE PHOENIX AZ 85009
REECE COMMERCIAL REAL ESTATE           8005 W 110 ST, STE 150 OVERLAND PARK KS 66210
REECE COMMERCIAL REAL ESTATE           ATTN AMY RINGSDORF 11601 GRANADA LEAWOOD KS 66211
REED SMITH LLP                         1717 ARCH STREET STE 3100 PHILADELPHIA PA 19103
REEF ASSOCIATES LTD                    C/O COURTELIS COMPANY 703 WATERFORD WAY SUITE 800 MIAMI FL 33116
REEVES CARPET CLEANING                 416 HOPEWELL RD FAIRMONT WV 26554
REEVES PLUMBING HEATING                1850 W 21ST ST ERIE PA 16502
REFRIGERATED SPECIALIST INC            3100 E MEADOWS BLVD MESQUITE TX 75150
REFRIGERATION AND KITCHEN SOLUTIONS INC 949 W TERRA LN OFALLON MO 63343
REFRIGERATION HEROES INC               426 SOUTH BUNCOMBE RD GREER SC 29650
REGAN KEEN                             ADDRESS ON FILE
REGENCY BLUE ASH LLC                   C/O REGENCY CENTERS LP ATTN ERNST BELL, ESQ ONE INDEPENDENT DR JACKSONVILLE FL
                                       32202
REGENCY CENTERS CORPORATION            ONE INDPENDENT DRIVE SUITE 114 ATTENTION: LEASE ADMINISTRATION JACKSONVILLE FL
                                       32202-5019
REGENCY CENTERS LP (DURHAM)            C/O KELLEY DRYE & WARREN LLP ATTN ROBERT L LEHANE, ESQ 101 PARK AVE NEW YORK
                                       NY 10178
REGENCY CENTERS LP (DURHAM)            C/O REGENCY CENTERS LP ATTN ERNST BELL, ESQ ONE INDEPENDANT DR JACKSONVILLE FL
                                       32202
REGENCY CENTERS, LP                    SR. ADMIN ASST. 121 WEST FORSYTH STREET STE 200 JACKSONVILLE FL 32202
REGENCY COMMONS                        PO BOX 644019 C O REGENCY BLUE ASH LLC PITTSBURGH PA 15264
REGENCY COMMONS                        REGENCY COMMONS C/O REGENCY BLUE ASH LLC P.O. BOX 644019 PITTSBURGH PA 15264


Epiq Corporate Restructuring, LLC                                                                   Page 436 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 444 of 586

Claim Name                            Address Information
REGENCY COMMONS                       C/O REGENCY BLUE ASH LLC P.O BOX 644019 PITTSBURGH PA 15264-4019
REGENCY COMMONS                       RICHARD TRANTER, ESQ. DINSMORE & SHOHL LLP 255 E. FIFTH STREET, SUITE 1900
                                      CINCINNATI OH 45202
REGENCY COMMONS                       REGENCY REALTY GROUP, INC. C/O REGENCY CENTERS, LP 4380 MALSBARY ROAD, SUITE
                                      500 ATTN CINCINNATI OH 45242
REGENCY COMMONS                       SUSAN D. SOLLE DINSMORE & SHOHL LLP ONE SOUTH MAIN STREET, SUITE 1300 DAYTON
                                      OH 45402
REGENCY COMMONS                       REGENCY CENTERS, LLP 121 WEST FORSYTH STREET, SUITE 200 ATTN: LEGAL DEPARTMENT
                                      JACKSONVILLE FL 32202
REGENCY COMMONS                       REGENCY CENTERS, LP ONE DEPENDENT DR., SUITE 114 ATTN: DAWN BIGGS JACKSONVILLE
                                      FL 32202
REGENCY ENTERPRISES INC               PO BOX 102193 PASADENA CA 91189
REGENCY MANAGEMENT INC                WESTGATE CENTER 531 BOLL WEEVIL CIR ENTERPRISE AL 36330
REGENCY MANAGEMENT INC                WESTGATE CENTER 531 BOLL WEEVIL CIR ENTERPRISE AL 36330-0000
REGENCY REALTY GROUP, INC.            4380 MALSBARY ROAD STE 500 CINCINNATI OH 45242
REGINA CANALE-MILES                   ADDRESS ON FILE
REGINA CULLEN                         ADDRESS ON FILE
REGINA DEAN                           ADDRESS ON FILE
REGINA MAYSE                          ADDRESS ON FILE
REGINA MCKNIGHT                       ADDRESS ON FILE
REGINA PERNA                          ADDRESS ON FILE
REGINA SILVA                          ADDRESS ON FILE
REGINA WILLIAMS                       ADDRESS ON FILE
REGINALD CLAY                         ADDRESS ON FILE
REGINALD D KELLEY                     ADDRESS ON FILE
REGINALD D WALKER                     ADDRESS ON FILE
REGINALD GRAHAM                       ADDRESS ON FILE
REGINALD HUNT                         ADDRESS ON FILE
REGINALD MITCHEM                      ADDRESS ON FILE
REGINALD MOISE                        ADDRESS ON FILE
REGINALD REYNOLDS                     ADDRESS ON FILE
REGINALD RICHARDSON                   ADDRESS ON FILE
REGINALD THOMPSON                     ADDRESS ON FILE
REGIONS                               ATTN: HANNAH WILLIS 151 MAJOR REYNOLDS PLACE, 2ND FL KNOXVILLE TN 37919
REGIONS BANK                          PO BOX 11301 BIRMINGHAM AL 35202
REGIONS BANK                          1900 FIFTH AVENUE, SUITE 1400 BIRMINGHAM AL 35203
REGIONS BANK                          ATTN COMMERICIAL CLIENT SERVICES 250 RIVERCHASE PKWY E BIRMINGHAM AL 35244
REGIONS BANK, AS TRUSTEE              C/O MAYNARD COOPER & GALE PC ATTN JAYNA LAMAR 1901 6TH AVE N, STE 1700
                                      BIRMINGHAM AL 35203
REGIONS BANK, AS TRUSTEE              ATTN STUART W WHITE 1900 5TH AVE N, 26TH FL BIRMINGHAM AL 35203
REGIONS FACILITY SERVICES INC         ATTN CARL BOLTER 2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC         2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC         C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
REGIONS INSTITUTIONAL TRUST           1900 5TH AVENUE NORTH, 26TH FL BIRMINGHAM AL 35203
REGIONS/COLI TRUST                    ATTN: STUART WHITE 201 MILAN PARKWAY, SECOND FLOOR BIRMINGHAM AL 35211
REHM, ED                              11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
REHM, EDWARD F                        2125 MARCHFIELD DR E MOBILE AL 36693
REIDS DISTRIBUTOR LLC                 1952 KELLY ISLAND RD MARTINSBURG WV 25405
REINA MORALES-PLEITES                 ADDRESS ON FILE
REINA MURPHY                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 437 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 445 of 586

Claim Name                             Address Information
REINA VANEGAS MORAN                    ADDRESS ON FILE
REITE WAY REFRIGERATION                19B RANSIER DR SUITE 4 WEST SENECA NY 14224
REJUVA CLEAN                           8428 MUIRLAND DR BROADVIEW HTS OH 44147-3404
REKITA ROBERTSON                       ADDRESS ON FILE
RELIABLE CARBONIC CO INC               334 HANDY ST NEW BRUNSWICK NJ 08901
RELIABLE CARBONIC COMPANY              334 HANDY ST NEW BRUNSWICK NJ 08901
RELIABLE CHURCHILL LLLP                1413 TANGIER DR MIDDLE RIVER MD 21220
RELIABLE FIRE PROTECTION INC           20 MERIDIAN ROAD STE 1 EATONTOWN NJ 07724
RELIABLE LANDSCAPING INC               8285 LILLEY RD CANTON MI 48187
RELIABLE SIGNAGE LIGHTING              900 BRUCE RD CAYCE SC 29033
RELIANCE MECHANICAL CONTRACTORS        1001 ALUMAX DRIVE NASH TX 75569
RELIANT FACILITIES MAINTENANCE LLC     7 CERREDO LN HOT SPRINGS AR 71909
RELIANT FACILITIES MAINTENANCE LLC     7 CERREDO LN HOT SPRINGS VILLAGE AR 71909
RELIANT PRO WASH                       7651 OLD ALTON RD WINONA MO 65588
RELIANT PROWASH LLC                    7651 OLD ALTON RD WINONA MO 65588
RELIASTAR LIFE INSURANCE COMPANY       20 WASHINGTON AVE SOUTH MINNEAPOLIS MN 55401
REM COMPANY INC                        PO BOX 455 VERSAILLES KY 40383
REMICK LANDSCAPING INC                 D/B/A GREENSIDE 7401 W 126TH ST SAVAGE MN 55378
REMICK LANDSCAPING INC                 7401 W 126TH ST SAVAGE MN 55378
REMINGTON SLATER                       ADDRESS ON FILE
REMY DIXON                             ADDRESS ON FILE
RENAISSANCE DEVELOPMENT CORP           C/O THE JAN COMPANIES 35 SOCKANOSSET CROSS ROAD CRANSTON RI 02920-0819
RENAISSANCE DEVELOPMENT CORPORATION    TRAVIS J MCDERMOTT, ESQ. PRTRIDGE SNOW & HAHN LLP 40 WESTMINSTER ST, STE 1100
                                       PROVIDENCE RI 02903
RENAISSANCE DEVELOPMENT CORPORATION    35 SOCKANOSSET CROSS ROAD CRANSTON RI 02920
RENARD CHATMAN                         ADDRESS ON FILE
RENASANT BANK                          209 TROY STREET TUPELO MS 38804
RENATA LIMA                            ADDRESS ON FILE
RENATO MOTTA                           ADDRESS ON FILE
RENE ALVAREZ                           ADDRESS ON FILE
RENEA HULBURT                          ADDRESS ON FILE
RENEE DIXON                            ADDRESS ON FILE
RENEE GRIMSLEY                         ADDRESS ON FILE
RENEE MILNAMOW                         ADDRESS ON FILE
RENEE PACILLO                          ADDRESS ON FILE
RENEE WHITE                            ADDRESS ON FILE
RENEE WILLIAMS                         ADDRESS ON FILE
RENEW CARPET CLEANERS                  116 CORBIN ROSA DRIVE WILLIAMSPORT PA 17702
RENEW CARPET CLEANERS                  116 CORBIN ROSA DR WILLIAMSPORT PA 17703
RENNEE DUDLEY                          C/O JOSEPH C. WHITELOCK, PA JOSEPH WHITELOCK 3245 FIFTH AVENUE N ST.
                                       PETERSBURG FL 33713
REPORTERS INK CORP                     1301 STATE ROUTE 36, STE 106 HAZLET NJ 07730-1746
REPUBLIC NATIONAL DIST CO LLC          PO BOX 24265 OMAHA NE 68124
REPUBLIC NATIONAL DIST CO LLC          8000 SOUTHPARK TERRACE LITTLETON CO 80120
REPUBLIC NATIONAL DIST COLUMBIA        PO BOX 3389 WEST COLUMBIA SC 29171
REPUBLIC NATIONAL DIST DEERFIELD BCH   441 SW 12TH AVENUE DEERFIELD BEACH FL 33442
REPUBLIC NATIONAL DIST INDIANA         700 WEST MORRIS STREET INDIANAPOLIS IN 46225
REPUBLIC NATIONAL DIST JESSUP          8201 STAYTON DRIVE JESSUP MD 20794
REPUBLIC NATIONAL DIST LAFAYETTE       PO BOX 3587 LAFAYETTE LA 70502



Epiq Corporate Restructuring, LLC                                                                 Page 438 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 446 of 586

Claim Name                               Address Information
REPUBLIC NATIONAL DIST NEBRASKA          PO BOX 24265 OMAHA NE 68124
REPUBLIC NATIONAL DIST PENSACOLA         6256 NORTH W STREET PENSACOLA FL 32505
REPUBLIC NATIONAL DIST TAMPA             4901 SAVARESE CIR TAMPA FL 33634
REPUBLIC NATIONAL DISTRIBUTING           COMPANY OF KENTUCKY LLC PO BOX 37100 LOUISVILLE KY 40233
REPUBLIC NATIONAL DISTRIBUTING CO LLC    4901 SAVARESE CIR TAMPA FL 33634
REPUBLIC NATIONAL DISTRIBUTING COMPANY   9423 NORTH MAIN STREET JACKSONVILLE FL 32218
REPUBLIC NATIONAL DISTRIBUTING COMPANY   1010 ISUZU PARKWAY GRAND PRAIRIE TX 75053
REPUBLIC NATIONAL DISTRIBUTING LLC       10438 WASHINGTON HIGHWAY ASHLAND VA 23005
REPUBLIC SERVICES 239                    PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES 798                    PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC                    PO BOX 99917 CHICAGO IL 60696
REPUBLIC SERVICES INC                    ATTN LEGAL DEPARTMENT 18500 N ALLIED WAY PHOENIX AZ 85054
REPUBLIC SERVICES INC 687                PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC 965                PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES NATIONAL ACCOUNTS LLC ATTN VP NATIONAL ACCOUNTS 18500 N ALLIED WAY PHOENIX AZ 85054
REPUBLIC SERVICES NATIONAL ACCTS         PO BOX 99917 CHICAGO IL 60696
REQUAN MCLAUGHLIN                        ADDRESS ON FILE
RER SERVICES LLC                         PO BOX 15073 AUGUSTA GA 30919
RESCON GROUP                             9 AVIATOR WAY ORMOND BEACH FL 32174
RESEARCH SERVICES                        3027 CORA AVE BIRMINGHAM AL 35224
RESIDENTIAL PROPERTY SERVICE LLC         PO BOX 511220 LIVONIA MI 48150
RESIDENTIAL PROPERTY SERVICE LLC         26314 PILLSBURY FARMINGTON HILLS MI 48334
RESOLUTION CARPENTRY AND CONTRACTING     23660 15 MILE RD BIG RAPIDS MI 49307
RESORT BEVERAGE CO INC                   2903 ROUTE 611 PO BOX 143 TANNERSVILLE PA 18372
RESOURCEONE INTERNATIONAL INC            9401 REEDS RD OVERLAND PARK KS 66207
RESOURSCEONE INTERNATIONAL INC           ATTN ANDREW O'TOOLE 469 SAWYER DR CUDJOE KEY FL 33042
RESOURSCEONE INTERNATIONAL INC           C/O RESOURCEONE INTERNATIONAL LLC ATTN ANDREW O'TOOLE, FRANCHISE OWNER HR 9401
                                         REEDS RD OVERLAND PARK KS 66207
RESTAURANT DADDY                         831 MELROSE DRIVE CHARLESTON SC 29414-5509
RESTAURANT EQUIPMENT SERVICE GROUP LLC   PO BOX 531265 LIVONIA MI 48153
RESTAURANT EQUIPMENT SERVICES            3133 PENN DIXIE ROAD NAZARETH PA 18064
RESTAURANT EQUIPMENT SOLUTIONS           413 CAMERON CT DUBLIN GA 31021
RESTAURANT MANAGEMENT SERVICES           4170 ASHFORD DUNWOODY RD SUITE 390 ATLANTA GA 30319
RESTAURANT TECHNOLOGIES INC              215 ELMER AVE RUNNEMEDE NJ 08078
RESTAURANTES RT SA DE CV                 ATTN JOSE CONRADO ELISEO ROVIRA FIGUEROA BLVD DEL HIPODROMO 777 FINAL CALLE LA
                                         REFORMA SAN SALVADOR EL SALVADOR
RESTAURANTS RT, SA DE CV                 CENTRO COMERCIAL MULTIPLAZA LAS TERRAZAS CARRETERA PANAMERICANA 503 PRIMER
                                         NIVEL RESTAURANTE 5 SAN SALVADOR EL SALVADOR
RESTORE 24 SERVICES INC                  500 PECONIC ST APT 223 A RONKONKOMA NY 11779
RESTORE CARPET CLEANING                  613 JACKSON ST WEST PLAINS MO 65775
RESURFACING SOLUTIONS                    7203 WYCLIFFE CT KNOXVILLE TN 37921
RETAILMENOT                              301 CONGRESS SUITE 700 AUSTIN TX 78701
RETCHIEL ROBLE                           ADDRESS ON FILE
RETIREE MANAGER                          ADDRESS ON FILE
REVA LEWIS                               ADDRESS ON FILE
REVENUE COLLECTIONS CITY OF GASTONIA     181 SOUTH SOUTH STREET GASTONIA NC 28052
REVENUE COLLECTIONS DIVISION             PO BOX 22009 CHARLESTON SC 29413
REVENUE COMMISSIONER                     ATTN IKIM HASTIE PO DRAWER 1169 MOBILE AL 36633
REVENUE DEPT CITY OF GADSDEN             PO BOX 267 GADSDEN AL 35902
REVERE MARKETPLACE                       C/O VIRTUS COMMERCIAL 1333 N BUFFALO STE. 120 LAS VEGAS NV 89128


Epiq Corporate Restructuring, LLC                                                                    Page 439 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 447 of 586

Claim Name                              Address Information
REVIVE LAWN AND LANDSCAPING            921 MICAH STREET MARYVILLE TN 37804
REX OIL COMPANY                        1000 LEXINGTON AVE THOMASVILLE NC 27360
REX OIL COMPANY                        1000 LEXINGTON AVE THOMASVILLE NC 27360-0000
REX RAINS                              ADDRESS ON FILE
REYNA I NIETO                          ADDRESS ON FILE
REYNALDO DELOSSANTOS                   ADDRESS ON FILE
REYNALDO LICEA                         ADDRESS ON FILE
REYNALDO PINERO                        ADDRESS ON FILE
REYNOLDS H20 PLUS                      1222 WEST GREENLEAF STREET ALLENTOWN PA 18102
REYNOLDS, TARNISHA                     915 SUPERIOR AVE DAYTON OH 45406
REYNOLDS, TARNISHA                     3075 BENCHWOOD RD DAYTON OH 45414
REYS PAINTING                          1857 KETTERING RD ALCOA TN 37701
RG PARTNERS                            810 7TH AVENUE 28TH FLOOR NEW YORK NY 10019
RG ROOFING AND EXTERIORS               2711 THOMAS DRIVE CAPE GIRARDEAU MO 63701
RG&E                                   PO BOX 847813 BOSTON MA 02284-7813
RGP OWNERS DP LLC                      MICHAEL D. TREACY RG PARTNERS 810 SEVENTH AVE., 28TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                      C/O RD MANAGEMENT, LLC 810 SEVENTH AVE., 10TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                      ATT: RICHARD BIRDOFF 810 SEVENTH AVE., 10TH FLOOR NEW YORK NY 10019
RGP OWNERS DP LLC                      JARRETT M. BEHAR CERTILMAN BALIN ADLER & HYMAN, LLP 100 MOTOR PARKWAY, SUITE
                                       156 HAUPPAUGE NY 11788
RGP OWNERS DP LLC                      C/O CERTILMAN BALIN ADLER & HYMAN LLP ATTN JARRETT M BEHAR, ESQ 100 MOTOR
                                       PKWY, STE 560 HAUPPAUGE NY 11788
RGP OWNERS DP LLC                      ONE HARTFORD PLAZA ATTN PRIVATE REAL ESTATE ASSET HARTFORD CT 06155
RGP OWNERS DP, LLC                     810 7TH AVENUE 28TH FLOOR NEW YORK NY 10019
RGS LANDSCAPE INC                      439 CADILLAC PKWY STE 200 POX BOX 1777 DALLAS GA 30132
RH BARRINGER                           ADDRESS ON FILE
RH BARRINGER DISTRIBUTING CO           1620 FAIRFAX ROAD GREENSBORO NC 27407
RHAUL ISIDRO                           ADDRESS ON FILE
RHAVAY HINES                           ADDRESS ON FILE
RHEADIS HOLMES                         ADDRESS ON FILE
RHEANA KRANZ                           ADDRESS ON FILE
RHEANNA KUSEK                          ADDRESS ON FILE
RHEANNA KUSEK                          ADDRESS ON FILE
RHETT BRAMBLETT                        ADDRESS ON FILE
RHIANNON DALEY                         ADDRESS ON FILE
RHIANNON KRAVETSKY                     ADDRESS ON FILE
RHIANNON LUCAS                         ADDRESS ON FILE
RHINEGEIST LLC                         1910 ELM STREET CINCINNATI OH 45202
RHINEHART BURKE II                     ADDRESS ON FILE
RHINEHART, JANA                        805 NORTH KEEBLER A COLLINSVILLE IL 62234
RHINEHART, JANA                        805 NORTH KEEBLER APT A COLLINSVILLE IL 62234
RHODE ISLAND DEPARTMENT OF HEALTH      3 CAPITOL HILL PROVIDENCE RI 02908
RHODE ISLAND DEPT OF LABOR AND TRAINING CENTER GENERAL COMPLEX 1511 PONTIAC AVENUE CRANSTON RI 02920
RHODE ISLAND DISTRIBUTING CO LLC       PO BOX 1437 COVENTRY RI 02816
RHODE ISLAND DIV OF TAXATION           ONE CAPITOL HILL PROVIDENCE RI 02908-5800
RHODE ISLAND DIV OF TAXATION           ONE CAPITOL HILL PROVIDENCE RI 02908-5809
RHODE ISLAND OFFICE OF GENERAL         UNCLAIMED PROPERTY 50 SERVICE AVENUE WARWICK RI 02886
TREASURER
RHONDA HATHCOCK                        ADDRESS ON FILE
RHONDA MITCHELL                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                  Page 440 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 448 of 586

Claim Name                               Address Information
RHONDA MOCK                              ADDRESS ON FILE
RHONDA PARISH                            ADDRESS ON FILE
RHONDA SCHREIBER                         ADDRESS ON FILE
RHONDA STEVENS                           ADDRESS ON FILE
RHONDA THOMAS                            ADDRESS ON FILE
RHYS HARRIS                              ADDRESS ON FILE
RICARDO CHAVEZ                           ADDRESS ON FILE
RICARDO DONATO                           ADDRESS ON FILE
RICARDO GARCIA                           ADDRESS ON FILE
RICARDO HALL                             ADDRESS ON FILE
RICE EQUIPMENT SERVICE INC               1350 E CHESTNUT EXPY SPRINGFIELD MO 65802-3565
RICH KIND                                ADDRESS ON FILE
RICHARD A MARTIN AND SON ELECTRICAL GC   593 WEST VALLEY FORGE ROAD KING OF PRUSSIA PA 19406
RICHARD AHLSTRAND                        ADDRESS ON FILE
RICHARD ALEXANDER                        ADDRESS ON FILE
RICHARD ANDRADE                          ADDRESS ON FILE
RICHARD ARNOLD                           ADDRESS ON FILE
RICHARD AVERY                            ADDRESS ON FILE
RICHARD B MCCARTY                        ADDRESS ON FILE
RICHARD BAILEY                           ADDRESS ON FILE
RICHARD BANKS                            ADDRESS ON FILE
RICHARD BATTLES                          ADDRESS ON FILE
RICHARD BEATY                            ADDRESS ON FILE
RICHARD BOLDUC                           ADDRESS ON FILE
RICHARD C RYLKE                          ADDRESS ON FILE
RICHARD CARAWAY                          ADDRESS ON FILE
RICHARD CARTER                           ADDRESS ON FILE
RICHARD CISAR                            ADDRESS ON FILE
RICHARD CLARK                            ADDRESS ON FILE
RICHARD CLARK CONTRACTING                13322 HILLENDALE DR WOODBRIDGE VA 22193-5136
RICHARD CLEVENGER                        ADDRESS ON FILE
RICHARD CRUMBACKER                       ADDRESS ON FILE
RICHARD CUNNINGHAM                       ADDRESS ON FILE
RICHARD DANIELSON                        ADDRESS ON FILE
RICHARD DEARDEN                          ADDRESS ON FILE
RICHARD EASON                            ADDRESS ON FILE
RICHARD EDWARDS                          ADDRESS ON FILE
RICHARD ELDRIDGE                         ADDRESS ON FILE
RICHARD ELDRIDGE                         ADDRESS ON FILE
RICHARD ELMORE                           ADDRESS ON FILE
RICHARD F MANLEY                         ADDRESS ON FILE
RICHARD GALKA                            ADDRESS ON FILE
RICHARD GOLIGHTLY                        432 WILLOW AVE MILLCREEK UT 84107
RICHARD GREENE                           ADDRESS ON FILE
RICHARD GRIPPI                           ADDRESS ON FILE
RICHARD H ELDRIDGE                       ADDRESS ON FILE
RICHARD H ELDRIDGE                       ADDRESS ON FILE
RICHARD HARVEY                           ADDRESS ON FILE
RICHARD HJORT                            C/O JOHNSON, WEBBERT & YOUNG 160 CAPITOL ST., SUITE 3 AUGUSTA ME 04332



Epiq Corporate Restructuring, LLC                                                                   Page 441 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 449 of 586

Claim Name                            Address Information
RICHARD HOBBS                         ADDRESS ON FILE
RICHARD J FLAHERTY                    ADDRESS ON FILE
RICHARD JENKINS                       ADDRESS ON FILE
RICHARD LINDBERG                      ADDRESS ON FILE
RICHARD LISIECKI                      ADDRESS ON FILE
RICHARD LIZOTTE                       ADDRESS ON FILE
RICHARD LOPEZ                         ADDRESS ON FILE
RICHARD MACKOWSKI                     ADDRESS ON FILE
RICHARD MELLOW CORP                   805 ENTERPRISE STREET DICKSON CITY PA 18519
RICHARD MESHURLE                      ADDRESS ON FILE
RICHARD MILLER                        ADDRESS ON FILE
RICHARD MOORE                         ADDRESS ON FILE
RICHARD MORIN                         ADDRESS ON FILE
RICHARD MURPHY                        ADDRESS ON FILE
RICHARD ORR                           ADDRESS ON FILE
RICHARD P FUSEGNI                     ADDRESS ON FILE
RICHARD PAUL CLARK                    ADDRESS ON FILE
RICHARD PIZZUTI                       ADDRESS ON FILE
RICHARD POWELL                        ADDRESS ON FILE
RICHARD R DEARDEN                     ADDRESS ON FILE
RICHARD R KELCH JR                    ADDRESS ON FILE
RICHARD RAY                           ADDRESS ON FILE
RICHARD RENFROW                       ADDRESS ON FILE
RICHARD RUIZ                          ADDRESS ON FILE
RICHARD SARFO-KANTANKA                ADDRESS ON FILE
RICHARD SMALL                         ADDRESS ON FILE
RICHARD SPEIRS                        ADDRESS ON FILE
RICHARD STEWART                       ADDRESS ON FILE
RICHARD STROUD                        ADDRESS ON FILE
RICHARD SWAIN                         ADDRESS ON FILE
RICHARD THOMAS GILBERT JR             ADDRESS ON FILE
RICHARD WAGNER                        ADDRESS ON FILE
RICHARD WATERS                        ADDRESS ON FILE
RICHARD WEBB                          ADDRESS ON FILE
RICHARD WILLIAMS                      ADDRESS ON FILE
RICHARD YOUNG                         ADDRESS ON FILE
RICHARDS, LAYTON & FINGER             1 RODNEY SQUARE PO BOX 551 WILMINGTON DE 19899
RICHARDSON LANDSCAPE CONCEPTS         64 WIREGRASS COURT ANGIER NC 27501
RICHLAND COUNTY TREASURER             PO BOX 8028 COLUMBIA SC 29202-8028
RICHMOND SECURITY INC                 491 SOUTHLAKE BOULEVARD NORTH CHESTERFIELD VA 23236
RICK AKERS                            ADDRESS ON FILE
RICK ALLISON JUDGE OF PROBATE         DAILY MOUNTAIN EAGLE 1301 VIKING DRIVE JASPER AL 35501
RICK BATES                            ADDRESS ON FILE
RICK BLACKBURN                        ADDRESS ON FILE
RICK MICHAUD                          ADDRESS ON FILE
RICK SCARBROUGH                       ADDRESS ON FILE
RICKEY GARNES                         ADDRESS ON FILE
RICKEY GURLEY                         ADDRESS ON FILE
RICKIE GREEN                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 442 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 450 of 586

Claim Name                             Address Information
RICKIE HOWARD                          ADDRESS ON FILE
RICKIE RIDDLE                          ADDRESS ON FILE
RICKS AUTO GLASS AND STOREFRONT INC    301 S MAIN ST STATESBORO GA 30458
RICKS REPAIR MAINTENANCE               35 LAKEVIEW DRIVE NEW EGYPT NJ 08533
RICKY BARNES                           ADDRESS ON FILE
RICKY BAROODY                          ADDRESS ON FILE
RICKY CARSWELL                         ADDRESS ON FILE
RICKY GLOVER                           ADDRESS ON FILE
RICKY HARPER JR                        ADDRESS ON FILE
RICKY LARIN                            ADDRESS ON FILE
RICKY MARQUEZ                          ADDRESS ON FILE
RICKY MINGE                            ADDRESS ON FILE
RICKY PEACOCK                          ADDRESS ON FILE
RICKY RENNO                            ADDRESS ON FILE
RICKY WASILEWSKI                       ADDRESS ON FILE
RICO NIXON                             ADDRESS ON FILE
RIDDLE, RICKIE                         10115 41ST CT E PARRISH FL 34219
RIDELY TOWNSHIP                        PO BOX 38 TRI STATE FINANCIAL GROUP BRIDGEPORT PA 19405
RIDGE AT HAMILTON CROSSING, THE        100 HAMILTON RIDGE DR MARYVILLE TN 37801
RIDI, KASINDA                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
RIDLEY TOWNSHIP                        PO BOX 38 BRIDGEPORT PA 19405
RIEHLS REMODELING                      2027 BLACK OAK ST JEFFERSON CITY TN 37760
RIESS LEMIEUX                          ADDRESS ON FILE
RIET                                   EMPLOYER TAX SECTION ONE CAPITOL HILL - STE 36 PROVIDENCE RI 02908
RIGDON FAMILY CORP                     601 E BARTON AVE WEST MEMPHIS AR 72301
RIGDON FAMILY CORP                     601 E BARTON WEST MEMPHIS AR 72301
RIGHT MANAGEMENT INC                   24677 NETWORK PLACE CHICAGO IL 60673
RIGHTWAY MASTER TECH PLUMBING LLC      2021 SEEFIN CT INDIAN TRAIL NC 26079-6735
RIKER IRRIGATION INC                   1144 AW NINE MILE RD PENSACOLA FL 32534
RIKITA KING                            ADDRESS ON FILE
RIKKI AMBROSE                          ADDRESS ON FILE
RILEIGH HALL                           ADDRESS ON FILE
RILEY BRAIN                            ADDRESS ON FILE
RILEY BURKE                            ADDRESS ON FILE
RILEY DAVIDSON                         ADDRESS ON FILE
RILEY DAWKINS                          ADDRESS ON FILE
RILEY HASH                             ADDRESS ON FILE
RILEY THOMPSON                         ADDRESS ON FILE
RINA COY                               ADDRESS ON FILE
RINA MONTOYA                           ADDRESS ON FILE
RING A LING CLEANING AND RESTORATION   155 STURDEVANT RD JAMESTOWN NY 14701
RINNAI AMERICA CORPORATION             103 INTERNATIONAL DRIVE PEACHTREE CITY GA 30269
RISKCONNECT                            DEPT 3563 PO BOX 123563 DALLAS TX 75312
RISKONNECT INC                         ATTN ROBERT MORRELL 1701 BARRET LAKE BLVD, STE 500 KENNESAW GA 30144
RISKONNECT INC                         ATTN STEPHEN MADDEX 1701 BARRET LAKE BLVD, STE 500 KENNESAW GA 30144
RITA                                   ADDRESS ON FILE
RITA BARR                              ADDRESS ON FILE
RITA BROUSSARD                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 443 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 451 of 586

Claim Name                            Address Information
RITA COLE                             ADDRESS ON FILE
RITA DOLMAN                           ADDRESS ON FILE
RITA GRIGSBY                          ADDRESS ON FILE
RITA NICHOLS                          ADDRESS ON FILE
RITA PIPPIN                           ADDRESS ON FILE
RITCHIE PAGE DISTRIBUTING CO          175 NEW CANTON WAY ROBBINSVILLE NJ 86910
RITCHIE PAGE DISTRIBUTING CO INC      175 NEW CANTON WAY ROBBINSVILLE NJ 08691
RITE AID                              4 NEWARK RD MT VERNON OH 43050
RITE AIR MECHANICAL                   109 EDGEWOOD AVE BELLMAWR NJ 08031
RITTINELLA MCKIE                      ADDRESS ON FILE
RIVAS, PRISCILLA N                    402 PINE ST GREENVILLE NC 27834
RIVER BEECH INC                       171 HARRIS HILL RD MARYVILLE TN 37804
RIVER CITY CAPITAL PROPERTY           MANAGEMENT, LLC C/O NEWLINK MANAGEMENT GROUP P.O. BOX 17710 RICHMOND VA 23226
RIVER CITY CLEANING ENTERPRISE LLC    2128 WILLIAM ST 188 CAPE GIRARDEAU MO 63703
RIVER CITY DISTRIBUTING INC KY        PO BOX 58369 LOUISVILLE KY 40268
RIVER EAGLE DISTRIBUTING CO           2346 RUST AVENUE CAPE GIRARDEAU MO 63701
RIVERA, JORGE                         243 W 6TH ST OSWEGO NY 13126
RIVERON CONSULTING LLC                2515 MCKINNEY AVE SUITE 1200 DALLAS TX 75201
RIVERS EDGE POA                       7175 EAST KEMPER RD CINCINNATI OH 45249
RIVERSIDE LAWNS                       7922 134TH ST SEBASTIAN FL 32958
RIVERSIDE MEDICAL GROUP               PO BOX 75774 BALTIMORE MD 21275
RIVERSIDE WALTER REED HOSPITAL        PO BOX 826608 PHILADELPHIA PA 19182
RIVERTOP CONTRACTING INC              2581 US HWY 70 SWANNANOA NC 28778
RIVIERA UTILITIES                     PAYMENT PROCESSING CENTER PO BOX 580052 CHARLOTTE NC 28258-0052
RIZON RESTAURANT SERVICES INC         103 SCHOOLSIDE DRIVE STE 131 ROCK HILL SC 29730
RJ CARPET CLEANING                    27858 WHITE OAK DR BROWNTOWN MI 48183
RJ CARPET CLEANING                    27858 WHITE OAK BROWNSTOWN MI 48183
RJ YOUNG COMPANY INC                  MSC 7511 PO BOX 415000 NASHVILLE TN 37241
RJL LLC                               PO BOX 865 ST PETERS MO 63376
RJPA PROPERTIES LLC                   610A E BATTLEFIELD 321 SPRINGFIELD MO 65807
RJPA PROPERTIES LLC                   610A E BATTLEFIELD 321 SPRINGFIELD MO 65807-0000
RL LIPTON DIST CO CLEVELAND           5900 PENNSYLVANIA AVENUE CLEVELAND OH 44137
RL LIPTON DISTRIBUTING YOUNGSTOWN     425 VICTORIA ROAD SUITE B AUSTINTOWN OH 44515
RLC LAWN SERVICE                      393 NEWTON DRIVE LAKE ORION MI 48362
RLCS LAWN SERVICE                     393 NEWTON DRIVE LAKE ORION MI 48362
RMC DISTRIBUTING COMPANY              1525 N NEWPORT RD COLORADO SPRINGS CO 80916
RMC TAMPA COMMONS LLC                 C/O RMC PROPERTY GROUP 8902 N DALE MABRY HWY, STE 200 ATTN: LULI CANNON TAMPA
                                      FL 33614
RMC TAMPA COMMONS LLC                 8902 N DALE MABRY HWY STE 200 RMC PROPERTY GROUP TAMPA FL 33614
RMS SERVICES                          1491 WELLMAN RD ASHVILLE NY 14710
RMS SERVICES OF WNY INC               1491 WELLMAN RD ASHVILLE NY 14710
RNDC OF SOUTH CAROLINA INC            PO BOX 3389 WEST COLUMBIA SC 29171
RNDC TEXAS LLC                        1010 ISUZU PARKWAY GRAND PRAIRIE TX 75053
ROADERICK, BRENT P                    7368 SW 99TH CT OCALA FL 34481
ROANE COUNTY CLERK                    PO BOX 296 KINGSTON TN 37763
ROANOKE CITY HEALTH DEPARTMENT        1502 WILLIAMSON RD NE CIVIC MALL 2ND FLOOR ROANOKE VA 24012
ROANOKE COUNTY TREASURER              PO BOX 20409 ROANOKE VA 24018
ROANOKE GAS CO                        PO BOX 70848 CHARLOTTE NC 28272-0848
ROANOKE RAPIDS SANITARY DIST          1000 JACKSON ST ROANOKE RAPIDS NC 27870



Epiq Corporate Restructuring, LLC                                                                   Page 444 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 452 of 586

Claim Name                               Address Information
ROANOKE RAPIDS SANITARY DIST             DEPT CODE 3016 PO BOX 63016 CHARLOTTE NC 28263
ROANOKE RAPIDS SANITARY DIST             DEPT CODE 3016 PO BOX 63016 CHARLOTTE NC 28263-3016
ROBBIE HEVERLING                         ADDRESS ON FILE
ROBBIE JAMES                             ADDRESS ON FILE
ROBBIE JONES                             ADDRESS ON FILE
ROBBIE LILES                             ADDRESS ON FILE
ROBBIE SVENSONS PROPERTY MANAGEMENT      11959 SW KNIGHTSBRIDGE LANE PORT ST LUCIE FL 34987
ROBBINS, BOBBY RAY                       101 BLACK OAK RD GASTON SC 29053
ROBBY ROBINETTE                          ADDRESS ON FILE
ROBERT A DAILEY TRUST                    ADDRESS ON FILE
ROBERT A DAILEY TRUST DATED 04/10/2002   C/O MILLER & MARTIN PLLC ATTN MCS 832 GEORGIA AVE, STE 1200 CHATTANOOGA TN
                                         37402
ROBERT A DAILEY TRUST DATED 04/10/2002   ANITA DAILEY, TRUSTEE 1121 SCRUB JAY CT CARLSBAD CA 92011
ROBERT A PIKE                            ADDRESS ON FILE
ROBERT A STARKEY                         ADDRESS ON FILE
ROBERT ALLEN-POOLE                       ADDRESS ON FILE
ROBERT AND ROBIN MCCLENAGAN              ADDRESS ON FILE
ROBERT ANTHONY                           ADDRESS ON FILE
ROBERT B LLOYD PLUMBING INC              PO BOX 1471 HENDERSON NC 27536
ROBERT BADESSA                           ADDRESS ON FILE
ROBERT BALDWIN                           ADDRESS ON FILE
ROBERT BALLARD                           ADDRESS ON FILE
ROBERT BECK                              ADDRESS ON FILE
ROBERT BIGGS                             ADDRESS ON FILE
ROBERT BLAKE                             ADDRESS ON FILE
ROBERT BODURKA                           ADDRESS ON FILE
ROBERT BROADDUS                          ADDRESS ON FILE
ROBERT BROOKS                            ADDRESS ON FILE
ROBERT BROWN                             ADDRESS ON FILE
ROBERT BROWN                             ADDRESS ON FILE
ROBERT BROWN                             ADDRESS ON FILE
ROBERT BRUDER                            ADDRESS ON FILE
ROBERT BULLOCH                           ADDRESS ON FILE
ROBERT BYARD                             ADDRESS ON FILE
ROBERT BYARS                             ADDRESS ON FILE
ROBERT C KELLY                           ADDRESS ON FILE
ROBERT CAREY                             ADDRESS ON FILE
ROBERT CHATMON                           ADDRESS ON FILE
ROBERT CHATMON                           ADDRESS ON FILE
ROBERT CHICK FRITZ INC                   2351 MASCOUTAH AVENUE BELLEVILLE IL 62220
ROBERT CINEUS                            ADDRESS ON FILE
ROBERT CLARK BRENDA CLARK                ADDRESS ON FILE
ROBERT CORNETT                           ADDRESS ON FILE
ROBERT CROOM                             ADDRESS ON FILE
ROBERT CROOM                             ADDRESS ON FILE
ROBERT CROSSEN                           ADDRESS ON FILE
ROBERT D LEWIS                           ADDRESS ON FILE
ROBERT D MCCLENAGAN                      ADDRESS ON FILE
ROBERT D MCCLENAGAN JR                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 445 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 453 of 586

Claim Name                            Address Information
ROBERT D STRIKE                       ADDRESS ON FILE
ROBERT DUNCAN                         ADDRESS ON FILE
ROBERT E MOORE                        ADDRESS ON FILE
ROBERT ELEY                           ADDRESS ON FILE
ROBERT ERNESTON PRODUCE               630 SE FLAGLER AVE STUART FL 34994
ROBERT F HIGHTOWER                    ADDRESS ON FILE
ROBERT F LEBOEUF                      ADDRESS ON FILE
ROBERT F PRUNTY                       ADDRESS ON FILE
ROBERT FLINT                          ADDRESS ON FILE
ROBERT FOUST                          ADDRESS ON FILE
ROBERT FRANCIS                        ADDRESS ON FILE
ROBERT FRAZIER                        ADDRESS ON FILE
ROBERT GATEWOOD                       ADDRESS ON FILE
ROBERT GODHIGH                        ADDRESS ON FILE
ROBERT GOULET JR                      ADDRESS ON FILE
ROBERT GRAY                           ADDRESS ON FILE
ROBERT GRAY                           ADDRESS ON FILE
ROBERT HALF INTL INC                  12400 COLLECTIONS CTR DR CHICAGO IL 60693
ROBERT HALLERS                        ADDRESS ON FILE
ROBERT HALLIDAY                       ADDRESS ON FILE
ROBERT HAMILTON-GRANT                 ADDRESS ON FILE
ROBERT HERRON                         ADDRESS ON FILE
ROBERT HIGHTOWER                      ADDRESS ON FILE
ROBERT HIGHTOWER                      ADDRESS ON FILE
ROBERT HINTON                         ADDRESS ON FILE
ROBERT HOFMANN                        ADDRESS ON FILE
ROBERT HOWARD                         ADDRESS ON FILE
ROBERT HUGHES                         ADDRESS ON FILE
ROBERT JACOBS                         ADDRESS ON FILE
ROBERT JEROME STONE                   ADDRESS ON FILE
ROBERT JONES                          ADDRESS ON FILE
ROBERT JONES PRESSURE CLEANING INC    17065 SE 249TH TER UMATILLA FL 32784
ROBERT JORDAN                         ADDRESS ON FILE
ROBERT K MASON                        ADDRESS ON FILE
ROBERT KIFF                           ADDRESS ON FILE
ROBERT KIMBREL                        ADDRESS ON FILE
ROBERT KOONS                          ADDRESS ON FILE
ROBERT L BURNS                        ADDRESS ON FILE
ROBERT L DYER                         ADDRESS ON FILE
ROBERT L EDEN LLC                     911 WHITEWAY DR BROOKSVILLE FL 34601
ROBERT L FRESHLEY                     ADDRESS ON FILE
ROBERT L MURDAUGH                     ADDRESS ON FILE
ROBERT LABONTE                        ADDRESS ON FILE
ROBERT LABONTE PLG HTG                PO BOX 112 WESTPORT MA 02790-0112
ROBERT LAFRENIERE                     ADDRESS ON FILE
ROBERT LANDERS                        ADDRESS ON FILE
ROBERT LANGLEY                        ADDRESS ON FILE
ROBERT LATIMER                        ADDRESS ON FILE
ROBERT LEACH                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 446 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 454 of 586

Claim Name                            Address Information
ROBERT LEBOEUF                        ADDRESS ON FILE
ROBERT LESAGE                         ADDRESS ON FILE
ROBERT LEWALLEN                       ADDRESS ON FILE
ROBERT LOONEY                         ADDRESS ON FILE
ROBERT LOPEZ                          ADDRESS ON FILE
ROBERT M ALLEN FAMILY LP              223 E 14TH ST STE 230 HASTINGS NE 68901-3239
ROBERT M BALLANTYNE                   ADDRESS ON FILE
ROBERT MAAHS                          ADDRESS ON FILE
ROBERT MARKS                          ADDRESS ON FILE
ROBERT MARTIN                         ADDRESS ON FILE
ROBERT MARTIN STATON                  1244 BISHOPS VIEW LN KNOXVILLE TN 37932
ROBERT MASON                          ADDRESS ON FILE
ROBERT MAY                            ADDRESS ON FILE
ROBERT MAY                            ADDRESS ON FILE
ROBERT MCCARTHY                       ADDRESS ON FILE
ROBERT MCCLENAGAN                     ADDRESS ON FILE
ROBERT MCCLENAGAN, JR.                ADDRESS ON FILE
ROBERT MCCLINTOCK                     ADDRESS ON FILE
ROBERT MERCER                         ADDRESS ON FILE
ROBERT MILLER                         ADDRESS ON FILE
ROBERT MILLER                         ADDRESS ON FILE
ROBERT MILLER JR                      ADDRESS ON FILE
ROBERT MILLMAN                        ADDRESS ON FILE
ROBERT MILLMAN                        C/O MORGAN & MORGAN; ANDREW HAGENBUSH 191 PEACHTREE ST NE, STE 4200 PO BOX
                                      57007 ATLANTA GA 30343
ROBERT MONTGOMERY                     ADDRESS ON FILE
ROBERT MONTGOMERY                     ADDRESS ON FILE
ROBERT MORRIS                         ADDRESS ON FILE
ROBERT MOSELEY                        ADDRESS ON FILE
ROBERT MURDY                          ADDRESS ON FILE
ROBERT MURPHY                         ADDRESS ON FILE
ROBERT OTTO                           ADDRESS ON FILE
ROBERT PATTERSON                      ADDRESS ON FILE
ROBERT PERKINS                        ADDRESS ON FILE
ROBERT PETERSON                       ADDRESS ON FILE
ROBERT PINTAGRO                       ADDRESS ON FILE
ROBERT PORTER                         ADDRESS ON FILE
ROBERT POULIN                         ADDRESS ON FILE
ROBERT R BALDINI                      ADDRESS ON FILE
ROBERT REYNOLDS                       ADDRESS ON FILE
ROBERT RITZER                         ADDRESS ON FILE
ROBERT ROCA                           ADDRESS ON FILE
ROBERT ROSS                           ADDRESS ON FILE
ROBERT S GOUR                         ADDRESS ON FILE
ROBERT SAMPSON                        ADDRESS ON FILE
ROBERT SCANNELLI                      ADDRESS ON FILE
ROBERT SCATTERGOOD                    ADDRESS ON FILE
ROBERT SCHEIDE                        ADDRESS ON FILE
ROBERT SLEDGE AND MANEAK HALL         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 447 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 455 of 586

Claim Name                           Address Information
ROBERT SMITH                         ADDRESS ON FILE
ROBERT SNUGGS                        ADDRESS ON FILE
ROBERT STEINBERGER                   ADDRESS ON FILE
ROBERT STRONG                        ADDRESS ON FILE
ROBERT STRONG II                     ADDRESS ON FILE
ROBERT TAMISIEA                      ADDRESS ON FILE
ROBERT TICCHIO                       ADDRESS ON FILE
ROBERT VOLLMER                       ADDRESS ON FILE
ROBERT W HART                        ADDRESS ON FILE
ROBERT W. HOGAN                      2233 HALCYON BLVD. MONTGOMERY AL 36117
ROBERT W. HOGAN                      ADDRESS ON FILE
ROBERT WARREN                        ADDRESS ON FILE
ROBERT WHITE                         ADDRESS ON FILE
ROBERT WHITE                         ADDRESS ON FILE
ROBERT WHITTINGTON                   ADDRESS ON FILE
ROBERT WILBURN                       ADDRESS ON FILE
ROBERT WILSKE                        ADDRESS ON FILE
ROBERT WOOD                          ADDRESS ON FILE
ROBERT WOODS                         ADDRESS ON FILE
ROBERTA BLOSE-BRIGGS                 ADDRESS ON FILE
ROBERTA FRANKS                       ADDRESS ON FILE
ROBERTA FRANKS                       ADDRESS ON FILE
ROBERTA GRAY                         ADDRESS ON FILE
ROBERTA PELESS                       ADDRESS ON FILE
ROBERTO BELTRAN                      ADDRESS ON FILE
ROBERTO MORALES                      ADDRESS ON FILE
ROBERTO RAMIREZ                      ADDRESS ON FILE
ROBERTO SANTIAGO                     ADDRESS ON FILE
ROBERTS ELECTRICAL CONTRACTORS INC   7420D HITT RD MOBILE AL 36695
ROBERTS LAWN CARE                    1705 CAMBRIDGE DR KINSTON NC 28504
ROBERTS LAWN CARE LLC                PO BOX 6369 KINSTON NC 28501
ROBERTS OXYGEN CO INC                PO BOX 5507 ROCKVILLE MD 20855
ROBERTS OXYGEN COMPANY INC           ATTN MICHAEL D KITZIWGER, VP SALES 15830 REDLAND RD ROCKVILLE MD 20855
ROBERTS PLUMBING                     102 COLLEGE ST EAST HARTSELLE AL 35640
ROBERTS, LINDA                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                     32315-3637
ROBERTS, PRESTON M                   D/B/A PETE'S LANDSCAPING 1399 S ELIZABETH ST EXT SAINT PAULS NC 28384
ROBERTSON RESTAURANT SVCE LLC        80 MAIN ST SAVONA NY 14879
ROBESON COUNTY TAX COLLECTOR         ATTN ANDREA OXENDINE 550 N CHESTNUT ST, 2ND FL LUMBERTON NC 28358
ROBESON COUNTY TAX COLLECTOR         550 NORTH CHESTNUT ST. SECOND FLOOR LUMBERTON NC 28358
ROBIN BETCHER                        ADDRESS ON FILE
ROBIN COFFMAN                        ADDRESS ON FILE
ROBIN COLEMAN                        ADDRESS ON FILE
ROBIN FELLERS                        ADDRESS ON FILE
ROBIN GRONER                         ADDRESS ON FILE
ROBIN KUHL                           ADDRESS ON FILE
ROBIN MCRAE                          ADDRESS ON FILE
ROBIN PEARSON                        ADDRESS ON FILE
ROBIN PEARSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 448 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 456 of 586

Claim Name                              Address Information
ROBIN PITSTICK                          ADDRESS ON FILE
ROBIN SMITH                             ADDRESS ON FILE
ROBIN WHIPKEY                           ADDRESS ON FILE
ROBIN WISE                              ADDRESS ON FILE
ROBIN WOOD                              ADDRESS ON FILE
ROBINSON GRAY STEPP & LAFFITTE, LLC     PO BOX 11449 COLUMBIA SC 29211
ROBINSON PLUMBING                       9048 WHITE SHOP RD CULPEPER VA 22701
ROBINSON PLUMBING & HOME IMPROVEMENTS   9048 WHITE SHOP RD CULPEPER VA 22701
ROBINSON, JENNIFER LEIGH                11162 HWY ONE SOUTH HILL VA 23970
ROBINSON, WHITNEY                       7949 NASHVILLE RD BOWLING GREEN KY 42101
ROBLES, BRENDA                          901 PEA RIDGE RD SCOTTSVILLE KY 42164
ROBS LANDSCAPING                        34 LAKE AVE MIDDLETOWN NY 10940
ROBY ELECTRIC INC                       2401 WEST MOREHEAD ST CHARLOTTE NC 28208
ROBYN BEHR                              ADDRESS ON FILE
ROBYN CYPHER                            ADDRESS ON FILE
ROCCO J TESTANI INC                     PO BOX 746 BINGHAMTON NY 13901
ROCCO L ANGELILLO                       ADDRESS ON FILE
ROCHELLE BRUCE                          ADDRESS ON FILE
ROCHELLE DARMAN                         ADDRESS ON FILE
ROCHS FRESH FOODS                       30 ARNOLD FARM ROAD WEST GREENWICH RI 02817
ROCK CREEK PUBLIC SEWER DIST            4133 WEST OUTER RD ARNOLD MO 63010
ROCK CREEK PUBLIC SEWER DIST            P O BOX 1060 IMPERIAL MO 63052
ROCKBRIDGE CO PUBLIC SVC AUTH           150 S MAIN ST LEXINGTON VA 24450
ROCKBRIDGE CO PUBLIC SVC AUTHORITY      150 S MAIN ST LEXINGTON VA 24450
ROCKBRIDGE GLASS AND MIRROR INC         11 YELLOW RAIL LN LEXINGTON VA 24450
ROCKBRIDGE LEXINGTON HEALTH DEPT        COUNTY ADMINISTRATION BUILDING 150 S. MAIN ST. LEXINGTON VA 24450
ROCKDALE COUNTY                         962 MILSTEAD AVE NE CONYERS GA 30012-4526
ROCKET CREATIONS LLC                    4575 BELL LN PACE FL 32571
ROCKFELLER GUERRIER                     ADDRESS ON FILE
ROCKINGHAM COUNTY TAX COLLECTOR         PO BOX 580368 CHARLOTTE NC 28258-0368
ROCKINGHAM HARRISONBURG HEALTH DEPT     PO BOX 26 HARRISONBURG VA 22803
ROCKTENN CP LLC                         ATTN EVP AND GENERAL COUNSEL 504 THRASHER ST NORCROSS GA 30071
ROCKVALE ACQUISITION LLC, ET AL         C/O WHARTON REALTY GROUP INC ATTN CHRISTY LIOS 8 INDUSTRIAL WAY E EATONTOWN NJ
                                        07724
ROCKVALE ACQUISITION LLC, ET AL         BENJAMIN R PICKER MCCAUSLAND KEEN & BUCKMAN 80 W LANCASTER AVE, 4TH FL DEVON
                                        PA 19333
ROCKVALE ACQUISITION, LLC               C/O ROCKVALE VEHICLES, LLC 8 INDUSTRIAL WAY EAST, 2ND FLOOR EATONTOWN NJ 07724
ROCKVALE ACQUISITION, LLC               ATTN: CHRISTY LIOS, PROPERTY MANAGER 8 INDUSTRIAL WAY EAST, 2ND FLOOR
                                        EATONTOWN NJ 07724
ROCKVALE ACQUISITION, LLC               BENJAMIN R. PICKER, ESQ. MCCAUSLAND KEEN & BUCKMAN 80 W. LANCASTER AVE., 4TH
                                        FLOOR DEVON PA 19333-1331
ROCKVALE ACQUISITION, LLC, ET AL.       8 INDUSTRIAL WAY EAST 2ND FL EATONTOWN NJ 07724
ROCKVALE VEHICLES LLC                   8 INDUSTRIAL WAY EAST 2ND FL EATONTOWN NJ 07724
ROCKY CHEVERE                           ADDRESS ON FILE
ROCKY MOUNTAIN SNOW REMOVAL             26701 BARKLEY RD CONIFER CO 80433
ROD CASTILLO                            ADDRESS ON FILE
ROD E FENN                              ADDRESS ON FILE
RODAEUS WRIGHT                          ADDRESS ON FILE
RODD L CUNNINGHAM                       ADDRESS ON FILE
RODER, MIKE                             C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934


Epiq Corporate Restructuring, LLC                                                                  Page 449 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 457 of 586

Claim Name                              Address Information
RODER, MIKE                            1241 N LAKE SYBELIA DR MAITLAND FL 32751
RODERICK BILLINGS                      ADDRESS ON FILE
RODERICK COAKLEY                       ADDRESS ON FILE
RODERICK D CLARK                       ADDRESS ON FILE
RODERICK HARRIS                        ADDRESS ON FILE
RODERICK HOOD                          ADDRESS ON FILE
RODERICK V HANNAH ESQ PA               4800 N HIATUS RD SUNRISE FL 33351-7919
RODNEY ANDERS                          ADDRESS ON FILE
RODNEY COLEY                           ADDRESS ON FILE
RODNEY COOPER                          ADDRESS ON FILE
RODNEY DAVIS                           ADDRESS ON FILE
RODNEY ETIENNE                         ADDRESS ON FILE
RODNEY JOHNSON                         ADDRESS ON FILE
RODNEY JONES                           ADDRESS ON FILE
RODNEY TROUBLEFIELD                    ADDRESS ON FILE
RODRICK CHARPIA                        ADDRESS ON FILE
RODRICK SHEFFIELD                      ADDRESS ON FILE
RODRIGO ESTEVES PUPO                   ADDRESS ON FILE
RODRIQUEZ, ANGELICA                    C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
ROEHM REFRIGERATION HEATING AND COOLING 117 N 12TH ST TERRE HAUTE IN 47807
ROGELENE WAITS                         ADDRESS ON FILE
ROGER D GARDNER                        ADDRESS ON FILE
ROGER DYKES                            ADDRESS ON FILE
ROGER E STRACENER                      ADDRESS ON FILE
ROGER FRISARIO                         ADDRESS ON FILE
ROGER GIGGEY JR                        ADDRESS ON FILE
ROGER JACKSON                          ADDRESS ON FILE
ROGER K STOLL                          ADDRESS ON FILE
ROGER K STOLL                          ADDRESS ON FILE
ROGER KEENEY                           ADDRESS ON FILE
ROGER N BRANDES                        ADDRESS ON FILE
ROGER STOLL                            ADDRESS ON FILE
ROGER T PLUCKETT                       ADDRESS ON FILE
ROGER TOUVELL HEATING AND AC INC       PO BOX 884 17 N 7TH ST ZANESVILLE OH 43702-0884
ROGER TRIPLETT                         C/O STROEBEL & JOHNSON, PLLC R. BRANDON JOHNSON PO BOX 1668 LEWISBURG WV 24901
ROGER TRIPLETT                         ADDRESS ON FILE
ROGER UPOLE                            ADDRESS ON FILE
ROGER WAGNER                           ADDRESS ON FILE
ROGERS MOWING                          105 OAK ST LAPLATA MO 63549
ROGO DISTRIBUTORS                      PO BOX 1558 HARTFORD CT 06144
ROHRBACH BREWING COMPANY               97 RAILROAD ST ROCHESTER NY 14609
ROJAS, ELENA                           C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
ROLAND MCNEIL                          ADDRESS ON FILE
ROLAND NUTT                            ADDRESS ON FILE
ROLAND PUGH                            ADDRESS ON FILE
ROMAN CUNNINGHAM                       ADDRESS ON FILE
ROMAN DOMINISKI                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                 Page 450 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21        Page 458 of 586

Claim Name                         Address Information
ROMENY GERARD                      ADDRESS ON FILE
ROMEO DAVIS                        ADDRESS ON FILE
ROMMEL MACASAET                    ADDRESS ON FILE
RON & JAN BALDI RON BALDI          ADDRESS ON FILE
RON ASH                            ADDRESS ON FILE
RON BECKER                         ADDRESS ON FILE
RON COLE                           ADDRESS ON FILE
RON CRUMBAKER                      ADDRESS ON FILE
RON CRUMBAKER                      ADDRESS ON FILE
RON HILES                          DAVID KERCE, ESQ. 940 BEVILLE ROAD DAYTONA BEACH FL 32114
RON MCCONNELL                      ADDRESS ON FILE
RON SMITH                          ADDRESS ON FILE
RON SPRINZ                         ADDRESS ON FILE
RON WILLEY                         ADDRESS ON FILE
RONALD A BALDI                     ADDRESS ON FILE
RONALD BAINES                      ADDRESS ON FILE
RONALD BENDERSON DEVLOPMENT        PO BOX 823201 RB 1995 TRUST AND WR I XV LEASE 56135 PHILADELPHIA PA 19182
RONALD BENDERSON DEVLOPMENT        PO BOX 823201 RB 1995 TRUST AND WR I XV LEASE 56135 PHILADELPHIA PA 19182-0000
RONALD BRYAN                       ADDRESS ON FILE
RONALD C HARMAN                    ADDRESS ON FILE
RONALD CAMPBELL                    ADDRESS ON FILE
RONALD CAPONE                      ADDRESS ON FILE
RONALD CHEVALIER                   ADDRESS ON FILE
RONALD CONRADI                     ADDRESS ON FILE
RONALD CROMARTIE                   ADDRESS ON FILE
RONALD DAYVAULT                    ADDRESS ON FILE
RONALD DI PERSIO                   ADDRESS ON FILE
RONALD DUEARS                      ADDRESS ON FILE
RONALD EDWARDS                     ADDRESS ON FILE
RONALD GIALANELLA                  ADDRESS ON FILE
RONALD HARMAN                      ADDRESS ON FILE
RONALD J NELSON JR                 ADDRESS ON FILE
RONALD J. DRELING                  ADDRESS ON FILE
RONALD KEENAN                      ADDRESS ON FILE
RONALD L BISHOP                    ADDRESS ON FILE
RONALD L DONAVON                   ADDRESS ON FILE
RONALD L GILES III                 ADDRESS ON FILE
RONALD L VAIL PLUMBING INC         8540 COUNTY RD 561 CLERMONT FL 34711
RONALD LABANCZ                     ADDRESS ON FILE
RONALD LESKO                       ADDRESS ON FILE
RONALD M MCCONNELL                 ADDRESS ON FILE
RONALD M MCCONNELL                 ADDRESS ON FILE
RONALD MCCONNELL                   ADDRESS ON FILE
RONALD MCGHEE                      ADDRESS ON FILE
RONALD MORGAN                      ADDRESS ON FILE
RONALD MORRIS                      ADDRESS ON FILE
RONALD NEALY                       ADDRESS ON FILE
RONALD P VILORD                    ADDRESS ON FILE
RONALD SENF                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 451 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 459 of 586

Claim Name                               Address Information
RONALD SIKES                             ADDRESS ON FILE
RONALD STONIS                            ADDRESS ON FILE
RONALD VILORD                            ADDRESS ON FILE
RONALD VILORD                            ADDRESS ON FILE
RONALD WINTERS                           ADDRESS ON FILE
RONCHETTI DISTRIBUTING COMPANY NOKOMIS   497 E BERTOLINO ST NOKOMIS IL 62075
RONDA GILPIN                             ADDRESS ON FILE
RONDA HARRINGTON                         ADDRESS ON FILE
RONDELL L NEVILLE                        ADDRESS ON FILE
RONIQUE SWINSON                          ADDRESS ON FILE
RONNI N JARA                             ADDRESS ON FILE
RONNIE HARPER                            ADDRESS ON FILE
RONNIE L TATUM                           ADDRESS ON FILE
RONNIE SPARKS                            ADDRESS ON FILE
RONNIE TATUM                             ADDRESS ON FILE
RONNY ABBOTT JR                          ADDRESS ON FILE
RONS CARPET & AIR DUCT CLEANING          ATTN RON VERGA 62 AIRVIEW DR GREENVILLE SC 29607
RONS CARPET CLEANERS                     62 AIRVIEW DR BELTON SC 29607
RONS PRODUCE CO INC                      810 E MARKET ST TAYLORVILLE IL 62568
ROOSEVELT LIGONDE                        ADDRESS ON FILE
ROOSEVELT LIGONDE                        C/O LOUIS PFEFFER LOUIS P PFEFFER 250 CENTRAL BLVD JUPITER FL 33458
ROOTER EXPRESS LLC                       148 KEY CIRCLE DR BRUNSWICK GA 31520
ROOTER MAN OF SOUTHERN MAINE             12 KINGSTON RD # D EXETER NH 03833-4320
ROOTERNOW INC                            1810 PAULETTE DR JOHNS ISLAND SC 29455
RORIDA LLC                               C/O MARK E FRIED 1110 BRICKELL AVE, SUITE 300 MIAMI FL 33131
ROSA DE BAUTISTA                         ADDRESS ON FILE
ROSA HASTINGS                            ADDRESS ON FILE
ROSA HERRERA                             ADDRESS ON FILE
ROSA SMITH                               ADDRESS ON FILE
ROSA VALDES                              ADDRESS ON FILE
ROSALIA CHAMBERS                         ADDRESS ON FILE
ROSALIND MOBERG                          ADDRESS ON FILE
ROSALVA CASAREZ                          ADDRESS ON FILE
ROSARIO ORTIZ                            ADDRESS ON FILE
ROSE B GRIMES                            ADDRESS ON FILE
ROSE BACKFISCH                           D/B/A SEMO WINDOW CLEANING 3633 COLLINS MILL RD CAPE GLORDEAU MO 63701
ROSE BRACKEN                             ADDRESS ON FILE
ROSE DAMORE                              ADDRESS ON FILE
ROSE DELRUE                              ADDRESS ON FILE
ROSE KLICK                               ADDRESS ON FILE
ROSE PAVING LLC                          4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                          7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                          C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
ROSE SKROBISZEWSKI                       ADDRESS ON FILE
ROSE STONE                               ADDRESS ON FILE
ROSEANN FARBER                           ADDRESS ON FILE
ROSEMARIE DIAZ                           ADDRESS ON FILE
ROSEMARIE GLYKAS                         ADDRESS ON FILE
ROSEMARY ALXANDIRA                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 452 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 460 of 586

Claim Name                            Address Information
ROSEMARY KLAEGER                      ADDRESS ON FILE
ROSEMOND ARICY                        ADDRESS ON FILE
ROSENA M PROFICE                      ADDRESS ON FILE
ROSETE, CHARLES                       C/O AL HOLIFIELD, ESQ 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
ROSETE, CHARLES                       155 ASHLEY DR MCDONOUGH GA 30252
ROSETTA BROWN                         ADDRESS ON FILE
ROSETTA OKELLEY                       ADDRESS ON FILE
ROSIE FERGUSON                        ADDRESS ON FILE
ROSIE GILSON                          ADDRESS ON FILE
ROSIE GUNTER                          ADDRESS ON FILE
ROSIE WASHINGTON                      ADDRESS ON FILE
ROSIE'S DRAFT SOLUTIONS INC           40 W 4TH ST, UNIT 22 PATCHOGUE NY 11772
ROSINE ACKERMAN                       ADDRESS ON FILE
ROSLYN KATZ                           ADDRESS ON FILE
ROSQUETES LAWN CARE LLC               108 VISCAYA AVE ROYAL PALM BEACH FL 33411
ROSS EXPRESS                          PO BOX 8908 PENACOOK NH 03303
ROSS F JACKSON                        ADDRESS ON FILE
ROSS F JACKSON                        ADDRESS ON FILE
ROSS JACKSON                          ADDRESS ON FILE
ROSSANNA LONG                         ADDRESS ON FILE
ROSSS WINDOW CLEANING LLC             PO BOX 190486 BURTON MI 48519
ROSSTYN R ROBERTSON                   ADDRESS ON FILE
ROTH, MIRIAM D                        4625 FOREST AVE SE MERCER ISLAND WA 98040
ROTO ROOTER                           PO BOX 193 PALMYRA PA 17078
ROTO ROOTER                           2596 S WORK ST FALCONER NY 14733
ROTO ROOTER                           PO BOX 35228 GREENSBORO NC 27425
ROTO ROOTER                           PO BOX 3611 MOORESVILLE NC 28117-3611
ROTO ROOTER                           PO BOX 669 FAYETTEVILLE NC 28302
ROTO ROOTER                           DBA ROTO ROOTER 12898 WESTMORE STREET LIVONIA MI 48150
ROTO ROOTER                           524 N SEGRAVE ST DAYTONA BEACH FL 32114
ROTO ROOTER                           3822 NE 55TH PLACE GAINESVILLE FL 32609
ROTO ROOTER                           DBA ROTO ROOTER PO BOX 2642 LAKELAND FL 33806
ROTO ROOTER                           475 METROPLEX BOULEVARD SUITE 103 NASHVILLE TN 37211
ROTO ROOTER                           1354 E 100 N KOKOMO IN 46901-3411
ROTO ROOTER                           DBA ROTO ROOTER 7375 COMMERCIAL WAY SUITE 155 HENDERSON NV 89011
ROTO ROOTER ALBANY NY                 388 OLD NISKAYUNA RD LATHAM NY 12110
ROTO ROOTER COLUMBIA SC               PO BOX 2834 IRMO SC 29063
ROTO ROOTER FT WAYNE IN               4035 TRANSPORTATION DR FORT WAYNE IN 46818
ROTO ROOTER GRAND RAPIDS              4393 CLAY AVENUE SW WYOMING MI 49548
ROTO ROOTER GULFPORT MS               11197 OLD HIGHWAY 49 GULFPORT MS 39503
ROTO ROOTER HARTFORD                  128 STONEYCREST DR MIDDLETOWN CT 06457
ROTO ROOTER HICKORY                   PO BOX 1508 HICKORY NC 28603
ROTO ROOTER JEFFERSON CITY MO         5904 N BROWN STATION RD COLUMBIA MO 65202
ROTO ROOTER KNOXVILLE TN              PO BOX 27031 KNOXVILLE TN 37927
ROTO ROOTER LEXINGTON KY              P O BOX 910478 LEXINGTON KY 40591
ROTO ROOTER LITTLE ROCK AR            9022 LANDERS RD STE G N LITTLE ROCK AR 72117-1599
ROTO ROOTER MANCHESTER PORTSMO        3 PERIMETER ROAD MANCHESTER NH 03103
ROTO ROOTER MORGANTOWN                PO BOX 2520 WESTOVER WV 26502
ROTO ROOTER NASHVILLE TN              191 RIVER HILLS DR NASHVILLE TN 37210



Epiq Corporate Restructuring, LLC                                                                Page 453 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 461 of 586

Claim Name                              Address Information
ROTO ROOTER OF LANSING MI               PO BOX 80715 LANSING MI 48908
ROTO ROOTER OF LEE COUNTY INC           PO BOX 101592 CAPE CORAL FL 33904
ROTO ROOTER OF MEMPHIS                  9373 MACON RD SUITE 5A CORDOVA TN 38016
ROTO ROOTER PLUMB DRAIN SVC COLUMBUS GA 4465 WARM SPRINGS ROAD COLUMBUS GA 31909
ROTO ROOTER PLUMB DRAIN SVC OF DELMAR   PO BOX 559 EASTON MD 21601
VA
ROTO ROOTER PLUMBERS                    PO BOX 460 MANHEIM PA 17545
ROTO ROOTER PLUMBERS OF ROCK HILL SC    2261 EBENEZER RD PO BOX 2506 ROCK HILL SC 29732
ROTO ROOTER PLUMBERS SARASOTA           6618 26TH CT E SARASOTA FL 34243
ROTO ROOTER PLUMBERS SHREVEPORT         4925 SHED RD BOSSIER CITY LA 71111
ROTO ROOTER PLUMBING                    9836 SEMINOLE TRAIL RUCKERSVILLE VA 22968
ROTO ROOTER PLUMBING AVON OH            1353 LEAR INDUSTRIAL PKWY AVON OH 44011
ROTO ROOTER PLUMBING SERVICE            PO BOX 7580 JACKSONVILLE NC 28540
ROTO ROOTER RICHMOND                    PO BOX 35429 RICHMOND VA 23235
ROTO ROOTER SERVICES CO INC             5672 COLLECTION CENTER DR CHICAGO IL 60693
ROTO ROOTER SEWER AND DRAIN             131 CROSS RD BLOOMSBURG PA 17815
ROTO ROOTER SEWER AND DRAIN             2410 W NINE MILE RD PENSACOLA FL 32534
ROTO ROOTER SEWER SERVICE               TIERCE INDUSTRIAL SERVICE PO BOX 680780 PRATTVILLE AL 36068
ROTO ROOTER SEWER SERVICE               1354 E 100 N KOKOMO IN 46901-3411
ROTO ROOTER SPARTANBURG                 PO BOX 577 ROEBUCK SC 29376
ROTO ROOTER WENTZ PLUMBING              6440 HAVELOCK AVE PO BOX 83617 LINCOLN NE 68501
ROTO ROOTER YOUNGSTOWN                  235 N MERIDIAN ROAD YOUNGSTOWN OH 44509
ROTOGEN USA LLC                         PO BOX 1434 UNIONTOWN PA 15401
ROUTE 6 OUTPARCELS LLC                  C/O ROSENSHEIN ASSOCIATES ATTN: BERNARD J. ROSENSHEIN 555 SOUTH BARRY AVE.
                                        MAMARONECK NY 10543
ROUTE 6 OUTPARCELS LLC                  C/O METRO COMMERCIAL MGMT SERVICES 307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ
                                        08054
ROUTE 6 OUTPARCELS LLC                  C/O CENTERPOINT PROPERTIES, INC. 800 MT. VERNON HWY, STE. 140 ATTN: CHARLES
                                        MILLER ATLANTA GA 30328
ROUTE 6 OUTPARCELS, LLC                 C/O CENTERPOINT PROPERTIES, INC. 6204 BARFIELD RD, SUITE 245 ATLANTA GA 30328
ROUTE TEN LLC                           1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451
ROUTE TEN LLC                           1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451-5266
ROUTE TEN LLC                           1268 LASKIN RD APT 200 C/O PERKINS VIRGINIA BEACH VA 23451-5266
ROWAN, CARI                             70 HARRISON CREEK RD FLAT ROCK NC 28731
ROWE ROOTER PLUMBING INC                112 WICKLOW COURT COLUMBIA SC 29063
ROWENA DIONISIO CONNELLY                ADDRESS ON FILE
ROWENA ENSMINGER                        ADDRESS ON FILE
ROXANA GUERRIDO                         ADDRESS ON FILE
ROXANA MORENO                           ADDRESS ON FILE
ROXANA TORRES                           ADDRESS ON FILE
ROXANNE FORSYTHE                        ADDRESS ON FILE
ROXANNE MCARN-SNYDER                    ADDRESS ON FILE
ROY BARNES                              ADDRESS ON FILE
ROY BOWEN                               ADDRESS ON FILE
ROY CRITES                              ADDRESS ON FILE
ROY GUY                                 ADDRESS ON FILE
ROY H HARTNER JR                        ADDRESS ON FILE
ROY J KEENE                             ADDRESS ON FILE
ROY JERRY KEENE                         ADDRESS ON FILE
ROY KEENE                               ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 454 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 462 of 586

Claim Name                            Address Information
ROY KIBLING                           ADDRESS ON FILE
ROY NICHOLS                           ADDRESS ON FILE
ROY VENABLE                           ADDRESS ON FILE
ROYAL CARTING SERVICE                 PO BOX 1209 HOPEWELL JUNCTION NY 12533
ROYAL COMMERCIAL REFRIGERATION INC    216 N RALPH ST CLAXTON GA 30417
ROYAL ELECTRIC AND SERVICES INC       800 W 2ND ST PUEBLO CO 81003
ROYAL REFRIGERATION INC               5150 ARVILLE ST LAS VEGAS NV 89118
ROYALTY TRANSPORTATION                11TH EAST 10TH ST 2R BAYONNE NJ 07002
ROYLAND WRIGHT                        ADDRESS ON FILE
ROYSTON MUELLER MCLEAN AND REID LLP   102 W PENNSYLVANIA AVE, STE 600 TOWSON MD 21204
ROZALIN PRIDMORE                      ADDRESS ON FILE
ROZALYN MORROW                        ADDRESS ON FILE
RP EASTON MARKETPLACE LLC             PO BOX 447 EMERSON NJ 07630
RP EASTON MARKETPLACE LLC             60 WEST ST STE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC          C/O KLNB MANAGEMENT, LLC PO BOX 447 EMERSON NJ 07630
RP EASTON MARKETPLACE MD LLC          C/O KLNB MANAGEMENT, LLC 60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC          C/O RISE PARTNERS, LLC VOLUNTEER BUILDING 832 GEORGIA AVENUE, SUITE 507
                                      CHATTANOOGA TN 37402
RP EASTON MARKETPLACE MD LLC          ATTN GREG WILSON 802 GEORGIA AVE, STE 107 CHATTANOOGA TN 37402
RP EASTON MARKETPLACE MD LLC          832 GEORGIA AVE STE 507 CHATTANOOGA TN 37402
RPAI US MANAGEMENT LLC                BLDG 6062 13068 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
RPAI US MGMT LLC                      BLDG 6062 13068 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
RPAI WORCESTER LINCOLN PLAZA LLC      RICHARD L. GEMMA WIECK, DELUCA & GEMMA, INC. ONE TURKS HEAD PLACE, SUITE 1300
                                      PROVIDENCE RI 02903
RPAI WORCESTER LINCOLN PLAZA LLC      RPAI U.S. MANAGEMENT, LLC 2021 SPRING ROAD, SUITE 200 OAK BROOK IL 60523
RPAI WORCESTER LINCOLN PLAZA LLC      ATTN: PRESIDENT, EASTERN DIVISION 2021 SPRING ROAD, SUITE 200 OAK BROOK IL
                                      60523
RPB FARMS LLC                         10898 N JOHN ALBERT AVE FRESNO CA 93730
RPI SALISBURY MALL                    PO BOX 860510 MINNEAPOLIS MN 54486
RPI SALISBURY MALL, LLC               C/O BROOKFIELD PROPERTIES (R) LLC ATTN: LAW/LEASE ADMIN DEPT 350 N. ORLEANS
                                      ST., SUITE 300 CHICAGO IL 60654
RREEF AMERICA REIT II CORP MM         CROSSROADS CENTER PO BOX 209266 AUSTIN TX 78720
RRF SOLUTIONSLLC                      3704 PENDERWOOD DR OAKTON VA 22124
RS MECHANICAL                         9005 N CENTRAL ST KANSAS CITY MO 64155
RSE INDEPENDENCE LLC                  PO BOX 860575 4479 114685 MINNEAPOLIS MN 55486
RSI RESTAURANT SERVICES INC           6070 RANGELINE RD PO BOX 190205 THEODORE AL 36582
RSM MAINTENANCE                       461 FROM ROAD 2ND FLOOR PARAMUS NJ 07652
RSS WFRBS2011C3-NY OM LLC (RIALTO)    C/O PERKINS COIE LLP ATTN GARY EISENBERG 1155 AVENUE OF THE AMERICAS, 22ND FL
                                      NEW YORK NY 10036
RSS WFRBS2011C3-NY OM LLC (RIALTO)    ADAM SINGER C/O RIALTO CAPITAL ADVISORS LLC 200 S BISCAYNE BLVD, STE 3550
                                      MIAMI FL 33131
RST ENTERPRISES INC                   4600 RUFF ROAD SUITE E NORTH CHARLESTON SC 29418
RSUI GROUP, INC.                      945 EAST PACES FERRY RD SUITE 1800 ATLANTA GA 30326-1160
RT BEAUFORT LLC                       1200 DUDA TRAIL OVIEDO FL 32765
RT BRISTOL LLC                        ATTN MARK EVERT ENGWALL, MANAGER & CFO 1200 DUDA TRAIL OVIEDO FL 32765
RT BRISTOL LLC                        A FLORIDA LIMITED LIABILITY COMPANY C/O DENISE DELL-POWELL, ESQ 420 S ORANGE
                                      AVE, STE 700 ORLANDO FL 32801
RT BRISTOL, LLC                       JAIME B. WISEGARVER, ESQ. HIRSCHLER FLEISCHER, P.C. 2100 EAST CARY STREET, PO
                                      BOX 500 RICHMOND VA 23218-0500
RT BRISTOL, LLC                       1200 DUDA TRAIL ATTN: A DUDA & SONS OVIEDO FL 32765



Epiq Corporate Restructuring, LLC                                                                 Page 455 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 463 of 586

Claim Name                               Address Information
RT BRISTOL, LLC                          1200 DUDA TRAIL OVIEDO FL 32765
RT BRISTOL, LLC                          C/O DEAN MEAD ATTN: JOHNATHAN D. WALLACE 420 S. ORANGE AVENUE, SUITE 700
                                         ORLANDO FL 32801
RT BRISTOL, LLC                          800 N. MAGNOLIA AVENUE STE 1500 ORLANDO FL 32803
RT CALHOUN JV                            C/O NEWBURGER-ANDES & COMPANY, INC 201 ALLEN ROAD SUITE 300 ATLANTA GA 30328
RT CALHOUN JV LLC                        201 ALLEN RD STE 300 ATLANTA GA 30328
RT CHILE LIMITADA                        CARLOS OSSANDON 1445 LA REINA REGION METROPOLITANA CHILE
RT CHILE LIMITADA                        CAMINO EL ALBA 11969 LAS CONDES REGION METROPOLITANA CHILE
RT CHILE LIMITADA                        AEROPUERTO INTERNACIONAL COMODORO ARTURO MERINO BENITEZ AIRPORT 3 NIVEL LOCAL
                                         C-135 SANTIAGO 8320000 CHILE
RT GREENBELT LLC                         210 CANAL ST STE 301 C/O ROSE CHAO NEW YORK NY 10013
RT GREENBELT LLC                         210 CANAL ST STE 301 C O ROSE CHAO NEW YORK NY 10013-0000
RT GULF BREEZE LP                        200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
RT HAWAII RESTAURANTS INC                ATTN THEODORE J DAVENPORT 1326 KAMEHAME DR HONOLULU HI 96793
RT HAWAII RESTAURANTS, INC               4450 KAPOLEI PKWY KAPOLEI HI 96707
RT HAWAII RESTAURANTS, INC               46-056 KAMEHAMEHA HWY KANEOHE HI 96744
RT HAWAII RESTAURANTS, INC               95-1249 MEHEULA PKWY MILILANI HI 96789
RT HAWAII RESTAURANTS, INC               MOANALUA CENTER, 930 VALKENBURGH ST SUITE 211 HONOLULU HI 96818
RT HENDERSON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
RT HENDERSON LLC                         1200 DUDA TRAIL OVIEDO FL 32765-0000
RT HOLDINGS OF SOUTHERN WISCONSIN, LLC   5320 S 76TH ST GREENDALE WI 53129
RT LAS CRUCES INC                        ATTN RON J HYDEN 3510 SEVEN RVERS HWY CARLSBAD NM 88220
RT LAS CRUCES, INC.                      2611 N TELSHOR BLVD LAS CRUCES NM 88011
RT LEXINGTON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
RT ORLANDO INVESTMENT LLC                EILEEN CHAFETZ, ESQ. EILEEN CHAFETZ, PA 4770 BISCAYNE BLVD., SUITE 1400 MIAMI
                                         BEACH FL 33137
RT ORLANDO INVESTMENT LLC                1665 WASHINGTON AVE 4TH FLOOR ATTN NELSON FOX STACY ELDREDGE MIAMI BEACH FL
                                         33139
RT ORLANDO INVESTMENT LLC                C/O COBLENTZ PATCH DUFFY & BASS LLP ATTN GREGG M FICKS ONE MONTGOMERY ST, STE
                                         3000 SAN FRANCISCO CA 94014
RT ORLANDO INVESTMENT LLC                C/O COBLENTZ PATCH DUFFY & BASS LLP ATTN GREGG M FICKS ONE MONTGOMERY ST, STE
                                         3000 SAN FRANCISCO CA 94104
RT RESTAURANTS LLC                       ATTN TED DAVENPORT & RON MULLERS 865 S MARINE CORPS DR, STE 201 ORLEAN PACIFIC
                                         PLZ TAMUNING 96913 GUAM
RT RESTAURANTS OF SOUTHERN WISCONSIN     C/O PFC & CLASSIC DINING RESTAURANT GROUP; ATTN KEN KILBERGER 390 CONGRESS
LLC                                      PKWY, STE C CRYSTAL LAKE IL 60014
RT RESTAURANTS, LLC                      197 CHALAN SAN ANTONIO TAMUNING 96913 GUAM
RT SANFORD LLC                           1200 DUDA TRAIL OVIEDO FL 32765
RT WESTERN MISSOURI                      20001 HALSTED STREET ATTN HERBERT PAPAZIAN CHATSWORTH CA 91311
RT'S OF OKLAHOMA LLC                     ATTN JAMES M TREADWELL 4200 S QUAIL CREEK, STE B SPRINGFIELD MO 65810
RTGC LLC                                 24619 WASHINGTON AVE STE 204 MURRIETA CA 92562-8228
RTMB LODGING JOINT VENTURE               2055 CHEMICAL ROAD PLYMOUTH MEETING PA 19462
RTS OF OKLAHOMA, LLC                     7806 E SKELLY DRIVE TULSA OK 74145
RUBBER AND ROAD CREATIVE AGENCY INC      ATTN DANA ZIPSER 222 REDDING WAY SAN RAFAEL CA 94901
RUBBER AND ROAD CREATIVE AGENCY INC      222 REDDING WAY SAN RAFAEL CA 94901
RUBEN LUNA-HERNANDEZ                     ADDRESS ON FILE
RUBICON GLOBAL LLC                       ATTN: LESLEY HOOK 950 EAST PACES FERRY RD ATLANTA PLAZA SUITE 1900 ATLANTA GA
                                         30326
RUBIO'S COASTAL GRIL                     RUBIO'S RESTAURANTS 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIO'S COASTAL GRILL                    RUBIO'S RESTAURANTS 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIOS RESTAURANTS, INC.                 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008


Epiq Corporate Restructuring, LLC                                                                     Page 456 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 464 of 586

Claim Name                              Address Information
RUBIOS RESTAURANTS, INC.                ATTN: VICE PRESIDENT - REAL ESTATE 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBIOS RESTAURANTS, INC.                ATTN: VICE PRESIDENT 1902 WRIGHT PLACE STE 300 CARLSBAD CA 92008
RUBLE, LOLA J                           C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
RUBLE, LOLA J                           19835 MIDWAY BLVD PORT CHARLOTTE FL 33948
RUBY ANN TURNER                         ADDRESS ON FILE
RUBY DOUGLAS                            ADDRESS ON FILE
RUBY LANG                               ADDRESS ON FILE
RUBY PROPERTY LLC                       3801 NE 207TH STREET APT 2501 C/O URI BEN OR C/O URI BEN OR AVENTURA FL 33180
RUBY PROPERTY LLC                       3801 N E 207TH ST 2501 C/O URI BEN-OR AVENTURA FL 33180
RUBY SIMMONS                            ADDRESS ON FILE
RUBY STRODE                             ADDRESS ON FILE
RUBY TUESDAY INC                        333 EAST BROADWAY AVE MARYVILLE TN 37804
RUBY TUESDAY, INC.                      SCOTTSBORO WATER SEWER & GAS PO BOX 550 SCOTTSBORO AL 357680550
RUBY WINES INC                          PO BOX 7 AVON MA 02322
RUDD WINDOW CLEANING LLC                DEREK RUDD 2230 STAFFORD RD SUITE 115 PLAINFIELD IN 46168
RUDI HILDERBRAND                        ADDRESS ON FILE
RUDOLPH D BOURGET                       ADDRESS ON FILE
RUDY LINDBERGH                          ADDRESS ON FILE
RUFF, CYNTHIA                           C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
RUFFA, VICTOR                           ADDRESS ON FILE
RUNYAN, MICHAEL                         5481 HICKORY VALLEY RD HEISKELL TN 37754
RUNYAN, MICHAEL D                       5481 HICKORY VALLEY RD HEISKELL TN 37754
RUPPERT LANDSCAPE INC                   23601 LAYTONSVILLE ROAD LAYTONSVILLE MD 20882
RUPPERT LANDSCAPE INC                   12601 ROCK HILL PINEVILLE RD PINEVILLE NC 28134
RUSHMORE CUISINE INC                    C/O NORTH DAKOTA CUISINE INC ATTN LEE HOWELL 4100 WEST 41ST STREET SIOUX FALLS
                                        SD 57106
RUSHMORE CUISINE, INC.                  821 FAIRMONT BLVD RAPID CITY SD 57701
RUSKIN MOSCOU FALTISCHEK, P.C.          EAST TOWER 15TH FLOOR 1425 RXR PLAZA UNIONDALE NY 11556
RUSSELL BERNER                          ADDRESS ON FILE
RUSSELL MOTHERSHED                      ADDRESS ON FILE
RUSSELL NORRIS                          ADDRESS ON FILE
RUSSELL PETTWAY                         ADDRESS ON FILE
RUSSELL POPHAM                          2145 MCDUFFIE RD AUSTELL GA 30106
RUSSELL RATKOWIAK JR                    ADDRESS ON FILE
RUSSELL REFRIGERATION SERVICE INC       PO BOX 12563 SHAWNEE MISSION KS 66282
RUSSELL W MARTIN                        ADDRESS ON FILE
RUSSELLS SERVICE COMPANY                1275 US HWY 82 WEST LEESBURG GA 31763
RUSSELLVILLE AREA CHAMBER OF COMMERCE   708 WEST MAIN RUSSELLVILLE AR 72801
RUTH HIRTH                              ADDRESS ON FILE
RUTH HOFMANN                            ADDRESS ON FILE
RUTH HOPKINS                            ADDRESS ON FILE
RUTH ORTIZ                              ADDRESS ON FILE
RUTH PANIAGUA                           ADDRESS ON FILE
RUTH PEREZ                              ADDRESS ON FILE
RUTHERFORD COUNTY CLERK                 319 N MAPLE ST. MURFREESBORO TN 37130
RUTHERFORD COUNTY TRUSTEE               PO BOX 1316 MURFREESBORO TN 37133
RUTHIE MCGRAW                           ADDRESS ON FILE
RWT CONSULTING TYLER ERGONOMICS         306 COLLEEN COURT MADISONVILLE LA 70447



Epiq Corporate Restructuring, LLC                                                                   Page 457 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 465 of 586

Claim Name                           Address Information
RYAN ADSEM                           ADDRESS ON FILE
RYAN ANDERSON                        ADDRESS ON FILE
RYAN ANDREWS                         ADDRESS ON FILE
RYAN BEAMER                          ADDRESS ON FILE
RYAN BETTINGER                       ADDRESS ON FILE
RYAN BOLIN                           ADDRESS ON FILE
RYAN BONO                            ADDRESS ON FILE
RYAN BORTNER                         ADDRESS ON FILE
RYAN BUTLER                          ADDRESS ON FILE
RYAN CALLAHAN                        ADDRESS ON FILE
RYAN CAMPBELL                        ADDRESS ON FILE
RYAN CLARK                           ADDRESS ON FILE
RYAN CLEARY                          ADDRESS ON FILE
RYAN COMPANIES US INC                62844 COLLECTIONS CENTER DR CHICAGO IL 60693
RYAN DOUGLAS                         ADDRESS ON FILE
RYAN DUCKETT                         ADDRESS ON FILE
RYAN ENGLES                          ADDRESS ON FILE
RYAN FREY                            ADDRESS ON FILE
RYAN HILL                            ADDRESS ON FILE
RYAN JOHNSON                         ADDRESS ON FILE
RYAN JOSEPH                          ADDRESS ON FILE
RYAN KECK                            ADDRESS ON FILE
RYAN KELLEY                          ADDRESS ON FILE
RYAN KING                            ADDRESS ON FILE
RYAN KNOTT                           ADDRESS ON FILE
RYAN KNOX                            ADDRESS ON FILE
RYAN LANE                            ADDRESS ON FILE
RYAN LANGFORD                        ADDRESS ON FILE
RYAN LEBRETON                        ADDRESS ON FILE
RYAN LEE ALLMAN                      ADDRESS ON FILE
RYAN LEWIS                           ADDRESS ON FILE
RYAN MACLEOD                         ADDRESS ON FILE
RYAN MALINCHAK                       ADDRESS ON FILE
RYAN MARSHALL                        ADDRESS ON FILE
RYAN MARTIN                          ADDRESS ON FILE
RYAN MCDADE                          ADDRESS ON FILE
RYAN MCFALL                          ADDRESS ON FILE
RYAN MCINTYRE                        ADDRESS ON FILE
RYAN MCMINN                          ADDRESS ON FILE
RYAN MILLER                          ADDRESS ON FILE
RYAN MILLER                          ADDRESS ON FILE
RYAN MONTANINO                       ADDRESS ON FILE
RYAN MURPHY                          ADDRESS ON FILE
RYAN ODOM                            ADDRESS ON FILE
RYAN POOLE                           ADDRESS ON FILE
RYAN RALSTON                         ADDRESS ON FILE
RYAN RAMIREZ                         ADDRESS ON FILE
RYAN RATCLIFF                        ADDRESS ON FILE
RYAN RICHARDSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                            Page 458 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 466 of 586

Claim Name                            Address Information
RYAN SANNER                           ADDRESS ON FILE
RYAN SEWELL                           ADDRESS ON FILE
RYAN STAFFORD                         ADDRESS ON FILE
RYAN TILLOTSON                        ADDRESS ON FILE
RYAN TRANKA                           ADDRESS ON FILE
RYAN TURNER                           ADDRESS ON FILE
RYAN WATTS                            ADDRESS ON FILE
RYAN WHEELER                          ADDRESS ON FILE
RYAN WILLIAMS                         ADDRESS ON FILE
RYAN WIMBLEY                          ADDRESS ON FILE
RYDER TRUCK RENTAL INC                PO BOX 96723 CHICAGO IL 60693
RYLEE MANN                            ADDRESS ON FILE
RYLEY RICE                            ADDRESS ON FILE
RYNE PETRY                            ADDRESS ON FILE
S AND A REALTY TRUST AZA MERCEDES     19949 MARKWOOD CROSSING ESTERO FL 33928
S AND S GILARDI INC                   1033 NEWARK RD MOUNT VERNON OH 43050
S C INNOVATIONS                       3515 PINE GROVE PORT HURON MI 48060
S C STATE TREASURER                   STATE TREASURERS OFFICE UNCLAIMED PROPERTY PROGRAM P O BOX 11778 COLUMBIA SC
                                      29211
S J CONNER AND SONS INC               1639 SEIBEL DR NORTHEAST ROANOKE VA 24012
S W SMITH LANDSCAPING LLC             1627 S PLEASANT VALLEY ROAD WESTMINISTER MD 21158
SABER CORNER LLC                      C/O STEARNS WEAVER ATTN JOHN N MURATIDES, ESQ 401 E JACKSON ST, #2100 TAMPA FL
                                      33602
SABER CORNER LLC                      MICHAEL KLINGER, MANAGING MEMBER 1820 E HALLANDALE BEACH BLVD HALLANDALE BEACH
                                      FL 33009
SABER CORNER, LLC                     SABER CORNER, LLC 80 BUSINESS PARK DRIVE, SUITE 100 ARMONK NY 10504
SABER CORNER, LLC                     80 BUSINESS PARK DRIVE STE I 00 ATTN: MARTIN BERGER ARMONK NY 10504
SABER CORNER, LLC                     80 BUSINESS PARK DR STE 306 ARMONK NY 10504-1705
SABER CORNER, LLC                     WESTERMAN BALL EDERER MILLER & SHARFSTEIN, LLP 1201 RXR PLAZA ATTN: PHILIP L.
                                      SHARFSTEIN, ESQ UNIONDALE NY 11556
SABER CORNER, LLC                     JOHN N. MURATIDES, ESQ. STEARNS WEAVER MILLER 401 E. JACKSON ST, STE 2100
                                      TAMPA FL 33601-3299
SABER CORNER, LLC                     20900 NE 30TH AVENUE STE 812 ATTN: MARTIN BERGER AVENTURA FL 33180
SABER OF ORANGEBURG LLC               196 BROUGHTON ST ORANGEBURG SC 29115
SABER SERVICES                        196 BROUGHTON ST ORANGEBURG SC 29115
SABINE VALBRUN                        ADDRESS ON FILE
SABRINA ALLEN                         ADDRESS ON FILE
SABRINA GIPSON                        ADDRESS ON FILE
SABRINA HAGAN                         ADDRESS ON FILE
SABRINA HARVEL                        ADDRESS ON FILE
SABRINA MITCHELL                      ADDRESS ON FILE
SABRINA MURPHY                        ADDRESS ON FILE
SABRINA TALAMANTES DIAZ               ADDRESS ON FILE
SABRINA THOMPSON                      ADDRESS ON FILE
SABRIYA ALVIN                         ADDRESS ON FILE
SABRIYA WHITE                         ADDRESS ON FILE
SACCO BEER DIST INC                   306 MARTZVILLE RD BERWICK PA 18603-1335
SACHA SANTACRUZ                       ADDRESS ON FILE
SACOYA TILLMAN                        ADDRESS ON FILE
SACRED HEART HOSPITAL                 7928 SOLUTION CENTER CHICAGO IL 60677


Epiq Corporate Restructuring, LLC                                                                Page 459 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 467 of 586

Claim Name                               Address Information
SACRED HEART MEDICAL GROUP               PO BOX 2766 PENSACOLA FL 32513
SADE THOMPSON                            ADDRESS ON FILE
SADIE HARDESTY                           ADDRESS ON FILE
SAFECO INSURANCE CO AMERICA INC          PO BOX 34526 ATTN SURETY CLAIMS DEP LIBERTY MUTUAL SEATTLE WA 98124
SAFETY NATIONAL                          1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (FL EXCESS)              1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (GA, OH, VA EXCESS)      1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL CASUALTY CORPORATION     C/O MARSHALL C TURNER 190 CARONDELET PLAZA, STE 600 SAINT LOUIS MO 63105
SAFETY NATIONAL CASUALTY CORPORATION     1832 SCHUETZ RD ST LOUIS MO 63146
SAFETY NATIONAL CASUALTY CORPORATION     GUS AIVALIOTIS, CHIEF UNDERWRITING OFC 1832 SCHUETZ RD SAINT LOUIS MO 63146
SAGE SOFTWARE                            14855 COLLECTIONS CENTER DR CHICAGO IL 60693
SAGE SOFTWARE INC                        14855 COLLECTIONS CENTER DR CHICAGO IL 60693
SAGEVIEW ADVISORY GROUP                  1111N NORTHSHORE DRIVE STE N325 KNOXVILLE TN 37919
SAGEVIEW ADVISORY GROUP                  1920 MAIN ST STE 800 ATTN ACCOUNTING IRVINE CA 92614
SAGEVIEW ADVISORY GROUP LLC              ATTN RANDALL C LONG 1920 MAIN ST, STE 800 IRVINE CA 92614
SAGOLLA CONTRACTORS INC                  390 PINEVILLE RD NEWTOWN PA 18940
SAIHOU FAYE                              ADDRESS ON FILE
SAIJEL WILLIAMS                          ADDRESS ON FILE
SAINT ANTHONY REAL ESTATE LLC            1255 BUCKINGHAM WAY C/O GINA EL SINEITTI HILLSBOROUGH CA 94010
SALADEEN BROADIE                         ADDRESS ON FILE
SALEM CITY INCOME TAX                    231 S BROADWAY AVENUE SALEM OH 44460
SALEM REFRIGERATION LLC                  1614 SOUTH ANDY GRIFFITH PKWY MOUNT AIRY NC 27030
SALESFORCE.COM INC                       SALESFORCE TOWER 415 MISSION ST, 3RD FL SAN FRANCISCO CA 94105
SALESFORCECOM                            PO BOX 203141 DALLAS TX 75320
SALINE COMMONS LLC                       4036 TELEGRAPH ROAD SUITE 201 BLOOMFIELD HILLS MI 48302
SALINE COUNTY                            MAIN STREET SUITE 117 BENTON AR 72015
SALINLA TULYASATIEN                      6256 S WEATHERWOOD TRL SPRINGFIELD MO 65810
SALISBURY POLICE DEPT PERSONNEL CMTTEE   NATIONAL NIGHT OUT CPL MIKE LORING TRAINING SUPV SALISBURY MD 21801
SALLY DAVIS                              ADDRESS ON FILE
SALLY FABER                              ADDRESS ON FILE
SALLY MATEY                              ADDRESS ON FILE
SALLY MOSMAN                             ADDRESS ON FILE
SALLY PARKIN                             ADDRESS ON FILE
SALLY ROBY                               ADDRESS ON FILE
SALLY TWIGG                              ADDRESS ON FILE
SALMA AHMEDOU                            ADDRESS ON FILE
SALMA AIDY                               ADDRESS ON FILE
SALS GLASS COMPANY LLC                   750 TOLLAND ST EAST HARTFORD CT 06108
SALUBRIOUS FARMS LLC                     1630 WESTLAND LAKES WAY KNOXVILLE TN 37922
SALVATORE CLEMENTE                       ADDRESS ON FILE
SAM SACCO                                ADDRESS ON FILE
SAM SERVICE INC                          509 11TH AVENUE STE 12 ALBANY GA 31701
SAM TEO                                  ADDRESS ON FILE
SAM THE BEER MAN                         1164 UPPER FRONT ST BINGHAMTON NY 13905
SAMANDRIA HARKLESS                       ADDRESS ON FILE
SAMANTHA ANDERSON                        ADDRESS ON FILE
SAMANTHA ANDERSON                        ADDRESS ON FILE
SAMANTHA ARCILLA                         ADDRESS ON FILE
SAMANTHA BALDWIN                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 460 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 468 of 586

Claim Name                          Address Information
SAMANTHA BAYER                      ADDRESS ON FILE
SAMANTHA BEHELER                    ADDRESS ON FILE
SAMANTHA BOOKER                     ADDRESS ON FILE
SAMANTHA CAPPS                      ADDRESS ON FILE
SAMANTHA COLWELL                    ADDRESS ON FILE
SAMANTHA COMER                      ADDRESS ON FILE
SAMANTHA COOKUS                     ADDRESS ON FILE
SAMANTHA COUTURE                    ADDRESS ON FILE
SAMANTHA CURRIER                    ADDRESS ON FILE
SAMANTHA DAVIDSMEIER                ADDRESS ON FILE
SAMANTHA DEPASQUALE                 ADDRESS ON FILE
SAMANTHA DOWLING                    ADDRESS ON FILE
SAMANTHA ENSMINGER                  ADDRESS ON FILE
SAMANTHA ESCOBEDO                   ADDRESS ON FILE
SAMANTHA FLEMING                    ADDRESS ON FILE
SAMANTHA G DOZIER                   ADDRESS ON FILE
SAMANTHA GARDNER                    ADDRESS ON FILE
SAMANTHA GOLDEN                     ADDRESS ON FILE
SAMANTHA HOLLINGSWORTH-FIELDS       ADDRESS ON FILE
SAMANTHA HOLLIS                     ADDRESS ON FILE
SAMANTHA J STEELE                   ADDRESS ON FILE
SAMANTHA JACKSON                    ADDRESS ON FILE
SAMANTHA JOHNSON                    ADDRESS ON FILE
SAMANTHA KNOPSNYDER                 ADDRESS ON FILE
SAMANTHA KOEHL                      ADDRESS ON FILE
SAMANTHA LEFEVER                    ADDRESS ON FILE
SAMANTHA LOUCKS BAER                ADDRESS ON FILE
SAMANTHA LUND                       ADDRESS ON FILE
SAMANTHA LUNDY                      ADDRESS ON FILE
SAMANTHA M DOYLE                    ADDRESS ON FILE
SAMANTHA MAGLOTT                    ADDRESS ON FILE
SAMANTHA MARTIN                     ADDRESS ON FILE
SAMANTHA MCDONALD                   ADDRESS ON FILE
SAMANTHA MOORE                      ADDRESS ON FILE
SAMANTHA MORRIS                     ADDRESS ON FILE
SAMANTHA PARYLAK                    ADDRESS ON FILE
SAMANTHA PERRY                      ADDRESS ON FILE
SAMANTHA PFEIFER                    ADDRESS ON FILE
SAMANTHA PHILPOT                    ADDRESS ON FILE
SAMANTHA PRICE                      ADDRESS ON FILE
SAMANTHA PRZYBYSZ                   ADDRESS ON FILE
SAMANTHA R MARSHALL                 ADDRESS ON FILE
SAMANTHA RISKOWSKI                  C/O BROCK LAW OFFICES PC LLC TONY BROCK 625 O ST SUITE 109 LINCOLN NE 68510
SAMANTHA RISKOWSKI                  ADDRESS ON FILE
SAMANTHA SADOSKI                    ADDRESS ON FILE
SAMANTHA SLATER                     ADDRESS ON FILE
SAMANTHA SMITH                      ADDRESS ON FILE
SAMANTHA SOLIS                      ADDRESS ON FILE
SAMANTHA SWEAT                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 461 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 469 of 586

Claim Name                             Address Information
SAMANTHA WILLIAMS                      ADDRESS ON FILE
SAMANTHA WILSON                        ADDRESS ON FILE
SAMANTHA WINTON                        ADDRESS ON FILE
SAMARITANS ROOFING AND EXTERIORS LLC   6960 RUSSELL RD HILLSBORO MO 63050
SAMARTINO LAWN CARE INC                PO BOX 895422 LEESBURG FL 34788
SAMCO FACILITIES                       11878 BROOKFIELD ST LIVONIA MI 48150
SAMMY POLANCO                          ADDRESS ON FILE
SAMOA JEUDY                            ADDRESS ON FILE
SAMPAIR COS                            3596 LINDEN AVE SUITE B4 WHITE BEAR LAKE MN 55110
SAMPLE EXAMPLE HOME SERVICES LLC       PO BOX 497 CLIFTON PARK NY 12065
SAMPSELLS PLUMBING                     P O BOX 1013 MEDINA OH 44258
SAMPSON COUNTY                         PO BOX 207 CLINTON NC 28329-0207
SAMS CLUB                              PO BOX 530981 ATLANTA GA 30353
SAMU E BEALL III                       ADDRESS ON FILE
SAMUEL A LOWELL                        ADDRESS ON FILE
SAMUEL BARTRO                          ADDRESS ON FILE
SAMUEL BEALL                           ADDRESS ON FILE
SAMUEL BRAWLEY                         ADDRESS ON FILE
SAMUEL BYRD                            ADDRESS ON FILE
SAMUEL CONLEY                          ADDRESS ON FILE
SAMUEL CONWAY                          ADDRESS ON FILE
SAMUEL CROWELL                         ADDRESS ON FILE
SAMUEL E BEALL III                     ADDRESS ON FILE
SAMUEL GATLING                         ADDRESS ON FILE
SAMUEL HODGES                          ADDRESS ON FILE
SAMUEL HUNT                            ADDRESS ON FILE
SAMUEL MAY                             ADDRESS ON FILE
SAMUEL MCATEER                         ADDRESS ON FILE
SAMUEL MILLER                          ADDRESS ON FILE
SAMUEL ROSS                            ADDRESS ON FILE
SAMUEL SANDERS                         ADDRESS ON FILE
SAMUEL STALCUP                         ADDRESS ON FILE
SAMUEL TAYLOR                          ADDRESS ON FILE
SAMUEL WILLIAMS                        ADDRESS ON FILE
SAMUEL WILLIAMS                        ADDRESS ON FILE
SAMUELE GUILIANO                       ADDRESS ON FILE
SAMULA RAPPAPORT, ESQ                  1500 WALNUT STREET 19TH FLOOR PHILADELPHIA PA 19102
SAN FRANCISCO SPA                      ATTN CEO AV VITACURA 2808, OFICINA 201 N LOS CONDES SANTIAGO CHILE
SANCHEZ, DANIEL                        C/O STEPHANIE M KELLY 2311 51ST AVE TER W BRADENTON FL 34207
SANCHEZ, DANIEL                        PO BOX 2802 ONECO FL 34264
SANCTUARY COVE 7 LLC                   ATTN: MARGARET ANNE GOLDSMITH 231 EAST SIDE SQUARE HUNTS VILLE AL 35801
SANCTUARY COVE 7 LLC                   207 EUSTIS AVE SE HUNTSVILLE AL 35801-4263
SANDAR LLC                             25474 RAMPART BLVD PUNTA GORDA FL 33983
SANDERS SERVICES CO INC                2050 HWY 163 S PO BOX 17210 JONESBORO AR 72404
SANDERS SERVICES LLC                   186 GRANGE ROAD MCCLELLANDTOWN PA 15458
SANDI WILLIAMS                         ADDRESS ON FILE
SANDI WILLIAMS                         C/O COMMOWEALTH LAW GROUP JAMES KAREK 3311 W BROAD ST RICHMOND VA 23230
SANDINS BEER LINE SERVICE              683 ROUTE 146 A CLIFTON PARK NY 12065
SANDPIPER ENERGY INC                   PO BOX 826531 PHILADELPHIA PA 19182



Epiq Corporate Restructuring, LLC                                                                 Page 462 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 470 of 586

Claim Name                             Address Information
SANDPIPER ENERGY INC                   PO BOX 826531 PHILADELPHIA PA 19182-6531
SANDPIPER ENERGY INC                   32145 BEAVER RUN DR SALISBURY MD 21804
SANDRA AND WILLIAM SAUCEMAN            ADDRESS ON FILE
SANDRA BARRERA                         ADDRESS ON FILE
SANDRA CONNELL                         ADDRESS ON FILE
SANDRA COOK                            ADDRESS ON FILE
SANDRA CORTRIGHT                       ADDRESS ON FILE
SANDRA D CHRISTEN                      ADDRESS ON FILE
SANDRA DALTON CLERK OF CIRCUIT COURT   100 W. PATRICK STREET FREDERICK MD 21701
SANDRA DOWLING                         ADDRESS ON FILE
SANDRA E BANKS                         ADDRESS ON FILE
SANDRA EASTMAN                         ADDRESS ON FILE
SANDRA GREEN                           ADDRESS ON FILE
SANDRA HERRINGTON                      ADDRESS ON FILE
SANDRA J BIERBAUM                      ADDRESS ON FILE
SANDRA JOYNER                          ADDRESS ON FILE
SANDRA MILLER                          ADDRESS ON FILE
SANDRA MORGAN                          ADDRESS ON FILE
SANDRA MORIARTY                        ADDRESS ON FILE
SANDRA MOSELY                          C/O THE JOSLYN JACKSON LAW FIRM JOSLYN JACKSON 1750 POWDER SPRINGS ROAD
                                       MARIETTA GA 30064
SANDRA MOSELY                          ADDRESS ON FILE
SANDRA P MOSLEY                        ADDRESS ON FILE
SANDRA P VICTOR                        ADDRESS ON FILE
SANDRA RAMSEY                          ADDRESS ON FILE
SANDRA ROBERTS                         ADDRESS ON FILE
SANDRA ROGERS                          ADDRESS ON FILE
SANDRA SANTOYA                         ADDRESS ON FILE
SANDRA SMITH                           C/O LAW OFFICE OF ZACHARY VON ROENN, PA ZACHARY VON ROENN 1054 KINGS AVENUE
                                       JACKSONVILLE FL 32207
SANDRA SMITH                           ADDRESS ON FILE
SANDRA SONDERMAN                       ADDRESS ON FILE
SANDRA VAN OTEGHEM                     ADDRESS ON FILE
SANDRA VLIET                           ADDRESS ON FILE
SANDUSKY MALL CO                       PO BOX 932400 CLEVELAND OH 44193
SANDUSKY MALL COMPANY                  CARFARO COMPANY 5577 YOUNGSTOWN-WARREN ROAD ATTN: WILLIAM J. MIKLANDRIC, JR.
                                       NILES OH 44446
SANDUSKY MALL COMPANY                  5577 YOUNGSTOWN-WARREN ROAD ATTN: LEGAL DEPT NILES OH 44446
SANDUSKY MALL COMPANY                  5577 YOUNGSTOWN-WARREN RD NILES OH 44446
SANDUSKY MALL COMPANY                  CARFARO COMPANY 5577 YOUNGSTOWN-WARREN 5577 YOUNGSTOWN-WARREN ROAD ATTN:
                                       WILLIAM J. MIKLANDRIC, JR. NILES OH 44446
SANDUSKY MALL COMPANY                  ANTHONY J. COLUCCI 5577 YOUNGSTOWN WARREN ROAD TEL (330) 747-2661 NILES OH
                                       44446
SANDY ALEXANDER INC                    200 ENTIN RD CLIFTON NJ 07014
SANDY ALEXANDER INC                    D/B/A DINETEC ATTN MICHAEL GRAFF 200 ENTIN RD CLIFTON NJ 07014
SANDY ALEXANDER INC                    P O BOX 824263 PHILADELPHIA PA 19182
SANDY ARMSTRONG                        ADDRESS ON FILE
SANDY DERVAL POWELL                    ADDRESS ON FILE
SANDY DICK                             ADDRESS ON FILE
SANDY MATTEI                           ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 463 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 471 of 586

Claim Name                           Address Information
SANDY STROUD                         ADDRESS ON FILE
SANFORD ABC BOARD                    2116 S HORNER BLVD SANFORD NC 27330
SANITARY ENGINEERING DEPT            PO BOX 9972 CANTON OH 44711-0972
SANITARY PLUMBING                    1574 E OGLETHORPE HWY HINESVILLE GA 31313
SANJA ROSEBERRY                      ADDRESS ON FILE
SANTA ROSA COUNTY TAX COLLECTOR      6495 CAROLINE ST SUITE E MILTON FL 32570
SANTAGO GONZALEZ                     ADDRESS ON FILE
SANTAN MP LP                         C/O VESTAR PROPERTIES 2425 E CAMELBACK RD STE 750 PHOENIX AZ 85016
SANTANA TUCKER                       ADDRESS ON FILE
SANTEE COOPER                        1 RIVERWOOD DR MONCKS CORNER SC 29461
SANTEE COOPER                        ADDRESS ON FILE
SANTOS HENRIQUEZ                     ADDRESS ON FILE
SANTOS ROMERO                        ADDRESS ON FILE
SAOIRSE BERASTEGUI                   ADDRESS ON FILE
SAPPHIRE SMITH                       ADDRESS ON FILE
SAPPINGTONS CARPET CARE              1215 CLINKSCALES RD COLUMBIA MO 65202
SAPPINGTONS CARPET CARE INC          1215 CLINKSCALES RD COLUMBIA MO 65202
SARA ANDRIULLI                       ADDRESS ON FILE
SARA AZAR PENA                       ADDRESS ON FILE
SARA BEATY                           ADDRESS ON FILE
SARA CAMMER                          ADDRESS ON FILE
SARA GUNTER                          ADDRESS ON FILE
SARA HANNA                           ADDRESS ON FILE
SARA JOINER                          ADDRESS ON FILE
SARA KAPUSHINSKY                     ADDRESS ON FILE
SARA MULAHMETOVIC                    ADDRESS ON FILE
SARA MULAHMETOVIC                    ADDRESS ON FILE
SARA NATANSKI                        ADDRESS ON FILE
SARA OHLSON                          ADDRESS ON FILE
SARA ORTIZ                           ADDRESS ON FILE
SARA OSABA                           ADDRESS ON FILE
SARA SLAUGHTER                       ADDRESS ON FILE
SARA THIBODEAUX                      ADDRESS ON FILE
SARA WALKER                          ADDRESS ON FILE
SARA WEISS                           ADDRESS ON FILE
SARA WILSON                          ADDRESS ON FILE
SARABETH MINTON                      ADDRESS ON FILE
SARAGO, FRANKIE                      1327 FRENCH RD, APT 1 DEPEW NY 14043
SARAH A ROCHA                        ADDRESS ON FILE
SARAH BETH WUNDERLICH                ADDRESS ON FILE
SARAH BIVINS                         ADDRESS ON FILE
SARAH BLAIZE                         ADDRESS ON FILE
SARAH BONNING                        ADDRESS ON FILE
SARAH BOWDEN                         ADDRESS ON FILE
SARAH CAMP                           ADDRESS ON FILE
SARAH CASON                          ADDRESS ON FILE
SARAH CLAYTON                        ADDRESS ON FILE
SARAH CLAYTON                        ADDRESS ON FILE
SARAH DANGELO                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 464 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 472 of 586

Claim Name                            Address Information
SARAH DAPP                            ADDRESS ON FILE
SARAH DUEMLER                         ADDRESS ON FILE
SARAH EVANS                           ADDRESS ON FILE
SARAH FERRY                           ADDRESS ON FILE
SARAH FIELDS                          ADDRESS ON FILE
SARAH HAGGERTY                        ADDRESS ON FILE
SARAH HEICHEL                         ADDRESS ON FILE
SARAH HOSMER                          ADDRESS ON FILE
SARAH HUNTER                          ADDRESS ON FILE
SARAH KAUFMAN                         ADDRESS ON FILE
SARAH KIRK                            ADDRESS ON FILE
SARAH LATINO                          ADDRESS ON FILE
SARAH LAYTON                          ADDRESS ON FILE
SARAH LINCOLN                         ADDRESS ON FILE
SARAH MARTINEZ                        ADDRESS ON FILE
SARAH MCBRIDE                         ADDRESS ON FILE
SARAH MEMORY                          ADDRESS ON FILE
SARAH MERRELL                         ADDRESS ON FILE
SARAH MESSER                          ADDRESS ON FILE
SARAH MYLDY                           ADDRESS ON FILE
SARAH PAINTER                         ADDRESS ON FILE
SARAH PARONTO                         ADDRESS ON FILE
SARAH PATTERSON                       ADDRESS ON FILE
SARAH PATTISON                        ADDRESS ON FILE
SARAH PEREIRA                         ADDRESS ON FILE
SARAH PITTS                           ADDRESS ON FILE
SARAH PITTS                           ADDRESS ON FILE
SARAH PREEST                          ADDRESS ON FILE
SARAH RITTAL                          ADDRESS ON FILE
SARAH ROBERTS                         ADDRESS ON FILE
SARAH RYAN                            ADDRESS ON FILE
SARAH SCHACHT                         ADDRESS ON FILE
SARAH SMITH                           C/O HASNER LAW WILL WARIHAY 2839 PACES FERRY RD SE #1050 ATLANTA GA 30339
SARAH SMITH                           ADDRESS ON FILE
SARAH SULLIVAN                        ADDRESS ON FILE
SARAH THOMAS                          ADDRESS ON FILE
SARAH TROMBLEY                        ADDRESS ON FILE
SARAH TUFFILE                         ADDRESS ON FILE
SARAH WATKINS                         ADDRESS ON FILE
SARAH WEBSTER                         ADDRESS ON FILE
SARAH WEIGLE-HALL                     ADDRESS ON FILE
SARAH WHITE                           ADDRESS ON FILE
SARAH WHITFIELD                       ADDRESS ON FILE
SARAH WILSON                          ADDRESS ON FILE
SARAH WRIGHT                          ADDRESS ON FILE
SARAH ZIEGLER                         ADDRESS ON FILE
SARAJO GROEHLER                       ADDRESS ON FILE
SARALAND WATER SERVICE                307 SHELTON BEACH RD SARALAND AL 36571
SARALAND WATER SERVICE                PO BOX 837 SARALAND AL 36571



Epiq Corporate Restructuring, LLC                                                                Page 465 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 473 of 586

Claim Name                               Address Information
SARASOTA COUNTY ENVIRONMENTAL SERVICES   PO BOX 628255 ORLANDO FL 32862
SARASOTA COUNTY PUBLIC UTILITY           PO BOX 31320 TAMPA FL 33631-3320
SARASOTA COUNTY TAX COLLECTOR            101 S. WASHINGTON BOULEVARD SARASOTA FL 34236-6993
SARASOTA SHOPPINGTOWN LLC                C/O WESTFIELD LLC 2049 CENTRUY PARK EAST, 41ST FLOOR ATTN: LEASING DEPT LOS
                                         ANGELES CA 90067
SARASOTA SHOPPINGTOWN LLC                BANK OF AMERICA FILE 57406 LOS ANGELES CA 90074
SARATOGA EAGLE SALES SERVICE INC         45 DUPLAINVILLE RD SARATOGA SPRINGS NY 12803
SARDILLI PRODUCE AND DAIRY INC           212 LOCUST ST HARTFORD CT 06114
SARIAH PEREZ                             ADDRESS ON FILE
SARINA CLINE                             ADDRESS ON FILE
SARLO, MICHAEL AND LORY                  C/O WATKINS & EAGER PLLC ATTN ROBERT B IRELAND III, ESQ PO BOX 650 JACKSON MS
                                         39205-0650
SARLO, MICHAEL AND LORY                  1842 WASHINGTON WAY VENICE CA 90291
SARPY COUNTY TREASURER                   1210 GOLDEN GATE DR 1120 PAPILLION NE 68046
SART LLC                                 C/O RUBIN AND RUDMAN LLP ATTN JOSEPH SU BODOFF, ESQ 53 STATE ST BOSTON MA
                                         02109
SART LLC                                 19949 MARKWARD XING ATTN MERCEDES AZA ESTERO FL 33928
SART LLC                                 19949 MARKWARD XING ATTN MERCEDES AZA ESTERO FL 33928-0000
SARWAH JAWHAR                            ADDRESS ON FILE
SASHA DONAHUE                            ADDRESS ON FILE
SASHA MARTIN                             ADDRESS ON FILE
SATCHELL JOHNSON                         ADDRESS ON FILE
SAUDIA CANNON                            ADDRESS ON FILE
SAUL QUINONES                            ADDRESS ON FILE
SAUL RODRIGUEZ                           ADDRESS ON FILE
SAUNDRA GISLER                           ADDRESS ON FILE
SAUNDRA WELCH                            ADDRESS ON FILE
SAVAGE, JOSEPH                           481 ROCKBOROUGH TER STONE MOUNTAIN GA 30083
SAVANA ROBERTSON                         ADDRESS ON FILE
SAVANNA MCBRIDE                          ADDRESS ON FILE
SAVANNA RACHELS                          ADDRESS ON FILE
SAVANNA SCAROLA                          ADDRESS ON FILE
SAVANNA SCAROLA                          ADDRESS ON FILE
SAVANNAH BRADLEY                         ADDRESS ON FILE
SAVANNAH CATOE                           ADDRESS ON FILE
SAVANNAH DISTRIBUTING ATLANTA            2860 BANKERS INDUSTRIAL DRIVE ATLANTA GA 30360
SAVANNAH DISTRIBUTING SAVANNAH           PO BOX 1388 SAVANNAH GA 31402
SAVANNAH FAUSER                          ADDRESS ON FILE
SAVANNAH HANCE                           ADDRESS ON FILE
SAVANNAH JACKSON                         ADDRESS ON FILE
SAVANNAH KLINE                           ADDRESS ON FILE
SAVANNAH KNAUER                          ADDRESS ON FILE
SAVANNAH MILLER                          ADDRESS ON FILE
SAVANNAH PARSONS                         ADDRESS ON FILE
SAVANNAH REEDER                          ADDRESS ON FILE
SAVANNAH ROSE                            ADDRESS ON FILE
SAVANNAH SAPP                            ADDRESS ON FILE
SAVANNAH YOUNG                           ADDRESS ON FILE
SAVANNAHA SLOAN                          ADDRESS ON FILE
SAVION GWATHMEY                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                     Page 466 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 474 of 586

Claim Name                               Address Information
SAVOYA TILLAR                            ADDRESS ON FILE
SAWNEE ELECTRIC MEMBERSHIP               ID 1204 PO BOX 2252 BIRMINGHAM AL 35246-1204
SAWYER TILE AND FACILITY SERVICES INC    5643 BLACK JACK ROAD FLOWERY BRANCH GA 30542
SAWYERS PRODUCE                          2350 EBENEZER RD ROCK HILL SC 29732
SAXON BOULEVARD PROPERTY OWNERS ASSOC    C/O SOVEREIGN JACOBS PROPERTY MGMT CO LLC PO BOX 160128 ALTAMONTE SPRINGS FL
                                         32716
SAYPHONH XAYACHACK                       ADDRESS ON FILE
SBG PRESSURE WASHING AND ROOF CLNG LLC   313 OAK GROVE RD BLACKSBURG SC 29702
SC DEP OF LABOR LICENSING & REGULATION   P O BOX 11329 COLUMBIA SC 29211
SC DEPARTMENT OF REVENUE                 DEPARTMENT OF REVENUE COLUMBIA SC 29214
SC DEPARTMENT OF REVENUE                 WITHHOLDING TAX COLUMBIA SC 29214-0004
SC DEPT OF EMPLOY AND WORKFORC           ATTN: CONTRIBUTION SECTION PO BOX 7103 COLUMBIA SC 29202-7103
SC DEPT OF HEALTH & ENVIRONMENTAL CTL    2600 BULL ST STATE PARK BLDB ATTN MELLISSA B ALLEN COLUMBIA SC 29201
SC DHEC BEHS                             2600 BULL ST STATE PARK BLD 17 COLUMBIA SC 29201
SC REALTY SPECIAL SERVICES               PO BOX17355 JONESBORO AR 72403
SCALES, SHARON R                         904 CHURCH ST EDEN NC 27288
SCARLETT MAY                             ADDRESS ON FILE
SCDOR                                    PO BOX 100153 COLUMBIA SC 29202
SCE&G                                    220 OPERATIONS WAY MAILCODE C222 CAYCE SC 29033
SCE&G                                    N/K/A DOMINION ENERGY SOUTH CAROLINA 220 OPERATIONS WAY CAYCE SC 29033
SCE&G                                    PO BOX 100255 COLUMBIA SC 29202
SCE&G                                    PO BOX 100255 COLUMBIA SC 29202-3255
SCEG                                     ATTN MARY ALTMAN 2390 W AVIATION AVE MAIL CODE CH 34 NORTH CHARLESTON SC 29406
SCENTRELLIS DIXON                        ADDRESS ON FILE
SCF RC FUNDING IV LLC                    C/O ESSENTIAL PROPERTIES 902 CARNEGIE CENTER BLVD, STE 520 PRINCETON NJ 08540
SCF RC FUNDING IV LLC                    902 CARNEGIE CENTER BOULEVARD STE 520 PRINCETON NJ 08540
SCF RC FUNDING IV LLC                    C/O ESSENTIAL PROPERTIES LP 902 CARNEGIE CENTER BLVD., SUITE 520 ATTN: AJ PEIL
                                         PRINCETON NJ 08540
SCHEID PRODUCE INC                       316 BLUE ROCK ROAD MILLERSVILLE PA 17551
SCHERI LAMAR                             ADDRESS ON FILE
SCHIFF ENTERPRISES                       1004 NEW ROAD NORTHFIELD NJ 08225
SCHILLING DISTRIBUTING                   2901 MOSS STREET LAFAYETTE LA 70501
SCHILLING DRIVE LLC                      319 RIDGE ROAD THOMAS J AUGER WALES ME 04280
SCHINDLER ELEVATOR CORPORATION           PO BOX 93050 CHICAGO IL 60673
SCHLANGEN PROPERTIES LLC                 2026 SANDSTONE LOOP N SARTELL MN 56377
SCHLECHTY PROPERTY MANAGEMENT LLC        11 S KIMMEL RD CLAYTON OH 45315
SCHLONGEN PROPERTIES LLC                 ATTN KEVIN SCHLONGEN 2026 SANDSTONE LOOP N SARTELL MN 56377
SCHMIDT SECURITY PRO                     241 MANSFIELD INDUSTRIAL PKWY MANSFIELD OH 44903
SCHMIDT, DAVID                           11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
SCHNEIDER ELECTRIC                       25716 NETWORK PL CHICAGO IL 60673
SCHOOL DISTRICT INCOME TAX               PO BOX 182388 COLUMBUS OH 43218-2388
SCHOOX INC                               6836 AUSTIN CENTER BLVD BLDG 1 STE 280 AUSTIN TX 78731
SCHRAMPF, MATTHEW                        702 N VAN BUREN ST LITCHFIELD IL 62056
SCHUYLKILL CO MUNICIPAL AUTH             221 S CENTRE ST PO BOX 960 POTTSVILLE PA 17901
SCHUYLKILL CO MUNICIPAL AUTH             221 S CENTRE ST POTTSVILLE PA 17901-3506
SCHUYLKILL COUNTY MUNICIPAL AUTHORITY    221 S CENTRE ST PO BOX 960 POTTSVILLE PA 17901-0960
SCHWALENBERG, ELLIE                      802 VICTORY DR COLLINSVILLE IL 62234
SCI BACK FLOW                            4214 HIDEOUT PLACE PUEBLO CO 81008
SCOGGINS, ANDREW F                       C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934



Epiq Corporate Restructuring, LLC                                                                      Page 467 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 475 of 586

Claim Name                            Address Information
SCOGGINS, ANDREW F                    432 RELIANCE DR FRANKLIN TN 37067-1739
SCOTT A POYER                         ADDRESS ON FILE
SCOTT A SCHWARTZ                      ADDRESS ON FILE
SCOTT ALLEN                           ADDRESS ON FILE
SCOTT BROWN                           ADDRESS ON FILE
SCOTT COUNTY COLLECTOR OF REVENUE     PO BOX 128 COLLECTOR OF REVENUE BENTON MO 63736
SCOTT COUNTY GOVERNMENT               PO BOX 128 COLLECTOR OF REVENUE BENTON MO 63736
SCOTT COUNTY SHERIFF                  SCOTT COUNTY COURTHOUSE 400 W. 4TH ST. DAVENPORT IA 52801-1104
SCOTT COUNTY TAX COLLECTOR            PO BOX 128 BENTON MO 63736
SCOTT COUNTY TREASURER                ATTN TAXATION DEPT 200 4TH AVE W SHAKOPEE MN 55379
SCOTT COUNTY TREASURER                200 4TH AVE W ATTN CUSTOMER SERVICE DEPT SHAKOPEE MN 55379
SCOTT DONNELLY                        ADDRESS ON FILE
SCOTT EHRLICH                         ADDRESS ON FILE
SCOTT EHRLICH                         ADDRESS ON FILE
SCOTT ELSEY                           ADDRESS ON FILE
SCOTT EVANS                           ADDRESS ON FILE
SCOTT GOUGH                           ADDRESS ON FILE
SCOTT GREGORY                         ADDRESS ON FILE
SCOTT HAMILTON                        ADDRESS ON FILE
SCOTT HEINRICH                        ADDRESS ON FILE
SCOTT LEWIS                           ADDRESS ON FILE
SCOTT M KLINE                         ADDRESS ON FILE
SCOTT MAKOWIECKI                      ADDRESS ON FILE
SCOTT MCNALLY                         ADDRESS ON FILE
SCOTT MERLINO INSTALLATIONS           847 SMITH RD JEFFERSON OH 44047
SCOTT MURDOCH                         ADDRESS ON FILE
SCOTT NEWBERG                         ADDRESS ON FILE
SCOTT PARKS                           ADDRESS ON FILE
SCOTT POGLITSCH                       ADDRESS ON FILE
SCOTT REINCKE                         ADDRESS ON FILE
SCOTT RIFFEE                          ADDRESS ON FILE
SCOTT SEASHOLTZ                       ADDRESS ON FILE
SCOTT SHEEHY                          ADDRESS ON FILE
SCOTT SULLIVAN STREETMAN AND FOX PC   2450 VALLEYDALE RD BIRMINGHAM AL 35244
SCOTT SVEUM                           ADDRESS ON FILE
SCOTT VENABLE                         ADDRESS ON FILE
SCOTT WALLS                           ADDRESS ON FILE
SCOTT WEIMER                          ADDRESS ON FILE
SCOTT WOOLDRIDGE                      ADDRESS ON FILE
SCOTTA WILSON                         ADDRESS ON FILE
SCOTTSBORO ELEC POWER BOARD           404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO ELEC POWER BOARD           PO BOX 550 SCOTTSBORO AL 35768
SCOTTSBORO ELEC POWER BOARD           PO BOX 550 SCOTTSBORO AL 35768-0550
SCOTTSBORO WATER SEWER & GAS          404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO WATER SEWER & GAS          PO BOX 550 SCOTTSBORO AL 35768
SCOTTSBORO WATER SEWER & GAS          PO BOX 550 SCOTTSBORO AL 35768-0550
SCOTTYS WINE AND SPIRITS              831 E HIGHWAY 12 W STARKVILLE MS 39759
SCPW                                  TOWN OF SUMMERVL COMM PUBL WKS PO BOX 817 SUMMERVILLE SC 29484-0817
SCRIPPS NETWORKS LLC                  8403 COLLESVILLE RD SILVER SPRING MD 20910



Epiq Corporate Restructuring, LLC                                                                  Page 468 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 476 of 586

Claim Name                            Address Information
SCRIPPS NETWORKS LLC                  NAT MCCALL 9721 SHERRILL BLVD KNOXVILLE TN 37932
SCRUGGS INCORPORATED                  PO BOX 50548 KNOXVILLE TN 37950
SD1                                   PO BOX 12112 COVINGTON KY 41012-0112
SEA LTD                               PO BOX 932837 CLEVELAND OH 44193
SEABREEZE LAWN CARE INC               215 44 AVE E BRADENTON FL 34203
SEACOAST CONSTRUCTION INC             6355 NW 36 STREET SUITE 303 MIAMI FL 33166
SEACOAST LANDSCAPE LAWN SERVICES      PO BOX 237 JOHNS ISLAND SC 29457
SEAIRA NATH                           ADDRESS ON FILE
SEAITZ, JOE R                         C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
SEAITZ, JOE R                         902 HELSTON AVE WESTFIELD IN 46074
SEAN BARON                            ADDRESS ON FILE
SEAN BLACKWELL                        ADDRESS ON FILE
SEAN CHANDLER                         ADDRESS ON FILE
SEAN CONE                             ADDRESS ON FILE
SEAN COOK                             ADDRESS ON FILE
SEAN DOYLE                            ADDRESS ON FILE
SEAN FINESEY                          ADDRESS ON FILE
SEAN GALLOW                           ADDRESS ON FILE
SEAN GREALEY                          ADDRESS ON FILE
SEAN HARTNETT                         ADDRESS ON FILE
SEAN HICKS                            ADDRESS ON FILE
SEAN HOLMES                           ADDRESS ON FILE
SEAN HOWE                             ADDRESS ON FILE
SEAN JASPER                           ADDRESS ON FILE
SEAN LARRIMORE                        ADDRESS ON FILE
SEAN LAWSON                           ADDRESS ON FILE
SEAN MANGANELLI                       ADDRESS ON FILE
SEAN MATTHEWS                         ADDRESS ON FILE
SEAN MCCARTNEY                        ADDRESS ON FILE
SEAN MEDVITZ                          ADDRESS ON FILE
SEAN MOUFA                            ADDRESS ON FILE
SEAN PARIS                            ADDRESS ON FILE
SEAN PERRY                            ADDRESS ON FILE
SEAN PERRY                            ADDRESS ON FILE
SEAN SANFORD                          ADDRESS ON FILE
SEAN SAVELL                           ADDRESS ON FILE
SEAN SERVICES                         97 RED BIRD RD TIFTON GA 31793
SEAN THORNE                           N/A
SEARS CARPET AND UPHOLSTERY CARE      2100 PARK STREET BOX 16 SYRACUSE NY 13208
SEARS, YVONNE                         1813 NW 26TH AVE OCALA FL 34475
SEBASTIAN BELL                        ADDRESS ON FILE
SEBASTIAN FISH                        ADDRESS ON FILE
SEBASTIAN GOETZ                       ADDRESS ON FILE
SEBASTIAN KEMMLING                    ADDRESS ON FILE
SEBASTIAN PRYOR                       ADDRESS ON FILE
SEBRINA WHITSITT                      ADDRESS ON FILE
SEBRING GAS SYSTEM INC                3515 U S HIGHWAY 27 S SEBRING FL 33870
SEBRING GAS SYSTEM INC                3515 U S HIGHWAY 27 S SEBRING FL 33870-5452
SEBRON JACKSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 469 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 477 of 586

Claim Name                               Address Information
SECORYA WILLIAMS                         ADDRESS ON FILE
SECRETARY OF STATE AMERICAN SAMOA        HON. LEMANU PALEPOL S. MAUGA LT GOVERNOR -E OFFICE OF THE GOVERNOR 3RD FL,
                                         UTULEI PAGO PAGO AS 96799 AMERICAN SAMOA
SECRETARY OF STATE DISTRICT OF COLUMBIA HON. LAUREN C. VAUGHAN 1350 PENNSYLVANIA AVE, NW STE 419 WASHINGTON DC 20004
SECRETARY OF STATE NORTH CAROLINA        HON. ELAINE F. MARSHALL PO BOX 29622 RALEIGH NC 27626
SECRETARY OF STATE SOUTH CAROLINA        HON. MARK HAMMOND 1205 PENDLETON ST, STE 525 COLUMBIA SC 29201
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST,
                                         STE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION       SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SECURITY ENERGY TECHNOLOGIES             4200 LAFAYETTE CENTER DRIVE SUITE Q CHANTILLY VA 20151
SECURITY EQUIPMENT INC                   2238 S 156TH CIR OMAHA NE 68130
SECURITY FIRE PROTECTION CO INC          PO BOX 412007 BOSTON MA 02241-2007
SECURITY INVESTORS GROUP II INC          735 MAIN ROAD NORTH HAMPDEN ME 04444
SECURITY LOCK AND KEY                    1709 N WOOD AVE FLORENCE AL 35630
SECURITY LOCKSMITH SHOP                  310 N MAIN SIKESTON MO 63801
SECURITY LOCKSMITH SHOP                  133 W MALONE AVE SIKESTON MO 63801
SECURITY PRODUCTS INC                    30950 CORRAL DR STE B COARSEGOLD CA 93614
SECURITY SOURCE                          187 BALLARDVALE ST STE A225 WILMINGTON MA 01887
SEDAN BELL                               ADDRESS ON FILE
SEDGWICK CLAIMS MANAGEMENT SERVICES INC 36392 TREASURY CENTER CHICAGO IL 60694
SEDGWICK CLAIMS MGMT SERVICES            1100 RIDGEWAY LOOP RD SUITE 100 MEMPHIS TN 38120
SEDGWICK CLAIMS MGMT SERVICES INC        PO BOX 204036 DALLAS TX 75320
SEDGWICK CMS                             PO BOX 5076 MEMPHIS GA 38101
SEDRA IVORY                              ADDRESS ON FILE
SEDRIC HALL                              ADDRESS ON FILE
SEELINGER SERVICES INC                   3324 ELLSWORTH AVENUE ERIE PA 16508
SEGRA                                    PO BOX 580062 CHARLOTTE NC 28258
SELDEN PLAZA LLC                         C/O MILLER REALTY 213 GLEN STREET GLEN COVE NY 11542
SELDEN PLAZA LLC                         3707 HAMPSTEAD TURNPIKE LEVITTOWN NY 11756
SELECT FAIRVIEW CITY CENTRE LLC          FAIRVIEW HEIGHTS 881, LLC 3333 NEW HYDE PARK RD, STE 100 NEW HYDE PARK NY
                                         11042
SELECT FAIRVIEW CITY CENTRE LLC          PO BOX 950165 SELECT STRATEGIES V SPE LLC LOUISVILLE KY 40295
SELECT FAIRVIEW CITY CENTRE LLC          PO BOX 950165 SELECT STRATEGIES V SPE LLC SELECT STRATEGIES V SPE LLC
                                         LOUISVILLE KY 40295
SELECT FAIRVIEW CITY CENTRE LLC          PAUL J. PURICELLI, ESQ. STONE, LEYTON & GERSHMAN, PC 7733 FORSYTH BLVD., SUITE
                                         500 ST. LOUIS MO 63105
SELECT STRATEGIES V-SPE LLC              PO BOX 950165 LOUISVILLE KY 40295
SELECT-FAIRVIEW CITY CENTRE LLC          C/O STONE LEYTON & GERSHMAN, A PROF CORP ATTN HOWARD S SMOTKIN, ESQ 7733
                                         FORSYTH BLVD, STE 500 SAINT LOUIS MO 63105
SELECTIVE INSURANCE COMPANY OF AMERICA   PO BOX 782747 PHILADELPHIA PA 19178
SELENA CARTER                            ADDRESS ON FILE
SELENA LEWIS                             ADDRESS ON FILE
SELENA M UBIAS                           ADDRESS ON FILE
SELERIX SYSTEMS INC                      PO BOX 678967 DALLAS TX 75267
SELF OPPORTUNITY INC                     PO BOX 292788 LEWISVILLE TX 75029
SELINA BAUTISTA                          ADDRESS ON FILE
SELINE CAMMER                            ADDRESS ON FILE
SELINE FORESTAL                          ADDRESS ON FILE
SELM INC                                 ATTN CURTIS HOWELL, PRESIDENT 7807 E GREEWAY RD, STE 7B SCOTTSDALE AZ 85260
SELM INC                                 7807 E GREENWAY RD, STE 7B SCOTTSDALE AZ 85260


Epiq Corporate Restructuring, LLC                                                                   Page 470 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 478 of 586

Claim Name                               Address Information
SELNA, MICHAEL W AND MARJA D             6284 FORESTER DR HUNTINGTON BEACH CA 92648
SEMAIYA ROSA                             ADDRESS ON FILE
SEMCO ENERGY                             ATTN JAMIE BENNETT 1411 3RD ST, STE A PORT HURON MI 48060
SEMCO ENERGY GAS COMPANY                 PO BOX 740812 CINCINNATI OH 45274-0812
SEMI SANE HOLDINGS INC                   4451 GULF BREEZE PKWY GULF BREEZE FL 32563
SEMO ELECTRIC COOP                       PO BOX 520 SIKESTON MO 63801
SENDY ZUNIGA CACERES                     ADDRESS ON FILE
SENECA BEVERAGE CORP                     SBC PO BOX 148 ELMIRA NY 14902
SENECA MEADOWS BEER AND WINE             20640 SENECA MEADOWS PKWY 2 GERMANTOWN MD 20876
SENN BROTHERS INC                        C/O MCCARRON & DIESS ATTN MARY JEAN FASSETT, ESQ 4530 WISCONSIN AVE, NW #301
                                         WASHINGTON DC 20016
SENN BROTHERS INC                        327 WHOLESALE LANE WEST COLUMBIA SC 29172
SENSIBLE INC                             PO BOX 2315 CHARLOTTESVILLE CHARLOTTESVILLE VA 22902
SENTARA OBICI HOSPITAL                   PO BOX 79603 BALTIMORE MD 21279
SEPM CONSTRUCTION MAINTENANCE LLC        PO BOX 5542 ONEIDA TN 37841
SERAFINI MICHALOWSKI DERACZ ASSOC PC     44444 MOUND RD STE 100 STERLING HEIGHTS MI 48314
SERENA A KIRCHNER INC                    2740 CHARLESTOWN ROAD LANCASTER PA 17603
SERENA JOHNSON                           ADDRESS ON FILE
SERENA O HORO                            ADDRESS ON FILE
SERENITY BRECKLEY-PAULIN                 ADDRESS ON FILE
SERGIO MORONES                           ADDRESS ON FILE
SERGIO PEREIRA                           ADDRESS ON FILE
SERIOUS CARPET CLEANING                  22 NE 20TH STREET CAPE CORAL FL 33909
SERITAGE SRC FINANCE LLC                 C/O SERITAGE GROWTH PROPERTIES ATTN NINO CAMMALLERI, SR VP & RE COUNSEL 500
                                         FIFTH AVE, STE 1530 NEW YORK NY 10110
SERITAGE SRC FINANCE LLC                 C/O MICHAEL BUSENKELL 1201 N ORANGE ST, STE 300 WILMINGTON DE 19801
SERITAGE SRC FINANCE LLC                 PO BOX 776148 CHICAGO IL 60677
SERTEC LLC                               5510 VINE ST ALEXANDRIA VA 22310
SERVEONE                                 PO BOX 8022 MESA AZ 85214
SERVEPRO OF ALACHUA COUNTY WEST 9519     PO BOX 357657 GAINESVILLE FL 32635
SERVER PERMIT SOLUTIONS LLC              2120 LEBANON PIKE 92 NASHVILLE TN 37210
SERVICE DISTRIBUTING INC                 8397 PARIS STREET LORTON VA 22079
SERVICE EMPEROR                          1030 HWY 80 W STE 867 POOLER GA 31322
SERVICE EXPERTS LLC                      ATTN: MATHEW SAMUEL 3820 AMERICAN DRIVE, SUITE 200 PLANO TX 75075
SERVICE EXPRESS                          23491 DOGWOOD LANE KIRKSVILLE MO 63501
SERVICE MANAGEMENT GROUP                 1737 MCGEE STREET KANSAS CITY MO 64108
SERVICE MASTER OF BIG RAPIDS WEST 2004   9415 NORTHLAND DRIVE STANWOOD MI 49346
SERVICE MY RESTAURANTS                   3685 N NATIONAL RD COLUMBUS IN 47201
SERVICE ONE INC                          7808 ASHEVILLE HWY KNOXVILLE TN 37924
SERVICECHANNEL INC                       18 EAST 16TH ST NEW YORK NY 10003
SERVICECHANNEL INC                       ATTN BRIAN CHASE, GEN COUNSEL 18 E 16TH ST NEW YORK NY 10003
SERVICECHANNEL.COM INC                   18 E 16TH ST, 2ND FL NEW YORK NY 10003
SERVICEMASTER BY LEWELLENS               1220 N BALTIMORE ST KIRKSVILLE MO 63501
SERVICEMASTER BY SMA                     9415 NORTHLAND DR STANWOOD MI 49346
SERVICEMASTER CLEAN                      233 PRINCE ST SEVIERVILLE TN 37862
SERVPRO                                  1019 COMMERCIAL DR BRUNSWICK GA 31525
SERVPRO OF ALBANY                        P O BOX 70905 ALBANY GA 31708
SERVPRO OF BRUNSWICK                     1019 COMMERCIAL DRIVE BRUNSWICK GA 31525
SERVPRO OF FREEHOLD                      306 MONMOUTH RD MILLSTONE NJ 08510



Epiq Corporate Restructuring, LLC                                                                    Page 471 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 479 of 586

Claim Name                           Address Information
SERVPRO OF GAYLORD CHEBOYGAN         PO BOX 1821 GAYLORD MI 49734
SERVPRO OF MARYVILLE ALCOA           8609 BALL CAMP PIKE KNOXVILLE TN 37931
SERVPRO OF THE LOWER SHORE           PO BOX 500 HEBRON MD 21830-0500
SESAC INC                            PO BOX 5246 NEW YORK NY 10008
SETH ALLEN                           ADDRESS ON FILE
SETH GRAHAM                          ADDRESS ON FILE
SETH JOHNSON                         ADDRESS ON FILE
SETH LOGERO                          ADDRESS ON FILE
SETH RACHOCKI                        ADDRESS ON FILE
SETH STEWART                         ADDRESS ON FILE
SETH STEWART                         ADDRESS ON FILE
SETH STILES                          ADDRESS ON FILE
SETH STINNETT                        ADDRESS ON FILE
SETH TOOMEY                          ADDRESS ON FILE
SETH ZERBY                           ADDRESS ON FILE
SEVIER COUNTY                        125 COURT ST STE 212 W SEVIERVILLE TN 37862
SEVIER COUNTY BOARD OF EDUCATION     306 N PITNER RD SEYMOUR TN 37865
SEVIER COUNTY ELECTRIC SYS           PO BOX 4870 SEVIERVILLE TN 37864
SEVIER COUNTY UTILITY DISTRICT       PO BOX 6519 SEVIERVILLE TN 37864-6519
SEVITTS ENTERPRISES INC              1250 PETERS RD TROY OH 45373
SEVYRON BRANDT                       ADDRESS ON FILE
SEW YOUR BOAT                        5610 ASHLEY RD SYLAVAINA OH 43560-6119
SEYFARTH SHAW LLP                    3807 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SEYMOUR HIGH SCHOOL BAND BOOSTER     732 BOYDS CREEK HWY PO BOX 16 SEYMOUR TN 37865
SEYMOUR JUNIOR HIGH SCHOOL           306 N PITNER RD SEYMOUR TN 37865
SFB INC                              27569 HWY 71 DODDRIDGE AR 71834
SFMA MANAGEMENT INC                  1089 MEISTER ROAD LORAIN OH 44052
SGC FOODSERVICE                      2415 W GETTLEFIELD SPRINGFIELD MO 65807
SGS WASH PROS                        PO BOX 3534 DECATUR GA 30030
SGS WASH PROS                        3807 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SH DEVELOPMENT CO INC                1201 CENTRAL PARK BLVD FREDERICKSBURG VA 23401
SHAAN HORTON                         ADDRESS ON FILE
SHABANA AHMED                        ADDRESS ON FILE
SHACANGILA WADE                      ADDRESS ON FILE
SHACOBIA R LOGAN                     ADDRESS ON FILE
SHADES OF GREEN LANDSCAPING LLC      5869 COTHRON LN VALDOSTA GA 31601
SHADMAN ISLAM                        ADDRESS ON FILE
SHAHARA NAWZ                         ADDRESS ON FILE
SHAIANNE LYONS                       ADDRESS ON FILE
SHAIDA QADIR                         ADDRESS ON FILE
SHAIHEED POLLARD                     ADDRESS ON FILE
SHAIKISHA MILLS                      ADDRESS ON FILE
SHAINA BROOKSHIRE                    ADDRESS ON FILE
SHAINA HENDERSON                     ADDRESS ON FILE
SHAKAI KNIGHT                        ADDRESS ON FILE
SHAKERIA ENOCH                       ADDRESS ON FILE
SHAKERIA FREEMAN                     ADDRESS ON FILE
SHAKERRA JONES                       ADDRESS ON FILE
SHAKIA DIAZ-CRUZ                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 472 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 480 of 586

Claim Name                         Address Information
SHAKIR ARCHIE                      ADDRESS ON FILE
SHAKIRAH MILLER                    ADDRESS ON FILE
SHAKOPEE PUBLIC UTILITIES COMM     255 SARAZIN ST PO BOX 470 SHAKOPEE MN 55379-0470
SHAKUR JOHNSON                     ADDRESS ON FILE
SHAKYIL MURPHY                     ADDRESS ON FILE
SHAKYRA ONEAL                      ADDRESS ON FILE
SHALAMAR HAMMOND                   ADDRESS ON FILE
SHAMBRAY SMITH                     ADDRESS ON FILE
SHAMECCA HUNTER                    ADDRESS ON FILE
SHAMECCA SESSION                   ADDRESS ON FILE
SHAMEKA GANDY                      ADDRESS ON FILE
SHAMEKA SHARPE                     ADDRESS ON FILE
SHAMIA CAULEY                      ADDRESS ON FILE
SHAMROCK GROUP INC                 2900 5TH AVENUE SOUTH MINNEAPOLIS MN 55408
SHANDA LACY                        ADDRESS ON FILE
SHANDRIA JOHNSON                   ADDRESS ON FILE
SHANE CLARKE                       ADDRESS ON FILE
SHANE DAWSON                       ADDRESS ON FILE
SHANE JONES                        ADDRESS ON FILE
SHANE LEASE                        ADDRESS ON FILE
SHANE MCCUAN                       ADDRESS ON FILE
SHANE O'CONNOR                     ADDRESS ON FILE
SHANE SAPP                         ADDRESS ON FILE
SHANE SHORT                        ADDRESS ON FILE
SHANE SLOTTERBACK                  ADDRESS ON FILE
SHANEI WOODBERRY                   ADDRESS ON FILE
SHANEIDA FORD                      ADDRESS ON FILE
SHANELL PINCHOM                    ADDRESS ON FILE
SHANELLA JONES                     ADDRESS ON FILE
SHANELLE JOHNSON                   ADDRESS ON FILE
SHANELLE WOODBURY                  ADDRESS ON FILE
SHANETTE SMITH                     ADDRESS ON FILE
SHANIA GRANT                       ADDRESS ON FILE
SHANIA WALKER                      ADDRESS ON FILE
SHANIKA WASHINGTON                 ADDRESS ON FILE
SHANIKE GILL                       ADDRESS ON FILE
SHANIQUA EDWARDS                   ADDRESS ON FILE
SHANIYA SMITH                      ADDRESS ON FILE
SHANK S KOTHARE                    ADDRESS ON FILE
SHANNA FIELDS                      ADDRESS ON FILE
SHANNAH KOMOR                      ADDRESS ON FILE
SHANNNON SANDERS                   ADDRESS ON FILE
SHANNON ADAMS                      ADDRESS ON FILE
SHANNON BLANCHARD                  ADDRESS ON FILE
SHANNON BRACKEN                    ADDRESS ON FILE
SHANNON BROWN                      ADDRESS ON FILE
SHANNON COSTRO                     ADDRESS ON FILE
SHANNON EDWARDS                    ADDRESS ON FILE
SHANNON GEE                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 473 OF 567
                                               RUBY TUESDAY
                       Case 20-12456-JTD    Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 481 of 586

Claim Name                           Address Information
SHANNON GIBSON                       ADDRESS ON FILE
SHANNON GREEN                        ADDRESS ON FILE
SHANNON HALL                         ADDRESS ON FILE
SHANNON HILL                         ADDRESS ON FILE
SHANNON HULETT                       ADDRESS ON FILE
SHANNON KRAHAM                       ADDRESS ON FILE
SHANNON L NEAL                       ADDRESS ON FILE
SHANNON MILLER                       ADDRESS ON FILE
SHANNON MOBLEY                       ADDRESS ON FILE
SHANNON MURPHY                       ADDRESS ON FILE
SHANNON MYDOSH                       ADDRESS ON FILE
SHANNON PATCH                        ADDRESS ON FILE
SHANNON PHILLIPS                     ADDRESS ON FILE
SHANNON PHOUKIEO                     ADDRESS ON FILE
SHANNON REYNOLDS                     ADDRESS ON FILE
SHANNON ROGERS                       ADDRESS ON FILE
SHANNON ROGERS                       ADDRESS ON FILE
SHANNON ROSCHI-CLARK                 ADDRESS ON FILE
SHANNON RYAL                         ADDRESS ON FILE
SHANNON SHARPE                       ADDRESS ON FILE
SHANNON TIMMONS                      ADDRESS ON FILE
SHANNON WILLIAMSON                   ADDRESS ON FILE
SHANNON WILLIAMSON                   ADDRESS ON FILE
SHANNON WRIGHT                       ADDRESS ON FILE
SHANNON YULE                         ADDRESS ON FILE
SHANNONS LAWN CARE                   1926 DERRINGER RD JACKSONVILLE FL 32225
SHANTA BADGER                        ADDRESS ON FILE
SHANTAVIOUS SNOW                     ADDRESS ON FILE
SHANTE LEWIS                         ADDRESS ON FILE
SHANTEL DORMAN                       ADDRESS ON FILE
SHANTRELL MIXSON                     ADDRESS ON FILE
SHANYIA CHIPPS                       ADDRESS ON FILE
SHAQUAYZIA SIMPSON                   ADDRESS ON FILE
SHAQUELL JAMES                       ADDRESS ON FILE
SHAQUERRA WILLIAMS                   ADDRESS ON FILE
SHAQUNNA BENNETT                     ADDRESS ON FILE
SHAQUWAN SMALLS                      ADDRESS ON FILE
SHARA ALEXANDER                      ADDRESS ON FILE
SHARECARE HEALTH DATA SERVICES LLC   8344 CLAIREMONT MESA BLVD SUITE 201 SAN DIEGO CA 92111
SHAREKA GLOVER                       ADDRESS ON FILE
SHARIFFA RICHARDSON                  ADDRESS ON FILE
SHARIKA GODFREY                      ADDRESS ON FILE
SHARILYN SMITH                       ADDRESS ON FILE
SHARITA CHASE                        ADDRESS ON FILE
SHARJEANA WILLIAMS TAPER             ADDRESS ON FILE
SHARLENE PIVONKA                     ADDRESS ON FILE
SHARLENE TURNER                      ADDRESS ON FILE
SHARMELL BALDWIN                     ADDRESS ON FILE
SHARMON SIMS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 474 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 482 of 586

Claim Name                          Address Information
SHARNISE MCGEE                      ADDRESS ON FILE
SHARON ANN CLARK                    ADDRESS ON FILE
SHARON BAKER                        ADDRESS ON FILE
SHARON BICHI                        ADDRESS ON FILE
SHARON BRANDON                      ADDRESS ON FILE
SHARON BURGESS                      ADDRESS ON FILE
SHARON BUSHMAN                      ADDRESS ON FILE
SHARON CLARK                        ADDRESS ON FILE
SHARON CONNORS                      ADDRESS ON FILE
SHARON E PURCELL                    ADDRESS ON FILE
SHARON ECHOLS                       ADDRESS ON FILE
SHARON H DEGNAN                     ADDRESS ON FILE
SHARON HARRIS                       ADDRESS ON FILE
SHARON HARRIS                       C/O THE ODIERNO LAW FIRM, P.C. SCOTT ODIERNO 560 BROAD HOLLOW RD., SUITE 102
                                    MELVILLE NY 11747
SHARON HARRIS                       ADDRESS ON FILE
SHARON JOH                          ADDRESS ON FILE
SHARON JOHNSON                      ADDRESS ON FILE
SHARON JONES                        ADDRESS ON FILE
SHARON KEARNEY                      ADDRESS ON FILE
SHARON L JONES                      ADDRESS ON FILE
SHARON MORRISSEY                    ADDRESS ON FILE
SHARON NASCI                        ADDRESS ON FILE
SHARON R SCALES                     ADDRESS ON FILE
SHARON SKRIPSKY                     ADDRESS ON FILE
SHARON SZALAY                       ADDRESS ON FILE
SHARON WADSWORTH                    ADDRESS ON FILE
SHARON WISHAM                       ADDRESS ON FILE
SHARP WATER CULLIGAN                8290 MILLER PARK DR NEW FREEDOM PA 17349
SHARP, ANTHONY                      ADDRESS ON FILE
SHARP, BELINDA A                    2346 MONTICELLO DR MARYVILLE TN 37803
SHARP, BELINDA A                    C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
SHARP, MACK                         2432 HWY 25-70 W STRAWBERRY PLAINS TN 37871
SHARP, MACK                         2432 ASHEVILLE HWY 25-70 W STRAWBERRY PLAINS TN 37871
SHARRON SMITH                       ADDRESS ON FILE
SHARYN REGAN                        ADDRESS ON FILE
SHATEIDRA BURNEY                    ADDRESS ON FILE
SHATERIA GAINES                     ADDRESS ON FILE
SHATERRA WILLIS                     ADDRESS ON FILE
SHATERRA WILLIS                     ADDRESS ON FILE
SHATIN COMMERCIAL INTERIORS LLC     10701 WHITE HALL ROAD HAGERSTOWN MD 21740
SHATIRA HAWKINS                     ADDRESS ON FILE
SHAUN BUDNEY                        ADDRESS ON FILE
SHAUN JOHNSON                       ADDRESS ON FILE
SHAUN NOVITSKE                      ADDRESS ON FILE
SHAUNA BRINKLEY                     ADDRESS ON FILE
SHAUNA CALLOWAY                     ADDRESS ON FILE
SHAUNA PARTILLA                     ADDRESS ON FILE
SHAUNTE COLLINS                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 475 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 483 of 586

Claim Name                           Address Information
SHAVONDA MCCRAY                      ADDRESS ON FILE
SHAWN BENNINGHOFF                    ADDRESS ON FILE
SHAWN BUCHANAN                       ADDRESS ON FILE
SHAWN CANTERBURY                     ADDRESS ON FILE
SHAWN DAVIS                          ADDRESS ON FILE
SHAWN DELANEY                        ADDRESS ON FILE
SHAWN DIRHAM                         ADDRESS ON FILE
SHAWN ESTES                          ADDRESS ON FILE
SHAWN GENTRY                         ADDRESS ON FILE
SHAWN GILMORE                        ADDRESS ON FILE
SHAWN JACKSON                        ADDRESS ON FILE
SHAWN KAY                            ADDRESS ON FILE
SHAWN KENT                           ADDRESS ON FILE
SHAWN LEDERMAN                       ADDRESS ON FILE
SHAWN LOWELL                         ADDRESS ON FILE
SHAWN M REAGAN                       ADDRESS ON FILE
SHAWN MACKEN                         ADDRESS ON FILE
SHAWN MCINTOSH                       ADDRESS ON FILE
SHAWN MCKENZIE                       ADDRESS ON FILE
SHAWN MINGO                          ADDRESS ON FILE
SHAWN MOORE                          ADDRESS ON FILE
SHAWN PONSLER                        ADDRESS ON FILE
SHAWN SCHEIVERT                      ADDRESS ON FILE
SHAWN SINCLAIR                       ADDRESS ON FILE
SHAWN SUMMERS                        ADDRESS ON FILE
SHAWNA FUNKHOUSER                    ADDRESS ON FILE
SHAWNA MOBILIA                       ADDRESS ON FILE
SHAWNISTY MOMOSEA                    ADDRESS ON FILE
SHAWNTANNAH COPPOCK                  ADDRESS ON FILE
SHAWS CARPET CLEANING                5551 UNION RD TIFTON GA 31794
SHAYANNA TARVIS                      ADDRESS ON FILE
SHAYLA JOHNSTON                      ADDRESS ON FILE
SHAYLA SPROWLS                       ADDRESS ON FILE
SHAYLA SUCHANEK                      ADDRESS ON FILE
SHAYNAH-MAY HUNTER                   ADDRESS ON FILE
SHAYNE A FLOWER                      ADDRESS ON FILE
SHAYNE PUFFINBERGER                  ADDRESS ON FILE
SHEA FRANKLIN                        ADDRESS ON FILE
SHEA LEICHTER                        ADDRESS ON FILE
SHEA RIDER                           ADDRESS ON FILE
SHEAH HELTON                         ADDRESS ON FILE
SHEAH HELTON                         C/O FRANKS, KOENIG & NEUWELT LLOYD BASSO 900 CIRCLE 75 PARKWAY SE SUITE 1150
                                     ATLANTA GA 30339-3086
SHEALY APPLIANCE                     ADDRESS ON FILE
SHEANNA SIMMONS                      ADDRESS ON FILE
SHEARMAN STERLING LLP                FINANCIAL SERVICES DEPARTMENT 599 LEXINGTON AVENUE NEW YORK NY 10022
SHEDDRICK ISOM                       ADDRESS ON FILE
SHEEHAN, DANIEL                      C/O KELLER KELLER & CARACUZZO PA ATTN ALLEN BELLUCCIO 224 DATURA ST, HARVEY
                                     BLDG, STE 1205 WEST PALM BEACH FL 33401



Epiq Corporate Restructuring, LLC                                                               Page 476 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 484 of 586

Claim Name                           Address Information
SHEENA MATTHEWS                      ADDRESS ON FILE
SHEENAKAYE SENIOR-SMITH              ADDRESS ON FILE
SHEETZ INC                           610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SHEFFIELD VILLAGE WATER DEPT         4480 COLORADO AVE SHEFFIELD VILLAGE OH 44054
SHEFFIELD VILLAGE WATER DEPT         PO BOX 75610 CLEVELAND OH 44101
SHEFFIELD VILLAGE WATER DEPT         PO BOX 75610 CLEVELAND OH 44101-4755
SHEILA BALIK                         ADDRESS ON FILE
SHEILA COLEMAN                       ADDRESS ON FILE
SHEILA ENGLERTH                      ADDRESS ON FILE
SHEILA HEALY                         ADDRESS ON FILE
SHEILA JOHNSON                       ADDRESS ON FILE
SHEILA MURPHY                        ADDRESS ON FILE
SHEILA SATHER                        ADDRESS ON FILE
SHEILA TAMLER                        ADDRESS ON FILE
SHEILA TELVI                         C/O MELVYN KREINES & ASSOCIATES MELVYN KREINES 1979 MARCUS AVE, STE 210 LAKE
                                     SUCCESS NY 11042
SHEILA TELVI                         ADDRESS ON FILE
SHEILIA HOPKINS                      ADDRESS ON FILE
SHELBY ABC BOARD                     P O BOX 1649 SHELBY NC 28150
SHELBY BLEVINS                       ADDRESS ON FILE
SHELBY BOARD OF ALCOHOLIC CONTROL    P O BOX 1649 SHELBY NC 28150
SHELBY CHEATHAM                      ADDRESS ON FILE
SHELBY COUNTY                        PO BOX 190 LICENSE OFFICE COLUMBIANA AL 35051
SHELBY COUNTY CLERK                  PO BOX 1297 PROPERTY TAX COMMISSIONER COLUMBIANA AL 35051
SHELBY COUNTY HEALTH DEPARTMENT      2000 COUNTY SERVICE DR PELHAM AL 35124
SHELBY COUNTY HEALTH DEPARTMENT      814 JEFFERSON AVE ROOM 503 ENVIROL HEALTH AND FOOD SAFETY MEMPHIS TN 38104
SHELBY COUNTY TRUSTEE                PO BOX 2751 MEMPHIS TN 38101
SHELBY COUNTY TRUSTEE                PO BOX 2751 MEMPHIS TN 38101-2751
SHELBY DEWITT                        ADDRESS ON FILE
SHELBY HILL                          ADDRESS ON FILE
SHELBY L FREY                        ADDRESS ON FILE
SHELBY L GANN                        ADDRESS ON FILE
SHELBY LAFFERTY                      ADDRESS ON FILE
SHELBY LIND                          ADDRESS ON FILE
SHELBY M GRISSO                      ADDRESS ON FILE
SHELBY MOSLEY                        ADDRESS ON FILE
SHELBY MOTT                          ADDRESS ON FILE
SHELBY REITZ                         ADDRESS ON FILE
SHELBY REYNOLDS                      ADDRESS ON FILE
SHELBY SMILEY                        ADDRESS ON FILE
SHELBY THEUT                         ADDRESS ON FILE
SHELBY THOMPSON                      ADDRESS ON FILE
SHELBY V DEVRIES                     ADDRESS ON FILE
SHELBY WEAVER                        ADDRESS ON FILE
SHELBY-LYNN BREWSTER                 ADDRESS ON FILE
SHELBYVILLE BEDFORD COUNTY           CHAMBER OF COMMERCE 100 NORTH CANNON BLVD SHELBYVILLE TN 37160
SHELBYVILLE POWER SYSTEM             308 S MAIN ST SHELBYVILLE TN 37160
SHELBYVILLE POWER SYSTEM             PO BOX 530 SHELBYVILLE TN 37162
SHELBYVILLE POWER SYSTEM             PO BOX 530 SHELBYVILLE TN 37162-0530



Epiq Corporate Restructuring, LLC                                                                Page 477 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 485 of 586

Claim Name                              Address Information
SHELDON PHILIPPE                        ADDRESS ON FILE
SHELDON RUSSELL                         ADDRESS ON FILE
SHELIA BUBNICK                          ADDRESS ON FILE
SHELLEY BRIANVIL                        ADDRESS ON FILE
SHELLIE STEVENS                         ADDRESS ON FILE
SHELLY HAYES                            ADDRESS ON FILE
SHELLY WHITEHURST                       ADDRESS ON FILE
SHELLY WILLIAMS                         ADDRESS ON FILE
SHELLY YASUNAGA                         ADDRESS ON FILE
SHELTON FARMS WHOLESALE COMPANY INC     1832 SO 11TH STREET NILES MI 49120
SHELTON WATER POLLUTION AUTHORITY       54 HILL ST SHELTON CT 06484
SHEMAIAH ROBERTSON                      ADDRESS ON FILE
SHEMASHA GRANT                          ADDRESS ON FILE
SHENANDOAH APPLE BLOSSOM FESTIVAL       135 NORTH CAMERON STREET WINCHESTER VA 22601
SHENANDOAH COUNTERS AND MORE            86 WATER PLANT RD MIDDLETOWN VA 22645
SHENANDOAH EMERGENCY MEDICINE           PO BOX 11107 DAYTONA BEACH FL 32120
SHENANDOAH VALLEY DISTRIBUTING CO INC   2705 S PLEASANT VALLEY ROAD WINCHESTER VA 22601
SHENANDOAH VALLEY ELEC COOP             PO BOX 49001 BALTIMORE MD 21297
SHENANDOAH VALLEY ELEC COOP             PO BOX 49001 BALTIMORE MD 21297-4901
SHENANDOAH VALLEY ELEC COOP             180 OAKWOOD DR ROCKINGHAM VA 22801
SHEPHERDS CO                            777 SHEPHERDSFIELD RD FULTON MO 65251
SHEPHERDSTOWN LIQUORS                   202 E WASHINGTON ST SHEPHERDSTOWN WV 25443
SHEPPARD SERVICES GROUP                 OF FLORIDA INC 22200 SW 115TH AVE MIAMI FL 33170
SHEQUILLE CHARLES                       ADDRESS ON FILE
SHERAL MORRIS                           ADDRESS ON FILE
SHERBY DIAZ                             ADDRESS ON FILE
SHERECE AUSTIN                          ADDRESS ON FILE
SHEREKA WOODS                           ADDRESS ON FILE
SHERI MCCARTHY                          ADDRESS ON FILE
SHERIAH BONNER                          ADDRESS ON FILE
SHERIDAN, NICHOLAS                      23785 ROULETTE RD, #4A WAYNESVILLE MO 65583
SHERIFF OF GREENBRIER COUNTY            PO BOX 347 LEWISBURG WV 24901
SHERIFF OF HARRISON COUNTY              301 W MAIN ST CLARKSBURG WV 26301
SHERIFF OF JEFFERSON COUNTY             PO BOX 9 CHARLES TOWN WV 25414-0009
SHERIFF OF MONONGALIA COUNTY            243 HIGH ST TAX OFFICE MORGANTOWN WV 26505
SHERIFF OF RALEIGH COUNTY               215 MAIN ST BECKLEY WV 25801-4612
SHERMAN GRANT                           ADDRESS ON FILE
SHERMAN PARTNERS RUBY LLC               209 29TH AVE N STE 150 C/O CHARLES P VAUGHN JR NASHVILLE TN 37203
SHERMAN PUBLICATIONS INC                PO BOX 108 OXFORD MI 48371
SHERRAL DAY                             ADDRESS ON FILE
SHERRI CARR                             ADDRESS ON FILE
SHERRI HILL                             ADDRESS ON FILE
SHERRI PRIME                            ADDRESS ON FILE
SHERRI R MYERS                          ADDRESS ON FILE
SHERRIDAN BROWN                         ADDRESS ON FILE
SHERRIE CARTER                          ADDRESS ON FILE
SHERROD HARRISON                        ADDRESS ON FILE
SHERRY CLAY                             N/A
SHERRY ELKINS                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 478 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 486 of 586

Claim Name                            Address Information
SHERRY FENECH                         ADDRESS ON FILE
SHERRY FISHER                         ADDRESS ON FILE
SHERRY GLUECKERT                      ADDRESS ON FILE
SHERRY GRUNDER                        ADDRESS ON FILE
SHERRY HORNE                          ADDRESS ON FILE
SHERRY JONES                          ADDRESS ON FILE
SHERRY L TURNER                       ADDRESS ON FILE
SHERRY L TURNER                       ADDRESS ON FILE
SHERRY MANTHORNE                      ADDRESS ON FILE
SHERRY SNELL                          ADDRESS ON FILE
SHERRY THOMPSON                       ADDRESS ON FILE
SHERRY TURNER                         ADDRESS ON FILE
SHERYL BUSCEMI                        ADDRESS ON FILE
SHERYL KOLSTEE                        ADDRESS ON FILE
SHERYL WILLIAMS                       ADDRESS ON FILE
SHEYAMBRIA PURVIS                     ADDRESS ON FILE
SHI INTERNATIONAL CORP                ATTN KRISTIN COLIN 290 DAVIDSON AVE SOMERSET NJ 08873
SHI INTERNATIONAL CORP                PO BOX 952121 DALLAS TX 75395
SHIANNA COLE                          ADDRESS ON FILE
SHIANNA TIPPETT                       ADDRESS ON FILE
SHIELDS FACILITIES MAINTENANCE        5 TWOSOME DRIVE MOORESTOWN NJ 08057
SHIFTONE INC                          900 POTTERTON CIR SW VIENNA VA 22180
SHIFTONE INC                          3140 WASHINGTON BLVD STE 209 ARLINGTON VA 22201
SHILYN KERNS                          ADDRESS ON FILE
SHIMIRA SANCHES                       ADDRESS ON FILE
SHIPLEYS WINDOW CLEANING              2333 MAPLE STREET COLUMBUS IN 47201
SHIPLEYS WINDOW CLEANING CO           2333 MAPLE STREET COLUMBUS IN 47201
SHIQUIL PAULK                         ADDRESS ON FILE
SHIRA AMBUSH                          ADDRESS ON FILE
SHIRA THOMPSON                        ADDRESS ON FILE
SHIRLEY A MOORE                       ADDRESS ON FILE
SHIRLEY BROWNING                      ADDRESS ON FILE
SHIRLEY EDEN                          ADDRESS ON FILE
SHIRLEY ETZLER                        ADDRESS ON FILE
SHIRLEY GLOVER                        ADDRESS ON FILE
SHIRLEY INGLE                         ADDRESS ON FILE
SHIRLEY PASTORE                       ADDRESS ON FILE
SHIRLEY WYATT                         ADDRESS ON FILE
SHLEBY MARTIN                         ADDRESS ON FILE
SHOALS DISTRIBUTING INC               100 COMMERCE BOULEVARD MUSCLE SHOALS AL 35661
SHOES FOR CREWS INC                   1400 CENTER PARK BLVD SUITE 310 WEST PALM BEACH FL 33401
SHOES FOR CREWS INC                   1400 CENTREPARK BLVD 310 WEST PALM BEACH FL 33401-7403
SHOFFNER MECHANICAL SERVICES          1010 WILDER PL KNOXVILLE TN 37915
SHOFFNER MECHANICAL SERVICES          PO BOX 10048 KNOXVILLE TN 37939
SHOFFNERKALTHOFF MES INC              3600 PAPERMILL DRIVE KNOXVILLE TN 37909
SHOKHRUKH SAMADOV                     ADDRESS ON FILE
SHON A BROWN                          ADDRESS ON FILE
SHON EDMOND                           ADDRESS ON FILE
SHONNA DUROSS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 479 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 487 of 586

Claim Name                            Address Information
SHONTERIA CROSS                       ADDRESS ON FILE
SHOOK HARDY & BACON   LLP             ATTN MARK MOEDRITZER 2555 GRAND BLVD KANSAS CITY MO 64108
SHOOK HARDY AND BACON LLP             PO BOX 843718 KANSAS CITY MO 64184-3718
SHOOKS ENTERPRISE INC                 383 BALDWIN RD CORNELIA GA 30531
SHOOLBRED, KANDIE                     C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
SHORE CLEAN SOLUTIONS LLC             PO BOX 216 QUANTICO MD 21856
SHORE POINT DISTRIBUTING CO INC       PO BOX 275 ADELPHIA NJ 07710
SHORE POINT DISTRIBUTING CO INC       PO BOX 275 ADELPHIA NJ 77100
SHORE WINDOW CLEANING INC             116 W CHESTNUT ST SALISBURY MD 21801
SHORT CIRCUIT ELECTRONICS INC         4201 NE PORT DRIVE LEES SUMMIT MO 64064
SHORT, TARYN                          3443 E ODIER ST INVERNESS FL 34453
SHORTY HANEY                          ADDRESS ON FILE
SHOTOWN LLC ET AL                     4201 SPRINGHURST BLVD STE 201 C/O CALIBER COMMERCIAL PROP LLC LOUISVILLE KY
                                      40241
SHRED IT PORTLAND                     DBA SHRED IT PORTLAND 23166 NETWORK PLACE CHICAGO IL 60673
SHRED IT USA                          DBA SHRED IT PORTLAND 23166 NETWORK PLACE CHICAGO IL 60673
SHREDPROS                             1450 SHELL MOUND ROAD DELTONA FL 32725
SHREWSBURY BOROUGH                    35 W RAILROAD AVE SHREWSBURY PA 17361
SHUET YI NG                           ADDRESS ON FILE
SHUET YI NG                           PO BOX 58632 RALEIGH NC 27658-8632
SHULAR COMPANIES                      MICHAEL L. SHULAR PO BOX 490 DANDRIDGE TN 37725
SHUM, GEORGE                          ADDRESS ON FILE
SHUNPIKE WEST LIMITED PARTNERSHIP     230 MASON STREET HB NITKIN GROUP GREENWICH CT 06830-0000
SHUNPIKE WEST LP                      230 MASON STREET HB NITKIN GROUP GREENWICH CT 06830
SHURBURTT GROUP INC                   PO BOX 5121 SPARTANBURG SC 29304
SHYANNE BERRY                         ADDRESS ON FILE
SHYLA COLLINS                         ADDRESS ON FILE
SHYREA CUNNINGHAM                     ADDRESS ON FILE
SHYZAIAH GARLAND                      ADDRESS ON FILE
SIAN BRICE                            ADDRESS ON FILE
SIANA TONUZI                          ADDRESS ON FILE
SIANI VAZQUEZ                         ADDRESS ON FILE
SIDNEY BARONE                         ADDRESS ON FILE
SIDNEY GILLIAM                        ADDRESS ON FILE
SIDNEY LEE WALLACE III                ADDRESS ON FILE
SIDNEY LEE WALLACE III                ADDRESS ON FILE
SIDNEY PLEISS                         ADDRESS ON FILE
SIDNEY SWANGER                        ADDRESS ON FILE
SIDNEY WALLACE                        ADDRESS ON FILE
SIDNEY WALLACE III                    ADDRESS ON FILE
SIEANA M ROE                          ADDRESS ON FILE
SIEGEL MOSES PC ATT AT LAW            8700 W BRYN MAWR SUITE 720N CHICAGO IL 60631
SIEGFRIED GROUP LLP, THE              ATTN WILLIAM J ULRICH, VP 1201 N MARKET ST, STE 700 WILMINGTON DE 19801
SIENNA YOUNT                          ADDRESS ON FILE
SIERA STREEVAL                        ADDRESS ON FILE
SIERRA BURNS                          ADDRESS ON FILE
SIERRA CROW                           ADDRESS ON FILE
SIERRA DELANEY                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 480 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 488 of 586

Claim Name                            Address Information
SIERRA FIRE COMMUNICATIONS            11226 N 23RD AVE STE 101 PHOENIX AZ 85029
SIERRA GREEN                          ADDRESS ON FILE
SIERRA HANCOCK                        ADDRESS ON FILE
SIERRA HANKERSON                      ADDRESS ON FILE
SIERRA KEYS                           ADDRESS ON FILE
SIERRA L CHAMBERS                     ADDRESS ON FILE
SIERRA MAST                           ADDRESS ON FILE
SIERRA SATTERWHITE                    ADDRESS ON FILE
SIERRA TENBROEK                       ADDRESS ON FILE
SIERRA TIPPINS                        ADDRESS ON FILE
SIERRA VOZZELLA                       ADDRESS ON FILE
SIERRA WEBB                           ADDRESS ON FILE
SIERRA WINGFIELD                      ADDRESS ON FILE
SIGN SYSTEMS INC                      7084 LEE HIGHWAY RADFORD VA 24141
SIGNATURE CONTRACTOR LLC              121 WILSON AVE SEWELL NJ 08080
SIGNATURE COURT REPORTING INC         105 S NARCISSUS AVE STE 400 WEST PALM BEACH FL 33401
SIGNFACTORY DIRECT INC                1202 INDUSTRIAL PARK RD WILKESBORO NC 28697
SIGNMANAGER INC                       PO BOX 337 KNOXVILLE TN 37901
SIGNS UP                              111 E DUNLAP STE 1 216 PHOENIX AZ 85020
SIGNSNOW                              1537 41 FT CAMPBELL BLVD CLARKSVILLE TN 37042
SIKORSKI LANDSCAPING                  PO BOX 730323 ORMOND BEACH FL 32173
SILAS DYOUS                           ADDRESS ON FILE
SILAS WHITE                           ADDRESS ON FILE
SILVER CITY GALLERIA GROUP            4 CLINTON SQ SYRACUSE NY 13202
SILVER FOX CARPET & WINDOW CLEANING   5801 PUEBLO TRAIL GAYLORD MI 49735
SILVERMAN REALTY ASSOCIATES LLC       12A FILMORE PLACE FREEPORT NY 11520
SILVERMAN REALTY ASSOCIATES LLC       12A FIIMORE PLACE FREEPOT NY 11520
SILVERMAN REALTY ASSOCIATES LLC       12A FILMORE PLACE FREEPORT NY 11520-0000
SILVIA ALFARO DE ALVARADO             ADDRESS ON FILE
SIMEAKA BOLDEN                        ADDRESS ON FILE
SIMMONS ASSOCIATES LTD                115 S MAIN ST STE 301 PROVIDENCE RI 02903
SIMON CAPITAL GP                      C/O M.S. MGMT ASSOCIATES INC 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                      46204-3438
SIMON CAPITAL GP                      PO BOX 775758 CHICAGO IL 60677
SIMON CAPITAL GP                      1361 MOMENTUM PLACE CHICAGO IL 60689-5313
SIMON PROPERTY GROUP L.P.             C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SIMON PROPERTY GROUP, INC.            ATTN: PERIPHERAL LEGAL DEPARTMENT NATIONAL CITY CENTER 115 W. WASHINGTON
                                      STREET INDIANAPOLIS IN 46204
SIMON ROOFING AND SHEET METAL CORP    PO BOX 951109 CLEVELAND OH 44193
SIMON ROOFING AND SHEET METAL CORP    70 KARAGO AVE YOUNGSTOWN OH 44512
SIMON ROOFING AND SHEET METAL CORP    70 KARAGO AVE YOUNGTOWN OH 44512
SIMONE EASON                          ADDRESS ON FILE
SIMONS, D BARRY, TRUSTEE, ET AL       ATTN JENNIFER GOUDEAU, PRES 1330 NEPTUNE AVE LEUCADIA CA 92024
SIMPLEX MONITORING LLC                50 TECHNOLOGY DRIVE WESTMINSTER MA 01441
SIMPLEX MONITORING LLC                50 TECHNOLOGY DRIVE WESTMINSTER MA 01473
SIMPLY SUPERIOR WINDOW CLEANING       882 PATRIOT DR STE F MOORPARK CA 93021
SIMPSON COUNTY KY                     PO BOX 242 FRANKLIN KY 42135
SIMPSON, PATRICIA                     881 LLEWELYN RD BERWYN PA 19312
SIMPSONS MAINTENANCE                  2240 SUTHERLAND AVE SUITE 105 KNOXVILLE TN 37919



Epiq Corporate Restructuring, LLC                                                                Page 481 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 489 of 586

Claim Name                          Address Information
SIMPSONS MAINTENANCE                5413 N BARLEY WAY MUNCIE IN 47304
SINAPI LAW ASSOCIATES LTD           2374 POST RD STE 201 WARWICK RI 02886
SINCERE WRENN                       ADDRESS ON FILE
SINDAY BUTLER                       ADDRESS ON FILE
SINGING RIVER ELECTRIC COOP         11187 OLD 63 S PO BOX 767 LUCEDALE MI 39452
SINGING RIVER ELECTRIC COOP         PO BOX 767 LUCEDALE MS 39452
SINGING RIVER ELECTRIC COOP INC     PO BOX 767 LUCEDALE MS 39452-0767
SINGLE BARREL EVENTS                1703 EAST BROADWAY AVE MARYVILLE TN 37804
SIOBHAN BARRY                       ADDRESS ON FILE
SIR ELLIS                           ADDRESS ON FILE
SIRENIA FROMETA PELLICIER           ADDRESS ON FILE
SIRMEDRA MAYO                       ADDRESS ON FILE
SIRNA SONS INC                      7176 STATE RT 88 RAVENNA OH 44266
SIRNA SONS PRODUCE                  7176 STATE RT 88 RAVENNA OH 44266
SISSI GARCES                        ADDRESS ON FILE
SISSY PEDERSON                      ADDRESS ON FILE
SISTERS VINTAGE RENTALS             4627 MEREDITH RD KNOXVILLE TN 37921-2812
SITE SPECIFIC DESIGN INC            1704 ROCKWELL ROAD ABINGTON PA 19001
SIWALEE JONES                       ADDRESS ON FILE
SJ CLEANING SOLUTIONS LLC           18496 GAMBIER RD MOUNT VERNON OH 43050
SJ CLEANING SOLUTIONS LLC           18496 GAMBLER RD MOUNT VERNON OH 43050
SJG ENTERPRISES INC                 3304 LAKE CITY HWY WARSAW IN 46580
SJN ELECTRICAL SERVICES             200 N BELT E SWANSEA IL 62226
SK MECHANICAL LLC                   ROTO ROOTER AKRON OH PO BOX 3527 CUYAHOGA FALLS OH 44223
SKENE LAW FIRM PC                   2614 ROUTE 516 OLD BRIDGE NJ 08857
SKIP MARTIN                         ADDRESS ON FILE
SKURNIK WINES INC                   PO BOX 1315 SYOSSET NY 11791
SKYE BAILEY                         ADDRESS ON FILE
SKYLAND DISTRIBUTING CO INC         1 OVERLAND INDUSTRIAL BLVD ASHEVILLE NC 28806
SKYLAR BRANNEN                      ADDRESS ON FILE
SKYLAR KNICK                        ADDRESS ON FILE
SKYLAR M BURLESON                   ADDRESS ON FILE
SKYLAR MCNEELY                      ADDRESS ON FILE
SKYLAR PRATT                        ADDRESS ON FILE
SKYLAR R BUNDY                      ADDRESS ON FILE
SKYLER CAMPBELL                     ADDRESS ON FILE
SKYLER CLOUSE                       ADDRESS ON FILE
SKYLER COOK                         ADDRESS ON FILE
SKYLER PLASENCIA                    ADDRESS ON FILE
SKYLER RITCHEY                      ADDRESS ON FILE
SKYLER WEST                         ADDRESS ON FILE
SKYLINE BUILDING SERVICES INC       116 BEULAH ST 2 WHITMAN MA 02382
SKYY GILLIAM                        ADDRESS ON FILE
SL NUSBAUM REALTY CO ESCROW AGENT   1000 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE (23510) P.O. BOX 2491 NORFOLK
                                    VA 23501
SL NUSBAUM REALTY CO ESCROW AGENT   FOR MONTICELLO MARKETPLACE PO BOX 3580 NORFOLK VA 23514
SLATER, HEIDI                       328 AMERINE RD MARYVILLE TN 37804
SLATER, KEITH                       2018 HORNSBY DR FRANKLIN TN 37064
SLATER, KEITH A                     2018 HORNSBY DR FRANKLIN TN 37064



Epiq Corporate Restructuring, LLC                                                              Page 482 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 490 of 586

Claim Name                              Address Information
SLBS LIMITED PARTNERSHIP                3201 RIDER TRAIL ST ST LOUIS MO 63045
SLM FACILITY SOLUTIONS NATIONWIDE       5000 COMMERCE DRIVE GREEN LANE PA 18054
SLOCUM SONS                             PO BOX 476 NORTH HAVEN CT 06473
SLUTZKY, WOLFE AND BAILEY, LLP          2255 CUMBERLAND PARKWAY BUILDING 1300 ATLANTA GA 30339
SLUTZKYWOLFEAND BAILEY                  ADDRESS ON FILE
SMART CARE EQUIPMENT SOLUTIONS          370 WABASHA ST N ST PAUL MN 55102
SMITH BROTHERS DIST BOWLING GREEN       930 SEARCY WAY BOWLING GREEN KY 42103
SMITH GAMBRELL AND RUSSELL LLP          1230 PEACHTREE ST NE ATLANTA GA 30309-3592
SMITH RENTALS INVESTMENTS               306 WARD AVE CARUTHERSVILLE MO 63830-1449
SMITH SON LAWNCARE INC                  PO BOX 6151 SPRING HILL FL 34611
SMITH, ALAN P                           10403 BUFFTON CT CHARLOTTE NC 28277
SMITH, ALAN P                           C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
SMITH, GAMBRELL & RUSSELL, LLP          ATTENTION: DENNIS WEBB, JR. 1230 PEACHTREE STREET N.E., STE. 3100 ATLANTA GA
PROMENADE                               30309
SMITH, JONI FAYE                        2073 KINGSBORO RD ROCKY MOUNT NC 27801
SMITH, SANDRA                           C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
SMITH, TRENA                            844 FOLLY CREEK RD GREEN POND SC 29446
SMITH, TRENA                            C/O RUBY TUESDAY'S 1480 SNIDERS HWY WALTERSBORO SC 29488
SMITHCO SERVICES                        4420 GEORGIA AVE WEST PALM BEACH FL 33405
SMITHFIELD FIRE MARSHALS OFFICE         111 S4TH ST, SMITHFIELD NC 27577
SMOKEY MOUNTAIN BLACK BEARS             1009 ALPINE RD SEYMOUR TN 38765
SMOKY MOUNTAIN MICROGREENS              5723 LAKESHORE DR TALLASSEE TN 37878
SMOKY MOUNTAIN TOURISM                  DEVELOPMENT AUTHORITY 201 S WASHINGTON ST MARYVILLE TN 37804
SMS HOTEL EQUITIES, INC.                2100 PARKLAKE DRIVE N.E. ATLANTA GA 30345
SMYRNA UTILITIES                        PO BOX 290009 NASHVILLE TN 37229
SNAGAJOB                                SNAGAJOBCOM INC 32978 COLLECTIONS CENTER DRIVE CHICAGO IL 60693
SNAKE N ROOTER                          3370 N E RALPH POWELL RD LEES SUMMIT MO 64064
SNAPFINGER INC                          3025 WINDWARD PLZ, STE 550 ALPHARETTA GA 30005
SNAPFINGERCOM                           3025 WINDWARD PLAZA SUITE 550 ALPHARETTA GA 30005
SNAPPY REFRIGERATION LLC                297 GARLINGTON RD STE B GREENVILLE SC 29615
SNOW WORKS                              10120 FITE CIRCLE SAINT LOUIS MO 63123
SNOW WORKS LLC                          10120 FITE CIRLE ST. LOUIS MO 63123
SNOWDON SQUARE RETAIL ASSOCIATION INC   10096 RED RUN BLVD STE 300 OWINGS MILS MD 21117
SNOWMAN                                 213 GREGORY LANE PO BOX 78 BLOOMFIELD IA 52537
SNOWMAN LLC                             213 GREGORY LN PO BOX 78 BLOOMFIELD IA 52537
SNOWPLOWING CONTRACTOR                  18501 HENRY CT RAY MI 48096
SOBB STERLING, LLC                      ATTN: LEASE ADMINISTRATION 1707 N. WATERFRONT PARKWAY WICHITA KS 67206
SOCAL MICRO INC                         5140 E LA PALMA AVE SUITE 102 ANAHEIM HILLS CA 92807
SOCIETY FOR CORPORATE GOVERNANCE        240 W 35TH ST, STE 400 NEW YORK NY 10001
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SODAJERK SOLUTIONS LLC                  PO BOX 601 NORTH GRAFTON MA 01536
SOFIA BAUTISTA                          ADDRESS ON FILE
SOFIA MERRILL                           ADDRESS ON FILE
SOFIA MICHAELOWSKI                      ADDRESS ON FILE
SOHN, JENNIFER                          ADDRESS ON FILE
SOKBUAY NG                              706 CAMPUSVIEW DR COLUMBIA MO 65201
SOL SALINAS                             ADDRESS ON FILE
SOLANTIC OF JACKSONVILLE LLC            PO BOX 403959 ATLANTA GA 30384



Epiq Corporate Restructuring, LLC                                                                  Page 483 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 491 of 586

Claim Name                             Address Information
SOLARWINDS INC                         PO BOX 730720 DALLAS TX 75373
SOLEDA AVARCA                          ADDRESS ON FILE
SOLES AND THIGPEN LANDSCAPING LLC      650 FULGHUM RD E DUBLIN GA 31027
SOLI ENTERPRISES INC                   340 W 26TH STREET ERIE PA 16508
SOLID WASTE AUTHORITY                  PO BOX 1664 CONWAY SC 29528
SOLID WASTE AUTHORITY                  100 N MAIN ST SUITE 1510 HINESVILLE GA 31313
SOLOMON ARLINE                         ADDRESS ON FILE
SOLOMON DEBNAM                         ADDRESS ON FILE
SOMERSET HOSPITAL                      225 SOUTH CENTER AVE SOMERSET PA 15501
SOMERSET PULASKI COUNTY                CHAMBER OF COMMERCE 445 S HWY 27 SUITE 101 SOMERSET KY 42501
SOMERSET UTILITIES                     PO BOX 989 SOMERSET KY 42502
SOMMER BASS                            ADDRESS ON FILE
SOMMER MILLER                          ADDRESS ON FILE
SOMMER STUART                          ADDRESS ON FILE
SON SHINE PRODUCE IN                   PO BOX 20282 KNOXVILLE TN 37940
SONDRA RICHARDSON                      ADDRESS ON FILE
SONIA AGUILERA                         ADDRESS ON FILE
SONIA RODRIGUEZ HERNANDEZ              ADDRESS ON FILE
SONIA WOODSIDE                         ADDRESS ON FILE
SONIER, DANIEL                         9820 REBEL RD PENSACOLA FL 32526
SONNI ORDUNA                           ADDRESS ON FILE
SONORAN ENVIROMENTS                    LANDSCAPING & MAINTENANCE ATTN CURTIS HOWELL, PRESIDENT 7807 E GREEWAY RD, STE
                                       7B SCOTTSDALE AZ 85260
SONORAN ENVIROMENTS                    ATTN CURTIS HOWELL, PRESIDENT 7807 E GREENWAY RD, STE 7B SCOTTSDALE AZ 85260
SONORAN ENVIROMENTS                    C/O LANDSCAPING & MAINTENANCE ATTN CURTIS HOWELL, PRESIDENT 7807 E GREENWAY
                                       RD, STE 7B SCOTTSDALE AZ 85260
SONORAN ENVIRONMENTS                   LANDSCAPE AND MAINTENANCE 7807 E GREEWAY RD, STE 7B SCOTTSDALE AZ 85260
SONORAN ENVIRONMENTS                   ATTN LANDSCAPE AND MAINTENANCE 7807 E GREEWAY RD, STE 7B SCOTTSDALE AZ 85260
SONORAN ENVIRONMENTS                   C/O LANDSCAPE AND MAINTENANCE 7807 E GREENWAY RD, STE 7B SCOTTSDALE AZ 85260
SONRIZE ELECTRICAL ENTERPRISES         2808 AARON DRIVE CHESAPEAKE VA 23323
SONS UPHOLSTERY                        2286 WHIRLAWAY COURT INDIANAPOLIS IN 46234
SONYA MCCRAY                           ADDRESS ON FILE
SOPER, PAUL F                          2323 21ST AVE S, STE 502 NASHVILLE TN 37212
SOPHIA CHENG                           ADDRESS ON FILE
SOPHIA CRAYTON                         ADDRESS ON FILE
SOPHIA CROSS                           ADDRESS ON FILE
SOPHIA GILES                           ADDRESS ON FILE
SOPHIA JABERI                          ADDRESS ON FILE
SOPHIA JONES                           ADDRESS ON FILE
SORG INC                               131 CROSS RD BLOOMSBURG PA 17815
SORIBA A KAMARA                        ADDRESS ON FILE
SOULGARDEN LLC                         1027 S MAIN ST JOPLIN MO 64801
SOURCE_FILE                            DANIEL G. BECKETT, ESQ. SMITH LEWIS, LLP 111 SOUTH NINTH STREET, SUITE 200 PO
                                       BOX 918 COLUMBIA MO 65205-0918
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC   C/O JOHN G. WINKENWERDER HAMPTON INN & SUITES 18 ROCKWOOD ROOAD FLETCHER NC
                                       28732
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC   ATTN JOHN G WINKENWERDER 18 ROCKWOOD RD FLETCHER NC 28732
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC   ATTN JOHN G WINKENWERDER 18 ROCKWOOD RD FLETCHER NC 28732-0000
SOUTH ATLANTA ORTHOPEDICS SPORT        PO BOX 9140 BELFAST ME 04915
MEDICINE


Epiq Corporate Restructuring, LLC                                                                  Page 484 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 492 of 586

Claim Name                               Address Information
SOUTH ATLANTA URGENT CARE                5185 OLD NATIONAL HWY ATLANTA GA 30349
SOUTH BRUNSWICK W S REVENUE              SBWS PO BOX 190 MONMOUTH JCT NJ 08852
SOUTH CAROLINA DEPARTMENT OF HEALTH      AND ENVIRONMENTAL CONTROL 2600 BULL STREET COLUMBIA SC 29201
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES SC HEALTHY CONNECTIONS MEDICAID P.O. BOX 8206 COLUMBIA SC
                                        29202-8206
SOUTH CAROLINA DEPT HEALTH & ENV CONTL   2600 BULL ST STATE PARK BUILDING 17 COLUMBIA SC 29201
SOUTH CAROLINA DEPT OF HEALTH &          ENVIROMENTAL CONTROL 2600 BULL ST STATE PARK BUILDING 17 COLUMBIA SC 29201
SOUTH CAROLINA DEPT OF LABOR,            LICENSING AND REGULATION 1550 GADSDEN STREET PO BOX 995 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           PO BOX 100193 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           PO BOX 100153 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE           300A OUTLET POINTE BOULEVARD COLUMBIA SC 29210
SOUTH CAROLINA DEPT OF REVENUE           MISCELLANEOUS TAX DIVISION PO BOX 125 COLUMBIA SC 29214-0136
SOUTH CAROLINA LOGOS INC                 1221 ATLAS ROAD COLUMBIA SC 29209
SOUTH CENTRAL CONNETICUT REG. WATER      PO BOX 981102 BOSTON MA 02298-1102
AUTH
SOUTH CHASE MASTER POND ASSOCIATION      101 EAST CENTRAL BLVD ORLANDO FL 32801
SOUTH DAKOTA DEPT OF HEALTH              ATTN: KIM MALSAM-RYSDON 600 EAST CAPITOL AVENUE PIERRE SD 57501-2536
SOUTH DAKOTA DEPT OF LABOR               123 W MISSOURI AVE PIERRE SD 57501-0405
SOUTH DAKOTA DEPT OF REVENUE             445 E CAPITOL AVE PIERRE SD 57501
SOUTH DAKOTA STATE TREASURER             500 E CAPITOL AVE STE 212 UNCLAIMED PROPERTY DIVISION PIERRE SD 57501
SOUTH DAKOTA UNEMP INSURANCE D           PO BOX 4730 ABERDEEN SD 57402-4730
SOUTH FL ORTHOPAEDICS                    P O BOX 2900 STUART FL 34995
SOUTH HEALTH DISTRICT                    305 E 12TH ST PO BOX 715 TIFTON GA 31794
SOUTH JERSEY GAS                         PO BOX 6091 BELLMAWR NJ 08099-6091
SOUTH LAKE CHAMBER OF COMMERCE           620 W MONTROSE STREET CLERMONT FL 34711
SOUTH RIDING MARKET SQUARE LLC           C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE 2ND FLOOR OLNEY MD
                                         20832
SOUTH RIDING OWNER LLC                   C/O MAGRUDER COOK, ET AL 1889 PRESTON WHITE DR, STE 200 RESTON VA 20191
SOUTH RIDING OWNER LLC                   KIMBLEY HOLSTON-GOMES, LEGAL COORDINATOR C/O RAPPAPORT MANAGEMENT CO 8405
                                         GREENSBORO DR, 8TH FL MCLEAN VA 22102
SOUTH RIDING OWNER LLC                   PO BOX 310300 PROPERTY 262810 DES MOINES IA 50331
SOUTH RIDING OWNER LLC                   PO BOX 310300 SOUTH RIDING MARKET SQUARE PROPERTY 262810 DES MOINES IA 50331
SOUTH RIDING OWNER, LLC                  MAGRUDER COOK KOUTSOUFTIKIS & PALANZI 1889 PRESTON WHITE DR., SUITE 200 RESTON
                                         VA 20191
SOUTH RIDING OWNER, LLC                  C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE, 2ND FLOOR CAMERON
                                         M. HAMES, ESQ. OLNEY MD 20832
SOUTH RIDING OWNER, LLC                  C/O CARL M. FREEMAN RETAIL, LLC 18330 VILLAGE CENTER DRIVE 2ND FLOOR OLNEY MD
                                         20832
SOUTH RIVER IRRIGATION LTD               PO BOX 299 STAUNTON VA 24402
SOUTH STATE BANK                         BANKRUPTCY DEPT PO BOX 118068 CHARLSTON SC 29423-9910
SOUTH UNION TWP SEWAGE AUTH              DOWNTOWN STATION PO BOX 2047 UNIONTOWN PA 15401
SOUTHALL CONSULTING LLC                  7223 RUTGERS DRIVE KNOXVILLE TN 37919
SOUTHDALE CENTER                         ADDRESS ON FILE
SOUTHDALE CENTER                         C/O M.S. MGMTASSOCIATES INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                         46204-3438
SOUTHDALE CENTER LLC                     C/O SIMON PROPERTY GROUP INC ATTN MICHAEL C DART 225 W WASHINGTON ST
                                         INDIANAPOLIS IN 46204
SOUTHDALE CENTER, LLC                    SIMON PROPERTY GROUP, INC. 225 WEST WASHINGTON STREET ATTN: MICHAEL C. DART
                                         INDIANAPOLIS IN 46204
SOUTHEAST BEVERAGE COMP                  PO BOX 180 ATHENS OH 45701
SOUTHEAST GAS                            445 DEXTER AVE, 5TH FL MONTGOMERY AL 36104


Epiq Corporate Restructuring, LLC                                                                   Page 485 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 493 of 586

Claim Name                              Address Information
SOUTHEAST GAS                           PO BOX 1338 ANDALUSIA AL 36420
SOUTHEAST GAS                           PO BOX 1298 ANDALUSIA AL 36420
SOUTHEAST GAS                           PO BOX 1298 ANDALUSIA AL 36420-1233
SOUTHEAST ID                            1501 N W 163RD STREET MIAMI FL 33169
SOUTHEAST QUALITY REFRIGERATION HVAC    713 SOUTH CLINTON ST ATHENS AL 35611
SOUTHERN APPEARANCE LLC                 810 SIMMONS AVE SUMMERVILLE SC 29483
SOUTHERN BEVERAGE CO OF JACKSON         PO BOX 1349 JACKSON MS 39215
SOUTHERN CARPET CARE                    20 TWIN BROOKS RD ARDEN NC 28704
SOUTHERN CONNECTICUT GAS CO             PO BOX 9112 CHELSEA MA 02150-9112
SOUTHERN CROWN PARTNERS LLC             243 OCILLA HWY PO BOX 876 FITZGERALD GA 31750
SOUTHERN EAGLE                          1600 CHARLESTON REGIONAL PKWY CHARLESTON SC 29492
SOUTHERN EAGLE DISTRIBUTING             243 OCILLA HWY PO BOX 876 FITZGERALD GA 31750
SOUTHERN EAGLE DISTRIBUTING INC         5300 GLADES CUTOFF ROAD FORT PIERCE FL 34981
SOUTHERN GASKETS                        PO BOX 2081 LEBANON TN 37088
SOUTHERN GLAZERS WINE                   SPIRITS OF UPSTATE NY 3063 COURT STREET SYRACUSE NY 13208
SOUTHERN GLAZERS WINE & SPIRITS         OF NEBRASKA LLC 4433 S 96TH ST OMAHA NE 68127
SOUTHERN GLAZERS WINE & SPIRITS OF SC   7600 RICHARD ST COLUMBIA SC 29209
SOUTHERN GLAZERS WINE AND SPIRITS LLC   7600 RICHARD ST COLUMBIA SC 29209
SOUTHERN GLAZERS WINE SPIRITS DE        615 LAMBSON LANE NEW CASTLE DE 19720
SOUTHERN GLAZERS WINE SPIRITS OF AZ     2375 SOUTH 45TH AVENUE PHOENIX AZ 85043
SOUTHERN GLAZERS WINE SPIRITS OF CO     5270 FOX STREET DENVER CO 80217
SOUTHERN GLAZERS WINE SPIRITS OF FL     2400 SW 145TH AVENUE SUITE 300 MIRAMAR FL 33027
SOUTHERN GLAZERS WINE SPIRITS OF IA     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF IL     300 EAST CROSSROADS PARKWAY BOLINGBROOK IL 60440
SOUTHERN GLAZERS WINE SPIRITS OF IN     8888 KEYSTONE CROSSING INDIANAPOLIS IN 46240
SOUTHERN GLAZERS WINE SPIRITS OF KY     PO BOX 991399 LOUISVILLE KY 40299
SOUTHERN GLAZERS WINE SPIRITS OF LA     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF MD     7001 QUAD AVENUE BALTIMORE MD 21237
SOUTHERN GLAZERS WINE SPIRITS OF MN     701 INDUSTRIAL BLVD NE STE B MINNEAPOLIS MN 55413
SOUTHERN GLAZERS WINE SPIRITS OF MO     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF NV     8400 SOUTH JONES BOULEVARD LAS VEGAS NV 89139
SOUTHERN GLAZERS WINE SPIRITS OF NY     313 UNDERHILL BOULEVARD PO BOX 9034 SYOSSET NY 11791
SOUTHERN GLAZERS WINE SPIRITS OF OH     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN GLAZERS WINE SPIRITS OF TN     6290 SHELBY VIEW DRIVE MEMPHIS TN 38134
SOUTHERN GLAZERS WINE SPIRITS OF TX     14911 QUORUM DRIVE SUITE 400 DALLAS TX 75254
SOUTHERN LAWN                           1654 AURARIA RD DAWSONVILLE GA 30534
SOUTHERN LAWN                           SOUTHERN LAWN 1654 AURARIA RD DAWSONVILLE GA 30534
SOUTHERN LIGHTING SERVICES              PO BOX 7599 OCEAN ISLE BEACH NC 28469-1599
SOUTHERN MARYLAND ELEC COOP             PO BOX 62261 BALTIMORE MD 21264-2261
SOUTHERN MECH AIR AND REFRIG CO LLC     PO BOX 240877 MONTGOMERY AL 36124
SOUTHERN NATURAL FOODS                  644 SAINT JOHN COURT KNOXVILLE TN 37934
SOUTHERN NEVADA HEALTH DISTRICT         PO BOX 845688 LOS ANGELES CA 90084
SOUTHERN OUTDOOR SERVICES OF NC INC     PO BOX 1087 HUNTERSVILLE NC 28070
SOUTHERN SHOPPING CENTER LLC            PO BOX 8500 LOCKBOX 7327 FBO ROYAL BANK OF SCOTLAND PLC PHILADELPHIA PA 19178
SOUTHERN SHOPPING CENTER LLC            PO BOX 8500 LOCKBOX 7327 FBO ROYAL BANK OF SCOTLAND PLC PHILADELPHIA PA
                                        19178-0000
SOUTHERN SHOPPING CENTER LLC            168 BUSINESS PARK DRIVE SUITE 200 VIRGINIA BEACH VA 23462
SOUTHERN STATES ENVIRONMENTAL LLC       P O BOX 53084 FAYETTEVILLE NC 28305
SOUTHERN STATES ENVIRONMENTAL LLC       2430 WADE STEDMAN RD STEDMAN NC 28391



Epiq Corporate Restructuring, LLC                                                                   Page 486 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 494 of 586

Claim Name                              Address Information
SOUTHERN TURF MANAGEMENT                PO BOX 467 CENTERVILLE GA 31028
SOUTHFIELD ALLEN ASSOCIATES, LLC        ADDRESS ON FILE
SOUTHPAW ELECTRIC INC                   91 STALLION ROAD HOBOKEN GA 31542
SOUTHPOINT CROSSING                     PO BOX 532955 C/O REGENCY CENTERS ATLANTA GA 30353
SOUTHSIDE COMMUNITIES FIRE PROTECTION   1399 DEAN FOREST RD SAVANNAH GA 31405
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHTRUST BANK OF NORTHWEST FLORIDA    91 N.W. RACETRACK ROAD FORT WALTON BEACH FL 32547
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOUTHWEST DISTRIBUTORS INC              P O BOX 1148 SUMMIT MS 39666
SOUTHWEST GAS CORP                      PO BOX 98890 LAS VEGAS NV 89193-8890
SOUTHWEST GAS CORPORATION               ATTN BANKRUPTCY DESK PO BOX 1498 VICTORVILLE CA 92393
SOUTHWEST PACKAGE STORE LLC             1524 DELAWARE AVE MCCOMB MS 39648
SOUTHWEST REGIONAL TAX BUREAU           ONE CENTINNIAL WAY SCOTTSDALE PA 15683
SOUTHWESTERN CENTRAL SCHOOL             PO BOX 1289 BUFFALO NY 14240-1289
SOUTHWESTERN ELECTRIC COOP INC          525 US RT 40 GREENVILLE IL 62246-3358
SOUTHWESTERN ELECTRIC COOPERATIVE INC   525 US RTE 40 GREENVILLE IL 62246
SOUTHWESTERN ELECTRIC POWER             C/O AMERICAN ELECTRIC POWER ATTN 371496 500 ROSS ST 154-0470 PITTSBURGH PA
                                        15262-0001
SOUTHWESTERN ELECTRIC POWER             PO BOX 24422 CANTON OH 44701
SOUTHWESTERN ELECTRIC POWER             PO BOX 24422 CANTON OH 44701-4422
SOVEREIGN BANK                          3 HUNTINGTON QUADRANGLE, STE 101N MELVILLE NY 11747
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
SPANN, ERNEST                           C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                        32315-3637
SPANOS PAINTING INC                     13 JAMAICA AVE PORT JEFFERSON NY 11777
SPARK ANALYTICS                         888 PARK AVENUE 6TH FLOOR NEW YORK NY 10075
SPARKLE CARPET CLEANING CO INC          1222 SOUTH MAIN AVENUE SCRANTON PA 18504
SPARKLIGHT                              PO BOX 9001009 LOUISVILLE KY 40290
SPARTANBURG COUNTY                      PO BOX 100260 COLUMBIA SC 29202-3260
SPARTANBURG WATER SYSTEM                200 COMMERCE ST PO BOX 251 SPARTANBURG SC 29304-0251
SPEARS SERVICES                         3300 BROWNS MILL RD SUITE 700 JOHNSON CITY TN 37601
SPEARS, THOMAS W AND SANDRA B           C/O CHRISTOPHER CONNER, ESQ 250 HIGH ST PO BOX 5059 MARYVILLE TN 37802
SPECIAL GROWERS                         453 BROADMOOR DR MARYVILLE TN 37803
SPECIAL SITUATIONS INVESTING GROUP      200 WEST STREET, 15TH FLOOR NEW YORK NY 10282
SPECIALIZED LAWN CARE INC               PO BOX 461 INDIAN RIVER MI 49749
SPECIALTY BEVERAGE LLC                  5401 EUBANK ROAD SANDSTON VA 23150
SPECIALTY STAINLESS LLC                 PO BOX 20254 KNOXVILLE TN 37940
SPECTRA RECYCLING INC                   C/O SPECTRA ENVIRONMENTAL GROUP INC 225 BROOKDALE RD MARYVILLE TN 37801-5122
SPECTRA RECYCLING INC                   PO BOX 5898 MARYVILLE TN 37802
SPELLER, THERESA                        175 BARK AVE CENTRAL ISLIP NY 11722
SPENCER HUDSON                          ADDRESS ON FILE
SPENCER LANDSCAPING INC                 5338 ST RT 571 GREENVILLE OH 45331
SPENCER MORET                           ADDRESS ON FILE
SPENCER ROCERETO                        ADDRESS ON FILE
SPENCER TUCKER                          ADDRESS ON FILE
SPENCER WILSON                          ADDRESS ON FILE
SPENSER MILLER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 487 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 495 of 586

Claim Name                              Address Information
SPERRY TENTS                            28 PATTERSON BROOK ROAD UNIT 2 WEST WAREHAM MA 02576
SPIELBERGER LAW GROUP LLC               202 S HOOVER BLVD TAMPA FL 33609
SPINOSO REAL ESTATE GROUP               112 NORTHERN CONCOURSE NORTH SYRACUSE NY 13212
SPIRE                                   PO BOX 2224 BIRMINGHAM AL 35246
SPIRE                                   C/O MGE BANKRUPTCY 700 MARKET ST SAINT LOUIS MO 63101
SPIRE                                   DRAWER 2 ST LOUIS MO 63171
SPIRE ALABAMA INC                       PO BOX 2224 BIRMINGHAM AL 35246-0022
SPIRE MISSOURI                          F/K/A LACLEDE GAS COMPANY C/O MGE BANKRUPTCY 700 MARKET ST SAINT LOUIS MO
                                        63101
SPIRIT MARKETING LLC                    700 BROADWAY BLVD SUITE 101 KANSAS CITY MO 64105
SPIRIT SANZONE DISTRIBUTORS CO INC      6495 FLY ROAD EAST SYRACUSE NY 13057
SPIRIT SHOPPE                           1404 BUCKHANNON PIKE NUTTER FORT WV 26301
SPIRIT STOP                             P O BOX 535816 GRAND PRAIRIE TX 75053
SPIRITS OF MADEIRA SS                   6917 MIAMI AVE CINCINNATI OH 45243
SPLIT MOUNTAIN EMERG PHYS LLC           PO BOX 38071 PHILADELPHIA PA 19101
SPM REAL ESTATE GEORGESVILLE LLC        8044 MONTGOMERY RD STE 600 CINCINNATI OH 45236-2925
SPM REAL ESTATE GEORGESVILLE LLC        C/O JUPITER REALTY GROUP INC 4901 HUNT ROAD STE 102 CINCINNATI OH 45242
SPORTS MEDIA                            722 DULANEY VALLEY RD 267 TOWSON MD 21204
SPOSATO, LOUIS R                        6914 TREYMORE CT SARASOTA FL 34243
SPOTLESS TAPPS                          39 JERSEYTOWN RD DANVILLE PA 17821
SPOTLESS WINDOWS LLC                    PO BOX 71312 RICHMOND VA 23229
SPOTSYLVANIA COUNTY                     PO BOX 9000 SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY                     C/O TREASURERS OFFICE PO BOX 100 SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY HEALTH DEPT         PO BOX 126 SPOTSYLVANIA VA 22553
SPOTSYLVANIA COUNTY SALES TAX           PO BOX 175 COMMISSIONER OF THE REVENUE SPOTSYLVANIA VA 22553
SPRAGUE OPERATING RESOURCES             185 INTERNATIONAL DR PORTSMOUTH NH 03801
SPRAGUE OPERATING RESOURCES             PO BOX 536469 PITTSBURGH PA 15253
SPRAGUE OPERATING RESOURCES             PO BOX 536469 PITTSBURGH PA 15253-5906
SPRIGGS DISTRIBUTING CO CENTRAL         140 THIRD AVE W HUNTINGTON WV 25701
SPRIGGS DISTRIBUTING CO INC WEST DIV    140 W 3RD AVE HUNTINGTON WV 25701
SPRING LAKE CHAMBER OF COMMERCE INC     PO BOX 333 SPRING LAKE NC 28390
SPRINGDALE TAX COMMISSION               11700 SPRINGFIELD PIKE SPRINGDALE OH 45246
SPRINGFIELD FLOOR CARE LLC              3726 W DIVISION ST SPRINGFIELD MO 65803
SPRINGFIELD GREENE COUNTY HEALTH DEPT   227 E. CHESTNUT EXPRESSWAY SPRINGFIELD MO 65802
SPRINGFIELD GROCER CO INC               2415 W GETTLEFIELD SPRINGFIELD MO 65807
SPRINGFIELD MALL                        MGM OFFICE 1250 BALTIMORE PIKE ATTN: GENERAL MANAGER SPRINGFIELD PA 19064
SPRINGWISE FACILITY MANAGEMENT          1822 SOUTH BEND AVE SOUTH BEND IN 46637
SPRINKLAWN IRRIGATION                   PO BOX 4879 SPRINGFIELD IL 62708
SPRINT                                  PO BOX 4181 CAROL STREAM IL 60197
SQUEAKY KLEAN SERVICE CO LLC            1540 ROBIN HOOD ST LAFAYETTE CO 80026
SQUEEGEE GUY WINDOW CLEANING            509 LOUDON AVE WAYNESBORO VA 22980-2728
SR PERROTT INC                          1280 NORTH US HIGHWAY 1 ORMOND BEACH FL 32174
SRBISTE NEAMAT                          ADDRESS ON FILE
SRINIVASULU KYATHAM                     ADDRESS ON FILE
SRINIVASULU KYATHAM                     992 STONEBRIDGE CIRCLE COOKEVILLE TN 38501-0000
SRJ RESTAURANTS INC                     22638 EAGLES WATCH DR LAND O LAKES FL 34639
SRJ RESTAURANTS, INC                    D/B/A WINNERS GRILL ATTN: ROBERT AND SHERRIE ALDAY 22638 EAGLES WATCH DRIVE
                                        LAND OLAKES FL 34639
SRK HARRIMAN LLC SRINIVASULU KYATHAM    ATTENTION: SRINIVASULU KYATHAM 992 STONEBRIDGE CIRCLE COOKEVILLE TN 38501



Epiq Corporate Restructuring, LLC                                                                  Page 488 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 496 of 586

Claim Name                              Address Information
SRP                                     PO BOX 80062 PRESCOTT AZ 86304-8062
SRS REAL ESTATE PARTNERS                610 NEWPORT CENTER DR, STE 1500 NEWPORT BEACH CA 92660
SRS REAL ESTATE PARTNERS                ATTN GARRETT COLBURN 610 NEWPORT CTR DR, STE 1500 NEWPORT BEACH CA 92660
SS SERVICE CORP                         30 ROBERT W BOYDEN RD, A100 TAUNTON MA 02780
SS SERVICE CORP                         30 ROBERT W BOYDEN RD UNIT A-100 TAUNTON MA 02780
SS TOTAL FLOOR CARE AND RESTORATION     588 GA HWY 271 ELLAVILLE GA 31806
ST BERNARD TAX DEPARTMENT               110 WASHINGTON AVE ST BERNARD OH 45217
ST CHARLES COUNTY COLLECTOR             201 N SECOND ST ROOM 134 ST. CHARLES MO 63301
ST CHARLES COUNTY DEPT OF COMMUNITY     HEALTH AND ENVIRONMENT 201 N. SECOND ST. SUITE 410 ST. CHARLES MO 63301
ST CHARLES COUNTY DEPT OF HEALTH        1650 BOONES LICK RD ENVIROMENTAL HEALTH ST CHARLES MO 63301
ST CHARLES COUNTY GOVERNMENT            201 N SECOND ST RM 541 ST CHARLES MO 63301
ST CLAIR CO HEALTH DEPARTMENT           PO BOX 627 PELL CITY AL 35125
ST CLAIR COUNTY                         1815 COGSWELL AVE STE 212 PELL CITY AL 35125
ST CLAIR COUNTY                         1815 COGSWELL AVE STE 205 REVENUE COMMISSIONER PELL CITY AL 35125
ST CLAIR COUNTY HEALTH DEPARTMENT       19 PUBLIC SQ STE 150 BELLEVILLE IL 62220
ST CLAIR COUNTY HEALTH DEPT             19 PUBLIC SQUARE STE 150 BELLEVILLE IL 62220
ST CLAIR COUNTY JUDGE OF PROBATE        165 5TH AVENUE PO BOX 220 ASHVILLE AL 35953
ST JOHN & PARTNERS ADVERTISING AND      PUBLIC RELATIONS INC ATTN LAURIE SULLIVAN, FINANCE DIR 1301 RIVERPLACE BLVD,
                                        STE 200 JACKSONVILLE FL 32207
ST JOHN AND PARTNERS ADVERTISING        C/O ADAMS AND REESE LLP ATTN JOHN T ROGERSON III 501 RIVERSIDE AVE, STE 601
                                        JACKSONVILLE FL 32202
ST JOHN AND PARTNERS ADVERTISING        AND PUBLIC RELATIONS INC ATTN: JEANETTE LOUDERMILK 1301 RIVERPLACE BLVD STE
                                        200 JACKSONVILLE FL 32207
ST JOHN AND PARTNERS ADVERTISING        ATTN LAURIE SULLIVAN 1301 RIVERPLACE BLVD, STE 200 JACKSONVILLE FL 32207
ST JOHNS COUNTY TAX COLLECTOR           PO BOX 9001 ST AUGUSTINE FL 32085
ST JOHNS COUNTY TAX COLLECTOR           PO BOX 9001 TAX COLLECTOR ST AUGUSTINE FL 32085
ST JOHNS COUNTY UTILITY DEPT            1205 SR 16 ST AUGUSTINE FL 32084
ST JOHNS COUNTY UTILITY DEPT            PO DRAWER 3006 ST AUGUSTINE FL 32085
ST JOHNS COUNTY UTILITY DEPT            PO DRAWER 3006 ST AUGUSTINE FL 32085-3006
ST JOSEPH LAWN CARE                     316 SUGARTRACE LANE NEW IBERIA LA 70563
ST LOUIS COUNTY DEPARTMENT OF HEALTH    6121 N HANLEY RD BERKELEY MO 63134
ST LOUIS COUNTY DEPT OF PUBLIC WORKS    41 S CENTRAL ACCOUNTING SECTION CLAYTON MO 63105
ST LOUIS COUNTY TAX COLLECTOR           41 S CENTRAL AVE COLLECTOR OF REVENUE ST LOUIS MO 63105
ST LUCIE COUNTY TAX COLLECTOR           PO BOX 308 FORT PIERCE FL 34954
ST LUCIE DINING ENTERPRISES LLC         C/O CIARDI CIARDI & ASTIN ATTN WALTER W GOULDSBURY III 1204 N KING ST
                                        WILMINGTON DE 19801
ST LUCIE DINING ENTERPRISES LLC         55 NE 5TH AVE STE 403 BOCA RATON FL 33432-4073
ST LUCIE WEST COMMERCIAL ASSOC          PO BOX 028100 RESIDENTIAL FLORID MIAMI FL 33102
ST LUCIE WEST COMMERCIAL ASSOC          C/0 F'MTSERVICE RESIDENTIAL 543 NW LAKE WHITNEY PLACE, STE 101 PORT ST. LUCIE
                                        FL 34986
ST LUCIE WEST SERVICES DIST             450 SW UTILITY DR PT ST LUCIE FL 34986
ST LUKES HOSPITAL MONROE                PO BOX 780629 PHILADELPHIA PA 19178
ST LUKES PHYS SPECIALISTS INC           PO BOX 5386 BETHLEHEM PA 18015
ST MARYS CO METROPOLITAN COMM           23121 CAMDEN WAY CALIFORNIA MD 20619
ST MARYS COUNTY TREASURER               PO BOX 653 41770 BALDRIDGE STREET LEONARDTOWN MD 20650
ST MARYS PLUMBING HEATING AND COOLING   1031 S MICHAEL RD ST MARYS PA 15857
ST PETERSBURG MEDICAL CENTER            6500 38TH AVE N ST PETERSBURG FL 33710
ST ROBERT CITY                          194 EASTLAWN AVENUE SUITE A ST. ROBERT MO 65584
ST TAMMANY PARISH TAX COLLECTOR         701 N COLUMBIA ST COVINGTON LA 70433
ST. LUCIE DINING ENTERPRISES            55 N.E 5TH AVE STE 403 ATTN: ALI ONUR BOCA RATON FL 33432


Epiq Corporate Restructuring, LLC                                                                     Page 489 OF 567
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 497 of 586

Claim Name                              Address Information
ST. LUCIE DINING ENTERPRISES, LLC.     C/0 F 'MTSERVICE RESIDENTIAL 543 NW LAKE WHITNEY PLACE, STE 101 PORT ST. LUCIE
                                       FL 34986
STACEY ACCULTO                         ADDRESS ON FILE
STACEY BELL                            ADDRESS ON FILE
STACEY BRATTON                         ADDRESS ON FILE
STACEY EDWARDS                         ADDRESS ON FILE
STACEY GAGNE                           ADDRESS ON FILE
STACEY GROVES                          ADDRESS ON FILE
STACEY PHILPOT                         ADDRESS ON FILE
STACEY SPARKS                          ADDRESS ON FILE
STACEY VALCOURT                        ADDRESS ON FILE
STACEY WILKERSON                       ADDRESS ON FILE
STACEY WILKERSON                       C/O VAN DINGENEN PA DONALD VAN DINGENEN, ESQ. 2705 W FAIRBANKS AVE WINTER PARK
                                       FL 32789
STACI MARKLEY                          ADDRESS ON FILE
STACI RICHARDSON                       ADDRESS ON FILE
STACIE FIELD                           ADDRESS ON FILE
STACIE LINCOLN                         ADDRESS ON FILE
STACY BIRDINE                          ADDRESS ON FILE
STACY BRIMMER                          ADDRESS ON FILE
STACY BROOKS                           ADDRESS ON FILE
STACY BULLOCK                          ADDRESS ON FILE
STACY KELLEY                           ADDRESS ON FILE
STACY MORRIS                           ADDRESS ON FILE
STACY OAKLEY                           ADDRESS ON FILE
STACY POOLE                            ADDRESS ON FILE
STACY ROMERO                           ADDRESS ON FILE
STACY WHITTINGTON                      ADDRESS ON FILE
STAFFORD COUNTY ENVIRONMENTAL          HEALTH DEPT PO BOX 365 STAFFORD VA 22555
STAFFORD COUNTY FIRE DEPARTMENT        PO BOX 339 OFFICE OF THE FIRE MARSHAL STAFFORD VA 22555
STAFFORD COUNTY TREASURER              PO BOX 5000 STAFFORD VA 22555-5000
STAFFORD COUNTY UTILITIES              PO BOX 1195 STAFFORD VA 22555
STAFFORD FIELDS                        ADDRESS ON FILE
STAFFORD RT LLC                        C/O STAFFORD PROPERTIES INC 229 PEACHTREE ST #2150 ATLANTA GA 30303
STAFFORD RT LLC                        C/O STAFFORD PROPERTIES INC 3050 PEACHTREE ROAD NW SUITE LL-50 ATLANTA GA
                                       30305
STAFFORD RT LLC                        C/O J CAROLE THOMPSON HORD 1100 PEACHTREE ST NE, STE 800 ATLANTA GA 30309
STAFFORD RT LLC                        C/O STAFFORD PROPERTIES INC PO BOX 186 TIFTON GA 31793
STAGNARO DISTRIBUTING LLC OH           351 WILMER AVENUE CINCINNATI OH 45226
STAIN PRO CARPET CLEANING CO           5417 FLEMINGTON RD ELLABELL GA 31308
STALLINGS INNOVATIONS LLC              378 MCCRARY RD GUSTON KY 40142
STAN SETAS PRODUCE CO LLC              214 REASONER STREET LANSING MI 48906
STAN SHARP                             ADDRESS ON FILE
STANDARD DISTRIBUTING CO INC           100 S MEWS DRIVE NEW CASTLE DE 19720
STANDARD DISTRIBUTORS INC              PO BOX 68 GASTONIA NC 28053
STANDARD PRODUCE CO INC                140 GARRETT ST CHARLOTTESVILLE VA 22902
STANDARD RESTAURANT EQUIPMENT          3500 SW TEMPE SALT LAKE CITY UT 84115
STANDARD SALES COMPANY LP KY LOUISVILLE 4400 PRODUCE ROAD LOUISVILLE KY 40218
STANDIFER, STEVEN A                    803 PANORAMA DR MORRISTOWN TN 37814
STANLEY BIRMINGHAM                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                 Page 490 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 498 of 586

Claim Name                               Address Information
STANLEY CONVERGENT SECURITY SOLUTIONS    INC 8350 SUNLIGHT DRIVE FISHERS IN 46037
STANLEY CONVERGENT SECURITY SOLUTIONS    DEPT CH 10651 SUITE 200 PALATINE IL 60055
STANLEY GOODMAN                          ADDRESS ON FILE
STANLEY HENDLEY                          ADDRESS ON FILE
STANLEY J CARVER                         ADDRESS ON FILE
STANLEY PERRY JR                         ADDRESS ON FILE
STANLEY STEEMER                          5800 INNOVATION DR DUBLIN OH 43016
STANLEY STEEMER                          1250 PETERS RD TROY OH 45373
STANLEY STEEMER CARPET CLEANING          8545 LOGANSPORT ROAD PERU IN 46970
STANLEY STEEMER CARPET CLEANING          2205 FORTE COURT MARYLAND HEIGHTS MO 63043
STANLEY STEEMER INC                      8545 LOGANSPORT ROAD PERU IN 46970
STANLEY STEEMER INTERNATIONAL INC        5800 INNOVATION DR DUBLIN OH 43016
STANLEY STEEMER OF ATLANTA               3730 HONEYSUCKLE LN ATLANTA GA 30340
STANLEY STEEMER OF GREATER TERRE HAUTE   1203 MULBERRY ST TERRE HAUTE IN 47807
STANLEY STEEMER OF GULF COAST            1757 BENBOW CT APOPKA FL 32703
STANLEY STEEMER OF MUNCIE LLC            3408 W MOORE RD MUNCIE IN 47304
STANLEY STEEMER OF MUNCIE LLC            3408 W MOORE RD MUNCIE IN 47304-5942
STANLEY STEEMER OF THE CAROLINAS LLC     1235 BROUGHTON BLVD FLORENCE SC 29501
STANLEY STEEMER OF TRI CITIES            1171 SHIPP ST SUITE A KINGSPORT TN 37660
STANLEY STOLL                            ADDRESS ON FILE
STANLEY, TIA                             642 CRAWFORD AVE AUGUSTA GA 30904
STANLEYS SEPTIC TANK SERVICE AND         CONSTRUCTION COMPANY INC 187 NORRIDGEWOCK ROAD FAIRFIELD ME 04937
STANLISHA SHAFFER BERRY                  ADDRESS ON FILE
STAPLES ADVANTAGE                        P O BOX 105748 ATLANTA GA 30348
STAPLES BUSINESS ADVANTAGE               ATTN TOM RIGGLEMAN 7 TECHNOLOGY CIR COLUMBIA SC 29203
STAPLES INC                              PO BOX 105748 ATLANTA GA 30348-5748
STAR CITY IGA                            PO BOX 9 PRESQUE ISLE ME 04769
STAR DISTRIBUTORS INC                    P O BOX 1200 NEW HAVEN CT 06505
STAR SERVICES                            4663 HALLS MILL RD MOBILE AL 36693
STAR VENDING INC                         3009 N CENTRAL ST KNOXVILLE TN 37917
STAR-SHYNE SIMONDS                       ADDRESS ON FILE
STARK CO METROPOLTN SEWER DIST           1701 MAHONING RD NE CANTON OH 44711
STARK CO METROPOLTN SEWER DIST           PO BOX 9972 CANTON OH 44711
STARK COUNT HEALTH DEPT                  7235 WHIPPLE AVE STE B NORTH CANTON OH 44720
STARK COUNTY                             PO BOX 9972 CANTON OH 44711-0972
STARK COUNTY HEALTH DEPT                 7235 WHIPPLE AVE STE B NORTH CANTON OH 44720
STARK COUNTY METROPOLITAN SEWER          PO BOX 9972 CANTON OH 44711-0972
DISTRICT
STARKEY'S REFRIGERATION AND A/C          434 BRANNON AVE CLARKSBURG WV 26301-2206
STARKVILLE UTILITIES                     DEPT 1340 PO BOX 2153 BIRMINGHAM AL 35287-1340
STARNES REFRIGERATION                    & AIR CONDITIONING INC 4082 US HWY 19 PO BOX 2259 LEBANON VA 24266
STARR E WALKER                           ADDRESS ON FILE
STARR EQUIPMENT CO INC                   2626 EAST MAGNOLIA AVE KNOXVILLE TN 37914
STARR HILL VINEYARD AND WINERY           861 BAILEY RD CURWENSVILLE PA 16833
STARR INDEMNITY & LIAB. CO.              399 PARK AVE NEW YORK NY 10022
START SIGNS & GRAPHICS INC               PO BOX 3391 LAWRENCE KS 66046-0391
STARWOOD OF MYRTLE BEACH INC             226 BUSH DRIVE MYRTLE BEACH SC 29579
STATE ALARM                              CORPORATE OFFICES 5956 MARKET ST YOUNGSTOWN OH 44512
STATE BOARD OF WORKERS COMPENSATION      P O BOX 101427 ATLANTA GA 30392



Epiq Corporate Restructuring, LLC                                                                   Page 491 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 499 of 586

Claim Name                               Address Information
STATE CENTRAL COLLECTION UNIT            PO BOX 6219 INDIANAPOLIS IN 46206
STATE CORPORATION COMMISSION             CLERKS OFFICE 1300 E MAIN STREET RICHMOND VA 23219
STATE DISTRIBUTING COMPANY               RT 58 BRIDGEPORT ANNMOORE RD CLARKSBURG WV 26301
STATE DISTRIBUTING COMPANY               400 W INDUSTRIAL LAKE DR LINCOLN NE 68528
STATE LIQUOR AGENCY GIANT EAGLE          26840 BROOKPARK ROAD EXTN NORTH OLMSTED OH 44070
STATE LIQUOR AGENCY KROGER               919 EAST STATE STREET ATHENS OH 45701
STATE OF ALABAMA                         170 GREENVILLE BYPASS GREENVILLE AL 36037
STATE OF ALABAMA                         DEPT OF INDUSTRIAL RELATIONS 649 MONROE STREET ROOM 3678 MONTGOMERY AL 36131
STATE OF ALABAMA ATTORNEY GENERAL        ATTN: STEVE MARSHALL 501 WASHINGTON AVE MONTGOMERY AL 36104
STATE OF ALABAMA ATTORNEY GENERAL        ATTN: STEVE MARSHALL PO BOX 300152 MONTGOMERY AL 36130-0152
STATE OF ALABAMA DEPT OF PUBLIC HEALTH   20371 CLYDE MABRY DR ATHENS AL 35611
STATE OF ALABAMA TREASURERS OFFICE       UNCLAIMED PROPERTY DIVISION PO BOX 302520 MONTGOMERY AL 36130
STATE OF ALABAMA UNCLAIMED PROPERTY DIV PO BOX 302520 MONTGOMERY AL 36130
STATE OF ALASKA ATTORNEY GENERAL         ATTN: KEVIN G. CLARKSON 1031 W 4TH AVE, STE 200 ANCHORAGE AK 99501
STATE OF ALASKA UNCLAIMED PROPERTY       ALASKA DEPT OF REVENUE TREASURY DIV UNCLAIMED PROP PO BOX 110405 JUNEAU AK
                                         99811
STATE OF AMERICAN SAMOA ATTORNEY         ATTN: MITZIE JESSOP TAASE AMERICAN SAMOA GOVT, EXEC OFC BLDG UTULEI, TERRITORY
GENERAL                                  OF AMERICAN SAMOA PAGO PAGO AS 96799 AMERICAN SAMOA
STATE OF ARIZONA ATTORNEY GENERAL        ATTN: MARK BRNOVICH 2005 NORTH CENTRAL AVENUE PHOENIX AZ 85004-2926
STATE OF ARKANSAS ATTORNEY GENERAL       ATTN: LESLIE RUTLEDGE 323 CENTER ST, STE 200 LITTLE ROCK AR 72201-2610
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF CALIFORNIA DEPT OF              CONSUMER AFFAIRS P O BOX 942535 SACRAMENTO CA 94258
STATE OF CALIFORNIA LABOR AND            WORKFORCE DEVELOPMENT AGENCY 800 CAPITOL MALL MIC 55 SACRAMENTO CA 95814
STATE OF COLORADO ATTORNEY GENERAL       ATTN: PHIL WEISER RALPH L CARR COLORADO JUDICIAL BLDG 1300 BROADWAY, 10TH FL
                                         DENVER CO 80203
STATE OF CONNECTICUT ATTORNEY GENERAL    ATTN: WILLIAM TONG 165 CAPITOL AVENUE HARTFORD CT 06106
STATE OF CONNECTICUT DEPT OF REVENUE     PO BOX 150406 HARTFORD CT 06115
SVS
STATE OF DELAWARE                        DIVISION OF REVENUE PO BOX 830 WILMINGTON DE 19899
STATE OF DELAWARE                        DIVISION OF REVENUE PO BOX 8754 WILMINGTON DE 19899
STATE OF DELAWARE                        401 FEDERAL ST STE 4 DOVER DE 19901
STATE OF DELAWARE                        1537 CHESTNUT GROVE ROAD DOVER DE 19904
STATE OF DELAWARE ATTORNEY GENERAL       ATTN: KATHY JENNINGS CARVEL STATE BUILDING 820 N FRENCH ST WILMINGTON DE 19801
STATE OF DELAWARE CENTRAL BILLING        DIV PUBLIC HEALTH 417 FEDERAL ST DOVER DE 19901
STATE OF FL DISBURSEMENT                 SUPPORT DIVISION P O BOX 8500 TALLAHASSEE FL 32314
STATE OF FLORIDA ATTORNEY GENERAL        ATTN: ASHEY MOODY PL 01 THE CAPITOL TALLAHASSEE FL 32399-1050
STATE OF FLORIDA DEPT OF FINANCIAL SVCS 200 EAST GAINES ST TALLAHASSEE FL 32399
STATE OF GEORGIA                         601 GREENE ST AUGUSTA GA 30901
STATE OF GEORGIA ATTORNEY GENERAL        ATTN: CHRIS CARR 40 CAPITOL SQUARE, SW ATLANTA GA 30334
STATE OF HAWAII ATTORNEY GENERAL         ATTN: CLARE E. CONNORS 425 QUEEN ST HONOLULU HI 96813
STATE OF IDAHO ATTORNEY GENERAL          ATTN: LAWRENCE G. WASDEN 700 W JEFFERSON ST, STE 210 PO BOX 83720 BOISE ID
                                         83720-0010
STATE OF ILLINOIS ATTORNEY GENERAL       ATTN: KWAME RAOUL 100 W RANDOLPH ST CHICAGO IL 60601
STATE OF INDIANA                         IN ATTNY GENERALS OFFICE DIVISION OF UNCLAIMED PROPERTY 302 WEST WASHINGTON ST
                                         5TH FL INDIANAPOLIS IN 46204
STATE OF INDIANA ATTORNEY GENERAL        ATTN: CURTIS T. HILL, JR. INDIANA GOVERNMENT CENTER SOUTH 302 W WASHINGTON ST,
                                         5TH FL INDIANAPOLIS IN 46204
STATE OF IOWA ATTORNEY GENERAL           ATTN: TOM MILLER HOOVER STATE OFFICE BUILDING 1305 E WALNUT ST DES MOINES IA
                                         50319



Epiq Corporate Restructuring, LLC                                                                      Page 492 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21       Page 500 of 586

Claim Name                               Address Information
STATE OF KANSAS ATTORNEY GENERAL         ATTN: DEREK SCHMIDT 120 SW 10TH AVE, 2ND FL TOPEKA KS 66612
STATE OF KENTUCKY                        700 CAPITAL AVE STE 152 FRANKFORT KY 40601
STATE OF KENTUCKY ATTORNEY GENERAL       ATTN: ANDY BESHEAR 700 CAPITOL AVE, STE 118 FRANKFORT KY 40601-3449
STATE OF LOUISIANA                       DEPT OF JUSTICE PO BOX 94005 BATON ROUGE LA 70804
STATE OF LOUISIANA ATTORNEY GENERAL      ATTN: JEFF LANDRY 1885 N THIRD ST BATON ROUGE LA 70802
STATE OF LOUISIANA ATTORNEY GENERAL      ATTN: JEFF LANDRY PO BOX 94005 BATON ROUGE LA 70804
STATE OF MAINE ATTORNEY GENERAL          ATTN: AARON FREY 6 STATE HOUSE STATION AUGUSTA ME 04333
STATE OF MARYLAND                        45 CALVERT ST STE 1 ANNAPOLIS MD 21401-1994
STATE OF MARYLAND ATTORNEY GENERAL       ATTN: BRIAN E. FROSH 200 ST PAUL PLACE BALTIMORE MD 21202
STATE OF MASSACHUSETTS ATTORNEY GENERAL ATTN: MAURA HEALEY 1 ASHBURTON PLACE, 20TH FL BOSTON MA 02108-1518
STATE OF MICHIGAN                        MICHIGAN DEPT OF TREASURY DEPARTMENT 77003 DETROIT MI 48277-0003
STATE OF MICHIGAN ATTORNEY GENERAL       ATTN: DANA NESSEL G. MENNEN WILLIAMS BLDG, 7TH FL 525 W OTTAWA ST - PO BOX
                                         30212 LANSING MI 48909
STATE OF MINNESOTA ATTORNEY GENERAL      ATTN: KEITH ELLISON 445 MINNESOTA ST STE 1400 ST. PAUL MN 55101-2131
STATE OF MISSISSIPPI ATTORNEY GENERAL    ATTN: JIM HOOD WALTER SILLERS BLDG 550 HIGH ST, STE 1200 JACKSON MS 39201
STATE OF MISSISSIPPI ATTORNEY GENERAL    ATTN: JIM HOOD PO BOX 220 JACKSON MS 39205
STATE OF MISSOURI                        PO BOX 1272 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65102
STATE OF MISSOURI                        PO BOX 840 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65105-0840
STATE OF MISSOURI ATTORNEY GENERAL       ATTN: ERIC SCHMITT SUPREME CT BLDG, 207 W HIGH ST PO BOX 899 JEFFERSON CITY MO
                                         65102
STATE OF MONTANA ATTORNEY GENERAL        ATTN: TIM FOX JUSTICE BLDG 215 N SANDERS ST HELENA MT 59620-1401
STATE OF MS DEPT OF REVENUE ABC          1286 GLUCKSTADT RD MADISON MS 39110
STATE OF NEBRASKA ATTORNEY GENERAL       ATTN: DOUG PETERSON 2115 STATE CAPITOL PO BOX 98920 LINCOLN NE 68509
STATE OF NEVADA ATTORNEY GENERAL         ATTN: AARON FORD 100 N CARSON ST CARSON CITY NV 89701
STATE OF NEW HAMPSHIRE                   NH DEPT REVENUE ADMIN PO BOX 1265 CONCORD NH 03302
STATE OF NEW HAMPSHIRE                   PO BOX 2160 DEPARTMENT OF LABOR CONCORD NH 03302
STATE OF NEW HAMPSHIRE ATTORNEY GENERAL ATTN: GORDON J. MACDONALD NH DEPT OF JUSTICE 33 CAPITOL ST CONCORD NH 03301
STATE OF NEW JERSEY                      PO BOX 332 DEPT OF AGRICULTURE TRENTON NJ 08625
STATE OF NEW JERSEY                      BUREAU OF BOILER COMPLIANCE PO BOX 392 TRENTON NJ 08625
STATE OF NEW JERSEY                      PO BOX 663 DC BFCE-DORES TRENTON NJ 08646
STATE OF NEW JERSEY                      PO BOX 632 TRENTON NJ 08649-0632
STATE OF NEW JERSEY ATTORNEY GENERAL     ATTN: GURBIR S. GREWAL RJ HUGHES JUSTICE COMPLEX 25 MARKET ST - PO BOX 080
                                         TRENTON NJ 08625-0080
STATE OF NEW MEXICO ATTORNEY GENERAL     ATTN: HECTOR BALDERAS 408 GALISTEO ST VILLAGRA BLDG SANTA FE NM 87501
STATE OF NEW MEXICO ATTORNEY GENERAL     ATTN: HECTOR BALDERAS PO DRAWER 1508 SANTA FE NM 87504-1508
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF NH - UC                         ATTN: CASHIER PO BOX 2058 CONCORD NH 03302-2058
STATE OF NORTH CAROLINA                  DEPT OF REVENUE 33 DARLINGTON AVENUE WILMINGTON NC 26403
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN PO BOX 629 RALEIGH NC 27602-0629
GENERAL
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN 9001 MAIL SERVICE CTR RALEIGH NC 27699-9001
GENERAL
STATE OF NORTH DAKOTA ATTORNEY GENERAL   ATTN: WAYNE STENEHJEM 600 E BOULEVARD AVE DEPT 125 BISMARCK ND 58505
STATE OF OH DEPT OF COMMERCE             PO BOX 40096 REYNOLDSBURG OH 43068
STATE OF OHIO ATTORNEY GENERAL           ATTN: DAVE YOST 30 E BROAD ST, 14TH FL COLUMBUS OH 43215
STATE OF OKLAHOMA ATTORNEY GENERAL       ATTN: MIKE HUNTER 313 NE 21ST ST OKLAHOMA CITY OK 73105
STATE OF OREGON                          255 CAPITOL ST NE STE 151 SALEM OR 97310
STATE OF OREGON ATTORNEY GENERAL         ATTN: ELLEN F. ROSENBLUM 1162 COURT ST, NE SALEM OR 97301-4096
STATE OF PENNSYLVANIA ATTORNEY GENERAL   ATTN: JOSH SHAPIRO 16TH FL, STRAWBERRY SQ HARRISBURG PA 17120
STATE OF RHODE ISLAND ATTORNEY GENERAL   ATTN: PETER F. NERONHA 150 S MAIN ST PROVIDENCE RI 02903


Epiq Corporate Restructuring, LLC                                                                      Page 493 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 501 of 586

Claim Name                               Address Information
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON REMBERT C. DENNIS OFFICE BLDG 1000 ASSEMBLY ST, ROOM 519
GENERAL                                  COLUMBIA SC 29201
STATE OF SOUTH CAROLINA ATTORNEY         ATTN: ALAN WILSON PO BOX 11549 COLUMBIA SC 29211-1549
GENERAL
STATE OF SOUTH CAROLINA DEPT OF REVENUE 300 OUTLET POINTE BLVD COLUMBIA SC 29210
STATE OF SOUTH DAKOTA ATTORNEY GENERAL   ATTN: JASON RAVNSBORG 1302 EAST HIGHWAY 14, STE 1 PIERRE SD 57501-8501
STATE OF TENNESSE                        PO BOX 198649 UNCLAIMED PROPERTY DIVISION NASHVILLE TN 37219
STATE OF TENNESSEE                       PO BOX 198990 NASHVILLE TN 37219
STATE OF TENNESSEE                       220 FRENCH LANDING DR BOILER INSPECTION UNIT NASHVILLE TN 37243
STATE OF TENNESSEE                       220 FRENCH LANDING DR 4A NASHVILLE TN 37243-1002
STATE OF TENNESSEE ATTORNEY GENERAL      ATTN: HERBERT H. SLATERY, III PO BOX 20207 NASHVILLE TN 37202-0207
STATE OF TENNESSEE DEPARTMENT OF HEALTH PO BOX 198990 NASHVILLE TN 37219-8990
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON 300 W 15TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON PO BOX 12548 AUSTIN TX 78711-2548
STATE OF UTAH ATTORNEY GENERAL           ATTN: SEAN D. REYES 350 N STATE ST, STE 230 SALT LAKE CITY UT 84114-2320
STATE OF UTAH ATTORNEY GENERAL           ATTN: SEAN D. REYES PO BOX 142320 SALT LAKE CITY UT 84114-2320
STATE OF VERMONT                         STATE TREASURERS OFFICE PAVILION BLDG 4TH FLOOR 109 STATE STREET MONTPELIER VT
                                         05609
STATE OF VERMONT ATTORNEY GENERAL        ATTN: TJ DONOVAN 109 STATE ST MONTPELIER VT 05609-1001
STATE OF VIRGIN ISLANDS ATTORNEY         ATTN: DENISE N. GEORGE 3438 KRONPRINDSENS GADE GERS BLDG, 2ND FL ST. THOMAS VI
GENERAL                                  00802
STATE OF VIRGINIA ATTORNEY GENERAL       ATTN: MARK R. HERRING 202 N NINTH ST RICHMOND VA 23219
STATE OF VT-AGENCY OF HUMAN SERVICES     VT DEPARTMENT OF HEALTH 108 CHERRY STREET P.O. BOX 70 - DRAWER 30 BURLINGTON
                                         VT 05402-0070
STATE OF WASHINGTON ATTORNEY GENERAL     ATTN: BOB FERGUSON 1125 WASHINGTON ST SE OLYMPIA WA 98504-0100
STATE OF WASHINGTON ATTORNEY GENERAL     ATTN: BOB FERGUSON PO BOX 40100 OLYMPIA WA 98504-0100
STATE OF WEST VIRGINIA ATTORNEY GENERAL ATTN: PATRICK MORRISEY STATE CAPITOL COMPLEX BLDG 1, ROOM E-26 CHARLESTON WV
                                        25305
STATE OF WISCONSIN ATTORNEY GENERAL      ATTN: JOSH KAUL WISCONSIN DEPARTMENT OF JUSTICE 17 W MAIN ST - PO BOX 7857
                                         MADISON WI 53703-7857
STATE OF WYOMING ATTORNEY GENERAL        ATTN: BRIDGET HILL KENDRICK BUILDING 2320 CAPITOL AVE CHEYENNE WY 82002
STATE SUPERIOR COURT OF TIFT COUNTY      237 E 2ND ST ATTN COURT CLERK TIFTON GA 31794
STATE TAX COMMISSIONER                   STATE CAPITOL 600 E BOULEVARD AVE DEPT 127 BISMARCK ND 58505-0599
STATE TREASURER OF MISSISSIPPI           UNCLAIMED PROPERTY DIV PO BOX 138 JACKSON MS 39205
STATE TREASURERS OFFICE UPP              PO BOX 11778 UNCLAIMED PROPERTY PROGRAM COLUMBIA SC 29211
STATESVILLE ABC BOARD 120                311 S CENTER ST STATESVILLE NC 28677
STATEWIDE SERVICE                        603 MAIN AVE NITRO WV 25143
STAVROULA TOTOLOU                        ADDRESS ON FILE
STCEY, EUBIE                             C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
STCEY, EUBIE                             562 JAN DR FAIRHOPE AL 36532
STEAM PRO                                2713 SONIC DR VIRGINIA BEACH NV 23453
STEAM PRO                                2713 SONIC DR VIRGINIA BEACH VA 23453
STEAM PRO CLEANING SERVICES              2907 RIDGEWOOD DR WEST PLAINS MO 65775
STEAM PRO OF TALLAHASSEE LLC             8225 BRIDGE WATER TRAIL TALLAHASSEE FL 32312
STEAM SOURCE                             3049 SALEM INDUSTRIAL DR WINSTON SALEM NC 27127
STEAM WAY CENTRAL VIRGINIA               CARPET CARE OF CENTRAL VA INC 304 OAKLEY AVENUE LYNCHBURG VA 24501
STEAMBRITE PROFESSIONAL FLOOR SERVICES   10336 W CALLE DE EDENS PHOENIX AZ 85037
STEAMIN LEAMIN CARPET AND JANITORIAL     8024 WAXWING AVE JACKSONVILLE FL 32219
STEAMING CARPET CLEANING                 P O BOX 1451 SOUTHAVEN MS 38761
STEAMING MAD                             CLEANING RESTORATION 32331 KING RD NEW BOSTON MI 48164



Epiq Corporate Restructuring, LLC                                                                    Page 494 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 502 of 586

Claim Name                            Address Information
STEAMWAY OF CENTRAL VA                304 OAKLEY AVE LYNCHBURG VA 24501
STEAMWORKS                            1131 INDEPENDENCE DR ALABASTER AL 35007
STEFAN BATTLE                         ADDRESS ON FILE
STEFAN DOBBS                          ADDRESS ON FILE
STEFANI RUDIGIER                      ADDRESS ON FILE
STEFANIE ADAMS                        ADDRESS ON FILE
STEFANIE CONNOLLY                     ADDRESS ON FILE
STEFANIE EXLEY                        ADDRESS ON FILE
STEFANIE KOHLHAGEN                    ADDRESS ON FILE
STEFANIE MANNES                       ADDRESS ON FILE
STEFANIE MCLAURIN                     ADDRESS ON FILE
STEFANIE NIEBEL                       ADDRESS ON FILE
STEFANIE PYNE                         ADDRESS ON FILE
STEFANOU, PETER S AND BILJANA         5926 BEECHHOLLOW CT CINCINNATI OH 45233
STEFFANIE TRUSSELL                    ADDRESS ON FILE
STEIN, GREGORY                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
STELLA L DOYON                        ADDRESS ON FILE
STELLA MCDANIEL                       ADDRESS ON FILE
STELLA MEYER                          ADDRESS ON FILE
STEPHANIE A LONIESKI                  ADDRESS ON FILE
STEPHANIE A THOMAS                    ADDRESS ON FILE
STEPHANIE BALSAMA                     ADDRESS ON FILE
STEPHANIE CAPLE                       ADDRESS ON FILE
STEPHANIE CHIARO                      ADDRESS ON FILE
STEPHANIE CLEMONS KIRBY               ADDRESS ON FILE
STEPHANIE COBB                        ADDRESS ON FILE
STEPHANIE D DOOLEY                    ADDRESS ON FILE
STEPHANIE DENZIK                      ADDRESS ON FILE
STEPHANIE DIAZ                        ADDRESS ON FILE
STEPHANIE EATMON                      ADDRESS ON FILE
STEPHANIE FLEMING                     ADDRESS ON FILE
STEPHANIE FOSTER                      ADDRESS ON FILE
STEPHANIE FREDIN                      ADDRESS ON FILE
STEPHANIE GARCIA                      ADDRESS ON FILE
STEPHANIE GOMEZ                       ADDRESS ON FILE
STEPHANIE GULLIVER                    ADDRESS ON FILE
STEPHANIE HAMPTON                     ADDRESS ON FILE
STEPHANIE HANSELL                     ADDRESS ON FILE
STEPHANIE HOIUM                       ADDRESS ON FILE
STEPHANIE HOOD                        ADDRESS ON FILE
STEPHANIE J TOLEDO                    ADDRESS ON FILE
STEPHANIE KINCHEN                     ADDRESS ON FILE
STEPHANIE LEE                         ADDRESS ON FILE
STEPHANIE LEWIS                       ADDRESS ON FILE
STEPHANIE MARTINEZ                    ADDRESS ON FILE
STEPHANIE MEDLEY                      ADDRESS ON FILE
STEPHANIE NEWMAN                      ADDRESS ON FILE
STEPHANIE NICOSIA                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 495 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21   Page 503 of 586

Claim Name                            Address Information
STEPHANIE OHMS                        ADDRESS ON FILE
STEPHANIE PAOLO                       ADDRESS ON FILE
STEPHANIE PAOLO                       ADDRESS ON FILE
STEPHANIE PARKS                       ADDRESS ON FILE
STEPHANIE PETROSINO                   ADDRESS ON FILE
STEPHANIE REILLY                      ADDRESS ON FILE
STEPHANIE RESCH                       ADDRESS ON FILE
STEPHANIE RICHARDS                    ADDRESS ON FILE
STEPHANIE RIDDLE                      ADDRESS ON FILE
STEPHANIE SANCHEZ-LARA                ADDRESS ON FILE
STEPHANIE SERRATO                     ADDRESS ON FILE
STEPHANIE SHOEMAKER                   ADDRESS ON FILE
STEPHANIE SIMS                        ADDRESS ON FILE
STEPHANIE TALMAGE                     ADDRESS ON FILE
STEPHANIE TAYLOR                      ADDRESS ON FILE
STEPHANIE TYLER                       ADDRESS ON FILE
STEPHANIE WALKER                      ADDRESS ON FILE
STEPHANIE WARE                        ADDRESS ON FILE
STEPHANIE WARREN                      ADDRESS ON FILE
STEPHANIE WILKINSON                   ADDRESS ON FILE
STEPHANIE WILLIAMS                    ADDRESS ON FILE
STEPHANY CAUSEY                       ADDRESS ON FILE
STEPHANY MIDDLETON                    ADDRESS ON FILE
STEPHEANIE DRAKE                      ADDRESS ON FILE
STEPHEN BLACKSHEAR                    ADDRESS ON FILE
STEPHEN BRITZ                         ADDRESS ON FILE
STEPHEN C OVERBY                      ADDRESS ON FILE
STEPHEN D JONES                       ADDRESS ON FILE
STEPHEN GIST                          ADDRESS ON FILE
STEPHEN HUGHART                       ADDRESS ON FILE
STEPHEN INGRAM                        ADDRESS ON FILE
STEPHEN J SCHIRANO                    ADDRESS ON FILE
STEPHEN KELLY                         ADDRESS ON FILE
STEPHEN KNOTTS                        ADDRESS ON FILE
STEPHEN LAUBACH                       ADDRESS ON FILE
STEPHEN M TULLMAN                     ADDRESS ON FILE
STEPHEN MAGGED                        ADDRESS ON FILE
STEPHEN MILLER                        ADDRESS ON FILE
STEPHEN PALMATEER                     ADDRESS ON FILE
STEPHEN PURVIS                        ADDRESS ON FILE
STEPHEN PURVIS                        ADDRESS ON FILE
STEPHEN PURVIS                        ADDRESS ON FILE
STEPHEN RICHARDSON                    ADDRESS ON FILE
STEPHEN ROY                           ADDRESS ON FILE
STEPHEN SEYMORE                       ADDRESS ON FILE
STEPHEN SHORT                         ADDRESS ON FILE
STEPHEN SHULER                        ADDRESS ON FILE
STEPHEN STONER                        ADDRESS ON FILE
STEPHEN T RUFF                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                         Page 496 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 504 of 586

Claim Name                          Address Information
STEPHEN T SUSER                     ADDRESS ON FILE
STEPHEN TAYLOR                      ADDRESS ON FILE
STEPHEN WHITNER                     ADDRESS ON FILE
STEPHENS DISTRIBUTING CO INC        185 ANGLERS AVE FT LAUDERDALE FL 33312
STEPHENS LANDSCAPE SERVICES         1829 WAKE FOREST AVE CLERMONT FL 34711
STEPHENS LANDSCAPING                1829 WAKE FOREST AVE CLERMONT FL 34711
STEPHENS, JOHN                      AL HOLIFIELD, ESQ. 11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
STEPHENS, JOHN                      1015 ALTA DRIVE HOLLY HILL FL 32117
STEPHENS, JOHN R                    1015 ALTA DR HOLLY HILL FL 32117
STEPHON G BROWN                     ADDRESS ON FILE
STEPHON SPARKS                      ADDRESS ON FILE
STERLING HEIGHTS TREASURER          PO BOX 8099 40555 UTICA ROAD STERLING HEIGHTS MI 48311
STERN LECTURE PLUMBING LLC          1354 E 100 N KOKOMO IN 46901-3411
STEUBEN COUNTY                      317 S WAYNE ST STE 2-K ANGOLA IN 46703
STEUBEN COUNTY HEALTH DEPARTMENT    317 S WAYNE ST STE 3A ANGOLA IN 46703
STEVE ANDERSON                      ADDRESS ON FILE
STEVE BORN                          ADDRESS ON FILE
STEVE BROWN                         ADDRESS ON FILE
STEVE HANZLIK                       ADDRESS ON FILE
STEVE HAVSY                         ADDRESS ON FILE
STEVE MILLIGAN                      ADDRESS ON FILE
STEVE PARKS                         ADDRESS ON FILE
STEVE SEWELL                        ADDRESS ON FILE
STEVE SLOWINSKI                     ADDRESS ON FILE
STEVE TAAKAHASHI                    ADDRESS ON FILE
STEVE THOMAS                        106 WEST UTICA STREET, SUITE D OSWEGO NY 13126
STEVE WHITNEY                       ADDRESS ON FILE
STEVE WILLSEY                       ADDRESS ON FILE
STEVE YOURST                        ADDRESS ON FILE
STEVEN A ANDERSON                   ADDRESS ON FILE
STEVEN A ROCKWELL                   ADDRESS ON FILE
STEVEN A STANDIFER                  ADDRESS ON FILE
STEVEN ALLEN                        ADDRESS ON FILE
STEVEN ANDERSON                     ADDRESS ON FILE
STEVEN ARMSTRONG                    ADDRESS ON FILE
STEVEN ARTHUR                       ADDRESS ON FILE
STEVEN ASARE                        ADDRESS ON FILE
STEVEN B CLARK                      ADDRESS ON FILE
STEVEN BELANGER                     ADDRESS ON FILE
STEVEN BELANGER                     ADDRESS ON FILE
STEVEN BRIEN                        C/O THE PENDAS LAW FIRM LAURENCE TRIAS 500 SOUTH AUSTRALIAN AVE WEST PALM
                                    BEACH FL 33401
STEVEN BRIEN                        ADDRESS ON FILE
STEVEN BROWN                        ADDRESS ON FILE
STEVEN BROWN                        ADDRESS ON FILE
STEVEN BYNUM                        ADDRESS ON FILE
STEVEN CARTDENAS                    ADDRESS ON FILE
STEVEN COMPTON                      ADDRESS ON FILE
STEVEN CRAWFORD                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 497 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 505 of 586

Claim Name                               Address Information
STEVEN CRAWFORD                          ADDRESS ON FILE
STEVEN CURTIS                            ADDRESS ON FILE
STEVEN EPPERLY                           ADDRESS ON FILE
STEVEN FIREMAN                           ADDRESS ON FILE
STEVEN FRANCELLO                         ADDRESS ON FILE
STEVEN GREEN                             ADDRESS ON FILE
STEVEN HARDMAN                           ADDRESS ON FILE
STEVEN HARMON                            ADDRESS ON FILE
STEVEN HARRINGTON                        ADDRESS ON FILE
STEVEN J WALCZAK                         ADDRESS ON FILE
STEVEN JAMES PROFESSIONAL SERVICES LLC   4552 AMICUS ROAD RUCKERSVILLE VA 22968
STEVEN JONES                             ADDRESS ON FILE
STEVEN JORDEN                            ADDRESS ON FILE
STEVEN JOSEPH WIGGINS HVAC               PO BOX 2269 HENDERSON NC 27536
STEVEN L REED PROBATE JUDGE              CITY HALL, ROOM 206 103 NORTH PERRY STREET MONTGOMERY AL 36104
STEVEN M LITCHKOWSKI                     ADDRESS ON FILE
STEVEN MARTIN                            ADDRESS ON FILE
STEVEN MCLEAN                            ADDRESS ON FILE
STEVEN PARLETTE                          ADDRESS ON FILE
STEVEN SHONK                             ADDRESS ON FILE
STEVEN SHRECK                            ADDRESS ON FILE
STEVEN SICKLER                           ADDRESS ON FILE
STEVEN SOUTHERLAND                       ADDRESS ON FILE
STEVEN SUMMERS                           ADDRESS ON FILE
STEVEN T BANKS                           ADDRESS ON FILE
STEVEN TATE                              ADDRESS ON FILE
STEVEN THOMAS                            ADDRESS ON FILE
STEVEN THOMAS                            106 WEST UTICA ST SUITE D OSWEGO NY 13126-0000
STEVEN WILLIAMS                          ADDRESS ON FILE
STEVEN WORTH TEMPLE                      ADDRESS ON FILE
STEVENS AND SON LANDSCAPING              1258 BLUE HOLLOW RD MT AIRY NC 27030
STEVENS AVIATION INC                     PO BOX 840267 DALLAS TX 75284
STEVENS SON LANDSCAPING                  1258 BLUE HOLLOW ROAD MT AIRY NC 27030
STEVIE MILLER                            ADDRESS ON FILE
STEWART ALLEN BROWN                      ADDRESS ON FILE
STEWART ALLEN BROWN                      ADDRESS ON FILE
STEWART FLOORING                         12550 MOFFET RD WILMER AL 36587
STEWART LAW GROUP PLLC                   1722 ROUTH ST STE 745 DALLAS TX 75201
STEWART NEWBOLD                          ADDRESS ON FILE
STIGLBAUER, ADA                          1817 POND BRANCH RD GILBERT SC 29054
STILES HEATING AND COOLING               292 DUNN ROAD SCHELLSBURG PA 15559
STITES & HARBISON PLLC ATTORNEYS         SUN TRUST PLAZA 401 COMMERCE STREET SUITE 800 NASHVILLE TN 37219
STIX N STONES                            PO BOX 371 MANSFIELD CENTER CT 06250
STOCKTON MAINTENANCE GROUP HANDYMAN DIV 1975 SANSBURYS WAY STE 110 WEST PALM BEACH FL 33411
STOKES DISTRIBUTING LLC                  12 STOKES DRIVE HATTIESBURG MS 39401
STOKES DISTRIBUTING LLC GREY EAGLE IL    2340 MILLPARK DRIVE MARYLAND HEIGHTS MO 63043
STOKES LAWN CARE SERVICES LLC            167 STOKES ROAD FARMVILLE VA 23901
STOLMEIER, JOSEPH                        502 MOSHER LN PRESCOTT AZ 86301
STOLOFF, HOWARD                          556 WATER POINT WESTON FL 33326



Epiq Corporate Restructuring, LLC                                                                   Page 498 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 506 of 586

Claim Name                               Address Information
STONE, ROBERT J                          4644 INDIAN TRL CHINA MI 48054-3201
STONERIDGE DEVELOPMENT CORP              10912 HARTLE DRIVE ATTN: ROBERT BRICKER HAGERSTOWN MD 21742
STONERIVER PHARMACY SOLUTIONS            PO BOX 504591 ST LOUIS MO 63150
STONES LAWN CARE                         4644 INDIAN TRAIL EAST CHINA MI 48054
STONES LAWN CARE LLC                     4644 INDIAN TRAIL EAST CHINA MI 48054
STONES RIVER ELECTRIC                    1244 GALLATIN PIKE SOUTH MADISON TN 37115
STONEY ESTES                             ADDRESS ON FILE
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE CAPITAL CORPORATION                8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255-0000
STORE FRONT CONCEPTS                     719 DAMERON AVE KNOXVILLE TN 37921
STORE MASTER FUNDING XIII, LLC           8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE MASTER FUNDING XIV, LLC            C/O KUTAK ROCK LLP 1801 CALIFORNIA STREET SUITE 3000 DENVER CO 80202
STORE MASTER FUNDING XIV, LLC            ATTENTION: MICHAEL T. BENNETT 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ
                                         85255
STORE MASTER FUNDING XIV, LLC            ATTN: MICHAEL T. BENNETT 8377 E. HARTFORD DRIVE STE 100 SCOTTSDALE AZ 85255
STORE SPE RUBY TUESDAY 2017-8, LLC       GENERAL COUNSEL 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ 85255
STORM SYSTEM SERVICES LLC                ATTENTION DONNA PATTON 880 ROYAL PARK DR STE B MONROE GA 30656-6461
STORMY STEWART                           ADDRESS ON FILE
STOVER, MELENY                           840 N ATLANTIC AVE, APT C403 COCOA BEACH FL 32931
STOWERS MACHINERY CORP                   P O BOX 14802 KNOXVILLE TN 37914
STRATEGIC EQUIPMENT INC                  3011 INDUSTRIAL PKWY E KNOXVILLE TN 37921-1711
STRATEGIC EQUIPMENT LLC                  ATTN: GLENN KIRTLEY 3011 INDUSTRIAL PKWY. KNOXVILLE TN 37919
STRATEGIC EQUIPMENT LLC                  C/O SHERRARD ROE VOIGT & HARBISON PLC ATTN MICHAEL G ABELOW, ESQ 150 THIRD AVE
                                         S, STE 1100 NASHVILLE TN 37201
STRATEGIC EQUIPMENT LLC                  PO BOX 654020 DALLAS TX 75265-4020
STRATEGIC FINANCIAL INTERMEDIATION II    4170 ASHFORD DUNWOODY ROAD SUITE 390 ATLANTA GA 30319
STRATEGIC FINANCIAL INTERMEDIATION II,   LLC 4170 ASHFORD DUNWOODY ROAD SUITE 390 ATLANTA GA 30319
STRATUS PROPERTIES MYRTLE BEACH          PO BOX 16170 MYRTLE BEACH SC 29587
STREAMLINE SERVICES                      6521 MOUNT HERMAN RD RALEIGH NC 27617
STREBY AND MANN SPRINKLER SYSTEMS INC    PO BOX 603 WINONA LAKE IN 46590
STREVA DISTRIBUTING CO OF NI INC         4512 W ADMIRAL DOYLE DR NEW IBERIA LA 70560
STRIPE IT RICH                           663 N 132ND ST SUITE 126 OMAHA NE 68154
STROECKER, DOROTHY                       11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
STROECKER, DOROTHY                       665 YNESTRA DR MOBILE AL 36609
STRONG HANNI                             ADDRESS ON FILE
STROUD TOWNSHIP SEWER AUTH               1211 N 5TH ST STROUDSBURG PA 18360-2646
STUART FARMER                            ADDRESS ON FILE
STUART ICE INC                           3240 SE DOMINICA TERRACE STUART FL 34997
STUART MARSH                             ADDRESS ON FILE
STUART SANSEVIRO                         C/O ANTHONY DIPAOLO, PC ANTHONY DIPAOLO 235-07 BRADDOCK AVENUE QUEENS VILLAGE
                                         NY 11428
STUART SANSEVIRO                         ADDRESS ON FILE
STUDIO 212 ARTS                          934 E BROADWAY AVE MARYVILLE TN 37804
STYX ACQUISITIONS LLC                    PO BOX 196 WOOSTER OH 44691
SUBURBAN ELECTRICAL SERVICES             2128 SCHUETZ RD ST LOUIS MO 63146
SUBURBAN OUTDOOR SERVICES                PO BOX134 SHAKOPEE MN 55379
SUBURBAN OUTDOOR SERVICES INC            PO BOX 134 SHAKOPEE MN 55379
SUBURBAN WATER AUTHORITY                 7893 NITTANY VALLEY DR MILL HALL PA 17751
SUCHOVSKY, JAMES                         C/O DAVID ELKIN, ESQ 31731 NORTHWESTERN HWY, STE 333 FARMINGTON HILLS MI 48334
SUDHIR SINDHI                            ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                      Page 499 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 507 of 586

Claim Name                             Address Information
SUE COLEY                              ADDRESS ON FILE
SUE GRISWOLD                           ADDRESS ON FILE
SUE HARVEY                             ADDRESS ON FILE
SUE RATLIFF                            ADDRESS ON FILE
SUE WOOD                               ADDRESS ON FILE
SUEZ WATER PENNSYLVANIA                4636 SOMERTON RD TREVOSE PA 19053
SUEZ WATER PENNSYLVANIA                PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250
SUEZ WATER PENNSYLVANIA                PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250-7804
SUEZ WATER TOMS RIVER                  1451 RT 37 W, STE 2 TOMS RIVER NJ 08755-4969
SUEZ WATER TOMS RIVER                  PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250
SUEZ WATER TOMS RIVER                  PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250-7804
SUFFOLK COUNTY COMPTROLLER             360 YAPHANK AVE SUFFOLK COUNTY HEALTH YAPHANK NY 11980
SUFFOLK COUNTY DEPARTMENT OF HEALTH    360 YAPHANK AVE STE 2A YAPHANK NY 11980
SUFFOLK COUNTY POLICE DEPARTMENT AMP   555 RTE 109 WEST BABYLON NY 11704
SUFFOLK COUNTY WATER AUTHORITY         PO BOX 3147 HICKSVILLE NY 11802-3147
SUFFOLK HEALTH DEPT                    135 HALL AVE SUFFOLK VA 23434
SUGAR TREE                             ADDRESS ON FILE
SUGARBUZZ CUSTOM CAKES                 CONNIE MCMAHAN 3629 TALILUNA AVE KNOXVILLE TN 37919
SUIYEE NG DUPREE                       ADDRESS ON FILE
SUKARI MAY                             ADDRESS ON FILE
SULEIMA REZA-AYALA                     ADDRESS ON FILE
SULLIVAN, SHERRY                       704 BLUE RIDGE AVE, APT 6 BEDFORD VA 24523
SULLIVANS FLOOR COVERING               1140 PRESQUE ISLE RD PO BOX 577 CARIBOU ME 04736
SUMMER CRIDER                          ADDRESS ON FILE
SUMMER GROVES                          ADDRESS ON FILE
SUMMER SEALS                           ADDRESS ON FILE
SUMMER WHITE                           ADDRESS ON FILE
SUMMER WOLOSCHAK                       ADDRESS ON FILE
SUMMERS LANDSCAPING                    1849 LIBERTY DRIVE WILLIAMSPORT PA 17701
SUMMERS LAWN CARE INC                  1849 LIBERTY DRIVE WILLIAMSPORT PA 17701
SUMMERVILLE CPW                        PO BOX 63070 CHARLOTTE NC 28263
SUMMERVILLE CPW                        215 N CEDAR ST SUMMERVILLE SC 29483
SUMMIT CLEANING SERVICES LLC           138 SUMMIT OAK LN CLARKSBURG WV 26301
SUMMIT COUNTY ENVIRONMENTAL HEALTH     37 PEAK ONE DR. SCR 1005 P.O. BOX 5660 FRISCO CO 80443
SUMMIT COUNTY FISCAL OFFICER           175S. MAIN STREET ROOM 424 AKRON OH 44308
SUMMIT COUNTY TREASURER                PO BOX 289 BRECKENRIDGE CO 80424-0289
SUMMIT DISTRIBUTING COMPANY            3201 RIDER TRAIL ST ST LOUIS MO 63045
SUMMIT ENERGY SERVICES INC             AKA SCHNEIDER ELECTRIC ATTN STEVE WILHITE, PRESIDENT 10350 ORMSBY PARK PL, STE
                                       400 LOUISVILLE KY 40223
SUMMIT ENERGY SERVICES INC             ATTN KATE LILLY 10350 ORMSBY PARK PL LOUISVILLE KY 40223
SUMMIT ENERGY SERVICES INC             ATTN STEVE WILHITE, PRESIDENT 10350 ORMSBY PARK PL, STE 400 LOUISVILLE KY
                                       40225
SUMMIT NATURAL GAS OF MISSOURI         PO BOX 9257 DES MOINES IA 50306
SUMMIT NATURAL GAS OF MISSOURI         PO BOX 9257 DES MOINES IA 50306-9257
SUMMIT NATURAL GAS OF MISSOURI         116 CHIEFS CT BRANSON MO 65616
SUMMIT OCCUPATIONAL MEDICINE           1825 HWY 34 EAST STE 1300 NEWNAN GA 30265
SUMMIT RADIOLOGY SERVICES PC           PO BOX 200096 CATERSVILLE GA 30120
SUMMIT REFRIGERATION INC               PO BOX 54 SILVERTHORNE CO 80498
SUMMITS FINEST CARPET CLEANING         330 SUMMIT DR DILLON CO 80435



Epiq Corporate Restructuring, LLC                                                                 Page 500 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 508 of 586

Claim Name                               Address Information
SUMTER COUNTY                            PO BOX 100140 SUMTER SC 29202-3140
SUMTER COUNTY HEALTH DEPT                1601 N MLK JR BLVD STE 100 AMERICUS GA 31719
SUMTER RT HOLDINGS LLC                   210 CANAL ST. 301 NEW YORK NY 10013
SUMTER RT HOLDINGS LLC                   210 CANAL ST., STE 301 NEW YORK NY 10013
SUN CENTER LIMITED                       DEPT 402717 20998 6617 PO BOX 83393 CHICAGO IL 60691
SUN KING BREWING COMPANY                 135 NORTH COLLEGE AVENUE INDIANAPOLIS IN 46202
SUN STANKEWITZ                           C/O THE KIM LAW FIRM JAY KIM 1015 LOCUST ST, STE 1036 ` ST LOUIS MO 63101
SUN STANKEWITZ                           ADDRESS ON FILE
SUNBURST TROUT FARM LLC                  PO BOX 1484 WAYNESVILLE NC 28766
SUNCOAST BEVERAGE SALES LLLP             2996 HANSON ST FORT MYERS FL 33916
SUNDAY PRAOLINI                          ADDRESS ON FILE
SUNFARM FOOD SERVICE INC                 2427 N 9TH ST ST LOUIS MO 63102
SUNFIRE ENERGY SOLUTIONS                 301 E STEPHEN ST MARTINSBURG WV 25401
SUNFRESH PRODUCE                         3037 S MCCALL ROAD ENGLEWOOD FL 34224
SUNRISE FRESH PRODUCE                    4229 MICHAEL AVALON DR JACKSON MS 39209
SUNRISE FRESH PRODUCE GULF COAST         23759 COUNTY ROAD 64 ROBERTSDALE AL 36567
SUNRISE FRESH PRODUCE LLC                2208 W 21ST ST JACKSONVILLE FL 32209
SUNRISE PRODUCE                          2208 W 21ST ST JACKSONVILLE FL 32209
SUNRISE WINDOW CLEANING CO INC           6521 BENT MOUNTAIN RD ROANOKE VA 24018
SUNSHINE LANDSCAPE AND LAWN CARE         PO BOX 66 FELTON PA 17322
SUNSHINE REAL TIES LLC                   ATTN: MATVEY GORZHEVSKY 21150 NE 38TH AVENUE UNIT 804 AVENTURA FL 33180
SUNSHINE REALTIES                        21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
SUNSHINE REALTIES LLC                    C/O SHUTTS & BOWEN LLP ATTN JAMES A TIMKO 300 S ORANGE AVE, STE 1600 ORLANDO
                                         FL 32801
SUNSHINE WINDOW CLEANING INC             30 BEN LIPPEN SCHOOL RD STE 209 ASHEVILLE NC 28806
SUNSTATE PEST MGMT INC                   636 EYSTER BLVD ROCKLEDGE FL 32955
SUNTRUST BANK                            303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                            211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                    AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SUPER CLEAN INC                          3009 WALDEN AVE DEPEW NY 14043-1531
SUPERCLEAN                               1873 BENJAMIN RD KEVIN MCFALLS OWNER OPERATOR CORNING NY 14830
SUPERDUTY LAWN CARE                      12 SALVATION CIRCLE NORTH EAST MD 21901
SUPERIOR BEVERAGE GROUP                  8133 HIGHFIELD DRIVE LEWIS CENTER OH 43035
SUPERIOR BEVERAGE GROUP COLUMBUS         8133 HIGHFIELD DRIVE LEWIS CENTER OH 43035
SUPERIOR BEVERAGE GROUP LTD              31031 DIAMOND PARKWAY GLENWILLOW OH 44139
SUPERIOR BLACKTOP SERVICES               104 ROOKERY CT SUMMERVILLE SC 29483
SUPERIOR CARPET CLEANING                 6160 HELENS WAY SCHUYLER VA 22969
SUPERIOR CARPET CLEANING                 468B WESTERN BLVD JACKSONVILLE NC 28546
SUPERIOR DRAFT SERVICES                  27035 MEADOW RIDGE DR ELKO MN 55020
SUPERIOR ENERGY SOLUTIONS                ATTN BRIANNE ROWELL 48 PIGEON HILL RD MECHANIC FALLS ME 04256
SUPERIOR ENERGY SOLUTIONS                195 WHITE OAK HILL RD POLAND ME 04274
SUPERIOR FENCE CO LLC                    PO BOX 15 PLANTSVILLE CT 06479
SUPERIOR FOOD EQUIPMENT SERVICE CO INC   1510 SAMS WAY BENTON AR 72015
SUPERIOR LAWN MAINTENANCE INC            12 SHUN PIKE JOHNSTON RI 02919
SUPERIOR LAWNS INC                       P O BOX 12921 WILMINGTON NC 28405
SUPERIOR ROOFING LLC                     405 PRATT AVE A HUNTSVILLE AL 35801
SUPERIOR SEALCOATING AND STRIPING        603 HEMPHILL CIR CHATTANOOGA TN 37411
SUPERIOR TAP CLEANING                    9 FARM HILL ROAD WEST HAVEN CT 06516
SUPERIOR UPHOLSTERY                      PO BOX 1804 RAYMORE MO 64083-1804



Epiq Corporate Restructuring, LLC                                                                   Page 501 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 509 of 586

Claim Name                            Address Information
SUPERUS GROUP INC                     882 PATRIOT DR STE F MOORPARK CA 93021
SUPREME BEVERAGE CO INC               5860 ENDEAVOR WAY TANNER AL 35671
SURECUT LAWN CARE AND SNOW REMOVAL    3600 W ONE R RD GRAND ISLAND NE 68803
SURELL BURGIN                         ADDRESS ON FILE
SURRY COUNTY                          PO BOX 588 DOBSON NC 27017-0588
SURVOYS SUPERIOR SERVICE INC          5180 WEST 164TH ST BROOK PARK OH 44142
SUSAN ANGELL                          ADDRESS ON FILE
SUSAN B MESSINA-MCADAM                ADDRESS ON FILE
SUSAN B STEFFEY                       ADDRESS ON FILE
SUSAN BIRDWELL                        ADDRESS ON FILE
SUSAN BLAKE                           ADDRESS ON FILE
SUSAN BRADBURN                        ADDRESS ON FILE
SUSAN CALDARA                         ADDRESS ON FILE
SUSAN DAWSON                          ADDRESS ON FILE
SUSAN DICKSON                         ADDRESS ON FILE
SUSAN DOEHNE                          ADDRESS ON FILE
SUSAN E BARLOW                        ADDRESS ON FILE
SUSAN FALCON                          ADDRESS ON FILE
SUSAN FINKENBINDER                    ADDRESS ON FILE
SUSAN FINNEGAN                        ADDRESS ON FILE
SUSAN FRAILEY                         ADDRESS ON FILE
SUSAN GLASER                          ADDRESS ON FILE
SUSAN HAMMELL                         ADDRESS ON FILE
SUSAN HARRIS                          ADDRESS ON FILE
SUSAN KINSER                          ADDRESS ON FILE
SUSAN KIRWIN                          ADDRESS ON FILE
SUSAN KOVACH                          ADDRESS ON FILE
SUSAN KUBASCH                         ADDRESS ON FILE
SUSAN LIEBERMAN                       ADDRESS ON FILE
SUSAN MABRY                           ADDRESS ON FILE
SUSAN MALTONY & HER ATTORNEY WHITE    AND CHOATE LLC ONE ATLANTIC CENTER STE 2300 ATLANTA GA 30309
SUSAN MANKOWSKI                       ADDRESS ON FILE
SUSAN MASRI                           ADDRESS ON FILE
SUSAN MORONI                          ADDRESS ON FILE
SUSAN POARCH                          ADDRESS ON FILE
SUSAN R BRANIECKI CLERK OF CIRCUIT    COURTHOUSE, ROOM 104 COURTHOUSE, ROOM 104 SNOW HILL MD 21863
COURT
SUSAN RAPP                            ADDRESS ON FILE
SUSAN SCHMEISER                       ADDRESS ON FILE
SUSAN SHANGRAW                        ADDRESS ON FILE
SUSAN SKOOG                           ADDRESS ON FILE
SUSAN SMITH                           ADDRESS ON FILE
SUSAN SZACHON                         ADDRESS ON FILE
SUSAN TAYLOR                          ADDRESS ON FILE
SUSAN TERRY                           ADDRESS ON FILE
SUSAN TURLINGTON                      ADDRESS ON FILE
SUSAN VARDEN                          ADDRESS ON FILE
SUSANA MASCARINI                      ADDRESS ON FILE
SUSANNA PAI                           ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 502 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 510 of 586

Claim Name                            Address Information
SUSANNA VILLARREAL                    ADDRESS ON FILE
SUSANNE BOWERS                        ADDRESS ON FILE
SUSANNE SPICER                        ADDRESS ON FILE
SUSO 2 INDEPENDENCE LP                C/O CBRE INC PO BOX 74498 CLEVELAND OH 44194
SUSSEX CO UTILITY BILLING DIV         PO BOX 601 GEORGETOWN DE 19947-0601
SUSSEX COUNTY COUNCIL                 2 THE CIRCLE, PO BOX 589 GEORGETOWN DE 19947
SUTHERLAND INSTALLATION INC           1881 MAIN STREET UNIT 14 TEWKSBURY MA 01876
SUZANN M. KING                        ADDRESS ON FILE
SUZANNA DAVIS                         ADDRESS ON FILE
SUZANNE EVERHART                      ADDRESS ON FILE
SUZANNE KAY MILLER                    ADDRESS ON FILE
SUZANNE MASON                         ADDRESS ON FILE
SUZANNE ROBINSON                      ADDRESS ON FILE
SUZANNE TETA                          C/O POTTER BURNETT DEBORAH POTTER 16701 MELFORD BLVD, STE 321 BOWIE MD 20715
SVN ASSET ADVISORY GROUP              ATTN TONY YOUSIF 4849 RONSON CT, STE 216 SAN DIEGO CA 92111
SVN COMMERCIAL REALTY ADVISORS INC    ATTN CHARLES CIOLINO 7800 LAUREL AVE, STE 400D CINCINNATI OH 45243
SVN LATUS                             ATTN LAURA J MARTIN 3920 MARKET ST, STE 351 CAMP HILL PA 17011
SVN MOTLEYS                           ATTN MARK MOTLEY 3600 DEEPWATER TERMINAL RD RICHMOND VA 23234
SVN REALTY PERFORMANCE ADVISORS       ATTN ROBERT MARVIN 400 LINDEN OAKS, STE 150 ROCHESTER NY 14625
SVN STEWART COMMERCIAL GROUP LLC      ATTN DANIEL G STEWART 213 S ASHLEY ST, STE 200A ANN ARBOR MI 48104
SVN VANGUARD                          4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
SVN/GENESIS GROUP, THE                ATTN CARNELL SCRUGGS, CCIM 718 THOMPSON LN, STE 108-185 NASHVILLE TN 37204
SVN/KAHN PROPERTIES                   ATTN GAYLE KAHN BELCHER 3600 CLAIRMONT AVE BIRMINGHAM AL 35222
SWANSEA FIRE DEPARTMENT               50 NEW GARDNER NECK RD SWANSEA MA 02777
SWANSEA MALL                          262 SWANSEA MALL DR, SUITE 775 ATTN: GENERAL MANAGER SWANSEA MA 02777
SWANSEA WATER DISTRICT                700 WILBUR AVE SWANSEA MA 02777
SWARTZ CULLETON PC                    547 WASHINGTON AVE NEWTON PA 18940
SWATARA TOWNSHIP AUTHORITY            PO BOX 4920 HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY            599 EISENHOWER BLVD HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY            PO BOX 4920 HARRISBURG PA 17111-0920
SWATARA TOWNSHIP AUTHORITY            599 EISENHOWER BLVD HARRISBURG PA 17111-2397
SWATARA TOWNSHIP SALES TAX            599 EISENHOWER BLVD HARRISBURG PA 17111
SWEENEY AND SHEEHAN PC INC            1515 MARKET ST 19TH FL PHILADELPHIA PA 19102
SWENSON AND SONS                      PO BOX 2552 WESTFIELD NJ 07091
SYBASE INC                            PO BOX 742239 LOS ANGELES CA 90074
SYCAMORE SPRINGS LLC                  ATTN TONY STIEREN 4833 GREEN VALLEY DRIVE HIGH RIDGE MO 63049
SYCAMORE SPRINGS LLC                  C/O RANDALL F SCHERCK, ESQ 10 S BROADWAY, STE 2000 SAINT LOUIS MO 63102
SYCAMORE TOWNSHIP CENTRAL JEDZ        7141 MIAMI AVENUE CINCINNATI OH 45243
SYCAMORE TWNSHP SOUTHWEST JEDZ        7149 RIDGE ROAD CINCINNATI OH 45237
SYDNEY AVERY                          ADDRESS ON FILE
SYDNEY BLAIR                          ADDRESS ON FILE
SYDNEY DENSTEDT                       ADDRESS ON FILE
SYDNEY DESROSIERS                     ADDRESS ON FILE
SYDNEY DEVANEY                        ADDRESS ON FILE
SYDNEY E EUBANKS                      ADDRESS ON FILE
SYDNEY GRAY                           ADDRESS ON FILE
SYDNEY GREGG                          ADDRESS ON FILE
SYDNEY HILL                           ADDRESS ON FILE
SYDNEY HOHENBRINK                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 503 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 511 of 586

Claim Name                            Address Information
SYDNEY JONES                          ADDRESS ON FILE
SYDNEY MILLER                         ADDRESS ON FILE
SYDNEY PUGH                           ADDRESS ON FILE
SYDNEY QUENZER                        ADDRESS ON FILE
SYDNEY SELLERS                        ADDRESS ON FILE
SYDNEY SMITH                          ADDRESS ON FILE
SYDNEY SWINDELL                       ADDRESS ON FILE
SYDNEY THOMAS                         ADDRESS ON FILE
SYDNEY WEISGERBER                     ADDRESS ON FILE
SYDNEY WHITSETT                       ADDRESS ON FILE
SYDNEY WILBER                         ADDRESS ON FILE
SYDNI GULLIGE                         ADDRESS ON FILE
SYDNI TRUDO                           ADDRESS ON FILE
SYKETA HARRIS                         ADDRESS ON FILE
SYLVAI H PRUDHOMME                    ADDRESS ON FILE
SYLVANNA MULLINS                      ADDRESS ON FILE
SYLVIA BARKER                         ADDRESS ON FILE
SYMETRA LIFE INSURANCE CLAIMS         PO BOX 440 ASHLAND WI 54806
SYMETRA PREMIUMS                      777 108TH AVE NE, SUITE 1200 BELLEVUE WA 98004
SYMONE FOMBY                          ADDRESS ON FILE
SYMONE K CROSS                        ADDRESS ON FILE
SYNERGY FINE WINES                    3999 HOLLY ST UNIT 4 DENVER CO 80207
SYNERGY UTILITIES LP                  816 E MAIN ST LEXINGTON SC 29072
SYNIAH PERCELL                        ADDRESS ON FILE
SYRACUSE BANANA CO INC                900 WOLF STREET SYRACUSE NY 13208
SYSCO CENTRAL FLORIDA INC             200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC    PO BOX 31198 BILLINGS MT 59107-1198
SYSCO KNOXVILLE LLC                   900 TENNESSEE AVENUE KNOXVILLE TN 37921
SYSCO LONG ISLAND LLC                 199 LOWELL AVE CENTRAL ISLIP NY 11722
SYSTEL INC                            470 SATELLITE BOULEVARD NE SUWANEE GA 30024
SYSTEMS REFRIGERATION INC             251 SANDY STREET DUBOIS PA 15801
T ANTONACCI                           ADDRESS ON FILE
T N T LAWN CARE AND IRRIGATION INC    2092 OAKDALE RD MCCOMB MS 39648
T T PRODUCE                           P O BOX 5756 FORT OGLETHORPE GA 30742
T&M LLC                               PO BOX 1109 BECKLEY WV 25802
T&M LLC                               ATTN HARRY M HYLTON PO BOX 1837 BECKLEY WV 25802
T&M LLC                               PO BOX 1837 ATTN: HARRY M. HYLTON BECKLEY WV 25802
T-L ADVANCE, INC.                     730 THIRD AVENUE NEW YORK NY 10017
TA KALAYA ISAAC-MIXON                 ADDRESS ON FILE
TA NYAH HART                          ADDRESS ON FILE
TA WOODS COMPANY                      ATTN RICK COX 6713 NETHERLANDS DR WILMINGTON NC 28405
TA WOODS COMPANY                      6713 NETHERLANDS DRIVE WILMINGTON NC 28405
TABATHA CLARK                         ADDRESS ON FILE
TABATHA LATKA                         ADDRESS ON FILE
TABETHA MINCE                         ADDRESS ON FILE
TABIA MORRIS                          ADDRESS ON FILE
TABITHA CLARK                         ADDRESS ON FILE
TABITHA COMSTOCK                      ADDRESS ON FILE
TABITHA FERGUSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 504 OF 567
                                                   RUBY TUESDAY
                      Case 20-12456-JTD         Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 512 of 586

Claim Name                               Address Information
TABITHA JELLA                            ADDRESS ON FILE
TABITHA K WARWICK                        ADDRESS ON FILE
TABITHA LAWRIE                           ADDRESS ON FILE
TABITHA MAHANNA                          ADDRESS ON FILE
TABITHA TAYLOR                           ADDRESS ON FILE
TABITHA WOOD                             ADDRESS ON FILE
TAC AIR KNOXVILLE                        P O BOX 1481 TEXARKANA TX 75504
TACTICAL PLUMBING SERVICE                PO BOX 9372 HICKORY NC 28603
TAEKWON HINES                            ADDRESS ON FILE
TAFARI PHILLIP                           ADDRESS ON FILE
TAHLULLAH BARGER                         ADDRESS ON FILE
TAHMINA KHATUN                           ADDRESS ON FILE
TAISJA ROY                               ADDRESS ON FILE
TAJ ROACH-MCCLENDON                      ADDRESS ON FILE
TAJA BROWN                               ADDRESS ON FILE
TAJINEE BARNES                           ADDRESS ON FILE
TAJU DURODOYE                            C/O FATAI A. SULEMAN 7501 GREENWAY CENTER DR., SUITE 450 GREENBELT MD 20770
TAKEIA LUCAS                             ADDRESS ON FILE
TAKEYA BLACKSTOCK                        ADDRESS ON FILE
TAKISHA GILMORE                          ADDRESS ON FILE
TALBOT COUNTY                            TALBOT COUNTY COURTHOUSE 11 NORTH WASHINGTON ST. EASTON MD 21601
TALBOT COUNTY HEALTH DEPARTMENT          215 BAY ST STE 4 EASTON MD 21601
TALBOT COUNTY PUBLIC SCHOOLS             12 MAGNOLIA ST EASTON MD 21601
TALENTED DJS LLC                         116 PARK 42 DR STE B LOCUST GROVE GA 30248
TALIAH DESIR                             ADDRESS ON FILE
TALINA TANG                              ADDRESS ON FILE
TALLAPOOSA COUNTY HEALTH DEPARTMENT      2078 SPORTPLEX BLVD ALEXANDER CITY AL 35010
TALLAPOOSA COUNTY JUDGE OF PROBATE       125 NORTH BROADNAX STREET DADEVILLE AL 36853
TALLAPOOSA COUNTY REVENUE COMMISSIONER   125 N BRDNAX ST ROOM 106 DADEVILLE AL 36853
TALMADGE WIGGINS                         ADDRESS ON FILE
TALON BONIFACE                           ADDRESS ON FILE
TALX CORPORATION                         4076 PAYSPHERE CIRCLE CHICAGO IL 60674
TALX CORPORATION                         ATTN WILLIAM W CANFIELD 1850 BORMAN CT ST LOUIS MO 63146
TALX CORPORATION                         ATTN DAVID N MEINERT 11432 LACKLAND RD ST LOUIS MO 63146
TAMAR GOODSON                            ADDRESS ON FILE
TAMARA CLARK                             ADDRESS ON FILE
TAMARA DULA                              ADDRESS ON FILE
TAMARA FINLEY                            ADDRESS ON FILE
TAMARA HARTMAN                           ADDRESS ON FILE
TAMARA R CUNNINGHAM                      ADDRESS ON FILE
TAMARA UNDERWOOD                         ADDRESS ON FILE
TAMARA WEINBURG                          ADDRESS ON FILE
TAMARCUS WRIGHT                          ADDRESS ON FILE
TAMARIA SMITH                            ADDRESS ON FILE
TAMARKIN COMPANY                         2173 STRINGTOWN RD GROVE CITY OH 43123
TAMARKIN COMPANY                         4300 KENT RD STOW OH 44224
TAMAYA THOMAS                            ADDRESS ON FILE
TAMEKA JOHNSON                           ADDRESS ON FILE
TAMEKA WOODY                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 505 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 513 of 586

Claim Name                            Address Information
TAMERA RUTHERFORD                     ADDRESS ON FILE
TAMI L CORUM                          ADDRESS ON FILE
TAMI WILLIAMS                         ADDRESS ON FILE
TAMIA SANDERS                         ADDRESS ON FILE
TAMIEKA WITHERSPOON                   ADDRESS ON FILE
TAMIKA J MILLER                       ADDRESS ON FILE
TAMIYM ROSEBURY                       ADDRESS ON FILE
TAMMIE N LIASON                       ADDRESS ON FILE
TAMMY BOYKIN                          ADDRESS ON FILE
TAMMY BURNS                           ADDRESS ON FILE
TAMMY CUNNINGHAM                      ADDRESS ON FILE
TAMMY CUTHBERT                        ADDRESS ON FILE
TAMMY GLASS                           ADDRESS ON FILE
TAMMY HARVEY                          ADDRESS ON FILE
TAMMY JEFFERY                         ADDRESS ON FILE
TAMMY JONES                           ADDRESS ON FILE
TAMMY KAOUSIAS                        ADDRESS ON FILE
TAMMY MURR                            ADDRESS ON FILE
TAMMY NICHOLS                         ADDRESS ON FILE
TAMMY SCHRIER                         ADDRESS ON FILE
TAMMY SMITH                           ADDRESS ON FILE
TAMMY WALTERS                         ADDRESS ON FILE
TAMPA ELECTRIC                        702 N FRANKLIN ST TAMPA FL 33602-4429
TAMPA ELECTRIC                        PO BOX 31318 TAMPA FL 33631
TAMPA ELECTRIC                        PO BOX 31318 TAMPA FL 33631-3318
TAMRA WHITEHEAD                       ADDRESS ON FILE
TAMULA SETTLE                         ADDRESS ON FILE
TANALA MALLOY                         ADDRESS ON FILE
TANCZOS BEER AND SODA INC             2006 CENTER ST NORTHAMPTON PA 18067
TANCZOS BEVERAGE NOTHAMPTON           2006 CENTER ST NORTHAMPTON PA 18067
TANDI L SEARLE                        ADDRESS ON FILE
TANDS LAWN LANDSCAPE INC              1100 10TH STREET VIENNA WV 26105
TANEISHIA HOLLEY                      ADDRESS ON FILE
TANEY COUNTY COLLECTOR                PO BOX 278 FORSYTH MO 65653
TANEY COUNTY HEALTH DEPT              PO BOX 369 FORSYTH MO 65653
TANGER PROPERTIES LTD PARTNERSHIP     TWMB ASSOCIATES AND COROC ENTITIES PO BOX 414225 BOSTON MA 02241
TANGER PROPERTIES LTD PARTNERSHIP     TWMB ASSOCIATES AND COROC ENTITIES PO BOX 414225 BOSTON MA 02241-0000
TANIA DARRISAW                        ADDRESS ON FILE
TANISHA JONES                         ADDRESS ON FILE
TANISHA LLOYD                         ADDRESS ON FILE
TANISHA TOWNSEND                      ADDRESS ON FILE
TANITA GILMORE                        ADDRESS ON FILE
TANIZA F BROWN                        20121 STANSBURY ST DETROIT MI 48235
TANJA THOMAS                          ADDRESS ON FILE
TANKS MAINTENANCE                     555 LYNN RD JESUP GA 31546
TANN ELECTRIC                         13216 WEST 99TH STREET LENEXA KS 66215
TANNER GOSSETT                        ADDRESS ON FILE
TANNER LANDRA                         ADDRESS ON FILE
TANNER MEEKER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 506 OF 567
                                             RUBY TUESDAY
                      Case 20-12456-JTD   Doc Service
                                              837 Filed
                                                      List
                                                          01/07/21       Page 514 of 586

Claim Name                         Address Information
TANNER OCCUPATIONAL HEALTH         PO BOX 277368 ATLANTA GA 30384
TANYA BENJAMIN                     ADDRESS ON FILE
TANYA MONTEITH                     ADDRESS ON FILE
TAPMASTER                          ATTN JOHN BLUM 7 HEMLOCK ROAD CLINTON NJ 08809
TAQUAN J FINNEY                    ADDRESS ON FILE
TARA CARBINE                       ADDRESS ON FILE
TARA HAUSMANN                      ADDRESS ON FILE
TARA HUSTON                        ADDRESS ON FILE
TARA KLINE                         ADDRESS ON FILE
TARA LARGENT                       ADDRESS ON FILE
TARA MCCUTCHEN                     ADDRESS ON FILE
TARA MILLER                        ADDRESS ON FILE
TARA PATE                          ADDRESS ON FILE
TARA RAGER                         ADDRESS ON FILE
TARA REYES                         ADDRESS ON FILE
TARA REYNOLDS                      ADDRESS ON FILE
TARA SENN                          ADDRESS ON FILE
TARA SESSIONS                      ADDRESS ON FILE
TARA SIMPSON                       ADDRESS ON FILE
TARA TAPLIN AND BRANDON GAMBLE     ADDRESS ON FILE
TARA THORPE                        ADDRESS ON FILE
TARA WEIR                          ADDRESS ON FILE
TARA WEST                          ADDRESS ON FILE
TARA WILLIAMS                      ADDRESS ON FILE
TARANTINO FOODS LLC                530 BAILEY AVE BUFFALO NY 14206
TAREQ YOUNIS                       ADDRESS ON FILE
TARGET STORES                      PROPERTY MGMT ACCTG CC 470 SDS 10 0075 PO BOX 86 MINNEAPOLIS MN 55486
TARINA GALLOWAY                    ADDRESS ON FILE
TARON MARNER                       ADDRESS ON FILE
TARSHA BOWDRY                      ADDRESS ON FILE
TARVER DISTRIBUTING CO INC         PO BOX 433 CHARLESTON TN 37310
TARYN FRANKLIN                     ADDRESS ON FILE
TASHA EDMINSTER                    ADDRESS ON FILE
TASHA FRANCIS                      ADDRESS ON FILE
TASHA RAYES                        N/A
TASHAWN FINNIE                     ADDRESS ON FILE
TASHAWN NORRIS                     ADDRESS ON FILE
TASHEAKA ANDERSON                  ADDRESS ON FILE
TASHEEMA EDWARDS                   ADDRESS ON FILE
TASMANIA FERGUSON                  ADDRESS ON FILE
TATIANA PHILIPPE                   ADDRESS ON FILE
TATUM, RONNIE                      C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
TATUM, RONNIE                      206 SWEETBRIAR ST PEACHTREE CITY GA 30269
TATYANA RAYFORD                    ADDRESS ON FILE
TATYANA WRIGHT                     ADDRESS ON FILE
TAU MIDWEST LLC                    PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3965 LOS ANGELES CA 90084
TAU MIDWEST LLC                    PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3963 LOS ANGELES CA 90084
TAU MIDWEST LLC                    PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3964 LOS ANGELES CA 90084
TAU MIDWEST LLC                    PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3965 LOS ANGELES CA 90084-0000



Epiq Corporate Restructuring, LLC                                                             Page 507 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 515 of 586

Claim Name                            Address Information
TAU MIDWEST LLC                       PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3964 LOS ANGELES CA 90084-2428
TAU MIDWEST LLC                       C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                      DIEGO CA 92130
TAU MIDWEST LLC                       11995 EL CAMINO REAL ATTENTION: LEGAL DEPARTMENT SAN DIEGO CA 92130
TAU SOUTH LLC                         PO BOX 842428 BLDG ID 3961 C/O REALTY INCOME CORP LOS ANGELES CA 90084
TAU SOUTH LLC                         PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3962 LOS ANGELES CA 90084
TAU SOUTH LLC                         PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3960 LOS ANGELES CA 90084
TAU SOUTH LLC                         PO BOX 842428 BLDG ID 3959 C O REALTY INCOME CORP LOS ANGELES CA 90084
TAU SOUTH LLC                         PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3962 LOS ANGELES CA 90084-0000
TAU SOUTH LLC                         PO BOX 842428 BLDG ID 3961 C O REALTY INCOME CORP LOS ANGELES CA 90084-0000
TAU SOUTH LLC                         PO BOX 842428 BLDG ID 3959 C/O REALTY INCOME CORP LOS ANGELES CA 90084-2428
TAU SOUTH LLC                         C/O REALTY INCOME CORPORATION PO BOX 842428 BLDG ID3959 LOS ANGELES CA
                                      90084-2428
TAU SOUTH LLC                         C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DPT SAN DIEGO
                                      CA 92130
TAU SOUTH LLC                         ATTN: LEGAL DEPARTMENT 11995 EL CAMINO REAL SAN DIEGO CA 92130
TAU SOUTH LLC                         C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                      DIEGO CA 92130
TAUNTON MUNICIPAL LIGHTING PLANT      33 WEIR ST TAUNTON MA 02780
TAUNTON WATER DIVISION                PO BOX 4160 WOBURN MA 01888
TAUNTON WATER DIVISION                PO BOX 4160 WOBURN MA 01888-4160
TAUNTON WATER DIVISION                141 OAK ST TAUTON MA 02780
TAUREAN WRIGHT                        ADDRESS ON FILE
TAVIAN STEWART                        ADDRESS ON FILE
TAVIS JONES                           ADDRESS ON FILE
TAWASKI ANDERSON                      ADDRESS ON FILE
TAWNI GRANDY                          ADDRESS ON FILE
TAX ADMINISTRATOR                     PO BOX 658 SOMERSET KY 42502
TAX COLLECTOR PCB                     PO BXO 3353 WEST PALM BEACH FL 33402
TAX COLLECTORS OFFICE                 200 NW 2ND AVENUE MIAMI FL 33128
TAX TRUST ACCOUNT                     PO BOX 830725 BIRMINGHAM AL 35283-0725
TAXATION AND REVENUE DPARTMENT        PO BOX 25128 SANTA FE NM 87504-5128
TAYBRIANA MARTIN                      ADDRESS ON FILE
TAYLEE THOMPSON                       ADDRESS ON FILE
TAYLER MYERS                          ADDRESS ON FILE
TAYLER PARROTT                        ADDRESS ON FILE
TAYLOR BLANKENSHIP                    ADDRESS ON FILE
TAYLOR BROWN                          ADDRESS ON FILE
TAYLOR BURGESS                        ADDRESS ON FILE
TAYLOR BURNETT                        ADDRESS ON FILE
TAYLOR COVENEY                        ADDRESS ON FILE
TAYLOR CROWELL                        ADDRESS ON FILE
TAYLOR D MILLER                       ADDRESS ON FILE
TAYLOR DAIDSON                        ADDRESS ON FILE
TAYLOR DEGREGORIO                     ADDRESS ON FILE
TAYLOR DEPUE                          ADDRESS ON FILE
TAYLOR DEPUE                          ADDRESS ON FILE
TAYLOR FLANAGAN                       ADDRESS ON FILE
TAYLOR GREENE                         ADDRESS ON FILE
TAYLOR GRIMM                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                Page 508 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21        Page 516 of 586

Claim Name                            Address Information
TAYLOR HARMON                         ADDRESS ON FILE
TAYLOR JANKOWIAK                      ADDRESS ON FILE
TAYLOR JOSLIN                         ADDRESS ON FILE
TAYLOR K HARRIS                       ADDRESS ON FILE
TAYLOR LAMPLEY                        ADDRESS ON FILE
TAYLOR LAMPLEY                        ADDRESS ON FILE
TAYLOR LEE                            ADDRESS ON FILE
TAYLOR LINK                           ADDRESS ON FILE
TAYLOR LUNEMANN                       ADDRESS ON FILE
TAYLOR MARCANTEL                      ADDRESS ON FILE
TAYLOR MARCOULLIER                    ADDRESS ON FILE
TAYLOR MARSHALL                       ADDRESS ON FILE
TAYLOR METCALFE                       ADDRESS ON FILE
TAYLOR MILLER                         ADDRESS ON FILE
TAYLOR MILLER                         ADDRESS ON FILE
TAYLOR MORRIS                         ADDRESS ON FILE
TAYLOR MOYER                          ADDRESS ON FILE
TAYLOR MULLIN                         ADDRESS ON FILE
TAYLOR MURDOCH                        ADDRESS ON FILE
TAYLOR PORCHA                         ADDRESS ON FILE
TAYLOR POWLOWICZ                      ADDRESS ON FILE
TAYLOR ROBINSON                       ADDRESS ON FILE
TAYLOR ROGERS                         ADDRESS ON FILE
TAYLOR SCHABERG                       ADDRESS ON FILE
TAYLOR SELLERS                        ADDRESS ON FILE
TAYLOR SEWARD                         ADDRESS ON FILE
TAYLOR SIMPSON                        ADDRESS ON FILE
TAYLOR SMALLWOOD                      ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SMITH                          ADDRESS ON FILE
TAYLOR SQUARE EQUITIES LLC ET AL      C/O TIME EQUITIES, INC. 55 FIFTH AVE, 15TH FLOOR ATTN: AMI ZIFF NEW YORK NY
                                      10003
TAYLOR SQUARE EQUITIES LLC ET AL      55 FIFTH AVE, 15TH FLOOR NY NY 10003
TAYLOR SQUARE EQUITIES LLC ET AL      C/O DAIL DUNLAP EDWARDS LLC PO BOX 1504 ATTN KATHY EDWARDS COLUMBIA SC 29202
TAYLOR SQUARE EQUITIES LLC ET AL      C/O TIME EQUITIES, INC. 62 OAK TREE DRIVE ATTN: AMI ZIFF CANFIELD OH 44406
TAYLOR THERIAULT                      ADDRESS ON FILE
TAYLOR THOMAS                         ADDRESS ON FILE
TAYLOR THOMPSON                       ADDRESS ON FILE
TAYLOR VOLPE                          ADDRESS ON FILE
TAYLOR WALDEN                         ADDRESS ON FILE
TAYLOR WELDON                         ADDRESS ON FILE
TAYLOR, BERTHA                        11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
TAYLOR, PAMELA                        C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                      32315-3637
TAYNA SPAULDING                       ADDRESS ON FILE
TAYSHA STEVENSON                      ADDRESS ON FILE
TBS DRAFT INC                         137 HANSEN RD NORWICH CT 06360
TC RIVERVIEW LLC                      RMC LEASING MNGMT LLC ATTN CATHY MATTIOLI 8902 N DALE MABRY HYW STE 200 TAMPA
                                      FL 33614
TCW DIRECT LENDING LLC                200 CLARENDON ST, 51ST FL BOSTON MA 02116


Epiq Corporate Restructuring, LLC                                                                Page 509 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 517 of 586

Claim Name                              Address Information
TCW DL VI FUNDING I LLC                200 CLARENDON ST, 51ST FL BOSTON MA 02116
TDI                                    4116 BENT ROAD KODAK TN 37764
TDN2K LLC                              ATTN BOB RYCROFT, MANAGING DIRECTOR 17304 PRESTON RD, STE 430 DALLAS TX 75252
TDS LONG DISTANCE CORP                 PO BOX 94510 PALATINE IL 60094
TDS TELECOM SERVICE                    PO BOX 94510 PALATINE IL 60094
TDY ENTERPRISES INC                    4455 MURPHY CANYON RD STE 200 SAN DIEGO CA 92123
TEAGAN BOUCHER                         ADDRESS ON FILE
TEAM HEALTH                            ADDRESS ON FILE
TEAM MECHANICAL LLC                    3585 CENTRE CIRCLE FORT MILL SC 29715
TEAM VANDERHOOF LLC                    PO BOX 1086 NASH TX 75569
TECH 24                                PO BOX 638959 C/O FIFTH THIRD BANK CINCINNATI OH 45263-8959
TECH ELECTRONICS INC                   PO BOX 790379 ST LOUIS MO 63179
TECH MASTERS INC                       2024 SW 6TH ST LINCOLN NE 68522
TECHNICAL SERVICES                     825 GREENBRIER CIRCLE SUITE A CHESPEAKE VA 23320
TECO                                   1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO                                   PO BOX 31318 TAMPA FL 33631
TECO                                   PO BOX 31318 TAMPA FL 33631-3318
TECO PEOPLES GAS                       1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO PEOPLES GAS                       PO BOX 31017 TAMPA FL 33631
TECO PEOPLES GAS                       PO BOX 31017 TAMPA FL 33631-3017
TECPORT BUSINESS CENTER                3555 WASHINGTON RD ATTN CAROL JO BEVANS MCMURRAY PA 15317
TECPORT BUSINESS CENTER                3555 WASHINGTON ROAD ATTN CAROL JO BEVANS MCMURRAY PA 15317-0000
TECPORT PARTNERS LP                    ATTN CAROL JO BEVANS 3555 WASHINGTON RD MCMURRAY PA 15317
TECPORT PARTNERS LP                    3555 WASHINGTON RD ATTN CAROL JO BEVANS MCMURRAY PA 15317
TECPORT PARTNERS LP                    3555 WASHINGTON RD MCMURRAY PA 15317-2952
TED LINDSEY                            ADDRESS ON FILE
TED WILLS                              ADDRESS ON FILE
TEDDY BEAR FRESH PRODUCE LLC           28595 MARYS CT EASTON MD 21601
TEDDYS LAWN LANDSCAPE INC              12725 LEVAN ROAD LIVONIA MI 48150
TEDRICK PAGE                           ADDRESS ON FILE
TEESHA JONES                           ADDRESS ON FILE
TEKO CHATMAN                           ADDRESS ON FILE
TEL-TWELVE MALL ASSOCIATES LP          27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
TELERIK INC                            PO BOX 845828 BOSTON MA 02284
TELISHA MAYO                           ADDRESS ON FILE
TELLICO PRESSURE PROS                  150 SEWELL ROAD PHILADELPHIA TN 37846
TEMCO                                  550 PEARL PARK PLAZA PEARL MS 39208
TEMCO OF GULF COAST                    3075 BIG RIDGE RD DIBERVILLE MS 39540
TEMON LOWERY                           ADDRESS ON FILE
TEMP SETTERS MECHANICAL CONTRACTORS LLC 27 TUCCI DR WALES ME 04280-3267
TEMPERATURE BY DESIGN LLC              10 STANLEY AVENUE HUDSON NH 03051
TEMPEST RAY                            ADDRESS ON FILE
TEMPLE MECHANICAL COMPANY              DBA TEMPLE MECHANICAL COMPANY 2201 AUTRY MILL ROAD GODWIN NC 28344
TEMTRON APPLIANCE SERVICE INC          130 MILLWOOD AVE MUNROE FALLS OH 44262
TENA ADCOCK                            ADDRESS ON FILE
TENASIA JAMES                          ADDRESS ON FILE
TENAY PATTERSON                        ADDRESS ON FILE
TENISE LAMPLEY                         ADDRESS ON FILE
TENNESSEE ALCOHOLIC BEVERAGE COMMISSION 500 JAMES ROBERTSON PKWY DAVY CROCKET TWR 3RD FLOOR NASHVILLE TN 37243



Epiq Corporate Restructuring, LLC                                                                    Page 510 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 518 of 586

Claim Name                            Address Information
TENNESSEE CROWN CHATTANOOGA           PO BOX 5058 CHATTANOOGA TN 37406-0068
TENNESSEE DEPARTMENT OF HEALTH        710 JAMES ROBERTSON PARKWAY NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE       500 DEADERICK STREET NASHVILLE TN 37242
TENNESSEE DEPT OF ENVIROMENTAL        & CONSERVATION 312 ROSA PARKS AVE WRS TN TOWER 10TH FLOOR NASHVILLE TN 37243
TENNESSEE DEPT OF LABOR AND           WORKFORCE DEVELOPMENT 220 FRENCH LANDING DRIVE NASHVILLE TX 37243
TENNESSEE DEPT OF REVENUE             500 DEADERICK ST ANDREW JACKSON BLDG NASHVILLE TN 37242
TENNESSEE FLORIST SUPPLY INC          2713 JOHN DEERE DR KNOXVILLE TN 37917
TENNESSEE ORTHOPAEDIC ALLIANCE INC    8 CITY BLVD 300 ATTN JAY GREGORY NASHVILLE TN 37209
TEOMAR LLC                            C/O MORRIS JAMES LLP ATTN CARL N KUNZ III WILMINGTON DE 19801
TEOMAR LLC                            200 N STONESTREET AVE ROCKVILLE MD 20850
TEOMAR LLC                            ATTN IOANNIS ARGOVDEIS 200 N STONESTREET AVE ROCKVILLE MD 20850
TEQUAN WILLIAMS                       ADDRESS ON FILE
TERADATA OPERATIONS INC               14753 COLLECTION CENTER DRIVE CHICAGO IL 60693
TERADATA OPERATIONS INC               17095 VIA DEL CAMPO SAN DIEGO CA 92127-1711
TERAN POTTER                          ADDRESS ON FILE
TERELL PLANTZ                         ADDRESS ON FILE
TERENCE L SORROWS                     ADDRESS ON FILE
TERENCE MARTIN                        ADDRESS ON FILE
TERESA ANDERSON                       ADDRESS ON FILE
TERESA BERRY                          ADDRESS ON FILE
TERESA BLACKBURN FOODSTYLING          1204 5TH AVENUE NORTH NASHVILLE TN 37208
TERESA CODY                           ADDRESS ON FILE
TERESA CODY                           ADDRESS ON FILE
TERESA DIANE MCCONNELL                ADDRESS ON FILE
TERESA EWING                          ADDRESS ON FILE
TERESA FLINT                          ADDRESS ON FILE
TERESA GIL                            ADDRESS ON FILE
TERESA GRAHAM                         ADDRESS ON FILE
TERESA HALLORAN                       ADDRESS ON FILE
TERESA HAYWARD                        ADDRESS ON FILE
TERESA JOHNSON                        ADDRESS ON FILE
TERESA MACKESY                        ADDRESS ON FILE
TERESA MCCONNELL                      ADDRESS ON FILE
TERESA MCCONNELL                      ADDRESS ON FILE
TERESA ROY                            ADDRESS ON FILE
TERESA SIMMONS                        ADDRESS ON FILE
TERESA TOBE                           ADDRESS ON FILE
TERESA WARD                           ADDRESS ON FILE
TERESA WILLIAMS                       ADDRESS ON FILE
TERESE ANDREWS                        ADDRESS ON FILE
TERESE BISHOP                         ADDRESS ON FILE
TERESEA BRESSIE                       ADDRESS ON FILE
TERI PRODUCTIONS LLC                  2040 MAGNOLIA AVE KNOXVILLE TN 37917
TERI THOMAS                           ADDRESS ON FILE
TERI TOMPKINS                         ADDRESS ON FILE
TERIAN WILLIAMS                       ADDRESS ON FILE
TERMINIX COMMERCIAL                   PO BOX 802155 CHICAGO IL 60680-2131
TERMINIX INTERNATIONAL CO LTD PSHIP   PO BOX 802155 CHICAGO IL 60680-2131
TERMINIX SERVICE INC                  PO BOX 2627 COLUMBIA SC 29202



Epiq Corporate Restructuring, LLC                                                                Page 511 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 519 of 586

Claim Name                           Address Information
TERRA TROPICS LANDSCAPING            PO BOX 2146 PALM CITY FL 34990
TERRANCE A SMITH DISTRIBUTING INC    2215 NORTH MADISON AVENUE ANDERSON IN 46011
TERRANCE CLAIR                       ADDRESS ON FILE
TERRANCE JONES                       ADDRESS ON FILE
TERRANCE KING                        ADDRESS ON FILE
TERRANCE KINSEY                      ADDRESS ON FILE
TERRANCE RAY                         ADDRESS ON FILE
TERRANCE SUMLER                      ADDRESS ON FILE
TERRANCE THOMAS                      ADDRESS ON FILE
TERRANCE WILLIAMSON                  ADDRESS ON FILE
TERRANCE WILSON                      ADDRESS ON FILE
TERRANCE WILSON                      ADDRESS ON FILE
TERRANE ROBINSON                     ADDRESS ON FILE
TERRANIQUE FOSTER                    ADDRESS ON FILE
TERRE HAUTE FIRE DEPARTMENT          25 SPRUCE ST BUREAU OF FIRE PREVENTION TERRE HAUTE IN 47807
TERRELL ANDREWS                      ADDRESS ON FILE
TERRELL EADY                         ADDRESS ON FILE
TERRELL GRIFFIN                      ADDRESS ON FILE
TERRELL HOWZE                        ADDRESS ON FILE
TERRELL RAYFORD                      ADDRESS ON FILE
TERREN WOOLARD                       ADDRESS ON FILE
TERRENCE DAWSON                      ADDRESS ON FILE
TERRENCE EVANS                       ADDRESS ON FILE
TERRENCE FOY                         ADDRESS ON FILE
TERRENCE HOWARD                      ADDRESS ON FILE
TERRENCE MANNS                       ADDRESS ON FILE
TERRENCE WANZER                      ADDRESS ON FILE
TERRI BACKERS                        ADDRESS ON FILE
TERRI BLACKMON                       ADDRESS ON FILE
TERRI HANOVER                        ADDRESS ON FILE
TERRI L WASHAM                       ADDRESS ON FILE
TERRI WARRICK                        ADDRESS ON FILE
TERRIFIC TURF                        PO BOX 125 LANGHORNE PA 19047
TERRIKO TARVER                       ADDRESS ON FILE
TERRILYNN LEVISON                    ADDRESS ON FILE
TERRINEE WILLIAMS                    ADDRESS ON FILE
TERROD MCLEAN                        ADDRESS ON FILE
TERRY BENJAMIN                       ADDRESS ON FILE
TERRY JONES                          ADDRESS ON FILE
TERRY L LONG                         ADDRESS ON FILE
TERRY M WEAVER                       ADDRESS ON FILE
TERRY MEREDITH                       ADDRESS ON FILE
TERRY MICHAEL BOYETTE                ADDRESS ON FILE
TERRY MITCHELL                       ADDRESS ON FILE
TERRY NIX                            ADDRESS ON FILE
TERRY PHIMUAN                        ADDRESS ON FILE
TERRY SHRADER                        ADDRESS ON FILE
TERRY SMITH                          ADDRESS ON FILE
TERRY STUHR                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 512 OF 567
                                                  RUBY TUESDAY
                       Case 20-12456-JTD       Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 520 of 586

Claim Name                              Address Information
TERRY TABON                             ADDRESS ON FILE
TERRY WHITE                             ADDRESS ON FILE
TERSH ENTERPRISE LLC                    1030 HWY 80 W STE 867 POOLER GA 31322
TERYL CURRY                             ADDRESS ON FILE
TESLA MOTORS INC                        ATTN ACCOUNTS RECEIVABLE PO BOX 3500 DRAPER UT 84020
TESLA MOTORS INC                        ATTN SUPERCHARGER TEAM 3500 DEER CREEK RD PALO ALTO CA 94304
TESSA MCGHEE                            ADDRESS ON FILE
TESSLA WATTS                            ADDRESS ON FILE
TESTRE R RUBYTUESDAY                    ADDRESS ON FILE
TEVIN GREGORY                           ADDRESS ON FILE
TEVIN HALL                              ADDRESS ON FILE
TEVIN HASTON                            ADDRESS ON FILE
TEVIN JACKSON                           ADDRESS ON FILE
TEWS COMPANY                            1000 LEGION PLACE SUITE 730 ORLANDO FL 32801
TEXARKANA WATER UTILITIES               801 WOOD ST TEXARKANA TX 75501
TEXARKANA WATER UTILITIES               PO BOX 2008 TEXARKANA TX 75504
TEXARKANA WATER UTILITIES               PO BOX 2008 TEXARKANA TX 75504-2008
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    PO BOX 13528 CAPITOL STATION AUSTIN TX 78711-3528
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    UNCLAIMED PROPERTY DIVISION 111 EAST 17TH STREET AUSTIN TX 78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS    LYNDON B JOHNSON STATE OFFICE BLDG 111 E 17TH ST AUSTIN TX 78774
TEXAS DEPART OF STATE HEALTH SERVICES   1100 WEST 49TH STREET AUSTIN TX 78756-3199
TEXAS DEPARTMENT OF STATE HEALTH SRVC   PO BOX 149347 AUSTIN TX 78714-9347
TEXAS DEPARTMENT OF STATE HEALTH SRVC   THE EXCHANGE BLDG 8407 WALL STREET AUSTIN TX 78754
TEXAS DEPT OF STATE HEALTH SERVICES     1100 WEST 49TH STREET AUSTIN TX 78756-3199
TEXAS HEALTH AND HUMAN SERVICES         TEXAS MEDICAID PROGRAM BROWN-HEATLY BUILDING 4900 N. LAMAR BLVD. AUSTIN TX
                                        78751-2316
TEXAS WORKFORCE COMMISSION              101 E 15TH ST RM 122 AUSTIN TX 78778-0001
TFG EB INC                              550 SCHROCK RD COLUMBUS OH 43229
TFH-EB INC                              C/O THE WATERWORKS 550 SCHROCK RD COLUMBUS OH 43229
THACKERY PORTER                         ADDRESS ON FILE
THADDEUS MITCHELL                       ADDRESS ON FILE
THALIA PIERSON                          ADDRESS ON FILE
THAYER CORPORATION                      1400 HOTEL ROAD AUBURN ME 04210
THAYNE EDEN                             ADDRESS ON FILE
THE 4A GROUP INC                        PO BOX 120291 NEWPORT NEWS VA 23612
THE AEGIS GROUP LLC                     1102 18TH AVE SOUTH NASHVILLE TN 37212
THE ARRIMOUR GROUP                      1965 BYBERRY ROAD HUNTINGDON VALLEY PA 19006
THE ATLANTIC CITY SEWERAGE CO INC       1200 ATLANTIC AVE P O BOX 1830 ATLANTIC CITY NJ 08404
THE AVENUES                             867550 RELIABLE PARKWAY CHICAGO IL 60686
THE BEER MART                           301 MORGANTOWN RD READING PA 19611
THE BEER SHAK                           762 S RT 183 SCHUYLKILL HAVEN PA 17972
THE BEN ARNOLD SUNBELT BEVERAGE         COMPANY OF SC LP 101 BEVERAGE BOULEVARD RIDGEWAY SC 29130
THE BLUE RIDGE DISTRIBUTING CO INC      PO BOX 819 CONOVER NC 28613
THE BUSHORN FIRM LLC                    810 SYCAMORE STREET CINCINNATI OH 45202
THE CAPTAINS BOIL                       304-123 COMMERCE VALLEY DR E MARKHAM ON L3T 7W8 CANADA
THE CARPET CLINIC                       PO BOX 11544 PENSACOLA FL 32524
THE CENTRE AT SAILSBURY                 ATTN: GENERAL MANAGER 2300 NORTH SAILSBURY BLVD SAILSBRY MD 21801
THE CHAIRMAN FURNITURE REPAIR LLC       8559 STONE RD CLAY MI 48001
THE CHARLES H GOLDBERG TRUST            ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 513 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 521 of 586

Claim Name                             Address Information
THE CHARLES H. GOLDBERG FAMILY TRUST   C/O UNION HARDWARE 7800 WISCONSIN AVE. BETHESDA MD 20814
THE CHEROKEE GROUP LLC                 PO BOX 6248 SEVIERVILLE TN 37862
THE CITY OF COLLINSVILLE               125 SOUTH CENTER ST COLLINSVILLE IL 62234
THE CITY OF DAYTONA BEACH              PO BOX 2455 DAYTONA BEACH FL 32115
THE CITY OF LEESBURG                   501 W MEADOW ST LESSBURG FL 34748-0630
THE CITY OF LEESBURG                   PO BOX 491286 LEESBURG FL 34749
THE CITY OF LEESBURG                   PO BOX 491286 LEESBURG FL 34749-1286
THE CITY OF LYNCHBURG                  PO BOX 9000 BILLINGS & COLLECTIONS DEPT LYNCHBURG VA 24505-9000
THE CITY OF MT PLEASANT                PO BOX 503 MT PLEASANT MI 48804-0503
THE CITY OF SALISBURY                  125 N DIVISION ST SALISBURY MD 21801
THE CLEAN BEER INITIATIVE OF WNY       PO BOX 75 ATHOL SPRINGS NY 14010
THE CLEANING CLUB LLC                  PO BOX 1261 NORTH PLATTE NE 69103
THE CLEMSON PROPERTY                   PO BOX 58632 RALEIGH NC 27658-8632
THE CLEMSON PROPERTY LLC               SHIRLEY NG, MANAGER P.O BOX 1893 LA FAYETTE CA 94549
THE CLEMSON PROPERTY LLC               1141 UPPER HAPPY VALLEY RD. LAFAYETTE CA 94549
THE COCA COLA BOTTLING CO OF           NORTHERN NEW ENGLAND INC PO BOX 419784 BOSTOM MA 02241
THE COMMONWEALTH OF MASSACHUSETTS      COMMONWEALTH OF MASSACHUSETTS ABANDONDED PROPERTY DIVISION PO BOX 414478
                                       BOSTON MA 02241
THE CONNECTICUT WATER CO               93 WEST MAIN ST CLINTON CT 06413
THE CONNECTICUT WATER CO               PO BOX 981015 BOSTON MA 02298
THE CONNECTICUT WATER CO               PO BOX 981015 BOSTON MA 02298-1015
THE DAILY TIMES                        307 E HARPER AVE MARYVILLE TN 37804
THE DRAFT DOCTOR                       DBA THE DRAFT DOCTOR 1901 CEDARHURST DR RICHMOND VA 23225
THE DRAFT PROS OF WNY LLC              PO BOX 611 AMHERST NY 14226
THE DRAIN BRAIN OF ITHACA & CORTLAND   PO BOX 6781 ITHACA NY 14851
THE EAST GROUP PA INC                  324 EVANS ST GREENVILLE NC 27858
THE EASY GARDENER                      6700 E DICK FORD LANE KNOXVILLE TN 37920
THE EMERALD GROUP OF FLORIDA INC       8 COMMERCE DR DESTIN FL 32541
THE FLYING LOCKSMITHS                  100 GROSSMAN DR STE 305 BRAINTREE MA 02184
THE FOOD PHOTO AGENCY INC              1327 LIVORNO DRIVE ROCKWALL TX 75032
THE FOUNTAINS                          3200 TODDS RD LEXINGTON KY 40509
THE FRUIT CENTER                       15 WEBSTER STREET MANCHESTER NH 03104
THE GARDEN WHOLESALE INC               5400 LONGLEAF STREET JACKSONVILLE FL 32209
THE GASKET GUY                         1165 ROYAL DR AMHERST OH 44001
THE GASKET GUY OF NORTH ALABAMA        1006 SAN RAMON AVE HUNTSVILLE AL 35802
THE GENERAL SALES COMPANY              406 HUGER STREET COLUMBIA SC 29201
THE GINA EL SINEITTI LIVING TRUST      U/D/T AUGUST 30, 1996 GINA EL SINEITTI LIVING TRUST 8/30/96 804 BOARDWALK
                                       PLACE REDWOOD CITY CA 94065
THE GRAHAM COMPANIES                   ATTN: CAROL G. WYLLIE 6843 MAIN STREET MIAMI LAKES FL 33014
THE GRAHAM COMPANIES                   6843 MAIN STREET MIAMI LAKES FL 33014
THE GRAHAM COMPANIES                   STUART S. WYLLIE, PRESIDENT AND CEO 6843 MAIN STREET MIAMI LAKES FL 33014
THE GRAHAM COMPANIES                   THE GRAHAM COMPANIES 6843 MAIN STREET ATTN: CAROL G. WYLLIE MIAMI LAKES FL
                                       33014
THE GRAHAM COMPANIES                   ARI NEWMAN 333 S.E. 2ND AVENUE, SUITE 4400 MIAMI FL 33131
THE GROUNDS GUYS OF BOWLING GREEN      PO BOX 566 BOWLING GREEN KY 42102
THE GROUNDS GUYS OF GARNER             140 JESSE DRIVE SMITHFIELD NC 27577
THE GROUNDS GUYS OF TWINSBURG          PO BOX 674 AURORA OH 44202
THE GROUT GUYS INC                     9962 BROOK ROAD SUITE 638 GLEN ALLEN VA 23059
THE HALBROOK LAW FIRM PC               3500 W 75TH STREET SUITE 300 PRAIRIE VILLAGE KS 66208
THE HALL FIRM LLC                      1201 W PEACHTREE ST STE 2300 ATLANTA GA 30309


Epiq Corporate Restructuring, LLC                                                                    Page 514 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 522 of 586

Claim Name                               Address Information
THE HANDYMAN COMPANY                     2131 WEST REPUBLIC ROAD 120 SPRINGFIELD MO 65807
THE HAPPY ENVELOPE LLC                   5605 KINGSTON PIKE KNOXVILLE TN 37919
THE HB NITKIN GROUP                      230 MASON ST. GREENWICH CT 06830
THE HOLLAND, INC.                        109 WEST 17TH STREET VANCOUVER WA 98660
THE HOME DEPOT                           THE HOME DEPOT RECEIVABLES PO BOX 7247 7491 PHILADELPHIA PA 19170
THE ILLUMINATING CO                      5001 NASA BLVD FAIRMONT WV 26554
THE ILLUMINATING CO                      PO BOX 3638 AKRON OH 44309
THE ILLUMINATING CO                      PO BOX 3638 AKRON OH 44309-3638
THE INTERPROSE CORPORATION               PO BOX 872770 VANCOUVER WA 98687
THE JAN COMPANIES                        C/O THE JAN COMPANIES 35 SOCKANOSSET CROSS RD CRANSTON RI 02920-0819
THE JUNIOR SERVICE LEAGUE                PO BOX 6373 MARYVILLE TN 37802
THE KENNEDY COMPANIES                    320 BOWHALL RD PAINESVILLE OH 44077
THE KROENKE GROUP                        C/O THF MANAGEMENT, INC. 211 N STADIUM BLVD, STE 201 COLUMBIA MO 65203
THE KROGER CO INC                        PO BOX 30650 SALT LAKE CITY UT 84130-0650
THE KROGER CO.                           ATTN: LAW DEPARTMENT 1014 VINE STREET CINCINNATI OH 45202-1100
THE KROGER CO.                           ATTN: REAL ESTATE DEPARTMENT 2175 PARKLAKE DR. ATLANTA GA 30345
THE KURB APPEAL EXPERTS LLC              414 ROCKY RIDGE RD NE JACKSONVILLE AL 36265
THE LANDSCAPE TEAM                       521 BROOKE CIRCLE TRUSSVILLE AL 35173
THE LANDSCAPE TEAM                       1626 ALTON ROAD BIRMINGHAM AL 35210
THE LAW OFFICES MICHAEL T VAN DER VEEN   1219 SPRUCE ST PHILADELPHIA PA 19107
THE LAWN MEDICS                          2786 BENEDICT LN LEWISBURG WV 24901
THE LEADERSHIP ROUNDTABLE CONFERENCE     4924 FIRST COAST HIGHWAY AMELIA ISLAND FL 32034
THE LEAL LAW FIRM PA                     9314 FOREST HILL BLVD 62 WELLINGTON FL 33411
THE LINCOLN NATIONAL LIFE INSURANCE CO   1300 SOUTH CLINTON STREET FORT WAYNE IN 46802
THE LIONS CLEANING SERVICES LLC          1327 SCHOLAR STREET LOUISVILLE KY 40213
THE LOFT & LEWISBURG SPIRITS & WINE 507 3558 JEFFERSON ST N STE 6 LEWISBURG WV 24901
THE MAGIC TOUCH CLEANING SERVICE INC     PO BOX 4164 SELTZER PA 17974
THE MARKETING WORKSHOP INC               3725 DAVINCI CT NORCROSS GA 30092
THE MEEKER FAMILY LIMITED PARTNERSHIP    368 LAMBERT ROAD CARPINTERIA CA 93013
THE MEEKER FAMILY LP                     368 LAMBERT ROAD CARPINTERIA CA 93013
THE MIRIAM CYWAN AND                     JAY INGRAM CYWAN FAMILY TRUST 4630 WORTSTER AVENUE SHERMAN OAKS CA 91423
THE MURKIN GROUP LLC                     1303 C 10TH STREET E PALMETTO FL 34221
THE MYERS INSTITUTE PC                   300 MEDICAL CENTER DR STE 305 GADSDEN AL 35903
THE NARRAGANSETT BAY COMMISION           ONE SERVICE RD PROVIDENCE RI 02905
THE NICHOLSON TRUST AGREEMENT            DATED OCTOBER 1,1990 DARYL NICHOLSON 26914 AVENUE 140 PORTERVILLE CA 93257
THE NPD GROUP INC                        24619 NETWORK PLACE CHICAGO IL 60673
THE OAKS MALL                            6419 NEWBERRY ROAD GAINSVILLE FL 32605
THE OAKS MALL GGPLP                      SDS 12 1530 PO BOX 86 MINNEAPOLIS MN 55486
THE OAKS MALL, LLC                       6419 NEWBERRY ROAD GAINESVILLE FL 32605
THE OAKS MALL, LLC                       350 N. ORLEANS ST. SUITE 300 ATTN: LAW/LEASE ADMINISTRATION DEPT CHICAGO IL
                                         60654-1607
THE OKEEFE GROUP LLC                     PO BOX 1240 ATTLEBORO MA 02703
THE ORCHARDS AT DOVER LLC                1075 ROUTE 34 SUITE G C/O FLORHAM REALTY MGMT LLC ABERDEEN NJ 07747
THE ORCHARDS AT DOVER LLC                1075 ROUTE 34 SUITE G C O FLORHAM REALTY MGMT LLC ABERDEEN NJ 07747-0000
THE OSHMAN MIRISOLA LAW GROUP            80 8TH AVE 9TH FL NEW YORK NY 10011
THE PARTY STORE                          7392 HIGHWAY 49 SOUTH PARAGOULD AR 72450
THE PHELAN FOUR INC                      PO BOX 2165 C/O GLOBAL RECUITERS NETWORK BEDFORD PARK IL 60499-2165
THE PHILADELPHIA HAND CENTER             834 CHESTNUT ST STE G114 PHILADELPHIA PA 19107
THE PLUMBER MAN LLC                      5239 OLD HANOVER ROAD WESTMINSTER MD 21158



Epiq Corporate Restructuring, LLC                                                                   Page 515 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 523 of 586

Claim Name                               Address Information
THE POTOMAC EDISON COMPANY INC           PO BOX 3615 AKRON OH 44309
THE REFRIGERATION COMPANY LLC            1474 CATON AVE ELMIRA NY 14904
THE RIDGE AT HAMILITON CROSSING          100 HAMILTON RIDGE DR MARYVILLE TN 37801
THE ROBBINS AGENCY                       1150 WEST CHESTNUT STREET UNION NJ 07083
THE ROGERS COMPANY LLC                   MCDONALD OMS LJTS LAND PARTNERS 1509 HERITAGE LANE FLORENCE SC 29505
THE SANCTUARY AT HAAFSVILLE INC          PO BOX 921 FOGELSVILLE PA 18051
THE SEALS                                301 MCCULLOUGH DRIVE SUITE 400 CHARLOTTE NC 28262
THE SEAT DOCTOR                          110 HERNDON SPRINGS GROVER NC 28073
THE SEAT DOCTOR                          416 E FREDRICK ST GAFFNEY SC 29340
THE SIEGFRIED GROUP LLP                  1201 N MARKET ST STE 700 WILMINGTON DE 19801
THE SPITZ LAW FIRM LLC                   25200 CHAGRIN BLVD STE 200 BEACHWOOD OH 44122
THE STAINPROS CARPET                     5417 FLEMINGTON RD ELLABELL GA 31308
THE STATE OF MAINE                       CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
THE TAP GUY                              PO BOX 5737 ENDICOTT NY 13763
THE TECHNOLOGY GROUP                     211 E 56TH ST SAVANNAH GA 31404
THE THREAD EXPERIMENT LLC                300 PARK BLVD SUITE 200 ITASCA IL 60143
THE TOWN OF CHEEKTOWAGA                  1669 WALDEN AVE OFFICE OF FIRE SAFETY CHEEKTOWAGA NY 14211
THE TOWNSHIP OF HAMILTON                 2100 GREENWOOD AVE HAMILTON NJ 08609
THE TOWNSHIP OF UNION                    1976 MORRIS AVENUE UNION NJ 07083
THE TOWNSHIP OF UNION POLICE DEPT        981 CALDWELL AVE UNION NJ 07083
THE TRAVELERS COMPANIES INC              ONE TOWER SQUARE HARTFORD CT 06183
THE TRAVELERS INDEMNITY COMPANY [MORE]   TRAVELERS - ACCOUNT RESOLUTION ONE TOWER SQUARE 0000-FP15 HARTFORD CT 06183
THE TRAVELERS INDEMNITY GROUP            1 TOWER SQ HARTFORD CT 06183-0003
THE TREASURER STATE OF NEW JERSEY        NEW JERSEY DEPT OF TREASURY UNCLAIMED PROPERTY P O BOX 214 TRENTON NJ 08695
THE UN STOPPERS PLUMBING INC             824 E JEFFERSON STREET BROOKSVILLE FL 34601
THE UNITED ILLUMINATING CO               PO BOX 9230 CHELSEA MA 02150-9230
THE UNITED METHODIST CHURCH OF PARRISH   12140 69TH ST E PARRISH FL 64219
THE UPS STORE                            THE UPS STORE 1956 UNIVERSITY BLVD S SUITE J MOBILE AL 36609
THE VIEW CREW                            2529 W BLACKBURN DR SPRINGFIELD MO 65807-4088
THE VILLAGES OF KILN CREEK OWNERS ASSOC 2801 KILN CREEK PARKWAY YORKTOWN VA 23693
THE VILLAGES OPERATING COMPANY           3597 KIESSEL ROAD C/O THE VILLAGES COM PROP MGT THE VILLAGES FL 32163
THE VILLAGES OPERATING COMPANY           3597 KIESSEL ROAD C O THE VILLAGES COM PROP MGT THE VILLAGES FL 32163-0000
THE WALDINGER CORPORATION                PO BOX 1612 DES MOINES IA 50306-1612
THE WATER CLINIC OF SOUTH FLORIDA INC    3181 SE DIXIE HWY STUART FL 34997
THE WATER WORKS AND SEWER BOARD OF       THE CITY OF GADSDEN ALABAMA THE CITY OF GADSDEN PO BOX 800 GADSDEN AL
                                         35902-0800
THE WATER WORKS BOARD OF THE             CITY OF LEEDS INC 8651 THORNTON AVE PO BOX 100 LEEDS AL 35094
THE WATER WORKS BOARD OF THE             CITY OF AUBURN 1501 W SAMFORD AVE AUBURN AL 36832-6328
THE WATERWORKS                           550 SCHROCK RD COLUMBUS OH 43229
THE WEED HUNTER                          5960 SUMMER AVE MEMPHIS TN 38134
THE WIDEWATERS GROUP, INC                ATTN: LEASE ADMINISTRATION PO BOX 3 DEWITT NY 12314
THE YARD MASTERS                         1506 N ISABELLA ST SYLVESTER GA 31791
THE YORK WATER CO                        130 E MARKET ST YORK PA 17401-1219
THE YORK WATER CO                        130 EAST MARKET ST BOX 15089 YORK PA 17405
THE YORK WATER CO INC                    130 EAST MARKET ST BOX 15089 YORK PA 17405-7089
THEASHA VENDOLA                          ADDRESS ON FILE
THEMETRA KANAVAS                         ADDRESS ON FILE
THEODORE J KATSIROUBAS AND SONS INC      PO BOX 220 BOSTON MA 02137
THEODORE JARDINE                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 516 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 524 of 586

Claim Name                           Address Information
THEODORE VALCOURT                    ADDRESS ON FILE
THEONE GOLDMAN                       ADDRESS ON FILE
THERESA AGNEW                        ADDRESS ON FILE
THERESA ESSEL                        ADDRESS ON FILE
THERESA FRONCEK                      ADDRESS ON FILE
THERESA GORE                         ADDRESS ON FILE
THERESA HARVEY                       ADDRESS ON FILE
THERESA JACOBS                       ADDRESS ON FILE
THERESA LAWSON                       ADDRESS ON FILE
THERESA LEVEY                        ADDRESS ON FILE
THERESA MERICLE                      ADDRESS ON FILE
THERESA REAVES                       ADDRESS ON FILE
THERESA VAN PELT                     ADDRESS ON FILE
THERESE MCMAHON                      ADDRESS ON FILE
THERMAL REFRIGERATION                90 WALSH CT SAINT CHARLES MO 63301
THERMAX CLEAN CARE CENTER            1930 GOOD HOPE RD ENOLA PA 17025
THERMODYN INC                        PO BOX 2231 KOKOMO IN 46904
THERMOWORKS INC                      741 E UTAH VALLEY DR AMERICAN FORK UT 84003
THERON MASHBURN                      ADDRESS ON FILE
THESIS INC                           PO BOX 32738 KNOXVILLE TN 37930
THF CLARKSBURG DEVELOPMENT LLC       2127 INNERBELT BUSINESS CENTER SUITE 200 C/O THF REALTY INC ST LOUIS MO 63114
THF CLARKSBURG DEVELOPMENT LLC       2127 INNERBELT BUSINESS CENTER SUITE 200 C O THF REALTY INC ST LOUIS MO
                                     63114-0000
THF HARRISONBURG CROSSING LLC        211 N STADIUM BLVD STE 201 COLUMBIA MO 65203
THF WENTZVILLE TWO DEVELOPMENT LLC   2127 INNERBELT BUSINESS CENTER DRIVE STE 200 ST. LOUIS MO 63114
THF WENTZVILLE TWO DEVELOPMENT LLC   211 N STADIUM BLVD STE 201 C/O THF MANAGEMENT INC COLUMBIA MO 65203
THIBODEAUX, JADE                     508 RYNELLA RD NEW IBERIA LA 70560
THOMARIA COPELAND                    ADDRESS ON FILE
THOMAS A LAFON                       ADDRESS ON FILE
THOMAS ADAMS                         ADDRESS ON FILE
THOMAS ARNOTO                        ADDRESS ON FILE
THOMAS BEARD                         ADDRESS ON FILE
THOMAS BELVEZZI                      ADDRESS ON FILE
THOMAS BENITEZ                       ADDRESS ON FILE
THOMAS BEVIS                         ADDRESS ON FILE
THOMAS BISIGNANO JR                  ADDRESS ON FILE
THOMAS BRENAMAN                      ADDRESS ON FILE
THOMAS CARRAHER                      ADDRESS ON FILE
THOMAS COLARIK                       ADDRESS ON FILE
THOMAS COOK                          ADDRESS ON FILE
THOMAS COPELAND                      ADDRESS ON FILE
THOMAS COUNTY                        PO BOX 920 116 WEST JEFFERSON STREET THOMASVILLE GA 31799
THOMAS COUNTY HEALTH DEPARTMENT      484 SMITH AVENUE THOMASVILLE GA 31792
THOMAS COX                           ADDRESS ON FILE
THOMAS DADEZ                         ADDRESS ON FILE
THOMAS DIFATTA                       ADDRESS ON FILE
THOMAS DOYLE                         ADDRESS ON FILE
THOMAS E BIASCO                      ADDRESS ON FILE
THOMAS E CARTER                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 517 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 525 of 586

Claim Name                           Address Information
THOMAS E MASON                       ADDRESS ON FILE
THOMAS FAAS                          ADDRESS ON FILE
THOMAS G MCCLELLAN JR                ADDRESS ON FILE
THOMAS GAILLARD                      ADDRESS ON FILE
THOMAS HARDEN                        ADDRESS ON FILE
THOMAS HERRON                        ADDRESS ON FILE
THOMAS HOY                           ADDRESS ON FILE
THOMAS HUGHES                        ADDRESS ON FILE
THOMAS IRELAND                       ADDRESS ON FILE
THOMAS J POLIZZI                     ADDRESS ON FILE
THOMAS KEARNEY                       ADDRESS ON FILE
THOMAS KUHN                          ADDRESS ON FILE
THOMAS LINDLEY                       ADDRESS ON FILE
THOMAS M FRASIER                     ADDRESS ON FILE
THOMAS MATTS                         ADDRESS ON FILE
THOMAS MCDONOUGH                     ADDRESS ON FILE
THOMAS MCWHORTER                     ADDRESS ON FILE
THOMAS MIHOK                         ADDRESS ON FILE
THOMAS MILLER                        ADDRESS ON FILE
THOMAS MOON                          ADDRESS ON FILE
THOMAS MORGAN                        ADDRESS ON FILE
THOMAS MUNGALL                       ADDRESS ON FILE
THOMAS NOLAN                         ADDRESS ON FILE
THOMAS OAKES                         ADDRESS ON FILE
THOMAS P COLEMAN                     ADDRESS ON FILE
THOMAS PULASKI                       ADDRESS ON FILE
THOMAS QUINN                         ADDRESS ON FILE
THOMAS R WATTS KATHLEEN HENTSCHEL    ADDRESS ON FILE
THOMAS R. DIXON AND DAWN M. DIXON    C/O MERAMEC SPECIALTY CO. PO BOX 305 333 ARNOLD CROSSROADS ARNOLD MO 63010
THOMAS RHODE                         ADDRESS ON FILE
THOMAS RIDDELL                       ADDRESS ON FILE
THOMAS ROBERTS                       ADDRESS ON FILE
THOMAS ROBERTS CONTRACTING           4214 ELSINORE ST PHILADELPHIA PA 19124
THOMAS ROTKISKE                      ADDRESS ON FILE
THOMAS STAFFORD                      ADDRESS ON FILE
THOMAS TOWNLEY                       ADDRESS ON FILE
THOMAS TSCHIDA                       ADDRESS ON FILE
THOMAS TULLY                         ADDRESS ON FILE
THOMAS VERNON TAX COLLECTOR          364 S MT VERNON AVE UNIONTOWN PA 15401
THOMAS W BOYD                        ADDRESS ON FILE
THOMAS WANNOP                        ADDRESS ON FILE
THOMAS WESLEY SPEARS                 ADDRESS ON FILE
THOMAS WILLIAM NORRIS                ADDRESS ON FILE
THOMAS YORK                          ADDRESS ON FILE
THOMAS, MICHAEL W                    6146 RAINTREE BND LITHONIA FL 30058
THOMAS, PRINCE ALTEE                 C/O FOX ROTHSCHILD LLP 2000 MARKET ST, 20TH FL PHILADELPHIA PA 19103
THOMASVILLE ABC BOARD                1144 RANDOLPH ST THOMASVILLE NC 27360
THOMASVILLE CITY                     PO BOX 1397 SCHOOL TAX THOMASVILLE GA 31799-1397
THOMASVILLE UTILITIES                PO BOX 1397 THOMASVILLE GA 31799-1397



Epiq Corporate Restructuring, LLC                                                               Page 518 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 526 of 586

Claim Name                          Address Information
THOMPSON HINE LLP                   335 MADISON AVENUE 12TH FLOOR NEW YORK NY 10017
THOMPSON NURSERY                    P O BOX 4128 ROCKY MOUNT NC 27803
THOMPSON NURSERY INC                810 CARTER STREET ROCKY MOUNT NC 27804
THOMPSON, CAROL A                   1041 STARBOARD DR GREENSBORO GA 30642
THOMPSON, LARRY                     415 QUAIL HOLLOW RD ANDERSON SC 29621
THOMPSON, LARRY                     C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
THOMPSON, RALPH                     C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
THOMPSON, RALPH                     2331 CAMELOT CT LINCOLN NE 68512
THOMPSONS TREE SERVICE LLC          2482 PALMYRA RD PALMYRA TN 37142
THOMPSONS WINDOW CLEANING           28 S PLUM ST MT CARMEL PA 17851
THOMSON REUTERS                     510 OPPERMAN DR PO BOX 64833 ST PAUL MN 55164
THOMSON REUTERS LLC                 THOMSON RUETERS GRC PAYMENT CENTER PO BOX 6292 CAROL STREAM IL 60197
THORNBERRY BROWN LLC                4550 MAIN ST STE 205 KANSAS CITY MO 64111
THORNDIKE ROAD ASSOCIATION          C/O GUILFORD REALTY GROUP INC PO BOX 10378 GREENSOBORO NC 27404
THORNDIKE ROAD ASSOCIATION          C/O GUILFORD REALTY GROUP INC 1903-C ASHWOOD CT GREENSBORO NC 27455
THOSE TREE GUYS LLC                 1750 NEMMO ROAD VINTON VA 24179
THREE G SERVICES INC                585 HIBBS RD LOCKBOURNE OH 43137
THUNDERHEAD REPAIR                  3308 HWY 24 LIBERTY MS 39645
THUNDERHEAD REPAIRS                 3308 HWY 24 LIBERTY MS 39645
THUZI LLC                           ATTN ART BRADY, MANAGER 12000 N DALE MABRY HWY, STE 270 TAMPA FL 33618
THUZI LLC                           7827 GUNN HIGHWAY TAMPA FL 33626
TIA JACKSON                         ADDRESS ON FILE
TIA JENKINS                         ADDRESS ON FILE
TIA STANLEY                         ADDRESS ON FILE
TIA STULL                           ADDRESS ON FILE
TIA TATUM                           ADDRESS ON FILE
TIAJAH PADGETT                      ADDRESS ON FILE
TIAJUANA HORNE                      ADDRESS ON FILE
TIANA THORPE                        ADDRESS ON FILE
TIANNA DEVOID                       ADDRESS ON FILE
TIANNA JACKSON                      ADDRESS ON FILE
TIARA ADAMS                         ADDRESS ON FILE
TIARA SANDIFER                      ADDRESS ON FILE
TIARA YOUNG                         ADDRESS ON FILE
TIARRA BENJAMIN                     ADDRESS ON FILE
TIARRA LEONARD                      ADDRESS ON FILE
TICHINA HILL                        ADDRESS ON FILE
TIDEWATER UTILITIES INC             PO BOX 826538 PHILADELPHIA PA 19182-6538
TIEMISHA BLACKMON                   ADDRESS ON FILE
TIERNEY EVANS                       ADDRESS ON FILE
TIERPOINT LLC                       ATTN RYAN CONNOLLY 12444 POWERSCOURT DR, STE 450 ST LOUIS MO 63131
TIERPOINT LLC                       PO BOX 82670 LINCOLN NE 68501
TIERRA R DEBERRY                    ADDRESS ON FILE
TIERRA SAMANTHA MESSINA             ADDRESS ON FILE
TIEZAYAH CUMMINGS                   ADDRESS ON FILE
TIFANI SHOEMAKER                    ADDRESS ON FILE
TIFFANI GRENDELL                    ADDRESS ON FILE
TIFFANY ALONSO                      ADDRESS ON FILE
TIFFANY AVENT                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 519 OF 567
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 527 of 586

Claim Name                          Address Information
TIFFANY BRINKLEY                    ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY BROWN                       ADDRESS ON FILE
TIFFANY CAMPBELL                    ADDRESS ON FILE
TIFFANY CARSON                      ADDRESS ON FILE
TIFFANY CRAVEN                      ADDRESS ON FILE
TIFFANY DAVIS                       ADDRESS ON FILE
TIFFANY DAVIS                       ADDRESS ON FILE
TIFFANY ELDRETH                     ADDRESS ON FILE
TIFFANY GRAY                        ADDRESS ON FILE
TIFFANY HENDRICKS                   ADDRESS ON FILE
TIFFANY HETZEL                      ADDRESS ON FILE
TIFFANY HICKS                       ADDRESS ON FILE
TIFFANY KEMP                        ADDRESS ON FILE
TIFFANY KEY                         ADDRESS ON FILE
TIFFANY KRZEWINSKI                  ADDRESS ON FILE
TIFFANY LESHKO                      ADDRESS ON FILE
TIFFANY LOCKHART                    ADDRESS ON FILE
TIFFANY LOGAN                       ADDRESS ON FILE
TIFFANY MARSHALL                    ADDRESS ON FILE
TIFFANY MARTIN                      ADDRESS ON FILE
TIFFANY MARTIN                      ADDRESS ON FILE
TIFFANY MAXWELL                     ADDRESS ON FILE
TIFFANY MORGAN                      ADDRESS ON FILE
TIFFANY NARDI                       ADDRESS ON FILE
TIFFANY PAVER                       ADDRESS ON FILE
TIFFANY PENA                        ADDRESS ON FILE
TIFFANY POWELL                      ADDRESS ON FILE
TIFFANY PRESTON                     ADDRESS ON FILE
TIFFANY RAYFORD                     ADDRESS ON FILE
TIFFANY S WEBER                     ADDRESS ON FILE
TIFFANY SZUMAN                      ADDRESS ON FILE
TIFFANY TAYLOR                      ADDRESS ON FILE
TIFFANY WILLIAMS                    ADDRESS ON FILE
TIFFANY WILLIAMS                    ADDRESS ON FILE
TIFT COUNTY HEALTH DEPARTMENT       305 E 12TH ST PO BOX 715 TIFTON GA 31794
TIFT COUNTY TAX COMMISSIONER        PO BOX 930 TIFTON GA 31793
TIGER INC                           1422 E 71ST ST, STE J TULSA OK 74136
TIGER INC                           DEPT 2192 TULSA OK 74182
TIGER PAWS CARPET CLEANING          6047 EXECUTIVE CENTRE DR 1 MEMPHIS TN 38134
TIKEIYA HOOKS                       ADDRESS ON FILE
TILLSBOROUGH COUNTY TAX COLLECTOR   PO BOX 30012 TAMPA FL 33630
TILYSHA HAILEY                      ADDRESS ON FILE
TIM BROWNS PRESSURE WASHING         25 SHADOW MOSS DRIVE BEAUFORT SC 29906
TIM CALDWELL                        ADDRESS ON FILE
TIM CLARK                           ADDRESS ON FILE
TIM FRIED                           ADDRESS ON FILE
TIM GAGE                            ADDRESS ON FILE
TIM GEARHART                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 520 OF 567
                                              RUBY TUESDAY
                      Case 20-12456-JTD    Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21          Page 528 of 586

Claim Name                          Address Information
TIM TYSVER                          ADDRESS ON FILE
TIMBER RUN GARDENS                  4350 WEST PIKE ZANESVILLE OH 43701
TIME VALUE SOFTWARE                 22 MAUCHLY IRVINE CA 92618
TIME WARNER CABLE                   PO BOX 4617 CAROL STREAM IL 60197-4617
TIME WARNER CABLE OF NYC            PO BOX 742663 CINCINNATI OH 45274-2663
TIMES HERALD RECORD                 LOCAL MEDIA PO BOX 650218 DALLAS TX 75265
TIMES SQUARE TOWER ASSOCIATES LLC   C/O BOSTON PROPERTIES, INC. 599 LEXINGTON AVE., SUITE 1800 ATTN: ROBERT E.
                                    SELSAM, SVP NEW YORK NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   MATTHEW W. MAYER, SVP, REGIONAL GC C/O BOSTON PROPERTIES, INC. 599 LEXINGTON
                                    AVE., SUITE 1800 NEW YORK NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   C/O GOULSTON & STORRS PC ATTN TREVOR HOFFMANN 885 THIRD AVE, 18TH FL NEW YORK
                                    NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   ATTN ANDREW LEVIN 599 LEXINGTON AVE NEW YORK NY 10022
TIMES SQUARE TOWER ASSOCIATES LLC   600 MAMARONECK AVE, 4TH FL ATTN: MARK H. GOLDBERG, ESQ. HARRISON NY 10528
TIMES SQUARE TOWER ASSOCIATES LLC   MINTZ, LEVIN, COHN, FERRIS, ATTN: STUART A. OFFNER, ESQ. ONE FINANCIAL CENTER
                                    BOSTON MA 02111
TIMES SQUARE TOWER ASSOCIATES LLC   PO BOX 415917 BOSTON MA 02241
TIMMIE MITCHELL                     ADDRESS ON FILE
TIMMONS GRP INC                     1001 BOULDERS PKWY STE 300 RICHMOND VA 23225
TIMMONS, BARRY                      C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
TIMMONS, BARRY                      114 ROUND TABLE LN GOOSE CREEK SC 29445
TIMMY WRIGHT                        ADDRESS ON FILE
TIMOTHY BESS                        ADDRESS ON FILE
TIMOTHY BISHOP                      ADDRESS ON FILE
TIMOTHY BRAYNE                      ADDRESS ON FILE
TIMOTHY BRYANT                      ADDRESS ON FILE
TIMOTHY BULLINGTON                  ADDRESS ON FILE
TIMOTHY CARNEY                      ADDRESS ON FILE
TIMOTHY COWART                      C/O FARAH & FARAH CHESSIE ROBINSON 11102 ABERCORN STREET UNIT A SAVANNAH GA
                                    31419
TIMOTHY COWART                      ADDRESS ON FILE
TIMOTHY DELLINGER                   ADDRESS ON FILE
TIMOTHY DEVENING                    ADDRESS ON FILE
TIMOTHY E CASTEEN                   ADDRESS ON FILE
TIMOTHY E STARLING                  ADDRESS ON FILE
TIMOTHY FOOTE                       ADDRESS ON FILE
TIMOTHY FREEDLE                     ADDRESS ON FILE
TIMOTHY GREEN                       ADDRESS ON FILE
TIMOTHY GROAH                       ADDRESS ON FILE
TIMOTHY HARDEN                      ADDRESS ON FILE
TIMOTHY HARPER                      ADDRESS ON FILE
TIMOTHY HINSON                      ADDRESS ON FILE
TIMOTHY HUCKABY                     ADDRESS ON FILE
TIMOTHY HUCKABY                     C/O MORGAN & MORGAN MICHAEL L. CANTRELL 2012 FLORIDA AVE S LAKELAND FL 33803
TIMOTHY HUSSEY                      ADDRESS ON FILE
TIMOTHY J KAYFUS                    ADDRESS ON FILE
TIMOTHY J KAYFUS                    ADDRESS ON FILE
TIMOTHY KANE                        ADDRESS ON FILE
TIMOTHY KANE                        ADDRESS ON FILE
TIMOTHY KAUFFMAN                    ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                              Page 521 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 529 of 586

Claim Name                              Address Information
TIMOTHY KENNEY                          ADDRESS ON FILE
TIMOTHY MARTIN                          ADDRESS ON FILE
TIMOTHY MCCALL GRIBBLE                  ADDRESS ON FILE
TIMOTHY MCKENZIE                        ADDRESS ON FILE
TIMOTHY MORRIS                          ADDRESS ON FILE
TIMOTHY OUTLAND                         ADDRESS ON FILE
TIMOTHY PALMER                          ADDRESS ON FILE
TIMOTHY PANNELL                         ADDRESS ON FILE
TIMOTHY ROBERTS                         ADDRESS ON FILE
TIMOTHY SANDERS                         ADDRESS ON FILE
TIMOTHY SILWANUS                        ADDRESS ON FILE
TIMOTHY STEED                           ADDRESS ON FILE
TIMOTHY STREETER                        ADDRESS ON FILE
TIMOTHY TAYLOR                          ADDRESS ON FILE
TIMOTHY TAYLOR                          ADDRESS ON FILE
TIMOTHY THOMPSON                        ADDRESS ON FILE
TIMOTHY TWO BULLS                       ADDRESS ON FILE
TIMOTHY W JAMES                         ADDRESS ON FILE
TIMOTHY WALKER                          ADDRESS ON FILE
TIMOTHY WHITAKER                        ADDRESS ON FILE
TIMOTHY WILLIAMS                        ADDRESS ON FILE
TIMOTHY WILLIAMS                        ADDRESS ON FILE
TIMOTHY WILSON                          ADDRESS ON FILE
TINA ADAIR                              ADDRESS ON FILE
TINA BEASON                             ADDRESS ON FILE
TINA BECKER                             ADDRESS ON FILE
TINA BRANNON                            ADDRESS ON FILE
TINA BUCHER                             ADDRESS ON FILE
TINA BURBICK                            ADDRESS ON FILE
TINA HAYES                              ADDRESS ON FILE
TINA JOHNSON                            ADDRESS ON FILE
TINA JORDAN                             ADDRESS ON FILE
TINA M CASTRO 2005 TRUST DATED 05 17 05 ADDRESS ON FILE
TINA M CASTRO 2005 TRUST DTD 05 17 05   ADDRESS ON FILE
TINA MARIE DEJOIA                       ADDRESS ON FILE
TINA MARSHALL                           ADDRESS ON FILE
TINA MARSHALL                           ADDRESS ON FILE
TINA NORWOOD                            ADDRESS ON FILE
TINA RATAICZAK                          ADDRESS ON FILE
TINA RATAICZAK                          C/O JACOBS LAW OFFICE G. PATRICK JACOBS 7020 MACCORKLE AVE SE CHARLESTON WV
                                        25304
TINA RATAICZAK                          ADDRESS ON FILE
TINKER ENTERPRISES INC                  335 W BROADWAY MARYVILLE TN 37801
TINNELL, TYLER                          6930 SILLIMAN DR CHESTERFIELD VA 23832
TIONNA DIXON                            ADDRESS ON FILE
TIONNE MORTON                           ADDRESS ON FILE
TIP IT                                  4 NORTH RD FOSTER RI 02825-1343
TIPP CITY                               DEPARTMENT OF TAXATION 260 S GARBER DRIVE TIPP CITY OH 45371-3116
TIPTON WELDING                          4125 ROCKY BRANCH ROAD WALLAND TN 37886



Epiq Corporate Restructuring, LLC                                                                  Page 522 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 530 of 586

Claim Name                               Address Information
TIRICCUS HOLLOWAY                        ADDRESS ON FILE
TISHMAN SPEYER PROPERTIES                ATTN: CHIEF LEGAL COUNSEL 45 ROCKEFELLER PLAZA NEW YORK NY 10111
TISIA JORDAN                             ADDRESS ON FILE
TITANNA FERGUSON                         ADDRESS ON FILE
TITUS DEMPS                              ADDRESS ON FILE
TITUS ELECTRIC AND CONTRACTING LLC       1806 W STEWART RD SCOTTSBORO AL 35768
TITUS MELTON                             ADDRESS ON FILE
TIVANTE WHITE                            ADDRESS ON FILE
TIVARI TAYLOR-WILLIAMS                   ADDRESS ON FILE
TIVON KOINER                             ADDRESS ON FILE
TIWANNA NORRIS                           ADDRESS ON FILE
TIYAH MOFFE                              ADDRESS ON FILE
TJ SHEEHAN DISTRIBUTING INC              225 COMMERCE BLVD LIVERPOOL NY 13088
TK DANIELS                               ADDRESS ON FILE
TKO SPORTS ADVERTISING AND PRODUCTIONS   4075 S ARCADIA LN D1 FORT MOHAVE AZ 86426
TLC THE LANDSCAPE CO INC                 3124 ZELDA LN MATTHEWS NC 28105
TM LLC                                   BOX 1109 BECKLEY WV 25802
TMLP                                     55 WEIR ST TAUNTON MA 02780
TMLP                                     PO BOX 870 TAUNTON MA 02780
TMLP                                     PO BOX 870 TAUNTON MA 02780-0870
TMS PHYSICAL THERAPY                     201 B ERIE ST GROVE CITY PA 16127
TMT33 LLC                                13356 METCALF AVENUE OVERLAND PARK KS 66213
TN DEPT OF LABOR & WRKFRCE DEV           EMPLOYER ACCOUNTS OPERATIONS PO BOX 101 NASHVILLE TN 37202-0101
TN DEPT OF LABOR AND WORKFORCE           220 FRENCH LANDING DR NASHVILLE TN 37243
TN DEPT OF LABOR WORK FORCE DEVELOPMENT 220 FRENCH LANDING DR BOILER AND ELEVATOR DIVISION NASHVILLE TN 37243
TNT 37849 LLC                            14071 PEYTON DRIVE UNIT 476 ATTN: ERIC TSAI CHINO HILLS CA 91709
TNT 37849 LLC                            14071 PEYTON DRIVE UNIT 476 CHINO HILLS CA 91709-0000
TNT DISTRIBUTORS INC                     1801 PAXTON ST HARRISBURG PA 17104
TNT LAWN CARE IRRIGATION INC             PO BOX 1229 MCCOMB MS 39649
TOBIAS ALSOP                             ADDRESS ON FILE
TODASIA MCCLAIN                          ADDRESS ON FILE
TODCO MECHANICAL LLC                     1260 SE CENTURY DRIVE LEE'S SUMMIT MO 64081
TODD A BURROWES                          ADDRESS ON FILE
TODD ATKINS                              ADDRESS ON FILE
TODD DAVIDSON                            ADDRESS ON FILE
TODD HENLEY                              ADDRESS ON FILE
TODD HUDSON                              ADDRESS ON FILE
TODD LUTMAN                              ADDRESS ON FILE
TODD RONCA                               ADDRESS ON FILE
TODD SCHASIEPEN                          ADDRESS ON FILE
TODD WOODS                               ADDRESS ON FILE
TODD'S QUALITY TOMATOES INC              2350 N BEARDALL AVE SANFORD FL 32771
TOG WEST                                 ADDRESS ON FILE
TOLL BROTHERS, INC.                      1140 VIRGINIA DR FT WASHINGTON PA 19034-3204
TOLL BROTHERS, INC.                      ATTN: COMMERCIAL DEVELOPMENT 250 GIBRALTAR ROAD HORSHAM PA 19044
TOM BOWDEN                               ADDRESS ON FILE
TOM BUDNERS HEATING AND COOLING INC      2642 OLD RT 119 HWY S HOMER CITY PA 15748
TOM DELORENZO                            ADDRESS ON FILE
TOM ELLIS REFRIGERATION                  9 COMERCIAL DR JOHNSON CITY NY 13790



Epiq Corporate Restructuring, LLC                                                                   Page 523 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 531 of 586

Claim Name                            Address Information
TOM MCAFEE                            ADDRESS ON FILE
TOM OCHS                              ADDRESS ON FILE
TOM SHIELD                            ADDRESS ON FILE
TOMASZEWICZ TRUST DATED NOV 18 2002   13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
TOMEKA N GREEN                        ADDRESS ON FILE
TOMLINS WELDING AND REPAIR            347 RED MILL RD NATURAL BRIDGE VA 24578
TOMLINSON PLUMBING INC                1801 W JACKSON ST MUNCIE IN 47303
TOMMY BELTON                          ADDRESS ON FILE
TOMMY PARKER                          ADDRESS ON FILE
TOMMY WYCKOFF                         ADDRESS ON FILE
TOMS RIVER HEALTH DEPARTMENT          PO BOX 728 TOMS RIVER NJ 08754
TOMS RIVER HIGH SCHOOL NORTH          1245 OLD FREEHOLD RD TOMS RIVER NJ 08722
TOMS RIVER MUA                        340 W WATER ST TOMS RIVER NJ 08753-6533
TONDALAYA ENOS                        ADDRESS ON FILE
TONI GUTTARD                          ADDRESS ON FILE
TONI KELZER                           ADDRESS ON FILE
TONI KELZER                           ADDRESS ON FILE
TONI SHEELY                           ADDRESS ON FILE
TONI SILVERI                          ADDRESS ON FILE
TONI SILVERI                          C/O JEFFREY R. LESSIN & ASSOCIATES JEFFREY LESSIN 1515 MARKET STREET SUITE 714
                                      PHILOADELPHIA PA 19102
TONIA BEARD                           ADDRESS ON FILE
TONIANN TRIOLO                        ADDRESS ON FILE
TONIKA GILMORE                        ADDRESS ON FILE
TONIRAQUEL SPOTA                      ADDRESS ON FILE
TONISHA WALKER                        ADDRESS ON FILE
TONY ALMENGUAL                        ADDRESS ON FILE
TONY MCGIVERY                         ADDRESS ON FILE
TONY MINA                             ADDRESS ON FILE
TONY MYERS                            ADDRESS ON FILE
TONY NEELY                            ADDRESS ON FILE
TONY PORTERFIELD                      ADDRESS ON FILE
TONY RAGLE                            ADDRESS ON FILE
TONY SETH                             ADDRESS ON FILE
TONY WOODLEY                          ADDRESS ON FILE
TONY WROTEN                           ADDRESS ON FILE
TONYA BOPE                            ADDRESS ON FILE
TONYA HAYDEN                          ADDRESS ON FILE
TONYA HENDERSON                       ADDRESS ON FILE
TONYA HENDERSON                       ADDRESS ON FILE
TONYA J COX                           ADDRESS ON FILE
TONYA MORGAN                          ADDRESS ON FILE
TONYA PATTERSON                       ADDRESS ON FILE
TONYA REILLY                          ADDRESS ON FILE
TONYIA HARMON                         ADDRESS ON FILE
TONYS FRESH PRODUCE                   6809 FISHERS FARM LANE UNIT A1 CHARLOTTE NC 28277
TONYS LIQUOR STORE                    3715 E NORTH ST STE A GREENVILLE SC 29615
TONYS PLUMBING BACKHOE                165 RED CLAY RD ATKINS AR 72823
TOOMBS COUNTY DEPT OF PUBLIC HEALTH   714 NORTHWEST BROAD STREET LYONS GA 30436-0308



Epiq Corporate Restructuring, LLC                                                                Page 524 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 532 of 586

Claim Name                             Address Information
TOOMBS COUNTY TAX COLLECTOR            100 COURTHOUSE SQ. LYONS GA 30436
TOP CUTS PLUS LAWN LANDSCAPING         7301 BOND ST SAINT LEONARD MD 20685-2946
TOP HAT INC                            PEST CONTROL AND LAWN CARE 164 N FLORIDA AVE INVERNESS FL 34453
TOP PRIORITY LAWN CARE                 114 QUAIL WOODS DR NEW BERN NC 28560
TOPGOLF INTERNATIONAL INC              ATTN JASMINE LEE 8750 N CENTRAL EXPRESSWAY SUITE 1200 DALLAS TX 75231
TOPSHAM FAIR MALL                      49 TOPSHAM FAIR MALL RD ATTN JOHN LARSON TOPSHAM ME 04086
TOPSHAM SEWER DISTRICT                 PO BOX 370 TOPSHAM ME 04086
TOPSHELF                               PO BOX 840 ALCOA TN 37701
TORBERT EMERGENCY PHYS LLC             P O BOX 38076 PHILADELPHIA PA 19101
TORI CARTER MAID IN SEMO               ADDRESS ON FILE
TORI KANGAS                            ADDRESS ON FILE
TORI LILLY                             ADDRESS ON FILE
TORI M PEREZ FRAIRE                    ADDRESS ON FILE
TORI MARX                              ADDRESS ON FILE
TORI MILLER                            ADDRESS ON FILE
TORI SCHIRMER                          ADDRESS ON FILE
TORI SPRINGS                           ADDRESS ON FILE
TORREN POTTS                           C/O CALLAHAN GARDNER LAW OFFICE RYAN GARDNER 211 WEST FOURTH STREET
                                       WILLIAMSPORT PA 17701
TORRES PROTECTION GROUP LLC            1951 NW 7TH AVE STE 1650-110 MIAMI FL 33136
TORRES, DANIEL J                       115 CEDAR AVE PATCHOGUE NY 11772
TORREY ELECTRIC SERVICES               8327 KIMBERLY RD WILLIAMSVILLE NY 14221
TORREY MOORE                           ADDRESS ON FILE
TORRIE CARDER                          ADDRESS ON FILE
TORYAN RESPRESS                        ADDRESS ON FILE
TORYAN RESPRESS                        ADDRESS ON FILE
TOSHIBA AMERICA INFORMATION            PO BOX 642111 PITTSBURGH PA 15246-2111
TOTAL ASPHALT MANAGEMENT SYSTEMS LLC   18140 ROUTE 954 HWY N HOME PA 15747
TOTAL CARE INC                         808 W MAUMEE ST ANGOLA IN 46703
TOTAL EQUIPMENT MAINTENANCE CO         C/O TEMCO INC 550 PEARL PARK PLAZA PEARL MS 39208
TOTAL EQUIPMENT MAINTENANCE CO INC     550 PEARL PARK PLAZA PEARL MS 39208
TOTAL EQUIPMENT MAINTENANCE CO INC     3075 BIG RIDGE RD DIBERVILLE MS 39540
TOTAL LAWN CARE BY DESIGN INC          5268 EAST 775 SOUTH PERU IN 46970
TOTAL MECHANICAL SERVICES              27766 NETWORK PLACE LOCKBOX 27766 CHIAGO IL 60673
TOTAL MECHANICAL SYSTEMS CORP          1945 MORRIS AVE SUITE 5 HOLTSVILLE NY 11742
TOTAL SYSTEMS CONTROL                  1002 OAK STREET LARGE PA 15025
TOTH ENTERPRISES                       3566 TORO CANYON PARK RD SANTA BARBARA CA 93108
TOTH ENTERPRISES                       925 LILAC DRIVE SANTA BARBARA CA 93108
TOTH ENTERPRISES                       PO BOX 5552 MONTECITO CA 93150
TOUCH OF GRASS LAWN CARE LLC           614 E VILLAGE DR WILLIAMSPORT PA 17702
TOUCHSTONE HSR LLC                     755 HIGHWAY 105 UNIT 9 PALMER LAKE CO 80133-9040
TOWER HEALTH MEDICAL GROUP             PO BOX 70888 PHILADELPHIA PA 19176
TOWN CENTER AT CYPRESS GARDENS         PO BOX 330 LAKELAND FL 33802
TOWN CENTER INC                        5818 STERLING DRIVE HOWELL MI 48843
TOWN OF ABERDEEN                       115 N. POPLAR STREET POST OFFICE BOX 785 ABERDEEN NC 28315
TOWN OF AMSTERDAM                      283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF AMSTERDAM SEWER SERVICE AREA   283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF AMSTERDAM WATER DEPT           283 MANNYS CORNERS RD AMSTERDAM NY 12010
TOWN OF ANMOORE                        PO BOX 178 ANMOORE WV 26323



Epiq Corporate Restructuring, LLC                                                                   Page 525 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 533 of 586

Claim Name                            Address Information
TOWN OF ANMOORE                       56 PLAINFIELD AVE ANMOORE WV 26323
TOWN OF ASHLAND                       101 THOMPSON ST ASHLAND VA 23005
TOWN OF BABYLON                       281 PHELPS LN OFFICE OF THE FIRE MARSHAL NORTH BABYLON NY 11703
TOWN OF BABYLON                       200 E SUNRISE HWY LINDENHURST NY 11757
TOWN OF BEDFORD                       215 E MAIN ST BEDFORD VA 24523
TOWN OF BEDFORD                       215 E MAIN ST STE 101 BEDFORD VA 24523
TOWN OF BEDFORD SALES TAX             215 E MAIN ST COMMISSIONER OF THE REVENUE BEDFORD VA 24523
TOWN OF BEDFORD VIRGINIA              215 E MAIN ST BEDFORD VA 24523
TOWN OF BIG FLATS                     476 MAPLE ST BIG FLATS NY 14814-0449
TOWN OF BLOOMFIELD                    800 BLOOMFIELD AVE BLOOMFIELD CT 06002
TOWN OF BLOOMFIELD                    PO BOX 337 TAX COLLECTOR BLOOMFIELD CT 06002
TOWN OF BRISTOL                       PO BOX 1040 BRISTOL CT 06011
TOWN OF BROOKHAVEN                    1 INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN                    1 INDEPENDENCE HL FARMINGVILLE NY 11738
TOWN OF BROOKHAVEN FIRE PREVENTION    1 INDEPENDENCE HILL FARMINGVILLE NY 11738
TOWN OF BUSTI                         PO BOX 1289 BUFFALO NY 14240-1289
TOWN OF CARY                          316 N ACADEMY ST CARY NC 27512
TOWN OF CARY                          PO BOX 71090 CHARLOTTE NC 28272-1090
TOWN OF CHRISTIANSBURG                100 E MAIN ST CHRISTIANSBUR VA 24073
TOWN OF CHRISTIANSBURG                100 E MAIN ST CHRISTIANSBURG VA 24073
TOWN OF CHRISTIANSBURG                100 E MAIN ST CHRISTIANSBURG VA 24073-3029
TOWN OF CHRISTIANSBURG SALES TAX      100 E MAIN ST CHRISTIANSBURG VA 24073-3029
TOWN OF COLONIE                       534 NEW LOUDON ROAD LATHAM NY 12110
TOWN OF CROMWELL                      41 WEST ST CROMWELL CT 06416
TOWN OF CULPEPER                      TREASURERS OFFICE 400 S MAIN ST SUITE 109 CULPEPER VA 22701
TOWN OF CULPEPER                      400 S MAIN ST STE 105 CULPEPER VA 22701
TOWN OF CULPEPER                      400 SOUTH MAIN ST STE 109 CULPERER VA 22701
TOWN OF CULPEPER                      TREASURERS OFFICE 400 S MAIN ST SUITE 109 CULPEPER VA 22701-3146
TOWN OF CULPEPER TOWN TREASURER       400 SOUTH MAIN ST STE 109 CULPERER VA 22701
TOWN OF DAVIE                         6591 ORANGE DR DAVIE FL 33314
TOWN OF DEWITT WATER DISTRICT         5400 BUTTERNUT DR E SYRACUSE NY 13057
TOWN OF DILLON                        PO BOX 8 DILLON CO 80435-0008
TOWN OF EAST GREENWICH                PO BOX 150436 TAX COLLECTOR HARTFORD CT 06115-0436
TOWN OF EASTON                        PO BOX 520 EASTON MD 21601
TOWN OF EDINBURGH                     PO BOX 65 EDINBURGH IN 46124-0065
TOWN OF EDINBURGH MUNIC UTIL          107 S HOLLAND ST EDINBURGH IN 46124
TOWN OF EDINBURGH MUNIC UTIL          PO BOX 65 EDINBURGH IN 46124
TOWN OF ELKTON                        WATER SEWER WORKS 100 RAILROAD AVE PO BOX 157 ELKTON MD 21922
TOWN OF FARMVILLE                     PO BOX 368 FARMVILLE VA 23901
TOWN OF FARMVILLE SALES TAX           PO DRAWER 368 FARMVILLE VA 23901
TOWN OF FISHKILL                      807 ROUTE 52 FISHKILL NY 12524-3110
TOWN OF FLETCHER                      300 OLD CANE CREEK RD FLETCHER NC 28732
TOWN OF FUQUAY VARINA                 401 OLD HONEYCUTT RD FUQUAY-VARINA NC 27526
TOWN OF GILBERT                       50 E CIVIC CENTER DR GILBERT AZ 85296
TOWN OF GREECE                        1 VINCE TOFANY BLVD GREECE NY 14612
TOWN OF GUILDERLAND FIRE PREVENTION   P O BOX 339 GUILDERLAND NY 12084
TOWN OF GUILDERLAND FIRE PREVENTION   PO BOX 339 RT 20 GUILDERLAND NY 12084
DEPT
TOWN OF HAMBURG                       CATHERINE A RYBCZYNSKI TOWN CLERK PO BOX 459 BUFFALO NY 14240-0459



Epiq Corporate Restructuring, LLC                                                                   Page 526 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 534 of 586

Claim Name                           Address Information
TOWN OF HEMPSTEAD                    ONE WASHINGTON ST PUBLIC ASSEMBLY DIV HEMPSTEAD NY 11550
TOWN OF HEMPSTEAD                    200 N FRANKLIN ST HEMPSTEAD NY 11550-1378
TOWN OF HEMPSTEAD DEPT OF WTR        ROOSEVELT FIELD WD 1995 PROSPECT AVE EAST MEADOW NY 11554
TOWN OF JOHNSTON                     1385 HARTFORD AVE TAX COLLECTOR JOHNSTON RI 02919
TOWN OF JOHNSTON                     500 MIMS AVE JOHNSTON SC 29832
TOWN OF LADY LAKE                    409 FENNELL BLVD LADY LAKE FL 32159
TOWN OF LADY LAKE                    409 FENNELL BLVD CLERKS OFFICE LADY LAKE FL 32159
TOWN OF LEESBURG                     25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG                     PO BOX 9100 LEESBURG VA 20177-0910
TOWN OF LEESBURG SALES TAX           25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG VIRGINIA            25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG VIRGINIA            PO BOX 9000 LEESBURG VA 20177
TOWN OF LEESBURG VIRGINIA            PO BOX 9000 LEESBURG VA 20177-0900
TOWN OF LEXINGTON                    PO BOX 397 LEXINGTON SC 29071
TOWN OF LEXINGTON                    PO BOX 397 LEXINGTON SC 29071-0397
TOWN OF LEXINGTON                    111 MAIDEN LN LEXINGTON SC 29072
TOWN OF LEXINGTON SALES TAX          PO BOX 397 HOSPITALITY TAX LEXINGTON SC 29071
TOWN OF MIAMI LAKES                  6601 MAIN ST MIAMI LAKES FL 33014
TOWN OF MIDDLETON                    19 WEST GREEN STREET MIDDLETON DE 19709
TOWN OF MIDDLETOWN                   19 W. GREEN ST. MIDDLETOWN DE 19709
TOWN OF NISKAYUNA                    RECEIVER OF TAXES ONE NISKAYUNA CIRCLE NISKAYUNA NY 12309
TOWN OF NORTH HAVEN TAX COLLECTOR    PO BOX 900 HARTFORD CT 06143-0900
TOWN OF POUGHKEEPSIE                 1 OVEROCKER RD POUGHKEEPSIE NY 12603
TOWN OF SMITHFIELD                   PO BOX 63027 CHARLOTTE NC 28263-3027
TOWN OF SMITHFIELD FIRE DEPARTMENT   111 S FOURTH ST SMITHFIELD NC 27577
TOWN OF SPRING LAKE                  300 RUTH ST SPRING LAKE NC 28390
TOWN OF SPRING LAKE                  WATER ADMIN DIV PO BOX 617 SPRING LAKE NC 28390
TOWN OF SPRING LAKE                  300 RUTH ST PO BOX 617 SPRING LAKE NC 28390-0617
TOWN OF SUMMERVILLE                  104 CIVIC CENTER HOSPITALITY TAX SUMMERVILLE SC 29483
TOWN OF SUMMERVILLE                  200 S MAIN ST SUMMERVILLE SC 29483
TOWN OF SWANSEA                      81 MAIN ST SWANSEA MA 02777
TOWN OF TOPSHAM                      100 MAIN ST TOPSHAM ME 04086
TOWN OF TRUMBULL                     5866 MAIN ST TRUMBULL CT 06611
TOWN OF ULSTER                       WATER SEWER DISTRICTS 1 TOWN HALL DR TOWN HALL LAKE KATRINE NY 12449
TOWN OF ULSTER                       TOWN HALL DR LAKE KATRINE NY 12449
TOWN OF WALLKILL                     52 GOLF LINKS RS MIDDLETOWN NY 10940
TOWN OF WALLKILL                     99 TOWER DR BLDG A MIDDLETOWN NY 10941
TOWN OF WALLKILL                     PO BOX 5924 HICKSVILLE NY 11802
TOWN OF WALLKILL                     PO BOX 5924 HICKSVILLE NY 11802-5924
TOWN OF WARRENTON                    PO BOX 341 WARRENTON VA 20188
TOWN OF WARRENTON                    PO DRAWER 341 COMMISSIONER OF THE REVENUE WARRENTON VA 20188-0341
TOWN OF WARRENTON SALES TAX          PO DRAWER 341 COMMISSIONER OF THE REVENUE WARRENTON VA 20188-0341
TOWN OF WARRENTON VIRGINIA           PO DRAWER 341 WARRENTON VA 20188-0341
TOWN OF WATERFORD                    15 ROPE FERRY RD WATERFORD CT 06385-2886
TOWN OF WEST HARTFORD                50 S MAIN ST STE 2 WEST HARTFORD CT 06107
TOWN OF WESTBOROUGH                  34 W MAIN ST WESTBOROUGH MA 01581
TOWN OF WILKESBORO                   PO BOX 1056 WILKESBORO NC 28697
TOWN OF WILKESBORO                   203 W MAIN ST WILKESBORO NC 28697
TOWN OF WILKESBORO                   PO BOX 1056 WILKSBORO NC 28697



Epiq Corporate Restructuring, LLC                                                                Page 527 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 535 of 586

Claim Name                            Address Information
TOWN OF WILKESBORO                    PO BOX 1056 WILKESBORO NC 28697-1056
TOWN OF WINDHAM                       PO BOX 195 WILLIMANTIC CT 06226
TOWN OF WINDHAM REVENUE DEPARTMENT    PO BOX 195 WILLIMANTIC CT 06226
TOWN OF WINDSOR LOCKS                 50 CHURCH ST SINDSOR LOCKS CT 06096
TOWN OF WINDSOR LOCKS                 PO BOX 844537 BOSTON MA 02284-4537
TOWN OF WRENTHAM                      PO BOX 4110 WOBURN MA 01888-4110
TOWN OF WRENTHAM                      79 SOUTH ST WRENTHAM MA 02093
TOWN OF WYTHEVILLE                    P O BOX 441 WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE                    150 E MONROE ST WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE                    PO BOX 533 WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE SALES TAX          PO DRAWER 533 WYTHEVILLE VA 24382
TOWN PARK (ORLANDO) LLC               C/O CBRE 950 MARKET PROMENADE AVENUE STE 2200 LAKE MARY FL 32746
TOWN PARK (ORLANDO) LLC               C/O JESSICA DODSON 1135 TOWNPARK AVE, STE 2165 LAKE MARY FL 32746
TOWN PARK (ORLANDO) LLC               C/O WICK PHILLIPS ATTN LAUREN K DRAWHORN 100 THROCKMORTON ST, STE 1500 FORT
                                      WORTH TX 76102
TOWN PARK (ORLANDO), LLC              C/O CENTRECORP MANAGEMENT SERVICES 1250 CAROLINE ST, STE C220 ATLANTA GA 30307
TOWN PARK (ORLANDO), LLC              ERIC E. LUDIN, ESQ. ENGLANDER AND FISCHER LLP 721 FIRST AVENUE NORTH ST.
                                      PETERSBURG FL 33701
TOWN PARK ORLANDO LLC                 C O CENTRECORP MGMT SVC LLLP 1250 CAROLINE STREET SUITE C220 ATLANTA GA 30307
TOWNCENTER AND EAST OF 17 AT          EAGLE HARBOR ASSOCIATION INC PO BOX 621055 C/O ALLIANCE PROCESSING CNTR
                                      ORLANDO FL 32862-1055
TOWNCENTER LLC                        C/O ROSEN HARWOOD PA ATTN JILLIAN L GUIN WHITE 2200 JACK WARNER PKWY, STE 200
                                      TUSCALOOSA AL 35401
TOWNCENTER LLC                        C/O ROSEN HARWOOD PA ATTN JILLIAN L GUIN WHITE PO BOX 2727 TUSCALOOSA AL 35403
TOWNE CENTER NORTH LLC                412 GEORGIA AVENUE STE 200 BRABSON PLACE CHATTANOOGA TN 37403
TOWNE PLUMBING                        10880 HEATHER RIDGE TRAVERSE CITY MI 49685
TOWNSHIP OF BRIDGEWATER               CODE ENFORCEMENT 100 COMMONS WAY BRIDGEWATER NJ 08807
TOWNSHIP OF BRIDGEWATER               100 COMMONS WAY BRIDGEWATER NJ 08807
TOWNSHIP OF COLLIER                   JORDAN TAX SERVICE 102 RAHWAY RD MCCMURRAY PA 15317
TOWNSHIP OF DEPTFORD                  1011 COOPER ST MUNICIPAL BUILDING DEPTFORD NJ 08096
TOWNSHIP OF FALLS                     188 LINCOLN HIGHWAY SUITE 100 FAIRLESS HILLS PA 19030
TOWNSHIP OF FRANKLIN                  475 DEMOTT LANE SOMERSET NJ 08873
TOWNSHIP OF FREEHOLD                  ONE MUNICIPAL PLAZA FREEHOLD NJ 07728
TOWNSHIP OF FRENCHTOWN                2744 VIVIAN MONROE MI 48162
TOWNSHIP OF NEPTUNE                   PO BOX 1167 NEPTUNE NJ 07753
TOWNSHIP OF OLD BRIDGE                PO BOX 11976 OLD BRIDGE NJ 07101-4976
TOWNSHIP OF PLAINSBORO                641 PLAINSBORO RD PLAINSBORO NJ 08536
TOWNSHIP OF PLYMOUTH                  700 BELVOIR RD PLYMOUTH MEETING PA 19462
TOWNSHIP OF POHATCONG                 50 MUNICIPAL DR PHILLIPSBURG NJ 08865
TOWNSHIP OF RIDLEY                    100 E MACDADE BLVD FOLSOM PA 19033
TOWNSHIP OF ROBINSON                  102 RAHWAY ROAD MCMURRAY PA 15317
TOWNSHIP OF SCOTT                     7100 BAPTIST ROAD BETHEL PARK PA 15102-3908
TOWNSHIP OF SPRINGFIELD               50 POWELL RD SPRINGFIELD PA 19064
TOWNSHIP OF TOMS RIVER                33 WASHINGTON STREET TOMS RIVER NJ 08753
TOWNSHIP OF UPPER ST CLAIR            1820 MCLAUGHLIN RUN ROAD UPPER ST CLAIR PA 15241
TOWNSHIP OF WHITEHALL                 3219 MACARTHUR ROAD WHITEHALL PA 18052
TOYA DAVIS                            ADDRESS ON FILE
TOYEA GLASPER                         ADDRESS ON FILE
TP LAWN SERVICE                       PO BOX 0674 COUNCIL BLUFFS IA 51502
TQ SERVICES                           91 MILLER AVE BLASDELL NY 14219


Epiq Corporate Restructuring, LLC                                                                Page 528 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 536 of 586

Claim Name                               Address Information
TQ SERVICES                              DBA TQ SERVICES 91 MILLER AVE BLASDELL NY 14219
TRAC REFRIGERATION INC                   2800 SW 3RD TERRACE OKEECHOBEE FL 34974
TRACEY BARRICK                           ADDRESS ON FILE
TRACEY KIRKER HENRY                      ADDRESS ON FILE
TRACEY KWIEJ                             ADDRESS ON FILE
TRACEY SOUTHERLAND                       N/A
TRACIA SHAW                              ADDRESS ON FILE
TRACIE TILLER                            ADDRESS ON FILE
TRACY BOLLINGER                          ADDRESS ON FILE
TRACY BUSSELL                            ADDRESS ON FILE
TRACY CLYATT                             ADDRESS ON FILE
TRACY CROWELL                            ADDRESS ON FILE
TRACY HAPER                              ADDRESS ON FILE
TRACY MICHEAL                            ADDRESS ON FILE
TRACY ROSARIO                            ADDRESS ON FILE
TRACY SCHWENCKE                          ADDRESS ON FILE
TRACY SEAY                               ADDRESS ON FILE
TRACY TORRES                             ADDRESS ON FILE
TRACY TUFANO                             ADDRESS ON FILE
TRACY WYNN                               ADDRESS ON FILE
TRALAINA MALDONADO                       ADDRESS ON FILE
TRALIANT LLC                             1600 ROSECRANS AVE, MEDIA CENTER, 4TH FL MANHATTAN BEACH CA 90266
TRALIANT LLC                             1600 ROSECRANS AVE, 4TH FL, MEDIA CTR MANHATTAN BEACH CA 90266
TRAMONTE DISTRIBUTING CO INC             1267 SOUTH MAIN STREET AKRON OH 44301
TRANE US INC                             2301 LUCIEN WAY SUITE 430 MAITLAND FL 32751
TRANQUILINO VERGARA                      ADDRESS ON FILE
TRANSOLUTIONS LOGISTICS LLC              PO BOX 24244 KNOXVILLE TN 37933
TRANSPERFECT HOLDINGS LLC                1250 BROADWAY 32ND FL ATTN ACCTS RECEIVABLE NEW YORK NY 10001
TRANSPERFECT LEGAL SOLUTIONS             1250 BROADWAY 32ND FL ATTN ACCTS RECEIVABLE NEW YORK NY 10001
TRAP ZAP ENVIRONMENTAL SYSTEMS INC       255 BRAEN AVE WYCKOFF NJ 07481
TRAVEL BOARDS LEASING CO                 6001 COCHRAN RD STE 100 SOLON OH 44139-3325
TRAVELERS                                C/O BANK OF AMERICA 91287 COLLECTIONS CENTER DR CHICAGO IL 60693
TRAVELERS CL REMITTANCE CENTER           PO BOX 660317 DALLAS TX 75266
TRAVELERS EXCESS & SURPLUS LINE COMPANY ONE TOWER SQUARE HARTFORD CT 06183
TRAVELERS INSURANCE                      LAW OFFICES OF DARREN FIELDS 8100 SANDPIPER CIRCLE SUITE 204 BALTIMORE MD
                                         21236
TRAVELERS LEASING CORP                   2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214
TRAVELERS PROPERTY & CAS CO OF AMERICA   ONE TOWER SQUARE HARTFORD CT 06183
TRAVELIN GHOST CARY LLC                  C/O ISAACSON SHERIDAN ATTN JENNIFER N FOUNTAIN, ESQ 804 GREEN VALLEY RD, STE
                                         200 GREENSBORO NC 27408
TRAVELIN GHOST CARY, LLC                 804 GREEN VALLEY ROAD SUITE 202 GREENSBORO NC 27408
TRAVEUONA SAMPSON                        ADDRESS ON FILE
TRAVIA WILLIAMS                          ADDRESS ON FILE
TRAVIS A HULSEY DIRECTOR                 ADDRESS ON FILE
TRAVIS ANDERSON                          ADDRESS ON FILE
TRAVIS BARTSCH                           ADDRESS ON FILE
TRAVIS BENTON                            ADDRESS ON FILE
TRAVIS BROWN                             ADDRESS ON FILE
TRAVIS BUSH-WONDERLY                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 529 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 537 of 586

Claim Name                               Address Information
TRAVIS CECIL                             ADDRESS ON FILE
TRAVIS FRANKS                            ADDRESS ON FILE
TRAVIS GERO                              ADDRESS ON FILE
TRAVIS GREEN                             ADDRESS ON FILE
TRAVIS LASSITER                          ADDRESS ON FILE
TRAVIS MANIS                             ADDRESS ON FILE
TRAVIS MARTIN                            ADDRESS ON FILE
TRAVIS MOORE                             ADDRESS ON FILE
TRAVIS PAINTER                           ADDRESS ON FILE
TRAVIS PRZYTULA                          ADDRESS ON FILE
TRAVIS RAMBERT                           ADDRESS ON FILE
TRAVIS STEVENSON                         ADDRESS ON FILE
TRAVIS STEWART                           ADDRESS ON FILE
TRAVIS THORNTON                          ADDRESS ON FILE
TRAVIS WHETSTONE                         ADDRESS ON FILE
TRAVIS WILLIAMS                          ADDRESS ON FILE
TRAVIS WOOLARD                           ADDRESS ON FILE
TRAVON HAMILTON                          ADDRESS ON FILE
TRAVONIA SHELBY                          ADDRESS ON FILE
TRAVONTE RUSS                            ADDRESS ON FILE
TRAVYON ELLIOTT                          ADDRESS ON FILE
TRAYANA OSBY                             ADDRESS ON FILE
TRE BULLETT                              ADDRESS ON FILE
TREADWAY BROTHERS INC                    2501 MALONEY RD KNOXVILLE TN 37920
TREASURE COAST -JCP ASSOCIATES LTD       C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                         46204-3438
TREASURE COAST -JCP ASSOCIATES, LTD      C/O M.S. MANAGEMENT ASSOCIATES INC. 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                         46204-3438
TREASURE COAST BACKFLOW TESTING REPAIR   1991 SE GIFFEN AVE PORT ST LUCIE FL 34952
TREASURE COAST JCP ASSOCIATES            PO BOX 775746 CHICAGO IL 60677
TREASURE COAST JCP ASSOCIATES            PO BOX 775746 CHICAGO IL 60677-0000
TREASURER CHESTERFIELD COUNTY            PO BOX 124 CHESTERFIELD VA 23832
TREASURER CHESTERFIELD COUNTY            PO BOX 124 FOOD PROTECTION SERVICES CHESTERFIELD VA 23832
TREASURER CITY OF DETROIT                INCOME TAX - DEPARTMENT 131901 POBOX 67000 DETROIT MI 48267-1319
TREASURER CITY OF FLINT                  PO BOX 529 EATON RAPIDS MI 43017-0962
TREASURER CITY OF GLASGOW                TREASURER CITY OF GLASGOW PO BOX 278 GLASGOW KY 42142
TREASURER CITY OF HAMPTON                PO BOX 3800 HAMPTON VA 23663-3800
TREASURER CITY OF HAMPTON                PO BOX 636 HAMPTON VA 23669
TREASURER CITY OF HIGHLAND PARK          PO BOX 239 EATON RAPIDS MI 48827-0239
TREASURER CITY OF PONTIAC                PO BOX 530 EATON RAPIDS MI 48827-0530
TREASURER CITY OF PORT HURON             INCOME TAX DIVISION 100 MCMORRAN PORT HURON MI 48060
TREASURER COUNTY OF GLOUCESTER           6489 MAIN STREET SUITE 137 GLOUCESTER VA 23061
TREASURER COUNTY OF YORK                 PO BOX 116 YORK SC 29745
TREASURER COUTY OF YORK                  PO BOX 189 YORKTOWN VA 23690
TREASURER FRANKLIN COUNTY                PO BOX 594 FRANKFORT KY 40602
TREASURER OF ARLINGTON COUNTY            PO BOX 1754 MERRIFIELD VA 22116-1756
TREASURER OF CECIL COUNTY                200 CHESAPEAKE BLVD STE 1100 ELKTON MD 21921
TREASURER OF JAMES CITY COUNTY           PO BOX 283 WILLIAMSBURG VA 23187
TREASURER OF MONTGOMERY COUNTY           451 WEST THIRD ST 2ND FLOOR DAYTON OH 45422



Epiq Corporate Restructuring, LLC                                                                    Page 530 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 538 of 586

Claim Name                               Address Information
TREASURER OF PORTSMOUTH VIRGINIA         801 CRAWFORD ST PORTSMOUTH VA 23704
TREASURER OF STATE OF OHIO               PO BOX 444 COLUMBUS OH 43216-0444
TREASURER OF VIRGINIA                    DIVISION OF UNCLAIMED PROPERTY P O BOX 2478 RICHMOND VA 23218
TREASURER OF VIRGINIA                    333 E FRANKLIN STREET FIN SVCS DEPT ATT AMY PEARSON VA WORKERS COMPENSATION
                                         COMM RICHMOND VA 23219
TREASURER OF WAYNESBORO                  503 W MAIN ST WAYNESBORO VA 22980
TREASURER OF WYTHE COUNTY                225 S. 4TH STREET, ROOM 104 WYTHEVILLE VA 24382
TREASURER ROCKBRIDGE COUNTY              PO BOX 784 LEXINGTON VA 24450-0784
TREASURER SPOTSYLVANIA COUNTY            PO BOX 175 SPOTSYLVANIA VA 22553
TREASURER SPOTSYLVANIA COUNTY            UTILITY PAYMENTS PO BOX 9000 SPOTSYLVANIA VA 22553-9000
TREASURER ST OF ILLINOIS UNCLAIMED PTY   PO BOX 19496 SPRINGFIELD IL 62794-9496
TREASURER STATE OF CONNECTICUT           CONN OFFICE OF THE STATE UNCLAIMED PROPERTY DIVISION 55 ELM ST 5TH FLOOR
                                         HARTFORD CT 06106
TREASURER STATE OF IOWA                  UNCLAIMED PROPERTY DIVISION PO BOX 10430 DES MOINES IA 50306
TREASURER STATE OF IOWA                  PO BOX 10411 DES MOINES IA 50306
TREASURER STATE OF MAINE                 OFFICE OF STATE TREASURER CROSS OFFICE BLDG 3RD FL 111 SEWALL STREET AUGUSTA
                                         ME 04333
TREASURER STATE OF MAINE                 39 STATE HOUSE STATION TREASURER UNCLAIMED PROPERTY HOLDER REP AUGUSTA ME
                                         04333
TREASURER STATE OF MAINE- SIT            PO BOX 1065 AUGUSTA ME 04332-1065
TREASURER STATE OF MAINE- SUI            PO BOX 1065 AUGUSTA ME 04332-1065
TREASURER STATE OF NEW HAMPSHIRE         NH STATE TREASURY DEPT ABANDONED PROPERTY DIVISION 25 CAPITAL STREET ROOM 205
                                         CONCORD NH 03301
TREASURER STATE OF NEW HAMPSHIRE         NEW HAMPSHIRE DEPT OF TRANS BUREAU FINANCE AND CONTRACTS PO BOX 483 CONCORD NH
                                         03302
TREASURER STATE OF NEW JERSEY            UNCLAIMED PROPERTY PO BOX 446 TRENTON NJ 08625
TREASURER STATE OF NEW JERSEY            PO BOX 417 STE 110 TRENTON NJ 08646
TREASURER STATE OF TENNESSEE             UNCLAIMED PROPERTY DIVISION PO BOX 198649 NASHVILLE TN 37219
TREASURER STATE OF TENNESSEE             502 DEADERICK ST NASHVILLE TN 37242
TREASURER TOWN OF NORTH HAVEN            18 CHURCH STREET NORTH HAVEN CT 06473
TREASURY DIVISION SUSSEX COUNTY          PO BOX 601 GEORGETOWN DE 19947-0429
TREAT, MICHAEL H                         C/O SINIARD TIMBERLAKE & LEAGUE ATTN WILL LEAGUE, ESQ PO BOX 2767 HUNTSVILLE
                                         AL 35804
TREDYFFRIN TOWNSHIP                      1100 DUPORTAIL ROAD BERWYN PA 19312
TREIVIOUN COURSE                         ADDRESS ON FILE
TREK HOME CARE LLC                       245 SOUTH 56TH STREET LOT 152 MESA AZ 85206
TREMAINE BUTLER                          ADDRESS ON FILE
TREMAINE SINGLETON                       ADDRESS ON FILE
TRENECIA LOGAN                           ADDRESS ON FILE
TRENT BERNARD                            ADDRESS ON FILE
TRENT BURNETT                            ADDRESS ON FILE
TRENTON CITY INCOME TAX                  11 E STATE ST TRENTON OH 45067
TRENTON DEWITT                           ADDRESS ON FILE
TRENTON L THROWER                        ADDRESS ON FILE
TRENTON WILLIAM PINCIOTTI                ADDRESS ON FILE
TRESHAWN WILLIAMS                        ADDRESS ON FILE
TREVA SMITH                              ADDRESS ON FILE
TREVAYNE KING                            ADDRESS ON FILE
TREVONN FREEMAN                          ADDRESS ON FILE
TREVONTE D ROBINSON                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                   Page 531 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 539 of 586

Claim Name                              Address Information
TREVOR BERNIA                           ADDRESS ON FILE
TREVOR BRISKE                           ADDRESS ON FILE
TREVOR CAMPBELL                         ADDRESS ON FILE
TREVOR CARR                             ADDRESS ON FILE
TREVOR DUNNE                            ADDRESS ON FILE
TREVOR HEATH                            ADDRESS ON FILE
TREVOR HOLMES                           ADDRESS ON FILE
TREVOR MAYO                             ADDRESS ON FILE
TREVOR MCHENRY                          ADDRESS ON FILE
TREVOR MEREDITH                         ADDRESS ON FILE
TREVOR RENFRO                           ADDRESS ON FILE
TREVOR STOCKTON                         ADDRESS ON FILE
TREVOR STOCKTON                         ADDRESS ON FILE
TREVOR STOOP                            ADDRESS ON FILE
TREVOR TODD                             ADDRESS ON FILE
TREVOR WILLIAMS                         ADDRESS ON FILE
TREY A WHITEHEAD                        ADDRESS ON FILE
TREY COOPER                             ADDRESS ON FILE
TREY DONAUBAUER                         ADDRESS ON FILE
TREY KELLER                             ADDRESS ON FILE
TREY OWENS                              ADDRESS ON FILE
TRI CITIES BEVERAGE CORP                612 INDUSTRIAL PARK DRIVE NEWPORT NEWS VA 23602
TRI COUNTY MECHANICAL LLC               209 MADISON ST PASSAIC NJ 07055
TRI COUNTY WHOLESALE DISTRIBUTORS INC   425 VICTORIA ROAD SUITE A AUSTINTOWN OH 44515
TRI LE                                  ADDRESS ON FILE
TRI SERVICE COMPANY LLC                 1016 THOMAS DRIVE 303 PANAMA CITY BEACH FL 32408
TRI STATE CARPET RESTORATION SERVICE    PO BOX 658 ANGOLA IN 46703
TRI STATE LAWN CARE INC                 1305 ARGILLITE ROAD FLATWOODS KY 41139
TRI STATE PARKING LOT MAINTENANCE LLC   1081 HEADLAND AVE DOTHAN AL 36303
TRI WELD IND INC                        65 SOUTH SECOND STREET BAY SHORE NY 11706
TRIAD MUNICIPAL ABC BOARD               3127 STARLIGHT DR WINSTON SALEM NC 37107
TRIANGLE REFRIGERATION SERVICES INC     739 PERSHING RD RALEIGH NC 27608
TRIANGLE WHOLESALERS INC                PO BOX 9457 7000 JAMESSON RD COLUMBUS GA 31908
TRICIA GRAHAM                           ADDRESS ON FILE
TRICIA MOORE                            ADDRESS ON FILE
TRICOUNTY BEVERAGE WARREN               2651 EAST 10 MILE ROAD WARREN MI 48091
TRIEAGLE SALES                          ADDRESS ON FILE
TRIMARK STRATEGIC                       3011 INDUSTRIAL PKWY KNOXVILLE TN 37921
TRIMAYNE HARLEY                         ADDRESS ON FILE
TRINA MEDINA                            ADDRESS ON FILE
TRINA WARDELL                           ADDRESS ON FILE
TRINITY CARPENTIER                      ADDRESS ON FILE
TRINITY NUNEZ                           ADDRESS ON FILE
TRINITY SPARKS-SCOTT                    ADDRESS ON FILE
TRINTECH INC                            P O BOX 205367 DALLAS TX 75320
TRIPLE C DISTRIBUTING                   6600 DEANE HILL DRIVE KNOXVILLE TN 37919
TRIPPLE P DISTRIBUTING CO INC           3601 REGENT BOULEVARD JACKSONVILLE FL 32224
TRIPWIRE INC                            29039 NETWORK PLACE CHICAGO IL 60673
TRISHA FIFE                             ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 532 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 540 of 586

Claim Name                            Address Information
TRISHA HAIGHT                         ADDRESS ON FILE
TRISTA SNYDER                         ADDRESS ON FILE
TRISTA TRUESDALE                      ADDRESS ON FILE
TRISTAN BUCKHALTER                    ADDRESS ON FILE
TRISTAN HAYDEN                        ADDRESS ON FILE
TRISTAN MCKINSEY                      ADDRESS ON FILE
TRISTAN SAWYER                        ADDRESS ON FILE
TRISTAN SHEEHAN                       ADDRESS ON FILE
TRISTAR BEVERAGE                      PO BOX 30789 CLARKSVILLE TN 37040
TRISTATE MECHANICAL SERVICES LLC      2338 N LINDBERGH BLVD ST LOUIS MO 63114
TRISTEN PASKEL                        ADDRESS ON FILE
TRISTIN HICKS                         ADDRESS ON FILE
TRISTIN HICKS                         ADDRESS ON FILE
TRISTON YOUNG                         ADDRESS ON FILE
TRITEX CORPORATION                    1390 HOLLY AVE COLUMBUS OH 43212
TRITEX SERVICES                       PO BOX 962 TRENTON GA 30752
TRIUMPH GROUP INC                     D/B/A DETAILED SERVICES PO BOX 819 ANOKA MN 55303
TRIXIE BRAY                           ADDRESS ON FILE
TRMUA                                 340 W WATER ST TOMS RIVER NJ 08753
TRMUA                                 340 W WATER ST TOMS RIVER NJ 08753-6533
TROPI CO2 INC                         16238 THE STRAND MINNETONKA MN 55345
TROUBLESHOOTER AC AND REFRIGERATION   1380 TWO NOTCH RD LEXINGTON SC 29073
TROUBLESHOOTERS INC                   1215 HIGH ST JACKSON MS 39202
TROUP COUNTY                          900 DALLIS STREET LAGRANGE GA 30240
TROUP COUNTY HEALTH DEPARTMENT        900 DALLIS STREET SUITE A. LAGRANGE GA 30240
TROUP COUNTY TAX COMMISSIONER         100 RIDLEY AVE LAGRANGE GA 30240
TROUTMAN SANDERS LLP                  600 PEACHTREE STREET, NE, SUITE 3000 ATLANTA GA 30308
TROY CITY INCOME TAX                  100 S MARKET STREET TROY OH 45373
TROY DRAKE                            ADDRESS ON FILE
TROY LEVASSEUR                        ADDRESS ON FILE
TROY LUNDGREN                         ADDRESS ON FILE
TROY MALCOM                           ADDRESS ON FILE
TROY PAULI                            414 N MAIN ST TAYLOR PA 18517
TROY RITTER                           ADDRESS ON FILE
TROY SITTER                           ADDRESS ON FILE
TROY SPIEZIO                          ADDRESS ON FILE
TROYCABLE                             PO BOX 1228 TROY AL 36081
TRRAC                                 254 RTE 17K STE 201 NEWBURGH NY 12550
TRU AIR COOLING AND HEATING LLC       8430 ANDREWS AVE FORT PIERCE FL 34945
TRU BY HILTON CHAMBERSBURG            1123 LINCOLN WAY CHAMBERSBURG PA 17201
TRUE BOWMAN                           ADDRESS ON FILE
TRUE CLEAN CARPET CARE &              RESTORATION SPECIALIST 620 NORTH CUSTER AVE NORTH PLATTE NE 69101
TRUE RESULTS CARPET CLEANING          4706 CONTENDER LANE WILMINGTON NC 28409
TRUGREEN AND ACTION PEST CONTROL      PO BOX 9001033 LOUISVILLE KY 40290
TRUGREEN AND ACTION PEST CONTROL      PO BOX 78031 PHOENIX AZ 85062
TRUGREEN COMMERCIAL                   ATTN AMY OSTBY 3312 NORTHPARK BLVD ALCOA TN 37701
TRUMAN STATE UNIVERSITY               100 W NORMAL 105 MCLAIN HALL KIRKSVILLE MO 63501
TRUSSVILLE GAS & WATER                127 MAIN ST TRUSSVILLE AL 35173
TRUSSVILLE GAS & WATER                PO BOX 836 TRUSSVILLE AL 35173-0836



Epiq Corporate Restructuring, LLC                                                                Page 533 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 541 of 586

Claim Name                            Address Information
TRUSTEE OF THE CARTER FAMILY          TRUST JOHN CARTER PO BOX 134 MOUNT PULASKI IL 62548
TRUSTWAVE HOLDINGS INC                75 REMITTANCE DRIVE STE 600 CHICAGO IL 60675
TRUVIZION MECHANICAL SERVICES         1645 NW 54 TERRACE LAUDERHILL FL 33313
TRYIT DISTRIBUTING CO INC             4155 WALDEN AVE LANCASTER NY 14086
TRYON DISTRIBUTING CO                 4701 STOCKHOLM COURT CHARLOTTE NC 28273
TS LAWN LANDSCAPE INC                 1100 10TH STREET VIENNA WV 26105
TS WINDOW CLEANING LLC                PO BOX 314 ELDERTON PA 15736
TSC                                   1002 OAK STREET LARGE PA 15025
TTEDDAAH ENTERPRISE                   1458 B1 CHAPMAN HWY SEVIERVILLE TN 37876
TTG SAVANNAH                          211 E 56TH ST SAVANNAH GA 31404
TUAN LE                               ADDRESS ON FILE
TUCKER, KATHERINE                     935 KRAFT RD RINEYVILLE KY 40162
TUESDAE CLARK                         ADDRESS ON FILE
TUF CLEANING CO INC                   200 PROSPERITY DR KNOXVILLE TN 37923
TULLAHOMA LOCK AND SECURITY           PO BOX 1809 TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY         PO BOX 788 TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY         ATTN MARY MEALER PO BOX 788 TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY         ATTN MARY J MEALER 901 S JACKSON ST TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY         901 S JACKSON ST TULLAHOMA TN 37388
TULSA COUNTY TREASURER                500 S DENVER AVE, 3RD FLR TULSA OK 74103
TUNDRA RESTAURANT SUPPLY INC          P O BOX 74007311 CHICAGO IL 60674
TURBINE ENGINE SPECIALISTS INC        3900 FALCON WAY W 165 FORT WORTH TX 76106
TURF MAGIC LLC                        4141 METAURO DR LIVERPOOL NY 13090
TURF MEDIC INC                        PO BOX 4301 HUNTSVILLE AL 35815
TURF RAIDERS LLC                      9040 HUNT CLUB LN PORT RICHEY FL 34668
TURNER BEVERAGE COMPANY INC           1935 MAX LUTHER DRIVE HUNTSVILLE AL 35811
TURNER COMMERCIAL REFRIGERATION INC   824 N WALNUT ST MUNCIE IN 47305
TURNER CROWE                          ADDRESS ON FILE
TURNER LONGSHORE                      ADDRESS ON FILE
TURNER, SHERRY                        C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
TURNER, SHERRY                        2555 RUE DU JARDIN, #202 NAPLES FL 34105
TUSCALOOSA CITY REVENUE DEPT          PO BOX 2089 TUSCALOOSA AL 35403
TUSCALOOSA COUNTY                     714 GREENSBORO AVE ROOM 124 TAX COLLECTOR TUSCALOOSA AL 35401
TUSCALOOSA COUNTY HEALTH DEPT         2350 HARGROVE RD E TUSCALOOSA AL 35405
TUSIIME BAHEMUKA                      ADDRESS ON FILE
TUTTLE LAW PA TRUST ACCOUNT           3617 20TH ST. VERO BEACH FL 32960
TWC SERVICES                          ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES                          PO BOX 1612 DES MOINES IA 50306-1612
TWC SERVICES                          ATTN LORI REED 6200 SCOUT TRL DES MOINES IA 50321
TWC SERVICES INC                      112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                      ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                      1629 POPLAR DR EXT GREER SC 29651
TWC SERVICES INC                      2200 NW 15TH AVE POMPANO BEACH FL 33069
TWIN BRIDGES CARPET CLEANING          204 W HAVEN DR JEFFERSON CITY MO 65109
TWIN BRIDGES CARPET CLEANING          3110 TAMMY LANE JEFFERSON CITY MO 65109
TWINBLADES LAWN AND LANDSCAPING LLC   400 CAHABA SPRINGS DR TRUSSVILLE AL 35173
TWO BROTHERS LAWN SNOW LLC            PO BOX 241974 BROWN DEER WI 53224
TX NEWCO                              PO BOX 660345 DALLAS TX 75266
TY IGNASZEWSKI                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 534 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21     Page 542 of 586

Claim Name                           Address Information
TY KERIA STARKS                      ADDRESS ON FILE
TY-LEE AUSTIN                        ADDRESS ON FILE
TYANA WILLIAMS                       ADDRESS ON FILE
TYANNA NEAL                          ADDRESS ON FILE
TYANNA SHANNON                       ADDRESS ON FILE
TYASIA NELSON-PRINGLE                ADDRESS ON FILE
TYASIA ROPER                         ADDRESS ON FILE
TYCO FIRE AND SECURITY US MGMT INC   PO BOX 371967 PITTSBURGH PA 15250
TYCO INTEGRATED SECURITY             PO BOX 371994 PITTSBURGH PA 15250
TYEASE JENKINS                       ADDRESS ON FILE
TYESCHA M JACKSON                    ADDRESS ON FILE
TYIS M DONOVAN                       ADDRESS ON FILE
TYKEISHA HATCHETT                    ADDRESS ON FILE
TYKI HARDY                           ADDRESS ON FILE
TYLA FLETCHER                        ADDRESS ON FILE
TYLAR SECHRIST                       ADDRESS ON FILE
TYLER ALCOCK                         ADDRESS ON FILE
TYLER AMOS                           ADDRESS ON FILE
TYLER ANETRELLA                      ADDRESS ON FILE
TYLER BAILEY                         ADDRESS ON FILE
TYLER BAXTER                         ADDRESS ON FILE
TYLER BOATWRIGHT                     ADDRESS ON FILE
TYLER BROCKMEYER                     ADDRESS ON FILE
TYLER CARVER                         ADDRESS ON FILE
TYLER CLAY                           ADDRESS ON FILE
TYLER COLEMAN                        ADDRESS ON FILE
TYLER CURRY                          ADDRESS ON FILE
TYLER DEAL                           ADDRESS ON FILE
TYLER DEPRIEST                       ADDRESS ON FILE
TYLER DOUGLAS                        ADDRESS ON FILE
TYLER ESKRIDGE                       ADDRESS ON FILE
TYLER FOSTER                         ADDRESS ON FILE
TYLER FOSTER                         ADDRESS ON FILE
TYLER GODFREY                        ADDRESS ON FILE
TYLER HALEY                          ADDRESS ON FILE
TYLER HANO                           ADDRESS ON FILE
TYLER HAYES                          ADDRESS ON FILE
TYLER HORN                           ADDRESS ON FILE
TYLER HUFSTEDLER                     ADDRESS ON FILE
TYLER JARVIS                         ADDRESS ON FILE
TYLER JAYNES                         ADDRESS ON FILE
TYLER JOHNSON                        ADDRESS ON FILE
TYLER JONES                          ADDRESS ON FILE
TYLER JORGENSON                      ADDRESS ON FILE
TYLER KEOHANE                        ADDRESS ON FILE
TYLER KLEIN                          ADDRESS ON FILE
TYLER KORNS                          ADDRESS ON FILE
TYLER LAVIGNA                        ADDRESS ON FILE
TYLER LOUCKS                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                          Page 535 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 543 of 586

Claim Name                            Address Information
TYLER MCDONALD                        ADDRESS ON FILE
TYLER MILTON                          ADDRESS ON FILE
TYLER MULDER                          ADDRESS ON FILE
TYLER OGLE                            ADDRESS ON FILE
TYLER P MCCRARY                       ADDRESS ON FILE
TYLER PICARD                          ADDRESS ON FILE
TYLER PICKETT                         ADDRESS ON FILE
TYLER ROSS                            ADDRESS ON FILE
TYLER SIMENTAL                        ADDRESS ON FILE
TYLER STARK                           ADDRESS ON FILE
TYLER STOKES                          ADDRESS ON FILE
TYLER THOMAS                          ADDRESS ON FILE
TYLER TIEDE                           ADDRESS ON FILE
TYLER TINNELL                         ADDRESS ON FILE
TYLER TYNES                           ADDRESS ON FILE
TYLER ZUMWALT                         ADDRESS ON FILE
TYLIEK THOMPSON                       ADDRESS ON FILE
TYNICIA QUIDACHAY                     ADDRESS ON FILE
TYNIQUE LEE                           ADDRESS ON FILE
TYQUAN EVANS                          ADDRESS ON FILE
TYQUAZIA THOMAS                       ADDRESS ON FILE
TYRA HILL                             ADDRESS ON FILE
TYRA MONROE                           ADDRESS ON FILE
TYRAN BROWN                           ADDRESS ON FILE
TYRANNY FRYE                          ADDRESS ON FILE
TYRE SCOTT                            ADDRESS ON FILE
TYRECE RAUB                           ADDRESS ON FILE
TYREE GOLIGHTLY                       ADDRESS ON FILE
TYREE PATRICK                         ADDRESS ON FILE
TYREL HALL                            ADDRESS ON FILE
TYRELL MORGAN                         ADDRESS ON FILE
TYRELL PEOPLES                        ADDRESS ON FILE
TYRELL SCOTT                          ADDRESS ON FILE
TYRESE MONTGOMERY                     ADDRESS ON FILE
TYRESE WILSON                         ADDRESS ON FILE
TYRIELLE J COLEMAN                    ADDRESS ON FILE
TYRIESE ROBINSON                      ADDRESS ON FILE
TYRON RATCLIFF                        ADDRESS ON FILE
TYRON VIRDEN                          ADDRESS ON FILE
TYRONDA BOWMAN                        ADDRESS ON FILE
TYRONE GIGER                          ADDRESS ON FILE
TYRONE GLOVER                         ADDRESS ON FILE
TYRONE JOHNSON                        ADDRESS ON FILE
TYRONE LOWTHER                        ADDRESS ON FILE
TYRONE MACK                           ADDRESS ON FILE
TYRONE MAURICE RUFF II                ADDRESS ON FILE
TYRONE MCKNIGHT                       ADDRESS ON FILE
TYRONE MCMILLEN                       ADDRESS ON FILE
TYRONE SQUARE/SIMON CAPITAL GP        225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204



Epiq Corporate Restructuring, LLC                                                             Page 536 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21         Page 544 of 586

Claim Name                           Address Information
TYRONE SQUARE/SIMON CAPITAL GP       C/O SIMON PROPERTY GROUP ATTN BANKRUPTCY 225 W WASHINGTON ST INDIANAPOLIS IN
                                     46204
TYRONE SQUARE/SIMON CAPITAL GP       PO BOX 775758 CHICAGO IL 60677
TYRONE SQUARE/SIMON CAPITAL GP       CHRISTINE MCKENNA MCKENNA, MCCAUSLAND & MURPHY, P.A. 3020 NE 32ND AVE., SUITE
                                     304 FT. LAUDERDALE FL 33308
TYRONE TAYLOR                        ADDRESS ON FILE
TYRONE WARD                          ADDRESS ON FILE
TYRONE WILLIAMS                      ADDRESS ON FILE
TYSHATHA PLUMMER                     ADDRESS ON FILE
TYSHATHA PLUMMER                     ADDRESS ON FILE
TYSHEKII WITHERSPOON                 ADDRESS ON FILE
TYSON YOUNGQUIST                     ADDRESS ON FILE
TYTIANNA HARVEY                      ADDRESS ON FILE
TYVONNE TOWNSEND                     ADDRESS ON FILE
U HAUL INTERNATIONAL                 P O BOX 52128 PHOENIX AZ 85072
U S DEPARTMENT OF EDUCATION          NATIONAL PAYMENT CENTER PO BOX 105081 ATLANTA GA 30348
U S LAWNS OF KANSAS CITY             702B KEEN ST RAYMORE MO 64083
U.S. ATTORNEY GENERAL                DISTRICT OF DELAWARE 1007 ORANGE STREET STE 700 WILMINGTON DE 19801
U.S. CUSTOMS AND BORDER PROTECTION   1300 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20229
U.S. DEPARTMENT OF JUSTICE           950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. DEPT HEALTH & HUMAN SERVICES    200 INDEPENDENCE AVE, SW WASHINGTON DC 20201
U.S. DEPT OF STATE                   DIRECTORATE OF DEFENCE TRADE CONTROLS COMPLIANCE & REGISTRATION DIV 2401 E
                                     STREET NW, SA-1, RM H1200 WASHINGTON DC 20522-0112
UB DISTRIBUTORS LLC                  1213 GRAND STREET BROOKLYN NY 11211
UB DISTRIBUTORS LLC                  12 SOUTH PUTT CORNERS ROAD NEW PALTZ NY 12561
UBER EATS                            1455 MARKET ST FL 4 CHATTANOOGA CA 94103-1355
UBS                                  1285 AVE OF THE AMERICAS NEW YORK NY 10019
UBS AG                               600 WASHINGTON BOULEVARD, 9TH FLOOR STAMFORD CT 06901
UBS AG, STAMFORD BRANCH              AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH              AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UCHE WILLIAMS                        ADDRESS ON FILE
UDELLS LANDSCAPE SERVICES LLC        16 PIEDMONT DRIVE PALM COAST FL 32164
UGI CENTRAL                          1 UGI DR DENVER PA 17517-9039
UGI CENTRAL                          PO BOX 15503 WILMINGTON DE 19886
UGI CENTRAL                          PO BOX 15503 WILMINGTON DE 19886-5503
UGI ENERGY SERVICES LLC              PO BOX 827032 PHILADELPHIA PA 19182
UGI ENERGY SERVICES LLC              ATTN STEPHEN MENGEL SR, CREDIT MGR 835 KNITTING MILL WAY WYOMISSING PA 19610
UGI NORTH                            PO BOX 13009 READING PA 19612
UGI NORTH                            PO BOX 15503 WILMINGTON DE 19886
UGI NORTH                            PO BOX 15503 WILMINGTON DE 19886-5503
UGI SOUTH                            PO BOX 13009 READING PA 19612
UGI SOUTH                            ADDRESS ON FILE
UGI UTILITIES INC                    PO BOX 13009 READING PA 19612
UGI UTILITIES INC                    PO BOX 15503 WILMINGTON DE 19886
ULINE INC                            PO BOX 88741 ATTN ACCT RECEIVABLE CHICAGO IL 60680
ULTRA CLEAN OF ARIZONA INC           19128 WEST ROSEWOOD WITTMANN AZ 85361
ULTRA HOME SET LLC                   119 PINE TREE ST FLAGLER BEACH FL 32136
ULTRA SERVICE FLORIDA                119 PINE TREE ST FLAGLER BEACH FL 32136
ULTRACLEAN                           PO BOX 2032 SWAINSBORO GA 30401
UNCAS HEALTH DISTRICT                401 W THAMES ST STE 106 NORWICH CT 06360


Epiq Corporate Restructuring, LLC                                                               Page 537 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 545 of 586

Claim Name                             Address Information
UNDERWOOD ELECTRIC INC                 PO BOX 1331 PRESQUE ISLE ME 04769
UNEMPLOYMENT INSURANCE AGENCY          PO BOX 33598 DETROIT MI 48232-5598
UNEMPLYMNT INSURANCE MINNESOTA         1ST NATIONAL BANK BUILDING 332 MINNESOTA STREET SUITE E20 ST PAUL MN
                                       55101-1351
UNIFIED HEALTH SERVICES                6750 LENOX CENTER COURT SUITE 300 MEMPHIS TN 38115
UNIFIED MAINTENANCE AND CONSTRUCTION   PO BOX 21 WEST BLOOMFIELD NY 14585
INC
UNIFIRST CORPORATION                   ATTN FRED ZARICK 68 JONSPIN RD WILMINGTON MA 01887
UNIFIRST CORPORATION                   ATTN MICHAEL RUTTNER 68 JONSPIN RD WILMINGTON MA 01887
UNIFIRST CORPORATION                   68 JONSPIN RD WILMINGTON MA 01887
UNIFIRST CORPORATION                   C/O BECKER ATTN YASIN DANESHFAR, ESQ 1 E BROWARD BLVD, 18TH FL FORT LAUDERDALE
                                       FL 33301
UNIFIRST CORPORATION                   PO BOX 650481 DALLAS TX 75265-0481
UNIFOUR FIRE AND SAFETY                P O BOX 9489 HICKORY NC 28603
UNION BEER                             1213 GRAND STREET BROOKLYN NY 11211
UNION COUNTY TAX ADMINISTRATOR         PO BOX 60 MORGANFIELD KY 42437
UNION PRODUCE                          490 BERRY ST NE ORANGEBURG SC 29115
UNION SQUARE NEWCASTLE JOINT VENTURE   400 MOSITES WAY SUITE 100 C/O MOSITES DEVELOPMENT CO PITTSBURG PA 15205
UNION SQUARE NEWCASTLE JOINT VENTURE   C/O MOSITES DEVELOPMENT CO 400 MOSITES WAY, STE 100 PITTSBURGH PA 15205
UNION SQUARE NEWCASTLE JOINT VENTURE   400 MOSITES WAY SUITE 100 C/O MOSITES DEVELOPMENT CO ATTN ACCTG DEPT PITTSBURG
                                       PA 15205-0000
UNION TOWNSHIP SUPERVISORS             1910 MUNICIPAL DR NEW CASTLE PA 16101
UNION TOWNSHIP TAX COLLECTOR           205 MAPEAT LANE NEW CASTLE PA 16101
UNIQUE CONTRACTING                     184 THOMAS ST NBRENTWOOD NY 11717
UNIQUE MATHIS                          ADDRESS ON FILE
UNITED BEVERAGES OF NC HICKORY         105 9TH STREET NW HICKORY NC 28601
UNITED BEVERAGES OF NC LLC             PO BOX 818 HICKORY NC 28603
UNITED CHECK CASHING                   682 N BROAD ST PHILADELPHIA PA 19130
UNITED DISTRIBUTING CO LLC AL          1158 JORDAN AVENUE DOTHAN AL 36303
UNITED DISTRIBUTORS ALBANY             1105 ALBANY COURT ALBANY GA 31707
UNITED DISTRIBUTORS ATLANTA            5500 UNITED DRIVE SMYRNA GA 30082
UNITED DISTRIBUTORS SAVANNAH           780 KING GEORGE BOULEVARD SAVANNAH GA 31419
UNITED ELECTRIC COMPANY INC            6573 WELLSPRING CT WARRENTON VA 20187
UNITED ELEVATOR SERVICES LLC           ATTN P DAVID VICKERS PO BOX 1301 KNOXVILLE TN 37901
UNITED ELEVATOR SERVICES LLC           PO BOX 1301 KNOXVILLE TN 37901
UNITED FIRE PROTECTION CORP            1 MARK ROAD KENILWORTH NJ 07033
UNITED JOHNSON BROTHERS ALABAMA        6000 GREENWOOD PARKWAY STE 100 BESSEMER AL 35022
UNITED MGMT SVCS INC                   856 ELKRIDGE LANDING RD LINTHICUM MD 21090
UNITED PRODUCE CO                      PO BOX 1384 STARKVILLE MS 39760
UNITED PROPERTY ASSOCIATES INC         PO BOX 844565 BOSTON MA 02284
UNITED SERVICES INC                    PO BOX 12509 KNOXVILLE TN 37912
UNITED STATES DEPT OF LABOR            200 CONSTITUTION AVE NW WASHINGTON DC 20210
UNITED STATES POSTAL SERVICE           CORPORATE HILLS STATION 9350 CORPORATE HILLS DR WICHITA KS 67207-9997
UNITED STATES TREASURY                 OFFICE OF THE TREASURER 1500 PENNSYLVANIA AVENUE, NW ROOM 2134 WASHINGTON DC
                                       20220
UNITIL                                 PO BOX 981077 BOSTON MA 02298
UNITIL CORP                            ATTN CREDIT DEPARTMENT 5 MCGUIRE ST CONCORD NH 03301
UNIVERSAL PROJECTS INC                 100 MIFFLIN DRIVE WRIGHTSVILLE PA 17368
UNLIMITED LTM ALPHARETTA               5209 PALMERO CT BUFORD GA 30518
UNUM EXEC LTD                          ONE FOUNTAIN SQUARE CHATTANOOGA TN 37402


Epiq Corporate Restructuring, LLC                                                                 Page 538 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21       Page 546 of 586

Claim Name                             Address Information
UP DEVELOPMENT CORP PARK OFFICE BLDG   3660 MAGUIRE BLVD SUITE 102 ORLANDO FL 32803
LLC
UPHOLSTERY BY MAX                      9620 FAIRWAY DR FOLEY AL 36535
UPPER DARBY TOWNSHIP                   RM 102 MUNICIPAL BUILDING 100 GARRETT ROAD UPPER DARBY PA 19082
UPPER MERION TOWNSHIP                  OPT TAX COLLECTOR 175 VALLEY FORGE ROAD KING OF PRUSSIA PA 19406
UPPER MORELAND TOWNSHIP                BUSINESS TAX OFFICE 117 PARK AVENUE WILLOW GROVE PA 19090
UPS                                    LOCKBOX 577 CAROL STREAM IL 60132
UPSTATE HANDYMAN AND SON LLC           101 GLENHILL DR GLENVILLE NY 12302
URBANDALE CUISINE INC                  ATTN LEE HOWELL 2501 S SHIRLEY AVE SIOUX FALLS SD 57107
URBANDALE CUISINE, INC.                4900 86TH STREET URBANDALE IA 50322
URBANO T SALDANA                       ADDRESS ON FILE
URIAH GUEVARA                          ADDRESS ON FILE
US BANK                                ATTN: MERANDA PAIGE P.O. BOX 1800 SAINT PAUL MI 55101-0800
US DEPARTMENT OF LABOR                 S-2521 200 CONSITUTION AVE, NW WASHINGTON DC 20210
US FOODSERVICE                         P O BOX 602224 CHARLOTTE NC 28260
US FOODSERVICE INC                     PO BOX 101076 PASADENA CA 91189
US HEALTHWORKS MEDICAL GRP             PO BOX 404473 ATLANTA GA 30384
US LAWNS                               PO BOX 18051 NATCHEZ MS 39122
US LAWNS ANNISTON                      414 ROCKY RIDGE RD NE JACKSONVILLE AL 36265
US LAWNS ARKANSAS NORTHEAST            PO BOX 1248 JONESBORO AR 72403
US LAWNS DELMARVA                      PO BOX 74 NASSAU DE 19969
US LAWNS OF KANSAS CITY                702 KEEN ST RAYMORE MO 64083
US LAWNS OF MACOMB                     51194 ROMEO PLANK RD 207 MACOMB MI 48042
US LAWNS OF MADISON                    9694 MADISON BLVD STE A5 MADISON AL 35758
US LAWNS OF MADISON                    9694 MADISON BLVD STE A5 MADISON AL 35758-9168
US LAWNS OF SARASOTA                   1662 INDEPENDENCE BLVD SARASOTA FL 34234
US LEGAL SUPPORT INC                   PO BOX 4772 12 HOUSTON TX 77210
US POSTAL SERVICE                      226 KELLER LN MARYVILLE TN 37801
US SIGN AND LIGHTING SERVICE           105 DORSA AVE WAYNE NJ 07470
USA CONSTRUCTION & PROJECT MGMT        3111 MONROE ROAD SUITE 200 CHARLOTTE NC 28205
EXCHANGE
USA CONSTRUCTION AND PROJECT MGMT EX   3111 MONROE RD, STE 200 CHARLOTTE NC 28205
USA WINDOW CLEANING                    1071 PIKE SHORE DR WARSAW IN 46580
USB AG, STAMFORD BRANCH                AS ADMINISTRATIVE AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
USB, NA AS TRUSTEE FOR CGCMT 2006-4    CITIGROUP COMMERCIAL MORTGAGE TRUST CGCMT 2006 C4 5522 SHAFFER RD 190 S
                                       LASALLE ST CHICAGO IL 60603
USEFUL ROCKET SCIENCE LLC              685 S 104TH ST LAFAYETTE CO 80026
USG LANDSCAPE AND SNOW REMOVAL INC     PO BOX 1473 ARVADA CO 80001
USI INSURANCE SERVICES ATL             PO BOX 201503 DALLAS TX 75320
USM INC                                ATTN COMPLIANCE DEPT 1880 MARKLEY ST NORRISTOWN PA 19401
USPA MAYFAIRE LLC                      MAYFAIR COMMUNITY CENTER MANAGEMENT OFFICE 6835 CONSERVATION WAY WILMINGTON NC
                                       28405
USPA MAYFAIRE LLC                      C/O CBL & ASSOCIATES MGMT INC 2030 HAMILTON PLACE BOULEVARD CBL CENTER STE 500
                                       CHATTANOOGA TN 37421
USPA MAYFAIRE LLC                      PO BOX 734754 PROPERTY 131610 CHICAGO IL 60673-4754
UTAH DEPARTMENT OF HEALTH              DIVISION OF MEDICAID AND HEALTH FINANCING P.O. BOX 143106 SALT LAKE CITY UT
                                       84114-3106
UTAH DEPARTMENT OF HEALTH              ATTN: JOSEPH MINER, EXECUTIVE DIRECTOR CANNON HEALTH BUILDING 288 NORTH 1460
                                       WEST SALT LAKE CITY UT 84116
UTAH DEPT OF WORKFORCE SERVICE         140 EAST 300 SOUTH PO BOX 45233 SALT LAKE CITY UT 84145-0233



Epiq Corporate Restructuring, LLC                                                                   Page 539 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 547 of 586

Claim Name                           Address Information
UTAH LABOR COMMISSION                160 EAST 300 SOUTH 3RD FLOOR SALT LAKE CITY UT 84114-6600
UTAH STATE TAX COMMISSION            210 N 1950 W SALT LAKE CITY UT 84134
UTAH STATE TAX COMMISSION            CORPORATE PARTNERSHIP TAX PYMT 210 NORTH 1950 W SALT LAKE CITY UT 84134
UTAH STATE TAX COMMISSION            210 NORTH 1950 WEST SALT LAKE CITY UT 84134-0600
UTAH STATE TREASURER                 341 MAIN ST 5TH FLOOR SALT LAKE CITY UT 84111
UTILITIES DEPT                       745 CENTER ST STE 200 UTILITIES DEPT MILFORD OH 45150
VA ABC                               42015 VILLAGE CENTER PLAZA ALDIE VA 20105
VA ABC                               9934 LIBERIA AVE MANASSAS VA 20110
VA ABC                               506 A FORT EVANS RD NE LEESBURG VA 20176
VA ABC                               175 W LEE HWY WARRENTON VA 20186
VA ABC                               3556 E S JEFFERSON ST BAILEYS CROSSROADS VA 22041
VA ABC                               1416 CARL D SILVER PARKWAY FREDRICKSBURG VA 22401
VA ABC                               10025 JEFFERSON DAVIS HWY FREDRICKSBURG VA 22407
VA ABC                               2757 JEFFERSON DAVIS HWY STAFFORD VA 22554
VA ABC                               3W JUBAL EARLY DR WINCHESTER VA 22601
VA ABC                               15149 MONTANUS DRIVE CULPEPPER VA 22701
VA ABC                               2035 E MARKET ST 129 HARRISONBURG VA 22801
VA ABC                               125 LUCY LANE WAYNESBORO VA 22980
VA ABC                               6736 MAIN ST GLOUCESTER VA 23061
VA ABC                               7057 MECHANICSVILLE TURNPIKE MECHANICSVILLE VA 23111
VA ABC                               4606 6 MONTICELLO AVE WILLIAMSBURG PA 23188
VA ABC                               11108 MIDLOTHIAN TURNPIKE RICHMOND VA 23235
VA ABC                               5911 HARBOR VIEW BLVD SUFFOLK VA 23435
VA ABC                               150 CENTRAL PARK AVE VIRGINIA BEACH VA 23462
VA ABC                               7862 TIDEWATER DRIVE NORFOLK VA 23505
VA ABC                               7550 GRANBY ST NORFOLK VA 23505
VA ABC                               20 TOWN CENTRE WAY HAMPTON VA 23666
VA ABC                               500 VICTORY BLVD YORKTOWN VA 23693
VA ABC                               4020 VICTORY BLVD SUITE 13 PORTSMOUTH VA 23701
VA ABC                               5232 OAKLAWN BLVD HOPEWELL VA 23860
VA ABC                               445 E NELSON ST LEXINGTON VA 24450
VA ABC                               1506 S MAIN STREET FARMVILLE VA 23901
VA ABC                               3901 BRAMBLETON AVE SW ROANOKE VA 24018
VA ABC                               100 N FRANKLIN ST CHRISTIANSBURG VA 24073
VA ABC                               1128 E LYNCHBURG SALEM TURNPIK BEDFORD VA 24523
VA ABC STORE 033                     12631 GALVESTON CT MANASSAS VA 20112
VA ABC STORE 114 PRINCE GEORGE       4575 WHITEHILL BLVD PRINCE GEORGE VA 23875
VA ABC STORE 153                     235 WEST MARIN STREET WYTHEVILLE VA 24382
VA ABC STORE 190                     13113 RITTENHOUSE DRIVE MIDLOTHIAN VA 23112
VA ABC STORE 209                     5055 JEFFERSON DAVIS HWY FREDERICKSBURG VA 22408
VA ABC STORE 263                     5900 E VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23502
VA ABC STORE 264 DUMFRIES            16661 RIVER RIDGE BLVD DUMFRIES VA 22026
VA ABC STORE 278                     3333 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
VA ABC STORE 328 CHESAPEAKE          836 EDEN WAY NORTH STE 146 B CHESAPEAKE VA 23320
VACCARO, MICHAEL J                   5 COMMERCIAL DR, BLDG 2, APT 1L LAKEVILLE MA 02347
VAILLE LLC                           330 SUMMIT DR DILLON CO 80435
VAL PAK DIRECT MARKETING SYSTEMS     1200 JORIE BLVD, STE 224 OAK BROOK IL 60523-2262
VALARIE MYERS                        ADDRESS ON FILE
VALASSIS COMMUNICATIONS              ATTN JAMES ATKINSON, DIR OF NATIONAL SALES, TENNESSEE 19975 VICTOR PKWY



Epiq Corporate Restructuring, LLC                                                                Page 540 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21        Page 548 of 586

Claim Name                             Address Information
VALASSIS COMMUNICATIONS                LIVONIA MI 48152
VALASSIS COMMUNICATIONS                ATTN JAMES ATKINSON 19975 VICTOR PKWY LIVONIA MI 48152
VALASSIS DIRECT MAIL INC               235 GREAT POND DR WINDSOR CT 06095-1589
VALASSIS DIRECT MAIL INC               90469 COLLECTION CENTER DRIVE CHICAGO IL 60693
VALENCIA HARRIS                        ADDRESS ON FILE
VALENCIA KENNEDY                       ADDRESS ON FILE
VALENTIN CUBA                          ADDRESS ON FILE
VALENTINA JANACKOVIC                   ADDRESS ON FILE
VALENTINE, CRYSTAL                     C/O DUNSMORE & BENSON ATTN G DOUGLAS BENSON, ATTORNEY AT LAW 114 S BROAD ST
                                       SCOTTSBORO AL 35768
VALERIA OCHOA                          ADDRESS ON FILE
VALERIE ANDERSON                       ADDRESS ON FILE
VALERIE FOWLER                         ADDRESS ON FILE
VALERIE FOWLER                         ADDRESS ON FILE
VALERIE J KIRBY                        ADDRESS ON FILE
VALERIE MALTESE                        ADDRESS ON FILE
VALERIE NELSON                         ADDRESS ON FILE
VALERIE ROCK                           ADDRESS ON FILE
VALERIE SCHATZ                         ADDRESS ON FILE
VALERIE TIPTON                         ADDRESS ON FILE
VALERIE WEATHERLY                      ADDRESS ON FILE
VALERIE WHITMAN                        ADDRESS ON FILE
VALERIE WILMOTH                        ADDRESS ON FILE
VALERIO DEL CANTO                      ADDRESS ON FILE
VALET GUYS OF KNOXVILLE                111 WEYBURN LANE MARYVILLE TN 37803
VALLESA CAROLLO                        ADDRESS ON FILE
VALLEY BEVERAGE LLC                    2075 LISBON ROAD LEWISTON ME 42400
VALLEY DISTRIBUTING VA                 4488 ELMWOOD LANE SALEM VA 24153
VALLEY DISTRIBUTORS INC                2075 LISBON ROAD LEWISTON ME 42400
VALLEY LAWN CARE                       12020 ALABAMA HWY 65 HOLLYTREE AL 35751
VALLEY PRODUCE CO INC                  7130 SMALL CREEK WAY POWELL TN 37849
VALLEY PROTEINS INC                    P O BOX 643393 CINCINNATI OH 45264
VALLEY RECORD DISTRIBUTORS INC         PO BOX 2057 WOODLAND CA 95776-2057
VALLEY RESTAURANT REPAIR INC           46 TINKLING SPRING RD FISHERSVILLE VA 22939
VALLEY RESTAURANT REPAIR INC           MICHAEL SHANE CLATTERBAUGH, PRESIDENT 1983 JEFFERSON HWY FISHERSVILLE VA 22939
VALLEY RESTAURANT REPAIR INC           MICHAEL SHANE CLATTERBAUGH, PRESIDENT 1983 JEFFERSON HWY FISHERVILLE VA 22939
VALLEY RESTAURANT REPAIR INC           C/O STEPHEN K STROSNIDER 129 N WAYNE AVE WAYNESBORO VA 22980
VALLEY STEAM WAY                       831 HAMLIN ROAD HAMLIN ME 04785
VALMONT DENEZAIRE                      ADDRESS ON FILE
VALPAK                                 3585 ATLANTA AVE ATTN BOX 945889 HAPEVILLE GA 30354
VALPAK DIRECT MARKETING SYSTEMS        P O BOX 945889 ATLANTA GA 30394
VALPAK DIRECT MARKETING SYSTEMS INC    ATTN ANDY SCOGGINS, VP OF CULINARY AND BEVERAGE 8605 LARGO LAKES DR LARGO FL
                                       33773
VALPAK DIRECT MARKETING SYSTEMS INC    ATTN ANDY SCOGGINS 8605 LARGO LAKES DR LARGO FL 33773
VAN BAGGS                              ADDRESS ON FILE
VAN DEUSEN AND ASSOCIATES INC          120 EAGLE ROCK AVE STE 310 EAST HANOVER NJ 07936
VAN HOOK SERVICE CO INC                C/O HARRIS BEACH PLLC ATTN KEVIN TOMPSETT 99 GARNSEY RD PITTSFORD NY 14534
VAN HOOK SERVICE COMPANY INC           76 SENECA AVENUE ROCHESTER NY 14621
VANCE COMFORT ZONE AND REFRIGERATION   27 ELKHORN CT ANGIER NC 27501
LLC


Epiq Corporate Restructuring, LLC                                                                 Page 541 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 549 of 586

Claim Name                            Address Information
VANCE COUNTY ABC                      874 S BECKFORD DRIVE HENDERSON NC 27536
VANCE COUNTY TAX OFFICE               122 YOUNG ST E HENDERSON NC 27536-4268
VANCES TREE SERVICE                   PO BOX 145 RIVERVIEW FL 33568
VANCO                                 8025 CASTLEWAY DRIVE INDIANAPOLIS IN 46250
VANDALIA CARRY OUT                    351 E NATIONAL RD VANDALIA OH 45377
VANDERVELDE, ANA                      10385 S 45 RD CADILLAC MI 49601
VANESA MARTINEZ                       ADDRESS ON FILE
VANESSA BRANDT-COOK                   ADDRESS ON FILE
VANESSA BUSGITH                       ADDRESS ON FILE
VANESSA CHRISTIANSEN                  ADDRESS ON FILE
VANESSA LOPEZ                         ADDRESS ON FILE
VANESSA M WELSH                       ADDRESS ON FILE
VANESSA MATTORD                       ADDRESS ON FILE
VANESSA RODRIGUEZ                     ADDRESS ON FILE
VANESSA SPAULDING                     ADDRESS ON FILE
VANESSA TORRES                        ADDRESS ON FILE
VANESSA VALERIO                       ADDRESS ON FILE
VANESSA WOOD                          ADDRESS ON FILE
VANESSA WOODS                         ADDRESS ON FILE
VANESSA ZUNUN-ORDAZ                   ADDRESS ON FILE
VANHORN REFRIGERATION INC             55 US ROUTE 6 PORT JERVIS NY 12771
VANIA HUERTA                          ADDRESS ON FILE
VANNORWICK J WALKER                   ADDRESS ON FILE
VANNOY LANKFORD PLUMBING              PO BOX 36 NORTH WILKESBORO NC 28659
VANTIV LLC                            28 VALLEY RD MONTCLAIR NJ 07042-2709
VARFURE KAINE                         ADDRESS ON FILE
VARNADORE ELECTRIC INC                501 TEBEAU ST WAYCROSS BANK AND TRUST WAYCROSS GA 31501
VASA INC                              PO BOX 26 ALCOA TN 37701-0726
VASEY COMMERCIAL HEATING AIR          CONDITIONING INC 10830 ANDRADE DRIVE ZIONSVILLE IN 46077
VASPRO LLC                            306 MONMOUTH RD MILLSTONE NJ 08510
VASTINE SIMMONS                       ADDRESS ON FILE
VAUGHN JACKSON                        ADDRESS ON FILE
VAUGHN JACKSON                        ADDRESS ON FILE
VAUGHN, JACK T                        1632 LECONTE DR MARYVILLE TN 37803
VAUGHN, JACK T                        C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
VAYNERMEDIA LLC                       10 HUDSON YARDS 25TH FL NEW YORK NY 10001
VAYNERMEDIA LLC                       ATTN JOHN CONNELLY, CMO 315 PARK AVE S, FL 16 NEW YORK NY 10010
VCSA                                  984 OLD MILL RUN THE VILLAGES FL 32162
VCSA                                  984 OLD MILL RUN THE VILLAGES FL 32162-1675
VDA                                   120 EAGLE ROCK AVE STE 310 EAST HANOVER NJ 07936
VECCHIONI, STEVEN                     C/O METRO COIL CLEANING 19611 PARKE LN GROSSE ILE MI 48138
VECTOR SECURITY INC                   PO BOX 89462 CLEVELAND OH 44101
VECTREN ENERGY DELIVERY               PO BOX 6248 INDIANAPOLIS IN 46206
VECTREN ENERGY DELIVERY               100 N GOVERNOR ST EVANSVILLE IN 47701-5540
VECTREN ENERGY DELIVERY               PO BOX 4849 HOUSTON TX 77210
VECTREN ENERGY DELIVERY               PO BOX 1423 HOUSTON TX 77251
VECTREN ENERGY DELIVERY INDIANA       PO BOX 6262 INDIANAPOLIS IN 46206
VEDA LAWNCARE SERVICES LLC            1671 GEORGIA AVE MARIETTA GA 30008
VELEANOR BALLARD                      ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                  Page 542 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 550 of 586

Claim Name                              Address Information
VELINA GREEN                           ADDRESS ON FILE
VELIYANA VELEVA                        ADDRESS ON FILE
VENISCIA JONES                         ADDRESS ON FILE
VENTURE BANK                           721 COLLEGE ST SE LACEY WA 98503-1243
VENUE REPORT INC                       5451 AVENIDA ENCINAS F CARLSBAD CA 92008
VEREIT, INC.                           PROPERTY MANAGER 2325 CAMELBACK RD 9TH FL PHOENIX AZ 85016
VERIZON                                PO BOX 4830 TRENTON NJ 08650
VERIZON                                PO BOX 15124 ALBANY NY 12212
VERIZON WIRELESS                       PO BOX 16800 NEWARK NJ 07101
VERIZON WIRELESS                       PO BOX 16801 NEWARK NJ 07101-6801
VERIZON WIRELESS                       PO BOX 660108 DALLAS TX 75266-0108
VERLIE G DELANGE                       ADDRESS ON FILE
VERMONT DEPARTMENT OF HEALTH           108 CHERRY STREET BURLINGTON VT 05402
VERMONT DEPT OF LABOR AND INDUSTRY     5 GREEN MOUNTAIN DRIVE PO BOX 488 MONTPELIER VT 05601-0488
VERMONT DEPT OF TAXES                  133 STATE ST MONTPELIER VT 05633-1401
VERNIS BOWLING OF AMERICA LLC          1680 N E 135TH STREET MIAMI FL 33181
VERNITA EDWARDS                        ADDRESS ON FILE
VERNON L LABORD                        ADDRESS ON FILE
VERNON TOWNSHIP SUPERVISORS            LORI E SWAVEY 16678 MCMATH AVENUE MEADVILLE PA 16335
VERNON. VERNON, WOOTEN, BROWN,         ANDREWS & GARRETT, PA 522 SOUTH LEXINGTON AVENUE BURLINGTON NC 27215-5827
VERONICA BARLOW                        ADDRESS ON FILE
VERONICA BROOKS                        ADDRESS ON FILE
VERONICA JACOBS                        ADDRESS ON FILE
VERONICA KIRK                          ADDRESS ON FILE
VERONICA LERMA                         ADDRESS ON FILE
VERONICA PARKER                        ADDRESS ON FILE
VERONICA RANGEL DE OLIVARES            ADDRESS ON FILE
VERONICA ROSE                          ADDRESS ON FILE
VERONICA S HEPP                        ADDRESS ON FILE
VERONICA STEVENS                       ADDRESS ON FILE
VERONICA SULLIVAN                      ADDRESS ON FILE
VERONICA TERESA JONES                  ADDRESS ON FILE
VERONICA TORRERO                       ADDRESS ON FILE
VERSA GARD LLC                         1094 PKWY INDUSTRIAL PARK DR BUFORD GA 30518
VERSEAN MCLEAN                         ADDRESS ON FILE
VERTICAL TRANSPORTATION SYS CONSULTANTS ATTN STEVE CORSALE 145 W 30TH ST, 4TH FL NEW YORK NY 10001
VERTICAL TRANSPORTATION SYSTEMS        CONSULTANTS ATTN STEVE CORSALE 145 W 30TH ST, 4TH FL NEW YORK NY 10001
VESTAR CPT TEMPE MARKETPLACE LLC       2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
VESTAR CPT TEMPE MARKETPLACE LLC       PO BOX 60051 CITY OF INDUSTRY CA 91716
VESTAR TM-OPCO, L.L.C                  ATTENTION: DAVID MALIN C/O VESTAR DEVELOPMENT CO. 2425 EAST CAMELBACK ROAD,
                                       STE 750 PHOENIX AZ 85016
VESTAR-CPT TEMPE MARKETPLACE LLC       1850 NORTH CENTRAL AVENUE, SUITE 1400 PHOENIX AZ 85004
VETERANS LAWN SERVICE LLC              1136 TAYLOR WOOD RD SIMPSONVILLE KY 40067
VETERANS PLUMBING SERVICE & SUPPLIES   105 MAIN STREET 3RD FL HACKENSACK NJ 07601
VETERANS WORLDWIDE MAINTENANCE         105 MAIN STREET 3RD FL HACKENSACK NJ 07601
VEXUS INT                              PO BOX 20021 KNOXVILLE TN 37940
VICE PRESIDENT - FINANCE & ADMIN       2701 N. CHARLES STREET STE 404 BALTIMORE, MD 21218
VICKERS FOOD EQUIPMENT                 5661 DIVISION DRIVE FORT MYERS FL 33905
VICKI BRICKER                          ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 543 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21       Page 551 of 586

Claim Name                           Address Information
VICKI FRIESEN                        ADDRESS ON FILE
VICKI JAKLIC                         ADDRESS ON FILE
VICKI SNYDER                         ADDRESS ON FILE
VICKI SNYDER                         ADDRESS ON FILE
VICKI YORK                           ADDRESS ON FILE
VICKY FROLICH                        ADDRESS ON FILE
VICKY MASH                           ADDRESS ON FILE
VICKY MASH                           ADDRESS ON FILE
VICKY MCCLOSKEY                      ADDRESS ON FILE
VICKY MUNRO                          ADDRESS ON FILE
VICTOR ARZOLA                        ADDRESS ON FILE
VICTOR BOLDS                         ADDRESS ON FILE
VICTOR CARRASCO                      ADDRESS ON FILE
VICTOR ELIZONDO                      ADDRESS ON FILE
VICTOR J WELLS                       ADDRESS ON FILE
VICTOR M MILLINGTON                  ADDRESS ON FILE
VICTOR MANNING JUDGE OF PROBATE      102 E LAUREL STREET SCOTTSBORO AL 35768
VICTOR NATIVI                        ADDRESS ON FILE
VICTOR REAGAN                        ADDRESS ON FILE
VICTOR REAGAN TRUST                  C/O EUGENE REAGAN 1901 WILMER ORCHARD CIRCLE QUINCY IL 23201
VICTOR ROBINSON                      ADDRESS ON FILE
VICTOR ROMERO                        ADDRESS ON FILE
VICTOR RUFFA                         ADDRESS ON FILE
VICTOR VALENZUELA                    ADDRESS ON FILE
VICTOR VAZQUEZ                       ADDRESS ON FILE
VICTOR VENTURES INC                  2255 ADRIAN ST HARRISBURG PA 17104
VICTORA L VINYARD                    ADDRESS ON FILE
VICTORIA ADAMS                       ADDRESS ON FILE
VICTORIA BLAIR                       ADDRESS ON FILE
VICTORIA BRANCH                      ADDRESS ON FILE
VICTORIA CASE                        ADDRESS ON FILE
VICTORIA CHIKU                       ADDRESS ON FILE
VICTORIA CRAFT-PEREZ                 ADDRESS ON FILE
VICTORIA EDWARDS                     ADDRESS ON FILE
VICTORIA ESPINAR                     ADDRESS ON FILE
VICTORIA FRAZER                      ADDRESS ON FILE
VICTORIA GAINES                      ADDRESS ON FILE
VICTORIA GOTT                        ADDRESS ON FILE
VICTORIA GREEN                       ADDRESS ON FILE
VICTORIA HAMILTON                    ADDRESS ON FILE
VICTORIA HARGROVE                    ADDRESS ON FILE
VICTORIA HOLT                        ADDRESS ON FILE
VICTORIA J HENDERSHOT                ADDRESS ON FILE
VICTORIA JOHNSON                     ADDRESS ON FILE
VICTORIA JONES                       ADDRESS ON FILE
VICTORIA KUBINSKI                    ADDRESS ON FILE
VICTORIA LAUTNER                     ADDRESS ON FILE
VICTORIA MANNIX                      ADDRESS ON FILE
VICTORIA MCALLISTER                  ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 544 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 552 of 586

Claim Name                            Address Information
VICTORIA MOORE                        ADDRESS ON FILE
VICTORIA NUNEZ                        ADDRESS ON FILE
VICTORIA OLLIS                        ADDRESS ON FILE
VICTORIA PAYNE                        ADDRESS ON FILE
VICTORIA REYNOLDS                     ADDRESS ON FILE
VICTORIA REYNOLDS                     ADDRESS ON FILE
VICTORIA ROLLINS                      ADDRESS ON FILE
VICTORIA SENNINGER                    ADDRESS ON FILE
VICTORIA SMITH                        ADDRESS ON FILE
VICTORIA SMITH                        C/O PELLETTIERI RABSTEIN AND ALTMAN GARY ADAMS 989 LENOX DR #101 LAWRENCE
                                      TOWNSHIP NJ 08648
VICTORIA SOMMERS                      ADDRESS ON FILE
VICTORIA TEW                          ADDRESS ON FILE
VICTORIA TURRISI                      ADDRESS ON FILE
VICTORIA VRBA                         ADDRESS ON FILE
VICTORIA WAINWRIGHT                   ADDRESS ON FILE
VICTORIA WILLIAMS                     ADDRESS ON FILE
VICTORIA WILLIAMS                     ADDRESS ON FILE
VICTORIA ZIMMERMAN                    ADDRESS ON FILE
VICTORIANA HART                       ADDRESS ON FILE
VICTORY CROSSING PROPERTY LLC         4525 MAIN STREET STE 900 C/O DIVARIS PROPERTY MGMT VIRGINIA BEACH VA 23462
VICTORY DUKES                         ADDRESS ON FILE
VICTORY SIGN INDUSTRIES LTD           2109 LAFAYETTE RD FORT OGLETHORPE GA 30742-3770
VIDALIA CITY                          PO BOX 280 VIDALIA GA 30476-0280
VIDALIA EYE ASSOCIATES                18 ERIN OFFICE PARK DUBLIN GA 31021
VIENNA COFFEE COMPANY LLC             212 COLLEGE STREET MARYVILLE TN 37804
VIGILANTE SECURITY INC                2681 INDUSTRIAL ROW DRIVE TROY MI 48084
VIGO COUNTY GOVERNMENT                147 OAK STREET TERRER HAUTE IN 47807
VIGO COUNTY HEALTH DEPARTMENT         147 OAK ST TERRE HAUTE IN 47807
VIGO COUNTY TREASURER                 PO BOX 1466 TAX PROCESSING CENTER INDIANAPOLIS IN 46206-1466
VIJALI BROWN                          ADDRESS ON FILE
VIKING REFRIGERATION LLC              326 JACKSON ST REYNOLDSVILLE PA 15851
VIKKI WILSON                          ADDRESS ON FILE
VILLA LIGHTING SUPPLY                 2929 CHOUTEAU AVE ST LOUIS MO 63103
VILLAGE OF BARBOURSVILLE SALES TAX    PO BOX 266 BARBOURSVILLE WV 25504
VILLAGE OF COLUMBIANA                 28 WEST FRIEND STREET COLUMBIANA OH 44408
VILLAGE OF EVENDALE                   10500 READING ROAD EVENDALE OH 45241-2574
VILLAGE OF FAIRFAX                    TAX DEPARTMENT 5903 HAWTHORNE AVE CINCINNATI OH 45227-3630
VILLAGE OF FISHKILL                   1095 MAIN ST FISHKILL NY 12524
VILLAGE OF JOHNSON CITY               243 MAIN ST JOHNSON CITY NY 13790
VILLAGE OF JOHNSON CITY MUNICI        243 MAIN ST JOHNSON CITY NY 13790
VILLAGE OF LINCOLN HEIGHTS            ATTN: CARNELL MATHEWS TAX COMM 1201 STEFFEN AVE LINCOLN HEIGHTS OH 45215
VILLAGE OF MIDDLEFIELD- TAX OFFICE    14860 N STATE AVENUE PO BOX 1019 MIDDLEFIELD OH 44062
VILLAGE OF MOUNT ORAB                 PO BOX 268 MOUNT ORAB OH 45154
VILLAGE OF NEW BOSTON                 INCOME TAX BUREAU 3980 RHODES AVE NEW BOSTON OH 45662
VILLAGE OF ROYAL PALMBEACH            1050 ROYAL PALM BEACH BLVD ROYAL PALM BEACH FL 33411
VILLAGE OF SHEFFIELD OHIO             PO BOX 75610 CLEVELAND OH 44101-4755
VILLAGE OF ST BERNARD                 C/O LEIGHANNE HELMES 110 WASHINGTON AVE SAINT BERNARD OH 45217
VILLAGE OF WOODLAWN                   INCOME TAX DEPARTMENT 10141 WOODLAWN BLVD WOODLAWN OH 45215-1324



Epiq Corporate Restructuring, LLC                                                                  Page 545 OF 567
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21         Page 553 of 586

Claim Name                             Address Information
VILLAGE SHOPPES LLC                    3700 AIRPORT RD SUITE 302 C/O SPANISH RIVER CONSTRUCTION BOCA RATON FL 33431
VILLAGE SHOPPES LLC                    3700 AIRPORT RD SUITE 302 C/O SPANISH RIVER CONSTRUCTION BOCA RATON FL
                                       33431-0000
VILLAGE WINDOW CLEANING INC            PO BOX 1429 BAY SHORE NY 11706
VILLAGES OPERATING COMPANY, THE        3597 KIESSEL RD THE VILLAGES FL 32163
VILLAGES OPERATING COMPANY, THE        ATTN HEATHER MOORE, LEASING ADMIN ASST 3675 KIESSEL RD THE VILLAGES FL 32163
VILLAS AT TREXLER PARK ASSOCIATION     1150 GLENLIVET DR STE A 16 C/O MRH ENTERPRISE ALLENTOWN PA 18106
VILMA ROSALES                          ADDRESS ON FILE
VILORD, RONALD                         C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
VILORD, RONALD                         21060 CO RD 13 FAIRHOPE AL 36532
VINCE ANDERSON                         ADDRESS ON FILE
VINCE FERRUZZA                         ADDRESS ON FILE
VINCE ROGERS                           ADDRESS ON FILE
VINCE SEERY                            ADDRESS ON FILE
VINCENT ANTONIO MOORMAN                ADDRESS ON FILE
VINCENT BROWN                          C/O SCHIBELL AND MENNIE LLC RICHARD D SCHIBELL 1806 NJ-35 OAKHURST NJ 07755
VINCENT BROWN                          ADDRESS ON FILE
VINCENT CAPIZZI AND ANNE CAPIZZI       2857 PARADISE ROAD 2602 AS TTEE CAPIZZI FAMILY TRUST LAS VEGAS NV 89109
VINCENT CAPIZZI AND ANNE CAPIZZI       2857 PARADISE ROAD 2602 AS TTEE CAPIZZI FAMILY TRUST LAS VEGAS NV 89109-0000
VINCENT FRISARIO                       ADDRESS ON FILE
VINCENT GARCIA                         ADDRESS ON FILE
VINCENT JOHNSON                        ADDRESS ON FILE
VINCENT LONES                          ADDRESS ON FILE
VINCENT MILLER                         ADDRESS ON FILE
VINCENT OUNTHONGDY                     ADDRESS ON FILE
VINCENT PITTMAN                        ADDRESS ON FILE
VINCENT RANGER                         ADDRESS ON FILE
VINCENT SALERNO                        ADDRESS ON FILE
VINTAGE WINE COMPANY MI                15420 EAST TWELVE MILE ROAD ROSEVILLE MI 48066
VINTAGE WINE DISTRIBUTOR INC           6555 DAVIS PARKWAY SOLON OH 44139
VINYL DOCTOR SYSTEMS INC               PO BOX 32086 PALM BEACH GARDENS FL 33420
VINYL MASTER UPHOLSTERY CO             PO BOX 4065 CENTER LINE MI 48015
VINYL MEDICS                           PO BOX 2421 AUGUSTA ME 04338
VINYLMEDIC LLC                         6105 BAUMGARTNER CROSSING ST LOUIS MO 63129
VIOLA BONANNO-BOUSHELL                 ADDRESS ON FILE
VIOLETA PORTO                          ADDRESS ON FILE
VION CORPORATION                       196 VAN BUREN ST SUITE 300 HERNDON VA 20170
VIRGIL BAILEY                          ADDRESS ON FILE
VIRGIL BAILEY                          ADDRESS ON FILE
VIRGIL W BAILEY                        ADDRESS ON FILE
VIRGIN ISLANDS DEPT OF LABOR           2353 KRONPRINDSENS GADE STE 1 ST THOMAS VI 00802
VIRGIN ISLANDS DEPT OF LABOR           4401 SION FARM STE 1 CHRISTIANSTED VI 00820-4245
VIRGINIA ABC 120                       5926 KINGSTOWNE BLVD STE 140 ALEXANDRIA VA 22315
VIRGINIA ALCOHOLIC BEVERAGE            CONTROL AUTHORITY 2815 G GODWIN BLVD SUFFOLK VA 23434
VIRGINIA AMERICAN WATER                2223 DUKE ST ALEXANDRIA VA 22314
VIRGINIA AMERICAN WATER                PO BOX 371880 PITTSBURGH PA 15250
VIRGINIA AMERICAN WATER                PO BOX 790247 ST LOUIS MO 63179-0247
VIRGINIA BEACH DEPT OF PUBLIC HEALTH   4452 CORPORATION LN VIRGINIA BEACH VA 23462
VIRGINIA BEACH TREASURER               CITY HALL COMMISSIONER OF THE REVENUE VIRGINIA BEACH VA 23456



Epiq Corporate Restructuring, LLC                                                                 Page 546 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 554 of 586

Claim Name                              Address Information
VIRGINIA BEVERAGE SERVICES             9 ADRIATIC DR HAMPTON VA 23664
VIRGINIA COLLINS                       ADDRESS ON FILE
VIRGINIA CRUISE                        ADDRESS ON FILE
VIRGINIA DEPARTMENT OF HEALTH          PO BOX 2448 RICHMOND VA 23218-2448
VIRGINIA DEPARTMENT OF HEALTH          109 GOVERNOR ST RICHMOND VA 23219
VIRGINIA DEPT OF HEALTH                PO BOX 7000 LEESBURG VA 20177-7000
VIRGINIA DEPT OF TAXATION              PO BOX 1115 RICHMOND VA 23218-1115
VIRGINIA DEPT OF TAXATION              1957 WESTMORELAND STREET RICHMOND VA 23230
VIRGINIA DIVISION OF LABOR AND INDUSTRY 600 EAST MAIN STREET SUITE 207 RICHMOND VA 23219
VIRGINIA DIVISION OF LABOR AND INDUSTRY 13 SOUTH THIRTEENTH STREET RICHMOND VA 23219-4101
VIRGINIA DPARTMENT OF TAXATION         PO BOX 27264 RICHMOND VA 23261-7264
VIRGINIA EAGLE DISTRIBUTING COMPANY LLC PO BOX 496 VERONA VA 24482
VIRGINIA EMPLOYMENT COMMISSION         PO BOX 1358 RICHMOND VA 23218-1358
VIRGINIA ERVIN                         ADDRESS ON FILE
VIRGINIA FOS                           ADDRESS ON FILE
VIRGINIA GREENTURF LANDSCAPES          136 BARRETT HEIGHTS RD STAFFORD VA 22556
VIRGINIA IMPORTS LTD                   7550 ACCOTINK PARK ROAD SPRINGFIELD VA 22150
VIRGINIA LOGOS INC                     10001 PATTERSON AVE SUITE 201 RICHMOND VA 23238
VIRGINIA MILLER                        ADDRESS ON FILE
VIRGINIA N OWEN                        ADDRESS ON FILE
VIRGINIA NATURAL GAS                   ATTN BRIAN COHEN 544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
VIRGINIA NATURAL GAS                   544 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452
VIRGINIA NATURAL GAS                   554 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452-1104
VIRGINIA NATURAL GAS                   PO BOX 70840 CHARLOTTE NC 28272
VIRGINIA NATURAL GAS                   PO BOX 70840 CHARLOTTE NC 28272-0840
VIRGINIA PAVING AND SEALCOATING        70 TOWN AND COUNTRY TRAIL FARMVILLE VA 23901
VIRGINIA REGISTER                      ADDRESS ON FILE
VIRGINIA RESTAURANT SERVICE INC        901 CRESTON COURT VIRGINIA BEACH VA 23464
VIRGINIA SHURGOT                       ADDRESS ON FILE
VIRGINIA SMITH                         ADDRESS ON FILE
VIRGINIA WRIGHT                        ADDRESS ON FILE
VISION FINANCIAL CORP OF DELAWARE      17 CHURCH ST PO BOX 506 KEENE NH 03431
VISION LANDSCAPES INC                  6800 HIGHWAY 280 SUITE C PO BOX 1712 ALEXANDER CITY AL 35011
VISIONS PERSONNEL                      881 WORTHINGTON CT OVIEDO FL 32765
VISIONS PERSONNEL TEMPORARY DIVISION   881 WORTHINGTON CT OVIEDO FL 32765
INC
VISTA WAY PARTNERS LLC                 C/O NAI DAUS PO BOX 22986 CLEVELAND OH 44122
VISTA WAY PARTNERS LLC                 PO BOX 22986 C O NAI DAUS CLEVELAND OH 44122
VISTA WAY PARTNERS LLC                 30799 PINETREE RD, STE 254 CLEVELAND OH 44124
VISTA WAY PARTNERS, LLC                NAI DAUS 23240 CHAGRIN BLVD., SUITE 250 CLEVELAND OH 44122
VISTA WAY PARTNERS, LLC                VISTA WAY PARTNERS, LLC C/O NAI DAUS P.O. BOX 22986 CLEVELAND OH 44122
VISTA WAY PARTNERS, LLC                SAM P. CANNATA, ESQ. 30799 PINETREE ROAD, SUITE 254 CLEVELAND OH 44124
VISTA WAY PARTNERS, LLC                VISTA WAY PARTNERS, LLC 5595 TRANSPORTATION BLVD. GARFIELD HEIGHTS OH 44125
VISTA WAY PARTNERS, LLC                6155 ROCKSIDE RD STE 304 INDEPENDENCE OH 44131-2217
VISTA WAY PARTNERS, LLC                PAUL J. MOONEY, ESQ. LAW OFFICE OF PAUL J. MOONEY 6579 WILSON MILLS ROAD
                                       MAYFIELD VILLAGE OH 44143
VISUAL CONCEPTS SIGNS AND LIGHTING     606 SAIL POINT CT COLUMBIA SC 29212
VITAL RECORDS CONTROL                  PO BOX 11407 DEPT 5874 BIRMINGHAM AL 35246
VITAL RECORDS CONTROL                  ATTN MELISSA L PALO 1741 ELM HILL PIKE, STE 101 NASHVILLE TN 37210



Epiq Corporate Restructuring, LLC                                                                   Page 547 OF 567
                                                 RUBY TUESDAY
                        Case 20-12456-JTD     Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21          Page 555 of 586

Claim Name                             Address Information
VITAL RECORDS CONTROL                  868 MT MORIAH RD MEMPHIS TN 38117
VIVIAN I RICHARD                       ADDRESS ON FILE
VIVLICA RODGERS                        ADDRESS ON FILE
VMC FACILITIES LLC                     3119 NW PARK DR KNOXVILLE TN 37921
VMG REALTIES LLC                       SUNSHINE REALTIES 21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
VMG REALTIES LLC                       21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
VMR SOLUTIONS                          ATTN WILL HARRIS PO BOX 1217 CENTREVILLE VA 20122
VMR SOLUTIONS                          PO BOX 1217 CENTREVILLE VA 20122
VOITHOFER ENTERPRISE LLC               661 STANDARD AVE MORGANTOWN WV 26501
VOLUNTEER ENERGY COOP                  18359 HWY 58 N DECATUR TN 37322
VOLUNTEER ENERGY COOP                  PO BOX 22222 DECATUR TN 37322
VOLUNTEER ENERGY COOP                  PO BOX 22222 DECATUR TN 37322-2222
VOLUSIA COUNTY TAX COLLECTOR           123 W INDIANA AVE RM 103 DELAND FL 32720
VOLUSIA COUNTY WATER                   123 W INDIANA AVE DELAND FL 32720-4602
VOMC COMPANY INC                       15 DANIELS ROAD ATTENTION OSCAR B VALDEPENAS BOONTON TOWNSHIP NJ 07005
VOMC COMPANY INC                       15 DANIELS ROAD BOONTON TOWNSHIP NJ 07005-0000
VON HEGEL, WILLIAM & ROSE MARIE        C/O DAVID ARDAM 94 WASHINGTON BLVD COMMACK NY 11725-1730
VONDRE SMITH                           ADDRESS ON FILE
VORTEX INDUSTRIES INC                  FILE 1095 1801 W OLYMPIC BLVD PASADENA CA 91199
VORYS SATER SEYMOUR AND PEASE LLP      ATTN THOMAS J LOEB 52 E GAY ST COLUMBUS OH 43215
VORYS SATER SEYMOUR AND PEASE LLP      PO BOX 373487 CLEVELAND OH 44193
VRC OF TN LLC                          PO BOX 11407 DEPT 5874 BIRMINGHAM AL 35246
VSBL                                   PO BOX 32738 KNOXVILLE TN 37930
VSC FIRE AND SECURITY INC              10343 B KINGS ACRES RD ASHLAND VA 23005
VYNAWOOD                               1695 KINGSTON RD LONGWOOD FL 32750
VYRAL BOGAN                            ADDRESS ON FILE
VYRAL BOGAN                            C/O WILSON, JONES, CARTER & BAXLEY, PA CHARLES TURNER 872 S PLEEASANTBURG DR
                                       GREENVILLE SC 29607
VYRON DANTZLER                         ADDRESS ON FILE
W B RICHARDSON                         PO BOX 445 TOWNSEND TN 37882
W C SUMLIN                             ADDRESS ON FILE
W R HICKEY BEER DISTTRIBUTOR INC       1321 EAST COLLEGE AVENUE STATE COLLEGE PA 16801
W S WESTBROOK ASSOCIATES LLC           33 BOYLSTON STREET STE 3000 C/O WS ASSET MANAGEMENT INC CHESTNUT HILL MA 02467
W S WESTBROOK ASSOCIATES LLC           C/O S. R. WEINER & ASSOCIATES INC 1330 BOYLSTON STREET CHESTNUT HILL MA 02467
W S WESTBROOK ASSOCIATES LLC           C/O WS ASSET MGMTINC 33 BOYLSTON STREET STE 3000 CHESTNUT HILL MA 02467
W WILLIAM SCHMIDT AND ASSOCIATES INC   241 MANSFIELD INDUSTRIAL PKWY MANSFIELD OH 44903
W/S WESTBROOK ASSOCIATES LLC           C/O GOULSTON & STORRS PC ATTN TREVOR HOFFMANN 885 THIRD AVE, 18TH FL NEW YORK
                                       NY 10022
W/S WESTBROOK ASSOCIATES LLC           C/O WS DEVELOPMENT ATTN ROBERT MOONEY 33 BOYLSTON ST, STE 3000 CHESTNUT HILL
                                       MA 02467
WA ST EMPLOYMENT SECURITY DEPT         PO BOX 34729 SEATTLE WA 98124-1729
WADE HARTZELL                          ADDRESS ON FILE
WADE HARTZELL JR                       ADDRESS ON FILE
WADE JENKINS                           ADDRESS ON FILE
WAGNER FOOD EQUIP                      D/B/A HOBART SERVICE PO BOX 7047 ROANOKE VA 24019
WAGNER FOOD EQUIP                      ATTN PAULA HENRY 701 S RIDGE AVE TROY OH 45374
WAGNER, JANICE                         C/O BEASLEY & GILKINSON LLP ATTN BENJAMIN FREEMAN 110 E CHARLES ST, STE 200
                                       MUNCIE IN 47305
WAKE CAPITAL REALTY ASSOCIATES LLC     ROBERT L LEHANE, ESQ C/O KELLEY DRYE & WARREN LLP 101 PARK AVE NEW YORK NY
                                       10178


Epiq Corporate Restructuring, LLC                                                                 Page 548 OF 567
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 556 of 586

Claim Name                               Address Information
WAKE CAPITAL REALTY ASSOCIATES LLC       10 RYE RIDGE PLAZA STE 200 RYE BROOK NY 10573
WAKE CAPITAL REALTY ASSOCIATES LLC       C/O WIN PROPERTIES INC ATTN RICHARD A YARMY 10 RYE RIDGE PLZ, STE 200 RYE
                                         BROOK NY 10573
WAKE CAPITAL REALTY ASSOCIATES LLC       WAKE CAPITAL REALTY ASSOCIATES LLC C/O WIN PROPERTIES, INC. 10 RYE RIDGE
                                         PLAZA, SUITE 200 RYE BROOK NY 10573
WAKE CAPITAL REALTY ASSOCIATES LLC       ATTN: JOHN LIVINGSTON, ESQ. KILPATRICK TOWNSEND & STOCKTON LLP 4208 SIX FORKS
                                         ROAD RALEIGH NC 27609
WAKE CAPITAL REALTY ASSOCIATES LLC       ATTN: LESA C. DUVALL STEPHANIE L. FALL 4911 EAST 56TH STREET INDIANAPOLIS IN
                                         46220
WAKE COUNTY ABC BOARD                    1940 CINEMA DRIVE FUQUAY VARINA NC 27526
WAKE COUNTY ABC BOARD                    1212 WICKER DRIVE RALEIGH NC 27604
WAKE COUNTY BOARD OF ALCOHOLIC CONTROL   1940 CINEMA DRIVE FUQUAY VARINA NC 27526
WAKE COUNTY BOARD OF ALCOHOLIC CONTROL   1212 WICKER DRIVE RALEIGH NC 27604
WAKE COUNTY REVENUE DEPARTMENT           PO BOX 580084 CHARLOTTE NC 28258-0084
WAKE COUNTY TAX ADMINISTRATION           YEVONE C BARBOUR 301 S MCDOWELL ST, STE 3800 RALEIGH NC 27601
WAKE COUNTY TAX ADMINISTRATION           PO BOX 2331 RALEIGH NC 27602
WALDEN DICK WRI I                        ADDRESS ON FILE
WALDEN DICK WRI I                        PO BOX 823201 LEASE 57322 PHILADELPHIA PA 19182-0000
WALDEN/ DICK/ WR-I FLA.                  ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
WALDEN/ DICK/ WR-I FLA.                  ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL
                                         34201
WALKER COUNTY                            1803 3RD AVE STE 102 REVENUE COMMISSIONER JASPER AL 35501
WALKER COUNTY COMMISSION                 1801 3RD AVE STE 113 JASPER AL 35501
WALKER COUNTY HEALTH DEPARTMENT          705 20TH AVE E JASPER AL 35501
WALKER PAVING INC                        10204 SHORTEST DAY RD NW LAVALE MD 21502
WALLACE WALLACH                          ADDRESS ON FILE
WALLACE, LEE                             12734 TANGLEWOOD DR KNOXVILLE TN 37922
WALLACE, LEE                             C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
WALLYS REFRIGERATION                     1082 BLUFF DR OSAGE BEACH MO 65065
WALMART REALTY OPS-EAST                  ATTN KAREN DESGOUTTES 2001 S E 10TH ST BENTONVILLE AR 72716-0545
WALNUT HILL WINE AND LIQUOR              16535 S FREDERICK RD GAITHERSBURG MD 20855
WALSH GROUND WORKS                       PO BOX 13585 FLORENCE SC 29504
WALSH MESSENGER SERVICE INC              4 THIRD STREET GARDEN CITY PARK NY 11040
WALTER AND HAZEL WISTRAND                ADDRESS ON FILE
WALTER BOZEMAN                           ADDRESS ON FILE
WALTER E CARVER                          ADDRESS ON FILE
WALTER E. WOLF, JR., ESQ                 KLINEMAN, ROSE AND WOLF FIRST INDIANA PLAZA, STE 2100 135 NORTH PENNSYLVANIA
                                         STREET INDIANAPOLIS IN 04620-2456
WALTER E. WOLF, JR., ESQ                 KLINEMAN, ROSE AND WOLF FIRST INDIANA PLAZA, STE 2100 135 NORTH PENNSYLVANIA
                                         STREET INDIANAPOLIS IN 46202
WALTER EASTER                            ADDRESS ON FILE
WALTER EDWARDS                           ADDRESS ON FILE
WALTER G COLE JR                         ADDRESS ON FILE
WALTER H. WISTRAND, JR. AND HAZEL        WISTRAND WALTER H. WISTRAND, JR. AND HAZEL WISTRAND 3130 VETERANS DRIVE
                                         TRAVERSE CITY MI 49584-8902
WALTER H. WISTRAND, JR. AND HAZEL        WISTRAND WALTER AND HAZEL WISTRAND C/O JILL HANNA P.O. BOX 953232 LAKE MARY FL
                                         32795-3232
WALTER H. WISTRAND, JR., & HAZEL         WALTER H. WISTRAND, JR., AND HAZEL WISTRAN 3130 VETERANS DRIVE TRAVERSE CITY
WISTRAN                                  MI 48324
WALTER JENKINS                           ADDRESS ON FILE
WALTER KALAKAY JR                        ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                    Page 549 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 557 of 586

Claim Name                               Address Information
WALTER L PERRY                           ADDRESS ON FILE
WALTER LAWRENCE                          ADDRESS ON FILE
WALTER SCOTT                             ADDRESS ON FILE
WALTER WALKER                            ADDRESS ON FILE
WALTER WATTS JR                          ADDRESS ON FILE
WALTER WILSON                            ADDRESS ON FILE
WALTERS ACQUISITIONS INC                 STADIUM PLAZA PO BOX 803926 KANSAS CITY MO 64180
WALTERS ACQUISITIONS, INC                ATTN: RAUL WALTERS 1021 ASHLAND ROAD 1405 COLUMBIA MO 65201-7595
WALTERS ACQUISITIONS, INC.               WALTERS ACQUISITIONS, INC. 1021 ASHLAND ROAD, SUITE 1405 COLUMBIA MO 65201
WALTERS ACQUISITIONS, INC.               DANIEL G. BECKETT, ESQ. SMITH LEWIS, LLP 111 SOUTH NINTH STREET, SUITE 200 PO
                                         BOX 918 COLUMBIA MO 65205-0918
WALTOWER ENTERPRISES INC                 1011 UPPER SNAKE SPRING ROAD EVERETT PA 15537
WALZ LANDSCAPING LLC                     14899 TOWERING OAKS DR SHELBY TWP MI 48315
WANDA CLARK                              ADDRESS ON FILE
WANDA CRABB                              ADDRESS ON FILE
WANDA EBERHART                           ADDRESS ON FILE
WANDA KOPP                               ADDRESS ON FILE
WANTZ DISTRIBUTORS INC                   11743 HOPEWELL RD HAGERSTOWN MD 21740
WAPAKONETA CITY INCOME TAX               PO BOX 269 WAPAKONETA OH 45895
WARD GREENBERG HELLER REIDY LLP          1800 BAUSCH LOMB PLACE ROCHESTER NY 14604
WARDS FRUIT AND PRODUCE CO INC           1109 AGRICULTURE STREET 3 RALIEGH NC 27603
WARE COUNTY                              PO BOX 1825 WAYCROSS GA 31501
WARE COUNTY HEALTH DEPT                  604 RIVERSIDE AVE WAYCROSS GA 31501
WARE PAINT DRYWALL INC                   PO BOX 779 405 ALBANY AVE WAYCROSS GA 31501
WARNOCK BUILDERS INC                     1703 RICE AVE DUBLIN GA 31021
WARREN COUNTY                            WATER SEWER DEPT PO BOX 530 LEBANON OH 45036-0530
WARREN COUNTY CLERK                      PO BOX 478 BOWLING GREEN KY 42102
WARREN COUNTY COMBINED HEALTH DISTRICT   416 S EAST ST LEBANON OH 45036
WARREN COUNTY SHERIFF                    429 E 10TH AVE 102 BOWLING GREEN KY 42101
WARREN COUNTY TREASURER                  700 OXFORD RD OXFORD NH 07863
WARREN COUNTY TREASURER                  406 JUSTICE DR LEBANON OH 45036
WARREN HYNSON                            ADDRESS ON FILE
WARREN TERRY                             ADDRESS ON FILE
WARREN, WILLIAM J JR                     702 N 75TH AVE PENSACOLA FL 32506
WARREN, WILLIAM J JR                     C/O LAW OFFICES OF PHILIP M WARREN, ESQ ATTN PHILIP WARREN 400 ALAMANDA DR
                                         HALLANDALE FL 33009
WARREN, WILLIAM JR                       C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                         32315-3637
WARRENS LAWN AND LANDSCAPING             PO BOX 331 SCIENCE HILL KY 42553
WARRENS LAWNCARE LLC                     PO BOX 331 SCIENCE HILL KY 42553-0331
WARRINGTON REAL ESTATE LP                636 OLD YORK RD 2ND FLR C/O GOODMAN PROPERTIES JENKINTOWN PA 19046
WARRINGTON TWP WTR SEWER DEPT            WTWSD 852 EASTON RD WARRINGTON PA 18976
WARWICK TOWNSHIP                         315 CLAY RD PO BOX 308 LITITZ PA 17543-0308
WASH, JERALD                             415 ELM ST HEIGHTS VERSAILLES KY 40383
WASHINGTON COUNTY                        PO BOX 215 JONESBOROUGH TN 37659
WASHINGTON COUNTY HEALTH DEPT            1302 PENNSYLVANIA AVE HAGERSTOWN MD 21742
WASHINGTON COURT HOUSE                   CITY INCOME TAX 117 N MAIN ST WASHINGTON COURT HOUSE OH 43160
WASHINGTON DEPT OF LABOR AND INDUSTRIES 7273 LINDERSON WAY SW TUMWATER WA 98501-5414
WASHINGTON DEPT OF LABOR AND INDUSTRIES PO BOX 44000 TUMWATER WA 98501-5414
WASHINGTON DRY CLEANERS                  603 NEFF STREET MARYVILLE TN 37804


Epiq Corporate Restructuring, LLC                                                                   Page 550 OF 567
                                                   RUBY TUESDAY
                       Case 20-12456-JTD        Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21          Page 558 of 586

Claim Name                               Address Information
WASHINGTON GAS                           PO BOX 37747 PHILADELPHIA PA 19101
WASHINGTON GAS                           ATTN BANKRUPTCY DEPT 6801 INDUSTRIAL RD SPRINGFIELD VA 22151
WASHINGTON PRIME MGMT ASSOC LLC          ATTN: PROPERTY MANAGEMENT 180 EAST BROAD STREET COLUMBUS OH 43215
WASHINGTON PRIME MGMT ASSOC LLC          225 WEST WASHINGTON ST. INDIANAPOLIS IN 46204
WASHINGTON SQUARE LAND DEVELOPMENT LLC   C/O PICKREL SCHAEFFER & EBELING ATTN JON M ROSEMEYER, ESQ 2700 STRATACACHE
                                         TOWER DAYTON OH 45423-2700
WASHINGTON SQUARE LAND DEVELOPMENT LLC   ATTN: NORMAN C. MAYNE 6135 FAR HILLS AVE DAYTON OH 45459
WASHINGTON SQUARE LAND DEVELOPMENT LLC   6135 FAR HILLS AVE DAYTON OH 45459
WASHINGTON SQUARE LAND DEVELOPMENT, LLC MICHAEL W. SANDNER, EBONY D. DAVENPORT SCHAEFFER EBELING, 2700 STRATACACHE TWR
                                        40 NORTH MAIN STREET DAYTON OH 45423-2700
WASHINGTON SQUARE LAND DEVELOPMENT, LLC 6135 FAR HILLS AVENUE ATTN: NORMAN C. MAYNE DAYTON OH 45459
WASHINGTON STATE DEPT OF REVENUE         UNCLAIMED PROPERTY SECTION P O BOX 47489 OLYMPIA WA 98504
WASHINGTON STATE DEPT OF REVENUE         PO BOX 47476 OLYMPIA WA 98504-7476
WASHINGTON STATE DEPT OF REVENUE         PO BOX 47478 OLYMPIA WA 98504-7478
WASHINGTON STATE HEALTHCARE AUTHORITY    WASHINGTON STATE MEDICAID CHERRY STREET PLAZA 626 8TH AVENUE SE OLYMPIA WA
                                         98501
WASHINGTON SUBURBAN SANITARY C           14501 SWEITZER LANE LAUREL MD 20707-5901
WASHINGTON SUBURBAN SANITARY COMMISSION 14501 SWEITZER LN LAUREL MD 20707
WASHINGTON TOWNSHIP OF MARION CO         SMALL CLAIMS COURT 5302 N KEYSTONE AVE S E INDIANAPOLIS IN 46220
WASHINGTON, DARLENE                      906 DOCTORS DR, APT 1C KINSTON NC 28501
WASHTENAW COUNTY HEALTH DEPT             555 TOWNER STREET YPSILANTI MI 48198
WASP, RHYAN                              6405 PONDER RD FAIRHOPE AL 36532
WASTE CONNECTIONS OF TENNESSEE INC       PO BOX 535233 PITTSBURGH PA 15253-5233
WASTE MANAGEMENT                         PO BOX 105453 ATLANTA GA 30348
WASTE MANAGEMENT INC                     2625 W GRANDVIEW RD, STE 150 PHOENIX AZ 85023
WASTE MANAGEMENT INC OF FLORIDA          PO BOX 4648 CAROL STREAM IL 60197
WASTE MANAGEMENT OF WILMINGTON           BILL PAYMENT CENTER PO BOX 4648 CAROL STREAM IL 60197
WASTEWATER MANAGEMENT DIVISION           5601 PARIS RD COLUMBIA MO 65202
WASTEWATER MANAGEMENT DIVISION           PO BOX 734145 DALLAS TX 75373
WASTEWATER MANAGEMENT DIVISION           CITY COUNTY OF DENVER PO BOX 17827 DENVER CO 80217-2575
WATER AUTH OF DICKSON COUNTY             101 COWAN RD DICKSON TN 37055
WATER MART                               DBA WATER MART 213 HOLLINGSHED CREEK BLVD INMO SC 29063
WATER REVENUE BUREAU                     ATTN CITY OF PA LAW-TAX & REVENUE UNIT 1401 JFK BLVD, 5TH FL PHILADELPHIA PA
                                         19102
WATERFORD UTILITY COMMISSION             C/O SUISMAN SHAPIRO ATTN NICHOLAS KEPPLE, ATTORNEY PO BOX 1445 PAWCATUCK CT
                                         06379
WATERFORD UTILITY COMMISSION             PO BOX 310 WATERFORD CT 06385
WATERFORD UTILITY COMMISSION             15 ROPE FERRY RD WATERFORD CT 06385-2886
WATERS LL CLEANING SERVICES              PO BOX 155 STATESBORO GA 30459
WATKINS LANDSCAPING                      153 WALKER ST EASLEY SC 29640-7835
WATSON ELECTRICAL CONSTRUCTION CO LLC    PO BOX 3105 WILSON NC 27895
WATT, TIEDER, HOFFAR AND FITZGERALD,     7929 WESTPARK DRIVE STE. 400 MCLEAN VA 22101
LLP
WAYMAN FIRE PROTECTION INC               403 MECO DRIVE WILMINGTON DE 19804
WAYNE A ROBEY CLERK OF CIRCUIT COURT     COURTHOUSE, 8360 COURT AVE ELLICOTT CITY MD 21043
WAYNE ASCIOLLA WNDW CLNG &               JANITORIAL SVCS INC PO BOX 523 LANGHORNE PA 19047
WAYNE BENNETT                            ADDRESS ON FILE
WAYNE BLODGETT                           ADDRESS ON FILE
WAYNE COUNTY HEALTH DEPT                 33030 VAN BORN RD WAYNE MI 48184
WAYNE COUNTY TAX COLLECTOR               PO BOX 580478 CHARLOTTE NC 28258-0478


Epiq Corporate Restructuring, LLC                                                                     Page 551 OF 567
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 559 of 586

Claim Name                              Address Information
WAYNE DAVIS                             ADDRESS ON FILE
WAYNE DENSCH INC                        2900 WEST FIRST STREET SANFORD FL 32771
WAYNE DENSCH SANFORD                    ADDRESS ON FILE
WAYNE HAGOOD PAINTING LLC               612 LONGWOOD AVE BEDFORD VA 24523
WAYNE HALL                              ADDRESS ON FILE
WAYNE LOTT                              ADDRESS ON FILE
WAYNE MARTINETTI                        ADDRESS ON FILE
WAYNE PENNEY                            ADDRESS ON FILE
WAYNE ROSE                              ADDRESS ON FILE
WAYNE WOOD                              ADDRESS ON FILE
WAYNESBORO HEALTH DEPARTMENT            211 W 12TH ST WAYNESBORO VA 22980
WBC MAINTENANCE ASSOCIATION             C/O WESTAGE MANAGEMENT STE 120 200 WESTAGE BUSINESS CTR DRIVE FISHKILL NY
                                        12524
WBCMT 2007 C33 AROOSTOOK CTR MALL LLC   THE WOODMONT COMPANY ATTN ACCOUNTS RECEIVABLE 2100 W 7TH STREET FORT WORTH TX
                                        76107
WBSR PROPERTIES LLLP                    1266 WEST PACES FERRY RD 122 ATTN: TRACY A. WHITE ATLANTA GA 30327
WCI TN KNOXVILLE                        PO BOX 660177 DALLAS TX 75266
WE ENERGIES                             PO BOX 2046 MILWAUKEE WI 53201-2046
WEATHERFORD AIR CONDITIONING INC        769 SHADY HEIGHTS RD HOT SPRINGS AR 71901
WEAVER IRRIGATIONLIGHTSCAPES            PO BOX 204 HARRISONBURG VA 22803
WEB SCRIBBLE SOLUTIONS INC              216 RIVER ST TROY NY 12180
WEBER GALLAGHER                         2000 MARKET ST, STE 1300 PHILADELPHIA PA 19103
WEBER SECURITY GROUP                    95 S ROSE ST STE A MT CLEMENS MI 48043
WEBSTER BAILEY                          ADDRESS ON FILE
WEBSTER REED JR                         ADDRESS ON FILE
WEDCO DISTRICT HEALTH DEPT              PO BOX 218 CYNTHIA KY 41031
WEGMANS FOOD MARKETS INC                1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WEIMER, SCOTT                           114 BAYOU BEND RD GROVELAND FL 34736
WEINBERG, DANIEL                        17571 NW 238 TER HIGH SPRINGS FL 32643
WEINBERG, DANIEL                        17571 NW 238 TER HIGH SPRINGS FL 32693
WEINGARTEN NOSTAT INC                   PO BOX 301074 TENANT NO 132438 CO 21735 DALLAS TX 75303
WEIS MARKETS INC                        1000 S SECOND ST SUNBURY PA 17801
WEIS MARKETS INC                        1000 S SECOND ST SUNBURY PA 17801-0000
WEISS LAW GROUP PA                      5531 N UNIVERSITY DR STE 103 CORAL SPRINGS FL 33067
WELLINGTON REGION MED CTR               PO BOX 100704 ATLANTA GA 30384
WELLS FARGO                             ATTN: SANDRA HILL 1525 WEST W.T. HARRIS BLVD CHARLOTTE NC 28262
WELLS FARGO BANK                        MAIL ADDRESS CODE: 01129-072 301 SOUTH TRYON ST, 7TH FL CHARLOTEE NC
                                        28282-1915
WELLS FARGO BANK                        PO BOX 1450 NW 7091 ACCOUNT ANALYSIS MINNEAPOLIS MN 55485
WELLS FARGO BANK MINNESOTA NA           NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO BANK NA                     751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO FINANCIAL LEASING INC       PO BOX 105743 ATLANTA GA 30348-5743
WELLS FARGO INS SERVICES USA INC        PO BOX 201503 DALLAS TX 75320
WELLS FARGO INSTITUTIONAL NA            ATTN BUSINESS SUPPORT TEAM PO BOX 1408 MILWAUKEE WI 53201-1408
WELLS FARGO INSTITUTIONAL RETIREMENT    MAC Z0307-107 100 SOUTH ASHLEY DRIVE 10TH FL TAMPA FL 33602
TRT


Epiq Corporate Restructuring, LLC                                                                     Page 552 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 560 of 586

Claim Name                              Address Information
WELLS FARGO MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO VENDOR FINANCIAL SERVICES   PO BOX 105743 ATLANTA GA 30348-5743
WELLS FARGO VENDOR FINANCIAL SVCS LLC   1010 THOMAS EDISON BLVD SW CEDAR RAPIDS IA 52404
WELLSPAN MEDICAL GROUP                  PO BOX 12013 YORK PA 17402-0682
WENDELL HAYNES                          ADDRESS ON FILE
WENDELL NEWSOME                         ADDRESS ON FILE
WENDOVER ZS LLC                         130 BREEZY POINT DRIVE YORKTOWN VA 23692
WENDOVER ZS LLC AND HASSAN A HASSAN     130 BREEZY PENT DR YORKTOWN VA 23692
WENDY BOGART SHIFFER TAX COLLECTOR      PO BOX 128 STROUDSBURG PA 18360
WENDY FLORENCE                          ADDRESS ON FILE
WENDY PATRICELLI                        ADDRESS ON FILE
WENDY STRICKLAND                        ADDRESS ON FILE
WENDY WHEELER                           ADDRESS ON FILE
WENN LLC                                ATTN: GEORGE SHU 135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354
WENNE LLC                               ATTN: GEORGE SHU 135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354
WENNE LLC                               ATTN GEORGE SHU 135-27 38TH AVE, 2ND FL FLUSHING NY 11354
WENNE LLC                               135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354-0000
WENNE LLC                               135-27 38TH AVE, 2ND FL FLUSHING NY 11354-0000
WENSELL, EDWARD                         115 S PURDUE AVE OAK RIDGE TN 37830
WESLEE STAPLETON                        ADDRESS ON FILE
WESLEY BATTLE                           ADDRESS ON FILE
WESLEY BERRY                            ADDRESS ON FILE
WESLEY BROOKS                           ADDRESS ON FILE
WESLEY CARRIGAN                         ADDRESS ON FILE
WESLEY GELSINGER                        ADDRESS ON FILE
WESLEY J BARNHILL                       ADDRESS ON FILE
WESLEY REED                             ADDRESS ON FILE
WESLEY SNIDER                           ADDRESS ON FILE
WESLEY SPRADLING                        ADDRESS ON FILE
WEST A LEITHNER                         ADDRESS ON FILE
WEST CHESTER JEDD 1 INCOME TAX          701 WESSEL DRIVE FAIRFIELD OH 45014
WEST FLORIDA RADIOLOGY ASSC             6478 HWY 90 STE D MILTON FL 32570
WEST GA HOOD SERVICES LLC               PO BOX 12 BUCHANAN GA 30113
WEST GROVE ROAD LLC                     C/O JOSEPH CEYLAN 128 MERRITT DR ORADELL NJ 07649
WEST HARTFORD BLOOMFIELD HEALTH         50 SOUTH MAIN STREET WEST HARTFORD CT 06473
DISTRICT
WEST MARYLAND DISTRIBUTING              14600 BURBRIDGE RD SE CUMBERLAND MD 21502
WEST PENN POWER                         800 CABIN HILL DR GREENSBURG PA 15606
WEST PENN POWER COMPANY INC             PO BOX 3687 AKRON OH 44309-3687
WEST PLAINS BEVERAGE COMPANY INC        PO BOX 526 134 N HOWELL AVE WEST PLAINS MO 65775
WEST PLAINS LOCK KEY                    1204 ST LOUIS STREET WEST PLAINS MO 65775
WEST PUBLISHING CORPORATION             D/B/A SERENGETI LAW ATTN BOBBY SANDS 155 108TH AVE NE, STE 650 BELLEVUE WA
                                        98004
WEST READING RADIOLOGY ASSOC            2 MERIDIAN BLVD 2ND FL WYOMISSING PA 19610
WEST SIDE BEER DISTRIBUTING             28100 GORSUCH AVE ROMULUS MI 48174
WEST TENNESSEE CROWN DISTRIBUTING CO    3485 TCHULATECH DR MEMPHIS TN 38118
WEST UNION INCOME TAX BUREAU            PO BOX 556 WEST UNION OH 45693
WEST VIRGINIA AMERICAN WATER            PO BOX 371880 PITTSBURGH PA 15250
WEST VIRGINIA AMERICAN WATER            1600 PENNSYLVANIA AVE CHARLESTON WV 25302



Epiq Corporate Restructuring, LLC                                                                   Page 553 OF 567
                                                   RUBY TUESDAY
                         Case 20-12456-JTD      Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21         Page 561 of 586

Claim Name                               Address Information
WEST VIRGINIA AMERICAN WATER             PO BOX 790247 ST LOUIS MO 63179-0247
WEST VIRGINIA DIVISION OF LABOR          1900 KANAWHA EAST 749 B BULDING 6 CHARLESTON WV 25305
WEST VIRGINIA DIVISION OF LABOR          STATE CAPITOL COMPLEX BLD 3, ROOM 200 CHARLESTON WV 25305
WEST VIRGINIA STATE TAX DEPARTMENT       PO BOX 190 YORKTOWN VA 23690
WEST VIRGINIA STATE TAX DEPARTMENT       1124 SMITH ST. CHARLESTON WV 25301
WEST VIRGINIA STATE TAX DEPT             1001 LEE ST CHARLESTON WV 25301
WEST VIRGINIA STATE TREASURY             OFFICE OF STATE TREASURER UNCLAIMED PROPERTY DIVISION PO BOX 3328 CHARLESTON
                                         WV 25333
WEST WARWICK SEWER COMMISSION            1170 MAIN ST. WEST WARWICK RI 02893
WESTBORN ELECTRIC                        20962 VAN BORN DEARBORN HEIGHTS MI 48125
WESTCOR SANTAN ADJACENT LLC              SAN TAN VILLAGE ADJACENT ATTN ACCOUNTS RECEIVABLE 11411 N TATUM BLVD PHOENIX
                                         AZ 85028
WESTERMAN BALL EDERER                    MILLER & SHARFSTEIN, LLP 1201 RXR PLAZA UNIONDALE NY 11556
WESTERN RESERVE WINDOW CLEANING          1064 TALLMADGE RD STE C KENT OH 44240
WESTERN RESERVE WINDOW CLEANING LLC      1064 TALLMADGE RD STE C KENT OH 44240
WESTERN STUDIO SERVICE INC               9175 SAN FERNANDO RD SUN VALLEY CA 91352
WESTERN VIRGINIA WTR AUTH                PO BOX 17381 BALTIMORE MD 21297-1381
WESTERN WASTE INDUSTRIES INC             PO BOX 660345 DALLAS TX 75266
WESTFIELD LLC                            PAUL DASCENZO, GM WESTFIELD SARASOTA SQUARE & SIESTA KEY 8201 S TAMIAMI TRAIL
                                         SARASOTA FL 34238
WESTGATE MERCHANTS ASSOCIATION           PO BOX 311292 ENTERPRISE AL 36331
WESTGATE MERCHANTS ASSOCIATION           P O BOX 311292 ENTERPRISE AL 36331-0000
WESTLAND GARDEN STATE PLAZA LP           PO BOX 56816 LOS ANGELES CA 90074
WESTPORT INSURANCE CORPORATION           PO BOX 419401 BOSTON MA 02241-9401
WET WINDOWS                              247 N PENNSYLVANIA AVE WILKES BARRE PA 18702
WETMORE, CLARICE                         11907 KINGSTON PIKE STE. 201 KNOXVILLE TN 37934
WEX BANK                                 PO BOX 4337 CAROL STREAM IL 60197
WEXFORD COUNTY DEPUTIES ASSOCIATION      PO BOX 268 CADILLAC MI 49601
WEYAND FOOD DISTRIBUTORS INC             PO BOX 310259 TAMPA FL 33680-0259
WEYS FAMILY INVESTMENTS LLC              7302 PELICAN ISLAND DR GW INVESTMENT TAMPA FL 33634
WGST PRODUCTIONS INC                     900 N FEDERAL HWY STE 370 BOCA RATON FL 33432
WHALEY FOODSERVICE LLC                   PO BOX 615 LEXINGTON SC 29071
WHAPPS LLC                               D/B/A ONLINE-REWARDS ATTN JOHN KNODEL 2626 COLE AVE STE 300 DALLAS TX
                                         75204-1094
WHAPPS LLC AKA ONLINE REWARDS            D/B/A ONLINE-REWARDS ATTN JOHN KNODEL 3102 MAPLE AVE, STE 450 DALLAS TX 75201
WHARTONS ELECTRIC INC                    40 NATIONAL HWY LAVALE MD 21502-7028
WHAT CHEFS WANT FRESHPACK PRODUCE        2055 NELSON MILLER PKWY LOUISVILLE KY 40223
WHEATON PLAZA REG SHOPPING CTR LLP       11601 WILSHIRE BLVD 12TH FL LOS ANGLES CA 90074
WHEATON PLAZA REGIONAL                   SHOPPING CENTER LLP 2049 CENTURY PARK EAST, 41ST FLOOR LOS ANGELES CA 90067
WHEATON PLAZA REGIONAL SHOPPING CENTER   C/O BARCLAY DAMON LLP ATTN NICLAS A FERLAND, ESQ 545 LONG WHARF DR, 9TH FL NEW
                                         HAVEN CT 06511
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. BALLARD SPAHR LLP 300 EAST LOMBARD STREET, 18TH FOOR BALTIMORE MD 21202
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. WHEATON PLAZA REGIONAL SHOPPING CENTER, LLP 2049 CENTURY PARK EAST 41ST
                                         FLOOR LOS ANGELES CA 90067
WHEATON PLAZA REGIONAL SHOPPING CENTER   L.L.P. SHOPPING CENTER, LLP C/O BANK OF AMERICA FILE # 55275 ATTN: TAK WONG,
                                         MARAYA N. PRATT, ESQ. LOS ANGELES CA 90074
WHEATON PLAZA REGIONAL SHOPPING CENTER, LLC SHOPPING CENTER LLP 2049 CENTURY PARK EAST, 41ST FLOOR LOS ANGELES CA
                                        90067
WHIPPLE ELECTRIC INC                     14800 BURR ST TAYLOR MI 48180
WHIPPLE TREE EMERG PHYS LLC              PO BOX 37992 PHILADELPHIA PA 19101



Epiq Corporate Restructuring, LLC                                                                     Page 554 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 562 of 586

Claim Name                              Address Information
WHITE BOX SOCIAL INTELLIGENCE INC       17304 PRESTON RD STE 430 DALLAS TX 75252-5680
WHITE CHAPEL PLAZA, LLC                 C/O DAVID W. GIATTINO STEVENS & LEE 919 NORTH MARKET STREET, SUITE 1300
                                        WILMINGTON DE 19801
WHITE ELECTRICAL CONSTRUCTION COMPANY   6825 PHILLIPS INDUSTRIAL BLVD JACKSONVILLE FL 32256
WHITE LION WINDOW CLEANING              41 BELGROVE DR APT 1B KEARNY NJ 07032
WHITE OAK ELECTRIC LLC                  151 BETHEL CHURCH RD FREDERICKSBURG VA 22405
WHITE RIVER VALLEY ELEC COOP            2449 STATE HWY 76 E BRANSON MO 65615
WHITE RIVER VALLEY ELEC COOP            PO BOX 1518 BRANSON MO 65615
WHITE RIVER VALLEY ELEC COOP INC        PO BOX 1518 BRANSON MO 65615
WHITE TOWNSHIP HYDRANT                  950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE TOWNSHIP HYDRANT                  950 INDIAN SPRINGS RD INDIANA PA 15701-3506
WHITE TOWNSHIP SUPERVISORS              950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE TOWNSHIP SUPERVISORS              950 INDIAN SPRINGS RD INDIANA PA 15701-3506
WHITEHALL TOWNSHIP                      3221 MACCRTHUR RD BUSINESS PRIVILEGE TAX DEPT WHITEHALL PA 18052
WHITEHALL TOWNSHIP AUTHORITY            1901 SCHADT AVE WHITEHALL PA 18052-3728
WHITEHEAD, ERIC J                       2503 HEATH LN TARBORO NC 27886
WHITEHEAD, YLONDA                       C/O SHOCKLEE PAOLINO PA ATTN ERIC PAOLINO, ESQ 6550 CENTRAL AVE SAINT
                                        PETERSBURG FL 33707
WHITLEY BARTO                           ADDRESS ON FILE
WHITLEY MCCLAIN                         ADDRESS ON FILE
WHITMORE PLUMBING                       PO BOX 556 BEAUFORT SC 29901
WHITNEY B KEMP                          ADDRESS ON FILE
WHITNEY BLANKENSHIP                     ADDRESS ON FILE
WHITNEY BLUE                            ADDRESS ON FILE
WHITNEY BOOTH                           ADDRESS ON FILE
WHITNEY BOWEN                           ADDRESS ON FILE
WHITNEY BROOKS                          ADDRESS ON FILE
WHITNEY DENNIS                          ADDRESS ON FILE
WHITNEY DODD                            ADDRESS ON FILE
WHITNEY EARLS                           ADDRESS ON FILE
WHITNEY FORD                            ADDRESS ON FILE
WHITNEY HALL                            ADDRESS ON FILE
WHITNEY HODAPP                          ADDRESS ON FILE
WHITNEY MCDOWELL                        ADDRESS ON FILE
WHITNEY PFAUS                           ADDRESS ON FILE
WHITNEY PLACE                           ADDRESS ON FILE
WHITNEY ROBINSON                        ADDRESS ON FILE
WHITNEY SMITH                           ADDRESS ON FILE
WHITPAIN BEVERAGE                       1667 DEKALB PIKE BLUE BELL PA 19422
WHITTNEY BARNES                         ADDRESS ON FILE
WHOLESALE PAPER CHEMICAL LLC            PO BOX 680640 FORT PAYNE AL 35968
WICHELLE RIVERA                         ADDRESS ON FILE
WICKER SMITH O'HARA MCCOY & FORD PA     2800 PONCE DE LEON BLVD, STE 800 CORAL GABLES FL 33134
WICKER SMITH OHARA MCCOY FORD PA        2800 PONCE DE LEON BLVD STE 800 CORAL GABLES FL 33134
WICOMICO COUNTY                         PO BOX 4036 SALISBURY MD 21803-4036
WICOMICO COUNTY DISPENSARY              807 S SALISBURY BLVD SALISBURY MD 21801
WICOMICO COUNTY DISPENSARY              804 S SALISBURY BLVD SALISBURY MD 21801
WICREDE CYRIUS                          19 PINGRP P1 ELIZABETH ELIZABETH NJ 07208
WIDEWATERS HEATING AND AIR INC          6251 FLY ROAD EAST SYRACUSE NY 13057



Epiq Corporate Restructuring, LLC                                                                  Page 555 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 563 of 586

Claim Name                              Address Information
WIDEWATERS IX CANTON COMPANY LLC       C/O THE WIDEWATERS GROUP INC 5845 WIDEWATERS PKWY, STE 100 EAST SYRACUSE NY
                                       13057
WIDEWATERS IX CANTON COMPANY LLC       THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES PO BOX 3 DEWITT NY 13214
WIDEWATERS IX CANTON COMPANY LLC       THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES P O BOX 3 DEWITT NY 13214-0000
WIDEWATERS UNIONTOWN COMPANY LLC       C/O THE WIDEWATERS GROUP INC 5845 WIDEWATERS PKWY, STE 100 EAST SYRACUSE NY
                                       13057
WIDEWATERS UNIONTOWN COMPANY, LLC      C/O THE WIDEWATERS GROUP, INC. 5786 WIDEWATERS PARKWAY P.O. BOX 3 DEWITT NY
                                       13214-0003
WIDLY HOMERE                           ADDRESS ON FILE
WIGGINS INC                            1404 FURNACE ST MONTGOMERY AL 36104
WIGGINS INCORPORATED                   C/O H DEAN MOOTY JR 600 CLAY ST MONTGOMERY AL 36104
WIL FISCHER DISTRIBUTING               3539 W FARM ROAD 142 SPRINGFIELD MO 65807
WILBANKS WEE CON DU IT ELECTRIC INC    146 COUNTY ROAD 522 CORINTH MS 38834
WILBON, CHARLES                        C/O CHUCKS TOP TO BOTTOM HANDYMAN SVC 244 KNIGHTS LN BLACKSTONE VA 23824
WILBUR LEICHT                          ADDRESS ON FILE
WILDCAT LANDSCAPING                    3494 E ARIANNA AVE GILBERT AZ 85298
WILDWOOD MARKETING INC                 PO BOX 80 LAVONIA GA 30553
WILFREDO RODRIGUEZ                     ADDRESS ON FILE
WILFREDO SOLER                         ADDRESS ON FILE
WILHELM MAIER                          ADDRESS ON FILE
WILHITES WATER WORKS                   130 LAKEVIEW DR SUMMERTOWN TN 38483
WILKERBORO ABC STORE                   798 CURTIS BRIDGE ROAD WILKESBORO NC 28797
WILKERSON, STACEY                      C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
WILKES COUNTY TAX COLLECTOR            110 NORTH STREET WILKESBORO NC 28697
WILKINS, PETER                         C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
WILKINSON LANGHORNE LIMITED PARTNERSHIP WILKINSON DEVELOPMENT CORP. C/O RICHARD W WILKINSON PRESIDENT 106 COMMERCE
                                        STREET SUITE 110 LAKE MARY FL 32746
WILKINSON LANGHORNE LIMITED PARTNERSHIP 106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WILKINSON LANGHORNE LIMITED PARTNERSHIP 106 COMMERCE ST SUITE 110 C O WILKINSON GROUP INC LAKE MARY FL 32746-0000
WILKINSON LANGHORNE LP                 C/O RICHARD W. WILKINSON 265 SNOWFIELDS RUN HEATHROW FL 32746
WILKINSON LANGHORNE LP                 C/O WILKINSON GROUP, INC. ATTENTION: RICHARD W. WILKINSON 106 COMMERCE ST.,
                                       STE 110 LAKE MARY FL 32746
WILKINSON LANGHORNE LP                 C/O WILKINSON DEVELOPMENT CORP ATTN RICHARD W WILKINSON, PRESIDENT 106
                                       COMMERCE ST, STE 110 LAKE MARY FL 32746
WILKINSON LANGHORNE LP                 106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WILKINSON NESHAMINY INVESTMENTS LP     ATTN: RICHARD W. WILKINSON 106 COMMERCE STREET STE 110 LAKE MARY FL 32746
WILKINSON NESHAMINY INVESTMENTS LP     C/O WILKINSON DEVELOPMENT CORP ATTN RICHARD W WILKINSON, PRESIDENT 106
                                       COMMERCE ST, STE 110 LAKE MARY FL 32746
WILKINSON NESHAMINY INVESTMENTS LP     WILKINSON DEVELOPMENT CORP C/O RICHARD W WILKINSON PRESIDENT 106 COMMERCE
                                       STREET SUITE 110 LAKE MARY FL 32746
WILKINSON, JAMES                       6230 E METZ RD ANGOLA IN 46703
WILKINSON, JAMES                       JAMES WILKINSON 6230 E. METZ RD. ANGOLA IN 46703
WILL MCMANUS                           ADDRESS ON FILE
WILL MCMANUS                           ADDRESS ON FILE
WILL REILLY                            ADDRESS ON FILE
WILLA FOXWORTH                         ADDRESS ON FILE
WILLAM WARREN JR                       C/O LAW OFFICES OF PHILIP M. WARREN, ESQ PHILIP WARREN 400 ALAMANDA DR
                                       HALLANDALE BEACH FL 33009
WILLCOX & SAVAGE, P.C.                 1800 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE NORFOLK VA 23510


Epiq Corporate Restructuring, LLC                                                                  Page 556 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21       Page 564 of 586

Claim Name                            Address Information
WILLCOX & SAVAGE, P.C.                1800 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE NORFOLK VA 23510-2197
WILLIAM A ROBINSON                    ADDRESS ON FILE
WILLIAM ALMES                         ADDRESS ON FILE
WILLIAM ARMSTRONG                     ADDRESS ON FILE
WILLIAM BESSETTE                      ADDRESS ON FILE
WILLIAM BESSETTE                      ADDRESS ON FILE
WILLIAM BLOUNT HIGH SCHOOL BASEBALL   219 COUNTY FARM ROAD MARYVILLE TN 37801
WILLIAM BRANNON                       ADDRESS ON FILE
WILLIAM BROCK                         ADDRESS ON FILE
WILLIAM BROOKS                        ADDRESS ON FILE
WILLIAM BROTHERTON                    ADDRESS ON FILE
WILLIAM BROWN                         ADDRESS ON FILE
WILLIAM BRYANT                        ADDRESS ON FILE
WILLIAM BULLOCK                       ADDRESS ON FILE
WILLIAM BURNS                         ADDRESS ON FILE
WILLIAM BURT                          ADDRESS ON FILE
WILLIAM C HAWKINS                     ADDRESS ON FILE
WILLIAM C MCGOWAN                     ADDRESS ON FILE
WILLIAM CHARLTON BAKER                ADDRESS ON FILE
WILLIAM CLARK                         ADDRESS ON FILE
WILLIAM CLIFFORD                      ADDRESS ON FILE
WILLIAM CORDDARODE HOLLOWELL          ADDRESS ON FILE
WILLIAM CORKER                        ADDRESS ON FILE
WILLIAM CRANE                         ADDRESS ON FILE
WILLIAM CUTHBERT                      ADDRESS ON FILE
WILLIAM D GRANT                       ADDRESS ON FILE
WILLIAM D HAWES                       ADDRESS ON FILE
WILLIAM D JONES                       ADDRESS ON FILE
WILLIAM DIAMOND                       ADDRESS ON FILE
WILLIAM DIAMOND                       ADDRESS ON FILE
WILLIAM DIX                           ADDRESS ON FILE
WILLIAM DUFF                          ADDRESS ON FILE
WILLIAM DUKES                         ADDRESS ON FILE
WILLIAM DUNCAN                        ADDRESS ON FILE
WILLIAM E STITT                       ADDRESS ON FILE
WILLIAM ELISE                         ADDRESS ON FILE
WILLIAM FAGAN                         ADDRESS ON FILE
WILLIAM FREERKSEN                     ADDRESS ON FILE
WILLIAM GAFFNEY                       ADDRESS ON FILE
WILLIAM GEORGE CO INC                 PO BOX 1387 LUFKIN TX 75902-1387
WILLIAM GRANT                         ADDRESS ON FILE
WILLIAM GRIFFIN                       ADDRESS ON FILE
WILLIAM H BOONE                       ADDRESS ON FILE
WILLIAM H BROWN                       ADDRESS ON FILE
WILLIAM H BROWN                       ADDRESS ON FILE
WILLIAM H BRYANT                      ADDRESS ON FILE
WILLIAM H CONNOR                      ADDRESS ON FILE
WILLIAM H CRANE                       ADDRESS ON FILE
WILLIAM HAWKINS                       ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                Page 557 OF 567
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21       Page 565 of 586

Claim Name                          Address Information
WILLIAM HEALD                       ADDRESS ON FILE
WILLIAM HOLMES                      ADDRESS ON FILE
WILLIAM HUTCHCRAFT                  ADDRESS ON FILE
WILLIAM J DIGDO III                 ADDRESS ON FILE
WILLIAM JACKSON                     ADDRESS ON FILE
WILLIAM JACKSON                     ADDRESS ON FILE
WILLIAM JACKSON                     ADDRESS ON FILE
WILLIAM JOHNSON                     ADDRESS ON FILE
WILLIAM JOHNSTON                    ADDRESS ON FILE
WILLIAM JOHNSTON                    ADDRESS ON FILE
WILLIAM JOHNSTON                    ADDRESS ON FILE
WILLIAM K COTTERILL                 ADDRESS ON FILE
WILLIAM KETTLES                     ADDRESS ON FILE
WILLIAM KRAL                        ADDRESS ON FILE
WILLIAM L EVERSULL                  ADDRESS ON FILE
WILLIAM L HARSHAW SR                ADDRESS ON FILE
WILLIAM L SMITH                     ADDRESS ON FILE
WILLIAM LEONARD                     ADDRESS ON FILE
WILLIAM LIDDLE                      ADDRESS ON FILE
WILLIAM LONCARIC                    C/O HOLLAND INJURY LAW, LLC WILLIAM JOHERL 130 S BEMISTON, STE 706 CLAYTON MO
                                    63105
WILLIAM LONCARIC                    ADDRESS ON FILE
WILLIAM LUCHA                       ADDRESS ON FILE
WILLIAM MANLEY                      ADDRESS ON FILE
WILLIAM MARQUEZ                     ADDRESS ON FILE
WILLIAM MARTIN                      ADDRESS ON FILE
WILLIAM MARTINEZ                    ADDRESS ON FILE
WILLIAM MCDONALD                    ADDRESS ON FILE
WILLIAM MCGUIRE                     ADDRESS ON FILE
WILLIAM MEFFORD                     ADDRESS ON FILE
WILLIAM MILLER                      ADDRESS ON FILE
WILLIAM MOROSKO                     ADDRESS ON FILE
WILLIAM MRUZEK                      ADDRESS ON FILE
WILLIAM MYERS                       ADDRESS ON FILE
WILLIAM NASH                        ADDRESS ON FILE
WILLIAM NEELY                       ADDRESS ON FILE
WILLIAM NICHOLS                     ADDRESS ON FILE
WILLIAM ORR                         ADDRESS ON FILE
WILLIAM PANZENBECK                  ADDRESS ON FILE
WILLIAM PHIPPS                      ADDRESS ON FILE
WILLIAM PLENTY                      ADDRESS ON FILE
WILLIAM POWERS                      ADDRESS ON FILE
WILLIAM PURDUM                      ADDRESS ON FILE
WILLIAM SANDERLIN                   ADDRESS ON FILE
WILLIAM SCOTT KLINGENSMITH          ADDRESS ON FILE
WILLIAM SHIELDS                     ADDRESS ON FILE
WILLIAM SHIELDS                     ADDRESS ON FILE
WILLIAM SICKELS                     ADDRESS ON FILE
WILLIAM SINZINGER                   ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                              Page 558 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21         Page 566 of 586

Claim Name                            Address Information
WILLIAM SOCKWELL                      ADDRESS ON FILE
WILLIAM STUBBS                        ADDRESS ON FILE
WILLIAM SWANK JR                      ADDRESS ON FILE
WILLIAM T ROBERTS                     8334 HERITAGE CROSSING CT MANASSAS VA 20109
WILLIAM TAYLOR                        ADDRESS ON FILE
WILLIAM V MEEKER                      ADDRESS ON FILE
WILLIAM V MEEKER                      368 LAMBERT ROAD CARPINTERIA CA 93013-0000
WILLIAM VON HEGEL                     C/O DAVID ARDAM 94 WASHINGTON BLVD COMMACK NY 11725
WILLIAM WALKER                        ADDRESS ON FILE
WILLIAM WIDMANN                       ADDRESS ON FILE
WILLIAM WILKINS                       ADDRESS ON FILE
WILLIAM WINDLEY                       ADDRESS ON FILE
WILLIAM ZYLESTRA                      ADDRESS ON FILE
WILLIAMS DISTRIBUTING                 880 BURNETT ROAD CHICOPEE MA 01021
WILLIAMS, AZJNAE C                    C/O BARRY I BAKER, ESQ 1 CARRIAGE LN, STE H CHARLESTON SC 29407
WILLIAMS, AZJNAE C                    C/O BARRY I BAKER, ESQ PO BOX 31265 CHARLESTON SC 29417
WILLIAMS, DOMINIQUE                   1555 STONELEIGH HILL RD LITHONIA GA 30058
WILLIAMS, GABRIL                      2953 WINDING GROVE DR LITHONIA GA 30038
WILLIAMS, RANADA MARIE                900 INEZ AVE NEW IBERIA LA 70560
WILLIAMSON, DARYL                     40 KOLB DR MOREHEAD KY 40351
WILLIAMSON, DEBBIE                    2211 RIDGECREST DR MARYVILLE TN 37803
WILLIAMSPORT MUNIC WATER AUTH         253 W FOURTH ST WILLIAMSPORT PA 17701
WILLIAMSPORT MUNIC WATER AUTH         PO BOX 185 WILLIAMSPORT PA 17703
WILLIAMSPORT MUNIC WATER AUTH         PO BOX 185 WILLIAMSPORT PA 17703-0185
WILLIAN RIGBY                         ADDRESS ON FILE
WILLIE ALEXANDER                      ADDRESS ON FILE
WILLIE ANDERSON                       ADDRESS ON FILE
WILLIE BELL                           ADDRESS ON FILE
WILLIE BRIDGES                        ADDRESS ON FILE
WILLIE DAVIS                          ADDRESS ON FILE
WILLIE FENNELL                        ADDRESS ON FILE
WILLIE GREEN                          C/O THE CURRY LAW FIRM NICK LEWIS 6518-D DORCHESTER ROAD PO BOX 42270 N
                                      CHARLESTON SC 29423
WILLIE ITULE PRODUCE INC              301 N 45TH AVE PHOENIX AZ 85043
WILLIE LEE                            ADDRESS ON FILE
WILLIE LEWIS                          ADDRESS ON FILE
WILLIE MINNIS                         ADDRESS ON FILE
WILLIE PEARL HILL                     ADDRESS ON FILE
WILLIE ROBINSON                       ADDRESS ON FILE
WILLIE TRIPP                          ADDRESS ON FILE
WILLIEMAE BENBOW                      ADDRESS ON FILE
WILLINGBORO RETAIL PARTNERS LLC       307 FELLOWSHIP RD SUITE 300 MT LAUREL NJ 08054
WILLINGHAM, ERIK                      5 HART ST, APT 2 TAUNTON MA 02780
WILLIS BENNETT                        ADDRESS ON FILE
WILLIS OF TENNESSEE INC               26 CENTURY BLVD STE 101 NASHVILLE TN 37214-4614
WILLIS TOWERS WATSON SOUTHEAST INC    ATTN NEWTOWN JENNINGS 26 CENTURY BLVD NASHVILLE TN 37214
WILLIS TOWERS WATSON US LLC           PO BOX 292287 NASHVILLE TN 37229
WILLOW VALLEY ASSOCIATES INC          100 WILLOW VALLEY LAKES DRIVE ATTN SHEILA ECKMAN WILLOW STREET PA 17584
WILLOW VALLEY ASSOCIATES INC          100 WILLOW VALLEY LAKES DRIVE ATTN SHEILA ECKMAN WILLOW STREET PA 17584-0000



Epiq Corporate Restructuring, LLC                                                                Page 559 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 567 of 586

Claim Name                              Address Information
WILLY RADIO SERVICES                   3501 ALGONQUIN RD SUITE 358 ROLLING MEADOWS IL 60008
WILMA RIVERA                           ADDRESS ON FILE
WILSBACH DISTRIBUTORS INC              905 KATIE COURT HARRISBURG PA 17109
WILSON COUNTY                          PO BOX 580328 CHARLOTTE NC 28258-0328
WILSON COUNTY ABC STORE 7              RALEIGH ROAD ABC 4912 RALEIGH ROAD PARKWAY W WILSON NC 27895
WILSON COUNTY TAX COLLECTOR            PO BOX 1162 WILSON NC 27894
WILSON ELSER MOSKOWITZ EDELMAN & DICKER 150 E 42ND ST NEW YORK NY 10017
WILSON LAWN CARE                       4401 W CR 400 N MUNCIE IN 47304
WILSON LAWN CARE LLC                   4401 W COUNTY RD 400 N MUNCIE IN 47304
WILSON SCHOOL DISTRICT                 2601 GRANDVIEW BLVD WEST LAWN PA 19609
WILSON, DOMINIC                        C/O DAVID BANA, ESQ 129 SLADE AVE PIKESVILLE MD 21208
WILSON, DOMINIC                        ADDRESS ON FILE
WILSON, DOMINIC                        5 EDDY STONE PL, APT H ESSEX MD 21221
WILSON, LYNN                           53 CHELSEA CT MIDDLETOWN CT 06457
WILSON, LYNN                           53 CHELSEA CT MIDDLETON CT 06457
WILSON, LYNN                           C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
WILSONS REFRIGERATION AND AC SERVICE   5941 US HWY 176 POMARIA SC 29126
INC
WIN PROPERTIES INC                     ATTN LANDLORD 10 RYE RIDGE PLAZA STE 200 RYE BROOK NY 10573
WINCHESTER CITY TREASURER              15 N CAMERON ST WINCHESTER VA 22601
WINCHESTER PLUMBING AND GAS SERVICES   8303 NORTH KENT STREET WINCHESTER VA 22601
INC
WINCHESTER PUBLIC UTILITIES            ROUSS CITY HALL, 4TH FL 15 N CAMERON ST WINCHESTER VA 22601
WINCHESTER PUBLIC UTILITIES            PO BOX 75 WINCHESTER VA 22604
WINCHESTER PUBLIC UTILITIES            PO BOX 75 WINCHESTER VA 22604-0075
WINCHESTER RT LLC                      268 NEWMAN AVE C/O LAYMAN LAW GROUP HARRISONBURG VA 22801
WINCHESTER RT LLC                      ATTN MICHAEL LAYMAN 268 NEWMAN AVE HARRISONBURG VA 22801
WINCHESTER RT LLC                      268 NEWMAN AVE HARRISONBURG VA 22801
WINCHESTER RT LLC                      C/O PRIORITY PROPERTY MANAGEMENT, LLC 40 WEST WASHINGTON ST, SUITE 101 ATTN:
                                       ROY BROOKS HARRISONBURG VA 22802
WINCHESTER RT LLC                      C/O PRIORITY PROP MGMT ATTN ROY BROOKS 40 W WASHINGTON ST, STE 101
                                       HARRISNONBURG VA 22802
WINDHAM DISTRIBUTING CO INC            PO BOX 1489 WILMINGTON NC 28402
WINDHAM WATER SEWER DEPT               COLLECTOR OF REVENUE PO BOX 257 WILLIMANTIC CT 06226-0257
WINDOW BUTLER                          661 STANDARD AVE MORGANTOWN WV 26501
WINDOW GENIE OF GREENSBURG             74 SHERRICK RD CONNELLSVILLE PA 15425
WINDSOR PARKE POA                      C/O RIVER CITY MANAGEMENT SVC PO BOX 105007 ATLANTA GA 30348
WINDSTREAM                             PO BOX 9001908 LOUISVILLE KY 40290
WINDSTREAM                             ATTN BETH RENAE WISE 1450 N CENTER POINT RD HIAWATHA IA 52233
WINDSTREAM                             BETH RENAE WISE 1450 N CENTER POINT RD HIAWATHA IA 52233
WINDSTREAM COMMUNICATIONS              PO BOX 9001013 LOUISVILLE KY 40290
WINDSTREAM ENTERPRISE                  ATTN CORRESPONDENCE DIVISION 301 N MAIN ST GREENVILLE SC 29601
WINDSTREAM ENTERPRISE                  C/O WINDSTREAM COMMUNICATIONS ATTN PL CERTIFICATION 4001 RODNEY PARHAM RD MP
                                       1170 B1F212-12A LITTLE ROCKS AR 72212
WINE BEVERAGE MERCHANTS OF WV INC      PO BOX 2188 WEIRTON WV 26062
WINE FORTE                             ADDRESS ON FILE
WINE SELLERS                           ADDRESS ON FILE
WINEBOW GROUP MID ATLANTIC SOUTH       PO BOX 1540 ASHLAND VA 23005
WINEMAN INVESTMENT COMPANY             27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
WINGER CONTRACTING COMPANY             1525 AVENUE O PO BOX 637 FORT DODGE IA 52501-0637


Epiq Corporate Restructuring, LLC                                                                    Page 560 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21        Page 568 of 586

Claim Name                              Address Information
WINGMAN BEVERAGE                       4560 NEWCOMB AVE MONTGOMERY AL 36108
WINNING, DANIELLE M                    4256 STATE HWY 30 AMSTERDAM NY 12010
WINSTON CRADDOCK                       ADDRESS ON FILE
WINTER HAVEN HOSPITAL                  PO BOX 743545 ATLANTA GA 30374
WINTER PARK TOWN CENTER LTD            C/O CASTO SOUTHEAST REALTY SERVICES, LLC 5391 LAKEWOOD RANCH BLVD., STE 100
                                       ATTN: LEGAL DEPT SARASOTA FL 34240
WINTER PARK TOWN CENTER, LTD           WINTER PARK TOWN CENTER, LTD. C/O CASTO 250 CIVIC CENTER DRIVE, STE 500 ATTN:
                                       LEGAL DEPT COLUMBUS OH 43215
WINTER PARK TOWN CENTER, LTD           WINTER PARK TOWN CENTER, LTD. C/O CASTO 5391 LAKEWOOD ATTN: LEGAL DEPT
                                       SARASOTA FL 34240
WINTERS CHAPEL PLAZA LLC               2456 KINGS ARMS POINT NE ATTN: CHAN MI JEFFERS ATLANTA GA 30345
WINTERS CHAPEL PLAZA LLC               2456 KINGS ARMS POINT NE ATLANTA GA 30345-0000
WINTZ, KIMBERLY                        5340 POSSUM ST MOUNT VERNON OH 43050
WISCONSIN DEPARTMENT OF HEALTH SERVICES DIVISION OF MEDICAID SERVICES PO BOX 309 MADISON WI 53707-0309
WISCONSIN DEPARTMENT OF REVENUE        PO BOX 930208 MILWAUKEE WI 53293
WISCONSIN DEPT OF REVENUE              2135 RIMROCK RD MADISON WI 53713
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT 201 E WASHINGTON AVENUE MASION WI 53703
WISCONSIN DEPT OF WORKFORCE DEVELOPMENT PO BOX 7946 MASION WI 53707-7946
WISCONSIN DPARTMENT OF REVENUE         WISCONSIN DPARTMENT OF REVENUE PO BOX 930931 MILWAUKEE WI 53293-0931
WISCONSIN STATE TREASURER              UNCLAIMED PROPERTY UNIT OFFICE OF THE ST TREASURER P O BOX 2114 MADISON WI
                                       53701
WITHHOLDING TAX                        KANSAS DEPARTMENT OF REVENUE 915 SW HARRISON STREET TOPEKA KS 66625-0002
WITHLACOOCHEE RIVER ELEC COOP          14651 21ST ST DADE CITY FL 33523
WITHLACOOCHEE RIVER ELEC COOP          PO BOX 278 DADE CITY FL 33526
WITHLACOOCHEE RIVER ELEC COOP          PO BOX 278 DADE CITY FL 33526-0278
WITT, MISTY                            1009 GLASOW ST MARYVILLE TN 37801
WITTENBERG, CHRIS                      ADDRESS ON FILE
WLLY RADIO                             3501 ALGONQUIN RD SUITE 358 ROLLING MEADOWS IL 60008
WMUA                                   433 JOHN F KENNEDY WAY WILLINGBORO NJ 08046-2119
WN BUILDERS INC                        18456 GRAVEL HILL RD GEORGETOWN DE 19947
WN BUILDERS INC                        PO BOX 734 LEWES DE 19958
WNC FARMERS MARKET                     PO BOX 16528 ASHEVILLE NC 28816
WNY LAWN AND LANDSCAPE                 PO BOX 135 DEPEW NY 14043
WOLF POPPER LLP                        845 3RD AVE FL 12 NEW YORK NY 10022-6662
WOLF, REBECCA                          C/O FLORIDA SELF-INSURERS GUARANTY ASSOCIATION INC PO BOX 3637 TALLAHASSEE FL
                                       32315-3637
WOLFE COUNTY FISCAL COURT              PO BOX 429 CAMPTON KY 41301
WOLVERINE PACKING COMPANY              2535 RIVARD DETROIT MI 48207
WONG, DUANE                            162 E SANNER ST SOMERSET PA 15501
WOOD COUNTY FIRE SERVICE BOARD         PO BOX 1985 PARKERSBURG WV 26102
WOOD COUNTY SHERIFF                    PO BOX 1985 PARKERSBURG WV 26102-1985
WOOD CREST POINT                       162 HINER RD HOMER CITY PA 15748
WOOD, JESSE                            108 NORTHAMPTON RD, #8D AMSTERDAM NY 12010
WOODINGTON LAWN CARE INC               2942 MATTHEW DR ROCKLEDGE FL 32955
WOODLANDS SQUARE CRP LLC               PO BOX 209360 AUSTIN TX 78720
WOODLANDS SQUARE CRP LLC               PO BOX 209360 AUSTIN TX 78720-9360
WOODS WINDOW CLEANING                  5781 INDIAN CREEK CIR CANTON OH 44718
WOODS, SHEREKA                         524 LANDERS ST MONROE GA 30655
WOODS, SHEREKA                         205 TANGLEWOOD DR, A MONROE GA 30656
WOODSONS WORKSHOP LLC                  114 MULLENS ST COAL CITY WV 25823


Epiq Corporate Restructuring, LLC                                                                  Page 561 OF 567
                                                RUBY TUESDAY
                         Case 20-12456-JTD   Doc Service
                                                 837 Filed
                                                         List
                                                             01/07/21          Page 569 of 586

Claim Name                            Address Information
WOODSTOCK ENTERPRISES INC             51194 ROMEO PLANK RD 207 MACOMB MI 48042
WOOLDRIDGE CARPET CLEANING            703 COUNTY RD 712 JONESBORO AR 72401
WORCESTER COUNTY                      PO BOX 64390 OFFICE OF THE TREASURER BALTIMORE MD 21264-4390
WORCESTER COUNTY HEALTH DEPT          13070 ST MARTINS NECK RD BISHOPVILLE MD 21813
WORKERS COMPENSATION RX SOLUTIONS     PO BOX 654151 DALLAS TX 75265
WORKFORCE INTELLIGENCE                14785 PRESTON ROAD SUITE 290 DALLAS TX 75254
WORKFORCE WEST VIRGINIA               CONTRIBUTION ACCOUNTING PO BOX 106 CHARLESTON WV 25321-0106
WORLD BEVERAGE SYSTEMS INC            25340 JOHN R RD MADISON HEIGHTS MI 48071
WORLD FUEL SERVICES                   2458 PAYSPHERE CIRCLE CHICAGO IL 60674
WORLD TRAVEL SERVICE INC              ATTN LAMAR SHULER, PRESIDENT 10201 PARKSIDE DR KNOXVILLE TN 37922
WORLD TRAVEL SERVICE INC              2160 LAKESIDE CENTRE WAY SUITE THREE LAKESIDE CENTRE ATTN MITZI HUBBARD
                                      KNOXVILLE TN 37922
WORLD WINES AND LIQUOR                8760 MENTOR AVE MENTOR OH 44060
WORLDPAY LLC                          F/K/A VANTIV LLC
WORLDPAY LLC                          F/K/A VANTIV LLC 28 VALLEY RD MONTCLAIR NJ 07042-2709
WORLDPAY LLC                          8500 GOVERNORS HILL DR SYMMES TOWNSHIP OH 45249
WOW                                   PO BOX 70999 CHARLOTTE NC 28272
WRENTHAM BOARD OF HEALTH              79 SOUTH ST WRENTHAM MA 02093
WRENTHAM VILLAGE PREMIUM OUTLETS      PO BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182
WRENTHAM VILLAGE PREMIUM OUTLETS      P O BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182-0000
WRENTHAM VILLAGE PREMIUM OUTLETS      ATTENTION: GENERAL COUNSEL C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                      INDIANAPOLIS IN 46204-3438
WRENTHAM VILLAGE PREMIUM OUTLETS      C/O SIMON PROPERTY GROUP ATTN PREMIUM OUTLETS 225 W WASHINGTON ST INDIANAPOLIS
                                      IN 46204-3438
WRENTHAM VILLAGE PREMIUM OUTLETS      ATTENTION: PREMIUM OUTLETS C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                      INDIANAPOLIS IN 46204-3438
WRIGHT BEVERAGE DISTRIBUTING          3165 BRIGHTON HENRIETTA TOWNLINE RD ROCHESTER NY 14623
WRIGHT WISNER DISTRIBUTING            3165 BRIGHTON HENRIETTA TOWNLINE RD ROCHESTER NY 14623
WS ASSET MANAGEMENT, INC.             33 BOYLSTON STREET SUITE 3000 CHESTNUT HILL MA 02467
WSSC                                  14501 SWEITZER LANE LAUREL MD 20707
WUNDER WINDOWS                        558 BEVERLY DR MAGNOLIA NJ 08049
WUNDER WINDOWS LLC                    558 BEVERLY DR MAGNOLIA NJ 08049
WV DEPT OF HEALTH & HUMAN RESOURCES   BUREAU FOR PUBLIC HEALTH OFFICE OF THE COMISSIONER 350 CAPITOL ST, RM 702
                                      CHARLESTON WV 25301
WV DIVISION OF HIGHWAYS TREAS RPD     PO BOX 11013 CHARLESTON WV 25339
WYATT BOHNER                          ADDRESS ON FILE
WYATT BREHM                           ADDRESS ON FILE
WYATT HARVELL                         ADDRESS ON FILE
WYATT KERN                            ADDRESS ON FILE
WYATT N HESTER                        ADDRESS ON FILE
WYOMING DEPARTMENT OF HEALTH          401 HATHAWAY BUILDING CHEYENNE WY 82002
WYOMING DEPT OF REVENUE               122 WEST 25TH STREET, 2ND FLOOR WEST CHEYENNE WY 82002-0110
WYOMING DEPT OF WORKFORCE SERVICES    1510 EAST PERSHING BLVD WEST WING CHEYENNE WY 82002
WYTHE COUNTY HEALTH DEPT              290 S 6TH ST STE 300 WYTHEVILLE VA 24382
XAVIER ADAMS-STEWART                  ADDRESS ON FILE
XAVIER DOCTOR                         1750 WISTERIA DR APT K CHAMBERSBURG PA 17202
XAVIER GRAHAM                         ADDRESS ON FILE
XAVIER JACKSON                        ADDRESS ON FILE
XAVIER MAUZON                         ADDRESS ON FILE
XAVIER SMITH                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                   Page 562 OF 567
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 570 of 586

Claim Name                              Address Information
XAVIER WRIGHT                           ADDRESS ON FILE
XAYDEN PRIDE                            ADDRESS ON FILE
XCEL ENERGY                             PUBLIC SVC COMPANY OF COLORADO PO BOX 9477 MINNEAPOLIS MN 55484
XCEL ENERGY                             P O BOX 9477 MINNEAPOLIS MN 55484
XCEL ENERGY                             PO BOX 92002 COLORADO AMARILLO TX 55484-9477
XCEL ENERGY                             PUBLIC SVC COMPANY OF COLORADO PO BOX 9477 MINNEAPOLIS MN 55484-9477
XCEL ENERGY                             NORTHERN STATES POWER PO BOX 9477 MINNEAPOLIS MN 55484-9477
XCEL ENERGY                             ATTN BANKRUPTCY DIVISION PO BOX 9477 MINNEAPOLIS MN 55840
XTREME PRESSURE WASHING                 410 KEMP AVE TRONTON OH 45638
XTREME PRESSURE WASHING                 410 KEMP AVE IRONTON OH 45638
XX WARNING BANK INCOME LEASE            RENASANT BANK 209 TROY STREET TUPELO MS 38804
XXVI HOLDINGS INC                       DEPARTMENT 33654 PO BOX 39000 SAN FRANCISCO CA 94139
Y CITY LOCKSMITH LLC                    8375 HOPEWELL NATIONAL RD ZANESVILLE OH 43701
YA-FEN HU                               ADDRESS ON FILE
YAIRA OJEDA                             ADDRESS ON FILE
YAIRE ASCENCIO                          ADDRESS ON FILE
YAIRIS GONZALEZ MARTINEZ                ADDRESS ON FILE
YAKESHIA GREEN                          ADDRESS ON FILE
YALE VIRGINIA BEACH ASSOC LLC           C/O YALE REALTY SERVICES CORP 10 NEW KING STREET STE 102 WHITE PLAINS NY 10604
YAMUNAJI ENTERPRISE                     1505 POWELL ST NORRISTOWN PA 19401
YANAII WILSON                           ADDRESS ON FILE
YANKEE GAS COMPANY                      D/B/A EVERSOURCE ATTN HONOR HEALTH 104 SELDEN AVE BERLIN CT 06037
YANKEE GAS COMPANY                      PAWEL SAKOWSI PO BOX 2899 HARTFORD 06101
YANTA ANDERSON                          ADDRESS ON FILE
YARBOROUGH, MICHELLE                    10000 EASTSHIRE LN KNOXVILLE TN 37922
YARD BARBER LANDSCAPE SERVICES          1240 CRESTVIEW DR WYTHEVILLE VA 24382
YARD HOME CARE GIANT INC                JIM BEAL 78 REGINALD LANE LEWISTON ME 04240
YARD MAX LAWN CARE LLC                  9967 C TOM TRAIL TALLAHASSEE FL 32317
YARDMASTER                              1447 NORTH RIDGE ROAD PAINESVILLE OH 44077
YARDMASTER INC                          1447 N RIDGE RD PAINESVILLE OH 44077
YARDSMAN LAWN SERVICE LLC               4412 MAPLE LANE NORTHPORT AL 35473
YASMIN ROHENA                           ADDRESS ON FILE
YASMIN ZUNIGA                           ADDRESS ON FILE
YASMINE BIFFLE                          ADDRESS ON FILE
YASMINE BOLDEN                          ADDRESS ON FILE
YATB                                    240 WEST ST GETTYSBURG PA 17325-2509
YEALLA MITCHELL                         ADDRESS ON FILE
YECICA BOLIVAR                          ADDRESS ON FILE
YELLOW VAN CLEANING SERVICES            206 E 6TH STREET KEARNEY NE 68847
YELLOWSTONE LANDSCAPE LLC               PO BOX 936347 ATLANTA GA 31193-6347
YESCO CINCINNATI                        1210 W EADS PARKWAY LAWRENCEBURG IN 47025
YESCO GREATER BALTIMORE/DELAWARE AREA   459 OLD AIRPORT RD NEW CASTLE DE 19720
YESCO HAMPTON ROADS LLC                 719 INDUSTRIAL PARK DR STE C NEWPORT NEWS VA 23608
YESCO NASHVILLE                         603 N MAIN STREET GOODLETTSVILLE TN 37072
YESCO SIGN & LIGHTING SERVICE           CONCORD NASHUA 322 W MAIN STREET SUITE 127 TILTON NH 03276
YESCO SIGN AND LIGHTING SERVICES        1801 RUSSELL BLVD ST LOUIS MO 63104
YESCO SIGN AND LIGHTING TRIAD CHARLOTTE 3400 W WENDOVER AVE STE B GREENSBORO NC 27407
YESCO SIGN LIGHTING SERVICE             1208 COLUMBUS ROAD STE F BURLINGTON NJ 08016
YESENIA GARAY-SPANOZ                    ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                     Page 563 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 571 of 586

Claim Name                           Address Information
YETTA FULLER                         ADDRESS ON FILE
YEVONNA STOUTE                       ADDRESS ON FILE
YEZENIA SANCHEZ                      ADDRESS ON FILE
YLONDA WHITEHEAD                     C/O SHOCKLEE PAOLINO PERSONAL INJURY ATTORNEYS; ERIC PAOLINO 6550 CENTRAL AVE.
                                     PETERSBURG FL 33707
YLONDA WHITEHEAD                     ADDRESS ON FILE
YOKO GAMBRILL                        ADDRESS ON FILE
YOLANDA EPPS                         ADDRESS ON FILE
YOLANDA HUMPHREY                     ADDRESS ON FILE
YOLANDA K GREEN                      ADDRESS ON FILE
YOLANDA KIZER                        ADDRESS ON FILE
YOLANDA MENDEZ                       ADDRESS ON FILE
YOLANDA WRIGHT                       ADDRESS ON FILE
YORK ADAMS TAX BUREAU                1405 NORTH DUKE STREET PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU                PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU - EIT          PO BOX 15627 YORK PA 17405
YORK ADAMS TAX BUREAU - LST          1405 NORTH DUKE STREET PO BOX 15627 YORK PA 17405
YORK COUNTY NATURAL GAS AUTH         979 W MAIN ST ROCK HILL SC 29730
YORK COUNTY NATURAL GAS AUTH         PO BOX 11907 ROCK HILL SC 29731
YORK COUNTY TREASURER                PO BOX 79172 BALTIMORE MD 21279-0172
YORK COUNTY TREASURER                1070 HECKLE BLVD, STE 1100 ROCK HILL SC 29732
YORK HOSPITAL                        1001 S GEORGE ST YORK PA 17403
YORK TOWNSHIP                        190 OAK RD DALLASTOWN PA 17313
YORK WATER CO, THE                   130 E MARKET ST YORK PA 17401
YORK WATER CO, THE                   ELISABETTA VIDOLI, CUSTOMER SERVICE REP 130 E KING ST YORK PA 17401
YORK WATER CO, THE                   BOX 15089 YORK PA 17405-7089
YOSEF ADDIS                          ADDRESS ON FILE
YOUNG ELECTRIC SIGN COMPANY          1148 S 300 W SALT LAKE CITY UT 84101-3053
YOUNG MANN INC                       PO BOX 496 EAGLEVILLE PA 19408-0496
YOUNG MOORE AND HENDERESON PA        3101 GLENWOOD AVE STE 200 RALEIGH NC 27612-5096
YOUNG, BRANDY                        C/O AYERBE & ARNOLD LLC ATTN PAUL R AYERBE, ESQ 3608 VINEVILLE AVE MACON GA
                                     31204
YOUNG, BRANDY                        ATTN PAUL AYERBE & ARNOLD AYERBE 3608 VINEVILLE AVE PO BOX 6073 MACON GA 31208
YOUNG, MARK                          C/O AL HOLIFIELD 11907 KINGSTON PIKE, STE 201 KNOXVILLE TN 37934
YOUNG, MARK                          253 KING ARTHUR CIR FRANKLIN TN 37067
YOUNGS MARKET COMPANY OF ARIZONA     402 SOUTH 54TH PLACE PHOENIX AZ 85034
YOUNGS OUTDOOR SOLUTIONS LLC         2801 RICHMOND RD 377 TEXARKANA TX 75503
YOUNGSTOWN WATER DEPARTMENT          PO BOX 94612 CLEVELAND OH 44101
YOUNGSTOWN WATER DEPARTMENT          CITY HALL, 1ST FL 26 S PHELPS ST YOUNGSTOWN OH 44503
YOUNGSTOWN WATER DEPT                PO BOX 6219 YOUNGSTOWN OH 44501
YOUR COMPLETE LAWN CARE              18 BRIDGESTONE LN DOUGLASVILLE GA 30134
YOUR MAINTENANCE DEPT                9656 VISTA LANE COMMERCE TWP MI MI 48382
YOUR WAY PROPERTY SERVICES INC       2955 CHILDS LAKE ROAD MILFORD MI 48381
YSABELLA SANDERS                     ADDRESS ON FILE
YU CHING HSU                         ADDRESS ON FILE
YU CHING HSU                         109 HARVEY DRIVE STATESBORO GA 30458-0000
YU-CHING HSU                         ADDRESS ON FILE
YUKI EDWARDS                         ADDRESS ON FILE
YUNAI JACKSON                        ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                               Page 564 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21        Page 572 of 586

Claim Name                           Address Information
YVETTE GASKIN                        ADDRESS ON FILE
YVETTE MCNEILL                       ADDRESS ON FILE
YVETTE SHOLES                        ADDRESS ON FILE
YVETTE SOLSBEE                       ADDRESS ON FILE
YVONNE DE JESUS                      ADDRESS ON FILE
YVONNE IACONO                        ADDRESS ON FILE
YVONNE KORCHIN                       ADDRESS ON FILE
YVONNE MULLANEY                      ADDRESS ON FILE
YVONNE SEARS                         ADDRESS ON FILE
YVROSE JEAN LOUIS                    ADDRESS ON FILE
Z A SNEEDENS SONS INC                1015 ASHES DR SUITE 205 WILMINGTON NC 28405
Z AND J LLC                          7 WEST 36TH ST 10TH FLOOR NEW YORK NY 10018
Z AND M MOWING                       1301 ST LOUIS AVE CAMBRIDGE OH 43725
Z PALMER                             ADDRESS ON FILE
Z-ONTE COLEMAN                       ADDRESS ON FILE
ZACARY MORGAN                        ADDRESS ON FILE
ZACH BARLAG                          ADDRESS ON FILE
ZACH MILLER                          ADDRESS ON FILE
ZACH PULK                            ADDRESS ON FILE
ZACHARIAH CARSON                     ADDRESS ON FILE
ZACHARIAH HARTMAN                    ADDRESS ON FILE
ZACHARY A STEVENSON                  ADDRESS ON FILE
ZACHARY BAUKNIGHT                    ADDRESS ON FILE
ZACHARY BELCHER                      ADDRESS ON FILE
ZACHARY BLOSHUK                      ADDRESS ON FILE
ZACHARY BRUCE                        ADDRESS ON FILE
ZACHARY BUCKLER                      ADDRESS ON FILE
ZACHARY CAMPBELL                     ADDRESS ON FILE
ZACHARY CULLER                       ADDRESS ON FILE
ZACHARY DOUGHERTY                    ADDRESS ON FILE
ZACHARY DOUGLAS MASON                ADDRESS ON FILE
ZACHARY HENDERSON                    ADDRESS ON FILE
ZACHARY KIESECKER                    ADDRESS ON FILE
ZACHARY LEANHART                     ADDRESS ON FILE
ZACHARY MARSH                        ADDRESS ON FILE
ZACHARY MOORE                        ADDRESS ON FILE
ZACHARY PORTER                       ADDRESS ON FILE
ZACHARY R TURNER                     ADDRESS ON FILE
ZACHARY RUPERT                       ADDRESS ON FILE
ZACHARY SMITH                        ADDRESS ON FILE
ZACHARY SPENCER                      ADDRESS ON FILE
ZACHARY STEWART                      ADDRESS ON FILE
ZACHARY STEWART                      ADDRESS ON FILE
ZACHARY STRAUB                       ADDRESS ON FILE
ZACHARY TAKESIAN                     ADDRESS ON FILE
ZACHARY TYLER                        ADDRESS ON FILE
ZACHARY WEATHERFORD                  ADDRESS ON FILE
ZACHERY HAYES                        ADDRESS ON FILE
ZACKARY DYER                         ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                             Page 565 OF 567
                                               RUBY TUESDAY
                        Case 20-12456-JTD   Doc Service
                                                837 Filed
                                                        List
                                                            01/07/21          Page 573 of 586

Claim Name                           Address Information
ZACKARY SEALS                        24 LAKE MIST DR DAWSONVILLE GA 30534
ZACKS INVESTMENT RESEARCH INC        10 SOUTH RIVERSIDE PLAZA SUITE 1600 CHICAGO IL 60606
ZADRA SMITH                          ADDRESS ON FILE
ZAFAR PRODUCE INC                    115 CORPORATE DRIVE NEW WINDSOR NY 12553
ZAIRE MADISON                        ADDRESS ON FILE
ZAKARA CAMPBELL                      ADDRESS ON FILE
ZAKARI LOUAIL                        ADDRESS ON FILE
ZAKEA WADE                           ADDRESS ON FILE
ZAKI EL KODSI TRUSTEE                804 BOARDWALK PLACE REDWOOD CITY CA 94065
ZANE WINTER                          ADDRESS ON FILE
ZANESVILLE CITY INCOME TAX           401 MARKET STREET ZANESVILLE OH 43701-3576
ZAQIA MCDONALD                       ADDRESS ON FILE
ZARATE HERRERA                       ADDRESS ON FILE
ZARIA SHIELDS                        ADDRESS ON FILE
ZAVIN DAVID ORR                      ADDRESS ON FILE
ZAVODNICK PERLMUTTER BOCCIA LLC      26 JOURNAL SQUARE SUITE 1102 JERSEY CITY NJ 07306
ZAYKORY TONEY                        ADDRESS ON FILE
ZAYQUAN JONES                        ADDRESS ON FILE
ZEBRA MARKETING INC                  PO BOX 16989 JACKSON MS 39236
ZEFERINA PACHECO ANDRADE             ADDRESS ON FILE
ZELIDA JEAN                          ADDRESS ON FILE
ZELMA HARRIS                         ADDRESS ON FILE
ZELTON BRUMFIELD                     ADDRESS ON FILE
ZENON TLAXCANTITLA-ROMERO            ADDRESS ON FILE
ZEROREZ INDIANAPOLIS                 8132 WOODLAND DR INDIANAPOLIS IN 46278
ZEROREZ LAS VEGAS LLC                7540 DEAN MARTIN DR STE 503 LAS VEGAS NV 89139
ZERRICK DELEGAL                      ADDRESS ON FILE
ZHANE WAPLES                         ADDRESS ON FILE
ZHYKEIR BURDINE                      ADDRESS ON FILE
ZIARE CAMPBELL                       ADDRESS ON FILE
ZIEARA HOLLAWAY                      ADDRESS ON FILE
ZIGGY DOES IT ALL LLC                P O BOX 42 BOWMAN SC 29018
ZINA WEST                            ADDRESS ON FILE
ZINGALES PRODUCE WHOLESALE           2710 NORTHAMPTON ST EASTON PA 18045-2644
ZINK DISTRIBUTING COMPANY LLC        3150 SHELBY STREET INDIANAPOLIS IN 46227
ZIONS BANCORPORATION NA              D/B/A CB&T ATTN LEGAL SERVICES, UT ZB11 0877 PO BOX 30709 SALT LAKE CITY UT
                                     84130
ZIONSBANCORPORATION,N.A.             DBA CALIFORNIABANK & TRUST ATTN: RONALD WON 2399 GATEWAY OAKS DR., SUITE 110
                                     SACRAMENTO CA 95833
ZIPPORAH HARRIS                      ADDRESS ON FILE
ZISHAN, NOSHEEN                      ADDRESS ON FILE
ZOE E MCLAUGHLIN                     ADDRESS ON FILE
ZOE SPRADLING                        ADDRESS ON FILE
ZOEY CABLE                           ADDRESS ON FILE
ZOEY HAMMOND                         ADDRESS ON FILE
ZOEY TIDWELL                         ADDRESS ON FILE
ZOHO CORPORATION                     PO BOX 894926 LOS ANGELES CA 90189-4926
ZOIE SMITH                           ADDRESS ON FILE
ZOILA MONCADA                        C/O GOMES & MONTEIRO CARLOS A MONTEIRO 41-51 WILSON AVE NEWARK NJ 07105



Epiq Corporate Restructuring, LLC                                                               Page 566 OF 567
                                                 RUBY TUESDAY
                       Case 20-12456-JTD      Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21       Page 574 of 586

Claim Name                             Address Information
ZOILA MONCADA                          ADDRESS ON FILE
ZOILA MONCADA                          ADDRESS ON FILE
ZOILA MONCADA                          C/O SCOTT STERNBERG SCOTT STERNBERG 560 VILLAGE BLVD SUITE 270 WEST PALM BEACH
                                       FL 33409
ZOIVIC LLC                             705 TIDE PLACE NEPTUNE NJ 07753
ZONTA CLUB OF MIAMI LAKES FOUNDATION   14151 LEANING PINE DR MIAMI LAKES FL 33014
INC
ZOOM DRAIN CENTRAL FLORIDA             1134 NORTH BLVD E LEESBURG FL 34748
ZORIN ROBERSON                         ADDRESS ON FILE
ZURICH AMERICAN INSURANCE              WENDY MESSNER, AGENT FOR CREDITOR C/O RMS (AN IQOR COMPANY) PO BOX 19253
                                       MINNEAPOLIS MN 55419
ZURICH AMERICAN INSURANCE              PO BOX 68549 SCHAUMBURG IL 60196
ZURICH NORTH AMERICA                   1299 ZURICH WAY SCHAUMBURG IL 60196
ZYCHIA BARFIELD                        ADDRESS ON FILE
ZYKIA ANDERSON                         ADDRESS ON FILE
ZYLA VALUATION ADVISORS LLC            C/O BODKER RAMSEY ANDREWS, ET AL ATTN THOMAS ROSSELAND 3490 PIEDMONT RD, STE
                                       1400 ATLANTA GA 30305-4808
ZYLA VALUATION ADVISORS LLC            675 PONCE DE LEON AVE, STE 8500 ATLANTA GA 30308




                               Total Creditor count 26844




Epiq Corporate Restructuring, LLC                                                                 Page 567 OF 567
             Case 20-12456-JTD Doc 837 Filed 01/07/21 Page 575 of 586
                        RTI HOLDING COMPANY, LLC Case No. 20-12456
                                     Additional Parties


   MCELROY, DEUTSCH, MULVANEY                    MCELROY, DEUTSCH, MULVANEY
         & CARPENTER, LLP                              & CARPENTER, LLP
   (COUNSEL TO LIBERTY MUTUAL)                    (COUNSEL TO LIBERTY MUTUAL)
         GARY D. BRESSLER                             MICHAEL R. MORANO
  300 DELAWARE AVENUE, SUITE 770            1300 MOUNT KEMBLE AVENUE, P.O. BOX 2075
        WILMINGTON, DE 19801                   MORRISTOWN, NEW JERSEY 07962-2075




        MANIER & HEROD, P.C.
   (COUNSEL TO LIBERTY MUTUAL)
MICHAEL E. COLLINS, ROBERT W. MILLER
 1201 DEMONBREUN STREET, SUITE 900
         NASHVILLE, TN 37213
Case 20-12456-JTD   Doc 837   Filed 01/07/21   Page 576 of 586




                    EXHIBIT B
         Case 20-12456-JTDRTI HOLDING
                               Doc 837       Filed 01/07/21
                                      COMPANY, LLC - Case No. 20-12456
                                                                              Page 577 of 586
                                        Electronic Mail Master Service List




ABRAMS & BAYLISS LLP                                     SEAMAN@ABRAMSBAYLISS.COM;
                                                         CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                                      JOHN.ROGERSON@ARLAW.COM;
                                                         JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.                                     GTAYLOR@ASHBYGEDDES.COM;
                                                         KEARLE@ASHBYGEDDES.COM;
BALLARD SPAHR LLP                                        HEILMANL@BALLARDSPAHR.COM;
                                                         ROGLENL@BALLARDSPAHR.COM;
                                                         GANZC@BALLARDSPAHR.COM;
                                                         ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                                         SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP               KCAPUZZI@BENESCHLAW.COM;
                                                         JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL CORPORATION                    SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY                                LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP                         DESGROSS@CHIPMANBROWN.COM;
                                                         BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                     SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                                         DDEAN@COLESCHOTZ.COM; JALBERTO@COLESCHOTZ.COM;
                                                         AROTH-MOORE@COLESCHOTZ.COM;

CONNOLLY GALLAGHER LLP                                   CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                         LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                         JWISLER@CONNOLLYGALLAGHER.COM;
                                                         KCONLAN@CONNOLLYGALLAGHER.COM;
                                                         KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                              STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                                       MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                              DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                                  STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP                          GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                         SCHNABEL.ERIC@DORSEY.COM;
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR           FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
GARNER & CONNER, PLLC                                    CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                             HCOHEN@GIBBONSLAW.COM;
                                                         RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA                                   GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                                     THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                                         GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                          AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                           DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                                 AHOLIFIELD@HOLIFIELDLAW.COM;
                                                         KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                           MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                                    GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                          HEATHER.CROCKETT@ATG.IN.GOV;
                                                         AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                                           JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                                 MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                                     JEFFREY@JENSENBAGNATOLAW.COM;
                                                         JEFFREYCARBINO@GMAIL.COM;
KELLEY DRYE & WARREN LLP                                 KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                         RLEHANE@KELLEYDRYE.COM;
                                                         SWILSON@KELLEYDRYE.COM;
                                                         MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP                      RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                         CBRENNAN@KLEHR.COM;
KOHNER, MANN & KAILAS, S.C.                              SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                      AROGOFF@KRAMERLEVIN.COM;
                                                         RSCHMIDT@KRAMERLEVIN.COM;
                                                         JSHARRET@KRAMERLEVIN.COM;
                                                         JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                                   KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      SKAUFMAN@SKAUFMANLAW.COM;
MARICOPA COUNTY TREASURER                                MUTHIGK@MCAO.MARICOPA.GOV




                                                   Page 1 of 2
        Case 20-12456-JTDRTI HOLDING
                              Doc 837       Filed 01/07/21
                                     COMPANY, LLC - Case No. 20-12456
                                                                              Page 578 of 586
                                        Electronic Mail Master Service List




MAYNARD COOPER & GALE PC                                 JLAMAR@MAYNARDCOOPER.COM;
MCCARTER & ENGLISH LLP                                   KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                   TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP              DPRIMACK@MDMC-LAW.COM; JBERNSTEIN@MDMC-
                                                         LAW.COM;
MCGUIREWOODS                                             SVAUGHN@MCGUIREWOODS.COM;
                                                         SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR                          PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                         MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                           DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                 RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                                 KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                CMOMJIAN@ATTORNEYGENERAL.GOV;
                                                         CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                   ABIGAIL.RYAN@OAG.TEXAS.GOV;
                                                         JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                      LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                        JO'NEILL@PSZJLAW.COM
PAUL HASTING LLP                                         JUSTINRAWLINS@PAULHASTINGS.COM;
                                                         AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION                     MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                         HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                            CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                                ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                           MONIQUE.DISABATINO@SAUL.COM;
                                                         LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP                          CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION                         SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                         SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION                       BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                         NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                        WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC                       MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                     RTUCKER@SIMON.COM;
SMTD LAW LLP                                             RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, LLP                    DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC                      ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                   MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                                 ROSNER@TEAMROSNER.COM; GIBSON@TEAMROSNER.COM;
                                                         LIU@TEAMROSNER.COM;

TROUTMAN PEPPER HAMILTON SANDERS LLP                     MARCY.SMITH@TROUTMAN.COM;
                                                         MATTHEW.BROOKS@TROUTMAN.COM;
                                                         GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                         BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                         RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                     RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                      JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                                     JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                     BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                                         JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                                      GREGORY.BASER@ZIONSBANCORP.COM;




                                                   Page 2 of 2
Case 20-12456-JTD   Doc 837   Filed 01/07/21   Page 579 of 586




                      Exhibit C
                                                 RUBY TUESDAY
                         Case 20-12456-JTD    Doc Service
                                                  837 Filed
                                                          List
                                                              01/07/21       Page 580 of 586

Claim Name                             Address Information
1 AMERICAN FACILITY SOLUTIONS LLC      C/O AMERICAN FACILITY SOLUTIONS 102 STATON CT, STE D GREENVILLE NC 27834
A BETTER CLEAN LLC                     624 GILMORE RD BROCKPORT NY 14420
ABDUL-BAQI, CHINA MONAY                ADDRESS ON FILE
AFFINITY9 REALTY LLC                   6618 WESTON CIR E DUBLIN OH 43016
AGERTON, TIMOTHY                       ADDRESS ON FILE
ALBANY UTILITIES                       401 PINE AVE ALBANY GA 31701
ALEXANDER, WILLIE                      ADDRESS ON FILE
ALLIE BOGERT                           ADDRESS ON FILE
ALLIE POLOHANKI (MAIDEN NAME) [MORE]   ADDRESS ON FILE
AMANDA SHOEBOTTOM                      ADDRESS ON FILE
AMY S. HACKETT                         ADDRESS ON FILE
ANDERSON, STEVEN                       ADDRESS ON FILE
ANSWER CARPET CARE (MARK NEWMAN)       5101 COOK RD SWARTZ CREEK MI 48473
ANTELOPE SERVICES LLC                  13280 N NORTH RIVER RD NORTH PLATTE NC 69101
ANTWAN MAURICE GASKINS                 ADDRESS ON FILE
ANTWAN MAURICE GASKINS                 ADDRESS ON FILE


APRIL WILKINS                          ADDRESS ON FILE
AQUATICS SALES & SERVICE LLC           11429 CENTER RD FENTON MI 48430
BACHMAN, KAYLA                         ADDRESS ON FILE
BAIRES, JOSE                           ADDRESS ON FILE
BALDWIN, ROBERT                        ADDRESS ON FILE
BANGOR NATURAL GAS COMPANY             498 MAINE AVE BANGOR ME 04401
BANKHEAD, JAMES                        ADDRESS ON FILE
BANKHEAD, JAMES                        ADDRESS ON FILE
BAROODY, NICOLE                        ADDRESS ON FILE
BERLS, FREDERICK                       ADDRESS ON FILE
BETTINGER, RYAN                        ADDRESS ON FILE
BIRCH, JOSHUA W                        C/O AMERICAN PATRIOT LAWN CARE 229 W 28TH DIVISION HWY LITITZ PA 17543
BOUTREIS, PATRICIA                     ADDRESS ON FILE
BRISCO, JOHN                           ADDRESS ON FILE
BUTLER, TREMAINE                       ADDRESS ON FILE
CAMDEN COUNTY                          ATTN TAX COMMISSIONER PO BOX 698 WOODBINE GA 31569
CARE, MARSHS LAWN                      29464 PETUNIA DR EASTON MD 21601
CEBALLOS, JOSE                         C/O MOONEY LAW ATTN JASON IMLER 230 YORK ST HANOVER PA 17331
CHARLES TOWN UTILITY BOARD             661 S GEORGE STREET STE 100 CHARLES TOWN WV 25414
CHARLES WADE                           ADDRESS ON FILE
CHASE, AMANDA                          ADDRESS ON FILE
CITRUS COUNTY TAX COLLECTOR            ATTN JANICE A WARREN, CFC 210 N APOPKA AVE, STE 100 INVERNESS FL 34450
CITY OF ATHENS UTILITIES               508 S JEFFERSON ST ATHENS AL 35611
CITY OF ATHENS UTILITIES               BARBARA BURRELL COLLECTION MANAGER CITY OF ATHENS UTILITIES 508 S JEFFERSON ST
                                       ATHENS AL 35613
CITY OF ATHENS UTILITIES BILLING       ATTN LISA ELIASON, LAW DIRECTOR 8 E WASHINGTON ST, STE 301 ATHENS OH 45701
CITY OF COLUMBIA                       ATTN KELLIE TAYLOR, CUST SERVICE REP II 701 E BROADWAY COLUMBIA MO 65201
CITY OF COLUMBIA                       ATTN UTILITIES DEPT PO BOX 1676 COLUMBIA MO 65205
CITY OF EAST ELLIJAY, GA               PO BOX 1060 EAST ELLIJAY GA 30540
CITY OF EAST ELLIJAY, GA               ATTN MACK G WEST, MAYOR 107 E OAK ST EAST ELLIJAY GA 30540
CITY OF HARRISONBURG                   ATTN JEFFREY L SHAFER, TREASURER PO BOX 1007 HARRISONBURG VA 22803-1007
CITY OF HICKORY                        76 N CENTER ST HICKORY NC 28601



Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 6
                                                  RUBY TUESDAY
                      Case 20-12456-JTD        Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21         Page 581 of 586

Claim Name                              Address Information
CITY OF NICEVILLE                      208 N PARTIN DR NICEVILLE FL 32578
CITY OF ST ROBERT                      C/O CARRIE B WILLIAMSON PO BOX 494 WAYNESVILLE MO 65583
CITY OF ST ROBERT                      EDNA GIVINS, FINANCE OFFICER 194 EASTLAWN AVE, STE A SAINT ROBERT MO 65584
CITY UTILITIES OF SPRINGFIELD, MISSOURI 301 E CENTRAL ST SPRINGFIELD MO 65802
CLA LANDSCAPING INC                    5685 YOUNGQUIST RD FORT MYERS FL 33912
CLARK, JILL                            ADDRESS ON FILE
CLARKSVILLE GAS & WATER                2215 MADISON ST CLARKSVILLE TN 37043
COAST ELECTRIC POWER ASSOCIATION       18020 HWY 603 KILN MS 39556-8487
COLEMAN, THOMAS P                      ADDRESS ON FILE
COMMERCIAL SERVICES                    54 GM ACCESS RD, STE E MARTINSBURG WV 25403
COOPER, LINDA                          ADDRESS ON FILE
COOPER, LINDA                          ADDRESS ON FILE
COST, ANSLEY                            ADDRESS ON FILE
COUNTY OF FAIRFAX                      FAIRFAX COUNTY OFFICE OF THE COUNTY ATTORNEY 12000 GOVT CENTER PARKWAY SUITE
                                       549 FAIRFAX VA 22035
COWART CO LLC                          205 WASHINGTON DR HERTFORD NC 27944
COWLEY, PATRICK                        ADDRESS ON FILE
COWLEY, PATRICK                        ADDRESS ON FILE
D'ANGELO TYLER                         ADDRESS ON FILE
DAVID JOHNSTON                         ADDRESS ON FILE
DAVIDSON, SARAH                        ADDRESS ON FILE
DAWSON, EBONY                          ADDRESS ON FILE
DAWSON, EBONY                          ADDRESS ON FILE
DAYTON POWER AND LIGHT COMPANY         1065 WOODMAN DR DAYTON OH 45432
DEGROS, GLENDALIZ                      ADDRESS ON FILE
DENSON, EARNESTINE                     ADDRESS ON FILE
DICKSON ELECTRIC SYSTEM                CYNTHIA GAIL LYNCH COLLECTIONS SUPERVISOR DICKSON ELECTRIC SYSTEM 236 COWAN RD
                                       DICKSON TN 37055
DICKSON ELECTRIC SYSTEM                PO BOX 627 DICKSON TN 37056
DINGLER, BRANDY                        ADDRESS ON FILE
DOMINION HOPE GAS                      48 COLUMBIA BLVD CLARKSBURG WV 26301
DOUGLAS LANTAU                         ADDRESS ON FILE
DOWN EAST ENTERPRISES INC              C/O HOBART SALES & SERVICE 1311 E NEW BERN RD KINSTON NC 28501
DUDLEY, RENNEE                         C/O JOSEPH C WHITELOCK 3245 5TH AVE N SAINT PETERSBURG FL 33713
DURHAM COUNTY TAX ADMINISTRATION       KIM Y MOORE REVENUE AGENT DURHAM COUNTY TAX ADMINISTRATION PO BOX 3397 DURHAM
                                       NC 27702
DURHAM COUNTY TAX ADMINISTRATION       PO BOX 3397 DURHAM NC 27703
DURRELL ADAMS                          ADDRESS ON FILE
EGLY, KILA A                           ADDRESS ON FILE
ELION LOUIS JONES                      ADDRESS ON FILE
ELROD, DONNA                           ADDRESS ON FILE
ESTATE OF MAYETHA JOHNSON, THE         C/O LIAKAS LAW PC 65 BROADWAY, 13TH FL NEW YORK NY 10306
ETOWAH COUNTY REVENUE COMMISSION [MORE] REVENUE COMMISSION PROPERTY TAX 800 FORREST AVENUE ROOM 5 GADSDEN AL 35901
FAYETTE COUNTY TAX COMMISSIONER        ATTN CHRISTOPHER JAMES KRAKEEL, DELQ TAX OFFICER 140 STONEWALL AVE, STE 110
                                       FAYETTEVILLE GA 30214
FAYETTE COUNTY TAX COMMISSIONER        PO BOX 70 FAYETTEVILLE GA 30238
FELLERS, ROBIN                         ADDRESS ON FILE
FILION, MITCHELL                       ADDRESS ON FILE
FORD, HAROLD B                         ADDRESS ON FILE
FOREVERGREEN COMPLETE GROUND CARE      7582 HARRISON AVE CINCINNATI OH 45247


Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 6
                                                  RUBY TUESDAY
                         Case 20-12456-JTD     Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21       Page 582 of 586

Claim Name                              Address Information
FRALUISAL LLC                          C/O DANIELS NORELLI CECERE & TAVEL PC ATTN MICHAEL MARGOLIS, ESQ 272 DUFFY AVE
                                       HICKSVILLE NY 11801
FRALUISAL LLC                          4211 RIDGE TOP RD, APT 3306 FAIRFAX VA 22030
FRANCYNE CUNNINGHAM                    ADDRESS ON FILE
FROM THE VINE PRODUCE DISTRIBUTORS     ATTN TAMMY SINKHORN PO BOX 462 FERGUSON KY 42533
FROM THE VINE PRODUCE DISTRIBUTORS     ATTN TAMMERA JANE SINKHORN, CO-OWNER 610 WADDLE ST FERGUSON KY 42533
GABREAL BUNETA                         ADDRESS ON FILE
GILBERT, BARRY                         ADDRESS ON FILE
GINA BELCOSTRO                         ADDRESS ON FILE
GLENMAURA CORP CENTER ASSOCIATION      GLENMAURA CORP. CENTER ASSOC. 2 GLENMAURA NATL BLVD MOOSIC PA 18507
GOODRIDGES LAWN CARE LLC               118 CLOVER LEAF CIR LONDON AR 72847
GOOGLE LLC                             C/O WHITE AND WILLIAMS LLP ATTN AMY VULPIO 1650 MARKET ST, STE 1800
                                       PHILADELPHIA PA 19103
GOOGLE LLC                             C/O WHITE AND WILLIAMS LLP ATTN RACHEL J EISENHAURE 101 ARCH ST, STE 1930
                                       BOSTON MA 02110
GORDON, KALEB                          ADDRESS ON FILE
GRAY, MEREDITH                         ADDRESS ON FILE
GRESHAM'S SEASONAL SERVICES            JAMES GRESHAM 18501 HENRY CT RAY MI 48096
HARPER, ANTWANNA                       ADDRESS ON FILE
HERRING, JOY                           ADDRESS ON FILE
HIGHTOWER, ROBERT F                    ADDRESS ON FILE
HILL, BRIEANNA                         ADDRESS ON FILE
HILL, CHARLES                          ADDRESS ON FILE
HOLLINGSWORTH, LOUCRETIA                ADDRESS ON FILE

HOPKINS, SHEILIA I                     ADDRESS ON FILE
HUDGINS, TIFFANY                       ADDRESS ON FILE
HUNTSVILLE UTILITIES                   ATTN WANDA WALLACE PO BOX 2048 112 SPRAGINS ST NW HUNTSVILLE AL 35804
IEM, INC.                              PO BOX 93538 LAS VEGAS NV 89193
INDIAN RIVER COUNTY TAX COLLECTOR      PO BOX 1509 VERO BEACH FL 32961
INDIANAPOLIS POWER AND LIGHT COMPANY   2102 N ILLINOIS ST INDIANAPOLIS IN 46202
INGALLS, ADAM                          ADDRESS ON FILE
INTERSTATE MECHANICAL SERVICE LLC      3200 HENSON RD KNOXVILLE TN 37921
INTERSTATE MECHANICAL SERVICE LLC      PO BOX 52788 KNOXVILLE TN 37950
INTERSTATE OUTDOOR INC                 PO BOX 124 SELMA NC 27576
IONIC DEZIGN STUDIOS, INC.             293 INDEPENDENCE BLVD STE 308 VIRGINIA BEACH VA 23462
IREDELL COUNTY                         PO BOX 1027 STATESVILLE NC 28687
JACK WALKER III                        ADDRSS ON FILE
JACKSON, KORINA FEKERE                 ADDRESS ON FILE
JACKSON, YUNAI                         ADDRESS ON FILE
JENKINS, DONALD                        ADDRESS ON FILE
JESSICA WETZEL                         ADDRESS ON FILE
JLC LANDSCAPING INC                    8893 EAST AVE MENTOR OH 44060
JOHNSON, JILL                          ADDRESS ON FILE
JOHNSON, KIARRA                        ADDRESS ON FILE
JONES, KEVIN B                         ADDRESS ON FILE
JOSHUA R BROWN                         ADDRESS ON FILE
K & D FACTORY SERVICE INC              1833 N CAMERON STREET HARRISBURG PA 17103
KASEY ROOD                             ADDRESS ON FILE
KEITH ALCORN ELECTRICAL CONTRACTING INC KEITH ALCORN ELECTRIC 480 PRICKETT LN DOUGLASVILLE GA 30134
KEITHS HOUSE OF PLUMBING               KEVIN SEITH KEITHS HOUSE OF PLUMBING 725 BLUE SPRINGS RD ELIZABETHTON TN 37643


Epiq Corporate Restructuring, LLC                                                                       Page 3 OF 6
                                              RUBY TUESDAY
                       Case 20-12456-JTD   Doc Service
                                               837 Filed
                                                       List
                                                           01/07/21         Page 583 of 586

Claim Name                          Address Information
KING CLEANERS LLC                   416 HOPEWELL RD FAIRMONT WV 26554
KING, DESIREE                       ADDRESS ON FILE
KOGLER, ALYSSA                      ADDRESS ON FILE
KRISTINA KIDD                       ADDRESS ON FILE
KROGER FOOD STORES                  C/O FAST COLLECTIONS 8300 KINGSTON PIKE KNOXVILLE TN 37919
KROGER FOOD STORES                  C/O FINANCIAL ACCOUNTS SERVICES TEAM INC PO BOX 11567 KNOXVILLE TN 37939
LARKIN, GINA                        ADDRESS ON FILE
LENOIR CITY UTILITIES BOARD         PO BOX 449 LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD         7698 CREEKWOOD PARK BLVD LENOIR CITY TN 37771
LESLEY R ROGERS                     ADDRESS ON FILE
LINCOLN ELECTRIC SYSTEM             1040 O ST LINCOLN NE 68508
LORI TENAGLIA                       ADDRESS ON FILE
LOWERY, TIASHAWN                    ADDRESS ON FILE
MALA LLC                            C/O RICHARD KONDLA PA 17071 W DIXIE HWY NORTH MIAMI BEACH FL 33160
MATOUSEK, CARL                      ADDRESS ON FILE
MCCALLISTER, MATTHEW                ADDRESS ON FILE
MCCLOSKEY MECHANICAL CONTRACTORS    445 LOWER LANDING RD BLACKWOOD NJ 08012
MCCONNELL, RON                      ADDRESS ON FILE
MCFEE, AZURE                        ADDRESS ON FILE
MIDWEST FIBRE SALES CORPORATION     ATTN PEGGY WILCOX PO BOX 1901 SPRINGFIELD MO 65801
MUSSERS ADVANCED CARPET CARE LLC    1258 HOWELL NKC MO 64116
NATHANEIL HARRIS                    ADDRESS ON FILE
NEHER PERFECT LAWN CARE             PO BOX 871548 CANTON MI 48187
NICOLE BROWN                        ADDRESS ON FILE
NICOLE BROWN                        ADDRESS ON FILE
NICOLE SAKACH                       ADDRESS ON FILE
NORTHWOODS CROSSING STATION LLC     C/O SAUL EWING ARNSTEIN & LEHR LLP ATTN MONIQUE BAIR DISABATINO 1201 N MARKET
                                    ST, STE 2300 WILMINGTON DE 19801
NYC DEPT OF FINANCE                 375 PEARL ST NEW YORK NY 10038
ORR, ZAVIN                          ADDRESS ON FILE
PARTIN, DUSTIN                      ADDRESS ON FILE
PAT BEAUSANG                        ADDRESS ON FILE
PATTY, MELISSA M                    ADDRESS ON FILE
PMP PROPERTIES                      C/O PAUL DEATHRIAGE 6648 W WREN AVE VISALIA CA 93291
POLK, KELLY STEVEN                  ADDRESS ON FILE
POWELL ANDERSON CAPITAL, L.P.       5532 LILLEHAMMER LANE, SUITE 200 ATTN: R ADAM LINDSAY PARK CITY UT 84098
PRECISION LAWN MOWING INC           PO BOX 484 LITCHFIELD IL 62056
PROCACCINO, ANNA                    ADDRESS ON FILE
PROCACCINO, MICHAEL                 ADDRESS ON FILE
PUEBLO COUNTY TREASURER             215 W 10TH ST, RM 110 PUEBLO CO 81003
RAY, KRISTOPHER                     ADDRESS ON FILE
REGINA CANALE-MILES                 ADDRESS ON FILE
REGIONAL WATER AUTHORITY            ATTN LOUISE D'AMICO 90 SARGENT DR NEW HAVEN CT 06511
RICHLAND COUNTY TREASURY            POST OFFICE BOX 11947 COLUMBIA SC 29211
ROANE COUNTY TRUSTEE                PO BOX 296 KINGSTON TN 37763
ROANE COUNTY TRUSTEE                C/O GREG LEFFEW PO BOX 63 ROCKWOOD TN 37854
ROANOKE RAPIDS SANITARY DISTRICT    1000 JACKSON ST ROANOKE RAPIDS NC 27870
RODNEY STEVEN DAVIS                 ADDRESS ON FILE
ROEHRICK, JAMES                     ADDRESS ON FILE



Epiq Corporate Restructuring, LLC                                                                    Page 4 OF 6
                                                   RUBY TUESDAY
                        Case 20-12456-JTD       Doc Service
                                                    837 Filed
                                                            List
                                                                01/07/21        Page 584 of 586

Claim Name                               Address Information
SABER SERVICES LLC                       196 BROUGHTON ST ORANGEBURG SC 29115
SCHASIEPEN, TODD GARY                    ADDRESS ON FILE
SCHASIEPEN, TODD GARY                    ADDRESS ON FILE
SCHWARZBURG, MICHELLE                    C/O HELLER MAAS MORO & MAGILL CO LPA ATTN JOSEPH MORO 54 WESTCHESTER DR, STE
                                         10 YOUNGSTOWN OH 44515
SCOTT, LIAM EDWARD                       ADDRESS ON FILE
SCOTT, TYRELL                            ADDRESS ON FILE
SCOTTSBORO ELECTRIC POWER BOARD          ATTN STACY RADON 404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO ELECTRIC POWER BOARD          PO BOX 550 SCOTTSBORO AL 35768
SEABROOKS, BYRON D                       ADDRESS ON FILE
SEBRING GAS SYSTEM, INC                  3515 US HWY 275 SEBRING FL 33870
SELF OPPORTUNITY INC                     808 OFFICE PARK CIR LEWISVILLE TX 75057
SELNA, KEVIN J SELNA & BETHANY V         ADDRESS ON FILE
SEMO ELECTRIC COOPERATIVE                PO BOX 520 SIKESTON MO 63801
SHERMAN O. CROOK                         ADDRESS ON FILE
SHERRY LEN TURNER                        ADDRESS ON FILE
SHOOLBRED, KANDIE                        C/O MORGAN & MORGAN ATTN ASHLEY LONG 101 RIVERFRONT BLVD, STE 600 BRADENTON FL
                                         34205
SHREIBMAN, AMNON                         C/O DAVID P. CANAS THOMPSON BURTON PLLC 6100 TOWER CIRCLE, STE 200 FRANKLIN TN
                                         37067
SMITH, BEVERLY ANN                       ADDRESS ON FILE
SMITH, MEGAN                             ADDRESS ON FILE
SMITH, SHANIYA                           ADDRESS ON FILE
SNOWMAN                                  LORI ALTHEIDE 207 E 5TH ATLANTIC IA 50022
ST CLAIR COUNTY REVENUE OFFICE           ATTN KENNETH L CROWE, REV COMMISSIONER 1815 COGSWELL AVE, STE 205 PELL CITY AL
                                         35125
SUPERIOR TAP CLEANING                    9 FARM HILL RD WEST HAVEN CT 06516
SURVOY'S SUPERIOR SERVICE INC            5180 W 164TH ST BROOK PARK OH 44142
T'S WINDOW CLEANING LLC                  336 MILL ST HOMER CITY PA 15748
THOMAS COUNTY TAX COMMISSIONER           225 N BROAD ST PO BOX 2175 THOMASVILLE GA 31799
TN DEPT OF LABOR - BOILER/ELEVATOR DIV   C/O TN ATTORNEY GENERAL, BANKRUPTCY DIV PO BOX 20207 NASHVILLE TN 37202-0207
TOWN OF BEDFORD VA                       215 E MAIN ST BEDFORD VA 24523
TRACY, AMBER                             ADDRESS ON FILE
TRAVELERS CAS INS CO OF AMERICA          PO BOX 5076 HARTFORD CT 06102
TRAVIS MANIS                             ADDRESS ON FILE
TRIPLETT, ROGER                          C/O R BRANDON JOHNSON, ESQ 914 N JEFFERSON ST N LEWISBURG WV 24901
TROY ALSTON                              ADDRESS ON FILE
TUAN LE                                  ADDRESS ON FILE
UGI UTILITIES, INC.                      P.O. BOX 13009 READING PA 19612
VANOVER, GRACE L                         ADDRESS ON FILE
VENABLE, SCOTT                           ADDRESS ON FILE
VESTAR RW TEMPE MARKETPLACE LLC          C/O DAVID M BLAU, ESQ 151 S OLD WOODWARD AVE, STE 200 BIRMINGHAM MI 48009
VILLAGE SHOPPES LLC                      C/O MARTIN HEISE 170 SPANISH RIVER BLVD, STE 101 BOCA RATON FL 33431
VILLAGE SHOPPES LLC                      C/O SPANISH RIVER CONSTRUCTION 3700 AIRPORT RD, STE 302 BOCA RATON FL
                                         33431-0000
VYRON K DANTZLER                         ADDRESS ON FILE
VYRON K DANTZLER                         ADDRESS ON FILE
WARREN COUNTY                            ATTN WATER SEWER DEPT 406 JUSTICE DR PO BOX 530 LEBANON OH 45036-0530
WEDDINGTON, ELIESHA                      ADDRESS ON FILE
WEIS MARKETS INC                         1000 S 2ND ST SUNBURY PA 17801-0000


Epiq Corporate Restructuring, LLC                                                                         Page 5 OF 6
                                                  RUBY TUESDAY
                        Case 20-12456-JTD      Doc Service
                                                   837 Filed
                                                           List
                                                               01/07/21          Page 585 of 586

Claim Name                              Address Information
WELLINGTON, RONNIE LEE JR               ADDRESS ON FILE
WEST VIRGINIA STATE TREASURER           C/O MICHELLE STORAGE, ESQ 322 70TH ST SE CHARLESTON WV 25304
WESTERN EXTERMINATIOR                   C/O RENTOKIL NORTH AMERICA ATTN BANKRUPTCY TEAM 1125 BERKSHIRE BLVD, STE 150
                                        READING PA 19610
WHITE TOWNSHIP SUPERVISORS              950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE, ABIGAIL                          ADDRESS ON FILE
WILBANKS WEE CON-DU-IT ELECTRIC, INC.   146 CR 522 CORINTH MS 38834
WOLCIK, BLAKE                           ADDRESS ON FILE
WOOD COUNTY SHERIFF                     319 MARKET ST PO BOX 1985 PARKERSBURG WV 26101
WRIGHT, MICHELE                         ADDRESS ON FILE
WRIGHT, MICHELE                         ADDRESS ON FILE
YARD MASTERS, THE                       1506 N ISABELLA ST SYLVESTER GA 31791
YARD MASTERS, THE                       C/O HALL BOOTH SMITH PC ATTN W BRENT HYDE 1564 KING RD TIFTON GA 31793
YOUR WAY PROPERTY SERVICES INC          2955 CHILDS LAKE RD MILFORD MI 48381




                                 Total Creditor count 246




Epiq Corporate Restructuring, LLC                                                                        Page 6 OF 6
                  Case 20-12456-JTDRTIDoc
                                      HOLDING COMPANY, LLC
                                          837 Filed 01/07/21
                                        Case No. 20-12456
                                                               Page 586 of 586
                                        Additional Parties

FONVIELLE LEWIS MESSER & MCCONNAUGHHAY
(COUNSEL TO GRACE BERMAN)
ALLEN S. MCCONNAUGHHAY
3375-A CAPITAL CIRCLE NE
TALLAHASSEE, FLORIDA 32308


KLEIN LLC
(COUNSEL TO GRACE BERMAN)
JULIA B. KLEIN
225 W. 14TH STREET, SUITE 100
WILMINGTON, DE 1980
